Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 1 of 641 PageID #: 3335




                   EXHIBIT G
                     2 OF 2
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 2 of 641 PageID #: 3336


                                                                                                                                                                 pp.




          C-3 F~pi.ml'lrization. of Vitamin. D:1 Met.ahoHtes and I<'urther
          IVletuhoH.sm of C-B Epimers
                                                  lS .METABOLIZED TO J ..J£l'l·2,G-HYDROXYVITAMlN D0 AND St:BSEQUE:l\TLY
          ME'l'ABOLlliED                            C-1·~   OI\ C-21 HYDEOXYLl\.TlON'''

                                                                                                                                                           for
                                                                                "PuU\.d!.ed.   ,roc P::)plfln-.' ~n PtBt:..~;~ FB!wunry ?,,        ~J.004,



                          M"ll" KnoH><>·l', Syukhim 'l'al.em•ll.sui:, Susmni. lhtHiwyu.rna§, 'r<>shiynl<i Sal<,.ldll,
                          Natsu.m.i. Sawnd.afl; Kun.iyo Inouy·~~,l~ K~Heh.A Ozonoi!, Nobot·u..f(uhoder;~;k**~
                          G. Satyauar~:tya:un Reddy:f+, and Toshi.o Okan.c4§~




                        W't1l.'H m.etah~)H.Z<:H:l   to           tesp~wUve        epi.me.rs
                                         a1: c~a 4)( thte A¥l'ing. 'We UO\V :Q.·~po.t•t
                                    str·uetu•ml assignment of 3.. ~~.~.pi.~2'r5"hY"
                                   W·epi .. ~U5((HDill3 ) a:s n major nwtaboi:ih~
             2ii··h,•dx•·ow.vv.ltamin DB          (2;1{0H}D~) and th~) further me . .
                                    ~~ph:ne~.':S ofvltamln 0 3 .m.o~tahoHtos. When
                          was iAu.~ubal:~d \f.'"ith vm:iou,t? euUuJ·.'ed. ~~~us
          in.ch:tdiug O!deosarconua, eolo:n ackmoi.:ar~J.:\inor.nn.,. and
          hepJ:t.tnblastoma eeH lines~ 3"epi"'2t~(OH)Ua and 24~2·5
          (OU) 2'0n were C(J-nJ.rnonly (lbset'\·<fHl as a m.uj~~!l: Rn.d n1~.nor
          m~,'b.th•Jiite of 2J:i(0H)B.nl                            26(0H)D~1 was at
          ll?~~st: as St;H:l$il<i''Vf.J l;o (>a                       as 1.<.~,2(H0H) 2 D: 1
          wb:idi has been r0fW);•t,.ed as a ,!:nlhfflt:t>H.tE• for !.h~~ (;.~.~ epi~
          naedzatlo:n .r.o.rAdion. U nlllif; tl110~~:11 c nH ~cr.ed. ~~t~llM, :LLC"
          PKl 'C'd.ls, a                             ~>oll line 1 pr~-::.ft.~rentially l}I'f)n
          t\tH,NI                                             :l-epi-25\0HJJ),. W<J abo
                                               Qf .·~,-~.~pi. ..25(0UlD:~ in. th-e S~t'Uf.tR
                       h"t""'""""'"'" g,·iw~~:n phJ:trnuu~olo~h~nJ d.H~H?~ of
          20(f.H!)I) 0 • Tho                         cells metabolized :1-opi·
          25(0HIU,1 and ;J.~pi·l<>,25(0H.),D" to 3·epi.-24,25(011J,D,
          i!:tld ~1-n:pi.-l <1,24,2\J(O!-J:)".Il", ~0SJJ<><:Iiv~ly, In Ml~itlo:n, we
          demnnsh.'nti~d that :i··f:pi~U5(0H.tDn 1J.:v.t~J rn.f.'taholi:.!a;od ii.l
                   '"•~'"'u·''~''''''" hy CYP27lll fmd to ;J.,;pl·24,~<5(01JI,D,                       ':Chi':' <:>;3 1':1p1Jnt:rL;u.tim:.l. of
                                     recmnbi:nant E~:>eherichio:. coli cell sy&                     1nun ,,~)IOtJ ~~r.u·,~i.noJna-d.~;wiv~;;d
                       l:;pl·215(tlll.l                                       ani! :l-<lJli·        reid cd'!.•; ( 12), r;•t .:):3teobla~itir ll:\'TR HJ6
                                     bi<>lol(i<l>A.lll.y les• adJ.vB       26(0l0I)"'               (13), and v:rdous cuH1.rr•Ml cell                (14). Tfrom       thfl~>i'l   t.t:udie:;;·j
                                                            but 3·<•i>l·Ia,25[0Il,l 2D, 1           th<:) C-·3 fJ1imedt.mt:ion pnth~vny .i~~ lH<~i\nt)fd to be coflll·:::;t:ledivr::.
                                                                                    tOW'.fll'd
                                                                                                       wn:;; conslc1rred that thn                 C.·~?.                                  edl
          !r1g              ~J.gah1~1               ·m..y<~i~3Jrl.d hmk~)trda   >C(•Jls (Hl ....
          f:lf)}. Th1NH:'j l't.\S\tl~.s ir.t-t.Uii:kl.t!3 dwt C~3 epl~n<?~l"tzution tthlY u~l
          a common metaboli<~ pat.hw~~y fox• the m.n,jo~.' metabolit~~s o0f
          vnamin Dw




                                                                                                                                                                         QUESTMS-00000505
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 3 of 641 PageID #: 3337


          16898




                                        Conh~~lt!'!:ltim.t-"   d' wm·kHO~u1lons of vd!;tmiu .U .. ·f'\,>lal~'d
                                                               spcd<e>pb,otomeh·icallj u.sing a 1;_oim cxtinf'ti.on c·ocf.




                                                                                                          QUESTMS-00000506
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 4 of 641 PageID #: 3338


                                                                                                                                                                                                              IGS99
                                                                                                 tv;o .. dimE,n~,ic:n,':l.l COS'Y, NOBSY ~1p€·ct:n:t ~Jf r,y:::::.fbEl'tic sta:nd•::.rd~1
                                                                                                 u:r.1.d thn                  .Iuc~taboW:e fJ;~~.:··l~k ;~') m:r:' :::dmmurh-:<;;·d in
                                                                                                 'r~'lhli:' L 1n H~t:'             l:'·j)l.:.)~~trum, Uvj most'                  di.[J:~~t-
                                                                                                 enc-e bd'w~:~-m 25(0H)Dn :1nd
                                                                                                 f!>b:~ft ()f H-f3        ~lD.~J




                                                                                                 2o(OHlD,.




                                                                                                                                                                                                          \''/.[l.¥'lJ.'Iz)t\H
                                                                                                                                                              >>llete ma,jor and minor. mf:-·
                                                                                                                                                                   celt::~ respect:.v~ly.                            '2htJ
                                                                                                                                                                   '\'\'as   g'l:'l.:.~;::ltt;.'~~t    m Hep G2
                                                                                                                                                       about s,.fdd          gr·~atcr             than that of

                                                                                                                                                                                                       (oxhncb of
                                                                                                                                                                                                        50<) M! of

              t'1.fetabol/sm
          t.ion o.f 10 ;.t,M
          c~xt~·a·~ts   from the Jn.(,di-.1      'Vltith   t1H:)   ec!L:; wac
             Dxst HPLC nsd:ng .n Z(n"b:tioe           co:lrunn (Fig. lA).              tntiJM
                            2                       to the B.lJtlH~nt..to:: Gbndm:tls ,)f
                         (retention                   5.67 .mln) .:1nd ,B .. epi~25(01DDu
                          ntin)~ ·wa:;: coH(K~tJ;Jd i:n n ~~ing·h ft'OJ~tio:n dl!t"lng' h~-
          t.w~;{;.t.l G and 7 r.nitl. Th~: duate ','V'a;~ th(m                 to
          HPLC               a S··J.m.lchiraJ OA-2000 ~;~(.Jnmn                                                                                        <i1dTHn     ~.:ooc0ntrdtlon                       of     i:l·i',pJ ..
                                    (H.T. HU~;~ n:dn) ft<Hll                                                                                    ng/m'L hrv:an +: S.E., n.                              B).
                                                                                                                                         nf C-,1       J.:pirr.:~;triur.t"~on.--·· 'Th(·               p.rndud-.ion
                                                                                                                                     ~~-·2pi-1o·.,25\0H\~.Dr 11                    and                ~-!~er,i-2.4}~J5
                                                                                                               vv·a~J   (:x:::tmilv.'d   lfl.   th£•   cultur(~d     (."eJLs in•.;ub::l-::~Jd.               ~~~:jth   10
                                                                                                                                                                  ,,,_·'""'·wLI..             l.l.-,   'l.'l.nde~-    t.he




                                                                                                          f-~u!h:.rod
                                                                                                    J~ietctbo!i.om        of" ;J.J{oi·126(0!{1LI: 1 an1.i cHWI••lii.JW!
                                                                                                 UA:1R 100 Celh:- · · Aft.·.~;·:>J:.' 1n('Uhtti<lll1Jf         (Jf ·'·A•m·om>.u.r"''··
                                                                                                                                      with UMR 106 '"'"ll' i(•r cJ.8 h, lipid <K·
                                                                                                                                              '''itb HH:> cells WE're subjf.:'deH.i to
                                                                                twt tktl~ot~:d                                                         Ttl     HPLC nnnly~·;h: of
          idr.d'.~<l110t ~ill.0'0t!l).                                                           .~·,•r.>i .. IJ51:0l'l)I), Hletuboli.te~>, pf-'rtkB 2-"4 in Fig. <'lA. poH~iel.i<.~ii':d
             lci~Jntiflcati!m                                                                          chl~r;;.eh••,·i,;,l.ie   UV                             of v.i·tn.:nJJll J)., (:\.EHln 228
          Ana(ym:~~- .. ·Th<;                                                                                                                              8.16 min) ~:-1:hJbit·~~d fh<.; ;~.;ut~t':




                                                                                                                                                                                                 QUESTMS-00000507
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 5 of 641 PageID #: 3339


          16900

                                         (A)
                                                                       Wavelength (nm)




                       'E
                                 0.8·          ru~HSJ~
                        c: 0.6
                          1.()


                       -  ~ 0.4
                          ~ 0.2
                                 0.0 -f-.-../_ _ _,./
                                         Authentic standards
                                                        A        24,25(0H)?D,
                                        1-----1'----illr-~---'/ 3-epi-24,25(0H) 2D
                                                            '\\ 25(0H)D3
                                        1---------~-------~l\ 3-ept-~5 JH)U,

                                     0                     4                  8               12
                                                          Retention time (min)
                                         (B)
                                                Wavelength (nm)




                  'E o.1o
                   c:
                  1.()
                                         ~CJCJ                         2'
                                                                       t
                  co
                  ~          0.05
                  ::::>
                  <(




                                     0         5          10      15         20
                                                                               .         .
                                                                                         25   30
                                                          Retention time (min)




                                                                                                   QUESTMS-00000508
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 6 of 641 PageID #: 3340


                         C·:J Epimerizai:i!m Pathway of' Vitamin              D:~     Metahc,life8                            ll:\\)01
                                                                20,--------------------------------.
                                                                                      3··epi 25(0H)D 3
                                                                                      24,?5(0H)2 D3




                                                                        UMR 106                 MG-63    Caco-2   LLC-PK1    Hep G2




                                                     r.<"t>;·lt'ti."(IH':, i:i.Hl~l 11~: th~)
                                                     (RT'. 8.14 :min). Th(::
                                                     CH.1l't1y i~1C'!'08-i3ed hy [>2.ll.·l!CtCU01ilt:!Ol.l.
                                                     br 18 h (dda xtot
                                                                       to

                           :::1




                                                                                                                            QUESTMS-00000509
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 7 of 641 PageID #: 3341


          16902
                                        LL(~··P.K 1 c~ll:;:: r.how·~d     .:;i:rn.Um.T pattern to   tb<~t   i:n I?:tg. 5 (d:::tb
                                        uot shown)
                                           Titne Cow'&(' .Pl''Jt'.l/u:~tion ol J.lfetnbullt'eB
                                        ;JB(OF!)f):v                       and
                                        to




                                                             '~<.HJ';;!.:ntwd to incn1a:;,~: by 48 h btx!: rr,;z.1ch<r1d ~mJ:r
                                        40% of thf: on"l':~nt:r<:~ti··m nf                               Th.>':' ;:t.n.vm.nt of
                                        ·""''P'"''"'••""''"'"'c'-'•· gene.rHtf.'d f'l'(!tn                        ·was :mndt
                                                                    "''·""'''".'''"'·"'• Wm"-lXUt0d ff.'{lDl l:i5(0tl)Dt1 a.t
                                                                                                                m.td




                                        48 h; Hp.id E1.drach:, f1:orn. th..:1 m<.>di,'"l ~long with t1w
                                        subjf~llted to HPLC (PJg·. 7,1:\.~ C, nnr.lH). rrll0 C-lrl'··hydxoxyluted
                                                                                                         d~:Jt:eet(~d i1~   LiH'l
                                                                                                          25COL[)D~" wa.:1
                                                                                                                         ,,.u•.




                                        mot.er contaim1'l£' VDl:i,[tj in t:r<Jnc'ifected       MG~f);J     C•31lr-:; was
                                        l~"'l~lh that of'                l'o1·                                       25d)H)DB,
                                        24,2G(Of-D?,D;~ 1 <md                                                         eft~.ld n
                                        high cor. eEm.h:nt:io.n 0.0                             ~~'m:1.~t~r of :~fJ(0!·0D;~ 1
                                        2·-1)~~~1(0H\ 1 D:~,   a.nd their




                                                                                                              QUESTMS-0000051 0
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 8 of 641 PageID #: 3342


                                                                                                                                                                           ll:\\)01!

                                                       (A)
                                                                    Wavelength (nm)


                                E0.8
                                 c
                                liS 0.6
                                                               6]~                                           1


                                                                                                            '
                                ~ 0.4
                                ~ 0.2
                                    0.0 "*"-~---/
                                                       Authentic standards
                                                                                                                                                                                           0

                                                                                                                                                                                           ~
                                                                                                                                                                                           ill
                                                                                                                 3·epi·24,25(0H) 2D3                                                       ""2i
                                                                                                                                                                                           a3
                                                   0                                   4                6
                                                                                           Retention time (min)
                                                                                                                                              8
                                                                                                                                                                                          l<T
                                                                                                                                                                                           p
                                                        (B)                                                                                                                               a!!!.
                                             0.4              Wavelen~th ~nm)                                    Wavelen~h (nm~
                                                                                                        3                                                                                  c:



                                                             ~w ~~@~
                                    'E
                                     c                                                                  \
                                                                                                                                                                                           0
                                                                                                                                                                                           ~
                                    10                                                                                                                                                     !;"
                                                                                                                                                                                           c
                                    <.0                                                                                                                                                    u;·
                                    ~        0.2
                                                                          1                                                                                                               "'0
                                    :::>
                                                                            \
                                                                                              2
                                                                                                                                      /                                                   "'""5

                                                                                             '
                                    <(
                                                                                                                                                                                          "'0
                                                                                                                                                                                           "'3
                                             0.0
                                                                                                                                                                                           i!
                                                                                                                                                                                           c:
                                                                                                                                                                                           ""
                                                                                                                                                                                           0


                                                                                                                                                                                          .6'OJ.
                                                                                                                                                                                           N
                                                                                                                                                                                          i'C
                                                                                                                                                                                           N
                                                                                                                                                                                           800
                                                                                                                          1«,24,25(0H) 3 D3

                                                   0            4                  8                12               16         20             24              28
                                                                                             Retention time (min)




          th''"" of   1e~,25(0H).1D,       for ;J.opi·l",25(0[I)Jl, 25({):[{)[):1,                                                   DtSC(,rS,:::TON
                              ;:tnd their: f>:J l!"pil.Tv~no fai1ed 'to ~xhihit ac:ti.vi.ty                 [n the                v.:~~ ch.•mcrl_r:lln.'lkd.
                                                                                                                                                         by         1H. NMH and
                         <.~t:ltl   cyc{fl     G0-G:t and. 'lud1.~r;e   0~;··!!. difJ~rr{'mti<lti.on.                                 th.:: rn<lj or vi.trnnin       m..~talHlli.t.r.')




                                                                                                                                                                    QUESTMS-00000511
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 9 of 641 PageID #: 3343


          16904
                                                1.0,----------------,
                                        ig      0.8
                                            g
                                            ~

                                        ~ 0.6
                                        I


                                        ~
                                        l
                                                                        0

                                                                        ~
                                                                        @
                                                                        Q.



                                                                        a"""'3
                                                                        ~
                                                                        ~.
                                                                        q
                                                                        p
                                                                        za
                                                                        c:
                                                                        0
                                                                        ~
                                                                        !;"
                                                                        c
                                                                        ~-

                                                                        0
                                                                        "'5"'"
                      ~]
                      ~
                                                                        "'cr
                                                                        "'3
                                                                        ~
                                                                        !:"

                                                                        "
                                                                        0


                                                                        .6'"
                                                                        "-

                                                                        "'"'8
                                                                        N


                                                                        "'




                                                                QUESTMS-00000512
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 10 of 641 PageID #: 334


                                                                                                                    ll:\\)05

            i             :~..r-(A;:..)_ _ _ _ _ _ _ _...,



            i
            !             2
             ~

             ~
              I
             ~
              i
                                           20         31.1            40   50
                                         Incubation   lim~;~   (11)



            '':;;J"!i,'
            ~
            s
             ~
             i"'
            I
            Cl            o.
                               !l   10      20         30             40        0   10      20       30      40
                                         lncublltluntlme {11)                            Incubation time {h)




                                                                                                                  QUESTMS-00000513
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 11 of 641 PageID #: 334


           :l690il




                                    5           10                 15                  20                                         5                10          15             20
                                        Retention time (min)                                                                        Retention time (min)
              .-0.1 o-r(;_C,:_)--,.,.,...,..,.-....,.,..,~--------.
              E                           25(0H)D 3
              c:                          /            1a,25(0H) 2D3
              ~0.05                                               t
              ~ ·F-=:. . .:. -o:- - :r:- -)- -:-o: ~ :. . .;_-_; ·-;:;-: ;:~_
                   0.00
                          0                                                            20


                                                                                               E0 ·1o-r=--'---,.,..--.--.-3--e~pi--2-5~(0~H~)D~3-----,
                                                                                                   ,';;                                   /         3-epi-24,25(0H)?D3
                                                                                                   ~0.05                                       /                          -

                                                                                                   ~
                                                                                                          o.oo~..;;;_;;;__-.-----,.----.,......;;......;;~
                                    5            10                15                  20                        0                5                10          15             20
                                        Retention time (min)                                                                          Retention lime (min)




                                                                                      r!'/IB!,i~    Hl
                                                  Hido§~'i.::at   al:Udty ot C-.':1   epuni'l'~!          of ~>ifa min D,1 m<:htbolltrm




                                                                                                    nrte ilf      (>~1   t!p:irrwdznti·:m of    22··0~'wca.ldtdol~   whti)h he.s n.n
                                                                                                    ~n~yg.m.      ~lto.t:n   at   po~;;i.hon   22; wr;W   lc>Wf~l"   ti:u.m thnt of




                                                                                                                                                                       QUESTMS-00000514
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 12 of 641 PageID #: 334


                                                                                                                                                               ll:\\)07
                                                   OH




                       ,_             ~OH
                                            C-24 hydroxylation
                                                                               z'~roH
                                                                                     I        C-1a hydroxylation         g-~:
                                                                                                                                               OH
                                                                                                                                                    C-24 oxidation



                     '2
                                  ~                                                                                                        __....      pathway
                                                                        Ho''                                       Ho''        OH
                 HO 24,25(0H)"D3
                             •
                                                                                 25(0H)Ds
                                                                                                                        1a,25(0H) 2D3
                              I                                             I                                       I
              C-3 Epimerization                                       C-3 Epimerization                     C-3 Epimerization


                             +                    OH                              t                                       t
                                                                                  ~OH                                      ~~YaH
                                       ....,..__.....____,___b                                                                                      C-24 oxidation

                                                                       HO
                                                                                            ~oxylation


                                                                                                                   HO
                                                                                                                     ):5(_. _... _.,.
                                                                                                                          ::r:OH
                                                                                                                                                       pathway

               HO
                    3-epi-24,25(0H) 2D3                                      3-epi-25(0H)D3
                                                                                                                   3-epi-1 a,25(0H) 2 D3


           w,.o<>\ULCI.I 1.,,.c.• 8   o.n. lL 1/Va~: found tl12t th•,J 1"at.0            C"3 ep:imt.'ri·
                                           o.r lt.)..nor analog::;;   w~1s   doc.!.'N3.sed to a.
                                         "Ph.'2' vitamin D!9




                                                                                                                                                           QUESTMS-00000515
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 13 of 641 PageID #: 3347


                                                                                     J. Sumkl Fhixh<lm, Mok'c. Eioi. Vol, 54, No. 516, pp. :ZJ7._126,       11,195
                                                                                                                  Capydght «:1 !9'95   EbiW'i~r S~o.'.ienio:e   Ltd
                                                               0?60...0760(9S)00140 ..9                       rrinted in Great :ariu1n. All rights re!!erved
                                                                                                                                0960-0'I60J95 $9.50+C.Otl




            Tandem Immunoaffinity Chromatography for
            Plasma 1~,25-Dihydroxyvitamin D 3 Utilizing
                 Two Antibodies Having Different
                Spe<:ificities: A Novel and Powerful
                       Pretreatment Tool for
             1~,25-Dihydroxyvitamin D 3 Radioreceptor
                                 Assays
                           Norihlro Kobayashi, Hidetoshi Mano, Tetsuya Imazu and
                                            Kazutake Shimada*
                     faculty of Plumnacet<rical Sciertces, Kanazawa Uni"ersizy, JJ.J Takara-machi, ,K:cmazawa 920, }apan

            We report here a novel and powerful pretreatment method for radioreceptor assays (RRAs,) for
            human plasma lat,25·dlhydroxyvitamin 0 3 (1,25(0H),D 3 ) based on "Tandem" immunoaffinity chro-
            matography (Tanderr• lAC). Two antibodies having different specificities were each Immobilized on
            agarose gel with cyanogen bromide to produce immnnosorbents which were stable and repeatedly
            usable. An ethyl ether extract of plasma was applied to the first affinity column, from which
            1,25(0H)z03 could bE' preferenti>tlly eluted and separated from lO<-deoxy type metabolites. The effiu·
            ent was then submitted to the second column, and the 1,25(0H),D, retained was eluted after non- or
            weakly-adsorbed interfering substances were washed out. This procedure allowed efficient purifica•
            tion without careful handling or strict time-management In the entire operation and enabled avoid·
            ing preparative high-performance liquid chromatography (HPLC) from RRA even with a
            conventional chid; intestinal vitamin D receptor. Mean (i SO) plasma 1,25(0H),D 1 values of 56
            normal subjects and 110 patients with chronic renal f>tllure, obtulued with this Tandem IAGIRRA sys•
            tem, were 36.4 (8. 7) and 11.2 (4.0) pglml, respectively. The Tandem lAC will also be useful for devel·
            oping immunoassay• or gas chromatography-mass spect:rometry of 1,25(0H),D 1 •

           J,   Steroid Biochem. Molec, Bioi., Vol. 54, No. 5/6, pp. 217"·226, 1995   ____ ___ ___ ___ __
                                                                                                       ,             ,           ,               ,




                                   INTRODUCTION                              (RRAs) based on vitamin 0 rcceptol'll (VDR•J derived
                                                                             from chick intestine [3,4] and some radioimmuno-
            la,25-0ibydroxyvitamin. D 3 (1,25(0H) 2 D 3) is the              assays (RIAs) using antibodies to 1,25(0HhD-1 have
           hormonally active form of vitamin l) 3 playing an                 also been attempted [3]. These methods, hL>wever,
           important role in regulating calcium and phosphorus               required cxh<~ustive purification steps of serum/plasma
           metabolism and bone :resorption. The measurement                  samples including preparative high-performance liquid
           of l ,25(0HhD3 levels in human serum/plasma is of                 chrmnatography (HPLC), due to insufficient specifi·
           great value for clinical diagnosis because the biosynth-          city of the VDRs and antibodies. Consequently, the
           esis of the metabolite can be affected by several dis-            assays were tedious and t:ime-consUJI'ling, and only a
           eases influencing vitamin 0 metabolism, such as
                                                                             limited number samples could be measured at once.
           decreased renal function and parathyroid disorde1~                In recent yeal'll, it has been reported that VDRs pre-
           [1,2]. The 1,25(0H) 2 D 3 measurement has previously
                                                                             pared from calf thymus are less sensitive to interfering
           been carried out, mainly by radioreceptor t~ssays
                                                                             substances in blood [5,6! and permit replacing the
           C0rrespondcnce to K Shimada                                       preparative HPLC witl1 a single C 18/0H cartridge [7-
           Received 16 Feb. 1995; ao:;~;:ep·~ed l Apr. 1995.                 9f, However, devek>ping a novel sample pretreatment
                                                                       211




                                                                                                                                                     QUESTMS-00000516
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 14 of 641 PageID #: 3348


            218                                               Norihiro Kobayashi et ai.

            procedure, which itself has much higher purification              num) [4] or calf thymus and dextran-coated charcoal
             efficiency and is feasible for routine usc, is wortl1            suspension were donated by Yamasa Co. (Chosh.i,
            investigating as an altel'tlativ(: !lpproach 11Jr simpli{'ying    Japan). Clear-sol! liquid scintillation cocktail and cya-
            rhe l ,25(0H).D 3 assays.                                         nogen bromide (CNBr) were obtained fr<llll Nacalai
                Irnmunoaffmity chromatography (IAC) seems to be               Tesque Co. (Kyoto, Japan). Sepharose~') 4B and
             a promising methodology h<~cause of its possibility of           poly(vinyl alcohol) (!'VA; average Mw 3000) were
            offering extremely high selcetivity based on the anti·            purchased from l'harmada Co. (Uppsala, Sweden)
            gcn-·antibody reaction. This method has been applied              and l'olysciences Jnc. ('X'arrington, PA), respectively.
            to the l,25(0H) 2D, assay using monoelonal antibocly              Other reagents and solvents were of analytical grade.
            against VDR (I OJ, We describe here an lAC t<>r
            human plasma l ,2'i(OH) 2 D, in which two kinds of                Buffers
            immobilized antibodies having different specificities                Buffer A, o.os M NaH 2 l'0 4-·Na 2 HP0 4 (pH 7.3);
            were employed in an effective combination to provide              buffer B, buffer A containing 0.9% NaCI and 0.1%
            high selectivity. We called rhi.~ lAC "Tandem"                    NaN,; buffer C, buffer ll containing 0.1% gelatin and
            immunoaffinity chromatography (Tandem lAC). "Ibis                 0.5% PVA (a solubilizing agent for hydrophobic '~Ia·
            novel method allowed efficient purification of plasma             min D derivatives [12, 13]); buffer D, O.lM
            1,25(0H) 2 D, with a simple operation and enabled                 NaHCOrN'1 2 C0 3 (pH 9.0); butler E, 0.4M
            valid RR4 not requiring any HPLC step (non-Hl'LC                  K 2 HP0.1 KOH (pH 10.6); and buffer F, 0.05M
            R.Ri\) even with a conventional chick intcsilnal VDR.             KH 2 l'04 -·K2 HP0 4 (pi! 7.4) containing CUM KCl
                                                                              and 5 mM clithiothreitol.
                                 EXPERIMENTAL
                                                                              Antibodt'es and their characterization
            Apparatus                                                           The i\b · 3 or ·.II used for preparing affmity col·
              Radioactivities were measured with an Aloka                    utlms is the IgG fraction of rabbit antiserum against
            (Tokyo, Japan) I.SC-700 liquid scintillation gpectro-            the conjugate of bovine serum albumin with
            meter. HPLC W!IS carried out on a Shimadzu (Kyoto,               25(0H)D, .3-hemisucdnate or that of lla-hemi·
            Japan) LC-6A chromatograph equipped with a                       glutaryloxy·25(0H)D 3 (each correspond to HS-1 [14]
            Shimadzu SPD-6A UV detector (265 nrn). A                         and Asw3 (13], respectively) produced in our Jab-
            Develosil 60-5 column (5 !Jmi 25 x 0.46 em i.e!.)                oratory. The binding properties of rhcse antibodies
            (Nomura Chemical Co .., Seto, Japan) was used under              ";ere tested by an RIA system employing the
            ambi~.:nt   temperature,                                         [ H]1,25(0H) 2D 3      (for    the    Ab-3)(13]     or
                                                                             ['H]25(0ll)D 3 (t<lf the Ab-11) (11) as a labeled ami·
            Chemicals                                                         gen.
               Vitamin D, and D2 were purchased from Tokyo
            Kasei Kogyo Co. (Tokyo, Japan). 25-Hydroxyvitamin                Clinical mmples
            D, [25(0H)D 3 ] was obtained from Duphar B.V. Co.                   All the plasma samples were prepared using heparin
            (Amsterdam, 'Ibc Nerhcrla.nds). 25-Hydroxyvitamin                as an anticoagulant and were stored at -·· 20 (IC prior
            0 3 3-sulfate [25(0H)Dt 1Sj, 25,26 .. dihydroxyvitamin           to usc. The 56 plasma samples (27 men and 29
            D, [(25R)· and (25S)-isomers; 25R,26(0H) 2 D, and                women) obtained from healthy adult: subjects (ages
            25S,26(0H) ,D 1 ], 7-dchydro-la,25-·dihydroxycholes-             20-41 y) were donated by Dr K Mawatati of the
            terol [pro-1,25(0l!),D 1L and 25-hydroxycholcstcrol              School of Allied Medical Profession, Kanazawa
            were synthesize<l in our labomtory by known methods              University (Kanazawa, Japan). 'I11e I 0 plasma speci·
            [11). (21S,25R)-la,2'l-dihydroxyvitamin D, 26,23-                mens ti·om parjcnts with chronic renal failure (pre-dia-
            lactone [1,25··lactonej and la,25··dihydroxydtamin D 2           lysis phase; 6 men ami 4 women) were given by Dr S.
            [1,25(01i) 2 D 2 ] were donated by ProfessorS. Takano            Kamadu of Chugai Pharmaceutical Co. Plasma sam··
           of Tohoku University (Sendai, Japan) and .Maruho                  pies afi:er 1(OH)D·1 load were prepared fnm1 two
            Co. (Osaka, Japan), respectively. Other vitamin D                healthy male vol<mtcers (36 and 51 y) at 6, I 0 and 31
           derivatives and la··hydroxyvitamin D, [l(OH)l) 1 J                h after administration of an oral dose (4 11g) of this
           capsules (Alfaroi 6'' ) were supplied from Chugai                 agent as Alfarolrt·o capsules.
           Pharmaceutical Co. (rokyo, Japan). [1~,2a(N}· 1 H}·
           Vita111in D" (10 Cilmmol), [26,27-methyl- 1Ilj-                   Preparation of £mmunosorbcnt
           25(0H)D3        (172     Cilmmol),   [26,27..-methyJ .. 'HJ·         To a stirred suspension of Sepharose'"' 1B (50 ml;
           1,2"i(OH) 2D 3 (172 Ci/mmol) and [23,2·1(N)· 1 Hl-                swelled gel volume) in water (I 00 ml), CNBr (5 g)
           24,25(0H)21J., (H3 Cilmmol) were purchased from                   was added portionwise at O'C at a controlled pH
           Amersham Co. (f'okyo, Japan). For determining the                 (10.5-11.0.; adjusted with 2 M NaOH). After stirrin!(
           recovery rate through the pretreatment, these labeled             for 20 min nt O'C, the activated gel was washed twice
           compounds were puritled by the HPLC prior to usc.                 with buffo:r D (each 500 ml) and then suspended in
           VDR derived !rom chick intestjne (embryonal duode-                buf!<or D (50 ml). A solution of the Ab-3 or .,. ll




                                                                                                                               QUESTMS-00000517
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 15 of 641 PageID #: 3349


                                  Tandem lmmunoaffinity Ch"Hnatography for Plasma   1~,25-Dihydmxyvitarnin       D,              219

             (c<mtaining 50 mg of lgG; determined by absorption         l,25(011);D 3 fraction) was dissolved in the proper
            at 280 nm with an E-valuc of 14) in buffer D                volume of ethanol. '!be radioactivity of its aliquot
             (approx. 20 ml) was added to an aliquot of the acti-       (50·150 ;.d) was measured using Clear-sol 1        :to
                                                                                                                           ml)
            vated gel (25 ml; swelled gel volume). '!be mixture         to cstimnte the recovery rate, and the remaining s<>lu ..
            was shaken continuously at 4''C for 1 h and then left       tion was submitted to the IU{A.
            at 1'·'C overnight. After centrifugation at 4"C (35g for
            10 min), the precipitate was resuspended in 0.1 M           Rerx>Very rata of vitatnitt D darit!atives through th• pre·
            Tris-HCl buiTcr (pH 8.0; 50 ml) and shaken at 4'C           treatment
            for l h. 'The suspension was centrifuged as above and          An ethanolic solution containing one of the follow-
            the precipitated gel was washed 5 times with buffer A       ing labeled compounds, [1Hj1,25(0H) 2 D.3 (3000
            (approx. 50 ml). The immunosorhent thus obtained           dpm; 25 1rl), ['H]vitamin D-,, ['Hj25(0H)D 3 or
            was stored in buffer B at 1'C prior to use.                 ['H]24,25(0ll),D 3 (each 60,000 dpm_; 100 1'1) was
                                                                       mixed with an aliquot of pooled plasma (2.0 ml) from
            Prepararior~   and treatmem of affinity column             healthy subjects and left at room temperature for l h.
                The proper volume of the immunosorbent immobi-         Each solution was extracted \'11th ethyl ether, sub-
             lizing the Ab-3 or --II was packed into a disposable      mitted to the lAC, and then the radioactivity of the
            polypropylene     column      (4.1 x 0.9   em     i.d.)     1,25(0H) 2D:1 fraction obtained was measured as
             (Sepacol· mini· PP; Scikagaku Kogyo Co., Tokyo,           above . As for the other metabolites, a solution of a
            Japan). These affinity columns (column-1 and -11,          standard compound (l 0 or 100 ng) in bufter c . .
            respectively) were serially washed with 95% methanol       ethanol ( 10: I, v/v; 2. 0 ml) was pretreated in place of
            (10 ml), warcr (10 ml) and buffer B (5 ml): column-        the plasma specimen. The amount of metabolite
            11 was further washed with buffer C --ethanol (1 0: I,     recovered in the 1,25(0H)zD 3 fraction was measured
            v/v; 5 ml) prior to use. After use, the columns w~re       by an RIA system using the corresponding standard
            washed with aqueous methanol, water and rh<.'ll buffer     compound li.Jr calibration, in combination with the
            B as above. 'lhen the immunosorbent was recovered          following antibody and labeled antigen: for measuring
            ti:om the column to a bottle, suspended in buffer B        1,25(0HhD 2, 1,25-lactone and 1,24,25(0H),D 3,
            and stored at 4"C until next use.                          "Ab-2" and [3 H] 1,25(0H)21)1 [13]; !(Jr 25(0H)D,
                                                                       3S, "HG-2" and              [3H]25(0H)D1 [14]; for
            Iithyl ether extraction of plasma                          25R,26(0H)zD1 and 25S,26(0H) 2 D 3 , "Abw2" and
                                                                         1
               A ethanolic solution of ['H] l,25(0H)zD, (3000          [· H]25(0H)D, [II).
            dpm; 25 f'l) was mixed with a plasma sample (0.75-
            2.0 ml) and left at room temperature tor l b. The          RRA procedure
            solution was diluted with buffer E (4.0 ml) and then           An ethanolic solution of standard 1,25(0H)zD 3 (0-
            vortex-mixed with ethyl ether (12 ml) rwke each for        20 pg) or the l ,25(0HJ,D:1 fraction of pla~<ma (50 111;
            30 s. After separation of the organic layer, ethyl ether    in duplicate) was mixed with the VDR solution (500
            ( 12 ml) was again added to rhe aqueous layer and          1rl) in butfer F, which WllS prepared to hind about
            vortex-mixed as above. 'Ibe organic layer was com-         40% of added total radioactivity. After incubation at
            bined with the former one, and the solvent was evapo-      room temperatl.lre for 1 h, an ethanolic solution of the
            rated with a nitrogen gas stream.                           eH]I,2~(0HJ,D 3 (10,000 dpm; 25 1rl) was added to
                                                                       the mixture, which was further incubated at 4"C for
            T (~'idem fA C procedure                                    16 h. 'Inc dextran-coated charcoal suspension (200
              'I1te following chromatographic operation was done       1'1) was added to the solution at O"C, and the result:lng
           ar room temperature a11d atmospheric pressure. The          su•pemion was vortex-mixed and then lef' at 4"C for
           plasma extract prepared as ubove was dissolved in           30 min. After centrifi.tgation at 4"C (1000 g for 10
           buffer (>ethanol (10:1, v/v; 3.2 ml) and applied to         min), a portion of the supernatant (500 1'1) was trans-
           the column-11 (immunosorhem, 2 m1). The colunm              ferred into a vial contai11ing the tT 21 scintillation
           was washed with water (10 ml) and then eluted with          cocktail [15] (10 ml), and the radioactivity was
           25% acetonitrile (15 ml). '11te effluent was mixed          measured. The plasma 1,25(0H)zD 1 values were cor-
           with water (I 0 ml) and submitted to the column-1           rected using the recovery rate through the pr<trcat-
           (immunosorbent, 1 ml). After serial washing of the          mcnt calculated as above.
           column with water and 20% acetone (ea<:b 5 ml),
           the adsorbed substances were dutcd with 95%                 Serial diJt.aion and pr.;ci~ion studies
           methanol (I 0 ml). '11te solvent was evaporated with a         Plasma from healthy volunteers (2 . 0 ml) was pre-
           nirrogen gas stream at 45"C (bath temperature) and          treated as above, and the 1,25(0HjzD, fraction was
           the residue was dissolwd in methylene chloride (3 .0        dissolved in ethanol (200 or 350 1rl) to prepare the
           ml) which was then washed once with water (1.5 ml).         1!4 or l/7 sample. The 1/4 (or 1/7) sample was
           Finally, the solvent wtiS evaporated again and the          (serially) diluted with ethanol to produce tbe 1/7 (or
           residue including 1_,2:5(0H)zD 3 (representing the          1/14 and 1/2~) sample. '11te 1,25(0H) 2 D 3 levels of




                                                                                                                          QUESTMS-00000518
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 16 of 641 PageID #: 3350


             220                                                   Notihiro Kobayashi et a!.




                                                                              ~\uti body                                  VDR

                                                                       Ab.J                 Ah··ll         lnt.Clltin:d              Thytt\US
                                                                                                      ~   ............... ~~~--""-""'~~···~·~··- . -~---
                      l,25(0H),D,                               100                        D.lO       100                         100
                      1,,25(0H):lD~                              <0.05                                 81                          78
                      Vttamin D.1o                                0.08                     3.6         <OJ>Ol                      ~0.001
                      Vit.lunin D-z                              <0.1                                  <0.001                      <0.001
                      2~(0H)D,                                   21                   100               0.39                        0.61
                     25(0fi)Il,.3S                               '>l                   <0.3                O.OIJl                   0 002
                     24,25(0HJ,D,                                 6.8                 110                  O.o7                     0,07
                     25R,26(0fi),D 1                              0.4$                 71                  0.01                     0,02
                     25S,26(0H),D 1                               '1.2                100                  0,01                      om
                     l ,24,25(0H),Il 1                            !.8                  <I              25                          2'1
                     1_,25-L.actone                               1),()8               <0.02            0.'.14                      1.1
                     1,24(0H),D.,                               <0.1                                   64                          87
                     Pro-1,25(0l!hD,                            <0.0'5                                  0.01                        0.003
                     2:'5-Hydroxycholcsterol                                           <0.03
                     Tite:rt                               1:88000               1:59000
                     K~t (M'·d X                                 2.8                   2.2
                     *Tbe rdativ(;! amounts              to reduce the initial binding of thJ..~                                         VDRs) or
                         [}H]25(0H)D~(Ab ... ll)   half, where the mass of the corresp<mding
                         100% (16],
                     tTh• final dilution nf antibodies required to bind 40% ofnddcd f'H]l,25(0H)zD 1(Ab-3) or ['H]21(0H)D,(Ah·1t),
                     ·~Affinity 1-:>lnittartt l)btu.irted by S<zatchatd analysis (more than seven points, n=l) [t7].



            these samples were simultaneously determined by the                     with which the assay values were corrected, were cal·
            intestinal VDR-based RRA.                                               culat:ed as above.

            A na(ytica/ rncovery studies
                                                                                                               RESULTS
               An ethanolic solution of standard 1,25(0H) 2 D:. (0,
            50, 100 or 200 pg; 100 11l) wns mixed with aliquots of                  Characterization of amibodie.<
            pooled plasma from a healthy volw1tecr (2.0 ml), left
            at room temperatllre for I h, and was pretreated as                         Table 1 lists some binding properties [16, 17] of the
                                                                                    antibodies used lbr preparing the affinity colurnns in
            above. The 1,25(0H)"D' fraction was dissolved it1
                                                                                    the RIA procedure. The Ah-3 and -II showed high
            the proper amount of ethanol and submitted to the
            intestinal VDR-based RRi\,                                              titer and affinity tor 1,25(0HhD 3 and for 25(0H)D 3 ,
                                                                                    respectively. The Ah·3 exhibited higher reactivity to
                                                                                    1,25(0HhD, than 25(0H)D:1, despite the tact that
            Comparison with a reference metht)d involving jJrepara-                 the hapten used 25(0H)D 3 .3-hemisucdnate Jacks the
            tiT.!e HPLC                                                              I a-hydroxy group, Thir; property has previously been
              The plasma specimen (2.0 ml) was pretreated as                        observed in an RIA system using d1e ['H]25(0H)D.,
            above, and the 1,25(0HhD 3 fraction was dissolved in                    as a labeled a11tigen, and the reason for this has been
            ethanol (600 11!), "Ihe solvent of tltis portion (300 ,I., I)           suggested [14]. The Ab-1 reasonably discriminated
           was evaporated, and the residue was applied to the                       side chain-modified metabolites [1,25(0H),.D 2 , vita-
           HPLC which was eluted with 2-propanol··hcxane                            min 0 3 and D 2 , 24,25(0HhD:, 25,26(0H) 2 D,,
           (3: 17, v/v) at a flow rate of 2.5 mVmin. Typical IR of                  1,24,25(01-I),D-1, 1,25-lactone and 1,24(0H) 2 IJ.3],
           some endogenous vitamin D 3 derivatives were as fol~                     though high cross-·reactivity was observed with
           lows: vitamin D, 1.5 min; 25(0Il)D 3 , 2.0 min;                         25(0H)D 3 3S modified on the A-ring. On the other
           24,25(0H)2D 3, 3.2 min; 1,25(0HhD1, 7.8 min;                            halld, the Ab-11 cross·reacted equally with
            1,25-lactone, 13.0 min; 1,24,25(0HhD3, 15.8 mit1.                      25(0ll)D·1, 24,25(0H),D3 and 25,26(0H),D, while
           The cflluent containing !,25(0HhD3 (tR 7.5--10.5                        the metaboliws having a !~-hydroxy or a 3-sulfonate
           min) was collected, the solvent was evaporated, and                     group [1,25(0HhD 1, 1,24,25(011)30 3 , 1,25-lactone
           the residue was dissolved in ethanol (250 I' I). These                  and 25(0H)D 3 3S] were satisfacmrily discriminated
           •amp!es (befote and after the IIPLC) were simulta-                       [11]. Both the antibodies were specific to the vitamin
           neously submitted to the intestinal VDR-based RRA                       D skeleton as demonstrated from the negligible cross-
           (Tandem IAC/RRA and Tandem IACIHI'LCIRRA).                              reactivity with pro-1,25(0H) 2 D 3 (the Ab-3) or 25-
           The recovery rates of J,25(0H) 2 D 3 in both samples,                   hydroxycholesterol (the Ab-11 ).




                                                                                                                                                           QUESTMS-00000519
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 17 of 641 PageID #: 335


                                    Tandem Innnunoaffinity C.hrornatography fbr Plasma 1>,25·Dihydroxyvitamin D,                                          221

                     Table 2. l'ypicaJ m<mtio11 beha1twr of 1,25(0H) 11)3 and 25(0/{)DJ in fAG; affect <if 1olve111 r,omp!JSiliml "'"'as
                                                      riffitumr or wash.ing Mllution of the ajfinir;y column
                                                                                                             Recovery (%)



                    Organk solvent

                    Methanol                          30                                                                    96           95
                                                      35                                                                    82           91
                                                      45                         80                    4.3
                                                      50                         8';                 33
                    A~etonitrile                      20                         62                   7.9                   80           RR
                                                      25                         e6                  l1                     ~2           85
                                                      3()                        94                  47                     77           80
                    Acetone                           20                                                                    96           84
                                                      30                         76                  24                     90           75
                                                      40                         85                  78                     15           67
                    *Concentration of1he organif: soh'ent in water i~ given.
                    tStnndard 1,25(0H),D, (50 pg) or 25(0H)D, (25 n~) nnd the corresponding tritlum-lobclcd cmnpnnnd (5000 dpm)
                       dissolved in the buffer C...eth.ano} (10: 11 v/vi 2.1 ml) Wf.'"f'e appli~d to the column... ll (immuno~orb~nt, l ml) After
                       washing w:ith w:~ter (10 rol), tht colurrm was eluted with tht aqueoos organic solvent (tC ml) mov-1:1 above1 !U1d the
                       rudioijct:ivity of lh¢ t.1ffluent waft   rotl;l6Utcd   to estirtwtc- the recoveey tate of ea~h compound.
                    tSmn<ll•rd 1,25(0:fO,D, (100 pg) or 25(0H)D, (40 ng) •nd ct.e con:<•ponding tritium-l•l>el<d '"MJlOund (5000 dpm)
                       dissolved in 2':t% act:H.>nitrile ('> rnl) were appHed to the c:<tluron~J (immunos.orlx'nt, l n11). After waS-hing with wa.ter
                       (5 ml) and the ~1queous organic solvent (5 rnJ) .'J;ho\\lll a.hoveJ tbe column wa11 eluted with 9J% merhmol (5 tnl)J and
                       the radioactivity of the effluent was meas\lred to euimate the recovery rate.

            Preparatbm cj immunosorbents                                                      (passed"'through) fraction, leaving most of the
               Two lti!lds of imrnunosorbents were prepared by                                25(0H)D, retained on rhJs column. However, the
            immobilizing the Ab-3 or -II on a Sepharose@ 4B                                   column-11 also adsorbed 1,25(0H,hD·, under the
            using CNBr [18, 19], '111e mean U SD) coupling                                    condition that 25(0H)D·., was sufficiently retained.
            yields of the added antibody, which were calculated                               This discrepancy can be explained in relation to the
            from the absorption at :!80 nrn due to unreoc1:ed anti•                           heterogeneity of this po!yclonal antibody: the Ab-11
            body in repeated experiments, were 98 (LO)% for the                               may contain a large amount of an antibody subpopu·
            Ab-3 (n=3) and 95 (4.5)% for the Ab-11 (n"'5),                                    lation which cross·reacts with I ,25(0H) 2 D, with rcla·
            respectively. To estimate the binding capacity of the                             tively low affinity. "Thus, we neKt attempted to elute
            resulting immunosorb<mt.o, increasing amounts of                                  the retained 1,25(0HJzDJ selectively from the column
            l,2.5(0H) 2D:l were added to the column-3, After                                  with an aqueous organic solvent, Among various sol-
            washing with water, the adsorbed 1,25(0HJ,D1 on                                   vent systems tested, 25'X> acemninilc gave the best
            the column was eluted with the aqueous methanol,                                  result (Table 2), It may be worth pointing out that
            and the recovery nee was calculated using the                                     the retention beha>-ior was obviously affected bv the
            ['H] 1,25(0H)2D3 as a tracer. The recovery was over                               kind of organic solvent: e.g,, aqueous acetone- pro-
            90% even when 100 ng of the metabolite was applied,                              vided only a poor selectivity under conditions where
            showing that the irnmun0$orbent has sufficient capa·                              I ,25(0H) 2 D, was satisfactorily •ecovered. On the
            dey for prac<ical use (da.ta not shown),                                          oth<:r hand, column-3 should quantitatively retain
                                                                                              1,25(0H)zD3 contained in the effluent from column·
            Optimization   of lAC procedure                                                  11. After dilution with water to reduce the acetonitrile
              Tho Tandem IAC pr<ocedure was set up as follows.                               concentration, we applied the effluent to column-3,
           Standard 1,25(0ll)zD, or 25(0H)D1 was added to                                    The column was then washed with various solvents
           each column, and thek retention behavior was exam·                                and the recnveries in the adsorbed fraction eluted
           incd using the corresponding tritium-labeled corn·                                with the aqueous methanol we're compared (Table 2).
           pound as a tracer (in detail, see legend of Table 2).                             Although only slight selectivity was observed in all the
           The latter compound is one of the most abundant                                   tested solvents, which was again somewhat inconsis-
           and h1terlering endogenous metabolites which should                               tent with the cross-reactivity of the Ah-·3 with
           be removed as much as possible at the pretreatment                                25(011)D,, 20% acetone was found to be superior to
           stage: thus its recovery rate is available as an indeK for                        the others. The volume of immunosorbent in each
           obtaining higher selectivity, Considering the cross·                              column (column-11, 2 ml; column-3, I ml) was
           reactivity of the Ab-11 with 1,25(0H) 2 D 1 , we                                  determined      on     the   basis   that   endogenous
           expected that the metabolite could be quantitatively                              1,25(0HJ,D3 contained in 2 ml of plasma could be
           recovered fr<>lll the column-11 in the non-adsorbed                               recovered at a rate comparable to that in the above




                                                                                                                                                        QUESTMS-00000520
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 18 of 641 PageID #: 335


            222                                                            Norihiro I<obayashi •t «1.

            Table 3. Recov.ny rates of ·oc.uiou.,· m'tamin D den'1JrJ.tiiJJI.ls through
                         th~ Tr:mdem

            Compnund

            1,25(0H),D 3                                      66.4 (5.0)         55
            Vitamin D;s                                        0.6
            25(0H)D 1                                          2.6
            24,Z5(0H}2 D,                                      l.l


            1,25(0HJ,D,                    100                 3.2
            25(0H)D,.~                       10              15
                                           100               12
            25R,26(0II)~D~                  10               <1
                                           100               <0.1
            25S,2~(0ll),D,                  JO               <I
                                           100               <0.1
            !,24,25(0H),D,                  10               21                                                                           10                 100
                                           100               20
                                           l()(l              4.2                                                        1,25(0H)•D> (pg)

            __..lbc recoV¢l'Y rat~ of tht:; oom!lpi;~nding                    com-        Fig. I, Do.......,sl"'n•• cun .. oftbe 1,25(C)li),O, IUiru u•lng
                 pounds from a pooled. tJia.•nnl.l. [rnem (:+: SD)J or the r~~overy       the cllick lntestin.al VDR (•) or calf thymuo VOR (Q), Ran
                 rates of standard oon1pounda added w dte phn1maJ which are                  represent mean~t SD for quadruplicate detenninatiollll!l.
                 tnt:a~med by RlA (uppe[' or lower column rel'!tive to the dutted
                 line).
                                                                                           and thymus VDR, respectively. The cross-reactivities
                                                                                          of the VDR• examined in our laboratory were also
            experiment (data not shown), The linn! step of the                             similar to each other (rable I) and were compatible
            procedure, That is washing th.e 1,25(0HhD3 fraction                           with those in previous reports [3]. Thus, high cross-
            dissolved in meThylene chloride with water, was                               reactivities were observed with 1,25(0H)zD2 ,
            intended to remove possible free antibodies leaked                             1,24,25(0H);D1 and 1,24(0HhD2 , which is a
            out from the affinity columns 120, 21] which, if any,                         synthetic analog of 1,25(0H) 2 D, having potent cal-
            will imertcre with the following RRA.                                         cemic activity [22]. On the CJther hand, the other 9
                                                                                          derivative5 showed faidy low values, although the
            Selectivity of the pretreatment based <m Tandem L4C
                                                                                          cross-reactivity with 25(0H)D 3 could not be ignored
              1be recovery rates of 1,25(0H) 2 D, and 25(0H)D 3                           taking into account the fact that its serum/plasma
            through ethyl etbcr extraction were abollt 90 ilt1d                           levels are about 1OOO"·fold higher than those of
            35%, reBpectivcly. This step was necessary to obtain a                        1,25(0HhDl [1 3].
           satisfactory recovery rate in subBequent Tandem lAC.




                                                                                             :.. ~L//
           As shown in Table 3, the recovery rate of



                                                                                                            /;:.
            l,25(0H) 2 0 3 throt:tgh the present prctrea!ment procc·
           durc, that is ethyl ether extraction followed by



                                                                                                           ~
           Tandem IAC, was comparable to those in the meth"
           ods using the C!810H cartridge (61.,4-Q8.9%) [8]
           nnd was reproducible, On the contrary, the recoveries
                                                                                             I
                                                                                                      ,.~7---
           of related endogcnotL~ vitamin D dedvatives were
           lower than 5%, except for 25(0H)D 3 38 and


                                                                                             f . ~~
           1,24,25(0H)JD 3 which showed somewhat higher
           values. Thus, the present. ntethod efficiently removed
           25(0H)D 3 and 24,25(0H)zD 3, which are the major
           metabolites interfering witlt l,25(0H)2D3 assays. It
           was also shown that 1,25(0H),D 2 was substantially
           separated: this is a unique feature of this method uti-
                                                                                                  0        ....   1/28    ~4-"····----------~- ····-·····--'(,.,
           lizing an antibody spedfic to the 25.,ooonohydroxy-
           lated vitamin D, &ide chain (The Ab· 3).                                                                      Dilution ratio
                                                                                          Fig. 2. Serial dilution otudy In tho RRA ..,,,.. th• lnt<otinol
           Sen.siti11iry and speciftcii!Y of RRA                                          VllR with the Tandem lAC... ba,sed pretreatment. Pla!mta
             The pre~ent RRAs_, using chick intestinal VDR and                            l,lS(OII),n, levels ot nomvll oubl"""' (""3; •• A ond •)
                                                                                          obtained whh the 1114 llOd l/18 samples are repre:Hnted with.,.
           calf thymus VDR gave similar dose -response curves
                                                                                          out correction by the dilutlon tllctor against tile in samples.
           (Fig. 1). The detection limit, defined as the amount                           ID the inset, the level of a 117 sample is !lh.own 118 abwe
           of 1,25(0H) 2 D, required to give a Blll 0 of 2 SD                             against the corresponding 114 sample ( 0): the ban express
           below, was 0.5 and 0.3 pg per tube, with the intestinal                               mean .t:Sll for the wbhln...assay vnrl.w:u.:e (11;;::.;3).




                                                                                                                                                          QUESTMS-00000521
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 19 of 641 PageID #: 335


                                             Tandem Immunoaffinity Chromatography for .Plasma la,25-Dihydroxyviramin                                              o,                          22.'1

             11llile 4. Ana/ynwl reco<~ery of /,25(0H)zD 3 from pooled
             human plamw m the R/Vl                  ""1llf
                                                the i>zt<lSrina! VDR with the
                                                                                                                          uo   l
                            Tandem L4 ()..basJJd pretreatment
            --·---·---       ..-                                           - ·----                                  4of·                          36 4 :r IJ.1 PW'ml
                 l,25(0H),O, pi'/nli
                                                                                                                  ~ t
                                                                                                                                                  'moor: r: S 0., n<~<56)
            Adrled               r..:xr;ecte<c       ____ _._6b8'Crvr.Cf           Recovery (%)
                                                                            .             ··-·· ...
             0                                              26.3
                                                                                --,~-~.               ~·~~--~-

                                                                                                                  } 30r

                                                                                                                  ~
            25                        51.3              49,1 ± 1.5"                  95.'1·t2,9
             )0                       76.3              74.7 .!:2.4'                 97,9:t3.1
             J()Q                 126..3                118.6.!;:!.7*                t)j_9J2.Q                           20 .  t                                             0


                                                                                                                  ~--•

                     60
                                                                                                                         t _______:'~~·"' .,
                                                                                                                               I'



                                                                                                                                      Normal
                                                                                                                                                                            10




                                                                                                                                                                      Chronic
                                                                                                                                                                                  11 2•<0P{IIml




                                                                                                                                      subject                         renal
                                                                                                                                                                      lallur•
                     50
                                                                                  ••                             Fig. 4. l'lwott:u. 1,2S(OH),I>, 1•'<'•1• of no ........ '"blo•t• and

                                                                  • •
                                                                                                                 v.adent'$ -with chronilil renal failUN obtained by the RRA 11:Mng
                                                                                                                 th~     tutel'itinaJ VllR with the Tandem £AC ... bued pretreat ..
                                                         ••                                                      ment. The plasma specitnetlfl w~re c:ollected from both men
                                                                                                                                   (0) and women (e) •
                                                              •
                                                                           Y...0,91X+T,95                         obtained. "!he plasma 1,25(0HhD:~ levels of healthy
                                                    •                      ~.97, n~21
                                                                                                                  subjects determined by Tandem IAC!RRA (the pre·
                                         •                                                                        sent method) and thoso by Tandem Ii\CIHPLC!RRA
                                                                                                                  (the reference method) were quite similar (Fig. 1), As
                                                                                                                  for the measurement of 1(0H)D 3 -administercd volun-
                     0                                                                                            teers, a slight overestimation (maximum 1.2-fold; e.g.
                      0          10           20        30           40            50                  eo
                                      Tandem IAC/HPLCIRRA (pg/ml)
                                                                                                                  3lh after administration, 57.8 V! 48.3 pg/ml) was
                                                                                                                  obRerved with the present method, However, these
            Fig, 3. C"""llltioo between plwl""' 1,25(0H),0 1 levehl of nor-                                       assay values were compatible with those by the refer·
            mal ...bjects (""21) obtalooed by the Tarulom lAClltRA (y)
                                                                                                                  ence method and acceptable for routine clinical stu•
                        •nd tb• Tandem lAC/liPI.CIRll.A (x).
                                                                                                                 dies. Within- and between-assay coefficients of
                                                                                                                 variation for the measurement of healthy volunteers
                                                                                                                 were bdow I!)% (Table ~).
            Applicabuity of Tandem L4C to RRA using chick intest·
                                                                                                                    'I1te assay linearity was obtained in 0.75, 1.0, 1.5
            ina/ VDR
                                                                                                                 and 2.0 ml of plasma. Using the mnximum applicable
               Good paralellism was observed between the                                                         voiUitle (2,0 ml), 1.5 pg/ml of 1,25(0H) 2n, can be
            1,25(0H)zD 3 ass11y value~ and th~ dilution ratio (1!7,                                              measured with the sample dilution of 1/4, regarding
            1I H and l /2!l) of the prer.reared kample!, A linear                                                the mean recovery rate of the mer.abolite tbrnugh tbe
            relationship between a lurthc.:· lower dilution ( 114)                                               pretreannem and the detection limit of the RRA (see
            and that of l/7 was also confim1ed for measuring                                                     above). Tims, the practical scnsiti\iry of the assay sys-
            fairly low 1,25(0H),D 3 levels in the patients with                                                  tem was comparable t<l or higher than that of pre\ious
            chronic renal failure (Fig, 2). As shown in Table 4,                                                 RRA systems [3, 6· 9) and was high enough to mea·
            satisfactory mean recovery rates (93.9· ·97.9%) were                                                 sure the plasma levels of the patients with chronic




                                                   M'an 1,25(0H),D,                            cv                                   Moan l,25(0HJ,D,                        CV
                      PJ.asm.a                           (pg/ml)                              (%)                  Plamw.                (pglml)                            (%)

                      A (11'1)                             14.2                                9.1)               Jl(l/'1)                 25.5
                        1)/14)                             !4.7                               7.5                    (1114)                26.~

                      *A pooled plasma from healthy voluntet~rs (A; 2.0 mJ) wa11 pretreated in octuplicate~ The l,t5(0H)~D.1 fractions
                         obtained were e11ch diluted with erh:anol to produce tn and 1/14 samples, which were 1:1imuh:u;eou!!ly submitted to
                         the RRA.
                      fThc pooled plWima (2.lhnl) was singly pretreated and rneasured by tb~ RRA ~t.'i above, and this procedure wa.s repeared
                         live rnorc times.




                                                                                                                                                                                        QUESTMS-00000522
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 20 of 641 PageID #: 335


             224                                             Norihiro Kobayashi et al.

                                                                              pie purification based on phase-switching elution on
                                                                              Cl8/0H cartridges [7·9]. This pretreatment method
                                                                              itself has, however, somewhat limited efficiency for
                                                                              purification, as clear.ly shown by the fact that it.
                                                                              afforded cxtraordinanly high assay values in an RRA
                                                                              using a chick intestinal VDR ['lj. It is also presumed
                                                                              that the usc of strictly selected cartridges containing
                                                                              octadecylated and non-en<.ln-capped silanol groups in
                                                                              a suitable ratio should be crucial for performing
                                                                              reproducible purification with a defined solvent sys-
                                                                              tem tilr elution: this was suggested in the tint paper
                                                                             reporting a protorypc of these assays using a C 18 car-
                                                                             tridge in place of the Cl8/0H cartridge [7).
                                                                                 A pretreatment procedure based on lAC should be
                                                                             a valuable and attractive tool in developing simplified
                                                                              1,25(0H)>D 3 assays, because it should provide cus-
            Fig. 5, C"""alatiol'l betwoea plosiWI t,Z5(0If),D3 lev•l• of     tom-made selectivity by immobilizing an antibody
            normal mbjocto (n=IO) obtain•d by the l'aud•m IACIRRA            having the desired spedtlcity which itself would be
                using thelnte•tlnal VDR (y) and the thymus VDR (x).          producible hy immunization with a well-designed hap-
                                                                             tenic dedvarive. 'f1ms, the method is expected to offer
            renal failure. The normal value of plasma                        higher efficiency, as well as reproducibility due to the
            1,25(0H)2 D-,, obtained by 56 samples from appar-                high stability of the immobilized antibodies, for sam-
            ently healthy blood donors (27 men and 29 women),                ple purification so as to facilitate the RRAs even wirh
            was 36.4 ± 8. 7 (mean ± SD) pg/ml and no sex                     intestinal VDR. Indeed, we have recently developed
            related difference was observed. As for 10 patients              the tinlt enzyme immunoassay t<1r human plasma
            with chronic renal failure (6 men and 4 women),                  25(0H)D:~ by employing an lAC as a pretreatment
            apparently lower l,25(0H) 2 D 3 levels (11.2 ± 4.0 pg/           [26]. CThis is also tl1c first report dealing with the
            ml) were obtained (Fig. 4).                                      application of lAC in \~tamin D anal)'!iis. However,
                                                                             when we undertook this study, su~h a highly spcdflc
            ApplicabJ1ity of Tandem JAG to RRA using calf thymus
                                                                             anribody, which pcm1its practically selective exrracdon
            VDR
                                                                             of 1,25(0HJ,D, from blood, had not been generated
              The plasma 1,25(0H)zD·, levels of healthy subjects             due to difficulty in synthesizing suitable haptenic deri-
            were determined by two RRA procedures using the                 vatives. T1lus, we devised the Tandem lAC, utilizing
            intestinal VDR or the thymus VDR after the present              two affinity columns (colunm-3 and -11) each con-
            pretreatment (Fig. 5). 'llte assay values obtained with         taining an immobilized antibody (Ab-3 and -11) hav-
            the thymus VDR correlated well with those measured              ing different specificity. Although each of these
            with the intestinal VDR.                                        antibodies alone has only limited utility for this pur-
                                                                            pose, tandem use of them allowed ctlicicnt pudfica-
                                 DISCUSSION                                 tinn of 1,2'i(OH)zD~ from plasma by overlapping and
               The mam subject in devdoping an improved                     focusing their speciJicity on thi• metabolite. Namely, a
            1,25(0H),D3 assay has been to omit the prcpamrivc               plasma <::l<tract was titst applied w column-11 itntno-
           HPLC step, which is tedious and time-consuming but               hilizing the Ab-11 which binds more strongly with
           was essential h1 the cmwentional methods (intestinal             2'i(OH)D 3 , 24,25(0H) 2 D 0 and 25,26(0H),D3, than
           VDR-based RRAs and the Rli\s) to remove accompa-                 with 1,25(0H),D 1 . Thus, a large part of these inter··
           nying cross-reactive secosterols and non-specific inter-         fering 1~-deoxy-rype metabolites should be adsorbed
           fering substances such as lipids. Although a few non-            on the column, while the compounds reacting only
           HPLC assa)'!i (e.g. RRAs [23, 241 and an RIA [25])               weakly with the Ab-11, involving 1,25(0H),D 3, can
           had been reported, they seemed to leave much room               be preferentially eluted. cf11e efllucnt COntaining
           for further validation by measuring samples from vita-           l,2'i(OH>,D, was then submitted to column-3.
           min D-supplemented volunteers or patients and/or                 Becaufte the Ab<l i.rnmobilized therein is specific to
           comparison with a reasonable reference method                   vitamin D, derivatives, ha\ing a 25-monohydroxylated
           (validity of some previous non-HPl.C .RRAs has been             side chain, the metabolites with a different side chain
           discussed in ref. [6]). On the other hand, calf thymus          (e.g. \\ilh no hydroxy group, dihydroxylated, Jacto-
           VDR• were found to be less sensitive to lipid interfer-         nizcd or that of vitamin D 2 derivatives) should be effi-
           ence than those from the chick intestinal VDRs and              ciently W'dshed out of tJ1e column, together with
           usd\.tl tor developing nou-HPLC RRAs [5,6]. 11tcse              interfering substances of vitamin D-unrelated struc-
           a-;says are now carried out in combination with sam-            ture (e.g . .lipids and incompletely removed proteins).




                                                                                                                             QUESTMS-00000523
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 21 of 641 PageID #: 3355


                                Tandem lmmuMaflinity Chromatography for Pl"'ma la,2'i-Diltydr<>xyvicunin :0 3                  225

                 In fact, the Tandem lAC-based pretreatment satis-         and was scnsitlve enough to det~mllne its levels in
             fact<Jrily removed int.,rfcring vitamin D derivatives, as     patients with chronic renal failure. ·n,e mean plasma
             shown in Tahle ·1. Only 25(0H)D 3 3S and                       1,2'i(OH) 2 D 3 levds of healthy subjects and the
              1,24,2~(0H),Dl showed somewhat high recovery                 patients with chronic renal failure obtained by the pre-
             rates. It is reasonable that the sulfate co-migrates with     sent method were in good agreement with those
              1,25(0H),D 3 through the Tandem lAC, con~idering             reported so far [3]. Although the present determina-
             the specificity of the antibodies. Thus the parti>d           tion of normal subjects was done using Q.75-2.0 ml
             selectivity observed here will come from the ethyl            of plasma specimens at a l/7 tlr larger dilution ratio,
             ether extraction step. However, this should not induce        the volume can be reduced to 0. 5 ml by measuring at
             serious overestimation in the RRAs, in spite of the           the 114 dilution.
             relatively high concentration of the sulfate in blt,od           Thus, the Tandem lAC devdoped here enabled the
             [27], because the metabolite is nearly completely dis-        first valid non-HPLC RRA using chick intestinal
             criminated by the VDRs (Table 1). On the other                VDR. We have 11ot yet obtained any extraordinary
             hand, the recovery of J,24,25(0H),D 3 was rather dis-         assay value with the present pretreatment method. It
             crepant with the cross-reaction of Ab··3, and this           should be mentioned that the VDR used here is the
             might also be ascribable to the antibody heterogeneity       same commercially availahle product as that affording
             as described above (~ec Results). The connm1inatjon          an unsatisfactory result with the C18/0H cartridge (9']
             of 1,24,25(0H),D, with the observed ratio, however,           (referred to above). This pretreatment method was
             did not seem to affecr the assay values at least for the     also shown to be applicable to the thymus VDR-based
            normal subjects, because of its fuirly lower plasma           RRA. These results clearly indicated that the Tandem
            levels than those of 1,2S(OH) 2 D 3 [28[. The result          lAC has a higher efficiency for purification of
             that lAC mostly removed 1,25(0H)2D2 should also               I ,25(0H);D 1 from plasma, compared with various
            be discussed. Althou1!h this feature provides an assay        mini-columns and cartridge~ (including the CI8/0H
            specific to the D 3 form of the active metabolite with-       cartridge) previously used for the pretreatment of this
            out chromatographic separatjon, it might restrict             metabolite. This encourages us to apply the lAC.·
            application to patient!! treated with a large amount of       based pretreatment in developing the analyses of other
            vitamin D 2 or its analogs.                                   minor vitamin D metabolites, such as l,25(0H) 2 D 2 ,
                 To evaluate the purificatjon efficiency of the            t,24,25(0HhD:l and l ,25-lactonc. If an antibody spe-
            Tandem IAC-bascd pretreatment in comparison with              cific enough to the target analyte is diffic-ult to pro·
            previous methods, we examined its applicability to an         ducc, tandem use of two (or more) antibodies, each
            RRA using a chick inrcstinal VDR. Serial dilution and         of which recognizes a different partial structure and is
            analybcal recovery studies and comparison with a              easier to obtain, as in this study, will provide a satis-
            reference method involving preparative HPLC                   factory pretreatment system. In some casesl a success ..
            (Tandem lAC'JHPLC/RRA) demonstrated that thh                  ful result could be obtained even with a Tandem lAC
            Tandem IACIRRA sy:nem is satisfactorily accurate f(Jr         where an antibody [an immunosorbent) is repeatedly
            the measurement of normal ntbJects. The accuracy of           used.
            the method was, however, further evaluated by mea-                By the use of the CNBr method [18, 19], immuno-
            suring the plasma levels of l (OH)D.,-supplemented            sorbent~ having a high binding capacity could be pre-
           volunteers. Titis compound is a synthetic analog of            pared with excellent reproducibility and a much
            1,25(0H)zD 3 , which is often prescribed in the treat-        higher coupling yield of antibody than achieved in our
           ment of vanous diNeases accornpanying a disorder in           previous study, where an oligosacchllride moiety-
           vitamin D metabolism and osteoporosis. It has been            based immobilization was employed {26]. They could
           pointed out that oral administration of vitamin 1)3 or        be stored for at least 6 months without apptedablc
           its analogs, such as this agent, significantly increases      decrease in the binding activity and were repeatedly
           the plasma levels of some metabolites cross-reactive          usable more than ten times. The Tandem lAC
           with VDRs [8] (i.e. l,U,2S(OH},D 1 and 1>~,25,26-             allowed ~imultaneous pnlcessing of about 20 speci-
           rrihydroxyvitamin D 3 arc conceivable [29]), and thus         mens within 4-5 h wirhour careful handling or strict
           especially careful prctrcanncnt of the specimens is           time-management of the entire operation. It will be
           required to ubt~in th<~ correct 1,25(0HhD:J concen-           ~""sibk to shorten the time by carrying our the chro-
           tration. The Tandem IACIRAA system gave slightly              matographic procedure under reduced pre~sure utiliz-
           higber values compared with rhe reference method,             ing a commercially available vacuum ruck. Recently, a
           but practically ~cccpt:abk assny values. A little over-       non-HPLC RRA system, which seems to be well vali-
           estimation ohserved here would he mainly ascribable           dated, has been reported where a VDR prepared from
           to insufficiency of the pretreatment in removing              porcine intestine was entpJoyed in combination with a
           1,24,25(0H),D 3 as referred to above.                         bound/free separation metl10d based on a monoclonal
               'I11e predslon of this aHsay system was ccrtiiied by      anti-VDR antibody (JO] A recent paper on a non-
           within ... and between"'assay variance. 'Tl1e assay per..     HI'LC RRA utilizing a VDR from bovine mammary
           mitted measuring 1.5 pglml of plasma 1,2'i(OH) 2 D,,          gland should also be noted [30J.




                                                                                                                           QUESTMS-00000524
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 22 of 641 PageID #: 3356


             226                                                                N orihiro Kobayashi et aL

               In conclusion, the Tandem IAC has proved to be a                                       11.    :Knho~w,hi          Taknma A.l Shiomura K. 1 T11baU1 Y..• Takagi K
                                                                                                             8.nd    Shim<-~da       Prndut:tlon Df a g:t'QUp-speci.fic a.m.'lb<..rdy to
            powerful prctreaunem tool for 1,25(0H)zD, in                                                     1a 1 25-dihydt'l:l~yvitamm  0 and iDJ dt:rivatives tmving rhe liX~38~
            human plasma. 11tis method will also be useful for                                            dil1ydroxylat~·d A··ring stru<:aure. Starrn'.ib 59 (1994) 404-41.1.
            developing immunoassay or gas chromat(lgraphy-mass                                        11. K~Jb11yrWU N .., Ucd.a K, Kl.tah11ri J, and Shimnda K:
                                                                                                          P:roduc1Jott and specifidty of unth;cra ntl~<:d against 25~hydro:xy­
            spectrometry of the metabolite as well as RHA. If an
                                                                                                          vitamin DJ~[C-3]-bovinlil' s~t1.ill1 albu.n:th\ <:onjugutt::s. .":.'terokk '57
            ;mtibody having higher specificity t'ecogtrizing both the                                     (1992) '188-49.3.
            A-ring and side chain srructures of 1,25(0HhD3 is                                         Pl.    f>&tterl:lon   M. S. and Green!! R. C.: Measurernt..'llt of low energy
            available, more feasible IAC based on a single affinity                                       beta-emittet·s in aqueous solurinn hy llqujd sdnrillation counting
                                                                                                          of emulsions. Ana~)>t. Uhem, 3i (1965) 8.54-·857
            column will be established. We arc now developing a                                       \6. Abraham G. E.: SoHd~phase radioi.trununomumy of es.tmdiol~
            new "Simplified" IAC utilizing highly specific antibo-                                        17P. J, G/in, !iOld<>cr. Metab. 29 (l'J6Q) 866--870.
            dies which have recendy been generated against a new                                      17, Scatdt.iU'd G.; The aH.ra"tion tlf proteins for small molecules
            haptenic derivative [31]. Details of these n:sul!E will                                       •nd i«ns. Ann. N.Y. Acad. Sci. 51 (.\ 94Q) 66lH572.
                                                                                                      18    .t\x~n
                                                                                                                R.) Poratlt   1md Embuck S.; ChcmJCal coup:ing of ptp-
            be reported subsequently.                                                                    tidcs W'ld ptotdns w v~)l)"laccha.ride$ hy rut.!OO.tll of eynnogen
                                                                                                         halides.      N""'"
                                                                                                                         214 (19{)7) 1302-1'304.
            Ackmnl!b-:dgem~<:r~ts-Patt of this work was supported by grants from                     19. CuaU'ecasas P., Wilchek M. and A.nfinsen C. D.: Selei,i1ive
            the Ministry qf Ed,lCf1tion 1 Sdtmce and Cultut·e of Japan. We thank                         enzyrne purificati(>n by affinity chromatography. Pror:. Natn.
            Yama!la Co. for providing the intestinal a.nd thynms VDR.s. Our                              Awd. &i. U.S.A. 61 (19~8) 616 ·643.
            thankJ> are also due w Professor .S. Takano d' the I1lar.l'lutceuticul                   20. Be:ssos H, Appleyard C. 1 ~lick,lcm L. R. and Peppel" D. S.:
            Inst:itute1 Tohoku Univetsity 1 Maru.ho Co.~ ru:ld Chugai                                    Monodonnl andbody leukagc from geh: cffccr of 11upport1 actl~
            Pharma«::euti!::al Co. fc1r supplylng the vitamin D dt>rivatives. W~: arc                    vation and eluant compmdtion, Prep. ChrorruJ.togt. 1 (1991) 207·~
            al~w indehted to Dr: K. Mawatari of the S.;:.hool 1.1-f Allied Medical                       220.
            Profession) Kanazawa U.nJversit:Yl and Dt S. f<Arnl:u;bi of Chu.gai                      ZL Stt.1bbingt) D., Bubb M. 0. and Conradte J. D.: 1Wo methods
            Pharmaceutical C()., for prr)\liding pla~ma specimens.                                       for the intmduction £lf ammo groups into agurose-.bnsed
                                                                                                         ma.tric~: the.it' cse in immunoaffinity chromatography. Analyt.
                                         REFERENCES                                                      R'tlt:htm. 210 (l 993) l59-l62,
                                                                                                     22. Morisaki M., K()i:t.ttml N. and IkeMwa N.: Syoth\:i>i~ of .lctiv<!
             1. Mawer E. FL: Clinical implicatiuns of measurements of circulat•·                            forms      of     vitam1n   D. Pnrt IX. Synthe'!lis of' lo:,2•l~
                ing vitamin D metab;::l!h:es. Clin. E'ndocr. M11tab. 9 ( 1980) t:i3 79.                     dihydro:xychoh,"C;Illdl~rol.  ]. ChHrn. Soo .., Perkin Trans. 1 (1 Q75)
             2. Bouillon }{.: Radi(li,':h~lll.iel)l ~say:!! f(H" vit!\mio. I) metabolites:               1421 ..·1424,
                tedmic11l po!l'Sibilitics and clinical applicatim:1t., J. St1imid                    23. Mallon J. P ..1 Hruniltrm  J. G., Nauss~K.arol C., Karul R. J,~
                Eiochem. 19 (1983) 921-927.                                                                                           l), S., Tratnyck C. A, 1 Bryn G. F.
                                                                                                            As.bJey C. ]. 1 ."iatusr.ewnki
             3. Poneous C. E., Coldwtdl R. D.j T'rafford D. J. H. and Makjn                                 ami. Miller 0. N.: An lrnproved competitive pn.>tl!ht binding
                If. L J,; :Recent developments in the me:asurt"rnent of vitamin                             ngsay fnr 1,?5~dihydroxyviwnin D. At"Ch. Btt!l!htm.         Bi~1phys.   JOt
                D lind its mctubolites in humnn. body fluids.          J, Steroid Biiichem.                 (1980) 217 ·2R'i
                28 (198'1) '185-80 L                                                                 24. Dabek J, T., Harkonen M, and             Adlercr~tz H.: A sensitive and
             4. Seino Y., Yarmmka .K.. hhida M.~ Yabuur.:hi H. 1 Ichikawa .M.)
                                                                                                         simptitied n::ceptor al!.say for       1,25(0H}~ vitamin D. Scartd, J.
                lshige H.> Yoshino H. and Avioll L. V.: l:liochcmical chnractcri"'
                lJitit.ln ~)f 1)2.,(0HhD 1 receptllrs in chick e£11-bryonal duodenal
                                                                                                         Ghn. Lab. Irruest. 41 (1981) 151 !58.
                                                                                                    25. Wildt:m'luth S,, Dlttric::h K., Schmidt~Gayk H., Za.hn 1 and
                cyto•ol. Calcij. Tissue Int. 34 (t9R2) 265-269.
             5. Reinhardt T. A., Horst R. L,, Lttledike R T. and Beitz IJ, C.:                           O'Rillrdan J. L H.: Si.~imillatio.xl pmximity assay for calcitriol in
                1 ,.25~0\hydw~:.)t'.'itamin 0.1 receptor in bovit'lc thymus gland.                       serum without high pressure liquid l:hromatogrnphy. Gin.
                Biochem. Biophys. Res. Cummu111. 106 (11JR2) l012·~1018.                                 Gltim. A"a 2~0 (1993) H-70.
             6, Reinhard~ T, A.~ Horst .R. L., ()rf J. W. and Holllt~ B. W.: A                      2CJ. Kobayashi N., Ueda K, Tsutsumi M.) TahtHa Y. and Shimada
                U.'.l.ii..'r\'H\!iiSilY for l,2:5·diliydrox,YVitamin 0 not requiring high per~             K: Enzyme iiumounassay fo.~· plasma 2'5-hydroxyvir~mi.n D'J
                tbrmance liquid (;hromntogrnphy; application to J;;lioical smdit::ti.                      employing immunoal.fw.ity chromatogr#J.phy 1\S a prette.am1ent
                J. Ciin. E'ndotr. Muab. ~8 (1984) 91~98.                                                meth01.i. J,    ~~'teroid Bi.odwm. A·'fol~c. lJi<.il. 44 (1993) !~3·~100.
             7. Hollis R \'(,'.: Assay of drculati.ng 1~25~dihydroxyvitamin f)                      27. Axelson M.:     25~Hydro"yvitaruin D:~ 3~sulphute is a major drcu··
                involving a novel tiing.le-cartddg~· ~~xtraction and purification                          Jating form of vttarnin Din man. FBBS Lett. 191 (1985) t7J ...
                proct::dl..U'e Clin. ChmJ, 32 (1986) 2060--·206 :t                                         171).
             H. Bt:rt(}lloni S. 1 Ban:mcelli G. L, Benederti U., Franchi G. and                     28.    'blm~ulrnS., Sato J., Tuk1th.tuna S., Seino Y. aud Norman A.
                &1ggt.>sc G.: ComrnerciaJ kits for 1 1 25-dihydm~vittm:lin D com~                          \V.: Sem:n concentrations of      la,21)(0H):;J)~ . 26,23~lttt'tone in
                pl.lred with (I liquid~chromatog.r•~phic ass~1y. Clin. Ch~m. 39                          nonn!ll adults. tn Tlitamin D. Uerw R~gul.cJrion 1 S!ruc:mre-..Ft~m:n'on
                (199.1) 1086-1088.                                                                      Analysi1 ~Jnd (~1i,zical Applicutimr (Edited by A.W. NomtJLt\, R.
             9. M~asudn S ..1 Okano T.) Ml.lr,su~;Jku S. and Kohaya.sh.i T.: Gros&                       Bouillon u.nd M.. 'Tbomasset ). Walter de Gruyter, Bedin
                and separative detennination nf I ;(J 2'). dihydroxyvitarnin D:t                         ()991) pp. 300-:lOI.
                and D'i in plasma using <:alf thymus fC(;eptO(', J Nutr. s~.,~                      29. Satotnura K.l Tatmb. H., Seino Y.. !shida M.; YamaDka K,
                Vitarnit,ol. 39 (1993) 101~1J4.                                                          Yabuuchi H. ru.1d Ichikawa M.; 111.¢ effect of puriikation pro~
            lO. K.llya:mt~ H., Prnhl J, M.j Uhland A..t Nanjo M.; Imahn M.;
                                                                                                        ccdures on the detertnin~thm of nerorn levt!l tlf' h25-dihydroxy. .
                Nishiz.ltwa Y.) Morii H"~ Ni•hli Y. and DeLuca H. F.: A new1
                highly scusirive Msay fi>r 1,25"'<1ihydroJr.yviu.unU~ D wJt r(quiring                   vl.tarrtin U • .'Vipptm Na1bu.mpi Gakka,i Ztmhi 64 (19fl~) '514--·522.
               high.,·perfotmance liquid chro.m.atogmphy: application of             rtlOJlt'J ..
                                                                                                    )0. Wntanabe Y., J<ubotl:l 1'. 1 Sw:umura H., Suzuki T. 1 Yone.r.aw~
               clonal antibody agrumt vitaml.n 1) receptor to radioreceptor                             M., I~hipmi T.) Ichikawa. M. -and Sei.no Y.: 1,25 ..
               """Y· AMiYt. Eioch<'m, 205 (1992) 213-219.                                               Dihydroxyvltamin D mdioreceptor nsuy us~ l:xwine nunnmary
           11. Kobayashi N., Hisad3 A. and Shi.tnnda K.: Spcdfidty of the                               K{ant.l rc~.:epto1· mtd nnn~hlR,h perfbmJance liquid chro~~Wto­
               polydounl antib.:xiicl:l ruhcd llgaimt a novel 25.. hydn.~xyviramlu                      gr~phic puritkntion. Ckn, Chim. A•w 225 (1994) 187· .. 194.
               D 3 ~bovine serum a.lbumin oonjugat1t linked through the C~ 11 a                     31. Kobaya$hi N., IGtn.hori J., Mano H. 1md Shimada K~
               po•itlon. }. S""'oid Eil.lch!ml. Ml.l/ec, Bioi. 48 (1994) 5f\7--·572.                    Ptcdu~tion uf highly specific antibod.ie!l to 1a,:2.5"'Ciihvdl'<lxym
           12. KobayW~bi N.> Ucda K. and Sl'hims.dn K.: P.v&.luatiol'l vf :.;o!ubi-                     vitamin D, utiJ.izinQ lt l'WYt:i huptcnic derivative havi.n~"t a cl\em.iw
               lizing agents for 25·hydroxyvitnmin 0;1 irrmn.uwassa~. CJin.                             cal bridge at U..x-pusition, Chem, Pharmac. Rr.#l. 41 (199.3)
               C'lr.im. Acta 209 (l99Z) 83-88.                                                          1l21·!323.




                                                                                                                                                                              QUESTMS-00000525
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 23 of 641 PageID #: 3357




           Genetic causes of rickets
           Walter L. Miller, MD, and Anthony A. Portale, MD


           Dietary deficiency of v~amin D, genetic disorders of its bioacti·                       Rickets is a disease of growing bone characterized by
           vation to 1,25-dihydroxyvitamin D [1 ,25(0HI,D], or disorders                           impaired mineralization of bone matrix, bony dcformi·
           ot vitamin D action c11r1 cause rickets, The rate·limiting,                             tics, and impaired linear growth. Vitamin D is the prin-
           hormonally•regulated, biologically activatir~g step in the synthe-                      cipal hormone required for normal bone mineralization,
           sis ol1 ,25(0H),O is the 1a-hydro><ylation of 25-hydroxyvitamin                         and dietary deficiency of vitamin D or genetic disorders
           D, which occurs in kidney and other l•asuoo and is mediated                             of viramin D biosynthesis and action can cause rickets.
           by a mitochondrial cytochrome P450 enzyme, P450c1 a. After                              Rickers also can be due to X-linked hypophosphatemia
           many years of effort, the eDNA and gene for this enzyme were                            or can occur as a complication of disturbed mineral ion
           cloned in late 1997. Mutations in the P450c1 a gene, located                            homeostasis in renal Fanconi syndrome. Recent work
           on chromosome 12, cause 1a-hydroxylase deficiency, also                                 has elucidated the molecular basis of disorders of
           known as vrtamin D·dependent rickets type I, an autosomal                               vitamin D biosynthesis.
           recessive disease charactented by rickets and impa•red
           growlh due to failure of renal synthesis of 1,25(01,·1),0. X·                           The vitamin D blosynthetlc pathway
           linked hypophosphatemic rickets, a dominantly inherited                                 Vitamin[) is found in two biologically equivalent forms:
           disease, is caused by mutations in the PHEX gene, whose                                 ergocalciferol (vitamin D,), produced by plants; and
           function in regulating renal phosphate and vitamin D metabo·                            cholecalciferol (vitamin D,}, produced by animal tissues
            lism remains to be elucidated. ::urr Opin Ped1air 11)09, 1 i :883~<1~9                 and by the action of near-ultraviolet (290-.310 nm) light
            C 1999 L1ppincott Willimns &. Wilkins. Inc,                                            on 7-dehydmcholcsterol in human skin. Vitamin D is a
                                                                                                   biologically inactive prohormone that must undergo tWO
                                                                                                   successive hydroxylations at carb(>ns #25 and #l before
                                                                                                   it can bind to the vitamin I) receptOr and exhibit biolog·
            Depart:rnent o1 F'adiatrlca, U1~iveraity af CaHfumia at Som Franciwo, Berk~ley,        leal activity (Fig. 1). The 2S·hydroxylation of vitamin D
            Callf11mia, USA                                                                        occurs in the liver, catalyzed by a mitochondrial
           C:ml!mPOnd~nce     to Walter L. Mmer MO, F.Jidg. MR-lV, RMm 209, Urtiverarty ol         cytochrome P450 enlymc that also can hydroxylate
           Califomia, San Francisco, CA 94'143..0978, USA                                          carbons 26 and 27 of sterols to initiate l"le acid synthesis
                                                                                                   (Fig. I), ·rhe abundant 25-hydroxylasc activiry in the
           CiJ......t O!>Inlllf; In P<ldlatr!T:s 1999, 11 :333-339                                 liver is not under tight physiologic regulation; the circu-
           Abbnwlatioru~
                                                                                                   lating concentration of 25-hydroxyvitamin D (250HD)
                                                                                                   of ··10'· 7 M is determined primarily by one's dietary
           tJs<OH>,o        1.2!5-dihydrm:yvitamin 0
           250HO            2!S·hydrm:yvrtamln 0                                                   inmkc of vitamin D and amount of exposure to sunlight.
           P-1o             P460 ~n:eyme rapecific fQr 1(X·hydrmyiution of vitamih 0               Like vitamin D it.•clf, 250HD has minimal Cllpacity to
           PCA              polyme~         chain rearJtlon
           PilE)(           pf)osphate·ret:~ul~:~ting   gene- wrth homology to er'ldopaptidases,   bind to the vitamin D receptor and elicit a biologic
                            on tha X chromosome                                                    response.
           PTl1             parathyrt.~id   n()lrnone
           VODIH            vitamin IJ.def1<lhmcy ricketa, type I
           VOR              vitwnin 0 receptor                                                      The active form of vitamin D, l,25(0H)20, is produced
                                                                                                    in rhe proximal renal tubule by the lo:-hydroxylation of
           ISSN 104()-8703 01999 Uppinf;ottWil!iaf"'S & Wilkins, Inc                               25 OHD (Fig. I). Although the circulating concentration
                                                                                                   of !,25(0H)2 D is thought primarily to reflect its synrhe·
                                                                                                   sis in the kidney, Ia-hydroxylase activity also has been
                                                                                                   demonstrated in other tissues, including keratinocyres,
                                                                                                    macrophages, and osreohlasts. Henal l!x-hydroxylase
                                                                                                   activity is tightly regulated IJy pamthyroid hormone
                                                                                                   (PTH), calcium, phosphoms, and !,25(01-[) 20 itself
                                                                                                   [1,2]. Because this reaction is the rate-limiting step in
                                                                                                   tile bioactivatkln ofvimmin D, and because this enzyme
                                                                                                   is often disrupted in acquired renal disease as well as in
                                                                                                   rare genetic diseases, it has hccn the subject of intense
                                                                                                   study for nearly 30 years. However, all efforts to isolate
                                                                                                   or clone the vitamin D !a-hydroxylase were unsuccess-
                                                                                                   ful until late 1997.

                                                                                                                                                          333




                                                                                                                                                     QUESTMS-00000526
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 24 of 641 PageID #: 3358



             334 Endocrine and metabolism




              HO
                  ~HVVLigh1
                                                     ~•JIII~n•n•mlllljll>
                                              2J19IIIO
                                                                              r
                                                                            ,&cH,              c::::;
                                                                                                        1

                                                                                                        P450c25

                                                                                                            liver
                                                                                                                                                         ?~
                                                                      HO                                                                             HO           OK
                 7-Derydrocholesterol                                       Choiccalciif'rol                              250HD,                          1,2Si0Hi2Dl

                                                                                                                              P450c24


                                                                                                                          J~H  Kidn£>y




                                                                                                                     HO
                                                                                                                        ,&ell,
            Uttra.viole11ight botwoon the wt:Weleo;gths of 2QO and 3{0 1m clmwet~ !he Bring of 7·dahydtMholest!1ral in ilkm to yiekl ehok!c!'ll(:tferol (vitamin O:J. Ergocalciferol
            (vitamin D~, ma,OO by plants1 differs frorn D3 1n ha'Jing ;n 1.msatura1ed doub~ bond botween carbon atonw 2!2 and f./3 (lf lhe cholesterol side chain. Vitamin 0, which
            cimu!a.ma 1r1 blood bound to 56 kOa ~1turnit1 D"binding protein, is takel"l up by the liver whore 1t is :26,hydroxylatrn:J by P450c25. The raaulting 250HD, whtcl-11$ ~ ~
            abundant fofm afv1tamin Din the human c(rr.:ubhon, may undmno "ithar 24·hydro~ation in the kidney by P450c24 tQ yield 24,26(0HI10 or 1a·hydroxylatitm in the
            kkJnay- by 1"'450o1 a to ytokl the "etlv~ hormona1 comPQund 1,25{0HJ~O 1,25{0H):rD, 1.:20·dihydrt>ll:)"'itamin D; H, hydmgan, HO, hypatbatlc o.ygon: P450cl«. P460
            omyme; UV, ultravioi~:Jt




            The vitamin D biosynthetlc enzymes are                                                             Vitamin D 25·hydroxylase
            mitochondrial forms of cytochrome P450                                                             The hepatic 25-hydroxylase was the first of the three
            The vitamin D 25··hydroxylase, the !a-hydroxylase,                                                 vitamin D-metabolizing enzymes w be cloned. This was
            and the 24-hydroxylase are cytochrome P450 enzymes                                                 accomplished by purifying vitamin D 25-hydroxylase
            found in mitochondria. There are two forms of cyto·                                                from rat liver mitochondria [5-7) and using polyclonal
            chrome P450 enzymes, both of which function as                                                     antisera raised against the purified protein to screen a mt
            oxidases using electrons from NADPH and molecular                                                  liver eDNA expression library, yielding a P450c25
            oxygen, Type I, found in mitochondria, receives elec-                                              eDNA [8,9), This rat liver P450c25 was 73% identical to
            trons from :'1/ADPI! via the intermediacy of an elec-                                              the rabbit liver sterol 26-hydroxylase P450c26; when
            tron-cransfcr chain consisting of two proteins, a flavo-                                           expressed in transfccted cells, rat liver P450c25 could
            protein termed ferredoxin reductase and an iron-sulfur                                             catalyze either vitamin D 25-hydroxylation or choles-
            protein termed ferredoxin. Type II cytochrome P450                                                 terol 26-hydroxylation, suggesting that these activities
           enzymes, such as the drug-metabolizing hepatic                                                      were catalyzed by the same enzyme. The corresponding
           enzymes or the steroidogenic 21-hydroxylase enzyme,                                                 human liver eDNA was cloned in 1991 [10) and is now
           are found in the endoplasmic reticulum, where they                                                  termed P450c27, as it can hydroxylate both carbons 26-
           recdve elections from a flavoprotein termed P450                                                    and 27- of cholesterol as well as carbon 25 of vitamin D.
           oxidoreductase, S<)medmes with the allo~teric assis-
           tance of cytochrome b 5 [3,4). P45() oxidoreductase is                                             Genetic deficiency of hepatic cholesterol 27-hydroxy·
           quite different from ferredoxin reductase, and func-                                               lase activity, due to mutations in the gene for P450c27,
           tions without the need of an iron-sulfur protein such as                                           is associated with cerebrotendinous xanthomatosis
           ferredoxin. Thus, mitochondrial (Type I) and microso-                                              [11,12); however, a disorder of vitamin D biosynthesis or
           mal (Type !I) P450 enzymes arc substantially different                                             action hu not heen described in these patients.
           genetically and cnzyrnologkally.                                                                   Furthermore, one child has been described with appar·




                                                                                                                                                                       QUESTMS-00000527
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 25 of 641 PageID #: 3359


                                                                                           Genetic cauns of rlckew Miller and Portale 335


            ent vitamin D 25-hydroxylase deficiency who had no             gre•ltly increased their synthe~is of P451Jclo:. A renal
            evidence of cerebrorendinous xanthomatosis [13]. Thus,         eDNA library prepared from these animals was then
            while the principal enzyme catalyzing cholesterol 26·          screened by expression in cells that were engineered to
            and 27-hydroxylation may be the same as that catalyzing        contain a VDR/GAL 4 fusion protein. Those cells,
            vitamin D 25-hydroxylation, it also is po..sible that there    expressing P4.50c!a and ther~by producing
            are distinct enzymes with partially overlapping activi-        l,25(0H)2D, would activate the VDR and he detected
            ties. Thus, much remains to be determined about the            colorimettically, thus yielding a mouse 1'450cla DNA
            genetics of vitamin D 25-hydroxylation.                        [22•]. Ead1 of these groups showed that the enzymes
                                                                           encoded by their rodent cDNAs could convert 2.50HD
            Vitamin D 24·hydroxylase                                       into material that was chromatographically indistin-
             The second vitamin D metabolizing enzyme to he                guishable from authentic 1,25(0H),D,1, and one gmup
             cloned was the 24-hydroxylase. This enzyme also was           confirmed the identity of the product by mass specuom-
             cloned by purifying the protein from rat renal mitochon-      etry (21•).
             dria, raising a polyclonal antiserum, and screening a rat
             kidney eDNA expres.sion library [14). Subsequently, the       We solved the problem of the low renal abundance of
             human eDNA [15] and gene [16] were cloned. Studies            P450clo: hy using primary cultures of human
             with the purified rat kidney enzyme [14] and with cells       keratinocytes (17 .. ], which, when grown in serurn .. free
             expressing the human P450c24 eDNA [IS] showed that            medium in the presence of low concentrations of
             this enzyme can catalytc the 24-hydroxylation of both         calcium, exhibit substantial hx-hydroxylase activity
             250HD and 1,25(0H),D; this reaction .•erve.• as the           [23 ....25(. Using these cells as a source of RNA enriched
            ·initial step in the bioin~ctivation of vitamin D via the      for P450cla mRNA, we used degenerate-sequence
             C24-oxidation pathway.                                        primers based on the relatively well-conserved
                                                                           sequences of the fenedoxin .. binding sites and heme ..
            VItamin D 1o:·hydroxylase                                      binding sites of P450c2S and P450c24 to PCR-arnplify a
            Despite the cloning of the 25- and 24-hydroxylases in          P450cla eDNA fragment. which we used to screen a
            1990 and 1991, it was not until the second half of 19'}7       keratinocyte eDNA library and obtain a full-length
            that four independent groups using different approaches        clone [17 .. ].
            reported the cloning of the mouse, rat, and human
            vitamin D·lo:-hydroxylase cDNAs, and the human gene             Having cloned a P450cla from human kerarinocyrcs, we
            [17••,18•···22•]. Prior efforts to purify the !a-hydroxy-       provided tiJUr lines of evidence that the keratinocyte
            lase enzyme were consistently unsuccessful, primarily           and renal enzymes are encoded by the same gene
            because there is very little P450cla protein in renal           [17 .. 1. First, we transfected our P4S0cla cD:"JA into
            mitochondria; hence, the immunologic approaches used            mouse Leydig MA. to cells. which contain abundant
            to clone the 24- and 25-hydroxylase enzymes could nor           ferredoxin and ferredoxin reductase and hence, provide
            be used.                                                        100- to 1000-fold greater activiry of' mitochondrial 1'450
                                                                           enzymes than did the COS-I cells used by others [26].
             Two groups prepared renal eDNA from rats raised on            The transfected cells catalyzed the conversion of
             low-calcium, low-phosphorus, vitamin D-deficiem diets,        250HD to I,25(0H) 1D, as measured by radioreceptor
             which are known to stimulate !a-hydroxylase and to            assay and as shown by comigration with authentic
             suppress 24-hydroxylasc activities. One of the groups         1,25(0H),D1 using two different high pressure liquid
             made and screened a eDNA library with a fragment of           chromatOgraphic solvent systems. Second, using this cell
             P450c24 eDNA that corresponded to the relatively well·        system, we synthesized substantial amounts of
            conserved heme-binding site of mitochondrial P450s,            1,25(0JI) 2 D 3• whose complete chemical identity was
            yielding a P450cla eDNA [21•]. The other group                 proven hy gas chromatOgraphy and mass spectrometry of
            prepared degenerate-sequence oligonudeOtides based             the trirnethylsialated derivative. Third, we used reverse
            on the conserved ferredoxin-binding sites and heme-           transcription/polymerase chain reaction w show that the
            binding sites of P450c24 and P4S0c25, and used these          same sequences we had cloned from keratinocyres were
            for polymetllse chain reaction (PCR) amplification of the     expressed in the hurnan kidney. Fourth, we provided
            rat renal eDNA [20•]. The resulting PCR product was           genetic proof of the identify of our P450cla by obtain-
           then cloned and used to screen a rat renal eDNA library,       ing keratinocyte.s from a patient with vitamin D-defi ..
           rhus identifying the full-length P450cla eDNA. A third         ciency rickets, type I (VDDR-1), cloning eDNA
           group prepared renal eDNA from mice that were                  prepared from these cells, and showing that the patient
           homozygous ror a vitamin D receptor knockout [22•]. In         was a compound heterozygote for two premature trans-
           the absence of a functional vitamin D receptor (VDR),          lation termination (non-sense) mutations (17 .. ]. Thus,
           these animals behave physiologically as though they are        we provided the first proof that VDDR·l is caused by
           proroundly deficient in I .2S(OH),D and thus, they             mutations in vitamin D·lO:·hydroxylase.




                                                                                                                             QUESTMS-00000528
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 26 of 641 PageID #: 3360



             336 Endocrine •nd metabolll!m


            Follow-up pap'"' appeared rapidly in late 1997 and                          families, five were French Canadian; three, Polish; four,
            early 1998. One group used their rat P450clu eDNA to                        Caucasian American; one. Filipino; one, Chinese; one,
            clone the human eDNA and gene [I '.I•), and subse·                          Haitian; one, African American; and one, Hispanic. In
            quently showed that the promoter of this gene was                           each family, we identified P450clo; mutations on both
            transcriptionally actinted by PTH [27•]. Another                            parental alleles, correlated these with the microsatellite
            group cloned the human eDNA and gene, and                                   haplotyping of chromosome 12ql3 (where the P450clo;
            confirmed our observation that patients with VDDR·l                         gene lies), and assessed the lo:·hydroxylasc activity in
            have mutations in P450clu [28 .. ). This group also                         vitro of all the miss-sense mutations [31 .. ].
            found that the gene wa~ induced by PTH and calci-
            tonin and suppressed by 1,25(0H)2D [29•). After we                           All of our patients had typical laboratory findings of to-
            cloned the human eDNA [17••], we reported the                                hydroxylase deficiency: hypocalcemia; hypopho•·
            cloning of the human gene; its localization to chromo·                       phatemia; increased serum concentrations of alkaline
            some 12 by somatic cell hybrid analysis; the localization                    phosphatase and PTH: normal serum concentrations of
            of the transcriptional start site; and a structural analysis                 250HD; and low or undetectable concentrations of
            of the genes for the four mitochondrial P45(),, now avai J.                  1,25(0H)2 D (Table 1), All patients had radiographic
            able (P450clu. P450c24, 1'450scc, P450c11) [18•].                           evidence of rickets, and all responded to physiolosic
                                                                                         replacement doses of 1,25(0H)2D3. By examining die
            The molecular genetics of 1a·hydroxylase                                    microsatellite genetic markers on chromosome JZ,
            deficiency (VDDR·I)                                                         Labuda et al. previously had shown that French Canadilll
            In recent months, the molecular genetics of VDDR-I                          patients with YO DR-I carried one of two haplotype!
            have been investigate<! thoroughly. Our first patient                       [32]. Patients from the Charlcvoix-Seguenay-Lac-Saint
            [17 .. ] and the four consanguineous patients of Kitanaka                   jean region of Quebec (the "Charlevoix" populatloo)
            fl a/. [28 .. ] proved that mutations in P450cla could                      carried haplotype 4-7-1, whereas "Acadian" patients from
            cause VDDR-1. However, it was not yet known whether                         Eastern Canada carried haplotype 6-7-2 [32]. Among our
            all patients with the clinical syndrome of VDDR-1 had                       five French Canadian families, 9 of lO unique alleles
            mutations in P4SOcl ex, nor was it known whether a                          carried the 4-7-1 haplotype, and all 9 carried the same
            genetic cluster of patients with VDDR-1 in French                           mutation in codon 88 (AG958) that changes the reading
            Canada all had the same mutations, Yoshida 1'/ a/. [30•]                    frame and leads to prematur.: translational termination,
            studied the P450c!u genes of four French Canadian                           eliminating enzyme activity [.31 .. 1. Thus, our finding
            patients; and we studied [31 .. ] the P450c1u genes of                      that haplotype 4-7-1 is strongly a"'ociated with AG9S8
            17 families from various ethnic groups. Of these 17                         identifies it as the "Charlevoix" mutation. ThiS mutation




                                        Age at
                Patient;____•.:cv.c•l=u•::tic:_on::...
                Nom1al
            pediiuric range                              8.5-10,5      4-6              15()-250            10~60               1()-60             21}-60
                    Ia'                   9.8 y            9.6         3.8                275                265"                 30                 11
                       b'                 7.6 y            9.8         3.6                356                aoo•                 59                 16
                   2                    13mo               6.2         3,7               1,042               171                 103                 51;'
                   3                    lOy                6.5         3.6                 625             "High"                 37                  a
                   4                    16mo               6,1         2.5               1,720               980'>                30                <2
                   5 11                 23 mo              5.5         4,7               1,900
                   5!11                   e mo           ~low    n1"                      600
                   6,.                  18 mo            <8.0          2.6              1,300                                   256               <20
                   7                    11 mo              6.1         2.8              1,958              2,231                 40                 9
                   a                    12.sy              7.4         3,3                920                524"                24                16
                   9                     By                8.4         2,0              3,120              "High"               124                   4
                 10                     1 Uiy              7.6         5.5              1,730                                   304                44
                 1P                     :24 mo             5.8         3.0              1,005                 90                                  <17
                 12                     12 mo             7.2          2.8              1,615                101                 56                 <5
                 13                     16mo              5.7          4.4              1,183                472                 46                  19
                 14                     102y              so           2,9              1,113                946'                46                 <5
                 15                      9 mo             6,8          3.8              1,660                                    45               <10
             16         9mo      8.1                                   2.2              3,542                962                 86                10
           __17_,_ _ ·-·-·~~---· 7,4                                   1.5              1,880                311                110               <12
           a, Had bean on.treatment since in1ancy; all medications held for> 1 wk; b, C"tenninal assays (normaf range <330 nglml); c, reoeMng calcltriot
           Q, 25 ~g/d, 1,2b(OH)1D, 1, 25·dihydrOX)'\Iitomm 0; Alk phos, alka~no phosphate; eo, calcium; OHD, 1a-hydro><)IGholooalciferol (oynthelic analog to
           vrtam1n D): P, phoSph~te; PTH, parathyroid hormone.




                                                                                                                                                  QUESTMS-00000529
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 27 of 641 PageID #: 3361


                                                                                                                           Genetic causes o1 rickets Miller Bnd Porta!a 337



                                                                                                        carried the amino add replacement (mis~sc:JD!:) muta ..
                                                                                                        tion P497R rather than the 7bp duplication. Thus, th~
                                                                                                        7bp duplication arose de novo among many different
                                                                                                        ethnic groups, and the identity of the "Acadian" muta-
                                                                                                        tion remains to be established.

                                                                                                        We identified a total of 14 different mutations, includ"
                                                                                                        ing 7 mis-sense mutations. We assessed their activities
                                                                                                        by expressing each mutant in transfected \>!A-10 cells,
                                                                                                        and found that none of the mis-sense mutations had
                                                                                                        !a-hydroxylase significantly activity above the low
                                                                                                        endogenous activity of MA-10 cells [3l••J (Table 2).
                                                                                                        Kiranaka et al. identified four additional mis-sense
                                                                                                        mutations in their four consanguineous Japanese fami-
                                                                                                        lies [28 .. ]. The activities of these mutants were tested
                                                                                                        in a promoter/reporter transactivation assay based on
                                                                                                        a~tivadonof the VDR by 1,25(0H)1 D; none of the four
                                                                                                        mutants showed any activity, consistent with the
                                                                                                        VDDR-1 phenotype of the patients. Thus, although a
                                                                                                        total of25 patients with la-hydroxyla>e dcticicncy have
                                                                                                        now been studied at a nwlccular genetic level, and !8
                                                                                                        disdncr munuions including 11 mis~scnsc mutation:;:
                                                                                                        have been identified, none of those encodes an enzyme
                                                                                                        with decreased rather than absent activity. This may be
                                                                                                        because not enough patients have yet been studied,
                                                                                                        particularly those with mild clinical findings; alterna-
                                                                                                        tively, it is po5sible that mutations that only decrease
            GfmOmic ONA from an offecled pa.tle"'t, a1 Qtlligatety hettJrD.ey'QOI.II'I parent, and a    rather than eliminate lu-hydroxylasc iletivity may not
            normal oonlrol was ampfrfie<l via, PCR with ~hA a~eific Qligoooolootidfla
            de$crib«tby Wlilng etc!. {31 ...J and diges1red wtth rurl. Th~ patient's DNA is riO!        produce a clinically identifiable disorder.
            cut; the 'iOI'mal control subject's DNA •s eompfttlilly cut; and thl!l hetero:rygote
            \lhows a miX'tura ot both oott0rns,
                                                                                                       Other genetic forms of rickets
                                                                                                        Recem years have "lso revealed the generic basi! of two
                                                                                                       other inherited forms of rickets. Vitamin D-dependent
            dclcres the G in the sequence 5'ACGTJ'; the resulting                                      rickets type II, also termed herellitary vitamin 0-resistant
            sequence is recognized by the endonuclcases Tai 1 and                                      rickets. is cau.,cd by m!!rations in the gene for the VDR
            Alae II, u feature we used to design a rapid, accurate                                     such tlutt 1,25(0!1) 2 [) cannot exert its normal genomic
            PCR-bascd diagnostic tactic tiHlt can detect this muta-                                    action in target dssues 1.3:1]. In thi,.respect, patients with
            tion in genomic UNA from any source [.)1••] (Fig. 2).                                      Vitamin D-depcndent rickets type II are the VDR gene
                                                                                                       knockouts of narure, and have a phenotype much like the
             Among the four French Canadian families stud ted by                                       subsequently developed VDR-1- mice [.14].
            Yoshida et al., three were homozygous for the MJ9S8
            mutation and one was homozygous for the duplication of                                     The other inherited form of rickets is X-linked
            a 7bp sequence [30•]. Based on the geographic origins                                      hypophosphatemic rickets. This is charaMteriz.ed by
            of each p<ltient, Yoshida et a/. suggested that 6G958 is
            the Charlevoix mutation and that the 7bp duplication is
                                                                                                       T~~~vl~¢tho!,_4~5~0~•1~a~m~ut~o_nt_•_________________
            the Acadian mutation, bur they did nor perform
            microsarcllite haplotyping to confirm this [30•]. We                                                                           1,25(0HI D
            found this 7bp duplication, upstream from codon 441,                                       ~onsi~~-·-·""'_" __,______ Jpglplul~)l____,_____,"'-·-
           on S<lt'en separate alleles in six families [31 .. ]. Four of                               Veotor                                  65
                                                                                                       065H                                    68
           thiiSe alldcs carried the li<~plorypcl)-7-2 but were found                                  E189L                                   85
           in different ethnic grnups: Polish, Chinese, and                                            ~NH                                     •
           Hispanic. The other three alleles bearing the 7bp dupli-                                    T4091                                   52.
           cation carried the haplotypes 9-6-2, 9-3-3, and 6-6-1, and                                  ~-p                                     H
                                                                                                       R435C                                   65
           were found among Filipino, white, and black patient.!                                       P497R                                   60
                                                                                                       Wlld·typ• · - " · - - - - · - - - -...~~~o=c::-:-=:-:
           (Table 1), Only one of our patients (from Poland)
           carried the "Acadian" 6"7-2 haplotype, but that allele                                      •ootection limit, 8 pg/plato of MA·1 0 coils. P450c1a, P450 onl)'mo.




                                                                                                                                                                    QUESTMS-00000530
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 28 of 641 PageID #: 336



            339 Endocrine and metaball•m


            growth retardation, rachitic and osteomalacic bone                                                      gonadotropic r~gulat!orr ~ the oognate mRNA in             DVW'iel!l.   DNA C.U 8IQI
                                                                                                                    1990. 9,657 ·885.
            disease, hypophosphatemia, and renal defects in the
                                                                                                              10    C$11 JJ, Rl.la.aell DW: Characterization of human mlerol 2?•hydroxy!aa.                 J
            reabsorption of phosphate and the metabolism of                                                         SioiChem 19e1, 286:77?4-7778.
            vitamin D. The gene responsible for this disease was                                              11    Bjorkhem I, aoberg KM: lnlxlrf'1 arrot'jl: ir1 bit~ acid bioe~thools and Btor1J911
            identified by an internadonal comortium by positional                                                   llf iltarol$ other thtt,n chok!oterot In The M~t!!llbolic Baei3 of lnltetltod
                                                                                                                    Diseooe. Edited by S<:dver CR, StJa1.1det AL, Sly WS, Villle D. N$W Y~
            doning and is designated PHEX (Phosphate•rcgulating                                                     McGr~w·HlU: 1995:2073-::1099.
            gene with homology to cndopeptidases, on rhe X chro-                                              12    Garuti R, Lotli N, BW'oztinl M, Dottl MT1 FeJderioo A. Bertolirn S, Oalarxh
            mosome) [35,36]. This gen~ is very large (243 kb), and                                                  S: Panial deletiOn of the g&N en~;odlng aterol 27·hydkl.yi1.W;l !t1 a~
                                                                                                                    with l.iillrebfotendlnou~S ~ntharmotOili!J. J Lipid Rea 1996, 37:662-67~.
            many different mutations have been identified
            [35">7-39,40•], the majority of which are predicted to                                            13    Cau!la SJ, R"infJr BJ. Ch~n TC, Hofk:J( MF, Harrison HE: A poNJbfe
                                                                                                                    g-el'1etic det'~;:tct in ::l5,.hydroxyfalion as a caue c1 tickets. J Pediatl1994,
            eliminate Pl·IEX protdn function. However, the func-                                                    124,929-932.
            tion of the !'HEX protein in regulating renal phosphate                                        14       Ohyama Y, Noshiro M, Ok.uda K: Cloning and IJll'prea.skm df eDNA eocod•
            transport and vitamin D metabolism is unclear, though                                                   ing :25·hydr~J-~)'Vi1amtn 0 3 2'4>kydroxylaso, FEBS Lett 11)e1, 278:19!HQ8.
            it has been suggested that PHEX is involved in inacti·                                         15       Chen KS, Prahl JM, Di:lluca HF: humatiorl and erpresaion ot hLm'1811 1,25-
                                                                                                                    dihydroqvilamln 0 3 :24 .. hydro~tylaa" oONA, Proc Natl Acad Sci US A
            vating a phosphaturic hormone or activating a phos-                                                     1993, 90:4543··4547.
            phate-conserving hormone [J5,36]. Mutations in the
            PHEX gene were recently idemilied in only 31 of 68
                                                                                                           16       Ctlon KSj Del~ HF; Cl(;lrdng       "*
                                                                                                                                                   1h~ human 1 alpha, 26-dlhydroxyvit.am!JI
                                                                                                                    0 3·24•hydroxylase gene promoter and identfficat!on or two vitamin D·
            unrelated patients with X-linked hypophosphatemic                                                       r*:l®ptmafv., element•. 8ioc:hlm Biophfti Aota1 995, 121;),3: 1-9.
            rickets; the mutations were more commonly found in                                             17   Fu GK, kin 0, Zhang MYH, 6ilde DD, Mill•r WL, Portalo AA: CiollliiiJ of
                                                                                                                ~uman 25•hydroi(}Nitamln 0·1a•hydroK}'!ase and mutations causing \'itamfl
            patients with familial (77%) rather than sporadic (23%)                                             0-d~ndtmt Mk~t.stype t, Mt~l Ertdocrinol1997, 11:1961-1970.
            X-linked hypophosphatemic rickets (40•]. The failure                                           Thlt paper: 1) reported the first olcming of "Iuman P450ota oONA; 2) 8IJiab.
                                                                                                           l'i!l:hed tt\l;l MA·10 c::ellaytrtam to aJJill'iY 1o:·hydro.ylusa activity of~~
            to find mutations in some patients might reflect their                                         P400~ l a, 3) et1aractmizad l,25(0H)~O product via mass apeclroo'ltltr,y; and 4)
            presence in unexamined regions of the gene or the                                              prQVIded tne fi111t dijmonstration of P450<l.1 a mutati011t1 ln VDDfH.
            involvement of other X-linked loci [37,40•]. Thus. the                                         18       Fu GK, Portale AA, Miller WL; Complete atruct1.1r~ of tha hYrMN ~lot
                                                                                                                    the vita.mil'l D 1 a:·hydrr:a:y!aS~e, P460c 1 a, DNA Cell BiQI 1997,
            genetics of X-linkcd hypophosphatemic rickets remains                                              12:1499-1607.
            fHl active area of study.                                                                     Thm puper reptrrt~> the comp!ele SfJtll.lfmce oil he P460c1a gene, its looation to
                                                                                                          chtomosome 12 by somatic cell ~ybridizirtfon, a'ld the genomic;: r~I~JWdneu              of'*
                                                                                                          the ganes for mitCJt;hondri&! P460s,
            Acknowledgments                                                                               19   Monlo.awa T, Yo$1hida T, Wakino S, Shinki T, Anazawa H, DeLuca HF, Sud<!
            Work in the authors' laboratorlea wns 51dpporlod by NIH grant'il OK371)~2
            (WLM), DK4't154 (WLM), DKAR544!33 (AAP); by gmnta from the M~rch of                                T, Haya111hl M, Saruta T; MoleciJiar ctoniog of eDNA and genom!~;: DNA for
            Dimes Birth Defects Foundation (WLM i'lrld AAP); Md Dy gitt!> lrorn the David                      human 25·hydr[)xylt'itamln 0~ 1a·hydro")'la$$. Biochem Biophy; Res
            Cam1el T1vat   (AAJ:~)                                                                             Commun 1997, 239:527 ... 533.
                                                                                                          Theaa aiJthor& cloned the human P41;)0c 1a eDNA and gene- wslng t~o nst
                                                                                                          P450t;1n eDNA reported by Shinki et al. ([20•]; Proc Nad Ac:ad Sc1L. SA 1991,
            References and recommended reading                                                            9-4:12920-12925). The CC~n"~pletJ;~ sequenoaa are r'lot in dw paper twt 1\te avahble
                                                                                                          onllne.
            PQperi.l of part/.cufar lflter«'lmt, publi!!hed within the 11ltlnuul padod of   r~t'l'i~lW,
            ha'le bflon highlighted aa;                                                                   20       Shirl<i T, Sh1m1:1d& H, Waklno S. Anazawa H. Hayashi M, Sarutll T. et al,;
                Of $peoial interest                                                                       ~        Ck>rung and expre$$ion of rat !2M'I)'d(t)~yvitamin 0£1 a·hydro¥ustl eDNA
            u   01 tHJ1standing inltm~st                                                                        Proc NaH Acad Sci US A 1997, 94:12Q20... 129~!1J,
                                                                                                          Thia 10 OOii:! ()f two tnd!ilpc:mdl!lnt r~por1ij ol"' tim clo11lng of ;'lll P4S0t1B.. Thi:tlfld
                                                                                                          to the work reponed by Monkawa eta!. ((19~1; Biochem Blophys Re:3 Commun
                 ~~~;~~~O~~tabolhsm of 1,:2El·di'-lydroxyvitamin 0~. Physiol Re11 1984,                   1991, 23a,527·533) and that of Sren.:• ot •1. 1127•1; Proe Natl Acad Soi US A
                                                                                                          199S,     95;1387~1391).
                 reldman 0, Malloy PJ, Gross C: Vitamin D: metabolism and action. In
                 Osteoporosis, Ed1!ed by Marcus R, Feldman 0, Kelsey J, San Oi~:~go:                      21       St·Amaud R, Mmmerliun S, Molr JM, Omdat11 JL, GlorWuK FH: The 25-hydroxr
                 Academic Press: 1996:205-2:Jb.                                                           "     vitamin U 1·alpha· hydro~ tJ'!Illil maps to the p.sGUdovrtamin Q.dm~ieo¢y
                                                                                                                riokats (POOR) diaaaoo ltXJus. J Bone Miner Re& 190?, 12:156~-1569.
                                                                                                          Th1s IS (tim of two 1ndependen1 r-e:pcrtr:J oo the cloning of rat P4tkkl 1(l, ~
                 :~~~~~~s ~h!;:~T~4~~~e;?v:;i~h~~t~~=~~~~~~~~:~: J ~~ 6t:
                                                                                       0       0
                                                                                                          maoo :9peetrnrnatric ehoraet~tltm of the 1,25(0h-I)~D prodi.K.'t and locat10!1 of the
                 1998, 273:3158•3165.                                                                     human Qell810 ohromooome 12q13.1-q13.3 by ftuorescentin situ~.
                 Geller DH, AlJohus RJ, M~la-r WL: P450e17 mutation~ R347H and R3580                      22       Takay-ama K, Kitanoka S, Salo T, Kobori M, Y.anaslwwa J, Kato S: 26-
                 oolecti'roly di$!1.1pt 17,2lHyooe activity by dinrnptlng irtierac::tiQn.$1 with P450              hydro~<VVftamin 0~ 1~·hydro~la" and vllllmin 0 ~~oynttlusia. Sblonoe 1997,
                 oxidoreducta~e Md oytochrom(l b5. Mol EndocrlntJII009, 13:167••175.                             271:1827-1830.
                                                                                                          Ther.;e at.Jthora cloned 1he mouae P4COc1a cONA by txprt'l$$ion ektrling of ronal
                 Dahlbaek H, Wl~vaR K~ 21Hiydroxylallon of vitamin D:.~ by a cytochrOll'lt) p.
                 46\lfrom rabbit hv~Jr mltochondr•a. Blocham j 1988, 262:207 .... 213.                    ~~O:~:r~~~iv~;;,m::;nd oharo.otetit~d the 1,26(0H) 10 ptaduc:t -1ia
                Maaumoto 0, Ohyama Y, Okuda K: F'uriflcalion and characterization ai                      23       E:.ntde 00, Nemanic MK, Goo E, Ella# P: 1,25·dihydroxyvkamin 011 ~
                vitamil'l D 25·hydr~»~yla!ii~ from rat livar mitrn::hoodria   J Bioi   Ch~m 1986,                  lion by human kemtin®ytes. J Clin \nwid 1986, 78:557-566.
                 263;14256·14260.
                                                                                                          24       81~ 00, Nermmic MK, Whitnoy JO, Elia.$ PW: Noonat~J !1utr001 foroskln
                Shayiq RM, Avadhani NG: Purification and characterit:aticm fiJf Ill hepntlo                        keri.Uinocrle!!! produ~:~e 1,2&•dihydroll:yvltatriln 0~, SloohQmistry 1986,
                mitochtll'ldrial cyioohrome P·450 act1ve in atla.to•in 81 metabolism.                              25:1645-1546.
                Biochem1Mtty 1989, 28:7546,..?554.
                                                                                                          2:5      Bikle DO, f'illai $; Wtarnin 0, ealolum, and epidermal diffili!NtMiatiM, Endacr
                Usui E:, Nl;)ahlro M, Okud!J K; Molacular cloning of oDNA for vila.rnin 0 26·                      Rev   1993,14:3-H~.
                hydroxylase from rat liver mitochondria FESS Lett 1990, 262 135-138.
                                                                                                          2:6      FBrdella CE, Hum DW, Rodrlguu H, Zhang G, Bmy Fl. l~ckl A, ei aL:
                Su P, Rennert H, Shay~~ RM, Yamamoto R:, Zheng YM, Addya S, ei aJ.; A                              Gene oonver!l!On in tim CYP1 1B!'l gant tn<:Odfng P460C I ~AS Ia ~
                cONA et'1COdirQ n ml mr1or.hondria! (:ytochrome P450 cataJy.zin\J both the                         ated with, bl.lt do$~ nol GBIJS8, the syndrome al oortlao4turon$ mitt~
                26·hydrowylatwn of cholost~ro! and 25·hydro•yianor1 of vitamin D~:                                 do.. II dotlolonoy. J Cln Endoorinol Metab 19118, 81:321-ll~$.




                                                                                                                                                                                            QUESTMS-00000531
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 29 of 641 PageID #: 336



                                                                                                                                          Genetic Quae• of rltkel>l Miller ond Portale 33Q


            27   BI1W\ta HL,. Kimmehffihilll C, J~ F, Sh~ki T, Wa.ldnc S, Atltlla'Nii H, $tal.~              32    Labuda M, Lubuda D, t<urab·Laskowst..u M, Cole DE. Zletklewict E,
            •    Ptrethyroid hormonil! activation of tho 26·hydtoll)'\fitamin 0~·1alpha·hydn':!Jo/"                W~filaenbaeh .J, at al.: kink.ag~ diOOQW!ibrlum an\ltyeia in yol¥ig populations;
                 \lure gene promote!". Proo Netl AeadSd US A 1EISEI, 95:138?-1391.                                 ptHl'Udo·vH~mi'1 D-tleflciency dcktttli ttnd tha loul'ld~r effect in Frencn
            Th\8 ire OOI!t of two papers desr.ribJng tran~criptional activation of the hume.n                      UaMdian>S. Am J Hum Genl'lt 1996, !59:633-643.
            P4!1Qo1a gone by PTH.
                                                                                                             3'3   Hugh~s MR, Mi~lloy PJ, O'Malley F3W, Pike JW, Feldman 0: Ganet1c
            :l8   l<i1~ko.   S, Takftyam-.   K. Muraywna A, Sato l, Okumura 1<. Nogw'f11 M, et                     defecta of the 1,26~dihydroJ)'\'itilmin p~ receptor. J Recspt Res 19W1,
                  Iii..: lnactlll'ating rnutatian~;~o rrl the 25·ttydr'Oxyvit4frlin 0_, 1al~a·hydi'Oxy*aee         11 :e99-716.
                  gene in patient!! with p~eudovitamin O·deflckmc:y riQketf:l. N Engl J Med
                                                                                                             34    Yoshizawa T, Handa Y. Uematsu Y, Takedu S, Sekine K, Yoshihtlra Y, et iii•.
                   19118. 338:61!3•661.
                                                                                                                   Mioe   l~:~.oking   lhe vita;rnin D receptor   e~rhibi~   impaired bone formetroo, uterine
            Tf1e.8o authors cloned the human P4!50e 1o. eDNA and the gena lor P450c I a                            hypoplasia 1U1d growth retardation after weaning. Nat Gone1 1997,
            using t~ t'i10WIId eDNA of T~Ml:tl)'Ull'W eta/. (124); Science 1997, ~77·1 6~7-1830:
            ~ om onfy available online). Thtl authors abo Identified four homozygous
                                                                                                                   16:391··396
            mb·fl(JI)IIle mutatkw:! In lour COflgr.guinuoue Ji,tpa~ f~:~miirls w~h VOOR4,                    35    Tho HYP Coru~ortium· A gene (PEX) with homolog~s to andopaptrdas.ea ie:
                                                                                                                   mutatmd in patienta with X·linkt'ld hypophosphatemic ~ickets. Nat Gt'!'tl('tt
            21    Muflll'""" A,    Tokoy~~m~~ K, Kitanalua S, Kodera Y, H0>1oya T, Ka1o S: Th•                     11:195, 11:130~136.
                  prt:>r'noter oi tha human 26·hydro~itamin O-il 1 alpha·hydroxyl&se gene
                  canton pooiti11e and negotwe ret~PQnsivanes.s to PIH, c::alcilonin, and 1                  36    Eoooo M), Fmnch~ F: Positional cloning of lhe PEX gene: new inllfghta into
                  tlpha,25(0H)~D~,Bkx:hsm Biophy$ R111s Commun 1998,249:11-16,                                     the pathophysiology of X·lirlk0'd hypophoophatemlc rickets.. Am J Phye.iol
            This is one of two papers describing transcripdon.al actlvanon of the human                            1l.l97, 273:48g....49B.
            P450o1 a gone by PTH.
                                                                                                             37    Holm lA, Huang X, Kunkel LM: Mutational an.alyaia of tile PEX gene in
            30    Yoshida T, Monkawa 't, leneflhouoo HS, Goodyer P, Shinki T Suda T, ut                            palionts with X·liflk~d hypoplmsphatamic rickrrla, Am J Hl.ll"ll Genet 19Q?,
                  81,: 'Twa oo~el 1Ol·~~aw mutatiOns in French-ca.nBdians with vitamin                             60:790-797.
                  0 dependency rit:k~ts type 1, Kidney lnt 19QB, 54:143'1 .. 1443.
                                                                                                             38    Rowe PS, Oudot Cl, Fral'lc~ F, Sinding C, Panr~Ctier S, EcoM MJ, et !tl.:
            The~J~a   ault'IOrQ charach:Hizlil thi\'! F'450c1a genes in four French          C~n$dian
                                                                                                                   Oiatrlbution of miltations in tho PEX gone in f!\milias With X·lil,ked
            po- wrth VDDIH                                                                                         11yp<~phoaphat"ernio •ick~l!l
                                                                                                                                             (H'r'P}. HI.II'n Mol Ge11ot 1997, 6:539 ...549.
            31    Wang JT, Wn CJ, Si.lrridge SM, Fu GK, Labuda M, Porta\a AA, Miller WI...:                  39    Fumci:a F, Sttom TM, H-ennig S, Boddrich A, LorQnl 9, BrandtilJ 0, ~~ aL;
            ...   Genetics of vitamin 01 a.Jpha·hydroll)'k:l~>e defictenc;y in 1'l lami~e$, Am J                   Genomic organizati® of lh~ human PEX 9t:me mutat$d in X·linked domi·
                  Hum Genet 1998, 63:16G4-1702.                                                                    nant hypoph06lphatj;\lmic Jiekets. Genome Hes 1997, 7:573 .... 5a5.
            Thlu paper: 1} charac1eriles the P450c1« genes In 1'7 fwni11es from muhlplcr
            etmic background!:!-; 2} pi'OYe!! that 6G95S i.s tha •coortavob'" Fre110h C&n~dlan               <40   01xon PH, Chr1.$tie Pl, Wood1ng C, Trwmp 0, Gdeff M, Holm I, et aL:
            mutation by microsatallite analysia; 3) OOmonstralos mLJitipte independent origins                     M~..t~tional analysitr. of PHEX gene in X·linked kypophospt100(lMia. J Clln
            of too ?bp dupfictttion mutatkm; 4) lln~es tile emymalk: uctivity of !J.a\1~1'1 mls·                   Endocrinol      Mti'~ab 1998,83:3615-3623.
            sense mutatione; and 5) provides the first v!ruc•ure•lunctioo modefhg of !he                     The author$ present a comprehensive anodysis of the PHE.X gene In 68 unre·
            P450clo:: protein.                                                                               luted f)<llif.tnts with X·linkal:l hypophosphatemk: fiOktl'l$.




                                                                                                                                                                                                QUESTMS-00000532
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 30 of 641 PageID #: 336


                                U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                     Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                     Uni.tt)d States Patent and TradeJilal'k Office
                                                                                     A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                   P.O.llN'.[L~')]
                                                                                                   A:~..~tll'\dt·ia, Vi-gim~,   nJD   14~r.
                                                                                                   WWW.~I';pt0.g,_w




              APP::_JCAT!O:"{ NO.               FCLINGDATE                          ATTORNEY DOC.:KET NO                              CONHR~1ATION        NO.

                  ll/101, 166                   04/06/2005             NigdCiarke          OYIR2'/ ·3602                                       2'70"/

                  3C542                 75-90            10/C8/20C 8
                                                                  1



                  FOLEY & LARDNER LLP
                  P.O. BOX 80278                                                                                  GAKH, YHLhNA G
                  SAN DIEGO, CA 92138-0278
                                                                                              AJ:{.'f' Ul\IT                             PA.Pl.JN. NU.iVDU.K

                                                                                                      1797




         Please find below and/or attached an OITice communication concerning this application or proceeding.

         The time period for reply, if any, is set in the attached communication.




         1''1'01 ,.<JOA (J<ev. 04107)




                                                                                                                                              QUESTMS-00000533
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 31 of 641 PageID #: 336
                                                                                          Application No.                               Applicant(s)

                                                                                           11/101,166                                   CLARKE ET AL.
                           Office Action Summary                                          Examiner                                      Art Unit
                                                                                          Yelena G. Gakh, Ph.D.                         1797                   I
                      - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
       Period for Reply
             A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
             WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
                after SIX (6) MONTHS from the mailing date of this communication.
                If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
                Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
                Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
                earned patent term adjustment. See 37 CFR 1.704(b).

       Status
             1)IZ! Responsive to communication(s) filed on 06 April 2005.
           2a)0 This action is FINAL.                                   2b)IZ! This action is non-final.
             3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                       closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

       Disposition of Claims
             4)!ZI Claim(s) 1-35 is/are pending in the application.
                      4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
             5)0 Claim(s) _ _ is/are allowed.
             6)1Zl Claim(s) 1-35 is/are rejected.
             7)0 Claim(s) _ _ is/are objected to.
             8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

       Application Papers
             9)1Zl The specification is objected to by the Examiner.
           10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                      Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                      Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
            11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

       Priority under 35 U.S.C. § 119
           12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                  a)O All         b)O Some* c)O None of:
                       1.0 Certified copies of the priority documents have been received.
                      2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                      3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                                application from the International Bureau (PCT Rule 17.2(a)).
                  *See the attached detailed Office action for a list of the certified copies not received.




       Attachment(s)
       1) 0 Notice of References Cited (PT0-892)                                                        4) 0 Interview Summary (PT0-413)
       2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
       3) IZ!Information Disclosure Statement(s) (PTO/SB/08)                                            5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date 0711105. 03/19/07 07/27107.                                         6)00ther:
     U.S. Patent and Trademark Off1ce
     PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20080928

                                                                                                                                                        QUESTMS-00000534
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 32 of 641 PageID #: 336



             Application/Control Number: 11 I 10 I,166                                                                               Page2
             Art Unit 1797

                                                            DETAILED ACTION


                                                                  ~pec(ficathm

             I.      The disclosure is objected to because ofthe fi1llowing inforr:nalities: "60" label in such
             chemical definitions as "6D-250ITD/' is not a conventional labeL and is not clear, as to what it
             might mean without explanation. Conventionally such labeling is reserved for indicating
                                 1           16
             isotopes. such as H, '-\:,           0, etc. It appears that 6D stands for hcxadcutcratcd 250Hlh The
             correct label would be 250HDrd 6 or ["H 6] 250HD 3. Appropriate correction is required.
                     On page 24 in table 9 it appears that the letter "rL" is replaced with the square.
                     Appropriate correction is required.


                                                      Claim Rejections- 35 USC§ I/2
             2.      The following is a quotation of the first paragraph of35 U.S.C. 112:
                    The speciticati(ln shall. con lain written descriplion oCthe invt-·ntion) and of the manner nnd process of making
                    and using it, in :3\.teh full, de:;u·, concise, and t~xaet terms as to enable any person skilled in the art to which it
                    pcrtains or with which it is most nearly connccted to make and use the same and shall set forth the best mode
                            1                                             1

                    ~ontemplawd by the inventor of o<mying out his inve1 \lion.



                     Claims I-2, 6, 7-17,21-24, 28-35 are rejected under 35 U.S.C. l 12, first paragraph, as
             Htiling to comply with the written description requirement. The claim(s) contains subject matter
             which was not described in the specification in such a way as to reasonably convey to one skilled
             in the relevant art that the inventor(s ), at the time the application was tiled, had possession of the
             claimed invention. According to MPEP §2163.02 "Standard for Detem1ining Compliance With
             the Written Description Requirement:
                    The courts have described the esbential question to be addressed in a description requirement
                    issue in a variety of ways. An objeetive standard for detennining compliance with the written
                    description requirement is, "does the description dearly allow person& of ordinary okill in the art
                    to recognize thmhe or she invented what is daimed." In re Gosteli, 872 F.2d 1008, 1012, 10
                    USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-
                    64, 19 USPQ2d 1111, II 17 (FeeL Cir. 1991), to sati&fy !he written description requirement, an
                    applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date
                    sought, he or she was in possession of the invention, and that the invention, in that context, is
                    whatever is now claimed. The test for suil'icicncy of support in a parent application is whether the
                    disclosure of the application relied ccpon "reasonably conveys to the artisan that the inventor had
                    possession at that time ofthe later claimed subject matier." Ralston Purina Co. v, Far-Mar-Co ..




                                                                                                                                     QUESTMS-00000535
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 33 of 641 PageID #: 336



             Application/Control Number: 11 I 10 I ,166                                                             Page 3
             Art Unit 1797

                     Inc ..• 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting Tn re Kaslow . 707 F.2d
                     1.166, 1375,217USPQ 1089, 1096(Fcd.Cir.l983)).

                    Whenever the issue arises, the fundamental tactual inquiry is whether the specification conveys
                    with reawnablc clarity to those okillcd in the art that, as of the filing date sought, applicant was in
                    possession of the it!Vcntion as now claimed. Sec, ,,,g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d
                     1555, 1563-64, 19 USPQ2d 111 J, 1117 (Fed. Cir. 1991). An applicant shows possession of the
                    claimed itwetltion by describing the elahncd invctltion with all of its limitations using such
                    descriptive means as words, structures, t1gurcs, rliagrams, and t<mnu[as that fully set forth the
                    claimed invention. Luck wood v. American Airlines. Inc., 107 F.3d 1565, 1572, 41 USPQ2cl 1961,
                     1966 (Fed. Cir. 1997). Possession may be shown in a wriety of ways including description of an
                    actual reduction to practice, or by showing that the invention wab "ready for patenting" such as
                    by the disclosure of drawings or stmctural chemical fommlas that show that the invention was
                    complete, or by describing distinguishing identifying characteristics sufficient to show that the
                    applicant was in possession of the claimed invention. Sec, e.g., Pfciffv. Wells Efecs., fnc., 525
                    U.S. 55, 68, 119 S.Ct. 304,312,48 USPQ2d 1641., 1647 (1998); Regents q(the University of
                    California v. Eli Lil(v, I 19 F.3d 1559, 1568, 43lJSPQ2d 1398, 1406 (Feel. Cir. 1997); Amgen,
                    inc. v. Chugai Pharmaceutical. 927 F.2d 1200, 1206, IR USPQ2d 1016, 1021 (FeeL Cir. 1991)
                    (one must define a compound l>y "whatever charaetclistics sufficiently distinguish it").


                     The disclosure is insufficient for suppmting the language of the indicated claims, since
             nowhere the speci11cation provides the disclosure Jbr pertbnning the method comprising
             ionization of25-hydroxy- or 1,25-dihydroxyvitamin D directly from the biological sample
             without any chromatographic step of separation or purit1cation. Therctbre, the Applicants do not
             "convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that]
             he or she was in possession ofthc invention, and that the invention, in that context, is whatever is
             now claimed". The specification discloses only embodiments comprising the first step of
             chromatographic separation.
                     Further, claim 35 is rejected under 35 U.S.C. 112, first paragraph, as f(tiling to comply
             with the written description retruirement. The claim(s) contains subject matter which was not
             described in the specification in such a way as to reasonably convey to one skilled in the relevant
             art that the inventor(s), at the time the application was filed, had possession of the claimed
             invention. The disclosure fails to disclose: the possession of the invention recited in claim 35 by
             "including dc1scription of an actual reduction to practice, or by showing that the invention was
             "ready Jor patenting" such as by the disclosur.·e of drawings or structural chemical formulas that
             show that the invention was complete, or by describing distinguishing identifying characteristics
             sufficient to show that the applicant was in possession of the claimed invention". The only




                                                                                                                    QUESTMS-00000536
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 34 of 641 PageID #: 336



             Application/Control Number: 11 I 10 I ,166                                                                                     Page4
             Art Unit 1797

             indication of I ,25-dihydroxyvitamin                    D:~   and I ,25-dihydroxyvitamin D2 in the >pecification is
             Table 9 which indicates MW of these metabolites. Nowhere does the specification disclose
             determining of these two metabolites in one assay using LC-MS!MS.
             3.        The following is a quotation ofthe second paragraph of35 U.S.C. J12:
                       The spedf1<1ation shall conclude \Vith one or mort~ claims _particularly pointing out and distinctly claiming the
                       subject matter which the applicant regards as his invention.

                       Claims 6, 16 and 38 are rejected tmder 35 U.S.C. 112, second paragraph, as being
             indefinite for failing to particularly point out and distinctly claim the subject matter which
             applicant regards as the invention.
                       The claims recite that "the sample or said 25-hydroxyvitamin Dis not subjected to gas-
             chromatography prior to said ionization step". First, it is not apparent, as to how 25-hydroxy-
             vitamin D can be subjected to gas chromatography, when it is a part of the sample. Should it be
             separated lirst in order to be subjected to gas chromatography (sic, the expression "gas
             chromatography" should be written as two separate words)? Second, it is not apparent, as to
             what this limitation actually means; does it mean that the sample is not subjected to any
             chromatography, or that it is subjected to other types of chromatography? The recitation of the
             claims renders them unclear and indefinite, since it is not clear, as to what positively the claims
             recite.


                                                            Claim ReJections- 35 USC§ 1()2
             4.        The following is a quotation ofthe appropriate paragraphs of35 U.S. C. 102 that form the
             basis for the rejections under this section made in this Office action:
                       A pcr"m shall be entitled to " patent unlc"'
                          the inveulion was patented or described in a prlntt:'d publication in this or a fbreign                public use or on
                           iu ddt:- country, mot't.' than oue yt.\at· pl'ior Lo dte date ofappli~..lallon l(H' pat~:ut in th~1

             5.        Clnlms l-3, 7 nnd 9 are rejected under 35 U.S.C. 102(h) as being anticipated by
             Coldwell e1: al. (J. Mass Spec., 1995, IDS) (Coldwell).
                       Coldwell teaches a method for determining the presence or amount of 25-hydroxyvitamin
             D2 and 25··hydroxyvitamin               D.~   using GC·MS analysis, i.e. by ionizing said hydroxyvitamin D and
             detecting it with maKs spectrometry with a preliminary purification of the sample by OC.




                                                                                                                                            QUESTMS-00000537
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 35 of 641 PageID #: 336



             Application/Control Number: 11 I 10 I ,166                                                                                       Page 5
             Art Unit 1797

             Specifically he discloses "mass fragmentographic assay for 25-hydroxyvitamin D in plasma
             without derivatization: enhanced sensitivity li:Jr metabolites of vitamins D?. and D3 alter pre-
             column dehydration" (Title). The method comprises purification and gas chromatography prior
             to mass spectrometric analysis (GS-MS) of vitamin D2 and DJ metabolites and obtaining their
             protonated and dehydrated precmrsor ions
             6.     Claims 16-22 arc rejected under 35 U.S.C. I02(b) as being anticipated by Kissmeyer et
             al. (J. Chromat. A, 2001, IDS) (Kissmeycr).
                    Kissmeyer teaches "sensitive analysis of la,25-dihydroxyvitamin D 3 in biological t1uids
             by liquid chromatography- tandem mass spectrometry" (Title). The sample is protein
             precipitated and purified by the solid-phase extraction.
             7.     Claims l-10, 16-21,23-30 and 34 are rejected under 35 U.S.C. 102(b) as being
             anticipated by Watson et al. (Biomed. Chroma!., 1991, IDS)                             (Wats~m).

                    Watson teaches "analysis of vitamin D and its metabolites using thennospray liquid
             chromatography/mass spectrometry" (Title), with the metabolites of vitamin D comprising 25-
             hydroxyvitamin D,, 25-hydroxyvitamin D;, and la,25-dihydroxyvitamin D1. Major peaks in
             mass spectra have corresponding m/z ,.J95, "383 and·· 399, see Figure I.


                                                          Claim Rejections - 3 5 USC§ I 03
             8.     The following is a quotation of 35 U.S. C. 103(a) which forms the basis for all
             obviousness rejections set forth in this Ofi1ce action:
                    (<~)   A patc~ll: may not be obt<tiucd though the invention i> not ideuti<:ally disdo8eu ot· described as set: lbrth in
                    seclion 102 uftbi;, tille, if th~    tUH~renct:~    between Lbe ::;ubjec:t matter ::;oughllu bfo: paWnlt:U und the prior tnt   an~
                    :,:uch that Lht.: suhjc(:i nwtt.(.)r as a wholL~ wouh.l hdve been ohvious at lh!..i time the invt::nliou was made to a pt.~nmn
                    having ordinary 'kill in the ru:t to which said subject mt~ttcr pcttain.s. Patentability 'hall not be negatived by the
                    manner in whid1      tiH.J   invenlion was mad.~.


             9.     The factual inquiries set !i:Jrth in Graham v. John Deere Co., 383 U.S. l, 148 CSPQ 459
             (1966), that are applied for establishing a background for determining obviousness under 35
             U.S.C. 103(a) are sununadzed as follows:
                    1.           Determining the scope and contents of the prior art.
                    2.           Ascertaining the diilcrcnccs between the prior art and the claims at issue.
                    3.           Resolving the level of ordinary skill in the pertinent art.




                                                                                                                                              QUESTMS-00000538
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 36 of 641 PageID #: 337



             Application/Control Number: 11 I 10 I,166                                                    Page6
             Art Unit 1797

                    4.       Considering objective evidence present in the application indicating obviousncs!l
                             or nonobviousncss.


             10.    This application currently names joint inventors. In considering patentability of the
             claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of the various
             claims was commonly owned at the time any inwntions covered therein were made absent any
             evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out
             tho inventor and invention dates of each claim that was not commonly owned at the time a later
             invention was made in order ti:n· the examiner to consider the applicability of35 C.S.C. l03(c)
             and potcrrtial35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
             11.    Claims ll-15, 22,31-33 and 35 arc rejected under 35 U.S.C. l03(a) as being
             unpatentable over Watson in view ofKissmeyer.
                    The teaching of Watson is provided above in paragraph 6 of the present Ofllce action.
             Watson docs not specifically disclose tandem mass spectrometry for detecting or quantifying 25-
             hydroxyvitamin 02 and 25-hydroxyvitamin o,.
                    Kissmeyer teaches detecting and quantifying la,25-dihydroxyvitamin D1 in biological
             nuids by liquid chromatography. tandem mass spectrometry.
                    It would have been obvious lor a person of ordinary skill in the art to modify Watson's
             method of quantifying such vitamin D metabolites, as 25-hydroxyvitamin D2 and 25-hydroxy-·
             vitamin 01 by substituting conventional mass spectrometty with tandem mass spectrometry
             disclost:d by Kis,meyer for another vitamin 0 metabolite, la,25-dihydroxyvitamin    o,, since it is
             notoriously well known that tandem mass spectrometry provides more comprehensive
             information regarding the compound structure because of the presence of signals not only from
             the precursor ions, but also from their fragments, which also allows easier distinguishing
             between compounds of a similar structure.
                    Mass/charge ratios provided for the fragments of corresponding metabolites would be
             inherent for the modified Watson-Kissmeyer's method.




                                                                                                            QUESTMS-00000539
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 37 of 641 PageID #: 337



             Application/Control Number: 11 I 10 I,166                                                   Page?
             Art Unit 1797

                    Any inquiry concerning this communication or earlier communications from the

             examiner should be directed to Yclcna G. Gakh, Ph.D. whose telephone number is (571) 272-

             1257. The examiner can normally be reached on 9:30am-6:00pm.

                    If attempts to reach the examiner by telephone are unsuccessful, the examiner's

             supervisor, Jill A. Warden can be reached on (571) 272-1267. The fax phone number tor the

             organization where this application or proceeding is assigned is 571-273-8300.

                    !nfonnation regarding the status of an application may be obtained from the Patent

             Application Information Retrieval (PAIR) system. Status information for published applications

             may be obtained from either Private PAIR or Public PAIR. Status infonnation for unpublished

             applications is available through Private PAIR only. For more information about the PAIR

             system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

             system, contact the Electronic Business Center (F.BC) at 866-217-9197 (to 11-free). I[' you would

             like assistance from a USPTO Customer Service Representative or access to the aLJtomated

             infbrmation system, call 800··786-·9199 (IN USA OR CANADA) or 571 --272· 1000.


                                                                        /Yelena G. Gakh!
                                                                        Primary Examiner, Art Unit I 797

             9/29/2008




                                                                                                         QUESTMS-00000540
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 38 of 641 PageID #: 337

                                                                                                                                              PTO/SB/08 (09-06)
                                                                                                        Approved for use through 03/31/2007. OMB. 0651-0031
                                                                                    U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the PapeJWork Reduction Act of 1995, no persons are reqlrired to respond to a collection of information unless It contains a valid OMB control
         number
                                                                                                                            Complete If Known
                                                                                                                                 11/101,166
                                                                                                                                 4/6/2005
                                                                                                                                 Ni el Clarke
                                                                                                                                 1614
                                                                                                                                 Unknown
          Sheet                                                                                                                  034827-3602

                                                                                U.S. PATENT DOCUMENTS
           !--------~
            Examiner Cite
                                          Document Number
                                                 ---------                       Publk.atlon Date          Nama of Patentee or Applicant of
                                                                                                                                                          Pages,   coTumM:"iJiliis:·-
                                                                                                                                                             where Relevant
            lnltlat:•         No.'     Number-Kind Code' (If known)               MM·DD-YYYY                      Cited Document                           Passages or Relevant
                                                                                                                                                              Fjgwes 6eJ:Lear · - -
           ..!!.~?:!.___ AC__gooag_o_gii25 · ·                               os..o4-2oo6

                                                           UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
          t-~--,.--                   --u."S'. Patent App]cation ___ ·                                                                                    Pages, Columns,       Liiies: . . -
           Examiner Cite ~:·                    Document                         c·Filing
                                                                                       do
                                                                                          Date of
                                                                                                           Name of Patentee or Applicant of                  Where Relevant
            Initials'         No.'     Sen'ai'Number-Kind Code (II                ~~-o~:~~~~t                     Cited Document                           Passages or Relevant
           ___ ,______. . ._._,. . . . . _ . . . k.n"'"'"""'n"-)----+---                                                                                      Figures Appear_...............


                                                       __ ,.__________ EOREIGN PATENT DOCUMENT_S_______ --r--;;:--;;-:::-::-:':"'                                         :-:. ~,--I
                                                                                                                                                        Pages, Colllmns, Lines,
            Examiner          Cite 1-~ E!>r~igQf'.a~nJPoCI!I!J-•!!L __           Publication Date                 Name of Patentee or                       Where Relevant
            Initials-         No. 1  Country Code Number "Kind                    MM-DD·YYYY                  Applicant of Cited Documents               Passages or Relevant
                                            Code 5 (if l<now!J_}_                                                                                           f2@lresA~ar


                              '---- -----·-·-------...l..--------L------···--·-·-----~---·-·---·-- ---
                                                                         NON PATENT LITERATURE DOCUMENTS

            Examiner           Cite
                                           Include name of the author (In CAPITAL LETIERS), title of the article (when appropriate), title of the
            Initials'         No. 1     Item (book, magazine, joumal, serial, symposium, catalog, etc.) date, page(s), volume-Issue number( a),                                         r•
                                                                     publisher, city and/or country where published.

               IY.G.I A2        COLDWELL et al., 'Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                Darivatization: Enhanced Sensitivity for Metabolites of VItamins D2 and D3 After Pre-column Dehydration',
                              __Joyrnal q_( Mass Spe~ometry,1_9~48-~1995.                                                                          --·---·--
           - - - · - "i13- MAUNSELL et al., "Routine Isotope-Dilution Liquid Chromatography-Tandem Ma:-=s:s-"'s-=pe:::c:;::tr-=om=et::::ry:-:A.-::ss=ay:-:fc::o-=r-r--l
             IY .G.!            Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins 02 and D2", Clinical Chemistry,
                                51:9 1683-1690 2005.
           - - - · · "i\4___ ··obRZVWOUlKA"·"e7t "'ai'-.•""'C"o"'n""ve.,..r"'ge-:-n::;-t"S,-yn,.,t""he""s"is-.""C;-;hi-::ra"l"H""PL"""C-,-and Vitamin D RecePtor AffinTiY:or AnaiOgs-r----
              IY.G./            of 1,25-Dihydroxycholecalclferol", Chirality, 11:249-255, 1999.

                              A5      WAfsoiJ"efal., 'Analyslsi:lfVitamin D and its Metabolites usiiiij''Ttieilnospray Liquid
              IY.G./                  Chromatography/Mass Spectrometry", Biomedical Chromatography, Vol. 5, 153-160, 1991.
          1-----.-,/:!-+·.A'6,--j--cY;:;E"'lTNG eta'[."•'ciliiraCierlzationoftiieMeiaboiic'Pilifiway of 1~2s:oihy"ci"ioxy:::re:EneviiariiTn53TiiRat''- .                             t---
                   1 • ..,.         Kidney By On-line High Perfonmance Liquid Chromatography-Eiectrospray Tandem Mass Spectrometry',
          L - - ... - ...... _,_ _LB,_i.,o,-ch"-'e'-"m"'ic,a,_I,_P,h~rrn.a_t<Q)QgyJ/.QL~.... ~Qdl_._pp,,1 099-111 o, 1995. ·


                                         !Yelena Gakll!                                                                 Date                               0912fl/2008
                                                                                                                        Considered
            •eXAMINER; Initial if rafetence GOnsldered, whether or not citation is in <;onformanee with MPEP 609. Or~w linE;~ thf'Qugh citation If no• In <:onformance and not consl ered,
            Include copy of this form with next oomml.nlcaUon to applicant 1 Applicant's unique citation designation number (Optional), 2 See Kinds COdes of USPTO Patent Documents
            at W?tW.uspto.gov or MPEP 901.04. 3 Enter Offlce that Issued the document. by the two--letter code (WIPO Standard ST.3). 4 For Japanese patent documenta, the Indication of
            the year of the reign of the Emperor must precede the $erie! number of the patent document 5 Kind of document by tile appropfiate symbols as Indicated on the document
            under WIPO Standard ST.16 If possible. 6 Applicant Is to place a check ~"nark here if English language Translation Is attached.
            This collec11on of information is required by 37 CFR 1.97 and 1.98 The Information Is rf3qulred to obtain or retain a bonofit by thO public which is to file (and by tho USPTOto
            process) an appllcallon. Confidentiality ts governed by 35 u.s,c. 122 and 3l CFR 1.14. This collection Is estimated to take 2 t1ours to complete, Including gathering, pteparlng,
            and Sl.lbmlttlng the completed application form to the USPTO. rime wUI vafY depending upon the Individual easEL Any comments on the amount of time you require to complete
            th1s form and/Qr suggestions tor re!jucing this burden, should be sent to the Chief Information Officer, u.s. Patent and Tradem1:1rk Offlte. P.O. Box 1450, Alexandria, VA
            22313-1450. 00 NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner lor Patents, P.O. Box 1450, Alexandria, VA 22313·1450.
                                        II you naed assistance in completing tho form, call J./lOD-PT0-9199 (1·800·786-9199) and select option 2.
       DLMR_301953.1




                                                                                                                                                                       QUESTMS-00000541
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 39 of 641 PageID #: 3373

                                                                                                                                               PTOISB/08 (09-06)
                                                                                                             Approved lor use through 03/31/2007. OMB 0651-0031
                                                                                    U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Un<ftlr the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of lnformalion unless it contains a valid OMB control
        number.
                            Substitute for form 1449/PTO                                                       Complete If Known
                         INFORMATION DISCLOSURE                            Application Number                      111101,166
                         STATEMENT BY APPLICANT                            Filing Date                             4/6/2005
                                                                           First Named Inventor                    Nigel Clarke
                                                                           Art Unit           .,.,... ,.....       1614
                     . (use as many sheets as necessary)                   Examiner Name                           l!n.know~-·-·-........_ _ _ ....,......_, . ___,. __,
         Sheet             12                    ofI   2   I               Attorney Docket Number                  034827-3602

                                                                        NON PATENT LITERATURE DOCUMENTS
                                         Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner      Cite
            !nitialsw     No.
                                1     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-Issue number(s),                                          T'
                                                                  publisher, city and/or country where published.

                !Y.G.!    A7        International Search Report lor PCT Application PCT/US2006/12539

           ""                                                                                               ·······---·-----~-----'"
                                                                                                                                                        ....                 .,_L_




                                                                                                                         Date
                                              /Yeiena Gakl1/                                                                                                   00/28/20013
                                                                                                                         Considered
           *EXAMINER: Initial I re erence considered, w ether or not citation Ill ln corJformance with MPEP 609. Draw line through citation if I'OIIn conformance and not considered.
           Include eopy of this form with ne~ communicstlon1o applicant. 1 Applicant's unique citation designation number (optional). 2 See Klnds Codes of USPiO Patent Documents
           at www.uspto.gov or MPEP 901.04. ::.Enter Office that issued the document, by the fwt>ietter code (WIPO Standard ST.3). 4 For Japanese patent documents, the mdlcation of
           the year of the reign cf the Emperor must precede the serial number of tha patel'1t document. 5 Kind of document by thill appropl1ate symbols as lndlt.:ated on the document
           under WI PO Standard $l.16 if possible. 6 Applicant Is to place a check mark hare if English language Translation Is attached.
           This colloctlon of Information Is required by 37 CFR 1.97 and 1.98. The informat1on is required t<> obtain or retain a benefit by the public vvhich ia to file (and by the USPTO to
           process) an appllcaUon. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including gathering, preparing,
           and submitting the completed application form to 1he USPTO. flme will vary doponding upon the individual case. Any c;omments on the amount of time you require to complete
           this form andlor suggestions tor reducing this bufden, shoul<l be sent to the Chief Information Officer, U.S, Patent and Trademark Off1ce, P.O. aoJ( 1450, Alexandria, VA
           22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commlsslon•rfor Patents, P.O. Box 1450, Alexandria, VA 22313·1450.
                                      lfyov need as!lislance In complcl/ng tho form. ocii1·600..PT0·9199 (1-800·786-9199) and seleoloptlon      2.
      DLMR_301953.1




                                                                                                                                                                       QUESTMS-00000542
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 40 of 641 PageID #: 337

                                                                                                                             .          MODIFIED PTO/SB/08 (08-00)
                                                                                                               Approved for use through 10/31/2002. OMB 0651-0031
                                                                                           U.S. Patent and Trademark Office: U.S. DePARTMENT OF COMMERCE
                                             n Act of 1995, no persons are required to respond to a collection of Information unless it contains a valid OMS control

                        .f Tll\i,\!lli!i ,. a for form 14498/PTO
                          INFORMATION DISCLOSURE
                          STATEMENT BY APPLICANT                                                                             04/06/2005
                                                                                                                             Ni el Clarka
                                                                                                                             1614        ---
                                                                                                                             Unknown
        Sheet                                                                                                                034827-3602

                                                                                U.S. PATENT DOCUMENTS
          ----- ·-- ···-MPat;;-Document-- - - - - - - - - - - - - - - - ··-D-a-te-of__P_u_b-lica-tlo_r_l0-f-T·-··'i'ip::ag=e:-:sc:,C"'o"'Juc:m::cn:-:-s,-Unes:-· ..
          Examiner         Cite      ·------·--·- --      ·-Kfii(f ·-        Name of Patentee or Applicant of          Cited Document                   Where Relevant
          Initials'        No. 1        Number              Code' (if               Cited Document                                                    Passages or Relevant
                                                                                                                        MM-DD-YYYY                       Figures Appear
                                    -----·---                 know~L~,----------                        .                          __ --[------ --··------ --·
             /Y.(J./ A1               !,i77~8.ZL._ _________                -9uinnetat, __________ .9..~30:1.99..~--- __ - - - - - - - - - -
         - '-------- ~~- .!?7954~ ··-·- - - - - -                             9.\Jl!!n. .!JJ..\1!.,_·- - - - - - - ..98-18-19lZ!L_ ---------
                            A3        5919368                                 Quinn et al.                             07-06-1999                          ---------
               - ___ .6.4. . . _5~6~_;!67....... ___ _                       .99iQ..n.. !ll.\!1,__ ----..         . .. 1.0:.1Jl.:ll!~9 ___ ... .. _ _ _ _ ------ __ __
                            A5        6107623                                 Bateman et al.                           08-22-2000 _____ -------------------
         -· --------- ~J!1?4137..                                             Hutchensatal..                           09--26--~_9..90           +--------- -----------·--
        1-- .u----,·,·--r···IJ:;L. . _62Q_1§_Q_O_ ........ -·-·----------    _Whi\!Jt]g~Q..!l~_al"··--                 Q~:2Q~2_Q0_1... __ -+------·------·-
                ,__;_      A?__!!?_6?144                                      Koster               __________ ...Q?.~1-2QQL _____ -------------,------------
                         --------- ----------------------------- ------------------------- ------------------------f------                                                     ---




                                                                         NON PATENT LITERATURE DOCUMENTS
                                          Include name of the author (In CAPITAL LEITERS), title of the article (when appropriate), title of the
          Examiner         Cite
          Initials'        No. 1       item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue number(s),                                   T'
                                                                    publisher, city and/or country where published.
                          A9        ARMAS et. al., Vitamin 02 Is Much Less Effective than Vitamijn 03 in Humans, J. Clin. Endocrinol. Metab.
           /Y.GJ                    89:5387-5391 (2004),
                          A to·     HIGAsHi t;--erai.~-srniUii'iilieous-159termi'iialiailai2S:RY'!lioxvvltamliio2--and-25:H,;aroxy;,.liiiiiifii'53 ili ------ -- ---
            IY.G.i                  Hum.an Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Oerlvatization with a
                                    Cookson-Type Reagent, Bioi Pharm Bull. 24(7):738-43, (2001 ).
         ---- '7111" HIGASHI
                         --------T, ....et al:,
                                   ------- -------------------·------    --------- ------- ------------------
                                                Characterization of urinary metabolites of vitamin
                                                                                                              ----------------- ---------- -
                                                                                                                          ~in
                                                                                                      man under physiological
                                    conditions using liquid chromatography-tandem mass spectrometry, J Pharm Blomed Anal. 29(5):947-55
            /Y.G.i                  (2002)
                                                                   ---                                                     ---------------·-- ---
                                                                                                                    Date                             09/2il/2008
                                                IYEllena Gakh/                                                      Considered
              *EXAMINER; Initial if reference considered, whether or not citation Is In conformance with MPEP 609. Oraw l1ne through citation If not in conformance and not
              considered, Include copy of this form wlth next communication to applicant.
              1
                Unlqlie cltaHon designation number. "Sea attached Kinds of U.S, Patent Documents. ~Enter Office that issued the document, by the two-letter code (WIPO Standard
              ST.3). For Japanese paten1 documents, the Indication of the year of the reign o1 the Emperor must precede the serial number of the patent document. ~lnd of document
                     4

              by the appropriate symbols as indicated on 01e document underWIPO Standard ST. 16 1f pOssible. ftAppllcant Is to place a check mark here if Er1gllsh language
              Translation is attached.
              Burder Hour Statement: This form is estimated to take 2.0 hours to complete. Time will vary depending upon the needs of the Individual case. Any comments on the
              amount of time you are required to complete this form should be sent to the Chief Information Off1cer, U.S. Patent and Trademaf'k Offlc::o. r.o; Box 1450, Alexandria, VA
              22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Potenls, P.O. Box 1450,Aiexandrla. VA 22313·
              1450.




                                                                                                                                                                  QUESTMS-00000543
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 41 of 641 PageID #: 337
                       . .,    .     ~

                                                                                                                                 MODIFIED PTOISB/08 (08-00)
                                                                                                        Approved for use through 10/31/2002. OMB 0651-0031
                                                                                    U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to;> respond to a collection of information unless It contains a valid OMB control
        number.
                               Substitute for form 14498/PTO                                                             Complete If Known
                           INFORMATION DISCLOSURE                                     Aii"P'ilC;tiOrlN'uffi"'ber-- 11110Gelr-·""····-·········· · · - · - · -
                           STATEMENT BY APPLICANT                                     Filing Date              04/06/2005
                                                                                      First Named Inventor ··-~gel Clark_e___________ _
                                                                                      GrouoArtUnit             1614
                         {use as many sheets as necessary)                            Examiner Name            Unknown
         Sheet              J 2               of    2 I     I                         Attorney Docket Number   034827-3602

                                                                      NON PATENT LITERATURE DOCUMENTS
                                               Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner           Cite
           Initials'          No.'          Item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-Issue number(s),                               T'
                                                                        PUblisher, city and/or country where published.
                              A 12        HIGASHI T, et al., Characterization of new conjugated metabolites in bile of rats administered 24,25·
               1Y.G.!                     dihydroxyvltamin Da and 25-hydroxyvltamln 03, Steroids. 65(5):281-94 (2000)

           ---~;{-
                .~ I 'Ji:J3 "KiSSMEYER and SONNE, Sensitive analysis of 1a,25-dihydroxyvitamin Da In biological fluids by liquid"--1---
               1 .\.,,                    chromatography-tandem mass spectrometry, J Chromatogr A. 935(1-2):93·103 (2001)
            ••"---
                          A14            ~M'ERCHANT'Brl'dWEtNBERGER, Recent advancements in surface-enhanced laser deSOrptlon/ionJZat'fOn~- ·~ ~ ~­
               !V.G./                     time of flight-mass spectrometry, Electrophoresis 21:1164-77 (2000)

                              A15         SALM eta!., The Quantification of Sirolimus by'R'lgh-Performance Liquid Chromatography-Tandem Mass · r--
              /Y.G./                      Spectrometry and Mlcropartlcle Enzyme Immunoassay In Renal Transplant Recipients, Clin. Therapeutics
                                          22 Supl. B:B71-B85 (2000)
          ···-···-···--- r-A16            TAYLOR et al., Simultaneous Quantification ot"Tacronmus fii1dSirourilUSin Humari'Biood, by-High:---·~····                             ·-·· . ~···
               /Y.G./                     Performance Liquid Chromatography -Tandem Mass Spectrometry, Therapeutic Drug Monitoring 22:608-
                                          12 (2000)
          -                   A17         WRIGHT et a1.: P.Uieinctirp® surface.enhariceciii:i"serdesorPiioriifolii"i:ation(S'ECD!) mass-spectromeT;y:a- r-
                                          novel protein biochip technology for detection of prostate cancer biomarkers in complex protein mixtures,
              IV G./                      Prostate Cancer and Prostatic Diseases 2:264-76 (1999)

                              A18         YEUNG B, et a!., Characterization of viatinln D3 metabolites using continuous·flow fast atom bombardmont
                                          tandem mass spectrometry and high performance liquid chromatography, Chromatogr. 645(1):115-23
              N.G.I                       (1993)


                          ·.a:19" Zi'MME'Frera;.:com·pariSon of turbulent~flow chromatography with automated solid~phase-eXii8CtiOilTri96-- · ·-···· ·
                                         well plates and liquid-liquid extraction used as plasma sample preparation techniques tor liquid
               N.G.!                     chromatography-tandem mass spectrometry, J. Chromatogr. A 854:23·35 (1999)




                                               iYEliena Gal<h/                                                        Date
                                                                                                                      Considered                          09/28/2008
                •EXAMINER: Initial if reference considered, whether or no! citation is In conformance with MPEP 609, Drew llne lhrough cilatlon If nol ln cor~formance and not
                constdered. lnclude copy of this form w11h next communication to applicant.
                1
                  Unique cltallon designation !'lumber. :See attached Kinds ()f u.s, Patent Documer~ts. ~Enter Office thQ11ssued the document, by the two~letter code (WIPO StMdard
                ST.3). ~For Japanese patent documents. the Indication of lha year of the reign of the Emperor mu.st precede the serial number oftha patent document. :;Kind of document
                by the appropriate SYfT'lbols as indicated on the documen1 underWIPO Standard ST. 161f possible. eAppl1cant.ls to place a check mark here If English language
                Translation is attached.
                Burden Hour Statement: This form Is estimated to take 2.0 hours to complete. Time will vary depending upon the needs of the Individual case. Any co11ments on the
                amount of time you are required to complete this form should be sent to the Chief Information Officf.lr, U.S. Put€nl and Trademark Office, P.O. Box 1450, Alexandria, VA
                22313-14~0. 00 NOT SEND FEES OR COMPLETED FORMS TO THIS ADORES$ SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandola, VA 22313·
                1450.




                                                                                                                                                                   QUESTMS-00000544
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 42 of 641 PageID #: 3376

                                                                                                                                                PTO/SB/08 (C9-0G)
                                                                                                      Approved ior use through G3/:l1120Q7. OMS 0651-0031
                                                                                  U.S. PaWl! and Trademark Oftlce: U.S. O~PARTMEI'; OF COMMERCE
        Under the Paperwork Reduction Act of 19951 no persons are required to respond to a collection of lrformat1on unless it contaJns .::·t vaHd OMS oontroi
        num •r
                                Suhstilulo lor form 1449/PTO
                           INFORMATION DISCLOSURE
                           STATEMENT BY APPLICANT




                                                                      Publication ;)ate            Name of Patentee or
                                                                       MM-00-YYYY              Applicant of Cited Documents




                                                                NON PATENT LITERATURE DOCUMENTS
                                         Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
           Examiner    !   Cite                                                                                                                              T'
           lnft1a!sw   1   No 1       item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue number(s),
                       '        '                                  publisher, city and/or country where published.
                           A2       Vogeser et al., Candidate reference method lor the quantification of circulating 25-Hydroxyvitamin D3 by
            IY.G./                  liquid chromatography-tandem mass spectrometry. Clinical Chemistry, 50(8): 1415-1417, 2004.
         '·-······




                                                                                                                                               QUESTMS-00000545
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 43 of 641 PageID #: 3377




                                                                    Ava!lalltc onlirw at www.5d~HK€dir(::~ctcorn
                                                                              SCIENCE @DJA:ECT"
                                                                                                                                        JOURNAl OF
                                                                                                                                        CHROMATOGRAPHY B

               ELSEVIER                                         Journal ()f Chr•Ji::mtograplly B, 785 (2001) 263·-·275
                                                                                                                                 www.clscvicr.L~om) Jocatc/chrornb




                  Optimization of protein precipitation based upon effectiveness of
                  protein removal and ionization effect in liquid chromatography.~
                                     tandem mass spectrometry
                        Cara Polson 1, Pratibha Sarkar*, Bev Incledon, Vanaja Raguvaran, Russdl Grant
                               Mlly [,ft/wraloJy for- !Jioa'1ol):ticallh:.ser;~rch, J65(1 Dm!forth Ailetwe, Scm'lmrouy,h, ()n!., C'anr:rJa MiN 288

                                                             Rc<:civcd 31      Octobl~r      2002; accepted ·1 November 2002




              Abstract

                  Four categories of protein precipitation technique& (organic ·"otvent, ndd, salt ;tnd metal ion) were tested in pl;u;ma using
             spet;trophotomet.ry to assess protein removal efficiency across a range of volumes, species and lots. Acetonitrile,
              trichloroacetic acid (TCA) and zinc sulfate were found to he optimal at removing protem in their categories ( .>96, 92 atJd
             91 °;{, protein precipitation efficiency at a 2: I ratio of precipitant to plasma. r!Jspectivdy). A post-column infusion
             LC>MS/MS sy:~tcm was used to as~ess ioni:lation eff~Jct of a protdn,.[X)UOd drug ~~ausod by the endogenous ~omponents
             ret:nainicg 'ltter using various protein precipitant..o..;. The extent of ionization effect varied with mobile phase (~-20 to 93%),
             protein precipitant (0.3o·R6%), but only slightly with SJWcies (86°93%), The optimal bioanalyticoJ methodologies for
             removal of plasma proteins and minimal ionization ef[ct;t for the probe molecule in positive Jon tt:rboionspray LC~- \1S/11S
             involve the use of TC/\. for precipitation with 1t1obilc phal;t:t{ t.:onsisting of either pure {)rgank solvents (methanol: water or
             acctonitrile:watel) or precipitation with all of the mass spectrometer compatible prccipltat!H; evalwttcd with a m~t)HI­
             nol:aqueous 0.1% formic acid mobik phHsc,
             (L!) 2002 Elsevier Science llV. All rights reserved,

             Kf'wwords: Protcltls




             1. Introduction                                                                        ti·ont Protein precipitation is commonly used t(Jr fast
                                                                                                    sample clean·UP and disrupting protein-drug bind"
                ln the pharmaceutical industry LC MS/MS has                                         ing. Thjs study evaluated various protein precipitants
             hccomc the method of choico: for drug analysis in                                      by exae1ining their effectiveness at protein removal
             biological matrices, A::> a result, sample preparation                                 sp<x:trophotometrically and the extent of ionization
             aud ionization effect issues have come to the ll>re-                                   effect in positive ion turhnionspray LC-'v!S/MS
                                                                                                    with conunon reversed"phasc LC solvent mixtures,
                                                                                                       The differences between thco plasma of various
               *Con·cspcnding muhoc Tel.: +I 'iJ6.()9J.J4'75: fax.                  +1·416~
             69J -34?8.                                                                             species, used in early phase toxicology studies, and
               },'-mctil ada'n:Sj,'        ""'"'"''""'W'<·'-'''"'   (P, S,trkiti}
                                                                                                    lot-,to-lot variability in the efficiency or protein
               1Quccu'd Univct'Sity,                          Ctl-•.l!1t't'aiivc ~t\.ld~nL          precipitants we~s studied. This is of particular interest

             !Y704,!.32!02i$     ~-sec   Jhmt matter    © 2002 Uscv1cr S.::icuc~: B,V. All right::;      rcs~~rvcd,
             I'll: Sl571l 0232(02)00914-5




                                                                                                                                                           QUESTMS-00000546
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 44 of 641 PageID #: 3378




              264                                 C. Polson ef al. I J. CJwmnatvgr. B 78J(20(!J)263"'275


              as a sinslc hioanalytical method is otlen developed                photometric '"say monitoring at 280 mn with the
              lor several animal species (dog. rat, mouse and                    correct ion lor mJCJeic acids
              human).                                                               Research on protein precipitation is quite exten-
                  In order to quantify dmg in a plasma sample, it is             sive. Many researchers have used protein precipi-
              of\en necessary to disrupt the protein·-drug binding               tation in their analysis of drugs in serum and plasma.
              so that the total amount of drug can be extracted for              Often the precipitant used and the optimal volumes
              analysis. Precipitation is useful as it can be used to            or   precipitant to biological matrix differ between
              denature the protein, destroying its dntg binding                  rcseC~rchers, even for analysis of the same or similar
              ability depending on the binding mechanism [l]. Not                drugs [5-14]. Comparison of protein precipitants in
              only is protein precipitation a very simple and fast               various animal species, which are typically used in
              procedure, it can also be used as a precursor to other             toxicological and early plwse drug studies, and
              methods.                                                           variation in different Jots of plasma has not previous-
                  The purpose of this study is to cvallltlte the various         ly been shown.
              protein precipitants J\1r hioanalytical T.C·-MS/MS.                   The different protdn precipitation techniques (or-
              Inter-species and Jot.. to-lot variability for absolute            ganic solvent, acid, salt and metal ion) have different
              protein precipitated will be addressed with an array              modes of protein precipillltion [ 15-· 17]. Protein
              of difterent precipitants, together with the ionization           solubility results from polar interactions with the
              effect 1\u LC·-MS/:v!S at1alysis with standard re-                 aqueous solvent, ionic interaction.':.! w1th salts and
              versed-phase LC solvent systems. The probe mole-                  repulsive electrostatic forces between like charged
              cule chosen possesses both carboxylic acid and imine              uwlcculcs. At the isoelectric point (p/), there is no
              functionalities and is conventionally analyzed in                 net charge on a protein, and consequently the protein
              positive ion turboionspray mode lor optimum sen-                  has minimum solubility in aqueous solvent. Above
              sitivity (compound A, shown in Fig. 1).                           the p/, a protein has a net negative charge while
                 The spectrophotometric assay monitoring at a                   below its pi, it has a net positive charge.
             wavelength of 280 nm is a measure of aromatic                         Precipitants exert specific effects on proteins to
             amino acid content The assay was used in this study                facilitate their precipitation from solution. Orgamc
             to determine protein concentrations in the superna-                solvent precipitants lower the dielectric constant of
             tant of protein-precipitated plasma for several                    the plasma protein solution, which increases the
             reasons. The spectrophotometric assay is simple,                   attraction between charged molecules and thcilitatcs
             convenient, rapid (5-1 0 mm), sensitive and requires               electrostatic protein interactions. The organic solvent
             a small sample size. Most buffers and ammonium                     also displaces the ordered water molecules around
             sulphate do not interfere with the assay, and absorp-              the hydrophobic regions on the protein surface.
             tion is related to protein concentration [2]. ~ucleic              Hydrophobic interactions between proteins are mini ..
             acid interferences are corrected for ltsing the equa-             mi·led as a result of the surrounding organic solvent,
             tion proposed by Layne [3]. Layne's tcmnula relates                while electrostatic interactions become predominant
             protein concentration in a solution containing nucleic            and lead to protein aggregation. Acidic reagents form
             add to abs0111tion: protein concentration (mglml)c.·              insoluble salts with the positively charged amino
             1.5 5 A'"" ~· 0. 76 A 260 • The tcmnuJa for nucleic acid          gwups of the protein molecules at pHs below their
             correction is explained with the derivation of                    pl. Proteins are precipitated from solutions with high
             Layne's equation 1'41. This study utilized the spectro-           salt concentr·ations as the salt ions become hydrated
                                                                               and the available water molecules decrca:;e, drawing
                                                                               the water away !rom the protein hydrophobic surface
                                                                               regions which in turn results in aggregation of
                                                                               protein molecules via protein~protcin hydrophobic
                                                                               interactions. The binding uf po,itively charged metal
                                                                               ion,; reduces protem solubtlity by <ehanging its iso-
                                                                               electric point (p[J. Metal ions are in competition
                          Fig. I. Structure of compound A.                     with solution protons tor the coordination binding




                                                                                                                                 QUESTMS-00000547
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 45 of 641 PageID #: 3379




                                               (' PolSOJI   al. i J. ChrOJ't)()/Offl'.   n 785(2003)263-·275                               265

              sites on the exposed amino acids. The stronger                        Milwaukee, WI, LSA), reagent alcohol (HPLC,
              binding metal ions displace the protons tlotn the                     Fish~r. 1\:ep~an, Ont.., Canada), sodium hydroxide (I
              binding sites, resulting in a lowering of Lhc solution                N, certified, Fisher, Ncpcan, Ont., Canada), trichloro·
              pH. The combination of changing the protein's pi                      acetic acid (Aldrich, Milwaukee. WI, USA) and >inc
              and lowering the pH generally succeeds in prccipi·                    sulff1tc (A.C.S. reagent, Aldrich, Milwaukee, WI,
              tat ion of proteins.                                                  USA). Prc·diluted bovine serum albumin (!3SA)
                  loni7Jliion etfect in LC-MS/MS should be consid·                  standards were obtained from Pierce Chemical
              ercd [18], whether direct injection after protein                     (Rockford, IL, USA) and calf thymus deoxyribo·
              precipitation or an extraction method is employed.                    nucleic 11cid (DNA s<Jdium salt) from Sigma, St.
             Ionization effect is one of the most common reasons                    I ,oui.~, MO, USA. DNA standards were prepared in
              for assay tl1ilure. Miller·Stein et al. [19] developed a              disodium hydrogen pho~phate solution (Sigma, St.
              post-column in!usion method that allows identifica-                   Louis, MO, USA).
             tion of chromatographic regions of ionization effect.
             A steady·state sigml of 1111alyte iuf\ISed into the                    2.2. Protein precipitation procedure
             mobile phase is compared to the variation in signal
             that occurs after injection of a plasma blank cxtr·aet.                   The f(>llowillg protein precipitant solution~ were
             The study described here used this procedure to                        pn:.\pared: aqueou~ ammonium sulfate (satut"atcd at
             1lSscss the degree to which each protein precipitant                   room temperature), aqueous alll!llinum chloride (5%,
             removed endog~nt.ms plasma components causing                          wlv), aqueous m·phosphoric acid (5%, w/v), aque-
             suppression or etthancement of analytc signal. The                    ous trichloroacetic acid (TC'A) (10%, w/v), (1:1)
             variations of ioni?.ation effects with precipitant,                   aqueous zinc sulfate heptahydrate (10%, w /v):0.5 N
             mobile phase and species were measured by com-                        sodium hydroxide, acclonitJ1!e, ethanol and mctha·
             parison of the difference in intensity of the signal of                nol. Each precipitant was added to dog, rat, mouse
             a water blank and the supematant of protein precipi-                  and human plasma in volume ratios of 0.5:.1, 1:1,
             tated plasma samples throughout U1e region of                          1.5: I, 2: I, 3: I and 4:1 in triplicate and to 1\Jm human
             ionization effect observed using th~ chosen LC                        plasma lots in a ratio of 2: I for the spectrophoto-
             mobile phase and precipitant combination.                             metric assay. Solutions were vmtexed for 20 s, left to
                                                                                   stand f(ll· 20 min (add precipitated solutions were
                                                                                   refrigerated at .... 4 '·C) and centrifuged for 10 min at
                                                                                   3000 rpm (rotor al'ln length: 12 <an). The absorbance
                                                                                   of the supernatant was measured on a single beam
             2. I. Materials                                                       diode array spectrophotometer relative to appwpriate
                                                                                   blanks at 280 miL Plasma protein concentration wm;
                Dog, rat and mouse plasma were acquired Jhmt                       determined and compared to that of rton-prccipil.atcd
             Harlan Bioproducts for Science (Indianapolis, lN.                     pla~ma (total) where precipitation efficiency= [(total
             USA) and hmmm plasma from Biological Specialty                        plasma protein-protein remaining in supcmatant)/
             (Culmar, PA, USA). The anticoagulant used for all                     total plasma protein! :x 100.
             plasma was sodium heparin. The following chemi-
             cals were used in the preparution of the protein                      2.3. Protein concentration determination
             precipitants and! or mobile phases: acetonitrile (Om
             nisolv, EM Science, Gibbstown, NJ, USA),                                A total of seven HSA protein standards were
             aluminum chloride (99'%, Aldrid1, Milwaukee, WI,                     prepared using sequential dilution 1rom 1.5 to 0.025
             USA), ammonium sulfate (A.C.S. reagent, Aldrich,                     rng/ml and were assayed at 280 11111. Nueleic acid
             Milwaukee, WI, USA), formic acid (,\nalaR, EM                        intcricrcnce was investigated by detennining the
             Science, Gibbstown, NJ, USA), formic add~~,rm·                       ,1'" 0 !A"'" ratio of the pla~ma, A total of eight calf
             monium salt (Sigma, St. Louis, MO, USA), methanol                    thymus DNA standards (2-·100 !Lglml) were pre-
             (high pc1rlty, Burdick and Jackson, Muskegon, ML                     pared using serial dilution in I mM disodium hydro-
             USA), m·phosphoric acid (A.C.S. reagent, Aldrich,                    gen phosphate solution and assayed at 280 and 260




                                                                                                                                        QUESTMS-00000548
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 46 of 641 PageID #: 3380




             266                                           C. Pnlson eta/, I .J. Chr0ftwwgr. H 785 (,?OOJ)JfiJ.-275

             nm. The protein precipitants were add<Xl to the D"'A                              methanoi:O.J~>{, fonnic acid, and 50:50 mcthanoi:IO
             standards in a 2:1 ratio following the procedure f(lr                            mM ammonium f(Jrmate. A Waters Symmetry S!Jield,
             protein precipiwtion. The reduction in absorbance at                              'i0X2.1 mm, 3.5 J.l.l\1 RP8 HPLC ~olumn wa"
             260 nm was examined. For the plasma supcrnatant5,                                employed (Waters, Mi]f(ml, MA, CSA). Protein was
             the equation: protein (mg/ml)'" 1.55 A, 0                                        precipitated in plasma using each protein precipitant
             0.76A 100 :3J was used to determine protein con-                                 in a 2: I volume ratio as per the procedure described
             centration. The validity of the assmnplions that the                             ahove with the exception that the samples were
             A m//1 200 ratio f(Jr pure proteins~ 1.75 and that the                           centrifuged at I 0 000 rpm for I 0 min (rotor ann
             A 21, 0 /i1 23 , ratio for pure nucleic acidS'" 1.8 (DNA)                        length: 5 em). Blank samples were prepared using
             2 (RNA) was verified using the protein and DNA                                   water instead of plasma. Injections (?.5 JJ.I) of each
             standards.                                                                       blank and supernatant were made in duplicate. The
                                                                                              extent of iomzation effect was calculated throughout
             2.4..i11easlrt'(.mu:nt of ionization e,_,(}'?.Ct in                              the complete region of effect using the fmmula:
             LC···MSI.IIIS                                                                    ionization dlect (%)~[average intensity of precipi-
                                                                                              tated plasma supematant/avcrage intensity of water
                A tandem mass spectrometer (PE Sciex Model                                    supernatant] X 100. The retention time of the amt!ytc
              API III plus'", PE Sdex, ThornhilL OnL. Canada)                                 using the precipitant and mobile phase solvent
             equipped with a turboionspray interface was set up                               mixtures was detennincd.
              with a post-colmnn infusion system (Harvard Ap-
             paratus infusion pump, Holliston, MA, USA). A
              1-JJ.glml solution of compound A was constantly                                 3. Results and discussion
             infused post-colmnn at 10 IJ.] !min. The mass transi-
             tion for compound A was m/z 458.0 to 262.1 using a                                 The BSA standard curve at 2BO run was found to
             positive ion SRM detection mode. The HPLC pump                                   be linear with a correlation coetlicient of 0.999 and
             used was a Shimadzu SIL·IOAD with a Shimadzu                                    yielded an extinction coefficient for BSA of 0.6'1
                                                                                                   1
             SIL-l OA, 1 autoil\jector (Shimad~u. Columbia, MD,                              em· mil mg. which is comparable to the literature
             USA).                                                                           value of0.7 cm- 1 ml/mg [4). An example standard
                Five mobile phase solvent systems (0.5-ml/min                                cmve is shown in Fig. 2. Duplicate standard curves
             flow rate) were used: 50:50 methanol:water, 70:30                               were analyzed with each set of data collected. The
             methanol:water, 50:50 acetonitrile:watcr, 50:50                                 relative error of the standards was less than 5% at all


                                        1.00

                                        0.90

                                        C.88

                                        0.10

                                    §   0.60

                                    ~0.50
                                    ~   140
                                        lJjO

                                        020

                                        0."10



                                                         0.2          CJA         o.G          oa           1           1.2         1.4
                                                                            Pro1ein ConcentratlfJn (mg/mL)

                          Fig. 2.   Typic~!     stat1dard curve frn boviw.: -~l)fltr:1 alb1m1in protd11 ~bltldunls (0.02.5~ 1..5 mglmll at 2~(J n:n




                                                                                                                                                      QUESTMS-00000549
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 47 of 641 PageID #: 3381




                                                                     Pofsrm ct ol. I J. Chromatogr. B 785 (2003) 263-275                                                                    267


              values. The relative &landnnl deviation was less than                                        chloride was not used as a precipitant following the
              4%,                                                                                          analysis of dog plasma due l.o il.s pour ctlicicncy.
                The protein precipitation results fnr the seven                                            Ammonium sulphate, despite being the most em>c-
              precipitants in dog, mouse, rat and human plasma arc                                         tivc salt precipitant, is not commonly used in LC-
              shown in Tables 1·~·4, Each protein preciprtation                                             MS bioanalytical preparations due to potential inter-
              efficiency value is an average of tlu·cc replicates. A                                       face contamination, In this study, it was found to be
              high protein precipitation efncicncy results from a                                          at\ effective protein precipitant ("90%) at a mini-
              very low value of pn>tcin measured in the supcma-                                            mum volume ratio of 2.5: I (Tables l·~-4).
              tant, and in some cases this was bci()W the lowest                                               Organic solvents arc the most widely used protein
              standard of the standard curves ana:yzed with the                                            precipitants utilized in drug analysis [1,14], Acetont ..
              samples (equivalent to > 99.9% protein precipitated),                                        trilc was f(mnd to be the superior organic plasma
              Some points were rejected as outliers based on the                                           protein precipitant, particularly at volume ratios
              Q·tesl for a 90% confidence interval; most of these                                          <2:1 (precipitanl:plasrna). This study found ethanol
              were supernatants with very low protein ccmcen-                                              and methanol to exhibit similar protein precipitation
              tmtinns and high pmtein precipitation efficiency.                                            chantctcristics,
                 With the exception of ammonium sulphate and                                                  This study also showed that protein precipitatiou
              aluminwn chloride~ all precipitants were on avcmgc                                           using strong acids and ~inc sulphate (I: I with 0.5 N
              at least 90'% effective at a precipitant to plasma                                           NaOH) is ciJectivc at low volume ratios (Tables
             volume ratio of 2:1, Precipitant effectiveness in··                                           l··'l), This study indicates that effective protein
             creased with vohune to a maximum reached at a                                                 precipitation ( >90%) is observed at vohtme ratios of
             ratio of approximately 2 or 2.5 to I, Aluminum                                                0.5: l for TCA,

             Table I
             Comparison of
             Precip1tanls


                                                                         0.5:1                 1:1                                2:1      2.5:1              .l:l                    4:1
                                                                           -~-·~~~~-----·                                                                   "'"'~~~----·
             Acids                      TCA                               97 J                 96.9             97/l              97.]     97.3               97.3                    97J
                                        !}\!RSTJ                           ), 14                0,8()            4,78              4.59     5.9?                   3.TI                HIS
                                        m"Phosphoric acid                59.!                 R9,7              89.4              95.9     95.9               96,3                    96,2
                                        'V,RSD                            5.29                  <!.),7            6.55             :!.46    8.49                   1.91                :too
             M..:::ta! iom              Zinc. .sulphatt•                 82, 6                 9!.8             96/1              98.1     98/1               98,9                    98,8
                                        %RSD (rF"'3)                     17.40                 17.27            12,32             19.05     9.62              --
                                                                                                                                                                   '                   7,65

             Otgnnic                    AC:N                             28,9                 !11.6             %.1              '16.4     97.7               96.6                    97.2
                                        '%RSD (n''"'3l                    8.36                  5.17             2.5(!             4.11     ?.46                0,64                   4,01
                                        EtOH                              6.4                 69.2              86J              89.7      Q4,'1              93.1                    9H
                                        ~\)RSD     (n"" J \               O.JI                 O.S:l             (1.70             3.55     6.48                   1.52                4.67
                                        McOH                             20.9                 61.9              83.7             91.4      93.9              95.2                     95 2
                                        '!li1RSD {n ,., 3)                7.59                 4.27              4,75              ~.24     4.17               284                     3 58

             Salts                      1\luminum chloddc                                      7,9               06                16       09
                                        %RSD (n-<1)                       ?,,79               Ill()              2.07              H4       Jj,l               5.8.1                   (),(Jl

                                        Arnm1JJ1ium sulphntc             16.1                 62.2             73.~              R9,J      94.9              96,7
                                        %RSD (t; ""J)                     2. II                5 JO            10,75                        3.18
             ---·-~-----

               "
                   1
                               .....   -----------.....       ·~·--····~·-----     --...
                                                                                  ..
                                                                                                                                  2.93
                                                                                           ~~-~~~--···~"~"'"""~~--"'""""""""'"·-~·-~·
                                                                                                                                                               3.46
                                                                                                                                                   ~·~--".,.,.____,~~~~'"""'"""'~""


                 !10 Protein prcdpitntio11 cffidct'lcy::.:. ([total plasmu prole in~ protein nmmi11ing i•l ~·~~putnut~tntl/lo\(1] plastm prNdn)X 100.
               b T\vO values obla.lncd. One va!U(f rcj,~ctcd as t.w outli.~l" based l)l) Q--t'lst f<>r (I 90%! t:QJ\fldvncc intt;T'vaL




                                                                                                                                                                                  QUESTMS-00000550
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 48 of 641 PageID #: 3382




              7.6S                                     C. Po,l.wm st a!. / .f, Chtom11togr. 11           7~~'5 (.?003) 263~275


              l'ablo 2




                                                                                                                                 2.5:1    3:1           4:1
                                                                                                                                                    ····-----·
                                 TCA                          96.2            97.1                   96 5            %.6         96.3     96.5            96.5
                                 %RSD (n    ~'3)               9.31            5.38                   7.16                        4.88    I 1.1.5         11.18
                                 m-·'Pbosphoric add           Could not he   dct.~rrnin~d           due fu cloudy supernatant
                                 %RSD

              Metal ions         Zitw i:-Ulphat~               3))            46.2                   n1             96.2                  99.5
                                 %KSD (n"""'J)                 7.65            3J9                   11.26          1'1.11                51.'13

             Organic             ACN                          54.4            94.8                   96.7           97.1         97.1     97.6            9~.5
                                 %RSD    in ••3)               3.47           12.17                   06             'l.G4       24.1)1   l0.2S               5.51
                                 EtOH                         J 1.9           '/"1.1                 94.3           95.0         95.3     95.7            95.1
                                 %RSD    (n~J)                  7 01             4.66                 2.63          15.23         7.13     7 14           14JO
                                 McOH                          9.4            65.0                   93.6           96.4         96.9     97.6          >98
                                 %RSD    (n~J)                 0.73            2.'15                  1.92           4.68        I 1.29    3.77          ~




                                 Ammon.nm1 sttlphat~
                                 '%RSD (n·-"'3)
                                            ·----
                                                              15.0
                                                               3.62
                                                                              M.l
                                                                              Dl
                                                                                        ,.,...,,.   ___
                     PrQtcin :Jn:;dpit,ttiQH ;;tlidt.mcy=([total plasma protcm·-·projcin renw.1mng in
                '·~-;.,
                                                                                                     89.0
                                                                                                      "/.SM
                                                                                                                    87.5
                                                                                                                    55.5-1
                                                                                                              '"----~·--
                                                                                                                                 89.6
                                                                                                                                  0 08
                                                                                                                                          'F/.3
                                                                                                                                            )).09
                                                                                                   st~pcmat.:mtj/tutal plasma protein) X 100.
                                                                                                                                                         96.6
                                                                                                                                                          4.27


                u Two values obtained. One vaht~ n~jcct;;d as an 0\Jtlir:r bused on Q~tcst for a 90% contkL.:nr.:c interval.
                ~Concentration \)( protdn in sup~rnatant below qum1tifwation limit.




                Protein precipitation using metal-ion (zinc                                    of different protein quantification methods. The
             sulfate:0.5 N NaOH) precipitation is a very cflkient                               Lowry method is much more sensitive to protein.
             process [17] and in this study, effective precipitation                           although less robul<lt agamst interfering substances
             (>90%) was observed at volume ratios of 1:1 or                                    [2). In the study reported here, where correlation t(ll'
             greater lor most species (Tables 1-4 ). Further,                                  nuc1elc acid 1ntertt:lrence is rneasuted, a consistently
             metal-ion precipitation yielded supernatants fi·ee of                             lower result for protein precipitated is reported using
             any particulate rnattcr, an important factor for rugged                           all prccipt!ants chosen when compared against litera-
             assay performance.                                                                ture values [5J. In this study, on average 90% plasma
                When using either acidic or zinc sulfatd).5 N                                  prutcin prcclp1tation is observed using volume            ratio~
             NaOH precipitants, an evaluation of analytc stubility                             of 2: l precipitant to human plasma. compared to the
             is required due to potential degradation of analyte,                              values > 99% p•·eviously reported [5).
             degradation of acyl glncoronides at basic pH and                                     '!'his stndy ass<1ss<:d inter-specks variability for
             analyte losses lhrough coordination with zinc                   cat~              dog, rat, mouse and human plasma when perfbnning
             ions.                                                                             in protein precipi'.ation studies (Tables 1--4 ). Only
                Tbis study is in general agreement with data                                  rninor differences in protein precipitation w~rc seen
             previously reported [5) using the Lowry method for                               in the lhree animal species chosen when using TCA
             assessment of protein precipitation eftec1iveness. Of                            as a precipitant. Consistently lower ct1iciency was
             the precipitants tested, acetonitrile, trichl(Jroacetic                          observed across all vo!Uitl<' ratios tested wh"n pre·
             acid ami zinc sulphate pwvided the most cHi cienl.                               cipitating hum"n plasma with TCA.
             precipitation wl1t'n compared against precipitants                                  The usc of m·phosphoric acid as a precipitant
             with similar mechanisms. Differences between this                                presented another challenge with regards to species
             Sl11dy and Dlanchard's study may stem from the uso                               differences. The rat and mouse supernatants were




                                                                                                                                                         QUESTMS-00000551
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 49 of 641 PageID #: 3383




                                                                                                                                                                                                               209

              Tabk J
              _c_m_ll_P•_n_·s_r_>n_o_r___r.."..'i,.~_l_u__ ,,_,.,,..,,,.,,,,,, _____ ..,,._,,...............~----,.,,,.,,,,,_~i·nc·-u·-'".,u..~.c.'..,i~'1_~__~_·m_n__________ ,,_,_,,,_,______ ,,,,.,,, _________
              Ptcclpitllfl!S


                                                                                                     Ll                L\:1                 2:1               2.5:1                3:1                  4:1
              Acids                     TCA                                     'r/.2                9(d               96A                  96A               96.6                    96.7                 97J
                                        1
                                         YoRSD (n·'''3)                           "J.~l              :W.60              3.62                  ?SJ              551                     1>.16               1111

                                        m-Phosphoric acid                       C()uld not be dctcnnincd due to cloudy supcmntnnt
                                        %RSO
                                        1




             Metal ions                 ZhiC sulphate                           20,9                 97 8              98A                  91:1              98A                                       >99
                                        %RSD (n '"' 3)                            9.22                9..\9            "0.36                LUO               25.8

             Organic                    ACN                                       1.7                92.B              97.2                 97,8              98.3                    98.4                 98:/
                                        %~HSD      (nw·})                         2.54                2.]'1              j,(JI               2 19               rL'}tj.                5,19                   0.27
                                        flCll·l                                 31,2                 lM                78.4                92.J               95.4                    %A                   97.8
                                        %RSD       (n~3)                         1,84                 c.8o              3.4•1                ),96              3,70                      4:75               4.25
                                        MoOH                                    10.1                56.8               82.0                91-5               95,G                    96.8                 96,3
                                        %RSD       (n""·~J)                      9.55                 8,29              ;:1,93              2.68                6.84                   4.91                   ·1.32

             S<lk~                      Ammoni1nn stJlplulll'                   10.8                38.0              7?,0                 84.7               92.6                   9'/J)                 94.7
                                        %RSIJ (n»J)                              1.257               1.2:1               l.JO              2.5.0'l            'IU2                    2.41                 24.98
             ------~-~-~ue·                                                                                                                                     -~~····---------·
                "% Protein procip1tation "ffwicncy -.·:c([total plasma protl!in·-protcm remaining in supcmatant]Jtotal plnsrna protein) X 100.
                b Conc.cntration Qf protc!n in sup'"rnatant below guant1fication lilnJt




              cloudy and particulate. Th~se samples could not h~                                                    lot-to-lot variability in the protein precipitation et~
             accurutely assayed for protein content using spectro,                                                  ficiency at volume ratios of 2:1 (Table 5), The
              photometry without flltration, which may lead to                                                      relative standard deviations tor inter- or intra"Jot
              drug losses through adsorption and thus increased                                                     variability using human plasma were less than 5%
              error. These observations were not specific to a                                                      t(Jr tile precipitants evaluated, The greatest variatton
             single lot of plasma and this problem wa.s spcci!ic to                                                 was noted lor m-phosphoric add with a relative
              the rodent species tested. As a result, it is rec·                                                    standard devmtion of -s•;;,, Further, of the precipi-
             onunended that the usc of m·phosphoric acid in                                                         tants tested, zinc sulphate. acetonitrile and TCA
             some animal species be limited. Given that TCA                                                         precipitated the most protein and demonstrated good
             precipitated plasma proteins more effectively, did nol                                                reproducibility (RSD< 1%).
             yield any cloudy supernatants and exhibited bett~r                                                        The' second portion of this study concentrated on
             loHo"lot reproducibility (Table 5), TCA shonld he                                                      the use of a protein bound drug, compound A, as an
             the first choice when an acid precipitant is desired                                                  example l(lt JOniz.atiou effect studks following pro-
             based on protein precipitation efficiency alone.                                                      tein precipitation with vnrious standard reversed-
                 lnler·species variability in the protein precipitation                                            phase LC conditions. This compound, containing a
             effectiveness of ethanol. ammonium sulfate and zinc                                                   carboxylic acid and imine functionality, is extensive-
             sulphate:0.5 N NaOI! was observed at low volume                                                       ly protcill bound (>90%) and has low aqueous
             ratios (less than U: 1), where protein WEW ti1r tl·om                                                 solubility (<I mg/mi).
             effectively precipitated ( < 90'%). At volume rrttios                                                     The set-up for measurement of iouization effect
             greater than or equal to 2:1, good inleruspecies                                                      due to co-extracted plasma componeuts remaining
             correlation was observed with all precipitants.                                                       after protein precipitation is based on the protocol
                Four different lots of human plasma we,re treated                                                  described by Miller-Stein ct aL [Ill]. Pcrtmhations in
             with protein precipitants to detenninc the extent of                                                  some of the mass chromatograms at 4.2 min arc due




                                                                                                                                                                                                         QUESTMS-00000552
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 50 of 641 PageID #: 3384




               L?O                                             C. Palsor.   e1   (li. I,/_ Chmmorogr. 11       7RJ(JOOJ)26'3~1'!5


              Table ·I
               Protein prc:dpitmion                              precipitants in htunuu
              PrccqJitan1~




                                                                                                                                2: I                2.5: I           3:1        4:1
              Adds                     TCA                            91.4               9LB             91,5                   91.0                91.2             91.3         91.4
                                       %RSD    (n•~3)                  4.46               "               3,46                      0.20             2,18               5.98           J.96
                                      m"Phosphoric add               89.4                90.5            90.3                   90,2                90:/             90,5         90.0
                                      1YuRSD (rt'"'-"3)               1,18                4.%             J.l2                      J.23            12.36             2.15         6.23

              Metal ions              Zinc sulphate'                 89.2               06.8            96.8                    99.0                99.0             99,0      >99.9
                                      %RSD (n·e-"3)                  14.'/3               '/, 16         14.58                   L'/0                8.04             3.42

                                      ACN                             3.6               88.?            91.6                    92.1                93.2             93.5         94.9
                                      ~bRSD    (rt "'·' J)            3.62                2.50           :1.63                   1.13                5.29             S.Yl         1.82
                                      fitOff
                                      %RSn (11'""'3)
                                                                      0.1
                                                                      VIS
                                                                                        7H.2
                                                                                         2.4.1
                                                                                                        W"...
                                                                                                          1.65
                                                                                                                                88.1
                                                                                                                                    9.47
                                                                                                                                                    89.8
                                                                                                                                                     9.56
                                                                                                                                                                     91.8
                                                                                                                                                                      2.46
                                                                                                                                                                                  92.0
                                                                                                                                                                                      1.()6

                                      M(J()H                         13.4               63.8            88.2                    89.'/               90.0             91.1         91.5
                                      %RSD     (n~'3)                 0.95               J.09            3.5 1 ~                 3.50                2.8<1            5.0')           2.Mi

              Salt:-;                 Ammonium sulpbatc              24.8               50,1            64.0                    84.2                90.4             90.4         89.0
                                      %RSD                            1.80               4J7             J.(JJ                      0.5~             7.11             ],74         2.c15
                     1
                        % Protein pl'ccipitation cffkicncyr':;;"([total plt!.SJWl pmtdu protein rcJmtiuing in :-;upcrnatant]/total plasma protein) X 100
                     ., Otte valuo obtaim~d. Samples discarded in error prlnr 10
                     ' CoM0ntr;~otJon or pr~)ldr1 in supcmal:l!ll below q\JanHftcaton



             to a valve switch at the end of the autosampler run.                                    im:tnunent sensitivity without eluent diversion. It
             'l1tis step was later removed upon modillcation of the                                  was lbund that solvent diversion f(>r lhe first 90 s
             autosampler run~time.                                                                   circumvented this (data not shown), However, this
                Initial observations using both zinc sulphate and                                    would bias the data reported and thus, these precipi-
             ammonium sulphate were halted due to excessive                                          tants were not studied further in terms of ionization
             source contamitHltion and a precipitous drop in                                         effect. A key benefit l(>r salt or metal-ion prec.ipi-

             Table 5
             Comp<trison of pro!cin        prm~lpitation

             Prcdpit:.mts (2: I ratio)                                                                                                                        Mcnn             %RSD
                                                                                                                                                              (t1"'5)          (11''5)
                                                                      Lot number
                                                                      J'l;'~~.,~~'~"'--~--, ·~"~"."'.'"""~'""""''"""""'~""'"'"A"''"'"""'------




             Adds                    TCA                              ~1.0             91.4            91.9                91.2              90,8             91J              0.41
                                     I'J1"Phospboric acid             90,)             89.3            79.8                87.7              n,;              85.7             4.94
             Mctnl io11s             Zinc :;ulphatc                   99,0             98.5            98.5                99.0              99.1             98,8             0,2'7
             Orgalllc                ACN                             92.1              93.1            1}3.9              93 5               93.4             93.2             O.G5
                                     !!tOH                           88.1              88.1            89. I              88.4               89?             88.0              0.5·1
                                     McOH                            89.7              8o.9            88.2               o9.2               H9.:J           Rh.7              1.14
             Salts                   Anmwulum                        84.2              84,l            85.8               ioi().1            87.1            85.6              I 17
                '%, Vrotcm precipitation c::tJicicm:y"""<ltota[ plasma protein --protein           n~maini11g      (n   s.up~:J'xu.tant J llotttl   plai>Jna pwlcln) X 100.
                ~·   Sarnc matrix lot, as.s:1ycd separately,




                                                                                                                                                                                 QUESTMS-00000553
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 51 of 641 PageID #: 3385




                                                               C.', Pol,wn ff a/, I J. ChmmaMgr. I! 7S5 {2003) 263-275                                                                                        271

              tation is the ability to precipitate plasma proteins                                       number of precipitant/mobile phase mixtures are
              Without gen<;:rating an elmropic supernatant, thereby                                      unsuitable due to ion1zation effects in cxc0ss of 20%.
              facilitating more sensitive analy~is using greater                                         In particular, organic precipitants with pure sol vent
              injection volumes for LC-MSIMS. Conservation of                                            mixtures exhibit significant ion suppression in excess
              MS mterfttce integrity requirus a solvent divert to                                        of 68'%. The use of acidic prccipit,mts with pw·c
              wast<' to reduce involatile salt build up. Further,                                        mobile phases yielded ionization enhancement of
              appropriate chromatographic retentive capacity is                                          less lhan - 9.'/%~ thus overcoming the severe ioniza~
              also required. The long·tcnn chromatographic effect                                        tion effCcts observed when using organic prectpi~
              of the basic nature of the metal·ion precipitated                                          !ants. This may be t!ue to enhancement of ionization
              1>ample sbould be evaluated.                                                               of compounu A in relation to endogenous sub-
                   The ionization effects on compound A as a                                             stances,
              function of mobile phase composition and human                                                Variation in mobile phase elution strength (clu-
              plasnHt protein precipitant (2: I precipitant:plasma                                       tropk composition and orgmic content) yielded
              ratio) using the mass spectrometer compatible pre·                                         similar results in ter111s of ionization effect for the
              cipitants wore evaluated (Table 6). The mobile                                             different precipitants employed. As expected, the
              phases were varied to detem1ine fhe effects of                                             duration of ionization effect                                        wa~      reduced as a
              changing organic content nature of organic                         solvent~                function of increased mobile phase elution strength.
              ionic strength and pH on the extent of ioniz.ation                                         Further, the dt.tration of ionization effect was reduced
              effect when performing human plasma protein pre··                                          when using acidic precipitants with pure mobile
              cipitation. The acquisition time was 10 min f(Jr all                                       phase solvents.
              mobile phaselpt·ecipitant mixtures.                                                          An example of the ionization effect observed f(Jr
                 In our laboratory, bioanalytical LC-MSIMS                                               methanol, ethanol, acetonitrile, trichloroacetic acid
              methodologies are develope(! with ionization effects                                       and m·phosphodc acid protein precipitant£ in 50:50
              less than 20% to allow fur variability in sample                                           methanol:water is shown in Fig. 3. The extent and
              analysis. 11te dllta presented here indicate that a                                        duration of ionizalion ~upprc~sion was considerable

              Table 6
              Mca:nm::mctlt nf lol1i:t:tlflotJ cr'fcct with various protein                                                  combinatioo5 in human
                                                                                                                                        ·rn~~hlorl);~.te-tic   add
              \1\lbiie   plm~c       Acetonitrile
                                     - - - - -Llmn:b1
                                               --
                                                                    M{1i1anol
                                                                    -----~-~-'~""'
                                                                                                   Ethm1ol
                                                                                                   _....,..   ____      ~~-·-·-~··
                                                                                                                                                                                m"P1Hl5ph0ri,·acid
                                      loni.;ation                   lrni~ation     l'.h.. raJD:l   lonisution               :Juratiou   lonisatlfll              Dur~tion       lonbntl11tl          :>u,·atilm
                                      eff0~t           [min)        ~m~ct          (min)           dfett                    lmm)        df!:tt                   (minl          clfl~~:,t            i1:n1)
                                     1%)                            (%)                            1%1                                  (%1                                     (%1
             --"-'"----·~·-·--••••m--·-·---·~•-•••--------                                                . ••-..   ~·~--·-·---··---~·-~~-"~"""'"""                                    ~-~~~~'~'~'""~~'"w'~~•M


             50:50                       i6.1)        04··7.0        ~5.8                             86.3                  0.4   7.)   ~J.U                     ().5··!.1)          0.1             ():) ... j,J)

             Metll~nol:wnter


             50:50                       f>S.1        1).5-6/1      92.\l          1)5·1.6            85.9                  0.5"2.!1    -·9.:                   O.S··l.O            -g. I            z.o-~.o
             Aoeto1tirri]t);w>~kr


             70:30                       8'.1..2                    90.9           I)   5.. ~ .2     93.0                   l}j   5.2   ~2.. 0                  0.5-U                                0.5'"1.5
             Mr-thanol:wu:~r

              50:50                     -2.9          0.5-2.1}      . 4.0          0.5~2.5          ~2.1                    05 .1.7     !3.6                    I)J ... ;!           J.U'I           O.S~1.J
            . M~th~nDI:O.J~i~
             f<mnic adrl
             50:)!)                  - !94.6"         {),5··9.9     52.3           0.5-9.9         ··l.O,;i                0.5-9.9      I ~.7                   O.S-·\19        ·DD                 0.5.. 1.J.9
             Methano!:l(f


                Analytc rct~nt.i<m timr.s of 8.0, 0.7, 0,4, 12.0 .\fHl 17.6 otin u.~ittg 50:50 mcthaJlOI:wa.w1\ 50~ 50 acet,mitri1c:watiW, 70:'3() mcthanol:watcr,
             )0::50 m~.:tltaJwl:O. !%1 fi".1m1ic add nod .50:50 methanol: I0 mM ammonium fbnnat~ mobile phases, rccypc01iV(1ly.
                ~Measured for l.J min only.
                ~> Merumr<od following lnted(u;c cleaning bctwc;!n blank and human prccipit3tcd plasmH &ample.~.




                                                                                                                                                                                                    QUESTMS-00000554
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 52 of 641 PageID #: 338




            Atmospheric Pressure Photoionizat.ion: An
            Ionization Method for liquid
            Chromatography- Mass Spectrometry
            Oamun B" Robb,r t Thoma'$ R" Covey,~·" and Andries P" Bruins•,r




            Atmosphe'l'i<: pre~sur<J phoio!onization (APPl) has been                                 thcrc•by fll.'11(·ralt:d     dNt:'ctf:d as c.--trn~nt 11mving t~1rougll a
            sucCf'ssfully dem<ms1rah~d to provide high sensitivity to                                :nrlldhlc collt'( tJm1 eiCi"trode. A chrnm<~IOJ;;ram J'l.'n     obtn:r,NI
            LC" MS nrw:lysi~. A Hu:umn-ultr~lviulet lamp dt!signed for                               by plot:ing rhf' cuncnt det~:ctNl during~~ dJI'mllaiut/<'~Ph:c run
            photolornzatin11 dmection in ga~ chrormltograplly is ust1d                               vf'r;o;u::> litriP Fm     Pf!J,~;c. lhP dbdH1rgf:'   l~w1p   h 11nrmallv :-t·I~·Cl('d
            as a sou ret: of 1 (J..cV photons. lit(• mlxtur·c nf samples and                         ~llli'h          th•           nf 11H• pflot,lfL'\                               (,r t:W
            solv""'nt elutiug from nn HPLC IS fully ('vapornted priot' to                            nn.:dyh· h(i\ below tllnt or the·            1\lo.st
            introdut:tioo luto tlw photoionilation region. In the new                                h;•vt• lfl!~ Iii thr-     of 7~"]() QV. wbJk tl·l{' COJilrti\JII                c;;rrl1•r
            nu~fhod, large quantities of an ioni:table dopant arc ndd<:d                                       l'lf\Vl'   hig:wr \'<lhres   St~IN'Iiw icm:nLOil of'     thr   ,Ji'J<~Iyte Cil!J
            to tlw vapor getwrat(~d fnnn tlw LC (~fuant, allowing for a                              !ht)rt occur. <111d lo1v background cun<'r:h n:ay lw <:idlit:v(·d. ·r:w
            grt~~lt abundm1<.:c o( dopant photnlons {O be prodtJCidd,                                f(•W l:'dl'ly l11Vf''itigtlii!J11S :Jf Pl f!)\JplPd wllh LC olh:l Hdif,~d ',lpOli
            Bc•rau.se Hn") ion        ~ourn'     is at   atrnosph~:,ric      (Jressurc•, ;;md        dirt•t'! dHt•cl:tW nr illl' pholo (')J1 cur:'t'!ll wilhnut !liar;<>; il!iiil.v<.;ic; I
            the collision rate is high, the dopant photoions r<la<t to                               St:ll'Ctl\c iomZ<i!rm' Wi.1~ ).•oc;.:-.H·k i:1 I;H-,'>v (\\:pcrimcnL<,, tno
            cornpletioJl with sol·wmt and ruu:Jlytc mole<:tdt~s pt"t'S.ent in                        b(.>CIId'i\'' the comn:un LC solv( nts aL<.;t\ IJ;1vP rd~H:vrdy ~·lgh fPs

            the ion "nn·n·. Using APf'l. at an LC flow rate or 200 I'Ll                              Th11:-,. tht' t•arly   C nH·th.l(L'1. pit! tkulnrly, how thnt i!1COI po1·.-11N!
            min. it is possibl(~ to obtain omalyte sign.al intensities 8                             i! vc1pnrinl\it!ll        bi·twt\\'11 r.h•' LC anrl tl'IC Pf dr·t<•ctor, W1.':l'('
            l'lrncs. as high ar;;; Hws~;• oht.alnahle with a (:mnrnerdally                           :'!ubstantia!:v th~· '>dHIP a-,: J"IID-GC. {Now that om~ th(' n:r·orlf~t;
            fnailahlc     coron~j discharg('-Ul!ll(J~pherk               prC"ssure cl1emi·            Pl·LC <:.tudlf''> utili?("(' tlirecl phntnio·li7.i'tiDn 1Jf LIP llr:uid·ph;lc;r
            c<d ionization       Rnur<.·~.                                                                      I
                                                                                                                     nf tht-' :mrndut tlnn to tht'
                ThP nim or lhi.'i p(ipN       t() illirnducf' al:lwsphl•rif'                                       Jrl) prim 1rp(lrls of APPI OJ?Il!:itlt'[] v.itl· mC~s·~
            pho1oionrt:H:c)n (i\fiPI)       a new fuJ\Jzntion J11( !ho(J                  llqu:d     trorndry 1Tl11Sl ;dso be                         Tht'n' Jt:1s ncvN ll('N: n v.ndvly
            d:ronl<IW).;r;lphy~mrt':l!> S\11'r<l'otil(•try (LC~·i'v1S). To tho          be~·ll of    ~1pplic•d      :;1\Jdi<·d n1<lsi '~pc•drnm<:try !l:t·l!nit~ur' r!llli w:li7< d PI
            ot·r knowk·dp~r·. tlwtT llilVC' b1~'r11 no prior pl1 1JllriltillJIS rrtvinling               ri!nt0 1SfdlHic pt('~;-,urc, il!ld, \,vflllf• tlwrr• have hN·n Jll.lrHt'T'Ou<:.
            lhr cornbin-Hinr1 of Pl wHIJ L:> MS. nnd there huvc bt:•(lll                             f'Xim~pll2"l nf APPJ cm~plt'ci vvith i011 mnbiJ1ty spr:'C!t'OIIWtrv
            k·w n:port::. n!' PI conthined ·e~·itfl LC,H dt:•Spih·· Hw longsr,\ndillg                JIV::): fer r:~xampk';:;,     1f'l~, ~ .. I iJ), wt lir1vc found nnly t\vo J'('!Kll'l">
                of p!JotwoJJiz:::Uon dn~;;c:Jon (PIUJ wit:1 g.is chroJm,!logn·.pl·y                  of tru~· muss il!J,dvsis :1( phowln11s ;TP<rt'd 1.1! au wsph•::ril"
            ICC)'                                                                                    pn".v:.;un' ll2 ln lht;sc rir:,l i\PP:·MS PXjJCI"IllJC'fllS tiJi'i( dc•l)\or"
                Phmoiont;,atl<,n •.ktcct:OI'I \11           typiutl!y invc!vcs tbl' w;~~ of a                 th(' fh1Sibiiity tif tl'it cumbinilt'Wn. dm·;:! <m<:~!ysL'l
            d1Z>d1a1~W lm11p tl1~1l gl.'iJ(•nHcs     vactltmHt!I.Juvlulct (VL V) pbu!CIL'>,          pN:·oni1L'd u!' V01puri2cd samplns thar \>Y<:rc: tr<JIJSpur'lt:(J    thu
            If       of tlw3r· phor.ons is ab:-Jo!':x•d b.v a spcd:::~l il• thi' co:w1m              1onlnHlon rf•f,illn :)y a now        h(~hum carrh'r ga·~. !\ l~ydrogc·n
            t'hldl\l wirll.Jik,'>l JUI\i'.Z.ol(Jon po·r·ctl<!l (!Fl) ]iJWt r tlHtll f!i(' p1:of0!1   disd1~1q.w lamp (In·                 t:'V)       uiilized to cn.•;JIC Jon::. lor (I
                                                                              Thr   photo:or1~       qu.-\dnJpolf' m;.to;,s ,~n;il.vz~)~, Si~;tlifiranfly. tlH:' n>l;.tivr :-llHmdawP
                                                                                                                                                     foLncl In dqH•t·d nn >,J.Jr plP




                                                                                                                                                                              QUESTMS-00000555
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 53 of 641 PageID #: 3387




                                                                                                                            Figure 1.                Schernalk diagram t.Jf Uw comp1r.Jtf1 APPI··LC ·MS
                                                                                                                            system

                                                                           '/lUdiC'';
                                                                                                                            ;l:'in:!y. l TIJ tlw          nr 0\lt' kntJWlvdg\'. :hough. d dupnnl
                                                           hnvr' en rhc J'iJJ<l~ il;)rwmTnvc of tht
                                                                                                                              wv 1:r twl'on· hi!i.·ll          <'nhann·~ 1h(· f.Jl'dduuJun of plloJuhms
                           l''·rh                t!J~' oh\·inu<.:.: tht' r'r"I:Jt w n!·,ut1dilttn: C.ll inu::
                                                                                                                            1:rom t!Jt; f'iuan1 1)/' a !·,quid                      In !hh r,)r~'C 11 'vnl!
            h   ilJl   J\PF'I       SfWt'{WIII   wi.J dPpi'JJd nn t!Jr rt'JCtiDI'W that th(• OJ'ipilii\l
                                                                                                                            ht· Y·IKJ\Vn th<tt the UV' of a dnpm~t fon)l'lik\ a JH('r11l'·i w overn:mr'
            photolou~.              undugn prior I!J                <ln<t!ysl" !\~                               tnw
                                                                                                                            !l~t!low :..t~n:.Jth'lty llf:'f{'.Df'Or<o' ;.:~.sq('\<m~d wH!1 Ptn,LC ;tnd th;r
            rcr dllrll')~~p:INK ~H'('S,'IIJ!{' i(lni::;lti(JII         method;,,        lFW
                                                                                                                            atlnm·.pl... e:·ic                :)hll1clo!JJ/.dlior JUP1h}d h;.~c~ tlw
            frr-qtt('Jlt\                   tll<ll spcci(~5 wl~h )Jlgh prnw~\
                                                                                                                            to pm,;,dc :;,i~~nin( <-tlttly urth<HlC('d ~'i('rtsL1vit.v to
            hlW mr~i;;,tlinll          pctenuah      U·nd 10 dominalt' a~(' pDSitiVt!                 10rl   Spt'Ctl   i1

            (1tq11i1 t'd,    .'1peclnl mul:;;trrcs dn t(ikCJI !o           lilt tons
                                                                                                                            EXPERIMENTAL SECTION
            rwm thr• sour< c b(·[OH' ·signHJcmr roacfiun;,                                                                    A ,chrrnatir of tfw CXJ:Wrinwntal app<Jrat'J5                                                   provlckd in
              Po,.tkwi?alion :--c~i(llons n1tl.V romplicatt· tlw nna!y::d5 of ,'\PPJ                                        FJ 1.,;urP 1. Ui:'irr:pti0'11i of tht~ operati~m of tll<:' it1dlv!dm1l c@lpn·
                        ~\PN'lr'i), h•Jl If
                                         is         JYI.'i'l'ih/f!     expioft rlieYf' teactirms to                         ni~trts nl' Jltt' syst01n r:·ltl bn foum~ lrl                       tht>rr rt'SP('d V1-' sr•ftknl.':>. 1\l!
            Jt!iprtnt !lie) .w:n'ilrfrtrv ot /ft( 1 m~uf}(;d, CcmidN Hl(·)                  (lf PI ·.1f                     tht~ e>.pt·rinlC'nl.'i d(·~A'tlbed lwn~in                       utiii;cd       ··t   PE )C!L:X (Cnwr1rrl,
                                           I[~(· d!n>C:1 P!           or
                                                                      drl ~:mlyl~·' mol~~·cul\·'                                   Canada) 1\Pl 3~ib tl ipk··qundt:Jpole                                             spH'I :',.lll)<·!t'r
                                                            iWt:iltl-IC cf :h< CXU'~.;~; 111' 'iiliVt'"lt                   PL: .".C'J"il") 2PO micr11-~ C iJI!,nps. md aPE                               ';~'W'!-J
                                                                                                                                                                                               ?0\1 <'IUI\l:)curpl('\'
            mokctll'~; t~l(Jt                          l}t<' !littH.l'd pltotoo 1.1u.x           h:urp'.                    r\ f·l;nvdnl ;\ppMaiiJ> :HuliJ.:,JmJ. tvL\) ll~<Jdd. 2·100.:JU 1 svrl.:::.w
            U\i'll to d..tf(' fnl ['11!          c ]JJV(' all    httd r!wttm       (IJ'I(':·.~ic·'~br,low lhc               jl\lfllP "(1,0:. (1')('\1 to dd\v;•] tlw (bp<WI        l.t!(' ;\f!PJ IO"i :~uuru·. rIH·
            fF'l of Jill'' m'J'-lt t'(JJI1JllO:liv u.;;N.1 I.C                          >varN IP .o·- 12li
                                                                                        1
                                                                                                                            At'PI 'inurn\ wa.:; 1'<J1lSI r11CI\'d in p(itr !r(\!11 a )J('dtNI nr·l.Htli!.('t il Jl\)
            1)\'· 111'<llt1J:IOI. IP ,- 10 8 £•\/: ;ttt'torit1'11(', If!                 !?.. 'd <'V): h:·nce,              ,.\fl('j '')0Ul'(C SU(l!llir•d widl J!Jt• nw,<.,:, Sj)(Ct!'CHIIVtl'l Wlth lht• 1)(.'\\
            ']H' fnt,JJ inr. pro()u~·tion in thP.)I' J'Xp<· rirr1en!<i )Jas ht.'('ll qnitt· ):1\\                           !:',ill                  I'Xj)!''fil!lf):il:'i WHI'          pnfnL11NI tn ~·lf:rlll:ll'·;;r:,Ul' liH'
            Thr 1'1\lltlb'r of Iotts producvd b.\' .1 dL•ichnrw: bmp l'i\n IH' F\n'atl~                                     l!ICI't'd:'£• i11 APPI·U ~1~; wnslt!vlf'v th:Jt <'<II'         :lh.:ttltefl fot
            IJWr'!.~il'o~ d 1\J."·\·\N~!L If J!H: Jit:f'('('f1~~\I~C uf im:in1blt.1 l'IOb .. UiC:I in                       v;Jriuu;, :"l'rl)'le. type·~ through th:: tL'>I) o/ d dopa:ll: two do]JM11~,
            tft( vapon.rt•tl          rlmm: i."l r;:~ir.,c:-1 fu a .<>igrJ!Icutt litiCtlun :JillK•                          tull'C'l(' (lP ""'                     e'v) (mr! ao•tow (lP                          U 'I(J eV). wcrr lt."ilr'd
            tnlcJ! On 1' Wi1V ttJ fl('!Jinve lith i's to 1lt'1d a lmgr; qtwntity of ;11!                                    fqr lhdt t.ltilii,Y in 1hi.:.                r('·g~trd.     Further.                 t:V<-1h:a ~' tl1<! :·c!atlvv
            initi?:nhl~? dopi.'nt to tl11.: liquid f'!ttaltl or :\J tlte V(1por N'llt'r;llt:d                               scn'}\~lvl!y of the AP;rr nH.'iilod, 'llf s;tmpli.:s LIS('d for thr: APP1
            ftO\lllhe ( 1\J:llll. ! 1'thtJ (](J~JC11)'
                                1                           ~I?IN't0cl SUC'flthdt       p]l010I011~                         rxpfriHJI'Ilf"> \Wrf' ahn ,l!Ji11~·zNI vi;.1                                  addHional mtrnodlfi('l·
            hc1w· (1 ",~L\tiv·:'ly liigf1 rfTnmhini'ltinJ. f!tlr•r~~Y. nr d 10w 1;1Cl'OJ1                                   1\PC:l       ·;;cut'C0. A11d           IJt•( atL":(!   ;;nlw·nt t."Jtnpn'-!diDJJ                (ln   int!Jnna:Jt
            <li.flt'lf~, l/i('lilhe  dup:!tllJ . ht';f.mOil~ !lt(IV        by z h:IJ"f.)(~ excflnngc                        v;ni~lhit) 1h:ll                 affi)Cl iod:r<1tlon               thr• l.C ·US 1.\XPI''I''-
                                                                                                                                                                                            L'fl'.(Jt.:!lr)',
            or D1'010t: li'UJ.'.,J.:·r "vilh              PJ'(;;;cnl .rt 11!(: iliJIL~atior rvgi:m                                                  lt·p~"'<'ted v1.·1f1 Jhl tw;J rr1o~.t cllnlm)nly IJ~t'rl ~l,l',('f!t
            Ht·< :n·!,l' 1h:•                tl'glon h n! ;;tlllllspht dr prt'.'•S\ifi!, lhf• iPgh                          ( ~.mbl~J?.tiOIL": fl\('1 hPltol·- \1\oil!n ;~ncl rn~t :nr1!ik- Willi r l.tt.>;,l .::n
            tol!L'it( 11'J r~.!(~ vV!II Ctt)I,Jrt' thai :fu· t·it>l:'W' ;m t:H: phntnion'l                                  mldilil.,mll '~(\.rir.~ ;lf rm'(lp1J1.1nd.~ ~\';·t') dJ'i-'l~Vt:(rJ                            1\PPf, \n hotlt
            dilr:lvwly transk J'n'd to thu ;_11\a!yt<'. provi·'INI tha:                          th~:        dwrl'JO·       ]1l't.itivc       c'1JC !11'g<JflVt'       ¢ul:·,'lL~lil IJ.OrJe, lO /tJ(Ib('l                                  tl,f'
            dyna:nlr.,                  bvor·;Jblr Of ccu1 ':iC aJIY m:mlJer l;f CO!llf;t'Ling                              n11u~l~      cf compounds that 1hv Jr:~'\ilod m;··1y b( nppliPd to.
                                                       dcpr nding 11pon tf.e impnritif':i ptl'"'t"l'lt                                APPr Sourc.('. \Vh(>JI ClHhtruning tl'H' L\Pl)l         fer L~:
                th(·l                                                                                                                  it v;),'• c •mvf:'JdwH tc, !ll\lcllfy t1     HN,APC! ~,owcP,
                 Ttw kh.'l'1 of mbg <1              i.H                           ~lit e!'iich.'lli.'Y of iotl              prindr;aJ/v hf'Ci-HI-'C i1                       .:-illliC~HH:d that ln      ordr·•r· for /\Pnl to
                             /\f)f 1l no~ (•min.•ly without                  pn~f.f'll<'nl ;p.,       tr vi'l'
                                                                                                        1
                                                                                                                                      the        (•JL,\Jnt               '•'l'Ol'1Jd ti'::JU.Il \.'                <U rd
                                                                                                                                                                                                      J'K:Imlii:Bii•Jil
                                                  ,                                                   fH~cn used                                                                   fur 'i,O;'tmtt dischargt~,:\PC! fur:hN
                                                                                                                            b~,'tll.:rit   \o this (lpproi.lch                            lht''     •,o.m:<' C\)Uld b:· din cllv
                                                                                                                                                 ·.,o·1th tl't(•                                                              dw




                                                                                                                                      1 ~mi

            3654 Analyt1cal Clwrmsfry, Vm 72, Nu. i!5, AVJU!b! ·,r, 2000




                                                                                                                                                                                                                                  QUESTMS-00000556
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 54 of 641 PageID #: 3388



                                                                                                                      Curront limiting "'C$i.Stor




                                           Auxlliaty gas
                                           :VYith dopant)

                                                                                                                                                       Ctrtain plate

                                                                                                                                                       Orrfico plate
                                                                                                                    lonflalion Roi"JIOn
                                                                                                                                                        CLlltaJn gas
            Figute 2.           St:JH11'Tl<~llc   of t11e APPI ion aourco. lncll1d:n9 tlm           IH~~~t~~d   rwbull;.o· p"Obtl plmtolon1zatlon ll.lmp, <md lamp mounting brackot

                                   ,\ :;dwmll1l:· nf tfw· :\P~ 1 1 ~~!1U"('( usd ·n rlw                              nl ltw l,:,m:l·:.-; t'lllh~,J;m dt thr two          itJ!ll/.mt; Wtt\'('i!."'tglh~;   Th,• CZOC
            ttlV<·srlga:ion."·• rh•.'HTit/('d hrtt), ThLs ion Si)Uf!":'. Hi.;r• th\' tJn!l\n~lif'iNI                 j)l.l\\-'(f "'·rpply        ii!('(;!JIUf(ll(:r]    u:1o ,) lrOHW-btli!l d;'VH~'          (Tk<
            .1\PCJ V~'f'iirJn. JWrdc u·~t uf ;1 lwalt'd JWlJIJ]i;,"r. ·whu'>('      ',\CI":o                         !/(JIIi!                   l.itliVC'f">ilY of Cmrlngrn) t.h;;JJ w!.l:-. 1'1:-.ula:('(l
            'lwint;:ilwd at ·lfl()    \lt' a:J ~ht.s~· CXfWrim:·mts. Nilrown wa<.v usf·d                             Nwbif>d lhC lamp rr1Wt'r ';,1\pfdy, iil0t1g Wi!h l!w ]/Hiip
            W IJi··bUJii'J' lll1• liqlul PIWHI'. (IHAH111Zf'!"               i'tlld         10   trunsptH'l          jJl(Jl\llltHg 1:•!'(11:\-:e· IO      f'IUflll.d ('II l!t) 1\'J     kV l·r!<Jtivr, lo WCI\l:1d
            dli:' fiJlC'],V                 .~:lfl'lfJIE•
                                              dr·:Jp.'> tlli'SLJgh the iJ('itlC'd           q1ld! II L!tW            1\ ! .o.:·vf£'2 curr,·:nt"!imJtitlg n)sisr11r Wll'1 ;mt l'l<'d in S{'rk<; f)(~tWPPn
            1n   \vhicl1 tlwv wr•n: Vil7Jnri?(:d (<tu)(iliHrv guf.,). !\ le(•                    placer!rn           thf! rcg;:,tlw· lto<id of th\·' C200 pmvc>r' -:;upplv aflri rfE' ralhcdc iil
            ilK· ;ttP\ill<lt"f'         li:H·', sn th<H a r·u'>t:)d·sil!et c;·:pi!h·ll'.)' cotld      run            Jtw lat!tp, )'t(•ldin,u n lmn;:1   cutTt nt ol· 0.7 1r1A (V.tlh(iUI :h( \'Xlnl
            in:n the· [·JN J(i \!l)Jply           ll-w   uo;krnt            fer !.h~~ /\PPf uwlhucl,                 Hl'>l:-itor,   lh:;   lrtJ~lp
                                                                                                                                             ruuld bt· dt'lvt·n           '-·2.0 :tlt\1
            v1hh' tlw          modliltfV      D:JW           f(Jf tiH' unmrH!ifir·d .1\PCf                               f/i(· 'i(~llSitivity u/' thC' rfll'!'·JUd \\"-itS (uuntl to (Ji;y·n:J 011 thv
            sour·c(• w;L~, m<llfltJined, The fw·;(:d-s-ilk,·J c~rpillarv w:1-:. I'Mill(~l"iNl                        ck(·:rkal potc:tlli8l applied to tlw lamp ~md tit(' nHn:nting LnH'l\t:~.
            10 the syringe PL<I11p.       high tl'nlpf'nWure lnsido ;]'lfl I rN ('!IS\Jf'(d                          Jtere:ilkr rdrrrf•d to as the· ()}/)·pr pNc•mf:l!. 1\ :)Pparatc hrp,!'-voltaJ)/·'
            Jfut thr! qcid dopant vVA;; v;~ptlrizcd innnrdiHt('IY Jlld tfw1: swt:pr                                  fHH\'~"'r '>\ pp!y t:.')er: 1:: provide I!H' ofr's•?l pnlr!lll<l: 1<1 pt'11l't<tL
            hv ti~P <tuxdt;wv       through the hc.Jtcd cwu·t:~. t~Jlw dnd intnthe                                   dw O}~tirnurn vnhH: for the off~wr pot(·~nticl nppe<u"' t[l 1li:' dirertly
            phltoinnl~<1ilon rt'ginr~. ,-!!eng wi:h tfK• m·buJiJ:ed tJ: ~·luanl,                                    n latt·d w ttd• .•.(n.Jt·)ratlntl o:' 1b1' l;rwp brat lv.'t rrorn t!W ~:urt<11n pl;l!c
                1\ hHKk(·! fiJf Ihe !I)H'!O)(JI'li!fJtinJt Jawp n:;Hit· llf St(ljnlf·~,.;, ,.,(('(!j                with 1h1~ L:r.mdlt ion· hal                                P'!YI<till 1:1!. ~tw,t .<lgl11 :' ithU\'('
            nnd    Vt~~~p·.·l   (DuPnnt.), v.as conslflH'If'd HvLJChitK Shcp                                        1hat uf tl1v curtain pb\(' (±I. I k'v n·'liltivl~ 11.rnund. c:rri"inR r~omwl
            o:' CJoninj!,,'rd ~') t!Jill it <;uuld b1.• mollna'r! t.!:H~dfv ·o IlK: i•nd                            upl't't'Jilon \ll' .!H· 1\PJ ::Jfl,:i rm1~1,'> -;pu:tror:lf;t(•f, 1hc pn:<Htt:V lwtr:g
            tlw Hr\f probe                  !hr IJI()IIllling r,r;~,'kt'f   ru     h.(··ld dl                       rlt(' sanw •:lS th;,t d 1.hr inll:; hc•ing a:1tdy/.t<C)                        !lw ~·xp~·ririH·H'"
            il h,p,h pol:'ntiHL vvhlk' the I IJ\ W(·') gnJ\IIHII'd. n Vrsp<•l itt.Sili:·Hmg                                          hen~ Whf'r't-' tiW tl!bf' f'.l'n:rmling from lilt· lATilp b;~J( kP!
            siN•v(• YJ;r<;·nsf J't( d h~'fVVl~l'n ll ;mtl rht 1 HN prnlw It \\it5 rh'Ci?';.s )f\'                   \.-Vd'; flxr)d Jl :-\ pn~mon (Jrt.y :~ f1:v, rni:11:1K'i~·rs in f":·,ml r·f                run,lin
            tn         tht·          oJ' t1w ,,,JL'('\'i' f:uri',' .!JH I;: (:l5 nnn) in i•rdv! !(·                            1llr ()plllr!!llll nff•)('! pott•nlidl -.v;.rc,              l{V f'oc pn.\ili~A' lurh,
            pr('\'\'l!l                                                  :!kcllhnod thw th•.:mt11l                          ;uo v ;.\1')0\'~' tl"l(' f'JLHCJI':il'll (';! t!H' C\11'\di·'\ r.hlk In m)g;,:li\,(' i>Jil
                                                                                 liUtdltO!l :ll l!tt'               rnod('. high :,~·n~ni.li1_v <.:mrld lw achlt:wd b.J- ,c.ir:'lply '>1·\Jir:htn;.~ (~W
                                                                                     uf lllf:                       poh.ir!tv of th!'                    p0!1'!:!Jr.l!. aJrr·1            lntlg!JiiiJd(' hnd b(Wfl




                                                                                       ,.   cordlnlW\l'~                                          repL-1u•<'i Willi ;1, two-pin
                                                                                                     high           conm'<!icn         mn;)(· (1.1 1!'<!:; rir1g ntl:mk rJrth· hmp. i.lnd rmn1hr1
                                                                                        Vi<"l!> ~')upplled               mad(' 1n IJJ(~ hJ1dy ,Jf !IH' l·rrmp hmd,t•                        1 lcr 1rkrl1
                                                                                                                    conu~rl will! thv           /.! l :w           d tl1t L11np           1otlJ1('<.. tur
                                                                                                                         in':i:al!ed in :1               ~;,1rh (IJ<:~J tl\t
                                                                                                                    so 1h~1t <Hnhk'n1 ,:.Jr         (·~.;dutt·d lro:11 ri1t· kmizMitJJ, reginn
                                                                                                                       Mas.:". Spt!dnnnetf'l', flw f'F                       1\Pl tdplt> qt:,Hlnij.>d]l.•
                                                                                                                    lll<!S~. ~~P~'Clt'0!\1\.'lt'T           [jw lhWi(' ~:~qH:r'lrrH,:rl!:i             (','IS<'n!miJv
                                                                                                                           Ana:ytic;!l/ Cl.,r:;m/stry, Voi 12, No 15, Augw;J 'J, 2000                           3655




                                                                                                                                                                                                          QUESTMS-00000557
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 55 of 641 PageID #: 3389



                                                                                                                   llldd~'            Liquid        Chromatot~raph.                           ;iii tlte                           cJ,?~cribNi
                                                                                              SysrcnJ ;:umrnl
                                                                                        ti!JOV(•,                                          ~I)(: tc!~d comhn;Nl flmv nlli'' prnv:dN!                           by trw two
                                                           ;Jn·nm~l)h)wd             IJslng •tw :\1<. 1J'JC'hwm                 LC
                                                         ~hgi<' :\1'S mod('             un1y    \-\{k~    u:il'd fr)r lh:·
                                                    lh:•n•. The                                                    !uwd




                               ·r ww      :.lpplkarlnn. fu!l·f:·\'1111 SjW\.:trd                         (J~)!;titwd
            !W h mt<1lyh·                     t1w ·11"11l't;nwn!                    files <··'l.1rm!i..,·1~d (:11ring
            or:tln\iz.:dlt.)fl, FN l.h(' rni:l<!u~r. (H\8l,V.':iiS e:\pe>rilll('fl:,\, S;HnfJk
            Cnmrn1 (vt·~·'>lon 1.3) ':i1)frw;1ce VJCl:> u:"el'. trr lhC~lt l.'xpvrlmcn:s
                                                                      \ltltil thf> dwell
            <II                                                                                                                 11rgat1k mol!ilr.:                      u.•)cd ln thcst m<perirnu1rs: tlw me lh,mol/
                  Jhc mJ;;s spc•ctwmvH'T                              ·~~'I to
                                                       •he opti•nu11 V<1hl('s thfll                                                        ratl~1
                                                                                                                                              for each nnnlysls W<'L'>            S1'1 dwt r:crcpti:lhh~ pc·~. k
                   ;m'dctcnwn~;d u~ln,g tht~ Tur:r- <ipplic;flon During th' firrtd                                                       imd .l:.hor! 1 Plt'J)!Jun t!JJE'~ Wl'l"f.' adli~'ved.
            cxp(•rin:w·nh, II· hf'n.· drl addil:u!ml   1 l\~S                                                                  Ci%t'fWl(\ <HTidfi\C ll;lphrhaiNte, dlphenv· .~1ulfid~\ :md ~·fluorm1n1dL

            nnnJy;l('d quo·JlLn:Jvt•l,y. (1                         gmrric T111H.'                                             Tl'~p~!Ctildv. tfw lW'!Lann];\>.,·;;~tw· r;Jtj(J USN') Wd~ lAJ/•10, 71)/JO,
                                                                                                                                    H0/20 dnd 70/JO CntdiC''If elu~lw! "\tt.'- t·rnpLi\'t'd fm (Le
            l(JW    in       w p: ~"d'!\1 up·f.. d!ll ndislnrl-ilH!IH Nl ·.liS.sociJiiO.l thd                                  IILXI1:1c dli<dv11.•, C'XPI'fir·wnu:;. I m (,'If! nlt"1harlo-           r''Xfl\

            1   n.dc! rmnrlk/\IP lhr• d('(•llNi .:lnilly.'i:~l                                                                 nllmh. !Ill'                               of 1rH•th:n1ol                  r:u:1pNI !nnn ()f! lu DUl:l
                                                                                                                               ov1·1        mill, wldJ(• !'o1 (wc:mlifl iT··· W•Ji:'L tlw grad I\'.\! wa.':l fnt!ll
                   D1.1ri11g    cxperinwnts Ullllp:idllg t!'w Aflf'! HIJd corcJB
                                                                                                                                50   tn   SU% ilO''to,"dhk              r\1.<,(1 ovt:'l     Htln.   For       ilH'   f1n:1l   foiJ"·~can   finw
            dht!lilf')!/'·!\F:C~l f'1H!tnd::,. 1h~· opr,'liliitlg Ptri'8111C'!t't';; of til\:
                                                                                                                                injenliw N:prrirtlf'!l1S. nf rlw "\rnmd                                       of <lll<dY1('.<.., ~~ ro.umn
            "'fK'<     rr <iltWtl '!, i1 Jdudl11g the          t~'IJ.p, ~r;;tur('
                                                                             ;wd ga~ 11ovt: :'1('11 ing.'l fot
                        h('(.~lf'd tli'l"lldL.N, \>'~If'         urch~1ngt•d. Tlw IH'('dlt· cmll'ill ~ur
                                                                                                                                       nm U'>C(L dnc! tf           I'   lJ: ~•olvenl ( (J"tsi.Jtcd or·nle:l!dllUl dml w<,ltt'l
                                                                                                                                (lill/11))
            IIH• \P('I cx;Jt·nn:<'ll\':1 was S('1 w :::.s .111\ th.s                      v~i]tl(' \\il$    i:•lnfilrJt·d
            hv dif!l(t lll('<JSIJfl'llWIH                ()f    Jlte CIJfn~rl! gl.'flf't':ltCd by !fi(' lorL'i
                                                                                                                               RESULTS ANO OISCUSSION
            il11f1if1ging on trw curUill r·lEJ!(}. Tlrt ion CUJ li'll( grnf·.'I'MNJ bv th(•
                                                                                                                                   Af'}J[ 1\.·ta~s SJH.:clra. F\:ll-"irilT1 APPl tiJ,);<;S !,peclra fnr the Lr'"t
            Al Pl ~·IHirU•, \.Jill! tilt: dopiiiH md snlvr·n~ flowing. was 11bo
                  1
                                                                                                                                      t>f :H:aiyt~:.;; i'l.rt'' p;'(\'J('!lh\1 in         T'JJI'.<,f~ ·~rn:dnl WI'J'r
            me;tSli!NI Fit the· (.'llt'Will pi<J!.\'-: this t'otw.l to lw "· 10 nA                                             obt,Jhwd h) isoc nwr on·t o!umrL Jl:J\1: illj<•r·timl ;maly;,is (J singl(~.
                      Chemirrrds. Cc,rban <Jzepin•'. acTidlnt', napllthnh~lll                                 dif'liC'll'l'l   UU!po:r(•nt :;nlurion"\ Tolucm' w;1s u~vd ;1', dw dop;m; T1w
            •wll1d<\ 1n1d .)-flJ·orouradl \\il'lf' ll.<:cd       s1imd.::ml1i:;,! cun 1pmmrL-:,                                SfJUC!rurn ')frOVI(I [!)f (•f\Cb                srunpk        11\f(\0- :uf\C'IIIr~IHI th1; I•Jjl of         tfH'
            'or !!w bu!k of th(• (')q)('r'lltl('f~ts c!e.~CI'ibed rwn•. T!'lr'.'\1) rtm:prJliYKis                              rw<~k ir it:, dirolli<:UUt{liiHI ;md         b:,:l,'rl hnckg:··)JIOd :.llLitrattr'(],
            W('l'(,' 'l(·ic·cH'\L s~')nwwhat iH"hitl'ilr·Jiy, on the h;rsis oftlicir dilfctirrn                                 fhv         t'iillUC (J(nl 30 tn Jr:l(l Jfllll h~F:i. l1cen onlil!t•d fn ..·m tlr1'
            furKtinn:d                 w itlu~tnlt( the Jffrct 0fprnron dffin:ry on i\PP'I                                     figures. ~o that ',IH' t:lti1I,Yte 1on.s. <HlC not lnr.umplt•tf'i.v '.;;ubtnKlr•d
            '>r'n~itf'...ity llflrlE'r v,wiou,;; mndifi()fl'.. hr,sh .supplies t,f those                                       :)11h;P1H im'S, dOII'Iitli'J\(! ~hf• sp<~C!ra
            1'hP:nlc21l~.            purdHlS('d from r\ldrirh n:·H.l used witl1outlur11·wr                                                      a drHl h                             II('   ~·~p('.'Clra of   carbmn;ucp:rw (!\i;\V
            pmificatlon. COih"'. '!lll':Fed S1Pt'.: so!wions \VC•rr mad<•                                  fc•r t."nch   of               and   nclic~im•                  t79)      rr:s~cu.vely.            lhal ciC'i·.r!y show llw
            t]y·:,c '•<Hilflle:. in n11'tiwrwL Fer the fuJJ . -.c:ur ~':-<pcq·imonts, ·wh1:1'1'                                Mff' ion':l nf each                SHnlp:l' C~whnnJMt•ptrif'                          n rdntiH•Iy i'T<Igll('
            each •mmple            W.l~     to lw    dUalv;:pc] il:dividr:a             !y, dilult>        nH•th:·FJn]··w      rno!N·ule wh1rh vva~ ')ub;t·d toll .('rtnul d~·grad:;:rUun V\·h~;n ;maly:Gcd
            w;:ru:r· 'Jnlqliolr...; (,.JOhll                   volunH)                IC~H!~·    fm               of 1h1•      by A!~Pl (O' IJ!\-AfC[). I'Vidt'11l't'd by I he prnrnlnrn~ :1lgnal from
            ·"'I;Hj•k'.'i.         ~,:Jill\' ."nlrltiorb Vv(•f'(•           u:;cd fnr    J·rot~rlli(~' m~··(ir;tnol··          ll 1) frM.J!l<\!H m r,J/z t0t I"'L:irdl~                                        rtl!tklll('d fnr thtc~ M
            Wf"!t>r ,HII:        th•   ;rc~·tr1J!Iti)J{'         W',~!f'f           ~~J:, P.Xp('l iiJ\f'f~f:-.       J ))(>    r~ldic;JI                     ;{                                            idi:w (oi\V~,,~::.E'h.
            corln'lltl'<.lic!l o~tiH· otrhilmarr·pi        :·:o·utln!l w.v; :he           ~~" :h,Jt                            di"-;Jid'1t'd 111 p~uwls r i.tll(l (j off· ig'.ll t' 3.                r~f :Jr:pr~tlliller·f•
            of <:~.::ridiiH'.
                           ()         Jhr· (01ltt•.1ll'<lti~l!l'> d' tl:c ll!!pl'rtlldlr'JH' (1nd                              l\fVV !1~8) ,md rliplwn::l :.·.dfn·Je (:'v1VV 1~:hi s'·IJJ'/1 onlv M rrJdiL11
            dip.rcn)! ·witldl' .vJlutbn:. ~\T•n· beth              /1\'l. The con<'l'!l!ralion                                              f(,-·r.dlll!Mr 1hc L·1l1vr .~pr:·nra 'A·~·n !?ken                   .\<l:n~:lc<..
            {Jf llw ~ fl.Jorour<Ji.l: '•~lluticu           I !l'\l              SJJd rmxflln'                                                                             rh;!n            ~JI ( arhmn,uc p.rw 11nr!
            ;m:lll''h                                             rrWI'·l<:nd-~wnt 1.'t ".o:nr:on (~dl/7i(J)                                                                           ot\tilnt;)b ~"' lG rllv vanu,J'i
            coJ11UiPillg        <iJJ 1lH·   ;l[)~lVt' \ll11lfi)1 1S {>.t;:{}1 ']1(,> <!'<0'p1i011            ur f) f'!UO                                                                                Uw cf'fkiuh'Y
                                                                   dwr tht.'        c•Jnc<•nlr;:~Hon           of ('ilch                                                 ill j;                                 i~, ll\tWh l!lWI·'I        F)!

                                                                                                                               il<:lphr!wj~'I'JI·' <1r":fl   ditliJW'.J'•
                  )writ
             rcmptlL!r:d">.        r•' ...,1~rpinf•, r;·JfJe 1·fl(\ 1('£,10,':-lJ'ro!W.
            (JiFJJ·lh.vlph,·JH~!.         ,11\lfl'ith·                        bcnn,lk rKid.              Till!~·)(' \NI'H'


            <'iHJ'ipcund in lh('•
                  AJ: ~,olvcr1b u.... cd, irwlllding 1lw dopams ·nludH;' d!ld act: or:c)
                       of I lPL.C i?Oidf'

            3656 fvw'yticr;J           Cntmrl~try,             Vol. ?2, No 10, Augn'>t 1, ;!000




                                                                                                                                                                                                                                 QUESTMS-00000558
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 56 of 641 PageID #: 3390




            Figure 3. Full··Scan 1\PPf spoc::tra of fivo compounds: (a} carbamaze.plne: (b) acrtdha: (c)                                    ni';!phth8len~:   (d) dipht.my! sulfidt-1; (o) s,fttwroumcii.


                    \l.Sc··:l.     dlm·renc("~           in   p!1otolor.t:?,~dt()n                          c,f :hi'·   ol th: i\PPi soOJH'. and l'liilh·:~r clhcr•.-,ion of rh1\ tupU· wiil be
            (!11<!1\'!t·:-; cw·1            di'WO\JntNl ;mr:l it ( nn            b1,· sunnJ;,(~{\ thrlt tuni:>::Hiur,   pustponud ur·UJ mut(' lHforrrwttun ilV(JiloiJ!c.
            t·ffkkncy i:s                :·1ovr~1   rwd largr.:y by tlw             lnn~mo,rr·ult• rcactJo.t~               'f ~w t'lnat            :n tlw       Figure          h frnm ~l nPr,,arrv(·'
                                           phc:to\onizl'ltkm ot th(' dopant in thf' APPl sou ref'                       :on          of                 (MW !3('). J11d the pnJJnlrH1JJr p;:•11k ;ll
            With t'('gtu·c ro                iiH)   nwcll:ulism ;"(\~,pnn,<:;thle rm lh~; prcb:~n·nlial                 ru! I 12!J C)! ff.'~ponds to {tvl  JJ}'       fip.;nrt~ !Ja-;; 1/e(·~i'l inc h1dCd
                                                             the mm: obvk,u"i dim:rt'rtce IJ!·t\wml                     ro illustrat(-'      iht• APPI f1'11Nhod wc~ented IJ('t(' Ct'\11        bt·' usi·.'~J
            t!"·('                                                           in thr·il rebtlvc prolo:J                  m               inn Jr:od('. Tlm:>
            ;1\nnil!l''-'           carba:ru..c\'Pill\'        litHJ     :Jrr!diJlt l;i.JI.h hHV('             orw




                                                                                                                                                                                            in oldnul

                                                                                                                                                                           ''"'"'"'""'"""'''"(I     [11'1111

                           j',j)    prt'\('rl!l'd
                                   palhv\.dy'>      li'""~P•m.<.thll'     !o: tlw of•'\l.'rvNl                 mw
            :rnp(··rtUitl                        I:Jvolv~·fl    tf:t.·             o·· dupa~~t phutuiorl~~    w;th
            ':1-IJIVI."•l"ll                                                          b_v pt':)tl)ll          \V:th
            .Jtld]yl~'·~ :\,·IV:nf\ ,,                   pi'o\'m          it b. ho'A·e'il'l, :JJ."(:JJid ih(~                                                                              composi:wn
                           of      ih~   rtnidr'    u;   ('Xpnund r:n 1l1c icn·-·nw!H'cilc dJt')In\stry                                                             nn ttw chrnmatJgrmn-.;, nth<"r
                                                                                                                              Arw/ytlcHI Cher'1istry, Vol 72, No. J'5, Avgust 1, 2UOO              3657




                                                                                                                                                                                             QUESTMS-00000559
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 57 of 641 PageID #: 3391




                                                                                                                                                                                                        APPI      ~loil.rlJrw:
                                                                                                                                 1.4 _:    Acetonltrllutwarer
                                                                                                                                 L2   ~
                                                                                                                                                                                                        Af'(;t




            Figure 4.         Cnr·mn;1t~<lrACns                                                                           Figure 6. Compar:son of .A\Pr'l
            rmd dtplt~.lnV! %'lfido,                                                  lhtl   ~..<s~1   of 11 dtJp0lnt,    LC e;uant ls rne!hanol water. APPJ
            1
              01 <-liU~HltB U(! lt10Umnoi-W~!t~.r               ~H1~J   {b)   21~:~lon[trilo-w<:1tm                                    toward naphth81ene and                  suifirje.
                                                                                                                                           APPI is stiU morr:)                 APCI gi10WE ir11(Jt'0W}C
                                                                                                                          sanP,itivlty to•Nar'd th(l JtJw oroton aff1·1ily compound~.
                                                                                             MlFll(tol:J~ne}

                                                                                               APP'I   (ilDfiiOM) I
                                                                                                                          nfdllPcl ptwtuicm:zi1l.Orl                         an inni·1at:or1 me~llnd for !.C··J\1~
                                                                                                                          (jU!I(l :O\Ao,
                                                                                                                                 Tlw drwnJ,\lngr;l!n ir1 FiguH' :1 w,15 ot.nnin1:rl I turn lfw .'1,{1Jll''
                                                                                                                          :s;1mpk <;·nlwion anaiV?:!''d i(l mlh·(·t thr·      pr't"iCJliL·d in Fi;.!l!:":•
                                                                                                                          -1. und th1~ urga11it ':iOlv(•n\ used fur 1.!1(' gradknl \HIS nwtlnmo:.
                                                                                                                          SiJJJ!!ar              wrn' ohtillLC'd rcr .:ICl?lllll!lrilt•
                                                                                                                                          f'(;:<illlls                                                           chrn"
                                                                                                                          tmllogrcllll$     havf> hePil nvf'r·laid 'll :·:i~tn"l'     01H·          rolif·r!Ni hy
                                                                                                                         uUilting tnhlt~:l(' n::. .;1 (hpRnt, und tlt~· uth~.;r wllh dCd1mr~, Fir~;t
            Figure 5. Arrl                          oUtainod for tre sarne solution                                      ;'(lll'>ickrirrg thv tolw·rm 1\\a.nrk. l!w                      in ;..l:<n:.i1.Jvll\ (and
            a·1FJiyzod lr" f'igurc 4            ttw uffec!s of tt·e use of a dof::mnt
                                                                                                                         si):,m.ll·tc-roJ'W r:tl:o) n'l<lliw to l)H· "lll dop;nt                i•, ···,il'iki:!g ior
            T:JLJ~me rmd ~Jcetorw ;:~nJ cornp~tred For 1helr ul!iity as d<Joants, anc
            thJ LC cJum1t W!c.IS rnettwnol-·· w~ter.                                                                     I<Jfblltil<:I?J:prrv· nrHl i.H·r:dirH .. ll:<' IIH'J(:n·~(· in JW~Jk n1en is -100
                                                                                                                         1.\Jli(''l, "]]I(' iiiU\"il~•t' ltr! !ii:dHh~iklll' d!.d dipl':t~11yl :..tdfid!' b
                                                                                                                         \:Jil.PVI•Iwt          [lfO'JOUitn•cL lHr ':llJ!I                tll ;1 ft:l<:or
            tl'Ltl' trw   f'<~rwr   o!     .) rimt'S iltnert:'ll1 !11 '~t:'·t·,..,J!Jvt:v (Jb:;r'\'vrd f:1r                           d;dA rlh'liralf' lh;:t wluem• VH'CI                    dnpa11! (<Jn cnl:rJnr(:
            !l<'lji!Hft,\lt•IIC       dip:H'JlVJ \t:Jfid~· \,Vh!'li !1'1\·•'h<-tnnJ ,;:; Ui::.H'"I fo:·· ffW             t!H''    n-;iJivit.v uf ;\PPI tow:ud :.pN·II'.'~ ol" IJoth           !11~,n nnd :ow pr1)1no
                                                f 'n1                                     thnugh the·                    ilfflltil~ t!lrough C'i!fw1 pnlio!l·tfMJ:,J'cr or
                                                                                   lw much higlii:r fl)f                 tiLri'; ?"<oiV agid!ilh,J! p!'r>lWHI'\;1ll'ifCf' .\~:J•C\i\)11''> af:JW~11' (\I iW much
                                                                                                                         nmn·· prumim 1111. T!w :.\,pp: cl!l'\:l1i<J1(),~1am O•:JlilJIII.'d USi119, ;·ll'l't~mt•
                                                                                                                         011 I)W                   h~l:llCJ. [JIU.',lf<!lt.'~;                                         •lopdll'
                                                                                                                                                     compo1!Jld."'' havi11g high prr:ton
                                                                                                                         1!01. ';1Jj~;d)k                dnj'ldl'lt ((;r· tlW prmno\lnn nf             lllO:('C!.!l~'l
                                                                                                                         1ormdtJOn of              :·,;nnpl~~s    haviug a lnw

                                              <-Htd !tilVC IP~, bdc\~· tlw             pho!IJf! r->ru;rgyl [!
                           i11'11   th:\1 ;-amlyk knlz:J1JO!',                           ll!rgdy thrc·uph                     ComptirL'i.on Lt:twclm !\PPJ and APCl.                             Rc.,<;Jt/'...~
                          ,J!It'ntl(~thdll'S   f'ut   tlt(•d fn.~m t:!~itl' .1!110\1111.1


                                                          ::.prc'~Jcntly iH:>;Jfflr. 1t':!t c•viderJC('                  ('lg1JIIft ;.)(ljV('11i,
                                                           wh<Jl l:k ki!'liUltion rnccl'l<ni~·lf'll                      t1!1d ilfddiilf'
                                                                    tf1 illusrnr~:    tr.il,    t!H:' 1.\ffklt:ncy

            3658      Ann!yticer!    Ch~mistry,         Voi, 72. No, 15, August r, 2000




                                                                                                                                                                                                                  QUESTMS-00000560
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 58 of 641 PageID #: 339



             Tablti! 1, Additional Series of Compound$ Analy:J:ed by
             APPI"




                                                                                                           CtlJT11fH~nt   on th~·     lmportl'lnt(~    ofthl? om,('(          Poh~nti:aL           IiH'l'1"
                                                                                                                                                  i\Jlt~J    ii!Hllod    p;·t·':'.~'llti~d   ht.•u• thfH
                                                                                                                                          inn (nnnatiun         h~·   APPl
                                                                                                                                                                       to be hl'ld <il         d
                                                                                                  putNHial: Lt'.
                                                                                                  (JpU!Jry Clilli             libch<li'?)L' JH•edk>              i:lfl...' UfWl~lt('((         ~L'VL':·
                                                                                                  kilovolt:-:.. the AJ'P! io"lfz,;ilicn r1;gion                                  l"ll:•ld
                                                                                                                          ;d](l\~~   f::"n !lit? luh:pendt•!i! cprintlzhtk1!! ol'tfw orl\t'i
                                                                                                  pnwnt1r1t of th(' t\PPJ :'ourcc\ d p<lr<Jmd.er th<H h<1·, b1•en f:nmd 10
                                                                                                  h::wp a tll:mvndous            upon HH· :-.r•"J:Sitivi1y nlllw mvthod (dii.lil
                                                                                                  fliil pn'.S(:Jilf·d l11''rd. H fwhwcd ih;!! (h<~ CM'('fl:l ( nltln.'l iJf
                                                                                                  om>('( [XJIL':'Itia) tlliOVh flH O{dliid!.dlidn ur t!W tr·rm~pl!fl o[' 10m
                                                                                                  l.owa··r:J th· ':iampli11g lWiftc(' of ;Jw                     ~uuliYlN.       !<f'ci:l! Ihilt :he
                                                                                                        ion pmducti'JI'l !J.V /\PPI 1s ''>~htivcly low (tl1r ion ett:Tent
                                                                                                  t.<110i
                                                                                                 nlC<lSU1::d allht.' \.U!tdi'.l p!mr fo: !\PPl        w)l) r.A. dS tcLllt!l~tN'
                                                                                                 tn LJ ,u>\ for CO!T!fl<l dbchr.11ge·APCIJ. wh:le tliP s;•ns:liviry !Jl :he·
                                                                                                 me:llnd hrb bN.•n fnuwJ lnlw hit;h T:·tu>.             sum1:1-.t.' !lnl eifh.:.·it·'nl
                                                                                                 (f~JTL·,port uf' len:·> towMd t}w :~arrtp]ing m l[ic!'    l!k!•lv Ll b;) r·aclr:t
                                                                                                 !{'Spon5iJle for •.h(•ldg:l               rL'iii]\'Hy nf /\PP! n:ltrivt· Ll r.\PCI. ~AtJn·
                                                                                                 u•,>;l.'fli'Ch \IIU'it CCI'I~Iinly       hC' dmtt.'   !:1 pnNt•         tlib pqi!JC h.lW(;\IVI',
                                                                                                 beet1USC ot'l(•r l'rKtor:-,, 'itkh                var:ilrions        ir: fi'dcf.iun iilll(', rHdY
                                                                                                 £ll~o      lw il:lpmtillll

                                                                                                 CONCLUSION
                                                                                                           l\!nt(l~,pllHk                   photoioniza!iott tluough tlw                            ,)('   i:1
                                                                                                 1 opnnr.               hN'tl .'ih~~\':"1 ro nc ('\I[J.IL1)(· of fit'Ovi:lit.g f nhlitfctl
                                                                                                 sPn~!t:vity ro          !\JS. rPlii:ive tn trwl atwlnah!e througft wnJ!'l!1
                                                                                                 di"thiirW''"t'\P('!. f'ir'ot illC'iGJ!inn•; Mf' ti'l(ill;l(' tCIIl~C of(OTnjlOUfld•,
                                                                                                 th!1l CMt b1• .Arkicnt'y i(•ni·,~,:d by APf~! du~(·l)' f(JJ!t)W'> 1h<1tt)f ;\PCL

                                                                                                  :Jndlng 1hrt( poJnb !UW?.rtJ Ihe I..'Ol'Jc:I!'SiO''l
                                                                                                 -1                                                          OW ]~)11·-·rm;Jcn!l\•
                                                                                                               n·.-;:JUwsihk• fnr ttnalytr_· iunizatloJ: in CJil. "illnf('
            nn(] pht;~l''<'!
                           Sldl1<1t·                                                            dlllll!tltd,Y fn!1ow ~irHilw p11hway.s. rlP0pit~' the fo~·1 t!.a1 I"IH> inlliul
            !O"'v<JId ]O\\· prot~m                                          of nu~tllf.\J 101               lons.        dJ:lNr•nt A( wrdi~·~gjy if ·s aJl!i·:'ipnH:d 11w1 ltw
            Wit() fol!nd tJ lw tllmn'\1 niL V.iht'n rtn'tOJJitnlt'         U:'\{·•(L Y, lgmr    APP~ ~>OtHer· Ttl<IY i1nd 1'1ilily iiiJHar:y             of r1pplkatkn vdwrr-
            lih. rlH' l!cvnctr.gt' ct !\PPl ovu APCI           no-;inhll!INI tor cnri)(. . m.   lhc (~0\"(iftil dl.:'ltl"argt··.,AfJ(] rnclliod h prt'sE.>Jilly rmpk1_v;::d prn
                              (:JCrldim-'. !h(wgl 1 tht: sen~itivi1y nf •\PC! \(lW<Hd           vldcd that 1.lw inUI'ast• in :l•.::n:.;:tivilV dt•tnnnslnll\:d twr'L) n\11
            n.Jpkh, ltm' :1mi dipltPnyl :-.ulf'idc ~,oriJ.~, rnud1 impruv:·d <H 1 d             m;Ji:'Jltlh,Pd {'r)l rrrd •_;;:mwl~:·~ Of cour~,c-, robll'·itrH.•ss d tlw ~\Hif{ t~
            nol much lo\Jv<:r th<lll th;tt of' 1\PPJ.                                           1..\'il)          I'KCd !0           ckmonstra(<'d, if lhl' llll'thod                           proV\'
                                                                                                .o;L!ltaLI<.'   l~l!'rouciJ:t1   u·~\',


                                                                                                JICKNOV'JLEOGMENT



            Hlili'J';"I]hlif ( l.lldilll)liC,
                Qw:dh~th'(l       Aualy•d.:o. of u Sct:ond   SNit~s    of CurnpntnHh
                                              APP! nwtho<                                       RErc.~11ved for roviow February 8,                          ;.:ooo                          May 1(1,
                                                                                                2000.
                                                                                                A:.:0001636


                                                                                                            t\ria!ylicnl Chvmlstry, Vol 72, No 15, AUfJL'S/ i, 2000                             3659




                                                                                                                                                                                         QUESTMS-00000561
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 59 of 641 PageID #: 3393




          C-3 Epimers Can Account for a Signifi.cant Proportion of
          Total Circulating 25-Hydroxyvitamin D in Infants,
          Complicating Accurate Measurement and Interpretation
          of Vitamin D Status
          Ravindcr J. Sinfsh, Robert L. Taylor, G. Satyanarayana Hoddy, and Stefan K G, Grobe
                               IJI.nmYI."''"v      Medicine Od!cl Pathology (R.J.$,, R.D T., S.KO.G,) and Medicine fS.KG.O,J, Mayo Clini.c,
                                                    attd EJJirner, LLC (0.8.R.), Promclence, R.hode Island 02906

          Cnnto:d: Vol(l have recently iutrnduced lirp1id dtt·omatnE\,n-l.phy·                  Re!'!ults: In 172 ~~bildrlm from group 1                        200HD 4 nr
          tand(!nt mass spectronwtry           (LC~MS/MS)      for 25"hydroxyvitamin D1.        250H.D~1 j wo i(li•nt.iflt!d C-fl epimut~ in .).9
          r250HJJl!l and 250HD~~ tl::sting. During suLstK)UEnt clinknl u:st::, we               tdbuted 8.7~-GLl% ofth~! total25-0HD.
          identif1f'd slgnifteanL!y rleval!;,~d rt·~mJts in some infilnts. W~; hypot;h.         tbnship b12tw~~tm pf:ltif•.ut age and ('})im~H'
          esized t.hL<~J might represent asBay lnterfen:mcn caused by c .. ;3 epimPrs           0.0()2). The HlA gave acc·.urntf-1 ;t5 . ()HIJ              correlated with
          of 250HD:J. or 250HDi!·                                                               the modifledJ.C-MS/MS method Nc1          c;.a tJpimcra wcruddededin fW.Y
                                                                                                of t.he other groups.
          Obj,mtiV{J: Our ltuno:: wtrtt~ to 1) dt'L<H'mitn.l the pr('V1'lloncc of C-3
          cpimcrs of 250HD?. or 2501Il)J m              ~0fllm, Fl!lO 2} identify thQ           Conclo$ion~: Signifi(Jant   cont•onr..rati(ma
          pntient popuh1tions: that might be                                                    nl' 250HD~l t1l't! (~UII\Hlouly
                                                                                                                            f'lllmd in LOf"mts.
                                                                                               timation of 25-0HD l(•volr-s. :VImmur0i'"Oetli.f:l irJ
          Study ne~ign: WP modi:fitld ~ur LC,MS!MS trwthod to allow dt•tec"'                   should thetd'on) b~, pr.x·foi'm~:d \Vith an                        acturnt1~
          tion ':If C"3 epimers, We rete!'ltf:d spc<~inums t'rom four palitmt groups            detc•ction of 25--0HO in the presmlC(:' of ihl                     (J   Clin
          with the new me1Jtnd and un extracted HJA: 1) c~ildren le~s than 1 yr                Rndoorinnl MetuiJ 91: 3055-3061, 20061
          o~d,              1- -:ayr old, 8) adult.fl ~~ged 20~87 yr wtth li-v~r disea~r,
          ami              ugNt 1H~01 Y~" without :.ivtn" diacu~;~e




          V     ITAMIN D LABORi\TORY testing has inct·eased sig..
                  nificantly during the li:t<lt dt~cad~ ht1\'aU~IE.' of rm in-
         creasing a\:vanmess th,;lt vitmnin 0 deficiency is very com~
                                                                                                many species show higher affinity for 2:JOHD, than for
                                                                                                250HD,, (13), As ,, consequence of all these factors, only
                                                                                                5[) ... 6()%, ol tlw approximat<Jiy Hll: labon1tories that fMI'tici"
         mon and nm int:retlSt:' fracture and, possibly, cancer rJ!jk                           pate in the international quality usscs.sment scheme for vi··
         (1-6). Measurement of total 2J ..hydroxyvitamin D (25 .. CJHD;                         tamin D metabolit~s (DEQAS), meet performance criterio
         sum of 250lfD 1 nnd 2.SOHD.3) is the prcfern:d h:;st for tts~                          consistently, and the result>; obtained for the ::;amf! sompt(~
         sest:ing vitamin D st~1tus, bec:aust:~ it ha~ illong serum half"lif(!                  cc'ln differ up to 2·- to 4*iold, sornetimes e\'('n for the SIJme
         ;:;nd its concentration is considered to be in equilibrium with                        assay, when perfo1·med in diff<:rcnt labomtories (1!),
         \'itarnin D body sto''"" (7··10).                                                          ln an ilttempt to overcome these probk tnsl w~:~ f(:1placed
                                                                                                                                                        1


             Cnfortm1otely~ th~re arP .substantir1l discrepunclcs bcw                          our previous 25-0HD t'xtracted RiA with n cawJJdtlte ref·
         tw.,<m t"'' "''suits obtained with different 25.()f'ID ,1ssays,                       ercmct.' method bas,!d on liquid t•hromatography--t.aKiem
         Most 25-0HD as;;ays Jre competJtiv(.• irnrnunodssay~ or rom,                          mass spectrometry (LC-MS/MS) (14, !5), The tm>thnd uses
         !J~;titive dssc;~ys bu~ed 011 vitmnin. D binding proteins (11, 12).                   deuten1ted 250HD;~ as ,:u, intertli.'\l standard in each sample,
         For ;ucc1 .,says . 25·{)HD is a c!iffkult analyte b;,caus" ol its                      tht''reby tltt.:tbHng cort'{~Ction of t:;~xtradion vari;;.1bility .:lnd al··
         hydrophobicity and rel8tively low serum connmtrations nc;,                            lowing accurate, separate mea .mrement of 250HD2 and
         12) Thls ofttm rtcf:C!':!sitales sample ('Xtrddion ~ll1d <Xmccn-                      250HD,~. Jn our a.o;;say validation, it agwPd well with onr
         tratinn be for(;;' .?lnalysis . potentially                 variabil~
                                                                                               pr(~vious f<lA, which some twthors hnve considered a gold
         itv. Furtht~n:non~, cuw.tl detection of                     250HD:1                   slMidard (Fig. 1) (12, 16).
         r~pwscnts challci~ge, in                     fot' assays b.:1s~d on                       ln subsequent practice, we lJccame aware uf a small num~
         vitamin D binding protein,                  binding prtlteins from                    bcr of unexrwctedly high 2.) ..()1 !D rcslllts in infants, W<)
                                                                                               bef'c)mt.~ concerned t!lat these mlght result from assay inter~
                                                                                               fE>relWl~. J\lthough most t1ZJtura1 VJtamin D rnetabolitt>s tJnd
                                                                                               vitEJmin~D-r~:da.ted drugs ar( txitht!r too dHfel'(:nt in chemical
                                                                                                                                    1

                                 l'n<:\SS   ~;peo:trorn0try,
                               re.:C~ptor
                                                                                               structure to be f'(Jtentinl interfercnt or w~~re frxdwdl?d as
                                                                                               such du:ring our             validntion, som~ bomers of 25-0HD
         fC.'f:M i!t puhlisht'd monthly by The Endocrine Sodtty (http://www.
         t::nd(Hrod~ty.orgJ, the tor('tnost professimu1l sodcty serving the en-                could potimtially                  Epjnwrs in p~1rtkular hc1v·e lden-
         doclin~ community,                                                                    tkal chcmkal structun?S e,\'C'I!!pt fnt e. smgle site 1,)f muleculur

                                                                                       :1055
                         :)(lwnbl:ldod frorl1 jcettu:mdojourrais org at UCLA Blornedice! Ub/Sorials 12~0 TI Ctr for Hlth Sci on Februury 2, 2009




                                                                                                                                                            QUESTMS-00000562
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 60 of 641 PageID #: 3394


          3.056   J' Clio EndlJCthwl M~t&b, Au~;u»t 2000, 9H8>:1055-30GI


                          JOO                                                                              twcm 25-0HD ilnd 3-epi-25-0HD could therefore b(• of
                                                N•110
                                                                                                           rdev;JIKl'. Th1:       cpirners can be converted to th~dr respi.:'C~
                                       y" 1 1x. 0.52
                                                R"0.9S                                                     live 3-epi-1,25-0HD metabolites, and their pnl~en<:<' might
                                                                                                           ;-llso be an indicntor of devoted C-3 epinwrization at the level
                         200'
                                                                                                           of 1,25-0I·lD
                                                                                                               However,        currmtly unknown Wh(lther c..:J epirners of
                                                                                                           25-0HD r.an he found in hurnans in significant drculcliing
                                                                                                           (:OnC~!ntrtltions, W~;! hypoth(-ls!z~~d that this might be the caS(;'
                                                                                                           in sonu~ young children. Immaturity oC possibly hepatic,
                         100                                                                               vihrmin D rrtt1 hlbolisrn in some infants could favnr lonn~Hion
                                                                                                           of C>J epimers. In pdrticular, enzymes from the cylochrome
                                                                                                           P450 fcllnily, nota!Jiy CYP24, CYP27ld, an,l C:YP27Bl, "'""
                                                                                                           known to be involved in VJrious facets of vitamin D meta b ..
                                                                                                           olisrn mH.l arc expressed at particularly high levels in the
                                                  100              200                  300                liver. We therefore rnodifiNi our existing LC-MS/MS
                                                                                                           method to also allow detection of 3-epi-250HD1 and :J.,epi·
                             25-0HD standard LC·MSIMS (nglmL)                                              250HD 3 and studh:•d a serft\S of pediillrk sdmplc's, normal
                                                                                                           ~1dult samples 1 and adult sampk's frorn patients with irn~
                                                                                                           pdired ht.lpdtk' function.


                                                                                                                               Pati<mts and Methods
          .asymmetry and might therefore displi:-1y very simi!dr clun--
          rnatography and       givt:~ !'ise    to the sarnt·!     M~.)/MS     ion pairs. Tlw
          C-3 epime!'S of 250HD1 <:lnd 2.50HD"J, 3~epi~7.50HD;;; and
          3-epi--250HD,, caught our attention specifically, be<: a use C-:l
          epimerizati(H1 nf 250HDJ und its downstream metabolite,
          1,2S·dihydroxyvit.unin D3 [1,23-·(0fl),D,,J, have• b<'en re·
          ported in several htun2m and animal cell lines (Fig. 2) ("17 ·21).
          Jlurthc.•rm<HC, 'l-epi-1,2.5-0HD has some unique pro1"J€rties of
          potential clinical slgnlficance. It is 1warly LlS potent as 11 LS"
          Ol lD in suppwssing PTH secretion           23) but has signil'i·
          cantly reduced calcemic effC'cts (24f        Distinguishing bt-'··




                                                                                ,...... ,.                                                      ~   .... ,.,
                       epime>rization of 25--0HD and 1,2,5~                    :. Ho"'.
                                                                                    .......
                                                                                                                                              ( HO....}
                                      of :J.5~0HD and 1>21).-
                                                                                   ~

                                                                                              250HDo                                            "''" .. ~       1,25-(0H),D,
                                       (C-3) iB shown using
                                        al':l   <~x~unplo2~~.   Both   ~fi-­
                                                                       C-3
                                                                                                  C·3l   Epimerllatlon




                                                                                                                         OH




                                                                               ,   .......
                                                                               .
                                                                               : 1'10
                                                                                         .
                                                                                   •• • 3-epi·250HDa                                                           3'""PI·1 ,25-(0H)2   o,

                        :Jowr11Cadt1d from jcenumdojourr·Ais tYg at LJCl.A Biornndlca! Ub/SeN:~Is 12 ..QT1 Ctr for Hlth Sd oh Fabr·uary 2. 2009




                                                                                                                                                                          QUESTMS-00000563
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 61 of 641 PageID #: 3395




          f~rnalcs); 0-nd                                     witho-ut bioclwmical
          ev!d;;?m;c of                                       112   fcmC~k>),




                                                                                               COf'\CClltt'at\()m;.


                                                                                               AssGy ptnformanJ.:(! parameters




          Sample    preparatiot~


                                                                                              Extracted RIA




          LCMS/MS
                                                                                                                                                       the rtport-
                                                                                                                                                        Stilllddnl




                                                                                                                                 the standard ;md thE' mud1fit:•d
                                                                                                                                        wit!\ t~H.\l 2,j-0HD t:on-
                                                                                                                                                          cortfirm
                                                                                                                                                         nwtlud
                                                                                                                                                       dettKt~1blc




                                                                                              Data arur(y8is
                                                                                                  Th\f



                                                                    :re     400
                                                                                            NAA1M

                                                                    ~
                                                                                    y 1lir 0 .9th! • O,OE
                                                                                           R•MS

                                                                    "'<!\   JIJIJ

                                                                    "'
                                                                    :if
                                                                    "
                                                                    ...J    :roo

                                                                    ~
                                                                    1l
                                                                     E
                                                                    0
                                                                    X
                                                                    J:
                                                                    "'                100           :roo



                        DownloaceJ from jcm'll.ondo,;ournals.org at UCLA 8!orredfca1 Lib/Serials 12··0li' Ctr for Hhtl Sci on F'obr,x~ry 2, 2009




                                                                                                                                                   QUESTMS-00000564
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 62 of 641 PageID #: 339


                                                                                                                                                                                        Epime!">! o1' 25·0HD ln Infants


                                                                                                 ng/ml [12 ..5-2:30 nrnol/lit~r; medi<m, 9 ng/ml (225 nmol/
                                                                                                 liter); mean, lti.l ng/ml (!10.2 nmol/liter)J, with the C·J
                                                                                                 epimers contributing ,g,7... 6'1.1% to the total 25-0HO concen-
                                                                                                 tr.~tion (mcdian 1 24%; nwcm,             There W2l& no correJation
                                                                                                betw<.'<.'n J·el'i .. 25-0I ID                and 3 ''l'i .. 25·01 ID e~s
                                                                                                 u percentnge of told 25"0HD.
                                                                                                    Thel'e was sufficient sample vulume for RlA testing in 34
                                                                                                of thv 39 childwn with detectable J·c:pJ..·250HlJ, or J ..cpi ..
                                                                                                250HD1. The &tandard LC>MS/MS method and tlw !Ji;,o;orin
                                                                                                RIA wer€ in good agreement in this group with Pa&!Sing.-
                                                                                                l.lablock rcgrvsswn slope of 1.059. ;m intercept of ... 5. 8, and
                                                                                                a (Orrclation cot>ffldent of 0.8.
                                                 Results                                            Th<:re wa& a greater likelihood of detectable3·epi-250HD 1
                                                                                                than J.. epi·250HD,, with 38 of 163 250tlD·1·positive indi·
             In group 1 (children < 1 yr old), the total 25"0HD con··                           viduals having 3 ..epi··250HD 1 peaks, whereas only two of 39
          Ct~ntn1tlon:-; (induding the <:Onlribution of C<i epinwr~l)                           patients with det<'ctable 250HD, showed 3·cpi·250HD,
          mnr,cd from 0"'·188 ng/rnl [0··470 nmol/hter; mccH.m, 29.3                            peaks [odds ratio . 5.62; confidence interval (CI) = 1.24 :.
          ng/ rnl        nmol/litcr), mciln, 34.2 ng/ ml (S5,5nrnol/litt•r) L                   :J5AU; x' S.4(j; I'< 11.1.12]. In th<' patients with detectabl« C<l
          w.ith        of the 183 children having detectable levels of                          epimt:•r peaks, reg1'r.Bsion an21lysi.s revealed an inverse rela·"
          250H0 2 or 250HD3 . We detected 2501'10 1 in 163 of these                             tion.ship    betwf.~en              patient age and pt-m·::entagt-.• o{ total                                                   :3-t!pi~
          172. Thirty childmn also had dc'tectable levels of250HD,. An                          25-0HD dt,~t"ectt 1 d, with a linear fit resulting in a Lorrelation
          additional nine dli1dren hnd deh'!\:h-1ble 250l,IDz but no de-                        c:oeffidcnt 0.4R (P <: 0.002) 1 whereas on E}Xponential decay
          tectable 250HD,. We did not detect any 250HD:t or 250HD 2                             function fit resulted in a marginally higher cotTE'Iation C(J'~
          111   ·1 ·1   subj<~c:ts.                                                             efficient of 0.4Y (P < ll.IJ07) (l'ig . .'l).
                We found 3cpi·250HD 2 (n              ffl   2) or3·ep1·250HD, (n       38)         CQndPt" was not related to the presence or absence nf C--3
          in 39 of the 172 children (22.7'Yc,) with detectable 2.50HD, or                       <:pimr~r p<~aks, nor did it corrclat~ with total :l··epi·25 . ·01lD
          2501·1[) 1 il'ig. 4). All oubjects with detectable (.J epimero                        concentrations or percenh1ges
          ,dso had ddc~ctable 250HD 2 or 250HD 1. Among the 39                                     ln group 2 (children 1-18 yr of nge), total 25·01 ID con·
          <'pirner . ·posltive <:hildren, 31 hod only detectable 2SOIIDv                        nmtrntinns Wf1 J"e 0-~58 ng/m! [0~-lJJ.S nmol/!iter, medic1n, 34
          one had only deh~cb1ble 250HD~, and sevr.n had detectable                             ng/rnl (85 nmol/lit:er); ;nean, 33 ng/ml (82.5 nrnol/liter)j.
          250HD, and 2..50HfJ,. Of tht' eight 'hildren in this s11bwnup                         Thirty-nine children had only dctec:ldblc 250HD 3, gjx had
          with delectable 250HD2, two, including the one who only                               dr,tcc.table 250HD 2 and 250! ID:~, '"''~ hdd only 250ll07 , cmd
          had 2SOHD2, had 3·epi·25CJHI)2 peaks. ,, ..f<:pi . 25UHDJ Wi\S                        mw had neither 230f-JD 2 nor 250HD:J. We did not detect ,my
          detected in all 3B children with det~ch-1ble 250HD;:~ peaks.                          C<l epirn<'r peaks in any of th<:se 47 older children.
            Total 3mDpi~25~0HD concentrations rangt~d ftom S·-92                                   Total25·0HD mncmtraliuns in group 3 (adults with com·
                                                                                                promised liver function, 2l) .. R7 yr old) we1·e () ...57 ng/ml


                                                                                                                   6Ql
                                                                                                            s
                                                                                                            ~      so-

                                                                                                            j
                                                                                                            '0
                                                                                                            ~3
                                                                                                            Q



                                                                                                                                  ..
                                                                                                            J:
                                                                                                            ~ 20            •
                                                                                                            ~
                                                                                                            ill.
                                                                                                            ~ 10-
                                                                                                                      '
                                                                                                                                                                                         ..
                                      ,.                                                                           0 . .............. ,,..""""'''"1'..,...,""'~"">'"1'"'~'~''"1''f'''"'l"1'»'"'1"'~'~""";"1"~ "l"'l··•"t·" .,
                                                                                                                      0            50           1()0 150 200 25{) 300 350

                                      '           Time I minuln
                                                                                                                                                   Patient Age (dayo)




                               OLJWflltJaded from jcmn.endojournals.oru nt UCLA llicrnodical Lib/Scrit:~.ls 12~0'11 Ctr for Hlth Sci on February 2, 2009




                                                                                                                                                                                                                  QUESTMS-00000565
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 63 of 641 PageID #: 3397




          [0--·1425 nmol(liter; median,           ng/rnl (425 nmol/lit.,r);                               The immcdiah:.' dinki.~l C<)nst:~qut•nc:t.: 1..'lf our findings lies in
          mean, 19 ng/ml ("!75 nmol/liter)J . Three patients had no                                    tlw potentk1l for inaccurate mcasurcm.ent: of 25"'0HD in
          dNect<tble clrculating 25--0HD, 39 had dctt?ctable 250HO,,                                   young t.:hildr~n. In our lab<H'alory, W~;;> h;;.we i.'hdnged our
          10 had detectable 250HfJ 2 and 250HTJ,, and one had only                                     pmcticc basC'd on this study. \.Ye now use th~ alternative
          2..501 TO, No f'<11h:•nl hDd any d<.•tect<tblc C-3 cpimer peaks .                            LC-MS/',.1S method for               t~l!   2'i·OHD nteast<r.,m(!nls in chil-
              ln            the 147 e~dults       19 -91    without known                              dren under the        of 1 yr. It is interesting to spccuL1te how
                           total                             ng/mlf10--B25                             other                01 HPLC>UV dct<)ction methods in other
          nmol/liler; rnediim, 28 . 5 ng/ml (71..2 nmol/liter); mc•;m, 3L3                             Jnboraturics might be performing with regi:!rd to C<3 t:>pimc_·r
          ng!ml 1?8..2 nmol/lit<·r)]. All patitonts had del:t!<:tt.tble                                stq:hlmtion, Similarly, for the most part, it remain$ to be
          250HIJ 3, and 47 also had detectable' 250HD 2• No C<l epimer                                 dt·tcrmin~xt whether the Vilrious assay!:~ based on vitamin D
          peaks wNe dett!Ctod.                                                                         binding prutl~in and irnmunoassays are able to distinguish
              'The dlffcrenc!.'S \n C·3 c:pimer detection rates between the                            25·0£10 from its C-3 cpimers Cross"readivity of 2.5COHD
          four groups were highly sil(nifi<:nut with an overall A' (tlnee                              qSs;;.\ys \Vith rme or several of the over 40 known natural
                     of freedom) of 60.81                     whereas indi·                            vitnmin D rrwtubolites is common (10t 29). For t.•Xfjmplc, the
                    pairPd l:ornpurisons      group 1                                                  Oiasorin RIA cross·reacts with 24,25c(OH) 2 D:~, 25,2b"
          and 4 yieldt'd x'" values uf 11.21 (P <                                                      (OH),D3, and 2SOHD.1 ·26,2:Hactone (26, 27). Traditionally.
          parison <:orrel'ted P < 0.00246), 12.23 (I'        CI.00047; multi-                          these and similE"~r cross~reactiviUes in other 25 ..01-ID assavs
          comparison corrected I'< 0.00141), and 35.89 (1' < 0.00001;                                  have bH(~n regnrdi·'d ns c:{lnically inf~IE.~Wlnt lie:~r:<luse tl1e se:ru~1
          multicomparison corrected P U.OOOlJ:3), respectively. There                                  concentrations of the cross~ree~ctants are bel·ween one and
          WE'r~ no significant differences behveen groups 4., 3,. nnd 4.                               two ord<;rs of magnitudE• lower than thos<' of 25"{lHD. How ..
                                                                                                       ever as we have shown, 3-epi~2SOI-ID 2 and 3-epi,.250HD 3
                                                                                                            1

                                                                                                       concf~ntrations an~ much higher and could n~pr~::;ent a rde-
                                         Di:mussion                                                    vant interference. Reassuringly the Dio:1sorin extracted RIA
                                                                                                                                                      1

              Our study shows that             <c•pimers of250HD, nr 2'l0HO,                           doc,~s not appear to cros.s-renct with 3·epi<2.50HD 2 or 3-~pi-
           can be found in significant concentrations in a sizable mi-·                                250HU:-:~' giving accumte total 25-0HD results that correlate
           nority nf very young d1ildnm who undergo c:linical 2.S"·OHD                                 well with our mo<.lified LC·MS/MS method. However, we
           testing. Although we dctc'C!c•d both 3"·epi·25C:JJ 101, presum·                             did not study any of the other 25·0HD assZJys that are cur--
          ably endogNwus, C\S W<'il C\S :l-epi·250HD 2, most likely from                               rently in clinkul       \.t$e   in the United Stdt~:s or Europe, and some
          suppl~ments, lJUr data suggest th.:1t 250HDJ may be more                                     of these might display croos·readivity with :J . epi-2.50HD, or
           likely to undc,rgo C<l ''pirrwrization than 250HD2 •                                        3·repi-250HD:..
              Within the limitations of our study, the phenorncnon                                        AnDthcr issue that needs to bt) discussed is whf;JHWr dis-·
          se~:-~ms to bn confim~d to children un.der tht.~ age of 1 ~-r.                               tinguishing between 25·0HD and its C·3 q>imers is of clin·
          Furthennorc within this group) it is inversely corrcl(ltcd
                          1                                                                            ical importance. Although the phenomenon is fairly preva-
          with age (l'ig. S). This suggests th~t high rntes of C-3 epimer·                             knt .among young infants and ~jg:nificant t:oncen.trations nf
          ization might be a function of immaturity of vitamin 0 mc-                                  3·cpi . 25·. ()1-f[) are found in aff<,C!<!d children, the biolugical
          trJholism. lt also suggests that C-J ~.~pJmcrization ~ould be ~l                            CC.lnsequenct2S dt~pend on whether 25~0HD and its C-·3
          majt•r metabolic pathway for 25·,.()HD under certain circum~                                epirners Ji(/,)r in tlwir physiolngkal efff•cts. This question can
          stanc':'$, fn fact/ r(!cxmt ill ··oit!"O studif:S h.:lve hinted at the                      be St,!pardted into two parts. Hecuust". 25-0HD is a prohor~
          possibility thot C3 epimf'riz.1tion of 2S.·{)f-l[) could ploy an                            mone that fl(:•eds to be convt;1rted intn 1,25-0HJ), w~.~ m~~~!d to
          E>qual or rnore imporwnt role thctn t~plmeriLat.ion uf 1,2.'J-                              determine first whether 3.. epi .. 25 .. CJI-ID is conver·ted to 3-epi ..
          OH1J. fv1icrosomdl enzyme systems from a variety of n-:!1                                   1,2;1-.01-!D and then to dissect the differc•nti;tl biological p("
          lint's show greater sp(.!l:Hkity ~1nd substrato ronv~~r~ion n1tes                           fects of 1,25-0HD vs. 3·epi .. J,25"0HD.
          for the C<J cpimcrizntion of 25~0tJD than for tlw cone~                                         With regard to 3·<•pi-2C"HlHD conversion to downstream
         Sf'c•nding cunveJ'''ion of 1,25·01-!D (28). However, tlw exact                               metabolites/ the lHerztture indicates that it is a substrate for
          nature of the conditions~ which might favot·                      qJinwriza~                !a-hydroxylasE• at>d is wnvc"h'J into 3"<!Pi" 1,25-0HD (21). In
          tion ot 25-0H0 remains to b~;:~ determined. Our studies sct.1m
                              1                                                                       ddditionl the conditions that Llvor C<J epimerizaticm of 2.5~·
          to excludtJ dcran~ed hepatic metclboli\'ittl, despite tht:! fact that                       OI!D prol>ably t~lscr favor tlw scww nwtubcrlic puthwily for
          hepatic microsomal cytochrome t~nzyrnes are known to play                                   1,25·0~1D . possibly involving extrarenal tissues ("15 ""21, JO,
         a major role in vitt:.tmln D mtHabollsm cmd the ~\ssodat(~d                                  31) (Hg. 2). It thet·f!!cre seems highly probable that children
         clinical observation th~.:1t liver patients often have biochemkal                            with ddectabl" :J .. cpi .. 25 . ()HD rrllght also have 3--·epi"" 1,25·
         evkit-~n,·:,:~ of distu-dwd vit~1r:nin f.) nu·taholism, This is consis-                      OHD. Final pwul, howwer, will have to await the devel·
         tent with in                           that havP failed tn identify the                      opment of               method fo!' measurement of serum
         (mzyrne invoh.it~d in          t~pimt-'r'il':~1t.ion of vitttmin D mt~tab-                   3"cpi·J.25 .. 0HD.
         olite!"i among a group of .known                           in thQ vitamJn [)                    The issue of the bioactivity of 1,25-0f"c!D          that of 3"·epi ..
         pathw,y, including CYP24,                              CYP27ll1, ~ml                         1,25-0HD is mur~ complex. 3-Epi·1.25·0HD can stimulate
         /3)~hydroxysteroid epimcrMW (2H). It therefore appe;Jrs                                      gt•ne transcription thrcrugh the vit1;1min D receptor
         ~lit hough microsomal enzyme                        sr;.t;~m to pltty a role in              dcsp1te tht:      f(ld   thi:lt H               to   :1a'VC   wt:<)ker binding
         C-3 t:'pimr.:>rizntJon of vitamin          rnetZ~bolites, th(> actual en"                    finity to the VDR than               (32, 33)" The! lower """"j.Jtor
         zymt:~::> involved art: clistit1d from the dt.ls.sical hE>p<Jt'k €n-                         binding affinity dot.•s not translc1te into universally rt: duced         1


         zyrne systems of vitilmin D m.t ttlbolisrn.
                                                   1
                                                                                                      biologko1 effects of 3"·epr·l,25-0HD in all vit;unln-D-respon ..


                        Downlo~:lded   from   jce:rrt.<:l'ndc)jounu:J:t~.org   at' UCLA Bio•nodlcal   Lib/Sel"fal~   1:Z~OTI Ctr br Hlth Sei or February 2,          ~009




                                                                                                                                                                            QUESTMS-00000566
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 64 of 641 PageID #: 3398


          30(J0   ,J C!in                                                                                                                      Singh


          sivc• tissues, Thu trc111SCl'lptirmnl, as WPll as the ultimate phys-                                                                                 f\J1fjWWth
                                                                                                                  Prot·!
                                 to J.~epi-l,2.5"·0HU has been fonnd to be                                   7.   l3ilmtgtyJM,h,llh:'i.'MW,Cml~s!o          D, Gupt.1 S.P, SwitaldS, Boudtt.>:riJ],C<)Ia•n
          highly                  tor dlt'tt.'nnlt VDl~··regu!atnd gen~s 1:·1 ctiff(1 :"~                         !H) 191"/1 XntC'~'tiT1ol1 "h;JlN'<Jidh::mi ab.'!inrplKn m tJ·>e ddedy itHd n yvLHI;;\l'l'
          ent tissue& (20, 22, 2J, 25, 30, :n, :.14, 35). T11ese diffi.."fcncps may                               <!de~ It;; Cin :.;n 1\.1~11 Med

          in part rclat<1 to thr! longer he: If-life ofJ-(!pFL25-0I lD (30) but
          could al:;o reflect selecbvr~                   agcmbtic~dntagonist ef~
          fcf:tE·, SUti'.:h as hd!Vf\ bt:c~n            for n number of synHu;·tk·
          vitamin 0                           Po!entbl examples (>f oppanmtly
          contradjctory                      8ffects include~ the C>3 ~~pnncrs' n~-
          duced Lalcemic properties and less potent genc··rrgu:dtory
          effects   011     sOl'ne VDR-rcsponsive                          involved in bone
           metabolism, such as ostf'oG~kin                        25, 34), whereJs, on
           the otlwr h;md, suprorc•ssion of };ett(' transcription of 1°TH,
          antiprolif(·:rative effects in Qpithclil.:d cclls and indudion Df
                                                                       1

          surfactant gene transcription in pulmon~1ry typ(-;' n alveoldr
          cells ~re comp,wable lo 1,25-0HD (22, 23, ,3(), 35).
             In C(mclusion~ s!gnifkant S( l'Um conct~ntl'i.ltions uf 3-epi-
                                                         1


          25·0HD arc commonlv found in infants, AlthlHJ);h the bio-
          logic ..,l corull'(,(W2nt.;c~ t;,)'f tltis phenomenon remain uncertain,
          in clinical pr~1cticc, it cun Jead to overestimation of serum
          2.5-0HD levds, BeGWSt.: the cakernic effects of the active
          downstream mctdbolitc 3·epH,:l5..0HD '""'low, this might
          result in inappropridtt' l'<.!duction Dr omission of 25-0HO
          treatment in some children or unjustifJed anxiety about pos-
          sible 25-0rlD OWl'dosing or toxicity in other children, Serum
          25-0HD in children below                tl"'ag" of mw should th(!fdnrc be
          mt.!asurcd with (;'Ill assay that either does not cross~react wlth
          3.·~;-.•pi~25-0HD or allo"v:s unequivocal .separation nf
          OHD from 25-0f-!D. Currently, the only assays that we
          V(-::'rified to fulfill thes\! requirmn~mts m·e our rnodifit~d
          LC.-MS/MS nssoy ,ond the extracted Diasorin RIA, I nbora·
          tori(~S that u.St' otlu::r                 should (~\U:llunt~! wh(·~ther th~dt•
          assays n'H!asure                          accurately in the presence of
          J-epi-25-0lm

                                      Acknowledgm<!nts




                                                         for his             ~wg?;~·!Stionr:; ~1bout
                                 "Ye {tbo thtmk Unan C N€•t:<.f!l fi•r      h1~ ~IS.lllJStil!'\(j,;' \\ith
                                      didgrant (1'ig. 2).

                                                              17t 2006
                                                                fell' reprlnls to; Stcii1H K. G.
                                                              Rodwsh.'r, MlnnesotH 559C5.




                                           Heferences




                            DOWF1 1oadf.l(l fmm   )CtWI'1.eidO~·ourn.~ts.org    Zit UCLA Blomodir..al Ub/Sorials 12-077 Ctr for Hlth Sci on February 2, 2009




                                                                                                                                                                                     QUESTMS-00000567
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 65 of 641 PageID #: 3399


                      Ep'iftHH"Il of 2G-OHD :n lnfunf:ll




            JCEM is published monthly by The          l~ndncrine   Sodcty   fhttp://www.endo~sodcty.org), Uu~ fur~~most      professional   s~wluty   s.crvjag tlte
                                                                           '-!ndocriu~   community.




                  Downloaded     fromjCe>t1.endojdllrM~I$JJrg      at IJCI..A Bio,ledimli l.rll/Scrials 12··077 Ctrfor Hlth Sci o1· cebrumy 2, 20C9




                                                                                                                                                      QUESTMS-00000568
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 66 of 641 PageID #: 340


                                        Uf\ITED STATES PATENT MD TRADEMARK OFFICI:
                                                                                                                                               UNITED STATES DEPARTMENT OF COM:MERCE
                                                                                                                                               l11tih:d Sit.dtlb Pulcnt and 'fl·a~lcmal'l~ Oll1cc
                                                                                                                                               Arldwr;r: COW:M1S$JON'HR FOR PATEr>.'TS
                                                                                                                                                        }'(I H<.:>xi4.SO
                                                                                                                                                        Alexn.~clria Vil'gin:~l   22.'LH450
                                                                                                                                                        wwwuwpto,<~,ov




                                                              NOTICE OF ALLOWANCE AND FEE(S) D(JE

                                                                                                                                                                           EX/\_.\:IlNl..ili:..
                   J0542                    7590                12/[.5/2809
                                                                                                                                                                    WAl;,;JJhN, JI:..L ALICE
             FOLEY & LARDNER LLP
             P.O. BOX 80278                                                                                                                            1\R'l' UNI'":"'                        P r\.PER N UMlJER
             SAN DIEGO, CA 92138-0278                                                                                                                       .7<)7
                                                                                                                                            TJATRYTAUF.D·I2/t512009




             1\P?LICA'TIONNO.                         FILll'•\GIIATE                            HRST N 1\MED N"VF.NTOR                        ATTORNEY DOCKET :'fO.                        CONFIRMATION XO.

                   111101,166                          0410612005                                    'figet Chu·ke                                    034827"-,:\602                                2707
       'l'l'J'Lf! ()}•   l~VEN'l'ION:       METHODS FO~.DE'l'El.'TING VITAMIN D Mt:TABOl..lTES




              APP.·_,N TYPE                    SMALL ENTITY                   tSS UE FEE DU,d    PUOUCAT:ON FEE DUE      PRr:V, I?AW tSSU.::! -!f,E     TOTAL fEE(S) ClUE                          DATEOU.::.\

             noo.provisional                                                      $1510                  $30(1                      $0                              $1810                         (I:.J/15!2(11(1

       THE APPLICATION IDENTIFIED ABOVE liAS BEEN EXAMINED AND IS ALLOWED l'OR ISSUANCE AS A PATENT.
       l'ROSECITION .QN J,llli,; M£.BJ.IS. J!l UJ.!l:i~ID.. THIS NOTICE OF ALLOWANC~; IS NOT A GRANT OF PATENT RIGHTS.
       TIHS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR !JI'ON
       PETITION IIY THE APPLICANT. SEE 37 CFR 1.313 AN() MPEP 1308.
       TIIU: ISSUE FEE ANI) PllllLICATION FEE (IF REQUIRED) MUST BE PAID WITHJN 1J:IRllli MONTHS FROM THE
       MAILING J)ATE Oli' THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONEn.             THIS
       STATUTORY fE.BJ.ill! ~ .!lli EXTENDED. Sr<:r~ 35 U.S.C. 151. THE ISSUE FEE OUE INOICATEn ABOVE DOES
       NOT REFLECT A CREJ)JT FOR Al\'Y PREVIOUSLY PAID ISSUE FEE IN TIIIS AI'PUCATION. Uc AN ISSUE FEE liAS
       I'REVIOlJSLY B~:gN PAID IN TillS APPLICATION (AS SHOWN ABOVE), THE RETURN OF l'ART B OF TillS FORM
       WILL BE CONSIDERED A REQUEST TO REAPPLY Tim PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
       DUK

       HOW TO REPl.Y TO TfllS NOTICE:
       1. Review the SMALL ENTITY status shown above.
       If the SMALL ENTITY i' shown as YES, verify your current                                                  It' !he SMALL ENTITY is shown as NO:
       SMALL ENTITY stalL":
       A. lf the swtus is the smue, pay the TOTAL FEE(S) DUE shown                                               A. Pay TOTAL FEEtS) DUE shown above, or
       nbove.
       B. If the status above is to be removed. dteck box 5b on Part B "                                         B. lf applicant claimed SMALL ENTITY status before, or is now
       Fec(s) Transmittal and pay the PUBUCATION FEE (if mquired)                                                claiming SMALL ENTITY status, check box 5a on Part B · r'cc(s)
       und twice the Hmount of the ISS I JE FEE shown above, or                                                  'l'mnsmittal and pay the J'IJBLICA'l'ION .FEE (if required) and l/2
                                                                                                                 tht~ ISSUE PEE shown abovt~.


       II. PAR'!' ll- FKHiS) 'I RANSM I'I'TAI., Of' its equivalent, must be completed and retum<XI to the United States Patent and Trademark Ottice
       (l!SPTO) with your ISSUE l'TIE and PUBLICA TJON l'TIE (if required). If you are charging the fec(s) to your deposit account, section "4h"
       of Pmt B Fee(s) Transmittal should be completed and an extra copy of the lot·m &hould be submitted. If an equivalent of Part B is filed, a
       request to reapply a previously paid issue fee mus! be clearly made, and delays in processing may occur due to the difficulty in recognizing
       the paper as an cqniwtlcm ot f>al't B.
       Ill. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
       Mail Stop ISSUE FEE unless advised to the contrary.

       IMPORTANT REMINDER: Utility putcn!s i~suing on !IJllllimtions filed on OI' af!c,· Dec. I2, 1980 mny I'Cquh·c Jll\ymcnt of
       maintcmtm'l' fees. lt is Jnttentcc' s responsibility to ensun' timely paym1'11t of muintcnancc fees wb1'11 due.
                                                                                                     l'agc I of 1
       PTOL 85           (R(~V,   08/0'i') App1ovcd for usc~. through 08/J li'ZO I0.




                                                                                                                                                                                            QUESTMS-00000569
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 67 of 641 PageID #: 340

                                                                                      !'ART II· FEE(S) TRAI\SMITTAI.
           Complete and send this form, together with                               applic>~blc   fec(s), to:     Mail M>1il Stop ISSUE FEE
                                                                                                                            Conunissitmt't' for Patents
                                                                                                                            1'.0. Box 1450
                                                                                                                            Alexandria, Virginia 22313-1450
                                                                                                               orfu (571)-273-28115




                                      7590                    12/1512009
                                                                                                                                                           Ccl'tificatc of' Mailing or Transmission
            FOLEY & LARDNER LLP
                                                                                                                            ~ t~~~~ tWo~~;}i fkr~~\~ c t~~it~,:~~~~{;~~r:lt;l ~)~~ ~~~c if~~eU~~t ~li~~~~~ ~~~~~ r\i~t t~,;he
                                                                                                                                                           1
            P.O. BOX H0278                                                                                                  addressfd        t(.'J   the MaU St?t' !SS,lfl':     Fr.m     addrr;:ss above, or beu1g
            SAN DIEGO, CA 92138-0278                                                                                        trunsmltted to the           li~PTO      ()/'!) '2.13"2!:::85, on the date indicated below.




                                                                                                                                                                                                                                (lhtc)


       I    1\P?LICi\'TIONNO.              I                                I                     FIRST N 1\W::ED NVENTOR                                      1 ATTORNEY DOCKET '{0. 1              coNFIRMATION xn

                   11Jl0l,t66                         04JOfit2005                                        ~1gel    Chu-kc                                                  034827"J(.I02                         2707
       'ITI'Ltl   ()}·l~VENTION:      METHODS FORDETEt"llNO Yli'AMIN D Mb'l'ABOLITES




               APP."..N TYPE               SMALL ENTITY                    [S~ UE   FEE DU,d       PUBLlCAT:ON FEE DUE              PRI:V, PAW ISSU.::!            ~·EE     TOTAL fEE(S) DUE                   DATEDU~~


            nonprovl:donal                                                       $1510                         $30(1                                  $0                          $1810                        0:111512010




                                                                                                     2. 1-'nr· pnnting on the    fM.lt)Ilt ft'(HIL   pagt), list

                                                            (or Change of Con:esponde nee
                                                                                                         lhe           of up to 3
                                                                                                                       alt('frlatlvcly,
                                                                                                                                       re.gistered patent attorneys
           0    "1-'l.',e Address" indJc<uion (or "Fee Address'' Indication form
           PTO/SB/47; Rev 03~02          \)f more recent) attached. (J~e ot" a Cust.mne1·
           Numbe.r is J'equlred.
       3, ASSIGNEE :--fAME AND RCS[])lJNCE DATA TO BE PRIN"fED ON Tilli PATE:--fT (pdat Of type)
                                                                                                                                                       a:~signt)t>   is id~.'tltifwd bduw, the dowment has bc1~11 filed for

           (A) N,\ME OF ASSIGNEE                                                                   (B) RESlDE:--fCE: (CITY and STAJE OR COT:NTRY)




       Pletwe dwt:k tlw ,tppropnate u~~ignet• l.'ltlegory ot categofit'1l (will not bt: prinlt'd on the patt'JHJ:             LJ Individual !,J Corporntion or ollu:r private grollp t:nlily l.J Govt•mmtm(
       411. The folluwiog fee(s) an• wiJmitted:                                                4b. Payment uf h:'e(~): (Pit•ast' 11rst t'«.>n[)ply ~my p.t'('Yiousl)' puid i~s1w Jf:t• shown abo \It')
            UrssueFt:e                                                                            U A chcd is endoscd
           U Pubtkatio.u Pee (No small <~ntity dlso:ouat pemullt.-d)                              U Payment by credit r:<u'd. Form PT0~2038 is attadwd.
           J.J AdvMc~. Ordr..r #of C~)picr< -----" . ·~·-···--·                                   I.JThe Director is hereby ~nthorizcd to charge, the rcq1..med fee(s), any deficiency. or cn•,ctit any
                                                                                                      uverpaym~n!,      to Depmn! Accounl Number                                     (enduse an exlra copy of this form).
       :5, Chnnge in Entity Statu~ (fi'IJm stttus indk<lled abvve)
           )j a.   Applkant daim;; SMALf. ENTITY 'llalutL 5!ee J7 CFR l.27.                        LJ b.l\pplkant h: no l,)ngerclaimin.g ~MA.l.L ENTITY r.latus. Sea..e 31' CH~                        l.27(g)(2).
       NOTE: The Is me Fee and Puhlication Fee (if required) will not ~~e acceptecl ,fr?m anyone other th,m the applicant; a registered attorney or agent; or the assignee or olher party in
       interest as shown by t!v: !\"cords of the United Stntes 1Jatt'nt and Tcadetn<lt'k Offl('t'                                              '

           A\.tthoriz.ed Signut\.Jt'e __                                                                                                  Date _ _· · · - - · ·

           Typed or printed narne · · - - - - -                                                                                           Registration No.

       ~{~~~r~~n,~~l~::~ C,··~·~d~~~l~i~Ni~ i/~~~~~r;~~.SYb.;·~1g't'f\~d. l2}~~Jr~{·~rci~~uot }:(Tl~~r~~\~\~(~;t:~~j~~ ~~~~~\~~~d ~~r;~ri~ ~~ ~in~:~!~~{)\~~~~t~t~t~~) f~~lt\~ti~'gb~a~t~rf~~~··~~~(~s~~~~~~J
                           1                   1                             1                                               0


       ~h\1~n}~t:~~~~7o~~~~~~;~1~1~~~~~~~d~c.f~~~h\~ C~rJ~~:~h~~~~i~: s~~\1 t~a~·e(~~~t~J~fo~~l~~i~~ed¥{f~~~~~~l~~S~P;t~~~1Kn~t;J~~j~~~ail~ (Ui~~~(/~t. i~}~~~~di~ ~~ ~fgi~~~~~e~~~~~;
                                                                                                                                                                                     1

       Uvx 1450,     Alt:xartdd~L, Viq,;ni~l22313-1450.         DO NOT SEND PEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO:                                                    C\Jrnmissiun~r   fur Patents, P.O. Box 1450,
       Alexandria, Vlrgh1ia 2'2J I .:t'-14:10.
       Under the                                   Act of                                               to a   c.olle<:tion of information uolefl:s                        u vilid OMH CQOtrolnlJmber.



       PTOL-85 (Rtw. 08/07) Approved for use thJ'ough 08/31/20JO.                                   OMB 0651-00.13               1:.s.   Pat~rlt     ru1d Trademal'k OffJ~',e: U.S. DEPARTI\1ENT OF COMNIERCE




                                                                                                                                                                                                      QUESTMS-00000570
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 68 of 641 PageID #: 340


                              Uf\ITED STATES PATENT MD TRADEMARK OFFICI:
                                                                                                                         UNITED STATES DEPARTMENT OF COM:MERCE
                                                                                                                         l11tih:d Sit.dtlb Pulcnt and 'fl·a~lcmal'l~ Oll1cc
                                                                                                                         Arldwr;r: COW:M1S$JON'HR FOR PATEr>.'TS
                                                                                                                               }'(I H<.:>xi4.SO
                                                                                                                               Alexn.~clria Vil'gin:~l   22.'LH450
                                                                                                                               wwwuwpto,<~,ov




          AP:·'LlC!-\'l'ION NO.          HLIJ\GDA'IE                       HR::l'J' Nt-'IJV:f"-.lJ 1:'/Vt:NTOR          ATTORNEY DOCKET ~0.                     CONHRMAUON .:"-0.

              111101,166                  0410612005                                :'-fige!Clarke                           OYI82'; 3602                                 2'/0'7

                                                                                                                                                  EXJ\....\fiNEl..t
                                  7J90           12/15/2809
                                                                                                                                          WAg DEN, JI L ALICE
          FOLEY & LARDNER LLP
          P.O. BOX 80278                                                                                                       ART UNC                                PAPTIR NUMBEH
          SAN DIEGO, CA 92138-0278                                                                                                  797
                                                                                                                       DATR\'IA!JFH 1211512009




                                         Determination of Patent Term Adjustment under 35 lJ.S.C. 154 (b)
                                                              (application filed on or after May 29, 2000)

       The Patent 'I'erm Adjustment to date is 744 day(s). If th~ issue fee is pai.d on the date that is three months after the
       mailing date of this notice and the patent issues on the Tuesday before the date that is 28 week& (six and a half
       months) after the mailing date of this notice, the Patent Term Adjustment will be 744 day(s).

       If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
       determines Patent Term Adjustment is the filing date of the most recent CPA.

       Applicant wm be able to obtain more detailed information by                                  acct~ssing   the Patent Application Information Retrieval
       (PAIR) \VEB site (http://pair.uspto.gov).

       Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
       Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
       directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101                or
       (571 )· 272-4200.




                                                                                   Page 3 of3
       PTOL-85 (Rcv.ll8/07) Approved fonwc thrmrgh 08/Jl/20'10.




                                                                                                                                                                QUESTMS-00000571
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 69 of 641 PageID #: 340


         ,_,,,-----------------~~~~~-----~~~-~-------




                                                                                          Application No.                            Applicant(s)


                                       Notice of Allowabi/ity                          ~~~"""""""""""""""'"'"'"'"'"'"'"'"'"'
                                                                                        Examiner
                                                                                                                             .ACrtl~U,!:{!lKI'IE   El AL.... I

                                                                                          JILL WARDEN                                1797

                                •• The MAIUNG DATE of this communication appears on the cover sheet with the correspondence address··
       All claims being allowable, PROSEcUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application, If not included
       herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due COllrse. THIS
       NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
       of the Office or upon petition by the applicant. See 37 cFR 1.313 and MPEP 1308.

        1,   r8:J This communication is responsive to applicant's submission of and IDS and RCE of 09/09/2009.
       2.    r8:J The allowed claim(s) is/are 1,4,5, 13.23.26.27,30,33 and 36-39.
       3.    D Acknowledgment is made of a claim for foreign priority under 35 U.S.c. § 119(a)-(d) or (f).
                       a)   0    All      b)   0   Some•   c)   0   None   ofthe:
                                 1. 0   certified copies of the priority documents have been received.
                                 2. 0   certified copies of the priority doce~ments have been received in Application No. _ _ .
                                 3. 0   Copies of the certified copies of the priority documents have been received in this national stage application from t~le
                                        International Bureau (PeT Rule 17.2(a)).
                   • Certified copies not received: _ _ ,

            Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the reqLdrements
            noted below. Failure to timely comply will result in ABANDONMENT of this application.
            THIS THREE·MONTH PERIOD IS NOT EXTENDABLE.

       4.    0     A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
                   INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

       5.    D cORREcTED DRAWINGS (as "replacement sheets") must be submitted.
                 (a)   0    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                                 1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
                 (b)   0    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                            Paper No./Mail Date _ _ ,
             Identifying indicia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
             each sheet. Replacement shoet(s) should be labeled as such in tho header according to 3"7 CFR 1, 121(d).

       6.    0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
                   attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL,




       Allachment(s)
       1. D Notice of References Cited (PT0-892)                                                   5.   0   Notice of Informal Patent Application
       2,    0    Notice of OrRftperson's Patent 0fl'!wing Review (PT0-94B)                        6,   0   Interview Summary (PT0-413),
                                                                                                             Paper No./Mail Date _ _ ,
       3.1:i<;]lnformation Disclosure Statements (PTO/SB/08),                                      7.   0   Examiner's Amendment/Comment
                Paper No./Mail Date~
       4. D Examiner's Comment Regarding Requirement for Deposit                                   8, l:i<:l Examiner's Statement of Reasons for Allowance
               of Biological Material




        U.S. Patent and Tr1:1dtHt.wk Or!ictl
        PTOL<l7 (Rev. O<l-06)                                                        Notice of Allowabilily                             Part of Pe1pcr No.IIVIail Date 200()1207




                                                                                                                                                            QUESTMS-00000572
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 70 of 641 PageID #: 340



             Application/Control Number: 11/101,166                                              Page 2
             Art Unit: 1797

                                          REASONS FOR ALLOWANCE

                    The following is an examiner's statement of reasons for allowance: The prior art

             does not teach or fairly suggest a method of analyzing 25-hydroxyvitamin 03 using

             mass spectrometry which provides a precursor ion with a mass/charge ratio of 383.2; a

             method of analyzing 25-hydroxyvitamin 02 using mass spectrometry which provides a

             precursor ion with a mass/charge ratio of 395.3; or a method of analyzing 25-

             hydroxyvitamin 03 and 25-hydroxyvitarnin D2 using mass spectrometry which detects a

             fragment ion with a mass/charge ratio of 211.35, 179.1, 209.20 or 251.30. Singh (US

             2006/0094125) teaches the recited mass/charge ratios or 383.2 and 395.3; but they are

             for fragment ions, not precursor ions. There is no suggestion that one of ordinary skill in

             the art would seek to use these mass/charge ratios for the detected fragment ions.

                    Any comments considered necessary by applicant must be submitted no later
             than the payment of the issue fee and, to avoid processing delays, should preferably
             accompany the issue fee. Such submissions should be clearly labeled "Comments on
             Statement of Reasons for Allowance."



                                        Information Disclosure Statement

                    The Information Disclosure Statement filed 09 September 2009 has been fully
             considered. However, the references cited therein are no closer than the closest prior
             art already discussed in the reasons for allowance.


                    Any inquiry concerning this communication should be directed to JILL WARDEN
             at telephone number (571 )272-1267.
             /Jill Warden/
             Supervisory Patent Examiner, Art Unit 1797




                                                                                                  QUESTMS-00000573
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 71 of 641 PageID #: 340


                                       Uf\ITED STATES PATENT MD TRADEMARK OFFICI:
                                                                                                                                            UNITED STATES DEPARTMENT OF COM:MERCE
                                                                                                                                            l11tih:d Sit.dtlb Pulcnt and 'fl·a~lcmal'l~ Oll1cc
                                                                                                                                            Arldwr;r: COW:M1S$JON'HR FOR PATEr>.'TS
                                                                                                                                                     }'(I H<.:>xi4.SO
                                                                                                                                                     Alexn.~clria Vil'gin:~l   22.'LH450
                                                                                                                                                     wwwuwpto,<~,ov




                                                              NOTICE OF ALLOWANCE AND FEE(S) D(JE

                                                                                                                                                                        EX/\_.\:IlNl..ili:..
                   J0542                    7590               (1~/[9/2809

                                                                                                                                                                 WAl;,;JJhN, JI:..L ALICE
             FOLEY & LARDNER LLP
             P.O. BOX 80278                                                                                                                         1\R'l' UNI'":"'                        P r\.PER N UMlJER
             SAN DIEGO, CA 92138-0278                                                                                                                    .7<)7
                                                                                                                                         DATE \'TAU F.TJ· fl811912009




             1\P?LICA'TIONNO.                                                               HRST N 1\MED N"VF.NTOR                         ATTORNEY DOCKET               ~0.            CONFIRMATION XO.

                   11Jl0l,t66                          04J06f'2005                                ~igel   Chu·kc.                                  034827"'.1602                                 2707
       'l'l'J'Lf! ()}•   l~VEN'J'ION:       METHODS FORDt:'J'El"J'lNG Yl'l'AMIN D Mt:TABOI..lTES




              APP.·_,N TYPE                    SMALL ENTITY                  [%UEFEEr:HH     PUOUCAT:ON FEE DUE       PRr:V, I?AW tSSU.::! -!f,E     TOTAL E'En(S) DUE                          DATEOU.::.\

             noo.provisional                                                    $1.510               $3(1(1                      $0                              $18JO                          I Jl 19l2009

       THE APPLICATION IDENTIFIED ABOVE liAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
       l'ROSECITION .Q!'l.IHE ME.R!l:li lli ~. THIS NOTICE OF ALLOWANC~; IS NOT A GRANT OF PATE: NT RIGHTS.
       TIHS APPLICATION IS SUB.JECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF         OFFICF: OR lli'ON                                                           nm
       PETITION IIY THE APl'LICANT. SEE 37 CFR 1.313 AN() MPEP 1308.
       TIIU: ISSUE FEE ANil PUBLICATION FEE (If REQUIRED) MUST BE PAIIJ WITIIIN :r.ll.lllil1; MONTHS FROM THE
       MAILING DATE Oii' THIS NOTICE OR THIS APPLICATION SHALL BE RECAIWlW AS AllANDONED.                 THIS
       STATUTORY fE!lli.ll! ~.!ill EXTENDED. SEr~ 35 U.S.C. 151. THE ISSUE FEE OlJE INDICATEr> ABOVE DOES
       NOT REFLECT A CREDIT FOR Al\'Y PREVIOUSLY PAID ISSUE FEE IN TIIIS AI'PUCATION. IF AN ISSUE FEE liAS
       I'REVIOlJSLY B~;EN !'Am IN THIS AI'I'LICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
       WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
       DUE.

       HOW TO REPl.Y TO TfllS NOTICE:

       1. Review the SMALL ENTITY status shown above.
       If the SMALL ENTTTY i' shown as YES, verify your currc.nt                                              It' the SMALL ENTfTY is shown as NO:
       SMALL ENTTfY stalL":
       A. lf the sl<ltus is the same, pay the TOTAL FEF:I'S) D\.IE shown                                      /\. Pay TOTAL FEElS) DUE shown abovt\ or
       nbove.
       fl. If the status above is to be remove~t. check box Sb on Part B ~                                    B. lf applicant claimed SMALL ENTITY status before, or is now
       Fcc(s) Transmittal and pay the PUBUCAHON FEE (if t"cquired)                                            claiming SMALL ENTITY status, check box 5a on Part B - Fcc(s)
       unci twice the Hmount of the ISS I IE FEE shown above, or                                              'l'mnsmittal and pay the l'IJBLlCATlON 111.m (H required) and l/2
                                                                                                              tht~ ISSUE PEE shown above.


       II. PAR'!' ll- FEH(S) 'I RAC\ISM I'I'TAI.,                      01'   its equivalent, must be completed and t'etumed to the llnirecl States Patent and Traclentw·k Ott1ce
       (USPTO) with your ISSUE PEE and PUBLICA TfON PEE (if required). If you are charging the fec(s) to your deposit account, section "4h"
       ot' Part B   Uee(s) Transmittal should b0 completed and an cxtm copy of the lonn &hould be submitted. If an equivalent of Pari B is filed, a
       request to reapply a previously paid issue fee musl be clearly made, and delays in proce"ing may occur due to the difficulty in recognizing
       the paper as an cquivalcm of l'at't B.
       Ill. All communications regmding this application must give the application number. Please direct all communications prior to issuance to
       Mail Stop ISSUE FEE unless advised to the contrw·y.

       IMPORTANT REMJNHER: Utility putcn!s issuin)l on UPt>lim!ions filed on or                                                  unc,·
                                                                                                      Dec. 12, 1980 11111y I'Cquh·c lll\ymcnt of
       muintl•uancc fees. It is JIUicntcc' s rcspousibility lo cusun• timely payml•nt of muiutcmmcc fees wbt•n due.
                                                                                                 l'age I of 1
       PTOL 85           (R(~V,   08/0'i') Appwvcd for US(~ through 08/~~ l/:20 I0.




                                                                                                                                                                                         QUESTMS-00000574
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 72 of 641 PageID #: 340

                                                                                      !'ART II· FEE(S) TRAI\SMITTAI.
           Complete and send this form, together with                               applic>~blc     fec(s), to:    Mail M>1il Stop ISSUE FEE
                                                                                                                              Conunissitmt't' for Patents
                                                                                                                              1'.0. Box 1450
                                                                                                                              Alexandria, Virginia 22313-1450
                                                                                                                orfu (571)-273-28115




                                          7590                  OM9/2009
                                                                                                                                                             Ccl'tificatc of' Mailing or Transmission
            FOLEY & LARDNER LLP
                                                                                                                              ~ t~~~~ tWo~~;}i fkr~~\~ c t~~it~,:~~~~{;~~r:lt;l ~)~~ ~~~c if~~eU~~t ~li~~~~~ ~~~~~ r\i~t t~,;he
                                                                                                                                                             1
            P.O. BOX H0278                                                                                                    addressfd        t(.'J   the MaU St?t' !SS,lfl':     Fr.m    addrr;:ss above, or beu1g
            SAN DIEGO, CA 92138-0278                                                                                          trunsmltted to the           li~PTO      ()/'!) '2.13"2!:::85, on the date indicated below.




                                                                                                                                                                                                                                  (lhtc)


       I    1\P?LICi\'TIONNO.              I           FILll'•\ODATE
                                                                            I                     FIRST N 1\W::ED NVENTOR                                        1 ATTORNEY DOCKET '{0. 1               coNFIRMATION xn

                   11Jl0l,t66                           04JOfif2005                                       ~1gel   Chu-kc                                                   034827"J(.I02                            2707
       'ITI'Ltl   ()}·l~VENTION:          METHODS FOR DETEC'J'ING Yl'I'AMIN D Mt-'l'ABOLITES




               APP."..N TYPE                SMALL ENTITY                   [S~ UE   FEE DU,d        PUBLlCAT:ON FEE DUE               PRI:V, PAW ISSU.::!          ~,EE      TOTAL fEE(S) DUE                    DATEDU~~


             nonprovl:donal                                                      $1510                          $3(1(1                                  $0                          $1810                        1111912009




                                                                                                      2. 1-'nr· pnnting on the  fM.lt)Ilt ft'(HIL pagt), list

                                                                                                          lhe            of up to 3 re.gistered patent attorneys
                                                              (or Change of Con:espo11de nee                             alt('frlatlvcly,

           0    "1-'l.'.e Addres~" indv:;ation (or "Fee Address'' lndication form
           PTO/SB/47; Rev 03~02 or more recent) attached. tl'ie ot" a Custome1·
           Number is J'N1llired.
       3.ASSIGNEE :--fAME AND Rf.SlDENCE DATA TO BE PRINTED ON Tilli PATE:--fT (pdac Of type)
                                                                                                                                                         a:~signt)t>   is id~:tttifwd bduw, lhe dowment has be1~11 filed for

           (A) NAME OF ii_.SSJGNEE                                                                  (B) RESIDE:--fCE: (CITY and STATE OR COT:NTRY)



       Pletwe dwt:k tlw .;lppropriute u~~ignet'l.'Ulegory r.. 11 ~~akgol'kt-~ (will not bt~ prinlt'd on the patt'JHJ:           LJ Individual !,J Corporntion or ollu:r private grollp t:nHiy                       !~ Govemment

       411. The folluwiog 1h'(s) are ~ubmlttt>d:                                               '1-b. Payment uf h:'e(~): (Pit•ast' 11rst t'«.>n[)ply ~my {H'('Yiousl)' puid i~s1w Jf:(• shown abow)
           UrssueFt:e                                                                               U A chcd is endoscd
           U Pubtkatio.u Pee (No small <~ntity diso~oU11t pennitt~d)                                U Payment by credit r:tu·d. Form PT0~2038     is attadwd.
           i.J Ad vane•:- Order ..       #·of c~)pks --·"-··"·--                                    i:JThe Director is hereby ~nthorizcd to charge. the rcq"l.med fee(s), any deficiency. or cn·.ctit any
                                                                                                       uverpaymen!, to Depmn! Accounl Number                         (endlme an exlra copy of this form).
       :5, Chnnge in Entity Status (hom status indkated abvve)
           )j a.   Applkant claim;-; SMALf. ENTITY 'llalut.. 5!ee 37 CFR l.2i'.                     LJ b.l\pplkant h: no J,)ngerclaimin.g ~MI\l.L ENTITY r.latus. Sea..e Ti' C'Ht 1.27(g)(2).
       NOTE: The lsmc t·'ee and [>ublication f-''ec (if required) will not ~)e acccptt-J fn~m anyone olher th,m the applicant; a registered attorney or agent; or the                                   a~si1lnee   or other parly in
       lnterest as shown by the records of the United Sf.<ltes Patent :wd Tntdetnark OffJ('t'                                                      '

           A\.tthori:t.ed Signat\.lt'e                                                                                                       Date

           Typed or printed name __..                                                                                                       Registration No.

       ~{~~~p~ll;~.~~l!~~ c~~-\d~~~~i~Ni~ i/~~;~~~n~·(~yb~ ~1~ 'tJ:s~d. l2i~!~J~¥rcwk 1~ i~k["1Wi~r~~)~\~~;t:~~j~~ ~~~~~\~~~d ~~r:~ri~ ~~ ~il~~~!l~·()\~~~~~;rt~t~~) n~1l~di~ gbKa:t~rf~~~~~i~~~/i~~~~~J
                                                 1                           1                  0                              0                                                                    1


       ~h\1~~~~t:~~n~7o~~~f~;~~t.~~~~~~~d~cf~~1~h\~ C~rc~~:~1~~~%~ s~~l t~u[fie<~T~~~~~fo~%~~i(~~ed¥{f~~~~~~l~~S~P;t~~~1Kn~t~if.~1~cf~~;acl~ (!}i~~~tY1~t.J:~}b~7J:~~~ ~tgi~~~~e~~~~ ~:
       ~J:~!~3~~~l.:~~~;,J::·/:liizXit~t{~~J2313-145D. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: (\Jrmnbsidnt'r fur Patents, P.O. Box 1450,

       t"lnder the                                   Act of                                              to a o;oJlc<:tion of information uolefl:s                          u voJid OMH coni.J:Ql m1mber.



       PTOL-85 (Rtlv. 08/07) Approved for use thi'ough 08/3l/20JO.                                    OlVIJJ 0651-00.13            1: .S.   Pat~rll    nud Trademm·k 01Tk.e; U.S. DEPARTMENT OF COMNlTIRCE




                                                                                                                                                                                                        QUESTMS-00000575
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 73 of 641 PageID #: 340


                               Uf\ITED STATES PATENT MD TRADEMARK OFFICI:
                                                                                                                            UNITED STATES DEPARTMENT OF COM:MERCE
                                                                                                                            l11tih:d Sit.dtlb Pulcnt and 'fl·a~lcmal'l~ Oll1cc
                                                                                                                            Arldwr;r: COW:M1S$JON'HR FOR PATEr>.'TS
                                                                                                                                  }'(I H<.:>xi4.SO
                                                                                                                                  Alexn.~clria Vil'gin:~l   22.'LH450
                                                                                                                                  wwwuwpto,<~,ov




           AP:·'LlC!-\'l'ION NO.           HLIJ\GDA'IE                        HR::l'J' Nt-'IJV:f"-.lJ 1:'/Vt:NTOR          ATTORNEY DOCKET ~0.                     CONHRMAUON .:"-0.

                111101,166                  0410612005                                 :'-fige!Clarke                           OYI82'; 3602                                 2'/0'7

                                                                                                                                                     EXJ\....\fiNEl..t
                                   7J90             OB/1912809
                                                                                                                                             WAg DEN, JI L ALICE
           FOLEY & LARDNER LLP
           P.O. BOX 80278                                                                                                         ART UNC                                PAPTIR NUMBEH
           SAN DIEGO, CA 92138-0278                                                                                                    797
                                                                                                                          DA TR \'!AU FH 08/1912009




                                           Determination of Patent Term Adjustment under 35 lJ.S.C. 154 (b)
                                                                 (application filed on or after May 29, 2000)

       The Patent ·rerm Adjustment to date is 744 day(s). If th~ issue fee is pai.d on the date that is three months after the
       mailing date of this notice and the' patent issues on the Tuesday before the date that is 28 wceh (six and a half
       months) after the mailing date of this notice, the Patent Term Adjustment will be 744 day(s).

       If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
       determines Patent Term Adjustment is the filing date of the most recent CPA.

       Applicant will be able to obtain more detailed information by                                   acct~ssing   the Patent Application Information Retrieval
       (PAIR) WEB site (http://pair.uspto.gov).

       Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
       Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
       directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101                or
       (571 )-272-4200.




                                                                                      Page 3 of3
       l'TOL-85 (Rcv.ll8/())) Approved for usc through 118/J 11211'1 0.




                                                                                                                                                                   QUESTMS-00000576
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 74 of 641 PageID #: 340


         ,_,,,-----------------~~~~~-----~~~-~-------




                                                                                          Application No.                            Applicant(s)


                                       Notice of Allowabi/ity                          ~~~"""""""""""""""'"'"'"'"'"'"'"'"'"'
                                                                                        Examiner
                                                                                                                             .ACrtl~U,!:{!lKI'IE   El AL.... I

                                                                                          JILL WARDEN                                1797

                                •• The MAIUNG DATE of this communication appears on the cover sheet with the correspondence address··
       All claims being allowable, PROSEcUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application, If not included
       herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due COllrse. THIS
       NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
       of the Office or upon petition by the applicant. See 37 cFR 1.313 and MPEP 1308.

        1,   r8:J This communication is responsive to applicant's amendment filed 4!7/09 .
       2. r8:J     The allowed claim(s) is/are 1,4,5, 13.23.26.27,30,33 and 36-39.

       3.    D Acknowledgment is made of a claim for foreign priority under 35 U.S.c. § 119(a)-(d) or (f).
                       a)   0    All      b)   0   Some•   c)   0   None   ofthe:
                                 1. 0   certified copies of the priority documents have been received.
                                 2. 0   certified copies of the priority docllments have been received in Application No. _ _ .
                                 3. 0   Copies of the certified copies of the priority documents have been received in this nat1onal stage application from t~le
                                        International Bureau (PeT Rule 17.2(a)).
                   • Certified copies not received: _ _ ,

            Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the reqLdrements
            noted below. Failure to timely comply will result in ABANDONMENT of this application.
            THIS THREE·MONTH PERIOD IS NOT EXTENDABLE.

       4.    0     A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
                   INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

       5.    D cORREcTED DRAWINGS (as "replacement sheets") mllst be submitted.
                 (a)   0    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0,948) attached
                                 1)   D hereto or 2) D     to Paper No.IMail Date _ _ .
                 (b)   0    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                            Paper No./Mail Date _ _ ,
             Identifying indicia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
             each sheet. Replacement shoet(s) should be labeled as such in tho head or according to 37 CFR 1, 121(d).

       6.    0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
                   attached Examiner's comment regarding REQUIREMENT FOR HIE DEPOSIT OF BIOLOGICAL MATERIAL,




       Allachment(s)
       1. D Notice of References Cited (PT0-892)                                                   5.   0   Notice of Informal Patent Application
       2,    0    Notir-e of OrRf!person's Patent Orl'lwing Review (PT0-94B)                       6,   0   Interview Summary (PT0-413),
                                                                                                             Paper No./Mail Date _ _ ,
       3.1:i<;]lnformation Disclosure Statements (PTOISB/08),                                      7.   0   Examiner's Amendment/Comment
                Paper No./Mail Date 417109 & 5/1 J /09
       4. D Examiner's Comment Regarding Requirement for Deposit                                   8, l:i<;] Examiner's Statement of Reasons lor Allowance
               of Biological Material




        U.S. Patent and Tr1:1dtHt wk orllca
        PTOL<l7 (Rev. 08·06)                                                         Notice of Allowabilily                             Part of Pe1pcr No.IIVIail Date 20090811




                                                                                                                                                            QUESTMS-00000577
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 75 of 641 PageID #: 340



             Application/Control Number: 11/101,166                                              Page 2
             Art Unit: 1797

                                          REASONS FOR ALLOWANCE

                    The following is an examiner's statement of reasons for allowance: The prior art

             does not teach or fairly suggest a method of analyzing 25-hydroxyvitamin D3 using

             mass spectrometry which provides a precursor ion with a mass/charge ratio of 383.2; a

             method of analyzing 25-hydroxyvitamin D2 using mass spectrometry which provides a

             precursor ion with a mass/charge ratio of 395.3; or a method of analyzing 25-

             hydroxyvitamin 03 and 25-hydroxyvitarnin D2 using mass spectrometry which detects a

             fragment ion with a mass/charge ratio of 211.35, 179.1, 209.20 or 251.30. Singh (US

             2006/0094125) teaches the recited mass/charge ratios or 383.2 and 395.3; but they are

             for fragment ions, not precursor ions. There is no suggestion that one of ordinary skill in

             the art would seek to use these mass/charge ratios for the detected fragment ions.



                    Any comments considered necessary by applicant must be submitted no later
             than the payment of the issue fee and, to avoid processing delays, should preferably
             accompany the issue fee. Such submissions should be clearly labeled "Comments on
             Statement of Reasons for Allowance."


                    Any inquiry concerning this communication should be directed to JILL WARDEN
             at telephone number (571 )272-1267.



                    /Jill Warden/
                    Supervisory Patent Examiner, Art Unit 1797




                                                                                                  QUESTMS-00000578
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 76 of 641 PageID #: 3410

                                                                                                                                                                   PTOISB/08 (09-0G)
                                                                                                                                Approved for liSe !"rough 03;31/2007. OMS 0651-0031
                                                                                                          U.S. Patent and    ~mdoma1·k       Office: U.S. DEPARTMENT OF COMMERCE
                L1 nd~Jr the Papc~tworJ.:; Reduction Act of 1995, no porsons .oro required to respond to~'~ collection of information unlosH it contains a val1d
                OMS contml n
                                 Substitute for forr"l '1449/PTO                                                                      Completo If Known
                            INFORMATION DISCLOSURE
                            STATEMENT BY APPLICANT




                Sheot




                                                                                            f'il',ng Date of
                                                                                                                        ,\lame of Patentee or Appl1cant of
                                                                                                                                                              --·---- r- 1
                                                                                                                                                                               Pagos, Columns, L1nes,
                                                                                                                                                                                  W~ere Relevant
                                                                                           Cited Document
                                                                                                                                 Cltod OOCllment           I                    Passages or Relevant
                                                                                               MM-00-YYYY
                                                                                                                                ""''~--"··~---···- '". ,.....".........-.. . ._ ____ .. ___ f.\.9Yre_s__~f2R~..§~ __ -~--




                                                                                                                                                                                                                  T'




                                                                                 NON PATENT LITERATURE DOCUMENTS
                                         lncludo namo of tho author (in CAI0 1TAL LETTERS), tltlo of the article (when appropriate), title of the
                Examiner
                Initials'
                            Cite
                            No, 1
                                    I        item (book, magazine, journal, serial, symposium, catalog, etc,) date, paqe(s), volumo-issuo                                                                          r"
                                                             numbcr(s), publisher, city and/or country whore publishfld.
                            AG          International Search Report for PCT Patent Application No. PCT/US2008/084/09
                   /,JW/
                                                      ·---·-"
                                                                ,   ____
                                                                           ,   .... -.   ~--   .. ·-·""        --~---
                                                                                                                                                                             ,._.,,.,,,..~_. .,,,,1,, ..-




      rJLMFt,606897. 1




                                                                                                                                                                                                  QUESTMS-00000579
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 77 of 641 PageID #: 3411

                                                                                                                                          r>ro;ss;os
                                                                                                    Approved fo· use through 83131/2007 OMB
                                                                                    C.S. Patent   ami
                                                                                                 Trademark Office: U.S, llEPARTMENT OF GOMMEHCE
                Under the Paperwork Reduction Act ()f 1996, no persons are requlre(i to ruspond (~)a <..'<lllecl1on of informatio1l.TT!ess It contains a valid
                OM       rolnum •,
                                  Sub•tilute for f<Jrm 1449/PTO
                               INFORMATION DISCLOSURE
                               STATEMENT BY APPLICANT




                                          Include name of tho author (in CAPITAL LETTE"S ), title of the article (when appropriate), title of tho
               Exil11,ne·      Cite
               !n;tl<'~l::o*   Nu. 1          item (book, magazine, journal, serial, symposium, catalog, etc,) date, pago(s), volume-issue
                                                              number(s), publisher, city and/or country where published.
                                       i Bartolucci, fJt a/.. Liquid chromutO<J'llphy tandem mass spectrometric quantitation of sulfametttazino
                                       1 and its mel<tbolitos: direct eJnalysis of swine urine by triple quadrupolo anll by Ion trap mass
                                       i spectrometry,    Ra!Jid Cnmmun. Mass Specrrom, 14:901·73, 2000.

                                  · f·I susfiii. ;;, GlossarytorMasssiiu(ifriirlioi'Y.Mass si,tictr<lrnai;y-;-Ti(65f52e:s34,2oo2.
                                   _J   c;c;raweileTal, Statile rsotope:iatloled\Tiamin o, met"b-oliles oi'nd ch<1mica1
                                        in mass spectromotric studies. Steroids, 55:418 ..132, 1990.




      DcMR 58730'1




                                                                                                                                                 QUESTMS-00000580
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 78 of 641 PageID #: 3412


                                                                                                   Approved fo• use throogh 03131/20C'I
                                                                                 U-S- Patent and Trad.,mark Office: u_s_ D:::PARTMENT         or COMMFRCE
           Undor tl1e Pap~/'Work R~ductioli A~~t of ·1995, no person& Are re:jUired to rP-'Spond to a colldcti:;n of informat:<m Lnless it contains a valid
           OMB " nt" l nu t1t>   u,
                           Sub::Jtitut*' fltr form 1449/PTO
                       INf'ORMATION DISCLOSURE
                       STATEMENT BY APPLICANT


           _____ j~§fl_§§ ma!JX,_~~,~e~~ '!,S nos_gf!§<!aQ _____ _
           Slio<:lt    2                      of     2

                                                              NON PATENT LITERATURE DOCUMENTS
                                  Include name of the author (in CAPITAL LETTERS), title oftho mtcle (when appropriate), title of the
                                      item (book, magazine, journal, serial, sympostum, catalog, otc_) date, page(s), volume·issuo                            r"
                                                      numbor(s), publisher, city and/or country whore published,
                                 GLIO <lt al,, Steroid profrlos usin}J liquid chromatography· randem mass speclromotry with atmospheric
                                 preHsure photoionization sourco, Arch Pathol Lab Med,, 128: 469"4"75, 2004,




                                                                    fhoCancet3C12: 1389·140o, 2oo3_


                                                   Norton,"f'il:o:-PiJrtnor; t5Zriri<J Morris LLP        September
                                                                                                        4, 2ob-8( or)ginal]y"citilci in                an
                               Information Dlsci<Jsurll Statement on October 15, ?008 for U,S, Patent Application No, 1O!UTi, 12 "I )




                                                                                                                                                   QUESTMS-00000581
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 79 of 641 PageID #: 341




          Vitamin D supplementation, 25-hydroxyvitamin D concentrations,
          and safety 1•2

                                                                                                     Sec corres)JOIIding editm ial on puge 1!25,

          ABSTRACT              For adulr:s, the 5-p,g (200 lUi vitamin D                      our ance!-ltor\-;    wHt~ l~xposed        to the .':>Utl :.tltnost daily. Tn cnmrust,
          re(.'OHH!lt~flded  dietary allowanct! may prevent o<;tcorrwlucil~ in                we modern human.j usually cover all cx.:cpt about 5% of our skin
          the   abscm:{~   ol' sunlight, but mort;! i .. ; llt'Ci.kd to help pwv\'!!t         surface and lt is rare tor u.s to spend time in unshielded sunlight
          o~teopmosis      and secondary hyperparathyroidism, Other benefits                  Our evDlution has effectively designed us to live in the presence
          of VItamin   D supplementation me implh.:ar.cd cpldcrniolvgkally:                   of far mor~~ vilarnln D (culciftwolJ than what lnOI)t of 1.1~ get now.
         preventio11 of some cancers, osteoarthritis progression, rncltiple                   yef there i.-:. no conscn"lus ~bout whut vitamin D lntake:s are opti"
         s<:lcroi-Jis, and hypt~rtcnsion. TtJlal-·body sun liXpo.IJure cusily                 mnl c!t .~af~.
         provides the cquivalenf of 250 p.g (10000 lUi viwmin Did,                               Unlike <myrhing else used in th~ fortification ot' foods. the
         suggesting th~lt thts is a phy!!iioloe:tc ilrnit. Sailors 1n US                      pmpo,OI,t' uf vitmnin Dis to ..:oner.:t for what is an envirotmwntul
         ::;ubmarinc;; are tkprh.·ed of rnvirorllnt~ntaJly acquired vitamin D                 defkit (J;;~s ultraviolet exposure) and not to correct for lnck due
         equivalent to 20--50 p,g (800-2000 !U)/d, The nsvembled dma                          to da::..;;icnl nutritional rcotsom. With u few exc1..~ptiun~ revi~..:wcd
         from many vitamin D supplementation stud it:~ reveal a curve tm                      by Takct1chi ct al (2), there              \S   little or no vitamin [) in the kind
         vitamin D dose ver:;uN ~erum 25-hydrox.yvitamin 0 [25(0H)Dj                           of fnods th~~t human:.; normally cut. Th~~rcforc,, cont:llls\On$ about
         response that is surprisingly flat up to 250 p.g (10000 IL!                           the l.'tflcacy amJ safety of vi tarn in D must be in the ~;ont~~xt of the
         vitamin D/d. To ensure that •wrum 25(0H)D conc~~nt1ation~-:                          wlc of cnvlronm~!nlal factm.s.
         exceed 100 mnoi/L, a total virum in D supply of 100 11g (·1000 IU)/d                     Before l 997, the rccorntrwnded dietcuy allowance of v;tamin D
         is required. Except in those with conditions cml3ing                                 (RDA; 3; For infant" and children"'"' I 0 p.g (400 1U ), In cs>cnce,
         hypersensitivity. there is no cvidcnc(~ of adverse effects with                      the scientific basis for this dose wa~ that it approximated what
         semm 25(0H)D concentrations< [tiO nmol/L, which requ1rc a                            wall in a te~J.'>poon (5 mL) of cod·"llwr oil und had long h::en ..:;oa.
         to!al vitamin D supply of 250 i"g (10000 lll)/d to attain,                           sidered safe and cffecriv-e in prcvcntme rickets (4) The busis for
         PuhlishcJ ca.scs of vitamin D toxicity with hyper<..:akcm1a, for                     adtdt vitamin D n:cmmnemh1tions hus been even more arbitrary.
         whkh the 25(0H)D ~,:on<:enwulou and vitamin D do:-:e arc                             Thirty-six yet1rs ago, an expert committee on vimrnin D <:ould
         known, all involve intake of :?.1000 p.g (10000 llJ)/cL Because                      provide only anecdotal support for what it rdermd to as "the
         vitamin Dis potcnttally to,ic, intake of >25 p.g (1()00 IU)id has                    hypnthc~is of a ~mall rcqUtrerm:nt'' for vitamin D ln ndult~ and it
         b~cn avoided (;v:,:n rhough the welgl:.t o~· evide11re shows that the                recommended onc . flalf the infant do'!>e 1 just to en.surr: that aduJL;
         currt.:ntly a<;~,·t.~ptt;d, no oln~~rvod adv<;.·rst.• {!ffc~,:t limn 1.)f 50 ~L.g    obr,ain some ~'rorn the diet (5). In Englund, an adulr requirement
         (2000 lU)Id is too low by at least 5-foiJ.                     lim J Cli11 J.har     of only 2.5 1-1g (100 Il.J)/d was substantiated on the basis of 7
          t 99lJ:69:h42-56.                                                                   (ldUlt WDmcn with f>CV<.-:re nutntionul osteomalacia whose bones
                                                                                              showed a re':lponst> when given this amount (6). The-. aJult RDA of
         KEY WORDS           Cakll'c~rol; r.:alr.:idiol: ~.:huk,cal~.:ir~~~ol: ~:ak:1triol;   5 ~Lg (200 fUlld wu,..; described <:t~ a ''gt•tJcwus allowan~.:e'' in the
         vilamin D; 25·hydroxyvitamin (); 1,25 . dihydroxyvitamin D;                          1989 ver.~iun uf American rec;oJm:-tcndcd intakes (3) ...~~tJUI why
         toxi1:ity: :nlfcty: nutl'Jtion; environment; \lltraviolet llgllt;                    waf; this •·g;cm:rou~" nnd in rch1tion to wluH? It is r~markablc that
         hYTwrparuthyroidism; ostcoporosi:>; L>stcomalacia; daily reference                   de spit:: lh('· wid,:sprt:ud intake of 5 f.Lil (200 tlJ) vitumin ()IJ, there
         intukc; 25(01l)D; L25(011),1D; no observed adverse effect level;                        still no publi~ht,~d datu ..;!towing thut this dose has any dfc~1t on
         NOAEL: LOAEL; lowest observed adverse effect level                                   Lht' serum 2S(UH)D concentration in adults,


         IN't'ROllUCTION                                                                          I rrom ltH: D.::pntliTI·~nt nf Lnbr,..HtlOf)' Ml'dk!tlt' lltld Padll)hil.llu~y., ( lnivr~\··
                                                                                              ~ity  of Toror\t), and Pl1tt,ology and tab1m.tc.ny M(~dicinc. MoutH Sin<\i H~1s·
            Many argumetlt~ favoring higher intake:; of <~atdutn und otht•r                   pilal, 'loronto
         nnt:'lcnt~ have been h,l'ltd 011 evidence about tht: diets of pn:his·
                                                                                                ;1Addn.. ~s r,~print rcquesr~t 10 R VJcd1, Patwlot;y and LBhoratory Mcdil:im•.
         todc hu!11an~ ( l). Likewuw, ttw circulating ?5·hydmxyvimmin D                       ~1uunt Smoli Jlt>iipJtul, 600 l.JJdv~n>ily .1\vt:Till~, '!'c·rt•nto. Ontarh.J M!K.i IX~
         [25(0H)D; calddiolJ concentrations of early human.-; were                            Cunada, f,··mai:: r·viNhiJVmt.~inni.tm,(;tL
         .-;urcly far highcf' than whar 1S now re,~:~,ardcd as normal. Humans                   Hcc-;-jv,'ld h1ly IS, !908.
         c\olvcd a.s naked -~pe-; in tropical Af'rica. The full body "urface of                 llccer:tec: fnr pub112atJ0'1 (kJotwr :!.0, : if9~




                                                                                                                                                                                 QUESTMS-00000582
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 80 of 641 PageID #: 3414


                                                             25·HYDROXYVITAM!N D CONCENTRATIONS AND SAFETY                                                                       84J

               Th~ objt:.divt~       way to   a!:l.'l\.\SS   vitarnin D nutritional .statlJ:-i is    cie.•ncy sut"Ve)' of >30 lalxH·atorlcs ha& been available through the
           through the cir..:ulat1ng 25(0H)D concentraliun (7, 8). Com.:erJ<·                        North West Tfuunc.s, EKternal Quality Assurance Survey (Charing
           tratiom- <20"--?.5 nmoi/L indL.:Mt.' severe vitan1in D tt~,~fkJ~)I1CY (9,                 Cn)s.-; Hospi~al, Londun), In this ongnln.~ quarte:rly survey, the one
            !0), Which will lead to rkkct~ and histologically evident usteo                          method mosr commonly used, the INCSTAR/Dia-Sorin radlolm ..
           mahli.,ia lll), Concentration:.; between 25 and 40 nmoi/L rcll~ct                         JlHIIKHtssay (Stillwat,:r, MN). cxhibitB a mean bctwocn-·labor,ttmy
           marginal v1tarnin D ddkicm:y (r.;l. 10, l2), e1 sJtuntiun that i-;                        CV of 20<W%. The curr~nt betwcen·,.labon:tory CV remains
           common ln counlri:..:s nmth <.,f till' United Statl'~, wllcrc 40 n1nul/L                  c<.;:,cntially the !'>amc when allmcthodg aJ"e combined (personal flle
           is a typical Vvintcr uv~rage in adults (13). Mmg1nal coneent:·u-                          of '>urvcy reports). 'Il1e variability bt•lwccu laboratorie11 today
           tinnll o~· 25(0H)D ll.T'(: U8SOCH\lt~d with mildly ch.:v,,lcd paruthy                     only 1t1arginally better th:1n that repul't.cd in J 9R4 t()J" the varlous
           ro1d hmmone (PTH) und dirni11hhed 1,25-dJhydro,xyvltarnln D                               methods combined (22). For the purposes ufthis review, it rnmt be
           [ 1.25(0H).)D; cuk;itTiol~ (;oncentrutions (2, 9, lO, 14),                                assumed that dlffl':',renccs in 2,1(0H)D ~:onccntnl1km between
               Accordi~g to Parfitt ct aJ (7)., "vitamin D deficiency implies                        grm1p means in different publications reflect tme differencc'i. This
           the cxistenc:e of an anatomic, physiologi<:al. or bio(;hcmical                           IIS0Urnption cannot be avoided. Any attempt to select preferentlaJ
           abnormality that can be corrc<.:tt~d by the administration of vita~                       2J(OH)D methods for data inclusion would result in the omission
           min D in nonpharmacological doses" The regres.sion of PTH                                of most of the iufofi'J'lation in tl1~~ litcratureL Fmtht:rrnore. the pro~
           vct~us 25(01-l)D ron(tcntrations in rhc elderly shows that P TTl                          tic1ency duta availubb :;how that sekction uf any one mctboU
           concentrations become minimal wh:.!n 25(0H)D concentrations                              wuuld n~~>ult in only u margiw1l itnprownu.mt ill tlli.l CV of ~.;om­
           exc~ed l 00 ntnol/L ( 12. 15:). Therefore, concentration:-: of                           purisuns b(!.twcen laboratories.
           25(0H)D below this :nay l'encct deficiency in the, elderly,                                  Excluded from this review art; Juta un (.'tlildrcn, studies i11
               A repnrt hy 1\.darus and Lcf': ( 16) ha:-: b{)(:orne cited as a da!o;sic             which dose was not specified, and ~tudics in which the durat1on
           :.~xarnple of vitamin intoxic:ation by individual1>! tak1ng nutritiOnal                  of the vitamin D dose was <4 wk (0.93 mu), 25(0H)D value;
           supplements, They describe 4 Hnbjects, I of whom ~::laiJm~d a vjt ..                     pn:sentcd here £.JJ"C e1th~r publi'ihcd numerical VLIIue.~ or they
           am in D Intake of 30 1-4g (120(\ HJ);d, who presented with hyper·                        wt~l't' redigitizcd from gmphical data. All 25(0H)J) valtw~ an;
           c:;~lcmda that moderated after vitamin D intake was ~topped. T~1e                        presented as nmol/L ( 1 mnol!L ~"!!' l ng/rnL                 2.:5). Arnollnts of
          paper was accompanied by an editorial by Marriott ( 17) of the.                           vitamin D arc. given in )J.g, C(.tch b~)inge.quivalent to40 ru or2Ji nmol
          NlH, whi<:h rt~rmplwsb:ed conctwn about vitnmin D intoxication.                           vitarnln D3. No uuernpt was made to distin~uish betwe\!n vttarnin
          Altlli.Hlgh moderate. vitamill D supplementation may help stave                           D.z and DJ bccr~usc there was not alwnyii a distinction in the !it'"
          off usteop<.lW)iS w11en it i.s combined with <:alcium ( lS, 19), VliH··                   erature. Hmvevt•r, vltarnln           j,:; te,..,s e-ffective at rai.~1ng Herum
          riott recommended care in initiating the 'lpproach (17)                                   25(0H)D concentrations than vitamin D:1 (13).
              The isMJe.) surrounding vitatnitl D intake for nduhs have
          become confu.<>mg for both pnticnis and physicians. ror cx~mple,
          a 30 f'g (1200-ftJ)/d intake 111 the                  by Adams and l ec was               THE EVIDENCE: EFFECTS OF VITAMIN D SOURCF$
          a possible cau:,e of vitamin [)                         in on1·: subject (16)             ON SERUM 2510H)D
          although t.:::.scntinlly tht~ saml..) inl~1kr.~ ha:o> been rwpotlt~d i11 2 sh1d~
          ics to occ.:ur in some path:nts with dbtinct vitamin D deficiency                         Ultraviolet light
          I!!, 20), How can JO ~,g (12011 ltj vitamin D he insufficiellt for                            Serum 25(0H)D COI1<.::entratiOI1!oi of people• living or working in
          some- and yet b~ Implicated as mildly toxic for others? I will                            ~un·rich environments are surnmanz~d in Table 1. The highe'>t
          show that thr: confusion Gall lw                             by t:nv!rOI1tncnt            individmll .-.;cru1n 25(0F{)D conct.~ntn1tion obta111cd from 'itln-
          b~causc ;o~unshinc         alone can brir1g                      concentJatwn~     to     :o,hine vvas 225 nmol/L (23), in a farmer in Pu~rto H.ico-~-there. is
          210 nmol!L ln normal pcopk and vitamin D intakes or 30 p..g                               no rt~ason to think lhat he w:tt:,: \<I king a vitamin D supplement. In
          ( 1200 1U)Jd contribute unly u ncgligiblr: fmction ot' thh.                               a teport !-lhmving n."'$ult.~ fw· 391 ,~ubjects thnt excluded !nd1vidu-
             A n:ccnt re,vicw by Hathcock (21) about the cHicai:y nnd                               ~11.:, tnkint:: calcium or vitamin D suppleme-nts, Dnwsim-Hughe,s ct
          ~Hf!Jty of vitamins and mineral~ did nm addrc!-s vit~unin U. Tht:                         al (14) l'epurtcd 3 subjects witt! serum 25(0H)D conc:L'ntrations
          newly rcvi~ed daily reference intake (DRf) for vitamin Dis 3·fold                         >200 nmoi/L From the data of Chapuy ct al (26), as well as
         hieher rtwn th{; pn~vimJ"' RlJA for people >70 y of age (19)., but                         thm;c of Dtlwson Hughes et al (12) 1 the upper limit:.. (+2 SDs,
         for mmt lldults the DR! ha.~ remained unchange.d from the 1960s                            ~P.Jth percentile) were, respcctlv~ly, 150 and 211 nmol/L in
         RDA of 1 p,g (200 JU)/d The purpose of the present mview i> to                             <uhjocts taking only 211 fcg (800 lUI vitamin D/d, Such eoncen-
         u.ssernble and interpret the substantial data now available about
         how vitamin D supply affects s~~ttun 25(0H)D concentr"cttiw:l.-:
                                                                                                    TAllLEJ
         1md to rrlatl' the3c t(l issue!; of efficacy and !~afety of vitamin D.


         C()mmcnhU]' on Methods                                                                     Reference, ycnr, and subJects             LO(.:atiDJ'I      25(l!II)D
                 More than for any other nnalyte in th~: endocrine rest repertoire,                                                                              nmdll.
          ·~ir,:ulatwg 25(0l·{)D couc~mmlion,~ Viiry by                         (latitude),         lluddo,.::k et al         1982            Pueno Rh:o
         ctdture, ~md kgblation (food lbrtification laVvs),                         issues             HospiiHl J)\~lSIHlJWd ~n ~ ::!6)
         ',ll':l(.l ari.se wll~tl l't:sults fi'Oill diffcn.ml studic~ <ll'l.J compartJd                l'armer .l (n ;;.? 1~)
         becaust: assays ot '25(0H)IJ vary, In tJ·1e lil.lrvt:y                   in 198-d          Hadc:<HJ and                 114), 197!   StLouis
         by .hJngt.:n et al (22) of 19 lnboratodcs, tfw Ull~~lll              fut· pl\t'lOHI          L!fegut1rds (n                                               163
         25i0H)D wa.". 35%. muc.:h of which wa~ attribut~1blc to the purifi~                        Be1wr ~~t 11! (25), J%0
         cati:.Jn   fJJO(.:~dures   u.st:d. Ov0r lh!.! past 6 y, an intcrmttiunal       profi~        r<i..t.~~~.L!.•~r~::. . ~~~..~ ~~L _                         l4H




                                                                                                                                                                          QUESTMS-00000583
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 81 of 641 PageID #: 341


          844                                                                                                                   VlCTil

           tratio:1s are               con~i.\te:"Jt               with "lllbgroups of individuals exposed                      tl)       25(0H\D ill st1bjects with initial 25i0H)D concentration,;
          r~latively             mew            ~lln':lhim~.                                                                              <2~ nmol/L WIIS doubl0 th~ ina(.;aSI! scc~l in subjccu; wJth 1nJtHtl
                 'J'he effects oi' .trtificial ultraviolet                                                 treatment se<.;sinns on        concentrations> 50 nmol/L Snell ct. nl (27) slww~~d thai in s~1b~
          75(0H)D \'OTH':I'ntnuion.~ an~ smnrrllmznll in Tahlt; 2. 'J'h1: hit;ln:st                                                       jetts with initial 2:'1(0fl )D ~..·onccntnJtio:t~ < l 0 nrnul/L. ultn1vio~
          inclividtu:d 25(0l-I)D concentration att.Jinl~d waq 274 1'1lnl1IIL (38;..                                                       let treatments increased ?5(0H)D by 30 mnoi/L, bm in thost~
          Til(' rmli11 problt~r:1 in interpl'eting the data wa~ ttHH the e,".':act dose                                                   with i11itial 2.'i(Oll)D concentrations approaching 50 ~m,ol/L, the
          of ultraviolet l1ght wa!l ambiguous bt:(:atlSC there is variability in                                                          increm.c was m:giigible.
          the sutfm:e area of skit1 exposed and in the                 and duration                                                          At least 4 studies wppon the concept that one full~boJy expo·
          of (:xpo.sure. Hud tJ1e ultraviolet treat1m~m             continued, one                                                        sure to sunlight can be equivalent to an orul vitamin D intake of
          would expect that for r11o~c given full~body expomfc, ')trum                                                                    250 11g (10000 HI). Sr.amp (19) compared oral vitmrritr D to the
          25(0H)D concentrations would plateau !:\t mean values compara ..                                                                effects of ultraviolet light treatment ;.;e"sions and found that the
          blc with thw;.() of tht\ farmer:, ~md lif¢~guards shown in Table L                                                              rise in 25(0H)D was the samt~ in ~ubjccrs m.mwd with ultravin·
             Two .studit~s showed tlwt in rcspon~e w a giv~m set of nltravi-                                                              let light as m those given 250 JL8 (10000 ll!) vitamin D/d, ln a
          olct light trentme:lt .~c.s~ions, the abulut"" ri~e in s~~rum 25(0H)D                                                                  of institutiou,\IIZ·~d chkrly, Davie (~t ttl 128) cxpo~cd 600 cm 2,
          concentration was invcJsely related to the basal 25(0fi)D con"                                                                         of skin surface, lo ultraviolet light treatrnenl.'i over a 2-·3"mo
          t:entn.ttion. ln the ,study by Mm.~,oer d al (34), tht: iocrt;~uH.: in                                                          p~riod nnd l!I..Hnp~ut:d tlu.~ re:wlting 25t0H)D txmct:lltt<.\lion.-:. with



          TABLE 2
                                                                   tr(:'litl'fl('tlt   sr::s5irm~>   on   .~erurn                                         COIH::t;<nliutiom 1




                                                                                  ~!:ge                     Lo(,atlun                   'rrcatment                                                                                      After
                                                                                                                                                                                                                                                  0
                                                                                                                                                                               mo                                  nmo!R.-
                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                  ~
          Snell eta! (2'/), l9n
            S1ck, old (11 :::-: 12)                                                     81                 Soulhitmptoll, UK            Bt\~k     only                         :u                                                        2.4      [
                                                                                                                                                                                                                                                  1l.
          Davit'    Cl ~~~   (:!.8), I9S2
             Epileptic (n "'· 8)                                                                           Canbidge. OK                ~%     ot' skin                     2.:13                                                         :1o     i
             Control (n ::=- 3)                                                         )I                                                                                                             IS                                35       ~
                                                                                                                                                                                                                                                  :;g
          D~ivies  and M(IW~~I' (29), !097
                                                                                                                                                                                                                                                .ru
             H:Jih: d1seas,:d (n"" 16)                                                 l\(i                Mandli')Sl.N, lJK              ~ )<(    I ~)                    0.17                        36                                4~
                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                a,.
         Chel eta! (J0). 1998
                                                                                                                                                                                                                                                ""g
           Psyc:hogr:riatric (r1 "::: 14)                                              B5                  Netherlands                  1000 crn 1                                                     18                                65
                                                                                                                                                                                                                                                .,
         R~.:Jd
              d al (31). 1980                                                                                                                                                                                                                   ",,2
                                                                                                                                                                                                                                                 [.J"



            Eld"rly (n ~ IJ)                                                           8(1                 New Zeah1nd                Fw~t:   + lHmc~                          05                      63                                79

         Fulk::!1lmd1 (32), l ()93                                                                                                                                                                                                              "·"',,"'
            He~1l~hy         males          (!I ..,..    24)                     21-37                     flnwkfun, Ge1·many                 CV                               0,5                     48                                83      g
         M<lL~lwkn   et ~~1 (:rl), 199C                        1

            MediL·<JI [o.ttH.lenls (I' 6r                                          NG                      Snuth Carolina                1 )<   uv                        (I    03                    56

         M awer      ~!t   ,11 (34 ). I 9HrJ
            WUt )Murhl~i,~ (11.,.., ~)                                           J,(J-~7                   Hf1mbW't(, Ckmwny                  \IV                          0,7                        '.iO                              113

         Stamp e! al (15), 197'/
            Vwrluus (tr          ,.~   71                                      Variou.i                    l,omlon                            uv                           ()'!                       20                                I 18

         Dent ~:l ul (.16), 1971
            Immigrant            (n           t.r                                      14                 Lo1ubn                           uv                              ()j                                                          114


                           (ll                                                         16                 N~:~w   York                  IOxUV                              0,5                        5J                                1),4
            S'om' hnning (n                     ~        11)                           :16                                                                                                            65                                t::9

         Mnwt"r et <d (:1<1),               llJ~~
          CuutnJ! (n-,::.5)                                                     20···57                   Hamburg. Germany                uv                               (1.7                       5.1                               138

         Kr11lW1·:. e.' <II (JB), !998
           Hypcrlt~n:'iiv~ Ul -~ 9)
            .....                                   ..
                                                                                20...()6                  Gerrnauy                       t~!wk                             1.4                        5K                                151
                                                                                                                                                                          -·   ·~----·----                   ·-···"-··········~~--···     ··-
             1
                 Rc~ult:-;   nrc ra11ked according to t:\e hif?lies! 2.5101·{)0 nn.:cntrlltion attained und rcfle('l full·bndy                                          ex;m~·urc unle.~8    indicated ot 11erwise. NG, not ,given.




                                                                                                                                                                                                                                   QUESTMS-00000584
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 82 of 641 PageID #: 341


                                                          25 ..JIYDROXYVlTAMJN D CONCENTRATIONS AND SAPETY                                                                              R45

          t110~e achieved with oral vitamin D doses. They calculated a pro-                            ~chievcd. Unlike a t:onveiltlonal drug, 25(01-t)D j.., a metabolite.
          Jection of vitamin Din the skin equivalent to 0.045 nmol·d 1·ern                             whose con<:t~ntration can be altered through balan-..'e between it'>
                          :-.kin. Tl1is is equivalent to I0.9 f.l.B ('13) IU) vitamin D/d fm           prodnction and clearance so that an cquilihdum can he achieved
                   Of ~kin .~urfilC!~, L\n ;dmmt il.kntic:al ptn!OCOI
                                                                    ww_., f"ollow~ld                   carl 1M 1hnn wo~1ld        tw ("Xp~cted   from the half-li t'1~. To permit   sornc
           recently by Chcl et al (30). confirming the rc1atwe e.H'ccls of                             .sort of comparison between the various .studies in the literature,
           light and :suppkmwnwtion on 25(0H)D couccntration (2S). If                                  it was n<;~ccs:wry to cornptornisc on d;t~sical phannacology The
           tht~se results tor the elderly are extrapolated to total body surface                       data ic Figure l 'ho;; that serum 25(0H)D is essentially at the
           Mr<l, it· wnrk.s out to :H 8       (87()0 10) V!lamin Did thHt can be                       plate;m concentration by i mo (18j {)LJ), Thercfon~, the result~ fo1
           acyuircd by tile t:lderly..           recently, Holick (•10) presented                      25(0H)D of studies in ·which the "itarnin D supplementation was
           data that cornpat·(:d blood vitamin D <.·oncentration;; in subjeCts                         contirme·d fol' a minimum of 4 wk (0.93 mo) are ~umnwrized in
           tnking vitam1n D orally with those. given llltraviolct hght expo.-                          Table 4. The eventual platcat1 of 25(0H)D conc.cntratlon 1nay be
          sure, The ullruviolct treatment product~d blood vitamin D                                    i':~lightly undere.stimat1~d    lr.   SOIJW   cas('.S
          concentrations comp<uable Vldth an intake of ::L50--·625 p,g
          ( 10000-25 000 llJ) vitamin Diu orally.                                                      25(0H)D with pharmacologic doseo ol' vitamin D and in
              f 'Jtraviolct t:t:.po<;ure beyond the minimal erythemal do~c does                        casE:.;.s of vitamin [) toxidty
          not in(;rcnse vitamin D ptoduction t\uHwr. The ultraviolet--                                     Rcpnrt:- In which plwrnwcologic doses of vitamin D W{~J~
          induced production uf vitamin 0 precursors is count~rbalanced                                given for a prolonged time anJ in which the resulting serum
          by d(~gmdation of vitamin D ~md it:.; precursors. Th~ ('mu:~~ntra~                           25(0H)D con~:t!nlratiDB.') Wl;;!l'~ provided arc s.umnHlri:t:t:d in
          tion of previtamin Din the skin reaches an equilibrium in \vhitc                             Tablt• 5. Eventually, L1S 25(01-1)0 conc·entrations rise., the classic.'
          skin within 20 min of ultraviol(~t exposure (41). Although it cun                            situ2tion of hypercalcemia bo<;mt\es '-Wkknt. Hypcrcnk'cmla due
          t:tkc 3·~-6 times longer for pigmented skin to reach the cquilihrn                           to vitamin D intoxJcution per se is always accompanied by serum
          dum ~:onccntration of dermal prcvitnmin D, Bkin pigrnt:ntatiml                               25(0H)D oorwcntnrrions >220 nmoi/L (70, 75, 77).
          dorl~ not affect the amount of vitamin D that can be obtained                                    Pettlfor et al (7H') measured the free 1,25(01{):D concentration
          through sunshir1e e:xpmurc (42). However, aging docs lower the                               in 11 pcopJc intoxicated by the etToneous consumption of a vita,.
          amot:.nt of 7~dchydrochol1!.Skrol Hl the :;kin and lowers sub"!tan~                         min D <:onccntnue thut th~;y had us.::d u~ cooking oil. The serum
          tially the cupa<.:ity for vitmnin D ptoduction (43, 44)_                                    25(0H)D concentrations ;n thc.se patients covered the range
                                                                                                      (30(~,JOOO nrnol/L) that wah n::qnired in the ~l.udy of Heaney et al
          Effect of <tcutc onset of ultraviolet light dcJ!riVf!!ion                                   (79) to show a CJ.llcim-:1-ahsorptivc rcsponsl~ to serum 25(0f-I)D
            Most of what is kllOWn 1:1bout ultn1Violet light dcpdvnt1on is                            itself. Th0 mcun serum fttJc I,25(0IlhD fnu:tinn in tho Btudy
         stmlmmizt.~d   in Table 3. The most re(.:t.:nt data arc fL:.~r an Ameri-                     group of Petti for ct al wa"J double the menn for normai individu-
         can suhrr:adrw crew {46), which show a percentage decline in                                 aL<:, ilnplic<lting free 1.25(011) 2D as a contrihutnr tn toxicity when
         25(0f-I)D COI'lC~ntration comparable with that of <t Briti.'lh crew                          25(0HjD concentrations match thosl' used by Heaney ct aL Not
         rcportl:d 20 y earlier ('t5), The 30-nmol/L declifw ovc1 mo WDS                              all of the subjet;t.s in PettifM d al's study hud elevated frci~~
         despite "a standard US Navy c.ltet whir:h included milk anJ                                  J ,25(0H)t.D, yet all subjc:C"ts. wc1e hnJcrc·ah::cmic; therefor(;. the

         tm:akfasr <.:crc.:als fortified witb vitHrnin D'' (4(1). The initial nwa11                   most ltkcly 1.1gm1t c1m.~ing VJtamin D toxicity was a ':or:1binution
         25'(0ff)D concentration was hi8h~r in the Americans than in the                              of inaprropriale activity of both 25(0fltD and 1,25(0H) 2D.
         Briti;;h, con)listcnt \Vith higher vitamin D suppl1e~ from dit:t nnd                            The data of Tabl~~ 5 WCJ0 incorporated into :Figun· 2 to show
         sun expo~ure in Arnerkans.                                                                   the relation between vitamin [) mtake and the serum 25(0H)D
                                                                                                      t.onctmWLtions a~.;l1iev~d. Not ull of tlw high·-dosc vitumin D
         Effect or d~1lly vitamin D supplementation                                                   intake data involve vitamin 0 intoxication, There is one cuse of
             St\.idh~t-   reponing a spcd!'!cd vitarnio D intakt: and Lhr..· n:s~iJt .                tm imJ1vJUual with vitarnin D toxicity for which the intake \vas
                 serum 25(01-J)D conc~ntmtion are 'IUmmari?ed in Table 4. It                          250 ~-!l (10000 11Ji/d
                             1n Hils kind nt comparison to k11ow whdher the
         treatrn1.:-nts had achieved an equilibrium c:onccntratior1 in tcnm oJ                        Dl'(J«Jt inje(•tion or intermittent large ornl dosing with
         25(0H)D . The ha!I . . Jift: of25(0H)D in tho circ:ulntion io reported                       vitamin D
         \:.IS F!~ 1 rno in humans (6~), the results fc\1' the submt1rlncr.s suggest                     Anot~1cr way to m.1g111ent vit(IJnin D nutrition tws been to
         a 2-rno h~llf~life (T~tb!c 3). Conventionul pharma\.·ology indicate~                         administer vitamin D as a single large dose, either orally or
         it should take 4 half-lives before a drug'.~ ~~quilibriurn ls                                through injection. B;::cau.se vitamin D ha:; il half-life> I or 2 mo,

         TABLE 3
         De::Ln~     in


         Rel'~renL·e,     yeur, and     ~ubjc~·ts




                                                                      Submtdrw. UK                                                               Jj                             20
           lmmignmt           PHk!~Wui.'l ('1:::)   24)               \;K                                                                        j()                                8
                       li!   (<16), !995
                               "10)                                   Submarine, US
             1
                 Dr~ta for   the sailor.~ are f~1r the \\hole group: tlutu fnr the anmigran·.~ are b<1sed on !int11r r0g;esswn.




                                                                                                                                                                            QUESTMS-00000585
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 83 of 641 PageID #: 3417


          846                                                                                    V!BTII

          TAIILE 4
                                                                                                                                     C(JJ1Ci"tlfl'l.'lti0l)S 1



                                                                                                                          Uose            Uura:lon
          Refen~nco,             year. cmd s~lhje~'t5
                                  ,.       ·-··· '"···-·"
                                                                Loc,~tion
                                                                                                  _:.~~~-:~.
                                                                                                                  p,g!d (IU/d!                                             nm(>.VL

                                                                Amslt>rdf1J'Tl
                                                                                                       80           I 0 (4(10)                 Yl                                     62
                                                                Amsterdllm
                                                                                                       iO           IU     (41~))               11                ?.7                 62
                                                                                                       80           10 (400)                   )6                 '27                 54
                                                                Dunedin, New Zenbnd
             (n:::.                                                                                    76           10 (41KJ)                                     25                  43
          Gfil~lfflHnt.~         ct HI ('50), 1997              Amstel'darn
                                                                                                        (FIB I'     10 1•100)                   12                26                  56
              (n;;:zJJ)
                                                                                                  7S                10 ('IIXI!                  I'/.              :!8                  Sl
              In          22:1
                                                                                                  Tl                10 :·100)                   12                Jl                  53
              (fl""' 11')
          Cllel d al 00), 199){                                 Netherland~
                                                                                                       85           10 (400)                                       2l                 ciO
             1:1/ ~: 14)
          Dijwsordlughc.~ t:t <:~t            (,51). 19QI       13ost0n
                                                                                                       61         12.5     (500) 1              12                 61                 92
            \n '"' L21 f)
          O'Dowd ~tal (52), JY93                                New 'York
                                                                                                       112        17,7 (71Jh) 1           Or~go'me               .19.75                65
                                                                Boston                                                                                                                          0
                                                                                                                   20 1!00) 1                                     6(i                 100
                                                                                                                                                                                                ~
                                                                                                       6J
                                                                Franl'e
                                                                                                       83          JO iSIJIJ)                                    (:,7)               35.25      2'
                                                                                                                                                                                                a.
                                                                                                                                                                                                "·"'d
                                                                Gronitlf/Jii,l':ethel'lHII!lli
                                                                                                       61          I (I 1400)                                    58.5                 9(1
                                                                                                       61          20 (800)                                      58.5                  90       3
                                                                                  Cmu~ao                            10 (4tl0)                                     8'                  10<
                                                                                                                                                                                               i
                                                                \Villcmstnd,                           74
                                                                                                       7 11        20 (800)                                        gs                 IIJrl
                                                                An'Jhem, Ocnr:JJrk                                                                                                             $
                                                                                                       8:!          10 (400)                    12                 24                  ()9      g
                                                                                                       sz           20 (!00)                    ll.                Z<l                 81
                                                                                                                                                                                               ~
                                                                FWHCtJ                                                                                                                         ,;(
                                                                                                       84          20(8CJO)'                    It                 40                 105       0
                                                                P~tris
                                                                                                       o6          20 (BOO)                                                            41
                                                                                                                                                                                               ";p
                                                                                                                                                                                                o·
                                                                Dublin                                                                                                                          2
                                                                                                                                                                                                0>
              ( ~~                                                                                     74          20 (800)                                        ll                  "5      ·<
                                                                Dubli11                                                                                                                        !''
      ~
          MJ.:"Kcnna c! al (59), 19K5
                                                                                                                                                                                      7<)
             (tJ ~ 3J)                                                                                 80          ?.U (RUO)                    16
                                                                                                                                                                                                ""'
          D'il.W?>on+lup,lie.~ "' Ill (I?.), J9Sl7              Boston
                                                                                                    ?(1           22..4 (897)                  36                  84                 112
                                                                                                                                                                                                 "'
                                                                                                                                                                                                \0

              (n ·~. 90, ~6 M)
                                                                                                                  22J (902)                    J6                61.2.]"              112
              In          184, 174 f')
          Frand~ il: !11[60), 19%                               Newcastle, UK
              VI.;~.~·)                                                                           65·80            l~j"   (1000)                                   16                 61
          .'SOI'Vf.l ;)t a)      (61), 1991                     Helsinki                                                                                                               ,.,
                                                                                                       84          25 (1000)                                       (2
              \fl "' 14)
              (fr:::;;::i)                                                                             81          1.5 ( 1000)                                     13                  57
          Honkanen ef al (62.), 1'!'!0                          Kuopio, f!inland
                                                                                                       69         4,1 ;1800)                   2.6                 41                 81
              In~ 30)
              111 c:: D)                                                                               8Z         •\5 (1800)                   2.6                 24                 64
          Macf..,uma~1            U!)d Humilll!fl ((J!}, 1977   So11thampto11, UK
              tn"" II)                                                                            6:~·-"2         11.,5 (500)                                      22
                          II)                                                                     Od·--9'2        500<)()0)                                        15                  81
             In
          Hirr:1rehtein et ul                  1'_;90           N~w      Jersey
              I>'    ·~   J!!)                                                                         XI          ~()    (200())              !.9                4U                   80
          Nl""JII,lirll,:t ~~~ (fl~). 1985                      Lt'l~ds,   UK
                                                                                                                  50 (2000)                    .~tJ               20                  .)t)
             (ri "".50)                                                                            69.8
          Pap1.1pl)l.ilos et .d (66). 1980                      London
                                                                                                                  75 (3000)                  0·-17                                    ()911
                                                                                                  Vnrious
                                                                OenmaJ"k
                                                                                                                  100 (40001                                      75                 1 12.5
                                                                Onnhddg~~.        UK
                                                                                                   2!.2                                       2.3                Hd




                                                                                                                                                                                       QUESTMS-00000586
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 84 of 641 PageID #: 341


                                                           25 .. flYDROXYVJT,\MlN D COT'CENTRi\TlONS ANIJ SM'ETY                                                                                      B47

           'l'AULE-' (Co•1tinr1td!
           Sun;marks of stu_c~.ies .~"wwin.g,thc eHect •.ll' v!tHnlill 0 do5cs 011 serum          25-hydmx~.~~.:amln     D                ~.:on;cntrations 1

                                                                                                                                                                                 !.llOH)fJ
           Hefen111CtY,       y,~ar,   <llld   suhj\~cts           L,()I;,Hiou                          Age                   Do~t~           Ounl!i~m               13,1'><11               hnal
                                                                                                                       ft-!{ld I!U/d)                                             nmol/L
           0~1vie t~t      al (2:i),   19~2,                       Camhrid,:(~,    t:K
              (•1:.':1lJ)                                                                                                     ( 1000)            2J                   ID                      62
              (n      fl                                                                                22.)           2)()   (100001            2.]                  I'U                     125
           S:amp et ill (35), Jq1'1                                Lond(1n
                   ·:: 13)                                                                            Various           45 (1800)                0.9                    I?                    6?.5
              (n'"'" 14,1                                                                             Y~1rious         250 ( 10000)              0,4                   24                    11J.'5
              (11 ~ !:'!)                                                                             V:~nollS        500 (20lXlOJ               0.9                   :24                   157.5
                                                                                                      V!lfiOll$       100\)                      0.9                   60                    1()/j
                                                                                                                                               2)(0f·OD means given. ba~eline value:. for the Mmly
                                                                 g1ven data concernine tile Olf.~-~_, of sulJjcd.<.., sex,             ~]·;_~:, vJtarn1n [) dosl!, l.lnJ dmatior1 of trcar.mcnt givcrL
                                            D r·cr.·eptor,           "b" Jndkute:o ~uscl',1ptlbi!i!y to rle~IVilge :,)' !J.w!l cJJtymc.
                 1RepreM)nts t.Nal Yl\li;!t~ln f) IW,ak~·: \\it'<li! b<ll'itl] Wittke frum diet WliS            1.1~ 2.5 J!.gld ( [()(J !Uid), ph1s 10 p.g (400 fl.; W> S~ipplcment
                1Keprc.semli total YJtumin D in:ake: th: s~lfl1 or' ·'"'),5 IJ,£ (300 It}) from              pl~lh tiOO ll: as S\.ipplemwt,
                'Re~11lt~ are d;r,u for 2 tre.Jtment               ll'lking a t0tal of 5 ~g (2.00 !L) cr 2(1 p.g (ROO ttl) vitnmin D/d: untre<~tcd :1a,w:line 2)(0f-I)D data nDt given
                ''For -"Ubt,~roups nf 73 contwl and          treatod .~uhje:::t.'i, t,lkcn from the
                /Rcpl'cscnt.s h)t;d ir~[ilke of ~·5 !J.g (200 lC/d, bw·wl) from diet plus
               ·1TiM1 v;;due t1fte1 ttddng vilamm D gi\~)fl us "lt.:,% tlwu 70".



           a large dme 11hmlld s-ufflcc for the hcttc.r p::lrt of a year. The                              centrations faJJlng progressively af'lerwunl. When doses wen·
           approitch is often called .~tos.s th\.~rapy (from the G(!nmHl for FO                            udminhtt..~rt~d intramuscularly, there \Vas a longcr~lo.flting
           bump) and Jt is mo)t common in Europe. One t~'inni.~h study, by                                 response in terms of serum /J(OH)D. However_ in .some c:t.S(.'S it
           H·:~lkinlmirno el al (ROJ, concluckd that annual               of vita--                        took ~<2 rno for th~· peak C\Jnc:cntnltion to he achieved. In the
           min D.~ in the rwturnn (3750···.7500 p.g, or                        !U)                         study by Hcikinhcimo ;,;tal ~~0), serum 25(0H)D cc\nccntn:nion.-;
          can lower lhe pruhahility of •J~tcoporotic fractures by ,.,~zsrfo.                               after injcc;tlon remained higher th.nn tho~c: of· the control group
           Note that before tre.ttmcnl, tht: mean 25(0H)IJ <.onccntration in                               for the cntin: y car.
           tht;:: unm~atcd control ~ubj(~Cts was only 16 nmoi/L, and thus,                                     Rcl1ability of intermittent dc1:-;inp 'Nas poor because of wide
           much of the fr;JCturc prcv(.!nt:on appear:\ tu have bt:cn attributabk•.                         variability in the serum 25(0H)D concc:rm·ations ach1evedj bmh
          to rai~ing 25(0H)D conct.:ntrotions OU( ot" the o::-;t~:nmalack rnngt:                           between indivH.Imtls nnd 1n each individual over time. Conse,
                 The effects of single large doses of vitamin Dare .-;urnmarizcd                           qucntly, the duse-nlsponsc graph of              2 don-: not include
          in Tabl«.~ 6. Only a few ;.;tudtc;; rnollitnrc.d serum 25(01l)D cOil·                            rc.sultr.; ff'C\tn groupe; given single large
          centratJOflS during lhJ days, W\)(;k,-;, •Jt months ~lftCf admtniStfH"
          tion of large do>t~s of vitamin D. Both Davie eta! (28) and Weis·
          man et al (t\7) showed that with ontl dosing, thert: vva.'l a                                    ASSESSMENT OF EVIDENCE
          reJat1vely rapid pe~;k in ,<;crum 25(0H)D con<:cntratlon, with co11
                                                                                                           Objectives uehieved wlth vltHmin [) intake
                                                                                                           rt~comrnendution:s

                                                                                                               1f lht: ohjectivc of vitamin n suppk~mentation is sitnply to
                                                                                                           avoicl severe osteomalacia, then the 2.5 j.Lg (100 'tU)/d require ..
                                                                                                           mtnt scggt\'lted by Lknt and Smith (89) nogllt ht.! adf..'quat~ for
                                                                                                           some individuals. Suppl~mentution v.dth JO        (400 llJ) vitamin D/d
                                                                                                           raist!.l 2~(0H)D by '~os nmoi/L (28, 30,            56, 'JO). By extrap-
                                                                                                           olating Jownward, it appt:lii~ that the commonly (;onsumed
                                                                                                           amount of 5 p,g ('200 TUVd muy be suffi:::iC'nL as a sole ~otm:c of
                                                                                                           vitmr;in D, to mamHrin avcng1; srmm 25(0H lD L:OrKcntrations
                                                                                                           at 23 nmoliL, but thl:rc are nu dat" to verify this.
                                                                                                              There is. 1:1 prevalent view that occa~ional exposuH~ of the f<\C0
                                                                                                          nnd hands to ~mnhghl b Hsulllcil~nt" for vitamin D nutrition.
                                                                                                           Indeed, thi1 c.qJoourc can provide 5~-1 0 ~.g (200--'1011 ltl) vitamin ll
                               -·--,-----·---r----·~--·,                ....- .   ~-···-   . ··           timing those mnnths VI~ hem the appmpriak :wnlight JS available.
                                   0                                    2
                                                                                                          t·Jow(:)vcrj a 5% ~kin ex.pnsum produce~ a mean 25(0H)D con-
                             Number of Months of Vitamin D Sllpplementation                               centration of only 3:"- nmol/l. (28), which would leave more~ than
              f11GURE 1, Effect (If ttw dunHiOil ot Vl(illl\:11 n .~Up1)1elllf)l1ti\:ion \111 th:::       half of th() populat10n vitamin D insJJfficienc Gloth et al (20)
         mean senun 2J .. hydroxyvitmnin n !25J)H)D] concentration achieved. Vita                         found that in hnmebm:nd, American elderly, the mean vitamin D
         mln 0 hlt::l.ke.~ for tl:e en.1ups wcr~ folbws: 10 p,g (4D0 IlJ 1/d ( t·; 2R). :2~ f.lg          inlakc was 12.9 f"g (517 11:)/d, restthing m a mean 25(0HlD
         ( II~KI IL)/d 1X; z;), 50 ~cg (20!XI ll'Yci1Ll: (vel), 7.50 p.g (10000 IU 1/d t•: '21.;.         concentration of 40 nmoi/L. Interc.~tinely, for subjec!s with




                                                                                                                                                                                             QUESTMS-00000587
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 85 of 641 PageID #: 3419


                                                                                                   VIETH

          TAULE 5




                                                                                          wk
                                                                                                            ~~~-·"-'-""   ___
                                                                                                                          !;inal 'l::i(OH)D
                                                                                                                                 .., -
                                                                                                                                         mrwlll.
                                                                                                                                                 cunc~ntmllon




          \1ason    e\   1.11 (69), 1980
            12)() ~.g ()001){) !U)                                                            52                                         717 [61
          Haddock et al (2J), !9i'J2
              1875 ,.~,g (75000 rl.J)                                                   >100                                        \'/(1'/.5 [141                           Hypopiif,'llhyrcidism
          (.lerhwr 1md l )ornet:~~ch 170), l 'J77
              oOO  '"g  120000 lUI                                                      12~52                                            442 [lo[                                   V(lrious
              !OiXI 1cg (•IIWiXI Ill I                                                  12~52                                            64'1 PI                                    VMiOlJS
              1:175 rcg r55ooo HJ1                                                      U~52                                             72: [41                                    V;\flO~!S
              2000       (8001)0 lU)                                                    12-.:'2                                          1022.141                                   Val'io,.J.~
          C('1U1ltS e!     f71 ), 19'15
              2500 l'g 1100000 Ill)                                                       !2                                              1550                                     Arcphdc
                     '!!a\ ('J2.1, l(r/6
                     p,g ( 250000 JU)                                                    >52                                              14MJ                                    Not.state;-d
              Jl5il 1lg II SOOIXJ llJ)                                                   >57                                              llltJO                                  Not :'itawd
             ~:oo   1J,e nooooo tU)                                                      >52                                              1600                                    Not 5tuted
          St1cck    ~:t l:ll rrn 1974
              2.\00 p.g (I 000011 Ill I                                                  200                                             707.5                              HypopMttthyt~Jidism
          Da~;ic!<J ar.d Adams (74). 1978
             3750 pg (150000 IU\                                                        364                                                                                     Paget diHe{tse
             2500 pg ( 100000 Ill)                                                      520                                                                                    ThyroidcC'toncy
          Ml1wer el al (75). 1985
              I R'/5 r<g (751100 Ill)                                                   51()                                              568
             sooo p.g tzoor~Jo n;;                                                      520                                               n.w
             2500 iJ-g (100000 ICJ                                                      ,j2()                                             995
              I,250 fJ,g (:50000 llJ')                                                  121~                                              632
             4;1~5ilH 1171<1291UJ                                                        26                                               9118                                    Chl!b!aln
             1500 )lg ( 100000 1\J)                                                     5'20                                              856                                 Thyroidc~wr:·1y
             251KJ p.~ (100000 10)                                                      312                                               778                                      Anh:·ins
             1250 f'£ (5000(1 1\J)                                                      1040                                              903                               1-l ypop;,rathyroldlsrr!
          Aller. anU Skith (76), FN2
              1815 p.g (75(1:){) Ill)                                                   19 y                                                                                Hypupa:uthyn)Jdi'inl
          gjzzoli et al C/7;, 19(M
            J5iJOO f'g (600000 I U)                                                      96                                               :nt
            7500 1'3 iJOOOOO IU)                                                          J                                               801
            7500    ,,g
                      ).10(1(1()() llJ)                                                  74                                               t6n
            1075 ('g 143000 Ill!                                                         12                                               ~4?4
            7500 ~.g i:IOOOCXIIIJ)
            7500 reg (:lOOCXJO I!Ji                                                      ,,
                                                                                          4                                               650
                                                                                                                                          rill
                                                                                                                                                                                O:;;teopnro:o.:is
                                                                                                                                                                               ()StL'OfJOfO'iiS
            ?.50    (100(1()                                                            JYII                                              608                                   Ostcomab:::ia
                           for   h1~hL~ion   of study: adulr .~\lbit'~~l~. vitamin D (\Ose given, dose   giv~tl   IN> 1 mo, and 25fOII)D            ~·or~centration   g1ven. Supplements were gen-
                                  (rrgr.vakif~;•rol), 11in tnli:kets if> I,
                                       150() p.g (300000 HJ)    um~e   mrnlhly


          serum 25(0J-I)D conccntratiom <25 nrnol/L, the mean vitmnlfl D                                  cnkiurn, mean 25(0lf)D conc(Hitrutions                         e~c<;0dNI     100 11!11oi/L
          intukc was ll ,7 p..~~ (4((! lVl/d. ApparetHiy. !-,OlllC people; requiH!                        (12. 26). Thi.! o:-:teoporo~is ~tud1c" ufCha~uy ct nl (26) and Heik-
          more vitamin D than orhcrs tc reach a 1~iven C(mccntrutkm o~·                                   inbeinw ct al (R6! IHtve been \ntet'prcwd 1tH lrvldenc~J lind the
          d~(OH)D in senll'lL Mon: rcct::nt !'!,.:ports shmv that dictur·y Yitu-                          vultw ot tht vitamin supplt::rllC!Jt 11l simply to ru1se 25\0J-l)D r:on·
          rnin D intake correlates poorly wrlh 25(01I)D conccr.trarions (2,                                c.;,mtnHiuiJS ou! of tlH~ ostcorn<llacic or ln'luffidt!nt ronge, How·
         9) omJ t.h~d 2.'HOH)D eonct~lllf'iiLIOtiS :.'(Ill hover ~ll'nl:nd what is                         t:ver, patients in the reccr1t 11tudy of Dawson.Ht~ehcs 1:t rl! {12)
         con~iUen;d to be 1ourl;':i11al dcrH.:i~::ncy (% nnwl/L) ~kspiw ~:.·or.                            lltaneJ otl' with perfectly ncc:cvtablc bttsal 25(0fl)fJ cont.:~;n(1'~l~
         ~nmpti(111 uf lht' recuu11m:ndcd umount of vitamin f) (9\ Ultravi                                 tions of 61 nmol/1. ar.J still derived bt~neJit. 'J'argct 2)(0H)D
         olet expo~mc a:1d time spent outdoor~ arc bt)tter prcdictol'.~ of                                cooccnr.ratioru; excct::ding 100 nmoi/L \VOl1ld a!~() rnJnh1i~e PTH
         25(0H)D conQ\~nt.ration thun is dit:.tary vitamin D intake (9).                                   conccntrat1m~s became the decrease in 25(01-l)l.) \Vith age has a
         Obvlou.'\ly, the current, arbdrl:lnJy .'~Ct vitamin D lntake5 play H                             grcr.1ter ~ffcq 011 Uw t-tecondary llypcr~·mrathyroidism of 1:\ging
         uun()J' rol0 in the totul            ot vitamin D tor mL1~t adult~.                              than docs the dedine in rcr.aJ function (10).
             Ir' the objectiv:: is tu           the probilbility of J.;OOd health,                             FoJ' most dnJgs rutd horrnoru:s, the rdcvant .1crum concentration
         then it st,~m.s reasonable tll.at ttw dally vitamin D supply !')hould                            attained is more lmpllrtant tlwn ~~ the actllal intake of tht·
         b,J ;•20 1'-B (800 !U)/d. In both of tho wdi<Kceptcd st<td'es                                    Tlw rct:l..~llt incr~~tl.~\.' In the DRI for vitamin D fnr udult-: y of
         shc;\ving mtcoporOHlS tractun: prcvcntwn with vitamin D and                                      :1g:e was bas~d on evidence of tractun:: pn.wentiun wi!h vitatnill D




                                                                                                                                                                                              QUESTMS-00000588
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 86 of 641 PageID #: 3420


                                                      25-/IYDROXYVlTAMfN D CrJNCENTRATlONS AND SAFETY                                                                        849


                                                                                 Vitamin D Intake              (;~g/day)
                                                                          25                     250                  2500                  25000
                                            2000


                                                                                                                     0           X X

                                    Sf0 1500
                                    I0
                                                                                                                         *        X



                                                                                                                             X
                                    ~       1000                                                                     ox      X
                                                                                                                              X
                                    ~                                                                                    X
                                                                                                                         X        X

                                     ~                                                       \   X
                                                                                                                         X
                                                                                                                                  !IE
                                    ~
                                                                                                                    X
                                             500
                                     B                                                                   0
                                                                                                               X
                                    ·=
                                    ()
                                                                                                              0
                                                                                                                    X
                                                                                                                                        X
                                                                                                         0
                                                          o--88
                                                   100                  1000                 10000                 100000               1000000
                                                                         Vitamin D Intake (units/day)
               ''IGlJRE 2. Dose l'e'>pon;;c fot· vit:1min 0 intnk~ v~~nms finnl.~ermn                        0 '25(0H)Dj concentrulion n~;K\Jted. Cn(;il,;.~ iNI1rn:c group
          f11C\1n!> fH)m Tr1bles 4 und Points indh::1tcd by "X'' reprc.~cnt                                            rL!'ported as imoxit'uted with vit<Jildf1 D. Tlle arrow
          indic~ttcs tfw h.1we.~t d(ose report ..~d as      hyper~·alcerr:iu, but      h !Ill olHI1er be;;ausc         D was given ill' 11 si:tgk: (iosr: of7500     (JOOOOO
          IU)irr:o. imtcud nf .'.50       (10000 IL)/!.1      If authors r~prwted 2.5t0H)D rur scv~atil time poi11t~, 011ly lhe final scnun :1~(0HlD shown then~>
          urc. The line                  the dt.lSC rcspon.~t;· pM:>Sr~s lhl'\)~ip,h the pnints ti'H1t repre~0rH grm1p data.




          and calcium, as shown by Dawson .. flughcs et al ( 12) and Chapuy                             go.s ~t ul (<16) i~:~ to determine the level of vitamin D supple--
         ct al (26). 111 bott1 of thmw t~tudie~, mean scrnm 25(0H)D cotJceJl                            mentation ttwt would sustain their ir:liti~ll 25(0H)D COflCt~ntra­
          trmion:- ~xcccdcd 100 nrnoi!L, which w11s umts,wL Of IIH1 21                                  tion of 73 nmol/L. Dutu ln Table 4 show that an additional P.up·
          groups summarized in Talile 4 to wt1o~1 vitnmm D was ghcn at                                  p/cment uf 10-'2.5 l"g (·100.,1000 ![))may be required to su.\tuin
         doses bt~twecn 20 and 75 J.Lg (8(X) an(.] 3000 IU)/d, it wa~ only the                         the s~tilor~' initial 25(0H)D concentratiLHlS. This 15 probably an
         HU~jecls in these 2 ~tudie11 that attainc·d             :l5(0H)D comam~                       underestimate because norH~ of tile vitarnin D-\wpplementcd
         trations > iOO nrnol!L (12. 26), ex(;epr for               who li\•t)d neur                   subjects. were totally sun ckprived. Another approac~h to esti~
          the ~qtmtor (55). Calcium :mpplc,rncntation would not account for                             mating the subrrwr:in(.)'n' vitarnit1 D decrement t..'ould be bast.~d
         lhc unusual result'> f:J<.'COU'\e calcium by itst\lf dm:~ not affcc::t scrurn                 on the amount of vitamin D required tu produce th~ oppDsite
         25(0H)D in elderly women (91 ). i\ glance at '1\\b/e 4 "ill show                              ;:ff('(;t on senHn 25(0H)D witbln rhc sm"rH' tirnt~ p:;:rloJ, In Table
         tha!. to ensure the desirabl'! objt~ctivc of mc.a11 25(0H)D comx~n ..                         4, it can be seen that MacLennan nnd Hamilton (63) 11.:portcd in
         l.nlt.luns > 100 11rnoi/L, the tofal v1tamin D supply frorn dietary and                       1977 that 50 )J-g (2000 II]) vil"fllin Did ine~·o"'"d 25(0H)D
         ~nvironrnental c.;(\Uf'c~·s rnust be lOIJ )..J.g (4000 lU)/d, Tills vlew i.~                  conccntratior.s from Lasal values \)J' 15 to f1md v·aJuc~ of Hl
         nlso baseJ on the results of ret:ent unpublished work ( R Vieth,                              nmol/L. Tt1is wa.s verified by ffimrnt:lstdn ~~~a! ((vf.), who showed
         1998) and on refetcuc:t.: 67.                                                                 that 2 mo of 5() fLg (2000 IU) vitamin D/U nlis~..:d s;.;wrn 25(0IJ)D
              The objective of vitmnin D supplcrrwntation should be to                                 con~entrations fnml t.IH: initial 40 to RO mnol/L               l ). On
         comp~..•nsate    for insuflid~~nt ultraviolet lieht exposure. Studies                         this hasls., the sarlms were deprived of ~'(«50 IJ-g         JU) em·i-
          in suhmorinen offer a reasonable way to (;stimatt the Je<.::H~~                              ronrnental vitamin D/d during the t!me they were confined to
          rnent in vitamin D. A low C.':Jtimutc for the vitamin D decrement                            the su brnari ne,
          of suLrnadm:r.~ i~ J) p.g (600 llJ) vitamin D;/d. ThiH wn~J
         inft:rrtd by Hol11,.'k on t11c bi.!Sls of a '>mall (n ·.~~ 11) unpublished                    Other reason5 to consider invrcasing vitamin D nutrition
          o,;ludy done 111 1~84 that C•Jmpued 1'Upplemcrlt(Hl nnd uq~upplc­                             The:r~;) arc..~ nonclas:-,ical iUld lc~s wdl stibstantiat~,d reasons to
         m~med ~aiJors. Unfortunately, ru:ithcr tlw aduul 2.'5lUH)D con-                             cons1dt:r increa~1ng vitamin D nutrition. A!- discu""l~d abo\'e, tile
         centration:. 11or stat\.stical significance were j''HOiiHlcd, and th~~                      hlodH:.'mJcal \:riterion of PTH !-nppu~s..,ion                        that
         .'itJHIII'HH)' IOcludc.~ the unre<.tsnnclb]e observation tf1at finn!                        25(0H)1J concentrations > 100 mnu!/L are                           Ql<krly
         ?5(0H)D concentration~ were 23% highe1· in sub~ects not taking                              subjects (\2, 15). Epidemiologic studies ~how that higher serum
         any vitamin D (Y2). Studies with more compktc Jatn are sum ..                               25(0H)D conccntn.ttiot~.s or environmental ultravi(Jiet ligl1t exp\.>·
         mad zed in Table 3. One wo.y to estimate the ~crurn 25(0H)D                                 sen: MC associ.tti.!d Wi[h lowe.r rat,~s uf bn:w;t, ovurian, pro.--tatc.
         that may hnvt~ been lost in tile subr:-utrincrs rrportl~d on by DJu ..                      and <:olorcctnl c~wct'rs (93-1 00), There ~~ impressiv~~ circum,




                                                                                                                                                                      QUESTMS-00000589
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 87 of 641 PageID #: 3421


          B50                                                                                        VIETH

           TABLE 6
           Et'fct:t.s nt            larg0 doses of viwmtn 0 1



                                                                                                                           i'-J!.(IU)                      mo                         rmn:l!L
          Davie~          UU), 198.5                      Mt11WI11~d~.:~.   UK
             (n'" 101                                                                                               2500 (I 00000) po                                                            52
             (n ~ 10)                                                                                               :l.500 (ll\0111101 po                                                        ),';
             (t,  10)                                                                                               2500 (100000) po                                                             21
          Mat.'i:.mb ul (lnJ. !90)                        Philadelphia
           (ll     18)                                                                     2.5                       1250 i5UOOO) po                      IJ.o:!              ·16                4Y
                  <'I ,11 (83) 1979                       St   Low.~
                          .5M)                                                          'Young                      60l'J (2401100) po                     i .6               •15                70
             ('1·-.:JM)                                                                  Young                       6000 (2•40JOO) '"                     1.6                :n                 91
             (~I'.!::     3M)                                                           Ym111g                      6000 (24()000) hn                      1.6                :n                118
             (lpo•lM}                                     Umd0-11                       Young                        6000 (li·O 000\ iv                    1.6               2"/.5              62 ..5
             (rt   ;.1'   4)                                                                                       6000 (240000\                          1.6                37.5                45
             In" 5 M)                                                                    Young                      15 0110                               0.0                 80                 95
             :a •I)                                                                                                61)()0 ()40000) (), iv                  1.6                35                52.5
          Stern     ct     aJ (S4), 1982                  lndianapolis
             (tJ  24)                                                                    ?1~56                  4 X 2500 (4 1000001 J10                  OIJ                  ·15               97.~
             \II""!?.)                                                                   21~56                  4 x 251KI (4 X 100000) po                0.13                62 5               H5
          Se1·agg et :11 (85), 1995                      Cmnhric1ge, lH<
             \11 ·;.:, 9.5)                                                                '/0                      25110 (I 00000) po                    1.2                                   525
          Heikinf.em10 el al (80), JIN2                  Tampctc, Finland
            cn 13)                                                                         R5                       J750 (150()()0) irn                    12                 31                •19
             (tt   "lC    13)                                                           7j... g,j                   :mo mouo'li im                         12                 14
          Hr:"-iklnht':imo et .11 {86) 1'1'11            Tarnp;:rc, Finlarw
             (n ""I)                                                                    "I""R'I                     3750 ( 150000) in1                                        17                60
             (n~"1)                                                                     75--84                      J750 ( J50000) im                                         11.1              JJ
          W~hmuc et al 0:.:7), 1986                      Tel l\v1v, Isntd
            (n" Ill)                                                                    72-'14                      251)() (I 001100) po                  0.5                 28                8()
             (n~          101                                                           72--44                      2500 (IOOrtOIIi po                     5                  28                51
             (n ,, 1'/)                                                                 7?,~94                      2500 (100000) po                      05                  25                78
             (n ~ J?)                                                                   72-·Y•J                     2500   (I ()()I))()) IJO               4                  25                38
          Burns and Peu::J"t.:on (88), 19k5              Dundee, tJK
            (n   10)                                                                    7H4                                                                                                     5S
               ~ 1111                                                                                                                                                                           66
                          by mouth; sc, subcutaneous; im, Jn!n:llnuswh•r; [\,    intravenllll~;     D:,   ilS   vltam:n D::   (eJ'goc~ilcJfernl):   D1, as vitamin D1 (chn!ccflkir"erol;·


         st~tntial evidenee that rnultiplt sclero~is ls more prevalent Jn pop~                                   consideration it wocld requil'{) ">tibStEmtialupward revision or tht~
         ulation.s having lower concentnlt!ons uf vitamin D or ultrav1okt.                                       cmrent DR!.
         exro"ure (98, 101), and there ure suggestions 1hru. vir.arnitl D                                          Some investigators found no statistically s.ignificaot t·~lations
         i1•take n1nging frorn 32.5 to 95 ,,g II JOU to JHOO IU)Id helps pre·                                   between s~rum 25(0H)O cocccntrations in archived tb;,~ue sam-
         vent ttu~ disease l,lOJ). The probubihty ttntt (~.stabli.!-twd                                         ples and cv0ntual prl).<.:\".atc c.:mcer death (106, 107), Two points
         osrcua:·thritis will progn.:st-. to u more :-H~vcre .stage is reduc~d                                  seem to have been missed ill tht!se studies. First, 25("0H)D con"
         with better vitamin D nutritional statu::., bused both on serum                                        centrations voty w1th ~(ln.son Lltld this wdl t:onfound (.;Onvcntional
         25(0H)D COtH.'t:nlration,.;. nnd diel history. On the basis or these                                   approaches to cancer follow~up. Second, rnod(ltn :,o<.:kty in gen~
         rcs.ults, Mc:Alindon C't al ( J 02) recommended thnt ~crum                                             eral is vlt.arnin D·~devr\v~~d tompur~d with prchi.storic human!-..
          25~0li)D ;;hould exceed 75 nmoliL in persons w1th ostcomthri~                                         The conce.t1trations of 25(0H)!J observed today arc arhitrary and
          cis of the knee. The prevalcn<.:c Df hypcJWnsion lr1 a                                                bu~ed nn contemporary culwralnot"HIIi :dothillg, wn avoidance,
          :ncrcascs with di;.;ta:JCi: north or :.;nut.h of the equator           and                            food t.:hoic:es, i.tnd legi~lativn) and the runge of vitamin;) int;tkcs
          it was reported recently that J1ypc1"tens!on h0comcs le.\is .~everc ir:                               heing t:o!nparcd may col r::ncompass whnt is natural o:· opt1mal
         subjcr.:L~ whosi.: 25(01 l)D (;nncentrations are inc:-ea:-:ed to > 10()                                for hu:nans as a ~pede:-;
         nmoi/L through ultmviolct cxpo~urc (3R). Vitarnin D def'!dcncy
                                                                                                                Dose~responsc           «!urve of 25(0H)D concentration versus
         impuirN immune func:tim1 inanimnl2'1 (! 01l.J, and in children there
         l.11 a stront.~ as.soc·atlon ht:-t.wecn pneutnonla iltld nutriti<HtHl rick.
                                                                                                                ''ilarnin D inluk<>
         t',tS ( 105). Vitamin D nutrition prnbably affe~ts n:njnr asp~ct~ 1)f                                      The serum 15(0H)D Goncentrution ls maintuitwd within u nar-
         hunHm health oth<:r dwr. its c.:lassJcul rok; in mineral metaboli,<.;Jn;                               row           (Figut·e 2), '""';';75~220 nmoJ.IL across vitamin D 'Rlpplics
         hmvevcr, the evidence is not conclusive enough yet to warrant                                          from         ~.g (800 llJ) to the physinlogio limit of 250-500 l'g
         cons.:dcrlng tllc'>e otht11' powntial health fH~tld"its a~ obj\'Dtivc~ in                              ( IIJ0()0. -2()000 lU)Id. T~.e lllOSt rerMnable e.xpLmation for this
         lllJtrit:uttal guidelines. 1f any of this evidence were taken into                                     kind or' relation is. dwt ther·e w·e holn(·ost.tJtic control :::y.stcms to




                                                                                                                                                                                            QUESTMS-00000590
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 88 of 641 PageID #: 342


                                                  25 .. lJYDROXYVITAMlN LJ CONCENTRATIONS AND SM'ETY                                                                         851

          n;gulatc ,1.1erum 25(0f-l)D and t{l buffer agnin:->t variability in vit"                     more, Admns lat1:r ~tuti..:d that th~~ subjects had con,'HJmt.~L! amounts
          arnin D supply. The tnetabolie points at which StJturn 25(0H)I.l                            oJ' vitamin I) "at Jca~t one order of nwgnitudc grc:~.tcr thun" what
          cun be n:gulntcd include the con<:entration of 25-hydroxyluse in                            wus on the labd (ic, ?.10 ti11ws JO ~,g or 1200 lll/d) (117).
          th~o: Iivl!r (I Otl), the <:ataholL-:rn of 2.'1(0H)D by lhc liver mto                            Dawson-Hughc~ ct al l >4) found 25(0H)D concentrations
          breakdown product'! excreted into btle 1.109), and the catabolism                           cornparnbl-::. With tho~e of Adarn.'i and Lct:'s subjcct.s in ""-'20
          of 25(0If)D via the side--chain d~avaet: pathw.1y initiated by ~4--                         healtt1y ;~hkrly men and women who W(TC nl.ll taking vitamin D
          hydroxylasc                 in tissues throughout the body (I 10).                          supplements. Likcwi:.;r..:, pre~umably healthy farmer~ in Punto
          Beyond the                D supply limit, which 1s comparable with                          Rico nnd lifeguards also had suer. ~~5(0H)D conccntrutiolls
          that attainable with sunshine,       then~   is a   clas~ic   rise   10   the   dose~       (Table l). Although not strictly within the "normal'' range for n
          response curve. The sharp rl~-e retlccts the introduction oi' vita-                         clothed, sun"'avoidlng population, sct't\Jn 2J(OH;1D conccntra-
          minD and 25(0H)D ~H rates th~lt cx<.ecd the capabilitieS of the                             tiLmS 'S220 mnoi/L nrc co!lsistcnt with (:crtain enviromncnt~. arc
          variotls me~.:hatJisrns w regulate 25(0II)D.                                                not unusual l11 the ab"tence of vitamin D ~upplements~ Mld :ihould
             One ~.:ast! illustruks the physiologic limit Wt~ll. Tht~ patient,                        be regarded a~ being within ttH~ physiolog1c r;n1gc !'or humnnli.
          who haJ pdrrwry hypoparathyroidism; is indicatGd by tlw arrow                                   Ttw report of Adams and Lee ( 16L wgothcr with Jt~ accompa-
          in Figure 2. This clat'1 point Is an outlier he.~.:ause iris clearly the                    nying editorial, su1;gcst that serum 25(0H)D concentratiom as
         h1ghec.;t :-.crum 25(0H)D conc(~IHHHion within the physwlogic                                low us 140 nmol!l, are tntrmful. This ib alnnnJst Are W(~ to start
         runge of vitamin D mtoke. Although thi11 subject did not take a                              avoiding the sun for :Car of raising urin~ calcium or increasing
         remarkably large dose of vitamin D daily, the effect. was toxk·                              bone r<:1sorptiun? Thl~ question ha~ !lOVer b(~en addressed objec~
         bcr:ause thC' dose was taken us ~~.single monthly dose of 7500 p.g                           tively. My view is that there is no harm in the 25(0fl)D concen~
         (300000 Ill) (77), Thi" exceeded by JO-fc>ld the physiologic                                 trutlons ~lssodatt.~d with sun cxposun~ und thnt snell c:onc~\!ltra­
         n:mge aml resulted in the production of more 25(0H)D than ltw                               tions are probably optimal for human health.
         bnc!y t1ad ttw capacity tu c)eM fi'Otn the f-.ystc.~lll at one tiutc·-·-                         Hight~l ratl:s of ostt~oponJ~i~ a11d :HtNiosclero.:<is have been
         hcncc toxicity with on~ form of ~toss therapy.                                              attribut~:d to virtually any vilumin D intake (118). Purthcrmort·.
             1\;.;i<.h~ from th(: vitamin D t:~U~Jply itsdf, t:mlocrlm~ and dit.:::tmy               tht: US ~~1tiunol 1\~.:adt.·my (![ Sdt:l!(.:'t:s (3) indkated i:-1 1989 that
         factors aHt•d circulating 25(0H)D. In rnt~, both low ( 109, 111)                            the toxic Jose of vitumir: D can be a., low as "tivc timc::i thl'
         nnd t'X\:{:R~ivcly high <.:Hkium intakes fl J I) (.;UH low~~r .serum                        RDA." Tlw; view tlow seems to have been <:amcd forward to the
         25(01-l)D concentrutions. Tht:: cakium.-nusing t:orrnoncs each                              latc'~t set ()f vitamin D rccommcndutions, 1n which tt1e tolcruble
         tend to lnwcr serum 25(0H)D, In liypopnrnthyroid humans.                                    lippor intukc kvol i1 indicnte<l as 50 ~,g (2000 HJ)/d 119).
         l,2J(OH))) treatment .speeds up the rnetdK1lic clcaram;c of                                      Throughout rny pn:paration ofthis review~ l was an!azcd at the
         '~5(0H)D from the circulation (68~. In hyperparathyroid huumns,                             lack of evidence su:)porting ~;tatcrncnts about thl: toxicity of
         there is ao:cc!eratcd ckanm(..;c of 25(0H)D (I l 2),                                        mod1!ratc doses of vitamin l), Con,~;ist\mtly, literature ciw.tlons to
             The prcceding di.scu.>Sion highlights the fact that I ,25(0Hl ,D is                    support them have bcc.n either mappropriat~~ or without suh~
         not the only rnctal>olitc that is regulated in the vitamin D                               ~tancc. The stntt::rnent in the 1989 US nutriti(m guideliuc.\l that 5
         cndocrim: sy."::t(~Il'l.. The purpose of the mechanism ..; to regulat(!                    times the RDA for vltamill D may be harmful (3) rebtes bnck to
         25(0H)D concentrations may be to optimize the availability of                              a 1963 expert coJntr\ittec n~port (5)~ which then refers back to the
         2S(OH)D for th~ue!'l til at require it, either for it~ direct tKtion (79),                 primary reference, a 1938 re;:wrt in which lmear bone growth in
         or as ttw sotm:e ot' sub.strutc fer normmul, pamcdne !~hydroxylase                         infants was Slip"ressed in tliosc given 45 .. )57.7 fl.g (I R0t) .. 6JOO Ill)
         (calcidiol [ .. rnonooxygenasc, EC !,14.13.13\ (113),                                      vitamin D/d (119). The citation is 110t r~lnted to adult llllirition
                                                                                                    und it does not form a scientific bnsis for a f.:afe upper limit in
         Lowest    dos~   cuuslng har111                                                            adults. The S(lme applie:<> to the statement in th~ 1()87 Cuuncll
              The rcc~:nt paper by Adam~ and I.e(' (!6) about mild vitatuin                         Report for the American Medical t\s:wc:(IL[ou that "dus;igt~~-:~ of
          D toxicity det'im·cl elevated 25(01-J)D as anything> 125 nrnol/L,                         10~000 1tJ/d for ~cveral rnonttt~ have resulted 1n rnarkc..:d c\btur·
          whic!! wa~ the upper limit of the reference range tll'ated hy t)J(lir refer·              b~IHCIY::l in calcium metnholisw ... twd. in sorne case-s, de~\th." Two
          rallaboralory. Their subject with the highest concentration                               references were cited to substantiate this. One was a n~vicw artl-
          t::alciU!nllad a scrUIIl25(0H)D conctmtration of !40 nmoi/L, und                         ck about Vltnmins ill g~~neral, which gave no "~vidcn,;e for aud
          was on only une occasion. When thl-, subje(;t\ serum 2)(0H }[) fell                      cited no other t"tderence to its clann of loxidty at viwrnin D
          to 102 und then to 75 mnol/L, tlw tUinury ratio of c;,,[:;!um to crt:a-                  dose~ as low us 2.5() p.g (10000 IC)/d (120}. The other paper
          tinine remained unchanged at its highest value, ~wgge<;tins some                         cited in the n~pur! dt:alt with lO patients with vitamin D toxicity
          oth::r m~tabolk ~:au,sc of tho hypt.~n:ak•i mitl. The other (.;asc~ in                   reported 1n 1948, for whom the v1tamin D do~e w<:1s actually
          the report more ciLlscly resemble those given milk excessively                           ~1750·-150(!0 p.g (l50000~C.OOIJOO JU)/d, and all patient.\ retov-
          supplcrncntcd ;,vith vitamin 0 rl!pOJt~:cl by Jacobutl ct ~~1 (l !4) or                  ~red (121). If tht:re i11 putdi.sheJ ~vidcn.:;t7 of toxicity 1n adults
          tho.~~ i11 the poisum:d household reported by Pcttifoj· ct al (7b).                      frorr: an intake of 250 l"g (10000 lll)ld, and that is vcrillcd hy
              Except fm the report by Adams and Lee (16), all insUu\ccs of                         the 25(CHI)D conccntrutlml, 1 have yet to find it.
          vitanun LJ toxicity tluv:: invQ]veJ serum 25(0H;D conr.:cntmtions                              The issue of poorly substantiat~d dairns of toxicity extend~ even
         in (;;XCess of 200 ~mol/L {Table 5). Adam;.; and Lee came acrns:~                         to the mos.t recent 1947, revision fur v[tmnin D intakes published
         Lhdr pulutivc case~ of vitamin D lntoxk~Hion by dwckJnp, urinary                          by thf, National A.u.tdt)tny of Sciences ( 19). The only study cited to
         cak:n1m tonccntrations in patient~ !'creened in an osteoporosis                          address the question o~· critical endpoint doses for vitamin D
         evaluation. Certainly, the first :)ig,n of vitamin D excess would                        (potential aJvcriJe dfcct lcvt~l!') was an esoteric anicle hy Narnng
         involve an in<.Tt::tLii,e in uriJlary cakium, hut ''vhether this occur.'-                et al ( 122). The hl1sl:- for the current no observed adverse effect
         WJth phy.~iologic 25(0H)D co1wentrations ln healthy indivldu~d~                          level INOi\Fl.) of 50 p.;; (2000 IU)Id is that Nmang et al repe>rtod
         is by no means ektabli~~hed by their study (115, 116'!, Further                          ~~ rn<:nn serum calcium L:onccutration > ll :ng/dL(2.25 mmol/L) in




                                                                                                                                                                     QUESTMS-00000591
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 89 of 641 PageID #: 342


          R52                                                                                    VfETII

             the 6 normnl subjech givl~t'l 95 f.J.£. (3800 !U) vitmnin D/d. That                       vitamin D supplementatwn produced the greatel:'t increase in
             1nt~tke WH.S thc·n dctlned as the lowc~t obserVI!tl ad·vcr;;e ~~ff~~c1 lcvd               25(0!-IID in thusu who initially hall the lowest 25(0!-1)1) con·
             (LOAEL). The ne:xt loVi:est tc.~t dose used by Nnrang ct a!, 60 1-Lg                      centrations (13), From what j;, known now, ther~ is no practkal
             (2400 llJ)/d, with 2W>F1 les:-, a~; rhe -;afcty margin, hecamc the                        diffl!rcnc~ whether vitamin D i~ acquired from u1tn1Violet
             :"-JOAEL Nmang ct a] reported only sc:·um electrolyte ch~mgcs.j the                       expo.-.ed ~kin m through the diet.
             doses of vitamit1 D wen: t10t v~rifrcd, atHl 25( OH)D cnnceutrat!ot'ls
             were not reported. The National Acadr:.Tlly i:Ummirtee rnis!ied evi--                     Hyp;,.•sensi!ivlty to vitnntln D
             fkncc ~howing the safety of1atgenk1~es of vitamin D. Directly cotn-                            Ilypcn;ensitivity to vitamin D can occur (I28), Pnmaty hyper-
             pamble with the protocol                         d al (122) is the study     'ljellc'"     parathyroidism is probi.\bly the most common example. It would
            "'"eta! (07), in which 19 normal                                    95                      be sirnplistk to avoid or minimize vitmnin D intake b~causc 1lt
             vitamin              110 r-1g (4,100 lU) vitamh D/d (these dos(:,\ wme vali·               thi!i. Before the occurrenc:e of hypcrpmathyroidi~m, virarnin D
             dated by                              (Table 4). S~n.m1 (.:alcium li1Ctemwd by a          nutrition      preventive bw. .·au~e it nJduccs pantthyroid 'le(.:retion
             mmutc. but                                       0.05 mmoVL ((l l 2 mg/dL) v.·ith         nnu lowers tliu likelihood of parathytoid hypefll!asia (129··131 ).
             l to ~J-g (,HOO lU) vitmnin                 and there was an incret,~se in urinary        Once prirnary hyperparathyroidism exists, !JI'Odtl(;tion of
            calcium, as one should expect with improved hlt('Stiual calcium                             1,25(0}-1)2D i.-.; persist~ntly llp··n.:gulatrJ by th~ high PiH 1::on·,
            absorption, Anotltcr repoti indic.-Jtlvc of tlte snfety of !luger dose~ is                 ccntmtious, und 1,25(0H),;D concontnttions correlf!W
            by Stern           <:11 (84), \.vho K:drninist::rcd vilamin D,.~ ut 1500 p.g               with :-erum 25(01-J)D ( 132). ln hypcrparathyroic.J individuals,
            (100000 fUlld f(JJ 4 d (fable 6), This rcprc,cntcd a fat greater <trcso                    amin D                    l1ypernllceulia lH.•,caust.~ of the ..::otll1~~ction
            to the vitamin D system because it delivered in 4 d a total vitamin D                      between               D nutrition and 1,25(0H) 2D production. Vita~
            dose equiv1lknt to wh~.tt N,tnmg t:t al ~~M~d ov~w 3 n1o. Nont•thdt:0S,                    rnin D def'i~:il~IH.:y can mask primary hyp1;WJJlln1tllyro\dL::m ( 132)
            Stern ct ul (84) detected no sign1tkant effects 0:1 scrurn cakiurn in                      and thb could account tot the occasional cases uf hype1calcemia
            tl1e 1tt normal adult subjcd~ tlwy trenlt.d 111 this wny.                                  that oc~..an wl!cu                   of elderly pe~opk an~ givt:n v1tu
                The rnechanisrn (.:awdng vitam:n D to:'< icily Involves the unbri--                    minD supplements               Some path:nts wlth S;..trcoidosis, tuber·
            dled cxprc-<SJon of 1,25i0Hl 1D-lik" activity, Whether 1,25(0Hi,D                          ~:ulosl~, or lyrnphoma bt:t.:olllt: hyp~r~.;alcc::mk in              to any
            or 25(0fl)D is rhe main signaling moh:.'cule causing vitamin D                             increa!'e in vitamin 0 nutrition (122. 134, 13~).              thc:-.c per"
            to"icity remai:lb a point of <:.'OntentJon. There i,q a growing likeli-                    tJons, il rnuy be prudent to avoid any d:ctary (n' environmental
            hood that 25(0H)D ha.s biological <tctivity a1 its 0'-"11 right. The                       sources of vitamin D.
           conccntrntion of 25(0HJD is often rcport<:d to be bettor correhtt<:d
           with absorpriotJ of caJcium from the                    than i.s serum 1,25(0H) 2l>         Eftlcacy and sal'ety
           ( 123, 124). Recently, Heattey et al                   showed that t.l1e i.~ircuh1ting         Although the new DRI r"or vitamin LJ for most adults 1s 5 jJ.g
           25(0H)D concentmtio:-1 affects \nt;;)st'inal calcium absorption.                            (21!0 IIJ)Id (19), the beneficial amoum i< more likely to be
           However, to shmv th1s. it wa~ neces.:~my to rnise serum 25(0H)D                             10·~~12.5 p.p, (800-- 1000 lll)/d, on the basis of bone density mens·
           cmJccntration~ into the rang(~ of 100-, I 000 mnr'Jl/L, and thi~ is wdl                    urcmcnts a~Jd t'ractut·e prcvcntton in !he tldedy ( \2, 18, 26), For
           hcyonrl ,~,..hat could be considered physiologic.                                          this re.n:mn. DR Is have been increased for tho'ie > 70 y of age to
                A!:l vitamin D doses ll'\CI'CaSC 1 tht~ H'li'~Cbanisrns to explain the                1\110 IIJ/1L This Intake will also lessen tt1c chance of viwmio D
           toxic re~ponst'S are J . folJ: /)a posstble conver<;ion of vitamin D.1                     dr.fkicncy-.. Jndu~~cd secondary hyperparathyroidism and wlll
           tn 5,6~/ran.l'~vitarnin D,~. whid1 conta1ns u JlSCI.tdo·· 1-rJ. group; 2) a                bring .serurn 2:1(0H)D c\-mct~nt.ratinns closer tn thnse . 1ssodated
           direct action of 25(0H)D at the I ,25(0H),D receptor ('19); or .n                          \Vith other heulth benef11s. Evt~n if all adt..dt~ cunsmned 12.5 p.g
           1111 unbridled prodtH~tion of! ,25(0H) 2D with itwpprupriate nmin-                         (lOOO lU)/d, it would be difl'iculf to dorect .ln tiKrease in the
          tenance ot' its total conccntn.ltioJJ in tlte circulation dc.spitt: its                     number of indiviUualo.; with 25(0H)D t•oncentrations > 140 nrl!o!/1.
          disph\\x;mellt frum viwmia D biudit1g protein to iw:.'rt.\U~C fret:                         becnu:;e ~90% (lf the vitamin D ~:ontrllnHil1g ttJ (';tld1 ~:oot:cntm~
           1,25(0H),D (n, 125). The opinion that 9' f'-g (1BOO TlJ) vitamin Diu                       tions would be from sunshine exposure. nnt oral Hlt£tkc.
          is fhi) LOAEL ( 19) il:l not consistent \-Vitllthcse <;.:urrcnt ttlcori(~t:i                    cl he as.slgnment of a l\0..'\EL. Ht:> i..ldincd   l~y H~tlhcock   (21 ),   01'
          of why vitamin Dis toxic: und is not cou~istent wllh tht: mnou·1ts                          allowc~ble    "tolerable upp~r intake level," us defined by the Food
          of vitnrnin D rwcdcd to raht: 25(0H)D t:~>n<:t.a:trutioru; to th(!                           and Nutntion Board, l!l~titutt~ ol'fv'{(;dicinc (19], is ~sp~~(,:ially dil'·
          hyfwrculccnw: levels r(;ported in all "itudies in wh:ch serum                                fh:ult for v:ta:nin D. 8ec~usc of L:nviromncntal input, the con·
          25(0HJD :s mlated to loXIcily,                                                               ~:entrntiun referred t0 must be that of 25(0H)D in the dl'cu!ation
               f·ra~er (126) spt•culat(;'d that vrully acquin·d vitamin 1) rr:ight                     und nut simply dietary vitm~Jin L), Another con~dd~rutlon is th~lt
          be pnrttculurly tOXIC becnu"c it enter"' the body via an unnntun1l                           nue individuals arc hypcrs(~.ns1tive to vitamin D. Th~~l"~! i.'} no sim·
         route for thi-; nutrient, 'This hypothesis has nev~r been put tu the                          pk: an~wer here because the primary disease may be made l'll(JJC
          IL:~t. It d{)t::) ~(;',t;>,Jll ft;:ll:-!Unablc Umt tht: Ult:tabOilsrn or vitamin D           bkdy to ~JCCur by prcvim1:-, vitamin D ddldem:y ( 129). Thl: fol"
         aequired through tlw )kJtJ rnigllt be more fi11cly regulated th.:m                            lowing discu~sion l.lisreganJs thet pos:-;ibility of vitamin D hyper
         tl1at of vitamin D obtained orally. Haddad ct al ( 127) showed that                          sensit!vity. (fit exbts) hypen.:ert"dtivity would appear to neg~1tc
         tb~ tru~J:;pon of vi tum in f) ln the clrculution is different for vita·                      the value of ~my vitami:1 D intake or i.:Unshin0 exposure
         minD acquired by (krmal anrl oral fT\\lfes. Oral vitamin D 1.~ pd-                               For vitarni:~ D, 11 NCIAEL could define tile liiglie5t 25(0!-I)D
         rnar\ly rn.mr:.:portcd aloug wltt1 ct1yJornicron:-; and lipoproteins                         concmaration not suspected to cuusc hyperc;.llciuria in healthy
         until it is cleared hy the liver within hours, wherea.s dermal vita-·                        sub.icct.s. As discm;sed above, it could be difficult to prove that
         minD i~ transported on vltamln D b·iruJing protein and utkes d,\ys                           vitamin D if- tt1e <:UlL~e                    b1~cau~e th~~ conditlnn j~
         to dear. \Ve recently oh..:;erved that the aprarent ~elf regt1lation ot'                                                            and it is a mild and llOnl"la~.":oi"
         25-hydroxylasc first obo~l'rvcd fur vitamin D gtmcmwd in skin                                ~:icl critcriun for vitamin D int(J'Xi(:ation Noncthd<~ss. h~K'ttll~H~ of
         (2?, ~H) p~rtnins equally well to vitctrrdn D aL:quircd orally. Oral                         the hypothe.;;in·d predi~po~1tion to hypcrcnlciuna of the hrueli




                                                                                                                                                                         QUESTMS-00000592
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 90 of 641 PageID #: 342


                                                            25-llYDROXYVII~\M!N                   D CONCf!NTRXriONS i\'ID SAFETY                                                                           85:1

          lifeguards (25; and of' the subjects in ttx~ study Llf 1-\Llarns and Lee
          tl(l\ 1,10 nmol 2~(0HJD/L (:ould be regnrdcd ;,\N a vNy conserv"                                      cium <tnJ             D suppknlelltntion on bone
          ativ~ limit for the NOAEL hcc,ll\se the cum:cntration.., in tho'\c                                    women h5 )'L!LlfS ;)f JgC' or older. N L~nf![ J Med
          n~pons wcr·t.:- hif~her th.u1 this. l'n tht~ nhs~ncv of sun,.,hirw, all
                                                                                                            l ~1.    Trc~Jtg
                                                                                                                        H, Cole DE, Rub1n LA, Pic:-rato~ A, Siu S, Vieth H Evhkno~
                                                                                                                that vitamin D 1 in~·~·cases serum 25-~·\ydroxyvita:111l'l D more e!Jl-
          available c.vidence indicate:; that thi\ wuuld reqtme prolonged
                                                                                                                \~ien:ly tb.1n do<'s Vl\<.lmin 0.1. Am J C'lin N~1\r 199R:ES.85-'l··-cl.
          intake of ~-2.10 1.tg ( 10000 11T)/d to achh~v0. All of the report" of                            14. lJ;;lWtiO!l-H\lghes H. Hurrir~ SS. D~\!lal C;b, f'Ja.~m~l (UicJdiol. se<ISOn,
          vitamitJ D toxi~~ity showing the cotJvincing evidt,;IH.'C of hyper·                                   ~md serum                    hor:nm1e concentration~ in hea!t:·1y <>iderly
          cali..:ernia invohe serum 2.5(0H)D concentrations wellttbovu 200                                      nwn and won1crl.          J Cllr: N~1tr }[)97;65:67-.71.
          nmol/L (Table 5), which H~guircs a daily intake uf 21000 ~g                                       15. Kinyum•J lfK, Gcllhlsher JC, Rafferty KA, Balhotn KE. Dieto~ty ~:al­
          (40000 TlJ), and \Vhich could                thu~   be   con~crvativcly          <:om1dercd           ciuol and viwmin n lrH.:tk~;: Hl ~;:ldcrly wurm;n: dT~ct or1 M,'rum
          the LO"-EL                                                                                                           honnonG mrd \·iH1min D n·letnbl)litcs. Am J Clin Nutr
            The current udtlt DRT for vitamin D .:lprroximates hulf the•
         amount in the teaspoon of cod,.Jiver oil that wa~ a 19th century                                  16
         folk remedy. Tod~1y, nev.- drug:-; are pass,~d through dose-finding
                                                                                                           17.
         stuJie~ before their df'ka~:y IS ~valuated in clinical tnals. Thl~
                                                                                                                     lntern Med
         principle is not strictly applkahle to uutrient l'C't:OillnH~tKlettiollfi                         !R. Dawson-Hugh('s B Calcium ar1d vitmnin D nutri1ionaJ r:eeJ.s ot
         because the bulk of what humans consume oi' them is frurn                                                                women . .J Nt:tr !906:116:li65S-7S
         unfortifk·d fouds and this cousumptiou i.s whnl rucommr.ndr;.~d                                   19.                       Cornmittec          011   the Sdentillc: Evalu.::ttion of Dk:ary Rcfet-
         intakes tend to match. In contrast. vitarnifl Dis a special case; the                                       lll~~'{' In·.i\~es.     Diel<try    n:ft~rence ii~Wke6:   calcn!ll1,
         bulk of our dietary vitamin D intukc i.~ dctennim~d by legii'ihttion.                                       n1;:8hn:n, ·vitmnln D, and fh.J•Hide. Wa11hir:gton,
         r contend that thh prtt\.:ti('e umounts tu th~ dosing of populations                                                  Pres.~. 19~"/.

         with~~ drug, vitumin D, l.l1ut is not prt.:~u::nt in the f'ooJs hmnan~                            20                   FM, Tobin JD. Sherman SS, Hollis BW. ls the r<::commcndcd
         nurrrmlly consume. If vitarnln Dis similar to :t drug, then dose"                                           d~Jil.Y   [JJiowam·e fot vitamin D wo !ow for tl1t' homebound ddetly?
                                                                                                                    J t\n:      G~tbtt.'Suc       JI)91:J9:!:•7-·Al
         finding sttH.Iit:s an: llt.'edcd hJ usc, it properly. ~~s;,cdally if non~
                                                                                                           21 Hath.;;od JK Vitamir1s       <ltHI m1nemls: eJ'tk<~~'Y and safety. r\m J C!ir1
         clus.stcal benefits ar;,: potentially rdevant. Altenwtivdy, if by
                                                                                                              ~ntr t99'/:66A:tJ. .. J7
         ana!(Jgy with other nutrients, v1tamin D Hupplcmcntati(m                                         2?. Junf.',!.!'ll MJ, van Ginkel H', van der Vijgh WJ,               Nctcknbu,s
         : ntcndcd to rnak).! up for what surnc people may nut bv getting                                     JC, Lips P. An intentation\\1 \.:Otnpaf'ison ot                D mt'lubo!lte
         f~·om its mmmll S(IUn.:~~. in tJ1Ls case t~.c sun, th,:n lhe current adult                           111t:.-IS11J~:Illt:rlt.~, CIIJl C'hl~lll i9S·~;:10:J99 .. 403.
         DR! of 5 f>g (2011 !U)/d i' woefully inadcquaw.                        El                        2J. Haddock L, Cordno J, Y:IZ.q\H.':l, MO. 25(01-l)D sen1m levels in the
                                                                                                                    normal Puerto Rican pcpul.tt1on and in
                 f'hi.~   work   i~,:
                            <kdlcmcd to my relircJ t~~a.:-hers. pi1rticukily Oomdd f'1<1~f:r                        anJ            diseas~. Puerto Rko
         and Sang-Whay Kooh. r'o~ the plcasttrnblc times we :J.'1ared           to under·                 24.                                       JC. Cornpetiti'l'(') protein·birlding n1dioassay fol'
         S(l.!Od !he vitHmin D .~y:>lt'll! I al~o tt1ank Pra:;er for hh         review (If                                                                 J Clin Er;doclino1 19'!1;:B:992-<:i,
         thifi    ln,ml·~('tipt,                                                                          2" Bf:.tter OS, Shnbtrli M, KecL1r S, Mclilrm.1d A, Berenheim J,
                                                                                                               C!·.aimovitJ. (' lncrea.1ed incidcm_e of'                        ir1 !if<'guard<;
         REFERENCES                                                                                            ir.lsrae1 1n:                SG, Ritz rl, Ju:-Jreis     Phosr:;hatl:' and mJn
                                                                                                               en:ll~ Jn ht:.t~lth                 New York. P~enu111 Pre.~.~. 1980:467-72.
            l     Heaney RP. Caldum and vitamin U in humon nutritlon In: Lipki11
                                                                                                          2!l, Chflpuy MC, Ado1 ME, Duboeur fi, d al. Vitamin [) 1 und ~'l1kium to
                  M. Newrmuk HL, Kc11uff' OJ, eds. C:llclum, vJn1rni11 D, and
                  !ion ol' colon (.'[Jnc-:r Uo~;:a Ruton, f 1L: CRC )>re.s.s,                                                     fnH.'tl.Jrcs in the elderly \\'oman. N Er.gl J Med
           2_     'fakeu~'hi A. Obno T, Ishida Y, Kobayu:;hi T Effects or'
                                                                                                                                    42.
                  rnln D inwkc on                levcb nf                                                 21 Snd[ AP, MacLcnnlUI WJ, Hamilton JC. Ultr<l·vio!et ir··adiation ami
                  D r~teUJbolilcs          h(~althy Japanese                             Me:a'J                25~hydroxy-viumlin D levels in sick old pe(Jplc Ae;c A,3.ei1:g

                  J9i75:2J :21 '7.~n.                                                                          1978 ;I :215··-8.
           3.     N11titmal A<:kid(~rny of Scienct)S. Rt::~·ornmendcd             allowances,             2S,       [)avi~      M\V,        Liw~;;cn     DH. Ernbe:-son C.      t\;.11n~..;   JL, Robt·tts GE.
                  \Otl!                      DC: Nation~! Awademy Ptt8S,                                            Barne..-. NO_ Vitamin D from ~kin: ::un:riUu:ion to vitamin D status
           't.    Prtrk E!\.                 of rkk~~~.~. JAMA \940;11S:T?0··8,                                                 with rmil vitan11n Din flOJ'ma! IHH.l arHi~'<JnvlilsanHrcutcd
           S.                                 CiB, Fr:-1scr D. et ai. The              requir~·                                Clir1 Sci !98),;f(\:i.J(Jl-·7:~.
                              the t\),,kity ol vit(tmin D. Pcdiatdcs                    25.               29. D,!vies M,   M~1wer 8B. The clf~ds of' simu!'ltt~d sol~u e;.<posmc tlpon
                              Uent l'F_ Vitamin D requncrnents :n a~hdt~. C'linka! aJJd                             .~crurn
                                                                                                                      vitamin D.l and ~5-hydroxy'liturnin D3 in healthy control~ and
                  mcWb•JIJc ;)tuclles 011 ~even                with rnnritional ost('Oimtlacin                pBticnts with mew:xdic bon~ dlst:(!Se, lr,: Norrmm A\V, Bouillon R.
                  Bib! l':lEf Di\:JU                                                                         Thornu.~set M, eJs. Vlra:'llill D:                           c!irw~nl nppli.
                                                              HP, John~ tun CC, Nt~t~r R, Wh~~"              catiOTlll of the steroid I!Onrwne.                                  ot C:tli"
                                                                in lhe     eJ~:erly.   Am ,\ Clln Nutr       r'ornb, I~N7:?l J~?.
                                                                                                         30, Chel VG, Onm'> \1l•:,
          ;.;.              RU. Th~ net-d lor more viumin D. N Hnr.l J Mt:d [ 00g::;3t;:fQB-)J.              <>Jrr~L'\S vitamin D
                             MK, Llo)'d-Jcne~ OM. Thrtdh!lnl Rl, e: al. HYI'rwiuunir.o~is                    pnrathyrouJism i11 the elderly
                 Din       m~dical1npati0nt.'i.t\ Fnt>) J \kd l99B:3)J.<,,777~"H3.                       3l. Reid JR, St.:hnolct B1\, Hanna11 SF, lhbc~tsun HK, Thi\ ~.cutt.~ biu-
         10                    JC.             HI<, Fowler SH, Dnw11on-Hughes 0, DaL~ky                      ch~~miC<11 effects of rour pf'opriet?~ry ca!r;wm prep<~r~!itJn'i. Alr,q N Z
                                   SS.                 hommnes und bone m;u·kers in the'                         J Med          J()l)tl;   J6; I ~J-7.
                                                                                                                                                                                                Schweit, Med

                 <\rnin 0--f.l\Jpletion i11 p~1tient.~ with inli'lStinal """"h''""'''''"                 :u.
                 defkien~.;y, In: Fn.tme R, Potts JT, eds, Clrnh~;ll                                            .\1ynl.he~is       of vitaml n
                 miner:tl mewbolism Arnsterdvm:           f:i.xc~rpti.l   Med!Ci\,                       J(l,   M<rl\'et' EB. Berry Jl,




                                                                                                                                                                                                     QUESTMS-00000593
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 91 of 641 PageID #: 3425


                                                                                                             VIETH
                                                                               .)efU!\') I ,25edihydi'()X                   rno1H: in plil~T1li:l     dwl~c~a!::iferol ndmtnistr",ltion to pre· and
                                                                          Miue:· f-•lcun1lyte M,::tnb                       postrnor.op(lusal women     the Nct~crh111d:> in                 nnd to
                                                                                                                            "'"'"'"'"'m""'""' women in Cura~·uo Br J Nutr
           J5                                                                    ol' oral 2J.hydrox·                 56.
                   'cholccal,jfcml. VItamin D, and                           !ig~l (1,~
                                                                                     (kterml11ams of                    n~entntion 011             D status arld pt.~nn:Jytord fum:tiou in
                                                 D.            U:nc~t     J(j77:l:J::4.l-3                              subjtlcts. J Cl111 Dmbt.:rinol Me:~1b JlJ88;67:644 ·50.
                                    JM, g;)We I)J,                     TC.   Eff~ct       of                        57, Chnpuy MC, Chaplly P, Th,)ma!i JL. H:Jxard MC, Memdl."r P.J Hio~
                   ul!mv1olet     irradi~tion   on nutritJo!lil.l                                                       chemical efft)C(s of calcium and vit::~min D .wppll.;!·nenlHtion in
                Lancet 19",'3:1:1282··'1                                                                                          imtitutiom!li;..cd, VItamin D·d~ficicnt pHtients. R:;:v Rhurn
                            M, Rodn:an JS, WilliBnl~ .JJ, ct 1:1L The cff::lc1 of ul1ravio~                                 Eng!  1990;6J:JJ5-40,
                        radiation ltCiHIYit:ilH 011 (;lllciur:n cxctc:ion and vitlllllill D                         58.  Fn~ruwy B, MrBrinr: Y, MeKenna MJ . .Se:.·oJH!ary
               nt~tabnli~t~.!i lt1 ~ idm•y .swne fu:·rnem. Cl1n N~phrol J 9K0;J I :~!2:i-'31.                            reidsrn in eldel'ly pe1)ple; ('Ombined eff1!ct of rencd
           3~. Kruust~ R.,               M, Hopfe11m111kr W, Hol1ck MP. Sharma AM.                                       and v!cam:n D detlcie11.:). /\m J Clin Nutr 199J;.~S·\87- 91.
                                              pressure. L~ncct 199~;J~i/.:709 10 (letter).                          5i). McKenna MJ, Fredm:y R. Mead~· A, Muldowney FP.
           :19 Stamp TC Pm.t(•r~ in human vitamin D nutrition c1nd in th'•                                               minods D and elevated s~1um alblin1~ pho.~iJhatai>O i11
               tlor. and ~·urc of cla.s:dud rickets, Pmc Nutr Soc 1975;34: I                                                people. Am.J f:ih\ N1rtr J9(':5:iJI !OJ
           4[).                                                                                                     60 frands RM, Boyle IT. Moni7 C, t;;t (.11. A t.:ompaliwn or the efJ'ec~s
                                                                                                                       of ulfacalcidol treatment and vit,tnin D1 supplement1.1tk•n ur. cal-
           41. Holid\ MF. Nonr..:alcemic action~ of I ,25"dlhydroxyvitamin D, and                                           ,;:I urn ;;~b~orptiun ir: elderly women with vertebral frtlcture.':l Chtco·
               dinic:oJI applications Bont~                           JS                                                    p(lfOS lnt ]996:6.~~~4 -IJO,
           42. Lo CW, Paris PW. Holkk MF, fndh:m                      lmmlgra11tS li!JVe                            61      Snrva A, Ris!eJi .J, Rist~.:li J ., V~1lirrwki M, Til vi~ R, Et'fec;s of vitn·
               r:1e sume capac;ity a~ CoUCfll>iac~ to pn>doce vlta'1lin D in respon.se                                      :nin D :wd cakiu:n en rn~ll'kt:J'I' of bon~;! meHtbolism in gcri:mk
               tn ultl'avioh:t ll'lndiation.Am .J Clin N11tr 1986;44:683-5,                                                 rmtlents wllh lov, serum 2)-bydro.\yvitJmin D levt>L~ Calclf'l'iss~Je
           43. Need AG. Morns HA, Horowitz M, Nordin B. Effect.<. of .'-bn thkk                                             lnt
                                                     on '>enlm :!,).~ydroxyvitomin D.                              62.      ~hml<arwn     R,           H, Pan-i~1ir.en M, Talil&nie:mi S, Monkkonen R.
                                                                                                                           The    net:e~~~ty     and hafety of ~(lkium t~nd vitamin Din t111:: dde.rly.
           44. MacLaughlin J, Holk·k tvfE Agiug decre.a.<;,~$ ~h~· capacity ()f ln,Jcwn                                     JAm Oeriatr Soc 199C :J8:k()2 .. (),
                                                                                                                                                           1



               ,)kin to prodm.·e vit(lmin D:~. J Clin lnvellt 1985;76:1.5':16-·8.                                  6:-1. MJci... ~!HlHO WJ, H<rmilton JC. Yilamin D
           45.    Pree~:e   Mt\, Tomlinson S, Ribot CA, et ~d. Studie~                         (1(   v1t<lmin D                         vitamin D conrentn.rtions in the
                  detJ~i,~tlcyin man. CJ J Mtod FJ7):4°1:575-·~9.
           46 Dlugos DJ, Perrott8 PL., flont WG.                    nrrccts of Ihe sub,1w!'ine t:uvi-              (),:1, Hinlllldstdn S,  Cl~111~n.~ TL, Robi11 A,           R Vitumm n sup-
               ronrnent on rcr.al·.stone t'io;;k I<K'tors 1.tnd vitamin D rnt:tnb~)lisrn.                              ple-mentation in elderly nursing home resident,!'               25(0f()D
               Undene11 Hyperb Med 1995:22: 145~·52.                                                                   but not 1,25(0H),n. Am 1 CHn N'Jtr 1990;.'i2:)0J ,6
           1'' Oom~ ME. Roos JC, Bezemer PD, Van Drr                  WJF, Houter LM,                              65. NordHJ BE, Btrker !viR, 1-lursrmw A, Peacock M, A 1-lrospective trial
               Lip~ P. Prevention of bone Jpss                                                                         of the effec1 of vit:.wtin D &U['lpllmll~nt'rltl<m on metacaqwl h<IU<:J i(Ji;»
                                                                                                                       in eldc:rly W(\lflCn, Am J C'lin N~1tr lll85;tJ~~:470"A,
                                                                                                                   66. P!rpupoulos SE. Clemens TL, Fraher LJ. Cllced J, ()'Riordan .JL
                                                                                                                       MetaOoli~e,~ nf vitam1n D lr: hunHm viwmic·D deJkicn<.:y: effe<:t of
                                                                                                                                          25,clil:ydroX)'ChcJiccalcitcrol. Lm1cc: 19H0;2:612·-5.
                                                                                                                   67.
                                                                                                                             of vitamin D nre:abdi~~:s during tremment witb vitZ!mi11

      ~   4~.  Mt.:>\uley KA, Jone,~ S Lewis· nlmlt~r:l NJ, Mcu:mng P, GO(l1dicg A.
               L()W vitarn1u D stt~l'.l.S 1s c;omm::m 1:1n:ong elderly Dunedin women N
                                                                                                                       D, ir: norrn:1l premenopalw<d women. 11one Mit1r.r
                                                                                                                   6R. Clement<> Mlt Davie~ M, Haye.<. Mfi, Mawer El:l, Adams PH Th<.•
               Z Med J 1997;110:27.\..."},                                                                             mle of                           Din the mechanl~m of IH.X,u1red vi:-
          5(). Oruafm<ms WC, Lips 1>, Oorm ME, vHn Lccuwi.'tl JP. Pols I-lA, l..,'lt-                                      ,unin D dd1dent.'Y·       Endot;rinol 1992::n·17·-27,
                  t~rlinden  AG. The effect of viwmin D ~'\lppkmtHltatiot; on tho hone                            69       ~1a&on RS, Li."i.~ner D, Orunslein HS, PoM.:n S, A ~imp!tficd <lSlli:lY
                  mlne~td   1lenf>ity of tt:e femoral n<.•~.:k i~ l.l.'>Sociatcd wi1h l'i:!lllllll D                 (QI' dihydroxybtcd vitamin f) J11etaboJltes ill iltilllllll SULltn:
                                      J Bone Mu~er Res [Qf)"J:l2:12c:J                                               tion to hyper- mrd tl)'pO\·it~rminosis D. Clin Clwm
          51. Da•,;sc:,n·flu,he.l B, D:tlial GE, Krall FA, Hnrris S, Sokol I Ll, Fal-                             70 Gertrwr JM, OornenJ.-c:1 M.                           D k•vei.s in pilti<:.>nts
              .::1.111~r U .Cfl'eu of vi(amin U ))upplernt•ntmior o:1 wint2-rtu:nc- and                                                                                                    Clin P;1Uwl
              ovcnlil bone los::; in n~althy postmenopausal wom~n r'\nn lnt~r·n
              \'led i:>9!.115:505·-12.                                                                            lL Count,; SJ,          B~rylink   f)J, Shen f!H. Shernm! DJ, H1ckman RO. Vitmnin
          51 O'Dowd KL Cle·n~n.s TL, Kelsey J~, Lif1dsay H Exogj~nou~ c:ddf·                                                                                  drild, Arm Jntt:m Ylcd J975;R2; 196.,.200
              erol (vitnmln D) a:1d vit~unin D t:ndocrmr. statu,s a11cmy, elderly
              nursit1g !wme rE'sident.s in the 'lew York Cay MCil. JAm Ocriau Soi..                                        rt·~·(!ptor a~-o~uy   for 25-llv<:l<:o,:vv.lturrm:
               Jl)93;4l :414·-21.                                                                                         dro>:yviWmirr D:/Dl 1 C'lin ihvest
          53. Dav·>:lon-Hughe$ B. Harris SS. Kwll E:\, llullul GE, f'11lc0t\et G,                                 73.     Stre~·~ WF, Waterhouse C, H~tddad JG Glucocorticoid t:l'l'~cts i11 vlt·
              Green CL R<lll;:!~ of bone hss In postrncnopt1usal women n1ndumly                                           ~1min lllntoxicHtion Ar::l", lmern Mt•(.1!971J;l39;974,~"J.
              as.s1gned to one of two dosages of vitarn1n D. A:n J Clin Nutr                                      74.     Davies M, Ad<~m.~ flH. The ~tmtijrtting ri.~k of vitlltrllr>D Jntoxi~·u·
                  J(jlJ5.61:1140~5.                                                                                       tlon. L~ltlcet 1978:2:()21-3.
          54 Sebert JL           Garobcdl~m
                                     M. Chtluverwt M. Maarner M, 1\gbomSi/ll I',                                  7.'5,   Ml.lwer FB, Hann JT, Berry JL, Lhwics M. Vit,Jmin D met,Jbt)li.~m itl
             Drad(;)r M, F~valuatwn 1>l « !11!W sol1tJ fonm1l!Jtlon of calcimn tltld                                      pil!icnts intoxicated With ergoculcJfernl. C. lin Sci J9H);6g:JJ~,.. 4l.
                                                                     A ntncL.lmizrJ COI'l·                        76.     A!len SH, Shah JH. Caldnosis and rne:asMk ctllcitkation due to vil.a·
             paru~h'e trial versus                                  of both conlilitut:"cts.                              rnin D Jntoxlcarion. A case report and J'tWi0w. Horm Res !992;n:68-77.
             lt!v RhlJTTl Engl Ed                                                                                 77,     Rizzo!i R, Stotl'niiHJJr c., /uJJJIHurn P,          J -P. Hypercalcemi;.r
          55 Van D,)r Klis PR, Jon xi~ JH, Vnn Doonnaal J, Sd.:kens P. ,<o;alell AR,                                                                                         effe~:l~ 1;f clmlron<1te
             Mu,~kiet f<A. Changes ill V;!(lll\ill· n rll~H1bolit()~ and pUnlt:lyroid hor·




                                                                                                                                                                                               QUESTMS-00000594
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 92 of 641 PageID #: 3426


                                                             25-I!YDROXYVITAMIN D CONCENTRATIONS AND SAFETY                                                                                      855

           7H, Penlfor JM, Hikle 00,             CtiV~lkros    M, Zndlt:l1 D, Kumdar MC, Rn&s                  ICrJ. Rost<lnd SG. Ultrcwiolet l1gh! mny contribute to geographic and
                                                                                                                      racial blood pl\~~s~Jrc diffcrer.~·es. Hyp~rtenslon 1997:30:150---6.
                    !city. Ann lntem M~-xl                                                                    J()t,, M~~Mu1cay DN, RMtow Ri\. Mintt,i~r CL, Henwmlcl--flJOntera P,,
           "JIJ.               RP, Dill'gl~r~Lux MJ, Dowl.'!Jl MS, Chen TC. Holick Ml<, Cal                           Mb,;ronntriem stt1t~1~ und immune fl.m(:tit.m 1n !tiben.:ulosls. Ann NY
                    cillnJ                 ttffec\S of viunnin l> ;md          tn::'ljor rr.etabolb:-s J              Acad ~ci 1990:587:59 ...t')f)
                    Clm l:indo·::rinol Mct1:1b 1947:~Q:·'Illl···i),                                           !05, Muhe L, Lt.llseg~d S, \1awr1 KF, Simm·.:-; El\ C~l':'lt::-t:nlltrol              uf
           RO.      Ht~ikinht•imn R.L lnkovanra JA, Har~u EJ, et al. Annmd injection t1f vit·                         the r'1le ofmnritionul ricket~ in the risk of dev0!oping                      in
                    :.~mir1 D [md fn:JdlJJe.~ r't t~ged hones. (\ill'if'l'issue lnt 1992;51: 10)-.. [0.               Ethicpian chlldre11. Ltmcet 1997·.e:<t9:JbOJ 'l
           k1       D1wlcs PD. A                     link between vit~lmln D dcfil:ien.:y MJd                 106. Gann PH, M~l J, Htmneken.~ CH, Hollis BW, llakkli1d JG, Stampfer
                    1rnpnired                                                                                         MJ. Cir~tdllling .,. itur~lill 0 mclabolitt''l in relation to
                     Ir;s5: S6: 30 l-·6,                                                                              dev!,':h!p;m!tlt of proSt<'lte ;;nncer C<1~cer Epidcmiol Bim~«ukerr.
           H?.      Mm~woka LY, Worts man J, Haddlld JO, HoiH~ BW. Elevation rd                                       19%,5: 121~ . 6.
                    bluod vitam1n                                                                             107, Btllllll M\1, Hclzlsouet KJ, Hom~ BW, C'()mstock OW. Pn)strttt) can-
                    fro:n !he sklr1.
                                                                                                                      cer tmd predir1gnostic levels l)f $erum vitilmin 0 metabolite,~ tMary-
           !rl,     Whyte MP, l-h1ddad JG J1, Walltlf"i> DO, Stamp TCB. Viwrnin D
                                                                                                                      ltmd, United .Stw~;~s). Cancer Cu11se'! Control 1995;6:235~9.
                    bill11Vllii~Jbility: ser\lrn                          D lev~!~ in man after or1.1l,
                                                                                                              I 08. Bhatt<'Khtu·yya MH., DeLuca HF Cotrl]JllJHtive slodie~ on tlw
                                                                                                                     hydroxyl<~tton of vitamin 0.1 and dillydrota~:hysterol 3. 1 Hiol Chern
                                                                                                                      19?71;248:29"/!J.~ 7.
           34. Stern PH,           <\B, Bell Nil, Epstcill S. Demonstn~tion tha: ci1~
               ~~uhlting l a,                         Dis Joq~t:Jy 1'tlf;lilnted 1n nurmnl
                                                                                                             109. Clements \1H, Johnson L, Fraser DR. A IleW rn~chanism for inducL·d
                                                                                                                     vit~Jnin fl dt~f!t•it~ncy in cal dum deprivacion, Natute 1987:325:62·--5,
               ('hildrcn. J Clin Invest ~~~J;(\8:1374~--7.
               Scnv5g H.                I. Singh V, Metcalf P, Baker J,                                      110 To:-n~)r, M, Te.nellhollse HS, Jones Ci. Expres.~ion of
               Senm1                                 conc:entmtio~: iu newly
                                                                                                                     nin D.1 '2A -h,vdroxylu.~e activity il: Caco<~ cells. An ln
               hype1tcns1on, An-1 Hyper:cns 1995;8:429·~32.                                                          int\tstlnal v1tnmin D cntnbolism. Endocrinology 19rm~ J 2();7.868- 75,
               Hdkinhelmo RJ, Haavi:;to M V, H:uju f\J, et n!. Seru:n vit~HTHII D                            lll, Vie1h f-1.. Fn1se1· Ll, Kooh S\V, Low dietary t.:l.lkium redLH;es 25-
                                                                                                    Cal-             hydroxydwJecdlcl!'erol Jn pi asnltl of ra:s. J :-.Jutr 19~'7. 111 ~l) I '~--8,
                                                                                                             ll :!. CJ('me:l!S Ml( Davie,~ M, PrmN DR, L~lmb GA, Mawe1· EH, Adam~
                                                             l, et aL .Sinele on1l                   vit-            PH. MP!<:Jbollc innctlvntion of vit.omi11 D           enhanct::d m primnry
                                                               eldcrly, J Ani                        Soc             hypcq.WH\thyroidi~m, Clin S(;i 1987;7"3:6.:19 ·r-14.
                                                                                                             11 'l Dussu /\, B)'()WIJ A, Slatopol~ky Q. E.~:trarcmd prodt1c;ion ()f COI!-
                   Bunw J, P11ter.son CR Sinak dost: vitamin D treatme11t for c>st;.:o·                              dtric'J. Se111i11 Nephrol (l)().~;l4;l44·~55,
                   malach1 in the elderly, Br Med 1 (Clin Rc~ Eel) 19S5;290:2~J-.-2,                         [ ]<1. .Ja:.:obus C'H, 1-blick Mf', Shao Q, et nl. Hypcrvitamir:os1s D asSOI..'J
                   Dent CE. Smith R. Nlitrltional CJ..steoml1ladn. QJ MeU l960;JH: 1~5-209.                          a:cd with drinking mil:.;._, !\         J Med l rJ92:326: 1173-··7.
                                                                                                             l I.'J. Sterkel BB. Bone density               vJ:,amin D intoxic11tiot1, Ar.n lntcm
                                                                                                                    ivh•(i I 'J98~ 128:507 (letter),
                                            WM, Mtlh~ J, O'Com10r MK, Kum~1r R, Melton                       116,    fvkKl~lma MJ, F1em:ey R. ~lorlf! density and vitamin D imoxicution.
                                        effect:; of caknm1 supplemcntatl(•n on sc:rllm                              Ann Intern Med l91.J8: l?S:507~d :ictter).
                                    hormone kvel, bone t'Jrnover, Dnd bone loss in cldt:rly                  117. Adams JS. 8<,11lG density ~md vitamin U intox.i(!~ltiol1. Ann :ntcrn
               women. 1 Gone Mit1cr Rt~S 1998:13:16~-"}4,                                                           Med 1998; 128:508 (letter).
               Hol1ck MF. Mc:C~)IIum AWi\rd Lcctllrc, 1\!94: Vit;~min D~····11¢W hori-                      I 18. Moun J, Bandy H, Davison AJ. Hypothesi:;: ctlolorn· of o.thcroscl~~··
               mr..<; forth<· 7lst            1\m J Clin N1.1tr 199'-'~;60:619.,-JO.                               rosi~ a11d o~teopo1·osis: arc imbi:1lancc~ in lit~ ~;akif~·rol eudoerine
               Lefkow1tz ES, Garland            Surille.h:, vit3min n, and ovarian cance1                          !lystem implic~1tcd'? JAm Colt Nutr 1992:1 i·.Sfi7·-83
               mortality rates in US women.1r:t J fipidemiol 1994;!:3:1                                     II 1), .leam PC, Stearns. Ci. T:1c cfferl ot' vit<Hll!ll D on linc«JI' growth in
               lv!Jninez ME, Oiovannucd EL, Colditz GA, ct al. Cakh1m, .,itaJnin                                    infancy; II. Th<! effect <Jf intakes t1bove 1,800 U,S,P unit~ d<1ily.
               D, anJ the (JGClUTt:.:nce of \.'O~orcr::te~l cruwt~r among W\lJ11en .! ~<HI                         J Pediu:r l 'J38~ 13:1:JO.·-"I.
               Cancer lnst 19~6:l18:137.j·-S2.                                                              120. Woollis::mft JO. Mega'.itJmin~: fact and fancy. Di; Mon 1'.18.1;29: ]. . 5!),
         LJ:J. T,,n~rea J. Hdzbwuer K, Pietinen P, el al. Serum levels of vitamin
                                                                                                            12J Enger JE, Meyn111 JC. lntoxictltion with vit•Hnin D. J Clirt
               D me-tabolites and til(.' s;..~b~equ1~nt dsk of <:oion ar:d reel HI ClHISCJ' in
                                                                                                                   hndtJcrinol 1948;8:1'\95-.IJ 10.
               Finnl~h men, Car:ccr Crn1s<:s Contr0l 1997:8:615··25
                                                                                                            122. Nmmg NK, C1llpta HC, Jain MK, Anron,wn K. Role of'.ilamin Din
         96, GMhmd CF, fh.11land FC, Gorhr·un ED. C:m (:uk11l ::<mcer incid~~nce
                                                                                                                   pulmonary tllben;ulot1is. J A"soc Phys1tiJtnS Indiu 1984;:32
               nnd de!lth liltes be reduced With calcium <1nd vitumin D? Am J Cl:n
                                                                                                            12:1, IJ.ell N, f'o:psrei11 S, Shm·y J, Greene V, Ot~xmam1 ~1U, Sha'N S. Ev1den~e
                   Nutr
                                                                                                                   of j)mb<1hlt~ mit: for 25-hydroxyvitanin 0 in the reg11la1ir'n of humilll
         97.       Em~rson    JC,          1\S. Coloreclal    cani.!Ci'   und sol:\J' radia!Jon. Can·
                                                                                                                   c.akimn mc;:aboli.~m. J Bone Miner Res 1988:3·4.~()-95.
             eel' Ctt1:-cs Cont!'ol :992:3:95····9,
                                                                                                            l 2tl. BargN-Lu.-.; MJ, I leanc•y RP, Lamp a SJ, He:Jiy JC f)d .tiC II HF. A11
         98, Sd!Wi:lrt:-; GG, Multiple st.:lenl,,i.~ :md                     L,'lliiGt~r:
                                                                                       what do lh;:lr
             si:nlll.lr                                                             1992;11 244·--.'it.l.          inves11g11tinn of somce~ 0f variation in calcium absorption effi-
                                                                                                                   ~:1ency (pub!J.~Iu:.d erraturn appeArs in J ('lin ErH.:ocrinol Metab
         99.
                 cer mortality E'videncc for~~                                                                      1995:8:J:)06H). J Clin Endocrlrwl Met:1h 199~;~0:40(1·-11.
                 :ion. Can.:cr J9l)'}.;70:286J .. 9,                                                        12,"\. Vkth H. The ml:'chm~ism~ ofvit~;~mln D toxicity. Bone \1int~t lli90;
         J 00,   .t\in.)lcJgh J-IG BeliCficiul r!fL-~cts of SUI I ~:~pos111'e on cancer mortni-                     1 !:?.67-72
                      Prev Mt:'d     ll)~)J:22:132-··40.                                                    126. Fraser DR. The phy:ilologicul CtO·IOtrl.Y of vitamin D. Lanct:t J 98 .l;
         101.              CE~, Cnntorca M'l, JJeLuta f-!J<. Viturnin ll a11d multiple             ~cle·         l :96(j~'/:!.
                          Pwc Soc Exp Dlol IVIed l997;2J6:21n-",1                                           127, lh1ddo01d JG, M~ltn<t.wka LV, Hollis IJW, 1-tu YZ, Wortsman J. Hmnan
         Im. M::AI1ndon TE, flel.~on OT, Zlwng Y, et al, Relation Jf dietary inw:<e                                       lmnsport of vitDmin D aJter HS er:(lOtWIWUs ~ynt!IC~is. J Cl111
             and scnm1 levels of •v~tUiilillD t~~          ol' osteotu'thriti~ ot Ihe                                    199.1:91:2552-5
                                       in the             St1.1dy. Ann lnt~1n Med                           1n   Bell NIL Henfl.l and nonr1~n<ll 2.~"hydruxyvltamiu 0-lalphu-hydruxy
                                                                                                                 !1wes and their cJiqJcal ~ignill-:ance. J 1kme M1n(~r Rc.s 199H; 13: 350-3.




                                                                                                                                                                                         QUESTMS-00000595
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 93 of 641 PageID #: 3427


          856                                                                                VlETH

          129, Silverberg                                                                 stiU         'Jimrmn D nwtabolite concentmtions b
                                                                                                                hYJ""~·"'"'Ih)TIJi·disrn. Surgery
              evolvin{.' J Bone Mine!' Res '''"'''"''"~··;·,
          130 K!c;;;l'!lMI CR, Nc•rrJ~ K, Coi:Jurn JW, I~ the di11i\.ttl ~.l(presdlilr1 uf pri·                                J, Stollt\Wski Al Pruphylt1Cti..: ~'il;!Jllill [) in til~
                                                                                                               Ag~1 i\gt~i115 !980;(): 121-7
              111ary hypt•tp:~n1thyroidisrn 11 fllt11'tJOI1 of !he
                                                                                                                    JJL Vitamin D pl,isoning: rent and   spl.Hio~\s, Ned Tijds~~hr
                 ''ta(u,o; Df the                         Metc.b
          I J I, Lumb GA,                               t~mct•on in human vitamw P                     Clenee.~kd1990;L>tl931···11
                 Jeficierwy ancl vitrm!in D Jef'kien::y in prnna.'"Y hypcrpanJthy"                115. Kar:n<1L R, 13urkcr S, He\'-'iS\111 M, PrcJtwr L, Katz Dfl.. O'Riordn~
                 I'OLlisrn. t\rn J Med I iJ74:56:l•(U"9                                               :L   l11!~·rm1ttent   hypt'fcakaernht and vitt1111h1 D sen:;itlvlty in Hodfl~
          I 32. V!dh R, Bi)yJey TA, Walli~!' PG, Rosefl JR. Po!lurd t\. r~elcvalltt' of                krn's di~~:J<1se, Posterad :•v1r:d J J990~(J6:757-~(1()




                                                                                                                                                                                           0
                                                                                                                                                                                           0
                                                                                                                                                                                            ~-
                                                                                                                                                                                            @~

                                                                                                                                                                                           "
                                                                                                                                                                                           :'i""
                                                                                                                                                                                           aJ
                                                                                                                                                                                           i
                                                                                                                                                                                           Jll.
                                                                                                                                                                                           q
                                                                                                                                                                                           0
                                                                                                                                                                                           IZl
                                                                                                                                                                                           cr
                                                                                                                                                                                           '<
                                                                                                                                                                                           0

                                                                                                                                                                                           ",
                                                                                                                                                                                            "'"
                                                                                                                                                                                           ~

      ~
                                                                                                                                                                                           "'"'g
                                                                                                                                                                                           ~'

                                                                                                                                                                                            "'




                                                                                                                                                                              QUESTMS-00000596
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 94 of 641 PageID #: 342


                        BIOLOGlCAI. \lASS SPF£TROM"TRY, VOl, 22, 621 .. 632 (1993)




                        On-line Post-column Diels-Aider Derivatization for
                        the Determination of Vitamin D 3 and its
                        Metabolites by Liquid
                        Chromatography /Thermos pray Mass Spectrometry

                        R. J. Vreeken,t M. Honing,t D. L. M. van Jlaar," R. T. Ghijsen, G. J. de Jong §and
                        U. A. Th. Ilrlnkman
                        Department of Analylical Chemistry~ and aDt!J)arunent of Organic Chemistry, Free l:niversity, De Boel(llann 1083, 1081 HV
                        A:m!lt~rdam,   The Netherlands




                        Liquid ehromatography/thenno$pTOy muss spettrometry (LC(TSP MS) bas heon W!Od for the determination of
                        vitamin D, and some of Its ml1laholltes, I.e. l«(OH) rltamln D., 25(0H) vitamin D,, 1«,25(0H), vitamin D,
                        and 24,25(0H}~ vitamin D 3 , using positil'e and negative io11 detection. Using these two modes positional homers
                       ean be identified. Deteetion in the negative ion mode wao preferred beeanoe of the slightly higher ,.nsltivity. Tloe
                       Hmits of dl1le<:lil)ll, using multiple ion detection. are 50-100 oM (6-12 pmoliJiieeted). On-line pnst-oolumn dcriva-
                       tizatioa based on (4 + 21 eyclo-addition (Oielo-Aider reaetion) prn<eeds within I min at room temperature. If this
                       step Is ineluded In I,CffSP MS, the det..,tlon limits of the analytes can he Improved 7-70-fold depending on the
                       analyte t.. ted. The best results (detection llmit1s down to I nM, i.e. 0.12 pmol inj..,ted) are obtained with diseharll"
                        iouization io the negative ion mode.


                                                                                         ka~mia ce!ls. 2 ' Except for lo,25(0H),D, {plasma level
             INTRODUCTION
                                                                                         10-40 pg ml- 1 ), " · 24 plasma concentrations of these
                                                                                         compounds are in the range of 1 -50 mg ml- 1 • Determi-
             Today, liquid chromatography/mass spectrometry                              nation of these metabolites requires extensive sample
             (LC(MS) is in~-rea,,ingly being used, 1•2 the thennospray                   pre-treatmetlt and d•rivali~ation prior to GC/MS
             (TSl') interface being the interface most frequently                        analysis." Competitive binding assays>• are also used,
             applied;' ,' A major shortcoming of LC/TSP MS,                              However, these are rather time~cons.uming and not too
             however, is the lack of sensitivity compared to gas cluo-                   selective owing to cross-contamination, und therefore
             matography;mass spectrometry (GCfMS). Normally itt                          need extensive sample dean-up.
             LCfTSP \1S at least tens of nanograms of analyte are                           During the last decade LC has become a powerful
             required for detection in the full-scan mode,                      >,•-•    technique in vitamin D analysis. Vitamin 0 3 and ils
             whereas this is possible with low or subnanogram                            metabolites can be separated by reversed-phase LC
             amounts for GC/MS. One way to enhance sensitJVity in                        (Rl'LC) as well as normal-phase LC {NPLC), the latter
             LC is the use of pre- or post-column derivatization tech-                   being more popular. 27 ' 30 Although NPLC is compat·
             niques,9·10 which can be combined with various modes                        ible with TSP MS." RPLC is preferred. Especially if
             of detection.'' _,'                                                         an-line sample tfllatment, i.e, pre-concentration, is
                In mass spectrometry, derivatization is generally used                   required, RPLC is superior. Using ultraviolet (UY)
             to induce ot decrease fragmenlation, to direct fragmen-,                    detection, large sample •ize•, i.e. 2-10 ml pla>rna, which
             tation andfor to enhance the sensitivity and/or selec-                      actually can be considered too large for whole blood
             tivity of the ionization process. 14 Until now pre· or                      analysis, are needed, because of the low pla,~~na levels of
             post-column dcrivatization has been used in LC/TSP                          the compounds of interest Sample pre,treatment nor-
             MS in only a few instances."-' 21                                           mally involves dcproteination followed by solid-phase
                In this study vitamin         o,
                                           and some of its metabolites                   extraction." Only then is UV detection sensitive
             (see Fig, 3 helow) were chosen as model compounds.                          enough (detection limits, 1-·10 ng per sample) for screen-
             They are' important secosteroid hormones and play a                         ing purposes. However, for the screening of the 1~,25-
             role in the regulation of calcium and phosphorus                            dihydroxy metabolite a more sensitive method, involv·
             metabolism, One nf the metabolites, Le. 1.~2S(OH),D 3 •                     ing a larger sample volume and dcrivatization with sub-
             plays an active role in inducing differentiation in leu-                    sequent GC/MS analysis in the single ion monitoring
                                                                                         (SIM) mode, is required,"·'"
                                                                                            Introduction of electronegative groups in the mol-
                                                                                         ecule should enhance the capability of the molecule to
               t Auth()r to whom corre~ponde11ce should be addressed.                    undergo ionization by (resonance) electron capture
               t Present address: CID-CS:IC,       Jordi Girona 18-26, 08034   Barcol~
                                                                                         mechanisms" and, thus, sensitivity. Vitamin D 3 and its
             ona1 Spain.
               § Present address: Solvn;y Dupbur HV, PO BoK 900, 1380 OA                 metabolites possess a tticnc system and one or more
             Weesp, The N<:tb~rlaod3,                                                    hydroxy groups, For derivatization tbe tdene system is
             t0J2, 93()1ij93/11 0621 ,J2 $1 1.00                                                                                      Rec~iruul   30 March 1991
             :!:) 1991 by J(Jhn Wile;,· & &ms, Ltd.                                                                                        Rt>l:itMrl .'S July !99J




                                                                                                                                                       QUESTMS-00000597
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 95 of 641 PageID #: 3429


             622                                                                R J. VREEKEN ET AL.

             prefened, because hydroxyl groups are quite cmnmon                                     Tetracyanoethyleue         (TCNE),     4-phenyl-1 ,2,4·
             in compounds present in plasma. A Diets-Alder reac·                                 triazoline-3,5-dione (PTAD), tetrn<lhloroethylene (TCE),
             tion, i.e. a [ 4 + 2] cyclo-uddition, .is a selective reaction                      cinnamic add and maleic acid were obtained from
             for dienes and dienophilk compounds, which is very                                  Fluka Chemie (Buchs, Switzerland); 2,3-dichloro-5,6·
             fast already at room tGmpsrature 34 ' 37 ,.·' ami can there·                        dicyano-1,4-benzoquinonc (DCDCQ) was purchased
             fore be applied for post-column derivatization, Recent·                             from Sigma (St Louis, Missouri, USA), These die-
             ly, the use of Cookson-type reagents, such as 4-phcnyl·                             nophilic reagents were used without further purification.
              1,2,4·triazoline·3,5·dione (PTAD), for the determination                              Vitamin D 3 and its metabolites, including the syn·
             of vitamin D-like compounds has been report·                                        tbetic metabolite la(OH)D,, were kindly supplied by
             ed. "'' 7·".. 4l.4 M• Most of the PTAD labels aro used                              the Academk Hospital of the Free University. Stock
             for pre·e<>lumn derivatizatiott and t1uorescen<e or etec·                           solutions of vitamin D, (l mM) and of its metabolites
             trochemical detection. Some of the derivatives seem to                              (10 f1M) were prepared in methanol and kept in the
             have good electron-capture capabilities. Two groups                                 freezer ( · 24 'C) until needed.
             reported on the use of PTAD in combination with mass
             spectrometric detection. Yeung et a/. 48 obtained FAll                              LC systems
             spectra, static FAll '" well as continuous flow (CF)
             FAB, of 0.8 ng of the vitamin 0 3 -PTAD derivative after                            The basic cxperime.ntal set•up used is shown in Fig. l;
             off· line derivati7.ation and using multiple reaction moni·                         details of the system arc discussed below.
             toring (MRM), Wilson et a/!9 reported the use of the                                   A Gilson (Villiers-le-Bel, France) Model 302 LC
              PTAD·derived derivatization reagent for signal                                     pump (pump 1) delivered the carrier stream of the LC
             enhancement in electrospray ionization (ESI) mass spec·                             eluent in the case of FIA and LC, respectively. When
             trometry, The phenyl ring was in this case extended                                 post-column deri vatization was use<~ an Applied llio·
             with a crown ether. Upon electrospraying of vitamin 0 3                             systems (Foster City, California, USA) Model 400 LC
             in a m~thanolic solution, the sodiated derivative wa.<                              pump (pump 2) was used to deliver the reagent via a
             formed and easily detected by ES! mass spectrometry.                                zot·o·dcad     volume      T-piecc    (Valco, Schcnkon,
             The authors report a detection limit above 1 pmol of                                Switzerland). The reaction coil was a 1,30 m stainless-
             derivative in the ftow injection analysis (FIA) mode.                               steel capillary (0.8 rnrn i.d.) with a helix diameter of 20
                 The goal of this paper is (i) to explore the use of post·                       mm. The residence time in the coil was kept constant at
             column derivatization based on " [4 + 21 cyclo-                                     40 s. Home-made membrane pulse dampeners were
             addi!.ion in LC/TSI' MS in order to enhance analyte                                 used to deliver a non-pulsating flow to the TSP inter·
             deteetability and (ii) to investigate the use of LC/TSP                             face. Injections were made with a 120 Jll loop mounted
              MS in vitamin 0 3 analysis.                                                        on a Rhcorlync (Cotati, Californi.a, USA) six-port valve.
                                                                                                 When LC was performed, this valve was connected to a
                                                                                                 15 em x 4.6 mm i,d, stainless-steel colurnn home-
                                                                                                 packed with Rosil c,.DA bonded·phase material (5 flm,
             EXPERIMENTAL                                                                        80 A) from Alltech (Eke, Belgium). UV detection was
                                                                                                 accomplished with a Krotos (Ramsey, Nc'W York, USA)
                                                                                                 Model 757 Spcctrotlow detector.

             c:hemicals                                                                          Procedure;,

             A(:ctonitrile and methanol (J, T. Baker, Deventer, The                              Reagent soltltions for pre- or post-column dedvntiza-
             Netherlands) were of analytical reagent grade,                                      tion were prepared by dissolving the reagent of interest




                                                                                      \~'ASTF,   /lJV
             Figur•1, Schematic of the LC/TS~ MS syshtm with pust~column derivatization. Flow rates (fiA and LC): (i) no d.;,rivatb:alion and pre~
             column derivatb:ation. purnp 1, 1.0 rnl min · 1 ; (ii) post~colomn dEttlvatb::ation, pump 1, 0.7-0.95 ml min· 1 and pump 2, 0.05-·.0.3 ml min· 1
             wi1h e tot!ll now of 1.0 ml min- 1 , lnj~:K.:Iion loop, 1.20 ).d




                                                                                                                                                    QUESTMS-00000598
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 96 of 641 PageID #: 343


                                                                          VITAMIN     o,                                                           623

             at the proper ~oncentration (100 11M-SO mM) in ace·                     source temperature was 300 'C. The vaporiler tem·
             tonitrile. All work was carried out at room temperature                 perature was set at about 110"C. Discharge ionization
             (20 "C).                                                                as well as filament·oft' and fdament·on ionization were
                                                                                     used. In the latter two ca.<cs ammonium acetate (50
             Pr.,..olumn dedvatbation. The reaction of the various di-               mM) was used as ionizing additive. The discharge
             onuphilic compounds wllh vitamin 0 3 or one of its                      voltage was set at 1000 V; at higher voltages no further
             metabolites was carried out by adding the reagent solu·                 gain in sensitivity was observed., 'nte repeller voltage
             tion (100-500 J.ll) to 1 ml of vitamin 0 3 or mctabolile                was optimized with every new eluent used and was set
             solution (1 -1000 !lM) in acetonitrile-water (80:20, vjv).              at a voltage where the background intensity was stable
             The reaction was allowed to proceed for 10--180 s and                   and not all of the clusters were yet dissociated. This
             then an aliquot ( 120 1'1) was injected into an FIA system              voltage was i11 the ra11ge of + 100 to + 125 V for PI
             with UV absorbance detection at 256 nm. The reaction                    detection and -50 to - 80 V for NI detection.
             yield was determined by comparing peak heights before                      Optimization of the repeller potential, source and
             and after reaction.                                                     vaporizer temperature and discharge voltage was done
                After a reaction time of 3 min, an aliquot of the same               with vitamin 0 3 and hx,25(0H), vitamin 0 3 as test
             solution was analysed by LC;'TSP MS, with                               compounds.
             acetonitrile-water (80: 20, vjv) as mobile phase, and the
             mass spectra (positive (PI) and negative ion (NI) mode]
             of the reaction products were recorded,
                                                                                     RESULTS AND DISCUSSION
             Post-rolumn deri•ati>.ation. In this case the mass spec·
             trometer was invariably used as the detector, becaUBe
             the red·colourcd reagent solution had too high a back-
             ground for UV measurements. The reagent solution was                    Mass spectra of vitamin o, and its metabolites
             added via aT-piece at a flow rate of 0.05-0.3 ml .min._,
             In order to keep reaction time and the flow rate                        Mass spectra of vitamin 0 3 and its metabolites
             through the TSP interface llt fixed values of 40 s and 1                lct(OH)D,, 1~,2S(OH),D 3 , 25(0H)D, and 24,25(0H)zD_1
             ml min- 1, respectively, the flow rate of the carrier                   were recorded using FIA TSP MS (PI and Nl mode)
             stream or LC eluent---acetonitrile--water (90: 10, vjv)-                with discharge ionization and using .acetonitril~water
             was varied between 0.7 and 0.95 rnl min--'                              (80: 20) as carrier stream (Table I), The mass spectra
                                                                                     showed protonated (and deprotonatcd) molecular ions
                                                                                     as well as fragments arising from the loss of wat<r mol-
             \\'(ass spectrometry                                                    ecules. In the NI mode an ion at m/z [M + 60] --- with a
                                                                                     relative abundance up to 15% was also observed The
             A. Finnigan Model 4500 quadrupole mass spectrometer                     origin of this ion is not yet understood. Although mass
             (Finnigan MAT. San Jose, California, USA) equipped                      spectra obtai!led with filament-off or filament..on ioniza..
             with a Finnigan TSP interfat'C was used. A typical                      tion showed the same ions as observed with discharge


                               Table 1. 'Main ions observed for vitamin D;;~ and it!~~ metabolites in tbe Pl and Nl tnode in
                                             FIATSPMS'
                                                                             PI
                                                                                                                 ,.,   Nl
                                                                                                                               Aul.
                                    C::>)mpovrr<l

                                Vltamln 03
                                                    Md.wt

                                                    364
                                                                  '"'
                                                              [M+H]'
                                                                                     flel   ahl.l~d.

                                                                                            100        [M-H]-                     100
                                                                                                                                      ~bonc:J.




                                                              [M+H--H,D]'                    50        [M-H-H,O]·                     25
                                                                                                       [M+60J--                       10
                                1a(OH)O,            400       [M + H]'                      26         [M -H]-                        60
                                                              [M +H H,O]'                   100        [M H ---H,O]"              100
                                                              [M + H- 2H,O]'                25         [M -H-2H,O]-                   10
                                                                                                       [M "60)-                         6
                                25(0H)D,            400       [M+fl]'                       30         [M H]·                     100
                                                              [M + H- H-,0]'                100        [M+SO]·-                     5
                                                              [M + H • 2H,O]'               4()

                                1a,25(0H),D,        416       [M+H]'                          $        [M -H]--                   100
                                                              (M+H-H,O]'                    tOO        [M- H •· H,OJ -             20
                                                              IM + H • 2H,OJ'               40         [M • H - 2H,O]--            10
                                                              [M + H - 3H,O]'                5         [M +60]·
                                24,26(0H),D,        416       [M+H]'                    100            [M -H]                     100
                                                              [M + ft- H,O]'                75         [M+60J·                     16
                                                              [M + H- 2H,O]'                40
                                                                                                            1.
                               • Carrier stream, water-acetonitrile (20: 80, v;'v); flow rate, 1 mt min·         Discharge ionization, 1
                               kV,




                                                                                                                                                 QUESTMS-00000599
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 97 of 641 PageID #: 343


                                                                        R. J. YREEKEN ET AL.

             ionization, the relative intensities of the fragments were                  can be seen from Table 1, in this case the relative inten-
             the highest with the latter mode of operation. As an ex..                   sities of the ions in the mass spectra of the mono-
             ample the mass spectra of vitamin D; and 1~,25(0H),D l                      hydroxylated metabolites, I~(OH)0 3 and 25(0H)D 3 ,
             in the Nl modo are shown in Fig. 2. The signal-to·                          under NI conditions, and the dihydroxy metabolites,
             noise mtio in the Nl mode was 2-5-fold higher than in                       1~,25(0H),D,, and 24,25(0H)2 D:., under PI condi·
             the PI mode. This result markedly differs from that                         t.1ons, were quite different. The latter data are in agree·
             obtained by Watson et al.,43 who reported no appre-                         men! with those reported by Watson. With the
             ciable ion etments in the Nl mode, but strong signals in                    monohydroxylated metabolites the differences in the
             the PI mode, when using water (0.1 M ammonium                               spectra may be rationalized by a better stabilization of
             acetate)-methanol (80:20, v/v) as eluent. This may well                     the negative charge on the oxygen attached to C-25,
             be due to the use of different interfue<,-s (Vestee TSP                     resulting in an LM -          ur
                                                                                                                        ion for .25 (OH)D,, com-
             instead of Finnigan TSP) with different temperature set-                    pared to the possibility for conjugation after loss of
             tings and/or different ionization techniques, i.e.                          water from the deprotonated molecular ion of
             filarnent·on ionization with ammonium acetate instead                       lct(OH)D 3 • With the dihydroxy metabolites, the better
             of discharge ionization without ammonium acetate. 7 •8                      stabilization of the positive charge in the aliphatic side-
             lndeed, when we added 50 mM ammonium acetate to                             chain of 24,25(0H),D 3 hy means of intnl·molecular
             the carrier stream clusters with ammonium ions (PI                          hydrogen bonding between the two adjacent hydroxyl
             mode)--also reported by Watson---and with acetate                           groups compared to the extra conjugation in the A ring
             ions (Nl mode), with relative abundances up to 40%,                         obtained aner elimination of water from protonated
             were observed.                                                              lo:,25(0H),D, explains the higher relative ahundanc.e of
                Usually, it is rather difficult to distinguish between                   tho [M + H]+ ion for the former metabolite (JOO%
              positional isomers by means of TSP MS, because of the                      versus 5%). In other words, using PI and Nl mode TSP
              low number of specific fragments observed. However, as                     MS identification of each of the metabolites is possible.



                                                                                                                             3583




                                            50.0




                                            100.0                                             41 S IM·IH"



                                                                                                                             l'l




                                            sn.o-


                                                                          IM·H·HzOI" 337

                                                                    ft1·H·<H 2  nr ~79

                                            t1/Z 250          ~00           35n           400           4SO            son
             Figura 2. Full-scan TSP mass spectra oT (A) vi-tamin 0 3 (6)1a,25(0H) 2 D3 In the Nl mode. Concentra-tion: 1 ~1M. Cttrri~r !'Imam:
                                     V/V); flow rate. 1 ml min- 1; V<lP<ll'ilt!r temper.t~ture, 100 oc; ilE:ro~ol ternperahJr~. 200'C; f61')fllh~r. -75 V, Oi.s~
             acetnnittiltt-wata~ (80. 20,
             charge voltage, 1 kV.




                                                                                                                                                       QUESTMS-00000600
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 98 of 641 PageID #: 3432


                                                                                   VITAMIN D,                                                           62J

             Derivatizatlon                                                                        Cinnamic add, another unsaturated acid, was chosen
                                                                                                as reagent because its derivatives show intense dcpro-
             (.'boiee of derlvatlzation reageat. In view of the aims of our                     tonated molecular ions and relatively little fragmenta-
             studv outlined io tl1e Introduction, various dicnophilic                           tion in negative chemical ionization mas-"l spectro~
             reag~nts known to be highly reactive and to have the                               mctry.'' 7 This is interesting, because the main signal in
             ability to undergo (resonance) electron capture were                               the mass spectrum now is found at a relatively high
             selected. The latter property may be expected to be a                              mass, where fewer background interferences are present
             prominent feature of TCE, TCNE" and DCDCQ.
             TCNE, often used as dienophile reagent, reacts extremely
                                                                                                Reaction coodilions, The various reagents were tested
             fast with a great diversity of dienes. "· 44 PTAD, the                             with regard to reaction time and required reagent con•
             most powerful Cookson-type reagent kno':'"," was                                   rentration (see Experimental section). Only PTAI),
             also included in our study. PTAD, and also Its methyl                              TCNE and DCDCQ reacted with vitamin D:~ in the
             analogue, are often used to determine the geometry and
                                                                                                allotted time window (10 180 s). TCE and cinnnmic,
             position of double bonds in conjugated Liiencs, ·••·' 9 and                        maleic and oxalic acid did not show any reaction with
             as masking agent for conjugated sy.stems. 40 The deriv-                            vitamin D 1 even after 180 sand at an extra high level of
             atives of vitamin 0" and PTAD have been shown to be                                the reagent used, i.e. 100 mM.
             rather stable under electron impact (EI) conditions:                                   The reactivity of DCDCQ was significantly lower
             molecular ions with relative abundances up to 25%                                  than that of TCNE and PTAD. When a 25 mM solu-
             were observed tor direct-probe samplcs.' 6 In LC/TSP                               tion of DCDCQ was reacted with 05 mM solution of
             MS the ion source pressure is relatively high (1-10 torr)                          vitamin o, for 180 s, about 50% of the analyte was
             and comparable to that under chemical ionization (CI)                              converted into the corresponding derivative (see next
             conditions. Next to the collisional stabilization, the                             section). TCNE reacts with vitamin D, in the same way
             lower amount of energy transferred during CI will boost                            a.~ does PTAD (see Fig. 3). The influence of the con~-en­
             the formation of the (de)protonatcd molecular ion,                                 tration of both reagents in the range l-50 mM is shown
             which will result in an increase in sensitivity. Although                          in Fig. 4(A). The yield, expressed as the perc~ntag~ of
             the ionization mechanisms in LC/TSP MS is still under                              vitamin D • which has reacted after 90 s react10n, t~me
             investigation and depends on the m~de of operatlo~, it                             rapidly increases with increasmg reagent concentration.
             is accepted that Cl pra<:esses play an Important role.·                            Obviously, PTAD is more reactive than TCNE; a .!0
                 Maleic acid anhyddde is also often used as die·                                mM solution is required for a complete reacuon m 90 •
             nophilic reagent" Unfortunately: it i~ v~ry unstable in                            as against about 20 mM with TCNE. Figure 4(B) shows
             aqueous solution. Therefore m~e1c ~teld Itself was. used.                          the percentage of vitamin D, derivatizcd after different
             The reaction product of malctc aCJd and v•tamm D 3                                 reaction times, using a 10 mM solution of TCNE or
             should have two carboxylic acid groups. This should be                             PTAD. Cltatly, the reaction of vitamin 0 3 with PTAD
             advantageous because they can easily be deprotonated                               proceeds faster than the reacti<m with TCNE.
             by pH adjusrment, which is interesting because of the
             ion evaporation processes known to take place durmg
             TSP ionization.•• For the same reason oxalic acid was                              IdentiHcation of derivatives. The derivatives formed during
             also selected.                                                                     the off-line (pre-column) reaction of vitamin D, with




                                                                                                                        R,
                                                                                                                        H
                                                                                                                             R,
                                                                                                                             H
                                                                                                                                  .,
                                                                                       VITAMIND:l                                  H
                                                                                      la(OH)VITAMIN D 1                 OH   H

                                                                                       25{GH)VITAMIN D3                 !!   H    oll
                                                                                       N,~5(6H}~VITAMIN r~)~            H    OH   OH
                                                                                       let,2!.>(0ll')tVt'7.1\MJN   D~   OH   H    DH
                                 FigurU> 3. Aeactil:.m   sL:ht31'fl6   of the rea(:tion between vitamin 0 3, and its rnetabolikls with PTAO.




                                                                                                                                                   QUESTMS-00000601
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 99 of 641 PageID #: 343


             626                                                                                         R. I. V.REEKEN   ~T   AI,.


                            1(10
                                                                                                                      PTAD, TCNE and DCDCQ were identified by means
                                                                                                                      of LC;TSP MS. TSP mass spectra were obtained in the
                    8                                                                                                 filament-off, filament-on and discharge ionization mode.
                             so
                    ~                                                                                    A
                                                                                                                      Discharge ionization always gave the highest· abun-
                                                                                                                      dance of fragments. With filament-off of filament-on

                    1•       60


                             4<J                                                                    A.   PTAD
                                                                                                                      ionization, hardly any fragmentation was observed and
                                                                                                                      the (de)protonated molecular ion of the derivative was
                                                                                                                      the base peak in most cases. Discharge ionization was
                     lh                                                                                               used in all further experiments.
                    2                                                                               D TC'I'E
                             2()                                                                                         With PTAD as dienophilic reagent and vitamin D,
                    j         0
                                                                                                                      as test solute, two pwducts were observed in LC}TSP
                                                                                                                      MS (t"' 12.5 min and 12.8 min). FigureS shows the ion
                                   0                     lO       2C          JO         -~0   50                     trace iN! mode) for mjz 558 (Fig. 5A), corresponding to
                                                             Reol!geut <:Ol'l(entration (mM)                          the deprotonated molecular ion of the derivatives, and
                                                                                                                      the reconstructed total ion current (Fig. 5(8)). The
                            too                                                                                       intense signal in the early part of the chromatogram
                    8                                                                                                 orginates from the excess of reagent present in the
                    .~       $()·
                    >                                                                                                 sample. The intensities and mass spectra of both pro-
                                                                                                                      du(.is were essentially the same, both in the PI and the
                    "'t      60                                                                                        NI mode; the sctt~itivity in the Nl mode was slightly
                    m                                                                                                 high01r. The base peaks in the spectra of both products
                    0        40                  I   '                                              •    PTAD         were at m/z 560 (PI) and mjz 558 (NI), which oorre-
                    ih                                                                                                spond to the protonated and the deprotonated molecu·
                    ll                                                                              0    TCNfi.
                                             '                                                                        lar ion of the derivatives, respectively. The same
                    ~
                             20            I
                                       I                 I                                                             behaviour was observed for the derivatives of the
                    ~                     I
                                                                                                                       metabolites of vitamin D 3 with PTAO. As can be seen
                              0 .....,.._...._,....,-r··...-"
                               0                    50                             100         150                     in Fig. 6, the mass spectra of the PTAD derivatives
                                                              H.~action      time (sec)                                show hardly any fragmentation~ ·Only loss of water is
              Figure: 4. Pen::~rnage of reacted vitamin 0 3 {0.1 mM) Yttt!IUS (A)                                      observed. For vitamin 0 3 in the PI mode an ion at m(z
             reagent concen1ratlon with 90                             ~of   reaction time and (El) rettction          298, previously reported by Yeung et al.4 ' using static
             time    wi~h   10 mM solution of the reagents, Carrier stream:
              acetonitril&·. wator (80: 2.0, V/V); flow une, 1 ml min-•; UV detec~
                                                                                                                       and dynamic. F AB, is also observed. The differences in
              tion at 256 nm.                                                                                          the mass spectra between the various metabolites noted
                                                                                                                       for the non·derivatized compounds do not occur.

                                                                                                                                                                          15200




                                                                                                                                          !
                                                                                                                                              ;,~~·              .,>'!"
                                                                                                                                      /               ............
                                                     2tlG                    4o0                 G00                  llOO                  5CAA
                                                     3~2o                    eh40               Ul:ea                13:20                  llMh
             figure 5. LC/TSP MS cf vitr<Jmin 0:) (0.01 mM) derivatir.:ed (pre·column mode) with PTAO (0.6 mM) in the Nl mode using discharge
             ioniaation, full-l!ic.an eondi1ion.s (100-660 41 a~ 1 ). (A) lof1 trace of [M Hj··, i.e. m/z 558. and (Bl re~onl.'\truCMd total ion current. LC
             ~::olumn: 15 em).( 4.6 mm i.d. home-pscl:Gd with Ro.<iil C 8 ~DA bonded~ph~se ma~etial (5 •1m, 00 A). Mobile phase: atfltonitrile-wate:r
             (80:20, v/v); flow rate, 1 ml min- 1 . Mass spectrometric conditions, see Fig. 2.




                                                                                                                                                                                  QUESTMS-00000602
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 100 of 641 PageID #: 343


                                                                            VITAMIN D,                                                                627

                                                                                                      560 [1'1,..H]+   - 40512
                                        100.0




                                         soc


                                                                  298




                                        1•1/Z   I SO       250           350           450          5SO

                                                                                                     558 [M-Hr
                                        Wl.O                                                                             $6016


                                                                                                                        ll



                                        SO.O·




                                                   175
                                                                               396


                                        MIZ loU                          350           4oO          5SO           esc
             Figure 6. FuiJ,.scan moss spectra of the Dioh:J·-Aidsr reaction products obtained by pro-column derivatization of (A and B) vitamin D!'l (0.1
             mM) and (C and 0) 1«.25(0H),O, (Q.Ql mM) with PTAO (0.5 mM) in tho PI (A and C) and tho Nl (Bond 0) moda. Conditrona. see Fig.
             5.


                Obviously, two isomers am fMmed during reaction                       electron capture) only two fragments were observed, viz.
             with PTAD. Thc.•c epimors around Ca have already                         at mjz 485 and m/z 458, originating from the loss of one
             been re,11orted by Aberhart and Hsu '" and Reisch! and                   and two molecules of HCN, respectively. In the PI
             Zhiral. 1 They are fonned by the addition of PTAD in                     mode a protonated mo.lecular ion and two fragments,
             an '"do fashion from the upper (p) and the lower (~)                     resulting from the loss of one and two HCN molecules,
             side of the triene system. The a-faced adduct was mainly                 were observed.
             formed (95%), because of the sterical hindrance during                      Unfortunately, when TCNE was used experimental
             tit~ approach of PTAD from the upper side. However,                      difficulties were encountered even in pre-column dedva-
             during the derivatization described in the paper using                   tization. Probably because of its extreme polanty,
             acetonitrilc~water (80:20, vfv) instead of ethyl acetate                 excess TCNE adhered to the inner wall of the capil·
             as solvent, equal amounts of the epimers were formed.                    !aries, especially in the vaporizer used, which caused
             Solvation effects may play a role here.                                  pressure shocks in the ion source. Working at higher
                Dcrivalizution of vitamin 0 3 with TCNE also yielded                  vap<>rizer ten>peratures of 150-200 "C did not solve the
             two products in similar amounts; the explanation is the                  problem. Furthermore, after using TCNE, the system,
             same as given above. As can be seen in the recon-                        and especially the injector, had to be thoroughly
             structed ion chromatogram (Nl mode) in Fig. 7, the                       cleaned to prevent memory effects. These restrictions
             separation of the two epimers is much better than with                   severely limit the use of TCNE as a pre· and certainly
             the PTAD derivatives (cf. Fig. 5). Besides, the PTAD                     as a post-column derivatizalion reagent.
             derivatives probably are more bulky and therefore less                      The reaction of vitamin 0 3 with DCDCQ showed
             polar than the TCNE derivativ~~; this may explain the                    not two but four products after LCrrsP MS. Obvi·
             faster elutiml of the latter derivatives.                                ously, the abovc ..mentioncd reaction takes place Ht two
                The two epimcrs formed in the reaction between                        sites in the reagent molemle. lloth the double bond
             vitamin D, and TCNE showed relatively simple mass                        between C 2 and C 3 and the double bond located
             spectra in the NI mode. Next to the molecular ion (after                 between C, and C6 can act as the dienophilic reaction




                                                                                                                                                 QUESTMS-00000603
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 101 of 641 PageID #: 343


             628                                               R. J. VREEKEN ET AL.


                                    100.0                                                                 i 350


                                                                                                          c




                                     t-112 400        4!:0         500      550         600         G50
                                                                                      o90 IH-H]-
                                     100.0                                                                53(J4


                                                                                                      ~   D




                                     so. a




                                             I
                                     MIZ 400          <150         soo      '550        600



             site. The mass spectra of the four epimers again were          flow the signal remained constant but the noise
             identical and showed only a signal at m(z 611 in the PI        increased rapidly. Therefore, 0.1 ml min-' was chosen
             mode and at m/z 610 in the NI mode. These can be               as the reagent flow in all further experiments . Next, the
             attributed to the protonated molecular ion and the             concentration of the PTAD solution was varied
             molecular anion after electron capture, respectively.          between 5 and 50 mM. The optimal concentration was
                                                                            found to be 25 mM; at higher concentrativns the signal·
             On-line derlvatizatinn. In the post-column set-up, for         to-noise ratio started t<l dccre~lse.
             obvious reasons only PT AD was tested as derivatiza~              The length, internal diameter and helix diameter of
             tion reagent. During post-column dcrivatization vari-          the reaction coil were left constant at 1.3 m, 0.8 mm and
             ables such as concentration of the reagent and reaction        20 mm, respectively. At a total !low of I ml min- •, the
             (residence) time and important since they have a major         residet~Ce time was 40 s, which is acoeptable in terms of
             effect on tho derivatization yield of the analyte and,         extra-column band broadening."
             therefore, <m the sensitivily of the method. The pro·             With a 25 mM PTAD solution in acetonitrile as post-
             duction of two epimers,,,which is a drawback in the            column reagent solution at a flow rate of 0.1 ml
             precolumn reaction because of the subsequent LC                min - 1 ,·-·<Jr a reaction medium of 2.5 mM PTAD at a
             separation-is not a problem in the post-column set-up          total !low rate 1 ml min " 1-complete conversion of
             because the mass spectra are identical, i.e. the intensities   vitamin n, into its PTAD derivative was observed
             simply add up.                                                 within 40 s. This might seem to ~ontradict the results
               In order to optimize the system the flow rate of the         described above, where a concentration of 10 mM was
             PTAD solution (25 mM) was varied between 0.05 and              needed fm a reaction within 90 s (cf. Fig. 4). Further·
             0.3 ml min,. 1, Because the vaporh~cr temperature has to       more, the excess of reagent was higher in the off·line
             be optimized with euch new ilow rate, the !low th.rotlgh       mode. i.e. 100-fold as against 25-fold in the on-line
             the analytical ~olumn was changed in such a way that           mode, whkh should etfect a higher reaction rate in the
             the total flow to the TSP mass spectrometer was con ..         former case. However, the reaction in lhe po.."'t·(,~olumn
             stant at I ml min "'- The optimizaiion showed an               set-up was carried out in acetonitrile -water (91: 9, vjv),
             increase in signal of the !'TAD derivative of vitamin D,       viz. 0.9 ml min., acetonitrile---water (90: 10, v/v) used
             up to O.l ml min . , of reagent solution. Beyond this          for LC +0.1 ml min . , 25 mM PTAD in acetonitrile,




                                                                                                                               QUESTMS-00000604
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 102 of 641 PageID #: 343


                                                                      VlTAMIN 0   3                                                                                    629

                     100,0·                137
                                                                                                                                                     te9?E




                      RIC




             Figure 7. LC(TSP MS of vitamin D 3 (0.1 rnM) derivati:;ed (pre-column mode) with         reNt:   (OJJ mM) in tha Nl mode using discharge
             ioni.1mtion. Conditions, see F1g. 5.


             instead of the acetonitrile-water (80: 20, vjv) mixture           mode being slightly more sensitive. The method showed
             used with pre-column derivatization. Probably, in the             linear calibration graphs (r 2 ~ 0.985 -0.995) over three
             latter case solvation of PTAD is stronger: this lowers            orders of magnitude (concentration range, 50 nM to 50
             the effective concentration of PTAD and therefore more            11M). A reconstructed ion chromatogram of the separa-
             reagent is needed for a complete reaction. Indeed, with           tion of a mixture of the                    non~derivatized              compounds
             a 25 mM P'l'AD solution instantaneous reaction was                (120 nM each) with t-:1 detection, using MID on the
             observed in pure acetonitrile.                                    dcprotonatcd molecular ions, is shown in Fig. 8(A).
                                                                                  Post-column derivatization with PTAD caused a dis-
                                                                               tinct increase in analyte detectability. with LODs of 1-7
             Chromatographic system alld deteclion limits                      nM. This gain is clearly evident when comparing Fig.
                                                                               8(A) and (8), In the latter a reconstructed ion chromate·
             In the present paper vitamin 0       3 and its metabolites        gram (NT mode) is shown nf the same mixture as used
             were separated on a C 8 -bottded silica column in less            in Fig. 8(A), but now after derivatization with PTAD.
             than 15 min with acetonitrile··water (90: 10, v/v) as             Derivatizat.ion enhances the detectahility of the various
             eluent (llow, 1 ml min '). Four out of the five test com•         test solutes to a distinctly different degree (Table 2). For
             pounds wer" properly resolved. The capacity factors for           instance, c:omparison of the signals in the Nl mode with·
              loc,25(0H) 2 0 3 , 25(0H)D 3 , liX(OH)D 3 and vitamin 0 3        ont and with derivatization shows that 1~.25(0H),D,
             were OA{;, 1.2, 2.1 and 5.0, respectively. Unfortunately,
             24,25(0HhD 3 did not elute from the column even after
             60 min, probably due to irreversible ad<orption on free                   Table l. LODs of vltamln O, and S<lm• m•tob·
             silanol groups.                                                                            alit.. with I.C(fSP MS in PI ond Nl
                With UV detection at 256 nm, limits of detection                                         mude,     usinM     •iscbarge              ioni1.ation
                                                                                                        (Mil)), without and with oo-llne pru;t-
             (LOD) of 2-8 I'M were obtained for the non-derivatized                                     ooluma derlvadzation with PTAD'
             compounds. With the mass spectrometer, however,
             using multiple ion detection (MID; range of 3 mass                                                                    LOOR (nM)
                                                                                                                                       ~~
             units per ion) on the deprotonated molecular ion in the                                                                        r.lor

             Nl mode (discharge ionitation) LODs of 50-70 nM
                                                                                          C(lmf)mmd

                                                                                       Vitamin Da
                                                                                                                     "
                                                                                                                    100
                                                                                                                              Nl

                                                                                                                             60          to
                                                                                                                                                        Nl <.1FJr,

                                                                                                                                                           2
             were found (see Table 2). This means that, for a 120 111                  h(OH)O,                       60      50          20                6
             injection, 6 .. 12 pmol of the analyte~ can be detected.                  ~5(0H)0 0                     90      70          6Q                1
             LODs obtained with filament-off or filament-on ioniza·                    1a,25(0H),D,                  70      50          70                7
             tion were one order of magnitude higher. Therefore,                       QMobile phalli~: ace1onitrile-water (90;10, v/v);
             only the use of discharge ionization is reported here.                   flow tate, 0.9-1 rnl min" 1, Oefivatlzation rtagGnt:
             The LODs obtained for the variou~ metabolites in the                     :2.6 mM PTAO In acetonitrile; flow rate, O.t ml
                                                                                              1
             PI and Nl mode differed less than twofold, with the Nl                    min·       •   Oischargf:l voltagtl, 1 kV,




                                                                                                                                                                     QUESTMS-00000605
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 103 of 641 PageID #: 343


             630                                                            R, J, VRTITIKEN ET AL


                                                                                                                                                2411196



                                                                                                                                                23040

                                                                                                                                                            A
                                                                                                                                                40144


                                                                                                                     ·'a· t r·b:bc nt




                                                                      y··   T'"w•y····,···-•·-·····.-.,····.-·,.,.        •m•·r····~····•·"

                                                                       t000                        t50ll                   2•>00                  SG:lO
                                                                        7:15                       10:53                   14:31                  Ti'\'Je


                                                                                                                                              12533"10


                                                                                                                              A_,             2t62t'Al(!)


                                                                                                                                                            B
                                                                                                               ~·'"''"r    '''-=="F
                                                                                                                                               4674'56




             Figufe 8. lC(fSP MS {NI mode, MID) of vitamin 0-~ and its metabolites {A} wlthQut derivati~ation and (B) with post-column derivatlla-
             •lon with PTAD (25 mM solution), Concentration: 120 nM. LC column: 16 em )1, 4.6 mm Ld. home· packed with Rosll C8 -OA bonded~phase
             matmlal (5 ~J.ffi, 80 A); mobile phase: acetonitrlle···water (90: 1 0, vjv); injection volume, 120 Jtl. (A) Ions. at mjz 383, 399 (flrllt and second
             peaks) .and 416 corrtlspc:md to the deprotonated ions of vitamin 0 3 , 25(0HlD:J• 1«(0H)03 and h,25(0H):;0 3 , respectively, The ion at mlz
             381 corresponds to (M ··· H ·- H 2 0]- of h(OH)O;~. (B) Ions at mjz 556-558 correspond to the (M- H ,. H~Q]~ (656; tirsl pl!lak) .tnd the
             [M IU- (558: second peak) ions of the derivatives cf 11X(OH) 0 3 and vitamin 0 3 • respectively. The ions at m;z 672-574 oorrtl6pond to the
             [M ~ H ··· H,O]- ion of the derivative o111l!,25(0H) 2 D 3 (572; iirst peak) and the [M- H] ~ iona of the detiwnives of the monohydro)lylaWd
             me-tabolites {514; se-.cand and third peak~. Thfl tr~ce al m;r. 690 corresponds to the deprotonatod molecular ion of the derivstive of
             1o,25(0H),D,

             doert. not benefit from the dc:rivatization to the same
                                                                                                          CONCLUSIONS
             degree as do the others: a factor of 7 is gained as com-
             pared to a factor of 70 in tho case of 25(0H)D3 ,
               The increase in analyte delectability after pw-column                                      Iu this pa~r, post-.~.;o]umn deri\Jaliza.tion is succcs.~fu1Jy
             dcrivatizal'ion with TCNE and DCDCQ, for reasons                                             used to improve selectivity and analytc detectahility in
             explained above, can only be estimated on the basis of                                       LC/l'SP MS, The selected reaction is a Diels"Alder
             the limited amount of data acquired for \itamin D,                                           [ 4 + 2] oych>-addition applied to the determination of
             (O.ot-1 mM) . The PI and NT mode signal intc'llsi1ies                                        vitamin D3 and its metabolites, Various dienophilic
             observed after reaction with TCNE were up to tenfold                                         reagents were examined, with PTAD and TCNE pro·
             lower than observed with PTAD; that is, the LODs                                             viding fast (less than I. min) and quantitative dedvati1..ll·
             were about 100 nM and 10 nM, respectively. With                                              don of vitamin D 3 and its metabolites, even in the
             OCDCQ the signal intensities were comparable to                                              presence of up to 10% of water. Unfortunately, TCN!:l
             those obtained with PT AD in the PI as well as the NI                                        gave experimental problems during tlte on-line post·
             mode.                                                                                        column derivatization and wM not applied in this
                Comparison of the signal·to·noise ratios for the                                          mode,
              PTAO, TCNE and DCDCQ derivatives in the PI and                                                 With LC/TSP MS, the LODs for the underivatized
             Nl mode showed that analyte delectability was better in                                      compounds with discharge ionization (NI mode) using
             th01 NT mode, This was al«l observed for the non-                                            MID were 50--70 nM . With filament·on (1'1 mode) and
             derivatized compounds,                                                                       S!M, Watson et a/. 43 reported some tenfold lower




                                                                                                                                                                QUESTMS-00000606
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 104 of 641 PageID #: 343


                                                                                           VITA~IIN    D,                                                                631

             detection levels for these compounds. The use of differ-                                    In summary, it has convincingly been demonstrated
             ent interfac-es and experimental conditions may well                                     that the on . ·line combination of post-column derivatiza-
             explain these dillerenc-es. Il is of som~ interest to add                                tion and LC/TSP MS is a viable option to enhance
              that the quoted authors finally rejected TSP MS dotec-                                  analyte delectability. With most of the test solutes selec-
              tion because of distinct analytical problems (poor lin-                              ted, vitamin D, and several of its metabolites, the
             earity of calibration graphs).                                                        LODs arc enough to permit direct determination in
                 When using a post-column Diels-Aider derivulization                               plasma. However, for 1~.25(0H),0 3 with its plasma
              with !'TAD as derivatization reagent, discharge ioniza-                              levels of 20-40 ng ml· '. trace enrichment is still
              tion (NI mode) and MID, our LODs distinctly                                          required. With the present system, and using post,
             improved, viz. to l·-7 nM. The use of Cookson-type                                    column derivatization with I'TAD, pre-concentration of
              reagents with, for example, nitrogroups or halogen                                    10 ml of plasma should be performed to enable the
             atoms attached to the phenyl ring, may well improve                                   detection of 1~,25(0H),D 3 • This result is somewhat dis-
              th~se LODs further. Th~ mass spectra (1'1 and NI                                     appointing, because Watson et al. 43 also had to process
             mode) of the underivatized compounds and the deriv-                                   10 ml of plasma, howe,cr, without applying derivati•a-
             atives were very simple and showed (dc)protonated                                     tion. [n other words, although derivatizatiott with
             molecular ions and fragments due to loss of water only.                               PTAD per se has worked according to experimen·
                 The data reported here are comparable with those                                  tations, the overall sensitivity of the mass spectrometer
             publishod by other authors using PTAD, or an ana-                                     certainly is not optimal. l'robably, the latter aspect is at
             logue, as derivatization reagent in the pre·column                                    least partly the result of using different thermospray
             mode. Shimada et a/. 38 reported an LOD of 0.02 pmol                                  interfaces (and different experimental conditions); it
             (injection volume not given), after dilution of a solution                            may also well be due to the fnct that the present study
             containing 1 11g of a derivative of vitamin D,                                        was carried out using a 14-y~ar-olu mass spectrometer!
             (fluorescence label at position 4 of the tria;wline ring)                             Nevertheless, whatever may be the cause of the discrep·
             with electrochemical and fluorescence detection.                                      ancy, the beneficial role of post-column derivatization
             Shimizu et a/. 41 •42 reported LODs of , . ,JO nM                                     stands unimpeded.
             (injootion volume 10 J.li) for vitamin 0 3 and some of its
             metabolites after derivatization with DMEQ-TAD, an
             analogue of !'TAD in which the phenyl ring was
             replaced by a substituted quinoline moiety. In both
             studies, howewr, pre-column derivatization took 30                                       Acknowledgements
             min and required the use on a non-aqueous solv~"tlt, i.e.
             ethyl acetate or dicbloromethane. This contrasts strong-                                   auH1()fS would like IQ thank Or 0. Leeuwenkamp (Phanna 8lQ~
                                                                                                      Th~
             ly with our findings of a fast reaction-less than 1                                   R(Jsearch lnlemation.al, Zuid·Larcn. Tile Netherlands) for slimulatitlJ.r;
                                                                                                   discussiQt\!1. The investiga~i(ms w~rc support~ by the Nethulands
             min· ....·in a partly aqueous solution. Probably, this can                            FQundation f()t Chemical Research (SON) with financial aid rrout the
             be explained by hydrophobic effects, although a more                                  Nether:.ands Otgrulizndon for the Advnncemcut of Scientific Rcoourch
             detailed study of the effect seems necessary.                                         INWO), grant no. 700.344.006


                                                                                        REFERF:NCES

              1. M. A. Brown (ad.), Liquid ChromatogtaphyjMass Spectrom~                              12. U. A. Th. Brinkman, H. L1ngeman and R. W. Frai, J. Chro
                 atry: Applioatfons fn Agricultural, Pharmaceutical and                                   matogr. 492, 251 \1989).
                 Environmental Chemistry, ACS SymposJum Series, Vol 420.                              13. I. $, Krull (ed.), Aesction Oetscrlon In Liquid Chromsto·
                 American Chemical Society. Wa$hington, DC ('1990).                                       graphy. M. Dekker, New York (1986).
              2. A. L. Yorgey, G. E. Edmonds, I. A. S. L&wis ond M. ~ Ve51al                          14. R. J. Anderegg, M>Ss Speotrom. Rov. 1. 395 (1988).
                 (eds), Liquid Chromatogmphy;'Mass .Spectrometry: Tach-                               15. J von dar Greof, W. M, A Nies••n and U. R Tjadon. J. Chro·
                 niqueil8nd Applications; Plenum Pro.,, New York (1990).                                  matogr. 474. 6 (1989).
              3, P. Arpino, MassSpectrom. Rev. 9, 631 (1990).                                         16. R. D. VoyksMr and E. D. Bush, BiMltJd, Enviran. Mllt>S Spet.>
              4. C. R. Blakley and M. L. Vestal. Anal. Chern. 56,750 (1983).                              trom. 14,213 (1987).
              !1, R,   w.   Frfll ('!Od ,J. VAn d~r Grrn:Jf (eds:), Proceeding's   nr tht: Fifth      17 ,J, Paulson rmd C. Unrlbf':!rg, ~!. GJrronmtoyr. 664, 149 (1991)
                 (MontrauJ() Symposium on LC/MS, SFC/MS ;;lnd Tandern                                 18. J. AIJian, M. P~;~ges and E. Gt;~lpi, J. Cf1r-vmatogr. 654, 165
                 MS. Fro1burg 2·411 1/1988, J Chromarogr. 474. 6·343                                      (1991).
                 (1989).                                                                              19. D. E. Games and E. D. Ramsay, J. Chromatogr. 323, 67
              6. R. D. Voyk.sner, E. D. Bush and D. Brent, Biom9d. Environ.                               (1985),
                 Mass Speatrom. 14, 523 (1987).                                                       20. R. D. Voyksner, f, 0. Bush and D. BrMth, Biomed. Environ.
              7. R. J. Vrooken, U. A. Th. Brinkman, G. J. do Jong .and D. Bar-                            Mass Speorrom. 14, 623 (1987).
                 o61o, Siomod. Environ. M••• Spootrom.19, 481 (1990).                                 21. J. A. Yergoy, H. Y. Kim and N. Salem Jr, Anai. Chom. 68. 1344
              8. R. J. \.lreekcn, H. B~gheri, R. T. Ghij$en and u. A. Th. Bdnk-                           (1986).
                 man, In preparation.                                                              22. G. J. Osse:koppele, tl. W, WeiJermans. J. J 1". Nauta, P. C.
              9. R. w. Frei ond K. Zoch (Od$), Se!IJ<ltiv• Sample Hsndtmg and                          Huygens and M. M, A C. Lang&r1hUiJSM, /..(l)ukemio Rfls, 13,
                 Detection in Hlgh·perfotmsnce Liquid Chromatography. Parr                             609 (1989).
                 A. Else~tier, Ams1erdam (1988).                                                   23. 0. A. Seamark, D. J. H, Trafford and H. L. J. Makin, Clln.
             10. K. Zfl.ch and R. W, Frei (eds), Selef.tive Sample I·I!JJI(JflrlfJ and                 Chim. Actlr106, 51 (1980)
                 Detection in High~pedormBoct:> Liquid Chrcmialography, Part                       24 I. Sjorkhem. L Holmb~rg, T. Kristhmsen and J. L. Pedersen,
                 13. Elsavi~t. Arust~rdam (1989).                                                      Clin. Ch•m. 25,534 (1979)
             11. H. Ungeman and W. J. M. Underberg (eds), Detecrlon-                               25. A. 0. ColdwGIJ, 0. J. H. Trafford, M. J. Varley, D. N. Kirk and
                 OI#mUid Owlvatizatlon T9chnlques in Liquid Chromatography.                            H. L. J. Makin, Steroids 66, ~18 (1990).
                 M. Dekker, New York (1990),                                                       26. K. Shimada and N. Kobayashi, TrAC 10, 103 (1991).




                                                                                                                                                                   QUESTMS-00000607
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 105 of 641 PageID #: 343


             632                                                      R. J. VRREKEN ET AL

             27. M. Amin, J. Uq. Chromatoar. 11. 1347 (1988).                       41. M. Shimizo, T. Tak<:1hilshi, S. Uratsuka and S. Yamada. J.
             28, T. Ko5kimm and P. Valtonen, J. Uq. Ch1omatogr. 8, 463                  Chem.Soc. Chem. Commun.l416 (1990).
                 (1985).                                                            42. M. Shimb:u, S. Kamachi. Y. Nishli and S, Yamada, Ana!.
             29, G. Jones, D. A. Se!imark, D. J. H Trafford .and H. L J. Makin,         Bloclwm.194, 77 (1991).
                 in Modorn ChromatographKJ Analysis of the VittJmlns, ed. by        43. D. Watson, K. 0. R. Setchcll and R. Ross, Biomed. Chrorn. 5,
                 P. de ~oonheer. w. E. ~ambo~ an4 M. G. M. do Ruyter, Ch. 2.            153 (1991).
                 M. Dekker. New York (1985).                                        44. M. Ozolln end G. H. Schonk. An•l. Ch6m. 33, 103b (1961 ),
             30. R. Van Huelen~Fastre and M. Van Haelen,J. Chromatogr.179,          46. K. Alder and M. Schumacher, Lfehigs Ann. Cllem. 671, 81
                 131 (1979).                                                            (1951).
             31  0 Elarc~1o, G. Durand, Fl. J. Vreeken, G .•J. de .Jono and U. A.   46. M. L Vestal, Mass Spectrom. Aev. 2, 447 (1983).
                 Th. Sdnkman,Anal. Ch~m. 62. 1696 (1990).                           47. T. M. Trainor, R. W. G1ese and P. Vouros, J. Chrom;rtogr. 461,
             32. B. W. Holli• ond N. E. Frank, J. Cl>romatogr. 343, 43 (1985).          369 (1988).
             33. L. J Sears. J. A. Campbell and E. P. Grimsrud, Blamed.             48. B. Yaung, G. Satyanarayana Reddy and t>. Vouros, Proc. 40t}l
                 Envlrcm. M•.. SoiJCtrom. 14,401 (1987).                                ASMS Cont. Ma$$ Speotrom. AWed TaplctJ, p, 1089. Wash··
             34. J. Sauor,An!J"W. Chem. 79,76 (1967).                                   lngton, DC, May 31-June 5 (1992).
             35. M. J. S. Dewar, S. Olivella and J. J. P. Stewart, J. Am. Chom.     49. S. R. Wilson. Proc. 40th ASMS Conf. Mass 5pecrrom. Alllod
                   soc. 108,5771   (1986).                                              TopiC$, p. 1641. Washington, OC, May31 June6 (1992).
             36, D. C. Young, P. Vowos. B. Decosta and M. F. Holick, An~11.         60. 0. J, Aborhart and A C. T. Hsu, J. Org. Chem. 41, 2098
                 Chern. 59. 1954 (1987).                                                (1976).
             37. 0 A. Kidwell end K. Biemann,An»l. Chem. 54,2462 (1982).            51. W. Reischl and E. Zbiral . .Justus LJtibigfJ Anal. ChfJ/11, 5, 745
             38. K. Shimada, T. Oe and T. Mi:wguchi, Analyst 11ft 1393                  (1978).
                 (1991)                                                             62. G. J. de JQng, U. A Th. Brinkman and R. W. F«li, in
             39. D. C. Young, P. Vouros and M. F. Holick, J Chromatogr. 522,            Detection~On'ented Dt~rlvati.zation TechnlqueiJ in Liquid Chro~
                   295 (1990).                                                          111<!1togrJ.~phy,
                                                                                                    ed. by H. lingeman and W. J. M. Underberg, Ch.
             40. D, H. R. Barton, X.. Lusinchi and J, S. Ramirez, TtJtrShbdton          4. M. Dekker Now York (1990).
                 Lert. 24, 2995 (1983).




                                                                                                                                                 QUESTMS-00000608
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 106 of 641 PageID #: 344

                                                                                                                                                       SEMINAR




             Rickets



            Brian Wharton, Nick Bishop


             Rickets, once thought vanquished, Is reappearing. In some less developed countries It hardly went away. This seminar
             reviews the effects of genes, stage of development, and environment on clinical expression of tho disease, Rickets can be
            secondary to disorders of tho gut, pancreas, liver, kidney, or metabolism; however, It Is mostly due to nutrient deficiency
            and we concentrate on this form. Although calcium deficiency contributes In communities where little cows' milk Is
            consumed. deficiency of vitamin 0 Is the main cause. There are three major problems: the promotion of exclusive
            breastfeedlng for long periods without vitamin 0 supplementation, particularly for babies whose mothers are vitamin 0
            deficient; reduced opportunities for production of the vitamin In the skin because of female modesty and tear of skin
            cancer; and tho high prevalence of rickets in Immigrant groups in more temperate regions. A safety net of extra dietary
            vitamin 0 should be re-emphasised, not only for children but also for pregnant women. The reason why many immigrant
            children in temperate tones have vitamin 0 deficiency is unclear, We speculate that In addition to differences In genetic
            factors, sun exposure, and skin pigmentation, Iron deficiency may affect vitamin 0 handling In the skin or gut or its
            intermediary metabolism.


            Although tickets h'"l been well known tor many years, it                 longer during childhood., and they must olso bec;ome wider
            was descnbed medically in the mid-17:h century by                        and alter their ;,;hupr.:.   Thr.,~ ~1ltc:nu.ion   pr(H,:ess_, in which bone
            Wllistler (an Englis1mum studying ln Leiden), Boate (a                   is fanned at one site and later removed at. a diff~rent site, is
            Dutchman working in Dublin),, and Glisson and other                      calh:~d model1ing. Fin::illy, worn~um bone 13 replaced by
            fellows of the Royal College of Physidam, London. Smcc                   bom-....rcsorbing
                                                                                          ..           and bone~f<.mnlng celts in n process called
            1h:::1t tinH:~) the i1nport<tnce of :rkket~ has WflXed, waned:1 and      remodelling. l)cminC;J"ralised        O!ltC()id    cf.m FJccurnulute ut the
            waxed again. Events in the cyde have included the                        sites of tnodellin.g ancl rt--:mod-.~lling (oHtt:<.mwladn).D TheSt'
            therapeutic use of cod~Uver oW and sunlight or ultraviolet               rmtl10log:cal changes result in the typical appeamnces IH the
           Hght; 2 the dcmonstratJO!l that dther approach was effective,; 1          growtl1 plate and in the gradual softenlng of bone) which
           the observation rhnt v1tamln D improved ~rowth and weight                 lead~ to deformity in assocwtlon witJ1 \vc·ig1Jt~bcnnng.
           gain;'1 tht~ unnwdling of thG mt~tHbolism and mtX.:hunistn of             Osteotwth1d:;l -::an occltr ln ~dults ddkit.>nt m coldurn,
           action of vnarnin D uniting the dlet<lry and sunlight                     phosphate, or vitamin D. Rickets clcm occt.tr                  ~m.ly   befort!
           aetiologies;) fortification of fOods with vitamin D; and                  fi.1sion o:· the epiphyses.
           hypercalcaemia due to overuse of viwmin D.' In recent                        .Although rickets has several osseous clinical
           year~~ however, de::;pite the bcner undersr.ond.~ng and a Wi(k            (p~md 1)} a requirement for diagnosis il;) a radiograph                a
           choice of prt:V\.~ntlvc und therapeutk strat.t.~gics; tickt::t:s is       long bone showing cupping_\ sphlying~ nnd fraying of the
           reappearing, not only in ternperat~ zones w1th li:mited                   metaphysis (figun: 1), Oftht.: rto.,JU··OSS<:(,Hts t'ilt.:ct.s ofvitmnln
           Slmshine (eg, Cannda, New Zealand, the UK)H bm also ln                    D d~ficiency (panel 2)) the uwst important it-1 t'lymptomatic
           sunnier climat.cs        Au~n:ali::~; the USA, Ethiopia,, Saudi           hypocalcaemia with convulsions, terany1 or cnrdiac failure in
           Arflbia). 1'" 11.              is more corrunon in .:;mne sunny           rare cases. Diocllemical abnormalities retlcct the causes and
           (,~ountt·i~s t11,m m tc.mpcratc ones. An old problem of                   effects of rickets (pand :J).
           nutritional child health, once though-r.: vanquished) has
           rt!surfr:tced.                                                             Search strategy
           What is rickets?                                                           Tho first a!rTI was. to examine the effects of genes. stag€'? of
           End.ochotH.iral   ossitic~1tion   is   tht.~ pror.:~;;~ss   by which       development, i.lnd i'mvlmnrnent on rickets, nnd to mlate t1ese
           is trunsfOntted into bone. The Cli!rtilagc rna~nx produced                 111:1uence~ tel clin•cal Hnd public-t'I~~OJitt1 conc(-=trns. Lltr.m·Jturo
           hypero·ophlc chondrocytes is calcified before being                        snarchcs of PubMG<J wuro <June witn tt1~ kevwords "ric>(els" or
           rcu bsorbcd and replaced with woven bone~ which in turn is                 "vitamin D'' a·o:1e ana then with "genes. or genetics~, specified
           ren1oved and repla<:~d with mature lomt~llar bon~. D~.ttine;               agos, "sun", ''trec.rtmcrr:-", '·pmvcntlon", and spccltic countries,
           thes.::. pnJ<:.;i;t;;St!S, th.::n· i.; extt:nlllvte dt:pQSit.ion of new    witl1 sw.Jseurches BS necessary (eg, "weaning+ calcJurn +
           unminen1lised bone tissue1 known ns ost~oid. Hlckets is the                pt1y:ate"), The choice of papers 111 quote was relat.ed to th•lr
           illil urc to minerulise thls newly forme:~d osteoid. Bones grow            ~'hltoricelnr screntit1c importHnc€, In OL,r vrew. PuUJ:catlons
                                                                                      since Jan :1., 2000, were given more attention slr\Ce they might
           Luncot                                                                     be less wei! known than older papers. To limit the total rumber
                                                                                     of referenceB cited, a recent paper on a t0pic that quoted many
           MRC Childhood Nutrith:m Re5earch Ct.mtre, Institute of Child              omller pnpors was favnurod nver rnultlnle citf'ltions. We cited
           Health) London WC1N 1EH, UK :Prof 8 ,\ \fhmtcil ff•(,:pc~(l; <md          ft~W chr1pt(")rs In books, S1nce many am tJitf!cu1t to retrieve, or
           Al;adamic Unit of Child Health, Sheffield Chlldffln 15 Hospital,          P8PI:lrs fJppecHing only as abstracts. slr1(Je muny do not
           UJ"Iiver~llty of Sheffleld, Sheffield jProf N J Bi.shcp n<cPcH)           subsequently appoar ln peer-rcv.ewcd journals or are altered
           Correspondence to; Prof Si!an Wharton                                     Sl,tl5tantlally.
           (e--mai': bW'lertrm@!cluJc•.sc.uk.l


                                                                                                                                                            1389




                                                                                                                                                       QUESTMS-00000609
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 107 of 641 PageID #: 344

            SEMINAR



              Panel 1: Signs of rickets in osseous tissues

             Craniotabes in newborn baby anU young Infant
             Softening of sk1;/l bunes rnay bo present but Is not
             .pathognorlOnlc ·of rkketh!. t~
              Frontal bossing In early infancy
             Expan.si()n of cran\al bones re!advo to foc!al bones;
             hydrocephalus also        caus~s t~ls         rllsparlty !'rickets
             hydrocephali~ s'),"

             Fontanelle
             Delayed c!osJrc, but normal time of closure var!es;
             occ<'!siona1!y intracranial hypertension.~~
             Big wrists
             An apparont bracelet of bono around the wrist (spcc1fid~y
             81%u) but normaJ.:::;Izod wrist tlones rnay appear tarp,o 1f
             the!'o 13   muscl<~   wl!lstlng   dut~   to   pmte!n-ener~?Y   (Jeflctency,
             Rickety rosary
             Swollen costochondral junctions of ribs ispeclflclty 64%").
             Skeletal deformities
             Particularly ''bow 'egs' once tho child is walking; genu
             va!gum Is generally not cue to ric"et$. Spinal tttrvstme
             occurs in occflsional ca'les, but causes ottler than rickets
             arc moro likely. Narmw(;!d o1::1lvk outlet u!:1ell to cawte
             obstructed labour.
             B!QWn    tumour
             r::ibrous--cystlc os:eJtJ:s associated with the sammdary
             hyperparathyroidism irare). 1ol
             Umb pain
             Borw p;:.Jin cmd pseudopf-Jrfl!ysls we uncommon ih ricf~ets~                  17 1
                                                                                             · ~
             ostcomolacJ~1 ~md   tnc subperlustca! haorm:~torna ot" sr.:ui'V)I
                                                                                                    Figure I: Radiograph ul wrist showing rickets
             aro more llkeiy causes of pain.
                                                                                                    Cl<)llf-li:J fedtures of rickets lnr;lude;~ rJI.lppint;, fr,nylnj{., nnd
             Delayed e!UP!Ion <If teeth                                                             metapt".ys!s. The ulna (which grows mon~ quichly at. H.!.;                        l::> rnorB
                                                                                                    St-i\"fJr~iiV afNct.*.'d, Wldfitl:ng M U1•1 WOwtl1 :JI<~\tll~ i$ tlt;t s)1own l.wcauso tiW
             Oeclduous incisors not presP.nt by 9 months anc first molars                           ::.enmdmy os::;lfication centres o1 tho rad1us und ulnn <Jm not yat appmcnL
             hy 14 months, but norrna1 cruptlon var!os by 2"':1 months
             and other tac:ors affect eruption.
             Enamel hypoplasia                                                                     Genetics and molecular biology
             Greater susceptibility to caries in the firSt clont.itfon.                            There is little evid~nce of a.ny spt:citk genetic predisposition
                                                                                                   10 nutlitional rkket:.s. Polyn1orphisms of rhe vitamin D
             Bone lma,glng                                                                         •·eceptor (VDR) have been studied extensively in adults, bur
             Cupping, splaylog, and fraying of the metaphysis well seen ir.                        lc~~ ::;o i.n t.:hildrt:n. Pil'K:ht:)r and colleagues repm·ted an
             the ulna and rad!us at 1 year. A scoting method for .severity                         incr~~ased frt:quency of the VDR PF g~..~notypc in t\ig1..~rian
             hcls been descrlbed.n· P~Jriosteal reaction, In associat.1on                          children with rickets:'~ Pnradoxically; the F'F genorype is
             with rk:kets in preterr'\i infants, probably ropresnnt.s                              thouf:,ht to encode a "better functioning" receptor.
             accurnulat!on of urltrllrw"a!Js(t(j osteo1d          or tt1e per!ostHe!               I lowever 1 Nigerian children are ut rtsk of calcium~dcfidcnc:y
            bone surface, •ather ·than occutt fracture.~ 1 The metap~1ys1s                         rkkt..'tB rHthcr than tlwt GHJscd by vitamm D dct1dt~ncy.
            does nul havn Nfllt)tJ~-Jd out (tn:Jas"; thOl:\8 .s.u)?,gHsl acutn or                     Adult.<; nf Asian origin havt~ hight'r activity than white
            chronic Jnf"ectlon.                                                                    adults of cnlcidwl,H24"hyclroxylase in cultured skln
            Swollen I'XIStodwndrAI junctions. Frar,tureR Are rA"Bn exr.AI1t                        tlbroblasts stunulat.cd \·vith cakittio!. Thi'3 .:liffcrcn<:c irnplics
            in very preterrnllables and are very uncommun beyond uge                               more nwid              d<~gn:h.imion       of cnldJiol to n less nctive
            6 monlhs.                                                                              t.nt..~t:abolitt.~."" Do:x:iadis and ~:olh.~aguc~'· 1 n~poti~~d that in six
                                                                                                   of 21 bfants whose rickets healed after tn~atment with
                                                                                                   4000 T.U vitamin D daily, amboaddm1a persi"lh~d fbr at
                Simple nutrient dcfk:icm.,"y_, p:utkulurly ofvit111nin D from                      lc~sr 8~·12 weeks aftt!r :alkaline phosphawse m.:tivity had
           sunlight, diet, or hoth~ b the most common caw;e of rickets.                            retwncd to normal. Of nine                   pun~nts      whose inlfmts showed
           Howt:v!.!rJ     g~~ncti..; or a{:quired di:-~ordt~r::l of the gut,                      pt~rsi:-Jt:t'nt: ~unin<Jat.:ith.u1a, Gv~::
                                                                                                                                  al:-1u showed muiJKmdduri<-l.
           k1dni!y, aud rnetabolism can pres,~nt with ricket1:1 (figure                            Fihe r(.:scarchcts suggested that this flnding indicated a
           Panel 4 shows factors that suggest that rickets in an                                   genetic predisposition to rickets that was associated with
           individua: child J.:; unlikely to be du~ to the usual sunple                            !:1minoadduria. However, alkalbc phosphatase <t(;tivity and
           deficiency ofvnamin D, We recornmend mhct tn:ahodrariv(;                                other mearrures of vitamin D rrutlk::iency were not                            ::tS.'H!s~ed
           rC(.;t,.~llt rcv~cw~ and comrn,~umri~s on vitamin D and                                 in the part.mt$) :;o tht: is::..ue of whether t·he tenth~tH.:y to
           rkket~. ~~···1l Our serninar tOcn:-1es on ~·~imple" rlckets, uot                        clinit:.ally apparent ricket~ and osteomal~H.:ia within fhmilies
           secondary to gnstrointesdnal, hepatic) renal) or metabolic                              reflects an underiymg genetic predisposition or shared
           <hscasc. As with any nutritional disorder) the aetiology,                               environmental fll.ctors rcmams unclear, Thert: are several
           presentntion, rmd effccr':l depend on gen~~fi, stage of                                 dbmrders of pltospha1e and vitmnin D rnetaholifint that givt;
           devdQpmcntJ and cnvh·om111:::nt.                                                        nst~   to   rkk~~ts.



           1390




                                                                                                                                                                                   QUESTMS-0000061 0
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 108 of 641 PageID #: 344

                                                                                                                                                          SEM1NAR




              Panel 2: Non"')ssoous effects of vitamin 0                                       Panel 3: Normal biochemical valuet"' and
              deficiency                                                                       abrmrmalltiet in rickets before treatment
              Symptom•tic ~ypO<lai<>aiJ>mla with convulsions                                   Calcium
              Particularly rn yoL:ng infaPt.s (<6 months old) of rnothms wt1o                  (lllormal values 2•3-2·7 mmoi/L; as low as 1·9 mmoi/L In
              hAve untreated, in many cgsos subcllnicalj osteomalacia.                         neonate! period)
                                                                                               Noar IDwN l'lm!t of Mrmal slncc lt is maintained by a
              Myopat~y
                                                                                               secondary r!so In parathyroid horrnono; ~wm!~tJrrw.s th1s
              Proximal myop?:Jthy In Jnfants and adolesr.ents. Heart failure
                                                                                               mechaolsrn Is !nsLfflclent and calciLrn concentration falfs.
              sirnLrlatinfl curdiornyopatt·1y wHh severo hypoca:caerrlla,
              responding to treatment for rickets und inotropos.~~                             Phosphate
                                                                                               (Normal values vary with age: ;1.·2-2·1 mmoi(L; hlghar in
             Myalofibrosis
                                                                                               the neonatal period, ;1.·6-3·0 mmoi/L; lower In adolescence,
             With pancytopenia or microcytic tlypochromlc anmHn1a,
                                                                                               0·9-1·5 mmoi/L)
              returnlrJg to nor'llal when treated w!th Vitamin             0.; 1 ~
                                                                                               Initially norrnar. l~ter. sllgtltiy low because parathyroid
             Other disorders                                                                   hormone Increases r~rml a>:cret!on; high or very low
             F1nnlsh Infants receiving S\Jpplements of vitamin tl 50 ~g                        concentrations ma ly fndlcmte renal ricKets.
             Oai1y hnd a lovvor than normollncldCHlC(~ o'f typo 1 r.llabote$
                                                                                               Parathyroid hormone
             during first 10 years of 111'e,l'i Same studios suggest lhks
                                                                                               (Normal values vary with age and me~od: 1-G pmoi/LJ
             between eeriy vitamin D deficiency and other disorders In
                                                                                               Higher than normal (roughly in Inverse proportion to tt1o
             later life-----..eg, multiple sclerosis, sorno cancers,
                                                                                               concentration O'f calcldlol) to malnt(.'Jn sor'u111 carcJum.
             schfzophmnia, 8'!d h0art          (jfsetrse.~"·ul
                                                                                               Concentrations c8n be monitored to assess adequacy of
             Intrauterine and infant growth                                                    treatment.~
             Sumo, bot not oil. studios have shown that vitamin P
                                                                                               Alkaline phosphatase
             suppJemen:s In the last trimester of pregnancy Improve
                                                                                               (Typical values <500 IU/L In neonatal period, <1000 IU/L
             growth In utero and during lnfancy.N
                                                                                               up to 9 yaars, falls after puberty)
                                                                                               Hlf\hor than normal. Mfly tle normaiif accompa~led by
           Vitamin 0 metabolism                                                                protein energy malnutrition; also ralsod when serurn dlrect
           f<aJlure to convert calcidiol to cnldtdol cat1se~ rickets. Such                     b!i/rubln is mlsed. R[lngc varies deoonding on method used.
           failure is caused hy a defect in the gene encoding vitamin D
                                                                                               Caicldlol (25-hydroxychoiecaleiferol)
           1('I.-hydroxylase, which if> exprt.'A:'.ed in rhe mitochondria of                   (Normal values >25 nmoi/L)
           prl.'Ximal tubular and> to a k-sst.~r extent, colleJ,.;ting-duct cells              Below 10 nmoljt. in most cases of radiologically proven
           of the kidney. 'TlU:s enzyme is regulated by t:aldum,
                                                                                               rickets. In adults parathyroid hormone concentrations do not
           phosphate, parathyroid hormone, calcitonin, culcitriol, ~md
                                                                                               refloh a nadir ttntli caicidioi conconrration Is as high llS
           inu·accllular vitamin~·D··binding prolcin 1.' 1 ~ ~Ihc clinical
                                                                                               70 nmci/L.:.u In crtlid"t.m conccntr~ltlmrs bCJ()W .25 nmo!JL ~He
           picture with ::his gene defect i~ one of ~evere rickets \Vith
                                                                                               dolinltely deficient. Different assays give different results."
           hypocah.:aernin commonly C<lUSing conVl.Jhdon~. 'l''oot'll
           erupnon is delayed, and the ('Hamel is hypopbstk. Prontal                           Calcitrlol (1,25-dihydroxycholeeaJqJferOI)
           ho~sing, craniotabes, and :t widely pute:1t anterior fOntanelle                     (Normalvalueo 43-139      pmol/~,   up to 250   pmol/~    in
           are tbund. Serum calcitriol co:1ccnrxathm-; arc low but not                         proterm babies)
           zeto in untreated pat'i(~ntro.1 '(• <iO some enzyme activity                        Normal or high in most casas of nutritional rickets. Not
           remains. Befor~ calciu1ot be<.::,um: nvail~1ble, BQmc patients                      coMmonly measJred.
           were successfully treated with large doses of vitamin D.                            Other
              11ie VDR is a nu1..·lcar steroid hormone receptor.                               Exr,mtlon of hydroxyproline peptlde.s (Jnd pyridln1um cross
           Mutations in the receptor g1ve rise to severe nckcts. 'l 'hcsc                      links (frorn collager) Is lncruased; sorurn conceotrations of
           mutations cnn lead to a chang<::~ in rhe ligand-hinding                                                                                   3
                                                                                               osteof;alcin from osttwblasts l:lre normal or ralsed.~' These
           domain (wlw.:h bindl:l c:alcitr.tol) or m the DNA-llinding                          mec.:murements t.Jra rorely rnado.
           domain (binding to DNA activates transcription). Some
           children with defects in the calcitxtol~hinding Uom!.lin can b~
           sut:c.:cssfully treated with very large dos~s of caklfrioL                        norrnal udnnry los-,es of phosphate,, due partly t.o lowered
           Alopl:.ici~l   is    ::1SSOdr~ted
                                   with lack of r·espon~e to calcitriol. ~               4
                                                                                             activity of the sodium~phmphate cotra.r1sporter in the
           Children with defects in the DNA-binding d<.m1<1ln rnuy                           pr<.ndJnal tubular cpithchum. Autosomul dominant
           initially need to Juwe cal'"~ium lnfused m very high doses."~'                    hypophosphatacmic :r:icket~ is nlso characterised by
           Both disorders are autosomal recessive, Awareness of these                        excessive urinary phosphate Jos~es. lviutatious in the gene
           .;.liBorders        is
                          importsmt despite their rarity) because                            enccJdiJ1g f:lbroblast growth f~Ktor 23 (FGF23) render the
           con~anguinity rat(~.:;are high among some: population::, tn                       factor insensitivt~ to cleavage by n c<;;ll~membranc~anchored
           which nuttitional rickets is common. ~                1
                                                                                             cnzyrm:) PHEX. Oncogenit: osteotn<.-th1cJa i:-; duudctedsed
                                                                                             by v~ry high dr\.~ulatmg com.:t:ntrations of FGF23) whk~h
           Phosphate                                                                         fall after the tumour is removed~ and by incn:a~5t:d urinary
           Studles of thn.:t.; difi't:n:nt disorders of phosphate                            pho~phat!,! lc,:~+sc~3 serum concentrations of the active
           meta.bolit:.m have advanced the concept of a circulating                          rneraholite of vit:amm D (c:ilkit.riol:· at·e low or even
           factor (or fa(,;tors) that rnlght have u rolt~ in regulating                      undctt!t.:table. s~rum caldt:riul r.:<.Hlt.:t:ntnttions arc ab;u
                                                                                                             j(


           phosphate homoeostasis. 'I!< rf11c commo:1est mherited thrm                       "inappropnatdy lm.v" 1 in many individuals with X~linked
           of dcketq iq X·"linked hypophosphataemic rickcts 1 which is                       hypophosphutacmic rickets, which suggests th.at FGF2'3
           caused by mutations in PH.li'X (Phosplwtc-rcgulating gene                         may have a rule b vitamin JJ metabolism.
           with     Homologir:s      to    Endopeptidascs:    on      the                        "'I111:~ dinkat observat·ions m thc~e three disorders help to
           X cht'omos(Jme). PllEA.~ is prt~dc.nninantly t.~xprt.'bBt~U itt                   iill in BOtn~~ gaps m our understanding of phoiiphatc
           osteoblasttt lnd1viduals with this disorder have hi~her than                      metabolismJ a crucial element in the palhogenesis ofricket!'i.


           rftE L;\NCFl • Vol :Jti2 • Ocrober 25,       200:~    • \vww.~h~hmc.:et com                                                                        1391




                                                                                                                                                          QUESTMS-00000611
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 109 of 641 PageID #: 344

            ~HMJNAH




           However, evide:1cc that FGF23 acutely and directly                    'The prepubertal growth ~purt indude.s ho:le growth., so
           regulates serum phosphate concentranons is lacking at              the risk ~)f n,:kets irJ(,;ft,~::l~es. Sccn:tlun of gonadallKWtnoncs
           pres~nt. 1 ~                                                       rises, stimulating the closure of eptphyses, aft~r which
                                                                              rickets does not occur, 'l11e rate of skeletal maturation
           Stages of development                                              spet!ds ttp in teenage!'~. Protein~~ner&ry ddkicncy delays
           TIU'et: compontmt~ of dt.~vt•lopm\::nt Hre relevant to .rkk('ts:   skd~tul maturity more than rickets doe~. Tb~ daily
           growth, hody compositwn) and hiologkal events. Figure :?           act:umulation of calcium in adoles\.:ents ncar their peal~
           explains why s1mple rickets is r:nost common in inf-ancy and       growth velocity is abour a third hip)1cr than that during the
           at puberty and emphasises the importance of later fetal life       tong time periods shown in flgure .:1.'$
           and int~mcy for events uft(:ctmg bones and tet.:dt
           subst::qu~ntly." 1 '~                                              Low·bi!1hwelght babi<IS
               Growth i~ rapid ln tate td:a1 lite (slowing; somewhat          Preterm infants are at risk of metabolic bone dh;c~1s"~ during
            during the lust 2 <1 weeks) und early infancy. 'I11e rate fall~   the initial perhxi m ho::;pital owing to an inudequate supply
            ln the toddler y~ars the::1 rises tOr the prepub~!rtal grmvth     of phosphorus nnd calcium. Rickets of prematunty"~·" ; is        1


            spurt before a further dccekratwn, Changes in body                chat"acrcriscd by biochcntical (.'Vidence of disturbed rnin~ral
            c.:umposition ~tissue in,rernt·nts of ca1durn Ht'ld phosphorus    n1etnho!ism.1 followed hy tedu(x:d bone mineral!Mtlnn 1
            mainly mto bone) slurw H~im1lar qualitative panenll but the       abnon:nal bone remodelling, and reduc.:ed linear growth.''
            umount of cal dum deposited per gram of extra weight gain         The most profOLmd disturbances have been in the most
           rises. OsseoU3 miw:ral is about 2% of bodyweight in later          immature infants receiving the diets lowest in minernl., such
            infancy and in,;r~ase:o; ro -V~~ in adole11~eru: boys.            m; unsupplcrnented human mllk Typic.:ally, serum
               Titc biological evc;;nts are tht.• formation of deciduous      phosphate coneentrations fall over the first 2 weeks of life,
           teeth (figure 3) and puberty. Events in lltero include tooth,      attd then.~ is a tis~;.~ in serum alkalmc phosphatase activity at
           geml am1 dentine fbrmation. During lnf~mcy) enamel                 4-··8 weeks. Sentm concentrar.ions of alkaline phosphatase
           deposition of the dccJduous reer.h is (;ornpleted> wit.h the       more than fivt: tirnt:s the upp~r limit fOr ndLdts ure
           laymg down of an im;oluble calch.un phosphate)                     a~sodated wir.h reduced linear growth in the nconat.al period
           Ca 1 ~(P0"\(0H).~, B.hmlnr to dtt: rock hydroxyapatJt<'.           ~md at age Ui months) w1th the dei:idt persistmg up to
           Calcium disturbances in pregnancy and early infancy                12 years later.~,~·} Neith(;;:r n:tcan serum pho~phat~
           therefore lead tD enmnel hypoplasia.'"'                            concentration nor peak serum alkalmc phosphatase activity


           1392                                                                    TI-lE LANCET • Vol 362 • October 25) 2\1{)3 • wvvw.!hehmcet,cum




                                                                                                                                         QUESTMS-00000612
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 110 of 641 PageID #: 344

                                                                                                                                              SEMINAR


                                                                                        Never:heless, some investigators have r<:cordt:d liltle
              Panel 4: factors suggesting that rickets may not be                   improvement in bone mn~s at discharge from hospital~
              due to simple vitamin D deficiency                                    despite high supplcmcntatlon rates: 1 !mrnohili~at.Iun~
              Age                                                                   iilduc.·t::d ost~~openia mny comdbutc r.o !ikeletal iU-health in
              Below 6 rnontPW··--RrJdiolor,it:al bonA cht4nges are unu::;ua! at     thes\! mfant~, int<:.~~·acting vt.ith tlw rncllitlc proct-'S$, Gentle
             ttlfs ago except in vefY1UW·birti1Wt~lght bobleG; in SJJCh cm~es       exercise can help to maintain bone mass in premmur~
              calcium and phosphorus coflckmcy should also be cons:dered,           infants. 11
             VItamin D deficiency generally presents as hypomJic-,aomla, Is
             accompanied by 11atemal o:;,.-tt."'Omalacia 1 and only occasionoHy     Young Infants
             I''"" the closslc mdiographlo signs of nl)kets.                        Deftcieucy of vitamin D ut this age is closely related to the
             3··10 yoms--·Thc risK of toddler rickets has possed Md tre             vitamin D swtus of the child's mother. lnadequatt: vitamin
             l'1creased derrmnds of thu prupubertal growth spurt m1d                D status in pregnant women contributes to hypocalcaemia
             adole.sconoo are not yet apparent.                                     and rickets in tl1cir babics. 11 ' 1.,_,., It rmw result in
                                                                                    hypocakHemin, 1w.::hit:ic bone changes, and slo.;,er growth.
             Radlogrophs                                                                Ht.~althy tenn infants born w mothers with good vitamin
             S~1ow a pe~iosteal reoction, motheaten metnphysls, or both,
                                                                                     D status have serum concentration~ of total viti:lmin D
             rather than only the classk: cupping, splayfng. aM fraying.             metabolites that correlate with those of their mothers, with
             Plasmo bi!JChemlstry                                                    total concentrations of calddiol and caldtriol typically lowt:l'
             Uro~ > 7 mmo1,/L (5 mrnoi/L in Mewborn Infant). Creatinine              in cord blood thon maternal blood at dt.divcry/" However,,
             >100 JlmoijL Alkaline phosphataso not mised. PMsp~wniB                  concentmtions of :frt!t: t:uh.:idiol und \";alcttriol in COl'd blood
             ;~2·0 rnrroi/L (2·5 moljL i'l newborn infant} or less than              are eitht~r gt't~ater than or equal to tho:1e in maternal blood.
             1.·2 mrnoi,IL (.1·5 mmoi;'L in newborn infant), Plssrna ealcidlol       Importantly,\ vitamin D rnetnbolitcs in bt·castfcd infants
             not low~ ~w long os ttart.v troatmeM can 00 exclUded. Ve1y high         born to v!turnin~D...rcplctc mothers fell to concentrations
             or very low pasnm calcltooL Vlt<.unln 0 metabolites mrely               consir.tent wirh vitamin D detlcicncy w1thin (5 weeks of
                                                                                                                                                  7
             measured in a routine case.                                             dchvcry in tht: ubt-Jencc of vitamin D supplem(~nVltion. a
                                                                                        Some years ago, hypocalcaemia in infants was
             Geography
                                                                                    pr~:.>c:ipitated by the high phosphate inta~ :fi:om unmodified
             Child In tropical or subtroplc~l Africa ond TurKey, where calCium
                                                                                    cows' milk. Now that more babies are breastfed and infant
             deficiency nmy have a role.
                                                                                    fc.•rtnula~ l\ave low concentrations of phosphate, th1s cause
             Respoose to t"'atment                                                  has almost disappeared and l~tc-onst.:t bypoc~1lcaemiH is
             Oral calclforclls not ·rollowod by radlogrfJPhio e~idenr.e of so11o    more likely to indicate poor antenatal vitamin D status'~
             healing after 2·--4 months. Car)' biochemical signs of Buceoss         thrm an unsuitable postnatal diet. Less commonly it is due
             are an initial rise to woll obovo normal concentrations of             to      congenital llyt.1Dpf:1tathyroirl.ism,      cakium~:,ensing~
             olka!ino phosprmtase and calclt·!ol then a gmdunl ·fall, nnd o         receptor dd'ects, or oc.;t:copetnm'is. In lnbms with
             rise to normal concentrations of cHicldiol; howo\i'Or, this            hypocalcaenlia due w vir:;~min D ddkient;y,\ serum
             monltor11g Is not no0(tsstHY in rnost (.;€H~€B.                        parathyrmd hormone con.centra tio:1s commonly remam
                                                                                    inappwpriately low and parathyroid hypoplasJa may be
           'l'urlng the U(!Onatal period is predh.:tive ~.;lf total body txme       rniAt.ulkcnly diagnosed. Hypocalcaemia accompanied by a
           m::1ss at the lime of discharge.,.: However~ in postdi!!chargt:          r~iscd !~erun1 parathyrotd hormone concentration is also
           studies these biochemical indices predicted bone min~ral                 seen in pst:udohypopan!1hyrojdisnt) other dmicnl features
           comem in the fbreurm at u site largely cons1sting of cortical            should be sought in all Cl-!ses. Trear.ment is with calcium>
           hone.~~                                                                  sometimes magnesium> and vltamin D (pand 5).
                Prctcrm infants huve low bone mass nt discharge from                Preparations of calcit~rol alone,! without other nutrients.~ are
            hospiw.l \'v'ith catch-up during i:nfam.:y and childhol)d.~"'-"~a       not universally availnble, and pharmacist.s may have to
            The use of<~ mineral·~enriched postdischarge fonnu1a milk               arnmgt: S~ipplies directly with u m~mufa-.:turer.
            was associated with a higbcr nne of mineral accretion up to                Frank 1\lchicc changes i.n the bones may be seen in
            ug;e 9 moml1s post tern1.~~ Radiographic measurement ofth(;             infants born to mothers who are severely malnourished or
            luunerus after discharge suggest:~ thinning of the cortex               have m21labsorprion, in parrJcular coeliac disease.'" Rickets
            during the rapid growth of early infancy}0 whkh t.:uuld                 presenting at: t:bis age in the Hhsence of appm:~nt matctn::d
            expluin rbc prepond(:'rance of diaphyseal fractures                     vitamin D ddic.:i~..·.ncy· ot· malnutdtlon should raise t·be
            (including rib fracture::>) in afh:cteU infants, and also their         possibility of an inherited fon11 of rickets. Trcannem is
            timing,; ft·acturcs r.n·e unusual after 6 :nonths corrected             calciferol (panel 5).
            pot:~tnatal ~1gc. 'l                                                       Vitamin D also p!'omotcs growth, as intervention trials of
                Prank :::-1ckets is, howevcrj LU1cotrnnon :wwad(~ys. Th~            vitamin D have shown, Durlng pregnaucy, supplemented
            widespread use ofbreasrrnilk fortitlers and prctcnn formulas            mothers had higher plasma concentrations of vitamin D and
            enriched \vith minerals and nutrients is generally believed to         Jn one study gain(~d mote:~ wc1ght. 1beir babic'l had
           lHtv(.' k:d to the atten ur:ttion of borw disease in infams born        significantly higher plasma cflidu:n co:xcentrutions and grew
           prc:nururely. Mineral aL:{;retion in utero reaches a peak               better in rhe first year. Symptomatic hypoeakaomia did not
           during the third trimester of pregnancy; typical daily                  O(..:cur, and dt::nl.-11 t::nmm:l hyp~.,lp\a:;ia wu::; nwt.:h kiis
           calcium accretion into the skeleton ls 2·5·"·.:H) mrnollkg and          l:om::non than in babies of unsuppkmented mathcrs.'·~,H
           that of phosphate 2 mmollkg. 1 :1 To match this calcium                 Po':ltnatal supplementation of vitamin D W<lS shown 70
           intake f-rom brel~$trnllk (wiTh a~sumed 50-·60% ab.'!orption)           years ago 4 to im:reasc length and wdght velocity in hef:tlthy
           would require n daily milk intake of 400 :nl /kg) 1wice the             infants~ tllOBC who received 1'3"5 IU vitamin D grew more
           maximum generally provided in a neonatal nursery.                       slowlv thun tho~c who te"~dved 340 IU.
           Supplt•mentatwn is now routine ln most nurseries., and the                  Su:f,plenentario~l durLng inffmcy of exclusively brcastJcd
           tinal mineral contem of the mjlk cun be as mu<.:h as                    intUnts resulted in a higher bone mineral content and higher
           -~·(] mtnoles calcium Etnd 2·5 mmoles phosphate for every               sct·um calcidiol c:oncenrrarjuns at 12 weck)L ~D Long,. term
           100 mL. Prctcnn f(H"tnulas (an provide strnilar amoums of               follow~up of children in a n:truspect.ive cvhm·r stud_t 1
           mineraL                                                                 suggested that vitmnin D supptemc!ltHtion in i-:lfuncy is




                                                                                                                                              QUESTMS-00000613
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 111 of 641 PageID #: 344

            SEMINAR


                                          Weight velocrit-'-y-------.,                                             SKeletal maturity increme,~,t/                          200 ~
                                                                                                                                                                             r:     :.J.
                                                                                            Carpal bones visible                                                           t,JO :.:,
                                                                                                                                                                                    c
                                                                                                   2                                                                                '.-:!

                                                                                                                                                                           100     .!(
                                                                                                                                                                       r  50
                                                                                                                                                                                   re~




                                                                                            Age


                                 :JOO. aody calciom accretion

                          ~~
                         '0
                         ';;).
                         §_
                                                             ..                                        C.nlc~u~n   concentration in       ~erm.. r
                                                                                                                                                                                    24

                          ~
                                 200·
                                                     /,,/ ',,,.__..;.:..,.,..._.,.
                         ~
                          8
                          ro
                         E
                         -~
                         52      tOO··
                         ""
                         't;
                                                                                                                                                                                  -16

                         *
                         0:




                                         Teeth development
            Onciduous       hciso~s

            Prmnrment incisors
            Purr1·mnent:       fi~st   molars
            Permanent thlrc molars
            reen1   efrll~"'lting                                                       6               14               20                           8                     4
                                                                                     Dec1duous    Deciduous          l'ennanent             Per11ancnt Per11anvnt

                        Developmental changes in boys (conception to .18 years) relevant to mineralised tissues
                          scale Is          F'or tf'eth clevelcpment G"·tooth                                   C···'DtiWm form.1tion cornplcto;                                  t:~crurllon.
                                                                  :.koletl:ll                                                     1n   f~~rnur   ""·' tcott'   r:-!l,;vol~prnt;Jnt.'~



            associated with mcrem1ed bone mineral density in hater                           brace:et" sometimes with defonnity1 irritability~ debyed
           childhood (median age 8 years).                                                  walkmg, m· tetany,~.~ In old~r infants and toddlers, bowed
                Unless there is arl.equnte sunlight exposure) there is ~m                   legs arc ~i commOn n:afion for retbrral to an orthopaedic
           argw11ent for ensurir1g adequate d..it:tary vitumin 0 f(1r                       surgeon or poediutticifm.
           rnother11 tmd t.hetr inftn'llS by Sltpplerue.ntatiou with vthuuiu                   Pt~rinatal t:vt.::nts may !-Jtill play a p~trt. Many mothers of
           drups or fix.nn f~lrtlficn.tion of common fOods. Infant                          chih.iren with rickets h~1ve pum vita:min D status. 11 A mother
           kmnulns aud .some wl':aning fOods are fOrtified with V1tamin                     wi:h osteomalacia, typically undiagnosed, gives her baby a
           D (1·5··2·0 11g per 100 kcal, 4•J 5:l [U/11)0 mL) bm there rs                    low ~ndowment of vitamin D. Her br\!flStrnill< provides little
           littlt:: vltamin Din human mill<.                                                of the vimmin~ ond vitamitt r~uppl~~1wmts art' JHJt giv~::u,H
                                                                                            Fcnr Df ~un in SJ..mny climate~ or indement \Veather in
           Older Infants and toddlers                                                       higher latitudes leads to limited exposure) so cutaneous
           Tho;;.>: cause of rickets at this age is simple vitamin D                        convendnn is limited. W'eaning foods are [~iven late and
           deflciency in <tlmost all cus~s,~ bm in a r:.urmy clinwtc: in a                  contH.in. only limit~~d amounts of vltatnin D; indeed few of
           cormnunity d.t.inking littl~ rnilk, calcium                                      the commonly ttsed foods provide much ~Jf the vitamin
           possible Preseut:rttion in intfmcy is gt~ncrully as the                          unless fortified cotntnt'n:.;ial fond!.l are uHed.


           1394                                                                                                               • Ot;;tob<:l.' 25, 2003 • VfWw.theli1n<:~t.com




                                                                                                                                                                                    QUESTMS-00000614
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 112 of 641 PageID #: 344

                                                                                                                                                      SEMINAl<



              Panel 5: Treatment and management of hypocalcaemia and 'simple rickets'

              EARLY INFANCY (for       very~ow·!llrthwell(ht    oollles, see thet section)
              Hl'l!oQ~Ieooml~"
              •     To co1trol continuing soilurcs, rJIIutod 1.0% calcium gluconato can t1e given Intravenously rNer 30-·60 min, tl10ugt1 it Is r!.lrely
                    nec1sssary. ln the newborn Infant, lntn.lmusculm magne$!U!t' sulpbate ccm be added if' necessary. The objective is to halt seizures
                    rather than incree1sc serum calcium.
              •     Oral calcium (3 mmol/kg bodyweight dally), given as a bJifered solution lr divided doses NOT with food H.
              •     Calcll'erol omlly Jmost prepardtlons am orgooalclfurol) 25 ~1'1 (1000 IU) dolly 175 pg :3000 lUI dally ove.r ,,ge 4 weeks) oartlculerly
                    In Asian I:Jal!ics, since In most tt1e hypoc<Jicaemi(J m1!ects poor maternal WK1 foWl vltarnln D status. S~lvo bnby's sP.rum (c:Jt
                    ...;;?QoC) so that if the hypocalcaemia persists, the pretreatment calcidiol concentration can be checked.
              •     Seek evidonce of frank ricKets In the tmby; radiograpr of knee and wrist
              •     Seek cJrcurnstontlol evldencfJ of maternal osteomal«cla·.-og, plasma alkaline phosphatm:i(·J raised
              •     Plasrr"A calcium concc-mtr~lt!O'l usually risos W1tt1ln 72 h, Out may tcJke up to 1.0 days. If not, consider otl1er causes. Treatment !s
                    s1owly withdrawn w11en p111sma calcium Is normal Thereafter conticuo prophylactic vitamin D.
              Rickels without hypocalcaemia
              • Calciferol orally 75 ~g (3000 IUJ daily for 2-4 months.'
              OLDER INFANTS, TODDLERS, AND ADOLESCENTS
              o Calciferol orally 1.50 ~g (6000 IU) dally for 2-4 months' treats tr1e acute deficiency and replenishes stores, Continue afterwards
                 with usual prophylactic doses. II compliance mlgf1t bo prJOr, ono single oral doso (2500 ~g [100 000 IUJ)Is effective and unlikely
                 to be toxic. Simple deficiency should not be treated w1t11 vitamin D analogues such as ;JI~Mcalcldol or calcltrlul.
              • It dietary aoflcluncy may be a factor, add oral cnlclum (Infants 1··2 mmol/kg bod)IWelght daily, given as a bufferec solution In
                 divided doses not with feeds; toddlers and schoolchildren 25 mmoleo(iOOO rng) dally, Tho tolorablo upper intake (www.nap,odu]
                 is as high ns 60 mmoies [2400 mgJ but ::;hou1d not 6e noccssary.)
              • Ptwsphorus Is abundant in tho diet so supplementation is not needed In simple rickets. It Is necessary for very pretetm bailles
                 and In :he phosptwte-wastlng causes of rickets.


              Por;sible reasons for the increJolsing prevalence of rickets in                calcium uptakc,;~ 1 migration of darkcr~skinned people to ks:;;
            old~r  infants and toddlers includ.(J: prolonged cxdt.u:dvc                      sunny climatcs~~·-M'' and increasing ntiTI0:<1pht~ric p<)llution.~'
            brcastfeeding without vitllmin D ~upp\~)l"l"Jt:ntation of non·                     TI1e assocwtton of low plasma vit:-unln D ~l'O<:('ntrat:ions
            whit~~ children in hight:r lat:itud.~;~s;"~ ~~xtt!nsiv~~ use of                  with iron deficiency hus been shown in some studies. ~aJN If
            s·"mscreens; in.;::reased ut'le ld' day··care facilities where                   one ddkicncy is suspected) the other should be considered.
            children stay indoors much of the time; unusual diets (eg,)                      A third of A'ian ch1ldrcn with anaemia in the UK were also
            macrobiotic diets and soy hcalth·-food beverages) that                           vitamin D defident; half of children whh vitJtUIU1. D
            provide little vitamin D and caldum or interfere with                            ~.:h~fidtm~~Y W!;!te;: kllso :m~.1cmk. Trt~atrntmt with iron alone
                                                                                             W~ls fo;.Jowed by a rise in vltamin D concentratiom} C\1dence
             Panel 6: Factors modifying effectiveness of sun In                              that iron detick:ncy causes vJtamin D deticicncy.~ Case    11



             production of vitamin D                                                         studit:s in Turkey 1 France) and Pakistan ~howt.!d that
                                                                                             mydotlbrosis con occur in rickets) evidenc(~ that vitamin D
             Latitude and soason                                                             deficicn\..'Y causes am1cmia.""1
             Convorsron hficomos loss effoctlvo vnd tl1o effect of season                       Many European centres have reported a higher
             bocorr,es greater with Increasing distance from the                             prcv~!lenct~ of vitamin D deficiency or rickets in the children
             f:l(jUrJtor.:nrl·. ,u~ Ttlere Is striking seasonal varlat!~Jn in                of immigrants t:i:om Asia and 1\frir.:a. For example,) rn the
             rneammnnents of vitamin D .stotus in pregnant women and                         UK 1 plasmu vitamin D conc~ntrH tiom; hdow 25 nmol!L
             ohildron ir muny   loc~Jtlons.wru.i!'tlJ                                        wett! found in 20~c34% of At3ian toddk~:rsrr~ but in a much
                                                                                             smaller proportion of white toddlers. Simihlr data from
             Expo$ore to son
                                                                                             mnional studies in the U.Sh ure difficult to interprc[ because
             Longt:h-Ttlc time of cxposl.rc needed to rt1aintEJln
                                                                                             people living in northern latitudes were studied in tht~
             satisfactory vitamin D concentrations In older infants varies
                                                                                             surnmer and tho<ie in the south in the wimer.~    1

            with latitude; In Clnclnnotl i38"N), 20 rnln exposuo per doy of
                                                                                               Why rick~;~t:) and len~,; plasma v1tamin D concenO}ltions Hre
             har!IJ5 am.: facB WtiS sufficient, llut In 8e!jlng 1 only a little
                                                                                             so much ntor~ common in immigrant children than tb.~
            Mther north 140"N)2 h exposure was necessf!ry during
                                                                                             white indigenous children is not clear.• but this pattern is
            September to October, uuM
                                                                                         s(~'~n not only in nonhcrn Europe (eg, Scandinavifl and the
            Atmosptwr<:.•·· .Complete cloud hrJivos thf·l onorj.w of the
                                                                                         UK) but abo in sunnier countries such us Spain,M Pot:~sibk~
            mdlation and sha(Je reduces it by 60%. lndw:~trlrJl pollution is
                                                                                         explan;.ltions arc: genetic dift'erences in vitamin D handling;
            assoclllted with rickets."'
                                                                                         behavioural di~lhenct~s leucling w less exposure to sun 1
            lnrloor liv/tJ.fil'--M{Jny children stay imloors to p1ay, Dis~bJed
                                                                                         perhaps related to religious dre~s codes; ks:;; ctt"ective
            children n11;1y not receive the summertime boo~t ot
                                                                                         rcspons~~      in th~ sl·dn to ultraviolet light; childhood
            vitumin o,u~ Window ~lsss blocks ultraviolet raci[ltion,
                                                                                         nutriticmal d(:tidtmdesl parth,:ul~1rly of iNn (w~ ~p~;;~quhH<;:
            Sk1n exposure--Adverse weather rnay 11rnlt exposure even in
                                                                                         that lrun defJd~ncy modifk11 vitamin D handling in the skin
            summer; as wru dress codes an<i customs.
                                                                                         or gur or its mtermediary metabolism); and possible etrect&
            S11f~1w-Mm:Jsures to prevent sunfJLHn, d~hydration. and sk1n
                                                                                         ofmmcral ~ubst.rat.e depletion) partkulru:ly of calcium.~J
            cancer load to icB:t:~ exoosuro; use of sunscroonB cnn 1ow0~
                                                                                            Even in sunny coum.rks rk:kets is ~,;ommon. Befnd(~B heme
            vJtamln D concentrations.:lY
                                                                                         chang<:B.l pneumonia is commonly pres~'nt) per!t:JpR
            Skin eowur                                                                   l't~fl~cting thl;:! effect of vitamm D on the immune system or
            Wo~"ker ~kin   pigmentation limits    converslon.~~a.i~o                     softened Jibs rcdudng the efficiency of bre<1thing and
                                                                                         coughing to ckar a lung infection.~'' ~nuec further f~ictors


           TilE LANCET • VQ\ J62 • Octob<i:J'       :wo::1 • www.the\mtccccom                                                                           1395




                                                                                                                                                     QUESTMS-00000615
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 113 of 641 PageID #: 344


            VITAMIN D (values In fLg)                                                                            Puberty
                              Otder lnfantfil                     Toddlers                   Pi.lbertal          Two      factors    moderate      the
                              G-12 montll!:i                  l.·5···2·5 years                 boys              prescntatwn l'f sunple 11ckets during
                        LnN!· NS E-AR:   ~S   Rr'\1: D   LRNI: NS EM{: \JS R\JI: 7    UINI: 0 b\H: 0 F~NI: 0*    puberty~physical changes (figure 3)
                                                                                                                 and behavioural changes. Sports
                                                                                                                 enthusiasrs and sunbarhi~l"S have
                                                                                                                 greater exposure to Runlight. In many
                                                                                                                 countric.") girls becmnc;>. rnore covered
                                                                                                                 from Hbout ll yettrs of age ::.s a rite of
                                                                                                                 passage he:-alding womanhood. In
                                                                                                                 traditional soder:ics.l these young
                                                                                                                 women would receive sunlight in rb~~
                                                                                                                 inner col..trtyards of their houses
                                                                                                                 where they were frt!e to expose more
                                                                                                                 skrn. JVlany now live in apartments
                                                                                                                 wirhout gardens) and r.hc onportunity
                                                                                                                 for cxpOSllre t·o sun with modesty is
                                                                                                                 limited. HowcverJ rJ.ckct:s also occurs
            CALCIUM (v•lue•ln mg)                                                                                in bays in these communities 11
                              Older infants                      TMdlers                     Pubertal               ~'rist s1gns are not obvious but leg
                             6-12 m1.mths.                    1·~2·5     years                bQ.y&              deformity, carpopedal spasm, and
                          LRN!: :J40 FliR: 400             I..RNI: 200 F.i\R:   ~H5    LRNJ: 4!")0 EAR: 750
                                                                                                                 limb       pain    o..:~m-. 10 , Fructuret~
                                RNI: 5?.B                         R~f: .350                 RNI· 1000
                                                                                                         Milk    -.:omplicate rkk~ts in vc:ry-low-
                                                                                                                 birthweight infants' bur also occur in
                                                                                                                                       11


                                                                                                                 pubertul young people eg, in three
                                                                                                                 of 12 cases in Saudi Arabia and in
                                                                                                                 ~0 individuul~ with cen~hrrtl pal~y and
                                                                                                                                                   0
                                                                                                                 ricket~ in South Afric,l,)%' ~
                                                                                                                     In white children wirh rickets a
                                                                                                                 s..::reening test for coeli~K dlsem;e iB
                                                                                                                 worthwhile. Coeliac disease is less
                                                                                                                 cor:nmon    in or.ht.:r races         but i.s
                                                             G39   (~1 !.4--1105)
                                                                                                                 reported      stttl1~~ient:ly frequently,
                                                                                                                 pnrticulurly in Punjabi peoph:j for it to
                                                                                                                 be excluded if there is even slight
           F!gure 4: Dietary reference values (DRV), observed intakes, and foQd contributions to                 suspidon (eg) alkaline phosphatase
           these intakes uf VItamin 0 and calcium in older infants, toddlers, and pubertal bQys in               not raised) red-bh.1(_)d-(;cll fohoe low,
           the UK                                                                                                anaemia).
                                                                                                                    Many adu1escems have low semm
                                                                                                                 viturnin D concentrations in the
                                                                                                                 winter:    in 15%            of Beijing girls
                                                                                                                 (<12·'5 nmol/1_.), 2'5% :.n Paris (<1.5
                                                                                                                 mnol/L)) and 14% in Turku, Finland
                                                                                                                 (<:20 nmoliL). )"", ~ In Hdjing> girls
                                                                                                                                  1   1   8



                                                                                                                 with the lo"ve.;r: winter values also had
           are poor use of sunlight 1 poverty, and accompunyiug                         low values in the previous .summerl which ~ugge::-.ts they had
           nutritional Uefid(~ndc~. Then: art.' pt.:r<:t.~ivcd             fr<'HH       m~1d~ lcs~:~usc of i!Unligllt, The Frend1 researclters BUggest:cd
           tht:: :mn or ''the evil eye" 101 and le~J.s opportumty       playing         one dose of oral vitamin D 2'500 J.lg (l 00 000 IU) duriug the
           out::;.ide as 1rbanismlon im::rease!;. In Ethiopia and Nigeria,              winter ~eason for all adolescents. In rl1e :Finnish girls)
           factors associated wnh high rate::J of rickets were: large                   sw1.1ighr. ex:po~ure in rhe summer was more efli::ctlve than
           families; not bemg cared for by the rnodter Juriug the day;                  vJtarnin D suppl-.~rnents of 20 )Jg (800 IC), A low ~.:akiutn
           l.lUWarricd moLltt.~rs; loW Gdllt.::..ttiou of tbe (:are~g)V¢:q and          imak~~ wat-~ also found in the BeiHng girls und S1.:lwoldlihtreu
           not bdonging to the arc~\. 1'1' 1 '' ln Ethiopia, six times more             in rund areas of South Africa, w;l
           children with rickets tlum controls were marasmi~ (protein~
           energy def1dent),, 011 and even in affluent Ku\vait, children                Environment
           wlrb rkke:ts were lighter and sborr.cr rhan avcragc. 91                      Sunlight
           Defidency of dietary calcium contributes to nckets Hnd                       The (:Otltrihut:ion of the sun           vitatTJin D 11ynthesis
           osteomalacia in Nigeria, Turkey, and South Afrkn.'m '11!1 ln                 depends on latitude,             exposure to direc.:t sunlight 1
           Nigeria, rickets heflled in more children who rer..:dvcd bod1                aud skin colour (panel            Ultraviolet B radiation of
           calcium :::~nd vitamin D (61 :%) or culciurn alone       than                wavelength 290"<310 nm leads ro r:he conversion
           in rhm;e who r~c~ivt."Cl vitamin D only                     A                (phmolysis) of 7"·dlhydrodwlesterol in rhlj skin to
           combination of calcium        ~nct    vitamin D was more                     prc(holccalciferol) whkh then undt:rgocs thermally
           tllan vitamin D alone in Turkish (:hildrcn aged                              indtH:ed rearrangeml!nt of its double bonds to form
           6-30 months_H~) The Nlgeriun and South African children                      choleculciferol (vitamin D'3).
           are a little older than is the common age of presentarion in                    'T'here may be wider evolutionary concept~. 11te clinical
           Europe_) 50 the disorder may be slightly diffcrem. WJ It                     gradation of skin colour 'ould be related t() levels of
           occu1-red mcrre couuuonly in sib1ingB of affected children)                  ultnlvio.let rudi~1tion und rt~prc~em ,t t.:ompromise be-tween
           and the: vitamin D receptor FF genotype: differed from that                  photoprotcccion and vitamin D synthcRis, /\dark ep1dermi:'l
           of controls. n Iron defiden;,;y has bl:!"en discussed.                       prorecrs (lgainst injury to s\vear glands and photolysis of


           1396                                                                               nm LANCf!T. Vo1362. Octotw.r ?..5) 200}. ,\WW,tbelam:et.com
                                                                                                                                              1




                                                                                                                                                       QUESTMS-00000616
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 114 of 641 PageID #: 344

                                                                                                                                                               SEMINAR


             t~)lat~;;<   AN   hominids       mi~:,rJ"Ilt~;:.~d   outskh~   the    tmpics,
            depigmentation evolved to pen11it S)11thesis of vitamin D. 111                        Panel 7: Methods to combat nutritional defloiency

                                                                                                  Screening
            Diet
                                                                                                  . . nilkely to be relevant to rickets; ra(Jlogrophs am justified
            Some cnumr\c:; publi~h ohscrvcd dier~ry imakeH ffom
                                                                                                  only when the disorder is suspectt-Jd. The proportion oi'
            nntionally representativ~~ Stlmph.~s of pe(.lplel which can be
                                                                                                  cllildren with low serum calcldlol concentrations who go on to
            compared with recommended dkwry imakt:s (ols shown
                                                                                                  11~ve fr~111k rickets lo unknown; rnoderstely mised alkaline
            for the UK in Hgurc 4)        ~~(· Dlet becomes an important
                                                                                                  phosphatase could be duo to rapid but normal growth.
            source of vitamin D only when there is inadequate
            exposure to sunshine. Rccomm;<;nded mtakes vary, Figure                              Health educatiOil
            4 ::;bows the very low intakes of UK children, Even though                            F,xhortations to make moru uso of sunlight fall because cf
            111\.tch of the observed intnkl;' is trom fortifi<~d foods. most                      latitude/soason, modesty, or safety. Policies to rndJce
            children would need supplements to achieve the reference                             el<posur'e to sunlight are aimed at redttcing the 1nc!de:nce of
            nutrient intake or would have to rely extensively on skin                            s'<ln cancers. though some argue that tne potential benefits
            synthesis for an ad<.·quate ::.upply. Lt·ss than half take                           of expQsure (In mental heaJth 1 coronary,l1rtery dlsettsu, nnd
            Aupplem.entfi, and children living in the north of the                               rickets) co\)Jd olJI.welgh the reduction ln $kin cartcers/t"'16 ·\·~
            country me lc~s lik~~ly LO receive them than those in the                            Foods nmumliy rjcf'1 in vitamin Dare not popuiM, Fortified
            south, even though they obtain less vitamin D from sun                               foods make a SL;b.<.to'tantlal contribution to lntako.
            exposure. 1:•·                                                                       Dletrlry calcium lntnke Is below i'lternatlonal
               Breastmilk contains little vitamin D. Infant and follow~                          recommendatlo:ls If little or no milk is crunk~ but tt1ere :s
            on formulas and snme weaning cereals are fortified (up tu                            adaptation to low Intakes.
            2 )ig/100 kcal (lOll kcal=420 ~J; 1·3 )Jg [52 HJ] per                                Fiscal measures
            100 tnL fo1111Ula). Att.cr infancy, fortified foods such <lS
                                                                                                 Free or subsldlse(J foorl could include vitamin D supolernontB
            brc8kfast cereals and yellow fat spreads are sigdficant                              or vitllmirHHortlfled foods.
            sourcos (about 1 ~g [40 IU]i!IJO kcal). Unfortified f<>ods
            provide little. Fatty tl~h sucb os s~1lmon, pildwrds,                                Supplements
            saniines, and wna contain 'l-8)tg (120-·320 Ill) per                                 Many COUiltrlos have a supplementation policy but hidication$
            100 kc~ll, but they arc uncommon items m the diet of many                            f'Jr nrescnption and actual uptake sre van'able.'~ 1 Few
            chlldrcn.                                                                            Ot)stctric 1;;ms p~escribe vitamin 0 supplements to preRnant
                                                                                                 womcn,cj:~10 IJe (400 fU) dafJy is ti1o most common dose:
            Calcium                                                                              sfngh~ large doses are used In France for pregnant worm.m
            Milks consumed during infatH~Y cont~in limit~.;d Hmotmts                             and foracolesce'lt\il,w ,n~ 1



            of calcium (brea&tm.ilk 50 rng/100 kcal or 'JS mg/100 mL;                            Fortification of foods
            infant fonm:ln 70 mg/100 ken! or 113 mg/100 mL) but the                              Infant mllks;formulos and many wcanmg foods are tort.ifted
            proportion absorbed and rcr.alrwd (about a third) meets                              with vitamin D, so 1t Is easy to targ~:t at-r1sk infants, After
           req uiren1et1tfl except in preterm babies. After infancy1                             1n"ar1Cy, fortified foods Include many manufoct.uret1 brst;~kfat?t
           cows' milk (calcium 180 mg/100 kcul or 120 mg/100 mL)                                 cereaLs and table spreads such CH1 margarine, In North
           and milk products Hrc major sources of calcium. Children                              1\rnerknr most milk for people of all ages Is fortified,w· btlt
           ''vho do not like milk or are on u therapeutic diet with milk                         rickets is rerJppearing thoro~.w nm; plasma ca,cldiol is low !n
           restriction bave much lower intakes. tn sockties without a                            many black women,l·~ In :ess devoloped countries,
                                                                                                                         1

           uadition of milk drinking_~ crlldmn intake is often bdow                              fottlfi<:<Jtlon pro,;ramfr\es For othe: nutrrentB t1ro lriC"casfng:,
           300 mg daily, Even in the UK, wrth st:ch a tradition,                                 but r~w for vitarnln o:-:!!l Eff'icncy of fortification with calclum of
           medmn calcium intake of pubertal boys (781 mg) was well                               low-Bxtraction flours Is disputed,
           below the reference nutrient intr1ke (tOOO mg; US
           recommended daily allowance 1300 mg), But adaprntion
           to low calcium iutnkes by incrcaslng the proportion
           retatned i~ well establi.'lht:d. Som.e food~ have a much                            Prevention
           higher calcium/energy r:nio than milk (cg, fish of which the                        Methods of prevention are the same as for uny other
           bones are cmen,, such ns canned surdin~s and p1lchard~J                             nutrient ddkicncy, plu~ the need to promote exposure to
           broccoli tops) spring onion,             parsh:~Y.1    Hnd   watt;rcr,~ss)    bur   ~unlight. Tile runt~ played by the tnethod-1 li:m.:d in panel 7
           only small qur1ntities of thes~~ foods are eaten, TI:e nt.:t                        will vary a(.::(;ording to counuy depending on the physical
           absorptiun of calcium and other mmcrals is limited by                               etwtronmcnt, cultt:ral factors, diet (including national
           other food sub~t.unces, ::.nch a~1 phyt11tc, prcsl!nt in most                       policies on food fortifkmlon), and Hocioc(rmornic ti~ctors
           cereals, Tiigh~cxtruction flour (cg, for wholemeal bread)                           (ac<.:c.-;s to health Hcrvice~ including po(icie::; for and
           contains more calcium and phosphorus than                                    low-   provi~inn of supplement~).
           extraction Jlours but also nwn.~ vhytate.l ~o absotptwn is
           lcsl), Tht:rei;·.m:J the amount of caldum ahsnrbed from a                           Pregnancy and Infancy
           diel containing little milk and 8 lot. of phytute is likely to he                   The aim should be that all pregnant women livmg
           low. In some leliH developed countries, the addition of                             outside the tropics receive a supplement of I 0-25 ~tg
           phytase to wcanmg food':! i!) being explored, to improve                                        HJ) of vitumin D dnily d\lriug the sec()nd and
           n1ineral       nb':!orption   by  use of anirr.u:!l Jnwbandry                              trimeste!'S of pregnancy. T:1e reviewers .in the
           tedU'wlogy. 1l 1'   TI1is approach will also improve t11e d1etary                   Cochrane collabomdon might not support this opinion, 1J1
           zlnc/phytatc ratio, which is low in mnny of these countries.                        whir..:b Lmderlines the need for a large phtccbo~comiollcd
                                                                                               doublc~hlind   trial of\ritamin D supplerneut'l io prcgrumcy.
           Phosphorus                                                                            Exclttf)ivdy breastfed \:hil<.:iten of Asian and blalZk mothers
           Phosphorus ii:i ahundant in trw~t di~:ts but there may not be                       living t.>utsidt! the trop1cs ;~;hould receiv~:.~ vimmi.n D
           sutlic.u.:nt in rapidly growing low~birthweight babies (see                         supplement_q (7""1 0 ~tg or 280· .;lQ() ILJ; nutional policies
           above). PhoRphatt! may b~;,: predpitatec in the ~tomach by                          vary). "Tbe same may also apply to brcastft:d children of
           utH<lCldS. m                                                                        white mothers, although that i:;; not the policy nf the


                                                                                                                                                                 H97




                                                                                                                                                               QUESTMS-00000617
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 115 of 641 PageID #: 344

             .SHMlNAR


             Am.ericuu A..:udemy ofPediatri~s or the UK Department of                   Dctickncies of micron utrients are common in the target
             Health. A baby might go some months \vithout developing                    populations und   th~~e mit.:ronutricnt:s should bt! udd(;:d to
             vibunin D deficiency if the mother had adequate \ritamin D                 the chosen subsidised food. "f11e approach '~~'ill vary from
             status during pregnancy and the Lmby received reasonable                   country to cm.mt:ry Jepending on tl1e food:~ suh:;idi~ed and
             exposure ro .~unlight. However, it i.-.; difficult to be :-;ur~ of all     the local prevalence ofmicronutricm dcfickndcs.
             these sHfeguou·ds, and in ou:: opinion the only saft! policy is
             to ~ive Vlta.min D supplements to all breastfcc:l infants,
             Human bt!lngs h<tVc e\"olved with little: vitamin D :n                                                 UK Dc:p>~t'tlll,:nt of Heab·h) Europc~m Union, WHO,
                                                                                                                                 t~sue~ in (:hlld n~nririon, which havr:
             brcastmilk so perhaps \~/e should be wary of giving infants a                                                      •uppk:ucnratl<m and fOitifkatiou. Fees for
             chemical they would not r(!c:eivc in "natural" circumstances                                                                hi~fllth hav~ been rec~iv~d frvm WHO
             in theiJ: diet. However, and importa;ltly, supplementation                                            N]lladvise~ Pw~·tot· ~md Gamble and Novartis o;m
                                                                                                                       '.lnci undenai::e,q rc-:>CllrCh ~poosnred ~y tht::sc
             could be seen as rc:.·placing a chcmic~ll bablcs should have
                                                                                       C()mpa!li~r. to !ls.q~:<;~ the sufery nml cffit;"acy nf drug!l fnr child«)n with
             recetved from their mothers who were living in the tropics.               mteoporotk: diBordcrs
            'Ibe need fOr extra dietary vitamin D is the prke of
            successful migration of human heinii;·s ::rom rhe tropk~ to
             mol'e ternperat0 areas, Tn any case.l this caution seems over-                                                        and   ~.::fen   of itl helping to prepare tbc
            ruled by the public-health problem of rickets, Some advise
            supplements in all Asian or black infants even if they are
            receiving u fortified infant f(Jrmula.~ 'The American
            Academy of Pediatrics has lately revised its vitamin~
            supplement policy so that all brcastfed infants (and bottle-
            fed infants receiving Jess than 500 mL formula daily) shoe1ld
            receive 200 IC (5 p..g) vitamin D daily.~.·~
                                                                                       .l    Ch1ck Hl               EJ,       M, Macby HMM,              1-!enderso:-~   Smith H.
               These approaches should utso apply to women aud babies
                                                                                             T:1e aeli(1logy   ofri~kt~ts in inf:1nts. proplwla~:tk an,l curutivc
            in the tropic:io who receive inadequate exposure to sunl1ght.                    ~.:bservnrions tit   rhe VienrmUnivt'tsity Klnd1'rldinik Lmu:rtt 1924; 2:
                                                                                             '{-1\
            Toddlers and schoolchildren
            Vitamm D supplt':tncnts should bt~ givt~n to all children tmtll
            after rhe pubertal growth spurt unless the health                                [ICt':(\n
            profCssional adviser (of the individual r.:hild, or of the whole           G     Wharton lJJ\, V<.t1'l<.e SJ. !ufantile llypc~'<·akaemhl. in: Jel!iffe EFl\
            popular:ion via a policy oft he national health-cure system) is                  Jdlitf,~
                                                                                                    DB, eds. Ad\ferse dfec:ts oft'oods. San Pntnd~co' Plenum
            <.:onfident t:hut tlu:n:- h; likt:ly to be an adequatt.~ supply from             Publishing, 1982: J97"40•l
            sunlight or the diet. With this policy many children in
           temperate areas would receive supplements. Since most
           non~!viuslim cluldrcn living in tropical countricg show no
           ev:dence of rickets (either clinically nr on r<tdiographs raken
           t'br other retHlOn!:l ~~1ch itS t(Jr trauma m· H chest tnfcction~,
           universal vitamin D supplementation for th~":m does not
                                                                                       l()   Rowe PM.     Why~~ dck~:ts re~urgeilt    ln the USA? Luncei 2\101; 357J
           seem indicoted. However, if thcrl:!' is alrcmiy a system fbr the
                                                                                             11(·0.
           supplcrnc:nation of vinm1in A or iodine~ the need for, a.nd
           logit,tkal possibility of adding vitamin D to the
           supplcmcllts, (,.:Ou!d bc (!XPhJr!!d, An ad~;;:quatt: ~upply fnnn
           the diet means consumption of fOrtified foods.
               For caldum :n the cUet of children there is pf.lrticular
           concern in communities where little milk is dnmk and
           cereals consumed arl! high e:x:tntcdon and therefore contain
           much phytute. There iB limited experienc(;~ of intervening em
           these matters) however, aud the introduction nf non"
           rrnditJonal foods would be difficult.

           Policies on sun exposure
           '111c danger::; uf   ~xt:essivt~ sun exposur~J particularly in
           adoles~ents,    are vvell known. 1lo Ncvt!tthdes~., ~tdvit.:e ou
           prevention of skm cancer should also ensure that mothers
           a:-Jd infants receive adequllte solar radiation in rhc sumrncr 1
           sinct.· this is likely tn he at lea8t as effective 11s wi111cr
           ~uppkm~ttts        in       rnaintni.niug       ach:quatc         plMma
           concentrations of calcidiol. 91' 1 12 Adequate exposure is not
           easily defined and few :;;tudies have measured the necessary
           durauon and time of day at. sp<.:cific latitudes to achieve
           ~ath;fa.ctory calddiol conce:ltrations. ''Sun bingdn1,( sh(Juld
                                                        1


           be nvoidcd to pt't:vt:nt '()l\'in ~am.:cr, and ~.:x(,:ess.ive sunbathing
           does not continue to boost vitamin D since
           7-dehydrocholesterul is convcxtcd to non"activc lumisterol
           nnd tachyst~rol. n 1




           Fiscal measures
           SL:hemes promotmg the c:onsumptio~l of i:lllbsidised                       24 Q;,S{•ylu S. Rkk1~i'$ rulllt~d myolofibro~i~ Eur J Pedi<m 2()00; 1 S9l Q'31,
           unfortified foods, mostly milk, should be revi~"ved.                       25 Hypp(Jnen E, Laar~ Ei Reunm1CII A, Jan·~ lin MR~ Vittllfletl :SM. lnt\\Ke



           1398                                                                               nm LA~CET • Vol iu2 • Octo~u 2.5, 20C3 • www.ttlcJgn,ctcom




                                                                                                                                                                         QUESTMS-00000618
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 116 of 641 PageID #: 345

                                                                                                                                                                         Sfo:MINt\R


                 of vitamin{) und l'isk oftvpc I   d1~.bch•,;:   o birlh-Golwrt study.
                 2001;358: 150(}.,03




                                                                                                19 Malmht:lg N. EtMH'Ungcn bel d~r KtH.:hJ!i9propbyl<\)(e fnlhgcbot<mcr
                                                                                                   I<inder. Ac'W Pal!thar~· 1942; 2')1 367,m71
                                                                                                tO                           ltfthe
                                                                                                                                  ~-l




                                                                                             6l


                                                                                             64


                                                                                             65




                                                                                            o7


                                                                                            68




            40 Pcttifi)r JM. Rid~cl~. Cai.J:-1{ 1Y$om: IY/1 2002; iQ: 19~!)9.
            41 l lolkk MF. Vinm~in D· a mill~::nium persp1~<:tivc. JC.~/1 Fliodwm 2003.:
               S-8: 2911-·:107




                                                                                            76

                                                                                            Tl


                                                                                           73

                                                                                           79

                                                                                           80



                                                                                           81


                                                                                           82




                                                                                           H5                   Kenn1.:y l:l.J\ t''mring-ton VH, l-h1ll 08. Severe: nutril·wn:ll
                                                                                                                tod,!lc!'S rcsuldnf~ from he<~lth iOod milk alt~rnativl!l~.
                                                                                                  !~diam'.-s2001; lt)7; £::1j.6,
                                                                                           86                            Gardf! AO.      Rid.:et~   in   i\~iau imm!gram~.
                                                                                                 An                        2.:.!7-·:\0
                                                                                           87 Agmwal KS, Mt.!Wll.l M.t.)     Cp11dhy<.~y   P 1 Bcny Jl"" Mm.ver RDj     P~1l1yd]




           "l'l fE l.ANCET • VQI ,162 • (h~tober 25, .W03 • www.thciBm:et.cotr.                                                                                              1:199




                                                                                                                                                                        QUESTMS-00000619
ase 1:18-cv-01436-MN
          SEiv!!Ni\R Document 73-1 Filed 09/25/19 Page 117 of 641 PageID #: 345
                 The impact of atmosphcri<: pollution on vitamin D status of infants and              pregnancy and in cord serum at delivery. Hum NurrC/itt Nurr 1986; 40:
                 toddlers in Delh11 lnd1a. Arr;h Di.> C'hilJ 2002; 87: lll··l3.                       287-93.
           88 Lawson M, Thomas M. Vitamin D concentrations in Ai:oian children                 1 14Specker BL, \'alanis B, Henzberg \',Edwards N, Tsang RC. Sunshine
                 aged 2 years living in England: population sunrey. B,HJ 1999; 318: 28~               exposure and serum 25 hydroxy vitamin D concentration in exclusively
          89 Grindulis H, Scott PH Belton                                                             breast fed infants. J Pediarr 1985; 107: 372-76.
                of iron and vitamin D in Asian                                                 115 Ho ,\1L, Yen HC) Tsang RC, Specker BL, Chen XC, Nichols BL.
                843 48,                                                                               Randomized study ofsunshme exposure and serum 25-0HD in breast-
          90 Hddcnbcrg D, Tenenbaum G, Weisman Y. Effe(_"t ofiron on serum                            fed infants in Beijing, China. J P.:diarr 1985; 107: 928--31.
                25-hydroxy vitamin D and 24,25·-dihydroxy vitamin D concentrations,            116 Del Arco C, Riancho JA) Luzuriaga C, Gonzakz-Macias Jj Florez J
                Arn]Ciin Sutr I992; 56:533-36.                                                        Vitamin D status in children with Dowll's syndrome.
          91 Looker AC, Dawson-Hughes B, Calvo MS, Gunter EW, Sahyoun NR                             ] Intellecr Disabil Res 1992; 36: 251-57
                Serum 25-hydroxyvitamin D status of adolescents and adults m rwo               1 17 Youl P, Aitken J, Hayward N, et al. Melanoma in adolescents: a case-
                seasonal subpopulations from NHltNES 111. Bone 2002; 30: 771 ~ 77                     control study of risk factors in Queensland, :\ustrnlia. Int J (,'ancer 2002;
          92 Clements MR, Johnson L, Fraser DR. A new mechanism for mduced                            98: 92~98
                vitamm D deficiency in calcium deprivation. Nuturc 1987; 325: 62·{i5.          118 Marks R, Foley PA, Knight KR, Harrison J, Thompson SC. The effect
          93 Muhe L. Lulseged S, Mason KE, Simoes FA. Case control study of the                                              use on vitamin D levels in an Australian
                role of nutntJOnal rickets in the lisk of developing pneumonia in                                                  1995; 131: 415-2L
                Ethiopian children. Lancer 1997; 349: 1801·..04.                              1 19 Cornish DA, Maluleke V, J'vihlanga T. An investigation into a possible
          94 Chali l), Enquselassie                                                                   relationship between vitamin D, parathyroid hormone, calcium and
               determinants of rickets.                                                               magnesium in a nomml!y pigmented and an albino rural black
          95 Akpede GO, Omotara BA, Ambe JP. Rickets and deprivation: a                              population in the Northern Province of South Africa. Biofactors 2000;
               Nigerian study. J R Soc Healrlt 1999; 119: 216~22.                                     11:35·38
          96 Lulseged S, Fitwi G. Vitamin D deficiency rickets: socio-demogra.phic            120 Clemens T'L, A\iams JS) Henderson SL. Holick J\fr. lncn:ased skin
               and clinical risk factors in children seen at a referral hospital m Addis             pigment reduces the capacity of skin to synthesise vitamin D3. Lancet
               Ababa. EauAfr.\1edJ 1999; 76:457 til.                                                  1982; 1: 74,~76,
         97 Majid MollaA, Badawi MH, al-Yaish S, Sharma P, el-Salam RS,                       121 Lo CW, Paris PW, HolickMF. Indian and Pakistani immigranrs have
               Molla A\ll. Risk factors for nutritional rickets among children in                    the same capaciry as Caucasians to produce vitamin D in response to
               Kuwait. Pediatr lnt 2000; 42: 28(.}..-8-1.                                            ultraviolet irradiation. Am J Cfiu Nur•· 1986; 44: 683·~85.
         98 Pettifor JM, Ross P, \x;'angJ, Moodley G, Couper-Smith J. Rickets in              122Jablonski NG, Chaplin G. The evolution of human skin coloration.
               children of rural origin m South Afi1.ca: is low dietary calcium a factor?           J Hum Evo! 2000; 39: 57·~106.
              J Pedi{ar 1978; 92: 320··24.                                                    121 Department of Health. Dietary reference values for food energy and
         99 Oginni LM, Sharp CA, \X'on;fOtd M, Badru OA, Davie: MW. Healing of                       nutrients for the United Kingdom. Report on Health and Socia!
               rickets after calcium supplementation. Lancet 1999; 353: 296-97                      Subjects) 41. London: HM Stationery Office, 1991·. 1···210.
          100 Kutluk G, Cctinkaya 1:;\ Basak M. Comparisons of oral calcium, high             124 Mills AM, Tyler H. Pood and nutrient intakes of British infants aged
               dose vitamin D and a combmation of these in £he treatment of                          6-·12 months. London: H.\1 Stationery Office, 1992: l-126.
               nutritional rickets in children. J Trap Pediatr 2002; 48: 351-53.              !25 Gn:gory JR, Collins DL, Davies PSW) Hughes JM, Clarke PC.
         101 ThachcrTD, Fischer PT, Penifor JM, et al. A comparison of calcium,                      National diet and nutrition survey: children aged 1 1/2 to 4? years
               vitamin D, or both for nutritional rickets in Nigerian children,                     London: HM Stationery Office, 1995: l~-391.
               N Eng!] Med 1999; 341: 563--68.                                                126 Gregory J, LoweS, National diet and nutrition survey: young children
         102 Bishop N_ Rickets today .. ~hildren still nt'ed milk and sunshine.                     aged 1 to 18 years. London: Stationery Office, 2000: 796
              N EngtJ Med 1999; 341:602-04.                                                  127 Davies PS, Bates CJ, Cole TJ, Prentice A, Clarke PC. Vitamin D:
         103 Narchi                 M, Kulaylat N. Symptomatic rickets in adolescence.              .'>easonal and regional differences in preschool children in Great Britain.
              Arch                     84: 501--03.                                                 Eur ]Cfin Nutr 1999; 53; 195·-98.
         104 Al~}urayyan NA, E!-Dcsouki ME, Al-Herbish .'\..'), Al-Mazyad AS,                138 Zhang ZB, Kornegay ET, RaddiffeJS, WilsonJS, Veit HP.
              1\l-Qhtam MM. Nutntional rickets and osteomalacia in school children                  Comparison of ph}ttase from genetically engmeered Aspergillus and
              and adolescents. Saudi Med] 2002; 23: 182-85.                                         canota in weanling pig diets. J Anim Sci 2000; 78: 2868-78.
         105 BischofF, Basu D, Pettifor JM. Pathological long-bone fractures in              129 Chesney RW_ A new fonn ofnckets during infancy: phosphate
              residents with cerebral palsy in a long-term care facility in South Africa_          depletion-induced                  due to antacid mgestion.
              De1• MedCh1ld Neuro! 2002; 44: l 19-22.                                              /lrch                               152: 1243..·45.
         106 DuX, Greenfield H, Fraser DR, Ge K, Trube A, Wang Y Vitamin D                   130 Ness AR, Frankel SJ, Gunnell SJ, Smith GD. Are we really dying for a
              deficienq and associated factors in adolescent girls in Beijing.                     tan?BMJ1999;319: 114·16.
              Am J C{m Nu.rr 2001; 7-t: 494-500.                                             131 American Academy of Pediatrics Work Group on Hreastfeeding. Breast
         107 Guillemant J, A1lemandou A, Cabrol S, Peres G, Guillemam S. Vitamin                   feeding and the use of human milk Pediatr-ics 1997; 100: 1035-'39,
              D status in the adolescent: seasonal variations and effects ofwmter            132 Feillet F, Vidailhet M, Leheup B, Morali A. The current practice of
              supplementation with vitamin D3. Arrh Pedimr 1998; 5: 1211--15                       prevention of rachitis in France: a survey of 600 physicians. Pedi,and
        lOR Lehtonen-Veromaa M, Mottoncn T, Nuotio I, Irja!a K, Viikari J, The                      1988; 43:775-82
              effect of conventwnal \r'1tamin D(2) supplementation on serum                  13':) Madelenat P, Bastian H, Menn S. Winter supplementation in the
              25(0H)D concentration is weak among pcripubertsl Finmsh g1rls: a 3-y                 3rd trimester of pregnancy by dose of80,000 IU of\itamin D.
              prospet.iJve study. Hur] Clin Mar 2002; 56: '-i31-37.                                ] 0-n!!col Obuet Hiot Reprod 2001; 30: 761-67
        109 Ladizesky .\1, Lu Z, Oliveri B, et al. Solar ultraviolet B radiation and        134 Cheney MC Cmadian t.:xperience with food fortification.
             photoproduction of vitamin D3 in central and southern areas of                        Public Heulth Rev 2000; 28: 171 -77.
             Argentina. J Bone Miner Res 1995; 10: 545-49                                   115 Nesby-O'Dell S, Scanlon KS, Cogswell ME, et al. HypovJtammosis D
        llO Pettifor }M, Moodley GP, Hough PS, et al. The t:ffect of season and                    prevalence and determinants among Afncan American and wh1tc
             latitude on in vitro vitamm lJ tormanon by sunlight in South i\fnca,                 women of reproductive age: third National Health and Nutrition
             SAjr!vfed.'Jl?%:86: 1270-72.                                                         Examination Sun•ey, 1988-1994. Am J Cbn ]•v'urr 2002; 76: 187-92.
        lll Webb AR, Kline I., Holick t'viF Influence of season and latitude on the         136 Damton.. Hill I, Damton-Hiltl, Nalubola R. Fortification
             cutaneous symhcsis of v1tamm D3: cxpo;,ure to wmrer sunlight in                      meet mictonuttit:nt needs: successes and failures.
             Roston and Edmonton will not promote vitamm D1 synthesis m human                     6h 211-41
             skin_ J CHu lhulocmwl Metab 1988; 67: 373· 78.                                 137 Muhomed K, Gulme:wglu AM. Vitamin D supplemct,.atlonm
        112 Rucker D, Allan }A) Fick GH, Hanley Di\. Vitamm D insufficiency in a                  pregnancy (Cochrane Review). In: The                           Issue 1, 2003_
             population of healthy western Canadians. Can Med Assot ]2002; 166!                   Oxford: Update Software.
            15!7~2·1                                                                        138 Gartner LM, Greer FR. Prevention of tickets and vitamin D deficiency:
        113 Kuoppala T, Tjima!a R; Purviainen M, Koskinen T, Ala-Houhala M_                       new guidelines for vitamin D intake. Pcdidm.'cs 2003; 111: 908·10.
            Serum levels of \1tamm D metabolites, caldum, phosphorus,                       139 Holick MF, TI1e cutaneous photosynthesis ofprevitamin D3: a unique
            magnesium and alkaline phosphatase in Firmish women throughout                        photoendocrine system. J Invesr Dennaroi 1981; 77: 51-58.




        1400                                                                                      THE LANCET • Vol 362 • October 25, 2003 • W\'l\V.thelancet.com

                                                                                                                                                              QUESTMS-00000620
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 118 of 641 PageID #: 345



                           (12) INTERNATIONAl, i\PPL!CAT!ON PURT.!SHRD UNI)ER THE PATRNT COOPERAT!OK TREATY (PCT)

                     (19) World Intdlcctual Property Organization
                                      hltemattottal Bureau                                     lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll
                            (43) lnlci'Oatimwll'ublication nutc                                           (10) lntcrm•tional                .Pulllk~!ltion.Numllcr
                             6 December 2007 (06.12.2007)                         PCT                         WO 2007/139956 A2
                     (50   lut~rnutiorml   PaLent ClussifkuOon:         Not. chlsslfl"d    (74) Ag•mt: CALKINS~ CharlcH, W.; Kilphlrkk Slu<..:klon,
                                                                                                LLP, lOOl West Fourth Street, Win~l()U·Ilah~m, North
                     ('21) lnternationHI    r\pplicntl,~n   Numher:
                                                                                                 Carol1na27101, (US),
                                                                 l'C'l'IUS20(H!Ol:!525
                                                                                           (80 llcsiguated States (unless othenvise indicated, .f~~r every
                     (221 Interuatlonal Filing Date:          25 May 2007 125,05.2007)         kind ofnrjfimtlll protec!ion ttvailable): AE., AG, AL, AM,
                     (25.1 F'lUng Langllagc:                                    Finglish
                                                                                               AT, All, AZ, HA, BH, HG, lll-1, HR, RW, BY: H7, CA,CH,
                                                                                                 CN, CO, CR, CU, CZ, DE, DK, DM, DZ, EC, QE, EG, ES,
                     (:Ui) l'ublkatlon Language:                                English          fll, OB, OD, GE, GH, OM, OT, HN, HR, HU, ID, !L, IN,
                                                                                                 IS, JJ>, KL:, KG, KM, KN, KP, KR, KZ, LA, LC, LK, LR,
                     (30) Prlorll.y Data:
                                                                                                 LS, L:L Lll, LY, MA, MD, ME, MO, MK, MN, MW, MX,
                           60/808,812                 26 May 2006 (2G.05.2006)      US
                                                                                                 MY, MZ. NA, NG, Nl, NO, NZ, OM, PG, PI·!, PL, PT, RO,
                     (7l) Applicant (fur all designated States except US): LABO~                 RS, IW, SC, SD, SE, SG, SK SL, SM, SY, SY, Tl 'IM,
                          RATORY CORPORATION OF AMERlCA HOLD·                                    TN, TR, TT, TZ, UA, UG, US, UZ, VC, VN, ZA, ZM, ZW,
                          INGS [USiliSJ, ,130 Suulh Spt'i11g Slteel, Bt.dinglun,           (8t.J.) DtJSlgrw.tedStah~s (tml~ss othctwise bulicrltcd, _f'ot rwety
                           Nmth Carolina272l5 (US).                                              kind (lj regional proteclion 1.waiic.ble): AIUPO (HW, GH,
                     (72) Inventors; and                                                         OM, KH, LS, MW, MZ. NA, SD, SL, SZ, 1'7, lJCl, ZM,
                     (15) Invcntors/Applicnnts (for US only): (;n.AN"i~ RussciJ,                 ZWl, liumsian (A~1, AZ, BY, KG, KZ, MD, RU, TJ, 'I'M),
                          Pllllip [OBiliSl; 240 Wilbur Road, Unil ll, Thuus;uJd                  Eur<Jpcan (AT, BE, RO, Ctr, C:.Y, CZ, DR, OK, nE, RS, Fl,
                          Oaks, Califomh1 91360 (US). WAGNER, Andn~w, Dtln-                      FR, Gfl, C!R, H\J, lB. IS, IT, Cl', l ,U, LV, MC, MT, NL, PL,
                          uis lUS/USJ; 3(10 Ro:llng Oaks Drhre, Unit l05, Thousand               PT, RO, SE, SL SK, TR), OAP! (Bfl. BJ, Cfl, CG, CL CM,
                                                                                                 GA, GN, GQ, GW, ML, MR, NE, SN, TD, TG).
            .....
            iiiiii
                          Oaks, Callfumia 1)1.361 (US). .\10KR, Mux,y, Katherine
                           [US/US]; 2827 Trillium St1·eet, Thousond Onks 1 C:ali1'<Jruia   Pllbllshcd:

            =
            iiiiii
                           91360 (US), PATEL, Mllnn, Rmueshk<umu· [USIUSJ;
                           7l62 Sale t\venue, \"\'esr Hills, CaUornia 91307 (US).
                                                                                                 witinmt intanatimutf sean:h lt!'port and to be repu.blishl!'d
                                                                                                 Mpan receipt of that report

                                                                                                                                                     [Continued on next pa,ge:J


            -
            ~        ---------------------------------------------------------------------------------
                     (54) Title: MJJIHODS AND SYSTBMS l"<:)R 'I Hb QUAI'TlTXl'lVLi ANALYSIS BIOMARKERS               ()II




             \0
             IJ"j
             ~
             M
             .....
             t:::
             Q
             Q
             M (57) Ahstrad: Dbi;l<)I'Cll an' methodt:: and t:Oysl.em:-; u~illg liqlJid clU'(lll\:-tl\lgraphy/tandem mas:::; s_::ructrometry (LC-MS/MS and
              0      2D··LC·MS/MS) for the a:mlysis o:· endogenous biomarkers, including steroid hom1oncs, such as estrone and estradiol, thyroid
             ~       hurrnorJesj such liS Jree lhyroxirJ~), aml metabulilcs, such as 25·-hydroxyvitmnin D2 and 25·-hytlru>.yvilamin DJ, in biological
              ~samples.




                                                                                                                                                                                QUESTMS-00000621
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 119 of 641 PageID #: 345



                         WO 2007/139956 A2   lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll




                                                                                                                             QUESTMS-00000622
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 120 of 641 PageID #: 345


                 wo 20071139956                                                              PCT!US2007/012525




                       METHODS AND SYSTEMS FOR THE QUANTITATIVE ANALYSIS OF
                                                          BIOMARKERS


                                      PRIORITY CLAIM TO RELATED APPLICATIONS
             5          This application claims priority to U.S. provisional patent application Serial No.
                 60/808,812, filed May 26, 2006. The disclosure ofU.S. provisional patent application Serial
                 No. 60/808,812 is incorporated by reference in its entirety herein.
                                                      FIELD OF INVENTION
                        The presently disclosed subject matter relates to methods and systems for the analysis
            I0   ofbiomarkers. In certain embodiments, the biomarkers are endogenous to human subjects
                 such that the measurement may be used for clinical diagnosis.
                                                          BACKGROUND
                        :Riomarkers, sltch as hormones, vitamins, metabolites, can be used for the clinical
                 diagnosis of multiple disorders and as endogenous biomarkers in endocrinology. For
            15   example, the measurement of estrogen compounds, such as estrone and estradiol can be used
                 to evaluate ovarian fimction and to evaluate excess or diminished estrogen levels in a patient.
                 Also, measurement of thyroxine can b" us~d to quantify thyroid function.
                        Requirements for tho clinical diagnostic testing of endogom)us biomarkers in
                 endot1rinology may include highly sensitive and specific assays, the ability to analyze small
            20   sample volumes (e.g., pediatric sample volumes can be limited to less than about 200 !!L),
                 and the ability to screen for multiple analytes to accurately diagnose a disease st.'lte, e.g., an
                 endocrine disorder. Historically, radioimmunoassay (RIA) and emJym.e,.linked immunoassay
                 (ELISA) methods have been used in such clinical diagnostic testing. Immunoassay methods
                 (IA), such as RIA and ErA, however, mny suffi:lr from low throughput, antibody cross-
            25   reactiv·lty, which <'..an require extra preparation for specificity, and poor scalability. Also, the
                 analysis of endogenous biomarkers by RlA may require multiple aerial dilutions for the
                 analysis of each individual marker, which can lead to the need to make multiple       adju~tments

                 to nornullize sample volumes and/or the need for multiple separate tests. Also, immunoassay
                 tesing is not particularly conducive to the analysis of multiple biomarkers in each sample.
            30   The analysis for multiple analytos in a single assay can allow for using samples of reduced
                 size which results in assays of increase<.! s~nsitivi1y and efficiency per sample.
                        An important class of hormones are the steroid hormones, such as testosterone and
                 estrogens. Test:osierone develops nnd maintains the male secondary sex characteristics, and




                                                                                                                   QUESTMS-00000623
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 121 of 641 PageID #: 345


                 wo 2007/l3995(j                                                            PCT/!JS2007/0l2525




                 promot<ls growth and development of sperm. Estrogen is the term used for a group of
                 hormones of which there are three principle fotms, estrone, estradiol, and estriol.
                        For example, relative'ly small variations in estrogen levels may be clinically
                 significant. Generally, the level of estrogen in post-menopausal wmuen, adult males, and
                 prepubescentchildr<m is::;; 10 pg/mL. Elevated estrogen levels in children may lead to
                 precocious puberty (and short stature). In post-menopausal women, low estrogen levels may
                 require replacement, where as levels greater than 5 pg!mL may be prognostic for certain
                 \lancers. ln adult males, elevated estrogen levels may be indicative of certain disease states
                 (testicular cancer). In adult females, reduced ox el.evated levels may also be indicative of
            10   certain cancers (e.g., ovarian cancer). A level ofsemm estrogen of 15 pg/mL is clinically
                 different from I 0 pglmL and thus, measurement of estrogen compounds (e.g., estradiol and
                 estrone) requires an LLOQ ofl-5 pg/mL irrespective of sample type, patient age, gender and
                 diet
                         Another important class ofhormoncs are the thyroid hormones. Thyroxine (T4) and
            15   tdiodothyroninc (T3) are examples ofthyroid hormones. T4 and T3 enter cell8 and bind 1o
                 intracellular receptors. T4 and T3 are important in regul~tion of a numh<:r of factors
                 including growth and development, carbohydrate metabolism, oxygen consumption, and
                 protein synthesi~. T4 acts as a pro hormone, as the bulk of T3 present in blood is produced by
                 monodeiodinution ofT4 by intracellular enzymes. Thyroid hormone concentrations in blood
            20   are essential tests for the assessment of thyroid fwtction.
                         Thus, there is a need to develop analytical techniques that can bo used for the
                 measurement of endogenous biomarkers, and for methods that provitle more sensitivity and
                 higher throughput than RJA. Until recently, however, only GC·MS or LC-MS/MS with
                 derivat:ization has been successful for small sample volumes. Thus, there is a need in the art
            25   for LC-MS/MS techniques for tbe artalysis of endoget10US biotnarkers for clinical diagnosis iu
                 endocrinology capable of providing detection limit~ at acceptable levels, without the need for
                 the cumbersome denvatization processes.
                                                           SUMMARY
                        In some embodiments, the presently disclosed subject matter provides methods and
            30   systems fo-r the quantita live aualysis of endocrine biomarkers in a test ~ample. The
                 quantification of such   mark~rs   may, in certain embodiments, be used for clinical diagnosis in
                 endocrinology. for example, in some embodiments, the methods and systems of the present
                 invention may be used for the quantitative analysis oftotallevels of certain hormones,



                                                                   2




                                                                                                                 QUESTMS-00000624
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 122 of 641 PageID #: 345


                 wo 2007/l3995(j                                                               PCT/!JS2007/0l2525




                 including steroid hormones, such as estrone and estradiol, and their metabolites, such as
                 estrone sultatc. In other embodiments, the methods and systems of the present inv<ltltion
                 provide for the quantitiltive analy8is ofhiomarkern that can be difficult to dotect in their
                 active state. For example, the systems and methods of the present invention may be used to
             5   quantify free (i.e., not bound to protein) semm honnones, such as free thyroxine (T4) in
                 biological samples. Or, in other embodiments, tho systems and methods of the present
                 invention may be used to quantify free triiodothyronine (T3) or testosterone. In an
                 embodiment, the methods and systems of the present invention allow for measuresment of
                 such hormones without the need for deri vatalion processes.
            10           In some embodiments, the biomarkers of interest are estradiol andJor estwne. Thus,
                 in one embodiment, the present invention comprises a method fur delcnnining the presence
                 or amount of estmdiol in a sample by tandem mass spectrometry, comprising: (a) generating
                 a dehydrated precursor ion of the estradiol; (b) generating one or more fragment ions of tho
                 precursor .ion; and (c) detecting the presence or amount of one or more of the ions generated
            15   in step (a)   ot   (b) or both, and relating the detected ions to the presence or amount of the
                 estradiol in the sample. In an embodiment, the sample comprises a mixture of estradiol and
                 estrone.
                         In other embodiments, the biomarker comprises free thyroxine (T4) or
                 triiodothyronine (T3), ln certain embodiments, the present invention provides a high-
            20   throughput assay for free thyroxine (T4). Thus, in one embodiment, the present invention
                 comprises a method for determining the presence or amount of free thyroxine in a plurality of
                 samples by tandem mass spectrometry, comprising: (a) dialyzing the plurality of samples to
                 separate the free thyroxine from the protein-bound thyroxine in the samples; (b) generating a
                 precursor ion of the thyroxine; (b) generating one or more fragment ions ofthe thyroxine; and
            25   (c) detecting the presenco or amount of one or more of the ions generated in step (b) or (c) or
                 both, and relating the detected ions to the presence or nmount of the free thyroxine in the
                 plurality ofsamples.
                         In some embodiments, the methods and systems of the present invention comprise
                 liquid chromatography (LC) methods in combination with other analytical techniques as a
            30   means to measure such biomarkers with high sensitivity and high throughput. In certain
                 embodiments, the present invention comprises quantitative liquid chromategraphy tandem
                 rnass spectrometry (LC-MSIMS) analysis of endocrine biomarkers in a test sample. In some
                 embodiments, two-dimensional or tandem LC is used. Tile method may include, in alternate



                                                                      3




                                                                                                                    QUESTMS-00000625
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 123 of 641 PageID #: 345


                 wo 2007/l3995(j                                                           PCT/!JS2007/0l2525




                 emboiments, liquid-liquid extractions, dialysis, sample dilution, and/or sample dehydration
                 steps prior to analysis by tandem mass spectrometry,
                        Ac(~ordingly,   embodiments of the present invention may provide methods for the
                 quantitative LC-MS/MS and 20-LC-MS/MS analysis of hormones, including steroid
             5   hormones, such as estrone and estradiol. Additionally or alternatively, embodiments of the
                 pres.:mt invention may provide methods tor the quantitative dotennination of a froo (i.e., non-
                 protein bound) hormone or metabolite using dialysis in combination with LC-MS/MS
                 analysis tor hom1ones that in biological samples, may be predominantly protein-bound. Such
                 hormones may include free thyroxine (T4 ), free triiodothyronine (3), or free testosterone.
            10   Certain objects of the present invention, having been stated hereinabove, will become further
                 evident as the description proceeds when taken in connection with the accompanying figures
                 and examples as described herein below.
                                          BRlEF DESCRIPTION OF THE DRAWINGS
                         Having thus described the invention in general terms, reference will now be made to the
            15   accompanying drawings, which are not necessarily drawn to scale.
                        f"'G. 1 shows a flow chart of a method for quantitative analysis of a biomarker of
                 interest in accordance with. one embodiment of the present invention.
                        FIG. 2 shows dehydration of estradiol~tnd the effect on mass spectrometry (MS)
                 analysis in accordance with nn embodiment of the present invention.
            20           FIG. 3 shows potential isobaric interferences for measurement of estrone and estradiol
                 due to dehydration of dehydroepiandrostcronc (DHEA) in accordance with one embodiment
                 of the present invention.
                         FIG. 4 shows an example ofheart-cmtting from a primary separation gradient to
                 remove compounds that comprise isobaric interference itt the    mwly~is   of estrone and estradiol
            25   in accordance with one embodiment of the present invention.
                         FIG. S shows a method for the quantification of estrone and estradiol in accordance
                 with an etnbodiment of the present invention.
                         FIG. 6 shows a mt~thod for tho qulllllifioation of free thyroxin~ (T4) in accordance
                 with an embodiment of the present invention.
            30          FIG. 7 shows a system for quantitative analysis of a metabolite in accordance with
                 one embodiment of the present invention (Panel A), and a system for multiplex analysis
                 (Panel B) in accordance with alternate embodiments of the present invention.




                                                                 4




                                                                                                                QUESTMS-00000626
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 124 of 641 PageID #: 345


                 wo 2007/l3995(j                                                         PCT/!182007/012525




                        FIG. 8 shows a LC-MS/MS chromatogram of estrone sulfate at a limit of quantification
                 of 100 pg/mL in accordance with one embodiment of the pre~ent invention.
                        FIG. 9   ~hows   a LC-MS/MS chromatogram offrce thyroxine at a limit of quantification
                 of 2 pglmL in accordance wit:h one embodiment of the present invention .
             5          FIG. l 0 shows a 2P-LC-MSfMS chromatogram of 25-hydroxyvitamin 02 at a limit of
                 quantification of l nglm L in accorrlance with one embodiment of the present invention.
                        FIG. 11 shows a 2P··LC-MS/MS cbromatogratn of25-hydroxyvitamin P3 at a limit of
                 quantification of 1 nglmL in accordance with one embodiment of the present invention.
                        FIG. 12 shows a 2D·.LC-MSIM8 chromatogram of estrone at a limit of quantification
            10   of 2.5 p!ifmL ·i11 accordance with one embodiment of the present invention.
                        FIG. 13 shows a 20-LC-MSfMS chromatogram of estradiol at a limit of quantification
                 of 1 pglmL in accordance with one embodiment of the prese11t invention.
                         FIG. 14 shows a LC-MSIMS chromatogram of estrone sulfate at an upper li1nit of
                 quantification of 50 nglmL in accordance with nne emhorliment of the present invention.
            15           FIG. 15 shows a LC-MS/MS chromatogram of free thyroxine at an upper limit of
                 quantification of 100 pg/dL in accordance with one embodiment of the presem invention.
                        FIG. 16 shows a 20-LC-MS/MS chromatogram of25-hydroxyvitamin 02 at an upper
                 limit of quantification of250 ng/mL in accordam:e with   on~ <101 bodiment   of \h(l present
                 invention.
            20          FIG. 17 shows a 2D-LC-MSfMS chromatogram of25-hydroxyvitamin D3 at an upper
                 limit of quantification of250 nglmL in accordance with one embodiment of the present
                 invention.
                         FIG. 18 shqws a 20-LC-MS/MS chromatogram of estrone at an upper limit of
                 quantification of 500 pglmL in accordance with one PAnbodintent of the present invention.
            25           FIG. 19 shows a 20-LC-MS/MS chromatogram of estradiol at an upper limit of
                 quantification of 500 pglmL in accordance with one embodiment of the present invention.
                        FIG. 20 shows a calibration curve obtained by LC-MSfMS for estrone sulfate in
                 accordance with one embodime11t of the present invention.
                        FIG. 21 shows a calibration curve obtained by LC-MSfMS tor free thyroxine in
            30   accordance with one embodiment oftl1e present inventiou.
                        FIG. 22 shows a calibration curve obtained by 2P-LC-MSfMS for 25-hydroxyvitamin
                 D2 in accordance with one embodiment of the preseHt invention,




                                                                5




                                                                                                                QUESTMS-00000627
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 125 of 641 PageID #: 345


                 wo 2007/l3995(j                                                             PCT/!JS2007/0l2525




                         FIG. 23 shows a calibration curve obtained by 20-LC-MS/MS for 25-hydroxyvitamin
                  D3 in aecoi·dance with one embodiment of t:be present invention.
                         FIG. 24 shows a calibration curve obtained by 20-LC-MS!MS :tor estrone in
                  accordat1ce with one embodiment of the present invention.
             5           FIG. 25 shows a calibration curve obtained by 2D-LC-MS!MS for estradiol in
                  accordance with one etnbodiment oftbe present invention.
                         FIG. 26 shows cross-validation data for LC-MS/MS as compared to radioimmunoassay
                  (RlA) for estrone sulfate in accordance with one embodiment of tbe present invention.
                         FIG. 27 shows cross-validation data for LC-MS!MS as compared to immunoassay (IA)
            10    for free thyroxine in accordance with one embodiment of the prcsL'"IIt invention.
                         FIG. 28 shows cross-validation data for 2D-LC-MS/MS as compared to a competitive
                  binding protein assay (CBP) (Panel A) or immunoassay (lA) (Panel B) for total 25-
                  hydroxyvitamin D (25-hydroxyvitamin D2+D3) in accordance with alternate embodiments of
                  the present invention.
            15           FIG. 29 shows cross-validation data for 2D·LC-MS!MS as compared to RIA for
                  Estrone in accordance with one etnbodiment of the present invention.
                         FIG. 30 shows cross-validation data for 2D-LC·MS!MS us compared to R1A for
                  Estradiol in accordance with one embodiment of the present invention.
                         FIG. 31 shows a comparison of Estradiol (E2) cross-validation of LC-MS/MS with
            20    derivatization to 2D-LC-MS!MS without derivatization in accordance with an embodiment of
                  the present invention.
                         FIG. 32 shows the measured concentration (pg/mL) of free thyroxine vs. dialysis time
                  (hours). The squares (•} show dialysis losses 11nd the diamonds(+) show effective dialysis
                  for free thyroxine using 96-well equilibrium   dialy~is   plates in accordance with one
            25    embodiment oftbe present invention.
                                                   DETAILED DESCRIPTION
                         The presently disclosed ~ubjec t matter now will be described more fully hereinafter
                  with reference to the accompanying description and drawings, in which some, but not all
                  embodiments of the presently disclosed subject matter are shown. 11te presently disclosed
            30    subject matter can be embodied in many different fonns and should not be conslmud as
                  limited to the embodiments set forth herein; rather, these embodiments are provided so that tbis
                  disclosure will satisfY applicable legal requirements. Like numbers refer to like elements
                  throughout.



                                                                  6




                                                                                                                  QUESTMS-00000628
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 126 of 641 PageID #: 346


                 wo 2007/l3995(j                                                            PCT/!JS2007/0l2525




                         Many modifications and other embodiments ofthe presently disclosed subject matter
                 set focth herein will come to mind to one skill~d in the art to which the presenlly disclosed
                 subject matter pertains having the benefit of the teachings presented in the foregoing
                 descriptions and the associated drawings. Therefore, it is to be understood that the presently
             5   disclosed subject matter is not to be limited to the. specific embodiments disclosed and that
                 modifications and other embodiments are intended to be included within the scope of the
                 appended claims. Although specific tenns are employed herein, they are used in a generic
                 and descriptive sense only and not for purposes of limitation. The disclosure utilizes the
                 abbreviations shown below.
            10
                                                           ABBREVIATIONS
                   APCI                            atmospheric pressure chemioal ionization
                   CBP                             competitive binding protein
                   E1                              Estrone
                   E2                               17/l-Estrediol or Estradiol
                   FT4                             Free ·nnyoxine
                   IITLC                           high turbulence (throughput) liquid chromatography
                   HPLC                            high performance liquid chromatography
                   LLE                             liquid-liquid extraction
                   LOQ                             limits of quantification
                   LLOQ                            lower limit of quantification
                   IA                              immunoassay
                   ELISA                           enzyme linked immunoassay
                   RIA                             radioimmunoassay
                   8ST                             system suitability test
                   ULOQ                            upper limit of quantification
                   ?.:0-LC-MS/MS                   two-dimensional liquid chromatography hyphena1ed to tandem
                                                   mass spectrometry
                   (LC)-LC-MSJMS                   two-dimensional liquid chromatography tandem hyphenated
                                                   tc mass spectrometry
                   (LC)·MS/MS                      liquid ch(omatography hyphenated to tandem muss
                                                   spectrom<ltry

                          .lkfinitions
                         While the following terms are believed to be well understood by one of ordinaPJ skill in
                 the art, the following definitions are set forth to facilitate explanation of the presently
            15   disclosed subject matter. Other definitions are found throughout the specification. Unless
                 otherwise defined, all techuica:t and scientific terms used herein have the same meaning as
                 commonly understood by one of ordinary skill in the art to which this presently described
                 subject matter belongs.




                                                                  7




                                                                                                                 QUESTMS-00000629
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 127 of 641 PageID #: 346


                 wo 2007/l3995(j                                                                PCT/!JS2007/0l2525




                          Notwithst:1nding that the numerical ranges and parameters sotting forth the broad
                  scope of the invention are approximatjons, the numerical values set forth in the specific
                  examples are reported as precisely as possible. Any numerical value, however, inherently
                  contains ce·rtain etmrs necessarily resulting fmm the standard deviation found in their
             5   respective testing measurements. Moreover, all ranges disclosed herein arc to be understood
                  to encompass any and all suhranges subsumed therein. For example, a stated range of"l to
                  10" should be considered to include any and all subranges between (and inclusive ot) the
                  minimum value of I and the maximum value of 10; that is, all subranges beginning with a
                  minimum value ofl or more, e.g. 1 to 6. l, and ending with a maximum value of I 0 or less,
            10    e.g., 5.5 to 10. Additionally, any reference referred to as being "incorporated herein" is to be
                  understood as being incorporated in its entirety.
                          The terms "a", "an", and "the" refer to "one or more" when nsed in this application,
                  including the claims. Thus, for example, reference to "a cell" indudes a plurality of such cells,
                  unless the context cleal'ly is to the contraty (e.g., a plurality of cells), and so forth.
            15            As used herein, the term "biomarker" is any biomolecule that may provide biological
                  information about the physiological state of an organism.· In certain embodiments, the
                  presettce or absence of' the biomarker may be informative. In other embodiments, the level of
                  the biomarker may bo informative. A biomarker may be a bonn one, such as au estrogen
                  (e.g., estradiol, estrone), testosterone, thyroxine (T4), triiodothyronine (T3), or a metabolite
            20    of a hormone (estrogen sulfate). A biomarker may also be a vitamin or a metabolite of a
                  vitamin. For example, in ene embodiment, the measured biomarkot· may comprise a vitamin
                  D compound such as 25-hydrox.yvitamin D2 and 25-hydroxyvitamiu D3.
                          As used herein, the terms "purif'y" or "separate" or derivations thereof do not
                  necessarily rGfcr to the removal of all materials other than the analyte(s) of interest from a
            25    Rample matrix. Instead, in some embodiments, the terms "purity" or "sep~rate" refer to a
                  proeedu(e that enriches the amount of one or more analytes of interest relative to one or more
                  other components present in the sample matrix. In some embodiments, a "purification" or
                  "separation" procedure can be used to remove one or more components of a sample that
                  could interfere with the detection of the analyte, for example, one or more compon·ents that
            30    could interfere with detection of an analyto by mass spectrometry.
                          As uo;ed herein, "derivatizing" means reacting two molecules to fonn a new molecule.
                  Derivatizing agents may include isothiocyanate groups, dansyl groups, dinitro·fluorophenyl
                  groups, nit:rophenox.ycarbonyl gwtips, and/or phthalaldehyde groups.



                                                                     8




                                                                                                                     QUESTMS-00000630
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 128 of 641 PageID #: 346


                 wo 2007/l3995(j                                                            PCT/!JS2007/0l2525




                         As used herein, "chrOtnatography" refers to a process in which a chemical mixture
                 carried by a liquid or gas is separated into components as a result of differential distribution
                 of the chemical entiti.es as they flow around or over a stationary liquid or solid phase.
                         As used herein, "liquid .:hromatography" (LC) means a process of selective
             5   retardation of one or more components of a tluid solution as the fluid uniformly percolates
                 through a column of a finely divided substance, or through capillary passageways. The
                 retardation results from tho distribution of the components of the mixture between one or
                 more stationary phases and the bulk fluid, (i.e., mobile phase), as this fluid moves relative to
                 the stationary phuse(s). "Liquid chromatography" includes reverse phase liquid
            10   chromatography (RPLC), high performance liquid chromatography (HPLC) and high
                 turbulence liquid chromatography (HTLC).
                         As used herein, the term "Hl'LC" or "high performance liquid chromatography" refers
                 to liquid chromatography in which the degree of separation is increased by forcing tho mobile
                 phase 11mler pre~sure through a stationary phase, typically a densely packed column.
            15   The chron1atographio column typically includes a medium (i.e., a packing material) to
                  facilitate separation ofcllemical moieties (i.e., fractionation). 'D1e medium may include
                 minute particles. The particles include a bonded surface that interacts with the various
                 chemical moieties to facilitate separation of the chumical moieties sueh as the biomarker
                 analytes quantified in the experiments herein. One suitable bonded sudiace is a hydrophobic
            20   bonded surface such as an alkyl bonded surfuce. Alkyl bonded surfaces may include G4, C·
                  8, or C-18 bonded alkyl groups, prefer:ably C-18 bonded groups. The chromatographic
                 column includes an inlet port for receiving a sample and an outlet port for discharging an
                  effluent that includes the fractionated sample. In the method, the sample (or pre-puritied
                  sample) may be applied to the column at the inlet port, eluted with a solvent or solvent
            25    mixture, and discharged at the outlet port. Different solvent modes may be selected for
                  eluting different analytcs of interest. J?or example, liquid chromatography may be performed
                  using a gradient mode, an isocratic; mode, or a polytyptio (i.e. mixed) mode. In one
                  embodiment, HPLC may performed on a multiplexed analytical HPLC system with a C 18
                  solid pllasc using isocratic S<lparation with wutcr:methauol as the mobii<.J phase.
            30           As used herein, the te1m "analytical colmm1" refers to a clumnatography column
                 having sufficient chromatographic plates to effect a separation of the components of a test
                 sample matrix. Preferably, the    componen1;~   eluted from the analyticalc<Jlumn are separated in
                  such a way to allow the presence or amount of an annlyte( s) of illtoroat to be dctonnincd, In



                                                                   9




                                                                                                                   QUESTMS-00000631
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 129 of 641 PageID #: 346


                 wo 2007/l3995(j                                                               PCT/!JS2007/0l2525




                 some embodiments, the analytical column comprises particles having an average diameter of
                 about 5 !\ill. In some embodiments, the analytical column is a fmwtionalized silica or
                 polymer-silica hybrid, or a polymeric particle or monolithic silica stationa.ry phase, such as a
                 phenyl-hexyl functionalized analytical column.
             5          Analytical columns can be distinguished from "extraction columns," which typically
                 are used to separate or extract retained materials from non-retained materials to obtained a
                 "purified" sample for further purification or analysis. ln some embodiments, the extraction
                 column is a functionalized silica or polymer-silica hybrid or po lymcric particle or monlithic
                 silica stationary phase, sttch as a Poroshell SBC-18 column.
            10          The term "heart-cutting" refers to the selection of a region of interest in a
                 chmmatogram and subjecting the analytas eluting within that region of interest to a second
                 separation, e.g., a separation in a second dimension.
                        The term "electron ionization" as used herein refers to methods in which an analyte of
                 interest in a gaseous or vapor phase interacts with a flow of electrons. Impact of the      electron~

            15   with the analyte produces analyte ions, which may then be subjected to a mass spectrometry
                 technique.
                        The term "chemical ionization" as used herein refers to methods in which a reagent
                 gas (e.g. ammonia) is subjected to electron impact, and analyte ions are fom1ed by the
                 interaction of reagent gas ions and analytc molecule;;,
            20          The term "field desorption" as used herein rc1brs to methods in which a non-volatile
                 test :<ample is placed on an ionization   ~urface,   and an intense electric field is used to generate
                 analyte ions.
                         The term ''matrix-assisted laser desorption ionization," or "MALDJ" as used herein
                 refers to methods in which a non-volatile sample is exposed to laser irradiation, wl1ich desorhs
            25   and ionizes analytes in the sample by various ionization pathways, including photo-ionization,
                 protonation, deprotonation, and cluster decay. For MAI.DI, the sample is mixed with an
                 emn·gy·absorbing matrix, which facilitates desorption of analyte molecules.
                        The term "surfuce etthauced laser desorption ionization," or "SELDI" as used herein
                 refers to another method in which a non-volatile sample is exposed to laser Irradiation, which
            30   desorbs and ionizes ana.Iytcs in the sample by various ionization pathways, including photo-
                 ionization, protonation, d<Jprotonati<,m, and cluster decay. For SELDl, the sample is typically
                 bound to a surface that preferentially retains one or more analytes of interest. As in MALDT,
                 this process may also employ au energy-absorbing material to facilitate ionization.



                                                                      10




                                                                                                                    QUESTMS-00000632
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 130 of 641 PageID #: 346


                 wo 2007/l3995(j                                                                PCT/!JS2007/0l2525




                         l11e term "elcctrospray ionization," or "ESI," as used herein refers to methods in which
                  a solution is passed along a short length of capillary ttibe, to the end of which is applied a
                  high positive or negative electric potential. Upon reaching the end ofthe tube, the solution
                  may be vaporized (nebulized) into a jet or spray of very smaii droplets of solution in solvent
                  vapor. Titis mist of droplet can flow through an evaporation chamber which is heated
                  slightly to prevent condensation and to evaporate solvent. As the droplets get smallor the
                  electrica.l surface oha:rge density increases until such time that the natural repulsion between
                  like charges causes ions as well as neutral molecules to be released.
                         The term "Atmospheric Pressure Chemical Ionization," or "APCI," as used herein
            10    refers to mass speclwscopy methods that are similar to ESI, however, APCI produces ions
                  by ion-molecule reactions that occur within a plasma at atmospheric pressure. The plasma is
                  maintained hy an electt·ic discharge between the spray capillary and a count"r electrode~
                  Then, ions are typically extracted into a mass analyzer by usc of a set of differentially
                  pumped skimmer stages. A counterflow of dry and preheated N2 gas may be used to
            15    improve removal of solvent. The gas-phase ioni7.ation in APCI can he more effective than
                  ESI for analyzing less"polar species,
                         The term "Atmospheric Pressure Photoionization" ("Al'l'I") as used herein refurs to
                  the form of mass spectroscopy where the     mcohuni~m    for the photoionizntion of molecul~ M
                  is photon absorption and electron t<iection to fonn the molecular M+. Because the photon
            20    energy typically is just above the ionization pot<mtial, the molecular ion is less susceptible to
                  dissociation. In many cases it may be possible te analyze samples without the need for
                  chromatography, thus saving significant time and expense. ln tho presence of water vapor or
                  pmtic solvents, the molecular ion can exu·actH to f01m MH+, This tends to occur ifM has a
                  high proton affinity. This does not affect quantitation accuracy because the sum ofM+ and
            25    MH+ is constant. Drug compounds in protic solvents are usually obset:ved as MH+, whereas
                  nonpolar compounds such as na-phthalene or tesoostC>rone usually form M+ (see e.g., Robb et
                  a!., 2000, Anal. Chem. 72(15); 3653-3659).
                          111e term "inductively coupled plasma" as used herein refers to methods in which a
                  sample is interacted with 11 partially ionized gas at a sufficiently high temptlraturc to atomize
            30    and ionize most clements.
                         The term "ionization" and "ionizing'' as used herein refers to the process of
                  generating an analyte ion having a net electrical charg" equal to one   (lt   more electron units.




                                                                  11




                                                                                                                     QUESTMS-00000633
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 131 of 641 PageID #: 346


                 wo 2007/l3995(j                                                          PCT/!JS2007/0l2525




                 Negative ions are those ions having a not negative charge of one or more electron units, while
                 positive ions are those ions having a net positive charge of one or more electron units.
                        The tem1 "desorption" as used herein refers to the removal of an analyte from a surface
                 a·nd/or the entry of an analyte into a gaseous phase.
             5          As used herein, the term "immunoassay" (IA) ref:e:rs to a method for measuring the
                 amount of an analyte of interest by quantifying the hinding, or the inhihititm of binding, o:f a
                 substance to an antibody. Where an enzyme is used to detect the amount of binding of the
                 substance (e.g. antigen) to an antibody, the assay is an enzyme-linked immunoassay (ELISA).
                 As used herein, the !tltm "radioimmunoassay" (RIA) refers to a method for measuring the
            10   amount of an analyto ofinterost by quantifying the binding, or the inhibition, of binding, of a
                 radiolabled substance to an antibody.
                         As used herein, the term "hemolysed" refers to the rupturing of the rod blood coli
                 membr:ane, which resulls in the    rel~ase   of hemoglobin and other cellular contents into the
                 plasma or serum and the term "lipemia" refers to an excess of fats or lipids in blood.
            15           Anal!lsis of Biqmarli;ers by LC-MS/MS
                         Thus, embodiments of the present invention relate to methods and systems for the
                 quantitativ" analysis of endogenous biomarkers for clinical diagnosis. "The present invention
                 may bo embodied inn variety ofwnya.
                         In one embodiment, lhe pr~sent inv<:ntion comprises a method for determining the
            20   presence or amonnt of at least one biomarker of interest in a biological sample, the method
                 comprising: providing a biological 8atnple belit:ved to contain at least one biomarker of
                 interest; chromatographically separating the at least one biomarker of interest :from other
                 components in the sample; and analyzing the chromatographically separated at least one
                 biomarker of interest by mass spectrometry to determine the pre~cncc or umount of the at
            25   least one biomarker of interest in the Ramplt:.
                         ln an embodiment, the at least one biomarker comprises a steroid hormone or a
                 thyroid horn1one. For example, in one embodiment, the at least one biomarker comprises
                 estradiol and esttonG. Or, the at least one biomarker may comprise free thyroxine ('1'4) or
                 triiodothyronine (TJ).
            30           In cetain embodiments, the chromatogrophy may comprise high performance liquid
                 chromatography (Ill'LC). In an embodiment, lhe chromatography may comprises ex.tr,wtion
                 and/or analylicalliquid chromatography.




                                                                   12




                                                                                                               QUESTMS-00000634
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 132 of 641 PageID #: 346


                 wo 2007/l3995(j                                                           PCT/!JS2007/0l2525




                           In an embodiment, the method may comprise purifying the biomarker ofiuterest prior
                 to chmmatography. For example, the sample may be partially purfied by at least one of
                 liquid-liquid extmction. Also, the method may comprise the step of' diluting the sample into a
                 ~olvent   or solveniB used furLS and/or MS.
             5             In ·some embodiments, the method may comprise the use of two liquid
                 chromatography steps. For example, in certain embodiments, t11e method for determining the
                 presence or amount of one or more biomarkers in a test sample may comprise the steps of: (a)
                 providing a sample suspected of containing one or more biomarkers of interest; (b) partially
                 puri.f)dng the one or more biomarkers of interest from other components in the sample by at
            10   least one of liquid-liquid extraction or by diluting the sample; (c) transferring the exu:acted
                 one or more hormones or metabolites onto an extraction column (i.e., on-line or off-line); (d)
                 transferring the one or m'ore biomarkers of interest from the extraction column onto an
                 analytical column and chmmatographically separating the one or more biomarkers ofinterest
                 from other components in the sample; and (e) analyzing the chromatographically separated
            15   biomarkers of interest by mass spectJ:ometry to determine the presence or amount of the oue or
                 more biomarkers in the test sample.
                           In certain embodiments, the present invention comprises methods for measuring at
                 least one of estradiol and/or estrone in a sample. In certain embodiments, the estradiol is
                 dehydrated to reduce the complexity of the MS/MS spectrum, such that the seusitivity of
            20   estradiol detection is increased. :For example, in one embodiment, the present invention
                 comprises a method for determining the presence or amount of estradiol in a sample by
                 tandem mass spectrometry, comprising: (a) generating a dehydrated precursor ion of the
                 estradiol; (b) generating one or more fragment ious of the precursoriou; and (c) detecting the
                 presence or amount of one or more ofthe ions genemted in step (a) or (b) or both, and
            25   relating the detected ions to the presence or amount of the estradiol in the sample.
                           In an embodiment, the sample may be subjected to a purification step prior to
                 ionization.
                 For example, in certain embodiments, the purification step may comprises chromatography.
                 As discussed herein, in certain embodiments, the chromatography comprises high
            JO   performance liquid chromatogmphy (HPLC). The LC step may comprise one LC separation,
                 or multiple LC separations. In one embodiment, the chromatographic separation comprises
                 extraction and analytical liquid chromatography. Additionally or alternatively, high




                                                                 l3




                                                                                                                   QUESTMS-00000635
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 133 of 641 PageID #: 346


                 wo 2007/l3995(j                                                             PCT/!182007/012525




                 turl:mlence liquid chromatography (HTLC) (also known as high throughput liquid
                 chromatography) may be used.
                         The purification may comprise steps in addition to HPLC or other types of
                 chromatographic separation techniques. In alternate embodiments, the method may comprise
             5   at least one ofliquid.Jiquid extraction or dilution. In one embodiment, the sample is diluted
                 into a solvent or solventmixtute that may he used filr LC and/or MS (e.g., LC·MS/MS ar 2D·
                 LC·MS/MS).
                         In an embodiment, the treatment of estradiol to form a dehydrated fonn of the
                 . compound reduces the molecular weight of the estradiol by about 18 mass units. Thus, in an
            I0   embodiment, the precursor ion has a mass/charge ratio (m/z) of about 255.2. Also, in an
                 embodiment, treatment of estradiol to form a dehydrated :form of the compound reduces the
                 complexity oftbe mass spectrum. Thus, in a embodiment the fragment ions comprise ions
                 having a mass/charge ratio (rnlz) of about 159.0 and      I33.o.   By reducing the complexity of
                  the spectrum, the sensitivity of the   procedur~   may be increased. The method may comprise
            15   detection of estradiol over a range of from a LOQ of about Lpg/ml to an ULOQ of about 500
                 pg!mL as a single assay (i.e., as a linear assay without multiple dilution of1hc samples).
                 ALRo, the method may comprise detection of estrone over a range of from a LOQ of about 2.5
                 pg!mL to and ULOQ of about 500 pg/mL as a single assay (i.e., as a linear assay without
                 multiple dilution ofthe samples).
            20           Also, since the spectrum of the estradiol is simplitied, the analysis may further
                  comprise a rletcrmination of the amount of other estrogens, such as estrone, in the sample.
                         The sample may only require heating; tor a relatively brief period of time to form the
                  dehydrated estradioL For example, tbe sample may be heated within the range of 300"C to
                  1000°C. In an embodiment, the sample is heated in the interface where the sample is
            25    transferred to the mass spectrometer. In alternate embodiments, the heating step is done for
                  less than I second, or less than 100 milliseconds (msec), or less than 10 msec, or less than 1
                 msec, or less than 0.1 msec, or less than 0.01 msec, or less tl1an 0.001 rnsec.
                         In other embodiments, the present invention comprises methods for determining the
                 presence or amount of a free thyroxine io a sample or a plurality of samples. In an
            30    embodiment, tho prosont iovcntion may comprise a method for determioing the presence or
                  amount of free thyroxine in a plurality of samples by tsndem mass spectrometry, comprising:
                  (a) dialyzing the plurality of samples to separate the free thyroxine from the protein-bound
                  thyroxine in the samples; (b) generating a precursor ion of the thyroxine in each sample; (b)



                                                                     14




                                                                                                                  QUESTMS-00000636
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 134 of 641 PageID #: 346




                      Current            l~ndersumding                          of thE~       MolE~cular   Actions of Vitarnin D
                                         GLEJ\V!LLE JONES, STEPHEN A STRUGNELL, AND l!CC:TOf! F. DeLUCA

                     Depcwtrnents qf R'iochemi..<Wty and Medicine, Queen's                      Kingstcrn, Ontario, Canada< am(/ De:pwrtmr.,'rU of
                                           Ehor;hem'i,.,o;;l'f1J, Un·i'oersUy wv<corwr.r<-tVfa,cU8on, Jl1adi~~on, Wiscmu:fin



                        Metabolic Activation of Vllamin D                                                                                         1194
                        A, lntmdu<'Uon                                                                                                            1194
                        B. Overview of metabolism                                                                                                 1Hl4
                        C, Hepatk 25·hydroxylation                                                                                                l!D5
                        D, Henal 1a-liydmxy1atlon                                                                                                 1198
                        E. 211-Hydroxylation                                                                                                      ll98
                    H. Role or Vitamin D in C~lldum Homeo~lu~ib                                                                                   1200
                       A. Development of calcium homeostatic mechanisms                                                                           1200
                       B. Hole of parathyroid gland and its honuone                                                                               l200
                       C. Physiological actions of l(t,25-dJhydroxyvicamin D:J                                                                    1~01     D

                                                                                                                                                           ~
                       D. Rol<e of ('aldtonin                                                                                                     1201
                       E. Vitamin D metabolites and other hormones                                                                                1202
                       F. [ntestinal ealdum and phosphate absorption                                                                              1~02
                                                                                                                                                           0
                       G. Vitanlin D and bone caJcium mobilization                                                                                1202     "'
                                                                                                                                                           0.
                                                                                                                                                           C1>
                                                                                                                                                           0.
                       H. la/?.5-Dihydroxyvit.amin D8 regulates the parathymid gland                                                              1.203
                   ITt 1\!Jole"ulat' M<K-lmnism of Ar·lion ar, Tar-g<Jt. C•'•lls                                                                  120C]    a3
                       A. ()V(-;'fall tnt'd!lJllism or transcriplional r~..~g:ulalion by Yibmtin D                                                1203    ·o
                       B. Vililmin D rec<.lptom                                                                                                   1204     ~'j'
                                                                                                                                                          ~<

                       C. Hetinoid X rE'1.::eptors and other coactivators                                                                         1207
                       ll, Vi1mnin lJ responsive <elements                                                                                        1208
                                                                                                                                                           "'§.i
                       K Vitamin D-rlnpf•ttctf'nt gPnf:s, their roh~H, Hnd gNie eoruplt-•xity                                                     1208
                        F.   Tatg~t, Cf~llm~t,(boHc      enzymes                                                                                  1210    ""'·~
                                                                                                                                                           :.:1"

                   IV. Recently Discovered Functions of 1",25-Dihydroxyvitamin D,                                                                 1210     cr
                                                                                                                                                           (3'
                       A Diseovee,y of new t.argcl organs for la,25 .rJil>ydroxyvitamin Do                                                        12l0    tt'J
                        B. HoJE' of' vitamin     f)   hormont? iu th.:.• p.ar1:1thyroid gland                                                     1210    ':''·
                                                                                                                                                            >)
                        (', RnlA of' vitamin Dhonnnnto in ~kin                                                                                    1211
                        D. Hole of 1<•,21>-dihydroxyvit.aroin D, in Ur11 irmtrmw syst.<•m                                                         1212    "'
                                                                                                                                                           0
                        K fslet cells ol' the pancreas                                                                                            121~1   ""T1
                        F. Hole of vitamin D and rPprodnction
                        G. Does vitamin D play an essential role during embryonic developmt•nt'?
                                                                                                                                                  l2 UJ
                                                                                                                                                  121C3
                                                                                                                                                           "'2
                                                                                                                                                           IT


                        n. Surrun:_.u;,r                                                                                                          1214    ~
                                                                                                                                                           0)


                    V. Vitarni u D Analogs                                                                                                        1214     !"
                        A. Development of new analogs ol' l,t,2G·dihydr(}X"'Y\1itamll1 D3                                                         1214     N
                                                                                                                                                           0
                        B. FaelorE-l that aJter the !·l(~t.ion of vitamin D analogs                                                               1217
                        C. F\1turC' dlrcctions in vitamin D drug design                                                                           1221
                                                                                                                                                           0


                   .JonL"81 Glenvllh~, Stephen A. Strugnell, and Ht~etor F. L)(~Lu<~a. Current Understanding of' the Molecular Actions
                   of Vitrunin D. Physiol. Rev, 78: l193. 12:31, 1998.. ··The important reaction,, that. occur to the vitamin D molecule
                   and the important reactions involved in th~~ e.x:pre&sion oJ Lhe fLnal active l'ortn of vitamin D are review~d in a
                   etitieal mauner. After au ovt~rview of the metahnli:::.m of vitamtn D ~o its active fonn 1-HHl to i1"6tnctabolic dl.~grndatton
                   products, the molecular understandhLg ot' the !a-hydroxylation reaction and tile 2'1-~hydroxylation reaction of the
                   viLamin D hormone i~ prt~eut.~d. fi\utht~nnort'j Ui(;' rot(:~ of vitamin Din mai.nl.t~IUHlC~;;~ of :5erurn caleium h' revkwed
                   at. the pltysiulogleal lt::vel HJtd a1 d.lt:~ moJeeutar level whenever po~siiJle. Of particular hnpot"Lani..~e Js Lh(~ t\~gula.t.lon
                   of t.lw parathyroid gland by the vi.tamin D lrormon<J, A thlr<.l S<JcUon d'"'crib0s the lmown mole<,ular cv<mts involved
                   in t.he action oJ J(l:' .~lrdihydroxyvit.amin Dn on it.s target eel Is. This lneJudes reviewmg what i.':l now knoV\lYl eoncf'rning
                   til~;~ ov~~rall m~dumistn o"f tt·ansc•tiJ)Uonal regHlaUon by vitamin D. H d~~scrilws Ute vH.amin D ti::'e~::•ptors Lhnt haw~
                   bt~en don<:)d and idenl.Hied and deseribes ihP eoudh.rHtors and t"l!:)t.inoid X reeeptor.~ required for U1t~ fmwuon oJ
                   vitamin D in its genomic actionf.!. The (H'cscncc o·f receptor in pt·evious~y uncharted t.m·gct organs of vitami.n D
                   aclion has led to a study oJ the possible 1\mction of vitamin D in lhcsc organs, A good cxmuplc of a new function
                   dcsetib(~J for l",~G-diltydroxyvilamin D" is that found in the parathyroid glmHt This is also J,ruD for iJK• mlc of


          1)0;)1..£1:)83/93 *15,00 Copy.t'lght ·0 W98 the   .A.m,~1'lcan   Phy.slological Society




                                                                                                                                              QUESTMS-00000637
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 135 of 641 PageID #: 346

          lW4                                                       ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                   vitamin D hormom." in sl<i:n, tl1c immune system, a possible role in the pancreas, i.e., in the islet cells, and a poa'Sible
                   rolP in feru;::tl(• reproduction. This tl'VLf.'W also rais<-'S the LHtdguing: quE>stion of wheUL(~r vitarmn D pla.ys an irnpurta.nt
                   role in t:)mbryonk d0vt>loprn<:•ut 1 sirwt:.• vitmnin lJ c[('tieiency does not prohibit dt.-'Vf.•loprnent1 nor dOI.:"'S vltamm 0
                   reee~1t.or lmodmut. The final section reviews some interesting aualogs or the viLarniu D hot'mone and their pos..-;ibk
                   tiSE>s. The review ends with potisiblt• idea~ wtth regard to future direction:-s of vitamh:t D drng de!':.'tgrt


          I.   METABOLIC ACTIVATION OF Vl1'Al\<IIN D                                              ~Lration of new biological actions of l,2G-(Oli),D3 , In particu-
                                                                                                  lar, its efl'eets on the regulation of growth fUtd dllTerentialiun
                                                                                                  of certain specialized cell types (secl. rv), which represent
          A. Introduction                                                                         involvements of vitamin [) not even envisioned when 1,25-
                                                                                                  (0ll}"D" wa~ first dL~cown·e>d. Furthermoni, the knowlc,dge
               An appreciation that vitamin D3 represents only a pre-                             of vitamin D metabolism also provided the impetus to study
          cmsor to its functionaiVacr.ive form, l(<,2frdihydroxyvitamin                           the t'<:'i,'tllation of cytochrome P-450-cmu:aining enzymes in-
          D3 [ l,2G-(OH),.03 1, Is arguably one of the most impmtant                              volved in the process as well as stimulating tlte dterrdcal
          developrncniH in viJJLmin •·eseareil during the latter half' of'                        synthesis of a wide range of vitamin D analogs (sect. v). 11lis
          the 20th cenbuJ~. The discovery of the two activation steps                             review seeks to stmtmarize our current 1mderstanding of
          Involved In the metabolism of vitamin D3 to the hormone                                 the molecular events smrounding the physiologic.al action of
           l,25-(0H),,D,1 (secL l) set the stage 1br the elucidation of the                       vitamin D in these many varied areas. For u more detailed
          role of vitamin D in the physiological events involved in                               account of the subjects described in this review, particularly
          calc:lurn and phosph11te horneostBsls (sect. u). 'l'he realization                      tl10se of a dinical nature, the reader is directed to a recently
          that it W>:ls the metabolite;; of vitamin D that were important                         published text              (~6).
          led to an intense focus on the molecular c·vcnts stmounding
          tl1<: mechanism of action of 1,25-(011)2D3 , which resulted                              B. Overview of l\<lctabollsm
          in the discow:r',Y of the vicamin D receptm (VDH) and its
          interaG'tion with the transcriptional machiuety inside vitamin                              Vitamin D, in the form of vitamin D3 , is made from
          J) tm·gct cells (sect. m). Subsec~wntly, this led to the dc:uwn-                        7-dehydwdwlesterol in the sl<in by exposut'E' to ulttavio-


          A




                HO.'\~                                                HO''\\
                    VItamin   D:l                                        vitamin D2
                 (Choleca\cllerol)                                     (Ergocalciferol)




           e
                                                                                                                       OH                                                 OH


                                                      Liver                                                                       Kidney

                                                  Mlerosomes                                                                  Mitochondria
                                                 (MIIochondrla)                                                                   CVP1a
                                                     CYP27

                                                                      25·hydroxyvltamln 03                                                   1r.,25-dihydroxyvltamln D3
               V\lamln 03

                    1. 4; nntntkmA:l form:=J tJf \itflmill D. FJ:      hnrnlv~rl   irt I'J(':tivttt'km.   r"Jf   vit.mnin
          of cytochrome P·4fi0 isoforms CtlfT(\!ltly t.llought to      ttlspon~";iblo   for enzyme swps               ~u·t~




                                                                                                                                                               QUESTMS-00000638
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 136 of 641 PageID #: 347

                                                         MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                                                      lHJf>

          N.~DPH   "\         FPox        ,NHI·Fe"·'     (   P450.fo3•   f;l+          H;<O



                        f\.           A
                    {Rectuctas:VFerredoxlnxcvtochromc
                                                               P450
                                                                            P450·
                                                                            ;(
                                                                                      Fc2+.o:.~
          NADP /              FProd       . NHI-Fe3+ /       P450-fe2+ /
                                                                                 02




                                                                                                         FJG.   2. Ekctrou     tntn~"Jport   ('.hutn for mitot;humlrial
                                      NADPH        NADP+                                          st~roid hydi'OXyla::~~~~.   COHc':*-)f)t fm :1-dltnl'lni'IO!'IHI
                                                                                                  ment                        of mitrJ(~homkial      c.~1odu·ome
                                                                                                                hyclrm<ylasos is shown.
                                                    Ferredox.n RecJuctase




                                                                Inner Mi\ochondrial
                                                                Membrane



          let light (270 ··800 nrn nmge). Alternatively, vitamin D, in            D target tJssttes including entm·ocytcs, osteoblwlts, kera·
          the form of either vitamin D2 or vitamin D3 , can be derived            tinoe,ytes, and pamth,yroid eeJJs. Thus it is now known that
          from dietary sources (Fig. lA). Both vitamin D3 and vita·               UYP21 will use 1,25-(0H)"D' as substrate also. Because
          min D'-l undergo the Hame adivrttion proees~, involving                 Cl'l'2•1 is widel,y distrillllted armmd Lite body, is strongly
          first 23-hydr·ox:ylation in the llver, followed by In-hydrox-           induced in targ(~t cells by l,25-[0H) 2 D,, 8nd prefers l.,2r,.
          ylation in the kidney, to make the biologically active com-             (OJ-l),Ll 3 as substrate to 25-0H-D3 , its role apt•cars to be
          pfllmds 1,25-(011)2 D3 and l,:lf>-(0IIhD2 , respectively (Fig.          <:fltabolic. The enzyme CYP24 catalyzes several steps of
          lB). '!'here is little evidence that these two active forms             1,25-(0H)2D3 degradation, colledivel,y known as the C-24
          dilTer in their mode of accion, and because most is known               oxidation pathway which starts with 24-h,ydrox,ylation and
          abouL lhe synLhesis and adion of 1,2f,.(OH)2D3 , Litis re·              culminates in the formaLion of Lite biliary excretory fmm,
          view focuHes on the natural Da compound. 'l1te rnd.aliolic              caldtroic acid (Fig. 8). Thus Olll' cmrent view is Ihat both
          activations ot' vitamin D3 arc carried out by specific cyto·            the synthesis and degradation of l,25-(0H)2 ll 3 are lightly
          chrowe £'450-containlug <)nzymeo, tlw vitalllin D"-25-hy-               regulated evmts, nttesting to the f'act that the concentra-
          droxylflsc (CYP27) and po,;sibly another P-460 in the hepa·             tion of this potent hormone requires fine contml at the
          tocytc and the 25-hydroxyvitamin D-la-hydroxylase                       edlular level, and hence a set ol' highly spedfle ami Jlnely
          (CYPla) in the renal proximal tnhnlar cell. Both of the                 tuned cytochrome P-450 exist for the purpose.
          known ltydroxylases are located in tlw loner· mitochott·
          drial membrane of these cells (Fig. ~). The synthesis or
          25-hydroxyvitamln D,3 (25-011-D:J) by the liver appears to                  C. IIepatk 25-Hydroxylation
          be only loosely regulated, whereas the synthesis of J ,2r~
          (OH),D:; by the renal !a-hydroxylase is ligittly regulated                   Vitamin D does not dreulate for long in the blood·
          by the levels of plasma l,25-(0H)2D3 and calcium. '!'he                 stream bm, instead, is immecliately taken up by adipose
          renal enzyme is strongly upregulated by the hormone                     tissue for storage or liver for further metabolism. In hu·
          parathyroid hormone (PTH), a point that is discussed fur-               mans, tissue storage or vitamin D ean last for months or
          ther In scctioun. !I third vitamin D-rdatcd mltodwndrlal                even years. Ultimately, vitamin D, undergoes Its first step
          cytochrome P"450"c:ontaining enzyme, the 25-hyclrox;vvi-                of activation, namely, 25-hydroxylation, in the liver (28)
          tmnln D-24-hydmxylasc (CYP24), was originally believed                  (Fig. JB). f<Jady dala snggestNI that the liver Is the only
          to be exclusively located in the kidney and to be involved              significant site or ~5-hydro:x,ylation in vivo, althougit tl1ere
          onl,y in the metabolism of 2f>-0H·D 3 Lo 24,2ri-dihyclruxyvi·           were occasional reporls or inteslinal and renal ~~xtrads
          tamin D" [24,25-(0l-l),D"]. The 24-hydroxylation of 1,213·              containing this ac:tivity (~l4t3). Research, therefore, fo-
          (01!),03 was tlt·st realized with the Isolation ot' t,;>,4,;l5-         cused on purification of the major 11<-rmtk cm~yme activity.
          (0H),D3 and subsequently shown to occur in all vitamin                  Over the years, there has been some controversy over




                                                                                                                                                        QUESTMS-00000639
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 137 of 641 PageID #: 347

          lWti                                           ,JONES, STR1TGNEl,L, AND D•:I.\TCA




                      Calcltroic acid

                                                               Fr(;,   R C>24 oxidRtion pathway.



           whether 2n-h,vdmxylation is carTied out b,v one en~,vme                (252).' The primary amino acid sequmces ot'th l'Ce species
          or two and whether this cytochrome P-4GO-based enzyme                   of CYP27 at·e depictNI in Figure 4. F;ven though 25-twdrox-
          is found ill the rnitociJondrial or microsomal fraccions of             ylatlon of n variety of vitamin lJ compotmds, including
          liver. Madliok 11nd Del,uca (207) reported tiJrlt a rat liver           vitamin D", has been clearly dmwnstrated in cells trans-
          mkrowmal system requiring \fAD PH, molecular oxygen,                    fecced with CYP27 (ll!J), there is still some skepticism h1
          a flavoprotein, and a cytochrome P-450 was capable of                   the vicamin D fteld that a single cytochrome P-450 can
          25-hydroxylation of vitamin D3 , but the cytochrome P-                  explain all the metabolic findings observed over the past
          :Jf>O responsible has never been cloned. There was some                 two decades of research. The nwn,y unexplained observa-
          spt:culation t:hal the mkrosomal enzyme might be                        tions suggesting that other c.vtochrome P-450 might per-
          CYP2C ll, but this cywchrome .is male specific (129) and                fmm 2r>-h.vdroxylatiou ol' vitamin D at naJIOIIIOiax· concen-
          other data have abo l>N:n Jll'CSc:nled that indicate that               trations of substrate that exist in vivo iududc the follow-
           human mlcrosomes do 1.10c possess 25-hydroxylase actlv-                ing. 1) Perfused rat liver stud! es by Fukushima et a!. ( 104)
           lr,y (281l). Rec<-miJy, Ax"n et al. Ul) llav" pmlfied a pig liver      demonstrate kinetics consistent with two 2G-hydroxylase
          microsomal 2G-I\ydroxylase with an NH2 -termhml se-                     '~nzym'~ activities: a high-affinity, low-capacity form (pre-
          qm,nee dili<~rent Ji·om th<lt of C Y1'2C 11 and that is capable         sumably microsomal) and a low-at'tlntty, high·eapaclty
          of the 25-hydroxylation of both vitamins 0 2 and D8 • Cur-              form (presumably mitochondrial; CYP27).
          rently, only the mitochondrial 25-hydroxylase has been                       2) Dietary studies show regulation, ;dbcit weak, of Lhc
           purified to homogeneity H.tld sullseqtwnl.ly doned (7, 44,             liver 25-hydroxylase in animals given nonna.i inl1.kes of vita-
          351). '!'he eytoehrome P-450 involvc:d i~ knmvn as CYP27
          or P-4G0c27 lwcause it. is a bifunctional cytoclimrne P-
          450 which in adclltlon to 25-twdroxylatlng vitamin D" also
           CII¥Tk~s out sldc'-dtHin hydroxylation, including :!7-hydt·ox-
          ylatlon of cholesterol-clieriv<-:d intt11'll1Cdiatt:s involved in
           bile acid biosynthesis (from whieh it derives its name)




                                                                                                                                  QUESTMS-00000640
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 138 of 641 PageID #: 347

                                                                          MOLEC:UI,~.Tl      ACTIONS OF VJTAMI:-1 D                                                                   lHJ7

              IIWi'lotnl<-'< : ~-m---m----mm----------Ml'QTLKYASB.VIl'iiD.VI{~lAI?ELGJ\SLGYREY.:lS.ARRSLAD              -GDS--TPS~FC                 LSF.l.JI    LQVQGAAl •
              M<,>1~$'*1or.     . -----------~~----------M'l'QAVKIJ\.l3HVE'J:fHI(U,I.?IQU)ASI,(:iSHEH.H:~S'9:WH~.H,SD   -O:flS--'l'!,Sf1 11:'(;      :U,SU.'    E.LQ'Vtt!'JAA!~
              I:tat.:F't  : ~----------------------W'QJI.VKLASI:l.VIl'Hl'!.VQ.LlJSQL-------GS:J~V.LNSLSD                -!:H:?S--'l'PSl:'     '~·c   ' SRL tu.QVHG
              Hlttnan2'/ .MA.ALGCAPJ..RWAH\G---AGRQLCP!K~IP'                                                             RtG--QLHl'1:'l!       PVQ YAWl'' !Ql,QVliY
              Rabbit.:2'1 ;MAALGCARLRWALLGlJHVAt':iCGLCl)QG.Al;~ll''                                                     lUG--QLHl'~~~         l<'VQ LLH.LI KLV,V.LN
              Hal2'/       : MAVI,SRMRLH!fll!.Iol:JD'l'H                                                                 GflG--T:LlU'.LE      [,l<LR VUtt, •'LQl\.l,tlKA
              Hnman?4 :-----MSSPJ:SRSRS.LAA!lt.QQI'.HSP.RQJ.?J;>Rr,vrs·l'AY'rSP.QP.RJ.:VPV<'J.PTfl'Al.;!~~1'L'QtJ       ;p•rsNP.I,LAST.r      I:CWK ,;:r.KKQI I!J'J:r,VB:tH« •
              h!ous~2: 4 : -- ~ ~- h1SCPIDKRHP.tiAI?LRH..LHDI,G\QPl?ftSV'l'SRA1tVKR~PKE:VPI.CP£M':J'!.X.l'E:'I'RNVl'S   iH?'IIfWtli,I,GS: '   I E.'H :u,t<KQ D'1LAEXIIKX
              f\.1.11.:.24 :-----l1SCPIORrffi'l':LIAI.!'LllfiL:RDLGQPI:''RS~Sf{ASASMPKEVPLCJ?LMT:::;tGE'I'EU:M$ •        I?INWI?LLGSI.        I      ·LKE\QIIOTlJ\EYf__ J_CI__ --




              Htut~a:n1•-;<.:   :
              MOIUl6t;lC.-<:
              Rar.1o.:
              Human27
              Rahbit.2'1:




              Hu:ma:n:J.C.c!
              M<nlmQ:J.cx :
              R.at:1':-c
              Aumiln2:7
              8.Ji})i)i.l;27:
              Rat.27
              Huuvm24
              Mouse24
              n,tt.24




                                                          of all published vitamin D relat0d      cytod~rmnes
                                                         (mltoehondnal 'itmnin
                                                         between all farnily
                                      residue m bloc!( Cl\'IG-RRLA(l~LBL in E'Xlreme COOH                       is wt1(;r~ heu-te group is covalently
          bondE~d                    SUgl'\tly mc\I'E\ NH 2 t~nninalls putadve ft::\ITedoxLn-btnding siU-\ involving l..PLLKAVYKEVI,Rl•. AnotJtt:.t'
          hig:h(y   COilS<'~tved    sue h'l! putattve ox:ygen-bwdmg fHte m~LLAUVlYl'VBNTL.


          min D after a period of vitamin D deficiency (20), which L~                                  25-hydroxyla.te vitamin D2 (ll9); It 21-hydroxylates vita·
          not explained by a transcriptional mcchm1ism, since lhe                                      min D2 instead, evoking the question: Which cytochrome
          gene promoter of CYP27 lacks a. vitamin D-responslve ele-                                    P-450 synthesizes 25-0H-D 2?
          rnenc (VDRE) (118) m demonstrable responsiveness to 1,25-                                         Observations that are explained by the existence of
          (0H):,DJ wherem; it is regulated by bile acids (:354).                                       CYI'27 include J) rhe occasional reports of extrahepatic 25-
                 8) Clinical studies show no obvious                      25-0H-Da or 1,25-·           hydrox,ylation of vitamin D8 mentioned above (~Wl), which
          (Oli)zD, ddldency occurs In patients suffering from the                                      are consistent with tbc detection of CYP27 mHNA .in anum-
          genetically inherited discRSe ccrebrotcndinous xamhoma-                                      ber of cxi:mhcpaLie tissues including kidney m1d bone (os-
          t:osls, In which CYP27 Is mutated. [AIT.Iiough a subsPt of                                   teoblast) (Ill, 147), and2) the abundance of24-hydroxylaLed
          these patients suffer from osteoporosis, this is more likely                                 metabolites [e.g., 24-0H-D,., 1,24-(0H)aDa, and 24,:Mi-
          because or biliary dtel\edtl leading to altered enterohepal.ic                               (OH)2D2] in the blood of vitamin D2-inl.oxkaLed animals
          circulation of 2f>-0H-D3 ( i8).]                                                             (14~1, !Gl, 178, a20). !tis wotth notingfmm perusal of Figure
             .If) Substrate spedfklt.y studies using tnmsfeeted re-                                    4 tlta.t the reccutly doned CYPia is more dosely related to
          combinant human CYP27 show that the enzyme docs not                                          CYPJ7 than it i1> to CYP2,1, a sm:prising fact given chat




                                                                                                                                                                                  QUESTMS-00000641
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 139 of 641 PageID #: 347

          lW8                                            ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          C:YPla and C:YP24 me both renal cytochromcs P-450 and                2 --1 h after exposure to L25·(0H)2D" and is blocked by
          appear to be reciprocally regulated, thereby implying C YP27         iru1ibitors of protein synthesis W>d trW>scription. In the
          might have c:volved to meta!Joli~<' vitamin Dafter >111. Tl111s,     sanw model, Lite disappearanct' of Lite ln-lwdmxyhts<> is
          although C:YP27 remains ·chc best-chru:actetizccl c:ytoclnome        minored by the rcciproca:t appearance of the renal 2C>-
          P-450 capable of ~5-hydroxylation, it may not be the only            OH-D,r24-hydroxylnse, .in effect a complete "switclwver''
          25-hydmXYI>L~t\ and its full physiological irnportflnce re·          from lee- to 2'1-hydroxylating activity in the isolated organ
          mains to be cstablishecL                                             over the 1!-h period. The exact reciprocal regulation of the
                The product of the 25-hydroxylation step, 2fi-OH-D 0 ,         two enzymes, first demonstrated in vivo by Tanaka ec a!.
          Ls the mr\jor· eirculaling form of vitamin D:·1 awl in humam;        (miG) two chenules ago, led some workers Lo posLulaLe
          is present in plasma at concentrations in the range 10-40            that the 1<.<- and 24:hydroxylases might share a single cyto-
          ng/ml (25-125 nM) (140), The main reason .for the stability          chrome P--1:30 polypeptide chain, its catalytic properties
          nl' this met,~>olite is its strong af'finily fm· the vitarn in [).   modified by NH2 -tenninal Uurtmtion (Ill) or regnlatt•d
          bincling (globulin) protein of blood (DBP) (70). The meta-           by the phosphorylation state of the ferredoxin component
          bolic fate of 25·0H·Dn is dependent on the caleium re·               of the enzyme (800). The doning of two distinct eyto-
          quirements or the :mimaL An ttrgent need for calcium                 dtromes P-4GO, representing I «·h,ydmx,yla!.ion und 24-lty·
          results in renal la-bydroxylacion, whereas an abundmtce              droxylation, suggests the Orst 1\ypothesis to be incorrect,
          of calclum results ln 24-h,ydroxylatlon (sec sect. 11). These        the switchover pxoccss pxobably being accomplished by
          two altern::1tive paLhways Nrt~ discussed in turn bdow.              de novo pwtein synthesis of the required cytodtrorne
                                                                               P.450. The second hypothesis involving regulation of en-
                                                                               zyme adivity through ferredoxin phosphorylation re-
          D. Renal l!:•·Hydroxylatiou                                          mains a possibility for rme-t1ming of enzyme adivily, al·
                                                                               though the details of this remain obscure at this point.
               The enzyme 25-hydroxyvitamln D3-lcc-hydroxylase is              The cloning of CYPln hns already led to mapping of the
          responsible t'or the tightl,v regulated step that l.nvolw•s the      human gcw'' to chro•nosou1e 12qJ:JJ-ql3.3 ((llf>), the same
          introduction of a la-hydrox.yl group into the A ring of 25-          locus as the gene defect for vitamin D depccmlency rickets
          0H-D,, thereby creating the hormone 1,25-(0H),D,. The                t,vpe I (192), a disease cured by small doses of exogenous
          spedfic location o[ this enzyme in Lite ki<ltw.v became              l,2fHOH),1Dn and "hidt had been previousl,y postulated
          apparent (tOO) even before thi~ tmeqnivocal identiftcatlon           to be because of a mutated version of the lr.>-hydroxylwl(~
          of 1,25-(0H)"lh (1811). ~;xperimcnts involving ncphrecto-            (\Ill). The next decade will sec a daritlcation of the molec-
          mizc·d animals have con.ftnned that the l<i<ln~y as the ma-          ular and clinical aspects surrounding tlti5 key regulatory
          jor source of the circulating pool of 1,25-(0H)2 D0 . '!'he          step of calcium homeostasis.
          renal !a-hydroxylase enzyme comprises a cytochrome P-                       There have been indications that there are extrarenal
          450, a fetTeduxin, and a ferredoxin reductase ( 112) (see            V<,rsions of Ute !a-hydroxylase existing in ct>lls of mono-
          Fig. 2). The cytochrome P-4GO for the l<.,·hydt·oxslase en-          cyt.~Jmaewphage, placent;~, and kemtinocyte lineages 14,
          zyme, CYP!cc, was recently cloned t'rom mt, mouse, and               28, 83). There is strong evidence thnt the extrarenal en-
          humHn (22&, 2H8,     :no,~l<l2), and the amino acid s<x]ttences      zyme located in rnacn:>phages piF.t.,ys a major role in eertain
          of these me compared with the other known vitamin D-                 grmmlomatous eonditions (e.g., sarcoidosis), causing un-
          relaled cytochromes p,450 itt l<'igmc '1. Because' of tilt'          controlled devations of blood 1,~5-(0II),Lln levels, which
          close resem hlance with CYP27, it has been suggested that            subsequently result in troublesome hypercalcemia and
          CYPin (P.J!GIIIr.') he tenned C:YP27B l (2[18). Both lr..<·h.V·      hypercaldut'ia (8). The normal function of this and other
          clroxylases have short mitochondrial cnrgcting OLcqLrcnces           cxttmenal la-hydt·oxylascs t•emains obscure at this time,
          but share many regions of similarity with ot.lter members            although some have postulated a paraet'ine or autocrine
          of the family including the classical heme-, ferredoxin-,            role for locally produced l,2f:HOH) 2Da. Once again, it is
          and oxygen-binding sites indicated in Figure ~t The !a-              safe to predict that the molecular basis for various reports
          hydroxylase is induced by PTII through a cAMP/phospha-               of extrarenal actMty in cultmed cells in vitro ('1, 22. 83)
          tid,vlinosltol -1,5-bisphosphate (PIP2 )-mediated signal             ancl in certain human disease 8tates will he resolved
          transduction mechanism that is still to b<' detined aL the           shortly with the cloning of the renal enzyme (2(18, ;llll,
          molecular level (132). Tile en~yrnc appears to be dowmcg-            ~1'12), as will its mcchanism."i of regulation.
          ulated by vllamin D status, possibly tl1rongh a VDfl-medi-
          at.ed transcriptional m<'ehanism Involving th<~ honnonai
          product 1,25-(UH),Dn, although there were early claims               E. 24-Hydroxylatlon
          that 1,25-(0H)2D2 might !teL direeLiy on il.s own synthesis
          through an allosteric: mechanism (117). Work u~ing the                   'l'he discovery of 24,25-(0H) 2 D" ( 188, ll27) predated
          perlh~ed vitamin D-deflcient rat kidney (:J,Sl) elegantly            even the identlfieatlou of l,::lf>-(0! IhD3 and the recognition
          shows that the downregulation of Ja-bydroxylacion takes              of 24-h;vdroxylacion a"i a metabolic step allowed t'or the




                                                                                                                               QUESTMS-00000642
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 140 of 641 PageID #: 347

                                                       MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D

          search for the enzyme activity. The rclmive e!JSc with              tion of CYP24 from tmdetectable to strongly detectable
          whicll 24,25-(0H)"D" was generated in such large mnounl~            expression at: the mHNA level within '' h (2fJ7). This is
          was a due Ihal. the met;J.bolk Rtl'Jl waH upregulatted raLiier      eonsislenl. with lh~ enzyme aeUvil.,y pall.ern flr·st observed
          than downrcgulated by vitamin D administration. The ear-            in the kidney but subsequently reported for a variety of
          liest report of t.he 25-0H-D,,-24-hydroxylase w~s a subcel-         vitamin D target cells after inltlal exposure to hormone
          lular localization study (1 U) using vitamin D-replete              (127, 202, 209). Metabolic studies with the recCJmhinant
          chicken kidney tissue whieh established that the 24-hy-             CYP24 protein produced in bacteria or insect cells have
          clroxylase is a n:litochondrial cytochrome f'-41\0-containing       been equally enlightening. Akiyoshi-Shibata et al. (5) and
          m~yme, andlhis waR followed by a reconstitution c:xperi-            Bed<tnan eL a!. (15) have shown LhaL CYP24 is a multkata-
          ment involving partially purified enzyme components                 lytic enzyme capable of sevc'ml if not all of the steps
          (248). t::videnc<' was also emerging boch in vivo and In            Jllustrated ln Figure :J. lt Is likely that CYPd<1 Is able to
          vitro that the 24-hydroxylase was not confined to Lhe kid-          cntalyze three succes.:~dve oxklations, two at C-24 ;;;wd nne
          ney but could be fotmd in classical \itamin D target tissues        at C-2:3, to give an intermediate that is subsequently
          including the intestine and bone ( 185, 8•17). In the late          cleaved by an unknown medmnism. All prevailing evi.-
           1970s, it became evideuL Umt. 24-ltydroxylal.ion WaR prolm-        dence Huggests that C-21 oxidation is a highly efficient
          bly only the ttrst step in an lnacttvatlon process. First, It       process giving rise to molecules of lower biological activ-
          was shown to be induced by l,2f>-(OH)?.Lla ltsdl' ( 172, 187,       ity (e.g., ealcltroic acid) such that if <>~4 hydrox:ylation
          :];Jf), fi!J7, 340), and the produ~t l,24,25-(0H)aD 3 was HI        is blocked by a geweral cytochrome P-450 inhibitor sueh
          times less biologically active than 1,25-(0H),Da (5G, 335).         as kctoeonazole, 1,25-(0li),D" hormone action is ex-
          Second, 24,25-(0H),D" and its la-hydroxylated analog,               tended (265). Tl1is argues that the main role of the C:-24
           l,2!J,2f>-(0H),1D3 , could l>e converl.ed to ful'l.her md.aholic   oxidalion palil;~ay is attenuation of the biological signal
          products containing a 24-oxo a;nd/or 23:hydroxy groups as           inside target cells.
          well (2a7, 246, :1~.10). The perfused rat kidney w<~s hclpt'ulln           ~ccently, thls hypothesis was tested when St. Arnaud
          ''stabl.ishing the production of these car.abolil''S (!GO) hut      et al. (3l5) engineer·c•d a CYP24-nullmouse, At this time,
          revealed two further pieces to the puzzle ofthe metabolic           the results have been reported only in abstract form, but
          role or 211-hydroxylation. First, the perfused rat kidney           it is clear tirar; the defect is not lethal during embryonic
          allowed for a darincat.ion of the tempmal relationship of           development lnsLea<l, at least one-hair the mice exhibit
          these catBbolites, in efl'eet, suggesting the existt~nce of a       hypercalcemia/hypercalcturia in early neonatal life and
          pathway Irom 1,2f>-(OH)"D,, and/or 25-0H-D., (ltlO), and            quickly die before weaning from ncphrocaJcinosis, The
          second, the PE'tfused kidney generated two side chain-              other half of animals survive and appear healthy perhaps
          cleaved molecules: a 28-alcohol (159) ami a 23-acid (208,           due to the upregulation of some alternative vitamin D-
          276), not observed previously in vitro. The la-hydroxyl-            cataholic pathway (C-26 hydroxylation or 26,23-laetone
          ated 23~acid~ caldtroie add, b ohsetved itt vivo and ha.s           formaLion). All CYP24-null animals exlribil alnlormal bune
          been shown to be the prirwlpal bilh.u-y excretory form of           histology, dwmeterized hy excessive unrnineralized bone
           l,2t>-(0H),U 3 (\14). These discoveries led to tire mtlonaliza-    matrix and reminiscent of that previously observed in ex-
          ti.on of rm>.ny fmding~ from a number of laboratories into          periments involving exogenous l.25-(0llbD3 intoxication
          a hypothesis that 24-hyd!'oxylalion is the Jlrst step of a          (186). 'ntis could be caused by an inability of target cells,
          target ct'll C·24 oxidation pathway (Pig. 3) whose major            in this case osteoblasts, to tum off the 1,25-(01-l),D, signal
          function is to convert 1,25-(0H)"D 3 to cakitroic acid (208,        in the absence of the C-24 oxidation pathway. An altema-
          27G). The demotL~tt·ntion of vitamin D-indnclble, calcitroic        tive explanation that CYP21 is needed for the synthesis
          add production in bone (UMlWlG) and kidney (B08) was                of some essential 24-hydroxylaced metabolite of vitamin
          !'olk>Wc'd by demonstration of vitamin D-lndncible C-21             n   je.g., 21,25-(0lf),Dal needed for a yet to be deRned role
          oxidation palhway activity in a number of vitamin D target          in bone formation has b<'en proposed (81'1) but seems
          cells including intestine (Caco-2), keratinocyte (HPKJA-            unlikely for several reMons. Among the data that argrte
          ras), and breast ('1'47D and MCF-7) (215, 278, 344).                against such an essential role for 24-.hydroxylated metabo-
                  In the early 1990s, Okuda's group succeeded in don-         lites are the findings fl'cJm the st<rdy of fluorinated analogs
          lng the cytodrrome P-450, CYP24 or P-450cc24, represent-            of vitamin D ( 14(1, 2~l4, cl88). These analogs arc lrreverslbl;v
          Ing the 24-liydroxy!Hsc (62, 148, 247). The amino add se-           blocked io the C-2·1 and C-2~! positions of' the side chain
          quences of three species of CYP24 arc shown in Figure               with one or more atoms of fluorine and therefor<' unable
          4. fl:helongs l:o the sarni: subfamily as r.he other two known      to undergo 24- or 2:1-hydroxylalion. llow<wer, they ari'
          vitamin ll-rclated cytoehromes. The structure or the gene           l\1lly biologically active in all knoWll in vivo !lmctions
          rm CYP24 has been described rur several spedes (rat.,               or vitamin D. Fur'therJU\)l'P, Lhe biodtemkal machinery
          mouse, m1d human), and in each case shcrwn to possess               required for trm1sdudng the signal t'rom a 24-hyclroxylated
          two VDflE in ics pmximal promoter (;l49, :Jd7, :368). These         mecabollte has never been satisfactorily demonstrated In
          VDf~F; allow for the l,25-(0H) 2 D3 VDR-mediated uprcgnla-          bone (or any oth cr) cells. Thus it appears that 24-hydrox-




                                                                                                                                QUESTMS-00000643
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 141 of 641 PageID #: 347

          12(10                                          ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          ylation is not essential for vitamin D to fulfill its many           is a very complex one (sec Fig. 5) that involves molly
          biologieaJ roles in velicebrate biology. Therefore, evidence         honnones, most of which are Jrnown but. some that are
          rmm the CYP21-uullnlou;;e seems Lo eonnrm our hypothe-               noL From this rHscussion, II, will beconw apparent that lh"
          sis that the C-24 oxidation pathway is a complex, self-              vitamin D endocrine system is the basic one in managing
          induced mechanism for limiting the action of 1,2f>-(0J-1) 2ll,       calcium of plasma, with equally important roles for the
          in vitamin D target. cells once the initial wave oJ' gene            parathyroid hormone and calcil.onin.
          expression has been initiated (see sect. m). This is dis-
          cussed in greater detail in section v.
                                                                               B. Role of J'aratbyrold Glnnd and Its Hormone
          II. ROLE OF VITAMIN D
              IN CALCit:M HOMEOSTASIS                                               Por many years it has heen dearly recognized that
                                                                               the parathyroid gland is the ealeium-sensing orgmt in the
                                                                               body (206, :no, 28:3). Thus, in response to even slight
          A. Development of Cnldum                                             hypm:akemla, t.he pamlhyroi<l glands react witl1in se•'·
             Homeostatic Mechanisms                                            onds to secrete the 84-a.mino acid peptide hormone fY['l[
                                                                               (a02). This hormone then lnitlat.e.s the sequence of events
                 Cakhuu Is nndonhtedly one of the most tightly regu-           that results in the mobillzalion of cal durn to replace that
          lated substances in plasma of higher animals (81, 2i0). Its          which has been taken from plasma.
          concentration is held constantly at l mmol ionized cal-                     There has been a great deal of recent effort expended
          cium or 10 tng/100 ml oflol.a;l eakium. Tile ioni~ed cal dum         in 1.l1e dirediun olthe calcium receptor rur t.he par-al.h,yroid
          concentration of plasma is very close to that found in               glands. The erileimn receptor is well known (~19, 225) and
          seawater (:J70), and It Is believed that. the evolution or           appem·s to act in a cAMP-dependent mcchmtism to laelli-
          the calcium horneos1atic s,vstfmt took place ~s animals              tate the secretion of' fY['[j, This calciwn receptor llla.y pla,v
          emerged from the sea into fresh water and further onto               an important role in other tissues as wdl. Interested read-
          land. Very likel,y the dependence of a number of life's              ers arc directed elsewhere (3lll). The PTf-l has a lil'etime
          t'ssenl.ial ftmct.ions on calcium occmred hecattsc: nf the           in plasma !hal ean he measured in minutes if noL se,;orHis
          cunstancy and abundance of calcium in seawater. Among                (288). The receptor for the PTH is known and has been
          them arc the neural transmission, muscle contraction (and            cloned ('!8ll). This receptor is t'oLmd throughout the length
          relaxal.ion), exocrine secn•tion, blood dotting, <llld the           of the nephron of lddney, is not f'cmnd in the intesti.ne,
          adhesion of cells to eaeh other. The presence of calcium             and is found in the osleoblasts lmt not ostcodasls of the
          in abmtdance in seawater also made tmderstandable the                skelewn (2). In the kidney, the PTJ-l plays an important
          use of cal dum in the conslrud.ion of strudtu'al dements             role in many [tmd.ions (10 i). Well known is llmt il. blocks
          such as the skeleton. As animals emerged into fresh water,           reabsorption of phosphate causing a phosphate diur·esis
          resulting in a drop in ambient calcium concentration, it             (:l(l). In tltc proximal convoluted tubule cells, it activates
          immediately brought into need tl1e ability to mobilize cal-          the 25-hydroxyvitamin D-lo-hyclroxylase (25-0U-D 3-liY-
          cium to meet the need~ of the very eritical fllm:tions ,such         OHase) Utat converts 25-lwdrox_yvitamin D, to the active
          as w.:•ural t:ratl~Hljtision and nrusclt~ eontradioll. 1.'his only   hormone, 1,25-(0H),D,, (lll9, 29!3, :340). As already dis-
          intensified as allimals emerged from fresh water onto laud           cussed in section 1, the 2r.,..OH-D-la-OI-lase has now heen
          where calcium availability was even more limited than in             cloned by three research gl'Oups (2HS, 81 G, 3[l2) Ihat will
          t't'csh water. l•'urthennorc, the gr~tvitational t'ot'ces applied    undoubtedly t'esult in om understnnding or the molecular
          to the tr-rrestriai animals m1.1.st luwe increased the need          medm.nism whereby F'l'f r activates the .!a-Of rose. At the
          for a stmctnrally sound 5k~leton. Th11s the evolved mam-             present time, it is !mown that f'TH through ci\MP ( H l.)
          mal had many problems to solve before it could live ag               activates the 1a-Ol-lase by incn•asing the mRNA encoding
          we now Jrnow life. It must he able to aggressively acquire           fm ll1is imporr.ant enzyme (298). Whether it acts at the
          environmental calcium when requhecl (81, 80, 180, 270,               transcriptional level Ol" elsewhere remains to be deter-
          ~S::l). lt had to have a constant source of calcium available        mined. At the same lime the fYl'H through cAMP activates
          to plasma to support 1wrvc tJnd mu~clc ftmctions. h also             the la-Ollasc, it markedly suppresses tlw 2G-Oll-D-24-
          had to be able to construct a skeleton of considcrabl.c              0Hasc, tl1e mll,jor enzyme involved in destmction of the
          stmngl.h to prol.ed i.h(' organism and to pmvidt; for motil-         vitamin fl hormone as clesct'iht0d in sedlon 1 (2fl7). Again,
          ity. Finally, che reproductive needs or the animals had to           the mechanism oJ suppression ot" 24-hydroxyla.se (24-
          he sal.bfled, including provision of calcium during embry-           0Hase) by PTH remains unknown, alt.ltough there is
          onic: and postembryonic development including constrnc-              dearly a decrease in the mRI\A encoding for the 24-
          tion of an entirely new skeleton of the unborn animals. It           0flase. These two actions result. In a marked elevation of
          is, therefore, clear that the calcium homeostatic system             plasma level& oJ' l,25-(0H) 2 D" (~Yil).




                                                                                                                                 QUESTMS-00000644
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 142 of 641 PageID #: 347

                                                            MOLEC:UI,~.Tl                    ACTIONS OF VJTAMI:-1 D                                             1201

                                                                                        Serum Ca++



                                                                                                   =
                                                                                                   =
                                                                                                11-=-f-_. cells -                         CT
                               PTH--PTG                     ---+-•-                                                                          I
                                                                                                                                             I

                                                  ~                                                                                          I
                                                                                                                                            \1
                                                    \
                                                        \
                                                            \
                                                                \
                                                                    \
                                                                        \
                                                                            \
                                                                                \
                                                                                    \

                                          --1,25·(0H)203




                                                                                                         PTH, parathyroid hormonf): '·"''''''"./''"''
                                                                                        par·"'""""""''" ctdlr.:: of Hm thyroid   Lh!lt ~0!'.\!'t..~te




          C. Physiological Actions                                                                    proceeds that is dependent on both the PTH and the vita-
             of h¥,25-Uihydro:lcy\itamin 0 11                                                         min D hormone (186, 862). Again, these two hormones
                                                                                                      acting in concert cause the reabsorption of the last I% of
                 TI1e consequences of an elevation of this major cal-                                 the filtered load of caldum into the plasma eompartmcnt.
          dum mobilizing hormone are >JS rullows: l,2f>-(OH) 2D 3                                     These somces of calcium then cause a rise in serum cal-
          acts by itself to initiate active intestinal calcium transport                              eilnn thai· Lhtm d(-:ars ilH-~ sc-mAing puint of the ea.'Jdmn
          in the small intestine (30). This system has a relatively                                   receptor. This then shuts down the secretion of the PTH.
          long Uft•thne, being measured in days (12~1), whereas the                                   It does uot appear that the f'TH-related protein (PTHrl')
          other actions of' 1,25-(0H)2D3 are much shorter. 1,25-                                      functions Jn this system but may play a role in abnormal
          (01-I),D" also adivates osteoblasts. 'l'ht• result of this aeti-                            calcium mobilization as, ['or example, in maligmutc,Y (212).
          vation is co either stimulate the osteoclast to resorb bone
          andfor to activate the reverse transpmt of calcium from
          the bone tluid compartmem to the plasma compartment                                         D. Role o.r Caldtouin
          ( l:l7, :328, :3~9, :l:39), The final result is that calcium Is
          mobilized by the skeleton into th(~ plasma compartment                                           The danger to hyp('rcalccmia is calcification of soft
          by the action of the vitamin D hormone and the PTII. Of                                     tissues especially Jddney, he::ut 1 aorta, and intestine, caus~
          considerable importance is that vita.min D-dellcient ani-                                   ing organ failure and death. To guard against hypercalce-
          mals haviug abundant calcium ill their bones will not mo-                                   mia, not only is the shut-off of the parachyroicl gland im-
          bilize calcium from the skeleton in response to PTH unless                                  portant but also the turning ou of the C cells or the: parafol-
          vitami.ll Dis provided (110, 271). Similarly, pamthyroidcc-                                 lkular cells of the thyroid to secrete the hormone
          tomizcd animals cannoc mobilize calcium in response to                                      calcitonin. This is a 34-amino acid peptide hormone that
          1,2i1-(0ti)2D, unless PTII is provldt)d (110). Thcmd'im:, t.IH:                             Is responsible for lowering sc>nml caldmn h,v Its action
          presence of both the Vl'H and the vitamin D hormone are                                     on the skeleton (57). It directly acts on ostcoclasts and
          r·equlre(l rm· this syst.<:m to opera!.(; in vivo. Wheth.:r this                            ost.euc,ylcs rc:dudng the cakium mobilizing activity and
          mechanism ls through ostcodastic-mcdiatc'd bone resorp-                                     shutting down calc:ium coming from the skeleton (57).
          tion or a membrane transport phenomenon remains to be                                       Although other accions of caleitonln have been described
          detcrmined.lu the distal renal tnbnlc, another mechanism                                    in kidney and i.ntestinc, by far the most important. in the




                                                                                                                                                        QUESTMS-00000645
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 143 of 641 PageID #: 347

          1~()2                                        ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          regulation of semm calcium is that which oecurs at the            nal calcium absorption remains as one of the bask fLmc-
          skeleton. There have been reports of calcitonin regulating        tions of 1,25-(0H)2D3 • Quite independently of calcium is
          vitamin D meraboliHm (Hl, JOG): however, l.lleHe h.trgel,y        the ml" or 1,25-(0H),D" In sl.imulating intesl.inai absorp-
          arc secondmy to changes 'in parathyroid secretion, and            tion of phosphate ( l2G, 180). Both a:rc active calcium
          there is no convlncl.ng evidence that ca.lcltonln plays any       trartsport mechanisms, but they appear to be hidependent
          direct role 011 regulation of the vitamin D hormonal levels.      of each other ((l:l, 126, 180). The molecular mechmrism of
                                                                            action of 1,2.5-(0H),D,, ill stimulating intestinal calcium
                                                                            absorption and intestinal phosphate absorption remains
          E. Vit:amin D Metabolites and Other Hormones
                                                                            unknown, despite many errmts IJy many invest.igatur-s.
                                                                             l<t,2G-Dihydroxyvitarnin D, stimulates the production of
                Tirere tws bem considerable intet·est in othe!' wetlth-
                                                                            calblnclin D81< in mammals (H4~) and calblnd.in D28k ln
          olites of vitamin D playing an important role in the regula-
                                                                            birds (fifJ) to appear in the inte!'tine. In the e>t'e of tl1e
          tion of calcium mobilization in suppression of hypcrcake-
                                                                            281< protein ill birds, it is absent in deficiency and present
          mia, or in bone growth. Of particular impmtance arc the
                                                                            in large amounts after stimulation by vitamin D (357). A
          mar~y studies earded out on 24,25-(011) 20 3 • This eom-
                                                                            vil.amin D-responsive elenwnt l1as been den1onstmted to
          pmmcl has been alleged to be impmtant in the regulation
                                                                            be present hr the calbindin D9k promoter in mammals
          of calcium homeostasis (245) or in the formation of the
                                                                            (77) and the 28k rnammalln.n gene (l I~l) but that has 11ot
          skeleton (~Ia, :J:lO, 255) or in counteracting the hypercalce-
                                                                            been sllown for rJ1e calbindin JJ28k protein nf birds. Tlie
          mia activity of L2G-(OH),D2 (20 I). By now, extensive stml-
                                                                            exact molecular mechanism for initiating production of
          ies have b<'en carded out with fluoro mmlogs, namely,
                                                                            the calbindin D28k remains to be determined. Further-
          24,24-F'2-25-011-D,. to show that hydroxylation on tile 24-
                                                                            more, if one similes the time cour"' or appeamnce of t.lte
          position has no functional signiUcaucc (38, 149). Thus
                                                                            28k in birds as related to calcium absorpt.lon, there is no
          animals grown for two g<~nerations wi.th 2'1,2,1-F,-25-0H-
                                                                            clear-cut correlation ( 125, ~ll2). The appearance of this
          Da as their sole source of vitamin [) illustrate that 24-
                                                                            protein and crddwn tnUJsport ~oindde :<Js a ['unction of'
          hydroxylation i.'\ not required either for skeletal formation,
                                                                            time in response to vitamin D or 1,25-(0H)2D,.,. However,
          maintenance of calccmia, or growth of hone. More re-
                                                                            calcium absorption diminishes while calbindin D2Sk re-
          cently, a knockout of the 24-hydroxylase has been re-
                                                                            mains high in the gut. Therefore, there appears 1.0 be at
          pmtec~ and the results m·c not at all clear as to whether·
                                                                            least some discrepancy between calbindin D28k and cal-
          2'1-h,v<lt·ox,ylation plays a role except ln the <kstruction of
                                                                            cium transport. 1t. has suggested ttmt some otlwr protein
          the potcmt hormone l,25-(0li) 2D3 and lts precursor, 25-
                                                                            or proteins are involved, Thi5 led to an a.nalysis of a cal-
          0H-D" (:1 I:)). F'urther work using these models is required
                                                                            cium pump in the basolateral membrane chat is induced
          before any cone \us ions can be reached.
                                                                            by 1,25-(0H)2!J,1 (:357). However, the degree of induction
                Other hormones snell ~c~ estrogen and glncocorti-
                                                                            in the Ume course of iLB appearance is not certajn lo
          coids have significant cffcccs on bone and calcium metab-
                                                                            account [or· tbe role of vitamin Din ealeiurn tmnspott. In
          olism, but they do not. appear to be directly involved in
                                                                            short, the molecular mechanism of action of 1,25-(0H),D3
          regulating s<~rum calclurn concentt'!rtion. '!'his seems
                                                                            in ind11eing intestinal calcium <w.d phosphate t.ransporc is
          largely to be the role of t.hc vitamin D hormone, the PTH,
                                                                            largely unknown. Wasserman and Feher (857) believe
          and caldconh1.
                                                                            there are multipl<' sitt'S ofactionof 1,25-{01-l),JJ, h1 intesti-
                                                                            nal calcimn absorption. Considerable work will be re-
          F. Intestinal. Caldnm and Phosphate Absm•ption                    quired before one can demonstrate the exact r·ole of the
                                                                            calbindin pl'Oteins artd the calcium pump in the vitamin
                F'rom a historical point of view, the mle of J,25-          D-i.nduced calcium transport..
          (0H)2D" in intmtinal absorption of calcium is perhaps
          best known. Orr et al. (256) discovered that vi tmnin U is
          required for int.estt:nal calcium absorption many decades         G. Vitamin D and Bone Caldmn Mobilization
          ago. This was reaffinned by the work of Nic:olaysen and
          ~;eg-Larsen (2clH), who further demonstrated that the need             ~ivcn more poorly Lmderstood is lhc role of vitamin
          for cnkium lnercasccl tl1e abilH,y of the animal to absmll        Din bone rnsorptlou or bone mobi.lization. The idea that
          calcium. He postulated the cxistmcc of an endogenous              vitamin D could result in the mobilization of calcium from
          fact.ort.hal would inform the intestine of the skdetal needs      hom~ was derived from tlw early wmk of Bauer ct. al. (14 ).
          ror calcium. This basic observation was then shown w              A vitmnin D-delicient animal on a zero"'oalcium diet. will
          be prinw.rily the vitamin D endocrine system, umi 1,2G-           provide an inerease in Henrm eakium at t.lie expense of
          (01-IJ,D;, has been thought to be the agent that stimulates       skclecon when given vitamin D. '!'his mechanism requires
          intestinal caldum ahsorpt.lon to meet the needs of the            the presence of PTlf (110). Furthennore, l,?-5-(0Il)2D3 is
          skeleton (:J4). It is, tlwrefoxc, abundantly dear that intcsti-   clcar~y a stimulator of osteoclastic bone resorption in cui-




                                                                                                                              QUESTMS-00000646
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 144 of 641 PageID #: 347

                                                       MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D

          ture (2E\fl, 3W). However, chc osteoclast has neither are"          ciurn homeostatic systenl was discovered. Pigure 5 shO,IIlS
          c:eptor to the PTH nor a receptor to the vitamin D hom1one          all of th~se mechanisms that work together in the regula"
          (223). Insteeul, a ,ignal appear' to arise fmm iutenwl.ion          t.ion of serum ealdum c:oncentraLiou.
          of these two hormones with the osteoblast. 'l'his si&'l\al
          causes the osteoclast to resorb bone (~~21, 222, cl28). There
                                                                              III.   MOU~ClJI,AR MECHANISM ()(<' ACTION
          lB also the possibility llrat. upon I ,2G"(OH) 2 D" and/or PTH
                                                                                     A'f TAIUH:T CELLS
          signaling, the osteoblast may cmtse the transport of cal"
          dum from the bone Buid compartmeut to the plasma com"
          partment (83:3). Tile natun• of the ,ignal arising from sUm"        A. Overall M<lehauism of Trans<'l'il'l.ional
          nlation by the P11-l and by the vitamin D hormone on the               Regulation by Vitamh1 I)
          osteoblast lws noc been determined.
                On the other hand, a great deal of progr.,ss has been               Tlte meehanisnr by whkh 1,25"(01f)nD8 exerts its d'"
          made in 1mderstanding the role of vitamin D and osteo"              feeLs on transcription is rapidly being uncovered. It is
          clastic formation and differentiation (328). Through the            becoming dear that the vitamin [) system shares many
          work of Abe et al. ( l) and Tanaka et al. (334) h<JH conw           feauu·,,s with ni.IJ<\t ligand";H:Livat.t'd nudear rect'ptors
          the discovery that 1,2G"(OH)2D 3 plays an important role            such as the rE,tinoie acid receptor (HAH) and thyroid hor"
          ln ca11slng the differentiation of pmrnyclocyt.c to the             mone receptor ('l'H) (H5), incil.tding many of the same
          monoeyl:e. The monocyte is considered the precnrsor of              transcriptional cofactor~. A sunHWl.t'jr of what is currently
          the giant osteoclast. Further dif1'crentiation of the osleo··       known about the activation process is shown in Figure 6.
          clast precursor is catalyzed by the osteoclast dift'erentia"              ln the .flrst place, activation of vitamin D target genes
          Lion fact.m that is produced by lire osteublast in respunse         has been shclWtt to require a speeiOe nudear recepLm pm"
          to 1,2G"(OII)3 D3 (~128).                                           tein, the VDR Target genes are upregnlated tln-ongh binding
                The action of vit.mnin D in stimulating osteoclastic          of the VD!t protein to speclttc DNA sequences termed rc"
          bone resorption rnay be to provide bone cakhun for the              sponse dements in thE' promoter regions or lheSE' gmes. As
          pl:~sma but more like~y to cause bone resorption in prepa"          shown at the top of li]gure 6, binding of 1,25"(0H)2D<J to
          ration for coupled formation to complete the bone"rcmod"            U1e receptor increases heterodimcrization of VDH with a
          ding prch,ess. This "oul<l argue that the vitamin D hm"             cofacLm, Ure retinoid X receptor (RXR), on a re,;ponse ele"
          motte is involved tn this important function that strength"         tn('Hi ( ll\9). Bindir~~ of the heterodimer to the response ele"
          ens bone and repait·s micwfmctmes that may have                     ment induces a bend in the DNA of the promoter (151).
          c•cetnTed during bone usage. At this stage, theret'ronc,, 1,2r:;"   Binding of 1,2f>-(0H)2D" to the receptor also appears to
          (01-1)20 3 may be viewed as an important hormone that               change the confonnaUon at the COOH tenn.imbs of the VDII,
          not only plays a role in bone calcium mobilization when             pemdtling a region termed the A1'"2 domain to interact with
          r·t3]Uired but also play,; an important. role in initiating bone    other t.mnscripLion fadors, including coacLivator proteins
          remodeling and modeling systems reqrtirecl for· shaping             such fJS SRG-l (2 W, 2&:3, 279, ~lOt\). He cent exciting work
          bone and required for repairing bone (107, 310).                    indicates Uw.t coactivator proteins possess intrinsic histone
                                                                              acetylase activity (59, :345). Tlr<'"" coadivator-, bind to tmn"
                                                                              scriptional "integrators" such as caleium"binding protein
          II. llli,25"Dilcydroxyv1tamin D, Regulntes tlte                     (CBP) m1d p800 (59, 152, 165), which, in addition to other
              Parathyroid Gland                                               functions, have also been shown to possess histone ace"
                                                                              tylase activity ( 179). Thus recmit:ment of coactivators to a
               A new addition to the calcium homeostatic system               promoter· by a liganded reccptoe appc'ats to result in t•emod"
          was the discovery that the parathywld gland is a target             cling of DNA stnwture through acetylation of hlst.ones and
          of vitamin D action. The initial work crrrricd out by St11mpf       t.hdr subsequent rckasc tl·om DNf,. This in tum kacls to
          cl al. (~i24) showed that th'' parathyroid gland is a site          opening of the promoter to the trarJScriptional machinery.
          of localizacion of highly labeled 1,25"(0H)2 D3 • This was          The nee result of binding of ligandeel receptor to an npregu"
          followed by two groups who demonstrated the presence                laced target promoter ls therefore to incre.<tse the rate of
          of VDR in that tissue (l:l::J, 145). Finally, a l,~6-(0H):,D 3      transctiption of the gene, leading CO inerc~ISCd production
          suppression of pamt.IJyroid gland prolifcml.ion tmd of              of the ('ouespondlng ~rotd n. It JmLst be stressed at this point
          parathyroid production became known. l\ suppression of              that a munber of the dcwils of this proposed mechanism arc
          parathyroid sJ:<:reiJon could be demonsl:mted in dialysis           unclear at this point, including the; exact sc•quenC(e of evm1~~
          patients treated with intravenous 1,25"(0H):~D 3 • The para"        after receptor binding to the promoter, so tile order or evencs
          thyroid gene \HIS do ned (303), mrd the VDRE was demon"             presented in Figure 6 iH HornewhaL HpeeulaLive.
          stratecl in the promoter region of the gene (35, 184). This               [n contrast to gc·mcs tha:t arc upregnlatcd by vitamin
          vorm    acts cleady in a mechanism [.()suppress tmnscl'ip-          D, several genc.s, including JY['l[ (f\5, ;lGl) and inted,ul<in
          tion of the parathyroid gene. Thus a new loop in the eal"           (IL)"2 (6), have bccu shown to be dowmcgulatcd by 1,2['"




                                                                                                                               QUESTMS-00000647
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 145 of 641 PageID #: 347

          1204                                                    ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                                                                                          (OH) 2D3 • Tlw means by whieh this dowmegulatlon is car-
                                                                                          ried out is not dear in all cases, and at least two possibilit-
                                                                                          ies ;,xisL The 01·st is lhat, as has !Jeeu proposed for Uw TL-
                                                                                          2 promoter, vm~ may bind to a downrcgnlatory response


          ~n""""=rn~--~
                                                                                          element and disrupt the binding of upregulatory transcrip-
                                                                                          tion J>1ctors, leading to a decrease• in trarc,eription ( 0). For
          XwVM'~'U/V.Ul\. -~~'17                    ...
                                                                                          other downregulated genes, the situation may he quite
                                                                                          different, and binding of VIm to an inhibitory response
                                   DRE               lATA.     H~">IMM                    elt:meut ma,y lead to interadiuns with repres;-or· proteins
                                                                                          that decrease transcription of Ute gene. Interestingly, co-
                                                          Jl                              repressor proteins such ns nuclear receptor cor·epressor
                                                                                          (NCoH) (l42) nnrl sikndng mediator for retinoic add f(~
                                                                                          ceplor and thyroid hormone receptor (SMR'I') (60) have
                                                                                          recently been found to bind, through intermediary pro"
                                                                                          ldns, Lll histtme dcacetyla>le enzymes (131, 2:33} Pt·estJtn-
                                                                                          ably in this situation the clcacetylated histone's then bind
                                                                                          to the promoter of the downrcgulated gene and &hut off
                                                                                          transcription. The VDH h'" not yet been repnned to hind
                                                                                          to corepressor protein~, but given the rate at which such
                                                                                          proteins are currently being discovered, it is possible that
                                                                                          a corepressor Lhal binds to VDR will be uncovered.
                                                                                                 Phosphorylation of the receptor may also play a role
                                                                                          in the induction of transcription by the VDl{ ('Ia), perhaps
                                                                                          through UJOduhtiOU of the affinity of Vf>fl for the variOIIS
                                                                                          cofador proteins involved in transniption. Rapid phos-
                                                                                          phorylation of the VDH has been shown to occur in organ
                                                                                          cuiLttre systems upon a<ldilion of ligand (41). The phos-
                                                                                          phorylated residues have been localized to the ligand-
                                                                                          binding domain of the protein. The exact ftmctional COIISC-
                                                                                          qu~nces of this phosphorylation have been difficult to de-
                                                                                          tennine. Estrogen receptor phosphorylation by mitogen-
                                                                                          activated protein kinase has been shown to have a direct
                                                                                          and tne>csurable effed on tnwsct'ipLion (J67), but this
                                                                                          phosphorylation was mapped to the NH2 -tenninal AF-l
                                                                                          region of the estrogen receptor, which is lacking in VDR
                                                                                          f!:ft'"ets of phosphorylation on activ<~Jion of the AF-2 do-
                                                                                          main, at tlw coon terminus of the protein, have not yet
                                                                                          been dearly showu for the• VDR Indeed, t•wn tile kinase
                                                                                          (or kinases) responsible for the phosphorylation in vivo
                                                          Jl                              has ,vet to be ddermined. Some studies have suggested
                                                                                          that E;crinc-208 of the VDH. can be phosphorylated by ca-
                                                                                          sein kinase II and that phosphorylation of this residue
                                                                                          may cause increased transcriptional activity (J G2). Other
                                                                                          work has revealed that mutation of this serine failed to
                                                                                          affect transcription, although altemate phosphmylation
                                                                                          on adjacent seritws was noted (l:Jii). The exact eff<ects of
                                                                                          phosphorylation musl await determination of the precise
                                                                                          amino acids phosphorylated in vivo and the flttictlonnl
                    Pto. 6. Proposed medt~uli~m Cor transcriptiomtl upregulntion of Jet   consequences that follow from this.
          t~trgetgene• by vitamin U rcc.c)ptor (VDH). Aftl'r ligand binding 1
          formt. a heterodimer on a response element with retinoid X
                              of coact:ivator [Jrotein to lv::terodimer·DNA
                                                                                          fl. Vitamin D Receptors

                                                                                              The VDI:l. is a mcmblc't' of' a superfamily of nndear
                                                                                          receptors (95). Within this family, the VDH has the highest




                                                                                                                                            QUESTMS-00000648
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 146 of 641 PageID #: 348

                                                     MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D



                                                                                                   PtG.   7, Schematic illustration of' structure ofVDHpro-
                                                                                        \.~JlH,   Hltuwi11g fu!K:tiocv.ll dumain..i 1>f whid1 prot~;-lin i~i 0•Jm-
                                                                                        Jlo~ml.                •Jf f(;t'eiJtO!' thought tu Ultoract wlth IXUil·
                                                                                        seriptlon       'I'FUB a11d RXR fl!'C sltown. C()OH-termi-
                                                                                        nal AF-2 domain is f>:lhown in black
              I DNA-Binding I     I~···

          similarity to the subfamily that indll(les retinoic acid, thy-    NMH and X-ray erystallogmphy, The RXH. stmctm·e showed
          roid hormone, and peroxisome prollfem.tor activator re-           thar. the DNA-binding domain, comprised of two zinc finger
          ceptor (f'PAR) receptors, Ln which it has ser[llenr:e and         mm.i ['s, consists of two a:-heliXE'S orknted at approximately
          structural resemblance. The VDH has been cloned from              right angles to one another (194). Om' helix, t:enned the
          several species (12, 42, 112, IG4, 2 18) and shows consider-      orientntion helix, thought to be eritieal for recognition of
          able similarily hdween species in size awl sequenn:, Ttt          Ute receptor resportse element W<lH proposed to nt into Llie
          the mt, for example, the VDH protein consists of 428              ma,jor groove of the DNA and bind t:o a specific DNA se-
          amino acids, with a molecular mass of ·-50 kDa, whereas           qt.tmtce In the response element. 'l'hcsc domaim contain
          in the hmnan the protein has an additional 4 arn i.no acids       two zinc atomR tetrahedrally coordinated to cigl!t cnnRerved
          at the NH2 terminus, for a total of 427.                          cysteine residues. Both the zinc alomg and the c,vsteinc
                Like the other nuclea.r receptors, the VDR ca.n be          residues are necessary to mainta.in the three-dimensiorml
          divided by function into several domains. An illustration         sLrudune required fm r·esponse element recognition mtd
          of the different domains of the VIm is shown in Figure            DNA binding, The amino add sequence ot'thc DNA-binding
          7. At the N H2 termlmts Is a truncated NB domain of -·20          domain ls similar between members of the receptor supcr-
          amino acids, to which littlE' function lws yet been asc;ribed     1\Jmily, suggesting tlmt these structures can be us•xl <ts a
          for the VDR Al'ter this, the DNA-binding domain, termed           model for thai of the VDR
          the C domain, is located becween amino acids 20 a.nd HO.                There is as yel no direct evidence for the structure
          A D or hinge domain is located appmximH!ely between               of the VDR-RXR complex hound Lo DNA. However, the
          amino adds 90 and l:lO, followed by the COOH-terminal             crystal structure of the TH and RXH DNA binding domains
          ~;or ligand-binding domain between amino acids l:JO and           complexed to a lll{4 response clement has been dcter-
          12:3, The ligaml-binding domain of the protein is a cotnplex      mlnecl (272). With the use of this structuxe as a modd,
          region of the protein, responsible for high-afnnit.Y binding      the VDR DNA-binding domain was h_ypothesized to have
          of ligand, for dimerization with HXH, and for binding to          spedJlc amino add contacts with RXH: between the a~par­
          tnutscription factms (95), It. should be noted that exact         agine residue 14 of VDR and RXR residues glutamine-49
          delineation of the division between the hinge t•egion and         and l.u'ginine-li2. lu addition, lyslnc-G8 and glmamm.e-GD of
          the ligrutd-blnding domain is somewlta.t uncertain a.nd is        VDH were modeled to form salt bridges with RXR residues
          based 011 deleti.on analysis.                                     a~partace-~39 and arginine<H3j respectivdy. The~e interac-
                Knowledge of the strud.ural ami frmctlona.l proper-         tions were thought to acemmt for the optimal spacing of
          ties of 1lle reeeptor proteins has iw.::n.:~ased dramatically     three rt:sidue:s betvveen the direct repeats of the vitaJnin
          in recent years, after the advent of systems which allow          D response element (DR:J).
          expression and puriOcation of large qua.ntities of receptor             The crystal stmctures of the Ligand-bindit\fl domains of
          protein from bacteria. This has allowed a piecemeal ap-           the ll.XR"' (without ligand) (cl2), ttw HAl<-r (with ligand)
          proadt to determination of receptor domaltt structun•s;           (279), !mrl the Tfl-<xJ (wltJi ligand) (;l6t1) have been deter-
          the DNi\-biucling and ligand-binding domains of several           mined. The ligand-binding doma.ins of the RXH ami HAH
          receptors have been expressed separately and pmifled,             had been previoml_y prNUcted to have a high content of a-
          and structures have been determined by NMR or X-ray               helix (f\.1, 204), and this was con5nned by strnctmal ana.lysis.
          crysmllography (:12, 272). In eontmst, to this point, infor-      All three ligaml-hindiug domains were found to :;hare a com-
          mation concemi.ng the VDR has come primarily t'rom sitc-          mon secondary srcucture of 12 a-helixes, wiLh a small con-
          cli.rcctcd mutag<•twsls, In which the receptor cDN A is llll.l·   tent of jl-shcct. A compcu·Json of tltc structures of the r<AR
          tatcd and the mutant protein studied by tmnsfcction into          a.nd Tf( Vl1th llmt of tJ1c VDfl Ls shown in Figure 8. The
          ma.mmallan cells (2:16). No st:mct:nral data an: yeL avail-       COOII-t:errnitml portion of the proteins, Lermed l:lw AF-2
          able concerning the VDH, but the other receptor domains           domain, has been cietennined to be critical for transcription.
          ma,y se1-ve as models on whid1 to lw.se hypotheses ahllut         Hemoval of this portion of the pruteiu resuHs in tle<:reHsed
          the VDR. and its propettics.                                      ligand-binding a.ftlnity ami loss of transcriptional activation.
                Structures fm the DNA-binding domains of other re-          The stmd11ral data incllc·atc that the helixes 11 and tl of
          ceptms, inc:lucUng the HXH, have been obtained using both         the HAH a.nd Tfl may undergo a large conformational dmugc




                                                                                                                                              QUESTMS-00000649
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 147 of 641 PageID #: 348

          l21Jii                                       ,JONES, STR1TGNEl,L, AND Dd.,\TCA

                                                  1                         2        s1
             RARyLBD          -----DSYEL SPQLEELITK VSKI\HQETF!? SLCQLGKYTT NSSADHRVQL                                        222
             TRULE;)          TPEEWD:.IHV A'l'E:AHRSTNA QGSHWKQRRK FLPDUIGQSP IVSMPDGDKV                                      210
             VDR LBD          RPTLSFSGNS SSBSSDLYTT SLDMME'Ps'G.F • SNLDLNGEDS DDl:'SV'I'LDLS                                 218


             RARyLBD                                                                                                          272
             'l'RULBD                                                                                                         260
             VDR L3D                                                                                                          268

                                         S2            83            84         7
             RAF.yLBD                             QD_TJ'1~r~G LTLNRT MHN                                                      320
             'rRaLBD                              SDTL T    E M'l'VKRK N                                                      308
             VDR .LJD                             mf::fWDC tl   D -YKYDV'l'D        SK                                        318


             RARyLBD                                                                                                          369          D
             'I' RULED                                                                                                        357
             VDR LBLl                                                                                                   p     368          ~
                                                                                                                                           i5

                                                                                                                                           """'
                                                                                                                                           C1>



             RliRyLBD          , PSQPYlY!FPR      ML                                      T KMETPGI'JI
                                                                                                                12
                                                                                                                        T,    416          a3
             TRULBD            . ll'JI PFF'tiPK                                             KVECPTEL                          405         "0
                                                                                                                                           ;.;'$'
             VDR LBJ          PPGS!!QLYI\K                                                SLSFQPENSM                    F     41H         ~<



                                                                                                                                           $"'
                                                                                                                                          ""''<
                                                                                                                                           :.:1"

             RARyLBD
             TRaLBD
                              ENP!:;MFE
                              EDQEV
                                                                                                                                           ,,"'9..:
                                                                                                                                          tt'J
             VDR LID          GNEIS                                                                                                       "'Q·
                                                                                                                                          "'
                                                                                                                                           0
                                                                                                                                          ..,"rn
                                                                                                                                           ""0)2
                                                                                                                                          .::!
                                                                                                                                           !"
                                                                                                                                           N
                                                                                                                                           0
                                                                                                                                           0
          in response to ligand binding, folding up arom1d the ligand     receptor that contact the ligand remain unknown, al-
          in what the authors of the I.I.Afl paper term a mouse trap      though some work has been done recently on affinity la-
          action to fonn a hydrophobie pocket (270). This brings Llw      beling of the binding site (27:3). Previous work with trans--
          amino acid residues on helix 12 which make up the AF-2          fccted cell~ has shown that deletion of the NH2 -terminal
          domain into position to interact with other transcription        Uti amino acids of the VDR left a protein with measmable
          factors. The VDR shows sequence similarity to the RAR and       ligand binding activity, whereas deletion of the NH2 -terrni-
          TR. in this region and may be expected to possess a similar     nal [lj(l amino acids did not (820). ~1ore recent work with
          thrce-dinwnslonal structure and to undergo a similar confor-    fusion protdns has shown that deletion of !;lie NII2 -tcnnl-
          mational change upon ligand binding.                            nal 124 amino acids gave Iisc to a functional ligand-bind-
               The wild-typ,, VIm binds Its llg,rnd, 1,25-(0H),Du,        ing protein, where11s deldlon to amino add 17~ did not
          with extremely high at'Jini~r. in the range of 10 ·JO M (208,   (242). From the otlwr encJ, removal of the COOH-terminal
          282). Both the 1"- and 2r~hytlroxyl groupo are critical for     20 amino adds of Ute VTlR resull.ted in a 10-fold loss of
          high-affinity binding, and the absence of either results in     affinity for ligand, whereas removal of more: than this
          approximately a f:>OO-fold decrea~e in affinity of ligand for   nutnbe.rrcsulteclln complete loss of ligand binding (;\~W).
          the receptor (82). The exact amino acid residues in the         Thus a c:orc domain of .... ~JOO amino acids was shown to




                                                                                                                        QUESTMS-00000650
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 148 of 641 PageID #: 348

                                                         MOLEC:UI,~.Tl    ACTIONS OF VJTAMI:-1 D                                                   1207

          be required for the protein to bind ligand with wild-type               rapid nongeuomic eJTcets of vitamin D on calcinm trans-
          affinity. This is in accordance with the ligand-binding do-             port, termed t.ranscallachia (241). The physiological im-
          maills of the related reeteptms !.hat. have been cryHI.alliLetl,        porta.nc:e of these data iH undea1·. \\1wt.her t.heHe dJed.H
          which were all expressed in bacteria. as proteins of be-                a.re mediated by the VD n. or a different protein is also
          tween 2f•O and 300 amino acids.                                         unclear. The development recently of a mouse mode.! .in
                An allgnrrwnt. of the VDR Jlgand-binding dmnaln se-               which tlie VDH has been ablated (3GG) may provide son"'
          quence with thai of the HAH and TH supports the possibility             insight into the relevance of these report5, and into
          that amino add~ in the VDH directly in contact wich ligand              whether tlle vrm plays any role in them.
          l•egln at. approximat.ely amino add 220. Tn Figure 8, amino                    Recently, the prouwl.ers or the mouse ( l :30) and hu-
          adds in contact with ligand in the f(A[I. and TR crystal struc-         man (226) VDR have been isolated. Some studies have
          tures are shaded lthspeetion of t.liis tlgure shows thnt the            suggested that the VDH is upregulated b,v treatment with
          contact amino add~ begin at lwlix :1 iu both the fiAf< and              agents surh Hil forsknlin, \'vhidt induce protdn kinase A
          TR. Based on sequence alignment, the same region of the                 (183). Further study of these promoters will shed more
          VDR begins at approximately amino acid 220, with a leucine              light on the means by which VDH protein levels are regu-
          residue Ll1al. iH mJ~>erved ill all Lln'ee prol.eim<. Interesl.ingly,   lat.cetl il"i<le t.argd. celb.
          work in which lO amino acid segments of the VDR were
          sequentlnlly deleted l'oLmd that lmpainncnt of Jigancl binding
          did not occur untilllpproxlrnatdy ~<mino add 2;10, which is             C. Retinoid .X      R<~<~eptors   and Ol:her Coad:ivators
          in accordance with thL~ possibility ( 154).
                Site-directed mutagenesis of the VDH ligand-binding                      ln the absence of cofactor proteins, the VDH is •mabie,
          domain hw; been performed reeentl,y on several of the                   at pliy;;iological concent.mlions or protein, to bind t.o most
          cysteine residues in the human protein (23G). Alteration                response elements that have been describE•(L This IK~s b<;;
          of cysteinc-:288 to glycine resulted lu severe attenuation              come clear from both in vitro gel retardation &'iSay expcri-
          of ligand binding at room tmii[Jt>rature, where<Js tbc same             m<,nts and l'rom experiments iuvolving receptor expression
          mutation at cystelne-3:37 resnlled ht a smaller decrease in             in yeast (155, 2:31, BlO). Work wit.h tl1e VDH and wiU1rdalE'd
          affinity. The exact significance of this result is uncertain,           receptors indicated chat the HXH is the required coi'ador.
          aJLlt011gh a contaeL between eystt:'.irte~2:17 and cadHJn-13                   The RXH was bolat.ed several ,years ago, and init.iall,y
          ot' retlnoic acid was noced in the binding ot' retinoic acid            its ligand and functional importance were unknown (211).
          to the H.AH-y (27\l). Jntcrcstingly, in Figure 8, the corre-            Subsequent work ident:itled \kls-rctinoic acid as a ligand
          sponding cysteine residue ( cystelne-2&1) of the rat recep-             for [~XII ( [;J4). IG also beef! me clear that. llXfl plays a eritica.l
          tor aligns cxactl,y with ligand-contacting amino acids in               role in binding to Dl\A of seveml tllll'erent. receptors, includ-
          the RAH and 'I'll, suggesting that this cysteine may in fact            ing the VDR the TH, the RAH, and l.he PPAH, 1ut1011g others
          directly conlact the ligand.                                            (98, 173). In l.he absence of RXH, it. appears that none of
                The VDll is gener~tlly <•xpressed at relat:ively low level~       these receptors binds ellldently to their re.sponse elements.
          in vivo. Target tissues, such as bone, kidney, and especially           Like other reccptots, the HXH can be divided into l'unctional
          intestine, may have rek1.cively high levels of receptor (cJ,OfXI-       domains, inducting tm Nll,-k'nninal AlB domain, a C domt<.in
          6,000 l'mollmg protein), but in other tig,mes, tl1e levels are          whkh binds to DNA, and a CCX:m-tenninal DE domain Umt
          gt•uera.lly much lower (72). The receptor lias been shown               binds ligand and activates transcription (58, 210). Ht'tero-
          to be present in most tissues that have been examined,                  climertzation with other recepcors appears to be mediated
          including activated inunune cells such as T cells, where it             through two interfaces: one in the DNA-binding C domain
          may pla,y a !'Ole in modulating the levels of cytoklnes such            rl()(\) and another· in the ligand-binding ~' domain (af>\l).
          as ffr2 (6). In cont.r~st. to ocl1er receptors, s11ch as the gluco-     lnt.erestingly, ill .structtu·al stlldks, the r<xn. ligand-binding
          corticoid receptor, which is associated with a number of                E domnin wns found to crystaJJizc as" dimcr, tmd the dimcr
          proteins, including heat shock proteins, in the cytoplasm               interface occuned along hellces 9 mlcl 10, exactly where
          before homwne binding ( l4l\), st11dies '~1th mcliolabeled              mutagenesis studies suggest RXR hetemdimerizes '~ith
          1,2[>-(0HJ,f~, have shown that the VDR is predominantly                 other rec:ept.ms (:32, 2()[ ). This region of RXH. from amino
          nuclear (cl25). Little intimnalion is available concerning              acids :ltlll to 421), termed tbe [ box, is b1ttlkient l'or strong
          whether any proteins fJSsoclated with the VDH bel'ore DNA               interaction between H.XH mld TR, but t:IJc same sequence
          binding. There arc some dala suggesting that many hor-                  ptmides only weak interaction with VDR Additional NH2-
          HlOll<O·bindlng receptors, lndudlng VIm, eontain a binding              I:erminal RXR S<~(jll<mce is requil·ed for· strong inl.t•ractlons
          site for caireticulin in the DNA-binding domain (!J:J). Some            with VDH (2til), indicating a potential distinction between
          repods iwlkate that ealrdjculinmay bind t.o VDRaml inhibit              VDR and related receptors.
          activation ofvitnmin D target gmc's (858), but tlw physiologi-                 Most vitamin D response elcmems consist of two
          cal significance of t.hl5 1~ as yet Lmdmr.                              halt~sites of ttte sequence AGGTCA separated by three
                There have been numerous reports in recent years of               bases (sec sect. mD). Because HXFI is required for binding




                                                                                                                                        QUESTMS-00000651
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 149 of 641 PageID #: 348

          1208                                          ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          to the response element, the question arose as lo whether           number of coactivator proteins such as SRC:-1 and TIF-
          one haJI~•ite was preferred by HXH, and if so, whether               1. (llJ.G, 3G<i). Other coadivator proteins that have been
          this pn;ference W>" for the upstn;am m downsLt'CHlll site.          discovered reeccut.~y. including ACTR (59) anti p/CIP (345),
          For VDR, as for the other receptors rhat hctcrodinwrize             join the rapidty enlarging group of such proteins. Tlw
          with HXH, .it appears that HXI{. b.inds to the 5'-haif-sit.e        coactivators seem to fall into a tiunily with many features
          ami VDf( the :3'-hall'-site (18f!, ;!6()), <~though there may       in common, including size(--· 1,'100 amino acid~), stmcture
          be some exceptions to this 111lc. The polarity of this bind-        (NH"-terminal Pcr-Arnt-Sim/basic helix-loop-helix do-
          ing has been shown to be important for maximal gene                 mains, central receptor interaction domains) and activity
          actiV>tlion, wit.h signiHcant.ly low.ered l.rartscdpt.ion ral<<s    (C:OOH-terminal histone acet.,ylH;;e domains). lt seems
          occurring if the response ell'ment orientation is reversed          likely that most, if not all, of the coacUvator proteins will
          relative t.o the pxomoter start site. Binding of the VDH-           be found to interact with VI)[{ and act.ivatc transcrlption.
          RXH hE·Iero<iimer tn a respnns« elt<tm<nt is greatly in-            For exarnpl«, both SfiC-1 anri TIF-1 have been shown
          creased by 1,25-(0H),D., when salt concentrations are in            to bind to the VDH (21G, 855), whereas nuclear receptor
          the physioiogi.cal range, i.e., lOO 1.50 mM ( IG9). Interest-       coactivator protein ( ACTH) has been shown to enllance
          ingly, [or many or Lilt< receptors Lhat. heterodimeriz<< wiLli      t.mnscripl.imi fmm a vitamin D target gene in l.rant'f<edc't!
          HXII, the natural ligand of HXI~, f!-eis-retinoic acid, may         cells (G\1). However, it is not yet clear whether all coactivn-
          not enhance DNA binding. Some tlndlngs indicate that                tors interact with VDH equally well; some may function
          RXf1 may bt< unable to bind ligand while' in a c:otnplex with       more dfectively than others in the vitamin D system. An
          anothm· reccpwr (f!8). In addition, some in vitro reports           addilional possibility is that lissue,~pedflc expression
          imlicate that the VDH-flXH complex is disrupted by addi-            may be a significant l'aetor in determining which coactiva-
          tion or 9-<"is-retinoic acid (205). This contrasts wilh Wlll'l<     Lor works with !.he VDR. For example, Ute coadival.or
          ln transfected cells indicating that both i<.,,2[J-(0H),.D, and     ACTH. was shown to be expressed at relatively low levels
          D-m:s-retinoic acid enhanced reporter gene expression               in kidney, an important vitamin D target tissue (GO). This
          t'rorn a vitamin [)..responsive promoter (2\Jl), Tl1e reason        may indic~.t<• that other coctctivntors play a more int-
          for these conflleting results is Lmclear; it rnay be an experl~     porlant role in tnmscriplional activation of vitamin D-
          mental artifacc, or it may be that the additional proteins          controlled genes, at Jeagt in this tissue.
          lltat. int.emd wilh lhe VDR-RXH het.eroeomplex in vivo,                     \\11tel.lict· VDH inLerads with corepressor proteins to
          b1Jclt as the coa.ct:ivator/corepressor proteins, aJfect: the       bring about downrcgulation of target genes is cmTenlly
          conformation of the RXJ:I. and permit ligand to b.ind.              tmdeat·. Like the coactivm.or proteins, the corepressor
                 The VDR has been shown to interact directly with a           proteins appear to have lll!uty l'eatures in cormnon. The
          gmwing nurrtber of other transcription factors, including           corepressm~ SMH'l' and NCoH (1,12), for example, have
          Lnmscription !actor JIB (TFilB). The interaction ofVUH with         considerable sequence similarity, although NCoH pos-
          TFUB !J>tl> been dtaradel'ized in sevemJ reports (27, 206).         sPsses a large NH2-terminal region iackirtg in SMHT. In
          TFUB is a 80-kDa protein thac was originally isolated as a          addition, both proteins appe~u· to repress transcription
          colactor associated with TATA-binding protein (i20). Are-           Lhrouglt interactions with tJte Sin8 proteins, which bind to
          gion of VDH of . ~70 amino acids itl the D domain has been          histone ci<<acetyiase enz,vmes (l::n, 2:J:J). I£owevex, unllke
          repm'led to bind lo a 4~3-residue NH2-tcmninal region of            related reeep tors such as retinoic add <utd 'l'H, it is tmclear
          rrPIIB (27, 20::3). The sequetK'e of TFIJB in lhls reglou is        wltt'!her the VlJH is bound by corepressor proteins. At
          similar to that of a zinc finger, suggesting that the ztne finger   least one corepressor protein, NC:oH, has been reported
          motif may function in pr·otein-pmtein interactions as well          not. to bind to VDf1 at alL NCoH binds to a conserved
          ~s D:-IA binding. lnten'sting\y, one repor·c srrggests that bind-   r·egion of Ute Til. and HAll, termed lhe Colt box, to exert
          ing of ligcJ.nd to VDf1 causes dls~oclation of 1Tl[[l frorn the     its effects; binding of ligand to the Trl. or HAR causes
          receptor, whkh may indicate a complex intcroetion between           dissociation of NCofl from receptor. NCoH docs not bind
          proteim before the initiation of tramcription (217).                to the Con box region of the VDH, despite the similarity
                 Interactions between the VDH and other factors are           of the VDH sequence in this region to that of TH and RA.H
          less well characterized, although thL~ work L" progressing,         ( 142). 'fltis may explain why rhe VDH does not seem to
          particularly with regard to the coactivator proteins. Recent        exhibit dominant negative silencing seen with both tlte
          work indicatc.s that VDH binds to SUGlfl'RlPl, a nudcar             TH and r<AH (262, 286). The possibility remains that other
          proLdn that also binds co other receptors (305). It should          corepressor proccins will be found to bind to the VDR and
          he not"d that th<' f'tmct.ion of' SlJG I in VDR-mecliated tran-     that this int:emct:lon is responsible for silencing at: lerh~t
          scription is unclear. SU lH binds to the AF-2 domain ol' the        some ol' the genes that are downregulated by vitamin IJ.
          VDR (216, a5o), hut hecattiOe SUG l llwi been found tu he a
          component of the proteasome complex ln the tmdcus, it               D. Vitamin    J)   Responsive   l~lemeuts

          may function pdmal'ily in receptor degradation.                          As mentioned in see~ on mil, respottslve elements are
                 The VDR has also been shown to bind to a growing             the sequence::; of DJ\A, isolmed from the promo tel'S of \~ta-




                                                                                                                               QUESTMS-00000652
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 150 of 641 PageID #: 348

                                                     MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                          120\)

          min D-responsive genes, that arc bmmd by the VDR. One             tivity (197). Thus the results of such in vitro experiments
          of the first such response elements isolated was thac of the     must be interpreted with caution and, If possible, in vivo.
          rut o;;tmeakin geJte (84). Work wHit this and other vitamin      For example.,, tlw repmt ofVDH hetemdimeril'.ation with
          D response elements, and with the response elements of           'l'H and RAI~ ma.v potentially be evaluated through the use
          other receptors, led to tl1e demonstration that many re-         lransgenlc animals in which RXR has been ablated, to
          sponse elements consisted of two repeats of llte lt;~f~sit.e     detc:rrnlne whether VDH-responslvc genes can still be c·x-
          sequence AGG'l'CA separated by several nonspeciiicd bases        pressed. U nJorttmate~y, ablation of RXH-a, the preferred
          (7G, 173, ~Yl9). The variable chat determines receptor speci-    partner for VDH, is a lethal mutation (90), but ir, is possible
          Odty sc,ems to he the numher or mtdeol.ides sepamting the         that inducible knockmtls or the HXR-a will provide insight
          hall~sitc:s. The HXH has been shown to have a prefenmec          into whether these other receptors can lwteroclimerizc
          for two half-sites separated by a single nucleotide, texmed       wltli VLlJ{ and rescue the c.xpresslon of VDR target genes.
          a rm-1 response elf'ment, whet·eas the vrm hi nels to arm-
          3 element, the TH to a DH-4 element, and the' IWi to a DH-
          5 element (:349). Interestingly, almost all of th.e naturally    :B. Vitamin 0-Dependent Genes, Their Roles, and
          occtuTing VDRE isolated from genes upregulaLed by llle               Gene Complexity
          VDR have fallen into the DR-8 category. The negatively
          regulated genes, such as those for VI'H and llr2, may not              Many dU'ferent genes have been slwwn to be rcspon·
          follow this mle. Initial work wich the PTH gene indicated        sive to vitamin  n.   Most of' these genes play II direct role
          that the response element in this case consisted of only a       in calcium endocrinology or bone formation and were the
          single half~site. However, more recent work indicates that       earliest exampi<>B of vitamin D response elements iso-
          !.he PTH VDRE may in fad consist. of two half,~ites (7G),        lated. Examples or these include osteocaldn (84), osLeo-
          which may leave only a few exceptions, such as the Ilr2          poncin (24~1), Plll (2G l), the l\Ydroxylases CYP24 (aGS)
          gene, to tttis mlc (t\).                                         and CYI'l" (2'J8, cl16, 888), and the calbindln genes (l>H).
                One interesting aspect of the interaction between re-      Many of these have been reviewf•d recently (7G). ThE' roles
          ceptor and response dement is the bend in the response           of mar~y of thc•sc genes in caleiurn cndocrinolog,y have
          element DNA that is induced by binding of the VDR-HXH            beconte mon~ evident in recent years. For exantple, the
          heterodimet· (!Iii). This has been reported fm binding           hone' pmtein osteoealcin is l'iec:reted b,y osteobhsts and
          of related receptors, sudt as the RAR, to their response         represents the single greatest protein constituent of bone
          clements (71). The degree of bending induced by the pro-         by mass. ~;xprcssion of this protein is up regulated b,y vita·
          tein complex is reportedly on the order of :30'. AILhough        min D, and it. m'ly play a significant role In l!lai.nt.ai.nlng
          this bend is much lower in magnitude than that reported          bone integrity (73). On the other hand, several genes have
          for binding of the TATA-binding protein w DNA (240), it          been shown to be downregulated by vitamin D, including
          is still appreciable. It is interesting lo speculate on the      the gene for PTH, which pla,ys a ctilkal role in contmlling
          possible role of this induced bending, particularly in light     the levels of l,2G-(OH),D" in set'urn.
          of the tinding that coactivator proteins and their cotactors           Several ot' the hydt'oxylasc enzymes that act direet.ly
          acetylate histones. [t may b<" that the combination of DNA       on 1,26-(0[!)2 D, formation and degradation hilve been
          bending and histone dissociation acts to make tbe pro-           shown to be controlled at the tmnscriptionallevel by 1,2r,.
          moter of tht' target gene 1nore accessible to transcription      (OII),LI:~. In particular, the lwdrox.vlase cmzyme CYP24 is
          factors before transcriptional activation.                       one of the most highly ref.'1llated genes that responds to
                Some l'(eceot reports have suggested that a greater        vitamin D. This enzyme represents the rna,jor means b,v
          degree of flexibilit.Y exists for binding of VDH to response     which 1,25-(0li),D, is catabolized in vivo, and ils impor-
          elements. Work in vitro has suggested that VOrl can bind         tmlce is emphasized by recenc gene knod<out experiments
          to DR·B response dements, such as the osteopontin                in which loss of tlw enzyme was found to be lethal to at
          VDHE, as hornodimers (2£!1). Otbel' work suggests that           least 50°ft. of the redpient miee (313). The CYP24 gene is
          TR and HAR can act as heterodimeric partt1e1·s with VDH          highly uprcgulated hy 1,2f,..(OH)2D, and comains two sets
          on a response dement, instead of RXH (292). In addition,         of VDR.E in ir.s promoter ((ll, 1138, 868). Both sets of ele-
          response elements that do not l~tll into the LlH-cl category     ments arc required l'or ttre gene to display maximum in-
          have been suggested w bind Vln<, Including DH-G cle-             dudbiHty by vitamin D (168, ~Jtl8). [t therefore appcaxs
          ments (2<Yl) and one clement composed of m1 inverted             that chc presence o!' mull.iplc copies of response ckmcnts
          repeal. of two hftlf-sll.t' elt'llients sqmmt"d by nine baBt)S   are one way in which vitamin D tm·get genes can bt' effl-
          (~B2). At present, the signillcance of this worl< is tmclear.    cient~y upregulated.
          For lnsl.anee, it lwH been •·eportecl that. allliollgh VDH can         Tn contrast. to the preee<ling example, the hydroxy-
          bind to the osteopontin response element as a homocli-           lase enzyme CYPI", which is responsible for catalyzing
          mcr, the homoclimer is transcriptionally inactive and the        the formation of l,:l5-(0ll)2D,, Is highly dowmegulated
          VfJFI.HXH hctcrodimcr i> required for transcriptional ac-        by it> product. This enzyme, expressed in the proximal




                                                                                                                           QUESTMS-00000653
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 151 of 641 PageID #: 348

          1210                                            ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          convoluted tubule of the kidney, is regulated with extreme            IV. RE(JENTLY DISCOVERED FUNCTIONS
          stringency, although the exact details ol'the way in wbkb                 OF la,~li-niiiYDROXYVl'l'AMlN 11 11
          this regulaLi011 is exerted ar" undear. l'bc~ n>eent eloning
          and expression of this enzyme open the door to a more
                                                                                A. Discovery of New Target Orgaus
          complete understanding of its regulation, and details of
                                                                                   for la,l!li-Dibydroxy\'ltnmin n,.
          Lbe way in which the gene and protein expression are
          regulated are sure to be forthcoming (298, 310, 332).
                                                                                      The first insight into possible new l'unctiotl~ of 1,25-
                Another set of genes that have been shown to be
                                                                                (0I-I)2Da beyond its actions in rhe regulation of calcium
          regulated by vitamin Dare the caiblndins. In muuunals,
                                                                                and phosphorus as described in section II came as a result
          the~ ea[bindin D8 K is expressed primarily in intestine,
                                                                                of studies involving the cellular and suhc:ellitlar localiza-
          whereas the calbindin D2,K is expressed in kidney and
                                                                                tion ofradiolabcied 1,25-(0ll),D, at high specific activity.
          nthm tiss11es. The "albindin D,K mny play a role in ai•sorv-
                                                                                This allowed the administration of physiologieal doses of
          tion of calcium from the gut, whereas the calbindin D'"K
                                                                                1,25-(0H) 2f\, and its detection by frozen section autoradi-
          may be involved in reabsorption of calcium from glomeru-
                                                                                ography in tatget tissues (324, 325). 'lhe result of this
          lar 11\lral.e, all.hmtgh Litis Ita.~ not heen det1nil.ivdy shown.
                                                                                stud,y in the late W70s illustrated that not only was radio-
          The promoters of both of tltese genes have been cloned
                                                                                labeled l ,2fi-(OH),D3 localized i.n tlw nuclei of the entero-
          (7·1, 15::l, ::l:H), and both have been reported to contain
                                                                                cyte of the small intestine, the distal renal tubule of tlle
          VDRF;. flccn1t work on targeted gene disruption of the
                                                                                lddney. and the m,teoblast$ of bone, imt were found in
          D,.1K has recently been reported in the mouse (311). Tills
                                                                                tissues not previously considered targets of vitamin D
          is not a lethal mutation, and the effects of' this knockout
                                                                                action. Thest~ localizations wt~re fmmd specHk inasmuch
          on regulation of eakitun levels will be of great interest in
                                                                                as the localizations could be prcveuted b,v the administra-
          deeiphering the role of this protein in cakium r.ransport.
                                                                                tion of unlabded 1,25-(0H),D, but not 25-0H-DJ, Of great
                More recent and somewhat more surprising dlscover·lcs
                                                                                interest was the tlndlng of 3 ll-labeicKl 1,25-iOH)2 D, in lhe
          of gem's ti1at are regulated by vitamin D include the discov-
                                                                                nuclei of the islet cells of the pancreas, kcratinocyt<~S of'
          ery of VOilE in the promoters for a munber of genes not
                                                                                skin, lWarian tissue, mamma1y cpithdimn, epithelial cells
          traditionally considered \itamin D targets. These include
                                                                                of the epididymis, certain n<mronal tis.suce, pmmyelocytes,
          polent.ial response element" in tl1e rn·omol.ers of seveml
                                                                                macrophages, mtd T lymphocytes. This unexpected devel-
          genes, inc!Ltding integrin f3a (G2), tlbronectin (204), atria.!
                                                                                opment focused on the possibility that 1,25-(0l-J),D3 may
          nntriw·ctic factor (!Gel, W8), c,tbs (48, 290), fYJ'HrP (182),
                                                                                carry out !'unction;, not previously appreciated and iu tis-
          and p2l (l9f!). The signiftcance of the vitamin D regt~ation
                                                                                sues not previously considered targets of vitamin fJ :w-
          of rn£Ul.Y of these genes is undear andrnay prove an interest~
                                                                                tion. This result wns followed by the demonstration of
          ing area of study. ln this regard, the recently developed
                                                                                the VDR in the pmathyroid gland (l:la, 141'i), in sldn (:30fi),
          mouBe stmln in which lhe r·eceptor h>h~ been ablated may
                                                                                in the thymus (267), and in ovarian cells (88). Following
          provide an interesting vehicle for assessing the contribution
                                                                                this lead came the demonstration that the vitamin D hor-
          or the VDR to regulation of these genes (a65).
                                                                                nwne cmTle~ out functions In many or these tissues, m•d
                                                                                still other f\mctions remain to be discovered.
          JO'. 'l'arget Cell Metabolic Ettzymes

                The merabolism of vitamin D by target cells has been            B. Role of Vitamin D Hot·mone
          Ahown to oc:cur· in a number of tissues, induding kidney,                in the Parathyroid Gland
          intestine, and bone. ln kidney a.nd intestine in particular,
          upregulation of the 21-hydmx,vlase en7-ynw ln response to                   Perhaps the most well-established new f\metion of
          l,2f>-(0H)2D3 treatment is mpid, occurring within '1 h, as            1,2fi-(0H)2D3 is in the parathyroid gland. Specific localiza-
          shown tr,y bolh "'orthern and enzymatic anal,yses (297). Cul-         tion of 1,25-(011)20 3 in the parathyroid gland (325) and
          tured bone cells l1ave also heen shom1 to possess highly              the presence of VDR was provided by two independent
          inducible 24-hydroxylase activity (202). TI1ese cells have            laboratories (!a3, 145). However, there had been com,id-
          been used to isolate catabolic products or 1,2t,(OH},D, that          erabie controversy as to whell1er the 1,25-{0H)2 D,1 could
          c~m be placed In a logical order on a degmdative pathway              suppress seerecion or production of the PTH (114, ll5,
          leading !rom the active compound to inactive excretion                30:l). E:arly work failed to provide support for t.hc idea
          products (82). Thus it appt'>}H'S that the t:mget cells f'or vil'a-   that 1,20-(0II) 2 1J, eould, In fact, suppress pamthymid se-
          min D contain the means r.o re>,ttllatc its activity at the cellu-    cretion in isolated parathyroid glands. l<'urthermore. 2f>-
          hH' level. Tite additional kvel or control t.hal. this target cell    CHT-D3 Wall conUnuiug to lle used as a sup[H'essant. of
          metabolism pro\id<'s over local concentrations of 1,2fi-              secondary hn•erparathyroidism in renal failmc patients
          (0![),0,1may be an lnlponant means by which tissues regu-             on dialysis Ul74). Notably, however, large amounts of this
          late the responsiveness of genes to vitamln D.                        compound were needed to provide any degree of suppres-




                                                                                                                                QUESTMS-00000654
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 152 of 641 PageID #: 348

                                                        MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                             1211

          sion, usually of the order of 20 Jig/day. Suppression of              h,yperprolif'cration of the keratinocyte and failure to differ-
          parathyroid levels in such patients with orally arlmiuis-             entiate is 1101. fmmd In vitamin D-de.fleient 1mima.is (79;
          L~l'Pd 1,20-(0H),D, was al;;o not dmnu.ttk. How~ver, when             D~Luca, personal ohsetvations). II. is po,;sible that the
          an lrrtravc•nous route was used, excellent treatment of               diftcrent'iation may be triggct·ed by more than one systc·m
          secondary hypc•rparathywldlsm ot' nmal failure resulted               providing a recltnidancy and lienee the tailure to observe
          (a08). These results stwngly suggested that 1,2()..(0T!)2 D0          a lesion in skin !.c~ a n'sult of vitamin D deflciency. To-
          may have a direct action through lts receptor in the para-            gether with the differentiation ol' the kcratinocytc comes
          thyroid glands. Thus PTH secretion by isolated parathy-               an inhibition of proliferation. Tht~ inhibition of prol.ifera-
          t'Oid glands ot' edls could he supprcssc•rl l>y the direct            Uon ltw; been utilized in the tneal.ment of hypetprolifera-
          administration of l,2G-(OH)"D" (82-84). This supp1·ession             tive diseases of skin as, for example, p;,;oriasis (144, ~10\l).
          required some time to achieve. With the cloning ot' the               !:loth l,25-(0H)2 D,l and analogs especially MCHO:l ot' Leo
          jH'E•proparathymid gene came <1 Sc'IH'Ch for the possibility          PhHrmacf'utk:;:tls (:;;Uso tennt-~d Dnveuex) r·an be 11sed as a
          that this gene might be under control of 1,25-(0H)J)"                 signiflca:nt therapy against psoriasis wittt as mruw as 70%
          through its receptor. Analysis of mfil\~ A encoding the PTH           patients responding to this treatment (41).
          h,y Nortlwm blot suggested a transedptional suppression                      A number of studies have been cmTied out 011 tlw
          by l,2G-(OU),D 3 (284, 296, a04). Subsequently, work by               medw.nism whereby 1,2G-(OH),D3 btings about the differ-
          Demay et al. (85) and Silver ct. al. (80:3) have shown un-            entiation of the kerat.inocyte. During the differentiation
          equivocally tbc• JH'esence or a VDJ<r: in the promor.cr re-           procE:'ssj there iR ::tn lncrea~e in thE' prnr.f'in tnvolnkrin
          gion of the parathyroid gene. Although this was first                 (326). There is an increase in tmnsglutamanasc activity
          thought to be a single (\-base response element, subse-               (:32()) and cornified envelope formation (263). However,
          quent work hHH revealed that in adual fact il. r·epresent>l           exacU,y ltow 1,25-(01-T),D" induces differentiation o[ l.he
          a DH-3 in which two repeat sequences are indeed found                 keratinocyte and inhibits prolil'cration is unknown and
          at .Ui8-108 bases 5' from the tmnsctipr.ional stansltc (76).          remai11s to be Investigated.
          This responsive elf'rnent systern cnusE'S a suppression of                   Finally, it has been proposed that the kc~r'ltinocyte
          expression of the preproparathyroid gene promoter. De-                functions in a paracrine fashion in which 1,2()..(0HhD, is
          tails of the mechanism are discttssed in section m.                   produced by the kcratinoc,yt.c itself, and this compmmd
               In addition Lo tltt' wle of the vitamin D hotmon<~' in           s~rves as a pamcrine to sLimulaLe different.iation of llw
          s~1ppressl.ng the parathyroid gene Is the lde~t that the vitamin      kem.tlnocyte (21). lf this is tme, it remains to be ex-
          D hormone also sttppn,sscs proliferation of the pamtl,yroid           plained how vitamin D-ddicient animals arc able to ob-
          gland cell5. The discovery by Suda and co-worket'il ( 1, !J:J1)       t.aln mat.me <tnd functioJJal keratinocytes. There have
          that 1,25-(0ll)2D3 can suppress the grm~th and stimulate              been very dramatic statements made that the keratino-
          cellular dill'crentiation of the promyclocytes brought forth          cyce is fully able to metabolize 25-0H-D" to 1,25-(01-l),D;~
          the idea tl1aL 1,2()..(0H)2D3 might also suppre;;s proliferation      but thai. it lacks Lhe abilil._y Lo 25-bydrox,ylate l.cx-01-l-Da
          of the pamttwroid gland cells. '11Jis l'at:ionale provides fm-        (21 ). Tn work carried om. in che rat by two dil'ferent
          ther impetns to the idea that renal osteodystrophy patients           laboratories (277, 29ll), there wns a failLtrc to detect arw
          should be tt~"tterl with 1,25-(0ll)"D" to prevent the d<~vE'iop­      "I!-labeled 1,2o-(CHl) 2 D3 in skin or other tissues in ne-
          ment of h,vpertmphied paratlwroid gland~ as well a~ to .sup-          phrectomized rats given the highest specific activity (!GO
          press secrt)Uon of the prJ'I-1.                                       Ci!mmol) of "H-Iabeled 25-0H-D" available. 'I'll us, in nor-
                                                                                mal rats, the keratinocyte was nnable to produce sig-
                                                                                nificant amounts of 1,25-(0H),D2 in vivo. On the other'
          C. Role ol' Vitamin D Hormone in s·kln                                hand, there arc' a number of scientists who believe that
                                                                                this does, in fact, occtu· In vivo (2l). Thus the role of
                After the discovery by Suda >Uld co-workers (I, :Ja4)            1.,2f>-(0H)2 D3 in tl1c kcratinocyte under normal physio-
          ofthe diJTcremiative action of 1,25-(0J~J),D, on the pmmy-            logical circumstances L~ tmknown, and certainly the idea
          elocytes came the application of this finding to the kera-            that the keratinocyte in vivo is ahle to produce l ,25-
          tinoeytes. Hosomi eta!. (144) probably provided the first             (011)2D3 is not universally accepted. Hecently, three lab-
          report that 1,25-(0H):~D 3 induces kemtinocyte dlt'l'erenlia-         oratory group~ have succeeded in cloning the :l5··0H-D-
          tio.n. These reSIJlts were found by the in vitro add.ltion of         11v-01Iasc (102, 10~1, 2()8, ~116, ;J:l2), and one report used
          1,2c•·(OH)2D3 • Similar results wen~ reported by Holick and           PCH techniques to clone it from human kcratinoeytcs
          co-wmk<ers (BOll), and lt. Is now common knowledge that               (102). 'l'his could support the presenr<• of this enzyme
          the kcratinocytes arc induced to dil'l'ercn tlate by the in           in keracinocytes; however, Northern analysis or mouse
          vit.m addition of l,2ii-(OH)zT) 3 • F.xaetly how important this       skin (B:.JO) did nuL eonfinn .la-OHase mHNA in this tis-
          dit't'erentiatiotl effect of l,25-(0ll)2 D3 is in vivo is difficult   sue. Additional work will be required before this a!'('a
          to assess. Certainly, vlramirl D-detlclenl animaL~ do not             is clarlfl.ed. llowcver, certainly one has to consider the
          have a problem with kcratinocytc ditl'crcnli.ation. Thus              kcratinocytc as a potential target of l.2i5-(0H) 2 D:~ to the




                                                                                                                                 QUESTMS-00000655
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 153 of 641 PageID #: 348

          1212                                             ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          extent that analogs are therapeutically effective against
          the hyperproliferative keratinocyte disease psoriasis.                        4.5
                                                                                        4,0
          D. Role of l<t,25-Dlhydroxyvlt;a.min D, In the
             Inmnmt~ Syst.em
                                                                                        3.5
                                                                                   €' 3.0
                The presence of the VDH in activated T lymphocytes
          waH repmted by Pmvvedini et al. (267), who also showecl                   ~
                                                                                    w   2,5
          that resting ~vmphoeytes do not express tlw VDR Cer-                     w
          tainly the thymus, which is a repository ol' Immature lym-               L5   2.0
          pllocytes, is rt source of VDfl, stncP- it Wfl.S l1SF~d as a smrrr,e          1.5
          of re ..:eptor for measurements of 1,25-(0H)2D, (138).
          Among the antigen-presenting cells, the macrophage that                       1.0
          is derived from the monocyte has receptor·s [or 1,2r,.
          (OH),D3 (20, 2G4). There is no doubt, therefore, that Lhe                     0.5
          lmmwte system does indeed possess rec<~ptors to 1,25-
          (0H),fJ,. The~e results S<lggest a mle for 1.,2~-(0H),D 3 in
                                                                                        0.0   L..J...__!.__J_L_J..__r_._J__l.--1-'-.L-.....L

          the imrmme system. However, the role is ju5t now bcgirt-                                 2 3 4 5 6 7 8 9 10 11 12
          ning to be defined. There have been many reports using                                       Days post-treatment
          peripheral blood lymphocytes that suggest that produc-
          tion of IL-2, tumor necrosis factor-r.t ('1'1\F'-a), and intm·-
          fcron-r is suppressed by 1,25-(0H)"D" (lH:J). l·'urthcrmorc,
          tltt:re am reports of incn•<.~~ed syntlwsis of' transfonui.ng
          growth faetor-{;1 in a number of immortalized cell lines in
          response to 1,25-(0H),,D,1 in vitro (177). In fact, there arc
          many corrlliding reports reganling the in vil.w n•spunse
          of the ~ymphocytes to l,2G-(OH)2 D3 • This review focuses
          on what is known concerning the in vivo responses of
          the immune system In the absence and presence of J,25-                  measured certainly in hours, the administration oftht~ corn-
          (0l-1)2Da and ils analogs.                                              pound three times a week or every ot.her day would not be
                In a study or delayed hypersensitivity, which is aT-              expected to be sullldent (116). M.ore rceently, IDAE in BlO.PL
          helper cdllymphocyt<e-meuiat.ed response, vil.amin D de-                mice could be completely prevented b,y the addition of l,25-
          ftdc•ncy markedly reduces the ability of the mouse to re-               (0H),,,D3 to the diet of sudt mice. Fur·Lherrnore, if the lime
          spond (a64). However, large amounts or l,~5-(0H) 2 D 3 and              monal substance was begun atl;cr the ~:A~> had begun, the
          i.cs analogs will also suppress the dela,ved hypersmsitivity            developmenl. of symptoms could be prevented (Fig. 9) (19),
          responsc (30:3). These results iilustnw,• that the '!'-helper           Cmrem results strongly suggest that the vitamin D hmmone
          cell lymphocyte system is vitamin D responsive but that                 and it.~ ;malog~ m·e fwtclioning by stimulating '11t-2 'r-lielper
          both innmmostimulation and immunosuppression can be                     cells to produce transforming growth factor-ill and ITA thllt
          found In tl1e in vivo situation. Cunently, there Is little              might serve to suppress the TNF-a aud inl.etfemn-r p!'oduc-
          or no evidence to support the Idea that B cell-mediated                 tion b,v Th-1 cells (51). Similar results were obtained with
          lnnnunity Is affected by 1,25-(0f[)zD".                                 nnother autoinmmne dlsm.se, rheumatoid arthritis Induced
                The most dnm1at.ic rc.snlts obtained t.o elate in dw im-          by Borrelia, burgdO'Ijel'i or Lynw's discflsc (GO) or arthritis
          mune s:ysteut a.t:'t:~ those 10und in several autoimrmme dls~           produced by the injection of collagen into SLLsceptible mice
          eases. Most notably is the antoimnume disease lmm\TI as                 (50). Some improvement. has also been reported for the auto-
          experimental <U.ttoimmmle eucephalon~yelicis (KI\.E) that. can          immune induct.ion of diabetes in the noJtobese diabetic
          be induced in BlO.PL mice or &IL mice by the ir\jection or              mouse (218). The idea, therefore, that the vitamirt l> corn·
          myelin basic protein together with small amounts of pertus-             poiutds lll8,Y play a role In modui;Jting the immune system
          sis toxin (10). This t.reatmc.nt induces a multiple sderosis-           is .strongi,Y supported. F\uthcnnorc, there is the idea that
          llke dlseas<' (P;Af~). 1111s dls<·)ltse Is agg1~1vawd by agents that.   1,21\-(011)21J,. and its analog.s might become useful in I. hi'
          stimulate 'l'-helper ('L11)-l cells and that increase interferon-       prevention or treatment of anr.oimmune diseases.
          'Y am! TNF-a secrel.ion (280). lrtjtectim~ unce ever,y ollter                 Of sonw interest. is the idea that. t.lte immuuomodula-
          clay of l,25-(01-[)?ll:1 in some cases produced a reduction in          tory a.ction of vitamin D might be useful in tlic manage-
          the severity and in other cases produeed very slight re-                ment of transplant re,j<K:tion. Initial work Indicates that
          sponses (;J(J, WO). However, sinec I,25-(0H) 2 Da has a litctime        the vitamin D hormone and its analog> would only be




                                                                                                                                   QUESTMS-00000656
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 154 of 641 PageID #: 348

                                                      MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                            121:1

          mru:ginruly usel1il in prevention of transplant rejection and     F. Role ofVitmnin D and Reproduction
          might only be considered as an ar(junct to the weJJ-estab-
          liHhed eydoHporin meL!Jod or preventing Lr'>JJtHplclllL rejec-          Because of the focus of sckntlsts on lh<' reM of vita-
          tion ( l9G). However, more recently, the aclmtnistration of       min D in caldmn homeostasis and regulation of phos-
          l,2il-(OH)2D:l and its anruogs in the diet and titus their        phate melaboJlsm, the possibility that vitamin D might be
          provision in a continuous ntarmer lm,s shown that it: can         involved in rept·oduetion has been largely ignmed in the
          be much more el1'ectivc than cyclosporin itself in preven-        past. However, during the course of pmdudng vitarnltt D-
          tion of transplant rejection (D. A. Hullett, M. T. Cantoma,       deticient cmbtyos carne the observation thm female repro-
          C. Retlaelli, ,J. Humpal-Winter, ll. W. Sollinger, ami H. F.      dur:t.ion l.s markedly and slguifica.ntly diminished In vita-
          DeLuca, unpublished data). It has been used effectively           min fJ deficiency ( 122). Thus a reduction in fertility of
          to prolong transplant survival beyond that achieved by            80% was foLmd a.ttd could not be corrected by cmrecting
          ryclosporin in HIOIISf~ embryonic ~ardi::tc tnutspJants ;:utd     the hypocalcemia (191). This defect, therefore, is quite
          in a vascularized cardiac trm1splant model in the rat. Of         dearly one related to mt absence of the vitantill D mole-
          great interest is that the prevention of transplant rejection     cule. Similar female t'eprodnclive failure was notNl in tlte
          b,y the vitamin D compmmds was nut uccompanit:il hy a             transgenk recq>l.or knockont mice described lJy Yoshi-
          bone loss phenomenon as is the case with cydosporin A             zawa c:t al. (:36G). Why there is a failme in the female
          and, furthermore, was not accompanied by the danger of            repr'()(tuctive system is not known except. that it is clear
          opportunist inJ<,ction (M. T. Cantonra, D. A. f[nllett, C.        that ovru:im1 cells contain VDR (88). Furthermore, ovarian
          Hedaclli, C. R Brandt, .J. Humpal-Winter, H. W. Sollinger,        c:elb in vivo also accumulate l,25-(0II)2D 3 (324, 325).
          and H. F'. DeLuca, unpublished data). However, the exact          Other organs involved in female reproduction, i.e., ttre
          mle or how Ute vilamin D hormone alieeLs T-lympltocyLe            hypothalamus, also contain VDR It has been suggf~'t.ed
          cell populations, cytokine secretion, and produclion is not       that the ovary tlwrcforc is a target of vicamin D action.
          entirely known. There has been a suppressive clement              In experiments carried out in the authors' laboratory, the
                                               vrm.
          reporter! for· the Hr2 gerw fi:ll' tl"'     Whether this is a     VDR levels of Lhe ovary are increased during estrus and
          signilicant mechanism or not remains lo be determined.            diminished during rn·oesLrus (3'18). These ret'Jults suggest
                                                                            that female rats may not ovulate properly. The itlfcnility
                                                                            brought abonL by vll.amin f) defkimtc:y in l.hc• f'<mtale rat
          E. Islet Cells of the Pancreas                                    can be easily corrected by the administration of' l.,25-
                                                                            (0II)2D3 ( 191). These n'sults suggest: a role for the vitamin
                                                                            D hormone a.ttd it:s receptor in ovmilm function; however,
                The intriguing finding of a nuclear localization of 1,25-   the medwnism remains to bt.' round.
          (0H),D" in the islet cells of the pancreas has led to a                 In Ute case of male repmduc:tion, vitamin D defidency
          speculation that vitamin D might. be involved in glucose          also reduces the effectiveness of t.he male ( HlO). Howew,r,
          regulation of insulin secretion (824, 325). The presence of       this diminished male fertility can be corrected by merely
          a VDll in these cells by now is well accepted, but it is          providing additional caldmn, raising plasma c-alch1n1 eon~
          unclear as to what, if any, role vitamin D plays in the           ccntration which in ttrm restores fertilil;y (HIO). 'Ilms there
          functioning of the' islet cells. lnithil results reveal that      does nol appear t.o be a role [or t.he vil>unin D hom tone in
          vitamin D-ddldent rats were tmable to respond to a glu-           spennatogenesis and male reproduction.
          cose challenge by secreting appropriate amounts of insu-
          lin (GG). Although this could be corrected by the adminis-
          tmtion of l,25-(0II),D3 , other· studies suggested that this      H. Hoes VItamin D l'lay an I!lsseutlal Role Uul'ing
          was mc'diat.t'd by the action of vitamin D In raisl.ug plasma        Ernbryonk DtJ:veloptn<.~nt?
          cruc:ium conc~ntmtion (06). The problem, thcrdorc, is
          that it is Lmclea.t' whether the regulation of insulin secn:-          This question intrigued investigators in this fleld a
          tion may have a vitamin D component because of the                couple of decades ago. The interest in this possibility was
          direct. actions of caleium concent.ratinn on the functioning      intensified when Suda and colleagues (1, $34) tkrnon-
          of the islet cells. Nc·vcrtheless, the idea that itULppropriaLe   straced for the tirst time the role or 1,25-(0H)2 D,, in promy-
          responses of the islet cell:; to a glircose dw.llengc suggests    elocyte differentiation. Tltl,s was followed by work which
          that a role of the vitamin D hormone is involved. These           illustrated that cancer cclllllws also responded by diffcr-
          findings must. also be cottpJ,,d l.o the experlrnt:n1R carried    enl.iating In rresponse to I,~I\-(Oil) 2 1la (f!l). This thPn pro-
          out in the non obese diabetic mouse in which the onsec of         vided the basis !'or believing that the vitamin ll hormone
          diabetes is ddaye<l m retardecl b,y Ute admiulst.ration or        is also a developmental honnone. However, vitamin D-
          l,25-(0I-l);,D 3 (2!8). The relationship between vitamllt D       dc·Adent rats arc able to rcprodue<' albeit at only 20% of
          and diabetes Ls certainly wotthy of' additional investl.ga-       normal, but the embryos develop appwximatdy normally
          tion.                                                             to parturition ( !21). Furthermore, the provh\ion of sufA-




                                                                                                                              QUESTMS-00000657
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 155 of 641 PageID #: 348

          1214                                         ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          ciem nutrients to the pups allows them to develop approx"         able calcemic agems capable ofthe correction or hypocal-
          imately normally until weaning (87). It is at this time that      cemia and bone abnormalities (rickets and osteomalacia)
          the dependenc,y on viLamin D lH~conwH very ohviouH.               i'eHulting fmm a varld,y of causes from Himple vitamin
          These results strongty suggest that vicamin D docs not            D dcftciency to chronic renal failure. '[here were cmly
          play an essential role in differentiation and development         .Indications that pati.culs with %teo porosis mighl hem1it
          during embryogen<.'5ls. It does not exclude, however, that        from the use or an active> vltamin D pn•parcttion. As a
          the vitamin D hormone plays an important role in terminal         result, it is not surprising that elinical trials or la-OH-D:~
          differentiation of spec\Rc cell types, as for example the         (129, 254), la"OH-D, (l05), and J,25"(0H}1D8 (7, 9, 108,
          dilTert~nLiation and formation of osteodasLs. 1L does argue 1     257, 34:1, 851) have been untkrLHken. MmkHt gains in hone
          however, that l,2G"(OH) 2D3 is not involved in the develop"       mineral density a.nd rc~ductions in fracLurc rates were re-
          mcnt of rm~or organ systems. Ttrese results are supported         ported in many of these sr.udies, and this subject has been
          very strongly by the rec:eptor knockout mice and by Lhe           reviewed recently by Cali and fllliiSf'il (44) Hnrl Seeman
          vitamin D-dependency rickets rype 11 cases whieh are the          ct a!. (293). Conscquentl,v, 1,26-(0H)2D,, and la-OH"D" are
          human example of receptor knoclwuts. In these cases,              currently used to treat osteoporosis, pctrticuJarly in ,Japan
          Ll"' [eluHes dewlop tiOI'IIHllly and, in facl, appropriately      and Europe, w!1ere rlidary caldurn intakeH are oftc•n
          fed, the animals will smvive to d(ty 6fi (8GG). lf in the         lower and b,ypercalcemie side etrects not so prevalent.
          absence of receptor the major organ systems develop nor-                 Although vitamin D analogs continued to be syuche-
          mally, it provides little support for the' idea that vitamin      si7.cd in the lat,e 1970s, the e1nergence ol' the newer non-
          D is an important developmental vitamin. One might argue          classical J'mwtions of 1,25"(01-1) 2D,, particularly the dis-
          that there are nongenomic actions of 1,25-(0H),Dn; how"           covery of its role in controlling cell proliferaxion and clif"
          ever·, there is insuffldent evidence fm thiH concepL at thiH      feremialion (228, 252) (see sed. rv), led to an acceleration
          time as well (19G). Therefore, it is the view of these au-        in the pace of the search for new analogs. The chemieal
          thors that l,25-(0J-l),D3 L~ not a m[ljor developmental hor-      synthesis of new analogs ol' l,2Z>-(0H),Da became a ml\)or
          mone at lt•ast involved in tire development of ma,jor organ       priority with the Irope that tJre calc<)lllic properties of 1,2F>-
          systems during embryogenesis.                                     (OH)2D3 might be separated from the anl:iproliferative
                                                                            eell-difrerentiating properties (119, 157). Hundreds of mol-
                                                                            ecules have now been synthesized in puiNuil. of this goal,
          H. Summary                                                        and a couple of recent reviews hav(' attempted to dassify
                                                                            or list all published vitamin D analogs in a detailed f(lShion
              Scientists arc just beginning to investigate the new          (20, ;u, 47, 104), For tire sa.ke of brevity, we have selected
          and previously unappreciated functions of the vitamin D           some of the more promising of these that are tmder devel-
          hormone. They indude functions in the parathyroid                 opment by the pharmaceutical industry ln Table 1. Those
          glands, the keratinocyv•s of skin, the T cells and macro-         sPlected are nUL Lhe only >malogH being developed, b11t all
          phagns of the immune system, the islet cells of the pan-          are at some advanced sti1,ge of animal or· dinical testing.
          neas, ami ovarian cells of the female. There is the possi-        !•'rom perusal of the compounds in Table I, the reader
          bility that additional fm1ctions wlll be fmmd ln such sys-        will immediately notice that the side chain appeats tc. be
          tems as the islet cells of the pancreas, mammary cell             a popular target for modifkalion, and there is a rational
          epithelium, and cells in the hair follicle system.                basis for this, namely, tlrat tlrt' VDH is relatively tole' rant
                                                                            of changes in this part of the molecule. However, since
          V, \1TAMIN D ANAI,OGS                                              1.980, the synthetic chemist has experimented with modi-
                                                                            fication of cvct'Y part of the vitamin D molecule in an
                                                                            attempt to accemuate either the antiprollferative or cal-
          A. Development of .'l'ew Analogs                                  ccmic properties. 'l'lw !hll cxtmt of these synthetic modi-
             or .h,,25-0IIlydroxyvltamiu D,                                 fications is best displayed as the armotated structure illus-
                                                                            trated in Figure 10. Probably the most successful 1,2f>-
                Tite dL~covery of 1,2r>-(0H)2D3 and the other metabo-       (OH)2D, analog developed thus far is the Leo anti psoriatic
          lites or vilmnin D in the emly W70s immediately led to            drng calcipotriol, also known as MCIJO~{, which Wail the
          their diemicaJ synthesis and to the first generation of           fttst vitamin D analog to rcadt the mmkct for             condi-
          compounds suitable ror hormone replacement therapy                tion other than h,ypocalccmia or bone disease              When
          ( IB, 204 ). In addition to l,2f>.(OH)2 !ln, mosl notable among   glw'n orally, cakipotrlol ls ineiYc:ctlve dm' lo the fact that
          these were the prodrugs I"·OH-De and ltr-OH-D,,, which            it is rapidly broken down (3'1, <!54). When given topically
          were designed to over·come the m;etl for a fundional kid-         as an ointment, ettldpotdul ~urvivcs long enough to eau~e
          new containing the !a-hydroxylase cnz~1rre, instead, de-          improvement in 70% of pwriasis patients (lS, lSl). Both
          pending only on the need for 25-hyclroxylatlon ( t9:!, i!f>~),    l,:J.fi-(0![)2 0 3 aucl ealdpottioJ an' believed to be effective
          Synthctk l,21)..(0H)2D3 and la-OH-D 3 proved to be valu-          in psori.asis because they block h,YlJcrproliJ'cration of kcra-




                                                                                                                              QUESTMS-00000658
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 156 of 641 PageID #: 349

                                                                            MOLEC:UI,~.Tl           ACTIONS OF VJTAMI:-1 D

          1'1\ID.El.


                                              t(                                      ~(:l)
                                                                                                               ~
                                                  2                                                                                 (5)



                                                                                                                                    c;D
                                                                                                                                                                     (6)       ll      10
                      (I)   II                        )         ll                        II




                                                                                                        no'J~::: no'' ' &on
                              Cl~,          n,c                                                  en,                                                                           I
                    ...                                   :11                         :J    1
          no"'''.                                               on         no"'''                011                                                     no'\' (>'           on
                                                                                                                 5~oH
                    ViiJlmin D Amlog                                                                                                  T'ossible'furget                      Morlcof
                    (liit>g !ltnl<'lltre)                            SldoChainl!tn~e<ure(ll)                         ComplU'\Y            Dis~~a..ses                      D<:U~ry




                                                                "'""~
          ltt,llfl(Oll),Q,()J)                                                                              RodLE:\ Dupl 1ur     IIyptX~alt..1'i'Jt\ta                     Syst('JUie
                                                                 em :m OH   28                                                   PsoriNsis                                 Topi<:1tl
                                                                      '0
          ll6,2'!1'-F,-In,l!fl(OH),D, (ll)                                                                  Surnitonto-THjsho    OtiLf.~(1}')CJf08lH                       Systt:~mic
                                                                                           c~•
                                                                 h;~~··OH                                                        llypopm·athyrotdiBm                       SYl!temic         D
                                                                       CF,                                  Discovery
                                                                                                            Penedm'ltl
                                                                                                                                 Ost(~oporos1s
                                                                                                                                 PsoriusL.,:
                                                                                                                                                                           Systemic
                                                                                                                                                                           'fopteal          ~
                                                                                                                                                                                             0
                                                                           29#;,-,,                                                                                                          "'
                                                                                                                                                                                             Ct
                                                                                                                                                                                             C1>
          11'1-!ll<>r-1",215(011),11, (!i)                       ~--~on                                     Abbott               Hyperparathyroidism                       Syst~mic.         Ct

                                                                                                                                                                                             a3
                                                                 ~~>:('~on
          22.Qxacalei!Jiiol (OCT) ('J)                                                                      Chug'd               IIyperparathyroklJsin                     Systemic         ·o
                                                                                                                                                                                             ~'j'
                                                                                                                                 PsorUt-;i.s                               Topieal          ~<


                                                                                                                                                                                             "'§.i
          tl>leip!>l.tful (MCliOO) {<I)                          ~--~'                                      Lt\o                 f'sorlas!s
                                                                                                                                 Ca.ncer
                                                                                                                                                                           Topical
                                                                                                                                                                           rropical
                                                                                                                                                                                            -o:.:1"
                                                                                                                                                                                            ·~
                                                                                                                                                                                             cr
                                                                                                                                                                                             (3'
          la,1li{OI!),-!6"'""'.ZJ.ylle-[)0                       'k·~-OH                                    ltodte               Ltlnktumn                                 Syljtmnie        tt'J
                                                                                                                                                                                            ':''·
            (llo 2;le11iit>1!) (!I)                                                                                                                                                           >)
                                                                                                  27,                                                                                       "'
                                                                                                                                                                                             0
          EB1089('J)
                                                                 ~.~                              ~
                                                                                                            t...eo               Brca':rt cancer                           Systemic         ""'T1
                                                                   :24,.
                                                                                                                                                                                             "'2
                                                                                                                                                                                             IT

                                                                                                                                                                                             OJ
          2li-Ji!pi-t..,25(011),11, (3)                          ~Oil                                       Leo                  fmnmne diseases                           Systemic.        .::1
                                                                                                                                                                                             !"
                                                                                                                                                                                             N

                                                                 'ro~
                                                                                                                                                                                             0
          KHl!ll~i(lJ)                                                                                      Lt:Jo                lmmunt~ dis~;;~usf:ls                     Systemic
                                                                                                                                                                                             0

          IID-71(4)                                              ""~ott                                     Chug!~               Osteopmosts                               Systemic


          l";Z4(;5)(0J[),D, (:J)                                 II;,~I                                     Bone Cur~            Psoria~:~~ls                              Topical



          1".2l(R)(Ofi),D, ('I'V-ll2) (:!)                       Q;,~!                                      1'eUln               !'!KlrlMIS                                rropic:~l




          24-Epl-la,1fj((IJ !),Q. (8)                            '''~Oil                                    Elan                 Ostooporos1s                              Systemic


                    i,Zll{OH);D,, la,25-diiQJdmxyvl!runlnD,,




                                                                                                                                                                 QUESTMS-00000659
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 157 of 641 PageID #: 349

          l2Hi                                                  ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                                                                                                              24-hydroxy
                                                                           ~2-hydroxy 23 -yne                 24-oxo
                                                                           22 -ene         23 .. dlfluoro     24·rnothyl
                                                         20-opi                                               ?4a-homo
                                                         20-metllyl
                                                         20-fluoro                                                        26-hydrooxy
                                                                                                                          2fl,27-dihomo
                                                                                                                          26,27-hoxafluoro
                                                                                                                          26.27-cyclopropane
                                 15, 16-dinor
                                      (no D-ring)
                                 9,11,·12-trinor
                                     (no C-ring)                                                                    25-fluoro
                                                                                                                    25-ether
                                                                                                                    25-carbon acid
                                                                                                                         butylostor


                                                                                  19·nor
                                                                                  19-methyl


                                                                                     1-rnethyl hydroxy
                                                                                     1-fluoro


                                                     2[J-hydroxypropoxy
                                                     2-oxa
                                                                location of cat'Lon atoms Ot' cal'bOtH~arbon hond8 modlflt)d in various
          vitarnin D mmlog:-~                                       em·bon or bor1d is conrlc)c(ed w a rcct&ngHlru· box whkh indwate.s
          1 or more sucec:,)st'ul modifieatic111S lntrod Ltccd into annlL)g at tJmt site\ For suh'          model do0s not include all
          mmM\r:ations tNJ.dA but se(~ks to          n~ader a flavor of extent of modifications              covering \Yhole molerule.
          Cerl;ain popular analogs                  Table 1 freqmmtly eontain eornblnattons of such modllkation.s.


          tinocytes, increase ditl'erentiation of keratinocytcs, and                    C:27a; a 22-oxa group; and epimcrization at che C:-17 to C-
          help Sllppress local inflmnmatory factm.·s through their                      20 bomLs giving a .side chain with the opposite orientalio.11.
          inummomoclulatory propercie~. Like several other analog3                      The synthesis of these 20-epi-mmlogs (46, 820), as they
          [1,2<1S-(OH),D, and 1,2c1-(0ll),Da] Ctu'l't'Htiy being pur-                   are ten ned, reprt:::stmts a suecessful experhnent in vitamin
          sued, calcipocriol has no 2r>-hydroxyl group but instead                      D design because it led to a fmnily of eompmmds, many
          possesses a 21-hydroxyl group wbich appears to act r1s a                      With improved VflU binding COrtljW.t'ed With the natural
          smt·ogatc 25-hydwxyl l'unccion. Other analogs being                           side chain. Very rect•ntly, several groups (188, ~l50) have
          tested, such as 22-oxacakitriol (OCT)             I,25-(0[[)2-                t~9ed chis experience to go one step further and synthesize
          16--cnc-28-ync-0 3 (ll ), and 8FllOSH (2;3,       all contain                 so~calkd ''bnttcrfJ~'~~
                                                                                                             or ''Gen1ini" analogs with both 20~
          modifications at C-22 and C:-2~! which alJect the metabolic                   epi (20S') and normal (2011) side chains. Although HU!f' is
          stability of the molecules witl1ont adversely altering the                    known at this time about r.he biological success of this
          VDR binding. 22-0xacalcitriol is in development for use                       experiment, it is certain to lead to other more exotic: dou-
          in secondary hypcrparathywidism, while gB[()81) is in                         ble-side chain molecules wilh symmetrical and asymmd-
          clinical trial for treatment of breast eanccr. Another suc-                   rica.l structures l.t.round C-20 (Fig. llJ. In the asynunctt·lcal
          ccsslbl modification has been the addition of carbons to                      doublc,sidc chain analog (Fig. U) fcatming one 28-oxa
          tht~ bac·kbora' or l:c;rmlnus of the side chain (t.<mncd ho-                  side chain and on<~ normal side dmln, X-ray structural
          mologation), examples being EB108H and KHJ060 (121).                          analysis (188) has revealed the orientation ofthc two side
          The lat.Ler analog eplt.omize~ the lale~l genemliotr of vita-                 dlalns and a meaHtH'e of the ratJ,~e of couformallonal
          min D analogs, in that it contains a combination of mocli-                    structures that can be acconunoclatecl by the ligand tl'ind-
          Aeatlons; in the case of Kruow, fom mocllficatlons: an                        lng pocket of' the VDfl, since it is known to bind bottt ::loS-
          extra C: at C-24a; additional terminal carbons at C-26a and                   and 20!1-anaiogs.




                                                                                                                                          QUESTMS-00000660
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 158 of 641 PageID #: 349

                                                     MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                          1217




               gqnally interesting and pel'lmps more practical fiom which appears to extcmcl its IiJE·time in vivo. An extensive
          a biological activity perspective are analogs with modi- collaboration between the De> Clerq and Bouillon labora-
          fications of cite cis-lriene, either changing the confonna- tories has generated man,y new analogs with modification
          l.ion of the double hontls l.o create molecules wiLl! an in lhe C: and D rings, allhottgh aL pnesent nmn,y of these
          allered c·is-triene (250) or analogs tlmt lack the C-10 to are only pmtlally tested biologically (2fJ, 78). One interest-
          C-Hl methylene group altogether such as Hl-nor-1,2f>- ing spin-off from the latter research is the synthesis of
          (0H),D, or 19-nor-1,25-(0lfhD2 (260). In a sense, these nrJVel [•:-ring vitamin D <lJlalogs in which the C-8-11-.W-
          latter compmmds represent an extension of the experi- 17 backbone is retained wllh the loss of the C and D rings
          ment begnn over ()() years ago (D7) when German chem- of the vitamin D nude us but involving the creation of a
          ists succ:essfttlly stabilized tl1e labile C'iH-II'iene of one of new stabili>~ing F: ring utilizing G-18, C-12, C-21, C-20, and
          the photoirradialion pwducts of vitamin D and created C-17. The resulting l,2G-dihydl'Oxylated fi:-rtng analog
          the world's first vitamin D analog, dihydwtachysterol KSl7G has 10-fold lower VllR binding and 5-fold lower
          (DflT). This a.m!log D£1'1' has an A-dug rotated 180" mtd DBP binding than 1,25-(01J),D3 but is vircually inactive in
          has lost the double bond between C-10 and C-19 but cakemk assays in vivo (20). lt wlll be interesting to see
          retain~ the C-Hl as a methyl group not a mt:th,ylene, as          why R·ring analogs show good in vitro activity but appear
          is the case in almost all ocher vitamin D compounds. tn be devoid of in vivo activity.
          Dihydrotacllyscerol is metabolized to 21i-llydroxylated
          and 1,25-dihydroxylated forms, both of which bind to
                                                                            B. Paetors 'l'ha.t Altet' tb.e Action
          VDrl and are biologically active, explaining why DUT
                                                                                of' Vitamin I) Analogs
          was once the analog of choke for hypocalcemia, particu-
          larly that associated with chronic renal failure (158, 26~).
                                                                                 From the sy:ntJwsis of literally hundreds of analogs has
          The experiments with 19-nor-1,25-(0H) 2D 2 and DHT
                                                                            erncrged a dearer IJndcrstatKling of the factors that arc irn-
          show that the 10---19 double bond and the C-19 carbon
                                                                            pottant in changing the action of lhe specific analog relative
          are probably SLtpcrfluous for vitamin D-dependent gene
                                                                            to l,2cr(Oil)3 1J,. These me listed In the following sections.
          expression. /\s with scveml other analogs, 19-nor-1,25-
          (0H)2D2 appears ctJcctivc in the treatment of hy}Jcrpam-
          l:hymidlsm associltL<•d with chmnle r<mal failure (:"107).
                ~'urther excursions into A-ring or C- and D-ring mocli-          The natural hormone of vitamin D is activated by
          Oc:aLiuns are currently underway. One molecule inLo dini- sequential steps in the liver ~ml kidney a;; described in
          cal tlial for the treatment of osteoporosis is the Chugai section 1. The distribution and pharmacokinetics of 1,2f>-
          analog ED-71, which is modified nt C-:l of the A ring by (OU)2Do depend on these steps oceu tTing efflcleutly at
          the addition of a hydroxypropoxy group (241), a fcab.1re substrate conecntrations that ciE~Jiate bound to DBP and/




                                                                                                                           QUESTMS-00000661
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 159 of 641 PageID #: 349

          1218                                               ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          or are available in the respective tissues. The stmccgy                   for DBP is inversely correlated with its rate of clearance
          with most synthetic analogs is to synthesize a moleeule                   from the bloods cream. Those metabolites with the scrong-
          with boLII 25- and la-h,ydmx,yl gmups and miss ouL Lite                   e'l. afllnil.y for DBP [e.g., 25-0H-D,, 24,2f>-(OH),D,, aud
          need for tl'tesc· activation steps. '!'he disadvantage of this            2G-O!-I-D,,-2G,2il-lactone] possess the longest halt~ life val-
          approach is that the• body loses .its abillty to regulate tJte            ues .in the blood ou the order of days (17, 26). Those
          amount of the active principle in the blood and target celL               mmabolitt•s such as J,25-(0IJ),D3 have lower afflnii,V and
          with the success of the tJ1empy being heavily dependent                   half-life values on the order of homs. These basic con-
          on the pharrnaeokinetics of the specific analog.                          cepts were confirmed by our experience with analogs of
               On Lite oLher hand, lhe w;e of prodwgs such as la-                    l,21'i-(Oll),D,.
          OH-D3 circumvents some of these problems by introduc-                           Clearly, some modifications are detrimental to DBP
          Ing a step of activation back Into t.he process, albeit by a              binding such as the addition of a la-hydwxyl group. Other
          d1 f'f'erent rt.~gnlacory enr.yrnt-\ Tlds ;;:,tdivatiug f'flZ,yme is in   modifkations sud1 as th<> addition of the double bond
          essence a "slo\Vmrt-~lease" mechtmisnl for delivering the                 between C:-22 and C-2~l or the addition of a C-2'1 mech,vl
          same ''active form," J,25-(0H)2 D0 , with altered pharmaco-               group, as in the metabolites of vitamin r>,, do little to
          kinel.ics. Tltb i" because l.he acl.ivming enzyme has been                affed binding Lo mannnalian DBP buL dranmlicall,y lower
          changed t't·om the tightly regulated renal !a-hydroxylase                 the binding of these cornpomtds to avian DBP (17).
          to the loosclv regulated liver :J5-ltydroxylflsc'. Although               However, the llndlngs with ll2 c:ompoLtnds with mamma-
          this was l:wl.ieved to be a simple strat<'gy to gd around                 li<w DBP go <tgainst the general rule, and mo~t. ifx-hydrox-
          dependence on the easily damaged renal enzyme when it                     ,vlated, side chain-mocliiled rumlogs have inferior DBP
          was conceived in the 1970s, the emergence of GYP27 as                     binding eomparcd with 1,23-(0H)2 D3 • Calcipotriol, OCT,
          o11e of the enzymes responsible for l.lte 25-hydrox,ylaUon                EF\1089, Kl-11060, 11ntl 20-epi-1,25-(01-1\:D,. all bind DBP
          ol' vitamin D3 ;md la-011-D" has complicated this story.                  wich an afttnit:y at least one order of magnitude lebs than
          CYP87 assumes an even greater importance for the activa-                   1,25-(0H),1D3 (8li, 171). One analog, the A ring-substituted,
          tion of [(~-Oil-D 3 because sevewl studks have shown that                  itY-h,vdroxylal.cd compound [•;D-71, binds DBP rnore
          this cytochrome P-4f>O prefers la-OH-D 3 as a substrate                   strongly thrut the uatmal hormone, a fact which charnati-
          over vitamin Dn itself (8, 119). C:YP27 is fowtd in extralle-             eally increases its survival time in U1e blood and hence
          patk Hite,; indudln~ kidne,y, bone, and endoLltelial lining               its useru lneK" (241 ).
          cells. In theory, this makes the activation of la-OH-0 3                        The consequences of altered DBP binding m·e altered
          possible in mrucy sites of the body in addition to the liver              tissue distcibLLtlon of analogs and dtanges in the rates of
          and opens up the possibility that J,2f>-(0H),Do rnay be                   their metabolic dearanee and cell uptake. H.eduction ln
          formed from la-OH-D 3 in target cells like the osteoblast                 the afflniL,y of DBP binding crut lead to lrrut.sport on alter-
          ( 147) to act locally on vitamin D-dependent processes.                   nate carriers, either albumin or lipopmtelns. It has been
          Tills Lhem·y remain,; Lobe proven in vivo.                                claimed lltaL OCT derives part of iL.' usefuhtes;. for treat-
                  Anotftet' aspect of the activation strategy that w1.ts            ment of hyperparathyroidism from ir.s accumulation In
          overlooked at llrst glance was the potential ol' producing                paratttyt·oid tissue in vivo, possibly caused by an altered
          multiple active t'orms from the same adminisl:e!'E:d pro-                 plasma transport onlipoprotdn (176).
          dmg. The analog la-OH-D2 h!•' consistcmtly proven to be                         Second, the raLe of metabolic dearance is afJ'ectt~d
          less toxic than its D3 emmterpart in atlimal studies and                  by altel'ing DBP ai'Jinit;y. Consistent with the fitt(ling~ for
          clinical trials (9:3, ;306). The explanation for these findings           vitamin D metabolites, a reduction in DBP binding for a.
          remains obscure but may be du(e to the fact: that lrx-OH-                 given vitamin D analog leads to ewn rno1·e mpid excretion
          D" gives t•ise to two biological~y active products, 1,25-                 than that observed for 1,2ii-(Oll),D3 • Calcipotriol binds
          (011)2[)2 and 1,2,1-(011)2[)2 1;)20), each with its own set. of            DGP with rut affinity two to three orders of magnitude
          sllghtly difl'crenl pha.nnacokinNic parameters compared                   lower than 1,2G-(OH),D3 (Jil). When given systcmleally,
          with 1,25,(0H),D,, (175). C:YP27 is capable of the c!Iicient              calcipotriol is metabolized and excreted so rapidly that it
          synthesis of l,24-(0H)2 D2 (1!9). The emyme responsible                   has no biological effects ev,,n at 50 times the dose used
          for Ute synthesis of 1,2f>-(OH) 2 D2 rernairu; uJtknown.                  for the natuml homwne. As described ahove, it is only
          Wltether this strategy or ddive1tng a prodrug which be-                   eft(,ctive because ll is topically administered in an oint-
          nluse of Its structure is activated by dlrfcrent enz,yrncs                ment and .Is rapidly cleared (and metabolized) before it
          with altered <listribul.ion or gives rise to more than one                can reach tissues involved in calcium homeostasis. Thus
          active metabolite offers therapeutie advantages n~mains                   IJflP binding Is a:n Important parametN In dictating In
          moot at this time.                                                        vivo biological actMcy.
                                                                                          Third, Ute arflnity of the analog fur DBP intluem:es
          2. Binding to DBP                                                         the rate of eel! uptake. Gtvcn that it is the "free" fraction
               It has bcm recognized since the dLscovery of the                     of the plasma-bome ligand whicli ls believed to gain ac-
          various vitamin D metabolites that the affinity of an analog              ccsl> to the target cell and h.mc:tion by binding co the rcccp-




                                                                                                                                    QUESTMS-00000662
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 160 of 641 PageID #: 349

                                                      MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                              l2UJ

          tor (VDH) in the clru;sical steroid hormone model (sec             consistently only one or two orders of magnitude more
          sect. m), it is therefore no surprise that this might also be      potent than l)l5-(0H)2 D" in gene transaetivat.Jon assays,
          th~ ,;a8e for vilamin D Rrmlogs. Many analogs have llw             a differenete Ural could be c>xplainerl b,y using !.he Lmn-
          same at'flnlty for VDll as 1,2G-(OH),D3 , which when corn-         scriptional model of analog action in cor~unction with
          billed witlr a lower al'tlnity for DHP t.lran 1,8f>-(011)2 D3      pharmacokinct.lc cotJ5iderat.ions rather than dL9cardlng
          creates an t•ven greater downhill gradient into target eells.      Lire genomic hypothesis all togt!ther.
          This has been clearly demonstrated in cultured cells in                  With the Jinding that the liganded VDH probably 1tmc-
          vitro where the composition of the extracellular fluid can         tious cranscriptionally a~ a vitamin D-VDH-RXH heterodinwr
          1"' easily modified. \\1ter·ew,; DBP in fetal calf st>t'tun        (128, 822) hut um form VDR-VDR hornotlimer-, (fifl, M) lws
          slightly retards entry of 1,23-(0H)3 D3 , it has no discernible    come the question as to whether vitamin D analogs might
          effect on tire entry of iJO-epi-1,25-(0H) 2 Ll 2 , a notoriously   dltl'er from l,:l<3-(0H)2 Dn and tiwor· assoeiatlon with VDR-
          JHrm· binder· to DBP (RG). Tlwrc is nn doubt that poor DBP         vrm homo<lirnm'R. Although it remains possible that vita111in
          binding contributes positively to the promising proiile of         D analogs bmmd to VDH-VDH homodimers might preferen-
          many vitamin D analogs in biological assays in vitro.              tially act at certatn vmm in selected vitamin D-clependent
                On the oi.lier hand, wl1en this dfed of DBP, g't·eat~r       ge.ne.s (e.. g., !.hose a.Ysodat.ed wilh imnHmor·egulator,y or eel!
          access to target cells, is considered along side its other         regulatory responses), currenL~Y the dala do not SLtpport
          cll'ect, more rapid ckamnce at tlie liver, ln t.hc animal ln       this (Ul8, 32;.J). It should be noted that ln a recent review
          vivo. the net ef'J'\•et is usually not"'' advantageous. This       (f~l) it was tlt"ori>,erl t.hat 1,25-(0Jf)2 D3 (and thus vitamin
          is presumably because these two cJl'ccts are countcmctive          D analogs) might be able to act ttu'Olrgh as many as 1,1
          and the vicamin D analog cannot be active unless it                different heterodimeric response element combinations to
          reaches the tar·get. cell in suffldenl concentrations to gain      modulate gem> eX}Jr'ession, but. Lh<' ph,ysiologieal relevmtce
          greater access and produce its target cell biological et~          of the llll\jority of these has yet to be establi;,;hed.
          t'ccts. In the case ot' analogs such as ~m-71, chemists have             To add to the complexity of ~he tmget cell a.ccio.n of
          created a longer la!ltirJg analog that ma.v give redttced           l,25-(0H) 2 D3 , and thus that ol' vitamin D rwalogs, i.s ttrt'
          biological aetivity but for a longer period of time. In es-        t,vPC and context of the VDHE involved (~10). The work of
          sence, they have altered the pharmacokinetics again.               Williams and co·workcrs (:'lll, l66, 860) shows that com·
                                                                             pared "ith 1,2G-(Oil),D3 , KH 1060 and EBJ 0&9 show differ-
          :J.   Binding to VJJR-fi.Xfi-VDRE com:ple:x:es                     ent patterns of' gene activation in bone marrow, osteoblas-
                                                                             tic cells (HOS17t2, ROS25/1, attd UMR!Oli), artd intestine
                Section m of this review has estatrlhhed that J,2f>-         ([!T-29 and Caco-2) which appear to be gene ;,.nd cc.'ll
          (OH)2Da is able to work through a VDR-mediated genomic             specific. These data are probab~y explained by the
          mechanism to stimulate transcriptional activity at vit;unin        char~ges in available transcription factors acting at VDHIJ
          D-dependent genes. \\1te!.her 1,2fi-(OH)2 Da works through         in different tissues and a! different stages of cell differ·enU-
          other nongenomic nH·chanisms to produce physiologi-                aticm (317). F'm·Urermore, there have been reports of a
          cally relevant et't'ects is a thcor.v that, in our opinion, re-    nonclassical VDRB in the pt·omot('l' of tire c,tos gene (48)
          mains tmpnJVen (244).                                              that. could theoretically respond differently to "noncal-
                Much evidence t•xists to support the viewpoint that          cemk11 and ~•eakemic" ~maJogs, but this has not been dent~
          vitamin D ;ma.logs operate by mimkking 1,25·(0H)2Du artd           onstrated experinleiltally. Purtllenttore, 1\tlorrlliml attd Eis.-
          using a genomic mechanism. The first due that vitamin D            man (229) showed that a nonca.lcemic analog such as
          analogs can work tht·ough a VDR-medhted transcriptional            caldpott·iol is capable of transactivatlng a calcemic VDRE
          mechanism came !5 yems ago !'rom the bone t'CSO!'ption             such ns the human osteocnlcin promoter VDlU.i placed in
          studies reported by Stern (:318). Stem (:11S) showed that          front of the chlommphenlcoi         acetyltmnsl'era~e    reporter
          there exists a strong correlation between chick intestinal         gene rmd stably transf'ect"'J into HOSl7/2 cells. One inter-
          VDH binding of an analog ar1d lts potene.v in a 45 Ca rat          pretation of this experiment is tl1at a noncak(•mic analog
          hone resorption assay. 'l'his suggests that a vitamin Dana-        with good VDH affinity is just as calcemic as 1,25-(0H)2D"
          log is only as good as its aftluity for the VDR Certainly,         if it can be delivered to tire target cell.
          there arc some apparent exceptions to Lhl~ general rule,                 A more recent lJ,YpoLhc'l>is put rorwm'd to explain the
          but these arc not discrepancies that cannot be l'XplaJtwd          uniqw: pr·opertlc.s of' certai.n vitamin D a11alogs Js t.hat they
          by considerations such as DBP binding or pharmacokinet-            gmcmtc diffcrmt conf'onnations of' the ligand-VDH-HXR
          Ics. Preliminary results with Lhe analogs KIIJOGO, f•Jill1Jfl9,    het.erodimer which rc:sult in al!.tered blndlng at the VDHK
          and 20-epi-1,25-(0H)"D" (:J5) suggested that they might be         Such subtle changes in protein cont'onnation may still l•e
          active in itumunuregulal.or,y mks al c·oncenl.mtiuns ordetlJ       de!.ee1.ed b,y imlireet biodtemical means such as al!.ered sen-
          ot' rnagnitudc be· low their atllnitics for the VDR (e.g., at      sitivity to protease cltgestion. Rc:eent studtes lmve revealed
          38 low as to to M for KlflOGO wherea~ it binds VDH at              dlU'erences between l,il5-(0lll2 D,,V[lfl.-[I.XII.aml20-epi-t,;lfJ-
           10 n NJ). More recent results cmggcst that l\}11000 (fi5) is      (0H)2D3-VDH-HXH or KHl060-VDR-rtXH complexes to l.!J'P-




                                                                                                                                QUESTMS-00000663
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 161 of 641 PageID #: 349

                                                                   ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          sin digestion, s1J.ggestlng subtle changes in the confonmliion                ject to target-cell catabolism Md side chai11 cleavage via
          of the ligand binding domain after ligand bimting (259, ~JG2).                a 24-oxldatinn pathway to caldtrok acid. CYP24 eardes
          The incJ·em<ed reHiHtance Lo LrypHin digeHihlll provided Lo                   orr!. mrrll.iph; 8lepH itt the C-24 oxidation proe,;HH, is vit;unin
          VDR by Kl-[1()(~) bindtng is mimicked by the most active                      D inducible, and is present in many (if not all) vitamin D
          mctabolitt'S of KH1060, suggesting that certain receptrn· con-                target cells, We have postulatE•d that the putpose of this
          fonnatiom mighL correlate with incre1.~~ed biologic'd aetivity                catabolic pathway is to desensitize the tmget cell to con-
          (353} The use of tnmcated VDH mutants has allowed the                         tinuing hormonal stimulation by 1,25-(0H)2D: 1 (208), One
          work on KI-UOOO to be extended and to potentially reveal                      can also ask Uw question: Are vitamin D analogs subject
          Lbe amino       a~.~id   ret-lidue':-1 involved in   tbe~e   conformational   to Lhe same eal.abolk mdabulisrn~ Aml, if not, m·e otlt<;r·
          differences and in ligand binding (200). ln the tittnre, it is                drug-catabolizing systems present within vitamin D target
          to be el.1>ected that the gcnemtion of large quant.lties of                   cells to inactivate the vitamin D analog'/
          the ligand-binding dmnaill of the vrm \4'ing baderial or                            \Ve now havt~ <t good ldt~a as to tilE' <UI~Wer to tlu:;~f:;f~
          baculovims-generated material (323) '~111 pennit the deter-                   qutlstions~ but the answers are analog specific. Certainly,
          mination of che three-climemional stmeture with ami with-                     there are metabolism-sensitive anal.ogs such as calcipo-
          out ligand [1,2fHOH),1Dn or vitamin D analogJ h,y NMR ot' X-                  triol a.nd OCT Llwl are metabolizt;d ver,y mpi<lly by target
          ray crystallographic analysis. For now, we can draw on the                    cell enzymes to elear~y deflncd and unique metabolites
          experience gained from related fields. If the flndlngs from                   (2lcl, 2i5) that resemble products of the 24-oxldatiou path-
          X-ray cryst<tllographk stndies of various retinoid receptms                   way for 1,25-(0ll)2 D3 • The provision of srrd1 features as
          (apo-HXH and holo-It,;,n) are relevam to VIlH, then the                       a 22~oxa group seems to aced crate the rat~;; of metabolisnt
          orientation of the COOH tenninus containi~J.g the AF-2 do-                    of OCT, and the 24-hydroxyl group of ca.lcipo(riol is a site
          ruain will Lum out to be tlramaLically altered upon viLamin                   fm deadivatiorr. The mpid melahulism or caldpotriol by
          D analog binding and to be vety important to the interaction                  eulcured keratinoc,vtes in viLro (21G) correlates well with
          with the other proteins of the transcription initiation com-                  the In vivo tlndlngs that it ls rapidly broken down when
          plex (279} Mot<JS and co-workers (361) trave alrear\y used                    admiru,t.ermJ IOpkally and fails to reach tissues involved
          computer modeling based on his RAR model to predict the                       in calcirun hom eosutsis (24). One docs not need to invoke
          orient-ation of ligMds including vitamin U analog~ in t11c                    hepatic metabolism as the principal siLc of inactivation,
          himUr\'l pocket of the VDR He predids ihal. .1.25-iOI-fJ,.D"                  eve11 though Litis Lbsue c<in aiHo break down caleipotxiol
          and various analogs bind with side chain deep into the li-                    (24,   21~)).
          gand-binding pocket and A ring dose to the putative "tt'>JP-                      Analogs that appear to be slowly metabolized by tar-
          rioor'' (AF-2 domain} Therd'ore, the observed differences                     get cells Include .r:rH089 and l,24S-(Oif) 2 D~ (IDG, 170,
          in protease resistance induced by potent 20-epi compounds                     2£!5). Both are considered rnore calcernlc Llum either cald~
          such as Kl-11060 (259, a52) could be important clues that                     potriol or OCT but not excessively so. These data are
          llte AF-2 domain of the hteLerodimer-amrJog complex k< in a                   consist enL with metabolism-resistant analogs having a
          slightly diffet'2.nt eonformatiou to that of the heterodimer-                 longer half-life inside the tmgel cell as compared with
          1,~5-(0H},l'\, complex. As a result, these complexes may                       l,25-(0H)"D" and a longer half-life in pharmacokinctic
          t\,cruit additional. transcription factors (s<~e sect. m) that                stuc!i<)S (;10, 175), aml possibly a higher biological activity
          may resrdt in qualitative or quantitative rliff<m•nct'S in gene               in vivo, although this is tempered by inferior DBP binding
          expn:~ssiotl.                                                                 and nwre rapid clearmlct• frmn tlle bloodst:reaut.        Interest~
                There is some evidence from surface plasmon reso-                       \ngly, both EBl089 and 1,24S-(OH)2 D2 are blocked at the
          nance studies that a series of Hoche analogs causes differ-                   C-2'1 position and cannot enter the C-2'1 oxidation path-
          ences in the association and dissociation rates of VDR-                       way, leaving C-2G as the new site of hydroxylation, albeit
          HXfl hetc'wdlmers to artificial VDfW:-containlng oligonu-                     at a slower rate (156, \70, 295). Another potent analog
          c:lcotidc anchored to gold-cnatcd chips (1!7). Wlwthcr this                   blocked in the C-24 position i5 l,25-(0H)2·16-ene-28-yrw-
          translates into increased stability of spcdflc complexes on                   Da, wtuch is also subjeet to 26-hydroxylalion (288). Stud-
          the vitmnin D-dependent gerw promoter in vivo remains to                      ies with EB1089 using transfccted lmmm1 CYP27 suggest
          l.•e proven, In summary, rest~archers cominue to probe the                    that this cytoc!Jrome is not responsible for the 20-h,ydrox-
          many steps or the gcme transcription activation process                       ylation observed (205). However, Suda and co-workers
           In the hope of flrrcling a fundamental difference between                    (22'7) have conducled that the other candidate cyto-
          l,20·(0H) 2 D3 m1d its analogs that may explain their im-                     chrome f'-450, CYP24 may be responsible for 26-hydroxyl-
          proved poL<'ncy or their acLion at only scleet<•d genes.                      ation of the :34-hlocked analog 24,24-l•',.J,2o~(OH),D,, In-
          Thus far, they have more questions than answers.                              side kidney cells.
                                                                                             Anotlrer rnelaliolic complkation lH'\\ttghL on l>y Ute
          .!J..   1hr!Jet ceLl a,nd liver catabolic £mzyntes                            usc of \1tamin D analogs is the potcmial for creating
               As stated in secr.ion 1, much evidence has nccrrmll-                     "active" rnther than "l.nacrivc" pwduct.~ as a n·sLtlt of
          lated to support the hypothesis that l,25·(0Hi2Da is sub·                     target cell enzymes. Three examples of this have now




                                                                                                                                            QUESTMS-00000664
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 162 of 641 PageID #: 349

                                                       MOLEC:UI,~.Tl   ACTIONS OF VJTAMI:-1 D                                             12!21

          been documented, and this may be more common than                     more general catabolic enzymes found in the liver. One
          we think. The potent eakemk analog 2G 1 27~Ftl~l 1 2G~               interesting example is the enzyme that sacurates the dou-
          (OH),1D, iB '"mverLed hotl1 in vivo awl in vit.ro, presum-           ble bond between C-22 ami C-28 in the side chain of
          ably by the cytochl'Ome CYP24 imo 2G,27-F,-l,2il,2G-                  calcipottiol but does nothing to the same bond in the
          (OH)"D". Sasaki et al. (:J87) have shown that this metabo-           side chain of vitam hi D2 (~ 15). The simple replacement
          lir.e which llCCHml.dates in bone in vivo is fivefold more            of the 2'1-rnetbyl of the D2 side chain wid1 a 21-hydrox.vl
          active than 1,215-(0H)"D" in a reporter gene expression              group in calcipotriol is enough to allow the satunt~e en-
          system. Thus a metabolite may explain the long-lasting               zyme to t'unct\on. As vitamin D analogs continue to devi-
          drect>i or Lite parent. analog. In a second example,, Dil-           att~ nJote [rom the ch:t~,sical sl.n.tctun~, tlH-W llecome more
          worth et <il. (87) recently showed that KH toGO is metabo-           and more susceptible to gcncrrll pUIJ>Ose or unrelated
          lized very rapidly in vitw and .in vivo Into as many as 22            enzyme systems.
          lnetabolites bnt that son1e of these nlf,taholites r·dain                  It 'hould be noted with regard to rnolecul<t.r rnecha·
          signiJlcant biological activity in similar reporter gene             nisms of aetion at the target cell level that metabolism is
          assay systems. The most abundant of these metabolites                 often disregarded or given too little emphasis. Metabolic
          lndmle 20-h,ytlroxy and 24a-h,ydwx,v h'H lOGO, which can             assumpl.iothY are made when l.t,sl.ing hiological ad.ivii.,Y in
          be det:ected in the blood in vivo, are stable in vitro, and           vitro tttat arc not always valid. These include 1) the analog
          as stated earlier can form trypsin-resistant complexes               is biologically act.Jve as aclrnlnistered and 2) the analog
          with VfHl (fl7, ;Jfi8). At t.he very least, these 11.ctiv<> metab-    has the same stahilit.Y as 1,2;)-(0H),D3 in tlw in vitro target
          olites of KH lOGO may explain its high potency when com-             cell model used, whether in in vitro organ culture, cul-
          pared witb 1,25-(0H),Dfl usi.ng in vitro assays. In addi-             t:med target cell, or host celllreportex gene construct. The
          \.ion, the fmdings may abo explain Lhe disappointing per-            validity n[ this appmach is made even mme l<'nuoHs when
          formancE' of KH lOGO in vivo, since the metabolites are               data acquired with different in vitro models, where meta-
          not allowed co accumulate and arc rapidly cleared from               bolic considerations may ot· may not apply, are compared
          the bloodstream. Tl1e third exarnple nf possible activa-              with data a~quired in vivo, \Vhf~re metabolic consider.a-
          tion of an analog is 3-epimcrization (275). Using in vitro           Uons do apply. The reader is eautioned that invalid com-
          cnltmed cell and perfused kidney syscems where anifl-                 palisons of In vivo 1md in vitro data abound in this Held.
          cialmedia awl high «nalog eoncentral.ions are employed,              The llliLcome is I haL a nwnher or pmmising in vit.m-Lested
          several researchers have observed the 8-epimerlzation                 vll:mnin D analogs have been found to be inactive when
          of vitamin D analogs !e.g., l,2fi-(OH)2 D3 itselt] (814, 224,        tested in vivo.
          27G). As wHh che ex!IJllple of KH10130, the ciHim is not
                                                                               .?. Fldati?Je im.pmtarwe of keu jactoTs on vUam1:n [)
          that the metabolic product 8-epi-1,25-(0H) 2D 3 is more
                                                                                   a.nalo,g action
          active than the parent compound, just that it. retains sig-
          niflc>wt. biologkal adivil,Y attll is more sl.able, not. being             It is evident that vitamin D 1malogs differ from 1,21)..
          subject to the C-24 oxidation pa!:lrwa,y which is the fate           (0H),D 3 in a variet,y of ways: activating enzymes, DBP
          that bclalls the hormone. The nature of the enzyme in-               afflnity, VDR-HXR-VDIH>gene association, and catabolic
          volved is currently l.tndefi.ned but is reminiscent of the           •mz,yrne stl~ceptii.Jllity. Any Ollt) o1· a combination of tl1cse
          behavior of steroidal3a- and !J{J-oxidorecluctases. More-            dlfferenees could be important. iu making a spedilc analog
          over, the formation of la· and 1{1-hydroxylated DH'l' in             appear calcemic or noncalcemic or work in vicro but not
          rats and humans in vivo, referred to in section vA, resem-           in vivo, or vice versa. Although it is att:metive at this time
          bles the 3-epimeeization of vitamin D analogs ami sug-               to consider as most imponant the subtle VDH confonna-
          gests that che process ma.v be mOl'e than ,just an in vitro          tiona.l dlll'cnmees indLwed by analogs as compared with
          artifact. Nevertheles5, the main hurdle for proponents of             1,25-(0ll)2D", there is a weal ell of l.nfmmatlon that argues
          the :3-epimerization hypothesis is that they must show               that metabolism, transport, and pharmacoldnelics play a
          Lhe mel.abolic step can occur in vivo.                               mujor role in vivo.
                The final metabolic consideration is hepatic modiR-                  Witl1 our existing in vitro cell syst.em.s, it is difficult
          cation. The liver is believed to be devoid ofVDR and the             to study any one of these tadms t.o the tot.al exciLJsion of
          inducible cylodtrome 1'-450; CYP24 and cultured liver                all oiliCl'S. Thus it seems unlikely that we shall be able to
          cells (llcp G2 and Ilep !JB) do not appear to degrade the            det('l'mine the relative importance of all of the factors
          hormone 1,25·(0H)2 Da very rapidly (213, 215). However,              listed until we have a f\.llly Ji l!l('tional cell-free in vitro
          the story with vll:amin D m1alogs appear·s l.o he quite              model for transcription so that analogs can be tested with-
          clit'ferent. Analogs such as calcipotriol and OCT are bro-           out the complication of metabolic enzymes.
          l<en down b,y liver eu~.vnJes, these presum11hly eoul.dbt.rt-
                                                                               C, Fut:ure Diredions in Vit:amiu D Drug Design
          ing to the rapid metabolic clearance observed 'in vivo
          (?.18, ;n:J). As the analog >tnwture is modifkd away fwm                  The growing availability of recombinant cytochromes
          the vitamin D prototype, it bceomcs vulnerable to other              P4;)0 will allow for a scmeh for potential inhibitors. Sueh




                                                                                                                                 QUESTMS-00000665
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 163 of 641 PageID #: 349

                                                                               ,JONES, STR1TGNEl,L, AND D•:I.\TCA

          spceillc inhibitors of CYP24 may be of value in blocking
          1,25-(0H)J)3 catabolism. Modeling of the vitamin D bind-
          ing pocket. ofVDR, DBP, and the i.hree vitamin D-relal.ed
          cytoclnome PAW will become a mlljor goal now that all
          thc•se spedtlc proteins have been cloned and overex-                                       D.
          prcssed. Although the full-lent,rth protdm are slighrJy be-
          yond the current limits of 1\MH or X-ray crystallogmph,v,
          the ligaud-biuding domains or pockets are not. lt is lil<eiy
          thai. l.edmical problems "illt Lhese pmcetlures will be
          overcome shon~y and the fnll-lengtb proteins can be tack-                                      1·11,
                                                                                                    ll. llAGGIOl,INI. E], G., .f. •J. PAflTH.lDGE, S. ,f. SHrVEY. G. A. TflUITT,
          led. The membrane-associated region of cytochromes P-                                         ANO M. H.. VSK<JKOV!C. Cllol~Jcalclf"erol              dcrivativ0s, r,hcir
          4GO poses pmtMrns, hut enorrnou.:> strides have ilf,eu
          made based on models buill with soluble prokaryotic iso-                                         rch·l.ted
                                                                                                        Abstr. Ill:
          forms. Alth.ough the first priority is to study 1,21).(0H),D"                             12. BAK!;H, A R, D.    \!c lXJNNli:l.L, M.
          hintling to lhe VDR, tlte binding of a val'idy of analogs to                                     MANGELSDCiflF, M. R
          all these proteins is likely to follow. ln the process, we will                                  B. W. CYMALLgY.
          be able to explore the permitted bounclaric& t'or optlnml
          protein binding. More t'!tcional vit<unin D analog design                                 13.                H., R II. HESSE, M. M. PECIIET, AM> E. RlZ?.AHUO.
          will follow to take advantage of slructuml idlosyncraslcs                                     A (~01\Vt~rdent ~yllthPKiH or 1-hydroxy-vil:-uniu nD. ,/, .:\·UI. Cht!m. 801',
                                                                                                        95: 27L18--2749> UJ73.
          of all of these key proteins. Meanwhile, the not.~o-rational                              14. DAUEH, G. C. II., A. CARLS..SON, AND B. LINDQlJIST. EvHiuation
          synthesis of new analog>' is likel,y to continue.                                                ol' accH~tkm,         and exchange rea<'t.ions in tht~ sl<eleton,
                                                                                                           Kungl. J;:IJsiograJ        l. 1./und Ji'orhandliwgar 25: 3- ··181
                We thank Pat Mings, Depm"tlfl<'ttt of [liodtemistry, llniver-                           1955.
          sity oJ Wisconsin Madison, for expert t11~ehnkal help with tht~                           15. BF:CIU\!AN, M., P. TADlKONDA, K
          assembly of this Oocument; David Prosser, Department of Bio·                                          '·'.D H.[', DELUCA. Human 25-ttVCU'OJ<Witarnin
                                                                                                                           a (nt({t.i(•alal,Ytk erUJ'HI(\, tNOO/U'!N.'<llW:V
          chemistry, quccn S UnJ.vc•rsity, who providr.d the amino tJcid
                                       1



          alignment contained in Fig. 4 an<l hdpcd with Home mt\vork,                               16. BllCKMAN, M..J., .J.P. GOFF, T. A. Rll!NHARDT, D. C. Bll!TZ, AND
          and Martin CalverlE>y l'or giving permission for reproduction ol'                             R L, HOHST. ln vivo regularlon of eat Lntesttnal 24--hydroxyta...'-J<::
          t.he X·my $tl'U<,ture of a. doublE• $Ide dmin vitamin D analog.                                       11ew role of culeJfo!li!l. Nruf.o!•rinologp 135: 11!)51-·1061\
                We were supported by National Institutes oJ' Health Pro-
                                                                                                    17.
          gram Pt"oj~ct Grant DK-l•l881 (to H.!>'. DeLuca), by a fund from
          tJ1e Wbeon::,iu A.lnmni f~escmd1 FowtdatJon (to H. F. Df.•Luea) 1
          and b.v a grant from the Medleal                   He~earch         Council of Canada     18.                                                D. AI.K!ILAY, J BERG!NE:R, S. LHc-
          (to G. JonC'S).                                                                                  IillL, G.                       S. TINT,   A'iDD. GAZIT. Obteoporosis ru1d in-
                                                                                                           creasc-d bone fmctm-es in cerobrot0J1dll\ous xanthomatosis. Metah··
                                                                                                           olis"tn 42:               1P9R
                                                                                                    W. BHi1LLA, A. K.,                 P.
          REFERENCES                                                                                       AND     S. M. KHANE

            I. ABE, Il., C. MIURA, H. SAKAGAMI, M. TAKEDA, K KONNO, T.
                 YAJ/IAZAKI, S. YOSHIKl,  ANJ_; T. SUDA Dil'.ff!rential.ion of L!IOUS(~
               myeloid leukemiD t:clls :i.ndm:cd by la,~O·clihydroJcy';"itumin D:1                  20.
               Pnw. Natl Acnd. Svi.. US'.A 78: 19H0-'1n01l, 198L
            2. AflOU-SAMHA, .\.B., H.                X. li'. KONG, 1\. SCHIPANI,!\,
               llDA..KI,E:IN, H. KAHGA, P.             E'. GAHDELI.A, .J. T. POTTS,                 21.
                       ANC•   H. M. KRONI•:NBE;t!G.

                                                          2:3: 247---2/Y.ll                         28.
            3.                            production ~md fiction of a('tlve vitamin
                               in human lymphoprolifenrtivc disa'>e.s. In: v:itandn
                D, edited by D, Felcbmm, ~·- H. Glorieux, and J. W. Ptkc. Srn1 Di8go,
                CA: Academic, 1907, 90~1···921.
            'i. ADAMb, J. S.,      M.             Cht1racterlzatiott
                 Uon of \>itawin I.J~1 ~tl:rolr:J                               "'"'"~'UIOIII<RUS
                 rml"im\tfJ 'W it.ll Ri:l.t'1~nid.osis.
            5. AKIYOSIU-SlllllATA, M., T.                           Y. OllYAMA,                          p.
                 K. Oh.1JDt\ "\ND Y. YADrSAXL Furth0r oxidatwn ufhyUtuxycalctd·                     2·1. B[\'OEJRUP, L., ,\ND E. JJHAM.\1. u;m~d.s of a newel \itamin
                 iol hy ealddiol                        with the mnturc                                  IVI(J~)(J:J on Ci')il pmlif(·'ration and dil"f~r·~ntiaUon in v1tro and on
                                                                                                        dum. met.aboli::im hl vivo. Biochwn,. Pluf-nnaool. iW: 880-896, W88.
            6.                                                                                      25. lli'-Tir][(lff', L., S. lATlNI, E]. B!NDEf([Jf', G. flHf]TTINC:, ;1. ,J.
                                                                                                        CALVl•~RLKY, AND K HANSE:N. 21J·g1Jl-vtlatnm             Hmdogl11~H: a
                                                                                                           now~l   dass of JX•t.0.nt r<lgl.tlittor.s of      (~f~ll            nmwm0.   rt:"~
                                                                                                                       Bioclwm, Pha'J'"/rtal-'Ol. rl2:
                                                                                                    2Ei.                 .J. N.,   m. D.   COLLINS, W, lL




                                                                                                                                                                           QUESTMS-00000666
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 164 of 641 PageID #: 349

                                                                                MOLEC:UI,~.Tl       ACTIONS OF VJTAMI:-1 D

                                                                                                             45. CALVERLEY, M. J. S,vntltesis of 11C~D03, a                               active vita,
                                                                                                                 rnln D rw,'t.abolite     'l'ei'rahedron 4:3:                             1987.
                                                                                                             4il. CALV t<:RJ.!:Y, M..J., 1>1.                   MD    1..                  The
          27.                                                                                                         modifk:atlon in tJ~e vit<.unin D        6dectwe (•llitattccmc•Itt
                                                                                                                      11non cla.ssteal" rNx!ptor mcdintcd effects. In: V1:tnnnn D., Omw
                                                                                                                                     Structure~fi'tm.ctirm.   A. 'aalysi,E; and   Cl·inA~cal
                                                                                                                                   by A. W.              R Bouillon, and M.
                                                                                                                              Gruyter: HW.L, p,
          28,                                                                                                47. CALVERLEY, M. ,J., .o\NO G. ,JONES.             Vil.l:m~in   D. In: ih'IJilttmo-r· 8lo·
                                                                                                                              er:litnd hy B. R. T. Toronto. Orlnndn,        f1 'L~ A~n.dernic,   l!-:ltl2, p.
                                                                                                                      103
          29.                                                                                                'lB. CANDELIERE, G. A., P. W. JUR.UTKA, M. R. HAUSSLER., ANt> R.
                                                                                                                  S'f. AHNAUD. ;\composite dement bi11dlng the
                                                                                                                  retinotd X receptor           and a member of CTP/NF~l family
                             by      W. -~ormHIL 1                                                                sni_ptioH facloJ"S                 1l1e vitamin D            of titt~ c~
              Hiversicte: Univ. at' California, JH07, p. 6D                                                                           Mol.. Cell. Bi.ol. 16: 584 "02,
          30. BOUILLON, R, K. ALLEWAEI!T, D. Z. XIANG, D. K. TAN, .I.ND fl.                                  49.                     M. T., C. E. HAYES, M<D 11. F. DELUCA
              VAN BAE:JJ'!~. Vltamin [)analogs with low affinity for the vitmnin                                  UJ'O•XV\'LI>liULII f)(J             bJocl~S the
                 D binding protein: enhanced ln vitro and decreased in vivo activity.                                 cermatotTiyel.ttts. Pl'oc.       c\cad,
                 J Hunr Miner. Res. li: l051··· 1057,           W~J I.                                       5D.      ,,!\mUttNA..
                                        R.., W. 1-1. OKAMUR,\, ,,ND A. W. .\ORMAN. Sl.nwiA!l'<'-
                                    mbtt.io·nsltir" in the vitamin D t:)lldocrln(-) 6YHlt'.\ttl. E-ndo1.w.
                                                                                                             OJ.


                 human nndcar receptor HXR·a. Na,t·ure
          83. UOH.N, IJ. lJ., D. lJ. m:AN, V. L. SYLVIA,                                                     5:.>..
                 1l'lge and vit.amin D: gennmic :md nongenomk
                 1.~5(0H),D,    and 21,25(0fl),tl". In: Viiatnim D,
                 nlan, F. 1!. Glol'ieux, and ,f. W. Pike. Sa.n Dlego, CA: Acad.:mdc, Hl97,
                 ehapt. 2G, :J95-42l.
                 IJOYLC. I.                R.. W.




          c16, BfiA.~JSTEANC, D. D., M. IVAEH, II. SODIS, 8. MAfiC ELlS, M. VAN.
               nmPLY'I~l E, AND R BOUILLON. Preventlon of' murine experimt~ntal
                                1



                                                                      of c:vcloRllorille and
                                     Nm:<mimc'1W1'Wl. 61: 151- lGO,
          ij7,                   H., AND H. F'. DELUCA. A maternal defe.ct
               ble for the g;r(lWth t'uilure in vitl:lwin D~dcfkiont rat.
               Ph<IJS'ifJl. 256 (E'tulocrhwl. ('lf&tab. 10): ['}2W···~;220,
          38, BROMMAGE, R., ANO H. F. DELUCA. Evid~HK(~ that 1,2!>dlhydll'm<:V-                              58. CHAMBON, P. A decade of rnoleculat' Liolo.~ of t'elmoic add t"~:;<:E\fl·
                 Vli!:tUIIJI          is   U1~~                   r~cHvt)   met.alJoiU() oJ' VJtamm                1.urt>. PASta: ,J, 10: 940-P54, l~iPO.
                 Endor.:1·,                (\:                                                                                  B.. J. LIN, R. L. RCH!JTZ, D. C'HAKR.AVr\.RT, A. NASH,
          39. BROWN, E. M., G.                             R.. RJCCAR.Dl, M. WMJJARDl, R JJUT-                                        PRJVALSKY, Y. NAKI\Tc\_·~·H, ANU H. \1. EVI\NS. Nu-
                               0. I(WO!l, A. SUN, M.A. m:mm-:R, .1. LY'l'I'ON,                                                       coac~tivatot· AC'f'R is u 1\0V~ll llistom-)
                                          and dtaract~:'t'ir.AtJon of an (:~Xtt·aceUttl£11'                                           a nutltilrtElrk activHtion complex with
                                              hovLne pal'athyroid. NattJ.'J'(! 366: 57!5-58(\                                  Cell 90:               1997.
                                                                                                             till.
          40.                                                                                                                                                                                  4-G4 ··457 1
                                                                                                                  HIV5.
                                                                                                             til. CHEN, K S,!        AND   H. F. DELUCA Clomng of tl1e huma11 la 1:J5"di.lty-
                                                                                                                      droxyvitumi..Il D.~ 2,t ltydrox~ylasc gene and idcntllication of two \oita,
          41.                                                                                                         mill [) rt'SIJOW:iive elements. Hiochim. BhJphy::; . .i\c/a. .L26':1: 1
                                                                                                                      l995.
                                                                                                             ()2.
          r12.                                                                                                                     humru1   1,2f5·dihyclro,<yvitarnin
                                                                                                                      Proo. Natt. 1\cad.                          4547,
                                                                                                             (\::1. Cl!EN. T.          L. CASTILLO, M. KOIWCKA-DAHL, AN:> H. F. DF·
          43.                                                                                                       LUCA. Role                D1uctabol1testn.pl1osphat.:. trl;lnspnrtofrat
                                                                                                                                                         W74.
                                                                                                             U•l.                                              M. ROSI':KJJBR.GER, ,J. F.
                                                                                                                                                                                                 d~ IIIHl[fl
          44.                                                                                                                                                                                    (]0/1:,   ,J,


                 (:hmn. 2PG: 7774 ··7778,             Hl~H.




                                                                                                                                                                                    QUESTMS-00000667
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 165 of 641 PageID #: 349

                                                                          ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                                                                                      of thE: rat              tmnsct•iptional.l':'eprE~slon       in
                  insull11 gecrf'tion. lhl<ioe<n'no[o.rm                                                   Proc. Natl ..Amd. &d. USA                S~l:
          (;t),   CHBH1'0W, B.S., W. J.                      G. P.ACIAI"•'''"''y                       8d. DlJ.WOffi'H, F. J, \U.
                  DLE, ANt) H. F. D:GLUCA.lsl('t insnlin.rek~asc• at\d111'tt:all:imn rL1cH·                    JONES. lnnt~asc•d biulc,gkal ac·tlvlty  2(\.c•pi·l,~~; dil1ydrox:yvita
                  tion in v1trn in '\.:itamin l) deficient mts. Diabcte.'iJ ::lt'i: 77l 77f), 1086             min     n,
                                                                                                                     iM dm: t.o n~duced C"TttaboJism and altf'red protein binding:.
          6" CHEJSIGS, H., Fl. D. LEMON, M. R USKOKOV!C, P. T. LOMfmiC:O,                                  B1~ochmn. Pharrnacol.. 17: H87 -90rJ, 19£v[.
             N\D L, P. FfH<;E:DMAN. Vitamln D.s rE:o~tlnold                                            87. DH.\VOiml, !•'. ,J,, G. R WIUJA~IS, A.·M.
                  UNA   bindi1~g, and                     dift'erc.nti••<llv                               llXlSHJl.J.NiliDIBE.'l, K BINUJ,;RUP, M.•L
                        of l,25·dihydt·oxyvitamtn D 3 , Mol.                                                                AND G. JONES. The vit.amLn D



                                                                                                       88.
          6fl.
                                                                                                               111h1   D 8 . E'itdot:-r·l>nology
          70.                                                                                          Wl. OUSSO, ~. S., L. Nl•:GH!lr\, 8. ''"'"]''"'"""'""'"
                                                                                                            HILKEH, ,J. FINCH, 'J'_ MORJ, Y. NrSHU,
                                                           p. 8'1-·IOL                                      BH.OWX On the: medumism.R for the .selective action
          7L                                             K. OHANNJ+lR Hc~tinoid                                     jj'nolocrinol'oqy 128,          l 09 l
                                                        actd response element in      tll(~            flO.
                  nh••o•;,•lmmn•"'"    carboxykinas~ gen~ promot~r. Biochr:rn.                :310:            SCII!OI~BIDIN

          72.



          7'J.



          74.


               Wf.\2.
          75. DARVVTSH,           M.j ANr• H. F. DTJLUCA. R(~c:ent adwtr'l('~S lr\ tJt(-' rno~
              leculru· biolog_y of vitaml.n D action. Prog. Nncleic Add R~Js. );/ol.
              INol. o:J, :r21 .. :wl, 1996.                                                                                                                                         a
          70. DAR\oVISH, H. M., AND H. F. D.cLUCA. Analys1s or binding of the
                  1,21'lmdibydroxyvit<nnlu                     posttive and
              D response elements              lliophus. :J:d4:  -~:J4, LD96                           9.:5.
          77. DARWISH, H.     J. KR!S!MlER, M. STROM, A~D H. f<'. DcLL"CA


                                                                                                                                                           New York Reinhold, {f)(-)9,
          78.




          79,


          80.
                                                                                                               1970.
                                                                                                      101.  f'HU~DLANDER, G.,               C. ANJmL. Cellular mode of aetion of
                                                                                                            varathyroid hormone. Adv. Ni?'phrot :..l:~: :!.6:3-27H: ln94.
          bL                                                                                          102. Fl, G. K, !)_ LIN, M. Y. IL ;mANU,!),!)_ 8JKLIC, C. H. L. Sl!ACK-
                                                                                                            Lli:'l'O_\i, W. L. MILLBH, AN:l A. A. POH'l'ALK Clonil1g of lnunan 2G
                                                                                                            h,ydroxyvitami11 D Jali;ydroxylabt:' amJ mutations              vit~uuin
          82.                       H. K. SCHNO.FjS. Metabolism in meehanlsm oJ
                                     Ai\'D                                                                  [).dppendent                    l. Mol. Ehulom•i:noi. ll: W61      l997.
                  action         [)3 . Ann·1.1. Rev. Hi.ochnn. 45: 631 --t\6d, ll:-)76.               I(J:l        () K, A. A.                MJL W. L. lv!lLLEft
          8:3. DELVIN, E. E., .\ND A AHABIAN. Kinetics and regulation of 25·                                of         human                   vitamin D n-hvrlt·ox•clH;Ie.
                                                                      it-~olaLed from hu~                   DNA Cell Ll'iol.       H99 .. ·1ti07, !997.
                        deddua. Eur. ,f.                 ltH: d~m -t\62, W87.                         lOt f'CKUSHIMA. M., Y. Sl-ZUKI, Y. TOHIRA, Y. NISHU, M. SUZUKI,
          84.                          Q['}H,i-\HDI. H. F.            A.N"D l-1. M. 1([{0-                S. St\.SAKI, ANn 'I'. t!UDA 211-1-Jyd:ro-xylstion of' la-hydroxyvitamin
                                                                         g()nC that bind                      Ln vivo and m t.lle pl.'tfust.~ll rat liver. FF.BS Lett, t.15: 211-214)

                                                                                                      JO,'l.             L., K. \V. COLSTON, S ,J, rvL"-.r;AOLI!:Y. A~D L MAdNT-
                                                                                                               G!\Lt\~Tf':,
                                                                                                               YRK RffN·t of cnlr'itonin on vit<l,min 0 mc~taholism Nat11rre :~;:38:
                                                                                                            271--27:-J, 197;2,
                                                                                                      10-3. GALLAGI-IER1 .J. C., C. W. BISHOP, J. C. I\.1'-TUTSON, R. I1 MAZESS,
                                                                                                            ANP Jl. [1~. DI~LUCA. F.:ffects of incroasi.tlg doses of .I alpha-hydwx,y·




                                                                                                                                                                    QUESTMS-00000668
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 166 of 641 PageID #: 350

                                                                                MOLEC:UI,~.Tl       ACTIONS OF VJTAMI:-1 D

               vltamlrt Dz on ealdwn homeostasis in""·'''"'""''"'""".,'                                       123. llAl'SSL!lR, M. R., P. W.•TURUTKA, J. C:. HSIEH, P. D. THOMPSON,
               worm;n. ,J. Bone _[I,Ji'YU'J'. Res. ~l:                                                                s. H. sgLZNIC:K, <.:.A l-!AUSSLE1~ AND G. K Wl-lfl'l<'HJLD. New
          107. GAt,t,AGHl<m, .J. (',, c\ND B. L. HIGGS.                                                               mHienst.rulC!iltg of the molecular mechanism
               min      on calcit1m balanee and bone tm·rwver and                                                                            of the vitamin D honnone. llon.e                            i:J:lS-·
                         fracture rate. Met(tboli:;,.'1n- 39: ~~O~~l1, 1£190.
          lOH.      (JALLAOIJ~m,,L                H.L.           RKliiK·MH1,,,\NDD.hOJ.IJ(iAK                 129.
                    Tit(~
                    ~j::,;   Willi
               Bioi.   191:287 ··292, 198f',                                                                                                                                                       Tn: Vita
          109. GARABEDIAN, M., M. F. HOLICK, H. F. DeLUCA,'"'" I. T. BOYLE.                                           mht D,                  D. Feld.mfm, F. H. GlorleLrx, and                   Pll.::e. San
                    Control of          25-hydroxychole<~akJferol       Jltetabollsm   the pnrathy··                  Otego, CA:                          ('hHIJt.   ;-n,   p. 486 . <Ju7.

                                                                                                                      ~illi~N~~J!; iil~. ~~TORCHIA,
                                                                                                                                     1
                                                                                                                                                                       MULL~~' rNi~f~f~~H~J'~i',~:
                    roid                        Nall. Acad. ScL USA t3fl:                1£172.
          1 10.                                  Y.           M. 1'. HOL!CI(, AND l-1. Dc:LC'CA               WL                                              'L M.
                                                                       and bon{;) t:.:aldum mobili·                   AN[> ,J. H. DAVIK A complex: contalnlng                         tnSin~l   and histone
                                                                         parathJ>ToJ.doctomizcd rats.                                    modiato~   trallscriptionnl    ropros~ion. NQ,t1J./tl? g87;       4:3-


                                                                                                                      mtn D,     tKlhed
                                                                                                                      Dle:?.o, CA:
          ll~.                                                                                                1:33. HESHY, H. 1. 1 nND                          Studtes un             the~ moch~mism        of.
                                                                                                                    nd.ion of ea\c1f'c!rol. Vll. Loc:ali:T.aticm of                                          [)8
                                                                                                                    Ln ehlck pru·mhyrmd glands. Biochern. Hiophys.                                          62·
                                                                                                                      781-·7H8~ t~)ni.
          WJ.                                                                                                 184. HEYMAN, R. A., D. ,f. MANGELSDORF, ,!, A. DYCK, RD.
                                                                                                                      G. I•:Icl-mLF;, R. M. P:VANS, ANrJ C. Tf-L'\LU1:R. P-Cis               1'~)\mnl<
                                                                                                                    is a      affinir,y ligand for the l'<:Jt.tnoid X receptor. Cell 63: 397-
                                                                                                                    4011,
          I 14.                                                                                               1:35. HILLlAHD, G. M., lV, H. 0. COOK,.'\. L. WElOEL,              J. W. Pllill.
                                                                                                                    1,25 Dfrtydroxyvltmnllt D 1 modulates phosphor,vlution of sc.•rittc ~05
                                                                                                                    in thE~ human vi~mnin D JWX·ptor: site-·-directed                  ofthi.s
                                                                                                                    residue               n.\t.ern.attw phosphorylation. tlwm''""·'lt!:ij

          1U'i.                                                                                               I:JB.


          j   16.
                                                                                                              1:17.


          1!7.


          1 18,
                                                                                                              139.                                                                                AND [t      J.

          119.                                                                                                      crol. .'\ rnctabulHc of\r[tamin D ar:Uw
                                                                                                                    10:                  1971.
                                                                                                               UO. HOLL[S, H.            Detection of' vitamin D and Hs major metabolites.
                                                                                                                    In: l'itam:in D. edited
          120.                                                                                                      Pike. ~an               CA;
                                                                                                              14!. HOHlUCII!,                 SUD!I, II.                 E. SHAZ!IW!I, ANI) E.
                                                                                                                    OGL\TA Jn vivo evidence for the· iHtmmodiary rolo of :·l',5'cyclic
          m.                                                                                                        A\TP m pa.ratlJYi'Oid honnone.inductld stimulation of la,25-dil1ym
                                                                                                                    droxyvitarnin D:J ~yllthcsts 1n rat~. E1ndocrinolo,qy 101: UE-iO -H74 1
          L22.                                                                                                      1977.
                                                                                                              1'12.                       A. M. NAAR, T. H!JI'iZf,JL, ,I, 'J'Cill.CHIA, H.
                                                                                                                                           A            Y. KAMEI 1 M, SODB1HSTHOM, ,\ND C.
          123.                                                                                                                  ,;g.,mJ..•:k:pt;JJCient repression by the 1;hyro1d horrnm'(\ re ..
                                                                                                                                                 u nudem recqJl.or c.;o-tc~pro~S,sor. Nrtl'wre 377:
                                                                                                                                 109!).
          1:24.                                                                                               !43. HOHST,          L., N.J. KOSZEWSK!, ANI> T. A. HElNHAHDT
                                                                                                                    dwxylation of2·1mllydroxyvltamin n~, represents nnunor
                                                                                                                      cal pathwny to!' the acUvation of vitamin D<; Ln mamrmtls.
                                                                                                                            2Cl: 578. ·582, 10\JO.
                                 de Gn1yt.er,                                                                 144.                       .!. H(),;(IJ, JiJ. ABtJ. T. SLD!I, ANn T. KUROKI.
          125.      UARlVIJi~YEH,         .L, ,\ND H       D~LUCA Calcium~bi.ndLn!J
                                                                            protein and                               tion o['                dHl'erentiation of cult.ure.:-J manse
               cald.um alnwrption aft,ervitamin D w.-:lminl.st:ration. JJiochrna .•r 170:                                 li.Y,:df!dihydi'OXyvil.amin 1)3 , A'ru:lom·inolog:y I
               93-lOZ, .Wtil?.
          126. IIAHHISO,, II. K, ,\ND 1!. C. I!Ar<rl.I~ON. Intestinal                  oJ
                                        actlon uf vLtatuUI D, ealclLuu, and LhJt.at'.lsium.             .r.
                                     2il1: 1007··1012, 1061.
          127.                            M. R. Vltllnl.i·n D n'·(~()ptnw;: nm:m'li' Nnd ·funf1-imt Arm-n.
                                           527---5G2 1 .U'8fi.                                                l4f3.




                                                                                                                                                                                         QUESTMS-00000669
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 167 of 641 PageID #: 350

                                                                          ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                  CATO, Y. H. CIJO'\Y, R. JOVE, AND W. B. PRATI. Regulation oJ                               GLOSS, S.C. LIN, R. HEniA...K, D.\~". ROSEl l'I.ND C. K. GLASS. A
                  glucocm1koid receptor 1\mction                                                             CBP integrator eomplex mediatE's transcrlptJOnal ac1:ivation and
                           protein                                                                           AP 1 inhibition by nudear            Celi8G: 40:).,114, Hl91:l.
          147. ICHlKAWA, F'.,                                                                           l0G. RANg, K. V, M.• 1. S.          ANL G. ft. WILLIAMS. Antiprollf€r
               [J;\SHI, AND T. f.IUDA.                                                                         ative                 of two human C'olon cancer cell lmes to vitamin
                  U,~ ~f)-hydr·oxyl~mt-:   mltNA                                                               1) 3 1-1~                   modirlt~d    hy   ~)··(ri:~   r8ti110I<: Add.     Cr.tn!)f?'f' Ue.'l.
               1n,2&-hydl'oxyvitmnl.n Dt.J· Bunu lG:                                                         56•
          148. lTOH. S., T. YOSHlMlJRA. 0. llCMURA,            YAMADA, K TSTT.IT-                       107. KATO, S.,     ll;.-DOH, Y. MASUHIRO, T. KlTAMOTO, S. UCHIY-
                      Y.              AN'J 1'. "\>II~IUUA. Mole(~Ulm·                                        A~!A, ri. SASAKI, S. MASUS1!1Gll, Y. GOTOH, E. :-IJSIIIDA, AN.llll.
                                                                                                               KAWASHIMA. Ac1ivn1lon of th!i:)                              re~t!pLor      thmugh phob-
                                                                                                                                      mitogen ·actlvat~:!d                      klaase. &:iencc 270:

          119.                                                                                          108.                        P. P. DW!Vlclll, C:. N. HAHN, H. A.
                                                                                                                                       K. MAY. TrallS('l"lptlonal
                               anrl rep·rodl1JCtlon                                                                    lHOSJI•OllfllVO ~;;~Jt;;menrs   in the rat 2o-lwdroxvvit:amin
                                7):                 1983.                                                                        (CYP24)    ptomot(~l'.   .f. lHot. Ou:"'m.
          150.                  AND    H. F. OiJLUCA.
                                      D                                                                 169.   IGM~IELoJEHAN,          C., F. JEHAN, AND H. F, DELFCA. Sail con<~entra-
                  94: !OI:JS-.. JO WJ,                                                                       Hon ctet~Jrminc~ 1,25-dihydrox,yvilEunin                              of vitamin
          151. JEHAN KIMMEL, C., II. M. DAHWISH, S. ,\.                   STRUG.~ELL,         B A            D rccuptm-retiJloid X rccepl.ol' vitamin
                  WlfiWLING,     AND     H. F. DFLlJCA.   Hindin~   of vitamin    n ff!l'(~ptor tn           plex. Arch. iUochtnn. IJiophys. :H l:
               vltamln D l't\sponst\ el~:;•ments lnduees D:-fA dtstortion (Abstraet).                   170. KISSME:Yrjrl, A.M., E:. HINDE;Hl'P, L.
               ,f. Hone il'lin~-rr. }le,'l. I l: S8 12, Wf)(),                                               N. R ANDgHSI<:N, N. ,!, ~CHf!Ol,~Dl·]tl,                         MAKIN, V. N.
          152. ,JENSTEH, G., T. E. SPENCER,, ){ M. BUHC1N, S. Y. TSt\1, M.·J.                                SHANKAR,, AND G.•TONES. The metabolit1tn oft.be vitamin D analog
               TRr\f, ANr, H. W O'MALLF;Y, H1l'I'Oid l't:'!~PIJior iHdlli'.tioo of'                          DB IIJFil): idflntitkatinn of 111. vivn r,tnd in vitrn Hl()tahr~lit<:ls and thf:'ir
               tratlbCJdDt:ion: a two-step modeL Pmc. Nail~ Acad. Sci.              94:                                    adiviti~\8. Dioclwm. Pl111t'1nacol. ~i:3: 1087-1097, lD£•7.
                                HHn.                                                                    l7L                    A.M., I. s.                     s.             AND L. BI'\J)..
          15~.                                                                                               EHUP. Pharmacotdnelic sLucilE'S of                                      relatwn"
                                                                                                             ship to vitamin D hinding r::rol.~in (DBP). Rndoan:nP. ;Zfl}l---2flfi,
                                                                                                             1905.



                                                                                                        178,
                  tran.&{:lCUvatJon in     Sa.•cluuunmces
                ,t•oco;;:·ptoe. Mor. Endo('ritwl.
          150 ..JON!CS, G., V. BYFOHD, H. L. ,J
                 L.A rw:nfi.AFF~:Nfm:D, ,J. C.                                                          174.


                                                                                                        173.
          !57.


          158.




          lW.



          100.


          J(\[,



          102.                                                                                                           HIIICO~t. J,        Clwm.. 2114: 811. <317 1 19fl9.
                                                                                                        181. KRAGBALLE, K.: D. T. G.JERTSEN, D. DE HOOP, T. KARLSMARK,
                                                                                                             P. VM m: Kl:HKHOF, 0. LARKO, C Nlv:BOF:R, J. HOF:D·Pe'J' ..
                                                                                                             L:HSK:--., A             Al"ll G. T1KJOB. DoubhJ.-blind,
                                                                                                             pan son                   and hetmnethnsone valerate in
          163.                                               F'u:netiunal characterization oJ                psoriasis                                       1991.
                                                               bindir1g siti': in tJli': rar, atr·ial   IB~. 1\lt~:IVU•m.                                                   K
                                                              Bir:rphlJi>, Res, c~mmnm.. 218:                  HB\DY, ,T.                                      ldentlrlcmion
                 882 ..·886~ l9~16.                                                                            teriz.ation of:' '•"''"cuuycu·•.<O<yvtcmmu u, . :res]Jonstve
          1<\<l. KAMel, Y., T. KAWADA, T. FC:KUWATARl. T ONO,                     ~.   KATO,   ANO                         ill the mt
                 E. SUGI\H)TO,        and          of t.t\e                        ~ncoctin~    th(:                  Chf:'1n. 271:                   1996.
                                                                                                        18:1. KR1SHKAN1 A. V.,          AN")   D. F'El.DMAN.                    ttdt~'tlo~·ine   ::l 1 ,f/-mnnc•-
                                                                                                               phc)sphato up -rc~grtlatt~~ 1,2ci {lih,yclro.iv'J>Vitarnin 01 ~ receptor gene ex·




                                                                                                                                                                                       QUESTMS-00000670
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 168 of 641 PageID #: 350

                                                                       MOLEC:UI,~.Tl       ACTIONS OF VJTAMI:-1 D                                                                               1227
                             and enh£U1C€S hormone a.ctioH. MoL E11docrinol. 6: 193...                                                                                  res!du(~   ln   th(.~   ligand
                                                                                                                                                         """;"" ··"'""'"· 1985,
          1.84.                           H., T. !GA!!MlHl, M. W.   Ff(E}t;~!AJ\,   T. OI<AZAKf,   ~                                                                           MA
                        BRAND,     M. WIREN, nND J. T. PO'l''TS, Jn. Strudlll'l~ and
                             l1f th0 hnman             horn10110 gcme. Ucc. PrnrJ.
                            'Res 112: OH -G();J.                                                                                                                t':X_prto:sslon nf t11e ral. 08ilKJ-
          185.                R. MetaboHsrn of 1,25-dihydroxyvHamln 0.3 • Phys1oi. !lev.                       gew.:.                        5907-5fH7, 199~1.
                                      10$<1                                                        2Qn. Mu;OO'lALD, P. N., D. R.SHERMA:-1, D. R. DOWD,.J. R..JJCI'COAT,
          186. KUMAHI [\                                                                                r\ND R K. DELISLB. Thlf: vitilmln D              Lnt.(~t'ac1s witll general
                 FeldmHfl, F. H.                                                                        transcr1ption f~~tol' 11,0. J. B'iol. C1UJ"1n.                   1995.
                 IDfJ71 chFJ.pt,                                                                   207. MADHOI\., 'J', (\AND H. F. DFLLiCA. Charac·teristics               rat l.iver
          187. KUMAR 1 R., TL                                                                              n1kmsoma!
                hydroxyvltmnin
                ,J, Blot. Ch11rrt.
          188. Kll!llll(CI'YHLJK,                           W!CHA, v. ~HABINSKII,           AND    208.
                 M. J. CAINJ.mLfi:Y.             20·nonnaJ m1d 20-cpi cak-Jlriol:s:
                tl1esls and cr;yslalstruc:.tun-• of a ,~doucle sid(~ cham"
                 Vilrmdn D. Chemd....,liry1 H1:ology Oin.cl CZi7rical AppUcatirm,,.
                Steroid llannone1 edited by A. W. 'f\:onnan 1 R Bouillon,                          200,
                 Thomasset. Rivet·sid~: lfniv. of Cali.l"omia, HW7,      31·<12 .
          .189. KliROKAWA, 11., .1. D1Rf>~NZO, M. BOI.<:lWI, .!
                CH.OS'3, \t G. ROSENFELD, R A. HEYl\tiAN, AI\Tl C.
                  uiFttwn of r'f'tinold f-ligrvdlin,?, hy                                          2\D.
                  <~omrol
                    of ligand blndlng. Naw:r6' 371:
          WO. KWlECI~SIG, G. G., G. I. PETRIE1 AND H. F.                                           211.
                  is ne(~e_:;;sa..t·y for·   ftwctlons ill the mal0 rat. ,]. Nut·r.
                  l!U: 741 ·7·14,
          WI.     KWIECL~SIU, G. G., G.!. PETRIE, AND H. F. DELUCA. 1,25-Dihy·                     212.
                druxyvitfl.min D,1 rcstorf's fertility ofviramin D-dcfkient female rats
                A·m ,], Pfq;siol. 25d (F,'rulocJinol. Metr~,b. l~i); B482 ... f<J187, 1989.
          192. LABUDA, M., K. MOl\l.GAN, AND F, H. Gl.Oll:l£oiUX. Mappingauto~o­
                malreces~ive vitamin D dependency typf.~ I to chromosome Ulql4
                                                                                                   21;).
                by                     Am. ,J, Human Gmwt. 47: 28                 WPO.
          [8;J, CAM, H.                           ANt' fl. F'. De:LU( A HlY<U'UKC¥Vtl.nli



          104. Lg[1: 1 M. S. 1 S. A. KLIRWE;H, .L PHOVG).JCAL) P. K WmGllT, AND
                R M, EVANS. Sll'U('ttu~: of tlw I'E'tlno!d X            a DNAmb!ndl.ng
                ctmnain: a heLix            fm hcrrnodirnt'·dc        binding. 8c·hrtiCP
                2d0: J 117 ·1121,
          H!5. LEMmE, J. The ro!e of vik'lmin                                    lrssons
                from autoimmunity and                                       D, edited by
                D. Ft~ldman, F. H. Glorit~ux, and J. W. Ptkc~. San Dit~go, CA: Aca..
                                                                                                   2ld.
                d~~mk, WP7, chapt 6}), p. 1167-UCH.
          Jtl6. Lf!lMlHm, ,L lVL lmmunomodutato:ry :role of U:l5·dihydroxyvitamin
                DD. J. Celt Bi1Juhern. 49: 26·-:31, W92.
          197. LEMO~, B. D., t\NI• l,, P. FR~~IiDMAN. St:~le(~Livt.~ ~~O'e(·h~
                                                                                                   217.
                01\ viuunin D:J             and xetinoid X """"!>l<JI'-J!W<liHI<:d
                activation in VlV<:J,     Celf. Biol. .lG:
          l98.                                                                                          vitatt1il1 D-nJt:\db;).t.txl tl'iHISt~rlptio1l. lJfol.
                       Nl,J.riur·etx:                                                                   Hlt!7.
                Chem,. 2•3£1:                                                                      21S. MATlliEU, C., .J. LAUREYS, H. SOil!S, M. V. VANDEPUTTE, ,\ND
          199. UU1 M., M. II. LEE)                                                                      R BOCILLON. 1,21:)ol)Jhydroxyvitarnin D;1 ptevents i.nsuUtis in NOD
                  FJmgDMAN.           Tt'HHS<~riptlon~tl            of f!Jf) Cdk Jni'Jibitor p21        micC'. DiabPlP.'> ,11: 1-19l , HD5, W9'J.
               by vitamin D:J lends to tlw Jndu<~cd diffrrcntiatton of the myelomo                 219. McDONN!lLL, D.P., D. J. MANmJJBDORI•', J. W. PJJCB:, M. H.
               nocyLlc cell line UD87. Utmcs iJev. 10: 142--15:3, Hh:kL                                    UAL'SSLDiH, ~\RJ B. \~'. O'MALLgY, Molec\llar                                o[ complE'-
          200. LIU, 'l:'.~Y., K D. COLLINS, A. W. NOH.\-1AN, Al\DS. PEL!:<1G. Dllferen"                             DNA eneoding the avtan recerJtor foe                   D. Science
               tial mtcraction of 1.26·dihydroxyvitamin D:1 ana1ot,~Jc~ and thcu 20 ·                                       1P87.
                                    wil11 the vitaHiin D receptor. ~r. HioL CJu;m. 27::l           22!1. McDONNELL,          P., H.. A. SCOTT,::-;, A. KENNf-i:l\., H. W, O'Mr\LLI-~Y,
                                                                                                         r\Nfi.J, W, PJKE. J!unctiomtldo.utttJHHofUt•JlllliUHJl vila.trli_rl D:;
          20 l.                                                                          effects                       osteocalcin gene ~.1xpms.sion. Mol. Erulom~tnol. 3:
                  of                                                                    Nephml.
                  18:                                                                              221.                                             CHAl\ifBEHS. OslcobllJSt like cells in
          202. LOH-'lF:S,       ANt• (}. ,fONFiS. Side d1aln metabolism of v\ta:mln 0 3
                in ostcosfU:'<'OUla <'cllli.ne UMR-106. Characte.ri:wtton ol' prod11c(·s.
                ,J Hlol. Cht.wt. 262:                  1087.
          2('3. LOH~ES, D.,                                                                        228.
                  Vltaf!llll l)l [n                                                                        0 3 8(.i1nulates rat                      cells to .release a
                Congress on                                                                                i.JtcJ·ea.o,;~~ o.st(~ochu·::,Uc   huw-) re.sot1Jtlun . •]. Clin.   fnve~t.    80: 425
                Vitam·i1wl. Sp(}(•inl Is~mfi'\: 70-78, 1902.                                                      1887
          2011. LUPISELLA, .J. A., .J. E. DRISCOLL, W..J. METZLER, AND P.R. RE-                                                  KLAUS, lJ. TTl JOEL, R VVALDHF.RR,                ANI!   P.. R.I'f'Z.
                CZf.~K.1'h01igHnd binding domain of tho human l'i,1tinok acJd meq>·                                   auJ.vm·oxvvnaJam D, 1 t0c~:ptors on ost-0odasts of (',aldLtHI·




                                                                                                                                                                               QUESTMS-00000671
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 169 of 641 PageID #: 350

                                                                                   ,JONES, STR1TGNEl,L, AND D•:I.\TCA

                  deftdent chicken dt•splte demo11strablE~                                                              s<~crBtlon ru\d .ac-clon.
                  monocytes . .J. CUrt. lwwest,                                                                         Moxwge-ment, edited
          224. MIL!.!GR. B. K, lJ. P. CHf~, ,\NO G.                                                                     and G. Prcmingcr. l\ew
                                m a huma1l n'teo••m·•·.orn'"                                                    2:10.   NICO!AYSEN, H.., AND N. UJlHAh>ll'JJ\.
                     J. Bone Miner. Res. 5: 597 -ll07, 1900.                                                            ph~i0l0gy (If Vitamin n. l.h:1a1nin f-iQr'fn. ll: 20
          ~~f>. MITIIAI,, A., 0. 1\WO!t, I. liii<UI~, 1'. VAH.~IJ.I•iV, It                                      2•10.   NIKOLOV,          fl., H. CHr~N, El. D. HAlAY, A.
                KRI\PCHO, R. SJIYIIN, F. rutLER, S. C. HEVERT, AND                                                      WJEDU:rt, AND S. K. DUHLFiY. Cryst.al struetw·e of a human
                  BROWN. Tht)          redu~·~~·d                     of ~~1llt111'e(} bovitiP pnmthy-                  hox~hi.lKli.ng protehl/TA'l'A. f~l.:~ment complex. Proc. /Vntl. ;\caa:. SC'i.
                                                                             with     rnft.t'l~cd   reduction           US'.A 98: 11802 ·A8G7, HJP6.
                                                                                                                2•1l.   Nl~llll, Y., K. SATO, A'DT. KOB.\YASIII. The oe\>elCmnteur
                                  fK'id ~md protei.n. B."ruiotJr'i'noiogy                                               1nin D anFtlogur,s for the tt-catmcnt of ostcopowRis, 05/,<:m>on>si.o
          226. MIYA.MOTO, K., II. A l<ElSTllBSO.\', H. YAMA.MOTO, Y.                                                    Int. 11 SuppL: SWO-SHl3 1 1993.
                    B. NISHIWAK!l, S. TA1'SIJMI, Y.           K. MORITA, 1:1.                                   242.    Nl81l!K,\ Wi\, J.-1., \!. KlTAUA, I. MAHAYOSIIJ, AND T. ~'ISI!Il!AIL~.
                        A.l\"D ,f. W. PHm. Structural           of t!le lnnnan                                          Vitamln D recepcor contains                 dlmerizatlon inter-faces that
                                                                                                       E:ndo·           HJ:'t' functionally diJYerent.                 Rt~s. 23:
                                                    1907.                                                       24:1    NOD.'\ 1\1,, R. L                             J, PH~\ HI., H. F
          227.                                       K. YA!<IAM011), Y. OHYAMA, H. JWA..
                                                           II. AKAYAMA, S. YAMADA ANL•                                  AND   D. T. DENHMW'J' ..~~~~:~,~~;:~~~;.a~~~::
                                  l.21!i-Di.hvc!mcvvltmnin D~j"24-hydmx:yla~c        hy·
                                                      end of thC' s1du chain          C·
                                                 of t,25wdihydroxyvitamin           n(j.
               272: l4l!5' Jell 19,                                                                             2H.
          428. MlYAUHA, C., E. AH!~, T. l<tJRl8AYASHI, H. 'I'ANAKA, K. KONNO,
                  Y. NISHU, ANl! T. SODA. 1,25-.0ihydt·o.xyvitamln [)'-< mduee6 dlf.fet~'n
                  tiati011 of hll!W'ln .rn..vckJi.d l(.<ulwrnin (•oils. Bif)('/letn. Biophy~~. R1JS.
                  C01ntn1iil.    102: 937 -9'13, 1981.
          """•!l.JVICIJ\I.MWA,     '!'., '1'. YOSHIDA, S, WAKINO, 'l'.
                                    O'LlJCA. T. SUlJA, M. HAYAS!Jl, 1\ND '!'.
                                                                DNA .for human 2S·.tw-
                                                                               Biophyt.. Res. Cm~·
                                                                                                                                                         ~OltMAN. Jdenttfi(•ation of a new C-23
                                                                                                                                                    or metabolism .fill' 1,31)·<\ihyclro:<l"Vl
                  (OfllcfJc.                                                                                                                        and l<idncy. ,J tNol.
                  motf!t'l"JtJ-lhl,y
               Bone Miner. JhJs, 0:
                                                                                                                2-17. OHYAI'IIA, Y., M. NOSHTRO, ANIO K. OKUDA.
          280. MORTEi.NSEN, l3. M., J. 0.                                     P. T.    LY~GDAL,         H. P.         flion of eDNA encoding 2i3-hydroxyvitmnill D3 2•l·llvcirol<YiiiS<'.
                  A..'\.HSE'l'H, AND K. M. GAUTVIK. Alterations in semrn fiJJd uri.r10                                FEBS Den. 278: 19[o,.J9B, !9Dl.
                  parameters reflectLnR bone tmnovE~r in ure1nic patients dming treat·
                                                                                                                248. OHYA.i\1A,      AND K. OKUDA Isolat.ton Hnd dwraderlzfttion of a
                  ment '1-Vith 1,25-·dihydroxyvHmnin D3 and l!4.26-rl.lbydwxyv·it.amin                                                                       mitol'.hnndria thnL c:'ttRly7.cs the
                  D::.. MinOJT..B'lcctrolpte .M<Jtnb. l£1: 78·-85, .l9P(l,
                                                                                                                                           "" ·IlVCJJC>;<.VV!C1tilUII n,. ,f. Biol. Chem. 200:
          231, MFNDIGR, M., I. M. HERZBERG, C:. Z!F:ROW, V. F:. MOSS, K HAN·
               SON, M. CLAGETTDAME, 1\ND H. F. DFJLUCA. Identiflci~tio.n of
               th101 porcine intt1st.inal   fac.tor fhat. t:1nablt:!S DNA s\:Jque11ce
                                 vitamin D             Natl. Aoad. SC'i. VSA £~2:



                                                                                                                250.

                                                                                                                        c:wc() of   1hf-~ 0-to.-f:"l~'> l'~oni(H1l'l.Ht.ion      of   tll~l ~->tf)J'Oid   horrnontl
                                                                                                                                                     li~B~:<i   on   ~JH'1   provitamin D Hi<('•h'1ton. An::a,
                                                                                                                                                     HJi)5.
                                                                                                                2GL                                     ""''It M. KHO.\'f!:NUTI:RG. 5' Fianki.ng
                                                                                                                                                                     .rn<:ltllattl~ negi~live rt1gula-
                                                                                                                                 1,2:J.{OH)~ vitamin D3,         C:h(.!'JU. 21:\;J; 2:2o:J-220B, HIB1:3.
                                                                                                                21>2.              K 1., K UBUI, c\1'-W Y. OHYAMA. Recent                     J.n E:nr.y·
                                                                                                                      mology .and molecular             of                         vitamLn D
                                                                                                                      metabolism. J. Li.p4.d Ues.                  HI05.
                                                                                                                2ti8. ONATE: S. A., S. Y. 'fSAI) M. J'. TSAI, AND B. W. O'YL:~l!:Y. Sc ..
                  ttoJ\ of the   potf~nti.al   1\m<;t.ional. role                                                     quenc~:1 and chmueLeri:r.at.ion or a coaciival.or L'or the steroid ltur·
                  in   \.lt~! ltormow~   bindiltg    dumau~   of lh(l l!Lutlnn                                       mom.:o              superfa.mily. Scim~ee 270: l351 .. 1:J57, 19fJ5.
                 mill Da fl~eept.or. .J. Biol. Ghmn. 271:                                                       254. ORIMO,            M. SHI!lAKI, 'I'. HAYASHI, "u T. NAKAMURA. 11e·
          8:lt1. 1\AKA.flMA, S., .J. C. HS!li:H . P. 1\. M,":DONA.LD, A GALLIGAN.                                    dnced ocemn:.nce of vertebral rmsh frao::turcs ln fKmilc
                 C. A, HAUSSLER, G. K. \VHITFIELD, ANll M. I·t HAUSSLER. TlK' c.                                     sis trt:)att:.~d with 1 {0[[) vltaml11 0 3 • Bone Miner. Res. 3;
                  tenninat               of   th~   vitamin D               is t~ssent.ial to t'onn                  1987.
                                                       auxiliary          required tOr        af'ftn.ity        250, OR\OY, A., U.
                                                    !)·responsive              /YlQl.
                                                                    ~~~~~rn~:nt.                      8:              Dihydmxyvilamin D i~ a
                                                                                                                      fLmnatio\1, Na,t-ewe 27G: 3 l 7
          2~17.                                                                                                 20(1. <.HH-t, W../., L.   HOI.'!', .J rt., L.
                                                                                                                      (·.akium and pho::;r,horus mctahol.ls.m in
                                                                                                                      enc~(' to ultnwio\()~ my lh~)t'ftpy. !\ m.•J.          1



                                                                                                                      1928.
                                                                                                                257. OTT, S., Am.. C. II. (lf'J!;SNUT. Calduiol troar;meut is not et'f<Jctlvo




                                                                                                                                                                                                      QUESTMS-00000672
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 170 of 641 PageID #: 350

                                                                               MOLEC:UI,~.Tl         ACTIONS OF VJTAMI:-1 D

                                                                                                                276. REDDY: G. S.,                        K."Y.   TSER~G.      Calcitroic add, e11d product of
                                                                                                                     renal mPtabollsm of 1,25·dihydroxyvitarnin             Cm;M oxidam
                                H. K, U. K Hi\Mr~R, H. K. SCHNOV;s, •\Nf' H. !". DrnLl'CA.                           iion          Bi',()chmnistTy 28: 17(:)3 176fl,
                                hydroxylaticmo('vitamin Dt.::ompounds: conwmh~nl prep-                          277.               'J'A~AKA, AND H. Ii'. DELUCA. 8tudl(!R on th~~ sit~ of
                 anttion ot'     l~hydroxyvHmnin                                                   and     l~              ~5-r:lth•vdr·oX>'Vll:;min 0.~1          synthesis in vlvo, d. Bioi. C!unn ..               ~51:.\;
                 hydmxyvitami n J ,,1• Pror),     Nrttl~            ,)'oi.                           I W/~.
          259. l1 ELEG, S.) M. SA-':>'T'RY, E. D. COLLC·l"S, J. E, BISHOP,                    AND      W.
                 1\0RMAN.       Dif!1,i0d(~0Uf<Jt111Htionttl ch~J.Hg<-c\1-l iftdU(~~d        20;-)p[ HI Il-l-
                           of                                Dn llt'e HSSOCiat~.:Kl            (lflfiRU(~Eld
                                                   D   tx~ceptor    . •J. BioL Chem. 270: 10551-                279.

          260.                                 S!CJNSKI, H. K. SCHNOES, AND H. F'. Dc-
                           l,2t•·Ilihydroxy·lf>·nc>r-;·ttarnin D8 , a novel vitamin D~related
                                           thE'.t'apeutk activity. 1'etmhed1·aa Lett.                           280.
               lll:
          26l. Pllrl.LMANN,             U~'fESONO, EN. B.AKGAB..'.,JAN, B N.
               FORMt\N, AND M. P:VAt<S. Two distinct. dimol'izatlon interfaces
               dl.fferentiHlly modulate              spijeUlcity of nuclf.:)al' hormone
               t'()c·eptom. ,tlol.                     117~), W90.
          262. PIGDHAFITA, F. ,J., M. A OHTJZ~ A.NIJ M. PFAHL. Thyroid ltonuonu
               receptor (1 mutants a.•;;scK'lmed with gene·ralized resistance to thy·
                 roict   horrr1on~   show defe('i.s Ln thelt·                                 repr~.ssion       282,

          263,

                                                                                                                28:3.                 R P., G. B. WF:JSS, AN!l J. W. PT.:TNEY, JR.
                                                                                                                         t:"i-am       B1:olorrical St;stetns. ~ew Yod<:               '""""'''""''"
                                                                                                                284. llUS8T•11L, .1., D. J.~]TTmHI, >IND L. M. 0
                                                                                                                     l•,v 1,25(01-I)~D:J of trnnseripiion of the
                                                                                                                             E'ndocwinologp l 19: ~r.stH ,. 2SG7,
                                                                                                                285.                   S. m:rWHE;'PH, H. OV'TmBHO,                           ,'\ND   J. I.   f'F][)E!~SE:N.
                                                                                                                                                       of '<itoonin                                             i.n .tnnmtn
                                                                                                                         l1vee. •r Biot. Chern. 259:
                                                                                                                ~8().    Si\11'01.1, \\11., S. Ni\lliJMJYA, ANn 1\.
                                                                                                                           amino ac1d l'tJsidUt':\ in rt~tinoic add
          206. PO'f'T'S 1 .J.T., Jn. Biological surptises                                                                 negative phNtot,ype. ,J, B1:o1. Chmn. 20i'l:
                 ealciturl fleld. Pnl'atJJyroidlJonnorw                                                         287. SASAKI, H., H. l·L\HADA, Y. HAJ-;ADA, H. MOHINO, M.
                 Jn, P11l ami P1'11TP, edited by '1'.                                                                lJ SHIMPO, '!'. J(JI:lSUMA'l'A, Y. iVIASt.l-llRO, K. \IA'l'SllJA, AND
                  ll.                                                                                                K. Em£HARA. Transcriptional activity ot' a fluorinated vitamin D
          267. PR.OVVmDINI. D. M., C:, M. R.UL(YJ', R.. E. SOBOL, C. D. Tt!OUK!IS.                                             VDH.~RXR.·mediatcd ge:ne :;;upp\-ession. Bioclurm:i..'itT.\1 :l4:
                 A!\U S.C. MANOLAGAS. lr~,25THhydroxyvitamln                                              m                             1095.
                .hwnn.n thywit.; nnd IJJHI;)Jllar lymphocyl{.~s. Bmw         ,r.                          2:    D&l.                        D.
                239-2M, 1087.                                                                                                                                      ,,-><<-<"''"'"' -Y''" vitmnin
          2fl8. QA\V, F., M.J.          c.;;'''"'""·''"·                                                                 cells.,],                                        8-iol,       117 .. ·124:
                 FOHD, H.L ..l.                                                                                 289. SCHNE:IDER. 1 I-I., J. H. FEYEN, K. SEU\i\TJI~, L'L"'V N. R. MOVVA.
                 vltamiJ1 D                                             Dvidcncc for fonrm.tlon of                    Cloning tmd functional cxprC'~sion of a hllman                    hex ..
                 1,25 . ~u1d                                                 metabolites and stud·                    mone receptor .E'tw. ,J. Pharmacol. 241:1
                 fes of thci.r                                         Cht?rn. 2d8;         1893.               2!JO. SGHRA.D~:R,. M., .r. P. KA!-!LI<:N, ANn C. CAHLBEmG. F'nndional
          269,             L. G.. C:.                      M. F'.   HOLICK."~' II. F.                                 charactenzat1on of a novel          or l.2(;'<1Lhvcl"·m;vvitanoln
                                                                      ~:ilUHUlutor Of bOt\(~ j'{.~HOrp-                  1.1ponsc Blmnent 1de.ntif1f)d in
                tiQII ln        cultlU't~. Sdt:IWO    7G8-7G9, l972.                                                                     CouiHffiJJi~, 220:
                                                                                                                         /J'il)phy:-., Ru.':l.
          270 . .RASMUSSEN, H., '-\ND H. F. DeLUCA Caldurn homeostasis. Et:qeb-                                 291.     SCHRAD~~R .    M., K. M. MULLKI:~, ANr•            CARLBERG.
                ni,sse P!lysiol. rm: 107-·173, 100:3.                                                                        flexibility of vitamin D sif[,.rt.Nlli.ng, ,/, 81~0{, Clur1n.
                                                                                                                         DJicl
          ~'11. HASMUSSJCN, H., H. F. DcLLCA, C. AHNAUD, C. HAWKJ;H, ANn                                             5r)(.)ri, lf.!9.:L
                M. VON STED1NG K TlK• rotntionship bct.w1·~cn vitamin D und pru·n·                              292. SCllltADlm, lVI., S. NAYfmt, .1. f'. Mlll.EN, K. M. VlULLl•:ll, AND
               thyroid hormone. ,T. Ciin. ln,vest. "12: UHO- HHd, Wfl:l.                                             C. CAHLBEHG. 1'-:aiural vitamin D.'3                        elements fonned
          272. RAS'l'INE,JAD, F'., T. PEmLMANN, H. M, EWANS, M>ID P. B. SIGLER.
                 Stn1ct.ural detfmninan.ts of nucl~ar                              asHembly on DNA eli ..                [))
                                                                                                                         Uon.       Ceil . .Hiol. 15:             1005.
                                                                                                                29:·J.   S~~~·~MAN,  J<;,, C. TSAIAMANDWS, S. BASS, ,\NO 0. Pfi;AI{CJ 1;, Pt'Pi--
                                                                                                                         ont, and flmu·o of' ost.(JOporosJs thorHP.V· Bone 17, 5'nppl.: 23.S 29S,
                                                                                                                         1995.
                                                                                                                2~14.    sgMMLJ<:fl,                  M. F                                                             DE-
          27rL          K,
                                                                                                                                                               1,~:: ;~~~'l/,;~,:;~~~~~~~~~~':;~~~~'";~':,
                 HBCK~;H,
                 GOLDSMITH,        AND A. "'''~'·uwm.
                                                                                                                         LUCA.active
                                                                                                                         cally  Tliu                        of m
               renal     osr.t~odystJ·ophy, Arch. Int("m.
                                                       Iltlecl. wg:           1978.                                      l972.
          275. flE:DDY, G. S .. M. L. Sllf-C:Al.DllRA, I. SC:HlfSTE:fl., N. AS'I'E)C:KEiR,                      29i\. HHANliAit,                F.. J. lJILWOll'l'll, H. L..J. MAKlN. N. ,l.
                                                                                                                                                 V. N.,
               K.·Y. TSl·1~NG, K. H. MULR.Al,IDHAHAN, W. H. OKAML:IlA.•1. A.                                             SCHRCHWim, ll. A.•J.         TH.~FI'OHD, A.-M. K1SSME<YC1R., ~~- .l.
                                        LBKOKOVJC. Tarw~t tissue                                                                   K B!NDEHLP, AND G.. JONE)S..\Tet.abotism oJ the
                                                                                                                         CAlNf~[~.LEY,
                                                 A       !ttodiflcatklll.                                             vH.amhL D          ~~BI08U          cultured human ~~elts: rt.:dlt'~::ctiull of
                                                                                                                                            tc·          ('JJ,rhons M the 6id(H\hHin. Riodwra.
                                                                                                                                 W: 78:3-7~J:3, W97.
                                                                                                                29El. SliE:t~WOOD) L. 1\1. 1 AND,/. Rl.ISSE1L Tho rol(l ot' 1125{0J1))),J in




                                                                                                                                                                                                      QUESTMS-00000673
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 171 of 641 PageID #: 350

          12:Jo                                                             ,JONES, STR1TGNEl,L, AND D•:I.\TCA


                                                                                                             Nonmm,R
          207.                                                                                               nia, 1997, p.
                                                                                                    3lG. ST.        AR~AUD,        R., 8. ME:SSEmLIA ~ •.f. M. MO!f1, .f. L. OMDAHL,                .\ND
                                                                                                             f', IL GLOH.IRUX. Th<::                                      D la~hydroxyJasc ;J;ene
                                                                                                                                                      IJ ''""'''"'"'"    rid:i?:tf! (JJI)J)I{) di~ll.')P,
                                                                                                                                                                          10[17
                                                                                                    :117.



          209.
                                                                                                    :m.
                                                                                                    3l9.
          aoo.
                                                                                                                                     and ,J.
                                                                                                             d1apt. 22, p.              302.
                                                                                                    320, STfl\TGNELL, S., V. IlYFOflD, II. L, .J. MAKPl, H. :11. MORIARTY, R.
          :)11[.                                                                                             OILAHDJ, L. W. Ll•~VAN, J. C.                                C. W. BlSHOP,        t\ND   G.
                                                                                                             JONI•:S. 1,2,1(8) dihydrox;yv1tamm D,!:                                          product
                                                                                                          of l·hyrlroxyvitmnin 0 2 mr.uie tn the hmnan hepatoma, Hep:JB. !U.o ·
                                                                                                          ch.em, ,/, 8!0: 2~13·-2H, !995.
          ao2.                                                                                      :J22. STUUGNEJLL, .S. A., A:-.lD f-L F'. Or.IMCA The vitau1.in D
                                                                                                          sl!"lwr.ur~ und Lran~eripthmal nct.tvatton. Prvo. Soo. E:t"p. Bioi.
                                                                                                             21 ));   22~1-22k,    1~~~~~.
                                                                                                                                   s.
          3o:J.




          800.
                                                                                                             SIJ,
                                                                                                             Ditwdcox:yvlta.ntin
          ~l07.                                                                                           dum. d. lHol. Ch(f"{n..
                                                                                                    <127. SUDA. T., II. E'.                                                                     Y. TA..
                                                                                                                 '\NU lVL F.
                               :he ab'"""'" cfli:vperc:Hlcc:mia                                                          ofvitruuin D3 premnmt.l!l.llV
               Rr::-s: S1G7, HJ9n.                                                                       8: 3917 "•2032, l87(1,
          308. SLATOPOI.SKY, E., C. WEERTS, J. THIELAND, R. HORST, H.                               328. SUDA. T., ANLI N. TAKAIIASHI. VJtamin D ~U1d OSl<luE:lastogenE•sls,
               HARTgH 1 A"\JD K l\1..'\.ffi'lN Madwd supp1·cssion of secondary hy                        In: l"ilrtnrin D, edited 0. Fclctcna.n, V H.
               pt:'rparathyroidism b,y I.V. administration of 1,2ti.(lihycliuxyciloiE>eal                PiJ<e. San Diego, CA:          19fl7, chapt.
                   ciferol in mt>mic   pati~ntfil.   J. Clin. lnvesl. 7-'1: 2 l:M··-2 H l. I}kH.    fJ2!1.   ~\JllA,    T,   ~.   'l'AK,\HAS!-11,               VIAH'l'l~.
          309, SIVUTJI, K I.., N.C. WALWOHTH, AND M. F. HOLfCK. EtTect of                                    dHs1. dl[[f.'rentiatton:        updat~   l99fi.   Bndocr~   fle'l). 4: 266·-·270, (f)95.
                   l0",21'i-dJhydro:x-yvttamin D3 on the ~~~:~~:;:~~;-·~:;,.,:~:~~,;:;;.;           f!f!O. TAKAHASHI, Y. , T. SUDA, S. YA:IIADA, H. TAKEYAMA,                                  AN))   Y.
               dlfferi:.mtiati.u.H of cultnr~:d hmtli:UI :p                                                  NtsHU. Tl;ol~:~lion, ld~:mUGcalkHI uml tiologic~d          of
               Jn sontm-ftx:o cnnditions. J. i'rwest.                                                        droxyvitamilt-24-oxovitnrnjn D,1: a new In\\tabolitn     vitaJnin
          310. SONE 1 T., K. OZONO, AND J. W. PIKE. A 65mJd.lOdkllLOrl                                                      in vitro u:wul>atlon Wllh kldne\y hCimogtJnat.es. Biom
               faetur fa.clJjtates vitamin D l'ect!ptm· bindl ng. MoL f}ndocrhwl.                                                         1981.
                          1801.
          ClJJ. SOOY, K., SGHEHMfMIHOHJ\, G. W. SHAHP, N.l•'LEISC:HllH, ~1.
                SUflANA. D. F'USCO·DE)MANE:, M. ,\!RAJ(S!NEN, M. NIGYE;fl., AND
                   S. CHR[S'!'AKOEI. DisrupLion ot'                  in thB tnou:;;e (Ab··
                   ~tmet). J. Bone Mimn·. R~h.
          :312.    SPJ•~NCf':H,    M. CHAHM.t\N,
                   SON.                                                             l.r!:utt5·
                         and mt•OJStinHl cah~lum~blnding protE:Jin in the c;hieken. Bio-
                          J. !70:          Hl78.
          8W.


          :314.

                                                                                                          719,
                                                                                                    :135. TANAKA, Y., L. CASTiLLO, H. F. DCJLUCA, ANn N. lKF:KAWA. TI1e
          8JG.                                                                                                            of 1,2f5-dihydi'Oxyvitnmin 0:1. ,J. R-iot. Chmn. 202:
                   Ahn.orml'lJ 1ut.r1'lmf'mhrFtnm:t~ (J~Aift(~atkm ·in ·miN~ d~th~·if'·nt for th~                             1977.
                   vit.a1ni.n D 24-hydrox,ylase gone. ln: Wtau1·in V, Ch<Jin·ist'~"lh fJ1ology                                    AND   11. F. DeLUCA. Tho cont.t'ol of2fi-hydJ·oxyvit.amin




                                                                                                                                                                                   QUESTMS-00000674
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 172 of 641 PageID #: 350

                                                                         MOLEC:UI,~.Tl            ACTIONS OF VJTAMI:-1 D

                  D                                                                                              conJormattonal chang(~S as KH1060 1tself (Abstract).J. Bone Miner.
                  154:   560.~574,                                                                               Ues.      1~:          1i.lU7.
                  TANAKA, Y, AND            H. F. Drd,CCA. Stimulation                                   3M.                                H., S. K. JAJRAT!I, D. i\11. HEU~LA.N, R T. STRAVITZ,
                  tn.min                          Lw 1,2G dihyclrox_vvJhunin                                                                N. C:. AVA[)IJAN!, ANl• \V, .VL J'Al'DAK. Tmnscrip-
                   lliJ8          1974.                                                                                                                sterGl 27-ltYdroxylase      blle aeids. Am.
          clfJ8. TANAKA            H. f'. D"LUCA, Y                                                                                     (G<"<tl·intost. l/i:vef' Ph:I)Biol. :1:3):          1990.
                                     MOrlJSAKI. Oiological                                                                                               D. HimfW, M. J. S. HB;INtJ, J.      GAR-
                                       D3 • Ef'fe(;t ol' blo<:.king                                                                                                H. GRO'lEMEYER, P. CHAM-
                        of vitamin D. .1. Riol. Cturm. 254:
          3D[I. TANAKA Y., H. FRANK, AN:l H. F. D"LUC:A
                  rlihydrox,yvitnmin D3 in th~ mt. Kn<C!Mr'in<?loow
          8110. TANAKA               R S.   TJJRR~C, -\NT)   H. F.               TIV-)
                  am.vm·ox·vvnarnm D.1 and parath.vmld hormone in the
                                 2i5·hydmxyvitatnin Ds·-24·hydwxyla:se . .kf'Cil.
                  JJ'ioph:1Js. 171: 521-520, Hl75.
          :'141. '11lAKK!JH, H. V., L.•r. f'RMII<R, S. AllAM!. R                                         :-;m.
                  J. L. H. crmon.DAN. Circulating concentrations of
                  vltamln [)3 in         with primary hype11-1arathyroidism. Rnrw
                  Mi'fiCT. Res. I:       1H86.
          84~.    THOMASSf]T. M.                  In: Vitl<wdn 0, editc;d by D. f'<!ld                   :J5d.                                                   M. MICHALA. K, J. H. \\IHlTE,     .\ND
                                                              San Diego, CA: Academk, HJP7,                                                           vitamin 1~-l l"ig:nal transduction.
                                                                                                               Ntwlci(; Adds Ftes. ~~1: 32(~8---3274, WU5.
                                                                                                         DOD. WHr!'m;LD, G. K., .J. C. HSJE:H, S. NAKAJIMA. P. N, tuAvL"-'"·'"''·'•
                                                                                                               P. D. THOMPSON, P. IV. ,JUIWTKA, C. A. Hi\l<SHLP:R, '"" IV!.
                                                                                                               IIArSSLER. A ttlghly <:onset·vecl region in tho hormone-btnding do--
          844.                                                                                     of          maln of thE' lmtnan vit~uuln D t·ec~~ptor contalns t•esidues vital for
                                                                                                               hclcrodnncdzation                                      for transcriptional
                                      uf                                                                       activation. i!-tnl. Findocrinol. 0:            19Hi"l.
                                         woo.                                                            i3GO. \VILLIAMS, G. R, R BLAND, 1\N[! \t C, Sl-ImPPARO. Retinotds
          3•15. TOR.CIIIA, .f., W. IWSU:, ,f. JKOS'ITIOZA, Y. KA\18L, S. WESTIN,                                                              of ~~ndogenou~ gene ~XPt't'nsioH            viLautin
                C. K. GLASA, AND M.G. ltOSBNli'DJI,D. '['hB tt·anRCri_pt10na[ co·a..cti                                               h.onnonfl in tlirf;le nf'>tfJOS!~.tcnwn cell lines.
                  vator p/CIF' bind.s CBP and            m~diates nudear-rec<~ptor         fun<'tic·n.                                          1995.
                  Natu,re 387: ti77     1907.                                                            ~HH.                    ,J. -M., f3.                A)JD 0. VfOHAS. 3 ·'D tnodd of the
          <Hfi. TUCKER, G., H. E.                         ..'J'..u M. R HAUSSLEH. Viwmitt                        JJgmtd--binding domain of the vitamin
                  2G'ItvclrrlJcvlr"'e:   ti~sue    oCCil!T(mco and    lad~   of t'Cf.{lilatlon.                  t.al slructure oJ holo~JiAR [n: Vilmnin D.
                                                           107~J.                                                Cli·l"t.i.rai f\JJ1Mw«m.•ms
          847.

                                                                                                         362.                                                                                  S][]MA-


          :348.
                                                                                                                                  rutd
                                                                                                                                 Aota
                                                                                                         364.               C. SMI'l1-l, J. i\11.                 DELUCA. Vitmniu D
                                                                                                                 deficiency suppresses                    irnmuntW in vlvu. AtL'h. Bio·
                                                                                                                 che-;n. .BirYphys. DOf:l: 08-106, 108;3.
                                                                                                         ~65.    YO~HIZAWA, T., Y. HAKDA. Y.llllMA'I'HU, S. TAKllDA,
          3GO.
                                                                                                                 Y. YOS!lli!ARA, T. KAWAKAMI, K ARIOKI\, !l. SATO,
                                                                                                                 YAMA. Mict·\ Jac'l<Jn~ tlH:,' vHJ.~min D               lltlpflh\'d bone
                                                                                                                 i'orn:tadotl, ulerirte ttypopiasm artd                    retardatlort aller    W~)~m-
                                                                                                                          Nah~rr    Genet. 16: :391
                                                                                                         3tid.                    C .. X.     SHB:K,    .r. Y.         Z. P. C:Hli:N, P. CHAMHON,
                                                                                                                                                       The dlm1':!rizat.ion interfaces formed be"
                                                                                                                 twt~t;n Ll~<.~  UNA hindwt, douwln.s of' H.Xfl., RAR t~nd TH dd~1·mtn'-~
                Jut· vitmuin                                                                                     t.t1~1   hinding sp~K~ifldt.y }lnd      of thtl f'1lll-1Anp;th l""\(~(-lptors 1.0
                E1t·~·. Hiol. l,t>tf.                                                                           dir~lct r0peats. I!:MBO J.               lfi£14.
          :352. VAN !JU:M B!JM!J, G. C:, fl. 1\.                                                         ::367. :t.HOU, A., M. U. Bl.L10H'l', AND E. A.                ltetinoid X re-
                  Af"D,J. P. V!\N l.E~~l.JW~~N. Confc~rxnational                                                ceptor (fLXH) li~ands activat.: the human ~IJ..hydroxyvit..·nnin n~~21~
                  stabilizatiL!Tt ()f th~C· vitarnin D receptor by the             I,~IJ,dlllyrtt'OJ'Y          hydroxylaRe promoter vm It:"CR heterodimer hinding to two vitamin
                  vitmnln                KI-fi()()Il.Proc. Nat!. Acari. St"l.                                    [).. responM~      d~mr~tlt"     and dicit <KkiltiVt:;~ l:lft'Bds wltl1 1,2G·dihydwxs:
                                                                                                                 "Vitn.min D3.. ,J, Hiol. CJM"II'L 272·                         1887.
          :!5~.                  BJo:MD, ll. J. C:., F ..l. !JlL\\'Ol{J'H, ll.i(. WILLIAMS,              8<!8.   ~JEROLD,          .C., ll. M. DARW!Sll, AND II. F.                     'l'wo vitamin D
                                      G. JONES, AN~ J.P. T. M. VAN LEEU\VEN. M0tabo-·                                            elements: flmctton in tlw Tat                                   D :.:14-
                                                                nnalo~   KH LOGO induc-e simHar                                     promoter. J Hiol. ChrJm.




                                                                                                                                                                                    QUESTMS-00000675
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 173 of 641 PageID #: 350




         Age~Related Changes in the 25-Hydroxyvitamin D Versus
         Parathyroid :Hormone Relationship Suggest a Different
         Reason Why Old(~r Adults Re<Iuire More Vitamin D
         REINIIOLD Vjg'l'H, YASMlN LADAI\,                                                 AND      PAI.'L G. WAL.li'ISH
                                                                                                                                                                                                       University of'
                                                                                                                                                                                                        P!'OI,{'!'CIJI'f




         Vitamin        1) t·aq~:t..i.b'"EHnHnt.~ ~t·r,~       thought l;o val"y with                                         gr<~S$.ion   oi' log .PTH   ~/.F,   tog·   2,~:HOH)1) ~g.r11.~(~d   w!th     th1~ nat.w:~J
         thf.!':t',f, if-1 Httla   ~~o:rnpal'§.l.thrli\ (.W1d~o/J:h'")(,:~   for   thJ~. ou~~                                 shH.p~~                                obsel'"'."lf'~d   with   ~rrt:att>~;~t'plo~. :-~n~ooth~
         h1blishing a v.it:am.in D requ.h·enH:lnt i;o~ tJ;J avoid ""muH!o<rv                                                                                               ln P'I'li. as 2:1{011)1) .hwr~'~s~d..
         pt;rpm"Stbyro:h:Hsm. W0 st:udiod Fi-11 euthyroid~ thyt•oid                                                                                               om•t<~1tl<"""                gl·oups, "husGd
         ouJpatient~ wh_bout. e"'.-ri.dence af ealdum :a1n.tormaHti~~~ t·ang"                                                                                                                  ll!lj'H in adults
         ing· Rn n.g'€~ fnnn 19 tn 97 yr~ who~e ~~f.n•n:m and 1.u·.ine had ht'JE!ll
         ruutl.yx0d for calehun~ vitamin        nnd                   sto.tu.s. \\-¥r:l
         found JlJ..~



                                                                                                                                                                         SBCUJulaqr      laype~:pHrs~thyt·oid!sm.
                                                                                                                                                                        MuJnninta1n.lng 2f.I(0H)U? but
                                                      < O.OO.U only in         yol..lng'f..'':st ag·~~                        they m,>:0d more v:itamha D to prroduc~: U1€~ highf-~r 25tOJ::OD
                                                    h1 t;h<O oW<er ug~P; gl"OUp!1 (P > O.l).                                  ~xmt.lonb.·~i.iorul .I::X)ft~.dred to ovon~om~~ th<~ hypor:parnH~.y~t·old.~
                                                         wit.h Pl'H iu t_b,.,~ ycn:m.g'.e~1t ~'ilil!'{0                       i~m :a!tl~!1)Ch\tted with theh· dh·nhrl,sWng :t•e:o.al tlt.xt:tcUon.• hl (.':Utt
                      hut:             "'''""·"""''''~' h~t~e~~.nac ~igul'flcunL ::~s. ag,~ in-                               Hm:l-rwri1wl M.~>tal; S§; tS5-l9l, 2003)
                       (r'.f!· for d'iH       ~~ldl~dy, l.' ~ {).~(~()~        ·p ..:: OA)tH).   l..i.:tA~~~U" t'fi·




                                                     P.ECOI\i[MENDATIOt,JS for s"veral                                        ["'TH        '25(0H)D         r·~~ach 1.-:t p'h1b;~au and .:·orK'Luded fhLs
                                                                                                                a:-\                      ocrLH'l'" wlwn 2:3(01-l)D concentn:ttion b at least
         .'1d~·quah? intaJ<('                                                        th'::~ n~<.'ntTl.m~mdE'd                 nmol/Uter (il·, 6, 7 1 H!). \Ne             not Jl\1\!Zlt't' !·hat: Lht?
         d it~VJ :y n llot.v.nn•:A                   dntn arf: df·~x1·1Ad i:n,:                                               tion     f:l phteJu                  ls ,o,n,:;isN.:ntly V~lHd
         Food ~md Nutrition Board, N;ltkmal                                                                                   fc.r all
         t:ripiE•d it,; AI vi turn in D int,,ke
         over ?Oyr to 15 Jtg (600
         th•)Se l;(.~tw~~;,~n ~1ges 50            ~1.nd
                                              D




                                                                                                                                                     Subj•,,c!;s aml Methods




                                                                                                                       1Fl5

                                                                       Oownlor:JdB(J from        jof!m.endojot.lrnAis.or~l            by ()II February 2, 2010




                                                                                                                                                                                                      QUESTMS-00000676
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 174 of 641 PageID #: 350


                            6H(J):lHfi-HJi




                                                   120


                                             ~·
                                                   10(1

                                             !;;
                                             £      eo
                                             0
                                             £''    60
                                             (),
                                             t(J
                                             E      40·
                                                                                                        O<J,SOyr~
                                             ~      20·                                                 ~5HOyrs


                                                                                          f    3   <I




                                                           Vitamin D !rom supplements (IU/d)




                                                           Serum 25(0H)D


                          Oownlo8ded from jc~m.endojmunAis.or~J by <m Febnmry 2, 2010




                                                                                                        QUESTMS-00000677
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 175 of 641 PageID #: 350


                                                                                                                                                                lS7




                                                                                              ;::~~           -11~1     t\0        30     10~


                     Serum 25(0H)O (nmo!IL))                                             Servrn 25(0H)D (nrnoVL)


                 AGE >70 yrs




                                                                                ~ r)n'~""~-~--·~"""··~~D"''''""~O-·'"'·y;~··;·~;~··     ........."..~n\~
                                                                                                            40                tw   lr1n
                     Serum 25(0H)D (nmoi/L)
                                                                                              S\mHn 25(0H)D (nmo!IL)
         FIG.                                            v:~.   log >:)f PTH   <.~lnGf:n.tn'ltim:tl1.
                                                     hcau-v lim~    bt~1:V?Il~:n t:h•,lfK? C1H"V<H) h~
                                                                                                th,.;
                                                          "         with ~:h'~ nutm';:Jl. puth:nl nf n~~)




                               Downloe:~ded   from jnem.endojournAis.or~l by on          FAbrur;~.ry     2, 2010




                                                                                                                                                           QUESTMS-00000678
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 176 of 641 PageID #: 351


                                                                   6H(J):lHfi-HJi




                                                                                             Class!l'lcation of serum 2S(OH)P conoontrntion (nmoi/L)

         1rnd b~~rum                                                                                              c•tn fid <::J1s..:•:- (l.rn i tH for .:•a('h th.._,            tl.gi;•
         ANOVJ\ (P >                                                                                             l:rtdl.catix:g ~1 ..::ornhltled slope r\nd                   <•ffe,t
                                                                                                                 of .ag•:>.




                                                                                              it()
         ninoi/Uter.
            The 25(0H)D and PTH co_ncE•ntrat'icms for all1741JJdults
         wert:~ fit to ~! th.NH:-_parrtnwt~H' 6·!xponer:l:ikll     funclinn
         m;i ng the             w~Pd by             ef: 1J.L (9). n:'sulting
                                            fornrula   w;;H3

                                                  0Ji27X25(0ll)D)·-3.20

         ,-:f.'T:trai.ionH nf tlli:.'-..:.;::
              \Vith            apprc 1 <~Ch 1   t:he PTH       G~ncentration    <'1pproachPd a
         th(~otx:tkr.d. ltJw                                                              than
         73




                                                                                                                                                           gt'OUfJ      UJ   P.7JB)f
                                                                                                                                                               shOW('d       ~..;trong




                                                                 Oownlor:~ded   from jcf:nl.endojournAis.org by on   F~lbrut=~ry   2, 2010




                                                                                                                                                                        QUESTMS-00000679
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 177 of 641 PageID #: 351


                                                                                                                                                        lSll




                                                                                             lt ,.:annot be               that the pt·t'se·nt rE•Stllts
                                                                                                              cohottj fill of   th~Js~· p;;1ti~:n1.ts
                                                                                     when               hiochemk;:;11 te:-1ts     w~?f'E' ;rrck•rtd     1md
                                                                     Vt~f)'   probably rwt JitTt:t·e.nt. from ,,vhnt would hav-e bet:-n
                                                                     observed if       WL'    .had   ncccs~.    to sirnilar dab tor




                                                                     c:onc<:!nirat:ion,      b1~;e,J   only     •.)tl      hE·~:(•t11(~8   nrbitt;;1ry.
                    S"rum 26(0H)D (nmoi.'L)
                                                                     1..--nNcr FTH is a                lhcn a higher :25(0H)D c;mccntr<Jtii)Tl
                                                                                                            furthc•r.




                                Oownlo8decJ frnrn jc~Am.endojot.lrnAIB.or~l by on   FAbrut=~.ry   2, 2010




                                                                                                                                        QUESTMS-00000680
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 178 of 641 PageID #: 351


                                                                              6H(J):lHfi-HJi


         'l'AHLl~i     2, (}wNlatioKl.!'J f:(n: n.•.:;ati.ninc•ln 1:\dtl.lihm to 'Jfl\OJ:.{)D, l,25(0H)2D, P'IH, nud
         thl          c];aw,.i.fi.r:::l.Uonr! ur;~;.:i ~lir~tm~y Jo{ul.d(~Hne8




                            preMnled t:~r~:                      ~~ll'ri.l.lC\tion ~,~1.)'1.d1J...::·i•.mt,:~.                                                                     f{i01.~p~\ b~·t,'iiN;~n ~·~~l"UJl:.l
         cr(~,a_tini.J:vo   <'lrui tb~ vn.rii:1hl~:.'!> ~:,ho~,yn o.t t-h0 t~"!p of •:;;:v.:h ~~olumn.                                                                               "''"'·"'"·''"'(.ken ior aacoh
                                sh·-1wn it.\ piUI;'tJ,the~n\•;.

             "P < (),01\.




                                                                                                                                                                                                              utili-




                                                                                                                      tatlon ln ~ldu1t~; is
                                                                                                                      higher in:-,:tkcs bee<JU'3e                     .::tn: t'('Si~.t.ant to eJ:feds: cf the
                                                                                                                      nutt·ieut Howt:!vet·,. if the            dllH   of vit•.uuin I) st~;m:>i.en:>o;tH<itton
                                                                                                                                                                           l•~vr;'l of
                                                                                                                                                                         D should be the same f,.:lr aH
                                                                                                                                                             pt'e~\~ n !. I'' l'(Jt':)S-BtC:C' t [(!'l'Vti
                                                                                                                      confirE:s a previous "'''"'w'"" t;;tudy                                              that
         i2iderly group shou1..J 1)dVe 1\Yv>'er·                                              cclnc-c·ntt'Jt!(lfl~'   Pih:: 'N.:wtt·l to t-nsun~ th;lt ul! Ddu1ts h;:·Jvi~                               at lei,1Ht
         thJn                       .::duit·:-;. l"'kn-vr;·v~~r, in ngr~~~~rnli~nt: cHlf'!"                           40 nrnol/llh:r/            must constlnl.E:
                                .teports that h,1ve compar0d 25(0H)D le.,.reif~                                       1000 IU) vib:Hntn           ddily.


                                                                          Oownlor:~de<l        frorn joem.endojournAis.or~J by   ()r1   FAbrt.u?J.ry 2, 2010




                                                                                                                                                                                               QUESTMS-00000681
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 179 of 641 PageID #: 351


                                                                                                                                       un

                                             /\,t1kn.owledgtnen.tH
               \.\'{~   th,::nk U!. I'\, J\kwwi<:h (U.;;,'p<ll'tm~:nt nf 131nll1t)dk'>.ll
         Ur~h·cr·~lty        of   Tomnh~)    for hb work in d.,;:flHing th(;)
         ,:CjUiltiDn.




          %.




          4.




          6.




          8.


          9.


         1D.


         II.


         17.




                                                                   Downloeded from jcem.endojourneiB.org by on Februery 2, 2010




                                                                                                                                  QUESTMS-00000682
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 180 of 641 PageID #: 351



                                                                                     Atty. Dkt. No. 034827-3603

                              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
               Applicant:       Clarke, et al.

               Title:           METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                SPECTROMETRY

               Appl. No.:       111386,215

               Filing Date:     3/21/2006

               Examiner:        Warden, Jill Alice

               Art Unit:        1797

              Confirmation 2019
              Number:

                                       INFORMATION DISCLOSURE STATEMENT
                                               UNDER 37 CFR §1.56

               Commissioner for Patents
               P.O. Box 1450
               Alexandria, VA 22313-1450

               Sir:

                        Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
              in order to comply with Applicants' duty of disclosure pursuant to 37 CPR § 1.56.

                        A copy of each non-U.S. patent document and each non-patent document is being
              submitted to comply with the provisions of37 CFR §1.97 and §1.98.

                        The submission of any document herewith, which is not a statutory bar, is not intended as
              an admission that such document constitutes prior art against the claims of the present
              application or that such document is considered material to patentability as defined in 37 CPR
              § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




       DLMR_704632.1                                           -1-




                                                                                                            QUESTMS-00000683
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 181 of 641 PageID #: 351



                                                                                       Atty. Dkt. No. 034827-3603

               antedate or otherwise remove a.s a competent reference any document which is determined to be a
              prima fade art reference against the claims of the present application.



                                                 TIMING OF THE DISCLOSURE


                       The listed documents are being submitted in compliance with 37 CPR §1.97(b), before
               the mailing date of the first Office Action on the merits.



                                                RELEVANCE OF EACH DOCUMENT


                       All of the documents are in English.

                       Applicants respectfully request that each listed document be considered by the Examiner
               and be made of record in the present application and that an initialed copy of Form PTO/SB/08
              be returned in accordance with MPEP §609.


                       Although Applicant believes that no fee is required, the Commissioner is hereby
               authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                                      Respectfully submitted,



              Date_O        \- ~- ~_.:._~
                                  "-1       0_ __
                                        +-'-1
                                           (




              FOLEY & LARDNER LLP                                            Richard J. Warburg, Reg. No. 32327
              Customer Number: 30542                                         Barry S. Wilson, Reg. No. 39431
              Telephone:  (858) 847-6722                                     Attorneys for Applicant
              Facsimile:  (858) 792-6773




       DLMR_704632.1                                            -2-




                                                                                                            QUESTMS-00000684
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 182 of 641 PageID #: 351


                                U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                     Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                     Uni.tt)d States Patent and TradeJilal'k Office
                                                                                     A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                   P.O.llN'.[L~')]
                                                                                                   A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                   WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                           ATTORNEY DOCKET NO                               C'ONHR~1ATION   NO.

                 ll/386,:21.4                  03/21/2006             NigdCiark<'          OYIR2? ·3603                                       2019

                 3C542                 75-90            04/1?.12010
                                                                                                                       bXAlYllNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                 COLl.·., MONIQUE T
                 SAN DfRGO, CA 92138-0278
                                                                                              AR.T U.i\lT                               PAPL:l{ NUlvEWR

                                                                                                     1797




        Please find below and/or attached an ()IJicc communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J{ev. 04107)




                                                                                                                                             QUESTMS-00000685
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 183 of 641 PageID #: 351
                                                                                         Application No.                               Applicant(s)

                                                                                          11/386,215                                   CLARKE ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit
                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)!ZI Responsive to communication(s) filed on 312112006.
          2a)0 This action is FINAL.                                   2b)!ZI This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)!ZI Claim(s) 1-29 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)!ZI Claim(s) 1-10, 13, 17-24, 28 and 29 is/are rejected.
            7)!ZI Claim(s) 11, 12,14-16 and 25-27 is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)O Some* c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) !ZI Notice of References Cited (PT0-892)                                                      4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) !ZIInformation Disclosure Statement(s) (PTO/SB/08)                                            5) 0 Notice of Informal Patent Application
             Paper No(s)/Mail Date See Continuation Sheet.                                             6)00ther:
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100329

                                                                                                                                                       QUESTMS-00000686
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 184 of 641 PageID #: 351


       Continuation Sheet (PTOL-326)                                                                   Application No. 111386,215




       Continuation of Attachment(s) 3). Information Disclosure Statement(s) (PTO/SB/08), Paper No(s)/Mail Date :5/26/06; 3/19/07;
       7/27/07; 3/17/09; 5/14/09; 2/2/10.




                                                                    2




                                                                                                                 QUESTMS-00000687
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 185 of 641 PageID #: 351



            Application/Control Number: 11/386,215                                                                   Page 2
            Art Unit: 1797

                                                      DETAILED ACTION

                                             Claim Rejections - 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention IS not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between the sub;ect matter sought to be patented and
                   the prior art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.

                   Claims 1-6, 8-10, 13, 17-24, 28 and 29 are rejected under 35 U.S.C. 103(a) as

            being unpatentable over Coldwell et al. "Mass Fragmentographic Assay for 25-

            Hydroxyvitamin 0 in Plasma Without Oerivatization: Enhanced Sensitivity for

            Metabolites of Vitamins 02 and 03 After Pre-Column Dehydration" ("Coldwell") in view of

            Kissmeyer et al. "Sensitive analysis of 1a, 25-dihydroxyvitamin 03 in biological fluids by

            liquid chromatography-tandem mass spectrometry'' ("Kissmeyer").

                   Coldwell discloses a method for measuring at least one vitamin 0 metabolite

            (i.e., 25-hydroxyvitamin 0 2 and 25-hydroxyvitamin 0 3 ), which comprises generating

            dehydrated molecular ions and subjecting the ions to gas chromatography (GC). See,

            at least, page 351, second paragraph in left column.

                   The samples were subjected to purification prior to ionization. See page 349,

            discussing that a dehydrating pre-column is utilized to avoid problems such as poor

            peak shape or destruction.

                   It is noted that Coldwell does not expressly disclose the measurement of 1, 25-

            dihydroxyvitamin     o,.   However, Coldwell does disclose "the possibility of extending this

            method to include dihydroxylated metabolites has also been considered." See page




                                                                                                                       QUESTMS-00000688
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 186 of 641 PageID #: 352



            Application/Control Number: 11/386,215                                               Page 3
            Art Unit: 1797

            353, right column, last paragraph. See also Table 2, page 354. Thus, it is the

            Examiner's position that the method disclosed by Coldwell would be applicable to 1, 25-

            dihydroxyvitamin D2, absent any evidence to the contrary.

                   Coldwell differs from the instant claims in that it does not disclose the use of

            HPLC as the purification method.

                   Kissmeyer teaches a method for the sensitive analysis of vitamin D metabolites

            via liquid chromatography-tandem mass spectrometry. See Title. Kissmeyer discloses

            that liquid chromatography-tandem mass spectrometry is an improvement over the

            older gas chromatography method, by providing increased specificity and sensitivity of

            analytes, and increased testing capacity. See page 94, right column, first paragraph;

            and page 102, Conclusion.

                   Kissmeyer further discloses that the purification step comprises protein

            precipitation. See abstract. Kissmeyer does not disclose the use of high turbulence

            liquid chromatography, thus meeting the limitation of claims 6 and 22.

                   Given the noted advantages of liquid chromatography-tandem mass

            spectrometry (LC-MS/MS) as taught by Kissmeyer, it would have been obvious to one

            of ordinary skill in the art to modify the GC methodology of Coldwell to obtain an

            improved LC-MS/MS process of measuring vitamin D metabolites.




                                                                                                  QUESTMS-00000689
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 187 of 641 PageID #: 352



            Application/Control Number: 11/386,215                                             Page4
            Art Unit: 1797

                   Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Coldwell

            in view of Kissmeyer as applied to claims 1-6, 8-10, 13, 17-24, 28 and 29 above, and

            further in view of Ascalone et al. "Stereospecific determination of amisulpride, a new

            benzamide derivative, in human plasma and urine by automated solid-phase extraction

            and liquid chromatography on a chiral column: Application to pharmacokinetics"

            ("Ascalone").

                   The combination of Coldweii/Kissmeyer does not teach chiral chromatography as

            a part of the purification process. The Kissmeyer protein precipitation method teaches

            the use of Cw solid phase extraction (SPE).

                   However, Ascalone teaches the combined use of chiral chromatography and

            SPE columns for improved specificity, without any loss of chromatographic efficiency

            over time. Moreover, the methodology of Ascalone provides "nice separation in a short

            time." See page 104.

                   Accordingly, given the benefits taught by Ascalone, it would have been obvious

            to one of ordinary skill to modify the combination of Coldweii/Kissmeyer to include chiral

            chromatography as a means to hasten the protein precipitation, improve specificity and

            increase the chromatographic efficiency.




                                                                                                 QUESTMS-00000690
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 188 of 641 PageID #: 352



            Application/Control Number: 11/386,215                                             Page 5
            Art Unit: 1797

                                           Allowable Subject Matter

                   Claims 11, 12, 14-16, and 25-27 are objected to as being dependent upon a

            rejected base claim, but would be allowable if rewritten in independent form including all

            of the limitations of the base claim and any intervening claims.

                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M - Th (9-5).

                   If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:/lpair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                  M. COLE
                                                                  Examiner
                                                                  Art Unit 1797
                                              /Angela Ortiz/
                                 Supervisory Patent Examiner, Art Unit 1797




                                                                                                 QUESTMS-00000691
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 189 of 641 PageID #: 352
                                                                                        Application/Control No.             Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                        111386,215                          CLARKE ET AL.
                     Notice of References Cited
                                                                                        Examiner                            Art Unit
                                                                                        M. COLE                             1797
                                                                                                                                               I Page 1 of 1
                                                                             U.S. PATENT DOCUMENTS
                           Document Number                     Date
     *               Country Code-Number-Kind Code         MM-YYYY                                      Name                                     Classification

            A      US-

            B      US-

            c      US-

            D      US-

            E      US-
            F

            G      US-

            H      US-

             I     US-

            J      US-

            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                     Date
     *               Country Code-Number-Kind Code         MM-YYYY
                                                                                    Country                       Name                           Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                             NON-PATENT DOCUMENTS

     *                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)

                   Ascalone et al., Journal of Chromatography B, "Stereospecific determination of amisulpride, a new benzamide derivative, in
            u      human plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral column: Application to
                   pharmacokinetics", 676 (1996) 95-105.



            v



           w


            X


   ' A copy of th1s reference IS not bemg furmshed w1th th1s Office action, (See MPEP § 707.05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100329



                                                                                                                                              QUESTMS-00000692
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 190 of 641 PageID #: 352

      Receipt date: 07/27/2007                                                                                                                PfOISB/08 (09-06)
                                                                                                     Approved for use U1rough 03131/2007, OMS 0651-0031
                                                                                 U.S. Patent and Tradomar< Office: U.S, DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 199:5, no persons mre requimd to mspond to a coJiectlon of Information unluss lt cont1:!!r1s a vr1lid OMB control
        num •r.
                                   Substlt!J:e for form 1448/P fO
                            INFORMATION DISCLOSURE
                            STATEMENT BY APPLICANT




         Sheet


                                                                                            U.S. PATENT DOCUMENTS




                                                                                              Filing DiJie of
                                                                                                                            Namt~   of   P;-~tentr.e or Applicant of
                                                                                             Cited Document
                                                                                                                                         Cited Document
                                                                                             MM·DD·YYYY



                                                                                         FOREIGN PATENT DOCUMENTS
          ·;,:~~~~-~-~~:- -·~·C:~o~u2n';t:ry!;CJo·,.,d·~~-;~N-~u~"bJo.rmr.~K",-nt.d=i·- -~M~bM.Iic:Da.Dtio.ynyDvayto        --·~· -~amo of ,,:::~or
                                                                                                                                                                       ·f;age,; Co ~-,~;t\;~[:,~,;;,~-~~·-·
                                                                                                                       •.                                                  Whe"e Re!ev~nt
                                                          Coci':O."An~~·n'·
                                     1
           lnitialst         No.
                                                                                     1
                                                                                                   ..                        Applicant of Citer:l Documents              Pasf~1a~::5o~~Pe~::mnt        re



                                                                                   NON PATENT LITERATURE DOCUMENTS
                                                        Include name of tho ~uthor (in CAPITAL LETTERS), titlo of the article (when aporopriate), title of the
           Exarn1ner         Cite
           Initials*         No. 1
                                                     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volumo-lssuo number(s),                                          T'
                                                                                  publisher, city and/or country where published.
                            A2               Vogoser ot al., Candidate reference method for the quantification of circulating 25-Hydroxyvitamin o, by
               /MC/                          liquid chromatowaphy-tandem mass spoctromotry. Clinical Chemistry, b0(8): 1415-1417,2004.
                             ,,,   ..... :........




     DLMR _317624:1




                                                                                                                                                                                       QUESTMS-00000693
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 191 of 641 PageID #: 352

       Receipt date: 03/17/2009                                                                                                             PTO/SB/Oe (09·06)
                                                                                                      Approved lor use through 0313112007. OMB 0651-0031
                                                                                  U.S. Patent and Trademark Office: U.S. DEPARTMeNT 01' COMMERCF
                   Under tt1e Paperwork Reduction Act of 1995, no persons are required to respond to a coll8ctlan of IPtormation unless it contains a valid
                   OMBcnolnm


                                  INFORMATION DISCLOSURE
                                  STATEMENT BY APPLICANT




                   Sheet




                                                                                  NON PATENT LITERATURE DOCUMENTS
                                              Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                                  Item (book, magazine. journal, ser'ml, symposium, catalog, etc.) date, page(s), volume-Issue                                                            T6
                                                                  number(s), publisher, city and/or country where published.
                                            International Search report for PCT Patent Application No. f'CT/US2008/084 f09




                  Examiner        1
                                                                    /M. Cole/                                                          Date                                         0:3129/20.10
                  Signature       1
                                                                                                                                       Considered
                •r:xAMINER. lniti~lrfrefi:lr~nce consldl:lred, •Nhethcr or not crtiO!tron is in conformance with MPE:P C0\1, Dr·aw line through citatior1 if not in CC:Hif!~rmance and not
                cons de'ed. Include copv of thi;J form wlt111ext corl\nitJnic<iltion to appllcant ·1 App 1 1c~nfs urrque crt[;,ltf\".:!n dec.\gnaton number (opt'Kma•). ?. See Kinds Codes cf usrro
                Patent Documents at lo'.IWN.uspto.pov or M~f.7:'l 901.04. 3 r:nter Office that ISsued ~he- docurt•eni, by lhe two-letter code (VVIPO Standard Sl.:l), 't For ,Japarese patent
                oocurncMI?,                   cf the vea·· of the reif:)fl of the trnperor must weccdc the serial numbar of U1s P<:1tenl docurnent 5 Kind of docJment by the af);m)fJriatf~
                symtJols "'s                     document under WI PO Sti::lrHle!l'd ST :lfl if pt;.'-'itlible. !) Applicant!::~ t:J place a cneck mark 1ere if L:ng1is.1 langur.1ge lra·ISiaticn Is alt<t~ched
                lhis :;dlocli,:;m                 is required by 3'/ Cf·'R ·1.97 and 1.913. The :ntow1stron is required to cblaln or retain a benj-.)fit by rhe public which is to file (end by the
                U.~":iPTO to proce:»s) an S1Jpllc<:~tiOI1. Conf:de1tia!ity IS Q\.IVe'ne!~ by 35 U.S C. 1?.?. and 37 CFR 1 '14. '1 his collectio"l      estlrt'a!cd tc; take?. h•JJ.mi to (.;Ompletc, including
                gathering, preparing, ond su!'Jrnltting the corrplet(~d al)piicat·on fcm1 to the USP~"O. Time will vary dop(mdin!J upon the IMividuo~l c<.~;m. Arty cornmcrl'> on :he amount of
                tirne you reQI,jire to complete this form and/or ~iUggosh:ms for reducing this burden, should be sent to the Chi~f lnbnmtion Office:Jr, \J S, P~:~tent Bnd Trcl':lernark Office,
                P.O Go:< H~)O, Alexandna, VI\ n31:HA,~Q, DO NOT SEND fF.Ef:l or~ COMPLETED FORMS "T'O lH!S AODki::SS. SEND TO: Commiljsioner fr>r Patents, P.O.
                Sox 1450,   Aloxandric:~,   VA 22313-1450.


       DI.MR... 59001 '.1




                                                                                                                                                                                             QUESTMS-00000694
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 192 of 641 PageID #: 352

       Receipt date: 05/14/2009                                                                                                                PTOISSIOB (09·06)
                                                                                                        Appr·oved for use through 03131/2007. OMB 0651 ·0031
                                                                                    US. Patent snd Trauernsrk Off:ce: U.S. DEPARTME'NT O" COMMLRCE
                     Under the Paperwork Reduction Act of '1995, no parsons are required to respond to a ()OIIcction of lnformetlon unless It contains a valid
                     OMB ·or1trol nurn r.
                                        Substitulo lor form '1449/PTO
                                   INFORMATION DISCLOSURE
                                   STATEMENT BY APPLICANT




                 Ex~r;,lnet
                 1111lals"




                                                                                   NON PATENT LITERATURE DOCUMENTS
                                              Include name of the author(ln CAPITAL LETTERS), title of the cJtticlo (when appropriate), title of the
                 Examiner ) Cite
                 fn1lif.tls• j No. 1              item (book. magazine, journal, serial, symposium, cHtalog. otc.) date, page(s), volume-issue
                                                                  nurnber(s), publisher, city and/or country where published.
                      /MC/ I A1           I Tsugawa ot nl., Determination of 25-hydroxyvitamin Din human plasma using high-performance liquid
                --;.; ; " -~~;~:;~;:;;;,;~:~;~;.::.~~.~:~~;,.;;:oo~~:::,., .,""' ,.,,-1· -
                   ~- ~ I A3 I1 Watson and &ltcholf-Arm/ysts-ofVitamm-b and Its rrtotc1bolltes usin_g_tlierrnospray liquid                                                   "~-~            --   j-~-
               •·-· ~AC~ -~-~hro~a~ogr~hy/Ma~s spoct~o~otry ~tornedtcal Chrorna~og~ph~ 5 ~3-160~~<l1 _
                              t'                                                                                                                                                           -.-L-
                     /rviC/        A4       Extended European Search Report for EPO Patent Apphcatton no. Oo749272.8·2404                                                   (2 009)               1




               '-·                      ~ -------- -- ~- - -- - ~-                                                                                                   ----                "'"'""'J"


                Exarninor [I                             /M. Cole/                                                                     Date                                         03/29/2010
                Signature 1                                                                                                            Considered
              .. FYJ\MINER ln,tial .f reference cor•sidsr(::)d, whether or not citat•on is in confom1~Wce with MPEP €09 Draw line th"OJgh citalion if not ill COiiformance and nl)t
              consider~d, ln~;:I,Joe
                                   copy of th11!> form with next communlc3tlon to applicant 1 ApplicC~r,fs unique citation des·,grHrtlon nu·nbor (optional), 2 See K'm::ls Code.s of USPTO
              Patent Document$ t.~t www.uspto.gov or MPEP 901 04, :~ Fnter Office thi.lt Jr,~ued the do~\;ment. by the two-lob'.lf code (WIPO St<Jnd.~rd ST..2). 4 r:or Japanese p.)lten!
              oocuments, the indlc<"~tlcn ct tt1e y(m of the H~lgn of tt1~ l":JJpcror· mus~ precede the ser!af numbf'Jr <)f th(J pat~t'l docurnem, 5 Kind of documeMt by the approor'ate
              symbols as                 1t1e document under WIPO Standard ST.1611 possible. 8 App!ic~mt Is to ~!;)leo <.1 check mark hero if English 1ang1Jage Transfatlor is attscl·ed
              This ccficctlon                  1.<; requ:r~;d by :37 CFR 1.9'7 and 1.91:.1. Th~J :nforr"l;"Jtion is required to obtain lH' retain .a be1cfit by the public which is to 'ilc (<~nd by thO
              USPrO to orocess) <m <~pplic<Jtion. Confide'ltlalfty :s governsc by 3b U.S.C. 122 t111U 37 CFR 1.14. This collcctlon is estrrnated tu take 7 ho,Jr;; lo r;:on;plete, ir1drJdir1g
              gflthcnng, prepafing, ;:md submitt.ny the cornpltated app~lcat:on term to the r..,sw ro. nrne will v~<~ty depending upon tt1e indivrdual case. Any comments on the fJmount of
              time you requfre to complete this form rond/or sl.~;westrons for redudng this burderi, sf1ould be sent to the Cl'i~f Information OffiGer, U,S, Patern ..,,md rradcnalli Ottk.e,
              P,O, Sox '1450, Alexandria, VA 22313~1450. 00 NO'r Stl\0 f'H-:S OR COMPLETED fORMS 1'0 THIS ADDRESS. SEND TO: Cot11rnissloner tor Plltentm, P.O.
              Box 1450, Alexandrlt~, VA 2231.3~1450.
                                           If you t1eer:i assisl~nr.<; ln campiotlng tho form cfrll1··eOO·('!T0-9·199 (1~f!00·7BC··ii1M) m/'J ~;(jfou( ()ption ?..
       DLMR,_GOSOG5. 1




                                                                                                                                                                                       QUESTMS-00000695
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 193 of 641 PageID #: 352


                                                                   Application/Control No.       Applicanl(s)/Patent Under
                                                                                                 Reexamination
                      Search Notes                                 11386215                      CLARKE ET AL.

                                                                   Examiner                      Art Unit

              llllllllllllllllllllllllllllllllllllllllllllllllll   MCOLE                         1797




                                                                              SEARCHED

                Class              I                                 Subclass
          436                      1   131, 173                                              I      3/26/2"-01'-'-0__ ci~M~'""C_ _ _   __j




                                                                           SEARCH NOTES

                                                            Search Notes




         lJ.S. f)atent and   Trad~}mark   OU'ice




                                                                                                                           QUESTMS-00000696
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 194 of 641 PageID #: 352

                                                                                                                              MODIFIED PTD/SB/08 (08-00)
                                                                                                       Approved for use through 10/31/2002. OMB 0651-0031
                                                                                  U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of Information unless It contains a valid OMB control·
       nu
                                                                                                          Complete If Known
                                                                      ~--,.____,,----.,---....,.,...__,.---·- ··~ofJfiin- 11t3aa:21'5-
                                                                                                                                           o4108120Q!i  March 21. 2006
                                                                                                                                           Nl el Clarke
                                                                                                                                           4644         1743
                                                                                                                                           Unknown----·~-------1
                                                                                                                                           ~                      034827-3603


                                                                                     U.S. PATENT DOCUMENTS
                                                                                                                                   ---···-·--.--::PageS:"eotumns. Lines,
                                                                                 Name of Patentee or Applicant of                    Date of Publication of   Where Relevant
                                                                                        Cited Document                                 Cited Doooment       Passages or Relevant
                                                                                                                                        MM-DD.YYYY             Figures Appear
                                                                                                                                                ----+-------.. - ........




         1-----,-··-r----------'F-iO'-"R"'E""'IG.II!~~IPNT DOC.,UMENTS_____, __ --·"~ .....__...........
           Examiner      cNite.1 f---'F"'o"'re"'·ig"'rn'-'P_,a,te,n"'t,Do:;oc2ue"m'i'e';;n;-l....-j     Name of Patentee or
                                                                                                                                     Date of Publication of
                                                                                                                                       Cited Document
                                                                                                                                                                          --------1
                                                                                                                                                                  Pages, Columns, Lines,
                                                                                                                                                                     Where Relevant




                                                                                                        .
           Initials•       0
                                    Office' Number' K:~'!,~~                                        Applicant of Cited Documents        MM-DD·YYYY                 Pas~~~~=,o~~:~:~ant



          ~=~: . . . ·-===~J=~=~l-=~=~---------~--_-_-_-_It-_-_-_--·----'---·---···------··_·_·_
                                                                             NON PATENT LITERATURE DOCUMENTS
                                         Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner      Cite         item (book, magazine, journal, serial, symposium, catalog, etc.) dale, page(s), volume-issue number(s),                                                  T'
           lnijials'     No. 1
                                                                   publisher, city and/or country where published.

                  IM j9           ARMAS et. a/., Vitamin D2 Is Much Less Effective than Vitamijn 03 In Humans, J. Clln. Endocrlnol. Metab.
                                  89:5387-5391 (2004),
                                                                                                                                                                              3
                                                                                                                                                                                           .............
                        A10        HIGASHI T, eta/., Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyviiamin 0 in · - -..
             /MCI                  Human Plasma by Liquid Chromatography·Tandem Mass Spectrometry Employing Delivatization with a
                                   Cookson-Type Reagent, Bioi Pharm Bull. 24(7):738-43, (2001 ).


            /MCI
                        A iT -HIGASHI T, at at., CharacteriZation of urinary metabolites vitamin Da In                     -of
                                                                                                          under physiological                  men
                              conditions using liquid chromatography-tandem mass spectrometry, J Phat111 Biomed Anal. 29(5):947-55
                              (2002)

    ALL R0FERE~NCES CON~IDF.RED EXCEPT WHERE LIN DTHROUGH. /MC I
           Examiner                                            /l\IL Cole/                                                           Date
                                                                                                                                                                                  03/29/20'10
           Signature       I                                                                                                         Considered               I
              ~EXAMINt::R: lnltlal 11 reference considered, whether or not c;l~atlon lS In oonformance with MPt:P 609. Oraw line through citation if not in confonnance and not
              eonsldered. In elude copy of this form With next eommLnieation 10 applicant.
              1 Unique cita11on designation number. 2See attached Kmts of U.S. Patent Documents. ~Enter Office that Issued U1e document, by the two~lettercode (WIPO Standard
                                                                                                                                                                        11
              ST .3). 4For Japanese patent doctJments, the Indication of the year of the reign of the Emperor musl ptecede the serlal number of the patent document. Kind of document
              by 1he appropriate symbots as lodi<:ated on the document under WI PO Standard ST. 16 If possible. 'Applicant Is to place .a check mark here if English language
              Translatlon Is attached.
              Burden Hour Statement: ThiS form is estimated to tske 2.0 hours to oOmpl~te. Time will vary de~ending upon the needs of the lndivka.Jal case. Any comments on the
              amount of tlmeyou are required to complete lhls form should be sent to the Chief Information Officer, U.S. Patent and Trademark Office. P.O. Box 1450, Alexandria, VA
              22313-1450. DO NOT SENO FEES OR COMPlETEO FORMS TO THIS ADORESS. SENO TO: Commissioner for Patents, P.O. !lox 1450, Alexandna, VA 22313·
              1450.
      DLMR_272297.1




                                                                                                                                                                                  QUESTMS-00000697
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 195 of 641 PageID #: 352

                                                                                                                               MODIFIED PTOISB/08 (08·00)
                                                                                                      Approved for use through 1013112002. OMB 0651..0031
                                                                                  U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the PapeiWOrk Reduction Act of 1995, no persons are requlroo to respond to a collection of Information unless It contains a valid OMB control
       ·J"~"m~b~>e~.rr.._._._=-.~~-.--.-~~~~~------.--,
                                      Substitute for form 14499/PTO
                                                                                       ................._~~~~~~-----------.-.-.-.-.~
                                                                                                          Complete if Known
                                 INFORMATION DISCLOSURE                                 Application Number                                      111101,16€11 11/386,215
                                 STATEMENT BY APPliCANT                                                              Filing Oate                ~              March 21, 2006
                                                                                                                     First Named Inventor       Nigel Clarke
                                                                                                                     Group Art Unit             16-14          1743
       .__ _ _ _(...,tu"'s'i'e-"a"'s""m"'a'"n~vs::;h:.::e.:::a:.::ls:.;a:::s:.:n:.!e::;c.:::es~s::.~a=ry):...,__ _-1 Examiner Name ···-----t--"U:.:.n::.:k:.;:no,w:.::n-'--------------1
         Sheet               2       I                  I     I          of             2                            Attorney Docket Number     03432-7--3500 034827-3603

                                                                         NON PATENT LITERATURE DOCUMENTS
                                                 include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner                 Cite
            Initials'                No.'
                                              item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue number(s),
                                                                           publisher, city and/or country where published.
                                     A12    HIGASHI T, et al., Characterization of new conjugated metabolites in bile ofrats administered 24,25-
                /MC/                        dihydroxyvitamin 03 and 25-hydroxyvitamln 03, Steroids. 65(5):281-94 (2000)

           r---.. ;M'C;A13 KfSSMEYERiiind''soNNE, Sensllive analysis of 1a,25-dihydroX}"iiiilrriTil'63 iii. biologlcal ifiiiCls"iiYITiiuid
                                            chromatography-tandem mass spectrometry, J Chromatogr A. 935(1·2):93-1 03 (2001)

                                     A14 ·ME-RCHANT amiWEINBERGER,                Recent
                                                                                    advancements in surface-enhanced laser desorption/ionization- ····· , __
               /MC/                       time of flight-mass spectrometry, Electrophoresis 21:1164-77 (2000)

                                     A15    SALM eta/., TheQuantifimition of SiroiTm"us by High-Performance Liquid Chromatography-Tandem Mass
               /MCI                         Spectrometry and Mlcroparticle Enzyme Immunoassay In Renal Transplant Recipients, Clin. Therapeutics
                                            22 Supl. B:B71·B85 (2000)

                                     A16    TAYLOR et al., Simultaneous Quanfffication ofTacrolimUS8nd Sirolimus in Human BlooCC.hY-Highffl ·~··---· ·-·-·-
              !MC!                          Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring 22:608·
                                            12 (2000)

              "-··-·-··ill' ·wRIGHf et al., Proteinchip® surface -enhanced laser desorptionlioriiz'ation.(SELDI) mass spectrometry: a
              /MCI           novel protein biochlp technology for detection of prostate cancer biomarkers in complex protein mixtures,
                                            Prostate Cancer and Prostatic Diseases 2:264-76 (1999)
           --        ······-·····-
                                     A18    YEUNG B, eta!., Ch8f8Ct8fization Of"Viatmin Ds metabolites using oontlnuous~flow fast atom bombardnlenr· · · -
                                            tandem mass spectrometry and high performance liquid chromatography, Chromatogr, 645(1):115-23
                 /MGI                       (1993)


                                     A19    ZIMMER iii!i[."comparlson of turbulent-flow chromatography wnh                  automated
                                                                                                                          solid-phase extraction in 96-
                                            well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                     /MC                    chromatography-tandem mass spectrometry, J. Chromatogr. A 854:23-35 (1999)




        ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /MC/

                                                    IM. Cole/                                                           Date                                       03129/20i0
                                                                                                                        Considered
                "EXAMINER: tnitlallf reference consldM~d, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                considered. Include copy ot this form with next communication to applicant.
                1
                    Unique citation designation number. ;tSee attached Kinds of U.S. Patent Documents. ~enter Office that Issued the doeumCf1t, by the twQ..Ietter code (WI PO Standard
                ST.3). 4For Japanese pa1ent documents, the Indication of the year of tt1e reign of the Emperor must ~recede the serial number of the patent document ~Kind Qf document
                by the appropriate symbols as Indicated on the document under WIPO Standard ST. 16 if possible. tiApplicant Is to place a check mark here If Engllsl' language
                Translation Is attached.
                Burden Hour Statement: This1orm is estimated to take 2,0 hours to complete. Time will vary depending upon the needs of the Individual case. Any comments on the
                amount of time you are required to complete this form should be sent to the Chief lnfonnatlon Officer, U,S. Patent and Trademark Office, P.0. Box 1450, Alexandria, VA
                22313·1450. 00 NOT SENO FEES OR COMPLETED FORMS TO THIS ADDRESS. SENO TO: Commissioner for Patents, P.O. !lox t 450, AieJ<I)ndrio, VA 22313.,
                1450.
      DLMR_272297.1




                                                                                                                                                                      QUESTMS-00000698
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 196 of 641 PageID #: 353

                                                                                                                                                                                                PTOISB/08 (09-06)
                                                                                                                                                             Approved for use tl1rough 03/31/2007. OMB 0651·0031
                                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a oollection of information unless it oontains a valid OMB control

     ~~
      ·                                        ~         SOJbstitute for form 1449/PTO                                                                          Complete If Known
                                                                                                                                 AJipllcation Numb';;;:-··-
     ~
                                                                                                                                                                                                   ~~~···



                                                 "           ORMA'""' OOS<:COSURE                                                                                  111386,215
             MAR 1 9 i007(T                                  TEMENT BY APPLICANT                                                 fllillg Date                     312112006
     ,.,                                             fJ.                                                                         First Named Inventor             Nloel Clarke
                                                                                                                                 Art Unit                          1614
           f;>.<l'                                         as manv sheets as necessary)                         ~·~·~"""'""~~-
                                                                                                                                 E~amlner Name                    Gary W. Counts
               sl'iii'~                              11                   I ot !2                                                Attorney Docket Number              034827-3603


                                                                                                                           U.S. PATENT DOCUMENTS

                      Examiner
                      lnltlals•
                                                     Cite
                                                     No. 1
                                                                             Document Number
                                                                      ·----·-····--·--.....
                                                                       Number-Kind
                                                                                              ___
                                                                                       COde2 (II known)
                                                                                                                           Publication Date
                                                                                                                            MM-DD-YYYY
                                                                                                                                                Name of Patentee or Applicant of
                                                                                                                                                       Cited Document
                                                                                                                                                                                      "''Pages~-Columns, Li~·-
                                                                                                                                                                                            Where Relevant
                                                                                                                                                                                         Passages or Relevant
                                                                                                                                                                                            FJlll!f."".~PP!!•L.. ,.~
                     '-LM.! L "A-r 2'6060094125''                                                                   "'""
                                                                                                   ,~-'-"" ~·   ~

                                                                                                                                                Singh et al.                            ---~   "




                                                                         UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                -,---,,..--cU"'".""S.""P""a""te-n""t"'A""p-p'li""caiioil'' - ~;_;-Date of                         ._                                                    Pages, Columns, Lines,
                      Examiner Cite                           Document                               •        Name of Patentee or Applicant of                                               Where Relevant
                      tnltiats•       No.' Serial Number::t<i'li'dcii<ieT                      Cited Document        Cited Document                                                      Passages or Relevant
                                                                      __, ___ .. _~nowm                                    -·~~~DD,YY~~-··                                            , ...,J',ieures App~!f. ._.. _



                                                                                                                     !:Q~!=_I.~J:II>~TI;_~j'..Q%!'""''M""E,cN'-"T·S"'-------,--::__,..-;:,-,----,,-;-:-...,------,---J
                                                                                                                                                                                       Pagfs, COlumns, Lines,
                          Examiner                   Cite             _E!l.!!llarl.l'..!'J.~Qg£~",).•~! ''''               Publication Date           Name of Patentee or                Where Relevant
                          Initials*                  No.'              Country COde '"umber 'Kind                           MM-OD·YYYY            Applicant of Cited Documents         PassaQijS or Relevant
                                                                               Code6 (If known)                                                                                           Fl ures Aopear
                                                                               ,_ _ _ _ _ _ _...J _ _ _ _ , .......................... .


                                                                                                                NON PATENT LITERATURE DOCUMENTS
                                                                           Include name of the author (In CAPITAL LETTERS), title of the article (when approprl\lte), title of the
                          Examiner               I Cite                 item (book. magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue number(s),                                         T"
                          Initials'             .I   No.'                                            publisher, city and/or country where published.
                                                                       COLDWELL et al., "Mass Fragmentographic Assay for 25-Hydro~itamin DIn Plasma Without
                               /MC/ Ii A2                              Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and 03 After Pre-column Dehydration",
                                                 I                     Journal of Mass Spectrometry,Ji0:348.:.356 .1995.                                    __ ............. ___ - - - ... --·· .
                                                     A3              1 MAUNSELL et al., "Routine lsotope-DIIullon Liquid Chromatography-Tandem Mass Spectrometry Assay for
                             /MC/                                      Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and 02", Clinical Chemistry,
                                                                       51:9 1683-1690, 2005.                                ·-                                              ..---·---- -
                                                         4             ODRZVWOLSKA et al., "Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs
                               /MGI              'A                    of 1,25-Dihydroxycholecalciferol", Chirality, 11:249-255,1999.
                                                                                                                                                                                                               _____,

                              /MG/                   A.s· 'WATSONetaf:: ''Analysis oTVftaminD and Its MetabOlites usfngThermospray Liquid
                                                                      Chromatography/Mass Spe~1rometry", Biomedical Chromatography, Vol. 5, 153-160, 1991.
                     ----------
                            A6 'YEUNGetiiT.';"c·fiariicierization of theMetabolic Patliway-of1'.2s:olhydroxy:1a:Ene Vltamii1T:'>3 in R(it··--·
                                                                                                                                               ----
                                    /MC/:                             Kidney By On-Line High Perfonmance Liquid Chromatography-Eiactrospray Tandem Mass Spectrometry",
                     .,   ___., .    ~·-··
                                             ....l ...   -~--   ..    J;liggb~mi.~~~ Pb.armac_QIQgy, Vol. 49, No.~ pp.1 099·J1J()_, J .~!~. ~.· .............................



                                                                                                 /M. Col~l/                                                  Date
                                                                                                                                                                                                    03/29/20"1 0
                                                                                                                                                             Considered
                          ~EXAMINF..R;
                                     lnit1al if reference cQn~idareQ, whether or not citation lsln conforma11ce w1th MPEP 609. Draw line through citation if not In oonform~nce and not considered.
                      Include copy of this form with next communJcatlon to applicant 1 Applicant's unique citation desJgnaUon number (optional). 2 See Kinds Codes of USPTO Patent Documents
                      at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued th" document by the two·letter code (WIPO Standard ST.3). 4 For Japane$e patent documents, the Indication of
                      the year of the reign of the Em!leror must p(ecede the senal number of tt1e patent document 6 Kind of document by the appropriate symbOls as Indicated on the document
                      under WIPO Standard ST.16 if possible. 6 Applicant Is to place a check mark here if English language Translation Is attached.
                      This collection of information In required by 37 CFR 1.97 and 1.98. The information if.l required to obtain or retain a benefit by the public which is to file (and by the USPTOto
                      process) an application, Confldent1a~ty is governed by 36 U.S C. 122 ancl37 CFR 1.14. This collecti01 is estimated to taKe 2 hours to complete, lnetudlng gathering, preparing,
                      and submitting the complctOd application form to the USPTO. Time willlf3ry depending upon the individual case. Any comments on the amount of time you roquiro to complete
                      this form and/or suggestions tot reducing this burden, should be soot to the Chief Information Officer, u.s. Patent and Trademarl'; Office, P.O. Box 1450, Alexandria, VA
                      22313,1450.00 NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Sox 1450, AIOllandrla, VA 22313·1450.
                                                                         If you need ass/stone• In complotlng the form. callt-800·PT0-9199 {1-800-786-9199) and selact option 2.
      DLMR_301990. 1




                                                                                                                                                                                                    QUESTMS-00000699
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 197 of 641 PageID #: 353

                                                                                                                                           PTO/SB/08 (09-06)
                                                                                                     Approved for use through 03/31/2007. OMB 0651·0031
                                                                                 U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless It contains a valid OMB control
       number.
                       Substitute for fonn 1449/PTO                                                      Complete If Known
                         INFORMATION DISCLOSURE                                          Application Number   11/3se,2Tir--·-·..··
                         STATEMENT BY APPLICANT                                          Filing Date          3121/2006
                                                                                         First Named Inventor Nigel Clarke
                                                                                         ArtUnit              1614
                      (use a~ manv shee!~me~~a_ryl_                                      Examiner Name~ Ga_ry_ W. Counts                                                              ~   .   ~




        Sheet            12               of  2                                          Attomey Docket Num   034827-3603

                                                                         NON PATENT LITERATURE DOCUMENTS
                                        Include name ofthe author (In CAPITAL LETTERS), title of the article (when appropriate), title ofthe
           Examiner       Cite
           Initials"      No.'       item (book, magazine, journal, serial, symposium, catalog, etc.) dale, page(s), volume-issue number(s),                                         T"
                                                                 publisher, city and/or country where published.

                    IMC /7
                                  International Search Report for PCT Application PCT/US2006/12539

          ~,--~.
                   ·--· .........__ --------.. -·                                       ....                                                  •---~~--.,~·-r·M-~~·---"~~--·
                                                                                                                                                                                  ---




                                     /M.Colei                                                                               Date
                                                                                                                                                                 03/29/2010
                                                                                                                            Considered
           •eXAMINER: lnitlallf reference considered, whether or not clta\lon Is In conformance w1th MPEP 609. Draw liM thtcugh CitStiOI'I if not in conformance and not eonsklered.
           Include CQPY of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO Patent Documents
           at YM"'N.uspto.gov or MPEP 901.04. 3 Enter Offlce that issued the document, byths two-letter code (WIPO Sta1datd ST.3), 4 For Japanese patent dO<:uments, the indication of
           the year of the reign of the Emperor must precede the senal nurnt>er of the patent document. 5 Kind or document by the appropriate symbols es Indicated on the document
           un~er WI PO Standard ST.161f possible. 6 Applicant Is to place a chock marl< he«l if English language Translation Is attached.
           This collection of Jnformatloo Is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which l$ to file (and by the USPTO to
           process) an application. Confidentiality is govemed by 35 U.S.C. 122 and 37 C~R 1.14. This CQIIection is estimated to take 2 hours to complete, Including gathering, preparing,
           and submitting the completed application form to the USPTO. Time will val)' depending upon the individual ease. Any comments on U1e &mount of time yol.l require to c0f'f'1plets
           this form and/or suggestions for redJJCing this burden, should be sent to the Chief InfOrmation Officer, U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA
           22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SENO TO: Comml•olonor lor P01onta, P,O. llo• 1450, AtoKan~rto, VA a2313·1450.
                                     If you noed a.'lsistance In (;Ompletlrig the~ form. call ·t-800--PT0-9·199 (1-800..786--9199) and select option 2.
      DLMR_301990.1




                                                                                                                                                                      QUESTMS-00000700
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 198 of 641 PageID #: 353

      Receipt date: 02/02/2010                                                                                                                                                                    PTO/SB/08 (08-06)
                                                                                                                                                               Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                                                                                   U.S. Patent and Trademark Offico: U.S. DEPARTMENT OF COMMERCE
               Under tho Paperwork Reduction Act of 1995, no persons aro required to respond to a collection of information unless it contains                                                                              fl   valid
               OMB control number
                            Substitute for form 1449/PTO                                              Complete if Known1-:--,_,_,___,____"""'
                                                                                                                       l-~£!l!ication Number                                   111386,215
                                    INFORMATION DISCI.OSURE                                                             Filing Date                                            312112006
                                    STATEMENT BY APPI.ICANT                                                            ~!Named lnv~~r:Jr                                       Nigel Clarke
                                                                                                                       ;4!:L~L-----------                                      1797
                                (uso as many shoots as nocossary)                                                         Examiner Name                                        Warden, Jill Alice
               Sheet            11                                 I of j3                                                Attorney Docket Number                               034827-3603


                                                                                                                U.S. PATENT DOCUMENTS
                                                              Doc.umnnl Number                                                                                                                                  Pog_os_. Coi(Jmns, Linos,
               Examiner                  Cite                                                                       Publication Date                      Namo of Paten toe or Applicant of                                  Rolovant
                                                           Numbcri,~~n~ Cod<i' (if
                                                                                    1
               Initials"                 No. 1                                                                       MM-00-YYYY                                  Cited Document                                  Passages or Helevant
                                                                                                                                                                                                                   Fig~!r§.~/~Pf?.@~E.'"           •w>">m




                     ·;f/A11 - ~~~                 ~~~:~~0 110139956                                          ~~f~~-:~g~g
                                                                                                      .....                                               SLGIMC          E"' AL
                                                                                                                                                                                                                                                 '""""
                                                           00910 13' 056                                                                                  1-U"ll MOll I>"", ET AL
                     l~.ilf'.            A3            JS-6,9: 143                                             12-20-2005                                  :ALII =1~       E AL

              ·-··                                                                                             ••••••••••••••--•·•uo.ouo.ouo.
                                                                                                                                                ·····-   ouo.ouo.ou•·--
                                                                                                                                                                          ···~--····- ···············~··-     ·······-······-···~
                                                                                                                                                                                                                                    ••••••••••••-•u•••




                                                                                                          FOREIGN PATENT DOCUMENTS

               Examifi~'H'          CJto      ""'" .~.i?.f.~.i.9.~ . . P.f.l.t~.~-~P-~~~D1en.~ ....            Publication Data                              Name of Patentee or
               Initials'            No. 1          Country Caito Number""                                       MM·DD·YYYY                               Applicant of Cited DoCIJments
                                                       Kind Code' (fl known)

              _ /MCr A4                         W0-20071139956                                        ' 12-06-2007                                   LABORATORY
                                                                                                                                                     CORPORATION OF
                                                                                                                                                   . A~_E_F<JCA HOLDIN_,_G,"-,S"---I·-------1---1
                                ~-··················                   ........ .                                                                  _,,




                                                                                                      NON PATENT LITERATURE DOCUMENTS
                                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
               Fxamlnor             Cite
                                                       item (book, magaLine, journal, serial, symposium, catalog, etc.) date, page(s), volume"issue                                                                                           T"
               lnltl~als"           Nn. 1
                                                                       number(s), publisher, city and/or country where published,
                                    A5          Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and
                         /M I                   ultra-performance liquid chrornatography·tandem rnass spectrometry, Anal Bioanal Chern, 2008,
                                                :wt:J9.1.IJ.!'l.3o
                                    A6          Bartolucci at al, Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine and
                 /MC/                           its metabolites: direct analysis of swine urine by triple quadrupole and by ion lrap mass spectrometry,

               --~Mer ··r;.y· ~~;~~: ~~~~~t~~ti:~~iiis~~~"~rr:;;~~i0~~~~l~i3~~xi~~~~i~~ f7<6s):526=5:i4: 2i:i62·-·
                                                             9                                                                                                       9


                                i
                                                Coldwell at al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and use
                                                in mass spectrometric studies, Steroids, 55: 418-432, 1990.


        ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /MC/
                                                            /M. Cole/                                                                                              Date
                                                                                                                                                                   Considered
                                                                                                                                                                                                              03/29/2010
             ~FXAMINFR:      itlitil-11 ifi'I'-JfHmtWO 1:01\Midt-JI'Hd, Wt'1i:lf!)m ()/'not cil.ati011 if.l il1 i:0•1f4lrlr1~11Ci-l Wil.l1 MPF:P 60R. IJf'rclW littfl tllrlllJgll ()]tHtiim j·' /lOt ill I:IH1fOrn1Hr1l)f-) Htl(l11tJ1
             considere(l Include copy of Uris :orm wlth next comrrun G<Jtion to applicmnt. 1 A:Jpi'C<.mt'~ Jr·iquo citlltion de:->lqnation numbor (opt (HI,'JI). 2 .Soo Kimhl Code5 of US P-o
             l'atcnt Documents st VNM',,Jspto.qov or MPEP 901.04. ~~ l:r'tor Office that issued the document. by tho two-letter codfJ (lfi/IPO Standard ST.3). 4 Far Ja,')fJnoso patent
             docu'nents, the rndiceltior of t!'ie year oftt·e tei~Jn of the Errpe''Or' must pr-ecede t~1e serla1 nurrber of the patent documert. 5 Kitd of doctlment by the a::>propriate
             symbols as rndicatad on the documart under WI PO Standard ST.16 ,f· possible 6 Applicant ie_~ to place a chec..; mark here i·f English language Translation is attachElC!.
             Thi~ noi1Hc1ior1 of i·1fmmAtim1 is n~quirfld ~lY a7 f;FR 1 Sl7 rmd 1 .98. Thf'J infor•JJ<lti'm in rAqu rfold to olltclin or tHiain fl tJfHIHfil by thFJ p~Jblin wi1inil \t-; to filf>J (1111d llY th~)
             USPTO to process) an 8pp icotron. CorrfrdontiBirty is governod by 35 U.S.C 122 and 37 CFR 1.14. This colloction is estimated to toko 2 hours to cornploto includ.ng
                            preo<'Jring, and subrnitting the corr1pleta~J applio;1tion '!'onn to the USPTO. Time wll vmy depending upon h!l                                          individlt.;~l \~~se.   Any comrnmts on t'1G      arno~rnt     of
                     ym1 mqttiro lo ()OITpkitt; thi~ fom· i"lflllior suggHstlons for mducing t.t1i~ ~)l!rd~m shou:d be sent t.o tiro Chief lnfor-nralion Off(;cr·, U.S. PHtent >md Tt~1dwm1rk Office,
                     Box 1450, Aloxand1a, VA 22:-l1:3~1-1.50. 00 NOT SEND Ft:ES OR COMPLETED FORMS TO THIS ADDRESS. SEND iO: Commissioner for Patents, P.O.
             Box 1450, Alexandria, VA 22313-1450.


      DLMR,,704637. 1




                                                                                                                                                                                                                            QUESTMS-00000701
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 199 of 641 PageID #: 353

      Receipt date: 02/02/2010                                                                                                                                               PTO/SB/08 (08-06)
                                                                                                         Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                                  U.S. Patent and Trademark Offico: U.S. DEPARTMENT OF COMMERCE
                  Under tho Paperwork Reduction Act of 1995, no persons aro roquirod to respond to a collection of information unless it contains fl valid
                  OMB control number
                               Substitute for form 1449/PTO                                                     Complete if Known
                                                                          ~~--Jl....-P!-icaiian-N-umbiiir ...- - - r - :11 711,t73~""ae"'l,,2;:-:;-;;11:s,..-----......- .............·-·-..---.........-·--1
                                    INFORMATION DISCl.OSURE                                                           Filing Date                                             312112006
                                    STATEMENT BY APPl.ICANT                                                          ~!Namedlnv~~~~r___ ~N~ig~e~II~CC~Iarn~e________, _____...._--1
                                                                                                                     ;4!:L~L              _______, __,-I·-:1ol':7-"9l~·7,_ __,""'""..,.........,.,.,.,......................._         ..___........-i
                               (uso as many shoots as nocossary)                                                      Examiner Name                                           Warden, Jill Alice
                  Sheet             2                             I of I 3                                            Attorney Docket Number                                  034827-3603

                                                                                                NON PATENT LITERATURE DOCUMENTS
                                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                    Oto                item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                                                                              T'
                                    No. 1
                                                                       number(s). publisher, city andlor country where published.
                        IM ''V A9                 Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with atmospheric



              .. IMC} ~!~i~~:~~~t;~~~;;~~~::~::'~~~ ~~~'
                                    A11
                                        10


                                                  Interview Summary dated 1128109 for U.S. App. No. 111101,166
                   IMC/
                                                                                                                                                                   ~·



                                    A13           Jones et al, Current understanding of the molecular actions of Vitamin D, Physiological Reviews,
                         /MC!                     78(4): 1193·1231, 1998.
              ..·-···--·-A-14-I--cJo_n_e_s_e-ct-ao-l,c-Vccit-a-mc-in~D-s:~Mcce-ct-ao-bolitesarid AnalOgs, Chapter iiii Modern chromatograptiicAiiaiysis of.
                  /MC/                 Vitamins, Thtrd Edit1on, 2002, 79 pgs.

                     'MCI           A15           Kamao et al, C-3 Epimeri.!ation of V1tamin 63 m-eta-bolites and.furthe·,: metabolisn1 of C-3 ep1mers,                                                                        The.
                    I      •                      Journal of Btolog1cal Chern1stry, 279 (16).15897-15907, (2004),

                                                 -Kobayashi etar:' Tandem irnmunoaffmity chromatography ior plasina 1" 25::-dihydroxyvitamin ·o.,
                                                  utililing two antibodies having different speciftcities. A novel and powerful pretreatment tool for 1a,25-
                                                  dihydroxyvitamtn D; radioreceptor assays, J.Sterotd Btochem. Malec Bioi, 54(516) 217-226, 1995. .                                                                                         +
                                                  Miller et al, Genetic causes of rickets, Current Opinions in Ped1atncs, 11.333-339, 1999.


                        IMC.        A18           ofiiceAciiOndiiii(f16ioai:ib08rorU.S.App. No.111101,166


              -                I    A19           Polson et al, Optimization of protein precipitation based upon effectiveness or protein removal and
                        !MC!                      ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B,
                               L__                785:263-275 @illl)f-''-c-~----c=-~-c-~---;c--c~~~~--c-;-~~~--c---;---+----1
              -~ A20                              RobtJ et al, Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography-
                                                  Mass Spectrometry, Anal. Chern., 72(15): 3653-3659 (2000).
              _/MC/                          .                                                                                                                                                                                             --'·······--
        .ALL HCFEFlENCES CONSIDEHED EXCEPT WHEFH:..; LINED THF10UGH. /MC/
                                                              /M, Cole/                                                                                          Date                                                  0:3129/201 0
                                                                                                                                                                 Considered
              ~F..XAMINFH:         ini1.1HI iff'i-Jf01'flf1m) non~idt-Jf'Hd, Wf1i-HI1!!-lr or not. cH!atiOYI is in   C0'1fOI'fmJIIt:i-l   with MPF.P 6mL OrrclW      lin~>   tllfOtJglliJit;-Jtion i' not in C{)l1fmnu-mnH   ~Hid   1101
             conl3idcre(llnclude Dopyof               llli~   rorm with nmd comrrurlGation to applimmt. 1 A:Jpl,cant·~ Jl'ique citation desi!Jm:tlirm numbol' (opton;JI). 2 Soo Kiml6 Codo(> of US                                             P-o
             l'atlilnl Documants zt WNW .•1spto.qov or MPC::P 901.04. 3 Ll'tcr Office that iesuod tho doci1mont, by tho two-letter code (VI/I PO Stundard ST.3). 4 For Ja;wnosc patent
             docu11ents, trte mdicatlor of t!'le yetill' oftt"e reign oftr1e Errpe''OI must pr-ecede t~1e Si:H'Ia: nurrber of the patent document. 5 Kir·d of doot.lment by the aopr(.lpriate
             symbols as 1ndicated on the documert under WI PO Standard ST.16 ,f' possible. 6 Appiicant is to place a chec.;; mark hera if English langllage Translation is attached.
             Thiti noi1Hc1iol1 of i·lfnrmrllim·, is n~{j!Jin-Jd t1y :37 (;FR 1.$17 r1nd 1.98. Thr-J i11for·11fllim1 in lfHJU red to olltrlln or n'llflill r1 IJHI1Hfil publiH wl1ir:l1 lti to filr-.J (1111d l)y Ill~)
             USPTO to procoss:1an 8pp ic.:Jtlon. ConfldontiBI1ty is governod by 35 U.S.C 122 iilnd 37 CFR 1.14. This colloction                          to t£lko 2 hours to cornploto includ.ng
                       pref)<'Jring, and subrnitting the cornplete(J applic~1tion ·form to the USPTO. Time wII v:My depending upon t·1~ indivh:Jqal 1-ase. Any C<lt11rr·ant$ on tne /:ll'nount of
                 ymJ roquim to ~::o1Tpk1te thi::; fom· ~md/or ;:;uggflstions for mducing t.fli(-1 ·nmJen, shou:d be :>en! tn tho 01ifJf lnfonmllion Olf<:e1·, U.S. Pa~mt ~1nd Tr.m1wmlrk Offic:e,
                 Box 1-1·50, Al8xc.md~ie, VA 22~113~1-1.50. DO NOT SEND Ft:ES OR COMPLETED PORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
             Box 1450, Alexandria, VA 22313-1450,


      DLMR. ,704637.1




                                                                                                                                                                                                                             QUESTMS-00000702
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 200 of 641 PageID #: 353

      Receipt date: 02/02/2010                                                                                                                                             PTO/SB/08 (08-06)
                                                                                                                                        Approved for use through 03/3'1/2007 OMB 0651-003'1
                                                                            U.S. Patent and Tradomark Offico: U.S. DEPARTMENT OF COMMERCE
              Under tho Paperwork Reduction Act of 1995, no persons aro roquirod to respond to a collection of information unless it contains fl valid
              OMB control number
                           Substitute for form 1449/PTO                                              Complete if Known
                                                                      ~~-_j)___-P!-icaiian-N-umbiiir-----,-,11 711,t73~""as:::-l,,2;:-:;-;11,s,---............--...-.. -...- ...- -........·----1
                                INFORMATION DISCl.OSURE                                              Filing Date                                        312112006
                                STATEMENT BY APPl.ICANT                                             ~!Namedlnv~~~~'---~N~ig~e~II~CC~Iarn~e_______, ______, ___--1
                                                                                                    ;4!:L~L-----------·-+-:1ol':7""9l~·7,_ __,""'"'~-----,------------,-----------i
                          (uso as many shoots as nocossary)                                          Examiner Name                                      Warden, Jill Alice
              Sheet             3                           I of I 3                                 Attorney Docket Number                             034827-3603

                                                                                   NON PATENT LITERATURE DOCUMENTS
                                                Include name ol the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                                                     T'
                                                                    number(s), publisher, city andlor country where published.
                     'MC'I
             ___
                     I   "L     A21

                                  _
                                              Smgh et al, C-3 ep1mers can account for a Slgniflc8nt proportion of total c~rculatlng 25-hydroxyvltarmn
                                             ID in mfants, complicating accurate measurement and interpretation of v1tamm D status, The Journal of
                                              Chmcal Endocrinologl'_&__~~-oliSJ11.Jl1(_8_~'i5-3061 2006
                            1   A22           US Notice of Allowance dated 12115/2009 for US App No 111101,166
              /MC/          L__
             ---~ A23                         US Not1ce of Allowance dated 811912009 for U.S 1'pp, No 11/101,166                                                         -       -               -             --c--··-
              /MC/

                -~~(jd                        ~:~~~~~n;;~~i~~~~~~~:~~~~if~?1=8d~~~~~i~~ti?~~~~n~1 ~~~~u~.:~~~h!~~~~~1o;1n~1~~;,:/atlo~ship
                                    24
                                A        .
                                A25           Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,
                     /MC/                     69:842-856, 1999.
                            I
              ···/:-v1·C···-/I"""A26 ... Vreeken"et al, On-line post-column Diels-Aider derivatiLalion lor the determination of vitamin Do and its
                 1                            metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass Spectrometry,
                                              22J3.21-632,_(1JJ93),
             ---~
                                              Wharton et al, R'"'ic'o'-ke':ctc:-s~,T"'h:--e'""L'a:--r:-:lc-cec-t,"3"'6"2-:1"'3"8"9'""·i.-c4"0"'0:-," 2 0 " ' 0 " 3 ' . - - - - - - - - - - - - - - - + - - - 1
                  /MC/
              --+--+-----------------·--··········-···--·-·-·                                                                                                          ··········-·········-- ············-[-···-




       ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /MC/

                                                                                                                                             Date                                         03/29/2010
                                                      /M.Colei                                                                               Considered
            ~FXAMINER: itlitii-)] if1'1'-JfHI'HIItlO tJ()I\Mid~l~'t-Jd, Wf1i-lf!Ym m· not citation i!> ill COI1ft)f'fl1HIICfl Wil.l1 MPFP 608. OrrclW linf) tl1flllJgl1 tJiffltion j·' !lOt in conformHrlf)f-) Hf\(1 1101
            considered. Include [XJflY of ll1is :orm with nt)>d cormrw1 £:a lion to applicant. 1 A:Jpi·Gant'fl Jr·ique citation de:->igm:tlion nurnbor (opt onal). 2 Soo Kinds Codes of usp-o
            l'atcnt Documants at mrw.uspto.qov or MPEP 901.04. 3 Crtor Office that iesuGd the doci1ment, by tho two-letter code (VI/I PO Standard ST.3). 4 For Jam~neao patent
            docu11er1ts, tr1e 1ndic~1tior of the ye~u oftre t0i~Jn oftr1e Errpe 1'0I m1..1st precede tr1e ser·ia: nurrbei' of the patent documer~t. 5 Klrd of (!OCllment by the a::>propriatf.>
            symbols as 1ndicated on the documert under WI PO Standard ST. Hl :f possible. 6 Appiicant is to place a chec<. mark here if English langllags Translation is attached.
            Thi~ coiiHdio11 of i·lfnmwtim• is I'FJqtJin-Jd tJy :37 CFR 1Sl7 rmd 1.98. Thr-J il1for·111111'm i!-i tflqu tfld fo olltrlin or n'Jiflin r1 tJfHIHfit plJillin wilifl~l i~ to filfl (Fllld IJY 1!1~1
            USPTO to     process:~       en 8pp icot1on. ConfldontiBI1ty is governod by      3~   U.S.C. 122 and 37 CFR 1.14. This colloction                           to tEJko 2 hours to cornploto. includ.ng
                         prep;:~ ring,
                                  and "lubrnilting the completecJ application ·form to the USPTO. Time wll vary depending \JP(ln t'lt:J indivi1!\tal ·~ase. Any c;omrrant.s <ll'l t'1e ~rnmmt of
                  ym1 mqtlim to (:orrpkJte this fom· clll11/or suygestions for rodudng ~hi~ ·nmJ~m ~hou:1J he :>Eml to tho C~lifJf lnfonm1tion OlfmJI', U.S, PHtent <:1tld Trt'.idWr1¥k Offico,
                Box 1-1.50, Alox.:Jnd~i2, VA 22~113~1-1.50. DO NOT SEND Pt:ES OR COMPLETED t:ORMS TO THIS ADOR.ESS. SEND TO: Commissioner for Patents, P.O.
            Box 1450, Alexandria, VA 22313-1450.


      DLMRJ04637. 1




                                                                                                                                                                                                      QUESTMS-00000703
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 201 of 641 PageID #: 353




                                                                                                                                   JOURNAl OF
                                                                                                                                   CHROMATOGRAPHY 8:
                                                                                                                                   BIOMEOICAl APPLICATIONS
         ELSEVlER                                       Journal of Chromatography B, 676 ( 1•)96) 95 .. 105




              Stereospecific determination of amisulpride, a new benzamide
             derivative, in human plasma and urine by automated solid-phase
                 extraction and liquid chromatography on a chiral. column
                              Application to pharmacokinetics
                                                 V. Ascalone*, M. Ripamonti, B. Malavasi
              S_vnthif!abo Rt'<.:htm::h(,', Dtpartrnent of Chemic<ll a.nd Plu::u·maceutic(d Development, Clink(;/ Plutrmat::·oki.ftetlc)· (/roHp   f~{   Mih.m,
                                                            Via N. Rivolrana 35, 20090 Limito (MI), lra(v

                                       Received 18 July 1995; revi>ed 14 Septembtlr 1995: "<:cepted 20 September 1995




         Abstract

               Amisulpride, a drug belonging to the benzamide series, demonstrates antiscbizophrcnic and antidepressant (an·
         ti<!ysthyrnic) properties in man. For the pharmacokinetic studies of the racemic drug in man, a method of detennination
         based on solid-phase extraction (SPE) from plasma and HPLC on a stercoselectivc column was developed. For thiH aim, one
         millilitrc of plasma, after the addition of the intemal standard, tiapride or mtotoclopramide. is diluted with a horar.e buffer at
         pH 9, then automatically loaded onto a SPE C 18 100-mg column, The column is washed with different solvents, then eluted
         with 0.5 rnl of methanoL After evaporation of the eluted fraction, the rc~iduc is reconstituted in 0.25 ml or eluent mixture.
         An aliquot is inj<,cted onto the HPLC column, a Chiralpak AS, equilibrated with an eluent mixture constituted by
         n-hexane-ethanot, (67:33, v/v) containing 0.2% (v/v) of diethylamine <DEAl or l!·heptane··ethanol, (70:29.8. v/v)
         containing 0.2% of DEA and connected to a UV detector set at 280 nm or to a tluorimetric detector set at A,"" 280 nm and
         A,.,.~370 nm. The limit of quantitation (LOQ) in human plasma is 2.5 ng rnl .. , for both S-(''')· and R.. (+}·amisulpride
         isomers with both detection n1ethods. The method has been demonstrated to be linear in the range 2.5 ..·320 ng rnl 1 for both
         R·( t )· and S·( .... )·amisulpridc in bumau plasma with b<llh t!V and fluorescence de.tection. Absolute recovery of S-( -· )- and
         R ( + ).. amisulpdde enantiomers from human plasma, as well as selectivity, precision and accut·acy have been demonstrated
         to be satisfactory for pharmacokinetics in man and equivalent tor both the proposed methods that have been cross .. validated
         on rea] dosed human plasma samples. The methods have been used for clinical pharmacokinetic studies allowing
         pharnm<:okineti<: pammeters fm amimlpl'ide enantiomers in ugreement with those obtuined li>r the ra''emute to be obtained,
         Afh~r dilution with water, urinary samples from subjeCts treated with ami.sulpl'ide raccrnatc can bt;~ analysed a<..:t:ording to the
         m<~thod used for plasma.

         Key~'ords;    Enantiomer separation;       Amisulpride~     Benzamide derivative




         "'corrc!-!ponding author.




         OT7R-4:l-17196i$15,00 © 1996 Elsevier Science ltV. All rights reserved
         SSO/ 03'/R ·4347(95 )0041 S·l




                                                                                                                                                    QUESTMS-00000704
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 202 of 641 PageID #: 353



                                           \C Ascalone eta/. I J. Chromai<Jgr. B 676 (1996) 95-·105

         1.   Jntr~Jduction


             In the last few years the interest in stereoselective
         se.paration of the enantiomers of synthetic drugs has
         grown continuously [1]. Several articles published in
         the past decade have stTOngly indicated that it is
         imprudent to blithely ignore the consequences of
         chirality in the metabolism. pharmacokinetics, phar·
         macodynamics, or toxicity of drugs administered as
         raccmatcs [2-7].
            The phlu·macodyrlamic and pharmac:okinetic prop-
         erties of drug cnantiomers have been known for
         many years, however, only recently have they been                                Tlapnde (lntemal Standard)
         considered adequately by both the regulatory au-
         thorities and the phamJaccutical industry [8, 9]. Such
         a strong interest in drug chirality has been stimulated
         and fed by recent progress in analytical methodology
         in the chromatographic area that has allowed the
         determination of the enantiorners of a racemic mix-
         ture in biological samples [I 0-13]. Amisulpride is
         an orthomethoxy benzamide compound with a
         chemical strut:ture related to two well-known ben-
         zamide compounds: sulpiride ami sultopridc. The
         pharmacological activity of amisulpride is similar to
         that of .~ulpiride with, in addition, more pmnounccd
         bipolarity of action found in animals [14]. The
         compound contains one chiral center (Fig. I).
             A method for the determination of amisulpl'ide                           Me!!XIQPIJ!llld!l (lntemal Standard)
         optical isomers in human plasma has already been
         developed [15], based on the separation of the R-
         ( -r) · and S·(·- )-enantiomcrs on a chiral AOP col-
         umn. The separation is achieved only in the pH
         range 7.5·-·8.5, being improved at mildly alkaline
                                                                                                      0                       (CII3
         conditions. However, under these conditions, the
         swbility of th<1 packing material is very crucial and                 O~NH~~CH3
                                                                                ~if'CH3
         the pcti\:lrmance of the column decreases dramatical-
         ly with use.
             In addition, the inter-reproducibility of the AOP              ~                                                        ~
         columns b low for such compounds under the                       Fig. I. Chemical structou'e& of amisulpridc and inwmul standards
         reported conditions; when a new column replaces an               (tiapride and mcmclopramide);   +t   asyrnmctric carbon.
         exhausted one, it is necessary to modify the eluent
         composition in order to have acceptable retention               2. !';xperimental
         times for amisulpride enantiomcrs and the internal
         standard. For all these reasons we have inV<1Stigatcd            2. I. Chnnicals and reagents
         other analytical possibilities. Here a ne.w stewoselec-
         tive HPLC method for the detetn1inulion of the                    Amisulpridc- racemate (as base): (R,S)-(ct)-4-
         enantiomers of amisulpl'ide is presented.                       arnino-N-[( 1-ethylpyrrolidin-2-yl)methyll-5-ethylsul-




                                                                                                                                 QUESTMS-00000705
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 203 of 641 PageID #: 353



                                                            V: Aswlone et al. I J. Chram<ltogr. 8 676 (199n) 95-IOJ

                                                                                                     Potassiulll dihydrogen pho&phate (I M) was pre-
                                                                                                  pared from 136, I g of pure potassium dihydrogen
                                            , ft,.jQhttlfl colliMwlll'li tnlcl      CH,CN
                                                                               ~~~ Zm~
                                              QfH,OtolklWt!dbyO.$ml(lfi)Jll':.lMOOM«<~o)l         phosphate and diluted to one litre with pure water.
                                              ""'                                                    The borate buffer (pH 9) 0.073 M was prepared
                                                                                                  from 6. 18 g of bork acid and 7 A6 g of potassium
                                            -ll'#.l.dootQ-..~UI1'1i'l'l!,t)m1oidiii.Mdplmm'lt
                                             W:. 1 ml 1)1 pialltnel r.:or~!Mllnt 200 ng ot LS.
                                                                                                  chloride, dissolved in one litre of pure water, then
                                              (tlA!Y!dti),1,0mloiO.\l71Wibo~l>l.tff~tpHilf!\
                                              It,~~)
                                                                                                  500 ml of thi; solution were adjusted m pH 9 with
                                                                                                  about \85 ml of (l,l M NaOH.


                                                                                                  2.2. Standard solutions
                                            , Wash wti\1 Ml o1      CH,~:~O         (30tl'U,vN;
                                              •911Jtl~m;
                                                                                                     The standard solutions of the amisulpride racemat~;
                                                                                                  wt~re used for daily calibration: s1.ock solutions ( 1
                                            ·W<~"'"wlthMJJ.lofrnQ'ItwlO<;
                                                                                                  mglml) were prepared in mt,thanoL Standard solu-
                                            ' 111~-dr! lh$ (lQ\ol'rll'l f()f$(1 ~
                                                                                                  tions were obtained from stock solutions by dilution
                                                                                                  with methanol (Table I l and used for the preparation
                                                                                                  of plasma standards.


                                                                                                  2.3. Chromlltopraphic system

                                              Oi&OOIW!htt$k:loowtlhi'l.26ml~:~fnluen1
                                              Pllbi.U'I!;
                                                                                                     The chromatographic system consisted of a double
                                             , lnltfllt tOOp.l                                    piswn pump Spc<::tra Series 200 (Thermo Separation
         F1g. 2.     S~;heme   of SPE procedure for         ~J.misulpride           fmm human     Product, San Jose, CA, USA), a UV dete<::tor model
         pla..,ma.                                                                                UV-975 (.Iasco, Tokyo, Japan) set at 280 ntn wave-
                                                                                                  length, an automatic sumpk injector Promi;, (Spark
                                                                                                  Holland, Ermnen, Netherlands), an analytical column
         phonyl-2··methoxybenzamide, tiapride: N·(diethyl-                                        Chiralpak AS (amylose carbamate coated on sil·
         aminocthyl)- 2- mcthoxy- 5 (mcthylsulphonyl)benz-                                        icagcl), 25XOA6 em LD. (.LT. Baker, Deventcr,
         amidc, and metoclopramidc: 4-amino-5-chloro-N-                                           Netherlands), a guard column, 2><0.46 em I.D, lillcd
         [(2-diethylamino)cthyl]-2-mcthoxybcnzamide (It~ hy-                                      with Pclliguard Si 40 p . m (Supelco, Bellefonte. PA,
         drochloride), both used as internal ;tandards, R-( -r- )-                                USA) and an integrator
         and S-(- )-amisulpride enantiomers (both as phos-                                           Model Chromjet SP 4400 (The~rmo Sepurution
         phate) were obtained from Synthelabo Recherche,                                          Product,). The duent. mixture wa,; constituted by
         Chemical Development Department, Paris (France)                                          ••-hexane and ethanol (67:33, v /v) containing 0.2%
         (see Fig. l for structmes).
             i\11 reagents used were analytical grade or better
                                                                                                  Table I
         and were purchased from Merck (Darmstadt, Ger-                                           Methanolic standard   ,solution~   used for duily C<.ll1hration
         many), all solvents were LC grade and were pur-
                                                                                                  Standard       i-\misu1pndc     (ra,:enH1h~l            Ti.IJ!rid<' ii.S.I
         chased from Merck. Pure water was obtained from                                          stllution      IM~/2()   Iii)                           (ng/20 ,u.lt
         dt,lonized water (Milli Ro plus) and next purified on
                                                                                                  A              h40
         a Milli Q4 system (Millipore, Bedford. MA, USA),                                         fl             ~20
         0. I M sodium hydroxide solution was prepared from                                       c              1611
         58.0 I g of pure sodium hydroxide that was dissovcd                                      D               40
         and diluted to one litre with pure water to give 1 M                                     E                10
         solution, then 100 ml wt~re diluted to one litre in                                      F
                                                                                                  G                                                       2d0
         order to obtain a 0. I M solution.




                                                                                                                                                             QUESTMS-00000706
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 204 of 641 PageID #: 353




         9S                               V ilscato11e et at. I /, Clommatogr. B 676 (U/96) 95--105


         (v/v) of dicthylami11e (DRA), which was pumped                  2.6. Quantitative determination
         through the column at flow-rate of 0.5 ml min· 1•
         Since the chromatographic separations performed                    Peak-height ratio of amisulpride enantiomer R-
         with such an eluent arc very sensitive to laboratory             (+ )· or s.(-·)-amisulpride/intemal standard, ob-
         temperature variations, the mobile phase reservoir              tained from human plasma standards plotted versus
         and the chromatographic column were thermostated                the nominal concentration of R·( + )- or S+· )-en-
         at 28°C and 25°C, respectively, in order to guarantee           antiomcrs, are used to generate the linear least
         the reproducibility of the retention times of the               squares regression line.
         compounds of interest. The volume that was auto-                   The concentrations of R-( + )· or S-('- )·anlisul-
         matically injected was 0.1 mL Under these con·                  pride in the unknown specimens were obtained by
         ditions, the retention times were abcmt 12 min for              interpolation from the calibration equation using the
         S+-)· tunisulpride, 13 min for R·( + )·amisulpride              peak-height ratios of R-( + )- or S-( -· )-amisulpridc/
         and 16 min for tiapride (intcmal standard). The                 internal standard, obtained from unknown specimens.
         chromatographic identification of each enantiomer               All the operations and calibrations were automaticaJ.
         was performed by injecting each single enantiomcr.              ly performed on a Chromjet integrator.

                                                                         2. 7. Use of fluorescence detection
         2.4. SPE and ASPEC systl'm
                                                                             Some minor modifications of the method have
            Disposable st)Jid-phase extraction (SPE) columns              been performed in order to also allow the use of
         were C 18 type, !solute MF C ,.. I00 mg, (Internation-           fluorimetric detection which in some pre-doRe plas-
         al Sorbent Technology, Cllamorgau, UK); the activa-              ma sample& was demonstrated to be more selective
         tion of the columns as well as the whole sample                  than UV detection. These modifications are as fol-
         preparation and manipulations were done automat-                 lows: the use of a fluorimetric detector (Jasco model
         ically by an ASPEC apparatus (Gilson Biolabo,                    821-FP), set at 280 and 370 nm of A" and A.,n
         Milan, Italy) with software comprising several pre-              respectively, a new internal standard metoclopramide
         stored programs for sample preparation.                          (800 ng) replacing the non-fluorescent tiapridc and a
                                                                          slight modification of the eluent mixture constituted
                                                                          by n-heptanc-diethylamine-ethanol (70:0.2:29.8,
         2.5. Sample preparation                                          v /v), required to achieve the complete chromato-
                                                                          graphic separation between the new intemal standard
            Aliquots (20 ,~tl) of standard rncthanolic solutions          and the S-(- )-enantiomer of amisulpridc. The mobile
         were added to 1 ml of pre-dose plasma samples; 20                phase reservoir and the column were thermostated at
         ;.d of intemal standard, tiapride, (200 ng) were                 34°C and 28"C, respectively.
         added to all the samples (standards, quality control
         samples (QC,) and unknowns] which were then
         diluted with I ml of borate buffer (pH 9) and                    3. Results
         vortex-mixed. A 2-ml volume of the diluted samples
         was loaded onto the activated SPR columns and                    3.1. Stability
         automatically processed by the ASPEC apparatus
         according to the procedure depicted in Fig. 2.                      The stability of amisulpride enantiomers in metha-
            The eluents were collected from the columns and               nol and in human plasma, at both ordinary laborato.ry
         evaporated to dryness and then the residues were                 conditions and 37"C were investigatt.."d, as well Its
         reconstituted with 0.25 ml of the eluent mixture. The            stability in human plasma after two freezing .. thawing
         samples were vortex-mixed and 100-J.d aliquots                   cycles and in human plasma diluted with borate
         were automatically injected onto the chromatograph-              buffer pH 9 (pre-conditions for th<~ automatic SPE
         ic column.                                                       pmcess). Stability of the analyte was found to be




                                                                                                                      QUESTMS-00000707
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 205 of 641 PageID #: 353



                                          V. Asca/orte   el a/,   I J. Chromatogr. !J 676 11996) 95-105                              99

         Mtlisfactury in all conditions, The stability of both                obtained by weighted linear rcgt'ession (1 I y), was
         amisulpride enanUomers and the internal standards                    y=22.8x+0.28 and y=25.8x+0.41 for the S-(-)-
         (tiapridc and metoclopramide) wen: investigated and                  and R·( + )-enantiomcr, respectively, by using the
         found satisfactory in the HI'LC injection solvent for                UV method. The equation of the wrve, obtained by
         24 h under the ordinary pre·injec!ion laboratory                     weighted linear regression (1/y), was y ••76.15x+
         conditions.                                                          0.06 and y=86.43x··O.o2 for S-( -)- and R-( +)-
                                                                              emmtiorner rc~pectivcly, by using the fluorimetric
         3.2. Ahsolutl! recovery                                              method,

            The absolute recove.1·y of amisulpride and internal
         standards (tiapride or tm~toclopramidc} was evaluated                 3.5. Limit   '~f   quantitation
         from pre-dose plasma samples. Amisulpride was
         added to pre·dose plasma and processed according to                     The limit of quantitation (LOQ) for each amisul···
         the method described, the internal standard was                       pride cnantimner in human plasma, with either the
         added to the final residue just before reconstitution                 tJV or the fluorimetric methods, was 2.5 ng ml ···· 1
         with injection solvent Absolute recovery (%) of                       (Fig. 3b and Fig. 4b). The mean coefficient of
         amisulpridc was calculated from the amisulptide/                      variation (C.V.) at LOQ, in human plasma samples,
         internal standard peak-height ratio in the chromato-                  processed on the same day, showed a value ca. :±.5%
         gram of the plasma sample divided by the amisul-                      (11=4) m1d cu. ±2.3% (n"~6) for both the enantin·
         pridelintcrnal standard peak-height ratio in the chro·                mers by using the l!V and tluorimetric method.
         matogram of a synthetic sqlution. The absolute                        respectively.
         recovery of internal standard was calculated in the
         same way, by using amisulpride as intemal standard
         for quantitative calculations. The mean overall abso-                 3.6. Precision <md accuracy
         lute recovery of amisulpride obtained from QC, (at 5
         and SOng ml''', respectively) was about 80% (n=6),                       Intra-day precision and accuracy of the UV meth·
         tiK~ mean recoveries of both tiapride (at 200 ng ml · )
                                                              1
                                                                               od were evaluated by analysing QC, in human
         and metoclopramide (at 800 ng ml·· 1) were about                      plasma at concentrations of 7.5 and 30 ng mJ'" 1 of
         77%.                                                                  each amisulpride enantiomer, The mean ovcrall
                                                                               accuracy was ca. 100% and the mean overall C .V.
         3.3. Selec!ivit)'                                                     was ca. ±4% (n=5) for both enantiomers. When
                                                                               inter-day precision was evaluated from the slope of
            Several pre-dose human plasma samples from                         the calibration curves over a one-month period, the
         different subjects were tested for the absence of                     mean slope showed a CV. of ca. ::!:5.7% (n = 10) for
         interfering cornpounds. Use of either t.he UV or                      both amisulpride enantiomers. Inter-day precision
         t:luorimetrk: method guarantetld the highest selectivi·               and accuracy of the fluorimcttic method were evalu-
         ty (Fig. 3a and Fig. 4a).                                             ated over a one-month period by analysing QC
                                                                               samples in human plasma at concentrations of 10, 50
         3.4, Linearity                                                        and 250 ng mr··l for each amisulpride enantiomer.
                                                                               The mean overall accuracy wa& 92%, and the mem1
            A linear correlation between peak-height ratio of                  overall C.V. was ca. :t 8% (II =26) for S·( ·· )-enantio·
         each amisulpride enantiomer and internal standard                     mer, the mean overall accuracy was 93% and the
         (tiapridc or metoclopramide) versus the concentra·                    mean overall C.V. was ca. ±8% (n=26) for R-(+)·
         tion of each enantiorncr was found in the range                       cnantiomcr. During the same period th!' m'''m slope
         2.5-:\20 ng ml ., (at six levels) for each enantiomcr;                of the calibration equations (n=l5) showed a C.V. of
         Fig. :\c and Fig. 4c show typical chromatogramH of                    ca. c: 7% for the S -(- ·)-enanticmtcr and ~c 9% for the
         the lineiU·it:y curve. The equation of the curve,                     R-( + )-enantiomer.




                                                                                                                            QUESTMS-00000708
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 206 of 641 PageID #: 354



          100                                            V. Ascahme et al. fl. Chro11mtogr. lJ 676 (1996) 95·· 105




                         (a)                                                                     (c)                  (d)
                                                                     (b)


                 .                                                                                                    S(-)

                                                                                                                      ~
                 .~         :::                                                          S(-)
                                   ~    ?.:
                 ~
                                   g                                                       j                                R(+)

                            '~          '5
                                                                                                                            l
                                                                                                R(>)

                 l                 ·w ~                                    t.S.l
                                                                                           ·:.. l   l.t.l
                                                                                                                             ':'! t.:S.t
                            "'~ .~ "-·
                                   "'
                 t
                 ~
                 s          -3     i    "'                                 l~
                                                                           .~
                                                                                                       ~                           ~
                            ·~ i ~
                               .   +
                                        !
                            "'
                                                               "1;"11
                                   ~




                                              mwH~··--··--'"'""•-·
                                                                     Time (mlnutes)


          Fig. 3. (a) Chmmatogrnm of pre-dmte plasma analysed according to UV method; S(- )~amislllpride S-(- )-enantiomer, R( + J~amisulpride
          R·( + )-enantiomer, l.S.l =tiapride, internal standard. (b) Chromatogram of LOQ (2.5 ng ml'' for each enantiomer) in human plasma, UV
          method. (c) Chromatogram of J>lasrna standard (50 ng ml ··' for each cnamiomcr), UV mcthrxt (d) Chromatogram of a plasma sample from a
          healthy volunteer treated by i.v. infusion with 50 rng of amisulpride racemate; UV method, sample collected 1.75 h after the end of infusion.
          Concentrations found: S~( -~ )~cm:mtiomcr, 74.3 ng ml ~ 1; R--( + }·enantiomer, 62.2 ng ml"" 1



          3. 7. Cross-validation between UV and fluorescence                            with amisulpride racemate (50 mg), some unknown
          m<•thods                                                                      substances (not present in pre-dose and in the latest:
                                                                                        collected samples) co-eluted with S-( -)-amisulpride
             The two detection methods were cross-validated                             cnantiorner peak detected fluorimetrically, thus af-
          by analysing some unknown plasma samples (n "'26)                             fecting its quantitation. In such a case, the UV
          obtained from a clinical pharmacokinetic study. An                            method can allow a better resolution and quantitation
          acceptable agreement was found between the two                                of the S-(-)-enantiomer (Fig. 5a.. d).
          methods as shown from the linear correlation coeffi·
          cicnt (r) (Pig. Sa and b). Concerning the selectivity,                        3.8. Application 4 the jluorimetric method to
          usually the fluorimetric method gives rise to cleaner                         human urine samples
          chromatograms than the UV one, where non-tluores·
          cent unknown peaks not affecting the quantitatioo                               Both the described UV and fluorimetric methodl\
          arc detected after the internal standard. However, in                         could be suitable for the determination of S-( ,, )- and
          several plasma sample> obtained from subjects                                 R-( + )-amisulpridc enantiomers in urine samples.
          treated either orally or by the intravenous (i.v.) route                      However, only the tluorimetric method was used by




                                                                                                                                           QUESTMS-00000709
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 207 of 641 PageID #: 354




                                                  V Ascalone et al. I], Chromatogr. Ii 676 1/9961 9J- 105                                             101




                                                                                                 L5,2          (c)                             (d)
                                                                             (b)
              g                (a)                                                                 ~~                           LS,~


                                                                                                                                  ~
                                                             L!'i.?.
                                                                                                   ·<                                  S(··l
              ~
             ~
                          '
                                                              ~                                                                          I
                          ~      ~    ~
                          'c     iifo ~                                                                                                        Rf+)

                         ;_;
                                                                                                        )   R(+)                                ~
                          j      ~

                                      "'
              ~                  ~    -~




                                                              lK_J i
              -~
             <ll         ""~ i
                         s ! ii
                          ~  .   @

                                 v>
                                      "'


                                                                                   ..
                          ··--~--~----···-·~--~·'"·- -·~----~---·-·---- ---~··---~··--·- ----···-··----··------··--~~~---~~

                                                          Time (mJ.r)utas)

         Fig. 4. (1:\) Chf()Jl\Htogram of pre-dos~' plasma analysed according to the tluorimctric method~ S(""').:-ami~ulpride S-t l-cnantimner.
         R( + )=amisulpride R·( + )·enanttomer, l.S.2.JI);rnetocloprarnidc, intemal standard. (b) Chromatogram J:.)f LOQ ~ 2.5 ng ml       for ~:aeh
                                                                                                                                         1


         enantiomer) in human plasma, fluorimetric method. (c) Chromatogram of a plasma standard (50 ng        1
                                                                                                                   mr
                                                                                                                 for each enanriorner), tluorimetric
         method. (d) Chromatogram of an unknown plasma sample from 1.1 healthy volunteer treated by i. v. infusion with :50 mg of ami~u!pride
         racemate; ftumimetric method~ sample collected 2 h after the end of infusion. Concentrations found: s. ( 'J-cnmniomcr, 69.4 ng ml
         N ( + )-l:~mnnt.\omer, 55.7 og ml ~ 1.



         diluting I rnl of urine and 40 /)eg of metocloprarnide                         each amisulpride enantiorner and intemal standard
         with 25 rnl of water and then processing 1 ml                                  and the cmH;entration of each enantiomer was a>·
         according to the described method. The stability of                            sessed in the range o.os . . . 25 fie g ml 1 by me. ans of
         amisulpride enanliomer~ and rnetodopramide in                                  weighted linear regression ( 1/y) at six levels. The
         urine under conditions similar to those observed for                           mean regre~sion equations were y'~ 3.6lx+OJ)()()4
         plasma (see Section 3.1.) was found satisfactory.                              and Y""4.10x·-···O,OOOI (n=4, obtained on four differ·
            The absolute re"overy of amisulpride enantiomers                            cot days) for S-( ·)- and R"( +) enantiomers, resp~c"
         and internal standard from human urine is similar to                           lively.
         that observed in plasma. Concerning the selectivity,                              LO(). of each enantiomer in human urine was 50
                                                                                                    1
         several pre"dose human urinary samples from differ-                            ng ml         (Fig. 6b). Accuracy and precision were
         ent subjects were tested for the absence of interfering                        evaluated fmm urinary QCs (<It 0.2, 5 and 20 Jl.·!l
         <:ompounds. In no case were chromatographic inter-                             mi ... 1 ) analysed in duplicate on four different days.
         ferences found at the retention times of S-( ·- )- and                         Mean overall accuracy (n'~24) was 97% and 99'1i•
         f<-( + )-amisulpride enantiorncrs and internal standard                        for S ·(-)· and R-( + ).. enantiomers respectively, and
         (Fig. 6a). Linearity between the peak. height ratio of                         mean overall CV. (n"'24) was .~.5.4% and :!:4.4%




                                                                                                                                        QUESTMS-0000071 0
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 208 of 641 PageID #: 354




           102                                          V. Asctllone er aL / J. Chromatosr. B 676 (1996} 95-105




                                                  U\1                                                        IIV
                                                               (b)                         (c)
                         (a)                                                                                            (d)
                                                                                   i.~.2


                                                                                     ¥




                                                                                                                   I.   ~· ~
                                                                                                                   \MJ~
                 ·-----..        ------------·-·····------~----~·~------
                                                            Time (illinutea)

           Hg. 5. (a) Chmm~o~tognut1 nf it plasma sample from a healtJ1y volunteer treated oraJJy with 50 mg of amisulpride racema(e; tluorimetric
           method, sample collected 6 h •ct'ter <!rug intake. The quantitation of S(-·) is affect.ed by a <'<Jeluted interference. (b) Sample showr1 in (a)
           analysed wilh the UV meth('xJ. Concentrations found: Sm{ -- )~enantiomer, 14 ng rnl- 1 ; R~( +- )~enantiomer, 6 ng ml "1, (c) Chromatogrun'l of a
           plasma sample from a healthy volunteer treated by Lv. infusion with 50 mg of amisulpride nlcemate~ fluorimttric method, sample coHected
           12 h after the end ()f infusion. The quantit•tion of S(-) is affected by a coeluted interfere.nce. !d) Sample of (c) analysed with the !JV
           1ne.thod. Concentrations found: S~(-H:~nantiomer, 11.2 ng ruJ"" ; R~( +·)~cnantiomer 1 4,l ng ml'"'
                                                                             1




           for S-( -·)- and R-( + )-enantiomers, respectively. An                           The results refer to the plasma levels of ractJmic
           example of a chromatogram of a 5-p.,g mr-t QC                                 amisulpridc, obtained by achiral HPLC [ 16] as well
           sample is shown in Fig. 6c.                                                   as the corresponding S-( -·)- and R-( +)-enantiomer
                                                                                         levels, obtained by the UV method. The comparison
           3.9. Application to       pharmacokim~tics                                    between the plasma levels versus time course profile
                                                                                         of both the enantiomers and wnisulpride racemate
              The reported methods have been used for the                                show th<ll the pharmacokinetic plasma profile of
           detcnnination of amisulpridc enantiom<lrs in plasma                           enantiomers parallels that of racemate (Fig. 8) and
           and urine samples of healthy subjects involved in                             the sum of S-( -- )- and R-( t )-enantiomers plasma
           pharmacokinetic studies with <~tnisulpride racemate                           concentrations is quantitatively similar to racemate
           after various oral doses or after a 50 mg i. v. infusion                      plasma concentrations (Fig. 9). In addition, some
           dose. Representative ''hromatograms, obtained by                              phan:nacokinetic parameters (T"""' C"'"' 1112 /3.
           UV or fluorimetric methods are shown in Fig. 3d and                           1112 Abs and AUC) calculated from enantiomer
           Fig. 4d. In addition, a chromatogram showing a urine                          plasma levels showed a good agreement with those
           sample is given in Fig. 6d.                                                   obtained from the analysis of the racemic mixture




                                                                                                                                               QUESTMS-00000711
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 209 of 641 PageID #: 354




                                                   V. Ascalone •t a/, I J. Chromatogr, H 676 (1996! '15··105                                          103




                                                                                                                                        (d)
                                                                                            (0)
                                (a)                            (b)


                          -·
                          ~"     i::  ..
                                 ..,i l<~
                          ~




            *
            §
                          "
            £             "'
                          ,lj    ~ 5~
            g"            ~      i     ~
           di             ];     ii    ~


                          ~       '    '

                           J     t     ~
            -··-·~"---,,,,;,_---'~-·----




         Fig, 6, (aJ Chl"mnntogrmn of pre .. dfJSe urine analysed according to tluorimctric method, S(- )=amisulpridc Smj- )mcnantiomer, f?l + )=
         mnhmlpride R~< + )~enantiomer, l.S.2u;:-·metocl~)ptamidc, internal Sli;mdant. (b) Chn,l!fH\lognun of LOQ (50 ng ml- for ~~1.d1 emtntiomer) iH
         human urine. (c) Chromatogram of a urine standard (:50 JJ,g ml ·· 1 for each erumtiorm~r). (d) Ctuomatogram of a urine sample from a healthy
         volunte~~r treated orally with 50 m,g of amisulpridt~ mcemate; 12-24 h ftn<.:tiot1. (\mccntfations found: S~(-- .. }·elll::ltHiomcr, 3 7 p.g ml ,
                                                                                                                                                         1


         Rm( -- )-cmmriorncr, I .9 J.tg ml'- 1 •


         (Table 2). Higher C'""' and AUC values for the                                 Chiral AGP with a phosphate buffer eluent at pH
         S'\, )"enantiomer in comparison with R-( + ), suggest                      between 7.5-·8.5 allowed a satisfactory separation of
         that there is a slight difference in drug disposition                      the enantiomers, but thtl weak alkaline condition
         between the S(") and RU) enuntiomers. This does                            (essential for the resolution) caused a rapid degra-
         not influence the elimination rattl constant of ami sui-                   d!ltion of the column after just 100-150 injections.
         pride as a racemate or as an enantiomer.                                   This type of column in addition, at the mentioned
            Concerning the urinary levels of both enantiomers,                      conditions, showed a dramati<: variability in the
         the amounts excreted at different time intervals,,                         retention times of the subst<mces tiiH.le.r study due to
         showed a good agreement between the values ob-                             poor inter-column reproducibility. Another prowln
         tained from racemate measurements as well as those                         (ovomucoid) bonded to silica phase, Ultron, ust1d in
         obtained from the sum of enantiomcrs (Fig, 10),                            a pH range between 3 and 8 did not give satisfactory
                                                                                    results, as well us an immobilized ,B'"cyclodextrin
                                                                                    phase or ~~-cyclodextrin used as chiral selector on
         4. Oisc.us.\inn                                                            different packings (C,, C 18 , CN. Hypercarb) utilized
                                                                                    according to manufacturer's suggestions.
           Several types of chiral packings were tested and                             Changing strategy, by moving to nonnal,.phase
         found unsuitable for the chromatographic resolution                        ste,rcoselectivc chromatography, Chiracel OD was
         of!?·( ·r )- 'md S-(-),cnantiomers of amisulpride.                         tri<.'d with n-hcxane-ethanol (90: 10, v /v) as eluent in




                                                                                                                                              QUESTMS-00000712
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 210 of 641 PageID #: 354



         104                                      V. Ascalcme et al. I J. Chromatogr. B 67<> (19961 95 -105

                                                                                         1   .F.+,')"

                 2!50   ~
                            (a)


                 200


           ~
           .s    150


           ~
           ~     100
           !';

                  50



                                                                                                                    rime (hour•$)

                                                                                 Fig. 8. Mean plasma con~entration-·time CO\use plot ()f S~{-·)-.
                                                                                 R~( + )"amisulpride cnantiomcrs and amisulpride racemate (RAC)
                                                                                 in eight healthy volunteetll treated orally with lOll mg (If amisul-
                                                                                 pridc racemate. t::J) R( + ); (*) S(---- ); (X) RAC.




                                                                                   s.s   100,(h'J




                                                                                    .
                                                                                   3"

                                                                                   ~      10.00




                                                                                             i.OQO ~-~--~,,2~.---·~·--·-··            '''3'7". ~-·-··~
         Fig. 7. {a) Correlation 'between LTV and flunrimetric detenni~                                             Tlm'P- {hour-s)
         nations, for S(·.... ) amisulpride enantiomer, pelformed ~.m phisma      Fig 9. Mean pla~ma ~:oocentnltn:m--time course plot of the sum of
         .samples (w-~~26) from a suhjex:;t treated by 1.\', infusion and oral    S-( ·-)~ and R~( +)~mnisulpride enantiomeni (R+S) and amisu\~
         .administration of 50 mg of amisulpride racemate. y~.-::0.964&: ...      pride t~1cetuate (RAC) in t~ight healthy volunteerfl. treated ortftlly
         0.691, r~0.\1989 (24 dj), (p<O.OOl ). (bl Correlation betwetm UV         with I()() mg of umisulpride racemate. (0) R f S; (•) RAC.
         .and ftuorimetrk detem1inations, for R( +) amisulpride enantjomer,
         performed on pl.asma «tmples (n~26) from a subject treated by
         i. v, infusion and oral administrHtton ot 50 mg of arnisulpride
                                                                                 were strictly observed. The Chiralpak column has
         racemate. yc~0.9808.• ···IJJJ55, r~"0.9993 (24 r//). ( p<O.(JOI ).
                                                                                 been utilized for more than 2000 injections of plasma
                                                                                 extracts over a total of four months, in different
         the prcsenc•~ of 0. I% of DEA. Under these con-                         periods, without any loss of it' clu·omatographic
         ditions a separation between the R-( + )- and S-(--)-                   efficiency.
         enantiomcrs of amisulpridc was achieved. However,                          The reproducibility of the retention times of the
         the retention times of the substances were over 70                      analytcs and the internal standard showed a C.V. of
         min and different attempts to shorten the chromatog-                    ca. 3%, in the period of use, in comparison to the
         raphy time resulted in diminished resolution,                           initial <:onditlons of the new column. Another Chi-
            Finally the choice of a Chiralpak AS packing, an                     ralpak AS column, from a different batch, ~bowed a
         amilosc derivative coated on silica gel, permitted us                   wry similar chromatographic behaviour.
         to obtain a nice separation iu a shott thne. The                           The proposed sample preparation. according to the
         manufacturer's n~commendations to avoid the usc of                      SPE technique, allowed us to obtain a sample c~tract
         strong sqJvents such as water, acetonitrile, methanol,                  that was fully compatibll() with the chromatographic




                                                                                                                                          QUESTMS-00000713
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 211 of 641 PageID #: 354

                                                 V. Ascalone et al. f J. Chromatogr. B 676 119961 95-!05                                     105


      Table 2
      Mean pharmacokinetic parameters of amisulpride enantiomers and racemate in six healthy volunteers. after a single oral administration of
      I 00 mg of amisulpride racemate
      Amisulpride        tu~ Abs         t\ 12   Elim      AUCiJ-4S              C,"                 T,."
                         (h)             (h)               (ng h ml-'l           (ng ml ')           (h)

      S-(-)·             1.1             14.4               951.0                 67.1               4.0
      R-(+1-             0.9             14.1               698.5                 58.4               4.0
      2::<-1<+>          1.0             14.3              1649.8                125.4               4.0
      RAC"               0.3             14.1              1748.6                135.8               4.0

      ·'   RAC~amisulpride   racemate.

      conditions of the method. Indeed, the high content of                    antiomers with the chiral UV method, provided an
      n-hexane in the mobile phase allowed the column to                       optimal agreement between amisulpride plasma
      be always free from lipids that could otherwise have                     levels as racemate and as sum of enantiomers. This
      accumulated on the top of the column.                                    test is usually considered very important to validate
         The possibility of using either the UV method or                      the data obtained from in vivo samples obtained with
      the fluorimetric one for dosed plasma samples allows                     a stereospecific analytical method.
      great improvement in the selectivity of the method
      and to face interference problems that can originate
                                                                               Acknowledgments
      from different sources: endogenous compounds
      whose in vivo concentrations are influenced by drug
                                                                                  We wish to thank Dr. A. Rouchouse of Synthelabo
      administration, unknown metabolites, food, ex-
                                                                               Recherche (Paris) for providing us information on
      tralaboratory or inlaboratory contamination.
                                                                               the possibility of using the fluorimetric method as an
         The cross-validation, performed on real ex in vivo
                                                                               alternative to the UV method.
      samples points out that the UV and fluorimetric
      method are equivalent. Such a possibility of choice
      has been extremely useful to us in the case of an                        References
      interference peak affecting the fluorimetric quantita-
      tion of S-(- )-amisulpride enantiomer in several                           [I] AJ. Hutt, Anal. Proc .. 28 (199! 1 IXJ.
                                                                                  [21 N.R. Srinivas, JW. Hubbard, D. Quinn and K.K. Midha.
      dosed plasma samples which, inexplicably, belonged
                                                                                      Clin. Pharmacol. Ther.. 52 ( !992) 561.
      to a set of samples (from specific subjects) not                            [31 E.J. Ariens, Eur. J. Clin. Pharmacol.. 26 I 1984) 663.
      showing such an interference under UV conditions                           [4] J. Caldwell. S.M. Winter and A.J. Hutt. Xenobiotica. I()
      (Fig. 5a-d).                                                                    (1988) 59.
         Urine samples can be easily analysed, after dilu-                       [5] D.E. Drayer, Ther. Drug Monitor.. 10 1198S) I.
      tion. with the same method used for plasma. Plasma                         [6] JW. Hubbard, D. Ganes. H.K. Lim and K.K. Midha. Clin.
                                                                                      Biochem .. 19 (1986) 107.
      samples previously analysed for amisulpride race-                                                                                      n
                                                                                 171 F. Jamali. R. Mehvar and F.M. Pasutto . .1. Pharm. Sci ..
      mate. when re-analysed for S-(-)- and R-( +)-en-                                ( 1989) 695.
                                                                                 [81 E.J. Ariens. Eur. J. Drug Metab. Pharmacokinct.. l.li19RXJ
                                                                                      307.
                                                                                 [9] J. Gal. Clin. Pharmacol. Ther.. 44 1 198X) 251.
                                                                               [101 J.K. Nicholson. M.J. Buckingham and P..J. Sadler. Biochem.
                                                                                      J.. 2!1 ( 1<!83) 605.
                                                                               [) ll S.C. Connor, J.E. Everett and J.K. Nicholson, Biochcrn. J..
                                                                                      217 ( 1984) 365.
                                                                               [12} S.C. Connor. J.E. Everett and lK. NiL"holson, Magn. Reson.
                                                                                      Med., 4 (1987) 461.
                                                                               [ 13] D.R. Rutledge and C. Garrick, J. Chromatogr.. 497 119R9)
                                                                                      181.
                                                                               [141 M.C. Maubrey. C. Jaquot and J. CJoridec. 1\misulpridc.
      Fig. 10. Urinary amount excretion (f.Lg) of amisulpride asS-(-)-                Expansion Scientifique Francaise, Paris, 1989, p.3.
      enantiomer. R~( + )-enantiomer, R+S enantiomers and racemate             [15] A. Walhagen and L.E. Edholm, Chromatographia. 32 (5/6)
      (RAC) vs. time. in a suqject treated with 50 mg of a single i.v.                {1991)215.
      infusion of amisulpride racemate.                                        [161 Data on !ile. Synthelabo Recherche IL.E.R.S.l.




                                                                                                                             QUESTMS-00000714
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 212 of 641 PageID #: 354


                                                                                                                                     PTOISB/08 (09-06)
                                                                                               Approved for use through 0313112007. OMB 0651-0031
                                                                           U.S. Patent and Trademarl< Office: U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995. no persons are required to respond to a collection of Information unless It contains a valid
             OMB control number.
                                    Substitute for form 1449/PTO                                                           Complete If Known
                                                                                        ~;~!Plication     Number
                                                                                                                           ··- -----·---·--·---·-
                                                                                                                                  11/386,215                                              .           ----
                                INFORMATION DISCLOSURE                                   Fllina Date                              3/21/2006
                                STATEMENT BY APPLICANT                                   First Named Inventor                     Nigel Clarke
                                                                                        ~]!___....                                1797
                          (use liS m11ny sheets 11s necessary)                           Examiner Name                            Moniaue T. Cole
             Sheet         [1                        [ of    [1                          Attorney Docket Number                   034827-3603


                                                                           NON PATENT LITERATURE DOCUMENTS

             Examiner  Cite
                               Include name of the author (In CAPITAL LETTERS), title at the article (when appropriate), title of the
             Initials" No. 1       item (book, magazine, journal, serial, symposium, catalog, etc.) date, page( a), volume-Issue                                                                              r'
                                                      number(s), publisher, city and/or country where published.
                       A1    Coldwell et al., Measurement of Vitamins D2 and D3 and Seven Major Metabolites In a Single Sample
                             of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and Environmental
            1-- _ .. ···-·---~as§.§R!!:fJ.Irometry, 1tli...!l.L~.(1~!!.8J. . .. ---·-··..····- . .. ·----~-.. -----····.................. ..
                       A2    Office Action dated 09/2912009 for EP Application No. 06749272.8 (034827·3605)
                                                                                 _____.__ ___ ___           ..    ._           .__._   .......   _             ..................................._,.._.   __ - -


                                                                                                                                 -- .. ---··-·-·····..........................................................     .

                          +----+- ------- ...........__.......... _________________________ .._, __,__ --·-




               ..........__ .




             Examiner
           [ Signature
                                I                                                                                      I Date
                                                                                                                         Considered
                                                                                                                                                                                                                   ]

           'EXAMINER: lnltlal tf reference considered, whether or not citation Is in conformance With MPEP 600. oraw line 1M rough citation If not In conformance and not
           considered. lnclud$ !:::opy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USP1'0
           Patent Dooum•nts at www.uspto.gov or MPEP ~01.U4. ~ ~nter Office that Issued the document, by the two~orter code (WIPO Standard ST.3). 4 For Japanese patent
           documents, the Indication of thO ytilar of the reign of the Emperor must precede tne serial number of the patent document. .5 Kind C>f·doeumMt by the appropriate
           symbols as indicated on the dccument under WI PO Standard ST, 16 If f,)osslble. 6 Applicant is to place a check mark here If English language rranslatlon Is attached.
           This collection of Information Is ret~ulred by 37 CFR 1.97 and 1.98. The lnformauon l$ required to obtalf'IOr re:ta1n a benefit by the public which is to file (and by the
           USPTO to process) an application. Contidentlallty Is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection Is estimated to take 2 hours to complete, Including
           gathering, preparing, and submitting the completed application form to the USPTO. Time will veuy depending upon the individual case. Any comments on 1he amount of
           time you require to complete this form and/or suggestions for reducing this burden, should be sent to ttle Chief Information Officer, U.S. Patent and Trademar1< Office,
           P.O. Box 1460, Alexand~a, VA 22313-1450.00 NOT SE;NP FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
           Box 1450, AIOllandria, VA 22313·1450.
                                        If vou med assistance In completing the form, can NlOO·PT0·9199 (J../100· 78($.9199) arid select option 2.
     DLMR_751495.1




                                                                                                                                                                                              QUESTMS-00000715
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 213 of 641 PageID #: 354

                           ~ u ropili5che~
                           P~t~~1tam;

                           ~   urGfl~~ti
                           PH~ntOffltil

                           Qfll~\lJ.l\.lrop6tm
                           d~s br!lvllt~




        r·                                                                                                            ~ormalities    Of'ficer
                                                                                                                      N;;.rre: 'Jrundrer, Daniela
                                                                                                                      1·o1 ·1·.-.:.(.J A9 2:'%9 · 79S5
                         1111111111111111111111111111111111111111111111111111111                                      or call
                                                                                                                      +31 (0)7C ~~40 .t:.S or)
                    Viering, Jentschura & Partner
                    Postfach 22 14 43                                                                                 Substantive Examiner
                    80504 MOnchen                                                                                     Nl:l.!lXl: l..ind[)org, Pio.
                    ALLEMAGNE                                                                                         TfJI l·'·9 8G ?.3G~) ·· 718\)




        L                                                                                    _j




                          Communication pursuant to Article 94(3) EPC

                          The examination of the above-identified application has revealed that it does not meet the requirements of the
                          European Patent Convention for the reasons enclosed herewith, If the deficiencies indicated are not rectified
                          the application may be refused pursuant to Article 97(2) EPC.

                          You are invited to file your observations and insofar as t11e deficiencies are such as to be rectifiable, to correct
                          the indicated deficiencies within a period

                                                                                   of   4   months

                          from the notification of this communication, this period being computed in accordance with Rules 126(2) and
                          131 (2) and (4) EPC, One set of amendments to t~1e description, claims and drawings is to be filed within the
                          said period on separate sheets (R. 50(1) EPC).
                          Failure to comply with this invitation in due time will result in the application being deemed to be
                          withdrawn (Art. 94(4) EPC).




                          Lindberg, Pia
                          Primary Examiner
                          For the Examining Division
                          Enclosure(s):            3 page/s reasons (Form 2906)




             Reg lstered Letter
             Gro r:orm 2001 12 OlCSX




                                                                                                                                    QUESTMS-00000716
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 214 of 641 PageID #: 354
         DatJrn                                                  !31"'11!                 Anmelde..NI',:
          Onto      2 9 , 09 , 2 009                             Shoot       1                        No.:   06    1)9 272.tJ
          u~1't~~                                                F~:luillo                           11'




                    The examination is being carried out on the following application documents:

                    Description, Pages
                    1-31                    as published

                    Claims, Numbers
                    1-24                    received on 20.04.2009 with letter of 17.04.2009

                    Drawings, Sheets
                    1/4-4/4                 as published



                    Reference is made to the following documents; the numbering will be adhered to in the rest
                    of the procedure:

                    01: TSUGAWA N ET AL: "DETERMINATION OF 25-HYDROXYVITAMIN D IN HUMAN
                        PLASMA USING HIGH-PERFORMANCE LIQUID CHROMATOGRAPHY-TANDEM
                        MASS SPECTROMETRY" ANALYTICAL CHEMISTRY, AMERICAN CHEMICAL
                        SOCIETY. COLUMBUS, US, [Online] val. 77, 2 April 2005 (2005-04-02), pages 3001-
                        3007, XP008075265 ISSN: 0003-2700
                    04: WATSON D ET AL: "ANALYSIS OF VITAMIN D AND ITS METABOLITES USING
                        THERMOSPRAY       LIQUID    CHROMATOGRAPHY/MASS              SPECTROMETRY"
                        BIOMEDICAL CHROMATOGRAPHY, vol. 5, 1 January 1991 (1991-01-01 ), pages 153-
                        160, XP008075295

                    1. Art. 123(2) EPC and 84 EPC

                    1.1 The amended claims set filed with the letter of 17.4.2009 fulfils the requirements of Art.
                        123(2) EPC.
                    1.2 However, based on the amendments made, the following clarity objection rises;

                              New claim 16 (original claim 18) was amended to refer to the determination of the
                              presence or amount of 25-hydroxyvitamin 0 2 and 25-hydroxyvitamin q , the original
                              claim claiming the detection of "two or more vitamin D metabolites". Since claim 16 now
                              refers to the detection of two vitamin D metabolites, the subject-matter of the new claim



         f.:F'A Fcrrn 290612.(J7CBX




                                                                                                                  QUESTMS-00000717
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 215 of 641 PageID #: 354
         DatJrn                                              !31"'11!                  Anmelde..NI',:
          Onto      2 9 , 09 , 2 009                         Shoot       2                         No.:   06    1)9 272.tJ
          u~1't~~                                            F~:luillo                            11'




                          21 should be equally adapted to" .. wherein said sample or said t.l1:Q vitamin D
                          metabolites,." (instead of "two~ vitamin D metabolites"), Art. 84 EPC.

                    1.3   Moreover new claim 23 defines that the " .. one or more fragment ions for 25·
                          hydroxyvitamin D8 comprise an ion with a m!z of about 383.16'. However, the m/z 383.16
                          refers to the precursor ion m/z of 25-hydroxyvitamin D3 , not to the fraQment ion m/z. Art
                          84 EPC.

                    2. Novelty and Inventive step

                    2.1   The Applicant argued that the inventiveness of the present application would rely on the
                          application of protonated and dehydrated precursor ions in the method. This would lead
                          to a highly sensitive and specific detection method without detectable cross-reactivity.
                          The linear detection range for the method is given as 4-512ng/ml. Furthermore the
                          Applicant argued that the method of D1 lacks information about cross-reactivity and
                          would have a narrower linear range.

                    2.2   Tile Examining Division disagrees with the arguments provided by the Applicant.
                          Document Dl discloses, as previously communicated, a method for determining in a
                          single assay 25-hydroxyvitamin D? and 25-hydroxyvitamin D1 in a human plasma sample
                          by applying HPLC-MS/MS in multiple reaction monitoring mode. The assay detects the
                          precursor/product ion for 250HD2 (m/z 413,4/355,4) and 250HD3 (m/z 401 ,4/257,0),
                          the m/z representing the protonated and hydrated precursor vitamin D metabolite ions.
                          Furthermore D1 states on page 3005, right-hand column, that no cross-reactivity with
                          deuterated 25-0H-D3 could be observed and that the correlation coefficients of the
                          calibration curves for 25-0H-D3 and 25-0H-D2 were 0,9997 and 1,000, respectively. It
                          cannot be concluded that the method of the application would have a broader linear
                          range compared to the method of D1, just because D1 discloses results only from a
                          range of 25-1 OOng/ml. The method of D1 may equally be linear in the range of 4·
                          512ng/ml.

                          The only real difference between the disclosure of D1 and the present application is that
                          the method of the application discloses as precursor ions protonated and dehydrated
                          precursor ions instead of protonated, hydrated precursor ions as in 01.




                                                                                                               QUESTMS-00000718
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 216 of 641 PageID #: 355
         DatJrn                                               !31"'11!                  Anmelde..NI',:
          Onto      2 9 , 09 , 2 009                          Shoot       3                         No.:   06    1)9 272.tJ
          u~1't~~                                             F~:luillo                            11'




                          However, the person skilled in the art is aware of the possibility of measuring hydrated,
                          dehydrated as well as for example ammonium adduct ions in a mass spectrometry
                          system. As already previously noted, the application itself refers to the measurement of
                          protonated and hydrated ions of vitamin 0 metabolites as an aspect of the invention, see
                          paragraph [0053). Furthermore document 04 shows the spectrum of 25-0H-03 obtained
                          by HPLC-MS run disclosing for example both the dehydrated and hydrated precursor
                          ions, see 04 figure 1. The person skilled in the art could select, without any inventive
                          contribution, as a precursor ion the dehydrated ion of 25-0H-02/03 for further
                          fragmentation in MS/MS-analysis.

                          Thus the subject-matter of claims 1-24 is considered, if novel, then at least not inventive
                          over the disclosure of 01 alone, or in combination of 01 with 04, Art. 56 EPC.

                    3. Further remarks

                    3.1   Should the applicant regard some particular matter as patentable regarding the subject-
                          matter of claims 1-24, new independent claim should be filed which take account of the
                          above comments. The non-obviousness of the claimed subject-matter has to be
                          demonstrated by defining the difference between the claimed subject-matter and the
                          teaching of the prior art. According to this difference. the problem underlying the alleged
                          invention has to be defined and the proposed solution (i.e. the subject-matter of the new
                          claim) has to be demonstrated not to be derivable from the known prior art.

                    3.2   In order to facilitate the examination of the conformity of the amended application with
                          the requirements of Article 123(2) EPC, the applicant should clearly identify the
                          amendments made, irrespective of whether they concern amendments by addition,
                          replacement or deletion, and indicate the passages of the application as filed on which
                          these amendments are based (see Guidelines E-11, 1).




                                                                                                                QUESTMS-00000719
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 217 of 641 PageID #: 355




                 -------------·------------------

                   Biomedical& fnvirunmental Mass Spectrometry
                   Proceedings of The International Symposium
                   on Applied Mass Spectrometry In the
                   Health Sciences
                   Barcelona 26-30 September 1987




                                                    1988                             Volume 16


                                                    BMSYAL Hi(1 ··12) 1 482 (1968)
                                                    ISS Ill 0887··6134                a WILEY


                                                                                         QUESTMS-00000720
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 218 of 641 PageID #: 355


               Tl·
                I                   BIOMEDICAL AND ENVIRONMENTAL MA.1S SPJ:CT!WMETRY, VOL 16.                                   81-~\   (l98S)


         '0
         io;
         ll                          The Measurement of Vitamins D:z and DJ and
         J
         ,f                          Seven Major Metabolites in a Single Sample of
                                     Human Plasma Using Gas Chromatography/Mass
                                     Spectrometry

                                   Rlllb D. C'-<!ldwell, 0. J, H. Tr<dl"onl, M. J. Varley allll H. L. J. M•klut
                                   Dep&rtmit>nl ofQt;m.ieai.Pa.cboiPtY• Thie London Hoa.phd   Ml:ld.i~ c~)Ucg~e,   Lotlld()ti, Et lAO, Ill(
                                  D.N.Kirk
                                  O.prnmenl ofCbcmlotry, Qu.en Mary Coli'~!". london Bl, UK
                      ------------------------··-·-
                                   S.lut..r IIJO !MIIitorilll! of li!llll'lioJ D ""''•bolita hu ~ly beon dm:ribod bot dlere ha.o '-' ooly ooo
                                   !Wtctlled ""'""'PMo of lloo .......,.....,al by IIIli d!r~matognplly/..,... spoctrotnlliry (G<:jMS) of a number of
                                   .-w... 11 • sibgJe pi•..,.. ..mple. We        """"'be     here o GC/MS nmbod, uslnc stoblo bocl<ope laloollod loo.....J
                                   I!Juldardo, wbl<• """""liN ..mcnodon of ri<omiiiS 1) 1 lind D,, ODd their 2!1-hydroxy, U,3dl.ydroxy aod l!I,U.
                                   clibydroxy     _boll!,.  io 1 olagle 2 ml umple of pluma, ollhougll more is ....ted f01 tho measuroment ol I,:IS-
                                   ilillydruxyvitaminD,. Pluma ...... ...-~ oo llmod Elot c,. cortridg.. and lllltlal Cnll:1iooati0d canlcd ouloo
                                  Sq..Pak SJL. Stniebt·pbase higl>-,.rform..c• llqui.d Wroltllltognplly ~ .. ~ fur ..,..,.don ol po>ly.
                                   ~ylko•ylalod ""'tabollt.. prior to GC/MS oolag •• LKII :1891 lfWill """"""""''"' will> OOflYondoooJ pocked


                                  t.,.,..l modo.... """' oor ••ollabk for oU ""'"'bolll.,. ood it """      --ry
                                  colwnos. ,..Bmyl.........,te .....,. ....,. r"""""' """"'"' rid... l hydro•yJ.. followed by fonnatioa of trimetllybllyl
                                  •dton Ollliollrimed!yloilyG<IIltlo•ol<. 'l'bo IM - 911- 151' I'"' for .... <omll""•od ,... mo<.J!O<od. 0.,..,,..,.., i,..
                                                                                                                    1<> ,... ( 1H,)l>, and ('H,)MHD, ..
                                  olaodardJ lot tho --~ of D, and D,, and 250HD, aodl.'IOHD,, roopectlftly, ond ('H,)%4,%!!(0H).D,
                                  os a iilaodud for %4,.L'I(OHJ1D, ond ZS,Ui(OH),D,. Allhoogh tho IM - 90 - !Sf' loo of l4,2.5(011),D aod
                                  2.'26(0ff),D !lao tho ..,.. """": clla.rp l'lltio, ,.,_l,otl"•   of,._   <ompoomlo ••• eornplelcly ,.porated In tbo: GC
                                  •:rttem oood. Tho latr....... y pred5ioo 101 oU tl.- ....;rtlo .....ny 1... dhoo 5%.


                      INTROlJUC'TlON                                                                 EXPERIMENTAL

                     Vitamin D and its metabolites are usually measured by                          The deuterium~labelled inlernal standards US<'d in the
                     a combination of high-perl<mnance liquid chromalo·                             meth<l<l described here were either chemically
                     graphy (HPLC) IUld saturation analysis. using plasma                           synthes!:t.ed' or, in the case of ('H.)I,25(0H) 2 D,, pro·
                     vitamin D binding globulin, intracellular rt<'.eptors m                        duced in uitro from vitamin D4lcti.-ient chick kidney
                      antibodies as binding proteins. These assays are usuaUy                       homogenates incubated with ('H 6 )250HD,, /\II int.r·
                      of varying specificity depending upon the degree of                           nal standards were labelled on     and C,,.  C,.    "'""P'
                                                                                                                                                       (or
                      purification prior to quantification and the method of                        ('11,)24,25(01!),0,, which wus labelled on c,.. Flow
                      quantification used, It is generally accepted that proper                     diagrarns outlit;ing the «~rimental procedure used a!'<:
                     evaluation of methodology requires comparison with                             sh(rWn in Schemes l and 2. All the investigations
                     GC/MS wrget values obtained by stable Isotope dilu·                            described in this paper have OC.n carried oul u•ing a
                      tkm method•. A nmnber ol GC/MS 11s•ays lot Individ-                           single focusing magnetic •cctor machine (LKB 2091 ),
                     ual m¢laholitw of vitamin 0 have OC.n described                                U.lins electiOn impact (El) ( t) i<mization and wnven·
                     (reviowoo in Ref. 1) but only one has measored more                            lional packed 0C columns.
                     Uum one metaholite in a single pla.~J.ma s<Jruple."' We
                     have doveloped a number of OC/MS methods' for
                     vitamin Ll metabolites and in !hi~ paper we describe a                        E:(tractlon
                     selected ion monitoring (SlM) proClldure f<1r the mea,.
                     surement or vita.ttdn8 D 2 and Dl and a. number of their                      Deuterium-labelled internal standard• (50 ng ( 2 H6 )D,.
                     hydroxylated metabolites in " single 2 ml pllwna                               100 ng ('H 6 )250HD,,, 50 ng ('H,)t4,2.~0H),D,,
                     sample, although for the estimation of .t,25(0H),0 3 •                        50 ng ('Hp)24,25(0H),D1 , 50 ng ('H,)25,26<0H),D1
                     present in plasma rtl the lowest r;{mcentrations,               con~
                                                                                                   and 2 ng ( H,)I,25(0H),D 3 ) were added to the plasma
                     siderably mc•re piW!mu is r"'luired.                                          sample and equilibrated at room tcmporature for HI
                                                                                                   min. !'he plasm• was e•tracted with an equal volum<• ()(
                                                                                                   acetonitrile. Aftel' centrit'ug,ation the aupc:m;-Jtant    wa~

                     0!!87-61 :l4is.l/2400!il-<ll SOJ.OO
                        HHU! hy   Jol'tt~   WJley :t SDn.i. 1.td




                                                                                                                                                       QUESTMS-00000721
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 219 of 641 PageID #: 355




                   Rl                                                                   R. D, COLDWHL £1' M ..

                                                                                                           Pt~<tfl.ma·•
                                                                                                      !nrernt~l llt.f:lndardt>



                                                                                                          E)llrjtwith
                                                                                                           ~te~tnnit,il&




                                                                               r-·--··········---Ls.~~:_________!
                                                                            Fleflat                                                     Supernalenl
                                                                              l
                                                                        R~nuspertd
                                                                                                                                                I
                                                                        ln athanol
                                                                              I       pin

                                                         ~---~------~                                                                  Bond·Eiut        c,.
                                                   P·r                                                 :                                 ""'"ldg•
                                                ROSll..,.,d
                                                ~n t.tthanol




                                          I .......L~~·-~···-······ J                                                                        ---,   6()~>;,\ rTI'I,)th~~tno!
                                       Pel1et                  Supema1ar1t                     Stlr:.wnna!Dnt                                          40%W3tt':lf
                                      (dhicltrd)                     L ..
                                                                                      r·-1
                                                                                  C(m1bin~
                                                                                                                                                         Will5h




                                                                                       j                                                    I



                                                                                      .I.
                                                                              BcmJ.Eiut G 1 ~                                          (iuto\wi<h
                                                                                (:«rtndmt                                              m$thi;nOI


                                                                                              -;;~-;J,h.nol
                                                                                                 40% water
                                                                                                     W&ff.h
                                                                                Elute with
                                                                                ltli'H~arml
                                                                                       L....- ....................... 1_,. _,_
                                                                                                                  Cc(~bine

                                                                                                              Rt!n'>O'-'U SOJV!"Jrlt

                                                               Scheme 1. O,Jtlinu Qf tha soOd-phMe el(trPCtion procedure.


                de<,;anted, and the pellet resuspended in a    II volume    sma                          Purllklotion
                of redistill~'<! ethanol to extract vitamins o, and D,
                from the protein plug, The ethanol e~tract was collected                                 The t.hree fractions thus obtaiocd were fucther purified
                after centrifugation and the procedure w•s repeated.                                     by HPLC. The fraction containing vitamins D,, D, and
                11u~    acetonilrHe and ethanol extracts were diluted with                              ('H,)D 1 was subjected to reverse-phtuc HI'LC I<>
                phosphate buffer, pH 10, and applied to separate, pre .                                  remove cholesterol and other contamlnttots, 1.un1 then to
                washed llond·Eiut C" ""rtridgi)S. After washing wjth                                    straight·phase HPLC from which a single fraction con·
                60 11fJ methanol: 40.();(, water vitamln t) and metabol·
                                                     1                                                   tainLng all three compounds was collected.
                itcs were eluted wit~ J-5 ml methanol trs described                                         Z50HD Is prucnt in plasm~ in relatively large con·
                clsewhere. 4                                                                            centratiun• and thus the seoond fraction from Se11-Pak
                   The two methaMI extr>cts were pool~d and the                                         SIL is •uffidently pt)re to be derivalized and assayed at
                $Oivent removed in a vucuum oven at 37 'C. After                                        this stage. However, if GC separation of cLJmbined
                redis.•olving in a small volume of I'/, il'rOH: 99%                                     extracts is to be carried out, this fraction requires
                hexane, the combined extracts were npplicd to a                                         further purifk:atio11 by straight.phase HPLC using a
                Sep·Pak SIL cartridge, prowashed with the same                                          ternary solvent system.
                50lvent. Stcpwi.\C c:Jutton with increasing conccntra·                                    The fractit1n eluted frorn S•Jl"l'ak SJL containing the
                tlon of isopropanol 1n hexane gives three fractions                                     polyhydro<ylated metab<llites and their internal 11and·
                containing vitamm       25·hydro~yvitamm D >Ud                                          ards was further s~parated inw four fractions by
                p<)iyh~dr<J.\ylaled                                                                     llrttighl .. phas•: H PLC. 1 he o.mditmns used allowed




                                                                                                                                                                               QUESTMS-00000722
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 220 of 641 PageID #: 355




                                                       MEMlJJIEMENT OF VITAMINS JJ, AJII'IJ D, IN PlASMA                                                         8)




                                                                                            !iw P•k Sfl




                               r
                          EfUU! with
                                    -----.---J~--,
                       1% 1soprop,ooo{
                          In   j"'"•
                                              Efut<o wlih
                                           3% i~KJpwpar.oj
                                              In   horno
                                                                                                                  Eluto w~h
                                                                                                              30% illlt1Vf~mo1
                                                                                                                  in   korn•


                   ·-+·. , r                                                                           ·--r-··
                   ··-r.,. .1. .,
                               o,
                         I'H,)a,
                                              ZSOHO,
                                            I'H,)260HD,
                                                                              ~-~~;,::c·"~-~
                                                                       24,2$(0H),D,
                                                                     1'~'~,12'-25(0H),o,
                                                                                                   24.25(0H),D,
                                                                                              I'H,)?.4,25(0HJ,o,
                                                                                                                           25,26(0H),D,
                                                                                                                         I'H,J·25,26IOHJ,o,
                                                                                                                                                1 25(0H),D,
                                                                                                                                              I'H,J1,25(0H),o,

                               I                   I                          j                          I                        j                  l
                        ooriri••             D•>rirl••                   D<nlri,.                    D<rT'""                   D•·i•r"           Oori•r'"
                          GC,iMS              OC,MS                       GCIMS                       GC;MS                     GC,IMS            GCIMS
                                              Scheme        t.   Outline of tho   fr'~liontnlon   ptm.:!Kiure used lifiQr tQ GC/MS,




                  complete oeparation of 24,25(01'1),0, and its internal                          O.matimtirn• ood assay
                  staodam frma 24,25(0ti),D,, 25.26(0H),D, and
                  ('I-1,)24,25(0H),D,, which c'O-eluted from this •r•tem,                       Table 1 shows the derivatives formed and ions moni-
                  and the•e two fractions were collected separately. The                        tored tor the nine analytes and their internal standards
                  third     fraction  contained      25,.26(0H),D 3   and                       duringSIM,
                  ('H,)2.5,26(0H),D,, which wore rcoolved from                                      }.Tdmethylsilyl ether derivatives of vitamill5 D, and
                  1,25(0H),D, and its internal standard, which t'ormed                          [,, and their internal standard could be funned by reac-
                  the last fraction.                                                            tion with a small volume of N,O·bis(lrimethyl&ilyl)tri-
                     The simul!aneou$ monitoring of more than three ions                       fluoroocetamidc (BSTFA) at r()()m temperature .
                  using the LKB 2091 is difficult. This machine utili= an                      However, more rigorous conditions were neces.sary to
                  electronk~ system, focusing oo the ion of lowest moss                        silylate the sterically hindered c., hydroxyl. Derivative>
                  and varying the accelerating voltage to ;,x;us inter~                        of 25 .. hydf0xylated metabolite. were ftlt'ltled either by
                  mittently on the higher ma55 ions. Thus 'tt h11.~ been                       reac~ion with N·ttimethylsilyl imidazole (l'MSJ) at
                  """""'"'Y to measure oacb metat>Oilte in a single (lC                        .l(l "C or by addition of llS'I'FA o<mtaining 20%
                  run. 1 bo u~~e of a modern mass SfJO~Itorneter would                         trirncthylchlcrosilane (TMCS) at 60"C. The la!ter pm·
                  permit tho simullan~•1U• 11'1<.>nitoriog <lf the ncccssal'y                 ceduro w.s les; tirne-<amsuming bot teo<l<:d t(l give
                  number of frngrnerlt ions, This procedun>J may require                       increased O('JU .. s~Jtic interfcrenetJ during OC/MS,
                 selet:tive timingt h~)wever. m order to maximize th!!                             Cydic n-butyl boronato o'itor deriv•tive. could be
                 dwell tlmc on ions from cornP<Junds in low t:<lnccntm·                       formed on the vkinal hydcu<yls of the side-chain modi·
                 tioo to achieve the ""'"""ary sensit'1vity. The use ol' cap·                 tied vitatnin n metabolites, using n·butyl horonic ocitJ
                 illary or megabore colun•ns mighl be expected to                             (nBBA) in ~hloroform,"" f()llowed by trimethylsilylation
                 increase the resolution and improve sensitJ\Iity, which                      of the c;, hydroxyl with BSTFA.
                 might ~ further improved by the use of other doriv-                              Although metabolite• were unaly..OO ..,parately as
                 :Hives in combination with chemical ioninttion (CI) aud                      illustrated in Fig I, • combinoo «tract <>I the motabo-
                 negative km ~nonhorlng.                                                      lit .. could ~ sirnpi)• !lnd s.electivdy dcrivll!ired by reac-




                                                                                                                                                 QUESTMS-00000723
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 221 of 641 PageID #: 3555




                 tion with ni!BA followed by trirnetbylsilylntion dira:tly
                                                                                                           Depending on the data·harn;Jiing cap34ity or the mall$
                 after S.!>'l'ak Sri.. This pr.,.,_juro gi..,. quantitative                             SJ.le'!ttometer in use~ a varying number of metaboUtO'S
                                                                                                        can be assayed at once, Careful selection of derivatives
                 yields of the expected derivotive<. HPLC puriflcation of
                                                                                                        and ions to be monitored eliminated contamination
                 the vitamin D fraction would still be necessary in <lfder
                                                                                                        from otber analytes. M~tabolllc$ of identical molecular
                 to remove cholesterol from !he e~lract.




                                                                   m/<   3~1   O,




                                               mj:r 5()7 {~HG/1.25(0m:~,O:t

                                                      m/z 001 1.25(0HI,D,




                                              m;z 454 ('fi,)25,:Z6(0H) ,o,

                                                     mjz 4A9 Z5,26(0H),O,


                  fluure 1, Sul~rOO ion c~mm.a1"1)ram$ ot 0tarnln OJ and vhamfn 0 1 and $0MV Qf tholr tl'ltl~~bt.Jihulll, S!do ct'lskr5 of undtKIVNtJzard molecuJfi
                  "'"" rndi¢-;Jtr,:d et rl1e righH'Idl'ld tid~ f1f "oe-N tr:X:'l (llll 1(rll rht~ Jo11S hlOi'li,cJrtid ifl t~tt<:~1 ckanmtl). Hydro~:c a. C, and Cl  at"    ~11rl~util0d 4f
                  tr1mtrthy~Uvl "ih«il'll 'lind c~JJ 1111.0 tni'Y'Mitf'rvlsj!yj ~t~ m P.l~ tt c,)'tillc-n·bi.:M tx::m:;,H'\11'~ wnen a furthw' vt<;IMI M'dm~ Jll PfilOOI'll (uJ. 1n 24"26·
                  and 25,26.dlh'/dh1)(V tnet11bolht'S'1." lnd'K:!8W. p(Wltl.unut ~t1'1ch d!rut~um Ia~! Itt aftijjttNd




                                                                                                                                                                           QUESTMS-00000724
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 222 of 641 PageID #: 355




                                                                    MEASIIllEMENT OF V)1AMINS D, !IND D, IN P'LASMA




                                                         o,
                                                         o,
                                                                D"*'TitamioD--Ia

                                                                                                   3-TMSI
                                                                                                   l·TMSI
                                                                                                         --
                                                        TaW. l, Dolloill of olorhodT<I uol looo """'lt<I:Od dllriDa SIM
                                                                                                                                          ...   _   o(




                                                                                                                                 mtz363 [111· 90 • 15)'
                                                                                                                                 m!>' 351 [M ·90·15)'
                                                                                                                                                         Titamio




                                                         (:tH,)D.,                                 l·TMSI                        m!>' 357 [M -00 -15)'
                                                         250HO~                                    3,26(TMSI),                   m/<451         (M·90 ,15]'
                                                         ZliOHD,                               3,26(TMSi),                       mil' 439 {M,·90•15]'
                                                         ('H,)250HO,                           3,26(TMSI),                    m/<445 (M-90·15]'
                                                         24.25(0H),O,                          24.2S·nBUA·)· TMSI             m/• 461 (M- 90 ,,, 15) •
                                                         {'H,)24,25(0H),O,                     24,26-nBBA+TMSI                m/< 464 [M -· 90 ·16)'
                                                         24,25(0H),D,                          24,26-nBDA-3· TMSi             "'/:4-19 [M 110··15)'
                                                         25,26(0H),D,                          25,26-nBBA·J· TM$i             mf• 461 [M- 00·· 15]'
                                                         ('H,)24,26(0H),tl,                    24,2ti·n BI!A-3· rMSI          m,tr4611      [M··00-15]'
                                                       · 25,;/e(OH),O,                         25,26-nBBA·3" TMSI             m!>' 449      (M-OO· 15] •
                                                         I'H,)25,26(0H),o,                     25,26-nBBA·J· TMSI             m,7464        (111-90 -15]'
                                                        1,25(0H),O,                            1,3,25(TMSI),                  m/z 501       ['M~·131J,.
                                                         I'H,)1,26(0H),o,                      1,3,25(TMSI),                  n>/<1!01      [M-131)'
                                                       M• $p0Ctl'l              of   !f.OITI.(!I    of   tNSt.»   contpOuru:hl    ~       btw'1     nnw~~.t~ly
                                                       Pl.lb!Mttod. :.a.ll,t'


                    weigh! (e.g, 24,2$(0H),D, and 25,26(0H),D,) could be                                           con\'erted       into         isotachysteroJ      isomer$,     the     PQlY"
                   individually ••tiruated ,..., they are complerely separated                                      hydroxylared metabolites of D,                 w"""
                                                                                                                                                              found to be either
                   under the GC conditions used. A typical profile of lbe                                           completely destroyed or to yi<ld a number of unknown
                   SIM of standard vitamin D me1abolires and their inter·                                           products as a result of this reacrion. The use of i•o·
                   nal slllndards is illuslrated in Fig. l. Fewer internal                                          lachysrerol isomers of tho n, seri.. was investigated bur
                   standards would be ="<led for a combin~d analysis                                                this canvetsion was found to cause an altcra tion in frag~
                   than the number shown in Fig. I.                                                                mentation pattern, so thai the high·m!lBs ioll.!l of the
                                                                                                                   •·butyl borunare derivativOll used in the assay were
                                                                                                                   much re<Juood in iorensily, and frl/< 253 became !he
                                                                                                                   most prominent ion. This frll!lmenl repre.~ents hm of
                   DISCUSSION                                                                                      oide..chaln alld an •ngular methyl group und also, th•re·
                                                                                                                   fore, loss of the deureri1U11 ldl<l! from the internal Sian·
                                                                                                                   dards. lt luu bo:en noted, however, !hal nor aU mass
                   The stable isotope dilution SIM profile of vitamin D                                            spe<:trometers prllduce rhe sarne elfecl, and it is po..ible
                   and some of irs metllboUtes d=rlbed l~<>re is ba•~d                                             for n·butyl boronate ester·3·rrimerhylsilyl ether deriv·
                    upon metho<is which have bo:en developed for individ·                                          utiv011 of the isorachyslerol isomorn of polyhydroxylarod
                   ua.l melllbolires liS definitive reference procedures. •·•·'                                    vitamin D merabour"' to fragment ro give a high abun·
                       Upon injootion onto !he gas chromatograph al rem.                                           dance of high-mass ions in some cli'CilllUtanOO!I. Ilecause
                   peratur<>~ gtl:lller than 125 "C, vitamin 0 gives rise to                                       of the disadvantages of this ioomerization step it was
                   rwo peaks as a rcsuh of thermal cyclizarion of the B                                            dodded 10 run lhe derivatives in !heir natural state and
                   ring. Tbe peak height ratio of the two peaks is constant                                        Ia ll.!lt the pyro peak pro<iuced for quantificarion.
                   for all metabolite or dorivativ .. and Is approximately                                            T1w analytC\1 ~;Stimared in the tnclho<i dest:ribed here
                   2: I (pyro:isopyro). In this 8JI!lllY the pyro peaks of                                        include several vitamin D, metabolite• which aro twt
                   intemal s!lmdard and metabolite were U$l:d for quanlill·                                       d<:teclahle in nonnal plasma. In rhe UK the only
                   cation. This incvil~bl~ results io a reduction in lbe                                          vitamin 0 2 melaboUre normally ciroularing at dole<:t·
                   potential 8JI!llly "'nsitivity, However, tho rreatmcnl of                                      ablo levels are vitamin n, alld its 2S·hy<lroxylared
                   vitamin D and melaboliUos olher than !hOM hydroxyl·                                            metabolile. 24,2:l(OH),D, aDd 2~,2li(OH),D; have been
                   ale<:! on the C 1 position with acidic rea!l"ntsloads to !be                                   mea•ured in tile phuma <>f patients on vitamin D,
                   formation of ioolachyslerol ioomers, which run I1B single                                      therapy. &cause of this, il may not be ne<x-.ssary to
                   peak> on rhe gas chromatogram. Tho improved sen•i·                                             rnom!lure "" many melaboliles ·~ are described here.
                  tivity prodll<:ed by rhi• reaction hilS tx>on exploited in                                      However, this merhod demon•lrates the potential of
                  the assay of <::er!Jiin metabolites.' but illlllachyst~rol, for·                                SIM In this area and irs use as a rcfercnet~ melhod
                  m•tion was not carried our in lh< pr<J<:t':<lure described                                      againsl which less rigorou• analytical pr<J<:t':<lures can be
                  here. 1\llhough vitamin D, and 250HD, can b< readily                                            "valuated.



                  L H. L. J, Mldcln and 0, J. H. Tra;Hord, fn Vitsrnlr~ 0 M81Bbal}r:m:                            3. D. N. Klrfr:, M. J. Vatklly, H. L J, i\18kjl"l 4l"'J 0. J H. ileffofd, .J,
                     IJ/t/Ur. and C/ln/NI AS'(.J«tS, C11. :20, $d. by R. l(l,!'fl"l.8f, Qp, 497-                     CMm.    /lac,"'"*'"   rrans. I 2&83··25~17 (1983),
                     621 Mortin!Jil Nljhoff, The HIIIJ"" (1 1164),                                                4. A. 0. Ccldwelf, O.    J. H. Traffofd, H. L. J. Makir,, M. J. Varley
                  2. 0. A. S.o!JWI<, 0, J, H. n•Hooi •ml H. L, .J. Mol<lo, Cfm. Chim.                                ond 0. N. kit!<. C/ln. CMm. 30, 1193-1 1913 (19!14)
                     Aora101l. 51 ·62 (llliiO)                                                                       A, D. Cold...,..l, D. J. H, r.attorct. H. c. J Mukln, M. J, v .. r•r
                                                                                                                     and D. N. Kir.k . .J ChmtwJtorJf, ,38, .289.-30'. (HJ66)




                                                                                                                                                                             QUESTMS-00000725
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 223 of 641 PageID #: 355



                                          Electronic Patent Application Fee Transmittal
         Application Number:                                         11386215


          Filing Date:                                               21-Mar-2006




         Title of Invention:                                         Methods for detecting vitamin D metabolites by mass spectrometry




          First Named Inventor/Applicant Name:                       Nigel Clarke
        MMM~~"'"'
                                                                    M-M-~~···~~~~M
                                                                                                       -------M~-~-----


          Filer:                                                     Barry S. Wilson/Jennifer Vail


         Attorney Docket Number:                                     034827-3603


          Filed as Large Entity

         Utility under 35 USC 111 (a) Filing Fees

                                  Description                                Fee Code    -~-uantity I        Amount
                                                                                                                         I .....
                                                                                                                                   Sub-Total in
                                                                                                                                     USD($)
                                                          ~"'·~-~
                                                                       I                                                           -~---




          Basic Filing:


          Pages:


         Claims:
                                      ,   ___ ______
                                                 ,,,.,,
                                                                                    -----
          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
        -----·                               -                                                       -----·---·~-~


          Post-Allowance-and-Post-Issuance:


          Extension-of-Time:




                                                                                                                                   QUESTMS-00000726
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 224 of 641 PageID #: 355

                                                                                                                 Sub· Total in
                               Description                           Fee Code    I   Quantity   I   Amount
                                                                                                                   USD($)
                                                                 I                                           I
         Miscellaneous:

                   Submission-Information Disclosure Stmt              1806                                           180
                                                                 I               I              I            I
                                                                              Total in USD ($)                   180
                                                            --                                                    ------




                                                                                                                 QUESTMS-00000727
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 225 of 641 PageID #: 355

                                               Electronic Acknowledgement Receipt

                                  EFS ID:                    7657095


                           Application Number:               11386215


                  International Application Number:

                           Confirmation Number:              2019




                             Title of Invention:             Methods for detecting vitamin D metabolites by mass spectrometry




                First Named Inventor/Applicant Name:         Nigel Clarke


                            Customer Number:                 30542


                                   Filer:                    Barry S. Wilsan/Jenn1fer Vail

                            Filer Authorized By:             Barry s. Wilson


                         Attorney Docket Number:             034827·3603


                               Receipt Date:                 20-MAY-2010


                                Filing Date:                 21-MAR-2006


                               TimeStamp:                    20:49:06


                             Application Type:               Utility u11der 35 USC 111 (a!
                              --------                                                                                     -
         Payment information:
         Submitted with Payment                              yes
         Payment Type                                       Credit Card

         Payment was successfully received in RAM           $180
         RAM confirmation Number                             5797

         Deposit Account
        f---------·--···--·---······                                                                                                     ---
         Authorized User
        ---------·-·····-··-·-·--·-·-··--·-·---· --·--------------·-----·---·---·-·-----·---·-·----------------·---
         File Listing:
          Document
           Number
                     I         Document Description
                                                        I          File Name
                                                                                         I   File Size( Bytes)/
                                                                                             Message Digest
                                                                                                                      I PartMulti  I Pages
                                                                                                                              /.zipl (ifappl.)
        -·-·---~------------'--------L-                                                       ...........-.........                  .     .._



                                                                                                                               QUESTMS-00000728
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 226 of 641 PageID #: 356

                                                                                                                    '124220
               1                                                       034827 ·3603 .. IDS. pdf                                                        yes         3
                                                                                                  5r.t II t.~TJ 1715'1~ I·I<W'I~J356ovlaS If6127
                                                                                                                        9117


                                                        Multipart Description/PDF files in .zip description

                                             Document Description                                                    Start                                   End

                                                  Transmittal Letter                                                      1                                   2


                                 Information Disclosure Statement (IDS) Filed (SB/08)                                     3                                   3

         Warnings:
                                                                            """'"'""-""~
                                                                                                                         ,    _____
         Information:

                                                                                                                    164572
                                                                 oq4g?7.l60S       _OA_dated_O
               2                                                                                                                                       no          4
                                                                            9·29·09.pdf
                                                                                                                       ~~""'"'""'"'f)'
         Warnings:
         Information:
                                                                                                                    4):4S4S
              3                   NPL Document5                   Coldwell Measurement.pdf        ------                                               no          6
                                                                                                  d9B.!l"'3eJhnNv1Jdl9fOf<>04l!'11.l·li.Q'-l14,1~
                                                                                                                      6b,k


         Warnings:
                                                                                                                              ----------
         Information:
                                                                                                                     30148
              4               Fee Worksheet (PT0-875)                       fee·info.pdf                                                               no          2
                                                                                                  ~ac~8'1tk.4'<: N d3~65?5166'·h~92 -~~n 1old
                                                                                                                       ~)<I




         Warnings:
         Information:
                                                                  Total Files Size (in bytes)                                                 743485


         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         New Aeelications Under 35 u.s.c. 11 t
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1 .53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be Issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         Natio.!!Jl!.S:tl!.!I!Lof an.lQ.ternationi!.LAim!.!.!;!Ji<m.JID..!!!\lr 3!jJ,J....Ji~.•.}71.
         lfa timely submission to enter the national stage ofan international application is compliant with the conditions of 35
         U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C, 371 will be issued in addition to the Filing Receipt, in due course.

         New lt!ternational Aeellcation Filed with the USPTO as a Receiving Office
         If a new international application is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
         and of the International Filing Date (Form PCT/R0/1 05) will be issued In due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.
                                       --------------------------



                                                                                                                                                         QUESTMS-00000729
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 227 of 641 PageID #: 356


                                                                                           Atty. Dk:t. No. 034827-3603

                                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

                 Applicant:       Clarke, et al.

                 Title:           METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                  SPECTROMETRY

                 Appl. No.:        ll/386,215

                 Filing Date:     3/21/2006

                 Examiner:        Monique T. Cole

                 Art Unit:        1797

                 Confirmation 2019
                 Number:

                                         INFORMATION DISCLQSURE STATEMENT
                                                 UNDER 37 CFR §1.56

                 Commissioner for Patents
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

                 Sir:

                          Submitted herewith on Form PTO/SB/08 is a listing of docwnents known to Applicants
                 in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                          A copy of each non-U.S. patent document and each non-patent document is being
                 submitted to comply with the provisions of37 CFR §1.97 and §1.98.

                          The submission of any document herewith, which is not a statutory bar, is not intended as
                 an admission that such document constitutes prior art against the claims of the present
                 application or that such docwnent is considered material to patentability as defined in 37 CFR
                 § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
                 antedate or otherwise remove as a competent reference any document which is determined to be a
                prima facie art reference against the claims of the present application.




         DLMR_751496.1                                           -I-



                                                                                                                QUESTMS-00000730
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 228 of 641 PageID #: 356


                                                                                           Atty. Dkt. No. 034827-3603

                                                   TIMING OF THE DISCLOSURE
                         The listed documents are being submitted in compliance with 37 CFR §1.97(c), before
                 the mailing date of any of a final action under 37 CFR § 1.113, a notice of allowance under 37
                 CFR § 1.311, or an action that otherwise closes prosecution in the application.



                                                RELEVANCE OF EACH DOCUMENT
                         All of the documents are in English.

                         Applicants respectfully request that each listed document be considered by the Examiner
                 and be made of record in the present application and that an initialed copy of Form PTO/SB/08
                 be returned in accordance with MPEP §609.

                                                                    FEE
                         Fees in the amount of$180.00 to cover the fee associated with an information disclosure
                 statement under 37 CFR §1.97(c) are being paid by eredit card via EFS-Web.

                         The Commissioner is hereby authorized to charge any additional fees which may be
                 required regarding this submission under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
                 Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
                 card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
                 incorrect eredit card transaction, the Commissioner is authorized to charge the unpaid amount to
                 Deposit Account No. 19-0741.
                                                                          Respectfully submitted,



                 Date -"""c--'s'-·*[_r._a.,/,_,_1D........__ _ __

                FOLEY & LARDNER LLP                                              Barry S. Wilson
                Customer Number: 30542                                           Attorney for Applicant
                Telephone:  (858) 847-6722                                       Registration No. 39,431
                Facsimile:  (858) 792-6773




         DLMR_751496.1
                                                                    -2-




                                                                                                               QUESTMS-00000731
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 229 of 641 PageID #: 356



                                                                                   Atty. Dkt. No. 034827-3603

                              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

               Applicant:       Clarke, et a!.

               Title:           METHODS FOR DETECTING
                                VITAMIN D METABOLITES BY
                                MASS SPECTROMETRY

               Appi.No.:        111386,215

               Filing Date:     3/21/2006

              Examiner:         Cole, Monique T.

              Art Unit:         1797

               Conf. No.:       2019



                                       AMENDMENT AND REPLY UNDER 37 CFR 1.111

              Mail Stop Amendment
              Commissioner for Patents
              P.O. Box 1450
              Alexandria, VA 22313-1450
               Sir:
                        This communication is responsive to the Non-Final Office Action dated April 12, 2010,
              concerning the above-referenced patent application.

                        Amendments to the Claims arc rct1ccted in the listing of claims which begins on page 2
              of this document.

                        RemarksfArguments begin on page 7 of this document.

                        Please amend the application as follows:




                                                               -1-
       DLMR_766920.2




                                                                                                          QUESTMS-00000732
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 230 of 641 PageID #: 356



                                                                                         Atty. Dkt. No. 034827-3603


               AMENDMENTS TO THE CLAIMS/LISTING OF CLAIMS

                       Pleasf;l amend claims 1, 8, 12, 17-18, 21 and 26-29 as follows. Please cancel claims 9-ll,
               13-16 and 24-25. Please add claims 30-40. This listing of claims will replace all prior versions,
              and listings, of claims in the application.

               1.      (Currently amcnd~;Jd) A method for determining the presence or amount of a vitamiR D
              metabolite 25-hydroxyyitamin D,qin a sample by tandem mass spectrometry, comprising:
                       (a) generating a protonated and dehydrated precursor ion of said Yitamia D metabolite 25-
              hydroxyvitamin,!?.l-'YithJtma~~i<L£l!N.ll.t<J],tioj'mf~.of383.16   ± .5;
                       (b) generating one or more fragment ions of said precursor ion; and
                       (c) detecting the presence or amount of one or more of said ions generated in step (a) or
              (b) or both and relating the detected ions to the presence or amount of said vitamia D metabolite
              25-hydroxyvitamin o_, in said sample.

              2.       (Original) The method of claim 1, wherein said sample is subjected to a purification step
              prior to ionization.

              3.       (Original) The method of claim 2, wherein said purification step comprises
              chromatography.

              4.       (Original) The method of claim 3, wherein said chromatography comprises high
              performance liquid chromatography (HPLC).

              5.       (Original) The method of claim 2, wherein said purification step comprises protein
              precipitation.

              6.       (Original) The method of claim 5, wherein said purification step docs not include high
              turbulence liquid chromatography (HTLC).

              7.       (Original) The method of claim 2, wherein said purification step comprises chiral
              chromatography.

                                                               -2-
       DLMR_766920.2




                                                                                                              QUESTMS-00000733
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 231 of 641 PageID #: 356



                                                                                       Atty. Dkt. No. 034827-3603

              8.        (Currently amended) The method of claim 1, wherein said sample or said vitamin±>
              metahalite 25-hydroxyvitamin OJ is not subjected to gas-chromatogr-aphy prior to said ionization
              step.

              9.-11. (Canceled)

               12.     (Currently amended) The method of claim l·ll, wherein said-pFeelll'tl91'-iHI'!-has-a
              mass/ehE!I'ge ratio (mhl) of about 383.16, and said one or more fragment ions comprise a
              fragment ion with an m/z of~ 211.35 :~., .5.

               13.-16. (Canceled)

               17.     (Currently amended) The method of claim 1, wherein said vitamin ±> metabolite is
              further comprising determining the presence or amount qJ 1,25-dihydroxyvitamin D2 in the
              sample.

               18.     (Currently amended) A method for detennining the presence or amount of two or more
              vitamin D metabolites in a sample in a single assay, said method comprising:
                       (a)      ionizing said two or more vitamin D metabolites, if present in said sample, to
              generate protonated and dehydrated precursor ions specific for each of said two or more vitamin
              D metabo.litcs;
                       (b)      generating one or more fragment ions of each of said precursor ions; and
                       (c)      detecting the presence or amount of one or more of said ions generated in step (a)
              or (b) or both and relating the detected ions to the presence or amount of said two or more
              vitamin D metabolites in said san1ple;

                       wherein said two or more vitamin D metabolites comprise 25-hydroxyyitamin D1 and 25-
              hydroxyvitamin D?; and




       DLMR_766920.2




                                                                                                                 QUESTMS-00000734
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 232 of 641 PageID #: 356



                                                                                     Atty. Dkt. No. 034827-3603


                       wherein the precursor ion of25-hydroxyYitamin D, has a mass/charge ratio (m/z) of
               383.16 ±: .5 and the precursor ion of25-hydroxyyitamin D2 has a mass/charge ratio (rn!z) of
               395.30 ±   .s.
               19.     (Original) The method of claim 18, wherein said sample su~jected to a purification step
               prior to said ionization step.

               20.     (Original) The method of claim 19, wherein said purification step comprises
               chromatography.

               21.     (Currently amended) The method of claim 20, wherein said chromatography comprises
               [[is]] high performance liquid chromatography (HPLC).

               22.     (Original) The method of claim 19, wherein said pul'ification step comprises protein
               precipitation and does not include high turbulence liquid chromatography.

               23.     (Original) The method of claim 18, wherein said sample or said two or more vitamin D
               metabolites are not subjected to gas-chromatography prior to said ionization step.

               24.-25. (Canceled)

              26.      (Currently amended) The method of claim [[25]) ll,, wherein the one or more fragment
               ions for 25-hydroxyvitamin D3 comprise an ion with an rnlz of~ 383.16..:tj_.

              27.      (Currently amended) The method of claim [[2511 ll., wherein the one or more fragment
               ions for 25-hydroxyvitamin D2 comprise one or more ions selected from the group consisting of
              ionswitharnlzof~ 179,10~.~209.20~, and~251.30~.


              28.      (Currently amended) The method of claim 18, wherein said two or more vitamin D
              metabolites further comprise one or more vitamin D metabolites selected from the group
              consisting of 25 hydroxyvitamia D,., 25 hydreltyvitamia D2 , 1,25-dihydroxyvitamin D 3 and 1,25·
              dihydroxyvitamin Dz.


                                                              -4-
       DLMR_766920.2




                                                                                                              QUESTMS-00000735
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 233 of 641 PageID #: 356



                                                                                     Atty. Dkt. No. 034827-3603

               29.     (Currently amended) The method of claim 18, wherein said two or more vitamin D
              metabolites further comprise 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D2.

               30.     (New) A method for determining the presence or amount of25-hydroxyvitamin D2 in a
              sample by tandem mass spectrometry, comprising:
                       (a) generating a protonated and dehydrated precursor ion of said 25-hydroxyvitamin D2
              with a mass to charge ratio (m/z) of395.30 ± .5;
                       (b) generating one or more fragment ions of said precursor ion; and
                       (c) detecting the presence or amount of one or more of said ions generated in step (a) or
               (b) or both and relating the detected ions to the presence or amount of said 25-hydroxyvitamin D2
              in said sample.

              31.      (New) The method of claim 30, wherein said sample is subjected to a purification step
              prior to ionization.

               32.     (New) The method of claim 31, wherein said purification step comprises
               chromatography.

               33.     (New) The method of claim 32, wherein said chromatography comprises high
              performance liquid chromatography (HPLC).

              34.      (New) The method of claim 31, wherein said purification step comprises protein
              precipitation.

              35.      (New) The method of claim 34, wherein said purification step does not include high
              turbulence liquid chromatography (HTLC).

              36.      (New) The method of claim 31, wherein said purification step comprises chiral
              chromatography.

              37.      (New) The method of claim 30, wherein said sample or said 25-hydroxyvitamin D2 is
              not subjected to gas-chromatography prior to said ionization step.

                                                               -5-
       OLMR_766920.2




                                                                                                             QUESTMS-00000736
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 234 of 641 PageID #: 356



                                                                                   Atty. Dkt. No. 034827-3603

              3 8.     (New) The method of claim 30, wherein said one or more fragment ions comprise one or
              more ions selected from the group consisting of ions with a mlz of 179.10 ± .5, 209.20 ± .5, and
               251.30 ± .5.

              39.      (New) The method of claim 38, wherein said one or more fragment ions comprise two or
              more ions selected from the group consisting of ions with a m/z of 179.10 ± .5, 209.20 ± .5, and
              251.30 ± .5.

              40.      (New) The method of claim 30, further comprising determining the presence or amount
              of I ,25-dihydroxyvitamin D2 in the sample.




                                                             -6-
       DLMR_766920.2




                                                                                                           QUESTMS-00000737
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 235 of 641 PageID #: 356



                                                                                      Atty. Dkt. No. 034827-3603

                                                          REMARKS

                       By the present communication, claims I, 8, 12, 17-18, 21 and 26-29 arc amended, claims
               30-40 are added, and claims 9·11, 13-16 and 24-25 arc canceled. The amendments are fully
               supported by the specification and claims as originally filed, thus raise no issues of new matter.
               The foregoing claim amendments are made to bring the claims immediately into condition for
               allowance. Applicant reserves the right to pursue any subject matter that is canceled by the
               instant amendments in future prosecution of this application or in future divisional or
               continuation applications.

                       Upon entry of the amendments submitted herewith, claims 1-8, 12, 17-23 and 26-40 are
              pending in the instant application.

                       Rejections Under 35 U.S.C. §103

                       The Examiner has indicated that claims 11, 12, 14-16 and 25-27 arc objected to for
               depending from a rejected base claim, but would be allowable if rewritten in independent format.

                       Independent claim I has been amended to incorporate the limitations of canceled claims
              and 11 that the method determines the presence or amount of the vitamin D metabolite 25-
               hydroxyvitamin D3 in a sample by generating a protonated and dehydrated precursor ion having a
               mass/charge ratio of383.16 ± .5. This amendment effectively rewrites claim 11 in independent
              form which the Examiner indicates encompasses allowable subject matter.

                       New independent claim 30 represents claims 13-14 rewritten in independent form to
              recite a method for determining the presence or amount of the vitamin D metabolite 25-
              hydroxyvitamin Dz in a sample by generating a precursor ion having a mass/charge ratio of
              395.30 ± .5. This amendment effectively rewrites claim 14 in independent form which the
              Examiner indicates encompasses allowable su~ject matter. The subject matter of new dependent
              claims 31-40 correspond to original dependent claims 2-9 and 15-17.




                                                               -7-
       DLMR_766920.2




                                                                                                              QUESTMS-00000738
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 236 of 641 PageID #: 357



                                                                                    Atty. Dkt. No. 034827-3603

                       Independent claim 18 has been amended to incorporate the limitations of canceled claims
               24-25 that two or more vitamin D metabolites comprise 25-hydroxyvitamin D3 and 25-
               hydroxyvitamin D2 and generating a 25-hydroxyvitamin D3 precursor ion having a mass/charge
               ratio (m/z) of383.16 ± .5 and a 25-hydroxyvitamin D2 precursor ion having a mass/charge ratio
               (mlz) of 395.30 ± .5. This amendment effectively rewrites claim 25 in independent form which
               the Examiner indicates encompasses allowable subject matter.

                       The amendments to the rejected independent claims therefore traverse all prior-art based
              rejections.

                       The phrase "about" was used throughout the original claims in reference to ion
               mass/charge ratios ("mlz"). The amendments presented herewith replace "about" with"± .5".
               Suppmt for this amendment is found in the Specification at paragraph 56 which states that "the
              tcnn "about" in the context of mass of an ion or the mh of an ion reft-'TS to+/- 0.5 atomic mass
              unit." Applicant believes that this amendment docs not in any way change the scope of the
               claims and is made to more clearly define the invention.




                                                       CONCLUSION

                       In view of the foregoing amendments, Applicant submits that the present application is
              now in condition for immediate allowance. Favorable consideration of the application as
              amended is respectfully requested. In the event any matters remain to be resolved in view of this
              communication, the Examiner is encouraged to contact the undersigned so that they can be
              resolved without additional action and response thereto.

                       The Commissioner is hereby authorized to charge any additional fees which may be
              required regarding this application under 37 C.P.R.§§ Ll6-l.J 7, or credit any overpayment, to
              Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
              card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or

                                                              -8-
       DLMR_766920.2




                                                                                                           QUESTMS-00000739
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 237 of 641 PageID #: 357



                                                                                    Atty. Dkt. No. 034827-3603

              incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
              Deposit Account No. 19-0741. If any extensions of time are needed for timely accepta11ce of
              papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. §1.136
              and authorizes payment of any such extensions fees to Deposit Account No. 19-0741.



                                                                   Respectfully submitted,




              FOLEY & LARDNER LLP                                  Barry S. Wilson, Reg. No. 39,431
              Customer Number: 30542                               Attorney for Applicant
              Telephone:  (858) 847-6722
              Facsimile:  (858) 792-6773




                                                             -9-
       DLMR_766920.2




                                                                                                          QUESTMS-00000740
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 238 of 641 PageID #: 357



                                                                                     Atty. Dkt No. 034827-3603


                              IN THE ONITED STATES .PATENT AND TRADEMARK OFFICE

               Applicant:       Clarke, et aL

               Title:           METHODS F'OR DETECTll\G
                                VlTAMIN D METABO LITES
                                BY MASS SPECTROMETRY

               Appl. No.:       111386,215

               Filing Date:     3/21/2006

               Examiner:        Cole, Monique T.

               Art Unit:        1797

              Confirmation      20 19
              Number:

                                        INFORMATION DISCLOSURE STATEMENT
                                                lJNDER 37 CFR §1.56

               Commissioner for Patents
               P.O. Box 1450
               Alexandria, VA 22313-1450

               Sir:

                        Submitted herewith on Form PTO/SB/08 is a listing of documents knov.n to Applicants
               in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                        A copy of each non-U.S. patent document and each non-patent document is being
               submitted to comply with the provisions of37 CFR §1.97 and §1.98.

                        The submission of any document herewith, which is not a statutory bar, is not intended as
              an admission that such document constitutes prior art against the claims of the present
              application or that such document is considered material to patentability as defined in 37 CFR
               § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




       OLMR_771798.1                                           -1-




                                                                                                            QUESTMS-00000741
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 239 of 641 PageID #: 357



                                                                                     Atty. Dkt. No. 034827-3603

               antedate or otherwise remove as a competent retcrence any document which is determined to be a
              prima facie art reference against the claims of the present application.



                                               TIMING OF THE DISCLOSURE


                       The listed documents are being submitted in compliance with 37 CFR §1.97(c), before
               the mailing date of any of a final action under 37 CFR § l.113, a notice of allowance under 37
               CFR §1.311, or an action that otherwise closes prosecution in the application.



                                           RELEVANCE OF EACH DOCUMENT


                       All of the documents arc in English.

                       Applicants note that U.S. Publication 2006/0228808 AI, submitted in an IDS dated
               March 16,2009, has now issued as U.S. Patent No. 7,745,226, submitted herewith. U.S. Patent
              No. 7,745,226 resulted from U.S. Patent Application No. !Ill 01,166, which is the parent
               application to the instant application.

                       Applicants respectfully request that each listed document be considered by the Examiner
               and be made of record in the present application and that an initialed copy of Form PTO/SB/08
               be returned in accordance with MPEP §609.




                       Fees in the amount of $180.00 to cover the fee associated with an information disclosure
               statement under 37 CFR § 1.97(c) are being paid by credit card via EFS-Web.

                       The Commissioner is hereby authorized to charge any additional fees which may be
              required regarding this submission under 37 C..F.R. §§ 1.16-1.17, or credit any overpayment, to


       DLMR_771798.1                                          -2-




                                                                                                            QUESTMS-00000742
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 240 of 641 PageID #: 357



                                                                                     Atty. Dkt. No. 034827-3603


               Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
               card payment instructions in EFS- Web being incorrect or absent, resulting in a rejected or
               incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
               Deposit Account No. 19-0741.
                                                                    Respectfully submitted,



               Date

               FOLEY & LARDNER LLP                                         Barry S. Wilson
               Customer Number: 30542                                      Attorney for Applicant
               Telephone:  (858) 847-6722                                  Registration No. 39,431
               Facsimile:  (858) 792-6773




       DLMR_771798, 1                                         -3-




                                                                                                             QUESTMS-00000743
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 241 of 641 PageID #: 357

                                                                                                                                     PTO/SB/08 (09·06)
                                                                                                Approved lor use through 03131/2007. OMB 0651-0031
                                                                             U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
              Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of Information unless ~contains a valid
              OMB control number.
                           Substitute for form 1449/PTO                                              Comp/11le if Known
                         INFORMATION DISCLOSURE                        Application Number             --,fi73ae;215··--------
                         STATEMENT BY APPLICANT                        _Filing Date                         3/2112006
                                                                       First Named Inventor                ·f~~Cia!!!!_ _ _ _,_ _ _ _ _
                                                                      ~r:t Unit ·-·----·---_:
                      (use as many sheets as necessary)                Examiner Name                      f-M~nique T-:-coie
              Sheet 11                          I
                                              ot 11                    Attorney Docket Number               034827-3603


                                                                             U.S. PATENT DOCUMENTS
                                                                                                      , ....
             Exam in                     Document Number
              er           Cite
              Initials•    No. 1




                                                                                                                                                  ·······page;;, ·ao~~mns. ·Lrnes: ·
             Examiner      Cite      Foreign patent [Jocument                Publication Date                 Name of Patentee or                          Where Relevant
             Initials"'    No. 1     ·country code~·Num.bar"· ·               MM·DD·YYYY                  Applicant of Cited Documents                  Passages or Relevant
                                        Kind Code' Iff known)                                                                                              Figures App..r                r•

                                                                      NON PATENT LITERATURe DOCUMENTS
                                      Include name of the author (In CAPITAL LETIERS), title of the ar1icle (when appropriate), title of the
             Examiner      Cite
             Initials•     No. 1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-Issue
                                                          number(s), publisher, city and/or country wnere published.
                           A5       International Preliminary Repor1 on Patentability dated 10/9/2007 in related application
                                    PCT/US2006/012539 (034827·3604)

                          ·J\a · iliieiriaiiaiiafPreiimlnaiY-Re'porlon Pafiiniatiflit}ic3atiid'si1oi2o1o iii reiaiedapi)iiCaiion...-
                                    PcT/us2ooatoa47o9 (054769·9992)
                                                                                                                                                                                           ......




                           A8       US Office Action dated eii8!201 0 in            application 12/630,790 (034827-0740)
                                                                                                                                                                                 '     ........




             Examiner
           [ Signature
                            I                                                                                      I Date
                                                                                                                     Considered
                                                                                                                                                    I                                          )
            "EXAMINER: Initial if reference considered, whether or not citation ls in conformance wlth MPEP 609. Draw line through citation if not in conformance and not
            considered. Include copy of th10 form wltl1 next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
            Patent Documents a!IWIW.uspto.gov or MPEP 901.04. 3 Enter omco lha11ssuod !he document, by the!Wc>-letter code (WI PO Standard ST.3). 4 For Japanese P'Jienl
            doc1Jments, the indication of tho year of tho reign of the Emperor must precede the serial number of the patent document. 5 Kind o1 document by the appropriate
            symbols as Indicated on the document under WIPO Standard ST. 1611 posslbi<l. 6 APPlicant lslo plaoea cl1<l¢11 mark here If English languall" Translaijon Is attached.
            This eollectlon of information Is required by 37 CFR 1.9'7 and 1.98. The information Is required lo oblain or relaln a benefit by !he public which Is to flle (and by the
            USPTO lo process) an applleatlon. Confidentiallly Is govemod by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
            gathering, preparing, and submitting the completed application form to tt1e USPTO. Time wm vary depending upon the Individual case. Any comments on t11e amount of
            t1me you require to oomple1e this form and/or sugges1ions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark O:fflce,
            P.O. Sox 1450, Alexandria, VA 22313-1450. 00 NOT SEND FEES OR COMP~ETED fORMS TO THIS ADDRESS. SEND TO: Commloolonerlor Patento, P.O.
            Box 1450, Alexandria, VA 22313~1450.
                                   If you n,.d assistance In oomploting ftl<l fonn, ca/11·800-PT0·9199 (1-lli!0-781>-9199! and select oplk>n 2.
     DLMR_772099. 1




                                                                                                                                                                          QUESTMS-00000744
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 242 of 641 PageID #: 357

                                                              PATENT COOPERATIO~ TREATY

                                                                                       PCT
                                             INTERNATIONA.L PRELIMINARY REPORT ON PA11l:I"TA.BfLrrY
                                                       (Chapter I of the Patent Cooperation Treaty)
                                                                                    (PC:r Rule 44bis)

         Applicant's or agt..ml's file reference                       14'0[{   FURTHI!~R      A<.:TION                    Set~   item 4 helnw
         03482?.·3604
         loterntHionnl application N<)                    lntern::1tional filing chJte (daylmonthly.::ar)                 IPriority dale (day/month/yea!)
         PCTIUS2006/012539                                05 April 2006 (05.04.2006)                                      !06 April2005 (OEW4.2005)
         lntemHtiona] Patent Classif.1catiou (8th edition unles!'. older edition indkated)
         See relevant Information In Form PCT/ISA/237
         /\pplic~mt
         ()lJEST DIAGNOSTICS INVESTMENTS INCORPORATED




           L     This intcmmlonal preliminary report on patcntabllity (Chaptt~r ()is issued by thr;:                    [ntcrn.alion<:~l   Burc!.'lu on   h~ha!i:" of   the,
                 lntcm;;~t\onal Searching Authnrity under Rule 44 bis.l(a).



           2.    This REPORT com1ists of a total of tl- sheets, inctndiug thls cover sheet.

                 In th~1 utt.ut:ht~d slu~~~ts, any teftlt"tmco to the. wrHtea opinion of the. lnternal.'ional Searching: AutlwrHy should be                    1\.~ad   acl a   t\~kre.n<:~~
                 to the international preliminary report on patentability (Chapter I) Instead.


           3.    This repox't contains indications relating to the following Hems:

                         ~           Box No.   r              Basis of the repor1·

                         D           Bnx No. JI               Prlorlty

                         D           lloxNo.m                 Non ·establishment of opinion with re.gard to novelty, invi..mtive step and indusLrlaJ
                                                              applkalxi lily

                         D           Box No. IV               Lack of nnHy of invcntkm

                         ~           Box No. V                Reasoned statement under Ankle 35{2) with n~gard to novelty, ·inventlve step or industrial
                                                              applicabiLity; citations and cxpJanr~tions: supporting such statement

                         D           Box No. Vl               Ct..~Italn   docutuents dtt:d

                         D           Box No. VII              Certain defects in the international appllcation

                         D           Box No. VHf              Cc.rtain ohscrvations on        th~   international applicfltion


           <.L   The Tulematioual Bureau will communicate tllil'l         t'C!X)I't to designated Offices in aJ.Jcordauce with Rules 4-4bis.3(c) and 93bi,Ll bnt
                 not,   ~lX<i'-~Pt   where the <lppllcmH nwkes an cKprc::;s t'C<ptcst undct· Arti~:J~ 23(2)) bcfqrc t.ho expiration of 30 tnOklthH from t:hc priority
                 dntc (RuJc 44/Jis .2).




                                                                                                    Date.~ of issuance of thls rcpcn1
                                                                                                    09 October 2007 (09.1 0.2007)

                               The fnt{":maiional Bureau of'VV'TPO                                  Authodzwd ofi1ce.r:
                                          chemin des Colomheltes
                                           Geneva 20, Switzerland                                                                  Nora Lindner
         Facsimile No. +ttl 22 :ns 82 70                                                            e-·rnftil: pt02.p<:t@wipo.inl'
         ['orm PCT/fB/373 (January 20lYH




                                                                                                                                                                           QUESTMS-00000745
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 243 of 641 PageID #: 357

                                                             PATENT COOPERATION TREATY
         From the
         ~'!'BRNA TION AL SEARCHING AUTHORITY
           To:
           RICHARD J. WARBURO
           FOLEY & LARDNER LLP
                                                                                                                    PCT
           P.O. BOX 80278
           SAN DIEGO, CA 92138-0278                                                              WRITTEN OPINION OF THE
                                                                                          INTERNATIONAL SEARCHING AUTHORITY
                                                                                                               (PCT Rule 43bls.l)

                                                                                         Date of mailing
         \=:=~-;==="=:''7.:='":':"""'"""_,""' _____""""""-'"+.!:(tj_aylmollfhlyear)
          Applicant's or agent's file reference                             !'OR FURTHER ACTION
           o34827_3604                                                                      See paragraph 2 below
         ~~~~~~~~------~~~~~~~~~~--~~~~-~~~---~~---------
           lntemationnl application No.         llntemational filing date (day!month/)lear)                I
                                                                                             Pl'iorily date (day/month/year)

         ~:TIU~_06112539                             OS April 200_?.J.05.04.2006_)__=~---'-0'-'6-"A""p;.;r,;;;,il=20~- (06.04.2005)
          lntcmational Putent Classification (!PC) or both national classification and !PC                                  ·"'-'==="----------4
           !PC:      GO!N 24100(2007.01)
           USPC: 4361173
           Applicant
           OUEST DIAGNOSTICS INVESTMENTS !KCORPORATED

             1. This opinion contains indications relating to the following items:

               [gj        13ox No, l            Basis of the opinion
               []        DoxNo. U               Pl'iority

               D         BoxNo.lll              Non-establishment of opinion with regard to ""velty, inventive step and indostl'ial applicability

               D         BoxNo.!V               L!lck of unity of invention
               1":71
               1~        Box No. V              Reusoned statement under Rule 43bis.l(u)(i) with regard to novelty, inventive step or industrial
                                                applicability; citations and explanations supporting l.iUCh statement
               D         BoxNo.VI               Certain documents cited
               D         BoxNo.Vll              Certam defects in the international application
               D         Box No. Vlll           Certain observations on the intematioml.l application

             2. FUUTHER ACTION
               If a demand for international preHminary examination is made, this opinion will be considered to be a written opinion of the
               International Preliminary Examining Autlmrity ('~JPEN~) except that this does not apply where the applicant chooses an
               Authority other than this one to be the lPllA and the chosen !PEA has notitled the lntemational Bureau under Rule 66. lbis(b)
               that written opinions of this (ntemational Searching Authority will not be so considered.

               If this opinion     ifl~   as provided nbove 1 considered to he a written opinjon of the lPRA, the applicant is invited tu subtnit to the
               fPEA a vvrittcn reply together, where appropriate~ vvith amendments, before the expiration of3 months from the date of mailing
               of Fotm PCT/ISA/220 or before the expiration of22 months from tho priority date, whichever expires latet',
               Fot· further options, sec Form PCT/lSA/220.

             3. Fot· !ltrthet" details, see notes to Fom1 PCTI!SA/220.


         1-Nnmc and ·;miling add~css of the ISA/US---.,--;D,.-a-,.te-o-f"'c-ontpletion of this opinion
                       Mail Stop PCT, Attn: lSAIUS
                       Cmnmis.sioner for Patc11t'l                     05 December 2006 (05.12.2006)
                                                                                                            Au!honzed o.t!lcor

                                                                                                             Yelena G. Gakh,
                                                                                                                                 -·-·
                                                                                                                               l'h.~~~1l+ y
                                                                                                                                         /          tff;
                                                                                                                                                     'j-

                       P.O. Box 14;50
                       Alex"'ndria, Vi1'g;in.ia 22313-1450                                                  Telephone No. (571) 272-"tc:o'
          Facsimile No. (571) 273-3201
         Form l!CT/J.SA/237 (covet sheet) (Apnl2005)




                                                                                                                                               QUESTMS-00000746
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 244 of 641 PageID #: 357


                                                                                                     ~lonal application No.
                               WRITTEN ONNION OF THE
                         INTERNATIONAIJ Sl~ARCHING AUTHORITY                                         I PCT~S06112539
           llox No. I Basis ol' this opinion
        !---···-·--·---------··-·----·-·-·-----------·-
          1, With regard to the language, this opinion has been established on the basis of!
               [:2:1    tho international application in the language in which It was filed
               []       a translation of the international application into_, which is the language of a translation furnished for the purposes of
                        intcmational sllllrch (Rules 12.3(a) and 23.l(b)).

          2. With regard to any nucleotide and/or amino acid sequence disclosed in the international application and necessary to tho claimed
             invention, this opinion has been established on the basis of:

                   a.   type of material
                        D     a sequence listing

                              table(s) related to the sequence listing

                   b.   f'brmat of material
                              on paper

                        D     in electronic form

                   c.   time of tiling/furnishing
                        0     contained in the intcmational application as filed.

                        []    filed together with the intemational application in electronic fmm.

                        0     furnished subsequently to this Authority for the purposes of search.



          3.   0        rn addition, in the oase that more Umn one vel's ion or copy of a sequence listing and/or tahle(s) r·elating therct<J has been filed
                        or furnished, the required statements that the infOrmation in the su.bs~qucnt or addHionaJ copjes il:l identical to that in the
                        application as flied or does not go beyond the application as tlled, as appropriate, were furnished.

          4. Additional comments:




         Form PCT/ISN237(flox No. !) (April 2005)




                                                                                                                                                QUESTMS-00000747
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 245 of 641 PageID #: 357




                                                                                                       t
                                                                                                         tomational application'!To".- - · - -
                           WRITTEN OPINION OF THE                                                          :"!IUS061!2539
                     INTERNATIONAL Sl~ARCHING AUTHORITY
           --·-""""'"'""___                                                      -··--""-                                   "   ···--------1
          llox No. V Reasoned statement nuder Rule 43 bis.l(a)(i) with regard to novelty, inventive step or iudustrial
            ___ , ....~!!'llli~abillty; citatlous and e:!:planat!?_lls supportlug such statement
          L Statement

                      Novelty (N)                                      Claims   .c?.~lulc::-.,29,_   _ _ _ _ _ _ _ __           ,_ _ _ _ _ _YES
                                                                       Claims bU..Jl::LQ...___ - - - - - - - ·                        ...,_,__NO

                      Inventive step (IS)                             Claims )'I_Q.J:'lf._,--·--··..- - - - - - - - - - -.........-.......YES
                                                                      Claims 1.::.49__________                             __, __NO

                      Industrial applicability (IA)                   Claims .~.::>'""'9_ _ _ _ _ _ _ _ _ __                      _ _ _ _ _YES
                                                                      Claims .J;i.Q,.,]'!.,rl,___ _ _,___________,                 ,_ _ _ _ NO



          2. Citations and explanations:
          Claims 1-6 nud Slack novelty under PC'f Article 33(2) I!S being anticipated by Yeung "taL (Biochem. Phannac., 1995). Yeung teaches
          ~\::hm·acterization ofth~~ metabolic pathway of 1,25~dihydro:x.y-16-ene vitan1in 0,1 in rat kidnl;ly by on-line high perfbnnance liquid
          chrornatography-eJectrospray tandem mass specn·ometrt~. The samples were puri11cd by the solid phase extraction (page llOC left
          column).

          Claims 1·6 and 8-10 Jock novelty under PCT Article 33(2) as being anticipated by Kissmeycr ct aL (J. Chromat. A, 2001). Kissmeyer
          tonchc.'l i'scnsitivc analysis of la~2:5~dihydroxyvitamin DJ in biological fluids by liquid chromatography~ tandem mass specti"Ometry",
          The sample is protein precipitated and purified by the solid-phase extraction.

          Claims 1·6, 8-29 lacl< au inventive step under PCT Article 33(3) as being obvious over· CQ!dwell ct at. (J. Muss Spec., 1995) or Watson
          el: aL (Biom<ldi<lal Clm>matogr·aphy, 1991) in view of Higashi et al. (Hiol. Ph arm. Bull., 21XJI). Coldwell teaches "mas~
          fragmentographic assay for 25,.hydroxyvitamin Din plasmn without deJivatization: enhanced sensitivity for metabolites of vitamins 0 2
          and f) 3 atl:er pre.. column dehydration". The method comprises purification and gas chromatography prior to ma$S spectrometric analysis
          (GS,MS) ofvitmnin D:: and D,~ metabolites and obtaining their protonuted nnd dehydrated precursor ions. Watson tcachc~ Hanalysis of
          vitamin D and Hs mctnbolltes using thermospray liquid chrom~1tography/rnass spcctrornetri 1 with major precursor ion m/7, ratios
          indicated in Figme 1.

          Coldw\111 ond Wt\tson do not ton.ch tnndem MS/MS spectroscopy, Higashi cl al. teach "simulttule<ms determination of25-
          hydroxyvitamin D 2 and 25~Hydl'Oxyvitamin D3 in hutum plasma by liquid chrorru'ltognlphy-tandem mass spectrometry employing
          dnunatiziltion with a: Cookson~ type reagent~'. Moreover! 1v1S/MS spectnlscopy advantages over single MS analysis~ including better
          resolution and more accurate results, are well known in the art, which makes it obvious for any person of ordinary kill to modify older
          GC-MS method taught by Coldwell or Wat•on with more modem IIPLC~ (or GC)·MS!MS method taught by Higashi for determining
          the presence or amount of vitamin D thn.mgh rneasuring its metabolite,s. Correspomling daughter ions recited in claims J 1-Hi and 25 ..27
          would huve been obtained tbr non,.,.derivatizcd metabolites.

          Clnim 7 lucks an inventive step under PCT Article 33(3) us being obvious over any of tho prior art indicated ubove in view of
          Odrzywolska e1 al. (Chil'lllity, 1999).

          While the prit.>r art dues nnt teach purification of vitamin [)metabolites using chirnl chromatography, Odrzywolska disdoscs exactly
          such purification/sepm·ation, which makes it obvious for any routineer In the art to use chiral purification/separation in the methods
          taught iu the references indicated above.

          Claims I ~29 meet the criteria s~t out in PCT Article 33(4), and thus have industrial applicability because the subject matter claimed can
          be made or used in industry.




         Form f>G'TIISN237 (Box No. V) (April 2 0 0 " ' 5 " ) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - '




                                                                                                                                            QUESTMS-00000748
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 246 of 641 PageID #: 358

                                                                       PATENT COOPERATI0:\1 TREATY

                                                                                               PCT
                                                  INTERNATIONAL I'RELIMINARY REPORT ON I'ATF:NTAIHLITY
                                                                          (Chapter I of th12 Pntt.mt Coopt.mttion Treaty)



         Applkane~        l)f   ag~nl's      file reh.m.mcc                    FOR     FURTllfi~l.t   ACIION                      s~!t: it~~m /~below
         054 769-9992
         Tnterrwtiorwl Hpplication No                               Tnh~rn.ntionnl Filing dutu (day/numthly<;ar'
         PCT/US20081084709                                          25 November 2008 (25. ·11.2008)
         [nternatiomd Patent Ck1ssJfication (8th ed1tion vnle."ls older edilion indicated)
                                                                                                                                 lrnority dale (daylmonthiye.:Jr)
                                                                                                                                  28 November 2007 (28.1'1.2007)

         See relevant Information In Form PCT/ISA/237
         Appli(.,'HIIt
         QUEST DIA0lNOSTICS INVESTMENTS INCORPORATED




            1.     This inccrnarlonal preliminary report on p~;ttentability (Ciw.pti..~r 1)              i>:l   iRsucd by the lntcmaHoo.nl Buroau on          b1;~h~tlf qf   the
                   JntcmatJonal Searchinl? Authe>rity l..Hlder Rule 44 bis.l(a).


           2.      This REPORT <.'CHlsists of a tatZil of 'l 0 sheets, tncludtng this cover sheet

                   Iu tb1: l1Um:hcd          Bhed~.                      to Ule wrWen opinion of the .lnlenmtiounl !:kan:lling: Authority t:hould be n~~Kl aH                  it ref~)fi.'-'!1(;('
                   to the mtcrnatkmnl                               report on patcntnbll'ity (Chrtpter [)instead.


           3.      Thls report l::Ontalnl'-l          indlcntion~   rebling to the following ilerns:

                           C"8J          J1ox No. I                     Basis of the report

                           D             Box No.I!                      Priority

                           C"8J          Box No.m                       Non ·est8blishmcnt of opinion with regnrd to novelty, inventive step and industrial
                                                                        HflpllcabiJity

                           D              flox No. IV                   Lack of nnity of invention

                           C"8J          Box No. V                      Rea~oned   :->tatenumt undt~r Arric.k~ 35(2)
                                                                        applicability; dtntions and explmwtions
                                                                                                                                           to t.mve.lty 1 1nventive step or 1ndustria1
                                                                                                                                          such statement

                           D              BoxNu. VI                     c~~rtain   document>:> dted

                           D              Box No. Vlf                   Certain defects in the international application

                           []             Box No. Vlll                  Ce.rtain observations on the intcrnatlon<~l npplk<1tion



           J.L     The lutematioual Bureau will communi..::ntc t.hi11 report, to designated Offices in accordance with Rulcf.:                                          n11d 93/m.l hut
                   uot,      wh\'.~f(l t.he nppllt,'O.nt make,~ au tlXprcss r~~qut.Jsl und0.r t\rti<:le '.23(2)l bdorc t.hc cxptra.tioo of 30                           ff(lnl tl~c     prh:>rity
                   date                  44bis .2).



                                                                                                       Dati.! of   ls::;uam:~   of this   ICJXHi
                                                                                                       01 June2010 (01.06.2010)

                                    The Intc:matiom:d Btm~au of W1PO
                                           chemin des Col om hettes
                                             Geneva 20, Sw1lzerland                                                                         Ellen Moyse
         ·F~H.:I;imdc    No.    -!-l~l   22 :ns 82 '70                                                 l¢-m8il: pt02.pct<?bwipo.int
         hrm PCTIIH/37 3 (January 20(H)




                                                                                                                                                                               QUESTMS-00000749
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 247 of 641 PageID #: 358

                                                                                                      PCT/US2008/084709 24.02.2009

                                                               PATENT COOPERATION TREATY
            From the
            fNTERNATIONALSEARCIUNG
                         "         AIJfHORJTY
              To:
                    BARRY WILSON
                                                                                                                           PCT
                    FOLEY & LARDNER LLP
                    11250 EL CAMINO REAL, SUITE 200                                                           WRITTEN OPINION OF TilE
                    SAN DIEGO, CA 92130                                                                 INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                       (PCT Rule 43bi.•.l)



                                                                                                  Date of mailing
                                                                                                  (daylnwmhlyear)        24        FEB 2009
              Applicant's or agent's file reference
                                                                                                   '"'"'""'"'~~~-----·-··"'"-~·~

                                                                                                  FOR FIJRTIIER ACTION
                                                                                                                                                           -··-
             054769·9992                                                                                         See paragraph 2 below
                                                                    "M~--···--·~""
              lntemational applicati<m No.                          hltemati~)nal   filing d.atc (do:ylnwmhlyear)     Priority date (dey!mo~/hi;;;;;.j
             PCT/US 08/84 709                                       25 November :2008 (25.11.:2008)                  28 November 2007 (26.11.2007)
              Intemutionall~atent     Classification (IPC) or both national classification and IPC
              IPC(B) • G01N 1118 (2009.01)
             J.ISPC.:_1.il6/177                  ~·~-
                                                               "'""       -~"""""

              Applicant QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



               I. This opiniun contains indications relating tQ the fi>llowing items:

                    I2::?J    Box. No. l      Basis of the opin1on

                    D         !lox No. II     Priority

                    IZI       Box No. !II     Non~establislunent       of opinion with regard to novelty, inventive stt..'P and industrial applicability

                    D         Box No. IV      Lack of unity ofinvention

                    IZI       Box No. V       Reasone<t statement under Rule 43bis 1(a)(i) with regard to novelty, inventive St\~P or industrial applicability;
                                              citations and explanations supporting such statemeot

                    D         13oxNo. Vl      Ct-'Ttain documents dted

                    D         13ox No. VII C\..'rtaiu dcft.-cts 1n the intcm.atio~~d appllcation

                    D         Box No. Vlll Certain observations on the international application


               2. f'lJR'fiU:R ACTION
                  If a demand for international preliminary examination is made, this opinion wlll be considered to be a wdtten opinion of the
                  International Preliminary Examining Authority (''IPEA'') except that this does not apply whii!re the apphcant chooses an Authority
                  other than this one to be the IPEA and the chosen IPEA has r1otitied the Inten1.ati011al Bureau under Rule 66.lbis(b) that written
                  opmions of this International Searc;hing Authority will not be so c:on.siderell.
                  If this opinion iN, as provided above, c<msldered to be a written opinion oftht:: I.PEA~ the appli~ant is invjted to submit td the lPEA
                  a wrinen reply togetht'f, where appropriate, with ame.odments, before the expiration of3 rnonths from the date oftn.i.iling ofl<'orm
                  PCT/ISA/220 or before the expiration of22 months ftom tl1e priority date, whichever expires later.
                  For furthc'l' options, see Form P<:TnSN220.

               3. For funher details, see notes to Form I,CTIJSA/220.



              Name and mailing address of the JSA/US Date of completion of this opinion                                  Authorized officer:
              Mall Slop PCT, Attn: ISAfUS
              C(lmmlssiOMt for P!lltE!I'1ti'J
                                                                                                                                          Lee W. Young
              P.O. BtJx 1450, AIEIXilndth'J, VitgiMifJ 22313-1450
                                                                      22 January 2009 (22.01.2009)
                                                                                                                      Per Helpdask 571·272-4300
              facsimilt~     No. 571-273-3201                                                                         PCTOSP:   5"11~2"12·1114

             Forrn P<:rnSi\/237 (coversheet) (Apnl 2007)




                                                                                                                                                           QUESTMS-00000750
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 248 of 641 PageID #: 358

                                                                                            PCT/US2008/084709 24.02.2009

                                       WRI'rn;N OPINION OFTIHc                                               International application No.

            .---------_,
              No.I
               no~
                        _____, _, , _, ,.,., , _____I
                                 INTERNATIONAL St<;ARCHING AUTHORITY

                           B~sis of this opinion
                                                                                                                 PCT/US 08/84709
                                                                                                           ~-----------!

             f---------,_,_.,.,,_,_.,.,,,,   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,_ _ _ _-1

              1. With regard to the language, this opinion has been established on the basis of:
                   [8]       the intematjonal application in the language in whit;h it wa.ll) tiled.
                   D         a translation ofthe international application into                                    which is the language of a
                             translation furnished for the purposes of international search (Rules l2,3(a) and 23.J(b))


              2,   D         This opinion has been established takin3 into account the rectitlcation or an obvious mistake authorized by or notified
                             to this A\lthority under Rule 91 (R\IIe 43bls. l(a))


              3. With xenard to any nudt>otide and/or amino acid sequence disclosed in the international             application~   this opinion has been
                 established on the basis of:
                   ~.   type of m atcritd
                        0        a sequence listing
                        0        tab1e(s) related to the scqucnee listil'lg


                   b. formal ofmateritd
                        0        onpaper
                        D        in etcot~onic nmn

                   c. time of filing/furnishing
                         0       contained in the international applkadon as tiled
                         0       filed togetber with the lnternatiooal application in tl'lectmnic farm
                         0       rumishcd subsequently to this Authority for the purposes of search


              4"   0         In addition, in the cas~; that more than one version or copy ofu sequence listing and/or table(s) relating thereto has been
                             tiled or furnished, the required statements that the infonnation in th~ subsequent or additional cop1es Js ill~ntJcal to that
                             in the application as filed nr does not go beyond the applicatiOn as filed, as appropriate, were furnished.


              5. AdditJonal comments:




            fonn PCTIISA/237 (Box No. I) (April 2007)




                                                                                                                                                 QUESTMS-00000751
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 249 of 641 PageID #: 358

                                                                                                PCT/US2008/084709 24.02.2009

                                         WRITTEN OPINION OF TilE                                                   lntcmatiorud apphcatlon No
                                 INTF..RNATIONAL SEARCHING AUTHORITY
                                         l
            .-----------------------'-----------··----·-
                                                                                                                        PC IIUS 081!14 709

             Bo" No. Ill       Nun--establishment of opinion wiih regard to novelty, in'Vt:'ntiv£ step and industrial applicability

             The questions whr:ther the claimed invention appears to be novel, to involve uninventive step (to be non obvious), or lobe industrially
             applicable have nt.)t bC(:..'ll examined in rt:;"SfH.-ctof

                         the cotire inte~tional appHcati(m
                                          9·19 •M 4:1--45
                         claims N o s . - - - - - - · - - - - - · - - - - - - - - - - - -

                because:
                D        the ~aid International application! or the said claim';l ~o~s~-:~-r::=o~--·-----····-·····" rolutc to the following
                         subject matter which does not require an                 I search (specij)'):




                0        the description, claims or drawings (indicate particular elements below) or said claims Nos.
                         are so unclear that no meaningful opinion could be fonncd (:specify):




                ~        t1te claims, or said claims No!-.. 9-fg and 43 ~ 5                                                         are so   inadcquau~Jy supported
                         by the desc.ription that no meaningful opinion could be formed          (.o;pecijj~:
             Claims 9-19 and 43-45 ha'ltf;3 ba;an held lln!>laarchable becuase they are multiple dependent cla1ms not drafted in accordance with PCT
             Rule 6.4(a).




                IZI      oo iuttmat.iorlil1 search report hus bceiJ established for said claims Nos. _9'_1_9 _•_nd_4_3_4_ 5_ _ _ _ _ _ _ _ _ _ _

                0        a meaningful opinion could not be fonned without the seqi.H:m(:e listing; the applicant did not1 within thfl prescribed time limit:

                         0       f:ilmish a sequence listing on paper complying with the standard provided for in Annex C of the Administrative
                                 (nst:ructions, and such listi11g was not available to the lntt::mational Searching Authority ln a fonn and manner acceptab1e
                                 to it.
                         0       fim1ish a se-quence listing in electnmic fonn ct>mplying whh the standard provided for in Ann~x C ofthe Administrative
                                 Instn1ctions, and such listing was notavallab1c to the lntcmation.a1 Searching Authority in a fOrm and trum:ncr acceptable
                                 to it.
                         0       pay the req\1ired late furnishing
                                 Rule 13Jer.l(a)or(b),
                                                                          f~   for the furnishing of a st:qucnt:-e listing i11   wspon~t.>: t\.1   an hwitati<m under


                0        a meaningful opinion could tl(lt be formed without the tables related to the sequence listings; the applicant did not. withit1 the
                         p:rcscrih&i time Hmit, fum.ish such tables in electronic fonn complying with the technical r~quirement"l provided for in
                         Ann~x C~bis of the Administrative lnstructions, tmd such tables were nt.Jt available to the lntliln1uliona1 St:lurching Authl)rity in
                         a fonn and manner acceptable to it.

                0        the tables related to the nucleotide andJQr amino acid sequence listing, if in electronic form only, do not comply with the
                         t~dmical Te(luirem(,.."nls pmvidt.>ti fur in Anne.x: <>b1:~ of the Administrative lnstmctions.


                0        See Supph>:mc-ntalllox for further details,

            Fom1 PCTIISN237 (Bo< No. Ill) (Aprii 2007)




                                                                                                                                                            QUESTMS-00000752
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 250 of 641 PageID #: 358

                                                                                              PCT/U$2008/084709 24.02.2009


                                                                                                            I
                                                                                                              International application No.
                                       WRI1'Tf:N OPINION m• Till':
                                rNTilRNATIONAL SEARCIIJNG AUTIIORITY                                              PCT/U$ 06/84709

             Hox No. V         Reasoned statement under Rule43bis.l(a)(i) with regard to novelty1 inventive step or Industrial applicability;
                               dtations and explanations supporting such statem~nt
                                                                     """"""""-"-··-··---~---------·-----···-··--··-····-·-·-··-


              1.   Statement

                      Novelty (N)                         Claims.        1-8, 20-42                                                               YES
                                                          (;Iahns        None                                                                     NO
                                                                         None
                      Inventive '"'P (IS)                  CJaims                                                                                 YES
                                                                        -.,.1·""8"""'.
                                                                                    2"'"0·"""42,-----·-··-·-··-··-····-··-···---·-·--~-·-···­
                                                           Claims
                                                                        """"""""'---·----·-------- ""'""""""""-""~                                NO

                      lndustrialapplioubility (lA)         Claims        1 ·-8, 20-42                                                             YES
                                                                        Nor;~;--··-··-·m·-·"·-···M
                                                           Cluirns                                                                                NO



             2.    Citations and explanations:
             Clalm5 30, 33·35, 38 and 39 lack an inventive step under PCT Article 33(3) as being obvious over US 2006/0228808 A1 to Clarke, et al.
             (hereinafter "Ciarke'aoa~) ln view of us 2006/0228809 A 1 to Clarkf), et al. {hereinaftet ..Ciarke'809~).

             Regarding claim 30, Clarke'B08 teaehea a method for determining the amount of la.25(0H)20'2 in a sample (para [0009]-~ a method for
             determining the presenoo ot amount of 1,25-dihydro.xyvitarnin 02 In a biOlogical sample) by tandem mass spectrometry (para {0007]),
             oompn'sing:
               (a) purifying the 1a,25(0H)2D2 by HPLC (pam (00~6}- usa of HPLC for oampto clean-up prior t<> mass spoctromotry analysis) and
               (b) generating a precursor ion of the 1a,25(0H)202 obtained from step (a) ( ionizing 1 ,25-dihydroxyvltamin 02 to provide a precursor ion;
             para (0009])                                                                                                          "
               (o) generating one or more trogment !oM of said precursor ion, wherein said one or mqre fragment ions comprise one or mora io['ls (
             effecting a collision b~tween the isolated precursor ion and an Inert collision gas to prOduce at laa.st one ftagmeo~ 10n (para [0009});
               (d) detecting the amount of one or mQre of said ions (para (0008]~·detectable in a mass spectrometer) generated in step (b) or (c) or
             both and relating the da~ecttJd Ions to the aniot.n"'t of said la,25(0Hh02 in said sample (pata [0043]-- rela1ing the pres~nce or amount of an
             ion to the presence or amount of the original molecule);' wherein said 1a,25(0H)202 is not deri ...atized (para [0034l·~ do not include a
             derlvatizallon step).
                    Clarke'808 does not teach wh.ereln the precursor ion of step (b) has a masstcharge ratio of 411.35 +I~ 0.5; orwh~reln the one or
             morilit fragment Ions of step {c) have a masa!charge ratio of 151.12 +/~ 0.5 ar'1d 136.12 +/~ 0.5.
              However, Clarl<e '809 teaches wherein tne precursor ion of step (b) has a mass/charge ratio of 411.35 +/~ 0.5 (para (0054]~-413 m/z and
             para [0050]-~ the protonated and hydrated ion and the difference in mtz is abo1Jt 18 for the loss of one water molecule).
             It wowld have been obvious to a pen:son having ofdinary skill in the art to ptovida IJ'Ht~ method of Clarke'809, wlth wherein the precursor ton
             o1 step (b) has a mass/ct'large ratio of 411.35 +/· 0.5 and wherein the fragment Ions of step (c) have a mass/charge ratio of 151,12 +I~ 0.5
             and 135.12 +/-· 0.5. :to obtain tho Invention as elaimed because a skilled artlman would know that underivatlzad, unionized la,25(0H)202
             has a molecular weight or 428.6 and the difference In mtz. Is about 18 tor the toss of a water molecule (para {0050]) providing the precursor
             lon haa a rna&s/chatge ratio of 411,35 +/~ 0.5 becaus.e the method would be usefvl for ioni:ting and detecting M und~uivatl:z:ed vltlllmin o
             metabolite In a biological sample. Although the claimed fragment mass/charge ratios of 151.12 +/~ 0,5 and 135.12 +I· 0.5 are not
             .specifically taught, .such would have been found obvious ba$ed an routin~ ~xperlmentation becll\U$e It Is Wtl)ll knowf'l that ionization oan
             produce a number of unique fragments.

             Regarding claim 33, Ctarke'808 teaches wherein the method further comprises determining the amount c;.f Ja.25(0H)2D3 In said sample
             (pa~ 100101- the presence or amoi.Jnt of tWo or mora vltamin D metabOiittlS in a test sample in a single aasay and para {0011]-a vitamin
             D metabolite Is 1,25--dihydtoxyvitamin 03}.

             Regardlr'lg <::!aim 34, Clatke'808 teac~es wherein sa1d 1R~,25(0H)203 is not derivatized prior to l'nass spectrometry (para (0034)~~ do not
             include a derivatlzatlon step) bu1 does not teach wherein said precursor ion or said 1a,25(0H)203has a massicharge ratio of 399.35 +fw
             0_5 However, Cl~rke'809 wher;ain fiaid precursor ion of said 1a,25(0H)2D3has a m~uu;;/chat'ga ratio of 399,35 ..,,_ 0.5 (para (0054)-401
             m/z). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'808, with wherein said
             preCl.rf$Of ion of said 1a,25(0H}203 hm~ a massfcharga ff'ltJO of 399.35 +/~ 0.5, as taught by Clafko'809 to obtain the invention as Claimed
             because a skilled artisan would know that underlvatized, unionized 1a,25(0H)203 has a molecular weight of 416.63 and the difference in
             m/z is about 18 for the loss of a water molecule (para [0050]} thus providing the precur.nor lon of 1a,25(0H)203 wlth a mass/charge ratio
             of 399.35 +I~ 0.5 because the method would be useful for Ionizing and detecting en underivatlzed vitamin D metabolite ln a biological
             sample.


             -Please .see continuation   sheet:~




            t___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, _ _ _ _ _ _ _ _ _ , _ _ _ """""""""""""""""-""-"""""""""""""""-""""
             Fonn I'CI"IISN237 (!lox No. V) (Apnl 2007)




                                                                                                                                                  QUESTMS-00000753
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 251 of 641 PageID #: 358

                                                                                            PCT/U$2008/084709 24.02.2009

                                                                                                               [ntemational application No.



                Supplemental Ro.x
                                         WRITTEN OPINION OF THE
                                  INTERN A l"ION AL SEARCIIING AUTHORITY
                                                                                                             l       PCI/IJ$ Oll/1)4 709




                In f;:lSC the spate in any of the l)t'~eding bo1:es: is not suffldent.
                Continuation of:
                Sox V .2. Citations and explanation

                Regarding claim 35, Clarke'808 teaches a method for determining the amount of h.J,25(0H)2031n a .sample (para [000!:11]-a method for
                determining the presence or amount of a vitamin 0 metabolite In a sample and para [0011]-1,25-dihydroxyvitamln 03) by tandem mass
                spectrometry (para (0008)), ccmprlslng:
                  (o) purifying thO 1a,25(0H)203 by HPLC (para (0036]·· uso of HPLC for samplo <loan-up prior to mass spectrometry analysis);
                   (b) generating a precursor ion of the 1a,25(0H)2D3 obtained from step (a) (para (0032)--tonlzing the vitamin 0 metabol1te and provide a
                precursor ton);
                   (e) generating one or more fragment ions of said precursb~ ion, wherein sald one or more fragment ions (para [0032)-··produce at least
                one fragment ion)
                   (d) detecting the amount of one or more of sa.ld Ions (para [OOOSl-detectable In a mass spectrometer) generated in step (b) or (C) or both
                and relatl!"lg the detected ions to the amount of said 1a,25(0H)2D3 in said sample (para [0043]~~ relating the presence or amount of an ion
                to the presence or amount of the original molecule); whereln said 1a.25(0H)203 io not derivati~ed prior to mass spectrometry (para [0034}
            1   ""'do not Include a derivatizatlon step).                         .
                    Clar1<e'808 does not teach a precursor ion of (b) having a mass/charge ratio of 399.35 +I- 0.5 or (c) having a mass/charge ratio of
                151.12 +/- 0.5 and 135.12 +/- 0.5. However, Clarke'809 teaches (b) a precursor ion having a mass/C'Jiarge ratlo of 399.35 +/~ 0.5 (para
                (0054]-.. 401 m/z) and (c) fragment ions having a mass/charge ratio of 209.1 and 179.1 (para (0045)~~mlz about 209.1 and 179.1 atld para
                (0050]-the difference in mit between the precursor ion and fragment ion is about 18 for the loss of one water molecule, or about 36 for the
                loss of two water molecules). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'808,
                with (b) having a precursor ioo willi a m.asa!charge ralio of 399.35 +/· 0.5 as taught by Clarke'809 and (c) having fragment k>ns with
                mass/charge ratio of 151.12 +I~ 0 . 5 and 135.12 +J~ 0.5, to obtain lhe invention as claimed because a skilled artisan wmJid know that
                underlvatlzed, unior'llzed 1a,25(0H)203 has a moleeulat weigh~ of 416.63 and ihe dlffei"MC.e in m/z. is about 18 fm th~ tosa of a watet
                molecule (para [0050]) thus providing the precursor ion of 1a,25(0H)203 has a mass/charge ratio of 399;35 +I~ 0.5 and the difference In
                m/z between the precursor ion and fragment ion Is- about 18 for the loss of one water mo!eCL,Jie (para [00501), or about 36 for the lOS$ of two
                water molecules. Although the claimed fragment mass/ch~rge ratios of 151.12 +-1- 0.5 and 135.12 +I~ 0.5 are no~ specifically taught, such
                would have been found obvlotlS based on routine expelimentatlon be<:ause it llil well known that lm"liz.ation can produw a M\Jmber of unique
                fragments.

                Rsga~ding claim 38, C1arke'808 teaches wherein the method further comprises determining the arnount of 1a,25(0H)2D2 In $Sid sample
                (para [0007}-detecting the presence or amount of a vltamin D metabolite in a test sample and para (0011}~1,26dihydroxyvitamin02).

                Regarding claim 39, Clarka'808 teaches wherein said 1a,25(0H)202 is not detivatized prior to mass spectrometry (para (0034J- do not
                Include iii derlvati~ation !3tep); and wherein said preC\.lrnor ion of said 1a,25(0H)2D2 (para [0010J) but does not teach has a mass/charge
                ratio or 411.35 + 0.5. However, Clarke '809 teaches wherein the precursor ion of step (b) has a mass/charge ratio of 411.35 +J,. 0.5 (para
                [0054}-413 mtz and para [00501-- tha protonated and hydrated ion and the dUference ln mlz Is about 18 for the loss of one water
                molecule). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'609, wherein the
                precuroor iOn of step (b) has a ma.s:s/eharge: ratio of 411.35 +/~ 0.5: to obtain the inventio~ as claimed because a skilled artisan would know
                that underivatlze<;l, unionized la,25(0H)2D2 has a molecular weight of 428.6 and the dirference In m/z Is about 18 tor the loss of a water
                motecule (par·a {0050]) beeause th~ method would be useful for 1onizing and datactlng an undarlvatlzed vitamin 0 metabo!lle in a biological
                sample.

                Claims 1, 4, 40 and 411ack an inventive step under PCT Article 33(3) as being obvious overCiarke'808 in view ofWO 2007/039193 A1 to
                Huber et al. (hereinafter "Hubar"').

                Regarding claim 1, Clarke'806 teaches a method for determining the amount of one or mora dlhydroxyvitamin D metabolites 10 a sample
                {para [0009]·· a method for determining the presence or a.moun.t of 1,25-dihydroxyvitamin 02 Jn a bJ()IOgi~! sample) by tandem mass
                spectrometry (para (0007}), <X~mprising;
                  (a) purifying the dihydroxyvitamin 0 metabolites from safd Gample by one or more proc-edures. swch as chromatography, to enrich the
                sample fer the analyte and remove one or more Interfering substf.lnces (para [0012): [0034); (0035]);
                  (b) further purifying thelmmunopunfiod dlhydroxyvltomln D metabolites from stop (a) by HPLC (oara [0036]-- uoo of HPLC for sample
                clean~up prior to mass spectll;'metry analysis);
                  (c) determining tho amount of the vltam1n 0 metabolites obtained from step (b) by tandem mass spectrometry comprising:
                    (I) generatmg a precursor ion (para (0008)~-provide a pr&curso~ Jon) of said one or mor-e dihydroxyvitamin o metabolites (para (0007));
                    (i1) generating one or more fragment ions of said precursor ion (para [0008]·~ effecting rn collision between the Isolated precursor ion
                and an inert collision gas to produce at least one fragment lon); and
                    (iii) detecting the amount of one or more of said Ions (para (0008)~~detectabfe in a mass spectrometer) generated ln step (I} or (ii) or
                bOth and telating the amount of detected Ions to thQ amount of said one or mara dihydroxyvltarnln 0 mtatabolites in said sample (para
                [0043)·~ relating the presence or amount of an ion to the presence or amount of the original molecule).
                  Howeva(, Clarke does not teach whamin (a) PI.Jrifying the dlhydroxyvitamin 0 metabolites from Soilld 111ample by chromatography
                comprises immunopurif'ylng.
                  Huber teaches antibodies against 25-hydroxyvitarnin o 2 and 25--hydroxyvitamin o 3 {pg 3, In 18-29).
                   tt would have been obvious to a person having ordinary skill In the art to provide a method for determining the amount of one or more
                dlhydroxyvitamin 0 metabolites in a sample taught by Clarke, wherein (a) purifying the dihydroxyvitamln 0 metabolites from said sample
                by chromatography comprises immunopu,-lfylng In view of Huber to obtain the Invention as claimed because Clark teache.s purifying via
                chromatogropoy (para [0034]: (0035]) while Huber teaches antibodies that bind dihydroxyvltamin 0 metabolites (pg 3, In 16-29) and
                because immunopurlflcation is a well~known chromatographic purification technlque af'ld a skilled artisan would have readily appreciated
                that the antibodies of Huber would provide the affinity required to enrich the sample tor the analyte and remove one or more interfering
                substanoos, as taught by Clarke (para (0012]: (0035)).




            form PC'l'/JSA/237 (Supplemental Box) (April 2007)




                                                                                                                                                    QUESTMS-00000754
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 252 of 641 PageID #: 358

                                                                                          PCT/U$2008/084709 24.02.2009



                                                                                                          l
                                                                                                            'lntemational application No.
                                      WRITTEN OPINION OF Tllf:
                                INTERNATIONAL SEARCIIING AUTHORITY                                                PCT/US 08184709


             Supplemental Box

              Jn case the space in any of the precfdlng boxes is not sufficient.
              Cont-inuation of:
             Box V.'2. CHatlons and explanation

             RR.egardlng daim 4, Ctarke'808 teaches wherein said one or more d1hydroxyvitamin 0 metabOliteS are not subject to derivatization {para
             (00341- do not include a derlvatization step).                                                                                 ·

             Regarding etaim 40, Clarke'608 teaches a method for determining tho amount of one or moro dihydroxyvitamin 0 metabolites In a $M'\piG
             (para [0032J~" detecting the amount of one or more vitamin 0 metabolites in a tes) by tandem mass spectrometry (para (0008]),
             comprising:
               (:<*)purifying the dihydtoxyvitamin 0 metabolites tram said sample by ooe or mora procedures, such as chromatography, to enrich the
             sample for the anafyte and remove ono or mom Interfering substances (para (001:2); {0034]; (0035]);
               (b) deterrnlning the amount of the vitamin 0 metabolites obtained from step (a) by tandem
             mass spectrometry comprising:
                  (I) generating a precursor ion of said one or mor~ dlhydroxyvitamin 0 metabolites: (para (0010]~-ioniz.lng the vltamin 0 metabolites to
             generate Ions specific for each of the vitamin D metabolites of Interest and para {0006)-precunwr ion);
                  (!1) genera1ing one or more fragment Ions of $aid pfecursor ion (para (0008]-produce at least one fragment ion): and
                  (lil) detecting the amount of one or more of sald ions (para [0008)-datectable in a mass spectrometer) generated in step (i) or (II) or
             both and relating the amount of delected Ions to ~he amount of said one or mori*dihydroxyvltamin 0 metabolite$ in said sample (para
             [0043}"' relating the presence or amount of an ion to the presence or amount of the original molecule).
               However, Clarke does not teach wherein (a) purifying the dihydroxyvltamin D metabolites from saki sample by chromatography
             comprtsas lmmunopurifying.
               Huber teaches antibodies against 25~hydroxyvitamln 0 2 and 25-<hydroxyvitarnin D 3 (pg 3, In 18~29).
                It would have bean obvlous to s person having ordinary skill in the art to provide a method for determining the amount uf one· or more
             dihydroxyvitamin D metabolites in a smnple taug!'lt by Clarke, wherem (a) purifying the dihydroxyvitamin 0 metabolites from said sample
             by ohromatography comprises 1mmunopurlfying in vlew (If Huber to ubtain the Invention as claimed beeau:ee Clark teaches purifying via
             chromatography (para (0034}; [0035]) while Huber teaches antibodies that bind dihydroxyvitamin 0 metabolites (pg 3,1n 18~29) and
             because lmmunopuriflcatlon is a Wl\.'lll-known chromatographic purification tec~mlque and a skilled artisan WOI.Jld have readily appreeiated
             that the antibodies of HMber would prov1de the affinity required to enrich the sample for the anal:yte and remove one or more Interfering
             substances, as tough! by CloM<o (para [0012]: [0035)).

             Regarding Glalm 41, Clarke'$06 teaches wherein the purified dlhydroxyvitam1n 0 metabolites from step (a) are further purified by liquid
             chromatography prior to mass spectrometry (para (0036]N·· use of HPLC tot sample eloarrup prior to rnMs spectrometry analysis),

             Claims 20, 23--25, 28, and 29 tack an inventive step onder PCT Article 33(3) as being obvious over Clarke'S08 In view of an article entitled
             "CharacterizatiOn of vitamin 0 3 metabolites using contlnuous~flow fast atom bombardment tandem mass spectrometry and high-
             performance liquld chromatography" by Yeung, et al., 01erainafter "Yeung").

             Regarding claim 20, Clatktf808 teaches a m$thod for determining the amount of 1 alpha,25(0H)202 in a l?lampla (para [0009]-- a method
             tor determining the presence m· amount of1,25-<.!ihydro:xyvltamin 02 in a biological sample) by tandem mass spectrometry (para [0007]),
             oomplislng:
               (a) providing a 1 alpha,25(0H)2D2ln said sample (para [0009])
               (b) purifying the 1 alpha,25(0H)202 from step (a) by HPI.C (para (0036)·· usa of HPLC for sample cloan·up prior to ma .. spectrometry
             analysis);
               (c) genemflng a precursor ion of the 1 alpha,25(0H)2D2 obtained from step (b) ( ionizing 1,25~dihydroxyvitamin 02 to provide a
             precursor ion: para (0009]):
               (d) gen~rating ooa or more fragmant ions of said precursor ion (effecting a collision between the Isolated precursor ion and an inert
             collision gas to produce at least one fragment ion (para {0009]);
               (e) detecting the amount of one or more of said Ions (para (0008J,.Mdetectable fn a mass spectrometer) generated in step (c) or (d) or both
             and relating the dalected ions to the amount of $3id 1 alph:a,25(0HhD2 In said sample (para (0043}- relating the presence or amount of an
             ian to the presence or amount of the original molecule).
               Clarke'eoe does not teach wherein:
               step (a) cornprlses derivatizing said 1alpha,25(0H)202 in :sai(:l sarnple wltl'l 4..phenyl.. 1,2,4wtr!a:zo1lne~3,5~dlone(PTAO);
               th<i'l precursor lon generated in stop (c) has mas.rucharge talio of 586,37 +/~ 0.5; or
               the one or more fragment ions of sa!d precur$Or ion generated in step (d) h~JJve a mass/charge ratio of 314,12 +/· 0.5.
               However", Yeung teaches
               (a) derlvatizing 1a!pha,25(0H)203 in said sample with 4·phenyl·1,2,4~triezo1in,..,3,5~dioM(PTAD) (abstract-the derivatization of the
             met.aDolilfil$ by cy<lloaddiUon with    4~phenyH2.4·trlazoline·3,5-dione);
               (c) generating an ion of the der!vatized 1,25(0H)2D3 of m/7:. of 574, ~90 and 592 (pg 119, col 2, Fig. 2c):
               (d) genG:r.ating one or more fragment ions of a precursor ion, wherein at least one of said one or more fragment ions comprise an ion
             having a masslcnarge ratio ot 314.12 +/-Q,!J (pg 119, 0012, Fig, 2C),
               Yeung does not teach wherein tho precursor ion generated ln stop (o)' has a mass/charge ratio of 58*t37 +I· 0.5;.
               It would have been obvious to a person having <mHnary skJU tn th$ .art to provirJa the methOd of Ciarke'808, wherein step (a) comprises
             derlvalizing said metabolite In said sample with 4-phenytn1,2,4~triazo1ino~3.~1ono(PTAD), as taught by Yeung, wherein the one or more
             fragment ions of said precursor ion g~nar'~te:d in st$p (d) have~ mlli$$/Oilt.ugu ratio of 314.12 +/~ 0.5, as taught by Yeung, and wherein the
             precursor ion generated In step (c) has a mass/ch.".lrgo ratio of 586,.37 +J- 0.5 in Ught of Young, to obtain tho mvantion as claimed because
             at tea$t cne fragment ion of derivatlzed vit<:~min o metab()ut$S has a m~$$/eharge r$tiO of 314.12 +J.. O.f) and a preooroor ton Qt
             1alpha,25(0H)2D2 has. a mass/charge ratio of 586.37 +I~ 0.5 providing a sensitive mass spectroscopy method for the detection of vitamin
             o metabotues in a biological sample •


             ....Please see continuation   shoot·~




            Form PCT/ISA/237 (Supplcmcntalllox) (April 2007)




                                                                                                                                                 QUESTMS-00000755
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 253 of 641 PageID #: 358

                                                                                           PCT/US2008/084 709 24.02.2009

                                      WRITTEN OPINION Of' TilE                                               International a.ppHc~ation No.



             Supptemtntal Box
                                INTERN ATJONAL SEARCIIING AUTHORITY
                                                                                                           !      PCTIUS 08184709




             In case the space in any or the pre<:eding boxes Is not sufficient.
             Continuation of:
             Box V.2. Citations and explanation

             Regarding clalm 23, Clarke'808 teaches further comprises determining lhe amount of 1 alpha,25(0H)203ln said sample (pars (001 0]-
             presence or amount of two or more vitamin 0-rnatabollte$ Md para [0011)--a vitamin 0 metabolite is 1,25--dihydroxyvitamin 0 3).

             Regarding claim 24, Clarke'808 does not tea<:h wherein said 1 alpha,25(0H)203 is delivatized with 4"'phenyl~1 ,2,4..1Jiazolin&-3 ,5--dione
             (?TAO) prlot to mass spectrometry or wherein said precursor ion of said 1 alpha,25(0H)2D3has a massleharga tatio of 574.37 +I~ 0.5.
             However, such would have been obvious to obtain the Invention as claimed for the reasons discussed above and because Yeung teaches
             wherein seld 1 alpha,25(0H)203 is derlvatized with 4-phenyl-1 ,2.4-triaz.oline·3 ,5·dione (PTAO) prior to mass $pf)ctrometry (pg 119, col 2,
             Fig. 2c-~ 1,25(0H)2D3-PiAO), wherein said precursor !on of said 1 alpha,25(0H)203has a mass/charge ratio of 574.37 -t-1- 0.5 (pg 119,
             ool2, Fig. 2c fragment ion of rnlz of 574}.

             Regarding claim 25, Clarke'808 teaches a m~tho<:t for dctefl'nlning the amount of 1~1pha. 25(0H)203 In a sam,ole (para (0()09}-a method
             for determining lhe presence or amount of a vitamin D metabolite In a sample and 1,25,.dihydroxyvltamln 03) by tandem mass
             spoctrom•try (para (0008)), comprl•lng:
               (a) providing a 1 alpha,25(0H)203 In said sample (para (0009))
               (b) purifying tho derlvatlzed 1 alpha,25(0H)203 step (a) by HPlC (para [0036]- u .. of HPLC for sample clean-up plior to mass
             spectrometl'y analysis);
               (c) generating a precursor ion of the 1 alpha,25(0H)203 obtained from a.tap (b) (ionizing 1,25+<tihydroxyvltamln 02 to provide a
             preeuruor k>n; para [0008]; [OOQ9]);
              (d) generating one or more fragment Ions of said procunll.or ion ( effecting a eollislon between the isolated precursor Jon and an Inert
             oollislon gas to produ<::e at least one fragment ion (p~ra [0009]):
               (e) detecting the amount of one or more o1 sa'1d ions (para [0008)--detectable In a mass spectrometer) generated In step (c) or (d) or both
             and rela.~ing the detected lona to the amount of ~mld 1a.25(0H)203in said sample (para [0043]~~ relating the presence or amoun1 of an ion
             to the presence or amount of the original molecule)
               Clarke'S06 does not teach wherein:                   .
               step (a) comprises derivati:zing $&ld 1alpha,25(0H)2D3 In said sample with 4-phenyl·1,2.4-triato1lne-3,5-dlone(PTAD):
               the pmcursor,lon generated in step (c) has ( rnaufcharga ratio of 5'74,37 +I~ 0.5: or
               the one or more fragment ions of said precunaot ion geoorated in step {d) have t~ mass:/cMrge ratio of314.12 +/~ 0.5.
                However, Yeung teaches
               {a) derivatiz.Jng 1alpha.25(0H)203 In eald sample with 4~phenyl~1 ,2,4·triazo11M·3,5--diOrHJ(PTAD) pg 11 B, para 2···reaction of
             metabolites with PTAO and pg 119, col2, Fig. 2c- 1,25(0H)203~PTAO);
               {C) generating a pfeeufflOt ion of thO del'ivatized 1 alpha,25(0H)2D3 having a mass/charge ratio of 574.37 H~ 0.5 {pg 119, col 2, Fig. 2¢-
             fragment ion of m/z of 574);
               (Q) generating ono or more fragrnan- ions of a precursor ion, wherein at least <me of aaid one Of more fragment ions comprise an ion
             having a massicharge ratio of 314.12 +1~0.5 (pg 119, col2, Fig. 2c). It would have been obvious to a person having ordinary sklll in the art
             to provld$ the method of Clarke'608, wherein step (a) compri$ea derivatizing sald metabolite in said aampla wi1h 4-pheoyl-1 ,2,4-triliWl1ina-
             3,5¥dione(PTAO), as taught by Yeung, wherein the onl\l! or more fragment Ions of said precursor ion generated In step (d~ have a
             massieharge: ratlo of 314.12 +/T 0.5, as taught by Ye\JI1g, and wherein the precursor ion generated ln step (c) has a mass/charge ratio of
             574.3'7 ..-1. 0.5, as tli:lught by Yeung, to obtain the invention as claimed because PTAD Is a strong dtenophlle which selectively forms an
             adduct wlth the vitamin D structure allowing the sensitivity necessary for dete:Cttng vitamin 0 metabolites at low biological concent.ratiom~.

             Regardtng clatm 28, Clarke'808 teaches wherein the method further comprises determining the amount of 1 a,25(0H)2D2 in said sample
             (para   [0007}~~detecllng   the prea;ence ur amount of a vitamin D metabolite: in a test sample and para [0011]-1,25dihydroxyvitamin02).

             Regarding clalm 29. Yeung tesches wherein said la,25(0H)202 is detivatlzed with 4-phenyl-l ,2.4-triazollne-3,5-dio~~ (Pl"AO) prior tQ
             mass spectrometry (abstract-~the derivaUzation of the metabolites by cycloaddltion with 4~phenyl~l,2,4~tliazoline~3.5~ione); but does not
             teaeh wherein said precursor ion of said la,25(0H}202 has a mass/eharge ratio of 566.37 +/- 0.5. However, Yeung teache$ (e)
             1,25(0H)203~PTAO (pg 119, col 2, Fig. 2c) and fragment Ions of rnl;z of 574, 590 and 592. It would have been obvfous to a person having
             ordinary skill in the art to oomblne 1.25(0H)203~PTA and fragment ions of mix of 574, 590 and 592, as taught by Yaur.g and the ·
             rout.ine experimentation to achieve (c) generating a precursor ton of the darlvatf.:r.ed 1 alpha,25(0H)202 obtained from step (b) having a
             mass/charge ratio of 566.37 -t· 0.5 because a skilled artisan would know that u"derivatl:ll:ed, unionized la.25(0H)203 has a molecular
             weight f>f 428.6 and tha ·derivative has a mlz of 574, as taught by Yeung (pg 119, c:ol2, F!g. 2c) for a difference of 157 and that
             underivatlzed, unionized la,25(0H)203 with a molecular weight of 416.6 would thus result in a derivative rnlz about 586.37, because PlAO
             is a strong dienophile whl<:h selectively forms ~~n adduct with the vitamin 0 structun\l useful for detecting a vitamin D metabolite in a
             biological sample.



             '"Please see e<.mtinuatlon sheet--




            Form PCfllSAI2J7 (Supplemental Box) (Apn12007)




                                                                                                                                                QUESTMS-00000756
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 254 of 641 PageID #: 358

                                                                                            PCT/US,2008/084709 24.02.2009


                                                                                                             l
                                      WRITIEN OPINION OF THE                                                   lntemational application No.
                                INTERNATIONAL SEARCHING AUTHORI'rY                                                  PCT/US 08/84709


             Supplemental no~
            -"~···---------·---·-·-----------"""'
             ln case the space in any or the preceding boxe$ is not sufficient.
             Continuation of:
             Sox V.2. Citations and explanallon

             Claims 2, 3 and 321aek an lnven1lve step under PCI Article 33(3) as being obvious over Clarke'808, tn view of Huber further in vrew o1 US
             7,087,395 B11o Gamly, ol aL (horoinafter 'Garrity"),

             Regarding claim 2. neilher Clarke'aoa nor Huber teach wherein the lmmunopurifylng step utilizes lmmunopartieles. However. Garrity
             teaches whetain the immunoputlfying step utilizes Immunopartlcles (cot 3,1n 26~29.sep;ora1ot such as rnagnetic particle) and that the
             lmmunopartides {separators) facilitate separating out and Isolation, for example, by a magnetic field (col6, ln 41~59),     It would have
             been obvious to a person having Ofdlnary skill in the art to providQ the method produced by the c::ombjned teactllngs of ClarKe and Huber,
             wherein the lmmunopunficatlon utilizes lmmunoparticles, as taught by Garrity, to obtair~ the invention as claimed to facilitate separation
             with reduced effort (eg via magnellc field), au taught by Ga:nity.

             Regarding elaim 3, Huber sugge~Sts PfQviding anlidihydfiJxyvltamin D antibodlea in the immunopurifi<:ation, as discussed in claim 1, while
             Garrity suggests using immunoparticles, as di:Setlssed in claim 2.

             REglmling claim 3:2, neither Clarke'808 nor Huber teach wherein the immunopurlfic:ation utmzes !mmunopartlcles: However, such would
             have been further obvlo~As for the reasons dlscusr;,ed in claim 2. $peclflcally to facilitate separation wUh reduced effort (eg via magnetic
             field), as taught by Ganily,

             Claims 31 and 36 lack an itwentive step und$t PCT Artlele 33(3) as being obvious over Ctarke'808, In view of Clarke'809 furthilu' In vtew of
             Huber.

             Regarding claim 31, neither Clarke'608 nor Huber teach wherein tlHi!!la,25(0H}2D2 In said .sample Is purlfied by hnmunopurification prior to
             $tep (a). However, Su(:h would have been furtllll.*r obvio~A$ tQ obtain th$ Invention a$ olaimed for the re-asons dl!SCUS$ed in c!alm 1,
             specit1call~ because Clark teache$ purifying via chromatography (para (00341: [0035]) while Huber teaches antibodies that bmd
             dlhydroxyvttamln 0 metabolites {pg 3, In 16-29) and because lmmunopunfication is a well-knowrl dlramatographle purification technique
             and a skilled artisan would have readily appreciated that the antibodJas of Huber would provide tha affinity req~llrad to enrich tOO sample
             for the analyte and remove one or more Interfering substai"'Ces, as taught by Clarl<e (para [0012]: (0035]).

             Regarding claim 36, Clarke'OOG does not teach wherein the 1a,25(0H)203 In said sample Is purified by immunopurifieation pMor to step
             (a). However, such would have been further obVious to obtain the invention as Glalmed for the reasons discussed In claim 1, specifically
             because Oark teaches purifying via chromatography (para (0034); [0035)) whila Huber teaches antibodies that bind dihydroxyvltamin 0
             metabontes (pg 3, In 18~29) and because lmmunopuriflcatlon IS a weiiMknown chromatographic purification technique and a skilled artisan
             woutd have readily appreciated that the antibodies of Huber would provide the affinity required to enrich the sample for the analyte and
             remove one or morn Interfering substances, as taught by Clarke (para {0012]; [0035]),

             Claims ij-7, 21, 26 and 42 lack an Inventive step under PCT Article 33{3) as being obviOU$ 1Jver Clal'kl)'S06, In view of Huber, further in
             vl(;lw of Yeung,

             Regarding claim 5, neither Clarke'808 nor Huber teach wherein said one or more dlhydroxyvltamin 0 metabolites are derlvatized prior to
             ma~s spectrometry. However, Yellng teach~li> whE:trein said one or morq: d1hydmxyvitamln D metabolites are derlvati:l;ed prior to mass
             spectrometry (abstract··the derlvati:zaUon of the metabolites by cycloaddltlon with 4·phenyf.J,2.4·trla:zoline-3,5-dione). It would have been
             obvious to a person having ordinary skill In the art to provide the method produced by ttle combined teachings of Clarke: and Huber,
             wherein one or mor(il dihydroxyvitamin 0 metabolites aro del'ivatizod ptior to mass spectrometi'y. S$ taught by Young, to obtain the
             invention as claimed for selectively forming adducts with the vitamin 0 structure allowing •he sensi~ivity nece$,aary for detecting vitamin 0
             metabolites at low biological concentrations.

             Regard1ng claim 6 and 7, Yeung teaahe$ wt1erein said on~ or more dlhydroxyvitamln 0 metabolites are detivatized with the 4-:sobslitutad
             1,2,4 4 triazollne-3,5~dione (TAO) 4~phenyl·l,2,4·tfiazoline~3,5·dlone (PTAO) prior to rna$8 $pectrometry (abstn::u:::t~·the derlvatlzatlon of the
             metabolltes by oyoloaddltlon with 4-phenyl-1,2,4~tria.MIIne-3,5-dione).

             Regarding claim 21, the oornbined teaching$ of Clal'ke'808 and Yeung produee tha method of clo!m 20, as dlsouGsod abOve. Clatke'808
             teaches 1)1,Jrifylng the 1a,25(0H)D3 from $aid sample by on., or more prococ:lure:ll, such as chromatography, to enrich tha sample for tha
             ana.lyto <)nd romove one or moro intorferlng substances (para (0012); (0034); (0035]): howover neither Clark0 nor Young teaohas wh~rQln
             sai(l purification is immunopurlflcation,
              H~ber teaches antibodies against .25Mhydroxyvltamln 03 (pg 3, In 27·29). It WQI.Jid have been otwloua 1o a person having ordinary skill ln
             the art to provide wherein the 1a,25(0H)03 in said sample is pvnfled by immur~opuriflcation prior to slep (a), to obtain the lrwention as
             claimed because Clarke'608 teaches pvrlfyjng via chromatography (para [0034]; (0035]) while Huber teaches antibodiee: ~hat bind
             dlhyelroxyvttam~n o metabolites (pg 3, In 11;1-29) anl;l because immunopvMfieauon 1s a wen-known chromatographic purification technique
             and a sk!llod artisan would havo readily appreciated that the antibodioa of Huber would provid.a tha affinity required to enrich the sample
             for tl1e analyll'.' and rf.lmovfJ' one or more intertenng substances, as taught bY Clar~e-'606 (para (0012}; [0035}).


             -Please see c:onUnuation sheet··




            Fonn PCTIISA/237 (Supi>lcmontall!ox) (April2007)




                                                                                                                                                     QUESTMS-00000757
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 255 of 641 PageID #: 358

                                                                                           PCT/US2008/084709 24.02.2009

                                                                                                              International application No.
                                     WRITTEN OPfNION OF THE


             Supptem~ntaiBox
                               INTERNATIONAL SEARCHING AUTHORITY
                                                                                                            I       PCTNS OB/84709



             Jn case the space in any of the preceding bons is not sufficJent.
             Continuation f.')f:
             Box V.2. Citations and explanation

             Regal'dlng ctaim 26j the combined teachings of C1arko'808 and Yeung produce the method of claim 25, as discussed above. Clarke'808
             teaches purifying the 1a.25(0H)03 from satd sample by one or more procedures. such aa chromatography, to enrich the sample for the
             analyte ~nd remove one or more interfering substances (paro (0012]; (0034); (0035)}; however neither Cleftc.e not Yeung teaches wherein
             said purification is lmmunopurlficat!on.
              Huber teach$S atHibodies agaltl$t 25-hydt()X)'Vilamin 03 (pg 3, Jn 27~29). 11 would have been obvious to a peflloo having Ofdinary skill in
             the art to provide wherein the 1a,25(0H)03 in said sample is purified by immuoopuri1icatlon prior to step (a}, to obtain the Invention as
             claimed becauE*J Clarke'808 tead'le$ purifying via chromatography {para [0034]; [0035]) while Huber t'O'aohes antibodies that bind
             dihydroxyvitam!n 0 metabolites (pg 3, In 18--29) and because lmmunoputificatlon is a well~known chromatographic purification technique
             and a skilled artisan would have readily appr$clated thai tha antibodlas of Hvbar would provkie the affinity required to enrich the sample
             for the anolyte and remove ona or more Interfering substances, as taught by Clarke'808 (para [0012); [0035)).

             Regarding claim 42, neither Clarke'808 nor Huber teach wherein said on~ or more dihydroxyvitamln o metabolltes are derivatlzed with 4-
             phenyl-1 ,2,4~trlazofine~3,5-dione (PTAD) prior to mass spectrometry. However, Yeung teaches wherein said one or more
             dlhydroxyvitamin o metabolites are derivatl;;zod with 4~phenyl-l ,2,4~tna:zolina.-3,5-diona
             (PTAD) prior to mass spectrometry (abstract~ ... the derivatization of the metabolites by cycloaddltlon with 4~phen)4.1,2.4~trlazotine-3,5~dlone).
             It WOIJid have been obvious to a person having ordinary skill in the art to Pf'Cvide wherein said one or more dihydroxyvltamin D metabolites
             are derivatized with 4·phenyt~l ,2,44riazollne ..3,5~dlone (PTAO) prior to mass spectrometry, as taught by Yeung (abstract) to obtain the
             Invention as claimed because PTAD Is a strong dianophU~ forming $Giectlve adducts with vitamin 0 denvatives allowing d0teoi:10n in small
             amounts In biological samples.

             Claim 37 tacks an Inventive step under PCT Article 33(3) as being obvious over Clarke'608, in view of in view of Clarke'809, In view of
             Huber, further in view of Garrity.

             Regarding claim 37, neither Clat1<.ej808 nor Huber teachas wherein the lmmunopurfficatlon utlllzes immunopartlcles, However, Ganity
             teaches wherein the immunop~rify!ng $tep lJtili~e!il immunoparth:::!es (col 3, In 26-:29 separator such as magnetic particle) and that the
             immunoparticles (separators) facilitate separating owt and isolation, for example, by a magnetic field (col6, In 41 ,59).
               It would have been obvious to a. pewon having Of'dln.ary skill in the art to provide the method produced by the oomblnrad hutchlngs of
             Clarke and Huber, wherein the lmmunopurffication utilizes lmmunopat'ticles, as ta:ugl'lt by Garrity, to obtain the invention as claimed to
             facilitate separation wtth reduced effort (eg via magnetic field), as taugtd by Garrity.

             Claims 22 and 271ack an Inventive step under POT Article 33(3) as being obvious OI,/Eir C!arke'8081r'1 view of' Yeung, in view Clf Hubet,
             fur1her In vlew of Garrity.

             Regardlng claim 22, neither Clarke'808 nor Yeung nor Huber teach wherein the lmmunopurification utilizes immunoparticles. However,
             Garrity teaches wherein the immunopurifylng step utilizes immwnoparticles (~ 3, In 30-magnetic particle). It would have been obvious to
             a person having ordinary skill in the :art to provide wheteln the immunopurificatlon utilizes lmmunopartieles, as taught by Gartlty, to obtain
             the Invention as claimed to provide a method of detecting dlhydroxyvitamin D metabolites ln a sample, as taught by Garrity (col 3, In 30).

             Regarding claim 27, neither Clarke'S08 nor Yeung no.- Huber teach wherein tha lmmunopurificaUon utilizes immunopartldes. However,
             Garrity teaches wherein the lmmunopurifyir~g step t.Jti1IZG$ lrnrru,,mopartleles (ool 3, In 30···magnatio particle). It would have been obvious to
             a person having ordinary .skill in the art to provide wherein the immunopurification utilizes immLmoparticles, as taught by Garrity, for the
             same n.mson1ng given above for claim 22,

                   a
             Claim laeks an inventive. step undar PCT Article 33(3) a:s being obvious over Clarke'SOB. in vlew of Huber, in vi-ew of Yeong, further lo
             view of an artlcle entitled .. Simultaneous Determination of 25~Hydroxyvltamin 02 and 2$-Hydroxyvltamin 03 in Human Plasma by Liquid
             Chro(tla,~graphy-Tandem Mass Spectrometry Employing Oerivatlz.ation with a Cookson-'fype Reagent 10' by Higashi. et aL (hereinafter
             ~Higashi") and furthef' in view of W0/1996/018616 to Linker, et al. (herelnaftet "Linker'").

             Regarding cla:lm a~ neithf'lr C~arke'808 .nor Huber nor- Yeung teach wharein said one or mora dihydroxyvltarnin D metabolites are
             derivatlzed with 4' .carboxyphenyi·TAO prior to mass spectrometry. However, Higashi leaches detivatizatton of 24,25-<lihydroxyvltarnin 03
             with a Cookson·typ!$ r$agent (4-substttutad 1,2,4~trlazollna.-3,5-dione (pg 738, col 2, para 2) and Linker teaches 4'-earboxyphenyi-TAD
             (abstract-general formula I and pg 1, ln 22-01 tuar Sauer.stoff steht, pg 1, In 24·~02 fuer Sauerstoff steht and pg2, In 26-Rt fuer
             Wassarotoff steht, pg 3, In 2 R2 fuerWa$aarstorf steht and pg 3, ln 5--R3 fufJr Wa.sserstnff si'Oht and pg 3, In 7~··R4 fuar Wasssrstoff steht
             pg 3, !n 9·.,·R5 fuer carboxy steht pg 3, In 13, 15~-RO fuerdie nachstehende Gruppterung stoht .. A1~A2~A3 and pg 4, In 9 and 10-~A3 steht
             fuer Wa6serntoff :steht mit der Massgabli'l, da$6 '1n dlesem fall A1 und/oder A2 n!Qht tuer eine E!nfacheblndung stehen and pg 5, In 9--~R7
             fuer Wasserstoff steht}. It would have boon obvious to a person having ordinary skill in the art to provide a Cookson~typa reagent (4~
             substituted 1 ,2.4-triazollne-3,5-dlone) for derivatlzation of a vitamin 0 derivative, as taught by Higashi, with 4'carboxyphenyi~TAO, as
             taught by Linker, to obtain the Invention as elaimed to provide a strong d!enophila for formation of selective adducL..o; with vJtamln D
             derivatives for detection in sm;;1ll amounts in biological aarnplea, aa taught by Higashi (pg 738, col 2, para 2) and Linker (abstmct, pg 2, In
             22, 24, 26, PlJ 3.1n 7, 9. 13, 15, pg 4,1n 9, 10, PlJ 5, In 9).

             Claims 1-8, 20-42 have lndu.s1rlul applle.abi!lty as defined by PCT Artielo ~(4) because tho subject matter ean be made or used In Industry.




            fom1 PCI'I!SN237 (Supplemental Box) (Apn12007)




                                                                                                                                                    QUESTMS-00000758
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 256 of 641 PageID #: 359


                                U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                           Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                           Uni.tt)d States Patent and TradeJilal'k Office
                                                                                           A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                         P.O.llN'.[L~')]
                                                                                                         A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                         WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                                 ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 ll/946,71')5                   ll/28/2007             Brett Holn1quist          05'1' l69 .Q\191                                   9'763

                 3C542                 75-90             06!7A/20l 0
                                                                                                                             bXAlYIJNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                       COU~,         MONIQUE T
                 SAN DfEGO, CA 92l:JR.0278
                                                                                                    AN.T lfj';I'l'                            PAPLl.~   NUJVD.UR

                                                                                                           1797




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J<ev. 04107)




                                                                                                                                                   QUESTMS-00000759
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 257 of 641 PageID #: 359
                                                                                         Application No.                               Applicant(s)

                                                                                          11/946,765                                   HOLMQUIST ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit

                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)12:1 Responsive to communication(s) filed on 28 November 2007.
          2a)0 This action is FINAL.                                   2b)i2:1 This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)12:1 Claim(s) 1-45 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)12:1 Claim(s) 1-7 and 9-45 is/are rejected.
            7)12:1 Claim(s) .§is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)0 Some * c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) 12:1 Notice of References Cited (PT0-892)                                                     4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) i2:llnformation Disclosure Statement(s) (PTO/SB/08)                                           5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date See Continuation Sheet.                                            6)00ther:
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100612

                                                                                                                                                       QUESTMS-00000760
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 258 of 641 PageID #: 359


       Continuation Sheet (PTOL-326)                                                                   Application No. 111946,765




       Continuation of Attachment(s) 3). Information Disclosure Statement(s) (PTO/SB/08), Paper No(s)/Mail Date :5/28/10; 2/5/10;
       2/2/10; 5/14/09; 3/17/09; 12129108; 9/5108; and 5/16108.




                                                                    2




                                                                                                                  QUESTMS-00000761
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 259 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                                                    Page 2
            Art Unit: 1797

                                                       DETAILED ACTION

                                            Information Disclosure Statement

                   The information disclosure statements (lOSs) submitted on May 28, 201 0;

            February 5, 201 0; February 2, 201 0; May 14, 2009; March 17, 2009; December 29,

            2008; September 5, 2008; and May 16, 2008 are in compliance with the provisions of 37

            CFR 1.97. Accordingly, the information disclosure statements have been considered by

            the Examiner.

                                              Claim Rejections - 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention IS not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between tt1e subJect matter sought to be patented and
                   the prior art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.

                   Claims 1, 2, 3, 5, 6, 7, 10, 14, 15, 17, 25, 26, 27, 40,41 and 42 are rejected

            under 35 U.S.C. 103(a) as being unpatentable over Yeung et al. "Characterization of

            vitamin Da metabolites using continuous-flow fast atom bombardment tandem mass

            spectrometry and high-performance liquid chromatography" ("Yeung") in view of USP

            6,787,660 to Armbruster et aL ("Armbruster").

                   Yeung discloses a method for the detection of vitamin 03 metabolites involving

            the derivitization of the metabolites with 4-phenyl-1 ,2,4-triazoline-3,5-dione (PTAD),

            followed by purification with high-performance liquid chromatography (HPLC) and

            characterization with tandem mass spectrometry. See Abstract; and Results and

            Discussion, page 118.




                                                                                                                        QUESTMS-00000762
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 260 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                                Page 3
            Art Unit: 1797

                   With respect to claims 14, 15, 17, 25, reciting specific mass/charge ratios, Figure

            2 and Figure 3 of Yeung correspond to the ratios recited in the instant claims.

                   Yeung differs from the instant claims in that it does not expressly disclose

            immunopurifying the vitamin D:1 metabolites. Rather, Yeung discloses beginning its

            methodology with commercially purchased vitamin D:J.

                   Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

            metabolites. Armbruster notes that its product is available for routine diagnostic use

            and in research (col. 5, lines 47-54). Armbruster teaches that to detect vitamin D

            derivatives anti-vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

            may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

            facilitates non-radioactive detection of vitamin D derivatives without extensive safety

            measures being required. Moreover, the competitive method is "suitable for routine

            investigations, ... , for diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify the Yeung

            methodology by the inclusion of immunopurification via anti-vitamin D antibodies to

            ensure a purified initial product for further research. Certainly, a commercial supplier of

            vitamin D derivatives would perform a quality control process such as that detailed by

            Armbruster to ensure the purity of the commercial product. If the vitamin 0 3 derivative

            of Yeung had not been purchased outside of the lab, it is also likely that the Yeung team

            would perform immunopurification as detailed by Armbruster for the reasons discussed

            above (i.e., highly specific purification without the need for extensive safety measures.)




                                                                                                   QUESTMS-00000763
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 261 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                               Page4
            Art Unit: 1797

                     Claims 9, 11, 12, 13, 20, 21, 22, 23, 24, 28 and 29 are rejected under 35

            U.S.C. 103(a) as being unpatentable over Yeung in view of Armbruster as applied to

            claims 1, 2, 3, 5, 6, 7, 10, 14, 15, 17, 25, 26, 27, 40,41 and 42 above, and further in

            view of Higashi et al. "Simultaneous Determination of 25·Hydroxyvitamin 0 2 and 25·

            Hydroxyvltamin D:J in Human Plasma by Liquid Chromatography· Tandem Mass

            Spectrometry Employing Derivatization with a Cookson- Type Reagenf' ("Higashi").

                     The combination of Yeung and Armbruster ("Yeung/Armbruster") is discussed

            above.

                     Yeung/Armbruster differs from the present invention in that it does not disclose

            the detection of vitamin 02.

                     Higashi teaches the simultaneous determination of vitamin 0 2 and vitamin 0 3

            after being derivatized with PTAO. The disclosed methodology also involves tandem

            mass spectrometry. See Abstract Higashi also discloses testing vitamin 02 alone.

            See page 739, 1st full paragraph.

                     In light of the Higashi disclosure of the simultaneous determination of vitamin 02

            and vitamin   o,\, along with the disclosure of the determination of vitamin D2 and vitamin
            0 3 alone, it would have been obvious to one of ordinary skill in the art to modify the

            Yeung/Armbruster methodology to suit the required research needs (i.e. determination

            of either or both of vitamin 0 2 and vitamin 03) with an expectation of success.

                     With respect to the mass/charge ratios recited in claims 12, 13, 20, 24 and 29, it

            is the Examiner's position that Yeung/Armbruster in view of Higashi would achieve




                                                                                                  QUESTMS-00000764
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 262 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                                 Page 5
            Art Unit: 1797

            similar mass/charge ratios given the similarity of the method to that of the present

            invention, absent any evidence to the contrary.




                   Claims 1, 2, 3, 4, 9, 10, 11, 16, 17, 18, 19, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39,

            40, 41, 43, 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over

            Coldwell et al. "Mass Fragmentographic Assay for 25-Hydroxyvitamin 0 in Plasma

            Without Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and 03 After

            Pre-Column Dehydration" ("Coldwell") in view of Kissmeyer et al. "Sensitive analysis of

            1a, 25-dihydroxyvitamin 03 in biological fluids by liquid chromatography-tandem mass

            spectrometry" ("Kissmeyer") and Armbruster.

                   Coldwell discloses a method for measuring at least one vitamin D metabolite

            (i.e., 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3), which comprises generating

            dehydrated molecular ions and subjecting the ions to gas chromatography (GC). See,

            at least, page 351, second paragraph in left column.

                   The samples were subjected to purification prior to ionization. See page 349,

            discussing that a dehydrating pre-column is utilized to avoid problems such as poor

            peak shape or destruction.

                   It is noted that Coldwell does not expressly disclose the measurement of 1, 25-

            dihydroxyvitamin D2 . However, Coldwell does disclose "the possibility of extending this

            method to include dihydroxylated metabolites has also been considered:' See page

            353, right column, last paragraph. See also Table 2, page 354. Thus, it is the




                                                                                                    QUESTMS-00000765
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 263 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                               Page 6
            Art Unit: 1797

            Examiner's position that the method disclosed by Coldwell would be applicable to 1, 25-

            dihydroxyvitamin 02, absent any evidence to the contrary.

                   Coldwell differs from the instant claims in that it does not disclose the use of

            HPLC as the purification method. Coldwell suggests adding additional quality

            assurance schemes to ensure precision and accuracy. See page 348, second column,

            first paragraph.

                   Kissmeyer teaches a method for the sensitive analysis of vitamin 0 metabolites

            via liquid chromatography-tandem mass spectrometry. See Title. Kissmeyer discloses

            that liquid chromatography-tandem mass spectrometry is an improvement over the

            older gas chromatography method, by providing increased specificity and sensitivity of

            analytes, and increased testing capacity. See page 94, right column, first paragraph;

            and page 102, Conclusion.

                   Kissmeyer further discloses that the purification step comprises protein

            precipitation. See abstract.

                   Given the noted advantages of liquid chromatography-tandem mass

            spectrometry (LC-MS/MS) as taught by Kissmeyer, it would have been obvious to one

            of ordinary skill in the art to modify the GC methodology of Coldwell to obtain an

            improved LC-MS/MS process of measuring vitamin 0 metabolites.

                   Coldwell and Kissmeyer ("Coldweii/Kissmeyer") does not expressly disclose

            immunopurifying the vitamin 03 metabolites.

                   Armbruster discloses a method of purifying vitamin 0 metabolites available for

            routine diagnostic use and in research (col. 5, lines 47-54), Armbruster teaches that to




                                                                                                  QUESTMS-00000766
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 264 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                                Page 7
            Art Unit: 1797

            detect vitamin D derivatives anti-vitamin D binding protein antibodies are used (col. 6,

            lines 52-63) and may be combined with microparticles (col. 6, line 64     col. 7, line 7).

            Moreover, the competitive method is "suitable for routine investigations, ... , for

            diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify

            Coldweii/Kissmeyer by the inclusion of immunopurification via anti-vitamin D antibodies

            to ensure a purified vitamin D metabolite product with precision and accuracy of the

            results.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In ro Borg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Long/, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422




                                                                                                   QUESTMS-00000767
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 265 of 641 PageID #: 359



            Application/Control Number: 11/946,765                                              Page 8
            Art Unit: 1797

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).



                   Claims 1, 4, 9, 10, 11, 40, 41, and 43 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,

            3, 4, 5, 9, 10, 17, 18, 19, 20, 21, 22, 24,28 and 29 of copending Application No.

            11/386,215 ("the '215 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the '215 application overlaps

            with the subject matter of the instant application.

                   The '215 application is directed to determining the presence or amount of vitamin

            0 metabolites (vitamin 0 2 , vitamin 0 3 , or both) via tandem mass spectrometry, wherein

            purification (which embraces all forms of purification, including immunopurification and

            HPLC) is performed prior to ionization. The skilled artisan would understand the need

            to purify the vitamin 0 metabolites in such a way to ensure that extraneous materials




                                                                                                 QUESTMS-00000768
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 266 of 641 PageID #: 360



            Application/Control Number: 11/946,765                                                Page 9
            Art Unit: 1797

            would be eliminated. lmmunopurification provides the requisite specificity to further this

            goal. The claims of the '215 application do not include derivatization.

                   This is a provisional obviousness·type double patenting rejection because the

            conflicting claims have not in fact been patented.



                   Claims 1, 4, 9, 10, 11, 40, and 41 are provisionally rejected on the ground of

            nonstatutory obviousness·type double patenting as being unpatentable over claims 1, 4,

            and 5 of co pending Application No. 11/1 01,166 ("the '166 application"). Although the

            conflicting claims are not identical, they are not patentably distinct from each other

            because the '166 application overlaps with the subject matter of the instant application.

                   The '166 application is directed to determining the presence or amount of vitamin

            Da metabolites via tandem mass spectrometry, wherein the sample is purified by

            chromatography prior to ionization. For the purpose of claim interpretation, the instant

            specification defines "immunopurifying" as being performed by various forms of

            chromatography. See instant specification, paragraph [0046]. The skilled artisan would

            understand the need to purify the vitamin D metabolites in such a way to ensure that

            extraneous materials would be eliminated. lmmunopurification provides the requisite

            specificity to further this goal. The claims of the '166 application do not include

            derivatization.




                                                                                                     QUESTMS-00000769
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 267 of 641 PageID #: 360



            Application/Control Number: 11/946,765                                                         Page 10
            Art Unit: 1797

                    This is a provisional obviousness-type double patenting rejection because the

            con·fiicting claims have not in fact been patented. 1




                    Claims 1, 6, 7, 9, 10, 11, 40,41, 42 and 45 are provisionally rejected on the

            ground of nonstatutory obviousness-type double patenting as being unpatentable over

            claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 14, 17, 21, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 38, 41,

            45, 49, 50, 51, 54, 57, 60, and 64 of co pending Application No. 12/630,790 ("the '790

            application"). Although the conflicting claims are not identical, they are not patentably

            distinct from each other because the '790 application overlaps with the subject matter of

            the instant application.

                    The '790 application is directed to determining the presence or amount of vitamin

            0 metabolites (vitamin 02, vitamin 03, or both) via tandem mass spectrometry, wherein

            the sample is purified run through extraction and analytical columns prior to ionization.

            For the purpose of claim interpretation, the instant specification defines

            "imrnunopurifying" as being performed by various forms of columns. Soo instant

            specification, paragraphs [0041]- [0046]. The skilled artisan would understand the

            need to purify the vitamin 0 metabolites in such a way to ensure that extraneous




            1
              The '166 application will be issued as USP 7,745,226 on June 29, 2010, at which point the present
            rejection will no longer be provisional.




                                                                                                              QUESTMS-00000770
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 268 of 641 PageID #: 360



            Application/Control Number: 11/946,765                                               Page 11
            Art Unit: 1797

            materials would be eliminated. lmmunopurification provides the requisite specificity to

            further this goal. The claims of the '790 application include PTAD-derivatization.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                   Claims 1-4, 40 and 41 are provisionally rejected on the ground of nonstatutory

            obviousness-type double patenting as being unpatentable over claims 38-49 of

            copending Application No. 12/630,796 ("the '796 application"). Although the conflicting

            claims are not identical, they are not patentably distinct from each other because the

            '790 application overlaps with the subject matter of the instant application.

                   The '796 application is directed to determining the presence or amount of vitamin

            D metabolites (vitamin Dz, vitamin D3, or both) via tandem mass spectrometry, wherein

            the sample is purified via immunopurifying and HPLC. The present specification at

            paragraph [0008] teaches that dihydroxyvitamin D metabolites include 1a,26(0H)2D2.

            The instant application claims are broad enough to cover the mass/charge ratios recited

            in the '796 application. Since the present application method is similar to that of the

            '796 application, it would be obvious to expect similar mass to charge ratios (m/z) to be

            obtained. The claims of the '796 application do not include derivatiz.ation.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                                                                                   QUESTMS-00000771
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 269 of 641 PageID #: 360



            Application/Control Number: 11/946,765                                              Page 12
            Art Unit: 1797

                                            Allowable Subject Matter

                   Claim 8 is objected to as being dependent upon a rejected base claim, but would

            be allowable if rewritten in independent form including all of the limitations of the base

            claim and any intervening claims.

                   The prior art does not teach or suggest derivatizing vitamin D metabolites with 4'-

            carboxypheynyi-TAD prior to mass spectrometry.




                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M- Th (9-5).

                   If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                   QUESTMS-00000772
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 270 of 641 PageID #: 360



            Application/Control Number: 11/946,765                                           Page 13
            Art Unit: 1797

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:/lpair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866·217 -9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000773
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 271 of 641 PageID #: 360
                                                                                       Application/Control No.              Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                       111946,765                           HOLMQUIST ET AL.
                     Notice of References Cited
                                                                                       Examiner                             Art Unit
                                                                                       M. COLE                              1797
                                                                                                                                               I Page 1 of 1
                                                                            U.S. PATENT DOCUMENTS
                           Document Number                    Date
       *             Country Code-Number-Kind Code         MM-YYYY                                     Name                                      Classification

       *    A      US-6,787,660                           09-2004          Armbruster et al.                                                       5521653

            B      US-

            c      US-

            D      US-

            E      US-

            F      US-

            G      US-

            H      US-

             I     US-
            j          -
            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                    Date
       *             Country Code-Number-Kind Code         MM-YYYY                  Country                       Name                           Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                            NON-PATENT DOCUMENTS

       *                                          Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X

   .
   A copy of th1s reference IS not bemg furnished w1th th1s Off1ce act1on, (See MPEP § 707.05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100612



                                                                                                                                              QUESTMS-00000774
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 272 of 641 PageID #: 360


                              U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                           Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                           Uni.tt)d States Patent and TradeJilal'k Office
                                                                                           A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                         P.O.llN'.[L~')]
                                                                                                         A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                         WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                                 ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 12/630,790                     12/0J/2009             Brett Holn1quist          03'UU?-Crl40                                       1410

                                       75-90             G6!78/20l 0
                                                                                                                             bXAlYllNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                       COLt·., MONIQUE T
                 SAN DfRGO, CA 92l:J8-0278
                                                                                                    AR.T      Lr~IT                           PAPLl.~   N UNEJUR

                                                                                                           1797




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J<ev. 04107)




                                                                                                                                                   QUESTMS-00000775
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 273 of 641 PageID #: 360
                                                                                         Application No.                               Applicant(s)

                                                                                          121630,790                                   HOLMQUIST ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit
                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however. may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)12:1 Responsive to communication(s) filed on 03 December 2009.
          2a)0 This action is FINAL.                                   2b)i2:1 This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)12:1 Claim(s) 1-67 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)12:1 Claim(s) 1-51 and 54-67 is/are rejected.
            7)12:1 Claim(s) 52 and 53 is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)O Some* c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) 12:1 Notice of References Cited (PT0-892)                                                     4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) i2:llnformation Disclosure Statement(s) (PTO/SB/08)                                           5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date _ _ .                                                              6) 0 Other: _ _
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100621

                                                                                                                                                       QUESTMS-00000776
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 274 of 641 PageID #: 360



            Application/Control Number: 12/630,790                                                                   Page 2
            Art Unit: 1797

                                                     11DETAILED ACTION

                                             Claim Rejections • 35 USC§ 102

                   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

            form the basis for the rejections under this section made in this Office action:

                   A person shall be entitled to a patent unless·-

                   (b) the invention was patented or described in a printed publication in this or a foreign country or in
                   public use or on sale in this country, more than one year prior to the date of application for patent in
                   the United States.

                   Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 21 are rejected under

            35 U.S.C. 102(b) as being anticipated by Aronov eta/. "Metabolic profiling of major

            vitamin 0 metabolites using Oiels-Aider derivatization and ultra-performance liquid

            chromatography-tandem mass spectrometry" ("Aronov").

                   Aronov discloses a method for the quantification of 1a,25-dihydroxyvitamin 03,

            1a,25-dihydroxyvitamin 02, 25-hydroxyvitamin 03 and 25-hydroxyvitamin 02 (collectively

            "vitamin 0 metabolites") via ultra-performance liquid chromatography (a variant of high-

            performance liquid chromatography) and tandem mass spectrometry. See abstract

            Aronov disclose that each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-

            4-triazoline-3,5-dione (PTAO). The methodology includes the use of a solid-phase

            extraction column and a HPLC analytical column. See pages 1919 1920. Table 1

            discloses the mass spectrometry conditions of which the precursor ion (m/z) and

            product ion (m/z) corresponds to instant claims 12, 13, 15 and 16. See page 1920.




                                                                                                                       QUESTMS-00000777
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 275 of 641 PageID #: 360



            Application/Control Number: 12/630,790                                                                   Page 3
            Art Unit: 1797

                                                  Claim Rejections- 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention is not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between the subject matter sought to be patented and
                   the pnor art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.



                   Claims 3, 5, 18, 19,20 and 22-48 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Aronov in view of USP 7,348,137 to Caulfield et at. ("Caulfield").

                   Aronov discloses a method for the quantification of 1a,25-dihydroxyvitamin 03,

            1a,25-dihydroxyvitamin 0 2 , 25-hydroxyvitamin 0 3 and 25-hydroxyvitamin 0 2 (collectively

            "vitamin D metabolites")      via ultra-performance liquid         chromatography (a variant of high-

            performance liquid chromatography) and tandem mass spectrometry. Aronov further

            discloses that the profiling method for vitamin D metabolites is impeded by their low

            concentration in human circulation, with concentrations ranging from 15                        60 pg/ml (1.5

            - 6.0 ng/dl). See abstract and page 1918, 1''1 full paragraph. Aronov discloses that

            each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-4-triazoline-3,5-dione

            (PTAO).

                   Aronov differs from the instant invention in that it does not disclose the use of

            turbulent now liquid chromatography as the extraction column. Moreover, Aronov does

            not expressly disclose that the extraction and analytical columns are connected in an

            on-line fashion.




                                                                                                                       QUESTMS-00000778
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 276 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                               Page4
            Art Unit: 1797

                   Caulfield teaches a quantitative on-line method for the determination of

            analyte(s), wherein the method utilizes high turbulence liquid chromatography (HTLC)

            extraction column, followed by the use of an analytical column. Caulfield teaches that

            the benefits of HTLC over conventional HPLC methods include: minimal amount of

            sample preparation, minimal time requirements for performing numerous assays, and

            superior separation performance. See col. 6, lines 10-30. Thus, the disclosed method

            results in savings of time and costs, and eliminates the possibility of operator error.

            Moreover, Caulfield teaches that the disclosed method is suitable for detecting analytes

            present in an amount of less that 5 ng/dl (col. 5, lines 63-67).

                   It is noted that the Caulfield disclosure is directed to the detection of

            testosterone. However, it is the Examiner's position that it would have been obvious to

            the skilled artisan to modify the methodology to encompass the detection of other

            analytes. First, it is well known that detection assays can be adapted to detect many

            different analytes (i.e., chromatography and spectrometry are known to be used for

            many classes of compounds). Second, those of ordinary skill in the art would look to

            other methods that eliminate issues or improve upon problems present in

            currentmethodologies.

                   Given that the Caulfield methodology treats the same problem (i.e. the detection

            of an analyte in low concentration) and offers the advantages of: minimal amount of

            sample preparation, minimal time requirements for performing numerous assays, and

            superior separation performance, it would have been obvious to one of ordinary skill to




                                                                                                      QUESTMS-00000779
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 277 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                              Page 5
            Art Unit: 1797

            modify Aronov to incorporate HTLC and online analysis of the vitamin D metabolites,

            with an expectation of achieving successful results.

                   Claims 49-51 and 54-67 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Aronov in view of Caulfield ("AronovfCaulfield") as applied to claims

            3, 5, 18, 19, 20 and 22-48 above, and further in view of USP 7,321,116 to Picard eta/.

            ("Picard").

                   Aronov/Caulfield fails to disclose the use of laser diode thermal desorption to

            generate one or more ions detectable by mass spectrometry. Instead, Caulfield

            teaches ions can be produced using a variety of methods including, but not limited to,

            electron ionization, chemical ionization, fast atom bombardment, field desorption, and

            matrix-assisted laser desorption ionization ("MALO I"), surface enhanced laser

            desorption ionization ("SELDI"), photon ioniz.ation, electrospray ionization ("ESI"), and

            inductively coupled plasma. See col. ?,lines 22-28. Caulfield further teaches the use of

            "Atmospheric Pressure Chemical Ionization," or "APCI," as a mass spectroscopy

            method similar to ESI. See col. B.ines 16-27.

                   Picard teaches that the previous methods of generating ions such as APCI and

            MALDI have drawbacks such as being time consuming and costly. See col. 1, line 25-

            col. 2, line 11. Picard teaches that in lieu of the older methods, laser diode thermal

            desorption (LDTD) is being used to eliminate the previous drawbacks.

                   Generally speaking, a new ionization source at atmospheric pressure,
                   preferably interfaced with mass spectrometry, has been developed in
                   response to industry's needs and requests. In its preferred embodiment,
                   the ionization source is based on a process of thermal laser desorption
                   and thus has been named LDTD (Laser Diode Thermal Desorption).
                   Thermal desorption is induced indirectly by a laser beam without a support




                                                                                                  QUESTMS-00000780
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 278 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                               Page 6
            Art Unit: 1797

                   matrix--unlike the MALDI technique--and ionization is achieved by a
                   corona discharge without liquid mobile phase--unlike the APCI technique.
                   The LDTD technique being matrix and mobile phase free, cross
                   contamination of samples is virtually eliminated. See col. 3, lines 24-
                   35.


                   In light of the noted benefits derived from using LDTD, it would have been

            obvious to those of ordinary skill to modify Aronov/Caulfield to instead use LDTD, as

            taught by Picard, with an expectation of achieving suitable results in a more efficient

            and inexpensive manner.

                   With respect to those claims reciting mass/charge ratios, it is the Examiner's

            position that these parameters would be achieved by performing the suggested

            combination of Aronov/Caulfield/Picard. Thus, absent any evidence of criticality, these

            claims are considered obvious.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29




                                                                                                  QUESTMS-00000781
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 279 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                                 Page 7
            Art Unit: 1797

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).

                   Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 14, 17, 21, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35,

            38, 41, 45, 49, 50, 54, 57, 60 and 64 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9,

            10, 11, 40, 41, 42 and 45 of copending Application No. 11/946,765 ("the '765

            application"). Although the conflicting claims are not identical, they are not patentably

            distinct from each other because the scope of the '765 application overlaps with that of

            the instant application.

                   The '765 application is directed to a method for determining the amount of one or

            more dihydroxyvitamin D metabolites in a sample by tandem mass spectrometry

            comprising immunopurifying the dihydroxyvitamin D metabolites; further purifying the




                                                                                                    QUESTMS-00000782
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 280 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                                Page 8
            Art Unit: 1797

            immunopurified metabolites by HPLC (analytical column); and determining the amount

            of metabolites in the sample by tandem mass spectrometry. The metabolites are

            derivatized by PTAD. The claims of '765 recite immunopurifying followed by HPLC,

            whereas the instant claims recite subjection the sample to an extraction column and an

            analytical column. However, one of ordinary skill in the art would have recognized that

            "lmmunopurifying" is a specific separation method which may performed by an

            extraction column, and that HPLC is a form of analytical column. It would have been

            obvious to one of ordinary to employ an extraction column as the irnmunopurifying

            means as an extraction column would lend the requisite specificity to the assay to

            ensure the separation of the vitamin D metabolites prior to analysis.

                   This is a provisional obviousness-type double patenting rejection because the

            confiicting claims have not in fact been patented.




                                           Allowable Subject Matter

                   Claims 52 and 53 are objected to as being dependent upon a rejected base

            claim, but would be allowable if rewritten in independent form including all of the

            limitations of the base claim and any intervening claims.

                   The prior art does not teach or suggest performing the claimed method excluding

            any form of chromatography.




                                                                                                   QUESTMS-00000783
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 281 of 641 PageID #: 361



            Application/Control Number: 12/630,790                                            Page 9
            Art Unit: 1797

                  Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M - Th (9-5).

                  If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.

                  Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:f/pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000784
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 282 of 641 PageID #: 361
                                                                                        Application/Control No.             Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                        121630,790                          HOLMQUIST ET AL.
                     Notice of References Cited
                                                                                        Examiner                            Art Unit
                                                                                        M. COLE                             1797
                                                                                                                                               I Page 1 of 1
                                                                             U.S. PATENT DOCUMENTS
                           Document Number                   Date
     *               Country Code-Number-Kind Code         MM-YYYY                                      Name                                     Classification

     *      A      US-7,321, 116                          01-2008           Picard et al.                                                          2501288

     *      B      US-7,348, 137                          03-2008           Caulfield et al.                                                        43514

            c      US-

            D      US-

            E      US-

            F      US-

            G      JS-

            H      JS-

             I         -
            j

            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                   Date
     *               Country CodeMNumberMKind Code         MM-YYYY                  Country                       Name                           Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                             NON-PATENT DOCUMENTS

     *                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X


   ' A copy of th1s reference IS not bemg furmshed w1th th1s Off1ce action, (See MPEP § 707,05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100621



                                                                                                                                              QUESTMS-00000785
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 283 of 641 PageID #: 361



                                           Electronic Patent Application Fee Transmittal
         Application Number:                                          11386215


          Filing Date:                                                21-Mar-2006




         Title of Invention:                                          Methods for detecting vitamin D metabolites by mass spectrometry




          First Named Inventor/Applicant Name:                        Nigel Clarke
        MMM~~"'"'
                                                                     M-M-~~···~~~~M
                                                                                                      -------M~-~-----


          Filer:                                                      Barry S. Wilson


         Attorney Docket Number:                                      034827-3603


          Filed as Large Entity

         Utility under 35 USC 111 (a) Filing Fees

                                      Description
                                                                        I     FeeCode     I Q~antity I        Amount
                                                                                                                          I .....
                                                                                                                                    Sub-Total in
                                                                                                                                      USD($)
                                                           ~"'·~-~                                                                  -~---




          Basic Filing:


          Pages:


         Claims:

                                  Claims in excess of 20                                                                                104
                                                                        I                 I             I                 I
          Miscellaneous-Filing:


          Petition:
        -·
          Patent-Appeals-and-Interference:


          Post·AIIowance-and-Post-lssuance:



        _,,     __ ___
          Extension-of-Time:
                      ,     ,_



                                                                                                                                    QUESTMS-00000786
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 284 of 641 PageID #: 361

                                                                                                                 Sub· Total in
                               Description                           Fee Code    I   Quantity   I   Amount
                                                                                                                   USD($)
                                                                 I                                           I
         Miscellaneous:

                   Submission-Information Disclosure Stmt              1806                                           180
                                                                 I               I              I            I
                                                                              Total in USD ($)                   284
                                                            --                                                   -




                                                                                                                 QUESTMS-00000787
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 285 of 641 PageID #: 361

                                                                  Electronic Acknowledgement Receipt

                                                EFS ID:                               79841.55


                           Application Number:                                        11386215


                  International Application Number:

                          Confirmation Number:                                        2019




                             Title of Invention:                                      Methods far detecting vitamin D metabolites by mass spectrometry




                First Named Inventor/Applicant Name:                                  Nigel Clarke


                            Customer Number:                                          30542


                                                   Filer:                             Barry S. Wilson/Mercedes DlpasupH

                           Filer Authorized By:                                       Barry S. Wilson

                         Attorney Docket Number:                                      034827·3603


                                        Receipt Date:                                 09-JUL-201 0


                                          Filing Date:                                2HMR-2006


                                        TimeStamp:                                    20:36:06


                                 Application Type:                                    Utility   under 35 USC 111 (a!

         Payment information:
         Submitted with Payment                                                       yes
         Payment Type                                                                Credit Card
         Payment was successfully received in RAM                                    $284

         RAM confirmation Number                                                      5174

         Deposit Account
        l----------------·-···--·--·------1---------·---.....,______,___________ _
        _____
        Authorized User    ,,,   .........................,   _______ __ ___ ___________ ____ _____ _______
                                                                     ,   ,   ,,,,,                    ,,,      ,,         ,,                       .
                                                                                                                                     _,,.,,,,,,.,,_, ,,.   ______   ,,,,,_,




         File Listing:
          Document   I
           Number




                                                                                                                                                       QUESTMS-00000788
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page   286 of 641 PageID #: 362
                                                     76901
          1            Miscellaneous Incoming Letter         034827 -3603_Transmitta I. pdf                                             no          3
                                                                                              dG92c026226062628f'6dd22bdae89&-<-24
                                                                                                             Oc6ef6


     Warnings:
     Information:

                                                                                                             286560
          2                                                        034827-3603_Resp.pdf                                                 yes         9
                                                                                              b8610b!Of4l80ld9590a9a/d2./lbJ689/6
                                                                                                              ~k~ 1d




                                                  Multipart Description/PDF files in .zip description

                                         Document Description                                                 Start                           End


                          Amendment/Req. Reconsideration-After Non-Final Reject                                   1                            1



                                                   Claims                                                         2                            6



                           Applicant Arguments/Remarks Made in an Amendment                                       7                            9


     Warnings:
     Information:

                                                                                                             146650
          3                                                        034827-3603_1DS.pdf                                                  yes         4
                                                                                              a2cd7090ecae04896€:iOOb4fd08:>795f226<
                                                                                                               uk


                                                  Multipart Description/PDF files in .zip description

                                         Document Description                                                 Start                           End


                                              Transmittal Letter                                                  1                            3



                             Information Disclosure Statement (IDS) Filed (SB/08)                                4                             4


     Warnings:
     Information:

                                                                                                             198617
          4                  NPL Documents                         IPR-dated-1 0-9-07.pdf                                               no          4
                                                                                              80b51<>8bceOfa1edaJJ9fa1bf5b46599dOd
                                                                                                               !Oaf



     Warnings:
     Information:

                                                                                                             689570
          5                  NPL Documents                         IPR-dated-6-1-1 O.pdf                                                no          10
                                                                                              2(l4f)8Ja,,4f82N·H#G!/)4,\dC.Ill>4dfSI
                                                                                                               l'>a

              :

                  n:

                                                                                                             500131
          6                  NPL Documents                     US-OA-dated-6-24-1 O.pdf                                                 no          16
                                                                                              ba2'k'J0880aaa438d8ch2P2A 191ff6e6d~2
                                                                                                               e88J


     Warnings:

                                                                                                                                       QUESTMS-00000789
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 287 of 641 PageID #: 362

         Information:
                                                                                                             38S:J.IO
              7                   NPL Documents                US·OA·dated·6· 28·1 O.pdf                                                      no       11
                                                                                            4<~1~t'V,SMili~>'(!9Jbo«l45<ilO'JbiJd8695t
                                                                                                               ~J2J




         Warnings:
         Information:
                                                                                                              3174$
              8               Fee Worksheet (PT0-875)                fee-infa.pdf                                        ·--
                                                                                            'JbJC.IJ•JMd(lfl2b8850S!".:<JI/f5!6lJ:i6HJ~c
                                                                                                                                              no        2
                                                                                                                l."c•f

         Warnings:
         Information:
                                                              Total Files Size (in bytes)                                           2315527


         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         !\lew Al!l!li~ll~ioru !Jmltr l!i !J.:i,C-1 l 1
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1 .53(b)·(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International Al!l!lication under 35 u.s.c. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

         New International Al!l!lication Filed with the USPTO as a Receiving Office
         If a new international application is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
         and of the International Filing Date (Form PCT/R0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.




                                                                                                                                                   QUESTMS-00000790
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 288 of 641 PageID #: 362



                                                                                       Atty. Dkt. No. 034827-3603

                               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

               Applicant:        Clarke, et al.

               Title:            METIIODS FOR DETECTING
                                 VITAMIN D METABOLITES
                                 BY MASS SPECTROMETRY

               Appl. No.:        1113 86,2 15

               Filing Date:      3/21 /2 006

               Examiner:         Cole, Monique T.

               Art Unit:         1797

               Confirmation      2019
               Number:

                                                  AMENDMENT TRANSMITTAL
               Mail Stop Amendment
               Commissioner for Patents
               P.O. Box 1450
               Alexandria, VA 22313-1450

               Sir:

                        Transmitted herewith is an amendment in the above-identified application.

                        Small Entity status under 37 C.F.R. § 1.9 and§ 1.27 has been established by a previous
                        assertion of Small Entity status.

               [ X ] Information Disclosure Statement and related references are enclosed.

                        [ X]    The fee required for additional claims is calculated below:

                                      Claims
                                        As           Previously          Extra                         Additional
                                    Amended           Paid For           Claims               Rate     Claims Fee


       DLMR_771784.1
                                                                  -1-




                                                                                                            QUESTMS-00000791
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 289 of 641 PageID #: 362



                                                                                         Atty. Dkt. No. 034827-3603




                 Total Claims:          31               29

                  Independent            3                3                    0     X     $220.00              $0.00
                      Claims:
                             First presentation of any Multiple Dependent Claims:    +     $390.00              $0.00

                                                                           CLAIMS FEE TOTAL                  $104.00


                        Applicant hereby petitions for an extension of time under 37 C.F.R. §1.136(a) for the
                        total number of months checked below:

                      ] Extension for response tiled within the first month:                                  $0.00
                      ] Extension for response filed within the second month:               $490.00           $0.00
                      ] Extension for response filed within the third month:              $1,110.00           $0.00
                      ] Extension for response filed within the fourth month:             $1,730.00           $0.00
                      ] Extension for response filed within the fifth month:              $2,350.00           $0.00
                                                                       EXTENSION FEE TOTAL:                   $0.00
                        Statutory Disclaimer Fee under 37 C.F.R. 1.20(d): $140.00                             $0.00
                                     CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                           $104.00
                [ ]                                 Small Entity Fees Apply (subtract Ya of above):           $0.00
                                                                   Extension Fees Previously Paid:            $0.00
                                                                                     TOTAL FEE:            $104.00

                        The above-identified fees of$104.00 are being paid by credit card via EFS-Web.

                        The Commissioner is hereby authorized to charge any additional fees which may be
              required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
             Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
             card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
             incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
              Deposit Account No. 19-0741.



      DLMR_771784.1
                                                                -2-




                                                                                                                QUESTMS-00000792
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 290 of 641 PageID #: 362



                                                                                      Atty. Dkt. No. 034827-3603

                       If any extensions of time arc needed for timely acceptance of papers submitted herewith,
               applicant hereby petitions for such extension under 37 C.F.R. §I .136 and authorizes payment of
               any such extensions fees to Deposit Account No. 19-0741.

                       Please direct all correspondence to the undersigned attorney or agent at the address
               indicated below.

                                                                     Respectfully submitted,



               Date-~ r /o If•lr D
               FOLEY & LARDNER LLP                                          Barry S. Wilson
               Customer Number: 30542                                       Attorney for Applicant
               Telephone:  (858) 847-6722                                   Registration No. 39,431
               Facsimile:  (858) 792-6773




       DLMR_771784.1                                           -3-




                                                                                                              QUESTMS-00000793
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 291 of 641 PageID #: 362


                                                                                                                                                                                         PTOISEl/06 (07-(16]
                                                                                                                                                        Approvod for uso through 1/3112007. OMB 0651 "0032
                                                                                                                              U.S. Patent and Tmclemark Office U.S. DCPAHTMENT OF COMMERCE
                               Under the Pa )erwork HiiXJuction A<.:t of 1995 f'IO persons are re(luired to        r~f.i·)Ond to~ collectil)n of information unlo&ss it di.~::Jiays ~valid OMB control     nur~tbetr,

                PATENT APPLICATION FEE DETERMINATION RECORD                                                                  1\pplif'.J.'Ition or DOCI\~1 Numl)t:lr     Filing Di!lt:e
                                                  Substituto for Form PT0-875                                                            11/386,21!5                 03/2112006              0    To be Mailed


                                            APPLICATION AS FILED- PART I                                                                                                               OTHER THAN
                                                                    (Column 1)                    tCulumll2)                         SMALL ENTITY           D        OR              SMALL ENTITY
                                   FOH                                                          NUiv1UER FXfHA                      RATF ($)        rr,r i$1                 RATfc ($)              rror.($)

                                                                        NIA                           NIA                             NIA                                        NIA
           D          SCARCII FCC                                       NIA                           NIA                             NIA                                        NIA
                      ::~7 CFR 1,'16 I' 1i'l, or nn\l


                                                                        NIA                           NIA                             NIA                                        NIA

                                                                                                                                    X$                               OR      X$
           INOf'PPNrJF.NT CI.AIMS
                                                                                                                                    X$                                       X$
            37 CFR 1.113 IIJJ
                                                            If tho specification and drawings oxcood 100
                                                            sheets of paper, the <lpplk.:ation siL.e fee dUE;J
           0APPLICATION SI?F FFF                            is $250 ($125 for email entity) for <12wh
                  :31 CPit       ~.16(s)l
                                                            addttionnl 50 shoots or fraction thoroof. srw
                                                            35 U.S.C. 41ill)(1JIGJ and 37 CFR 1 16(S).
           0          MULTIPLE oErENDENT CLAIM r'RESENT (31                      et" · .1oUi)
                                                                                                                                    TOTAl.                                     TOTAl

                                       APPLICATION AS AMENDED- PART II
                                                                                                                                                                                    OTHER THAN
                                                   (Column 1)                      (Column 2)              (Column 3)                     SMALL ENTITY               OR              SMALL ENTITY
                                                 CLAIMS                          HIGHEST
                                                 REMAINING                       NUMBER                    PRESENT                               ADDITIONAL                                      ADDITIONJ\.L
                       07/09/2010                AFTD1                           f'HEVIOUSl Y               EX ll·l.A
                                                                                                                                    KMF($)
                                                                                                                                                 I.H·'($)
                                                                                                                                                                             RAIE ($)               ITT($)
                                                                                 PAIUFOFl
                                                                       Mirws     ., 29                "2                        X$                                   OR      X $62....:              104
                       lndependert
                        3rcm1.18h'                                     Minus     ...3                  0                            X$                               OR      X :1.220""                0
                       0       Ap~lication   Size 1-'ee ,;H Cf-'H 1:16(s))

                                                                                                                                                                     OR

                                                                                                                                    TOTAL                                     lOTAI
                                                                                                                                    AOD'L                            OR      ADD'L                   104
                                                                                                                                    FEE                                      Ff£
                                                   {Column 1)                      (Column 2]              (Golumn3)
                                                   CLAIMS                           HIOHt::SI
                                                  RF.MAINING                        NUMRFR                 PRF.SF.NT                             ADI11TIONAI                                     AI1111TIONAI
                                                                                                                                    RAI'f($)                                 RAIE ($)
                                                    Al'll:J1                      PH.CVIOUSLY               EXTf~A                               FIT.($)                                            ITr($)
                                                                                   PAID FOR
                       TotaliCJICFR
                       116(1))
                                                                       Minus                          ·'                        x 'I                                 on
                                                                       MirH.IS
                                                                                                                              1--+----1
                                                                                                                               X$       on                                   X$
                                                                                                                              1--+----1                                   1--+---~


                       D riRSTP"';jt:,scN-ATION or ML.LiiPU:: otPCNDCNT CLAIM ("Jrcm ·J.160J)                                                                        OR

                                                                                                                                    TOTAL                                    TOTAl
                                                                                                                                AOD'L                                OH      1\DU'L
                                                                                                                                feE                                          t+IO
           >&    If tho ontry in column 1 is less than tho entry in column 2, write "0'' in column 3.
                                                                                                                                    Legal Instrument Examiner:
           ··~   If   th~l   "t hghest Ni!tnl)m Previously Paid f7c>r'' IN THIS SPACC is l+H)::\ th<m 20, enter "20',
                                                                                                                                     /TERRY M/\LLOY ROSSI
          M" lftt1e "llighest Number rrevkiusly Paid ror" IN Tl·IIS SPACC is less than 3, enter "3''
           Tile "l·lighcst Number Previously             P~lld   Fm'' (Total or ln<l~~p<.mdmlt) is the highest number fo~1nd In th(l      (~ppropriaW   box in column 1
         TtliB C(>lloctlon of Jnforrnalion 1B roqttir()(~ t·Jy 37 ern 1 16. Thf:l inforrnation 1..:; ro(JIJiro(J to obt::tin or r6tt.1in t.i bonoflt !'Jy m1; I'JIJ!ilic wrucn if:! w f1lo {an<) IJy tho IJSPTO to
         procoss) an appllcat1on. Confidentiality is (;Ovornod by 35 U.S.C. 122 ami 3/ en~ 1.14. l'his c:olloction is estimatM                                                      to complete, including gathenng.
         prtlp~rirlQ, !:'lnd submitting the completed applic~\lon form to 1'he UBPTO. l'lrn(.J will v!'lry d~pl;lnding up(JO U1~ individtJ(ll casl;'l. Any I)Omrm~nts on th(~ amount \)f' tirm~ yN1
         require to complete th1s form and1or suggestions tor re(JucinG this burden, should be sent to Ute Chit~Jt' lnformali(Hl Officer, U.S. ~)at~ml and f'rAdemark Office, U.S.
         D0.p:~rtmMt of' Commor(:\1, P.O. 11ox 14ti0, /\l~·~x;mdr1<.1, VA. 2~~~1a·14:JO.DO NOI SCND I+J:B OH COMPIJ:.l U) rOHMB 10 r1 II.S
         ADDRESS. SEND TO: Commissioner lor Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                                                  It' yotJ need assistance in completing the form, calf ·J ~800~PT0.9'199 and .select option 2.




                                                                                                                                                                                               QUESTMS-00000794
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 292 of 641 PageID #: 362


                               U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                    Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                    Uni.tt)d States Patent and TradeJilal'k Office
                                                                                    A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                  P.O.llN'.[L~')]
                                                                                                  A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                  WWW.~I(\j)\0,g,_w




            APP::_JCAT!O:"{ NO.             FCLINGDATE                             ATTORNEY DOCKET NO                               C'ONHR~1ATION   NO.

                ll/386,:21.4                03/21/2006            NigdCiark<'             OYIR2? ·3603                                       2019

                3C542               75-90            10/05/2010
                                                                                                                      bXAlYllNbR
                FOLEY & LARDNER LLP
                P.O. BOX 80278                                                                                 COLl.·., MONIQUE T
                SAN DfRGO, CA 9213S-027R
                                                                                             AR.T U.i\lT                               PAPL:l{ NUlvEWR

                                                                                                    1773




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        PTOI ,.<JOA (J<ev. 04107)




                                                                                                                                            QUESTMS-00000795
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 293 of 641 PageID #: 362
                                                                                         Application No.                               Applicant(s)

                                                                                          11/386,215                                   CLARKE ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit
                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)12:1 Responsive to communication(s) filed on _ _ .
          2a)0 This action is FINAL.                                   2b)i2:1 This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)12:1 Claim(s) 1-8.12.17-23 and 26-40 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)12:1 Claim(s) 1-4.12.17-21.26.27.30-33.38 and 39 is/are rejected.
            7)12:1 Claim(s) 5-8.17.22.23.28.29.34-37 and 40 is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b )0 Some* c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) 12:1 Notice of References Cited (PT0-892)                                                     4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) i2:llnformation Disclosure Statement(s) (PTOISB/08)                                           5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date See Office Action.                                                 6)00ther·
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100930

                                                                                                                                                       QUESTMS-00000796
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 294 of 641 PageID #: 362



            Application/Control Number: 11/386,215                                               Page 2
            Art Unit: 1797

                                               DETAILED ACTION

                                       Information Disclosure Statement

                   The information disclosure statement (IDS) submitted on July 9, 2010 is in

            compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure

            statement has been considered by the Examiner.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In ro VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In ro Vogel, 422

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory




                                                                                                  QUESTMS-00000797
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 295 of 641 PageID #: 362



            Application/Control Number: 11/386,215                                                  Page 3
            Art Unit: 1797

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).

                   Claims 1-4, 12, 17, 18-21, 26, 27, 30-33, 38 and 39 are rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23

            of U.S. Patent No. 7,745,226 ("the '226 patent"). Although the conflicting claims are not

            identical, they are not patentably distinct from each other.

                   The "226 patent is directed to determining the presence or amount of vitamin D

            metabolites (vitamin 0 2, vitamin 0 3, or both) via tandem mass spectrometry, wherein

            purification (which embraces all forms of purification, including immunopurification and

            HPLC) is performed prior to ionization. The instant application claims are broad enough

            to read on the mass/charge ratios recited in the '226 patent. Since the present

            application method is similar to that of the '226 patent, it would be obvious to expect

            similar mass to charge ratios (m/z) to be obtained.

                   It is noted that the '226 patent recites an additional step of "effecting a collision

            between the isolated precursor ion and an inert collision gas to produce at least one

            fragment ion detectable in a mass spectrometer", However, those of ordinary skill in

            the art understand this step to be a requisite component of performing tandem mass




                                                                                                     QUESTMS-00000798
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 296 of 641 PageID #: 363



            Application/Control Number: 11/386,215                                                Page4
            Art Unit: 1797

            spectrometry. Thus, this limitation is considered to be incorporated into the present

            claims.

                                           Allowable Subject Matter

                  The previously indicated allowability of claims 11, 12, 14~16 and 25-27 is

            withdrawn in view of the newly applied double patenting rejection.

                  Claims 5-7, 8, 17, 22, 23, 28, 29, 34-37 and 40 are objected to as being

            dependent upon a rejected base claim. The following is a statement of reasons for the

            indication of allowable subject matter: the prior art does not teach or suggest the

            claimed subject matter.

                  Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M- Th (9-5).

                  If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                  QUESTMS-00000799
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 297 of 641 PageID #: 363



            Application/Control Number: 11/386,215                                            Page 5
            Art Unit: 1797

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:/lpair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000800
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 298 of 641 PageID #: 363
                                                                                        Application/Control No.             Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                        111386,215                          CLARKE ET AL.
                     Notice of References Cited
                                                                                        Examiner                            Art Unit
                                                                                        M. COLE                             1797
                                                                                                                                                I Page 1 of 1
                                                                             U.S. PATENT DOCUMENTS
                           Document Number                     Date
     *               Country Code-Number-Kind Code         MM-YYYY                                      Name                                      Classification

     *      A      US-7,745,226                           06-2010           Clarke et al.                                                           4361131

            B      US-

            c      US-

            D      US-

            E      US-

            F      US-

            G      US-

            H      US-

             I     US-
            j

            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                     Date
     *               Country Code-Number-Kind Code         MM-YYYY                  Country                       Name                            Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                             NON-PATENT DOCUMENTS

     *                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X


   ' A copy of th1s reference IS not bemg furmshed wtth th1s Off1ce action, (See MPEP § 707.05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100930



                                                                                                                                              QUESTMS-00000801
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 299 of 641 PageID #: 363


                                                                   Application/Control No.       Applicanl(s)/Patent Under
                                                                                                 Reexamination
                      Search Notes                                 11386215                      CLARKE ET AL.

                                                                   Examiner                      Art Unit

              llllllllllllllllllllllllllllllllllllllllllllllllll   MCOLE                         1797




                                                                              SEARCHED

                Class              I                                 Subclass
          436                      1   131, 173                                              1      3/26/2""01C"'"o__ fi-::M,""'c:--_ _ _1
          updated                  I                                                         I        9/2010         I MC

                                                                           SEARCH NOTES

                                                            Search Notes                     I          Date       I    Examiner
                                                                                             I                     I

                                                                     INTERFERENCE SEARCH

                Class              I                                 Subclass                I          Date       I    Examiner
                                   I                                                         I                     I




         lJ.S. Patent and rradomark OU'ice




                                                                                                                            QUESTMS-00000802
aseReceipt
    1:18-cv-01436-MN      Document 73-1 Filed 09/25/19 Page 300 of 641 PageID #: 363
           date: 07/09/2010
                                                                                                                                 PTOISB/08 (09-06)
                                                                                           Approved for use through 0313112007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB contro I n mber.
                       Substitute for form 1449/PTO                                             Complete if Known
                          INFORMATION DISCLOSURE                                 Application Number                      11/386,215
                          STATEMENT BY APPLICANT                                 Filing Date                             3/21/2006
                                                                                 First Named Inventor                    Nigel Clarke
                                                                                 Art Unit                                1797
                      (use as many sheets as necessary)                          Examiner Name                           Monique T. Cole
          Sheet       I1                      I of    11                         Attorney Docket Number                  034827-3603


                                                                         U.S. PATENT DOCUMENTS


                                                                                                                                       :-r
                                                                                                                                              -Pages~-Columns, Lines,
                                                                          Publication Date            Name of Patentee or Applicant               Where Relevant
                                                                           MM-DD-YYYY                        Cited Document                     Passages or Relevant
                                                                                                                                                   Fi ures    ear
                                                                      09-07-2004                      ARMBRUSTER ET AL.
                                                                      01-22-2008                      PICARD ET AL.
                                                                      03-25-2008                      CAULFIELD ET AL.
                                                                      06-29-2010                      CLARKE ETAL




                                                                      FOREIGN PATENT DOCUMENTS

         Examiner         Cite      Foreion Patent Document               Publication Date        l        Name of Patentee or
                                                                                                                                               Pages, Columns, Lines,
                                                                                                                                                  Where Relevant
         !nitiats•        No. 1     Country Code "Number
                                      Kind Code5 {if known)
                                                                           MM-DD-YYYY
                                                                                                  I    Applicant of Cited Documents            Passages or Relevant
                                                                                                                                                  Figures Appear             T"
                      '                                                                  -        I
                                                                   NON PATENT LITERATURE DOCUMENTS
                                    Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
         Examiner         Cite
         Initials'*       No. 1
                                        item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         T"
                                                        number(s), publisher, city and/or country where published.
                          A5      International Preliminary Report on Patentability dated 10/9/2007 in related application
                                  PCT/US2006/012539 (034827-3604)
                      I A6
                      I           International Preliminary Report on Patentability dated 6/10/2010 in related application
                      I
                      I
                                  PCT/US2008/084709 (054769-9992)
                                                                                                                                            ---·--·
                                                                                                                                                                        I
                          A7      US Office Action dated 6/2412010 in application 11/946,765 (054769-9991)
                                                                                                                                                                        II
                          A8      US Office Action dated 6/2812010 in application 12/630,790 (034827-0740)




                                                /M. Cole/                                                        Date                                   09/30/2010
                                                                                                                 Considered
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two~etter code {WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST. 16 if possible. 6 Applicant Is to place a checll mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which Is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S. Patent and Trademark Office.
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313·1450.
                                  if ycu need assistance in compleYng the fonn, ca/11-800-PT0-9199 (1-800-781$-9199) and select option 2.
 DLMR_772099.1
                               All REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /MC/
                                                                                                                                                        QUESTMS-00000803
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 301 of 641 PageID #: 363



                                                                                                                                                                                 PTOISBI2R (ON19)
                                                                                                                                           Approved fot 1..sc through 0713112012, OM A. 0651"003i
                                                                                                                       U.S, P&tent and "il'ademark ()ffk:e; lJ.S. OI!PARTMENT OF COMME:RCE
                  Undli.lr ihe Pa ('Jtw<uk R.adl.ctlon ;\ct of 19'05 no · !ilf$OM ltlr'e rer eli red to   ret~   ond to a collection of information unless Jt dls )Ia s a valid OMfl contr'•)l numb~r.
                       TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                                               Oocl<et Nr.!mber(Opti<>nal)
                                REJECTION OVER A "PRIOR" PATENT                                                                                        034827·3603

            111 re Application of: Nigel Clarke, Breti Holmquist, Kwaog-Ja t.ee and l'ichard E Reitz

            Application No .. 111386,215

            Flied: 3/21/2006
            For: METHODS FOH DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY


            The O\Vner•, OtJSJ$! OjaanooUcs~ents Jncorporalf·ld                  , o1' __,1Q.Q_ percfl'nt Jnterest ln the instant application hereby dls<:lalms,
            except as provldf'ld below, the t('Jrminsl part of the statutory tem1 of any patent granted on the instant application which would extend beyond
            the. expiration dati\ of tho full statutory term prior patent No. 7,745,226 _ _ _ as the l'nm of said prior patent is defined in 35 IJ.S.C. 154
            and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
            granted on the instant apphca1lon shall be enforceable only for and during such period that It and the prior patent are commonly owned. This
            agreement runs with any patent granted on the 1nstan1 application and Is binding upon the grante<-'1. 1ts successors or assigns.

            In making t11e above dlsrJ alrner, the owner doP-s nat disclaim the lerrnin.a.! part of the term of any patent granted on 1he:l instant application that
            woLtld extend to tho expiration date olthe full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
            patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
                 expires t'or f.allure to pay a malntenanc~) fee::
                 Is held unf.l!lnforceabiB:
                 ls found Invalid by a court ot comp~rlent jurisd'1ctlon,
                  is statutorily disclaimed in whole or tennlnally d1sctarmed under 37 em 1.321;
                 has al! claims canceled by a reexatnination certlf'ica1e:
                 Is reissued; or
                 Is in any manner tflnninated prlorto the expiration offts ttrll statutory term as presently shortened by any terminal disclaimer.

            Check either box 1 or 2 below, 11 appropriate.

            1. [_] For submissions on behalf of a blrsim~ss/organization (e.g., corporation, partnership, university, government agency
                   etc,), th~ undersigned Is empowered to act an behalf of the business/organization.

                      I hereby declare that all stateml'!nts rna d~ herein of my own knowledge are true and that all statHments made on In fonnatlon and
            belfef are bfllieved to be trtiR; a nd further that these statemf!nts were made with the knowledge that wllfful false statements and the like so
            made are punishable by fine or imprisonmP.nt, or both, under Section 1001 of Titlfl 18 of the United States Code and that such willful faiSP.
            statements may jeopardiz~ the validity of the application or any patent issuf!d thereon.

            20                                                                                Reg. No. 57.147-----




                                                                                                                                                      -----        (858) 817-6776            ·--·"""
                                                                                                                                                                 Telephone Number

                [2]      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                                        WARNING: Information on U1ls lorn~ may become public. Credit card Information should not
                                        be included on this form. Provide credit card Information and authorization on PT0-2038.


            •statement under 37 CFR 3. 73(b) Is mquired 11 terminal disclaimer is signed by the assignee (owner).
            Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

            This collettton of :nfOrtl1atlon is requ11'e<:l by 37 C:FR. 1.~~:(l1. The Information im required to obtain or r(('tairt a benefit by the public •t.~hich is to 1f!e (and by lht:l USPTO
            ~<l pra¢ess) an ~ppltcation. ConMenUaiJty is govflrned tJy 35 U.S.C, 12:.:: !lind 31' CFR 1.11 anti 1. 14. "ihls collection Is estimated to take 12 mlnut~ls to complete,
            tneludlng ga1tHHtr'II',J.' pr;Jparmg. and \St~bmitting th~ C>:lmpleted application. form to the US PrO. ntne will Vllry d«'J~H!lt'lding llp¢n 111~ individiJ<ll Cl.'I$C. r\ny Ct:.~mmenh
            on the amount oft une you require !<1 complet~ thIs form and1~?1' st.tgges\lone foe reducing thiS bu rd11n, ~hOI.l!d be sent to the Crief Information Officer, U.S. Pat~~;"nt
            and Trad(tm.t\tk Office, U.S. D~mmtruent ~~1 C'Ommerce, P.O. (Jox 1460, Alexandri:.i, VA223'!3~1450. DO NOT SGNO FEES OR CO\IIPL~TC() F'OF!MS TO THIS
            ADIJRESS. SEND TO~ Commis.aionerfor Patents, P.O. 8()X 1450, Al"x.andri1:1j VA ii\2l13--14S:O.


                                                       If you neted assittance in c~•mpletlng the form, call          HlOO·PTOnV199      and select option 2.




                                                                                                                                                                                           QUESTMS-00000804
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 302 of 641 PageID #: 363



                                       Electronic Patent Application Fee Transmittal
         Application Number:                              11386215


          Filing Date:                                    21-Mar-2006




         Title of Invention:                              Methods for detecting vitamin D metabolites by mass spectrometry




          First Named Inventor/Applicant Name:            Nigel Clarke
        MMM~~"'"'
                                                         M-M-~~···~~~~M
                                                                                          -------M~-~-----


          Filer:                                          Anthony Charles Kuhlmann/Mercedes Dipasupil


         Attorney Docket Number:                          034827-3603


          Filed as Large Entity

         Utility under 35 USC 111 (a) Filing Fees

                                  Description             J       Fee
                                                             ------
                                                                         Cod~l~uantity I
                                                                                  ----
                                                                                                  Amount
                                                                                                              I
                                                                                                                   Sub-Total in
                                                                                                                     USD($)
                                                                                                                             --
          Basic Filing:


          Pages:


         Claims:


          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
        ------                     -                                 -
          Post-Allowance-and-Post-Issuance:


          Extension-of-Time:




                                                                                                                  QUESTMS-00000805
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 303 of 641 PageID #: 363

                                                                                                                  Sub· Total in
                                  Description                         Fee Code    I   Quantity   I   Amount   I     USD($)
                                                                  I
         Miscellaneous:


                          Statutory or terminal dlsdahner               1814                                           140
                                                                  I               I              I            I
                                                                               Total in USD ($)                   140
                                                            ·--                                                       ----




                                                                                                                  QUESTMS-00000806
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 304 of 641 PageID #: 363

                                               Electronic Acknowledgement Receipt

                                  EFS ID:                           8764097


                           Application Number:                      11386215


                  International Application Number:

                           Confirmation Number:                     2019




                             Title of Invention:                    Methods for detecting vitamin D metabolites by mass spectrometry




                First Named Inventor/Applicant Name:                Nigel Clarke


                            Customer Number:                        30542


                                   Filer:                           Anthony Charles Kuhlmann/l\llercedes Dipasupil


                            Filer Authorized By:                    Anthony Charles Kuhlmann


                         Attorney Docket Number:                    034827·3603


                               Receipt Date:                        03-NOV-201 0


                                Filing Date:                        2HMR·2006


                               TimeStamp:                           20:40:52


                             Application Type:                      Utility under 3.5 USC 111 (a)
                               ---~-~---~
                                                                                       ...
         Payment information:
         Submitted with Payment                                     yes
         Payment Type                                              Credit Card

         Payment was successfully received in RAM                   $140

         RAM confirmation Number                                    5707

         Deposit Account
        !------·---------··-·····-···----·--··-                     ----------------······---···-·---··----~
         Authorized User
                              ··········--·--·-···--··----··-··-·-C..........·····--···-······--·-···-·····---·--····-····-----
         File Listing:
          Document
           Number
                     I         Document Description
                                                             I             File Name
                                                                                                I   File Size(Bytes~U' Muit;~.. Pages
                                                                                                    Message Digest    Part /.zip (if appl.)
        ---··---'-------- ----'----                                         _ _ _ _ _ _ L__ __ ; ; _ · · - · - ·     -·-·-·       ·--·-----




                                                                                                                             QUESTMS-00000807
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 305 of 641 PageID #: 363

                                                                                                            80560
               1              Terminal Disclaimer Filed          034827-3603 TD.pdf                                                         no    1
                                                                                            'Jbeb207bb6M<•Je 'r.Rl4   I[Sbcrl75fJ~S2~c
                                                                                                           46)<.,,


         Warnings:
         Information:
                                                                                                            29804
              2               Fee Worksheet (PT0-875)                fee-infa.pdf                                                           no    2
                                                                                            9J2~5.lB032101Jb(Ubt ~a)ll~0890r.414h>LI
                                                                                                            ~>2!2f



         Warnings:
         Information:
                                                              Total Files Size (in bytes)                                          110364

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         !\lew Al!f;!lita~io!l~ !.!!ldit 31;1 !J,$.!:;,]]1
         If a new application Is being filed and the application Includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International AI!J1Iication under 35 U.S.C. 371
         If a timely submission to enter the national stage ohn international application is compliant with the conditions of 35
         u.s.c. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be Issued in addition to the Filing Receipt, in due course.

         New International Al!ellcatlon Filed with the USPTO as a Receiving Office
         If a new international application Is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1 810), a Notification of the International Application Number
         and of the International Filing Date (Form PCTfR0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.




                                                                                                                                             QUESTMS-00000808
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 306 of 641 PageID #: 364



                                                                                    Atty. Dkt. No. 034827-3603

                              IN T'llE' UNJTED STATI£S PAn'NTAND TRAZJEMARK OFP1CE

               Applicant:        Clarke, et al.

               'Title:           METHODS FOR DETECTTNG
                                 VITAMI!\ D METABOLITES BY
                                 MASS SPECTROMETRY

               Appl. No.:        11/386,215

               Filing Date:      3/21/2006

               Examiner:         Monique T. Cole

               Art Unit:         1773

               Conf. No.:        2019




               Mail Stop Amendment
               Commissioner for Patents
               P.O. Box 1450
               Alexandria, VA 22313-1450
               Sir:
                         This communication is responsive to the Non-Final Office Action dated October 5, 2010,
               concerning the above-referenced Plltcnt application.

                         Listing of the Claims begins on page 2 of this document.

                         Remarks/Arguments begin on page 7 of this document.




                                                               -I-
       DLMR_,835515.3




                                                                                                           QUESTMS-00000809
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 307 of 641 PageID #: 364




                                                                                          Ally, DkL No. 034827-3603

                 LISTING OF CLAIMS

                         This listing of claims will replace all prior versions, and listings, of claims in the
                application.

                I.       (Previously Presented) A method for determining the presence or amount of 25-
                hydroxyvitamin D3 in a sample by tandem mass spectrometry, comprising:
                         (a) generating a protonated and dehydrated precursor ion of25-hydroxyvitamin D3 with a
                mass to charge ratio (m/:7:) of 383.16 :!: .5;
                         (b) generating one or more ll'agmcnt ions of said precursor ion; and
                         (c) detecting the presence or amount of one or more of said ions generated in step (a) or
                (b) or both ami relating the detected ions to the presence or amount of25-hydroxyvitamin D3 in
                said sample.

                2.       (Original) The method of claim I, wherein said sample is subjected to a puritication step
                prior to ionization.

                3.       (Original) The method of claim 2, wherein said purification step comprises
                chromatography.

                4.       (Original) The method of claim 3, wherein said chromatography comprises high
                 performance liquid chromatography (HPLC).

                5.       (Original) The method of claim 2, wherein said purit1cation step comprises protein
                precipitation.

                6,       (Original) The method of claim 5, wherein said purification step docs not include high
                turbulence liquid chromatography (HTLC).

                7.       (Original) The method of claim 2, wherein said puri11cation step comprises chiral
                chromatography.



                                                                    -2-
         OLMR_835515.1




                                                                                                                  QUESTMS-0000081 0
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 308 of 641 PageID #: 364




                                                                                            Atty. Dkt.l\o. 034827-3603

                8.      (Previously Presented) The method of claim I, wherein said sarnple or 25-
                hydmxyvitamin     D~   is not subjected to gas-chromatography prior to said ionization step.

                9.-1 L (Canceled)

                12.     (Previously Presented) The method of claim I, wherein said one or more fragment ions
                comprise a fragment ion with an m/z of211.35 ± .5.

                lJ .-16. (Canceled)

                17.     (Previously Presented)      Th~   method of claim l, I ,25-dihydroxyvitamin D2 in the sample.

                18.     (Previously Presented) A method for determining the presence or amount of two or more
                vitamin D metabolites in a sample in a singk assay, said method comprising:
                        (a)      ionizing said two or more vitamin D metabolites, if present in said sample, to
                generate protonated and dehydrated precursor ions specific for each of said two or more vitamin
                D metabolites;
                        (h)      generating one or more fragment ions of each of said precursor ions; and
                        (c)      detecting the presence or amount of one or more: of said ions generated in step (a)
                or (b) or both and relating the detected     ion~   to the prcscmce or amount of said two or more
                vitamin D metabolites in said sample;

                        wherein said two or more vitamin D metabolites comprise 25-hydroxyvitamin D3 and 25-
                hydroxyvitamin lh and

                        wherein the precursor ion of 25-hydroxyvitamin D3 has a mass/charge ratio (m/z) of
                383.16 +. .5 and the   precur~or   ion of 25-hydroxyvitamin D2 has a mass/charge ratio (m/z) of
                395.30 + .5.

                19.     (Original) The method of claim l 8, wherein said sample subjected to a purification step
                prior to said ionization step.



                                                                       -3-
         DLMR_8355151




                                                                                                                    QUESTMS-00000811
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 309 of 641 PageID #: 364



                                                                                           Atty. Dkt. No. 034827-3603

                20.       (Original) The method of clahn 19, wherein said purification step comprises
                chromatography.

                21.       (Ptcviously Presented) The method of claim 20, wherein said chromatography comprises
                high performance liquid chromatography (HPLC).

                22.       (Original) The method of claim 19, wherein said purification step comprises protein
                precipitation and does not include high turbulence liquid chromatography.

                23.       (Original) The method of claim 18, wherein said sample or said two or more vitamin D
                metabolites arc not subjected to gas-chromatography prior to said ionization step.

                24.-25. (Canceled)

                26.       (Pn~viously   Presented) The method of claim 18, vvherein the one or more fragment ions
                fi.)r 25-hydroxyvitamin D1 comprise     illl   ion with an m/z of383.16 ± .5.

                27.       (Previously Presented) The method of claim .18, wherein the one or more fragment ions
                for 25-hydroxyvitamin D2 comprise one or more ions selected fwm the group consisting of ions
                with a mlz of 179.10 ± .5, 209.20 cl:: .5, and 251.30 ± .5.

                28.       (Pre.viously Presente.d) The method of claim 18, wherein said two or more vitamin D
                m<::tabolites t\uth<~r comprise one or more vitamin D metabolites selected .ti·om the group
                consisting of I,25-dihydroxyvitmnin D3 and I ,25-dihydroxyvitamin D2.

                29.       (Previously Presented) The method of claim 18, wherein said two or more vitamin D
                metabolites further comprise 1,25-dihydmxyvitamin D, and 1,25-dihydroxyvitamin D2.

                30.       (Previously Presented) A method fclr determining the presence or amount of 25-
                hydroxyvitamin D2 in a sample by tandem mass spectrometry, comprising:
                          (a) generating a protonatcd and dehydrated precursor ion of said 25-hydroxyvitamin Dt
                with a mass to charge ratio (m/z) of 395.30 ± .5;


                                                                       -4-
       OLMR ...835.5151




                                                                                                                QUESTMS-00000812
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 310 of 641 PageID #: 364




                                                                                      Atty. Dkt. \.lo. 034827-3603


                        (b) generating one or more fragmtmt ions of said precursor ion; and
                        (c) detecting the presence or amount of one or more of said ions generated in step (a) or
              (h) or both and relating the detected ions to the presence or amount of said 25-hydroxyvitamin D2
              in said sample.

              31.       (Previously Presented) The method of claim 30, wherein said sample is subjected to a
              purification step prior to ionization.

              32.       (Previously Presented) The method of claim 3 I, wherein said purl fication step
              compdses chromatography.

              33.       (Previously Presented) The method of claim 32, wherein said chromatography
              comprises high performance liquid chromatography (HPLC).

              34.       (Previously Presented) The method of claim 31, wherein said purification step
              comprises protein precip.itation.

               35.      (Previously Presented) 'lhc method of claim 34, wherein said puritication step does not
               include high turbulence liquid chromatography (HTLC).

               36.      (Previously Presented) The method of claim 31, wherein said puri11cation step
               comprises chiral chromatography.

               37.      (Previously Presented) The method of claim 30, wherein said sample or said 25-
               hyd.roxyvitamin D2 is not subjected to gas-chromatography prior to said ionization step.

               38.      (Previously Presented) The method of claim 30, wherein said one or more fragment ions
               comprise one or more ions selected t!·om the group consisting of ions with a m!z of 179.!0 + .5,
               209.201: .5, and 251.30 + .5.




                                                                 -5-
       DLMR_835515. 1




                                                                                                              QUESTMS-00000813
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 311 of 641 PageID #: 364




                                                                                       Atty. Dkt. No. 034827-J603

                39.      (Previously Presented) The method of claim 38, wherein said one or more Jragment ions
                comprise two or more ions selecwd ti·om the group consisting of ions with a tn!z of 179 .I 0 J: .5,
                209.2(H: .5, and 251.30 ± .5.

                40.      (Previously Presented) The method of claim 30, further comprising determining the
                presence or amount of 1,25-dihydroxyvitamin D2 in the sample.




                                                                 -6-
         DLMR_835515.1




                                                                                                                QUESTMS-00000814
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 312 of 641 PageID #: 364




                                                                                        Atly, Dkt .\Jo. 034827-3603


                                                             REMARKS

                         By the present communication, no claims are amended, added, or canceled, Claims 1-S,
                12, 17-23 and 26-40 are pending in the instant application,


                         Non-statutory Double Plthmting

                         The Examiner has r"jected 1-4, 12, 17, 18-21,26,27,30-33,38, and 39 on the ground of
                non-stututory obviousness-type double patenting over claims 1-23 ofC,S, Patent No. 7,745,226
                (the '226 patent). Applicants respe(;tfully sLtbmit that the terminal disclaimer owr the '226
                patent tiled November 3, 20 I 0 renders the rejection moot.


                         Objected Claims

                         The Examiner has also indicated that claims 5-7, 8, 17, 22, 23, 28, 29, 34-37, and 40 are
                objected as dependent from a t'ejected base claim. As the rejection of the claims from which the
                objected claims depend has been rendered moot by the tiling of a tenninal disclaimer, Applicants
                respectfully request withdrawal ofth•~ objection to these elaims.




                                                           CONCLlJSION

                           Applicants submit that the present application is now in condition for immediate
                allowance. Favorable consideration of the application is respectfully requested. In the event any
                matters remain to be resolved in view    or this communication, the Examiner is encouraged to
                contact the undersigned so that they can be resolved without additional action and response
                thereto.

                           The Commissioner is hereby authorbccd to charge any additional fees which may be
                required regarding this upplication under 37 C.F.R. §§ 1.16-U 7, or credit any overpayment, to
                Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by tht' credit
                card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or


         DLMR_835515.1




                                                                                                                QUESTMS-00000815
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 313 of 641 PageID #: 364




                                                                                      Atty. Dkt. No. 034827-3603

                incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
                Deposit Account No. 19-0741. If <my extensions of time are needed for timely acceptance of
                papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. §1.136
                and authorizes payment of any such extensions fees to Deposit Account )lo. 19-0741.



                                                                     Respectthlly submitted,




                FOLRY & LARDNER LLP                                  Barry S. Wilson, Reg. No. 39,431
                Customer Number: 30542                               Anthony C. Kuhlmann, Reg. No. 57,147
                Telephone:  (858) 847-6722                           Attorneys for Applicant
                Facsimile:  (858) 792-6773




                                                               -8-
         DLMR_835515.1




                                                                                                             QUESTMS-00000816
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 314 of 641 PageID #: 364



                                                                                      Atty. Dkt. No. 034827··3603

                               IN TilE UNITED S1/l TE'.S PATENT AND TRATJEMARK OFfiCE

                Applicant:       Clarke, et a!.

                Title:           METHODS FOR DETECTfNG
                                 VITAMIN D METABOLITES
                                 BY MASS SPECTROMETRY

                AppL No.:        11/386,215

                Filing Date:     3/21/2006

                Examiner:        Moniquc T. C:olc

                A1i Unit:        1773

                Confirmation     2019
                Number:

                                        INFORMATIO;'II ])JSCLOSURE STATEMENT
                                                 UNDER 37 CFR §1.56

                Mail Stop Amendment
                Commissioner for Patents
                P.O. Box 1450
                Alexandria, VA 22313-1450

                Sir:

                         Submitted herewith on Form P'I'O/SB/08 is a listing of documents known to Applicants
                in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                         A copy of ;:ach non-U.S. patent document and each non-patent document is being
                submitted to comply with the provisions of37 CFR §1.97 and§ 1.98.

                         The submission of any document herewith, which is not a statutory bar, is not intended as
                an admission that such document constitutes prior art against the daitns of the present
                application or that such document is considered material to patentability as defined in 37 CFR
                 § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



         DtMR_828015,1
                                                                -1-




                                                                                                              QUESTMS-00000817
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 315 of 641 PageID #: 3649




                                                                                      Atty. Dkt. No. 034827-3603

                antedate or othe1wise remove as a competent rcferenec any document which is determined to be a
                primajacie art reference against the claims of the present application.



                                                TIMING OF THE DISCLOSURE


                          The listed documents are being submitted in compliance with 37 CFR § l.97(c), before
                the mailing date of any of a final action under 37 CFR §1.113, a notice of allowance under 37
                CFR §1.311, or an action that otherwise closes prosecution in the application.



                                             REU:VANCE OF EACH DOCDtEI'iT


                          All of the documents are in English.

                          Applicants respectfully request that each listed document be considered by the Examiner
                and be made of record in the present application and that an initialed copy of Form PTO/SB/08
                 be returned in accordance with MPEP §609.




                          Fees in the amount of$180.00 to cover the fee associated with an information disclosure
                 statement under 37 CFR §1.97(c) are being paid by credit card via EFS-Web.

                          The Commissioner is hereby authorized to charge any additional fees which may be
                 required regarding this submission under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
                 Deposit Account No. 19-0741.




         DLMR_828015. 1
                                                                 -2-




                                                                                                              QUESTMS-00000818
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 316 of 641 PageID #: 365



                                                                                      Atty. Dkt. No. 034827-3603


                         Should no proper payment be enclosed herewith, as by the credit card payment
               instructions in EFS-Web being incorrect or absent, resulting in a rejected or incorrect cr~dit card
                transaction, the Commission~r is authorized to charge the unpaid amount to Deposit Account No.
                19-074 t.
                                                                    Respectfully submitwd,



                                                                    By

               FOLEY & LARDNER LLP                                  Barry S. Wilson, Reg. No. 39,431
               Customer Number: 30542                               Anthony C. Kuhlmann, Reg. No. 57,147
               Telephone:  (858) 847-6722                           Attorneys for Applicant
               Facsimile:  (858) 792-6773




       DLMR .•828015.1




                                                                                                              QUESTMS-00000819
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 317 of 641 PageID #: 365

                                                                                                                                    f'TOISB/08 (09-06)
                                                                                             Approved for use througlr 0313112007. OMS 0651-003'1
                                                                         U.S, Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork ReductiOn Act of 1995. no persons are required to respond to a collection of informatiorl unless it contains a valid
           0        r nu be
                        Substitute for form 14491PTO
                                      INFORMATION DISCLOSURE
                                      STATEMENT BY APPLICANT




            . ·····-········-···-·· ··-··· ·······-··· .. _                               - -1    f.OREI_Gf:l F'~E_t:II D()(;_ll_I'IIE~I~ _ ·-. ~--~- __ _
                                                                                                                                                                               Pages, CollHrns, Une~,
           Examiner                    Cite             .,-f9r~~!.9J.L~~~~~!J?,9.£!!.!:n~~J._ !       Publication Date                   Name of Patentee 01                     Where RF.Ievant
           lnitra~·                   No. 1                   Country Code Number·                     MM-DD-YYYY                    Applicant of Cited Documents              Passages or f~cle·,..arl
                                                               Kind Code' (if known)                                                                                               f,g\Jrcs Appear        T'
          1--·-----
          1--+------1----- --····-····-------

                                                                                              NON PATENT LITERATURE DOCUMENTS

           Fxi~m1N-lr
           lnlt·als~
                                  I    Cite
                                      No. 1
                                                              Include name of the author (in CAPITAL LETTERS), title of the arlicle (when appropriate), title of the
                                                                  item (book, magazine, journal, serial, symposium, catalog, etc,) date, page(s), volume-issue
                                  I                                               number(s), pLiblisher, city and/or country where published.
                                  : A5                    International Preliminary Report on Patentability dated 1019/2007 in application PCT/US2006/012539
                                                          (034827-3604)

                                  ' i:\6- .. lniernation-alf'refiminary Rei:)orton Paientabiiiiy daied6/ioi2oTo~,n appTi'caiior1 Fict;Os2oo8io84i69-
                                                          (054769-9992)



                                                                                                                                                 Date
                                                                                                                                                 Considered
          ~FXAMINER: lnitil!1l if reforenco considered, whettJl)r or not dtallon is in cont'ormanc[J '1VIlh MPF:P 609. Draw Une tt1rough citation If not i•1 confonnanco and not
          cans'ldcrcd Include copy ofthts torm with ne)(l corr)tf1Untcaf1on to ~lpplic::mt ·1 Applic~nt's unique clta~ton de51gi1<Jtlon number (optional). 2 Se(J Kinds Codes of USPTO
          ratent Documen1s at www uspto.qov or MPPP 9~)-1 04. 3 F.nler Ofllcc that Issued the docurnent, oy the ~;~. vo-tetW .          co<:lo (WIPQ Slandillrd ST.3), 4 For- Jap<mi:!!:;B patent
          documMts. ttl~ lf1d1calion of the year of tt1e reign of th~ r:mperor must precede the senat number of tho patent document. S Kind of documonl by tt'e appropriSt!:
          symbols as indicated on ttK• document under WI PO Standard ST.1G If possible, 6 App!iGW1t ls lo place a ct1eck mark heul 11 Engllsillangu<.~oe Translation i5 attact1ed
           r111s coU(1ctlon of!nformatton 1s r~al1lred t.)y 3/ CfR H:}/ ~nd UJS. Tho inforrmltior is required to obt~!n er reti':lin i~ ber'efll t)y the public wt1loh il3 to flle (iillid by U1~
          USPT'O w process) an ~lppl!catlon, Confidentiality is ooverned by 35 U.S.G, '122. and :fl CH~ 1 14. This c.ollect!or Is ~~stlln<.lled to lake 2 hOltfS to complete, including
          gathering, prepanng. and submitting the :::crnpl~t~>.d ii.lppllcatlon form to 1t1e USPTO. Tlrrle wlll vary depending upon the in<llvldllal case. Ally cor1mort~ on thi.l ammmt of
          time yoo req~Jire to cornpletr3\tlis torm ard/or S\l~JUI:Hitlons for reducing tt''1s burden, sh01Jid be sent to the Ch',('f nforrl8flon Offlo;t)f, U.S, Patent 1)111d Trad®rnark Off1ce,
                                                                                                                                                        1


          P.O Box 1450, Alexandria, VA :?.2.313·,'1450 DO NOT SF.ND r:~F.:S OR COMPt.F.TF.U FORMS TO THIS AODRESS. S~NO TO: Commiuionor for ~!ttents, IJ.O.
          60)( 1450, Aloxandrla, VA 22313·1450
                                                          If yM ne;Jo e):tJ~istance In complctlni]tfie torm, col/ ·r~MIJ..PT0-9199 (1· . 1!JOO~!R6·9199) and ~elect option 2




                                                                                                                                                                                                  QUESTMS-00000820
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 318 of 641 PageID #: 365

                                                                                                                                       PTOISB/08 (09-06)
                                                                                                 Approved for use through 03/3112007. OMB 0651 . ·0031
                                                                             U.S. Patent and Trademark Office: U.S DEPARTMENT OF COMMERCE
              Under the Paperwork Reduction Ac:t of 1995, no persons are required to respond to a colleCtiOn of Information unless it contains a valid
              0    c trot


                            INFORMATION DISCLOSURE
                            STATEMENT BY APPLICANT
                                       Date Submitted:


               Sheet

                                                                            NON PATENT LITERATURE DOCUMENTS
                                         Include name of the author (In CAPITAL LEITERS), title of the article (when appropriate), title of the
               Examiner      Cite
               lflllials~    No, 1            ttam (book, magazine, journal, ser1al, symposium, catalog, etc.) date, page(s), volume-issue
                                                              number(s), publisher, city and/or country where published.
                             A7        US Office Action dated 6/2412010 in application 111946,765 (054769·9991)




                                                                                                                              I   Date
                                                                                                                                  Considered
             "'EXAM! ER ln,tiL1I1f reference consldefed, YvtJ~thor or not citation I$ in cor1formance with MPEP 609. Draw !1no trrcugh c1tat1on l" r10t In conformance and not
             considered. tnchJdf.! copy of th1:s form w!t11 next communlc'i:!tlon to applicant. 1AppliC11J1t's unique C!taHon det:li!}nallon 11t.mber (optonal). ). St.'C Kind!;!. Coc1~ij of USPTO
             Patfnt oocurne11ts at lfo.WW.u~pto.gov or MPEP 901.04. 3 t:nt1~r Office that h;;stJed trc docurm.mt, by t11c ;.vo.tettcr code (W!PO Standt~rd ST 3}. A PDr Jap0:1no~B pHtent
             doC\lm~nts, tMe indication of the year of 1!1111 relgr of U1o Emperor rnust pre:::edc tt1e sE:!tl~:ll numbef of the patent cocumer't tl Kind of doct.ment by the appn;;prlate
             syrnbl')l:!l ai> 1M1caied on the docurumt under Wlf'O Stardard Sl. 16 if po,'!l~it.:4f) 0 Applicant Is to plillCO a cMck m~rk tHMe 1~ Englil)h lar'l\)uaga Traf\slation Is attached
             This collection of information IS rfjqiJII'tid by 3'/ GFR ·1 .97 1:1nd 1 9B The lrfomlation is required to obtain or rolf1in a tx;nem by ltls OI.Jbllc vvf1ich Is toN¢ (and IJy the
             USPTO to pr·oceGsJ an application Gonf1der11iality is governed by J~j U.S.C. ·1:.1? ~nd 37 CFR 1.14. T!)\S coUc:tlor1 Is estimated to take 2 hours to complete, 1nch.Jdlng
             ~J~Jitwrlng, prePMng, and ZIJt.Jrnlit,ng !t•e compMed i!ilpplication brm to the USP ro. f'11m~ will Vi:lry dependino uoo" the 1ndiv!d1Jal case. Any corrment!l on tile amo\Jnl of
             timi:! ymJ roowre to complete this form andior SL.f/QOstlons for red~JCil1[1 (his l1ul'den, sMould tm ~ent to the Chief lnforrratlof'l Officer, U.S. P~'lt~.J·nt ilnd TradJiHMrk Office,
             P.O. Sox 1450, Alexandna, VA 223'13~140J. DO NOT SEND FEES OR GOMPLPTF.D FORMS TO nitS ADDRF.SS. SEND TO; Commlulonerfor Patents, P.O.
              Bo;.c 1450, AlftXBndrla, VA 22313·1450

                                       ffyou need .cwsistanco in completing the form ceii1-800-PT0"9199 (J~f!00-7$6·9199) ~nd seiect option 2.
      DLMR__ 828014.1




                                                                                                                                                                                      QUESTMS-00000821
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 319 of 641 PageID #: 365

                                                              PATENT COOPERATIO~ TREATY

                                                                                       PCT
                                             INTERNATIONA.L PRELIMINARY REPORT ON PA11l:I"TA.BfLrrY
                                                       (Chapter I of the Patent Cooperation Treaty)
                                                                                    (PC:r Rule 44bis)

         Applicant's or agt..ml's file reference                       14'0[{   FURTHI!~R      A<.:TION                    Set~   item 4 helnw
         03482?.·3604
         loterntHionnl application N<)                    lntern::1tional filing chJte (daylmonthly.::ar)                 IPriority dale (day/month/yea!)
         PCTIUS2006/012539                                05 April 2006 (05.04.2006)                                      !06 April2005 (OEW4.2005)
         lntemHtiona] Patent Classif.1catiou (8th edition unles!'. older edition indkated)
         See relevant Information In Form PCT/ISA/237
         /\pplic~mt
         ()lJEST DIAGNOSTICS INVESTMENTS INCORPORATED




           L     This intcmmlonal preliminary report on patcntabllity (Chaptt~r ()is issued by thr;:                    [ntcrn.alion<:~l   Burc!.'lu on   h~ha!i:" of   the,
                 lntcm;;~t\onal Searching Authnrity under Rule 44 bis.l(a).



           2.    This REPORT com1ists of a total of tl- sheets, inctndiug thls cover sheet.

                 In th~1 utt.ut:ht~d slu~~~ts, any teftlt"tmco to the. wrHtea opinion of the. lnternal.'ional Searching: AutlwrHy should be                    1\.~ad   acl a   t\~kre.n<:~~
                 to the international preliminary report on patentability (Chapter I) Instead.


           3.    This repox't contains indications relating to the following Hems:

                         ~           Box No.   r              Basis of the repor1·

                         D           Bnx No. JI               Prlorlty

                         D           lloxNo.m                 Non ·establishment of opinion with re.gard to novelty, invi..mtive step and indusLrlaJ
                                                              applkalxi lily

                         D           Box No. IV               Lack of nnHy of invcntkm

                         ~           Box No. V                Reasoned statement under Ankle 35{2) with n~gard to novelty, ·inventlve step or industrial
                                                              applicabiLity; citations and cxpJanr~tions: supporting such statement

                         D           Box No. Vl               Ct..~Italn   docutuents dtt:d

                         D           Box No. VII              Certain defects in the international appllcation

                         D           Box No. VHf              Cc.rtain ohscrvations on        th~   international applicfltion


           <.L   The Tulematioual Bureau will communicate tllil'l         t'C!X)I't to designated Offices in aJ.Jcordauce with Rules 4-4bis.3(c) and 93bi,Ll bnt
                 not,   ~lX<i'-~Pt   where the <lppllcmH nwkes an cKprc::;s t'C<ptcst undct· Arti~:J~ 23(2)) bcfqrc t.ho expiration of 30 tnOklthH from t:hc priority
                 dntc (RuJc 44/Jis .2).




                                                                                                    Date.~ of issuance of thls rcpcn1
                                                                                                    09 October 2007 (09.1 0.2007)

                               The fnt{":maiional Bureau of'VV'TPO                                  Authodzwd ofi1ce.r:
                                          chemin des Colomheltes
                                           Geneva 20, Switzerland                                                                  Nora Lindner
         Facsimile No. +ttl 22 :ns 82 70                                                            e-·rnftil: pt02.p<:t@wipo.inl'
         ['orm PCT/fB/373 (January 20lYH




                                                                                                                                                                           QUESTMS-00000822
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 320 of 641 PageID #: 365

                                                             PATENT COOPERATION TREATY
         From the
         ~'!'BRNA TION AL SEARCHING AUTHORITY
           To:
           RICHARD J. WARBURO
           FOLEY & LARDNER LLP
                                                                                                                    PCT
           P.O. BOX 80278
           SAN DIEGO, CA 92138-0278                                                              WRITTEN OPINION OF THE
                                                                                          INTERNATIONAL SEARCHING AUTHORITY
                                                                                                               (PCT Rule 43bls.l)

                                                                                         Date of mailing
         \=:=~-;==="=:''7.:='":':"""'"""_,""' _____""""""-'"+.!:(tj_aylmollfhlyear)
          Applicant's or agent's file reference                             !'OR FURTHER ACTION
           o34827_3604                                                                      See paragraph 2 below
         ~~~~~~~~------~~~~~~~~~~--~~~~-~~~---~~---------
           lntemationnl application No.         llntemational filing date (day!month/)lear)                I
                                                                                             Pl'iorily date (day/month/year)

         ~:TIU~_06112539                             OS April 200_?.J.05.04.2006_)__=~---'-0'-'6-"A""p;.;r,;;;,il=20~- (06.04.2005)
          lntcmational Putent Classification (!PC) or both national classification and !PC                                  ·"'-'==="----------4
           !PC:      GO!N 24100(2007.01)
           USPC: 4361173
           Applicant
           OUEST DIAGNOSTICS INVESTMENTS !KCORPORATED

             1. This opinion contains indications relating to the following items:

               [gj        13ox No, l            Basis of the opinion
               []        DoxNo. U               Pl'iority

               D         BoxNo.lll              Non-establishment of opinion with regard to ""velty, inventive step and indostl'ial applicability

               D         BoxNo.!V               L!lck of unity of invention
               1":71
               1~        Box No. V              Reusoned statement under Rule 43bis.l(u)(i) with regard to novelty, inventive step or industrial
                                                applicability; citations and explanations supporting l.iUCh statement
               D         BoxNo.VI               Certain documents cited
               D         BoxNo.Vll              Certam defects in the international application
               D         Box No. Vlll           Certain observations on the intematioml.l application

             2. FUUTHER ACTION
               If a demand for international preHminary examination is made, this opinion will be considered to be a written opinion of the
               International Preliminary Examining Autlmrity ('~JPEN~) except that this does not apply where the applicant chooses an
               Authority other than this one to be the lPllA and the chosen !PEA has notitled the lntemational Bureau under Rule 66. lbis(b)
               that written opinions of this (ntemational Searching Authority will not be so considered.

               If this opinion     ifl~   as provided nbove 1 considered to he a written opinjon of the lPRA, the applicant is invited tu subtnit to the
               fPEA a vvrittcn reply together, where appropriate~ vvith amendments, before the expiration of3 months from the date of mailing
               of Fotm PCT/ISA/220 or before the expiration of22 months from tho priority date, whichever expires latet',
               Fot· further options, sec Form PCT/lSA/220.

             3. Fot· !ltrthet" details, see notes to Fom1 PCTI!SA/220.


         1-Nnmc and ·;miling add~css of the ISA/US---.,--;D,.-a-,.te-o-f"'c-ontpletion of this opinion
                       Mail Stop PCT, Attn: lSAIUS
                       Cmnmis.sioner for Patc11t'l                     05 December 2006 (05.12.2006)
                                                                                                            Au!honzed o.t!lcor

                                                                                                             Yelena G. Gakh,
                                                                                                                                 -·-·
                                                                                                                               l'h.~~~1l+ y
                                                                                                                                         /          tff;
                                                                                                                                                     'j-

                       P.O. Box 14;50
                       Alex"'ndria, Vi1'g;in.ia 22313-1450                                                  Telephone No. (571) 272-"tc:o'
          Facsimile No. (571) 273-3201
         Form l!CT/J.SA/237 (covet sheet) (Apnl2005)




                                                                                                                                               QUESTMS-00000823
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 321 of 641 PageID #: 365


                                                                                                     ~lonal application No.
                               WRITTEN ONNION OF THE
                         INTERNATIONAIJ Sl~ARCHING AUTHORITY                                         I PCT~S06112539
           llox No. I Basis ol' this opinion
        !---···-·--·---------··-·----·-·-·-----------·-
          1, With regard to the language, this opinion has been established on the basis of!
               [:2:1    tho international application in the language in which It was filed
               []       a translation of the international application into_, which is the language of a translation furnished for the purposes of
                        intcmational sllllrch (Rules 12.3(a) and 23.l(b)).

          2. With regard to any nucleotide and/or amino acid sequence disclosed in the international application and necessary to tho claimed
             invention, this opinion has been established on the basis of:

                   a.   type of material
                        D     a sequence listing

                              table(s) related to the sequence listing

                   b.   f'brmat of material
                              on paper

                        D     in electronic form

                   c.   time of tiling/furnishing
                        0     contained in the intcmational application as filed.

                        []    filed together with the intemational application in electronic fmm.

                        0     furnished subsequently to this Authority for the purposes of search.



          3.   0        rn addition, in the oase that more Umn one vel's ion or copy of a sequence listing and/or tahle(s) r·elating therct<J has been filed
                        or furnished, the required statements that the infOrmation in the su.bs~qucnt or addHionaJ copjes il:l identical to that in the
                        application as flied or does not go beyond the application as tlled, as appropriate, were furnished.

          4. Additional comments:




         Form PCT/ISN237(flox No. !) (April 2005)




                                                                                                                                                QUESTMS-00000824
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 322 of 641 PageID #: 365




                                                                                                       t
                                                                                                         tomational application'!To".- - · - -
                           WRITTEN OPINION OF THE                                                          :"!IUS061!2539
                     INTERNATIONAL Sl~ARCHING AUTHORITY
           --·-""""'"'""___                                                      -··--""-                                   "   ···--------1
          llox No. V Reasoned statement nuder Rule 43 bis.l(a)(i) with regard to novelty, inventive step or iudustrial
            ___ , ....~!!'llli~abillty; citatlous and e:!:planat!?_lls supportlug such statement
          L Statement

                      Novelty (N)                                      Claims   .c?.~lulc::-.,29,_   _ _ _ _ _ _ _ __           ,_ _ _ _ _ _YES
                                                                       Claims bU..Jl::LQ...___ - - - - - - - ·                        ...,_,__NO

                      Inventive step (IS)                             Claims )'I_Q.J:'lf._,--·--··..- - - - - - - - - - -.........-.......YES
                                                                      Claims 1.::.49__________                             __, __NO

                      Industrial applicability (IA)                   Claims .~.::>'""'9_ _ _ _ _ _ _ _ _ __                      _ _ _ _ _YES
                                                                      Claims .J;i.Q,.,]'!.,rl,___ _ _,___________,                 ,_ _ _ _ NO



          2. Citations and explanations:
          Claims 1-6 nud Slack novelty under PC'f Article 33(2) I!S being anticipated by Yeung "taL (Biochem. Phannac., 1995). Yeung teaches
          ~\::hm·acterization ofth~~ metabolic pathway of 1,25~dihydro:x.y-16-ene vitan1in 0,1 in rat kidnl;ly by on-line high perfbnnance liquid
          chrornatography-eJectrospray tandem mass specn·ometrt~. The samples were puri11cd by the solid phase extraction (page llOC left
          column).

          Claims 1·6 and 8-10 Jock novelty under PCT Article 33(2) as being anticipated by Kissmeycr ct aL (J. Chromat. A, 2001). Kissmeyer
          tonchc.'l i'scnsitivc analysis of la~2:5~dihydroxyvitamin DJ in biological fluids by liquid chromatography~ tandem mass specti"Ometry",
          The sample is protein precipitated and purified by the solid-phase extraction.

          Claims 1·6, 8-29 lacl< au inventive step under PCT Article 33(3) as being obvious over· CQ!dwell ct at. (J. Muss Spec., 1995) or Watson
          el: aL (Biom<ldi<lal Clm>matogr·aphy, 1991) in view of Higashi et al. (Hiol. Ph arm. Bull., 21XJI). Coldwell teaches "mas~
          fragmentographic assay for 25,.hydroxyvitamin Din plasmn without deJivatization: enhanced sensitivity for metabolites of vitamins 0 2
          and f) 3 atl:er pre.. column dehydration". The method comprises purification and gas chromatography prior to ma$S spectrometric analysis
          (GS,MS) ofvitmnin D:: and D,~ metabolites and obtaining their protonuted nnd dehydrated precursor ions. Watson tcachc~ Hanalysis of
          vitamin D and Hs mctnbolltes using thermospray liquid chrom~1tography/rnass spcctrornetri 1 with major precursor ion m/7, ratios
          indicated in Figme 1.

          Coldw\111 ond Wt\tson do not ton.ch tnndem MS/MS spectroscopy, Higashi cl al. teach "simulttule<ms determination of25-
          hydroxyvitamin D 2 and 25~Hydl'Oxyvitamin D3 in hutum plasma by liquid chrorru'ltognlphy-tandem mass spectrometry employing
          dnunatiziltion with a: Cookson~ type reagent~'. Moreover! 1v1S/MS spectnlscopy advantages over single MS analysis~ including better
          resolution and more accurate results, are well known in the art, which makes it obvious for any person of ordinary kill to modify older
          GC-MS method taught by Coldwell or Wat•on with more modem IIPLC~ (or GC)·MS!MS method taught by Higashi for determining
          the presence or amount of vitamin D thn.mgh rneasuring its metabolite,s. Correspomling daughter ions recited in claims J 1-Hi and 25 ..27
          would huve been obtained tbr non,.,.derivatizcd metabolites.

          Clnim 7 lucks an inventive step under PCT Article 33(3) us being obvious over any of tho prior art indicated ubove in view of
          Odrzywolska e1 al. (Chil'lllity, 1999).

          While the prit.>r art dues nnt teach purification of vitamin [)metabolites using chirnl chromatography, Odrzywolska disdoscs exactly
          such purification/sepm·ation, which makes it obvious for any routineer In the art to use chiral purification/separation in the methods
          taught iu the references indicated above.

          Claims I ~29 meet the criteria s~t out in PCT Article 33(4), and thus have industrial applicability because the subject matter claimed can
          be made or used in industry.




         Form f>G'TIISN237 (Box No. V) (April 2 0 0 " ' 5 " ) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - '




                                                                                                                                            QUESTMS-00000825
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 323 of 641 PageID #: 365

                                                                       PATENT COOPERATI0:\1 TREATY

                                                                                               PCT
                                                  INTERNATIONAL I'RELIMINARY REPORT ON I'ATF:NTAIHLITY
                                                                          (Chapter I of th12 Pntt.mt Coopt.mttion Treaty)



         Applkane~        l)f   ag~nl's      file reh.m.mcc                    FOR     FURTllfi~l.t   ACIION                      s~!t: it~~m /~below
         054 769-9992
         Tnterrwtiorwl Hpplication No                               Tnh~rn.ntionnl Filing dutu (day/numthly<;ar'
         PCT/US20081084709                                          25 November 2008 (25. ·11.2008)
         [nternatiomd Patent Ck1ssJfication (8th ed1tion vnle."ls older edilion indicated)
                                                                                                                                 lrnority dale (daylmonthiye.:Jr)
                                                                                                                                  28 November 2007 (28.1'1.2007)

         See relevant Information In Form PCT/ISA/237
         Appli(.,'HIIt
         QUEST DIA0lNOSTICS INVESTMENTS INCORPORATED




            1.     This inccrnarlonal preliminary report on p~;ttentability (Ciw.pti..~r 1)              i>:l   iRsucd by the lntcmaHoo.nl Buroau on          b1;~h~tlf qf   the
                   JntcmatJonal Searchinl? Authe>rity l..Hlder Rule 44 bis.l(a).


           2.      This REPORT <.'CHlsists of a tatZil of 'l 0 sheets, tncludtng this cover sheet

                   Iu tb1: l1Um:hcd          Bhed~.                      to Ule wrWen opinion of the .lnlenmtiounl !:kan:lling: Authority t:hould be n~~Kl aH                  it ref~)fi.'-'!1(;('
                   to the mtcrnatkmnl                               report on patcntnbll'ity (Chrtpter [)instead.


           3.      Thls report l::Ontalnl'-l          indlcntion~   rebling to the following ilerns:

                           C"8J          J1ox No. I                     Basis of the report

                           D             Box No.I!                      Priority

                           C"8J          Box No.m                       Non ·est8blishmcnt of opinion with regnrd to novelty, inventive step and industrial
                                                                        HflpllcabiJity

                           D              flox No. IV                   Lack of nnity of invention

                           C"8J          Box No. V                      Rea~oned   :->tatenumt undt~r Arric.k~ 35(2)
                                                                        applicability; dtntions and explmwtions
                                                                                                                                           to t.mve.lty 1 1nventive step or 1ndustria1
                                                                                                                                          such statement

                           D              BoxNu. VI                     c~~rtain   document>:> dted

                           D              Box No. Vlf                   Certain defects in the international application

                           []             Box No. Vlll                  Ce.rtain observations on the intcrnatlon<~l npplk<1tion



           J.L     The lutematioual Bureau will communi..::ntc t.hi11 report, to designated Offices in accordance with Rulcf.:                                          n11d 93/m.l hut
                   uot,      wh\'.~f(l t.he nppllt,'O.nt make,~ au tlXprcss r~~qut.Jsl und0.r t\rti<:le '.23(2)l bdorc t.hc cxptra.tioo of 30                           ff(lnl tl~c     prh:>rity
                   date                  44bis .2).



                                                                                                       Dati.! of   ls::;uam:~   of this   ICJXHi
                                                                                                       01 June2010 (01.06.2010)

                                    The Intc:matiom:d Btm~au of W1PO
                                           chemin des Col om hettes
                                             Geneva 20, Sw1lzerland                                                                         Ellen Moyse
         ·F~H.:I;imdc    No.    -!-l~l   22 :ns 82 '70                                                 l¢-m8il: pt02.pct<?bwipo.int
         hrm PCTIIH/37 3 (January 20(H)




                                                                                                                                                                               QUESTMS-00000826
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 324 of 641 PageID #: 365

                                                                                                      PCT/US2008/084709 24.02.2009

                                                               PATENT COOPERATION TREATY
            From the
            fNTERNATIONALSEARCIUNG
                         "         AIJfHORJTY
              To:
                    BARRY WILSON
                                                                                                                           PCT
                    FOLEY & LARDNER LLP
                    11250 EL CAMINO REAL, SUITE 200                                                           WRITTEN OPINION OF TilE
                    SAN DIEGO, CA 92130                                                                 INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                       (PCT Rule 43bi.•.l)



                                                                                                  Date of mailing
                                                                                                  (daylnwmhlyear)        24        FEB 2009
              Applicant's or agent's file reference
                                                                                                   '"'"'""'"'~~~-----·-··"'"-~·~

                                                                                                  FOR FIJRTIIER ACTION
                                                                                                                                                           -··-
             054769·9992                                                                                         See paragraph 2 below
                                                                    "M~--···--·~""
              lntemational applicati<m No.                          hltemati~)nal   filing d.atc (do:ylnwmhlyear)     Priority date (dey!mo~/hi;;;;;.j
             PCT/US 08/84 709                                       25 November :2008 (25.11.:2008)                  28 November 2007 (26.11.2007)
              Intemutionall~atent     Classification (IPC) or both national classification and IPC
              IPC(B) • G01N 1118 (2009.01)
             J.ISPC.:_1.il6/177                  ~·~-
                                                               "'""       -~"""""

              Applicant QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



               I. This opiniun contains indications relating tQ the fi>llowing items:

                    I2::?J    Box. No. l      Basis of the opin1on

                    D         !lox No. II     Priority

                    IZI       Box No. !II     Non~establislunent       of opinion with regard to novelty, inventive stt..'P and industrial applicability

                    D         Box No. IV      Lack of unity ofinvention

                    IZI       Box No. V       Reasone<t statement under Rule 43bis 1(a)(i) with regard to novelty, inventive St\~P or industrial applicability;
                                              citations and explanations supporting such statemeot

                    D         13oxNo. Vl      Ct-'Ttain documents dted

                    D         13ox No. VII C\..'rtaiu dcft.-cts 1n the intcm.atio~~d appllcation

                    D         Box No. Vlll Certain observations on the international application


               2. f'lJR'fiU:R ACTION
                  If a demand for international preliminary examination is made, this opinion wlll be considered to be a wdtten opinion of the
                  International Preliminary Examining Authority (''IPEA'') except that this does not apply whii!re the apphcant chooses an Authority
                  other than this one to be the IPEA and the chosen IPEA has r1otitied the Inten1.ati011al Bureau under Rule 66.lbis(b) that written
                  opmions of this International Searc;hing Authority will not be so c:on.siderell.
                  If this opinion iN, as provided above, c<msldered to be a written opinion oftht:: I.PEA~ the appli~ant is invjted to submit td the lPEA
                  a wrinen reply togetht'f, where appropriate, with ame.odments, before the expiration of3 rnonths from the date oftn.i.iling ofl<'orm
                  PCT/ISA/220 or before the expiration of22 months ftom tl1e priority date, whichever expires later.
                  For furthc'l' options, see Form P<:TnSN220.

               3. For funher details, see notes to Form I,CTIJSA/220.



              Name and mailing address of the JSA/US Date of completion of this opinion                                  Authorized officer:
              Mall Slop PCT, Attn: ISAfUS
              C(lmmlssiOMt for P!lltE!I'1ti'J
                                                                                                                                          Lee W. Young
              P.O. BtJx 1450, AIEIXilndth'J, VitgiMifJ 22313-1450
                                                                      22 January 2009 (22.01.2009)
                                                                                                                      Per Helpdask 571·272-4300
              facsimilt~     No. 571-273-3201                                                                         PCTOSP:   5"11~2"12·1114

             Forrn P<:rnSi\/237 (coversheet) (Apnl 2007)




                                                                                                                                                           QUESTMS-00000827
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 325 of 641 PageID #: 365

                                                                                            PCT/US2008/084709 24.02.2009

                                       WRI'rn;N OPINION OFTIHc                                               International application No.

            .---------_,
              No.I
               no~
                        _____, _, , _, ,.,., , _____I
                                 INTERNATIONAL St<;ARCHING AUTHORITY

                           B~sis of this opinion
                                                                                                                 PCT/US 08/84709
                                                                                                           ~-----------!

             f---------,_,_.,.,,_,_.,.,,,,   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,_ _ _ _-1

              1. With regard to the language, this opinion has been established on the basis of:
                   [8]       the intematjonal application in the language in whit;h it wa.ll) tiled.
                   D         a translation ofthe international application into                                    which is the language of a
                             translation furnished for the purposes of international search (Rules l2,3(a) and 23.J(b))


              2,   D         This opinion has been established takin3 into account the rectitlcation or an obvious mistake authorized by or notified
                             to this A\lthority under Rule 91 (R\IIe 43bls. l(a))


              3. With xenard to any nudt>otide and/or amino acid sequence disclosed in the international             application~   this opinion has been
                 established on the basis of:
                   ~.   type of m atcritd
                        0        a sequence listing
                        0        tab1e(s) related to the scqucnee listil'lg


                   b. formal ofmateritd
                        0        onpaper
                        D        in etcot~onic nmn

                   c. time of filing/furnishing
                         0       contained in the international applkadon as tiled
                         0       filed togetber with the lnternatiooal application in tl'lectmnic farm
                         0       rumishcd subsequently to this Authority for the purposes of search


              4"   0         In addition, in the cas~; that more than one version or copy ofu sequence listing and/or table(s) relating thereto has been
                             tiled or furnished, the required statements that the infonnation in th~ subsequent or additional cop1es Js ill~ntJcal to that
                             in the application as filed nr does not go beyond the applicatiOn as filed, as appropriate, were furnished.


              5. AdditJonal comments:




            fonn PCTIISA/237 (Box No. I) (April 2007)




                                                                                                                                                 QUESTMS-00000828
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 326 of 641 PageID #: 366

                                                                                                PCT/US2008/084709 24.02.2009

                                         WRITTEN OPINION OF TilE                                                   lntcmatiorud apphcatlon No
                                 INTF..RNATIONAL SEARCHING AUTHORITY
                                         l
            .-----------------------'-----------··----·-
                                                                                                                        PC IIUS 081!14 709

             Bo" No. Ill       Nun--establishment of opinion wiih regard to novelty, in'Vt:'ntiv£ step and industrial applicability

             The questions whr:ther the claimed invention appears to be novel, to involve uninventive step (to be non obvious), or lobe industrially
             applicable have nt.)t bC(:..'ll examined in rt:;"SfH.-ctof

                         the cotire inte~tional appHcati(m
                                          9·19 •M 4:1--45
                         claims N o s . - - - - - - · - - - - - · - - - - - - - - - - - -

                because:
                D        the ~aid International application! or the said claim';l ~o~s~-:~-r::=o~--·-----····-·····" rolutc to the following
                         subject matter which does not require an                 I search (specij)'):




                0        the description, claims or drawings (indicate particular elements below) or said claims Nos.
                         are so unclear that no meaningful opinion could be fonncd (:specify):




                ~        t1te claims, or said claims No!-.. 9-fg and 43 ~ 5                                                         are so   inadcquau~Jy supported
                         by the desc.ription that no meaningful opinion could be formed          (.o;pecijj~:
             Claims 9-19 and 43-45 ha'ltf;3 ba;an held lln!>laarchable becuase they are multiple dependent cla1ms not drafted in accordance with PCT
             Rule 6.4(a).




                IZI      oo iuttmat.iorlil1 search report hus bceiJ established for said claims Nos. _9'_1_9 _•_nd_4_3_4_ 5_ _ _ _ _ _ _ _ _ _ _

                0        a meaningful opinion could not be fonned without the seqi.H:m(:e listing; the applicant did not1 within thfl prescribed time limit:

                         0       f:ilmish a sequence listing on paper complying with the standard provided for in Annex C of the Administrative
                                 (nst:ructions, and such listi11g was not available to the lntt::mational Searching Authority ln a fonn and manner acceptab1e
                                 to it.
                         0       fim1ish a se-quence listing in electnmic fonn ct>mplying whh the standard provided for in Ann~x C ofthe Administrative
                                 Instn1ctions, and such listing was notavallab1c to the lntcmation.a1 Searching Authority in a fOrm and trum:ncr acceptable
                                 to it.
                         0       pay the req\1ired late furnishing
                                 Rule 13Jer.l(a)or(b),
                                                                          f~   for the furnishing of a st:qucnt:-e listing i11   wspon~t.>: t\.1   an hwitati<m under


                0        a meaningful opinion could tl(lt be formed without the tables related to the sequence listings; the applicant did not. withit1 the
                         p:rcscrih&i time Hmit, fum.ish such tables in electronic fonn complying with the technical r~quirement"l provided for in
                         Ann~x C~bis of the Administrative lnstructions, tmd such tables were nt.Jt available to the lntliln1uliona1 St:lurching Authl)rity in
                         a fonn and manner acceptable to it.

                0        the tables related to the nucleotide andJQr amino acid sequence listing, if in electronic form only, do not comply with the
                         t~dmical Te(luirem(,.."nls pmvidt.>ti fur in Anne.x: <>b1:~ of the Administrative lnstmctions.


                0        See Supph>:mc-ntalllox for further details,

            Fom1 PCTIISN237 (Bo< No. Ill) (Aprii 2007)




                                                                                                                                                            QUESTMS-00000829
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 327 of 641 PageID #: 366

                                                                                              PCT/U$2008/084709 24.02.2009


                                                                                                            I
                                                                                                              International application No.
                                       WRI1'Tf:N OPINION m• Till':
                                rNTilRNATIONAL SEARCIIJNG AUTIIORITY                                              PCT/U$ 06/84709

             Hox No. V         Reasoned statement under Rule43bis.l(a)(i) with regard to novelty1 inventive step or Industrial applicability;
                               dtations and explanations supporting such statem~nt
                                                                     """"""""-"-··-··---~---------·-----···-··--··-····-·-·-··-


              1.   Statement

                      Novelty (N)                         Claims.        1-8, 20-42                                                               YES
                                                          (;Iahns        None                                                                     NO
                                                                         None
                      Inventive '"'P (IS)                  CJaims                                                                                 YES
                                                                        -.,.1·""8"""'.
                                                                                    2"'"0·"""42,-----·-··-·-··-··-····-··-···---·-·--~-·-···­
                                                           Claims
                                                                        """"""""'---·----·-------- ""'""""""""-""~                                NO

                      lndustrialapplioubility (lA)         Claims        1 ·-8, 20-42                                                             YES
                                                                        Nor;~;--··-··-·m·-·"·-···M
                                                           Cluirns                                                                                NO



             2.    Citations and explanations:
             Clalm5 30, 33·35, 38 and 39 lack an inventive step under PCT Article 33(3) as being obvious over US 2006/0228808 A1 to Clarke, et al.
             (hereinafter "Ciarke'aoa~) ln view of us 2006/0228809 A 1 to Clarkf), et al. {hereinaftet ..Ciarke'809~).

             Regarding claim 30, Clarke'B08 teaehea a method for determining the amount of la.25(0H)20'2 in a sample (para [0009]-~ a method for
             determining the presenoo ot amount of 1,25-dihydro.xyvitarnin 02 In a biOlogical sample) by tandem mass spectrometry (para {0007]),
             oompn'sing:
               (a) purifying the 1a,25(0H)2D2 by HPLC (pam (00~6}- usa of HPLC for oampto clean-up prior t<> mass spoctromotry analysis) and
               (b) generating a precursor ion of the 1a,25(0H)202 obtained from step (a) ( ionizing 1 ,25-dihydroxyvltamin 02 to provide a precursor ion;
             para (0009])                                                                                                          "
               (o) generating one or more trogment !oM of said precursor ion, wherein said one or mqre fragment ions comprise one or mora io['ls (
             effecting a collision b~tween the isolated precursor ion and an Inert collision gas to prOduce at laa.st one ftagmeo~ 10n (para [0009});
               (d) detecting the amount of one or mQre of said ions (para (0008]~·detectable in a mass spectrometer) generated in step (b) or (c) or
             both and relating the da~ecttJd Ions to the aniot.n"'t of said la,25(0Hh02 in said sample (pata [0043]-- rela1ing the pres~nce or amount of an
             ion to the presence or amount of the original molecule);' wherein said 1a,25(0H)202 is not deri ...atized (para [0034l·~ do not include a
             derlvatizallon step).
                    Clarke'808 does not teach wh.ereln the precursor ion of step (b) has a masstcharge ratio of 411.35 +I~ 0.5; orwh~reln the one or
             morilit fragment Ions of step {c) have a masa!charge ratio of 151.12 +/~ 0.5 ar'1d 136.12 +/~ 0.5.
              However, Clarl<e '809 teaches wherein tne precursor ion of step (b) has a mass/charge ratio of 411.35 +/~ 0.5 (para (0054]~-413 m/z and
             para [0050]-~ the protonated and hydrated ion and the difference in mtz is abo1Jt 18 for the loss of one water molecule).
             It wowld have been obvious to a pen:son having ofdinary skill in the art to ptovida IJ'Ht~ method of Clarke'809, wlth wherein the precursor ton
             o1 step (b) has a mass/ct'large ratio of 411.35 +/· 0.5 and wherein the fragment Ions of step (c) have a mass/charge ratio of 151,12 +I~ 0.5
             and 135.12 +/-· 0.5. :to obtain tho Invention as elaimed because a skilled artlman would know that underivatlzad, unionized la,25(0H)202
             has a molecular weight or 428.6 and the difference In mtz. Is about 18 tor the toss of a water molecule (para {0050]) providing the precursor
             lon haa a rna&s/chatge ratio of 411,35 +/~ 0.5 becaus.e the method would be usefvl for ioni:ting and detecting M und~uivatl:z:ed vltlllmin o
             metabolite In a biological sample. Although the claimed fragment mass/charge ratios of 151.12 +/~ 0,5 and 135.12 +I· 0.5 are not
             .specifically taught, .such would have been found obvious ba$ed an routin~ ~xperlmentation becll\U$e It Is Wtl)ll knowf'l that ionization oan
             produce a number of unique fragments.

             Regarding claim 33, Ctarke'808 teaches wherein the method further comprises determining the amount c;.f Ja.25(0H)2D3 In said sample
             (pa~ 100101- the presence or amoi.Jnt of tWo or mora vltamin D metabOiittlS in a test sample in a single aasay and para {0011]-a vitamin
             D metabolite Is 1,25--dihydtoxyvitamin 03}.

             Regardlr'lg <::!aim 34, Clatke'808 teac~es wherein sa1d 1R~,25(0H)203 is not derivatized prior to l'nass spectrometry (para (0034)~~ do not
             include a derivatlzatlon step) bu1 does not teach wherein said precursor ion or said 1a,25(0H)203has a massicharge ratio of 399.35 +fw
             0_5 However, Cl~rke'809 wher;ain fiaid precursor ion of said 1a,25(0H)2D3has a m~uu;;/chat'ga ratio of 399,35 ..,,_ 0.5 (para (0054)-401
             m/z). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'808, with wherein said
             preCl.rf$Of ion of said 1a,25(0H}203 hm~ a massfcharga ff'ltJO of 399.35 +/~ 0.5, as taught by Clafko'809 to obtain the invention as Claimed
             because a skilled artisan would know that underlvatized, unionized 1a,25(0H)203 has a molecular weight of 416.63 and the difference in
             m/z is about 18 for the loss of a water molecule (para [0050]} thus providing the precur.nor lon of 1a,25(0H)203 wlth a mass/charge ratio
             of 399.35 +I~ 0.5 because the method would be useful for Ionizing and detecting en underivatlzed vitamin D metabolite ln a biological
             sample.


             -Please .see continuation   sheet:~




            t___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, _ _ _ _ _ _ _ _ _ , _ _ _ """""""""""""""""-""-"""""""""""""""-""""
             Fonn I'CI"IISN237 (!lox No. V) (Apnl 2007)




                                                                                                                                                  QUESTMS-00000830
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 328 of 641 PageID #: 366

                                                                                            PCT/U$2008/084709 24.02.2009

                                                                                                               [ntemational application No.



                Supplemental Ro.x
                                         WRITTEN OPINION OF THE
                                  INTERN A l"ION AL SEARCIIING AUTHORITY
                                                                                                             l       PCI/IJ$ Oll/1)4 709




                In f;:lSC the spate in any of the l)t'~eding bo1:es: is not suffldent.
                Continuation of:
                Sox V .2. Citations and explanation

                Regarding claim 35, Clarke'808 teaches a method for determining the amount of h.J,25(0H)2031n a .sample (para [000!:11]-a method for
                determining the presence or amount of a vitamin 0 metabolite In a sample and para [0011]-1,25-dihydroxyvitamln 03) by tandem mass
                spectrometry (para (0008)), ccmprlslng:
                  (o) purifying thO 1a,25(0H)203 by HPLC (para (0036]·· uso of HPLC for samplo <loan-up prior to mass spectrometry analysis);
                   (b) generating a precursor ion of the 1a,25(0H)2D3 obtained from step (a) (para (0032)--tonlzing the vitamin 0 metabol1te and provide a
                precursor ton);
                   (e) generating one or more fragment ions of said precursb~ ion, wherein sald one or more fragment ions (para [0032)-··produce at least
                one fragment ion)
                   (d) detecting the amount of one or more of sa.ld Ions (para [OOOSl-detectable In a mass spectrometer) generated in step (b) or (C) or both
                and relatl!"lg the detected ions to the amount of said 1a,25(0H)2D3 in said sample (para [0043]~~ relating the presence or amount of an ion
                to the presence or amount of the original molecule); whereln said 1a.25(0H)203 io not derivati~ed prior to mass spectrometry (para [0034}
            1   ""'do not Include a derivatizatlon step).                         .
                    Clar1<e'808 does not teach a precursor ion of (b) having a mass/charge ratio of 399.35 +I- 0.5 or (c) having a mass/charge ratio of
                151.12 +/- 0.5 and 135.12 +/- 0.5. However, Clarke'809 teaches (b) a precursor ion having a mass/C'Jiarge ratlo of 399.35 +/~ 0.5 (para
                (0054]-.. 401 m/z) and (c) fragment ions having a mass/charge ratio of 209.1 and 179.1 (para (0045)~~mlz about 209.1 and 179.1 atld para
                (0050]-the difference in mit between the precursor ion and fragment ion is about 18 for the loss of one water molecule, or about 36 for the
                loss of two water molecules). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'808,
                with (b) having a precursor ioo willi a m.asa!charge ralio of 399.35 +/· 0.5 as taught by Clarke'809 and (c) having fragment k>ns with
                mass/charge ratio of 151.12 +I~ 0 . 5 and 135.12 +J~ 0.5, to obtain lhe invention as claimed because a skilled artisan wmJid know that
                underlvatlzed, unior'llzed 1a,25(0H)203 has a moleeulat weigh~ of 416.63 and ihe dlffei"MC.e in m/z. is about 18 fm th~ tosa of a watet
                molecule (para [0050]) thus providing the precursor ion of 1a,25(0H)203 has a mass/charge ratio of 399;35 +I~ 0.5 and the difference In
                m/z between the precursor ion and fragment ion Is- about 18 for the loss of one water mo!eCL,Jie (para [00501), or about 36 for the lOS$ of two
                water molecules. Although the claimed fragment mass/ch~rge ratios of 151.12 +-1- 0.5 and 135.12 +I~ 0.5 are no~ specifically taught, such
                would have been found obvlotlS based on routine expelimentatlon be<:ause it llil well known that lm"liz.ation can produw a M\Jmber of unique
                fragments.

                Rsga~ding claim 38, C1arke'808 teaches wherein the method further comprises determining the arnount of 1a,25(0H)2D2 In $Sid sample
                (para [0007}-detecting the presence or amount of a vltamin D metabolite in a test sample and para (0011}~1,26dihydroxyvitamin02).

                Regarding claim 39, Clarka'808 teaches wherein said 1a,25(0H)202 is not detivatized prior to mass spectrometry (para (0034J- do not
                Include iii derlvati~ation !3tep); and wherein said preC\.lrnor ion of said 1a,25(0H)2D2 (para [0010J) but does not teach has a mass/charge
                ratio or 411.35 + 0.5. However, Clarke '809 teaches wherein the precursor ion of step (b) has a mass/charge ratio of 411.35 +J,. 0.5 (para
                [0054}-413 mtz and para [00501-- tha protonated and hydrated ion and the dUference ln mlz Is about 18 for the loss of one water
                molecule). It would have been obvious to a person having ordinary skill in the art to provide the method of Clarke'609, wherein the
                precuroor iOn of step (b) has a ma.s:s/eharge: ratio of 411.35 +/~ 0.5: to obtain the inventio~ as claimed because a skilled artisan would know
                that underivatlze<;l, unionized la,25(0H)2D2 has a molecular weight of 428.6 and the dirference In m/z Is about 18 tor the loss of a water
                motecule (par·a {0050]) beeause th~ method would be useful for 1onizing and datactlng an undarlvatlzed vitamin 0 metabo!lle in a biological
                sample.

                Claims 1, 4, 40 and 411ack an inventive step under PCT Article 33(3) as being obvious overCiarke'808 in view ofWO 2007/039193 A1 to
                Huber et al. (hereinafter "Hubar"').

                Regarding claim 1, Clarke'806 teaches a method for determining the amount of one or mora dlhydroxyvitamin D metabolites 10 a sample
                {para [0009]·· a method for determining the presence or a.moun.t of 1,25-dihydroxyvitamin 02 Jn a bJ()IOgi~! sample) by tandem mass
                spectrometry (para (0007}), <X~mprising;
                  (a) purifying the dihydroxyvitamin 0 metabolites from safd Gample by one or more proc-edures. swch as chromatography, to enrich the
                sample fer the analyte and remove one or more Interfering substf.lnces (para [0012): [0034); (0035]);
                  (b) further purifying thelmmunopunfiod dlhydroxyvltomln D metabolites from stop (a) by HPLC (oara [0036]-- uoo of HPLC for sample
                clean~up prior to mass spectll;'metry analysis);
                  (c) determining tho amount of the vltam1n 0 metabolites obtained from step (b) by tandem mass spectrometry comprising:
                    (I) generatmg a precursor ion (para (0008)~-provide a pr&curso~ Jon) of said one or mor-e dihydroxyvitamin o metabolites (para (0007));
                    (i1) generating one or more fragment ions of said precursor ion (para [0008]·~ effecting rn collision between the Isolated precursor ion
                and an inert collision gas to produce at least one fragment lon); and
                    (iii) detecting the amount of one or more of said Ions (para (0008)~~detectabfe in a mass spectrometer) generated ln step (I} or (ii) or
                bOth and telating the amount of detected Ions to thQ amount of said one or mara dihydroxyvltarnln 0 mtatabolites in said sample (para
                [0043)·~ relating the presence or amount of an ion to the presence or amount of the original molecule).
                  Howeva(, Clarke does not teach whamin (a) PI.Jrifying the dlhydroxyvitamin 0 metabolites from Soilld 111ample by chromatography
                comprises immunopurif'ylng.
                  Huber teaches antibodies against 25-hydroxyvitarnin o 2 and 25--hydroxyvitamin o 3 {pg 3, In 18-29).
                   tt would have been obvious to a person having ordinary skill In the art to provide a method for determining the amount of one or more
                dlhydroxyvitamin 0 metabolites in a sample taught by Clarke, wherein (a) purifying the dihydroxyvitamln 0 metabolites from said sample
                by chromatography comprises immunopu,-lfylng In view of Huber to obtain the Invention as claimed because Clark teache.s purifying via
                chromatogropoy (para [0034]: (0035]) while Huber teaches antibodies that bind dihydroxyvltamin 0 metabolites (pg 3, In 16-29) and
                because immunopurlflcation is a well~known chromatographic purification technlque af'ld a skilled artisan would have readily appreciated
                that the antibodies of Huber would provide the affinity required to enrich the sample tor the analyte and remove one or more interfering
                substanoos, as taught by Clarke (para (0012]: (0035)).




            form PC'l'/JSA/237 (Supplemental Box) (April 2007)




                                                                                                                                                    QUESTMS-00000831
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 329 of 641 PageID #: 366

                                                                                          PCT/U$2008/084709 24.02.2009



                                                                                                          l
                                                                                                            'lntemational application No.
                                      WRITTEN OPINION OF Tllf:
                                INTERNATIONAL SEARCIIING AUTHORITY                                                PCT/US 08184709


             Supplemental Box

              Jn case the space in any of the precfdlng boxes is not sufficient.
              Cont-inuation of:
             Box V.'2. CHatlons and explanation

             RR.egardlng daim 4, Ctarke'808 teaches wherein said one or more d1hydroxyvitamin 0 metabOliteS are not subject to derivatization {para
             (00341- do not include a derlvatization step).                                                                                 ·

             Regarding etaim 40, Clarke'608 teaches a method for determining tho amount of one or moro dihydroxyvitamin 0 metabolites In a $M'\piG
             (para [0032J~" detecting the amount of one or more vitamin 0 metabolites in a tes) by tandem mass spectrometry (para (0008]),
             comprising:
               (:<*)purifying the dihydtoxyvitamin 0 metabolites tram said sample by ooe or mora procedures, such as chromatography, to enrich the
             sample for the anafyte and remove ono or mom Interfering substances (para (001:2); {0034]; (0035]);
               (b) deterrnlning the amount of the vitamin 0 metabolites obtained from step (a) by tandem
             mass spectrometry comprising:
                  (I) generating a precursor ion of said one or mor~ dlhydroxyvitamin 0 metabolites: (para (0010]~-ioniz.lng the vltamin 0 metabolites to
             generate Ions specific for each of the vitamin D metabolites of Interest and para {0006)-precunwr ion);
                  (!1) genera1ing one or more fragment Ions of $aid pfecursor ion (para (0008]-produce at least one fragment ion): and
                  (lil) detecting the amount of one or more of sald ions (para [0008)-datectable in a mass spectrometer) generated in step (i) or (II) or
             both and relating the amount of delected Ions to ~he amount of said one or mori*dihydroxyvltamin 0 metabolite$ in said sample (para
             [0043}"' relating the presence or amount of an ion to the presence or amount of the original molecule).
               However, Clarke does not teach wherein (a) purifying the dihydroxyvltamin D metabolites from saki sample by chromatography
             comprtsas lmmunopurifying.
               Huber teaches antibodies against 25~hydroxyvitamln 0 2 and 25-<hydroxyvitarnin D 3 (pg 3, In 18~29).
                It would have bean obvlous to s person having ordinary skill in the art to provide a method for determining the amount uf one· or more
             dihydroxyvitamin D metabolites in a smnple taug!'lt by Clarke, wherem (a) purifying the dihydroxyvitamin 0 metabolites from said sample
             by ohromatography comprises 1mmunopurlfying in vlew (If Huber to ubtain the Invention as claimed beeau:ee Clark teaches purifying via
             chromatography (para (0034}; [0035]) while Huber teaches antibodies that bind dihydroxyvitamin 0 metabolites (pg 3,1n 18~29) and
             because lmmunopuriflcatlon is a Wl\.'lll-known chromatographic purification tec~mlque and a skilled artisan WOI.Jld have readily appreeiated
             that the antibodies of HMber would prov1de the affinity required to enrich the sample for the anal:yte and remove one or more Interfering
             substances, as tough! by CloM<o (para [0012]: [0035)).

             Regarding Glalm 41, Clarke'$06 teaches wherein the purified dlhydroxyvitam1n 0 metabolites from step (a) are further purified by liquid
             chromatography prior to mass spectrometry (para (0036]N·· use of HPLC tot sample eloarrup prior to rnMs spectrometry analysis),

             Claims 20, 23--25, 28, and 29 tack an inventive step onder PCT Article 33(3) as being obvious over Clarke'S08 In view of an article entitled
             "CharacterizatiOn of vitamin 0 3 metabolites using contlnuous~flow fast atom bombardment tandem mass spectrometry and high-
             performance liquld chromatography" by Yeung, et al., 01erainafter "Yeung").

             Regarding claim 20, Clatktf808 teaches a m$thod for determining the amount of 1 alpha,25(0H)202 in a l?lampla (para [0009]-- a method
             tor determining the presence m· amount of1,25-<.!ihydro:xyvltamin 02 in a biological sample) by tandem mass spectrometry (para [0007]),
             oomplislng:
               (a) providing a 1 alpha,25(0H)2D2ln said sample (para [0009])
               (b) purifying the 1 alpha,25(0H)202 from step (a) by HPI.C (para (0036)·· usa of HPLC for sample cloan·up prior to ma .. spectrometry
             analysis);
               (c) genemflng a precursor ion of the 1 alpha,25(0H)2D2 obtained from step (b) ( ionizing 1,25~dihydroxyvitamin 02 to provide a
             precursor ion: para (0009]):
               (d) gen~rating ooa or more fragmant ions of said precursor ion (effecting a collision between the Isolated precursor ion and an inert
             collision gas to produce at least one fragment ion (para {0009]);
               (e) detecting the amount of one or more of said Ions (para (0008J,.Mdetectable fn a mass spectrometer) generated in step (c) or (d) or both
             and relating the dalected ions to the amount of $3id 1 alph:a,25(0HhD2 In said sample (para (0043}- relating the presence or amount of an
             ian to the presence or amount of the original molecule).
               Clarke'eoe does not teach wherein:
               step (a) cornprlses derivatizing said 1alpha,25(0H)202 in :sai(:l sarnple wltl'l 4..phenyl.. 1,2,4wtr!a:zo1lne~3,5~dlone(PTAO);
               th<i'l precursor lon generated in stop (c) has mas.rucharge talio of 586,37 +/~ 0.5; or
               the one or more fragment ions of sa!d precur$Or ion generated in step (d) h~JJve a mass/charge ratio of 314,12 +/· 0.5.
               However", Yeung teaches
               (a) derlvatizing 1a!pha,25(0H)203 in said sample with 4·phenyl·1,2,4~triezo1in,..,3,5~dioM(PTAD) (abstract-the derivatization of the
             met.aDolilfil$ by cy<lloaddiUon with    4~phenyH2.4·trlazoline·3,5-dione);
               (c) generating an ion of the der!vatized 1,25(0H)2D3 of m/7:. of 574, ~90 and 592 (pg 119, col 2, Fig. 2c):
               (d) genG:r.ating one or more fragment ions of a precursor ion, wherein at least one of said one or more fragment ions comprise an ion
             having a masslcnarge ratio ot 314.12 +/-Q,!J (pg 119, 0012, Fig, 2C),
               Yeung does not teach wherein tho precursor ion generated ln stop (o)' has a mass/charge ratio of 58*t37 +I· 0.5;.
               It would have been obvious to a person having <mHnary skJU tn th$ .art to provirJa the methOd of Ciarke'808, wherein step (a) comprises
             derlvalizing said metabolite In said sample with 4-phenytn1,2,4~triazo1ino~3.~1ono(PTAD), as taught by Yeung, wherein the one or more
             fragment ions of said precursor ion g~nar'~te:d in st$p (d) have~ mlli$$/Oilt.ugu ratio of 314.12 +/~ 0.5, as taught by Yeung, and wherein the
             precursor ion generated In step (c) has a mass/ch.".lrgo ratio of 586,.37 +J- 0.5 in Ught of Young, to obtain tho mvantion as claimed because
             at tea$t cne fragment ion of derivatlzed vit<:~min o metab()ut$S has a m~$$/eharge r$tiO of 314.12 +J.. O.f) and a preooroor ton Qt
             1alpha,25(0H)2D2 has. a mass/charge ratio of 586.37 +I~ 0.5 providing a sensitive mass spectroscopy method for the detection of vitamin
             o metabotues in a biological sample •


             ....Please see continuation   shoot·~




            Form PCT/ISA/237 (Supplcmcntalllox) (April 2007)




                                                                                                                                                 QUESTMS-00000832
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 330 of 641 PageID #: 366

                                                                                           PCT/US2008/084 709 24.02.2009

                                      WRITTEN OPINION Of' TilE                                               International a.ppHc~ation No.



             Supptemtntal Box
                                INTERN ATJONAL SEARCIIING AUTHORITY
                                                                                                           !      PCTIUS 08184709




             In case the space in any or the pre<:eding boxes Is not sufficient.
             Continuation of:
             Box V.2. Citations and explanation

             Regarding clalm 23, Clarke'808 teaches further comprises determining lhe amount of 1 alpha,25(0H)203ln said sample (pars (001 0]-
             presence or amount of two or more vitamin 0-rnatabollte$ Md para [0011)--a vitamin 0 metabolite is 1,25--dihydroxyvitamin 0 3).

             Regarding claim 24, Clarke'808 does not tea<:h wherein said 1 alpha,25(0H)203 is delivatized with 4"'phenyl~1 ,2,4..1Jiazolin&-3 ,5--dione
             (?TAO) prlot to mass spectrometry or wherein said precursor ion of said 1 alpha,25(0H)2D3has a massleharga tatio of 574.37 +I~ 0.5.
             However, such would have been obvious to obtain the Invention as claimed for the reasons discussed above and because Yeung teaches
             wherein seld 1 alpha,25(0H)203 is derlvatized with 4-phenyl-1 ,2.4-triaz.oline·3 ,5·dione (PTAO) prior to mass $pf)ctrometry (pg 119, col 2,
             Fig. 2c-~ 1,25(0H)2D3-PiAO), wherein said precursor !on of said 1 alpha,25(0H)203has a mass/charge ratio of 574.37 -t-1- 0.5 (pg 119,
             ool2, Fig. 2c fragment ion of rnlz of 574}.

             Regarding claim 25, Clarke'808 teaches a m~tho<:t for dctefl'nlning the amount of 1~1pha. 25(0H)203 In a sam,ole (para (0()09}-a method
             for determining lhe presence or amount of a vitamin D metabolite In a sample and 1,25,.dihydroxyvltamln 03) by tandem mass
             spoctrom•try (para (0008)), comprl•lng:
               (a) providing a 1 alpha,25(0H)203 In said sample (para (0009))
               (b) purifying tho derlvatlzed 1 alpha,25(0H)203 step (a) by HPlC (para [0036]- u .. of HPLC for sample clean-up plior to mass
             spectrometl'y analysis);
               (c) generating a precursor ion of the 1 alpha,25(0H)203 obtained from a.tap (b) (ionizing 1,25+<tihydroxyvltamln 02 to provide a
             preeuruor k>n; para [0008]; [OOQ9]);
              (d) generating one or more fragment Ions of said procunll.or ion ( effecting a eollislon between the isolated precursor Jon and an Inert
             oollislon gas to produ<::e at least one fragment ion (p~ra [0009]):
               (e) detecting the amount of one or more o1 sa'1d ions (para [0008)--detectable In a mass spectrometer) generated In step (c) or (d) or both
             and rela.~ing the detected lona to the amount of ~mld 1a.25(0H)203in said sample (para [0043]~~ relating the presence or amoun1 of an ion
             to the presence or amount of the original molecule)
               Clarke'S06 does not teach wherein:                   .
               step (a) comprises derivati:zing $&ld 1alpha,25(0H)2D3 In said sample with 4-phenyl·1,2.4-triato1lne-3,5-dlone(PTAD):
               the pmcursor,lon generated in step (c) has ( rnaufcharga ratio of 5'74,37 +I~ 0.5: or
               the one or more fragment ions of said precunaot ion geoorated in step {d) have t~ mass:/cMrge ratio of314.12 +/~ 0.5.
                However, Yeung teaches
               {a) derivatiz.Jng 1alpha.25(0H)203 In eald sample with 4~phenyl~1 ,2,4·triazo11M·3,5--diOrHJ(PTAD) pg 11 B, para 2···reaction of
             metabolites with PTAO and pg 119, col2, Fig. 2c- 1,25(0H)203~PTAO);
               {C) generating a pfeeufflOt ion of thO del'ivatized 1 alpha,25(0H)2D3 having a mass/charge ratio of 574.37 H~ 0.5 {pg 119, col 2, Fig. 2¢-
             fragment ion of m/z of 574);
               (Q) generating ono or more fragrnan- ions of a precursor ion, wherein at least <me of aaid one Of more fragment ions comprise an ion
             having a massicharge ratio of 314.12 +1~0.5 (pg 119, col2, Fig. 2c). It would have been obvious to a person having ordinary sklll in the art
             to provld$ the method of Clarke'608, wherein step (a) compri$ea derivatizing sald metabolite in said aampla wi1h 4-pheoyl-1 ,2,4-triliWl1ina-
             3,5¥dione(PTAO), as taught by Yeung, wherein the onl\l! or more fragment Ions of said precursor ion generated In step (d~ have a
             massieharge: ratlo of 314.12 +/T 0.5, as taught by Ye\JI1g, and wherein the precursor ion generated ln step (c) has a mass/charge ratio of
             574.3'7 ..-1. 0.5, as tli:lught by Yeung, to obtain the invention as claimed because PTAD Is a strong dtenophlle which selectively forms an
             adduct wlth the vitamin D structure allowing the sensitivity necessary for dete:Cttng vitamin 0 metabolites at low biological concent.ratiom~.

             Regardtng clatm 28, Clarke'808 teaches wherein the method further comprises determining the amount of 1 a,25(0H)2D2 in said sample
             (para   [0007}~~detecllng   the prea;ence ur amount of a vitamin D metabolite: in a test sample and para [0011]-1,25dihydroxyvitamin02).

             Regarding clalm 29. Yeung tesches wherein said la,25(0H)202 is detivatlzed with 4-phenyl-l ,2.4-triazollne-3,5-dio~~ (Pl"AO) prior tQ
             mass spectrometry (abstract-~the derivaUzation of the metabolites by cycloaddltion with 4~phenyl~l,2,4~tliazoline~3.5~ione); but does not
             teaeh wherein said precursor ion of said la,25(0H}202 has a mass/eharge ratio of 566.37 +/- 0.5. However, Yeung teache$ (e)
             1,25(0H)203~PTAO (pg 119, col 2, Fig. 2c) and fragment Ions of rnl;z of 574, 590 and 592. It would have been obvfous to a person having
             ordinary skill in the art to oomblne 1.25(0H)203~PTA and fragment ions of mix of 574, 590 and 592, as taught by Yaur.g and the ·
             rout.ine experimentation to achieve (c) generating a precursor ton of the darlvatf.:r.ed 1 alpha,25(0H)202 obtained from step (b) having a
             mass/charge ratio of 566.37 -t· 0.5 because a skilled artisan would know that u"derivatl:ll:ed, unionized la.25(0H)203 has a molecular
             weight f>f 428.6 and tha ·derivative has a mlz of 574, as taught by Yeung (pg 119, c:ol2, F!g. 2c) for a difference of 157 and that
             underivatlzed, unionized la,25(0H)203 with a molecular weight of 416.6 would thus result in a derivative rnlz about 586.37, because PlAO
             is a strong dienophile whl<:h selectively forms ~~n adduct with the vitamin 0 structun\l useful for detecting a vitamin D metabolite in a
             biological sample.



             '"Please see e<.mtinuatlon sheet--




            Form PCfllSAI2J7 (Supplemental Box) (Apn12007)




                                                                                                                                                QUESTMS-00000833
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 331 of 641 PageID #: 366

                                                                                            PCT/US,2008/084709 24.02.2009


                                                                                                             l
                                      WRITIEN OPINION OF THE                                                   lntemational application No.
                                INTERNATIONAL SEARCHING AUTHORI'rY                                                  PCT/US 08/84709


             Supplemental no~
            -"~···---------·---·-·-----------"""'
             ln case the space in any or the preceding boxe$ is not sufficient.
             Continuation of:
             Sox V.2. Citations and explanallon

             Claims 2, 3 and 321aek an lnven1lve step under PCI Article 33(3) as being obvious over Clarke'808, tn view of Huber further in vrew o1 US
             7,087,395 B11o Gamly, ol aL (horoinafter 'Garrity"),

             Regarding claim 2. neilher Clarke'aoa nor Huber teach wherein the lmmunopurifylng step utilizes lmmunopartieles. However. Garrity
             teaches whetain the immunoputlfying step utilizes Immunopartlcles (cot 3,1n 26~29.sep;ora1ot such as rnagnetic particle) and that the
             lmmunopartides {separators) facilitate separating out and Isolation, for example, by a magnetic field (col6, ln 41~59),     It would have
             been obvious to a person having Ofdlnary skill in the art to providQ the method produced by the c::ombjned teactllngs of ClarKe and Huber,
             wherein the lmmunopunficatlon utilizes lmmunoparticles, as taught by Garrity, to obtair~ the invention as claimed to facilitate separation
             with reduced effort (eg via magnellc field), au taught by Ga:nity.

             Regarding elaim 3, Huber sugge~Sts PfQviding anlidihydfiJxyvltamin D antibodlea in the immunopurifi<:ation, as discussed in claim 1, while
             Garrity suggests using immunoparticles, as di:Setlssed in claim 2.

             REglmling claim 3:2, neither Clarke'808 nor Huber teach wherein the immunopurlfic:ation utmzes !mmunopartlcles: However, such would
             have been further obvlo~As for the reasons dlscusr;,ed in claim 2. $peclflcally to facilitate separation wUh reduced effort (eg via magnetic
             field), as taught by Ganily,

             Claims 31 and 36 lack an itwentive step und$t PCT Artlele 33(3) as being obvious over Ctarke'808, In view of Clarke'809 furthilu' In vtew of
             Huber.

             Regarding claim 31, neither Clarke'608 nor Huber teach wherein tlHi!!la,25(0H}2D2 In said .sample Is purlfied by hnmunopurification prior to
             $tep (a). However, Su(:h would have been furtllll.*r obvio~A$ tQ obtain th$ Invention a$ olaimed for the re-asons dl!SCUS$ed in c!alm 1,
             specit1call~ because Clark teache$ purifying via chromatography (para (00341: [0035]) while Huber teaches antibodies that bmd
             dlhydroxyvttamln 0 metabolites {pg 3, In 16-29) and because lmmunopunfication is a well-knowrl dlramatographle purification technique
             and a skilled artisan would have readily appreciated that the antibodJas of Huber would provide tha affinity req~llrad to enrich tOO sample
             for the analyte and remove one or more Interfering substai"'Ces, as taught by Clarl<e (para [0012]: (0035]).

             Regarding claim 36, Clarke'OOG does not teach wherein the 1a,25(0H)203 In said sample Is purified by immunopurifieation pMor to step
             (a). However, such would have been further obVious to obtain the invention as Glalmed for the reasons discussed In claim 1, specifically
             because Oark teaches purifying via chromatography (para (0034); [0035)) whila Huber teaches antibodies that bind dihydroxyvltamin 0
             metabontes (pg 3, In 18~29) and because lmmunopuriflcatlon IS a weiiMknown chromatographic purification technique and a skilled artisan
             woutd have readily appreciated that the antibodies of Huber would provide the affinity required to enrich the sample for the analyte and
             remove one or morn Interfering substances, as taught by Clarke (para {0012]; [0035]),

             Claims ij-7, 21, 26 and 42 lack an Inventive step under PCT Article 33{3) as being obviOU$ 1Jver Clal'kl)'S06, In view of Huber, further in
             vl(;lw of Yeung,

             Regarding claim 5, neither Clarke'808 nor Huber teach wherein said one or more dlhydroxyvltamin 0 metabolites are derlvatized prior to
             ma~s spectrometry. However, Yellng teach~li> whE:trein said one or morq: d1hydmxyvitamln D metabolites are derlvati:l;ed prior to mass
             spectrometry (abstract··the derlvati:zaUon of the metabolites by cycloaddltlon with 4·phenyf.J,2.4·trla:zoline-3,5-dione). It would have been
             obvious to a person having ordinary skill In the art to provide the method produced by ttle combined teachings of Clarke: and Huber,
             wherein one or mor(il dihydroxyvitamin 0 metabolites aro del'ivatizod ptior to mass spectrometi'y. S$ taught by Young, to obtain the
             invention as claimed for selectively forming adducts with the vitamin 0 structure allowing •he sensi~ivity nece$,aary for detecting vitamin 0
             metabolites at low biological concentrations.

             Regard1ng claim 6 and 7, Yeung teaahe$ wt1erein said on~ or more dlhydroxyvitamln 0 metabolites are detivatized with the 4-:sobslitutad
             1,2,4 4 triazollne-3,5~dione (TAO) 4~phenyl·l,2,4·tfiazoline~3,5·dlone (PTAO) prior to rna$8 $pectrometry (abstn::u:::t~·the derlvatlzatlon of the
             metabolltes by oyoloaddltlon with 4-phenyl-1,2,4~tria.MIIne-3,5-dione).

             Regarding claim 21, the oornbined teaching$ of Clal'ke'808 and Yeung produee tha method of clo!m 20, as dlsouGsod abOve. Clatke'808
             teaches 1)1,Jrifylng the 1a,25(0H)D3 from $aid sample by on., or more prococ:lure:ll, such as chromatography, to enrich tha sample for tha
             ana.lyto <)nd romove one or moro intorferlng substances (para (0012); (0034); (0035]): howover neither Clark0 nor Young teaohas wh~rQln
             sai(l purification is immunopurlflcation,
              H~ber teaches antibodies against .25Mhydroxyvltamln 03 (pg 3, In 27·29). It WQI.Jid have been otwloua 1o a person having ordinary skill ln
             the art to provide wherein the 1a,25(0H)03 in said sample is pvnfled by immur~opuriflcation prior to slep (a), to obtain the lrwention as
             claimed because Clarke'608 teaches pvrlfyjng via chromatography (para [0034]; (0035]) while Huber teaches antibodiee: ~hat bind
             dlhyelroxyvttam~n o metabolites (pg 3, In 11;1-29) anl;l because immunopvMfieauon 1s a wen-known chromatographic purification technique
             and a sk!llod artisan would havo readily appreciated that the antibodioa of Huber would provid.a tha affinity required to enrich the sample
             for tl1e analyll'.' and rf.lmovfJ' one or more intertenng substances, as taught bY Clar~e-'606 (para (0012}; [0035}).


             -Please see c:onUnuation sheet··




            Fonn PCTIISA/237 (Supi>lcmontall!ox) (April2007)




                                                                                                                                                     QUESTMS-00000834
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 332 of 641 PageID #: 366

                                                                                           PCT/US2008/084709 24.02.2009

                                                                                                              International application No.
                                     WRITTEN OPfNION OF THE


             Supptem~ntaiBox
                               INTERNATIONAL SEARCHING AUTHORITY
                                                                                                            I       PCTNS OB/84709



             Jn case the space in any of the preceding bons is not sufficJent.
             Continuation f.')f:
             Box V.2. Citations and explanation

             Regal'dlng ctaim 26j the combined teachings of C1arko'808 and Yeung produce the method of claim 25, as discussed above. Clarke'808
             teaches purifying the 1a.25(0H)03 from satd sample by one or more procedures. such aa chromatography, to enrich the sample for the
             analyte ~nd remove one or more interfering substances (paro (0012]; (0034); (0035)}; however neither Cleftc.e not Yeung teaches wherein
             said purification is lmmunopurlficat!on.
              Huber teach$S atHibodies agaltl$t 25-hydt()X)'Vilamin 03 (pg 3, Jn 27~29). 11 would have been obvious to a peflloo having Ofdinary skill in
             the art to provide wherein the 1a,25(0H)03 in said sample is purified by immuoopuri1icatlon prior to step (a}, to obtain the Invention as
             claimed becauE*J Clarke'808 tead'le$ purifying via chromatography {para [0034]; [0035]) while Huber t'O'aohes antibodies that bind
             dihydroxyvitam!n 0 metabolites (pg 3, In 18--29) and because lmmunoputificatlon is a well~known chromatographic purification technique
             and a skilled artisan would have readily appr$clated thai tha antibodlas of Hvbar would provkie the affinity required to enrich the sample
             for the anolyte and remove ona or more Interfering substances, as taught by Clarke'808 (para [0012); [0035)).

             Regarding claim 42, neither Clarke'808 nor Huber teach wherein said on~ or more dihydroxyvitamln o metabolltes are derivatlzed with 4-
             phenyl-1 ,2,4~trlazofine~3,5-dione (PTAD) prior to mass spectrometry. However, Yeung teaches wherein said one or more
             dlhydroxyvitamin o metabolites are derivatl;;zod with 4~phenyl-l ,2,4~tna:zolina.-3,5-diona
             (PTAD) prior to mass spectrometry (abstract~ ... the derivatization of the metabolites by cycloaddltlon with 4~phen)4.1,2.4~trlazotine-3,5~dlone).
             It WOIJid have been obvious to a person having ordinary skill in the art to Pf'Cvide wherein said one or more dihydroxyvltamin D metabolites
             are derivatized with 4·phenyt~l ,2,44riazollne ..3,5~dlone (PTAO) prior to mass spectrometry, as taught by Yeung (abstract) to obtain the
             Invention as claimed because PTAD Is a strong dianophU~ forming $Giectlve adducts with vitamin 0 denvatives allowing d0teoi:10n in small
             amounts In biological samples.

             Claim 37 tacks an Inventive step under PCT Article 33(3) as being obvious over Clarke'608, in view of in view of Clarke'809, In view of
             Huber, further in view of Garrity.

             Regarding claim 37, neither Clat1<.ej808 nor Huber teachas wherein the lmmunopurfficatlon utlllzes immunopartlcles, However, Ganity
             teaches wherein the immunop~rify!ng $tep lJtili~e!il immunoparth:::!es (col 3, In 26-:29 separator such as magnetic particle) and that the
             immunoparticles (separators) facilitate separating owt and isolation, for example, by a magnetic field (col6, In 41 ,59).
               It would have been obvious to a. pewon having Of'dln.ary skill in the art to provide the method produced by the oomblnrad hutchlngs of
             Clarke and Huber, wherein the lmmunopurffication utilizes lmmunopat'ticles, as ta:ugl'lt by Garrity, to obtain the invention as claimed to
             facilitate separation wtth reduced effort (eg via magnetic field), as taugtd by Garrity.

             Claims 22 and 271ack an Inventive step under POT Article 33(3) as being obvious OI,/Eir C!arke'8081r'1 view of' Yeung, in view Clf Hubet,
             fur1her In vlew of Garrity.

             Regardlng claim 22, neither Clarke'808 nor Yeung nor Huber teach wherein the lmmunopurification utilizes immunoparticles. However,
             Garrity teaches wherein the immunopurifylng step utilizes immwnoparticles (~ 3, In 30-magnetic particle). It would have been obvious to
             a person having ordinary skill in the :art to provide wheteln the immunopurificatlon utilizes lmmunopartieles, as taught by Gartlty, to obtain
             the Invention as claimed to provide a method of detecting dlhydroxyvitamin D metabolites ln a sample, as taught by Garrity (col 3, In 30).

             Regarding claim 27, neither Clarke'S08 nor Yeung no.- Huber teach wherein tha lmmunopurificaUon utilizes immunopartldes. However,
             Garrity teaches wherein the lmmunopurifyir~g step t.Jti1IZG$ lrnrru,,mopartleles (ool 3, In 30···magnatio particle). It would have been obvious to
             a person having ordinary .skill in the art to provide wherein the immunopurification utilizes immLmoparticles, as taught by Garrity, for the
             same n.mson1ng given above for claim 22,

                   a
             Claim laeks an inventive. step undar PCT Article 33(3) a:s being obvious over Clarke'SOB. in vlew of Huber, in vi-ew of Yeong, further lo
             view of an artlcle entitled .. Simultaneous Determination of 25~Hydroxyvltamin 02 and 2$-Hydroxyvltamin 03 in Human Plasma by Liquid
             Chro(tla,~graphy-Tandem Mass Spectrometry Employing Oerivatlz.ation with a Cookson-'fype Reagent 10' by Higashi. et aL (hereinafter
             ~Higashi") and furthef' in view of W0/1996/018616 to Linker, et al. (herelnaftet "Linker'").

             Regarding cla:lm a~ neithf'lr C~arke'808 .nor Huber nor- Yeung teach wharein said one or mora dihydroxyvltarnin D metabolites are
             derivatlzed with 4' .carboxyphenyi·TAO prior to mass spectrometry. However, Higashi leaches detivatizatton of 24,25-<lihydroxyvltarnin 03
             with a Cookson·typ!$ r$agent (4-substttutad 1,2,4~trlazollna.-3,5-dione (pg 738, col 2, para 2) and Linker teaches 4'-earboxyphenyi-TAD
             (abstract-general formula I and pg 1, ln 22-01 tuar Sauer.stoff steht, pg 1, In 24·~02 fuer Sauerstoff steht and pg2, In 26-Rt fuer
             Wassarotoff steht, pg 3, In 2 R2 fuerWa$aarstorf steht and pg 3, ln 5--R3 fufJr Wa.sserstnff si'Oht and pg 3, In 7~··R4 fuar Wasssrstoff steht
             pg 3, !n 9·.,·R5 fuer carboxy steht pg 3, In 13, 15~-RO fuerdie nachstehende Gruppterung stoht .. A1~A2~A3 and pg 4, In 9 and 10-~A3 steht
             fuer Wa6serntoff :steht mit der Massgabli'l, da$6 '1n dlesem fall A1 und/oder A2 n!Qht tuer eine E!nfacheblndung stehen and pg 5, In 9--~R7
             fuer Wasserstoff steht}. It would have boon obvious to a person having ordinary skill in the art to provide a Cookson~typa reagent (4~
             substituted 1 ,2.4-triazollne-3,5-dlone) for derivatlzation of a vitamin 0 derivative, as taught by Higashi, with 4'carboxyphenyi~TAO, as
             taught by Linker, to obtain the Invention as elaimed to provide a strong d!enophila for formation of selective adducL..o; with vJtamln D
             derivatives for detection in sm;;1ll amounts in biological aarnplea, aa taught by Higashi (pg 738, col 2, para 2) and Linker (abstmct, pg 2, In
             22, 24, 26, PlJ 3.1n 7, 9. 13, 15, pg 4,1n 9, 10, PlJ 5, In 9).

             Claims 1-8, 20-42 have lndu.s1rlul applle.abi!lty as defined by PCT Artielo ~(4) because tho subject matter ean be made or used In Industry.




            fom1 PCI'I!SN237 (Supplemental Box) (Apn12007)




                                                                                                                                                    QUESTMS-00000835
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 333 of 641 PageID #: 366


                                U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                           Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                           Uni.tt)d States Patent and TradeJilal'k Office
                                                                                           A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                         P.O.llN'.[L~')]
                                                                                                         A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                         WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                                 ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 ll/946,71')5                   ll/28/2007             Brett Holn1quist          05'1' l69 .Q\191                                   9'763

                 3C542                 75-90             06!7A/20l 0
                                                                                                                             bXAlYIJNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                       COU~,         MONIQUE T
                 SAN DfEGO, CA 92l:JR.0278
                                                                                                    AN.T lfj';I'l'                            PAPLl.~   NUJVD.UR

                                                                                                           1797




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J<ev. 04107)




                                                                                                                                                   QUESTMS-00000836
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 334 of 641 PageID #: 366
                                                                                         Application No.                               Applicant(s)

                                                                                          11/946,765                                   HOLMQUIST ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit

                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)12:1 Responsive to communication(s) filed on 28 November 2007.
          2a)0 This action is FINAL.                                   2b)i2:1 This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)12:1 Claim(s) 1-45 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)12:1 Claim(s) 1-7 and 9-45 is/are rejected.
            7)12:1 Claim(s) .§is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)0 Some * c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) 12:1 Notice of References Cited (PT0-892)                                                     4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) i2:llnformation Disclosure Statement(s) (PTO/SB/08)                                           5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date See Continuation Sheet.                                            6)00ther:
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100612

                                                                                                                                                       QUESTMS-00000837
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 335 of 641 PageID #: 366


       Continuation Sheet (PTOL-326)                                                                   Application No. 111946,765




       Continuation of Attachment(s) 3). Information Disclosure Statement(s) (PTO/SB/08), Paper No(s)/Mail Date :5/28/10; 2/5/10;
       2/2/10; 5/14/09; 3/17/09; 12129108; 9/5108; and 5/16108.




                                                                    2




                                                                                                                  QUESTMS-00000838
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 336 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                                    Page 2
            Art Unit: 1797

                                                       DETAILED ACTION

                                            Information Disclosure Statement

                   The information disclosure statements (lOSs) submitted on May 28, 201 0;

            February 5, 201 0; February 2, 201 0; May 14, 2009; March 17, 2009; December 29,

            2008; September 5, 2008; and May 16, 2008 are in compliance with the provisions of 37

            CFR 1.97. Accordingly, the information disclosure statements have been considered by

            the Examiner.

                                              Claim Rejections - 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention IS not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between tt1e subJect matter sought to be patented and
                   the prior art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.

                   Claims 1, 2, 3, 5, 6, 7, 10, 14, 15, 17, 25, 26, 27, 40,41 and 42 are rejected

            under 35 U.S.C. 103(a) as being unpatentable over Yeung et al. "Characterization of

            vitamin Da metabolites using continuous-flow fast atom bombardment tandem mass

            spectrometry and high-performance liquid chromatography" ("Yeung") in view of USP

            6,787,660 to Armbruster et aL ("Armbruster").

                   Yeung discloses a method for the detection of vitamin 03 metabolites involving

            the derivitization of the metabolites with 4-phenyl-1 ,2,4-triazoline-3,5-dione (PTAD),

            followed by purification with high-performance liquid chromatography (HPLC) and

            characterization with tandem mass spectrometry. See Abstract; and Results and

            Discussion, page 118.




                                                                                                                        QUESTMS-00000839
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 337 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                Page 3
            Art Unit: 1797

                   With respect to claims 14, 15, 17, 25, reciting specific mass/charge ratios, Figure

            2 and Figure 3 of Yeung correspond to the ratios recited in the instant claims.

                   Yeung differs from the instant claims in that it does not expressly disclose

            immunopurifying the vitamin D:1 metabolites. Rather, Yeung discloses beginning its

            methodology with commercially purchased vitamin D:J.

                   Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

            metabolites. Armbruster notes that its product is available for routine diagnostic use

            and in research (col. 5, lines 47-54). Armbruster teaches that to detect vitamin D

            derivatives anti-vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

            may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

            facilitates non-radioactive detection of vitamin D derivatives without extensive safety

            measures being required. Moreover, the competitive method is "suitable for routine

            investigations, ... , for diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify the Yeung

            methodology by the inclusion of immunopurification via anti-vitamin D antibodies to

            ensure a purified initial product for further research. Certainly, a commercial supplier of

            vitamin D derivatives would perform a quality control process such as that detailed by

            Armbruster to ensure the purity of the commercial product. If the vitamin 0 3 derivative

            of Yeung had not been purchased outside of the lab, it is also likely that the Yeung team

            would perform immunopurification as detailed by Armbruster for the reasons discussed

            above (i.e., highly specific purification without the need for extensive safety measures.)




                                                                                                   QUESTMS-00000840
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 338 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                               Page4
            Art Unit: 1797

                     Claims 9, 11, 12, 13, 20, 21, 22, 23, 24, 28 and 29 are rejected under 35

            U.S.C. 103(a) as being unpatentable over Yeung in view of Armbruster as applied to

            claims 1, 2, 3, 5, 6, 7, 10, 14, 15, 17, 25, 26, 27, 40,41 and 42 above, and further in

            view of Higashi et al. "Simultaneous Determination of 25·Hydroxyvitamin 0 2 and 25·

            Hydroxyvltamin D:J in Human Plasma by Liquid Chromatography· Tandem Mass

            Spectrometry Employing Derivatization with a Cookson- Type Reagenf' ("Higashi").

                     The combination of Yeung and Armbruster ("Yeung/Armbruster") is discussed

            above.

                     Yeung/Armbruster differs from the present invention in that it does not disclose

            the detection of vitamin 02.

                     Higashi teaches the simultaneous determination of vitamin 0 2 and vitamin 0 3

            after being derivatized with PTAO. The disclosed methodology also involves tandem

            mass spectrometry. See Abstract Higashi also discloses testing vitamin 02 alone.

            See page 739, 1st full paragraph.

                     In light of the Higashi disclosure of the simultaneous determination of vitamin 02

            and vitamin   o,\, along with the disclosure of the determination of vitamin D2 and vitamin
            0 3 alone, it would have been obvious to one of ordinary skill in the art to modify the

            Yeung/Armbruster methodology to suit the required research needs (i.e. determination

            of either or both of vitamin 0 2 and vitamin 03) with an expectation of success.

                     With respect to the mass/charge ratios recited in claims 12, 13, 20, 24 and 29, it

            is the Examiner's position that Yeung/Armbruster in view of Higashi would achieve




                                                                                                  QUESTMS-00000841
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 339 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                 Page 5
            Art Unit: 1797

            similar mass/charge ratios given the similarity of the method to that of the present

            invention, absent any evidence to the contrary.




                   Claims 1, 2, 3, 4, 9, 10, 11, 16, 17, 18, 19, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39,

            40, 41, 43, 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over

            Coldwell et al. "Mass Fragmentographic Assay for 25-Hydroxyvitamin 0 in Plasma

            Without Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and 03 After

            Pre-Column Dehydration" ("Coldwell") in view of Kissmeyer et al. "Sensitive analysis of

            1a, 25-dihydroxyvitamin 03 in biological fluids by liquid chromatography-tandem mass

            spectrometry" ("Kissmeyer") and Armbruster.

                   Coldwell discloses a method for measuring at least one vitamin D metabolite

            (i.e., 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3), which comprises generating

            dehydrated molecular ions and subjecting the ions to gas chromatography (GC). See,

            at least, page 351, second paragraph in left column.

                   The samples were subjected to purification prior to ionization. See page 349,

            discussing that a dehydrating pre-column is utilized to avoid problems such as poor

            peak shape or destruction.

                   It is noted that Coldwell does not expressly disclose the measurement of 1, 25-

            dihydroxyvitamin D2 . However, Coldwell does disclose "the possibility of extending this

            method to include dihydroxylated metabolites has also been considered:' See page

            353, right column, last paragraph. See also Table 2, page 354. Thus, it is the




                                                                                                    QUESTMS-00000842
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 340 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                               Page 6
            Art Unit: 1797

            Examiner's position that the method disclosed by Coldwell would be applicable to 1, 25-

            dihydroxyvitamin 02, absent any evidence to the contrary.

                   Coldwell differs from the instant claims in that it does not disclose the use of

            HPLC as the purification method. Coldwell suggests adding additional quality

            assurance schemes to ensure precision and accuracy. See page 348, second column,

            first paragraph.

                   Kissmeyer teaches a method for the sensitive analysis of vitamin 0 metabolites

            via liquid chromatography-tandem mass spectrometry. See Title. Kissmeyer discloses

            that liquid chromatography-tandem mass spectrometry is an improvement over the

            older gas chromatography method, by providing increased specificity and sensitivity of

            analytes, and increased testing capacity. See page 94, right column, first paragraph;

            and page 102, Conclusion.

                   Kissmeyer further discloses that the purification step comprises protein

            precipitation. See abstract.

                   Given the noted advantages of liquid chromatography-tandem mass

            spectrometry (LC-MS/MS) as taught by Kissmeyer, it would have been obvious to one

            of ordinary skill in the art to modify the GC methodology of Coldwell to obtain an

            improved LC-MS/MS process of measuring vitamin 0 metabolites.

                   Coldwell and Kissmeyer ("Coldweii/Kissmeyer") does not expressly disclose

            immunopurifying the vitamin 03 metabolites.

                   Armbruster discloses a method of purifying vitamin 0 metabolites available for

            routine diagnostic use and in research (col. 5, lines 47-54), Armbruster teaches that to




                                                                                                  QUESTMS-00000843
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 341 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                Page 7
            Art Unit: 1797

            detect vitamin D derivatives anti-vitamin D binding protein antibodies are used (col. 6,

            lines 52-63) and may be combined with microparticles (col. 6, line 64     col. 7, line 7).

            Moreover, the competitive method is "suitable for routine investigations, ... , for

            diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify

            Coldweii/Kissmeyer by the inclusion of immunopurification via anti-vitamin D antibodies

            to ensure a purified vitamin D metabolite product with precision and accuracy of the

            results.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In ro Borg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Long/, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422




                                                                                                   QUESTMS-00000844
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 342 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                              Page 8
            Art Unit: 1797

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).



                   Claims 1, 4, 9, 10, 11, 40, 41, and 43 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,

            3, 4, 5, 9, 10, 17, 18, 19, 20, 21, 22, 24,28 and 29 of copending Application No.

            11/386,215 ("the '215 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the '215 application overlaps

            with the subject matter of the instant application.

                   The '215 application is directed to determining the presence or amount of vitamin

            0 metabolites (vitamin 0 2 , vitamin 0 3 , or both) via tandem mass spectrometry, wherein

            purification (which embraces all forms of purification, including immunopurification and

            HPLC) is performed prior to ionization. The skilled artisan would understand the need

            to purify the vitamin 0 metabolites in such a way to ensure that extraneous materials




                                                                                                 QUESTMS-00000845
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 343 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                Page 9
            Art Unit: 1797

            would be eliminated. lmmunopurification provides the requisite specificity to further this

            goal. The claims of the '215 application do not include derivatization.

                   This is a provisional obviousness·type double patenting rejection because the

            conflicting claims have not in fact been patented.



                   Claims 1, 4, 9, 10, 11, 40, and 41 are provisionally rejected on the ground of

            nonstatutory obviousness·type double patenting as being unpatentable over claims 1, 4,

            and 5 of co pending Application No. 11/1 01,166 ("the '166 application"). Although the

            conflicting claims are not identical, they are not patentably distinct from each other

            because the '166 application overlaps with the subject matter of the instant application.

                   The '166 application is directed to determining the presence or amount of vitamin

            Da metabolites via tandem mass spectrometry, wherein the sample is purified by

            chromatography prior to ionization. For the purpose of claim interpretation, the instant

            specification defines "immunopurifying" as being performed by various forms of

            chromatography. See instant specification, paragraph [0046]. The skilled artisan would

            understand the need to purify the vitamin D metabolites in such a way to ensure that

            extraneous materials would be eliminated. lmmunopurification provides the requisite

            specificity to further this goal. The claims of the '166 application do not include

            derivatization.




                                                                                                     QUESTMS-00000846
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 344 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                                         Page 10
            Art Unit: 1797

                    This is a provisional obviousness-type double patenting rejection because the

            con·fiicting claims have not in fact been patented. 1




                    Claims 1, 6, 7, 9, 10, 11, 40,41, 42 and 45 are provisionally rejected on the

            ground of nonstatutory obviousness-type double patenting as being unpatentable over

            claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 14, 17, 21, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 38, 41,

            45, 49, 50, 51, 54, 57, 60, and 64 of co pending Application No. 12/630,790 ("the '790

            application"). Although the conflicting claims are not identical, they are not patentably

            distinct from each other because the '790 application overlaps with the subject matter of

            the instant application.

                    The '790 application is directed to determining the presence or amount of vitamin

            0 metabolites (vitamin 02, vitamin 03, or both) via tandem mass spectrometry, wherein

            the sample is purified run through extraction and analytical columns prior to ionization.

            For the purpose of claim interpretation, the instant specification defines

            "imrnunopurifying" as being performed by various forms of columns. Soo instant

            specification, paragraphs [0041]- [0046]. The skilled artisan would understand the

            need to purify the vitamin 0 metabolites in such a way to ensure that extraneous




            1
              The '166 application will be issued as USP 7,745,226 on June 29, 2010, at which point the present
            rejection will no longer be provisional.




                                                                                                              QUESTMS-00000847
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 345 of 641 PageID #: 367



            Application/Control Number: 11/946,765                                               Page 11
            Art Unit: 1797

            materials would be eliminated. lmmunopurification provides the requisite specificity to

            further this goal. The claims of the '790 application include PTAD-derivatization.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                   Claims 1-4, 40 and 41 are provisionally rejected on the ground of nonstatutory

            obviousness-type double patenting as being unpatentable over claims 38-49 of

            copending Application No. 12/630,796 ("the '796 application"). Although the conflicting

            claims are not identical, they are not patentably distinct from each other because the

            '790 application overlaps with the subject matter of the instant application.

                   The '796 application is directed to determining the presence or amount of vitamin

            D metabolites (vitamin Dz, vitamin D3, or both) via tandem mass spectrometry, wherein

            the sample is purified via immunopurifying and HPLC. The present specification at

            paragraph [0008] teaches that dihydroxyvitamin D metabolites include 1a,26(0H)2D2.

            The instant application claims are broad enough to cover the mass/charge ratios recited

            in the '796 application. Since the present application method is similar to that of the

            '796 application, it would be obvious to expect similar mass to charge ratios (m/z) to be

            obtained. The claims of the '796 application do not include derivatiz.ation.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                                                                                   QUESTMS-00000848
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 346 of 641 PageID #: 368



            Application/Control Number: 11/946,765                                              Page 12
            Art Unit: 1797

                                            Allowable Subject Matter

                   Claim 8 is objected to as being dependent upon a rejected base claim, but would

            be allowable if rewritten in independent form including all of the limitations of the base

            claim and any intervening claims.

                   The prior art does not teach or suggest derivatizing vitamin D metabolites with 4'-

            carboxypheynyi-TAD prior to mass spectrometry.




                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M- Th (9-5).

                   If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                   QUESTMS-00000849
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 347 of 641 PageID #: 368



            Application/Control Number: 11/946,765                                           Page 13
            Art Unit: 1797

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:/lpair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866·217 -9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000850
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 348 of 641 PageID #: 368
                                                                                       Application/Control No.              Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                       111946,765                           HOLMQUIST ET AL.
                     Notice of References Cited
                                                                                       Examiner                             Art Unit
                                                                                       M. COLE                              1797
                                                                                                                                                I Page 1 of 1
                                                                            U.S. PATENT DOCUMENTS
                           Document Number                    Date
       *             Country Code-Number-Kind Code         MM-YYYY                                     Name                                       Classification

       *    A      US-6,787,660                           09-2004          Armbruster et al.                                                        5521653

            B      US-

            c      US-

            D      US-

            E      US-

            F      US-

            G      US-

            H      US-

             I     US-
            j          -
            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                    Date
       *             Country Code-Number-Kind Code         MM-YYYY                  Country                       Name                            Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                            NON-PATENT DOCUMENTS

       *                                          Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X

   .
   A copy of th1s reference IS not bemg furnished w1th th1s Off1ce act1on, (See MPEP § 707.05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100612



                                                                                                                                              QUESTMS-00000851
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 349 of 641 PageID #: 368


                              U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                           Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                           Uni.tt)d States Patent and TradeJilal'k Office
                                                                                           A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                         P.O.llN'.[L~')]
                                                                                                         A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                         WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                                 ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 12/630,790                     12/0J/2009             Brett Holn1quist          03'UU?-Crl40                                       1410

                                       75-90             G6!78/20l 0
                                                                                                                             bXAlYllNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                       COLt·., MONIQUE T
                 SAN DfRGO, CA 92l:J8-0278
                                                                                                    AR.T      Lr~IT                           PAPLl.~   N UNEJUR

                                                                                                           1797




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J<ev. 04107)




                                                                                                                                                   QUESTMS-00000852
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 350 of 641 PageID #: 368
                                                                                         Application No.                               Applicant(s)

                                                                                          121630,790                                   HOLMQUIST ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit
                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however. may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)12:1 Responsive to communication(s) filed on 03 December 2009.
          2a)0 This action is FINAL.                                   2b)i2:1 This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)12:1 Claim(s) 1-67 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)12:1 Claim(s) 1-51 and 54-67 is/are rejected.
            7)12:1 Claim(s) 52 and 53 is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)O Some* c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) 12:1 Notice of References Cited (PT0-892)                                                     4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) i2:llnformation Disclosure Statement(s) (PTO/SB/08)                                           5) 0 Notice of Informal Patent Application
              Paper No(s)/Mail Date _ _ .                                                              6) 0 Other: _ _
    U.S, Patent and Trademark Off1ce
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100621

                                                                                                                                                       QUESTMS-00000853
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 351 of 641 PageID #: 368



            Application/Control Number: 12/630,790                                                                   Page 2
            Art Unit: 1797

                                                     11DETAILED ACTION

                                             Claim Rejections • 35 USC§ 102

                   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

            form the basis for the rejections under this section made in this Office action:

                   A person shall be entitled to a patent unless·-

                   (b) the invention was patented or described in a printed publication in this or a foreign country or in
                   public use or on sale in this country, more than one year prior to the date of application for patent in
                   the United States.

                   Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 21 are rejected under

            35 U.S.C. 102(b) as being anticipated by Aronov eta/. "Metabolic profiling of major

            vitamin 0 metabolites using Oiels-Aider derivatization and ultra-performance liquid

            chromatography-tandem mass spectrometry" ("Aronov").

                   Aronov discloses a method for the quantification of 1a,25-dihydroxyvitamin 03,

            1a,25-dihydroxyvitamin 02, 25-hydroxyvitamin 03 and 25-hydroxyvitamin 02 (collectively

            "vitamin 0 metabolites") via ultra-performance liquid chromatography (a variant of high-

            performance liquid chromatography) and tandem mass spectrometry. See abstract

            Aronov disclose that each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-

            4-triazoline-3,5-dione (PTAO). The methodology includes the use of a solid-phase

            extraction column and a HPLC analytical column. See pages 1919 1920. Table 1

            discloses the mass spectrometry conditions of which the precursor ion (m/z) and

            product ion (m/z) corresponds to instant claims 12, 13, 15 and 16. See page 1920.




                                                                                                                       QUESTMS-00000854
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 352 of 641 PageID #: 368



            Application/Control Number: 12/630,790                                                                   Page 3
            Art Unit: 1797

                                                  Claim Rejections- 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention is not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between the subject matter sought to be patented and
                   the pnor art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.



                   Claims 3, 5, 18, 19,20 and 22-48 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Aronov in view of USP 7,348,137 to Caulfield et at. ("Caulfield").

                   Aronov discloses a method for the quantification of 1a,25-dihydroxyvitamin 03,

            1a,25-dihydroxyvitamin 0 2 , 25-hydroxyvitamin 0 3 and 25-hydroxyvitamin 0 2 (collectively

            "vitamin D metabolites")      via ultra-performance liquid         chromatography (a variant of high-

            performance liquid chromatography) and tandem mass spectrometry. Aronov further

            discloses that the profiling method for vitamin D metabolites is impeded by their low

            concentration in human circulation, with concentrations ranging from 15                        60 pg/ml (1.5

            - 6.0 ng/dl). See abstract and page 1918, 1''1 full paragraph. Aronov discloses that

            each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-4-triazoline-3,5-dione

            (PTAO).

                   Aronov differs from the instant invention in that it does not disclose the use of

            turbulent now liquid chromatography as the extraction column. Moreover, Aronov does

            not expressly disclose that the extraction and analytical columns are connected in an

            on-line fashion.




                                                                                                                       QUESTMS-00000855
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 353 of 641 PageID #: 368



            Application/Control Number: 12/630,790                                               Page4
            Art Unit: 1797

                   Caulfield teaches a quantitative on-line method for the determination of

            analyte(s), wherein the method utilizes high turbulence liquid chromatography (HTLC)

            extraction column, followed by the use of an analytical column. Caulfield teaches that

            the benefits of HTLC over conventional HPLC methods include: minimal amount of

            sample preparation, minimal time requirements for performing numerous assays, and

            superior separation performance. See col. 6, lines 10-30. Thus, the disclosed method

            results in savings of time and costs, and eliminates the possibility of operator error.

            Moreover, Caulfield teaches that the disclosed method is suitable for detecting analytes

            present in an amount of less that 5 ng/dl (col. 5, lines 63-67).

                   It is noted that the Caulfield disclosure is directed to the detection of

            testosterone. However, it is the Examiner's position that it would have been obvious to

            the skilled artisan to modify the methodology to encompass the detection of other

            analytes. First, it is well known that detection assays can be adapted to detect many

            different analytes (i.e., chromatography and spectrometry are known to be used for

            many classes of compounds). Second, those of ordinary skill in the art would look to

            other methods that eliminate issues or improve upon problems present in

            currentmethodologies.

                   Given that the Caulfield methodology treats the same problem (i.e. the detection

            of an analyte in low concentration) and offers the advantages of: minimal amount of

            sample preparation, minimal time requirements for performing numerous assays, and

            superior separation performance, it would have been obvious to one of ordinary skill to




                                                                                                      QUESTMS-00000856
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 354 of 641 PageID #: 368



            Application/Control Number: 12/630,790                                              Page 5
            Art Unit: 1797

            modify Aronov to incorporate HTLC and online analysis of the vitamin D metabolites,

            with an expectation of achieving successful results.

                   Claims 49-51 and 54-67 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Aronov in view of Caulfield ("AronovfCaulfield") as applied to claims

            3, 5, 18, 19, 20 and 22-48 above, and further in view of USP 7,321,116 to Picard eta/.

            ("Picard").

                   Aronov/Caulfield fails to disclose the use of laser diode thermal desorption to

            generate one or more ions detectable by mass spectrometry. Instead, Caulfield

            teaches ions can be produced using a variety of methods including, but not limited to,

            electron ionization, chemical ionization, fast atom bombardment, field desorption, and

            matrix-assisted laser desorption ionization ("MALO I"), surface enhanced laser

            desorption ionization ("SELDI"), photon ioniz.ation, electrospray ionization ("ESI"), and

            inductively coupled plasma. See col. ?,lines 22-28. Caulfield further teaches the use of

            "Atmospheric Pressure Chemical Ionization," or "APCI," as a mass spectroscopy

            method similar to ESI. See col. B.ines 16-27.

                   Picard teaches that the previous methods of generating ions such as APCI and

            MALDI have drawbacks such as being time consuming and costly. See col. 1, line 25-

            col. 2, line 11. Picard teaches that in lieu of the older methods, laser diode thermal

            desorption (LDTD) is being used to eliminate the previous drawbacks.

                   Generally speaking, a new ionization source at atmospheric pressure,
                   preferably interfaced with mass spectrometry, has been developed in
                   response to industry's needs and requests. In its preferred embodiment,
                   the ionization source is based on a process of thermal laser desorption
                   and thus has been named LDTD (Laser Diode Thermal Desorption).
                   Thermal desorption is induced indirectly by a laser beam without a support




                                                                                                  QUESTMS-00000857
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 355 of 641 PageID #: 368



            Application/Control Number: 12/630,790                                               Page 6
            Art Unit: 1797

                   matrix--unlike the MALDI technique--and ionization is achieved by a
                   corona discharge without liquid mobile phase--unlike the APCI technique.
                   The LDTD technique being matrix and mobile phase free, cross
                   contamination of samples is virtually eliminated. See col. 3, lines 24-
                   35.


                   In light of the noted benefits derived from using LDTD, it would have been

            obvious to those of ordinary skill to modify Aronov/Caulfield to instead use LDTD, as

            taught by Picard, with an expectation of achieving suitable results in a more efficient

            and inexpensive manner.

                   With respect to those claims reciting mass/charge ratios, it is the Examiner's

            position that these parameters would be achieved by performing the suggested

            combination of Aronov/Caulfield/Picard. Thus, absent any evidence of criticality, these

            claims are considered obvious.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29




                                                                                                  QUESTMS-00000858
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 356 of 641 PageID #: 369



            Application/Control Number: 12/630,790                                                 Page 7
            Art Unit: 1797

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).

                   Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 14, 17, 21, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35,

            38, 41, 45, 49, 50, 54, 57, 60 and 64 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9,

            10, 11, 40, 41, 42 and 45 of copending Application No. 11/946,765 ("the '765

            application"). Although the conflicting claims are not identical, they are not patentably

            distinct from each other because the scope of the '765 application overlaps with that of

            the instant application.

                   The '765 application is directed to a method for determining the amount of one or

            more dihydroxyvitamin D metabolites in a sample by tandem mass spectrometry

            comprising immunopurifying the dihydroxyvitamin D metabolites; further purifying the




                                                                                                    QUESTMS-00000859
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 357 of 641 PageID #: 369



            Application/Control Number: 12/630,790                                                Page 8
            Art Unit: 1797

            immunopurified metabolites by HPLC (analytical column); and determining the amount

            of metabolites in the sample by tandem mass spectrometry. The metabolites are

            derivatized by PTAD. The claims of '765 recite immunopurifying followed by HPLC,

            whereas the instant claims recite subjection the sample to an extraction column and an

            analytical column. However, one of ordinary skill in the art would have recognized that

            "lmmunopurifying" is a specific separation method which may performed by an

            extraction column, and that HPLC is a form of analytical column. It would have been

            obvious to one of ordinary to employ an extraction column as the irnmunopurifying

            means as an extraction column would lend the requisite specificity to the assay to

            ensure the separation of the vitamin D metabolites prior to analysis.

                   This is a provisional obviousness-type double patenting rejection because the

            confiicting claims have not in fact been patented.




                                           Allowable Subject Matter

                   Claims 52 and 53 are objected to as being dependent upon a rejected base

            claim, but would be allowable if rewritten in independent form including all of the

            limitations of the base claim and any intervening claims.

                   The prior art does not teach or suggest performing the claimed method excluding

            any form of chromatography.




                                                                                                   QUESTMS-00000860
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 358 of 641 PageID #: 369



            Application/Control Number: 12/630,790                                            Page 9
            Art Unit: 1797

                  Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M - Th (9-5).

                  If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.

                  Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http:f/pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000861
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 359 of 641 PageID #: 369
                                                                                        Application/Control No.             Applicant(s)/Patent Under
                                                                                                                            Reexamination
                                                                                        121630,790                          HOLMQUIST ET AL.
                     Notice of References Cited
                                                                                        Examiner                            Art Unit
                                                                                        M. COLE                             1797
                                                                                                                                               I Page 1 of 1
                                                                             U.S. PATENT DOCUMENTS
                           Document Number                   Date
     *               Country Code-Number-Kind Code         MM-YYYY                                      Name                                     Classification

     *      A      US-7,321, 116                          01-2008           Picard et al.                                                          2501288

     *      B      US-7,348, 137                          03-2008           Caulfield et al.                                                        43514

            c      US-

            D      US-

            E      US-

            F      US-

            G      JS-

            H      JS-

             I         -
            j

            K      US-

            L      US-

            M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                           Document Number                   Date
     *               Country CodeMNumberMKind Code         MM-YYYY                  Country                       Name                           Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                             NON-PATENT DOCUMENTS

     *                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X


   ' A copy of th1s reference IS not bemg furmshed w1th th1s Off1ce action, (See MPEP § 707,05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                Notice of References Cited                        Part of Paper No. 20100621



                                                                                                                                              QUESTMS-00000862
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 360 of 641 PageID #: 369


                               U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                           Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                           Uni.tt)d States Patent and TradeJilal'k Office
                                                                                           A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                         P.O.llN'.[L~')]
                                                                                                         A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                         WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.                FCLINGDATE                                ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                  121630,796                     12/0J/2009            Brett Holn1quist                                                             1419

                                        75-90             07/0712010
                                                                                                                             bXAlYIJNbR
                  FOLEY & LARDNER LLP
                  P.O. BOX 80278                                                                                      COU.~,        MONIQUE T
                  SAN DIEGO, CA 92l:J8-0278
                                                                                                    AN.TUl'<Jl'                               PAPLl.~   NUfvElUR

                                                                                                           1797




        Please find below and/or attached an OtTice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<J()A (J<ev. 04107)




                                                                                                                                                   QUESTMS-00000863
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 361 of 641 PageID #: 369
                                                                                         Application No.                               Applicant(s)

                                                                                          121630,796                                   HOLMQUIST ET AL.
                          Office Action Summary                                          Examiner                                      Art Unit
                                                                  M. COLE                           1797                                                      I
                     - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
            A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
            WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
               Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
               after SIX (6) MONTHS from the mailing date of this communication.
               If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
               Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
               Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
               earned patent term adjustment. See 37 CFR 1.704(b).

      Status
            1)!ZI Responsive to communication(s) filed on 121312009.
          2a)0 This action is FINAL.                                   2b)!ZI This action is non-final.
            3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                      closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
            4)!ZI Claim(s) 1-49 is/are pending in the application.
                     4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
            5}0 Claim(s) _ _ is/are allowed.
            6)!ZI Claim(s) 1-6. 9-19.22-30 and 33-49 is/are rejected.
            7)!ZI Claim(s) 7.8.20.21.31 and 32 is/are objected to.
            8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
            9)0 The specification is objected to by the Examiner.
          10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
          12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All         b)O Some* c)O None of:
                      1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
                 *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1) !ZI Notice of References Cited (PT0-892)                                                      4) 0 Interview Summary (PT0-413)
      2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                         Paper No(s)/Mail Date. _ _ .
      3) !ZIInformation Disclosure Statement(s) (PTO/SB/08)                                            5) 0 Notice of Informal Patent Application
             Paper No(s)/Mail Date _ _ .                                                               6) 0 Other: _ _
    U.S, Patent and Trademark Office
    PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20100624

                                                                                                                                                       QUESTMS-00000864
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 362 of 641 PageID #: 369



            Application/Control Number: 12/630,796                                                                   Page 2
            Art Unit: 1797

                                                      DETAILED ACTION

                                             Claim Rejections - 35 USC§ 103

                   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention IS not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between the sub;ect matter sought to be patented and
                   the prior art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner in which the invention was made.

                   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

            USPQ 459 (1966), that are applied for establishing a background for determining

            obviousness under 35 U.S.C. 103(a) are summarized as follows:

                   1.      Determining the scope and contents of the prior art.
                   2.      Ascertaining the differences between the prior art and the claims at issue.
                   3.      Resolving the level of ordinary skill in the pertinent art.
                   4.      Considering objective evidence present in the application indicating
                           obviousness or nonobviousness.

                   This application currently names joint inventors. In considering patentability of

            the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of

            the various claims was commonly owned at the time any inventions covered therein

            were made absent any evidence to the contrary. Applicant is advised of the obligation

            under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

            not commonly owned at the time a later invention was made in order for the examiner to

            consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

            prior art under 35 U.S.C. 103(a).

                   Claims 1-4, 9, 10, 12, 13, '14-17, 22, 23, 25, 26, 27, 28, 33, 34, 36 and 37 are

            rejected under 35 U.S.C. 103(a) as being unpatentable over Coldwell et al. "Mass




                                                                                                                       QUESTMS-00000865
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 363 of 641 PageID #: 369



            Application/Control Number: 12/630,796                                               Page 3
            Art Unit: 1797

            Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without Derivatization:

            Enhanced Sensitivity for Metabolites of Vitamins D2 and 03 After Pre-Column

            Dehydration" ("Coldwell").

                   Coldwell discloses a method for measuring at least one vitamin D metabolite in

            plasma (i.e., 25-hydroxyvitamin D2 and 25-hydroxyvitamin D:J), which comprises

            generating dehydrated molecular ions and subjecting the ions to gas chromatography

            (GC). See, at least, page 351, second paragraph in left column.

                   Arguably, Coldwell is not directed to the measurement of 1, 25-dihydroxyvitamin

            D3 and 1, 25-dihydroxyvitamin D2. However, Coldwell does disclose "the possibility of

            extending this method to include dihydroxylated metabolites has also been considered."

            See page 353, right column, last paragraph. See also Table 2, page 354. Thus, it is

            the Examiner's position that the method disclosed by Coldwell would be applicable to 1,

            25-dihydroxyvitamin D3 and 1, 25-dihydroxyvitamin 0 2, absent any evidence to the

            contrary.

                   Claims 5, 6, 18, 19, 29, and 30 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Coldwell ("Coldwell") as applied to claims 1-4, 9, 10, 12, 13, 14-17,

            22, 23, 25, 26, 27, 28, 33, 34, 36 and 37 above, and further in view of USP 7,321,116 to

            Picard ot a!. ("Picard").

                   Coldwell fails to disclose the use of laser diode thermal desorption as the

            ionization source. Instead, Coldwell teaches electron impact (EI) ionization. See page

            349, left column, last four lines.




                                                                                                  QUESTMS-00000866
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 364 of 641 PageID #: 369



            Application/Control Number: 12/630,796                                              Page4
            Art Unit: 1797

                   Picard teaches that the previous methods of generating ions have drawbacks

            such as being time consuming and costly. See col. 1, line 25- col. 2, line 11. Picard

            teaches that in lieu of the older methods, laser diode thermal desorption (LDTD) is

            being used to eliminate the previous drawbacks.

                   Generally speaking, a new ionization source at atmospheric pressure,
                   preferably interfaced with mass spectrometry, has been developed in
                   response to industry's needs and requests. In its preferred embodiment,
                   the ionization source is based on a process of thermal laser desorption
                   and thus has been named LDTD (Laser Diode Thermal Desorption) ....
                   The LDTD technique being matrix and mobile phase free, cross
                   contamination of samples is virtually eliminated. See col. 3, lines 24-
                   35.


                   In light of the noted benefits derived from using LDTD, it would have been

            obvious to those of ordinary skill to modify Coldwell to instead use LDTD, as taught by

            Picard, with an expectation of achieving suitable results in a more efficient and

            inexpensive manner.



                   Claims 11, 24, and 35 are rejected under 35 U.S.C. 103(a) as being

            unpatentable over Coldwell ("Coldwell") as applied to claims 1-4, 9, 10, 12, 13, 14-17,

            22, 23, 25, 26, 27, 28, 33, 34, 36 and 37 above, and further in view of USP 7,348,137 to

            Caulfield   ot at.   ("Caulfield").

                   Coldwell fails to disclose the use of atmospheric pressure chemical ionization.

            Instead, Coldwell teaches electron impact (EI) ionization. See page 349, left column,

            last four lines and abstract, respectively.




                                                                                                  QUESTMS-00000867
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 365 of 641 PageID #: 369



            Application/Control Number: 12/630,796                                                Page 5
            Art Unit: 1797

                   Caulfield is directed to the same area of art. That is, Caulfield is directed to the

            detection of analytes via mass spectrometry. Caulfield explains that Atmospheric

            Pressure Chemical Ionization (APCI) is similar to El, but that APCI is more effective

            than El in analyzing some species. See col. 8, lines 4-27.

                   In light of the noted benefits derived from using APCI and its conventional use in

            the detection of analytes via mass spectrometry, it would have been obvious to those of

            ordinary skill to modify Coldwell to instead use APCI, as taught by Caulfield, with an

            expectation of achieving suitable results.



                   Claims 38-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over

            Yeung et al. "Characterization of vitamin Da metabolites using continuous-flow fast atom

            bombardment tandem mass spectrometry and high-performance liquid

            chromatography" ("Yeung") in view of USP 6,787,660 to Armbruster et al.

            ("Armbruster").

                   Yeung discloses a method for the detection of vitamin D3 metabolites involving

            the derivitization of the metabolites with 4-phenyl-1 ,2,4-triazoline-3,5-dione (PTAD),

            followed by purification with high-performance liquid chromatography (HPLC) and

            characterization with tandem mass spectrometry. Soo Abstract; and Results and

            Discussion, page 118.

                   Yeung differs from the instant claims in that it does not expressly disclose

            immunopurifying the vitamin Do metabolites. Rather, Yeung discloses beginning its

            methodology with commercially purchased vitamin D3.




                                                                                                   QUESTMS-00000868
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 366 of 641 PageID #: 370



            Application/Control Number: 12/630,796                                                   Page 6
            Art Unit: 1797

                   Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

            metabolites. Armbruster notes that its product is available for routine diagnostic use

            and in research (col. 5, lines   47~54).   Armbruster teaches that to detect vitamin D

            derivatives anti~vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

            may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

            facilitates non-radioactive detection of vitamin D derivatives without extensive safety

            measures being required. Moreover, the competitive method is "suitable for routine

            investigations, ... , for diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify the Yeung

            methodology by the inclusion of irnrnunopurification via anti-vitamin D antibodies to

            ensure a purified initial product for further research. Certainly, a commercial supplier of

            vitamin D derivatives would perform a quality control process such as that detailed by

            Armbruster to ensure the purity of the commercial product. If the vitamin D3 derivative

            of Yeung had not been purchased outside of the lab, it is also likely that the Yeung learn

            would perform immunopurification as detailed by Armbruster for the reasons discussed

            above (Le., highly specific purification without the need for extensive safety measures.)

                   With respect to recitation of mass/charge ratios, it is the Examiner's position that

            these parameters would be achieved by performing the suggested combination of

            Yeung/Armbruster. Thus, absent any evidence of criticality, these claims are

            considered obvious.




                                                                                                      QUESTMS-00000869
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 367 of 641 PageID #: 370



            Application/Control Number: 12/630,796                                               Page 7
            Art Unit: 1797

                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F .3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F .3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record rnay sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).




                                                                                                  QUESTMS-00000870
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 368 of 641 PageID #: 370



            Application/Control Number: 12/630,796                                               Page 8
            Art Unit: 1797

                   Claims 1, 2, 3, 4, 12, 13, 14, 15, 16, 17, 25, 26, 27, 28, 36, and 37 are

            provisionally rejected on the ground of nonstatutory obviousness-type double patenting

            as being unpatentable over claims 1, 9, 17, 18, 28 and 29 of copending Application No.

            11/386,215 ("the '215 application"). Although the conflicting cia ims are not identical,

            they are not patentably distinct from each other because the claims of the '215

            application overlap with those of the instant application.

                   The '215 application is directed to a method for determining the presence or

            amount of a vitamin 0 metabolite (1 ,25-dihydroxyvitamin 02, 1,25-dihydroxyvitamin 03,

            or both) by tandem mass spectrometry. While the '215 application does not recite the

            related mass-to-charge ratios from performing the claimed method, the related ratios,

            such as claimed in the instant application, would be derived from the practice of the

            same method. Therefore, the specific mass-to-charge ratios recited in the instant

            application are considered to be obvious.

                   With respect to the type of sample used, it would have been obvious to one of

            ordinary skill in the art to use a biological sample such as serum or plasma, as it is well

            known in the art to test these samples for vitamin 0 deficiency.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                                                                                  QUESTMS-00000871
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 369 of 641 PageID #: 370



            Application/Control Number: 12/630,796                                               Page 9
            Art Unit: 1797

                   Claims 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48 and 49 are provisionally

            rejected on the ground of nonstatutory obviousness-type double patenting as being

            unpatentable over claims 1, 2, 3, 4, 9, 10, 11, 40 and 41 of copending Application No.

            11/946,765 ("the '765 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the claims of the '765

            application overlap with those of the instant application.

                   The '765 application is directed to a method for determining U1e amount of one or

            more vitamin D metabolites (vitamin D2, vitamin D:l, or both) in a sample by tandem

            mass spectrometry comprising immunopurifying the vitamin D metabolites; and further

            purifying the vitamin D metabolites by HPLC. Since the '765 application claims have

            very similar method steps as those recited in the instant application, one of ordinary skill

            would expect to achieve similar mass-to-charge ratios for the precursor and fragment

            ions. Therefore, the claims of the instant application are deemed to be obvious variants

            of the '765 application.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                            Allowable Subject Matter

                   Claims 7, 8, 20, 21, 31 and 32 are objected to as being dependent upon a

            rejected base claim, but would be allowable if rewritten in independent form including all

            of the limitations of the base claim and any intervening claims.




                                                                                                  QUESTMS-00000872
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 370 of 641 PageID #: 370



            Application/Control Number: 12/630,796                                           Page 10
            Art Unit: 1797

                  The prior art does not teach or suggest performing the claimed methods without

            performing chromatography prior to mass spectrometry.



                  Any inquiry concerning this communication or earlier communications from the

            examiner should be directed to M. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M- Th (9-5).

                  If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.

                  Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1797           Examiner
                                                                 Art Unit 1797




                                                                                                 QUESTMS-00000873
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 371 of 641 PageID #: 370
                                                                                         Application/Control No.             Applicant(s)/Patent Under
                                                                                                                             Reexamination
                                                                                         121630,796                          HOLMQUIST ET AL.
                     Notice of References Cited
                                                                                         Examiner                            Art Unit
                                                                                         M. COLE                             1797
                                                                                                                                                I Page 1 of 1
                                                                              U.S. PATENT DOCUMENTS
                           Document Number                     Date
     *               Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

     *      A      US-7,321, 116                           01-2008           Picard et al.                                                          2501288

     *      B      US-7,348, 137                           03-2008           Caulfield et al.                                                        43514

            c      US-

            D      US-

            E      US-

            F      US-

            G      JS-

            H      JS-

             I         -
            j

            K      US-

            L      US-

            M      US-
                                                                          FOREIGN PATENT DOCUMENTS
                           Document Number                     Date
     *               Country CodeMNumberMKind Code          MM-YYYY                  Country                       Name                           Classification

            N
            0
            p

            Q

            R
            s
            T
                                                                              NON-PATENT DOCUMENTS

     *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


            u



            v



           w


            X


   ' A copy of th1s reference IS not bemg furn1shed w1th this Off1ce action, (See MPEP § 707.05(a).)
   Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

   U.S. Patent and Trademark Office
    PT0-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 20100624



                                                                                                                                               QUESTMS-00000874
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 372 of 641 PageID #: 370



                                      Electronic Patent Application Fee Transmittal
         Application Number:                             11386215


          Filing Date:                                   21-Mar-2006




         Title of Invention:                             Methods for detecting vitamin D metabolites by mass spectrometry




          First Named Inventor/Applicant Name:           Nigel Clarke
        MMM~~"'"'
                                                        M-M-~~···~~~~M
                                                                                         -------M~-~-----


          Filer:                                         Anthony Charles Kuhlmann


         Attorney Docket Number:                         034827-3603


          Filed as Large Entity

         Utility under 35 USC 111 (a) Filing Fees

                                  Description
                                                        __l_ Fe~~~-~-L          Quantity   I     Amount
                                                                                                             I
                                                                                                                  Sub-Total in
                                                                                                                    USD($)
                                                                                                                 -·---~---


          Basic Filing:


          Pages:


         Claims:
                                      M-~-
                                                 --------
          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
        -----------------                                                           -----~---~~~-M




          Post-Allowance-and-Post-Issuance:


          Extension-of-Time:




                                                                                                                  QUESTMS-00000875
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 373 of 641 PageID #: 370

                                                                                                                 Sub· Total in
                               Description                           Fee Code    I   Quantity   I   Amount
                                                                                                                   USD($)
                                                                 I                                           I
         Miscellaneous:

                   Submission-Information Disclosure Stmt              1806                                           180
                                                                 I               I              I            I
                                                                              Total in USD ($)                   180
                                                            --                                                    ------




                                                                                                                 QUESTMS-00000876
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 374 of 641 PageID #: 370

                                                  Electronic Acknowledgement Receipt

                                     EFS ID:                               886152.5


                              Application Number:                          11386215


                     International Application Number:

                             Confirmation Number:                          2019




                               Title of Invention:                         Methods for detecting vitamin D metabolites by mass spectrometry




                  First Named Inventor/Applicant Name:                     Nigel Clarke


                               Customer Number:                            30542


                                      Filer:                               Anthony Charles Kuhlmann/l\llercedes Dipasupil


                              Filer Authorized By:                         Anthony ChMies Kuhlmann


                            Attorney Docket Number:                        034827·3603


                                  Receipt Date:                            17-NOV-201 0


                                   Filing Date:                            2HMR·2006


                                  TimeStamp:                               20:37:30


                               Application Type:                           Utility under 35 USC 111 (a)
                                                                                   -~~~




          Payment information:
          Submitted with Payment                                           yes
          Payment Type                                                    Credit Card
          Payment was successfully received in RAM                        $180

          RAM confirmation Number                                          6078

          Deposit Account
                                                                                 - - - - · - - - · - - - - - - - - - - - - - -..· - -
          Authorized User
        f - - - - - - - -..........._.._______.......- ........._______,.... L.....----·--·---·-·. -·-·---................_...._. _____________,__....._
          File Listing:
           Document
            Number
                        I         Document Description
                                                                   I             File Name
                                                                                                      I   File Size(Bytes)/1~~Mult~J_( Pages
                                                                                                          Message Digest    Part /.zip (if appl.)
        _ ,.._ . ___,_________ ---'----·-----.L-..-·-·--..·-·---·-                                                                ·---·-      .............__



                                                                                                                                       QUESTMS-00000877
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page   375 of 641 PageID #: 370
                                                     91118
          1         Miscellaneous Incoming Letter         034827 -3603_Transmitta I. pdf                                               no          3
                                                                                           :>c1d1e72a2abd4e1bbb5<e3e7,7<-a2J79fl2
                                                                                                           9e132


     Warnings:
     Information:

                                                                                                          217572
          2                                                     034827-3603_Resp.pdf                                                   yes         8
                                                                                           abe3f83l0dt>Jd9J/43ald/Jf)414w!6dw3
                                                                                                          dbE'9


                                               Multipart Description/PDF files in .zip description

                                      Document Description                                                 Start                             End


                       Amendment/Req. Reconsideration-After Non-Final Reject                                   1                              1



                                                Claims                                                         2                              6



                        Applicant Arguments/Remarks Made in an Amendment                                       7                              8


     Warnings:
     Information:

                                                                                                          263892
          3                                                     034827-3603_1DS.pdf                                                    yes         5
                                                                                           acd33f4f877f2e7513J04e7a978bc83eb7!2
                                                                                                           Ofda


                                               Multipart Description/PDF files in .zip description

                                      Document Description                                                 Start                             End


                                           Transmittal Letter                                                  1                              3



                          Information Disclosure Statement (IDS) Filed (SB/08)                                 4                              5


     Warnings:
     Information:

                                                                                                          198617
          4               NPL Documents                           IPR_1 0-9-2007 .pdf                                                  no          4
                                                                                           e0232a4d3b0b1fd74c0!25ad44S871078d
                                                                                                            0364~




     Warnings:
     Information:

                                                                                                          689570
          5               NPL Documents                           IPR_6-1 0-201 O.pdf                                                  no          10
                                                                                           G~lc91011cd5al<Ja,,lfJ:la/~r,)aa0aaccllc

                                                                                                            c65c


        rnings:
        rmation:

                                                                                                          500131
          6               NPL Documents                         US-OA_6-24-201 O.pdf                                                   no          16
                                                                                           b04~3di7'!2f962r-25dcc016f7eb418%~dd
                                                                                                            d786


     Warnings:

                                                                                                                                      QUESTMS-00000878
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 376 of 641 PageID #: 371

         Information:
                                                                                                                           38S:J.IO
                7                       NPL Documents                        US·OA G-28-2010.pdf                                                              no          11

                                                                                                        1"''"' '""'"'11 ""''
         Warnings:
         Information:
                                                                                                                           4'1%50
                8                       NPL Documents                         US-OA_7-7-201 O.pdf       -----
                                                                                                         6/f46~il£Jf9c6hlc6J:i4di'l7111c'.b'liJIJO
                                                                                                                                                              no          12
                                                                                                                             )~19:l




         Warnings:
         Information:
                                                                                                                            29864
                9                  Fee Worksheet (PT0-875)                        fee-info.pdf                                                                no          2
                                                                                                         fd2<10af/6c0<127dliol!HSJ~IIf<~~'l'>()l!l'•18G
                                                                                                                              N'XI


         Warnings:
         Information:
                                                                          Total Files Size (in bytes)                                               2795764
        --                                                         -                                                                                               -----·----·-
         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         New Al!l!lications Under 35 U.S.C. 111
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date oft he application.

         !l!J!tion!U~1:l!.!1\l.Of al!l!'Jl_i!!.!H!tion!!!Aru!_llcatiol!._un~r 3~JL~I:;,•.1Zl
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

         New International AQQiication Filed with the USPTO as a Receiving Office
         If a new international application is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
         and of the International Filing Date (Form PCT/R0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.
        --                                             ------~---                                                                                 -                        --




                                                                                                                                                                   QUESTMS-00000879
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 377 of 641 PageID #: 371



                                                                                  Atty. Dkt No. 034827-3603

                            TN TilE UNTTED STA 1'E"'S PATENT AND TRADEMARK OFJi1CE

            Applicant:        Clarke, et aL

            Title:            METHODS FOR DETECTING
                              VlT AMIN D METABOLITES
                              BY MASS SPECTROMETRY

            Appi.No.:         11/386,215

             Filing Date:     3121/2006

            Examiner:         Monique T.      Col~


             Ati Unit:        1773

            Confirmation 2019
            Number:

                                               AM:KNUMENT TRANSMITTAL

            Mail Stop Amendment
            Commissioner lc>r Patents
            P.O. Box 1450
            Alexandria, VA 22313-1450

             Sir:

                     Transmitted herewith is an amendment in the above-identified application.

                     Small Entity status under 37 C.F.R. § l .9 and§ 1.27 has been established by a previous
                     assertion of Small Entity status.

             f X .I Information Disclosure Statement und supporting documents are enclosed.




                                                                                                          QUESTMS-00000880
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 378 of 641 PageID #: 371



                                                                                        Atty. Dkt No. 034827-3603

                   f. X J The lee required for additional claims is calculated below:


                                                                      Extra
                                 Claims
                                   As           Previously           C.laims                                           Additional
                               Amended           Paid For            Present                            Rate           Claims Fee
             Total Claims:         31               31                                                                      $0.00

                 Independent        3                3                     0      X               $220.00
                     Claims:
                        First presentation of any Mu.ltiple Dependent Claims:                     $390.00         .~


                                                                       CLAIMS FEE TOTAL


                   Applicant hereby petitions for an extension of time under 37 C. F.R. §1.136(a) for the
                   total number of months checked below:

                   Extension for response :flied within the first month:                                $130.00            $0.00
                   Extension for response lilcd within the second month:                                $490.00            $0.00
                   Extension for response filed within the third month:                         $1,110.00                  $0.00
                   Extension for response filed within the t(,urth month:                       $1 ,730.00                 $0.00
                   Extension i\1r response filed within the fifth month:                       $2,350.00                   $0.00
                                                                   EXTENSION FEE TOTAL:                                    $0.00
                   Statutory D.isclaimer Fee under 37 C.F.R. 1.20(d):                $140.00
                                 CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                                               $0.00
            [J                                Small Entity Fees Apply (subtract Y, of above):                              $0 00
                                                             Extension Fees Previously Paid:                               $0.00
                                                                               IDS filing fee                              80.00
                                                                                .....   ··-· ·····-··   ---·-~------·---------·-



                                                                                  TOTAL FEE:                             $180.00
                                                               -----------------

                   The aboH: idcntllied fee in the amount $180.00 is being paid by credit card via EFS·Web.




                                                             -2-




                                                                                                                            QUESTMS-00000881
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 379 of 641 PageID #: 371



                                                                                             Atty. Dkt. No. 034827-3603

                               The Commissioner is hereby authorized to charge any additional fees which may be
                   required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
                   Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
                   card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
                   incorrect credit card transaction, the Commissioner is authorized to charge the unp<lid amount to
                   Deposit Account No. )9 .. 0741

                               If any extensions of time arc needed for timely acceptance ofpapers submitted herewith,
                   applicant hereby petitions for such    exten~ion   under 37 C.F.R. §I. 136 and uuthorizes payment of
                   any such extensions fees to Deposit Account No. 19-0741.

                               Please direct all correspondence to the undersigned attorney or agent at the address
                   indicated below.

                                                                            Respectfully submitted,



                   Date                                                     By

                   FOLEY & LARDNER LLP                                      Barry S. Wilson. Reg. No. 39,431
                   Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. 1\o. 57,147
                   Telephone:  (858) 847-6722                               Attorneys for Applicant
                   Facsimile:  (858) 792-6773




         DLMr<.... 835541. 1




                                                                                                                      QUESTMS-00000882
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 380 of 641 PageID #: 371



                                                                                                                                                                     u.s.
                            I.Jnder lha ::a J~1rwork Hedur:liiJr' Ar;l of 199f,, no                           J~Jrsom;     are rrac uired to res Jond I.e             r~ GCJII~Jdion   of inforrna:irm unless i I ~tispk~ys a vatic :)M!.l r;ontml r:urnb€1r
             PATENT APPLICATION FEE DETERMINATION RECORD                                                                                                             Applicction o· Docknl N11mbm                  Filing Dol•'
                                                        Substitute tor Form PT0-875                                                                                          11/386,215                       03/21/2006                 0   To be Wailed

                                             APPLICATION AS FILED- PART I                                                                                                                                                          OTHER THAN
                                                                                 (Column"~                                     (CdLJIIl'12)                                 SMALL ENTITY            D         CR                  SMALL ENTITY

                                                                                                                           NIJMBr.fl EXTnA                              RATI' (.$1           1'1'[ 1$)                  :1ATC ($)            rr.r: ($1
                                                                                       NIA                                                                                  NIA                                            N!A

                                                                                       NIA                                           NIA                                    NIA                                            N!A

                                                                                       NIA                                           NIA                                    NIA                                            N!A

              OT!\l.ClAIMS
             ~?l CF~ 1.16 i l
                                                                                             rnintw ?0""                                                               X$                                     en        X$

                                                                                                                                                                       X$                                               X$

                                                                      If the specification and drawings exceed 100
                                                                      sheets of poper, the application size fee due
           0APPUCATION ~IZF                                           is $250 ($125 for small entity) for each
             :31 cr:n 1.16(s))
                                                                      additional 50 sheeis or fraction thereof. See
                                                                      35 U S.C. 41(a)(1)(G) and 37 CFR 116(s).
           0        MULTIPLE          DE"E~DENT ccAIM rn:s:NT (at CITt l.loO))
           • If tho difference In (JOiurnn 1 i$                 lf~S15   ttwm   ::-~.lro,   m1tor "0" in C()Jurnn ;?-,                                                   TOT,t\L                                         TOTAl

                                       APPLICATION AS AMENDED- PART II
                                                                                                                                                                                                                                 OTHER THAN
                                                        (ColLH"'ln 1)                                    (Golurrn 2)                     (Gdumn il)                             SMALL ENTITY                  CR                  SMALL ENTITY
                                                     CLAIMS                                          H OH:::S"r
                     11/17/2010                      REMAIN NG                                       NJMBoR                              rRESENT
                                                                                                                                                                        HATE ($1         ~~lo,ITIONAL                   ~AI      E.($)
                                                                                                                                           r::xr;\A
         zr-                                         AM~.NDMENT                                      PiiiJFClR
         w
         ::;;;;       r~~~~~~   P Cf·H               "31                             Mlm.~{.         '' 31                               0                             X$          '                          011       X i\62,                 0
         0
         zw          ~~~~~n~~~~~~ll                  '3                              Mim.:.s         ·--3                            ~    0                             X$                                    on        X H220·~                0
         ::;;;;      l J Applica·bn Size Fee (3/ CH11.'1t1(s))
         <
                     0      PIAST P'::l~SEN"w~\TION OF ML,LiiPLt: DEPt:;NOENT CL/\IM (~~1 C"":f'"i 1. ll:,lij))                                                                                               OR

                                                                                                                                                                       TOTAl                                            TOTA'-
                                                                                                                                                                       AOD'L                                  011      1\DO'L                   0
                                                                                                                                                                        f-+:~                                           r~~:::

                                                        (Colut'1n1)                                     (Colurrn 2)                      (Cclum,13)
                                                       CI.AIMS                                            H!GI-IES r·
                                                                                                          N\JMRFR                        PflF.SF.NT
                                                                                                                                                                                             1
                                                      RFMAINING                                                                                                                          ~R RITIONA,
                                                                                                                                                                        11ME'($1                                         :Ale 1$1
                                                                                                         PAiD fO~y
                                                        AI'TIJI                                                                           FXFIA
                                                     AMENDMENT
          S:W        Total
                     11e11
                                (:17CFI4
                                                                                     Minu.s                                                                            X$                                     on        X$

          ~          lndepender(
          0           ~70f'f11.1•lh
                                                                                     Mlm1s                                           -                                  X$                                    OR        X$           '
          z          D Applic<"iOII SizCl rO•l (31 em i. I o(c)i
          ~ l-i'D; ;I.;c,;:;>n;:;S; T; .P1;.;C;.;~1.; CN;.;_; .A;,;TIO; N;.;O; .r_M; ;C.;.LT;,;!P.;.L;.;C;;.D;;CP--C-N-DC-N-T-C-LA-1~-A(-0--1C-,-D-I.-16-IJ-!l---1                                            OR

                                                                                                                                                                        I() 11\L                                        !()I/"
                                                                                                                                                                                                              011

           *If the on'try h coiLrnn 1 is loss than 'tho (;niry 1n column 2, writG "0" in column 3
                                                                                                                                                                         Legal instrument Examiner:
           ·~     If til~\ "HI~]h~l:lt Numl>fH Pr~viOul')IV Paid                 ror" IN TillS SPAC[ 1B If)~$ tharJ ?.0,                        ent0r "?()',
                                                                                                                                                                         /MARSHA R. RICHARDS/
           ~H     If the "lllghest Number Previously Paid                         ror" IN TillS SPACC is less than 3, enter "3''
           The ''lligh(!SI NurnbGr Pmvio~Hlly Paid For'' (Total or lndepi.ln<lent) ia 11\c hi!:Jhest number fmmd in tile                                                        appropriat(~     box in column 1




                                                                                                                                                                                                                                         QUESTMS-00000883
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 381 of 641 PageID #: 371

          -"                                                          Application/Control No.   Applicant{s)/Patant und<lr
                   Application Number                                                           Reexamination

                                                                      11/386,215                CLARKE ET AL.
                11111111111111111111111111111111111111111111111111
                                                                                                                    I
         IDocument Code • DISQ                                                      IInternal Document- DO NOT MAIL
           TERMINAL
           DISCLAIMER
                                                                     lZJ APPROVED                  0   DISAPPROVED



                                                                     This patent is subject
                Date Filed: 11/03/10                                     to a Terminal
                                                                          Disclaimer




          Approved/Disapproved by:

          JEAN PROCTOR




          U.S. Patent and Trademark Office




                                                                                                                             QUESTMS-00000884
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 382 of 641 PageID #: 371


                                                                                                                                         PTOISSIOS (09-05)
                                                                                               Approved ~or use lhro•gh 0313112007. OMS 0651·0031
                                                                           U.S. Paleol and Trademark Office: U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995, nc persons are required to respond to a col!sctlcn of information unless it contains a valld
             0    c    or num r.
                           Substitute for form 1449/PTO
                        INFORMATION DISCLOSURE
                        STATEMENT BY APPLICANT




                                                             NON PATENT LITERATURe DOCUMENTS
                                 Include   name of the author (1n CAPITAL L.EITERS), title of the article (when appropriate), title ofttle
                                     item (book,   magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume issue                        r
                                                       number(s), publisher, city and/or country where published.
                               Extended Search Report dated 12/22/2010 in EP applicaHon 08853843 (054769·9997)


          ·-·····~i-;Ziif'"''i'lnii;;r;;.i;rmal Searct1"RepoiiandWrTiie'nopinToii"Cfaiea·i i26/2011
                               (034827 .. o3a1)
                                                                                                           In appncationPCT7Us2o167o56461-l···-"
                                                                                                                                                       I
             ···--··.--;c;:r-1· iniierriai1rin:oil:s,;,;;:;;·hl'ler)aiiandllvriiie r 1:5 pinion dated1727i2ofi . iri. applTcaiioi1PcriOs2616/657if27   -1--
                                                                                                                                          -.. . , . . _. L. .




                                                                                                                                                QUESTMS-00000885
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 383 of 641 PageID #: 371


                                                                                                                                           PTO/SB/08 (09-06)
                                                                                                                         Approved for
                                                                                                                         through 03/3112007. OMB 0651·0031
                                                                                                        U.S Patent and Trademark Of'ice·
                                                                                                                             DEPARTMENT OF COMMFRCF
                 Under the Paperwr:r~. Redw~t!on Act of 1995, no persons are required to respond to a coHec:tlon of information unless it cof'ltalns a vaiicl
                 OMB ·ontr I n 1n ber.
                                        Substitute lor form 1449/PTO                                                                     Complete if Known
                                    INFORMATION DISCLOSURE
                                    STATEMENT ElY APPLICANT
                                                                                                "A.ii[~iitf;;n·N~m~e.i~-=:f--o:·'" "·'":::;."'·'--·--········---·-····-······-··········· ...
                                                                                                __FIIi!J£L.tl.!l.~~---········--··· t··;·:c:c:·;·· ;;;::·:c·.···:·
                                                                                                  First Named Inventor
                                                                                                ·tlriOilit"··-·······-····
                                                                                                ~t~~!11lneTN~~ril~ · · · --·······_···+·. ·.:::""'"~''·--~C-"-=···· ·····-·········· - ................... ____ _..
                 Sheet                                                                           Attorney Docket Number

                                                                                 NON PATENT LITERATURE DOCUMENTS
                                                Include name of the author (In CAPITAL LEnE;RS), title of the article (when appropnate), title of the
                               l    Cite   I        Item (book, magazine, journal. serial, symposium, catalog, etc,) date, page(s), volume-issue                                                            T'
                               I No'       I                        number(s), publisher, city and/or country where published.
                               1   A8      !International Search Report and Written Opinion dated 21712011 in application PCl/US20101059765
                                             (034827-1052)




                                                                                                                                                                                                          t-
                               1           ,




               ,___          · · ·I··A9__.:.lnierniltionafs€aici1Repclr'tanct vvri!teii-opinion Cia.teil2/s/zo1i.inapplicatiiliifici7LTs2oio7o59i46-
                               I           , (034827-0771)
                              'A1o·lntematiOnaT search Report daterffh47zoTftn-Pc f1us261 oi056a86(oe5276-ozot)-                                                                                      -


                         -     ~ 1f"'Ko8AYAS.HI. et al, ProductionOfil!jroup-speclfJc ant1body io-1· atpha,25-dlhyilfoxyvltamm D andits___ -
                               1...,           denvat1ves   havmg      the 1 alpha,3 beta-d1hydroxylated A-nng structure Steroids, (1994),                                    59(7)    404 11
                               ,· A12          LiFoiilceAcilon datec!f2iT71ZOWirl apPllca"ticiii""111946                         765 (054769-9991) -- ~ -. -                           --                 I --

                              fml-os OOO>«••" """'"'"moo,;;ikiOOri """'too iOJ<>lr~,.,-                                                                                                     · · ···   -~-
                              1    1114 I us Office""Actlon-dated12117/2(l1() in aP(") "li-C:iitionT:11221i663:3oo~,71996e",(w6154-7w69-=-9~,i-o'lof,_,f::if~-·-·--------····--·· ·------~---·····--~-·
                              I
                      --·!-A:i51.?Et:JNo,itaf:-,rieroleo-frnass -sile"Ctroriieii:YTC1vltarriin6researcil                                         M"i!55siJecR€iView5:"" (1995)                ··- -- ·--·
                           I     I 14(3).179-194
                ... _.. __ :__j_                                                                                                                                                                    --      ··-




      DLMR. . a52729.1




                                                                                                                                                                                               QUESTMS-00000886
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 384 of 641 PageID #: 371



                                      Electronic Patent Application Fee Transmittal
         Application Number:                                     11386215


          Filing Date:                                           21-Mar-2006




                                                                 METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
         Title of Invention:                                     SPECTROMETRY




          First Named Inventor/Applicant Name:                   Nigel Clarke
        MMM~~"'"'

                                                         --      t----                            ------------~~~~M---


          Filer:                                                 Anthony Charles Kuhlmann/ Alison Lalonde


         Attorney Docket Number:                                 034827-3603


          Filed as Large Entity

          Utility under 35 USC 111 (a) Filing Fees

                                  Description
                                                                   I
                                                                         Fee    Cod~J- Quantity I       A
                                                                                                         moun
                                                                                                              t   .J   Sub-Total in
                                                                                                                         USD($)
                                                     "'""'"--~




          Basic Filing:


          Pages:


         Claims:


          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
                      ·----~~-M--------·                                                                                   --
          Post-Allowance-and-Post-Issuance:


          Extension-of-Time:




                                                                                                                       QUESTMS-00000887
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 385 of 641 PageID #: 371

                                                                                                                 Sub· Total in
                               Description                           Fee Code    I   Quantity   I   Amount
                                                                                                                   USD($)
                                                                 I                                           I
         Miscellaneous:

                   Submission-Information Disclosure Stmt              1806                                           180
                                                                 I               I              I            I
                                                                              Total in USD ($)                   180
                                                            --                                                    ------




                                                                                                                 QUESTMS-00000888
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 386 of 641 PageID #: 372

                                                Electronic Acknowledgement Receipt

                                  EFS ID:                               9467595


                           Application Number:                          11386215


                  International Application Number:

                           Confirmation Number:                         2019




                                                                        METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                             Title of Invention:
                                                                        SPECTROMETRY




                First Named Inventor/Applicant Name:                    Nigel Clarke


                            Customer Number:                            30542


                                   Filer:                               Anthony Charleo Kuhlmann/ Alison Lalande


                            Filer Authorized By:                        Anthony Charles Kuhlmann


                        Attorney Docket Number:                         034827·3603


                               Receipt Date:                            17-FEB-2011


                                Filing Date:                            21-MAR-2006


                               TimeStamp:                               19:38:54


                             Application Type:                          Utility under 35 USC 111 (a)
                                                                          -~----~~~m•



         Payment information:
         Submitted with Payment                                         yes
         Payment Type                                                  Credit Card
         Payment was successfully received in RAM                      $180

         RAM confirmation Number                                        5488

         Deposit Account
                             ···-----··-····------------ r---··                                                 --·--·-··------------
         Authorized User
                      -~·-"·--··"~·-··--
                                               ••--w~•--•~•••~••




         File Listing:
          Document I           Document Description                           FileName                 File Size(Byte~~Mult~~iPages
           Number                                                  I                               I   Message Digest  Part /.zip (ifappl.)
        -·-···-·-··                                                                                     "   "   •-•••m--'"   -·-~•~   •••-••-••••-




                                                                                                                                QUESTMS-00000889
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 387 of 641 PageID #: 372

                                                                                                     '1988764
                        Foreign Reference        W02008097246.pdf                                                                            no       56


         Warnings:
         Information:

                                                                                                      844429
                        Foreign Reference         W095_033279.pdf                                                                            no       34
                                                                                 •1~i w)Oi 62,10") /a2lbl.ii94ti~IJ~l2•H"b91
                                                                                                        ~w~



         Warnings:
         Information:

                                                                                                      ssaoa1
                                            054769·9997.... ESR . 12·22·201 0.
                         NPL Documents                     pdf                   1--------l                                                  no
                                                                                 '13~45J~I9d),I).,,/1Hd61'1.MJC!>IJI,icllli1'11




         Warnings:
         Information:

                                                                                                      365083
                                             034827-038USR_1·2Er2011.
              4          NPL Documents                  pdf           ··-------··---                                                         no
                                                                                 404~·7 otktJJ.d   lf11f38/b2Jdd9fll861 ~d~k0 I



         Warnings:
         Information:

                                                                                                      S55581
                                             034827-0741...1SR. 1-27-2011.
                         NPL Documents                     pdf                   1--------J                                                  no       10


         Warnings:
         Information:

                                                                                                      455612
              6          NPL Documents                                                                                                       no



         Warnings:
         Information:

                                                                                                      705496
                         NPL Documents      034827-0771 _ISR_2-8-2011.pdlj--------l                                                          no       11


         Warnings:
         Information:

                                                                                                      ~i44"1()7
                                             095276-0201_1SR_1-14-201
              8          NPL Documents                                                                                                       no       10
                                                           pdf


         Warnings:
         Information:


              9          NPL Documents            Kobayashi1994.pdf                                                                          no
                                                                                 dl~b().j S~t(/11 (~I ~b ;\ll)(i·lfhl I ilf/l9 11H   I bti
                                                                                                        ~~·)~a



         Warnings:
         Information:
                                                             --------------····-



                                                                                                                                                  QUESTMS-00000890
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 388 of 641 PageID #: 372

                                                                                                            482100
                                                           054769"9991 ... OAJ 2"1N01 0.
              10            NPL Documents                                pdf             1-------l                                        no          14
                                                                                          MSr,~J119cOGI5ofndlolH;:i,J9?Q96ddfo
                                                                                                               94


         Warnings:

         Information:

                                                                                                            2/6226
              11            NPL Documents                 034827-0740_0A_1-6-2011.pdfj---------1                                          no
                                                                                          .lbJJ94f 149o 19frlfml )od~4S~; <l~ll·b I•ldl
                                                                                                               01e

         Warnings:

         Information:

                                                                                                            266818
                                                           054769"9993....0AJ 2"17 "201 0.
              12            NPL Documents                               pdf                1--------1                                     no
                                                                                          .',ukiii!JOt'2~87lf3~UlGIPfaiJII0•19,./~lJ$J,




         Warnings:

         Information:

                                                                                                           21~3139

              13            NPL Documents                         Yeung1995.pdf                                                           no          16


         Warnings:

         Information:

                                                                                                            306042
              .,4                                         034827-3603 ..IDS2011-02-17 .
                                                                      pdf               1--------1                                        yes


                                                  Multipart Description/PDF files in ..:ip description

                                       Document Description                                                  Start                              End


                                            Transmittal Letter


                           Information Disclosure Statement (IDS) Filed (SB/08)                                     4

         Warnings:
         Information:

                                                                                                             3041'7
              15        Fee Worksheet (PT0-875)                     fee-info.pdf                                                          no


         Warnings:

         Information:
                                                            Total Files Size (In bytes)                                            11106530




                                                                                                                                               QUESTMS-00000891
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 389 of 641 PageID #: 372

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO ofthe indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         New Applications Under 35 u.s.c. 111
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International Application under 35 U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.5.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course •

         .1\!.!tw lnt'!_rnationalAP.Jllkl!.tL<!!!.£!l!!d wJ!b.ii:!!LIL~e.I9_a.i.l!Jieceiy_lng Office
          If a new international application is being filed and the international application includes the necessary components for
          an international filing date (see PCT Article 11 and MPEP 1810), a Notification ofthe International Application Number
          and of the International Filing Date (Form PCTfR0/1 OS) will be issued in due course, subject to prescriptions concerning
          national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
          the application.




                                                                                                                     QUESTMS-00000892
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 390 of 641 PageID #: 372
                                                                                                 PCT/US2010/056461 26.01.2011



                                 (12) INTERNATIONAL APPLICATION PUBLISHED UNDER '!'HE PATRNT COOPERA:flON 1'REAT\' (J>C'l')


                        (19) World Intclkctual Property OrgiiUization
                                     International Bureau                                             IllllllliRIIIIllllllllllllllllllllm IIIII IIIII Uti 1111111111111111111 m1111 111111 Ull
                                  (4:~)
                                      International Publitatlon D11te                                           (10) lnterDIIIional Publication Number
                                    14 August 2008 (14,08.2008)                         PCT                         WO 2008/097246 A2
                        (51) lntern11tional PJ:ktent Class;lf1catlom                             (74) Agent: DUNN MCKAY, Dlnnc; Matthew, Shepherd,
                                 1/0IJ 49104 (2006.01)                                                McKay & Hrunoou, P.A., 29 Tbanet Road, Suite 201,
                                                                                                      Princeton, NJ 0854() (US).
                        (21) International Appllcatlon Number:
                                                            PCT/US2007/0l2473                    (Hl) Designated Sta(a) (unless o1herwise imiir::.rue~ for every
                                                                                                      kiwi ofnatkm.cd protection available); AF~ AO, AL, AM,
                        (22) International FlUng Dote:           24 May 2007 (24.05.2007)             A't; AU, AZ, llA, BB, BG, BII, BR, BW, BY, BZ, CA, Cll,
                                                                                                      CN, CO, CR, CU, CZ, DE, DK, OM, DZ,!JC, 1!8, 00, F~.
                                                                                                      FI~ GB, GD, CfE, GH. OM, OT, HN, HR, HU, U), n., TN,
                        (25) FlUng l.>lnguo!!":                                      English
                                                                                                      IS, JP, KE, KO, KM, KN, KP, KR, KZ, LA, LC, l,K, l.R,
                        (26) Publication I...anguage:                                English          LS, LT, l.U, I.Y, MA, MD, ME, M(J, MK, MN, MW, MX,
                                                                                                      MY, MZ, NA, NG, N!, NO, N7, OM, P<l, I'H, PI,, PT, RO,
                        (JO) Prlorlty Dnt11:
                                                                                                      RS, RU, SC, SD, SE, SO, SK, SL, SM, SV, SY, TJ, 'I'M,
                                                                                                      TN, TR, Tf, TZ, UA, lJO, US, UZ, VC, VN, ZA, ZM, ZW.
                                 601808,019                24 May 2006 (24.05.2006)       US
                                 601809,?42                31 May 2006 (31.05.2006)       US     (IW) I)tlo$l.guaU'il Statl\'li (unle.~ ()l.heTWisi! i'ndicaud, jQr every
                                 601809,744                31 May 2006 (31.05.2006)       US            kind of regional pmtectimt available): ARli'O (BW, OH,
                                 601812.532                 9 June 2006 (09.06.2006)      US            OM, KE, l.S, MW, MZ, NA, SD, SL, SZ, TZ, UO, ZM,
             ll!!E!!l            601920,938              30 March 20<T7 (30.03.2007)      IJS           ZW), illll1lsian (AM, AZ, llY, KO, KZ, MD, RU, TJ, 'I'M),
             ;;;;;;;;            Not fumi•hed             24 May 2007 (24.05.201YI)       US            !!uropean (AT, lll!, BQ, Cll, CY, CZ. Dl!, Dl<. En, ES, Fl,
                                                                                                        Ht, OB, OR, HU, IH,lS, n·. t:r. Lll, LV, MC, MT, NL, PL,
             : : (71) Appllcunt (jor all de:Jignuted St11tes except US); SWCE                           PT, RO, SE, Sl, SIC, TR), OAPI (BF, BJ, CF, CG, CI, CM,
             ~        [USIUSJ; 360 Mount Hnnnony Road, Bernardsville, NJ                                (lA, GN, (lQ, GW, ML, MR, Nll, SN, TO, TO).


             =
             illOiii  07924 (US).
                                                                                                 Publl•b<d:
             ~          (72) Inventor: SCIIROEDER., Terrence, K.; 360 Mount l-Iar~                      without international searr:h report and                    lo   be republished
             ;;:;;;;         mony Road, Bcmardsvillc, NJ <T7924 (US).                                   upon receipt of that report



             """"'
             ~
             -
             =
             iliiiill


             =
             =
             iii
             Iii
             =
               ~ ------------------------------------------------------
               \C (54) '111le: EXffiACl10N AND DETllCl'lON SYS'll!M AND MH'lliOD

               ""'~     (57) Abstract: An apparatus, system nnd method for the oontinuous flow exlraction, collection and analysis of small nmounts

               =
               0\ of cncrw;::tlc substancefs and their reactedlunreacted residuels in real time are provided. '!be appamtus includes an agitator that
                        generates a pruticu]ate m.aterla] from a surface. A vacuum gathers particulate material which l:s provided to a mixing module. The
               Qe mhdng module creates u supercritical matrix oontainins the: particulate matter. A separator scp.."Untcs nnd removes wa..o;te in the
               e supc:rcrltica.l mnlrix from the supo:rcr:itical matrix. Conccntrntcd particulate materioJ from the supercritical mntrix is ptuvJded to a
               e       spectrometct for analysis and d~tecti~m of a target matc.riolln proximate real~time. In one ernbodirmmt, lhe s:eparato.r' provides
                        UlllSS
               N          the supercritic.al matrix 10 a tube arm. The tube a:n;n is be..'lted to reduce so\venl in the superc:ritical maLrix. A collector in the tuhe arm
               0          concentrates particulate material, which ls volatili1.ed by a laser. Volatili7.ed particulate materia] is provided to the mass spectrometer.
               ~          In another embodimtmt, the separator provides the supereritical matnx to an eledrospray or APt..:l module whose output is provided
               ........,. direct to the moss spectrometer.




                                                                                                                                                                              QUESTMS-00000893
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 391 of 641 PageID #: 372
                                                                     PCT/US201 0/056461 26.01.2011



                  WO 2008/(197246                                                            PCTfUS2007/012473




                                    ~:XTRACTJON       AND DETECTION SYSTEM AND METHOD

               F'i\'lcl oflhe Invention

               [0001]          The present invention relates to material detection and more particularly to trace

               material extraction, analysis and detection.



               Background of the Invention

               100021          Increasing sophistication of explosive devices being used domestically and in the

               foreign arenas make detection of such explosive devices difficuh using classical detection

               devices.     Characteristics of the material in which an explosive device is hidden prior to

               detonation, or huried in the case of an improvised explosive device in a combat zone, can also

               act to defeat classical detection devices. For example, vapor typically given off by an explosive

               may adhere to the material or soi I in which the explosive is hidden such that vapor pressure alone

               can not be relied on to provide a sample that can be tested for the presence of an explosive. In

               addition, non-nitrogen based explosives may even be undetectable using conventional detection

               devices. The importance of detecting an explosive prior to detonation <:<Ill not be understated due

               to the resultant effects of detonation when the explosive is used as a weapon.

               100031          Further, detennination after explosive detonation of the presence of an explosive

               and/or explosive residue suitable for testing is extremely difficult. Samples available for analysis

               after an explosion are trJinirnal at best and comamination during extraction and testing of the

               samples is extremely critical as levels of sample mass and volume decrease, Direct identification

               and trace of the explosive utilized in the explosive device afler the fact is thus still more difficult.

               100041          During extraction and detection, significant mechanisms of contamination (and

               depletion of sample mass) between a solid surface and a t1uidlgas include adherence, as




                                                                                                                QUESTMS-00000894
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 392 of 641 PageID #: 372
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                         PCTIUS2007/012473
                                                                2



               mentioned above, and absorption, A sample may be depleted when panicles are retained by

               frictional phenomena such      as   adherence to surfacesls from mechanical "roughness" of surface

               topology. A sample may also be depleted by adherence to surfaccls resulting from "physical

               adsorption" forces, such as van der Waals forces, the same as those which produt'e liquefaction.

               Sample depletion may also occur due to adherence to surfacels resulting from chemisorption; the

               adsorbed   molecule~    react chemically with the surface, not beyond formation of a monolayer on

               the surface,   Absorption through surfaces from diffi.lsion also depletes samples, wherein the

               adsorbed molecules arc moved to below solid surfaces to some state of kinetic equilibrium.

               These and other mechanisms result in the ratio of mass of the target material in the s'ample that

               absorbed (within a surrounding environment or on collection/extraction equipment) to mass of

               the target material in the sample that is desorbed (Le,, available for analysis) not always being

               1:I.

               (00051         Mass spectrometry provides the ability to characterize a physical sample and

               determine its compositjon via a measurement of mass-to-charge ratio of ions. The most popular

               mass spectrometer is the transmission quadmpole mass" spectrometer which consists o'f two sets

               of parallel surfaces arranged so that the cross section fonns two hyperbolae orthogonal to each

               other. These four conducting surfaces are the poles and can be manufactured as rods with the

               hyperbolic surface, as round rods, or as a single-quartz mandrel having the orthogonally

               positioned two-hyperbolae cross section with conducting material vapor deposited on the

               appropriate surfaces,

               100061         Hyperbolic electrodes are typically made from quartz which is ground into the

               desjred geometry, Quartz is utilized because it has one of the lowest thermal expansions, which

               is necessary to maintain the hyperbolic shape, The hyperbolic quartz electrode is covered with




                                                                                                         QUESTMS-00000895
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 393 of 641 PageID #: 372
                                                                    PCT/US2010/056461 26.01.2011



                  wo 20081097246                                                              PC'f/US2007/0l2473
                                                               3



               multiple layers of titanium composite and gold. Unfortunate.ly, rods with hyperbolic profiles are

               difficult to produce and fragile. Round (cylindrical) rods can be machined and manufactured

               from more rugged materials but the calculations necessary to determine the trajectory of the ions

               requires enormous computing power (which may require considerable expense and/or time) or a

               sigrtificant trade off in accuracy and resolution.

               (0007)         These factors and others contribute to the difficultly in being able to rapidly,

               efficiently and effectively detect dangerous substance/s. R11pid detection of the presence of a

               dangerous subswnce, such as detection of an explosive prior to the devastating consequences of

               the substance becoming present (i.e., detonation of an explosive device), is critically important

               and necessary to provide the safety and security the public demands.



               Summary of the Invention

               (0008]         An apparatus, system and method for the continuous flow extraction, collection

               and analysis of small amounts of energetic substancels and their reacted/unreacted residuc/s in

               real time are provided. The apparatus includes an agitator that generates a particulate material

               from a surface. A vacuum gathers particulate material which is provided to a mixing module.

               The mixing module creates a supercritical matrix containing dissolved and undissolved

               particulate matter.   A separator separates and removes undissolved particulate waste in the

               supercritical matrix. Extracted (aftt'r solvent removal)   conct~ntrated   particulate material from the

               supercritical matrix is provided to a mass spectmmetcr for analysis and detecti<111 of a target

               material. The extraction, collection and analysis process can occur in a continuous fashion in

               real-time or proximate real-time. In this manner, substances of interest may be identified and the

               undesired effects of an identified substance reduced/avoided by appropriate countenneasures.




                                                                                                                QUESTMS-00000896
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 394 of 641 PageID #: 372
                                                                    PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                           PCTIUS2007/012473
                                                               4



               100091         ln one embodiment, the separator provides the supercritical matrix to a tube arm.

               The tube arm is heated and reduces solvent in the supercritical matrix. A collector in the tube

               mm condenses/concentrates particulate material, which is volatilized by a laser.           Volatilized

               concentrated particulate material is provided to the mass spectrometer. In another embodiment,

               the separator provides the supercritical matrix to an electrospray or A PCI {Atmospheric Pressure

               Chemical Ionization) module whose output is provided directly to the mass spectrometer. The

               mass spectrometer l'haracterizes samples of the concentrated particulate material.          The mass

               spectrometer may utilize a tensor approximation or tensor calculation to expec!itiously

               characterize the sample. The characterization of the sample is compared to those of known,

               target substat1ces; for example, via absolute pattern identification, to identify samples of interest.

               fOOl OJ        Various surface/s throughout the system that particulate material may contact may

               be specifically surface-treated to minimize inadvertent adsorption/catalytic modification of
               particulate material under examination. In addition, the fluid utilized to form the supercritical

               matrix can be varied and/or a coeluent added to the supercritical matrix to modify the solvent

               composition capabilities of the supercritical matrix. With controlled variation in real time of

               parameters impacting the supercritical matrix such as solvent composition, acoustic energy,

               temperature, pressure, and time, the system of the inveniion can provide detection of a variety of

               substances of interest regardless of the environmental conditions the test material is subject to at

               the surface.




               BRIEF DESCRIPTION OF THE DRAWINGS

               [0011]         A more complete understanding of the present invention may be obtained from

               consideration of the following description in conjunction with the drawings in which:




                                                                                                              QUESTMS-00000897
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 395 of 641 PageID #: 372
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                          PCT/IJS21107/012473
                                                               5



               fOUUf           FI<J. I is a functional block diagram of an embodiment of the extraction,

               collection and analysis system. of the invention;

               100131          FIG. 2 is a detailed representation of a first embodiment of a system for the

               extraction, collection and analysis of small amounts ofsubstancc/s according to the invention;

               10014)          FIG. 3 is a detailed representation of input output loading of the mixing module of

               the exemplary system;

               10015)          FIG. 4 is a detailed representation of the separator of the exemplary system;

               10016)          FIG. 5 is a detailed representation of agitation device of the separator in the

               exemplary system;

               10017)          FIG. 6 is another representation of agitation device of the separator;

               10018)         FIG. 7 is a detailed representation of tube arm used to supply samples to the mass

               spectrometer in a first embodiment of the system according to the invention;

               (0019]         FIG. 8 is a representation of a spray module for supplying samples to the mass

               spectrometer in a second embodiment of a system for the ex: traction, collection and analysis of

               small amounts ofsubstance/s according to the invention;

               (0020}         FIG. 9 is a functional block diar,ram of a super-critical fluid extraction and

               detection system;

               10021]         FIG. I 0 is a more detailed representation t)f the test chamber in one embodiment

               of a super-critical fluid extraction and detection system;

               (0022]         FIG. II is a more detailed diagrammatic representation of an embodiment of a

               forensic super-critical fluid extraction and detection system; and,




                                                                                                            QUESTMS-00000898
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 396 of 641 PageID #: 373
                                                                     PCT/US201 0/056461 26.01.2011



                  wo 200111097246                                                            PCTIUS2007/012473
                                                                6



               (00231           FIG. 12 is a more detailed diagrammatic representation of various vacuum and

               pressure configurations possible for use in extraction in an exemplary forensic super-critical Ouid

               extraction and detection system .




               .D.ESCRIP"tlON OF VARJOUS ILLUSTRA"tiVE EMBODIMENTS

               (00241           The present invention is an enhanced apparatus, system and method for the

               extraction, collection, concentration, analysis and detection of small amounts of substancels.

               The system provides the ability to rapidly detect a substance such as an energetic substance/sand

               its reacted/unreacted residue/s. In partic1.1lar, the system of the invention provides the ability to

               collect, extract and detect minute· levels of substancc/s such as explosives both prior to

               detonation and post detonation.       With portions of the system in contact with the substance/s

               being tested specially surface treated, residual sample mass not desorhed (retained) of particulate

               material being tested is minimized and the residual sample mass desorbed is maximized.             The

               system employs a rugged, easy to man1.1facture quadrupole mass spectrometer that employs a

               tensor approximation or tensor calculation to characterize the sample and thus does not require

               enormous computing power or a significant trade off in accuracy and resolution.

               100251           Reference will now be made in greater detail to embodiments of the invention,

               examples of which are illustrated in the accompanying drawings. Where possible throughout the

               co~rsc   of this description, the same reference n1.1merols will be used to identify the same or like

               elements.

               (00261           FIG. l is a functional block diagram of an embodiment of the extraction,

               collection and analysis system. The system for the extraction, collection and analysis of small

               amounts of a substance, includes in the first instance an agitator 10. The agitator generates




                                                                                                               QUESTMS-00000899
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 397 of 641 PageID #: 373
                                                                     PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                          PCTIUSZ007/0t 24 73
                                                              7



               pnrti~ulate   matter 15 for testing.    Particulate material for testing may be generated from a

               surface/s 12, such as the ground, a building, vessel and aircraft interiors/exteriors, forensic site

               locations, shipping containers (seaborne/airborne) and clothing/fabrics. The agitator may be a

               mechanical means such as a rake that traverses a surface such as soil to stir the surface and create

               a particulate material suspension in the air. In an alternate embodiment, the agitator may be a

               mechanism that creates a directed air or gas stream toward a surface. Any means or mechanism

               for disturbing a surface and causing particulate material in or on the surface to be propelled into

               the air may function as the agitator. Particulate material includes vapor in suspension above a

               surface.      Particulate materia)     to be tested    includes energetic substance/s and their

               reacted/unreacted residue/s, toxins, chemical agents, explosives, etc. or any substance of interest.

               !0027}          A vacuum means 20 collects the particulate matter generated by the agitator. The

               vacuum means, which may be a vacuum or fan that creates a directed airflow, gathers the

               particulate material which is then provided to a mixing module 30. Alternatively, the system

               may dispense with an agitator and the vacuum merely collect particulate material disposed in air

               suspension without directly creating the particulate material. ln the mixing module, a fluid 40 is

               c.ombined with the particulate matter to form a supercritical matrix. The term supercritical is

               used in the context of exerting sufficient pressure at room temperature (70. degrees F), or

               temperatures slightly elevated from room temp, to cause the coexistence of vapor and liquid

               states of a (nonnally at standard temp and pn:ssure) gas or gaseous mixture. Ultra-pure high-

               pressure fluids (such as but not limited to carbon dioxide) can be used to pressurize and maintain

               the mixing module at the supercritical level/s desired.

               (00211}         This supercritical fluid acts as a solvent in the extraction of selected molecular

               species, collected by absorbance or adherence, from an inert substance under going testing (i.e.,




                                                                                                            QUESTMS-00000900
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 398 of 641 PageID #: 373
                                                                    PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                           PCTIUS2007/012473
                                                               8



                the particulate material). The solvating (i.e., extraction) properties of the supercritical fluid used

                in the extraction may be modified by fluid mixture composition, pressure profile and temperature

                profile. The solvating properties of the supercritical fluid may also be affected by the period of

                time .solvent is applied to the particulate material undergoing testing and by the application of

               at,oustic energy that serves to agitate the supercritical matrix and its paniculate material.

                (0029)         The supercritical matrix is thereatlcr provided to a separator 50. The separator

               removes waste (undissolved/unextracted) pa11iculate materi"l from the supercritical matrix

               thereby leaving residual (dissolved/extracted) particulate matter in the supercritical matrix. The

               separator may utilize mechanical and/or ultrasonic agitation.          When ultrasonic agitation is

               utilized in the extraction process, amplitude, frequency and pulse duration (time) may be varied.

               10030]          Once extracted, the molecular species in the residual (dissolved/extracted)

               particulate material ·of the supercrilical matrix may either be transported directly to a mass

               spectrometer for analysis 70 or concentrated 60 prior to analysis.            Concentration can be

               accomplished by releasing pressure (and/or supplying heat, if required) from the supercritical

               solvent volume holding the residual (dissolved/extracted) par1iculatc material and capturing the

               outflow in a cold trap. Another method for concentrating comprises heating the supercritical

               solvent volume holding the residual (dissolved/extracted) particulate matter and collecting a

               concentrate of the residual (dissolved/extracted) particulate matter on a cooled collector plate.

               The concentrate deposited on the collector plate can be volatilized and thereafter provided to the

               mass spectrometer for analysis. As a further alternative, the supercritical matrix containing the

               residual particulate matter can be nebulized and provided to the mass spectrometer.

               100311         Filters may be interposed in the system to screen particulate material at the

               vacuum me11ns and/or to remove interferents from the volatilized concentrate prior to injection to




                                                                                                               QUESTMS-00000901
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 399 of 641 PageID #: 373
                                                                  PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                         PCT/US2007/012473
                                                             9



               the mass spectrometer 70. The mass spectrometer is used to develop a characterization of the

               concentrate. A computing device 80, such as an embedded processor, is programmed to develop

               and analyze the characterization of the concentrdte and detect a presence of a substance of

               interest. A signal indicating detection of the presence of a substance of interest can be used to

               provide a warning and/or automatically cause an appropriate responsive action, such as stopping

               a moving vehicle carrying the system or a means conveying the test material past the vacuum of

               the system. The system operates in proximate real-time or in real-time in order that

               preventivefpreventative action providing safety and security rrom the detected substance is

               enabled.

               10032)         U.S. Provisional Patent Application No. 60/809,744, entitled Super Critical Fluid

               Extraction and Detection System, filed on May 31, 2006, and incorporated herein by reference,

               discloses a non-continuous flow, non-real time detection system, in which material such as a

               swab or fragments obtained via forensic procedures and potentially containing small amounts of

               substance(s) of interest are placed in a test chamber and the test chamber closed. A supercritical

               matrix is created in the test chamber and mechanical agitation applied by a heat<."T/acoustic

               agitation assembly attached to the test chamber. Temperature, pressure and time parameters for

               the test chamber are individually and/ or collectively controlled by a profile controller and after

               the extraction program profile has completed execution, a release valve is opened and

               supercritical fluid containing the extmcted sample material is allowed to vaporize by passing

               through a metering valve 125. The extracted sample vapor may then he passed through a cold-

               trap for further concentration, or may be passed directly to the injection port of either the mass

               spectrometer for analysis or a gas chromatograph column for selective separation and then to the

               mass spectrometer for analysis.




                                                                                                           QUESTMS-00000902
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 400 of 641 PageID #: 373
                                                                  PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                         PCT/I/S2007/0t2473
                                                             10



                (00331        FIG. 2 is a detailed representation of a first embodiment of a system for the

                extraction, collection and analysis of small amounts of substance/s according to the invention.

                The system illustrated by the embodiment of FIG.2 is described in the context of a mobile

                configuration that may be fitted to a vehicle and finds a prime utility in a military/homeland

                defense scenario. Attached to a military vehicle, the system allows continuous testing for and

               detection of the presence of Improvised Explosive Devices (IEDs) in real-time atid thus enables

                prevention of military injury, death and other losses. Other applications of the methods and

               systems described herein, such as use for airport and cargo screening, mine sweeping, pipeline

                leak screening and forensic crime scene investigation are contemplated. The system may be

               stationary or floor stand/cart mobile for transport in buildings and may be operated from a single

               phase power supply, either generator or utility provided. Vehicle mounted and vessel mounted

               system configurations may include a generator module.

               [00341         An agitator 120, in this case a mechanical rake for disrupting a dirt surface,

               generates particulate matter (not shown) for testing. The rake traverses a surface I 00 to stir the

               surface and cause the particulate material to be suspended in the air. Alternatively, the agitator

               may be a means for disturbing a surface and causing particulate material in, on or near the

               surface to be propelled into the air, such as fanlhlower that creates a directed air or gas stream.

               The agitator is preferably arranged such that, while the surface is disturbed, the disruption of the

               surface is below the threshold necessary for detonation of pressure sensitive explosive devices.

               Particulate material such as soil, dirt, and surface debris including energetic material 100 is

               agitated/dislodged by the teeth of the mechanicai rake 120. Particulate material includes vapor

               in suspension above the surface.




                                                                                                            QUESTMS-00000903
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 401 of 641 PageID #: 373
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                            PCT/US2007/0tl4 73
                                                             1l



                100351           A vacuum device gathers the particulate   mat~rial.   In the illustrated embodiment,

               radial bladed blower 200 generates an airflow that sucks the air suspended particuhlte material

               through entry ports 140' in intake plate 160. The particulate material in air suspension may

               optionally be directed through protective screen 180 before reaching the radial bladed blower

               200.      The entry ports and protective screen act to filter particulate material greater than a

               predetennined size, preventing damage to the radial bladed blower and reducing the total amount

               of particulate material to be further processed. In an alternative embodiment, the agitator may be

               eliminated; such a system may usc a vacuum to gather particulate material and/or rely solely on

               vapor pressure to gather particulate material for the mixing module.

               10036]           While the discussed embodiment of the system is mobile and passes over the

               particulate materials for the extraction, collection and analysis of small amounts of substance/s,

               the system may be stationary and the sur-face to be tested can be passed before the entry ports to

               generate the necessary particulate material.       For instance, in the case of an airport security

               device, luggage may travel on a conveyor, an air stream directed at the luggage and particulate

               material so generated accepted through the entry ports. Other applications of the system include

               testing of building surfaces, vessel and aircraft interiors/exteriors, forensic locations, shipping

               containers and clothing!fabncs. Substances to be tested include energetic substancels and their

               reacted/unreacted residue/s, toxins, chemical agents, explosives, etc., or any substance of

               interest.

               100371           Particulate material and vapor in air suspension is provided to a milling module

               for creation of a supercritrcal matrix. An exhaust port and transfer line 210 of the radial blower

               entrains and transports particulate material and vapor in air suspension to a six (6) port

               feed/mixing valve 220 via an inlet port 970.          In the six (6) port feed/mixing valve, the




                                                                                                              QUESTMS-00000904
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 402 of 641 PageID #: 373
                                                                   PCT/US201 0/056461 26.01.2011



                  WO 2008/09724C>                                                        PCT/US2007/012473




                particulate/vapor air suspension is mixed with supercritical fluid and a supercritical matrix

                fonned. Fluid 240, for example liquid carbon dioxide (C02), from supply tank 250 is connected

                to a supercritical pump (not shown) and the output from the pump is connected to an inlet port

                270 of the six (6) port feed/mixing valve 220 via coupling hose 260. The supercritical pump

                boosts the fluid pressure to a supercritical value prior to delivery to the mixing valve.

                Altemative gases such as but not limited to nitrogen, helium, neon, and xenon can also be

               provid~d   to the chamber of the mixing module as desired. The fluid source/mixture is selected

               predicated on the specific sample requirements. To preclude sample contamination and potential

               reaction, the selected fluid source materials should be chemically inert with respect to the test

               material, free of oil mist or vapor and free of water vapor.

               10038]         The system may have only a single fluid supplied from a single supply tank or

               multiple fluid and gas supply tanks can be provided for the delivery of a variety of fluids. As the

               chemical composition of the solvent in the supercritical matrix affects the solvating characteristic

               and different solvents are better able to extract different substances from particulate material,

               alternating delivery of a variety of fluids and/or gases allows for a wider ranging regimen of

               extraction and thereafter detection. In addition, changes in the environmental conditions of test

               material can impact the solvating capability of an individual solvent For example, soil adhesion,

               adsorption and retention characteristics vary according to temperature, time of day, etc. Utilizing

               a variable composition supcrcritical fluid mixture, modes of operation for differing

               environmental conditions such as a daytime and night mode can be established.            Further, a

               ooeluent such as methanol or other known coeluents may also be added to the supercritical

               matrix at the mixing module to modify the solvating capabilities of the supercritical matrix. The

               coeluent would be supplied from a supply tank to a supercritical pump for pressure boosting and




                                                                                                           QUESTMS-00000905
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 403 of 641 PageID #: 373
                                                                   PCT/US201 0/056461 26.01.2011



                  WO 20081097246                                                           PCTIIIS2007/0l24 73
                                                              13



               thereafter to another inlet port in the six (6) port feed/mixing valve 220 via another coupling

               hose. The coeluent is chosen to enhance the solvating capabilities of the supercritical matrix

               with respect to a chosen substance of interest that the system is directed to identify.

               (0039(         The matrix particulates and vapor in air suspension are fed from the radial blower

               into radial output/mix valve input port 970 and recycled through radial recycle port 980 of the

               mixing module.      The mixing module produces a continuous output flow comprising an

               ullemating output stream of slugs of the supercritical matrix including supercr:itical fluid and

               particulate material and vapor in air suspension. This output flow mix of supcrcritical matrix is

               fed via an output port 300 to a separator 280 for waste particulate (undissolved/unextracted)

               material removal.

               (00401         FIG. 3 is a detailed representation of input output loading of the six (6) port

               feed/mixing valve 220 of the mixing module of the exemplary system. The paniculate material

               and vapor in air suspension are fed from the radial blower into radial output/mix valve input port

               970. Radial recycle port 980 recycles supercritical matrix particulate material and vapor in air

               suspension from the chamber of the mixing valve.            Recycled supercritical matrix can be

               redirected to the radial blnwer or elsewhere. Supercritical fluid is provided to the mixing valve

               via inlet port 270 and alternating slugs of the supercritical matrix including supercritical fluid

               and particulate material and vapor in air suspension provided via output port 300. From the

               output pc;rt, the slug or sample ofsupercritical matrix is thereafter fed to the separator. Optional

               purge in port 950 and purge out port 960 can be used for the addition of a coeluent to the

               supercritical matrix via the purge in port 950 and removal of a portion of the supercr:itical matrix

               via the purge out port 960. The purge in and purge out ports may alternatively be used for




                                                                                                             QUESTMS-00000906
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 404 of 641 PageID #: 373
                                                                  PCT/US2010/056461 26.01.2011



                  wo 20011/097246                                                        PCT/US2007/0l Z4 73
                                                             14



               dcaning of the chamber of the mixing value. The mixing module may include additional input

               output port pairs.

               100411          Input loading pressures and volumes under program control, with optimally

               selected alternating volumes of particulate material/vapor in air suspension, supercritical fluid

               and a variable selection of coeluent or purge fluids, within the mixing module (230-300, 950-

               960, 970-980) produces and maintains a continuous output !low of supercritical matrix

               comprising dissolved and undissolved particulates in supcrcritical suspension. The valves in this

               configuration of the mixing module arc solenoid controlled via an embedded real time processor

               system; other control methods may be utilized. Corytrol of the mixing module may include real

               time management of parameters impacting the supercritical matrix such as solvent composition,

               acoustic energy, temperature, pressure and time.        ln this manner, external environmental

               conditions affecting the particulate material subject to testing can be addressed and detection of a

               variety of substances of interest is provided regardless of those environmental conditions. The

               supercritical matrix is provided from the mixing module to the three-stage separator 280 for

               waste removal after extraction from the particulate material by the solvent is complete.

               [00421         Returning to FIG. 2, the supercritical matrix (particulate/vapor suspension in

               supercritical fluid) is metered into the three stage separator 280 inlet port valve 290 from the six

               (6) port feed/mixing valve 220 outlet port 300 via coupling 310. The separator removes waste

               particulate material from the supercritical matrix. Each stage of the separator includes a <:humber

               with an input and an output port.        The chamber has an eccentrically tormed centrifugal

               particulate trap located on the outer exterior diameter of the chamber with a purge/exhaust valve

               located in the trap. Within the chamber, the Sllpercritical matrix is agitated, waste particulate

               material separated into the trap and the waste exhausted. As a result of the waste removal,




                                                                                                            QUESTMS-00000907
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 405 of 641 PageID #: 373
                                                                   PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                         PCTIUS2007/012473
                                                              15



                residual dissolved particulate matter remains in the supercritical matri;-. and thut residual is

                output to the next stage of the separator or system.

                j0043)         The first stage separator chamber 280 has a hollow cylinder 330 with a

                supercritical matrix (fluid/particulate/vapor suspension) inlet pon valve 290 located in the lower

                race (bottom) of the hollow cylinder. A S\tpercritical matrix exhaust port valve 350 connects the

                first stage separator chamber 320 to the second stage separator chamber 360.        Likewise, the

                second stage separator chamber 360 is connected to the third stage separator chamber 380 by

               supercritical matrix exhaust port valve 370.        A supercrilical matrix exhaust port valve 390

               connects the third stage separator chamber 380 to a standoff concentric tube ann 400. The

               illustrated separator is a three stage separator however, the number of stages is not critical so

               long as a sutlicicnl number    or stages arc provided to eliminate an acccptablc/dcsircd level of
               waste (undissolved) particulate material.

               10044]          FIG, 4 is a detailed representation of the three stage separator of the exemplary

               system. Each of the three separator chambers 280, 360, 380 of the separator 320 is fitted with a

               double wedge agitation device 410, which via rotary motion about a common coupling shaft 470

               driven by motor (not shown), serves to stir the supcrcritical matrix 480. Inlet port valve 290

               located in the lower face (bottom) of the first chamber initially receives the supercritical matrix

               from the mixing module. Tite output exhaust port valves 350, 370 and 390 connect the chambers

               of the stages of the separator and in the final instance connect to the neKt module of the system

               for transport of the supercritical matrix. The chambers have an eccentrically formed centrifugal

               particulate trap (not shown) located on the outer exterior 1.1iameter of the chamber with a

               purge/exhaust valve 340, 500, 510 located in the trap. When the agitation device 4 J 0 is rotated,

               the supercritical matrix i:s agitated and waste particulate material collected into the trap. The




                                                                                                          QUESTMS-00000908
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 406 of 641 PageID #: 374
                                                                   PCT/US2010/056461 26.01.2011



                   WO 20081097246                                                        .PCTfUS2007/012473
                                                             16



               waste particulate material is occasionally purged from the chambers.            Residual dissolved

               particulate matter remains in the supercritical matrix still within the separator. The supercritical

               matrix continues through the separator via the output exhaust ports 350, 370, 390. Coordination

               and control of the inlet port, agitation device, and purge/exhaust valves is accomplished via a

               system control program.

               10045]          FIGS. 5 and 6 are detailed representations of an exemplary agitation device for

               the separator in the exemplary system. The illustrated agitation device 410 is a double wedged

               device. The first wedge of the agitation device has a solid outer/exterior face 420 with all

               remaining surfaces of the first wedge intact. The exterior face 440 of the second wedge 450 is

               open with all remaining surfaces of the second wedge intact; the interior of second wedge 450 is

               hollow. The first and second wedges 430, 450 share a common single wall460. The sharp edge

               of the wedge opposite the exterior face is rotationally driven by a coupling shaft 470.

               (0046)          During each cycle of revolution of the double wedge agitation device 410,

               centrifugal   forces   encountered   by the particulate matter in the supercritical matrix

               (fluid/particulate/vapor suspension) cause a significant portion of the undissolved particulate

               matter to become deposited in the eccentrically formed centrifugal particulate trap 360. Under

               program control the purge/exhaust valves (340, 500, 51 0) of the separator may be opened for a

               program variable amount of time, a program variable number of agitator revolutions and/or a

               program variable lead/lag period of time in regard to any of the separator stages (280, 360, 380)

               in order to remove the post·extraction particulate matter waste in a continuous flow process. In

               this manner, at least a portion of the waste undissolved particulate matter in the supercritical

               matrix is removed thereby leaving residual dissolved particulate matter in the supercritical

               matrix.




                                                                                                            QUESTMS-00000909
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 407 of 641 PageID #: 374
                                                                   PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                          PCT!US2007/0l2473
                                                             17



               10047)         The inlet and exhaust valves in a stage of the separator (for intake of the

               unextracted paniculate!vapor suspension in supercritical fluid and for exhaust of the extracted

               product to the next stage or to the standoff concentric tube amt) also are operated under program

               control. The in let and exhaust valves may be operated in synchronization with the particulate

               matter removal.

               100481         With respect to FIG. 2, after being metered into the first stage chamber 320 of the

               separator 280, the supercritical matrix is agitated by the double wedge agitation device via

               mechanical rotary motion from rotation of common coupling shaft 470 driven by motor 480. A

               reflective marker 490 on the coupling shaft 470 is used for valve timing and shaft rotation speed

               synchronization to supercritical fluid flow rates and forward transport speed in the system

               assembly. Additionally, the separator may utilize ultrasonic agitation with control of amplitude,

               frequency and pulse duration (time) to enhance the extraction process.             Note that while

               individual motors can drive the radial blower and the separator, these motors can be

               combined/linked to reduce the possibility of extraneous electrical signals setting off any

               explosive in the vicinity of the system.

               {00491         The supercritical matrix exhaust port valve 390 of the third stage separator

               chamber 380 connects to " standoff concentric tube arm 400. The standoff concentric tube ann

               400 includes an inner tube 600 and an outer tube 610. The inner tube 600 is heated by radial,

               concentric set(s) of electrically powered heating coils (such as wrapped heat tape) 620 under

               program control. The heating serves to evaporate solvent in the supercritical matrix to fonn a

               concentrate of Ihe dissolve<l residual particulate matter. The outer tube 610 serves as a protective

               jacket and thermal barrier. The length of the concentric tube assembly provides a "stand-of!"




                                                                                                            QUESTMS-0000091 0
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 408 of 641 PageID #: 374
                                                                   PCT/US201 0/056461 26.01.2011



                     wo 2008/097246                                                       PC1'fUS2007/01247J
                                                              18



               di:;tance that allows the operator and remaining portions of the system a level of physical

               isolation and safety from the source sampled.

               10050)          The end of the concentric tube arm 400 opposite the separator connection contains

               n concentration module 650.        Pressure and temperature gradient/s in the concentric tube

               (1SScmbly delivers dissolved residual particulate material from a receiving end of the tube arm at

               the separator connection to the concentrator at the opposite end. The tube arm volume holding

               tlw residual particulate matter is heated and a concentrate of the dissolved residual particulate

               matter collected on a cooled collector plate. An insulating barrier 660 thermally isolates the

               concentration module from the main body of the concentric tube arm. Concentrate deposited on

               collector plate is volatilized by a laser 690 and thereafter a sample of the concentrate is provided

               ~~~   the mass spectrometer 800 for analysis after optionally passing through separation

               membrane/filter assembly 960 to remove water vapor and/or other matrix interferent.

               J()OSJJ         FIG. 7 is a detailed representation of the concentration module used to supply

               samples to the mass spectrometer in a first embodiment of the system according to the invention.

               The concentration module is thennally isolated from the main body of the concentric tube arm

               by insulating barrier 660. The thermally isolated concentric tube arm portion includes a collector

               plate 670 mounted between the inner surface of the outer tube 610 and piercing through the outer

               surface of the inner tube 600 and extending within the inner tube. The collector plate functions

               to condense the extracted particulate material from the supercritical matrix but also can impede

               or dist>Jrb the flow of evaporated solvent if overly restrictive with regard to air flow. Therefore,

               the internal area of the inner tube occupied by the surface of the collector plate may vary with the

               range of pressures and flow rates specific to the selected (under program control) operating

               configuration. A mechanical means to move is collector plate is thus included. The surface for




                                                                                                            QUESTMS-00000911
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 409 of 641 PageID #: 374
                                                                     PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                          PCT/liS20071012473
                                                              19



               collector plate includes an opening with hyperbolic shaped side walls (e.g., a funnel or nozzle)

               on which the particulates may condense. This opening is centered over an inlet to the mass

               spectrometer and when the light energy from the laser wam1s the surface of the opening, a jet of

               condensed/concentrated paniculate material is directed into· the mass spectrometer for analysis.

               Note that the side wall of the opening may extend past the rear surface face of the collector plate.

               10052)         The chamber formed by the junctionls of thermal barrier 660, the collector plate

               670, the outer tube walls and the inner tube walls contains a liquid C02 inlet port 710 and a

               bleed/exhaust port 720. Other liquids may be used to cool the collector plate. A thermal barrier

               940 further isolates the rear collector plate 670 wall surface from ambient temperatures.

               10053]         The extracted supercritical matrix (C02 /dissolved particulate material/vapor

               suspension) is allowed to expand inside the heated, under program control, inner tube where it

               becomes deposited on the cooled collector plate 670.            The cooled collector plate 670

               concentrates the extra<:tcd material once contained within the supercritieal C02. Excess C02 is

               bled out of the inne.r tube through vent ports 820.

               10054]         Light guide 680 focuses light energy from a laser 690 on the collector plate 670

               surface. The light guide 680 is positioned, symmetrically opposite the collector plate, through

               the outer surface of the outer tube and the outer surface of the inner tube to enable focusing light

               energy from a laser 690 on the collector plate 670 surface. Laser energy under program control

               for pulse geometry and timing heats and volatilizes the concentrated material from the surface of

               the collector plate 670. The concentrated vapor is pulled into the mass spectrometer 800 for

               analysis.   Optionally, water vapor or other matrix intcrfcrcnt may be removed from the

               concentrated vapor by separation membrane/fllter assembly 960 prior to delivery to the mass




                                                                                                           QUESTMS-00000912
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 410 of 641 PageID #: 374
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                         PCTfiiS2007/012473
                                                             20



               spectrometer 800. Concentration/heating cycles under progmm cnntrol may be for periods of

                time as short a 0.001 sec up to several seconds of concentration and may be continuously varied.

                (0055]        The length of the concentric tube assembly provides a "stand·off' distance that

               allows the operator and remaining portions of the system a level of physical isolation and safety

               from the sampled source. For example, the "stand-off' distance serves to protect the mass

               spectrometer and operator from an explosive device when the system is mobile in a vehicle such

               as a military Hum vee. In addition, the "stand-off' distance translates to a period of travel time

               that also permits a reaction time upon detection of an c11plosive.

               (0056)         FJG. 8 is a detailed representation of an alternative concentration module for

               supplying samples to the mass spectrometer in a second embodiment of a system for the

               extraction, collection and analysis of substance/s.     In this alternative configuration, a single

               liquid tube 900 provides the "standoff' distance that allows the operator and system a level of

               physical isolation from the sampled source. The single liquid tube 900 is used to connect the

               supercritical C02 particulate/vapor suspension exhaust port valve 390 of the third stage separator

               chamber 380 to the mass spectrometer 800.

               (00571         The end of the single liquid tube 900 opposite the separator exhaust connection

               contains an eleetrospray or APCI (Atmospheric Pressure Ch~mical Ionization) module 910. The

               single liquid tube also provides the supercritical matrix to the electrospray or APCI

               (Atmospheric Pressure Chemical Ionization) module 910 which nebulizes the supercritical

               matrix. The electrospray or APCI module 910 is connected directly to the mass spectrometer

               input 800. ln this operational configuration the extracted supercritical C02/vapor suspension is

               not allowed to vaporize inside the standoff arm connection tube but is instead transported up the

               tube as a liquid suspension. The electrospray or APCl module 910 vaporizes and/or ionizes the




                                                                                                           QUESTMS-00000913
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 411 of 641 PageID #: 374
                                                                  PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                         PCTIUS20071012473
                                                             21



                supercritical matrix which is injected into the mass spectrometer 800 input port for analysis.

                Optionally the extracted supcrcritical matrix may be passed through a separation membrane/filter

                assembly 960 prior to mass spectrometer 800 entry to remove water vapor or other matrix

               interferen t.

                f0058J         The ruggedized mass spectrometer is used to analyze the concentrate and develop

               a characterization of the concentrate.      The characterization is further analyzed to detect a

               presence of a substance of interest, such as an energetic substance.       The system preferably

               operates proximate real-time or in real-time in order that preventative action providing safety and

               security from the detected substance is enabled. Real time is short enough to take prospective

               action; in that case, the system of the invention may utilize a Real Time Operating System such

               as an embedded real lime system that is not constrained by software.

               (0059)          The processor/s of the operating system is/are responsible for coordination of the

               overall operation of the mechanical aspects of the system, operation of the spectrometer

               including optimization of performance and data capture, and analysis/determination of the

               substnnce identified hy the spectrometer.

               10060)          Jn one embodiment of the control program for an embedded real time system for

               operation ofthe system according to the invention, four (4) core processors are utilized sharing a

               single memory address space, for example an eight-gigabyte (8GB).        A first core processor is

               dedicated to optimizing the quadrupole ion optic perfonnance of the spectrometer. A second

               core processor is dedicated to data capture from the optimized quadrupole geometry and

               alignment/storage of the captured data in a designated section of the 8-gigabyte memory space.

               A third core processor is dedicated to pattern recognition algorithm execution on the aligned

               stored captured data so as to identify substances of interest.     The fourth core processor is




                                                                                                          QUESTMS-00000914
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 412 of 641 PageID #: 374
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                          PCTIUS2007/0l2473
                                                               22



               dedicated to coordinating the overall operation of the extraction/detection mechanics and

               alanns/threat management.

                ]0061}           With respect to the operation ·of the first processor, U.S. Provisional Patent

                Application No. 60/808,019, entitled Non-Hyperbolic Quadrupole Mass Spectrometer, filed on

               June 6, 2006, discloses a system and method for detennining ion trajectory in a quadrupole mass

               spectrometer having non-hyperbolic ion optics and in particularly well suited for use with the

               present invention and is incorporated by reference as if set out in full.           The system tbr

               determining ion trajectory in a quadrupole mass spectrometer having non-hyperbolic ion optics

               uses a tensor approximation or tensor calculation instead of using standard equations of motion.

               The   H~nsor   approximation is made by linearizing part of the matrix through point slope intercept

               logic.    When dealing with the three dimensional space trajectory of the ions, the partial

               derivatives (coderivatives) of x, y and z are examined and focus given to whichever is the

               greatest. With application of point slope intercept to the tensors, a tensor approximation is

               determined rapidly relative to use of standard equations of motion which require significant

               matrix manipulation. The measurement and tensor approximation can be reiterated to improve

               accuracy.

               ]0062}            With respect to the operation of the ihird core processor, a pattern recognition

               algorithm is executed on the aligned stored captured data. In order to provide rapid detection of

               substances, the analysis of the data developed by the mass spectrometer may be dnven by

               absolute pattern identification.      Absolute pattern identification means that simulants a11d

               surrogates will not be identified as substances of interest and false positives generated; it also

               means that they can not be used to test or calibrate the system.          The proeessor/s may be




                                                                                                            QUESTMS-00000915
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 413 of 641 PageID #: 374
                                                                  PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                         PCT/US2007/0124 73
                                                             23



               ri'Ogmmmed locally or remotely via a LAN or satellite, for specific substance profiles (toxic

               gases, energetic compounds, etc.).

               10063]         The fourth core processor is dedicated to coordinating the overall operation of the

               t'xtraction/detection mechanics and alarms/threat management. Extraction/detection mechanics

               include control of the various inlet ports, outlet ports, valves and motors found in the system.

               Mechanics controlled may also include management of parameters impacting the supercritical

               matrix such as solvent composition, acoustic energy, temperature, pressure and time. For

               example, the loading pressure or pressure differential across the various filter modules is

               monitored to track efficiency.

               100641         Alarm/threat management may indude generation of a signal indicating detection

               of the presence of a substance of interest can be used to provide a warning or automatically

               causes an appropriate responsive action.     For example, dependent upon the detection profile

               loaded (selected), when a detectable quantity of the selected substance is found present, a

               warning signal (e.g., flashing red light, enunciator- "lED, JED, lED" and/or siren/hom) may be

               provided to the operator.    When the warning signal is issued, the operator is able to react

               accordingly and if necessary take the appropriate evasive or reactive action. Such a warning

               finds great utility in a military/homeland defense application of a mobile configuration fitted to

               vehiCles, where the system may be used to detect lEOs in real . time mode.

               10065)         The method for extraction of small amounts of energetic substance/s for sampling

               and detection comprises providing particulate matter including target materia!' and waste

               material, creating a supcrcritical matrix including the particulate matter, removing at least a

               portion of the waste material in the particulate matter in the supercritical matrix thereby leaving




                                                                                                           QUESTMS-00000916
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 414 of 641 PageID #: 374
                                                                    PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                          PCT/US2007/012473
                                                              24




               residual particulate matter in the supercritical matrix; and providing concentration of the residual

               particulate matter in the supercritical matrix for analysis.

               (00661          Providing particulate matter includes generating the particulate matter         and

               transporting the particulate matter,    Particulate matter is generated by agitating the particulate

               matter in or on a surface: and is transported by the particulate matter.

               (0067]          A supercritical matrix is created by mixing the particulate matter with a

               supercritical fluid such as carbon dioxide. Removing a portion of the waste material in the

               particulate matter in the S\lpercritical matrix includes the steps of separating the portion of the

               waste in the particulate matter in the supercritical matrix; and purging the portion of the waste

               from the supercritical mahix.      Separating a portion of the waste may include agitating the

               supercritical matrix.   Providing concentration of the residual particulate material comprises

               evaporating solvent in the supereritical matrix to form the concentration of the residual

               particulate matter and/or generating a sample from the concentration of the particulate matter

               may further include concentrating the concentration of the particulate matter.       Alternatively,

               providing concentration of the residual particulate material may include volatilizing tlte

               concentration of the· particulate matter and sampling a vapor of the volatilized concentration and

               further include filtering the vapor of the volatilized concentration.

               10068)          The method for extraction of small amounts of energetic substance/s may further

               include analyzing the concentration to detect a presence of an energetic substance and/or

               characterizing the concentration using mass spectrometry and or comparing a characterization of

               the concentrdtion to a characterization of at least one (.'flergetic substance and identifying

               matching characterizations, Providing concentration of the residual particulate matter in the

               supercritical matrix may include vaporizinglsprayinglnchulizing the supercritical matrix.




                                                                                                           QUESTMS-00000917
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 415 of 641 PageID #: 374
                                                                 PCT/US201 0/056461 26.01.2011



                  wo 2008)097246                                                        PCT/US2007J012473




               lnterferents may also be filtering from the supercritical matrix. The method occurs in real-time

               or proximate real-time.

               10069]         The method for extraction of a substance for sampling and detection according to

               the invention may be alternatively described as including the steps of generating particulate

               material including target particulate material, transporting the particulate material to a mixing

               stage, creating a supercritical matrix containing the particulate material at the mixing stage,

               separating waste particulate material from the supercritical matrix, removing      the       waste

               particulate material from the supercritical matrix; and extracting concentrate of the particulate

               material including target material fi·om the supercritical matrix for analysis. The method can

               further include filtering the concentrate of the particulate material and/or generating a sample

               fmm the concentrate of the particulate material. The sample may also be analyzed to detect a

               target energetic substance. Analyzing the sample includes developing a characterization pattern

               for the concentrate of the particulate material using mass spectrometry, and comparing the

               characterization pattern for the concentrate of the particulate mat.erial to a characterization

               pattern for at least one energetic substance. The method may occurs in real-time or proximate

               reaJ .. time and can also include vaporizing/spraying/nebulizing the supercritical matrix prior to

               forming the concentrate of the particulate material. Extracting concentrate of the particulate

               material includes evaporating solvent in the supercritical matrix, collecting a deposit from the

               supercritical matrix, and vaporizing the deposit to fonn the concentrate of the particulate

               material.



               Substance Cbaraclerization f Determining/Managing Jon Trajectory




                                                                                                         QUESTMS-00000918
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 416 of 641 PageID #: 375
                                                                  PCT/US201 0/056461 26.01.2011



                  wo 2008!097246                                                         PCT/US2007/012473
                                                             26



                100701        The mass spectrometer is utilized to characterize a substance.           In order to

               determine/manage ion trajectory in a rapid, efficient and effective manner, the system of the

               invention may utilize a unique method of determining/managing ion trajectory in a quadrupole

               mass spectrometer having non-hyperbolic ion optics. Although particularly well suited for use

               with round ion optics and so described, the method is equally well suited for use with other non·

               -hyperbolic ion optic geometries, including ellipsoidal, near or approximation to hyperbolic

               shapes as well os other rounded geometries.

               10071)         Typically, in a quadrupole mass spectrometer, two surfaces constituting one

               hyperbola are connected electrically with a positive DC voltage, The other two surfaces are

               connected with a negative DC voltage. An RF voltage at a fixed frequency and which has an

               amplitude that oscillates between positive and negative is also applied to all four surfaces. Ions

               of different mlz values are accelerated into this quadrupole field that separates ions as a function

               of a given DC and RF amplitude ratio, Ions are pushed and pulled as they transverse the field.

               Only ions of a single mlz value will be p11shed and pulled to an extent that they can reach the

               other end of the field. Ions of all other mlz values will be 'filtered out' of the ion beam, Keeping

               the ratio of the RF and DC amplitude constant, the amplitude is increased to bring the next

               highest mh: value into focus for subsequent detection.

               10072)         This stepwise incrementing of the amplitude of the RF and DC voltages while

               holding their ratio constant is how a mass spectrum is obtained. The limiting factor on the upper

               end of the mlz range is how high of an RF amp! itude can be achio:ved without a   di~int<!gration   of

               the wave. The size of the quadrupole filter is very small.      When round rods are used in an

               instrument with an mlz range to I ,000, the rods can be the size of a ballpoint pen. Because the

               ions have to be pushed and pulled by the field, unlike the double-focusing mass spectrometer,




                                                                                                           QUESTMS-00000919
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 417 of 641 PageID #: 375
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 20081097246                                                           PCTfUSZ007/01247J
                                                              27



               low accelerating voltages are used to send the ions from the source to the m/z analyzer. The

               transmission quadmpole is typically limited in its abilit.y to separate ions of difl~rent mlz values

               to a resolution of about 0.3. Most instmments are operated at unit resolution throughout the mlz

               scale, which means as ions have larger numbers of charges, the isotope peaks get closer together

               until they can no longer be distinguished from one another.

               10073)         A quadrupole mass spectrometer is actually a mass filter rather than an analyzer

               because it transmits ions having only a small range ofm/z values, and there is no mass dispersion

               or focusing as in magnetic analyzers. Thus, it is analogous to a narrow-band pass electrical filter

               that transmits signals within a finite frequency bandwidth, and a trade-off is made between

               transmission and resolution. The conventional quadrupole mass analyzer utilizes four parallel

               cylindrical or hyperbolically-shaped rods. The rods arc long relative to the inner "kissing circle"

               diameter, to minimize fringing fields on the active length of the rods. A quadrupolar potential is

               established by applying a time-varying potential +PHI and -PHI on alternate rods (at the f()ur

               locations +x and cry) for a de component Vo, and an rf component Vo of frequency Omega. The

               ions are injected (in the z··direction) into the central "flip··flopping" saddle-potential region, and

               only those ions having the correct mass are transmitted to the exit aperture without sliding into

               one of the rods. The ion trajectories in the x- and y·directions are governed by the Mathieu

               equations.

               10074)         A mass spectrum is obtained by sweeping Uo and Vo linearly (at a fixed Omega),

               and detecting the transmitted masses (one at a time) at the exit plane with a Faraday cup or

               panicle multiplier. The resolution ofthc device depends on the rod geometry, frequency Omega,

               rod length, and axial and radial ion injection energies. In order to improve the sensitivity of a

               quadmpole mass spectrometer having non-hyperbolic ion optics, typically massive computing




                                                                                                              QUESTMS-00000920
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 418 of 641 PageID #: 375
                                                                    PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                            PCT/US2007/012473
                                                              28



               power is necessary perfonn the necessary calculation and the calculations must be fast enough to

               resolve the trajec10ry between individual ions.

               10075)         The     system    of    the   invention      may   utilize      unique     metlwd    of

               determining/managing ion trajectory in a quadrupole mass spectrometer having non·hyperbolic

               ion optics that uses a tensor approximation or tensor calculation and thus dispenses with use of

               standard equahons of motion which require significant matrix manipulation, and thus calculation

               time. The tensor approximation is made by linearizing part of the matrix through point slope

               intercept logic. When dealing with the three dimensional space trajectory of the ions, the partial

               derivatives {coderivatives) of x, y and z are examined and the largest focused. By the application

               of point slope intercept to the tensors, a tensor approximation is rapidly detem1ined. As this can

               be calculated rapidly relative to use of standard equations of motion which require significant

               matrix manipulation, the measurement can be repeated multiple times to improve accuracy.

               (0076].        The steps for optimizing detennination of ion trajectory in a quadrupole mass

               spectrometer having non-hyperbolic ion optics comprises: constructing the field characteristics

               through which ions travel in a tensor fonnat for the field space internal to the quadrupole;

               detennining the partial clerivatives (eoderivatives) of x, y and z for three dimensional space

               trajectory of the ions; prioritizing partial derivative displacements by magnitude from greatest to

               least; applying point slope intercept to the selcetcd derivatives to rapidly generate iterative tensor

               approximations;     and,   applying   successive    field    modifications   predicated   on   tensor

               approximations as ion mass is varied. Performing these steps pennits rapid development of a

               characterization of a substance provided to a mass spectrometer so programmed. A control

               processor to the system of the invention may employ this method of op1imizing the quadrupole

               ion optic perfom1ance of the spectrometer and thus enable rapid efficient characterization of the




                                                                                                              QUESTMS-00000921
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 419 of 641 PageID #: 375
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                           PCT/US2007/012473
                                                              29



               concentrate of a substance of interest.As a result, this optimizing process enables accuracy and

               resolution normally associated with hyperbolic geometries to be achieved via mathematical

               synthesis on non-hyperbolic ion optic geometries. The typically computing load associated with

               the processing of matrices associated with tensor evaluation is significantly reduced with the use

               of point intercept approximation logic. A target substance is a material which a system user

               wishes to detect such as a em.'l'getic substance like TNT, chemical agent like poison war gases,

               radiological materials, toxic waste residuals from manufacturing processes. Target substances

               often are encountered in a mixture with companion materials sm:h as stablizers, plasticizers and

               binders. Once a target substance is detected, the system of the method preferably attempts to

               confirm the identity oft he target substance by detecting the presence of companion substances.

               (00771          A system for optimizing ion selection trajectories in a quadrupnle mass

               spectrometer h11ving non-hyperbolic ion optics comprises means for constructing field

               characteristics through which ions travel in a tensor format for the field space internal to the

               quadrupole; means for determining partial derivatives (coderivatives) of x, y and z for three

               dimensional space trajectory of the ions; means for prioritizing partial derivative displacements

               by magnitude from greatest to least; means for applying point slope intercept to the selected

               derivatives to rapidly generate iterative tensor approximations; and, means for applying

               successive field modifications predicated on tensor approximations as ion mass is varied.

               10078)         The method for determining and managing ion trajectory in a quadrupole mass

               spectrometer can be described as including constructing field characteristics for the 1ield space

               internal to the quadrupole through which ions of a target substance must travel in order to be

               detectable; applying the field characteristics to generate ion trajectories for ions within the field

               space; and detecting the ions of the target substance that have passed through the field space.




                                                                                                             QUESTMS-00000922
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 420 of 641 PageID #: 375
                                                                    PCT/US201 0/056461 26.01.2011



                   WO 2008/097246                                                         PCTIUSl007/012473
                                                               30



                The quadrapole may have non-hyperbolic ion optics or hyperbolic ion optics. Each of the steps

                uf constmcting, applying and detecting arc iterative repeated for a plurality of target substances.

                E~ch    of these steps may also be iterative repeated for companion substances, once ions a of

                tnrget substance are detected in order to confirm the identity of a detected target substance and

                avoid false positive indications.    That is, the method may further include constructing field

                characteristics for the field space internal to the quadrupole through which ions of a companion

                substance must travel in order      10   be detectable; applying che field characterislics for the

                companio~ substance to cause ion trajectories for ions of the companion substanc~ within the

                field space; detecting the ions of the companion substance that have passed through the field

                space. Construction of field characteristics for the companion substance may occur either pre or

                post detection of the ions of a target substance. Constructing field characteristics comprises

               determining partial derivatives (coderivatives) of x, y and z for three dimensional space

                trajectory of ions, prioritizing partial derivative displacements by rnat,Jnitude Jrom greatest to

                least, and applying point slope intercept to the selected derivatives to generate iterative tensor

               approximations to a predetermined degree of precision.



               Surface Treatments

               10079]           In order to further enhance detection capabilities of the system, any and/or all

               surfaces that come into contact with particulate material and/or supcrcritical matrix may be

               surface treated to minimize inadvertent adsorplionlcatalytic modification or depletion processes.

               U.S. Provisional Patent Application No. 60/812,512, entitlerl Enhanced Detection     Syst~m,   filed

               on May 24, 2006, and herein incorporated by reference, discloses a surface treatment method

               comprising mechanically polishing 3161 Stainless Steel with 400 Grit process abrasive; pressure




                                                                                                           QUESTMS-00000923
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 421 of 641 PageID #: 375
                                                                  PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                        PCT/US2007/0124 73
                                                            31



               spraying the 316L material with distilled water; pressure spraying the 316L material with a

               heated solution of potassium dichromate in sulfuri' acid (chromic acid); pressure spraying the

               316L material with heated deionized water; pressure spraying the 316L material with solution of

               ammonium bifluoride; immediately immersing the 3 16L material in a solution of ammonium

               bifluoride; pressure spraying the 316L material with heated deionized water; electropolishing the

               316L material to approximately 4 Ra; pressure spraying the 316L material with deionized water;

               pressure spraying/immersing the 316L material with 50% solution of Nitric Acid in water;

               spraying the 316L material with heated deionized water; and, selectively coating the processed

               surface with selected agent processes such as siloxane/silyli7-lltion.      For example, interior

               surfaces of the mixing module, separator and the tube could be treated in the described fashion to

               minimize inadvertent adsorption/catalytic modification of material under examination.

               (0080]         316L Stainless Steel has an approximate composition as follows: 0.019 C; 1.312

               Mn; 0.030 P; 0.014 S; 0.346 Si; 10.188 Ni; 16.721 Cr; 2.188 Mo; 0.059 N; 0.374 Cu; 0.160 Co.

               Structural clements of the system which contact particulate material and/or supercritical matrix

               may be formed from 316L Stainless Steel ("316L material") treated in the manner described.

               10081]         The specific surface treatment may be applied to any and/or all surface/s that

               come into contact with fluid         flow   throughout the system to minimize inadvertent

               adsorption/catalytic modification of material under examination in contact with device surfaces,

               during both extraction and transfer.   This surface treatment in tum enables minimal loss of

               sample input to levels compatible with the supercritical fluid extraction and detection device and

               the non-hyperbolic quadrupole mass spectrometer detector.

               (0082]         Each rinse involving distilled water entails measurement of the rinse water

               discharge for electric resistivity to a predetennined level, preferably 18.2 MegOhm·Cm. When




                                                                                                          QUESTMS-00000924
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 422 of 641 PageID #: 375
                                                                  PCT/US2010/056461 26.01.2011



                  wo 20011/1197246                                                        PCT/US2007101%473
                                                             32




               electropolished 'to approximately 4 Ra, the 316L material being treated is placed in an

               electropolishing solution cnnsisting of approximately > 40% phosphoric acid and < 50%

               sulphuric acid (at approximately 120 degrees F) and fixturcd as required. During the actual

               electropolishing phase, copper bus bars are utilized and fixturcd to enable equipotential

               distribution and ensure consistent metal removal for the geometry of the component being

               electropolished. Agitation via stirring, in a closed vessel with the stirring flow supplied under

               pressure, is utilized to further this distribution.    This agitation/stirring process is used to

               "nonnnhze" the electrical potential within the solution as a function of distance from the solid

               surface which is due to the "double layer" phenomena created when two phases of different

               chemical composition come into contact with one another.             The separation of charge is

               accompanied by an electrical potential difference, one side of the interface being positively

               charged, the other negatively charged, This fixed double layer is called the Helmholtz double

               layer.

               (00831         There arc multiple combinations of layer geometries/compositions - a diffuse

               component of the double layer is called the Gouy layer- combinations of the Gouy layer within

               the Helmholtz double layer geometry are called the Stem Double Layer,

               (0084]         The intended focus of the process is to milize the double layer parameters to most

               closely obtain the sctls of conditions for optimum distribution of metal removal during the

               electropolishing process thereby increasing the "smoothness" of prepared surface. Any and/or

               all surface that comes into contact with particulate material and/or supercritical matrix may be

               surface treated in the described manner to enhance detection capabilities of the system,

               (0085)         This system of the invention is suited for use in the detection and identification of

               energetic substances associated with lED's since using it in the presence of sand, dust or other




                                                                                                            QUESTMS-00000925
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 423 of 641 PageID #: 375
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                          PCTIUS20071012473
                                                              33



               <:ontaminants/obscurants, airborne or otherwise, does not preclude analysis.          Although the

               enhanced extraction and detection system is particularly well suited for the detection of small

               amounts of energetic substance(s) and is so described herein, it is equally well suited tor the

               detection of other low level concentrations of materials including but not limited to toxic agents

               (war gas) residue, trace herbicide concentrations, tood contaminations, accelerants related to

               arson and radioactive contaminants from nuclear power plants/processing facilities.

               100861         Jn alternative embodiments, the material containing the smoll amounts of the

               energetic substance/s may be manually placed in a test chamber or mixing module having

               specially prepared surfaces wherein a super-critical solution then covers the material. Referring

               to Fig. 9, there is shown a representation of the test chamber of the present invention super-

               critical fluid extraction and detection system.     The system is operated in forensic mode by

               loading a sample 1400 such as a missile fragment, swab or other contaminated piece of material

               in the sample chamber 1120. Plunge gaskets (hollow ring configuration) 1164 and 1166 are used

               to surround the sample and form a gas tight connection. The upper flange 1160 and the lower

               flange 1162 arc then brought into compressive contact by tightening the flange bolts 1172; lock

               washers 1174 and nuts 1176.

               10087]         A pressurizer is then used to   ~reate   and maintain a supercritical environment in

               the sample chamber. For example, the sample chamber may ben charged with liquid carbon

               dioxide by 1600 by opening control valve 1104 and allowing the liquid to pass thorough check

               valve 1106, filter 1108 and metering valve 1110. In this configuration, pressure accumulator

               I I 14 is removed from the sample port and release/relief valve 1116 and pressure transducer 1118

               are used to determine completion of test chamber fill.




                                                                                                           QUESTMS-00000926
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 424 of 641 PageID #: 375
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                            PCT/US2007/0l2473
                                                              34




               [0088]          Ultra-pure high-pressure gas (such as but not limiled to nitrogen, helium, neon,

               xenon) 1200 is then used to pressurize the test chamber to the supercriticallevel/s desired. This

               is done by the conventional procedure for use of the Ml'-PITS device, using the same sequence

               as the liquid carbon dioxide 1600 loading.

               [0089]          Mechanical agitation, via ultrasonic (acoustic) energy may be applied to the

               extraction process by auaching the combination heater/acoustic agitation assembly 1178 which

               incorporates heat.ing coils and piezoelectric transducers for agitating. Temperatun:, pressure and

               time may be individually or in any combination controlled by the same profile controller used in

               the standard MI;'-PlTS configuration. The combination heater/acoustic agitation assembly 1178

               surrounds (encircles) the chamber.

               10090]          Referring to Fig. 9 there is shown a functional block diagram of the super-critical

               fluid extraction and detection system.       When the extraction program profile has completed

               execution the release valve II 16 is opened and the supercritical fluid containing the extracted

               sample material is allowed to vaporize by passing through metering valve 1125. The extracted

               sample vapor may then be passed through cold-trap I I 30 for further concentration, or may be

               passed directly to the injection port 1700 of either the gas chromatograph column 1720 for

               selective separation and then to the mass spectrometer 1800 for analysis. Optionally, the sample

               vapor either concentrated or as extracted, may be fed directly to the mass spectrometer 1800,

               100911         The gas source is selected predicated on the specific sample requirements. To

               preclude sample contamination and potential reaction, the selected gas should be chemically

               inert with respect to the test material, free of oil mist or vapor and free of water vapor.

               J0092J         Referring to Fig. 12 there is shown a more detailed diagrammatic representation

               of the super critical fluid extraction and detection system. This representation depicts separate




                                                                                                             QUESTMS-00000927
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 425 of 641 PageID #: 375
                                                                     PCT/US201 0/056461 26.01.2011



                  wo 2008/09724(;                                                       PCfiUS2007/012473
                                                              35



                metering/control and sample pressure chamber assemblies, both surrounded by a shield

               enclosure. The right hand module (metering/control) is shown with connections to the super

               critical gas cylinder source/liquid C02 charge source, the on-off control valve, check valve,

                filling and metering valve are shown separated from the pressure chamber assembly.

                10093]          The left hand module (pressure chamber assembly) is shown with the

                release/relief valve (in the standard MP-PJTS configuration with accumulator).       The optimal

               relief tube for connection to a) cold trap, b) injection port and/or c) mass spectrometer is shown

               connected to the sample chamber inlet manifold. Additionally shown is a digital transducer for

               monitoring/controlling the super critical pressure"

               10094)           Referring to Fig. 12 there is shown a more detailed diagrammatic representation

               of the super critical fluid extraction and detection system. Shown in this representation is a

               schematic of the vacm1m and pressure configuration options which may be selected to optimize

               the extraction process and may be varied dependent on sample size, type and chemical

               composition.

               ]0095]           This diagram shows the options ot:

                         a) pressure on top, vacuum on bottom;

                         b) pressure on top, pressure on bottom;

                         c) vacuum on top, pressure on bottom; and

                         d) vacuum on top, vacuum on bottom.

               {00961           The device for sampling and analyzing a tnrget substance carried on a media used

               to collect the target substance includes a test chamber for receiving a sample, the test chamber

               including an output port, a pressurizer for creating a supercritical environment in the test

               chamber for a predetermined gas mix, and a profile controller tor varying at least one of




                                                                                                         QUESTMS-00000928
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 426 of 641 PageID #: 376
                                                                    PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                        PCTIUS2007/012473
                                                            36



               pressure, temperature or mechanical agitation of the test chamber.      The device may further

               include a detector such as a mass spectrometer for receiving concentrated sample from the output

               port.    In such a non-continuous system, a supercritical matrix ·may also be established in a

               manner previously described and very small quantities of energetic and toxic substances

               extracted from either a swab or from fragments of material submitted for analysis.

               [0097J          The extraction and detection system may also be utilized in a modular detection,

               decontamination and filtration system     U.S. Provisional Patent Application No. 60/809,742,

               entitled Decontamination And Filtration System, filed on May 31, 2006, and herein incorporated

               by reference, discloses a such a system comprising a filter module; a rotational drive module;

               and, a monitor/detection module arranged sequentially.        Each and/or any module of this

               extraction and detection system may have surfaces treated as described above to minimize

               depletion and/or catalytic modification of particulate material. The filter module comprises

               modular filter housing sections, application specific filter sets, test/sample sections and (as

               applicable) bubble tight dampers upstream and downstream of filter sets sequentially arranged.

               Bag in/Bag out may be standard for all filter sets. Filters may include prefiltcr/s, HEPA, HEGA,

               HEGA/Scrubber, and others. An air flow sample is provided to the filter module and a filtered

               air flow sample exits the filter module. Sample sections consist of a flanged housing section

               with sample ports for sensing and/or extraction and may he provided at any position in the filter

               module flow path. Each filter stage in the module may also contain a pressure gauge port.

               Specialize~   "Scrubber" modules for gases (carbon monoxide) and for neutralizing and/or

               deactivating chemical agents may also be used.        The rotational drive module comprises an

               explosion proof motor, programmable motor controller/phase converter, gaslight fan housing

               with explosion resistant fan and real-time software/hardware for air flow management. Air flow



                                                              ,.,




                                                                                                          QUESTMS-00000929
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 427 of 641 PageID #: 376
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                            PCTIUS20071012473
                                                              37



               from the rotational drive module is provided to a monitor/detection module which gathers,

               extracts and detects substances of interest in the air flow (i.e., particulate material) provided,

                (0098)        The monitor/detection module is capable of determining filter remaining

               life/capacity; logging total filter system throughput in cubic feet, type and quantities of gas/es

               that have passed into the filter/s; regulating the volume of airflow through the filter train to

               minimize filter stress and increase filter life- in addition to reducing the energy loading of the

               RDM; determining in real time the need for filter substitution should a substance not compatible

               with the existing fitter train become detected; and tracking filter life/capacity by filter serial

               number to enable removal/reuse of individual filters, subject to limitations related to toxic

               materials contamination.

               (0099]         The filter module of the modular detection, decontamination and filtration system

               includes individual filter packs each with a memory device, filter pack housings with

               sample/measurement gas ports, and gauges for measure airflow. The fitter module is connected

               to the monitor and detection module via a gas port connection to the detector module selector

               valve. A controller measures and controls the gas flow from the individual gas ports to the

               detector of the monitor and detection module.         A cylinder provides a purge/signal gas for

               injection in the line between the gas ports and the detector. The rotational drive module include

               an inverter/motor drive interfaced to a controller; an explosion-proof motor and a spark resistant

               blower/fan.

               (001001        The system operates by alternately sampling gas composition from front to back

               (in direction of airstream through filter train) between the sample pot1 upstream of the pre-filter

               module to the sample port downstream of the final filter paek stage. Sample rates may be set

               proportional to airflow velocity and CFM value. As each sample period ends the selector valve




                                                                                                               QUESTMS-00000930
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 428 of 641 PageID #: 376
                                                                      PCT/US201 0/056461 26.01.2011



                    WO ZOOH/097246                                                           PCTIUS2007/012473
                                                                 38



                 is rotated to the next sample in the stream sequence. Immediately prior to the sample valve inlet

                 opening a slug of purge gas is introduced in the line. Receipt of the purge/signal gas (selected to

                 be unique in the airstream -- not to be normally encountered during projected filter operation) in

                 the detector, such as a mass spectrometer or gas chromatograph, resets the counter/integration

                 values for the filter position being sample<). This process is iterative. Sample values are logged

                 and stored on archival media in the monitor/detector module. Individual filter pack memory

                 modules are updated in synchronization with the sample process. Integration of quantity and

                 time/airflow values determines amount of substance per each mass category (gas or contaminant

                 type). The integration is conducted utilizing spectral peak intensity to quantity (concentration)

                 algorithms for the various gases to be filtered.

                 [00101)           The quantity (concentration) value is then multiplied by the length of time the

                 spectral peak intensity value remains at discrete value sets. The time integrated quantity of

                 measured substance is then converted to a mass value which in tum is then used to determine

                 filter loading. Filter life remaining is calculated based on the total filter module media mass and

                 the known maximum mass loading for the specific media. This value is determined by (usually

                 at/by the media manufacturer) saturating a known mass value of the filter media with the

                 substance to be filtered and measuring the mass increase. At the option of the operator this value

                 may be set at any selected percentage of the maximum filter loading- for example 25% of the

                 filter loading.   Wh~n   this value is reached for the specific (i]ter module the operator is alerted

                 and the filter may be changed. A table comprising the maximum mass loading for a variety of

                 substances to be filtered is stored in the filter module memory device and interrogated by the

                 computer as required.




                                                                                                                 QUESTMS-00000931
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 429 of 641 PageID #: 376
                                                                  PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                         PCTfUS2007/0 12473
                                                             39



               (00102)        For highly toxic compounds, residence time calculations are made to determine

               possible breakthrough limits. The residence time calculation is made by dividing the bed volume

               in cubic feet by the rate of airflow in CFM and multiplying the result by 60 seconds. For carbon

               based filter media, the carbon density is 30 lbs per cubic foot. For example, for a 125 lb media

               bed filter, the bed volume would be 125 /30 ~ 4.17 cubic feet For an airflow of I 660 CFM, the

               residence time would be (4.1711660) X 60 seconds = 0.1506 seconds               approximately 1/8

               second. In the industry, 0.25 second is usually the standard minimum residence time to provide

               the maximum safety margin. Placing two of the filter modules with residence times of 0.1506

               seconds in .series produces an aggregate residence time of 0.3012 second - well over the

               recommended minimum of 0.25 second.

               (001031        Airflow quantities are determined by measuring the static pressure drop (vacuum)

               created by flow through a fixed area •• the width and height of the filter module internal

               geometry.   This is accomplished with a measuring device, such as a digital vacuum gauge,

               manometer, or pilot tube via the sample and gauge portis on each individual filter module

               housing. Airflow sensing is utilized to regulate the volume and velocity of airflow though the

               filter system under program control. This is accomplished by measuring the static pressure drop

               at numerous points along the airflow path with measuring devices and adjusting the airflow as

               reqtiired by varying the fan/blower speed via the motor drive inverter.

               (001041        The process of modular detection, decontamination and filtration system involves

               dctem1ine a configuration of the filter module; determine a characteristic of a .filter pack in the

               filter module, determine airflows and minimum residence times for an intended operation,

               maintain a designated airflow through the system, updating the characteristic of the filter pack to




                                                                                                              QUESTMS-00000932
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 430 of 641 PageID #: 376
                                                                           PCT/US201 0/056461 26.01.2011



                   WO 20081097246                                                                   PCTIUS2007J01247J
                                                                    40



                 reflect operation of the system, determining when the characteristic of the           filte~   pack has meet a

                 predetermined limit. A warning signal can be generated when the predetermined limit is met.

                 [00105)         The designated airflow is maintained by first fixing a blower at a first

                 predetermined setting, thereafter sensing variations in a designated airflow and adjusting the

                 blower to a second predetermined setting. After detennination the filter module configuration

                 and determination of the characteristic of the filter packs in the filter module, such information

                 including remaining life expectancy of individual filter packs can be presented to the system

                 operator for confirmation to proceed prior to initiation of airflow. The system may also request

                 operator verification that all filter   p~cks   are relevant for the intended application. For example,

                 the system may request the operator to select a gas that the system may be expected to filter or

                 treat. Based on that selection, the system can infom1 the operator if the existing filter packs will

                 suffice for the intended application.

                 (00106)         The invention is described with reference to methods, apparatuses and computer

                 programs and program products according to illustrative embodiments. This invention may,

                 however, be embodied in many different forms and should not be construed as limited to the

                 embodiments set forth herein; rather, the illustrative embodiments provide a thorough and

                 complete disclosure, fully conveying the        s~ope   of the invention to those skilled in the art. It will

                 be understood that steps of the method, and accommodations for each step of the method,

                 respectively, can be implernenh:d by computer program instructions. These computer program

                 instr1.1ctions may be loaded onto one or more general purpose computers, special purpose

                 computers, or programmable data processing apparatus to produce machines, such that the

                 instructions which execute on the computers or other programmable data processing apparatus

                 create means and apparatuses for implementing the functions specified. Such computer program




                                                                                                                         QUESTMS-00000933
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 431 of 641 PageID #: 376
                                                                    PCT/US201 0/056461 26.01.2011



                  wo 20081097246                                                          PCT!US2007/0.124 73
                                                               41



               instructions may also be stored and/or loaded in a computer-readable memory that can direct a

               computer or other programmable data processing apparatus to function in a particular manner or

               cause a series of operational steps to be perfonned, such that the instructions stored in the

               computeNeadable memory produce an article of manufacture including instruction means that

               implement the functions specified and described herein.

               !00107)            Numerous modifications and alternative embodiments of the invention will be

               apparent to those skilled in the art in view of the foregoing description.       Accordingly, this

               description is to be construed as illustrative only and is for the purpose of teaching those skilled

               in the   art   the best mode of carrying out the invention. Details of the structure may be varied

               substantially without departing from the spirit of the invention and the exclusive use of all

               modifications, which come within the scope ofthe appended claims, is reserved.




                                                                                                            QUESTMS-00000934
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 432 of 641 PageID #: 376
                                                                     PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                                PCTfUS2007/01247J
                                                                42




               What is claimed is:


                1. A supcrcriticallluid extraction sampling and analysis device comprising:
                       a vacuum;
                       a mixing module, the vacuum transporting particulate material in air suspension to the
               mixing module, the mixing module operative to create a supercritical matrix containing the
               particulate matter;
                       a separator operative to separate waste in the supercritical matrix, the separator including
               a trap for removing the separated waste from the supcrcritical matrix;
                       a heated tube arm, the heated tube arm receiving the supcrcritical matrix from the
               separator and reducing solvent in the supercritical matrix;
                       a collector concentrating particulate material in the heated tube; and
                       a laser, the laser volatilizing particulate material at the collector;


               2. The extraction and analysis device according to claim 1 further comprising:
                       an agitator, the agitator operative to generate the particulate material from a surface.


               3. The extraction and analysis device according to claim 1 further comprising:
                       a mass spectrometer, the mass spectrometer receiving volatilized particulate material for
               analysis and detection of a target material.


               4. An extraction sampling and analysis device C()lnprising:
                      a vacuum;
                      a mixing module, the vacuum transporting particulate material in air suspension to the
               mixing module, the mixing module operative to create a supcrc1 itical matrix containing the
               particulate matter;
                      a separator operative to separate waste in the supcrcritical matrix, the separator including
               a trap for removing the separated waste from the supercritical matrix;
                      a spray module, the spray module vaporizing the supcrcritical matrix.




                                                                                                                QUESTMS-00000935
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 433 of 641 PageID #: 376
                                                                   PCT/US201 0/056461 26.01.2011



                  wo 2008/097246                                                           PCTIUS2007/012473
                                                              43



                5. The extraction and analysis device according to claim 4 further comprising:
                       an agitator, the agitator operative to generate the particulate material from a surface.


                6. The extraction and analysis device according to claim 4 further comprising:
                       a mass spectrometer, the mass spectrometer injected with the supercritical matrix from
                the spray module for analysis and detection of a target material.


                7. A system for the extraction and analysis of a substance, the system comprising:
                       a vacuum for collecting particulate matter for testing, the particulate matter including
                waste material;
                       a mixing module for creating a supercritical matrix including the particulate matter;
                       a separator for removing at least a portion of the waste material in the supcrcritical matrix
                thereby leaving residual particulate matter in the supercritical matrix; and
                       an injection device providing concentrate of the residual particulate matter in the
               supercritical matrix for analysis.


               8. The system for the extraction and analysis of a substance according to claim 7 further
               comprising an agitator generating the particulate matter.


               9. The system for the extraetion and analysis of a substance according to claim 7, wherein the
               agitator comprises a rake or a means for generating a directed stream of air.


               10. The sy~tem for the extraction and analysis of a substance according to claim 7, wherein the
               mixing module comprises:
                       a chamber in which the particulate matter is combined with a superctitical Ouid.


               II. l11e system for the extraction and analysis of a substance according to claim 7, wherein the
               separator comprises:
                       a chamber having an input port, an output port and an exhaust valve; and
                       an agitation device, the agitation device capable of being rotatably driven through the
               chamber.




                                                                                                             QUESTMS-00000936
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 434 of 641 PageID #: 376
                                                                    PCT/US201 0/056461 26.01.2011



                  WO 2008/097246                                                           PCT/US2007/012473
                                                              44




               12. The system for the extraction and analysis of a substance according to claim II, wherein the
               agitation device is a double wedged agitation device, the double wedged agitation device
               comprising
                       a first wedge, all walls of the first wedge intact; and
                       a second wedge, the second wedge having an open exterior face and hollow interior, the
               first and second wedges sharing a common single wall.


               13. The system for the extraction and analysis of a substance according to claim 7. wherein the
               injection device comprises:
                       a heated tube, a first end of the heated tube receiving the supercritical matrix from the
               separator;
                       a collector plate positioned proximate a second end of the heated tube, concentrate of the
               residual particulate matter being deposited on the collector plate;
                       a laser for volatilizing the concentrate deposited on collector plate.


               14. The system for the extraction and analysis of a substance according to claim 7, the system
               further comprising:
                       a mass spectrometer, the mass spectrometer operative to develop a characterization ofthe
               concentrate received from the injection device.


               15. The system for the extraction and analysis of a suhstance according to claim 7, the system
               further comprising:
                      ~   processor, the processor operative to analyzing the eharacterization of the concentrate
               and detect a presence of an energetic substance.


               16. The system for the extraction und analysis of a substance according to claim 7, the system
               further comprising:
                      a processor, the processor operative to comparing the characterization of the concentrate
               to a characterization of an energetic substance; and
                      identifying matching characterizations.




                                                                                                             QUESTMS-00000937
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 435 of 641 PageID #: 376
                                                                    PCT/US2010/056461 26.01.2011



                  wo 2008/097246                                                            PCffUS2007/0l2473
                                                               45




                17. The system for the extraction and analysis of a substance according to claim 16, wherein the
               system operates in proximate real-time or in real-time.


                18. The system for the extraction and analysis of a substance according to claim 7, wherein the
               injection device comprises:
                         a spray module for nebulizing the supercritical matrix containing the residual particulate
               matter.


               I 9. A device for sampling and analyzing a target substance carried on a media used to collect the
               target substance, the device comprising:
                         a test chamber for receiving a sample, the test chamber including an output port;
                         a pressurizer for creating a supercritical environment in the test chamber for a
               predetermined gas mix;
                         a profile controller for varying at least one of pressure, temperature or mechanical
               agitation of the test chamber.



               20. The device for sampling and analyzing a target substance carried on a media as recited in
               claim 19 further comprising :
                         a detector for receiving concentrated sample from the output port.




                                                                                                                QUESTMS-00000938
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 436 of 641 PageID #: 377
                                              PCT/US2010/056461 26.01.2011



                 wo 10(18/097246                          PCTilJS2007/0114 73
                                      l/1.0




                                                                            QUESTMS-00000939
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 437 of 641 PageID #: 377
                                                PCT/US2010/056461 26.01.2011



                 wo 2008/097246                             PCT/US2007/01Z473
                                         2/10




                                                                            ....
                                                                           '..9



                                                                           'Q

                                                                                ~


                                  ~
                                  '-$
                                   \~\
                                  ~\--                                      13




                                                                            QUESTMS-00000940
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 438 of 641 PageID #: 377
                                             PCT/US2010/056461 26.01.2011



                 wo 2008/097246                          PCTfUS2007!01l4 73
                                      3/10




                                                          ...
                                                          i
                                                          p
                                                          ~
                                                          -<
                                                                       . ...
                                                                       ~3
                                                                                M
                                                          ,,           c
                                                                        I   I
                                                                                d
                                                          "'' "'"' ..-"'r-
                                                           L
                                                                                u:
                                                          1l
                                                          ,."',_
                                                           ~


                                                           "'
                                                              '..."'




                                                                                     QUESTMS-00000941
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 439 of 641 PageID #: 377
                                             PCT/US2010/056461 26.01.2011



                 WO 2008/097z.J6                         PCTfUS2007/0lZ473
                                      4/10




                                                                         QUESTMS-00000942
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 440 of 641 PageID #: 377
                                               PCT/US2010/056461 26.01.2011



                 WO 2008/097246                            PCTIUS2007/0124 73
                                      !'1/10




                                                                  c.o
                                                                  (.!)
                                                                  LJ_




                                                                           QUESTMS-00000943
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 441 of 641 PageID #: 377
                                             PCT/US2010/056461 26.01.2011



                 wo 2008/097246                          PCTIUS2007/0l2473
                                      6/10




                                                                         QUESTMS-00000944
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 442 of 641 PageID #: 3776

                                                             PCT/US2010/056461 26.01.2011


                                                                          PCT/IJS2007/0124?3
                 wo 2008/097246
                                                  7/10


                                                      i.;,




                                                                w~
                                  ~                             ~~
                                                                             ~


                                                                         ~~ i
                                      1:1


                                      ~~;:
                                      ::1


                                             ~-
                                                                       .T
                                             ::   er---         "
                                                                ~~
                                                  -
                                                  ~

                                                                ~:       £




                                             Figure 1




                                                                                               QUESTMS-00000945
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 443 of 641 PageID #: 3777

                                             PCT/US2010/056461 26.01.2011


                 \
                                                          PCT/US2007/012473
                 wo 2008/097246       8/10




                                     Figure     ,1 O




                                                                              QUESTMS-00000946
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 444 of 641 PageID #: 377
                                              PCT/US201 0/056461 26.01.2011



                 wo 2008/097246                           PCT/US%0071012473
                                       9110




                                   Figure A.l·




                                                                          QUESTMS-00000947
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 445 of 641 PageID #: 377
                                                        PCT/US201 0/056461 26.01.2011


                 wo 2008/097246                                        PCT/US2007/0 124 73
                                                10/10




                             ~      ~
                             '""'   ..,...
                   ~~~--------.
                                                                    t,..          r~
                                                                   ~~              ~'

                         ----------------------------~~
                                             Figure 1~




                                                                                        QUESTMS-00000948
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 446 of 641 PageID #: 378

                                                                                                 PCT/US201 0/056461 26.01.2011



                                      PCT
                        INTBRNATIONAL APPLICATION PUBUSHEO UNDER THE PATENT COOPERATION 'IREATY (PCl')
                   (51) IDII!I'Dlltlono.l Patent CWslll""tlon 6 :                              (10 fil"""'atlonal Publl.,..tlon Numbor:             WO 95133279
                        HOlJ 49140                                                                                                         7 Decwtber 1995 (07.12.95)

                   (21) Intemnllono.l Appliclllon N11111bor:             PCl'/0895/01252          (81) D~ State.: AM, AT, AU, B8, BO, BR, BY, CA, CH,
                                                                                                        CN, CZ, DB, DK, EB, ES, Fl, GB, OB, HU, IS, 1P, KB,
                   (:U) .IDI'emlllioual FlUng Date:                31 May 19!1$ (31,05.95)              K(l, 10', KR, KZ, LK, LR, LT, LU, LV, MD, MG, MN,
                                                                                                        MW, MX, NO, NZ, PL, PT, RO, RU, SO, SB, SO, Sl, SK,
            ...                                                                                         1'1, TM, TT, UA, UO, US, UZ, VN, Buropean patent (AT,
                   (30) Priority Data:                                                                  BE, CH. DB, DK, ES, FR, OB, OR, Ill, IT, LU, MC, Nl.,
                            9410864.4               31 May 1994 (31.05.94)                OB            PT, SE), OAPI patent (BF, BJ, CF, 00, Cl, CM, OA, ON,
                                                                                                        Mt, MR, NB, SN, TD, TG), ARIPO paiOilt (KB, MW, SO,
                                                                                                          SZ. UO),
                   (71) AppliciDt (for all tksianot<d Statu t:tcept US): VNIVERSITY
                          OF WARWICK [08/GB]; Gibbet Hill Rand, Coventry,
                          Works. CV4 7AL (GB),                                                   Publlsbed
                                                                                                          With int.......tiolllll I<IU'Ch '<port.
                           ...
                   (12) ~nv tol'll; 811d                                                                  8</l>re the ""Pi""tlon of the tlnul limit for """'ndlng the
                   (75) Inwntol'lliAppll.,.nts (for US only): DERJUCK, Peter, Jolm                        claims and to be repllhll.•lwd In the ••.,., of lhl rec.lpt <If
                           [aB/GB); Attwood Cottage, La<lbtoke, Leamington Spa,                           amendnumfJ',
                           WtuWielolblno CV33 OBV (OB). REYNOlDS, David, John
                           [aB/GBJ; 106 Sir Henry l'liTkes Rond, Coventry CVS 6BJ
                           (OB). MAKAROV, Alexander, Ale-ich [RUIGBJ; 106
                           Ancborway Rood, eov...try CV3 6JG (OBJ.

                  (74) Agent:    DJlMPS'Il:lR, S...jamln, John, Naftel; W!lllm ,t.
                           Rogers, 4 Dyer's BuUdlngs, Holbero, London ECIN 2JT
                           (08).




                  (54) Tiliol 'fANDEM MASS SPilC'IROMETRY APPARATUS




                                                               ·+t -· -~--------·-
                                                          " ......    ;rT       ."
                                                         B----------.;::---------- -·                                                •t.


                                                         ...
                  (57) Abstract

                        Tandem moss      sp<:ctrometry   appamhlll ct>mpriscs a serial   mta~~gement   of no ion aonrce (10), a first time-of-flight means (20, &0), a
                  collision cell (40) to generare fragment kms ami a """<lnd time-of-flight analyoer (SO). The second time..:~f·flighl analyser comprises no Inn
                  mirror (51, 52) which Is amnge4 to p!OIIuo;e a qW!dratic field along or ot nn anglo to the optical axis of the appiiJlllus, The first li.tne-of-ftight
                  analy,... may comprise a seqlltl!lilill S conftJ!Imlllon of toroidal or cyllrulricalele<:trosto.tie analya""' (70) or may compriSe two electrosl!llic
                  lenses (&0, 96) to eltlter slde of an !on mirror or may comprise an electrOSI!ltle 1- (SO). The first time-of-llight analy..,.. thus oomprl.•e
                  elcctrosl!llie Oeld means for providing apalilll fOCW!Ing of l01Ui in  .:n
                                                                                           three dimensions at or near tlto ontr""ce to the ion mirror at the oecond
                  time-of-flight nnalyoer ('0), The spatial focusing, concomitant with tl.,., fQCUsins, is the eaaendal requirement fot the qondmtic field mirror
                  to give high """'llltkm.




                                                                                                                                                     QUESTMS-00000949
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 447 of 641 PageID #: 378

                                                                                               PCT/US201 0/056461 26.01.2011




                                                                                                                                                              '




                                                               FOR TBE l'CIRPOSES OF INFORMATION ONLY

                            Code• u!llld to IdentifY States        pmy to the PC!' on the front P"ll"' of pomphlet!l publishing International
                   applll:ations under the PCT.

                   AT      Austria                                     <Ill    llxiitoiJ.KI~                      MR     Maurita.Dl.a
                   1\U     Awumlla                                     G£      O...gla                            MW     Mol owl
                                                                       GN                                                Nill"
                   DB
                   B&·
                   BF
                           Bad>od"'
                           Dclalwn
                           Burll::ina11!oo
                                                                       GR
                                                                       IW
                                                                               "'"""-
                                                                                  """'
                                                                               """""'
                                                                                                                  NE
                                                                                                                  IlL
                                                                                                                  NO
                                                                                                                         Ncll1crlllnd$
                                                                                                                         Na""f
                   8G      Bolgari>                                    IE      holond                             NZ     Hew ZM.laud
                   BJ
                   BR
                   BY
                           Benin
                           B"""l
                           :ai:'J!\WIJi
                                                                       rr
                                                                       JP
                                                                       KB
                                                                               ,_
                                                                               llOly


                                                                               """Y'
                                                                                                                  PL
                                                                                                                  1'1'
                                                                                                                  IUJ
                                                                                                                         _,
                                                                                                                         "''""'
                                                                                                                         ~

                                                                                                                         RuMhln F'tdclnll:lno
                                                                                                                                                         ~
                                                                                                                                                          \




                                                                                                                         ·-·......,
                                                                       f((l    ~j'fi)':iWl.                       RU
                   CA
                   Cl'
                   C(l
                          """"""
                          Otntml
                          Coogo
                                          Atrie&l tl:epublk:           Kl'     ~tic.Pt.ople'slt.epubllc
                                                                               otKom~
                                                                                                                 Sll
                                                                                                                 SE
                                                                                                                         s""""
                   Cll    Swl....u.d                                   KR      Rtp,~blie of Kama                 Sl      $-
                   Cl     Cate.d'Ivoitw!l                              KZ      l<lwl<loWI                        SK      Sl<><alcb
                   CM
                   CN
                          c..n.-n
                          Cbiuo
                                                                       Ll
                                                                       ~K
                                                                       w
                                                                               !.=-
                                                                               u..:m••,"""'
                                                                               Sdt...b



                                                                               -
                                                                                                                 liN
                                                                                                                 TD      Cbool


                          """"""-
                                                                              -
                                                                                                                 TG
                   ""
                   cz
                   DE
                          Cmcb Rcpubllc
                          <lem>lny
                                                                       LV
                                                                       MC
                                                                               LoM#                              TJ
                                                                                                                 1T
                                                                                                                         T""'
                                                                                                                         'f>\jildowl
                                                                                                                         TtinidNJ a      TCba$0


                   .
                   DK
                   ES     .,...
                          Denmruk                                      MD
                                                                       MG
                                                                               Rqubll~    or Mold~~W~~           UA
                                                                                                                 us
                                                                                                                         u.-
                                                                                                                         Ukrnlno
                                                                                                                         Vdlted.Stutesot~


                   FR
                   GA
                          ......
                          F'mllmd
                           .....
                          ('
                                                                       m
                                                                       MN
                                                                               Mall
                                                                               Moo>goUn
                                                                                                                 uz
                                                                                                                 VN      Vie.INnm




                                                                                                                                                  QUESTMS-00000950
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 448 of 641 PageID #: 378

                                                        PCT/US201 0/056461 26.01.2011


                    WO!IS/33279                                             PCT/GB!lS/01252




                                    TANDEM MASS SPECTROME!EY APPARATUS


                       Tne invention relates to tandem mass spectrometry
                       apparatus.
                5
                       Tne expanding areas of biotechnology and biological
                       sciences have lead to an increased demand for
                       sensitivity from mass spectrometry, especially as
                       regards structural analysis of small and medium-sized
               10      biological molecules (100-100000 Da) which may be
                       ava.i lable in compl,ex mixtur111s and trace amounts of,
                       say, a picomole or less.       The same requirements for
                       structural information arise with synethetic polymers.


               15      Traditional mass spectrometric analysis of such
                       biological and polymeric molecules has been carried
                       out by tandem instruments consisting of either twin
                       sector, twin quadrupole or some hybrid combination
                       such as secter plus quadrupele.         In such a system
               20      molecules will be ionized by some technique such as
                       fast atom bembardment (FAB) and mass/energy selected
                       by the first mass spectremeter {MS1), the selected
                       ions will then undergo collisional activa.tion by
                       passing through a cell containing some neutral gas.
               25      The fragment ions thus obtained will then be analysed
                       by the second mass analyser {MS2).




                                           SUBSTITUTE SHEET (RULE 26)




                                                                                     QUESTMS-00000951
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 449 of 641 PageID #: 378
                                                        PCT/US2010/056461 26.01.2011


                   W095/33279                                                l'Cf/GB95/0l:ZS%




                                                    2
                     According to the invention there is provided tandem
                     mass spectrometry apparatus comprising a serial
                     arrangement of an ion source, a first           time~of-flight

                     analyser, means for dissociating ions from the first
               5     analyser to generate fragment ions, and a second time-
                     of-flight analyser, the second time-of-f.light analyser
                     comprising an ion mirror which is arranged to produce
                     an appropriately reflecting a quadratic f.ield, the
                     first time-of-flight analyser comprising electrostatic
              10     field means for providing spatial focusing of ions at
                     or near the entrance to the quadratic field ion
                     mirror.


                     The inventors have recognised that tandem time-of-
              15     flight mass spectrometry apparatus provides important
                     increases specificity and      in sensitivity.
                     Nevertheless conventional time-of-flight analysers
                     produce spatial spreads of ions so that the use of two
                     such analysers ln tandem is not practical of the level
              20     of resolution required for structural determinations.
                     Sy the use of a second time-of-flight analyser
                     comprising an ion mirror which is arranged to produce
                     a quadratic field (along or at the same angle to the
                     optical axis of the apparatus) and a first time-of-
              25     flight analyser comprising electrostatic field means'
                     for providing spatial focusing of ions at or nea.r the
                    entrance to the ion mirror. an effective ion tandem



                                       SUBSTITIJTE SHEET (RULE 26)




                                                                                        QUESTMS-00000952
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 450 of 641 PageID #: 378
                                                      PCT/US2010/056461 26.01.2011


                   WO!JS/33279                                                 PCT/Gli95/012S2




                                                      3
                      time-of-fli9ht mass spectrometry apparatus is provided
                      which not only provides the desired·.inorease in
                      sensitivity but also provides a high level of
                      resolution.
               5
                      The ion mirror may take any suitable form and may be
                      arranqed to produce a parabolic field along the
                      optical axis of the apparatus.         The ion mirror may be
                      an appriximation to a quadratic f±eld with allowance
              10      for effects of fringing fields at the entrance, exit
                      and elsewhere.


                      The ion source may provide either a pulsed beam of
                      ions or a continuous beam.       Pulsing may be achieved by
              15      either pulsing a continuous source such as
                      electrospray or by the use of an inherently pulsed
                      technique such as matrix assisted laser
                      des:orptionjioni2:ation <,MALDI) to provide ·intact
                      molecule ions of molecules for example in the mass
             20       range 100-100000 Da.     Means for compressing or
                      bunching ions Into a pulse of ions roay be provided.
                      The bunching means may compress a pulse of ions into
                      an ion pulse of shorter dux·ation, or may convert a
                      continuous beam into a pulsed beam.             Bunching may take
              25      place before the first mass analyser, after the first
                      mass analyser or in both places.




                                         SUBSTITUTE SHEET (RULE 26)




                                                                                         QUESTMS-00000953
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 451 of 641 PageID #: 378

                                                           PCT/US201 0/056461 26.01.2011


                    W095133279                                            PCJ"/GB95/011Sl




                                                       4

                       An ion mirror of this kind used in combination with an
                       ion "buncher", enables a much improved mass resolving
                       power to be achieved compared with that attained by
                       known tandem mass spectrometry systems based on time-
                S      of-flight.    Use of the ion mirror enables the whole of
                       the mass spectrum to be detected without the need for
                       any   re~tuning,   and the mass spectrum can be easily
                       calibrated with absolute precision.


               10     Because the flight-times of the ions through the ion
                      mirror depend on their mass-to-charge ratios, and are
                      entirely independent of their energies, a high degree
                      of mass resolution can be attained, even though the
                      ions are subject to a very substantial spreading of
              15      their energies due to the effect of the ion "buncher"
                      on the ions and due to partitioning of energy as a
                      part of fragmentation.


                      The ion "buncher" may comprise an electrostatic means
              20      defining a "buncher" space, having an entrance, by
                      which a pulse o£ ions selected by the first mass
                      analyser enters the "buncher" space, and an exit by
                      which the pulse exits the "buncher" space.        The
                      electrostatic means operates to apply an electrostatic
              25      accelerating force to ions in a pulse that has entered
                      the "buncher" space whereby to accelerate the ions to
                      higher energies in proportion to their distances from



                                             SUBSTIME SHEET (RULE 26)




                                                                                     QUESTMS-00000954
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 452 of 641 PageID #: 378

                                                        PCT/US201 0/056461 26.01.2011


                    WO!IS/33279                                                PCl'/GB9SJOl252




                                                         5
                        the exit of.the "buncher" space.


                        Preferably the first mass analyser comprises a time-
                        of-flight (TOF) analysis means capable of providing
                5       focusing of an isobaric ion packet with regard to
                        spread normal to the optical axis, spread alonq the
                        optical axis of the machine, spread in the energy of
                        the ions within the packet and focusing in time.


               10       The first analyser preferably comprises a sequential              s
                       configuration of a plurality of toroidal or
                       cylindrical electrostatic analysers.             This device will
                       provide a focused isobaric ion packet at a particular
                       point in time discrete from that of ions of differing
               15      mass at a point in space focused at the dissociation
                       cell.      It also has the benefit of 'triple isochronous
                       focusing.


                       In an alternative embodiment, the first time-of-flight
               20      means comprises an ion mirror after an electrostatic
                       lens.      Preferably, the first time-of-flight means
                       further comprises a second electrostatic lens after
                       the ion mirror.      The ion mirror may be a qridless
                       planar mirror with a substantially zero optical
               25      strength.      In a further embodiment, the first time-of-
                       flight means may comprise an electrostatic lens.             The
                       ion.source may then include an electrostatic means to


                                                SUBSTITUTE SHEET (RULE 26)




                                                                                        QUESTMS-00000955
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 453 of 641 PageID #: 378

                                                          PCT/US2010/056461 26.01.2011


                    W09Sf33279                                                 PCT/GB95/UJZS2




                                                      6
                       accelerate ions into the electrostatic lens.            This
                       arrangement involves few components and is relatively
                      simple to set up.   The electrostatic lens may comprise
                      an axially symmetrical body at a raised potential.
                      The structure described for the first time-of-flight
                      means enables spatial focusing which gives a
                      significant improvement in resolution.             The concept of
                      spatial focusing is a significant advance in this
                      field.
               10
                      Three embodiments of the invention will now be
                      described by way of example and with reference to the
                      accompanying drawings,    in which:


               15           Fig. 1 is a diagrammatic ·illustration of tandem
                      mass spectrometry apparatus in accordance with the
                      first embodiment of the invention;
                            Fi.g. 2 is a plan view in cross-section of the
                      first mass analyser of the embodiment of Fig. 1;
              20            Fig. 3 schematically illustrates an ion "buneher"
                      used in the tandem mass spectrometry apparatus of Fig.
                      1;
                            Fig. 4 schematically illustrates flight paths of
                      an undissociated precursor ion and two fragment ions.
              25     . The quadratic field in this arrangement is
                      perpendicular to the XZ plane in the direction of the
                      X axis;
                            Figs. 5 and 6 show a transverse, cross-sectional
                      view and a perspective view respectively of one type
              30      of ion mirror with a 2-dimensional quadratic field;
                            Fig. 7 is a diagrammatic illustration of tandem
                      mass spectrometry apparatus in accordance with the




                                           SUBSTITIJTE SHEET (RULE 26)




                                                                                        QUESTMS-00000956
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 454 of 641 PageID #: 378

                                                        PCT/US201 0/056461 26.01.2011


                    WO!IS/3327!1                                             PCT/GBSIS/012$2 ·




                                                        7
                       second embodiment of the invention; and
                               Fig. 8 is a diagrammatic illustration of tandem
                       mass spectrometry apparatus in accordance with the
                       third embodiment of the invention.
                5
                       Referring to Fig. 1 of the drawings, the tandem mass
                       spectrometry system comprises a serial arrangement of
                       a pulsed ion source or a continuous source with a
                       "buncher" 10, a time-of-flight analyear 20, an ion
               10      lens L and deflector plates 0, an ion "buncher" 30, a
                       cell in which ions dissociate 40, defleoto1· plates D1
                       and a quadratic-field ion mirror for TOF (tima-of-
                       flight) analysis.


               15      Ions produced by the ion source 10 are admitted to the
                       mass analyser 20 in short pulses, typically less than
                       300-500 ns duration.


                       A sample under investigation could be ionised by using
               20      either a laser beam or an ion beam, both of which can
                      be generated in a pulsed mode.          The pulses forming the
                       ionising beam may be of relatively short duration, the
                       resulting ions being extracted from the source, for
                      admittance to the time-of-flight analyser 20, using a
               25     static extraction field.       Alternatively,     longer
                      ionising pulses might be used, in which case the
                      extraction field would be pulsed.           The analyser 20 is



                                           SUBSTITUTE SHEET (RULE 26)




                                                                                       QUESTMS-00000957
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 455 of 641 PageID #: 378

                                                         PCT/US201 0/056461 26.01.2011


                    WO!IS/33279                                                 PCT/CB!IS/01252




                                                        a
                       tuned to select only those ions having a chosen mass-
                       to-charge ratio.


                       In the example of a laser pulse, the pulse will ionize
                5      and volatilize the target material and start the
                       timing for the first time-of-flight stage 20.             The
                       first time-of-flight mass analyse1· 20 comprises an "S"
                       configuration of four toroidal electrostatic analysers
                       feeding one to the next in an undulating path as shown
               10      in Fig. 2.    A deflector   o,   will refocus the beam on the
                       first detector, an ion multiplier at the end of the
                       first mass analyser 20 and prior to the collision cell
                      40,     A preliminary time-of-flight spectrum will then
                      be recorded.    The timing from this preliminary
               15     experiment will be used to time the deactivation of
                      the deflector 0 1 allowing the ion packet of desired
                      mass to enter the dissociation cell 40.              Alternatively
                      all ions of all masses will be allowed to enter the
                      dissociation cell.     After collisional activation the
               20     fragment ions will proceed to the second time-of-
                      flight mass spectrometer 50 for subsequent mass
                      separation and detection on the channel plate or other
                      detector assembly.


              25      The two sets of electrostatic deflector plates            n,   and
                      0 1 are used to control angles of incide~ce at the
                      entrance of the ion mirror 50, with the aim of
                      optimising sensitivity.



                                              SUBSTITUTE SHEET (RULE 26)




                                                                                           QUESTMS-00000958
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 456 of 641 PageID #: 379

                                                             PCT/US201 0/056461 26.01.2011


                    W095133279                                                    PCT/GB!IS/01252




                                                             9
                       It is known 'that the optimum mass revolving power R of
                       a TOF mass analyser is related to the duration or
                       time-width,,   6 T, of the ion pulses and to the f1 ight
                       time, T, of the ions through the analyser by the
                5      following expression:


                                             T

                             R

                                         2   /j.    T
               10
                       Accordingly, the mass resolving power R can be
                       improved if the time width           ~    T of the ion pulses is am
                       short as possible.          For example, ions entering the
                       flight path of the TOF mass analyser 50 may typically
               15      have energies of the order of 10 keV and if the flight
                       path is 1m, a resolution of 5000 at mass 5000 can only
                       he achieved if the pulse width             ~   T is of the order of
                       14 ns or less.


               20      lf an ion huncher is used in the initial stage then a
                       mass selected ion packet would he compressed by using
                       the preliminary time-of-flight spectrum to time a
                       ramping pulse across the buncher 10 which would have
                       the effect of compressing the ion spread i'n space or
               25      time at a focus within the dissociation cell 40.


                       Alternatively all (parent and product) ions' times of



                                                   SUBSTITUTE SHEET (RULE ~)




                                                                                           QUESTMS-00000959
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 457 of 641 PageID #: 379
                                                      PCT/US201 0/056461 26.01.2011


                  W095/3327!1                                                PCT/GB!IS/01252




                                                     10
                     flight may be timed from the source.            In this ease the
                     deflector D1 would not be used.         After a satisfactory
                     spectrum had been obtained, the kinetic energy
                     imparted to the parent ions would be changed by a
              5      small amount for another time-of-flight experiment.
                     In this second experiment the parent ions flight time
                     would be shifted by a time related to the energy
                     shift, however the fragment ions' times of flight
                     would remain fixed in relation to their respective
             10      parent ions.   This would allow all parent ion
                     fragmentations to be analysed simultaneously since
                     sets of fragments relating to individual parent ions
                     would be distinguishable.


             15      An ion buncher 30 may be provided between the ion lens
                     L and the TOF mass analyser 50 in order to compress
                     the ion pulses produced by source 10 into pulses of
                     much shorter duration.


             20      As shown in Fig. 3, the ion "buncher" 30 comprises a
                     pair of electrodes !?,. 1?1 which are normally maintained
                     at ground potential.     In order to compress a pulse of
                     the mass-selected parent ions into a much shorter
                     pulse, the electrode P 1 , that is to say the electrode
             25      neareT the mass analyser 20, is ramped up Tapidly to a
                    positive voltage   v,   (for positive ions) when the pulse
                     lies wholly within the "buncher" space S1 between the


                                             SUBSTITUTE SHEET (RULE 26)




                                                                                        QUESTMS-00000960
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 458 of 641 PageID #: 379

                                                       PCT/US201 0/056461 26.01.2011


                    W095133:1.79                                               PC1'/GB95101:1.52




                                                     11
                       electrodes. ·


                       This voltage subjects each ion in the pulse to an
                       electrostatic accelerating force in the direction of
                5       the ion mirror 50, and accelerates the ion to a higher
                       energy by an amount proportional to its separation
                       from the grounded electrode P 1 •      The ions in the pulse
                       which entered the buncher space first and are closer
                       to electrode P 1 , spend less time in the accelerating
               10      field than do the ions which entered the "buncher"
                       space later.    Accordingly, the "later ions" tend to
                       catch Up with the "earlier ions".         The distances
                       separating the two electrode plates, the distance d
                       separating the downstream plate and the entrance to
               15      the TOF mass analyser 50, and the voltage          ~   applied to
                       electrode plate P 1 are chosen so that the. ions in a
                       pulse all arrive at the entrance to the TOF mass
                       analyser at substantially the same time.


               20      The significant consequence of subjecting the mass-
                       selected ions in each pulse to the accelerating
                       voltage V1 is to introduce a significant spreading of
                       their energies.   If, for   e~ample,    the ion pulses
                       produced by ion source 10 are spread out in space over
               25      50mm so that they just span the electrodes P,, P 1 of
                       the ion buncher, the energies of parent ions arriving
                       at the ion mirror 50 would range from 10 keV (if this


                                             SUBSTITUTE SHEET (RULE 26)




                                                                                          QUESTMS-00000961
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 459 of 641 PageID #: 379
                                                       PCT/US2010/056461 26.01.2011


                  W09S/33279                                                 PCT!GB!1S/OI:ZS2




                                                     12
                     Here the emirgy of the leading ion in the pu.lse which
                     receives no energy from the accelerating field) and 14
                     keV (the energy of the trailing ion in the pulse Nhich
                     receives the maximum energy of 4 keV from the
              5      accelerating field).


                     The compressed ion pulse (Nhich may typically have a
                     time width of 10 ns or less) passes through the cell
                     40 positioned at the entrance to the TOF mass analyser
             10      50.   One possibility is to fragment ions by gas
                     collision.   An alternative is to use a laser pulse to
                     dissociate the mass-selected parent ions forming the
                     compressed pulse.    Since the compressed ion pulse is
                     Nell defined in both time and space, the laser pulse
             15      can he synchronised to coincide Nith the arrival of
                     each ion pulse at the time focal point.


                     The fragment ions, produced by dissociation of the
                     mass-selected parent ions, continue on the same
             20      trajectory as the parent ions, with very nearly the
                     same velocity, and so little time-spread is introduced
                     prior to entering the ion mirror 50.            Undissociated ·
                     precursor ions and fragment ions introduced into the
                     ion mirror 50 will have a substantial energy spread
             25      for two reasons.    Ions of the same mass have a large
                    energy spread due to the action of the ion buncher, as
                    described hereinbefore.      Ions of different masses have


                                            SUBSTill.JTE SHEET (RULE 26)




                                                                                         QUESTMS-00000962
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 460 of 641 PageID #: 379

                                                      PCT/US201 0/056461 26.01.2011


                    W095133279                                             PCT/GB95J01252




                                                      13

                       different energies {each fragment ion of mass M,, say,
                       will have a fraet ion M,/M, of the energy o.f the
                       precursor ion (mass M,) from which it is derived).


                5      The quadratic field E of the ion mirror 50 enables a
                       high mass resolving power to be attained even though
                       the ions introduced into the flight path of the
                       analyser have different·enerqies.         An ion is subjected
                       to an eleetrostatic reflecting force F which increased
               10      linearly as a function of the depth of penetration of
                       the ion into the field region.        This force acts in the
                       X~direction   (Fig. 4) and has a magnitude directly
                       proportional to the separation x of the ion from the
                       z-axis.
               15

                       The electrostatic reflecting force F can be expressed
                       as
                             F       - kqx
                       where k is a constant and q is charge.
               20

                       The equation of motion of the ion in the field region
                       is analogous to that associated with damped simple
                      harmonic motion, and it can be shown that the time
                       interval t durinq an ion mass m travels from the point
               25     of entry    to the point of reflection 2 is given by
                      the expression




                                             SUBSTITUTE SHEET (RULE 26)




                                                                                   QUESTMS-00000963
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 461 of 641 PageID #: 379
                                                            PCT/US2010/056461 26.01.2011


                  W095!l3l79                                                        PCT/GB9S/Ol:ZS2




                                                        14
                                     1t        m

                           t               (   -            -       )

                                     2         q            k
                     Thus, the ion occupies the field region for a total
              5      time interval t' given by
                                                                m               t
                           t'        2t            1t   (       -       -   )

                                                                q       k
                    As this result shows, the ion occupies the field
             10     region E for the time interval which depends only on
                    ita mass-to-charge ration (m/q), and this enables ions
                    to be distinguished from one another as a function of
                    their mass-to-charge rations, even if, as in the
                    present case, they have different energies.
             15
                    It has been found that the flight times of ions
                    through the ion mirror are independent of angular
                    deviation in the X-Y plane over a relatively large
                    angular range as measured by a flat detector in the YZ
             20     plane.


                    Fig. 4 shows, by way of example, the flight paths
                    followed by undissociated precursor ions I, and by two
                    daughter ions ! 0 (1), I 1 (2) having masses M0(1), M0 (2)
             25     respectively, wherein M1 (1) > M1 (2) - it will be
                    assumed, in this example, that the ions all have the
                    same charge.



                                          SUBSTI11JTE SHEET (RULE 26)




                                                                                               QUESTMS-00000964
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 462 of 641 PageID #: 3796

                                                          PCT/US2010/056461 26.01.2011


                    W095/33279                                                   PCJ'/GB95/0l252:


                                                        15

                      Fig. 4 shows, by way of example, the flight paths.
                      followed by undissociated precursor ions I, and by two
                      dau9hter ions 1 0 (1), I 1 (2) having masses M0 (1), M1 (2)
                      respectively, wherein M1 (1) > M1 (2)         ~   it will be
                5     assumed, in this example, that the ions all have the
                      same charge.


                      The undissociated precursor ions I,, being the
                      heaviest, have the longest flight time through the
               10     field region and they move along the outermost path,
                      whereas the light daughter ions I,(2) have the shortest
                      flight time and because they have lower energy they
                      follow the innermost path.


               15     Ions having different masses exit the field region at
                     ·different P.ositions.        The ions may be detected using,
                      for example, a multichannel plate detector mounted in
                      the time-focus plane.


               20     As explained hereinbefore, the two sets of deflector
                     ·plates 0 1 , D: may be used to control the angles of
                      incidence • of the ions entering the TOF mass
                      analyser.   The particular function of the second set
                     of deflector plates      0~   may be to reduce the spatial
              25     spread of ions at the detector, enabling o.ll ions to
                     be detected.    To that end, the deflector plates D1
                     subject all the ions to an electrostatic deflecting




                                                    SUBSTITUTE SHEET (RULE 26)




                                                                                         QUESTMS-00000965
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 463 of 641 PageID #: 379
                                                    PCT/US201 0/056461 26.01.2011


                  WO!IS/33279                                                PCT/GB?S/01252




                                                   16
                      ions'received at the detector.      In principle, it is
                     possible to collect all the undissociated precursor
                      ions and the fragment ions that constitute the entire
                     mass speotrum.
              5
                     A feature of this form of energy-independent ion
                     mirror is that the dissociation cell 40 can be
                     maintained at ground potential, obviating the need for
                     retardation and consequent spatial defocusing of the
             10      ion beam and obviating the need for any energy-
                     dependent extraction optics.


                     In a further embodiment, the quadratic field may have
                     rotational symmetry about an axis, the X axis say.
             15      Such a field may be generated by an electrode
                     structure comprising one electrode having a conical ·
                     electrode surface and a second electrode having a
                     hyperbolic or spherical electrode surface facing tbe
                     conical electrode surface.     The second electrode would
             20      be maintained at a ratardinq potential with respect to
                     tho first electrode.


                     A tandem mass spectrometry system as described finds
                     particular application in the structural analysis of
             25      large molecules, for example biological and polymer
                     samples.   Because the fliqht•times of ions through the
                     ion mirror depend on their   mass~to-charge         ratios, and


                                            SUBSTITUTE SHEET (RULE 26)




                                                                                       QUESTMS-00000966
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 464 of 641 PageID #: 3798

                                                       PCT/US201 0/056461 26.01.2011


                    W095/33279                                              PCTIGB951012Sl



                                                      17
                      are mntirely· independent of their energies, a hiqh
                      ~ass-resolution   can be attained even though the ions
                      are subject to a substantial spreading of their
                      energies due to the effect of the ion buncher on the
                5     precursor ions.


                      A second embodiment of the invention will now be
                      described which is   si~ilar    to the first embodiment.
                      Only the differences from the first embodiment will be
               10     described and tbe same reference numerals will be used
                      for equivalent features.


                      The second embodiment is again the same as the first
                      embodiment except that the first         ti~e-of-flight

               15     analyser takes a further different form.          The same
                      reference numerals will be used for equivalent
                      features.   The first part of the first time-of-flight
                      ~ass   analyser of the second embodiment compromises an
                      electrostatic lens 80 after which a_planar ion mirror
               20     is provided which has zero optical strenqth.         This
                      takes the form of two parallel planar charged grids 92
                      provided one above the other.        The elements 94 of each
                      grid are provided at a small angle to the
                      perpendicular to the optical path of the ions         fro~   the
               25     electrostatic lens 80.     The ions are reflected by the
                      mirror 93 to pass through a further electrostatic lens
                      96 which is identical to the first electrostatic lens



                                           SUBSTITUTE SHEET (RULE 26)




                                                                                    QUESTMS-00000967
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 465 of 641 PageID #: 379

                                                        PCT/US2010/056461 26.01.2011


                    W095133279                                                       PCfiGB95/01252



                                                      18

                      80.   The ions are then directed into the dissociation
                      cell 40.     The electrostatic lenses 80 and 96 serve to
                      achieve the required spatial focusing.


                5     The third embodiment is the same as the first
                      embodiment except that the first tandem mass analyser
                      20 is not in the form of four toroidal electrostatic
                      analysers but instead comprises a single electrostatic
                      lens 80.     The lens is ·in the form of a cylindrical
               10     tube which is at a raised potential of some kV and
                      which has a surrounding tubular shroud or shield SZ
                      which is connected to earth.         In use, a laser pulse of
                      about brief duration is focused through a lens 86 and
                      directed against the target material 88.              A portion of
               15     the target material 88 on the surface is volatilised.
                      Two closely spaced apertured plates 90 adjacent the
                      laser focus point on the target material              as are
                      maintained together with the target material at
                      potentials which are ramped serially such that the
              20      emitted "cloud" of target material ions is djrected to
                      the electrostatic lens 80 and to the remainder of the
                      apparatus.


                     The first time•of-flight mass analyser in each of the
              25     embodiments enables spatial focusing at or near the
                     entrance to the second mass analyser 50.               Time focus
                      is also provided and these features enable the



                                               SUBSTITUTE SHEET (RULE 26)




                                                                                              QUESTMS-00000968
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 466 of 641 PageID #: 380

                                                     PCT/US201 0/056461 26.01.2011


                    W0!>5133279                                          PCI'IGB9S/01252




                                                   19
                       apparatus of' the three embodiments to provide a
                       significantly improved resolution over existing
                       apparatus.


                5      The spatial focusing, concomitant with tiem focusing,
                       is the essential requirement for the quadratic field
                       mirror to give high resolution.




                                            SUBSTilUTE SHEET (RULE 26)




                                                                                  QUESTMS-00000969
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 467 of 641 PageID #: 380

                                                            PCT/US201 0/056461 26.01.2011


                    W095133279                                                PCI'/GB95/0l252



                                                       20




                      1.         Tandem mass spectrometry apparatus
                      comprising a serial arrangement of an ion source, a
                5     first time-of-flight means, means for dissociatin9
                      ions from the first    time~of-flight        means to generate
                      fragment ions and a second time-of-flight means, the
                      second time-of-flight means comprising an ion mirror
                      which is arranged to produce a reflecting,
               10     substantially quadratic field along the optical axis
                      of the apparatus,   the first time-of-flight means
                      comprising electrostatic field means for providing
                      spatial focusing of ions at or near the entrance to
                      the ion mirror.
              15
                      2.         Tandem mass spectrometry apparatus as
                      claimed in claim 1, wherein the ion mirror is al·ranged
                      to produce a parabolic field along the optical axis of
                      the apparatus.
              20
                      3.         Tandem mass spectrometry apparatus as
                      claimed in claim 1 or claim 2, wherein the ion source
                      is arranged to emit a pulsed beam of ions.


              25      4.         Tandem mass spectrometry apparatus as
                      claimed in claim 1, 2 or 3, wherein the apparatus
                      includes means for compressing or bunching ions into a



                                            SUBSTITI!TE SHEET (RULE 26)




                                                                                        QUESTMS-00000970
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 468 of 641 PageID #: 3802

                                                       PCT/US201 0/056461 26.01.2011


                    W095!33279                                         PCT/GB9S/012S2




                                                     21
                      pulse of ions.


                       5.        Tandem mass spectrometry apparatus as
                      claimed in claim 4, wherein the ion bunching means
                5     comprises electrostatic means defining a buncher space
                      having an entrance by which a pulse of ions selected
                      by the first time-of-flight means enters the buncber
                      space and an exit by which the pulse exits the buncher
                      space, the electrostatic means being operable to apply
               10     an electrostatic accelerating or decelerating force to
                       ions in a pulse as it enters the buncher space whereby
                      to accelerate or decelerate the ions to higher or
                      lower energies in p.roportion to their separation from
                      the exit of the buncher space.
               15
                      6.         Tandem mass spectrometry apparatus as
                      claimed in claim 5, wherein the electrostatic means of
                      the ion bunching means comprises respective
                      electroplates at the entrance to a.nd the exit frorn the
               20     buncher space.


                      7.         Tandem mass spectrometry apparatus as
                      claimed in any preceding claim, wherein the ftrst
                      time•o£-flight means is arranged to provide focusing
              25      of an isobaric ion packet with regard to spread normal
                      to the optical axis spread along the optical axis of
                      the machine, spread in the energy of the ions within



                                         SUFlSTITUTE SHEET (RULE 26)




                                                                               QUESTMS-00000971
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 469 of 641 PageID #: 380

                                                          PCT/US201 0/056461 26.01.2011


                   W095/33:Z79                                             PCI'/GB9510 1252



                                                     22
                      the packet and focusing in time.


                      s.         Tandem mass spectrometry apparatus as
                      claimed in any precedinq claim, wherein the first
               5      time•of-flight means comprises a sequential      s
                      configuration of a plurality of toroidal or
                      cyiindrical electrostatic devices.


                      9.         Tandem mass spectrometry apparatus as
              10     claimed in claim 8, wherein the first time-of-flight
                     means comprises two, three or four of said
                     electrostatic devices.


                     10.         Tandem mass spectrometry apparatus as
              15     claimed in any of claims 1 to 7, wherein the first
                     time-of-flight means comprises an electrostatic lens.


                     11 •        Tandem mass spectrome'b·y apparatus as
                     claimed in claim 10, wherein the ion source includes
              20     an electrostatic means to accelerate ions into the
                     electrostatic lens.


                     12.         Tandem mass spectrometry apparatus as
                     claimed in claim 10 or claim 11, wherein the
              25     electrostatic lens comprises an axially symmetrical
                     body at a raised potential.




                                         SUBSTITUTE SHEET (RULE 26)




                                                                                      QUESTMS-00000972
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 470 of 641 PageID #: 380

                                                        PCT/US2010/056461 26.01.2011


                    W0!1513327!1                                          PCT/Gli95/0 1252




                                                      23
                       13.         Tandem mass spectrometry apparatus as
                       claimed in claim 10, 11 or 12, wherein the first time-
                       of-flight means further comprises an ion mirror after
                       the electrostatic lens.
                5
                       14.         Tandem mass spectrometry apparatus as
                       claimed in claim 13, wherein the first time-of-flight
                       means further comprises a second electrostatic lens
                       after the ion mirror.
               10

                       15.         Tandem mass spectrometry apparatus as
                       claimed in claim 13 or claim 14, wherein the ion
                       mirror is a gridless planar mirror with substantially
                       2ero optical strength.
               15




                                            SUBSTITUTE SHEET (RilLE 26)




                                                                                    QUESTMS-00000973
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 471 of 641 PageID #: 380
                                             PCT/US201 0/056461 26.01.2011


                  W095/33279                                               PCI'/GB9S/OIL'Il




                                               1/6




                                                                  Pi~. I




                                    SUBSTITIJTE SHEET (RULE 26)




                                                                                      QUESTMS-00000974
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 472 of 641 PageID #: 380
                                             PCT/US201 0/056461 26.01.2011


                 W09513Jl79                                      PC'I"IGB!IS/01252




                                     2/6




                                    SUBSTITUTE SHEET (RULE 26)




                                                                              QUESTMS-00000975
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 473 of 641 PageID #: 3807

                                                    PCT/US2010/056461 26.01.2011


                    W09SJJ3279
                                                                          PCfiGB95/012S2


                                           3/6




                               X-AXIS




                                                 Fig.lt
                                   se
                        Pt~        / VPz
                      Jf)-..   I     I
                               'o
                       Ves~ '1-·-------d--------,
                                             Fig.3


                                           SUBSTITUTE SHEET (RULE 26) .




                                                                                 QUESTMS-00000976
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 474 of 641 PageID #: 3808

                                                       PCT/US201 0/056461 26.01.2011


                   W0?51l3279
                                                                             PCTIGB95101251

                                                 4/6
                                                    Y-AXIS




                                                                        52




                                            Fig.S.




                                                                       52
                                                         I
                                                         I
                                                         I
                                                         I
                                                         I
                                                   ... I
                                X·AXIS                -..._
                                ~~~----~~~s~~
                                                   ,..   I




                                Fig.b

                                         SUBSTITIJTE SHEET (RULE 26)    ·




                                                                                    QUESTMS-00000977
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 475 of 641 PageID #: 380
                                            PCT/US2010/056461 26.01.2011


                  W095/33279                                                  PCT/GB95/0125%



                                                     5/6




                                      r
                                      -                       '
                                                     I   ''       I
                                                                      \
                                                 '
                                             I                            \




                                      SUBSTITUTE SHEET (RULE 26)




                                                                                        QUESTMS-00000978
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 476 of 641 PageID #: 381
                                            PCT/US201 0/056461 26.01.2011


                  W095/3Jl79                                       PCT/GB!IS/01252


                                          6/6



           ,,




                                                I           Q
                                           - , __,...&'""   cr




                                      SUBSnTliTE SHEET (RULE 26)




                                                                             QUESTMS-00000979
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 477 of 641 PageID #: 381

                                                                                                                  PCT/US201 0/056461 26.01.2011

                                                       INTERNATIONAL SEARCH REPORT                                                           llntm        .al Appll<lltlon No
                                                                                                                                                 PCT/GB 95/01252
                  A. Cf.A$51flCATaON OF SUBJHC'l' MA'J"'''f;fl
                   IPC 6              HOlJ49/40

                  A.::eordinB tc lntemation.tl Pau:nt C.1#Wfi~C.Stion (Ire) pr ro l»th national cta:aliica\J()f) •rut JPC
                  II. I~CLI>S Sl!AIICIIED
                  Minlmwn ottoeumcnu.tian searebed (du$ifu:.atn:m              li!Jl'Wnl   luUIJW\ld by di!W'li'ic&Uon symbots)
                   !PC 6              HOlJ

                  l)ocumento.thm •arcbul otbtr !han mJJUmum                 doe~n\o.Uon to th~       cxtcnl that AKh doeumcnt.1     a~   inch.1ded :in th.:   f~ld$ ~t.:d




                  lll\'lttronic dat.a bMl':! eormated during thr: international search (name of' data base Ml1.               ~   praetica1, Harch tenru; U$Cd)




                  C.I)()C\JMRN1'S         CONS.Dl~J.ti!D 1'() J)l! RJn.f~VANT

                  Catepy•         O.taUon of doeurnent 1 with: mdicathm, whtte l'lppn)pliiltc, <>f the relevant pat.::l'.ase.s                                                   Rclcvan' \('1 clAim   NO.


                  X                    EP,A,O 456 517 (KRATOS ANALYTICAL LTD.) 13                                                                                                 1,3-5,7,
                                       November 1991                                                                                                                              10-13
                  y                    see page 2, line 1 - line 26                                                                                                               6,8,9,15
                                       see page 2, line 54 - page 3, 1ine 9
                                       see page 3, line 18 - line 25
                                       see page 4, line 45 - line sa
                                       see page 7, line 29 - line 31
                                       see figures
                  A                                                                                                                                                               2,14
                  y
                                                           ---
                                       EP,A,O 403 965 (BRUKER FRANZEN ANALYTIK                                                                                                    6
                                       GMBH) 27 December 1990
                                       see abstract
                                       see page 7, line 1 - line 47; figure l
                  y                    EP,A,O 408 288 (KRATOS ANALYTICAL LTD) 16
                                                                                     ---                                                                                          8,9
                                       January 1991
                                       see column 7, line 41 - line 46
                                                                                     ---                        -1--
                 [}J      J-"urthtr doc:UI'I'tCnW arc h'md m ttPc continuation        ot box C.                   []          PalM~ /amU;v   manbt.::te Me U!ru!d. in. Mnex.

                  • Sped.al catcguriQ;    Qr dll:ld. dQcumc:nu ;
                                                                                                                 .T.. l.atct dOCW'I"'I'lt pub:Um«S aRAr me      tru:.cmAti~itl      G1in• dt::lk!
                                                                                                                        ()tprioritY date .and no~ in amfii~:t wilb Ulc appJu::anon but
                  ·A"' doc:wnentlk'rmina the smeral statlll or the art wtuc:h 1:1 not                                   Qted to ~mllnd th~ prlndpe or Chcory undert)ing lhc
                       considered to be ct partjcular n:lc:vMc:c                                                        invenuon
                  ·~· ~ic:r     dol;Qmcnt bu• P'Jl'l1hhcd: on or .a..fm" the inlmlal:iono.1                      ~x~   doc\.lrnCmt ol'~(;ula; n:lcvancc; lhc drumtld irwtr~lion
                        flbngllbt;:                                                                                    ca.Mot he r::ai't!ldcred novel or gmno\ 'b~!: con."'dm:d ttl
                  •r:   ~~'a':s~!'o:~~wlh~~i:u': 0J'a~ ~fa~: ·                                                         involv(l an ir1vcnti'<~~ $U:p when th«t documen\ ill '-""t~n 4lone
                                                                                                                 •y~ d~t of part;~;ular rdcvan«~; lh10 d.a:itMd invom'don
                        qt,atton or other $j)CQ.al1"ttlmm (aa spccUlcd)                                              ~nnnt he ooimden:d to inwl11i:'l an inventive .rtep when the
                  ·o~   4Mwncnt ftfmint; to moral dJSdonw'C!. 11ft. cxhihiliml or                                      docutn(nt b wmhiru:d 'With (.)M or        ltiOl'lll   other :;;:uch doeu-
                       01.11.........                                                                                  ,menU,.   sueh   ~n.ntion     bcnog OOvtow w a penon iltill~d
                  'P" doeummt publi.V.ed prior to thein~.cmat.ional Ohna d•~ but                                       inlbc::m..
                       later \han \he priority date daimcd                                                       •&• doct.ti'J')Cntmcmb<Croftheumcp.atcnllt.unily

            2     l:>au: of the a(:tUal complcUon or 1bc tnt.cmal:Wqal        ~h                                       Date or ma.ibns or \hoe ir:M:matiMal ""reb report


                             19 September 1995                                                                                               27. 09. 95
                  N11mc and mailing acldra.,, of the ISA                                                               AI.Monud ornccr
                                      lluropcan f'atn~t om~:~:,
                                      'NI.. ~ 1:l80 IIV Rij5Wijlt
                                                                    ··-U.
                                                                       5818 r.;.t.emlaan l
                                      'I'd. (-t 11·70) :\4o.l040,1'x, 31 651 cpo ol,
                                      J•ax: ( 1 .31-70) 340.>3016                                                             Hulne,         s
                Fonn f'<:T/I $Nll 0 IUI:a)t~d lhflll) IJUiy IIWll

                                                                                                                                                 page 1 of 2




                                                                                                                                                                                             QUESTMS-00000980
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 478 of 641 PageID #: 381
                                                                               PCT/US201 0/056461 26.01.2011


                                           INTERNATIONAL SEARCH REPORT                    in\Cm   .at Apptio.a.Uon No

                                                                                      r    PCT/GB 95/01252
              <:.(Coot.inuatim~}   DOCUMtiNT!{ <:ONSU>HRED TO DE R.tiUiV ANT
                                                                                                          RciGV8I11 \0 chUrn No.


              Y                    DE,A,41 34 905 (UNISEARCH LTD) 23 April                                        15
                                   1992               '
                                   see abstract; figures 1,2
              A                    OE,A,20 45 338 (SHELL INT RESEARCH) 18                                         a
                                   March 1971
                                   see claim 1; figure 2
              A                    INTERNATIONAL JOURNAL OF MASS SPECTROMETRY                                   '1, 15
                                   AND ION PROCESSES,
                                   vol. 103, no. 2 I 03, 1 January 1991
                                   pages 117-128, XP 000172837
                                   KUTSCHER R ET AL 'A TRANSVERSALLY AND
                                   LONGITUDINALLY FOCUSING TIME-OF-FLIGHT
                                   MASS SPECTROMETER'
                                   see abstract; figure 1




          2




                                                                                           page 2 of 2




                                                                                                                             QUESTMS-00000981
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 479 of 641 PageID #: 381
                                                                                      PCT/US2010/056461 26.01.2011

                                        INTERNATIONAL SEARCH REPORT

                                                                                                      l
                                                                                                          lntc!Jrn   ,a,J Appl.ic.adon No
                                                m(ormat.ion on p:a~nl fanUiymtmbers
                                                                                                           PCT/GB,95/01252
                    Paumt    .;t.o~ummn
                  ll':ited ~n #<:IU'Qh report

                  EP-A-0456517
                                                    I      Publication
                                                               dMe

                                                         13-11-91
                                                                             I            Patcmt family


                                                                                      EP-A-
                                                                                           membcr(s)

                                                                                                    0456516                  13-11-91
                                                                                      JP-A-         4229543                  19-08-92
                                                                                      JP-A-         4262358                  17-09-92
                                                                                      US-A-         5180914                  19-01-93
            (
                                                                                      us-A-         5120958                  09-06-92
                  EP-A-0403965                           27-12-90                     DE-A-        3920566                   10-01-91
                                                                                      OE-D-       59007546                   01-12-94
                                                                                      us-A-        5032722                   16-07-91
                  EP-A-0408288                           16-01-91                     DE-0-       69012899                   03-11-94
                                                                                      DE-T-       69012899                   13-04-95
                                                                                      JP-A-        3046747                   28-02-91
                                                                                      US-A-        5077472                   31-12-91
                  DE-A-4134905                           23-04-92                     GB-A,B        2250632                  10-06-92
                                                                                      us-A-         5206508                  27-04-93
                  DE-A-2045338                           18-03-71                     FR-A.,-       2061381                 18-06-71
                                                                                      GB-A-         1302195                 04-0l-73




                                                                                                                                            QUESTMS-00000982
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 480 of 641 PageID #: 381

                J;u'~~l>IB~I'III>                                                                               F.J.lrO~)i?.~n Pale11t   OffiC'J~
                I'<JhU'l\\lmt
                                                                                                                80?9A WUNIOH
                ~:IH~Pililtl
                J'ld~ni:Off!f.£                                                                                 GERMANY
               Of'fitt\t1Ll,Ppdl:n                                                                              ''l"el +4~1        ~~~19t1 ~ 0
               4~~ !m.wt~h __
                                                                                                                FW< +49            2.399 ,., 4406




               lllllllllllllllllllllllllllllllllllllllllllllllllllllll                                          For· any questions ubout
                                                                                                                this oommunicalion:
                                                                                                                Tel :+S1 (0)70 340 45 00




                                                                                                                22,12,10




                                                                         Communication
               The extended European search report is enclosed,

               The extended European search report Includes, pursuant to l'lule 62 EPC, the supplementary European
               search report (Art. 153(7) EPC) and the European search opinion,
               Copies of             doc~1ments   cited In the Europeat1 search report are ottached,

                      6ll'          0 additional set(s) of copies of such documents Is (are) enclosed as welL




               Refund ol!he search fee
               If applicable under Article 9 Rules relating to fees, a           sep~trate   communication from the Receiving Section
               on the refund of the search fee Will be sent later.




                EPO Form H307.S           08.10




                                                                                                                              QUESTMS-00000983
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 481 of 641 PageID #: 381


                  f~,~r<.lpllbo:h~"
                  (J~tM\l~l'l\t

                  li~o~<vp*;U'l
                  l'aH.mtoffl~<~<

                  (.H1l~:<:li11.1mpil~n
                                                             SUPPLEMENTARY
                  til•~ b 1 til~f.!~
                                                             EUROPEAN SEARCH REPORT                   EP 08 85 3843




                           YEAUNG B. , VOUROS P. : "Ro 1e of mass
                           spectrometry in vitamin D research",
                           MASS SPECTROMETRY REVIEWS,
                           vol. 14, no. 3, May 1995 (1995-05), pages
                           179-194, XP002611766,
                           * figures 12, 13 *
                           * page 191 - page 192                      *
              Y            KOBAYASHI NORIHIRO ET AL: "Tandem                1·"15
                            i mmunoaff'i n i ty chromatography f'or p1 asma
                           1-alpha,25-d1hydroxyvitam1n D-3 utilizing
                           two antibodies having different
                           specificities: A novel and powerful
                           pretreatment tool for
                           1-alpha,25-dihydroxyvitamin D-3
                           radioreceptor assays",
                           JOURNAL OF STEROID BIOCHEMISTRY AND
                           MOLECULAR BIOLOGY,
                           vol. 54, no. 5-6, 1995, pages 217-226,
                           XP002611767
                           ISSN: 0960-·0760
                           • the whole document                     *
              Y            KOBAYASHI N ET AL: "PRODUCTION OF A        1-15
                           GROUP-SPECIFIC ANTIBODY TO
                           1ALPHA,25-DIHYDROXYVITAMIN D AND ITS
                           DERIVATIVES HAVING THE
                           lALPHA,3BETA-DIHYDROXYLATED A-RING
                           STRUCTURE",
                           STEROIDS, ELSEVIER SCIENCE PUBLISHERS, NEW
                           YORK, NY, US,
                            vol. 59 . no. 7, 1 July 1994 (1994-07-01),
                           pages 404-411, XP000570695,
                           ISSN: 0039-128X, 001:
                           DOI:l0.1016/0039-12BX(94)90009-4
                           * the who 'I e document *


                           ThG supplementary search mport has been based on the I~1Si
                           sot of Ck-:rllms valid and ovl.'lilaUie at tfle .start of tbe sc-;~arch.




                                                                                                              QUESTMS-00000984
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 482 of 641 PageID #: 381


             Datum                               Blatt                                Anrn!:llde-Nr:
             Dtl1e                  07           ~)h(,;J?.1                                        No:   Cl   fJ
             Da1e                                ""0Uill0




             The exaMination is beinq carriecl out on the following application documents


             Description, Pages

               1·28               as published



             Claims, Numbers
               I 15               filed with entry into the regional pl1ase   tJeiom th0   c:.ro

             Reference is made to the following documents; the numbering will be adhered to in
             the rest of the procedure.


               01         YEAUNG B., VOUROS P.: "Role of mass spectromet1·y in vitamin D
                          research'',
                          MASS SPECTROMETRY REVIEWS. vol. 14. no. 3, May 1995 (1995·05),
                          pages 179-194,

               02         KOBAYASHI NORIHIRO ET AL: "Tandem immunoaffinity
                          chromatography for plasma 1·alpha,25-dihydroxyvitamin D·3 utilizing two
                          antibodies having different specificities: A novel and powerful
                          pretreatment tool for 1-alpha,25-dihydroxyvitamin D<~ radioreceptor
                          assays'',JOURNAL OF STEROID BIOCHEMISTRY AND MOLECULAR
                          BIOLOGY, val. 54, no. 5-6, 1995, pages 217-226

                03        KOBAYASHI NET AL: "PRODUCTION OF A GROUP-SPECIFIC
                          ANTIBODY TO 1ALPHA,25-DIHYDROXYVITAMIN D AND ITS
                          DERIVATIVES HAVING THE 1ALPHA,3BETA-DIHYOROXYLATED A-
                          RING STRLJCTUI"lE'' STEROIDS, ELSEVIER SCIENCE PUBLISHERS,
                          NEW YORK, NY, US, voL 59, no. 7, 1 July 1994 (1994-07-01), pages
                          404-411



              If not otherwise indicated, reference is rnade to the passages cited in the European
              supplementary search report.




                                                                                                                   QUESTMS-00000985
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 483 of 641 PageID #: 381


             Oat urn                         tllatt                      Atllllelde··NI":
             Dtatlll                         Shef.lt                                    No:   0 8 fl   tl43. 4
             Date                            F~uillr.J




             The application provides methods of detecting the presence or amount of a
             dihycJroxyvitamin D metabolite in a sample us1ng mass spectrometry. The methods
             generally comprise ionizing a dihydroxyvitamin D metabolite in a sample. The
             metllods further include immunopurifying the dihydroxyvitamin D metabolites prior to
             mass spectrometry.




              1.       Amendments (Ar·ticle 123 EPC)
              The entire set of the amended claims 1·15 filed witl1 entry into the regional phase
              before the EPO is allowable 1.mde1· Article 123(2) EPC.




              2.       Novelty (Article 54
              Document D1 discloses the mass spectrometric analysis of dihydroxyvitamin D
              metabolites. Tho spectra of derivatized dihydroxyvitamin D (1 ,25(0Hl2D3 -PTAD) are
              disclosed comprising the ions and fragments thereof with m/z values of 574, ~~14 and
              298.
              In the prosont wording of claim 1 the term "optionally" is not a limiting feature.
              Expressions of this kind have no limiting effect on the scope of a claim; that is to say,
              the~ feature following any such express1on is to be regarded as entirely optional
              (Guidelines C-111, 4.9).
              Hence, claims 1, 3-11 lack novelty over D1.




              3.       Inventive Step (Article 56 EPC)
              The remaining claims are considered to lack an inventive step over D1 since these
              claims rnemly state features which arc within the scope of customary practice followed
              by persons skilled in the art, especially as tt1e advantage thus achieved can be readily
              contemplated in advance as mi~lhl be oxernplifit1d by the teaching of either D2 or D3.
              D2 discloses two antibodies specific lor the dihydroxyvitarnin derivative 1-alpha,25·
              dihydroxyvitamin D-3 (1 .25(0HbD,1). Said antibodies are used for immunoaffinity
              chromatography (lAC) of 1 ,25(0HbD 3 1rom human plasma samples prior to analysis.
              It is further taught that lAC is also be useful for developing irnrnunoassays or gas
              chromatography-mass spectrometry of 1 ,25(0H) 2 D,3.




                                                                                                       QUESTMS-00000986
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 484 of 641 PageID #: 381


             Datum                              Slatt                  r\nrnelde-Nr:
             Da1e                     150   j   Sh~9~t                 Applrcatton ~·~o:   0   b
             Da1&                               ~·;~>U!IIG             Deman de n ~:




             Prior art 03 discloses a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and
             its derivatives having the 1 alpha,3 beta·dihydroxylated A-ring structurE! for use in
             immunoaffinity chromatography. It is disclosed that lAC would allow specific extraction
             of di hydroxyvitamin clerivatives fmm biological samples as a treatment step prior to
             highly sensitive analytical methods such as gas-liquid chromatography/mass
             spectre me try.




             4.      Clarity (Article 84 EPC)
             Claims 10 and 1i lack clarity in that thG m/z values of step (c) appear not to correlate
             with the cognate analyte, .i.e. 1 [alpha],25(0H)2D2 or 1 [alpha],25(0H)2D3.




             5.      Remarks
             Tho applicant is informed that a non-unity objection could t1~we been raised since the
             unifying feature of all tile different met11ods enclosed by the claims embracing both
             dihydrocxyvitamirl D metabolites, namely i[alpha],25(0H)203, is known in the art (cf.
             Item 2). Due to the insufficiencies as indicated above which demand suitable
             amendments no objection was done at the search stage but depending on the
             amendments to be done might become necessar·y at a later stage.




                      17C3 01 91H11




                                                                                                   QUESTMS-00000987
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 485 of 641 PageID #: 381




           Bitte beachten Sie, dass angefUhrte Nichtpatentliteratur (wie z. 8.
           wissenschaftliche oder technische Dokumente) je nach geltendem Recht
           dem Urheberrechtsschutz und/oder a.nderen Schutzarten fUr schriftliche
           Werke unterliegen konnte. Die Vervielfaltigung urheberrechtlich
           geschOtzter Texte, ihre Verwendung in anderen elektronischen oder
           gedruckten Publikationen und ihre Weitergabe an Dritte ist ohne
           ausdrDckliche Zustimmung des Rechtsinhabers nicht gestattet.


          r-------------------------·----
           Veuillez noter que les ouvrages de Ia litterature non-.brevets qui sont
           cites, pa.r exemple les documents scientifiques ou techniques, etc.,
           peuvent etre proteges par des droits d'auteur et/ou toute autre protection
           des ecrits prevt.le par les legislations applicables. Les textes ainsi
           proteges ne peuvent etre reproduits ni utilises dans d'atJtres publications
           electroniques ou imprimees, ni rediffuses sans l'autorisation expresse du
           titulaire du droit d'auteur.




            Please be aware that cited works of non-patent literature such as
            scientific or technical documents or the like may be subject to copyright
            protection and/or any other protection of written works as appropriate
            based on applicable laws. Copyrighted texts may not be copied or used
            in other electronic or printed publications or re-distributed without the
            express permission of the copyright holder.
            ------------------·------




                                                                                QUESTMS-00000988
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 486 of 641 PageID #: 382
                                                                                                    PCT/US201 0/056461 26.01.2011

                                                                   PATENT COOPERATION TREATY

             From the INTERNATIONAL SEARCHING AUTHORITY

             T'l:
                    ANTHONY C. KUHLMANN
                                                                                                                            PCT
                    FOLEY & LARDNER LLP
                    3579 VALLEY CENTRE DRIVE, SUITE 300                                              NOTIFICATION OF TRANSMITTAL OF
                    SAN DIEGO, CA 92130                                                           THE INTERNATIONAL SEARCH REPORT AND
                                                                                                THE WRITTEN OPINION OF THE INTERNATIONAL
                                                                                                SEARCHING AUTHORITY, OR THE DECLARATION

                                                                                                                         (PCT Rule 44.1)
                                                                                                Onte ofmading

            ~:;:::::::;==:::::::;::;,==.============+".::::::"">'__:_'"'__:_""'....::_h
                                                                                                          1

              Applicantjs or ngcntjs file reference
                                                                                      y__:___:_•"'1 ····~·-·~~-~-.J..8"'"'N,_,Z,_,0~1_,_1- - - - 1
                                                                                                FOll. FURTIJER ACTION                 See    para~raphs   1 and 4 beh.1w
             034827·038 1
             Jl\tti!nultiQ!llll npp!i\:o.tiQn No.                                              international filing date
              PCT/US 10/66461                                                                  (di(VImomhlyear)          12 November 2010 (12.11.2010)

             Applic"nt QUEST DIAGNOSTICS INVESTMENTS INCORPORATED




                           The ~pp\icant is I1ercby t'lotifit.Jd tl1>lt the international s~art::h 1·eport and the wntten opioior1 of the International Searching
                           Authority have been c~tablishcd and are tran~mittcd herewith.
                           l-'iUng of amendments and statement undet· Artlde 19:
                           The applicant is entitled, ifhll ~m wishes, to l.llnt!nd the clnims of the international application (r~ctoJ Role 46.):
                               When'! The time limit tOr tiling such amendment& is normally two nH.mths from the date of transmittal of the
                                        intcrnationalllearch report
                              Wherc•t Directly to the lmernational Bureau ofWIPO, 34 chemin des Colombctres
                                        12.11 Geneva 20, Switzerland, Facsimile No.: +41 22 338 ~2 70
                              For mo1·c detailt.'tf instrudlons, sec PCTApplicanJ 's Gl4idc, International Phase} p~twgraphs. 9.004- 9.011.

               2.   0      The U(lplicant is        h~;:rcby   notlfi\:d that no imcmatJonul so::arch report will be established ond that the declaration under
                           Article 17(2)(a.) to that effe-ct and tl1e written O})inton of the lnteiTlational Searching Auttmrily are tran.."'mitted herewith,
               3.   0      With regard to any           pt•ot~st   against payment of(an) additional fce(s) under Rttle 40.2, the applkmlt i.s notified thnt:
                           D        tlw pwtest togethet wilh the dGcisio11 thcn,:on hal<i bet:!u trausmittcd t() the lrlh::tTLational Bunmu together with
                                    request to forward the texts of both the protest and the decision thereon to th~ dt:signated Offices.
                                                                                                                                                                      ~my


                           D        no decisiol:1 has been made yet on the proteflt; the apvlicant will be notltled as soou as a dcdsiun is rmtdc.
               4,   RemimJt.•rs
                    The applicant moy submit comments on an infOrmal basis on the written opinion of the International Searching Authority to the
                    lntcmatiomd Bureau. The Intcmariona.l Bw:eau will sctltl a copy <)f such c~)1llJnen1s to oll dcsigna1ed Offi"es llnles~ an
                    intem.ational prdhuinary «:XamitJat.ion r¢pC!l1 has been or is to be es-tablished. Following the expirution of 30 rnotLths fl'out the
                    priority date, these comments will also be made available to the pl1blic.
                    Shortly after the expiration of 18 rno•lths ft'otn the priority dttt~1> the international application will be publlshed by the
                    International Bureau, lf the UPJJiican1 wishes to :~void or postpone publication, a notice of withdrawal of the intemational
                    tipplk~ntion, or Qfthe priol'ity <:\ulm, ntt1stre~1<:h thl;' lnttlrmltional Bmeau befC:m.~ the completwn ufthe h~dulicaJr.)rep;lr<Hltl11$1hr
                    international p\ll)lkatkm (Rules 90his.l and 90bis.3).
                    Within 19 rnontlts from the priority dote, but only in respect of some de3ignatcd Offices~ il demand for intemntklnaiJ,rclimillary
                    exarnimuion rnu1H be filed if the applican~ wishes to postpone the ct1tt'Y into the national phase unti130 months from the priority
                    dntc (in some Offices even later); othcrw1se, the applieant mul'lt, within 20 ntonths thm\ the priority date, perform the prescribed
                    ~~~I.$ fot e-ntry int<l th" natiOmJl phM¢ bc::[()l'C thOS~~ designUt\':d Qffi~~!S.
                    In re!>pect of othe.r desigtll:lletl Oftices, lhe time limit of 30 mouths (or later) will apply even if nn demand is t11ed within 19
                    tTwnths,
                    for details about the applicable time limits, Oflkc by Office, see www.wipo.inL'pctlen/texts/tlmc_Hmits.html and 1he
                    PCT Applkanl 's G1dde, National Chapters.

             Name and mulling address of the ISA./                                             Authorized officer
             Mall Stop PCT, Attn: ISNUS
             Commi:tJJSionor ror Patent1;;
                                                                                                                           Lee W. Young
             P.o. SQx 14$0, Alexandria, Virginia 22313-1400                                                     rcr   HaJ~k:   611·2'1'2·43(}()
             facsimile No. 571·:273·3201                                                      Tt:lephout! No.   PCfOSP:ll1t-a1a-n1.o~

            F~rm    PCl/ISA/220 (July 20 I0)




                                                                                                                                                                  QUESTMS-00000989
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 487 of 641 PageID #: 382
                                                                                             PCT/US201 0/056461 26.01.2011

                                                             PATENT COOPERATION .TREATV

                                                                                  PCT
                                                                 INTERNATIONAL SEAltCII REPORT
                                                                    (PCT Article 18 and Rules 43 an<l44)

             Applicant's or agent's file reference                 FOR FURTHER                                    see Form PCT/ISA/220
             034827·0381                                             ACTION                           as well U$, where oppHQahle, item 5 below.
            l-:-c---c:--:--:7""""7--:-:-----11-:-:--:--:-=:---:-c--:-:-;---:-:--:--r--:::-::-c:-:--:c-:::-: ····---- .......... ···-···-·-·--
              International application No.                     lntemational tiling date (day/month/year)       I (Earl1est) Priority Date     (daylmonthlyetu~
             PCTIUS 10/56461                                    12 Novomoor 2010 (12.11.2010)                     03 December 2009 (03.12.2009)

             Applicant
                                                                                                                                                 ------i
             OUcS I DIAGNOSTICS INVESTMENTS INCORPOAA lED



              This international search report has been prepared by this lntetnaiiOJtal Sean;:hing Authority 11nd is transmitted to the applicant
              according to Article 18. A copy is being transmitted to the Intema.tional But'eau.

              This international scaJ:ch report consists of a total      o~             sheets.
                        D     It i."> also   accompa.ni~d by a copy of each prior art documt:nt dtcd ln this report.
              1. Basis -or the reporc
                   a.   With regard to the hmgu.age, the intemational sMrch was carried out on the basis of:
                              [8]      the international application in the language in which it wa..; filed.
                              0       a translation of the lnternatloMiapplication into                                                which is the language of
                                      a translation furnished for the purposes of international    se~U'ch   (Rules \2.3(a) and   2:~.l(b)).

                   b.   0     This interna1ion!ll ijCareh report has been <:iHIIb\ished taking into account the re.::tification of 1m obYh'.IU'i OJisC'ak(
                              a.uthod:.;,ed by Q~· uutitied to this Authority under Rule 91 (Rule 43.6bis(a)).
                   c.   0     With regard to any nucleoHde and/or amino acid sequence disclosed in the international application, see Hox No. L

              2.        [81   Certain        dain~s were found tnUltar(;hable (see Hox No. 11).
              3.        0     Unity ofinvention is lacklng (sec Box No. lll).

              4. With regard to the title,
                        f8J   the text is approved as submitted by the applicant,
                        D     the text has been established by this Authority to read as follows:




              5. With regard to the          ab~tra~t.

                        lZJ   the te:x.t is approved as submitted by the apptican1.
                        0     the text has been established, !'Cijordlttg to R.ule 38.2 1 by !his Authl)rity :\Sit Appenrs in Box No. IV. Tht~ applicant
                              may, within on¢ nwntll from the date of mailing of this intj,':rnatiQtW.lt:t!!orch rercm, $\.Ibm it oomt-rH.mts to this Authority.

              6. With regard to tho d.rnwing.s,
                   n.   the figure of the drawings to be published with the abstract is Figure No ..L .
                              r&:J    as i\.uggested by lhe applicant.
                              0       as selected by this Authority, becat1se the applicant failed lo suggest n fig.m::.
                              0       as selected by this Authority, because this figure better dtanlctcri7.CS the inventiou.
                   b.   0     none of the figurt1s is to be published with the abstra(:t.

            Form PCT/ISA/210 (tirsl sheet) (July 2009)




                                                                                                                                                         QUESTMS-00000990
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 488 of 641 PageID #: 382
                                                                                                  PCT/US2010/056461 26.01.2011

                                     INTERNATIONAL SEARCH REPORT                                                        International application No.



             Box No. 11        Otuervutions where ccrb1in dahns wel'c fOulld               unst.~atchnble
                                                                                                                     I          PCT/US 10/56461

                                                                                                            (Continuntion ofit(!m 2 of:flt·st sheet)


             This   interrmti<m~l   searcb report has not been established in re.:llpect of certaiu claims under Article 17(2)(a) for the following 1·easons:

              LD         Clai•ns NQs.:
                         becouse they telut(t to   su~ject   rna.t1er not requirud to be ::~earched by thi:i   Authority~   namely:




             z,   D      Claims Nos.:
                         because they telale to parts of the international application that do nol CQmply with the prescribed requiremcut.s to such a:n
                         extertt that no meaningft1l international search cnn be carried out. specifically:




             3,   ~      Claim• Nos,: 7-77 and a1-a4
                         bccnuse they me d~pendent clnims and arc not draflcd in accordance with the second and third sentences of R1.1lc ('i.4(a),

             RQ<\ No. Ill     Obse;rvuf.hJQS wh~re unity ofiovcnHon             I~   lacking (Contin~.ati(JO   ofit~m   3 of On• :-;beet)

             This International Searching Auth()rity fbund multiple inventio11S in this international applk:ation, as t011ow:s:




             I,   D      As all required addhional senrch fees were time1y paid by the applicant. this international search report covers all                  se~rchable
                         claims.

             z,   D      A.s all searchable claims could be searched without
                         additional fees.
                                                                                       eftOrtjustifYin~   additional tees, this AtJthority dld not   invit~   payment of


             3,   D     Aa Otlly some of the required additional search fees were timely paid by the 1\pplicantj this international search report covers
                        Qnly those· da_ims for which fees were pa.id1 specitically claims Noo.:




             4,   D     No required additi<mul search fees were timely paid by the applicant. Consequcnt1y, this intemational search report is
                        restricted lo the invention tirst mentioned in the dalmsj It is covered by claims Nos.:




                                               D       Th!;l udJitiQnul :;~ur~,:h [t;!;l$ wt:nt UW\lmpuni~d by theappli6int'i:l prutt:i:>tanrJJ wht:tt:l
                                                       payment of a protest fee.
                                                                                                                                                           applicabl~ 1   the

                                               D      The additiomd seatch fees were accompanied by the avplicant's protest but the applicable p1·otest
                                                      fee was not paid within the time limit specified in the invitation.
                                               D      No protest accotnp3nicd the payment of additional search fees.
            Foml PCT/JSA/210 (continuatton of first sheet (2)) (July 2009)




                                                                                                                                                                  QUESTMS-00000991
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 489 of 641 PageID #: 382
                                                                                                                                             PCT/US2010/056461 26.01.2011

                                                  INTERNATIONAL SEARCH REPORT                                                                                                 International application No.



                A. Ci.ASSIFICATJON OF SUBJECT MATTER
                                                                                                                                                                           I              PCT/US 10156461



                 IPC(8) - C12Q 1/68; G06F 19/00 (201 0.01)
                 USPC- 435/6; 436/86; 702119
                AGcording to lntcmational Patent Classit1cation (I PC) or to both national classification and IPC
                B.         FIELDS SEARCHED
                             .....   ~---~-~-~~-·                                             ---,----,----
                Mmimum docurn¢ntation setn•ch<!d (classiticati(m system fQilowl)ld by classificatioTl symbols)
                USPG •• 43b/6; 43<V86; /02/19

                                                                                                                                                    ............
                Documenliltion .searched other th:ln mlnlm\lm documentati~)n to the extent that s-uch documf...'nt~ are included in tlte fields seru·ch1..>d
                                                                                                                                                                   ________
                USPC ·- 43516; 436/66; '102/19 (keyword dolim1tod)                                                                                                                                                         ·


             1--------------------------------------1
               Bleetr()n\c dat-I\ ba*' col1sll.lted dllting the iuteruutlOillll search (name of data base and, where practicable, s\'!arch terms used)
               PubWFST (USPT, PGPB, RPAB, JPAI'I), Google
               Search terms LJSed: vitamin 0, mass spectrometry, Ionization, laser, volatile, heat, liquld chromatography, sample, assay, do1oct, sorum,
               plasma

                             CONSIDERED TO llE RELEVANT
             -C. -l>OCUMBNTS
                    - - -Citation
                            -  -of-document,
                                     ---         --------------
                                             with indication, where appropriate, of the relevant passage::;                                                                                                       Relevant to d!'im No.
             f-:,X---+:cu::::s-=2"'oo:-:6::/0:::2:::2:c86:-:0:::9:-,Acct--c(::C:-Ia-:rk-c-o7t a'"'t"".)-:1:c2-::0o:-·t:-o7bo-r-=z=oo:-6::-(:-:1-:::2.-:lo=-.-::20::0:6:-:-).-e--nt.,.lr-e7doc...u_rn_en_t_e_sp-e-c71a711y--l-::7:::a-.'7::9::------..--·····-
                                     Abstract, para (0045], [0043], (0037), (0042], [0058], [0045]
                y                                                                                                                                                                                               1·6, 80

                X                     US 2009/0137056 Ai (Holmquist ot al.) 28 May 2009 (28.05.2009), enllre document                                                                                          '18, 79
                y                                                                                                                                                                                               1·6, 80
                y                     WO 1995/033279 AI (Derrick ot al.) 07                                Dccombor i995 (07.12.1995),                          pg 6, In 4-6                                    1·6, 60
                y                     WO 200810972461\2 (Schroeder) 14 August 2008 (14.08.2008), para (0009)                                                                                                    1·6, 80




              D       Further documents are listtJd in the <:ontinuatioo of Box C.                                                          D
             ~·--rp·;;r;;r~;~·tc·;;;;rics
                                  ~
                                          of cited doc1.ummts:                 ·---....--=-=-,----,c:-:--:-....-·-:-··---·"·~~--~-~""~"-""'"-~
                                                                                     ·~r" lat\:rd.;,omncnt publ~:,h.~d nfi!iltthc intl.'lmntlcnal tlling date ov::_riority
               "A"      ~·;~~f~~~i~~~~~g r~~JJ;~al stat~ oft he art which is not C(lnsid~red                                                    ~t~~~~!~~~~~~~! ~~ ~~~~~~;tu~:~rlt;1~1 :~~~1~~~~t~:: dted tQ ~m                                crstanli
               "E"      earlierHpplil'ntion Or patent but publiShed On or Uftcr the intermllional                                     ''X"      dOI;!U~'t!Jlt Q( porticular relevaJ1(,1flli the claimed inVI:lllthm ~tUUlQt .b~
                        filmg date                                                                 com..uder~\d n1.wel or (',annot be cons.idered to JnvQ!ve an mventlvo
               "L" d~cument which may throw doubts on prioriry clnim(s) or which is                step when the: d\.)Cil\"Ut:l'l.t h> tak;:.n ai(H\~',
                   :p11~~~iatlor~:!~~~~~1! ~~cr.t\~~;)cation dutc of another dt.ution or other "Y" documeilt of p~rticulur relevunce; the cla1med invention cannot be
                                            r-                                                     consi<Jcr~d to mvolve an invcnliv..: $tcp when the df>;:ument is
               "0" documc1U refcrri.h~ t() M 01'~11 disclosul'(;l, us~, tx.hlbitlO•\ (lt <Jihel'   combined with 1li:IC or mm;.: othcrsudl do~uml!lnts. such Cl)mbination
                        mcuns                                                                                                                   being obvious to a p1~rson                skme~J     m U1e art


               Date of the achm.l completion of the international search                                                              Uate of mniting of the international search report
               06 January 2011 (05.01.2011)
                                                                                                                                                       26 JAN 2011
             ~'-Name and mailing address ofthe JSA/US                                                                                       Authorized officei':
              Mail Stop PCT, Attn: ISNUS, Cornmisslonedor Patents                                                                                                                  LeoW. Young
              P.O. Box 1450, Alexandria, Virginia 22313·1450
                                                                                                                                     p(;r HellXlesK; ti?Hi'l<:·40<l(l
               Facsimile No.               671 273-3201                                                                              PC1'0$f', Z71•2:n·i'1N
             Form PCTilSA/210 (sooond sheet) (July 2009)




                                                                                                                                                                                                                                           QUESTMS-00000992
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 490 of 641 PageID #: 382
                                                                                                          PCT/US201 0/056461 26.01.2011

                                                                     PATENT COOPERATION TREATY
             From the
             INTeRNATIONAL SllARCHINO Ati'THORITY
              To: ANTHONY C. KUHLMANN
                  FOLEY & LARDNER LLP
                                                                                                                                    PCT
                  3579 VALLEY CENTRE DRIVE, SUITE 300
                  SAN DIEGO, CA 92130                                                                                WRITfBN OPINION OF THE
                                                                                                               INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                              (PCT Rule 43bis.l)



                                                                                                       Dateofmalling    26 JAN 2011
                                                                                                       (<l<>ylmonthlyear)        .

              Applicant's orugenfs file refimmcc                                                       t'OR J"UHTIIER ACTION
                                                                                                                              -------·-
              034827 ·0381                                                                                                  S~e   parngrOJlh 2 below
             t-,--..,-..,-..,.-..,.------,..,----,--,..,.------,--l..:-,---:-:.,--·--""r"":C-:-:---:-,---;-:-:---,-,--·······-·-····......
              lntermttional application No.                              (ntemational tiling date (daylmrmthlycar)           Priority date (day/month/year)
             PCTIUS 10/56461                                             12 Novsmber 2010 (12.11.2010)                      03 December 2009 (03.12.2009)
              Intemational Pawnt Classifi(:ahon (IPC) or both national classitication and !PC
              IPC(8)- C12Q 1/68; G06F 19100 (2010.01)
              ~~PC- 43~6;436ro6;70~1~-~·~~~~~~~~~~~-----------------------;
              Applicant QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



                L This opinion contains indications rc1ating to the following Jtems:

                     181        Box Nn. l             Bnsis of the opinion

                     D          Box No. ll            Priority

                     181        Box No. III           Non~establishment     of opinion with regard to nt)vl'!lty, inventive step and industrial applicability

                     D          Box No, IV            Lack ofunity of invention

                     IZI        Dox No. V             Reasoned statement under Rule 43bis.l (a)(i) with regard to novelty, inventive step or industrial applicabllityj
                                                      citation& and explanatim1.s :supporting such statement

                     D          Box No. VI            Certain documents cited

                     D          Rox. No. V11          Cett.lill defects in th-o inteillationj;jl application

                     D          Box No. Vlll Certain observations on the intt::nmtional apl)lil;:ath'm

               2.    FURTHERACTION
                     If a demand for mtc:rnational preliminary examination is mac!e, this opinion will be considered to be a written opinion of the
                     lnt~~nHHional Pr~~liminary Examining Authority C'IPEA") ~~xcept that this doe::.1 not apply where the ~\pplicant chc>os~.'!i <UI Attthority
                     other than this. one to be the IJ>EA and the chosen IPEA h~ts notlt1cd the International Bureau under Rule 66. I bts(b) that written
                     opinions of this lntem::rtional Sl'larching Authority will not be so considered
                     lfthi~:; opinion is, as provided above, com;;ider~d to be a written opinion ofthe IPEA, the applicant is invited to submit to tho II-1 EA
                     a written reply together, when! npproprinte, with 11rlletHtments, before the expiration of.3 months from tht~ date ofnmillne of Form
                     PCT/lSA/220 or bc:fbre the expiration of22 months from the priority date, whichever expires later.
                     for further options. see !'oon PCT/ISA/220,


               3.    For furthe!' details, see notes to Form PCT/ISN220.




             Name and mailing address of the ISAJUS Date of completion of this opinion                                            Authorized officer:
              Mail Stop PCT, Attn: ISNUS
              COr'r'lrYii$.$iOI'I<er for Pat~u\1(1;                                                                                                Lee W. Young
              P.O. aox 1450, Alexandria, Vlrglnla. 22313~1450
                                                                          06 January 2010 (06.01 .201 0)
                                                                                                                            PCJ H111Pilest>: ~1l•ii!7;;1•4JOO
              Facsimile No. 571·273-3201                                                                                    PGT OSP~ !J71•2:n,•1/J4

            f·orm I'C'f/ISA/237 (cove< sheet) (July 2009)




                                                                                                                                                                  QUESTMS-00000993
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 491 of 641 PageID #: 382
                                                                                                    PCT/US201 0/056461 26.01.2011


                                                                                                                   l
                                        WRITI'EN OPINION OFTHf:                                                       International application No,
                                 INTEI<NATIONAL SEARCHING AIJTIIORITY                                                   PCTIUS 10/56461


             Hox No. I          Basis ot'thb opinion

              L With regard to lhc       languagt~,    this opinion has been established on the basis of:

                   ~       th~ inti:!tMtlOI'HII   opplic<1tion in the   lungua.g~   in whi1.1h it was filed.
                   0       a tran~h.ttion of ll1~ intcnwtiooal application into '"~"·--· ...... "   ·-~'"' ,, _ _ which is the langtHlge of a
                           translation furnishert for the purposes ofintermnionnl search (Rul~::s l2.3(a) and 23.l(b)).


              2,   0       This opinion has been established taking into account the
                           to this Authority under Rule 91 (Rule 43Ms.l(a))
                                                                                                  n~ctiilcation ofnn obviotiS mlstukc .authorized by or notified


              3. With regard to any nudMtide :md/or .amino ~u.~id sequence disclosed in the international application, this opinion has been
                 established on the basis of a l)cqucncc listing filed or furnished:
                   a. (means)
                       D        on paper
                       0        in t~h,Jctronic fonn


                   \,, (time)
                       0        in the internati()nal npplica.tion a.s 'filed
                       D        togetht.':r with the intt.>.mationnl applk~ltion in ele,\tmni~~ form
                       0        subsequ~u\'ly to thi~: Authority for the purposes of ,-;(:arch

              4.   D       In addi1Jon 1 ln the <:ase that mMe thlH"t one version or copy of a sequence llr-;ting has been tiled or furnished, the required
                           stal'em(!nts that the infonuation in the Stlbsequ~IH or additional ~opies i& identical to that in the applil';ation us filed or
                           d~Jcs not go beyond tht:Japplicntion a.., file-d, M uppropriutt:. W!;':re ftltnL:;hi.ld.



              5. AdditioMI conuncnts:




            Form PCTIISN237 (Uox No. I) (July 2009)




                                                                                                                                                        QUESTMS-00000994
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 492 of 641 PageID #: 382
                                                                                                PCT/US2010/056461 26.01.2011

                                          WRITTEN OPINION OF nm                                                        lntcmational appl1catJon No.



              Box No. Ill
                               INTERNATIONAL SEAUCHING AUTHORITY
                                                                                                                   l       PCTIUS 10/56461


                              NonMestublishment of opinion with regard to novelty, inventive step and industrial applicabilit)'

              The .questions whether the claimed invention appears to be novel) h:'l involve an invent1ve step (to be no11 obvious), or to be industrinlly
              applicable have not been examined in respect of:

                0       the entire intern::\tiona! application,

                !g)     claims Nor;,   7~77 ~.l~L-------·-------------------·
                 because:
                0       the sa!d international application, or the said claims N.:ovs,,._~ -....,.,:-:--·....... c. __..........______
                        subject matter which docs not reqtJire an international search
                                                                                               7
                                                                                               (~pedjjl}:
                                                                                                                                                      relate to the f()Howing




                181     thedescription~ clAims 01· dn1wings (indicate particulor elemr:!llts below) or said claims Nos.
                        me so unclear thnt no meaningfUl opinion <lould be fOrmed (spfu:[fj):
                                                                                                                                          7·7(!.~~!:.~~·-"_, ______
             Cla1ms 7~7'7 and 8'1·84 are improper dopendant clAims pursuant lo the second and lhird sentences of Rule 6.4(a).




                0




                I8J     no intemati(mal search report has been estnblisbed tOr said claims No.'l. 7-77, 8_1_·84'-'----------·

                D       n meaningful opinion could nm be formed without the sequence listing; the applicant did not, within the prescribed time limit
                       0      fbrnish a   st~qucnco   lilllting on paper (.'.()lltplying w1th the-   ~t~mdard
                              lru:;truction$, und ('lUQh listing was not nvtlilablc to the lnt¢mational
                                                                                                                provided
                                                                                                            Se1~rching
                                                                                                                           r~.,w   in   A~trle:~C   C of the   Administnttiv~
                                                                                                                         Authority inn ftJrn1 and mimner .acc~t>tuble
                              Wit,

                       0      tumish a sequence listing in electronic form complying with the standard prov1dcd for in Annex C of the Administrative
                              Instruction3 1 ond such listing was not nvuilable to the 1ntemational Searching A~1thority in a form and manner :acceptable
                              to it.
                       0      pay thti! required late fbmishing tee for 1he h1rnh;hing of a !-!equen<.:e listing in nmponse tt:l nn invitutinn umlt!r
                              Rulo 13t•r. l(a) or (b),


                0      Sec Supplemental Box for fmihcr details.




            Formi'CT/ISA/23'7 (!lox No. Ill) (J\lly 2009)




                                                                                                                                                                    QUESTMS-00000995
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 493 of 641 PageID #: 382

     •.                                                                                     PCT/US201 0/056461 26.01.2011


                                                                                                              l
                                                                                                                lntematit.mal application No.
                                        WRITI'EN OI'INION OF TilE
                                  INTERNATIONAl, SEARCIUNG AUTHORITY                                                 PCTIUS 10156461

              Box No. V          Reasoned statement under Rule 43bis.l(a}(i} with rt":gard h1 novelty, inventive step or industrial appll~ability;
                                 citations and explanations supporti11g such statement

              1.    Statement

                        Novelty (N)                         Claims       ~-o_____ .             -·----------·----                                        YllS
                                                            Claims       78, 79                                                                          NO

                        Jnvtntive step (IS)                 Claims       _N_;o,_n_;o_ _ _ .... _ _ ,,,.....- ..................- ...................- - - - YES
                                                            Claims       _,1.,-6::.•.:;78::.·"80::.__ _ _ _ _ _ - - - - - - - - - - - · - · - NO

                        Industrial applicability (lA)       Claims                                                                                       YES
                                                            Claims        None
                                                                         ----···-··-----···-·                                                            NO


              2     Citations and explanations:
             Claims 78 and 791aek r1ovo11y undot PCT Artielo 33(2) as being anticipated by U$ 2006/0228809 A1 to Clarke ot al. (hersinaltsr Clarke).

             Ragal'ding c::laim 78, Clarke teaches a method for determining the amount of one or rnore vttAmln D metaboUIAs ln a sa.mplo,
             sald method comprising:
             a. ionizing ona or more vilamin 0 metabolites in the volatilized sample to produce one or more iom.i detacWble by mass spect~oo'!etfy
             (para (00431 and Abstract): and
             b. detecting the amount ot· one or more of the ions produced in step b) by mass spectrometry, wherein the amount of the Ol'llB or more ions
             detected in stop c) is tclatcd •o the amount of the one or mClre vitamin D metabolites in tho sample (Abstracl, para (0042H0043J) and
             whorein tho sample is or is nol subjected to liquid chromatography prior to mns.s spectrometry (para [0037}. sn.mplos MAY be purified by
             ~C).

             Regarding daim 79, Clarke further teachos wherein tho sample oomprisos somm {para [0056]).


             Claims   1~6   and 80 lack an Inventive step under PCT Article 33(3) as being obvious over Clarke in view of WO 19951033279 Al to Derrick
             et al. (hercmatter Dorrlck).

             Regarding claim 1, Clarke teach-es a method for deWnninlng the arnount of ono or mort! vitamin D matabolitob In a sample,
             said method comprising;
             b. Ionizing one or rm>rt) vitamin D metat.iOiitos in tho volatilized sample lo produce ono or more ions detactable by mass spectrometry
             (para 10043] and Abstract); and
             c. d€l1(;lcting tho amount ol one or more of the ions produced Jn step b) by mass spectrometry, wherein tho amount of the ono or more ions
             detected In stop c) is relatod to the amount of the one or more vitamin 0 metabolitas In tha sample. (Abstract, para (0042}[0043]).
             Clarke doos no~ speciJically diseloso tho turthor Hmltalion, as disclosod by Derrick, namely, a. volatiti:.dng tho sample by heating the sample
             with a laser (pg 8, In 4"S). It would havo been obvious to ono of skill in tha art to USQ lho laser to volatlli:t::o tho sample, as disclosed by
             DOrfiCk, ln tho method for det~rminlng the amount of one or more vitamin D metabOlites in a sample, as discloo~d by Clarko, to facilitate
             the ionizing of the sample pr1or to mass spectrometry and increase tho resulting roso!ution

             Rogarding c.:Jalms 2·5, Clarke further teaches wherein !he sample is or is not subjoct~d to liquid chromatography prior to mass
             spectronwtry (para [0037], •amples MAY be purl lied by LC).

             Hegarcting claim 6, Clarke further teactles the method of anyone of claims 1~5, wherein the one or more vitamin         a metabol1teG in the
             volatlllzod sample are ionized wHh atmospheric prcssu~o chemical ionization (APCI) (para (0042]).

             Regarding claim ao, DEmick further toe.ehes the mothod of anyono of     ctahns 78·79,   further comprising volatili:.wlg the biological sample by
             heating with a laser prior to ionizing (pg 8, In 4·6).


             Cla1ms 1-6 and 78·80 have industrial applicability as defined by PCT Article 33(4) becat.Jse the subject matter can be made or L.lsed m
             Industry.                                                                                                ,




            F<>m• PCTI!SA/237 (!lox No. V) (July 2009)




                                                                                                                                                        QUESTMS-00000996
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 494 of 641 PageID #: 382
                                                                                                               PCT/US2010/057627 27.01.2011

                                                                  PA H~NT COOPERATION TREATY

              From tho rNTERNATIONAL SEARCHING AUTHORITY

              lo:
                     ANTHONY C. KUHLMANN
                                                                                                                                                PCT
                     FOLEY & LARDNER LLP
                     3579 VALLEY CENTRE DRIVE, SUITE 300                                                       NOTIFICATION OF TRANSMITTAL OF
                     SAN DIEGO, CA 92130                                                                   TilE INTERNATIONAL SBARCIJ Rlli'URT AND
                                                                                                         THE WRITTEN OPINION OF THE INTERNATIONAL
                                                                                                         SEARCHING AUTHORITY, OR THE DECLARATION

                                                                                                                                           (PCT Rulo 44, 1)
                                                                                                        O::lte of mailing
                                                                                                        (day/mamh!year)
            ~.:::A,:::pp=·l:::ic:::~;=,t'::s::o::ra::g::e::nt::'s::f::il::e::re::te::•re::•n::e::e::::::::::::::::::::::::::::::::::::::::::::::::::::::~===---··..-~------2-!f--JAN-l&l!C11----·-
              034827.0741                                                                                FOR I'URl"I!ER ACTION                          See paragraphs 1 and 4 below

              Intcmutionul applic::mion No,                                                             International tiling dat¢
                                                                                                        (d~>·lmomhlyear)
                                                                                                                 November 201 0 (22.11.201 0)
                                                                                                                                  22
              PCT/US 10/57627
              Appliea;;;·QUEST'"i)i'A._G,_N_O_S_T_IC~S-I_N_V-ES.._.T_,M-E-c-N_,Tc--Sc-1-N_,C..L.- - - - - - - - - - - - - - - - - - -




                             Tit!;) applicant is hereby notified that the intemat10nal search report and the written opinion of the lntcrnutional Searching
                             Authority have been established at1d are tmnsmitted herewith.
                             f•'iling of .amendment.s aud statement und~r Artide 19:
                             Tbt: applicant ifl entitled~ if he so wishes~ to emend the doims (lf the intcmational applk:atiun (see Rule 46):
                               When'! The time limit f<>r filing S\lch amendments is nmmally two months from the date of trathHniUal of the
                                                 interm1tional se.aroh report.
                                  Whe:r~"!       Directly to the Intcma.tional Bureau of WI PO, 34 chemin des ColombetNs
                                                 1211 Geneva 20, Switz~rland, Facsimile No.: +41 22 338 82 70
                                  For   mor~     dctnUed im;tructions, see PCT'Applfr.::,mt 's Guit..i<?, tnternatij,'ll1al Ph<tse, paragraphs 9.004- 9.011.

                2.   0       The applir~nnt is hemby notified that no inkmational search mport will be cstablfsh~d and that the declaration under
                             Article t 7(2)(a) t~) that ~~nect nnd the writt~n opinionoft.h~ lnttlmatiun~l Searching Authority arc transmitted bet·cwith.

                3.   D       With regard to any protest against payment of(an) additional                         fe(~(.s)   under Rnle 40.2, the {lppllcant             ~~ notifi~1d    that;

                             D          the prote~;:t together with the deCISion thereon bas been transmitted to the lnternatioru•l Bureau together with any
                                        request to tbrn·ard the texts of both the protest ~md the de~~tsion thereon tu the designated Onices.

                             D          no dC':C.:ision has been made      yt~t   on the prot~'t; the applicant wtll be notified as soou                    itS   a decision   l:!:l111ade.

                4.   R~mlnders:
                     The applicant m.ay submit comments on un h,H,wmal basis on the written opinion of the International Searching Authodty to the
                     lnternatimull Rureau. The International Bureau will send a copy of such comments to all designated Offices unless an
                     inter~ational  preliminary examination N..1JX)rt bas been or is to be established, Followillg the t)Xpiration tlf30 1:11011ths thHll the
                     p1iority date, tlwse co111ments will also be made available to the pub\k:,
                     Shortly aft~r the expimtion of 18 months from the priority date. the intematiorud applic~tioJ1 will b~ llUblish~d by the
                     laternutionill Butt~au. lf the applicl1nt wishes to avoid r>r postpone p·ublication~ il notice of wtthdmw~l of the intcnmticmal
                     application, or oftJw priority claim, mllst reach the lntema-tional Bureau before the completion of the tt;oc.hnica\ pr~parntions fnr
                     internatimi(.IJ publication (Rules 90b!,r 1 nnd 90bi\'3),
                     Within 19 months from the priority date, but only in respect of some de::;;ignaled Offices, a d~maud tOr intnn.atiom11 preliminary
                     examination must be filed if the appli~nt wishes to po:itpom: th~ ~:~niry iuh) th1.1 ilational phase untU 30 months from the priority
                     date (in some Offices even later); otherwise, the applictmt must, within 20 months from the priority date, perform the j)fCfll.:ribcd
                     m:ts for entry into the national phase beftm: tho.'10c Jcsig:m1ted Office$,
                     ln respect of othel' designated OtYlccs, tho dmc limit of 30 months (or later) will apply even if flll demand is filed within 19
                     months,
                     For dctuils about the applicable time limits, Ofnco by Oft1cc, sec www.wipo.iut/pcUtm/tcxtsltimeJimits.htm1 and the
                     I'C1'Appficant's Guide, National Chapters.

              Name and mailing address of th~ IS A/                                                     Authorized officel
              Mail Stop PCT,   Attn~    ISA/US                                                                                                 LeeW. Young
             Comml~$ll;lller   for Palenta
              P.0. Boll 1450, Alexandria. VifQinla 2~31 a~t450                                                                 PCT t'lt!lpo:lesk: 571•2:7.4:··4300
              1-'a.csimilc N<>-   571-27~-.3201                                                        T(!!cpbonc No.          PCTQSP: 57NmHn"

            F<>rm PCI'IISA/220 (July 2010)




                                                                                                                                                                                              QUESTMS-00000997
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 495 of 641 PageID #: 382
                                                                                                      PCT/US201 0/057627 27.01.2011

                                                               PATENT COOPERATION TREATY

                                                                                        PCT
                                                                  INTERNATIONAL SEARCH REI'ORT
                                                                    (PCT Article 18 and Rules 43 and 44)

             Applicant's m agenes file reference                    FOR I'URTHER                                       see Fonni'CTIISN220
             034827·0741                                                AC'fJON                              as well as, where upphcablc,ltcm 5 below.
             International application No.                        lntcnuttional filing date (day/month/year)         I (Earliest) Priority Date   (daylmo~thlyear)
            POT/US 10157627                                      22 November 2010 (22.11.2010)                        03 Oecomber 2009 (03.12.2009)
                                                                                                                                             ·--·----1
             Applicant
             OU~ST   DIAGNOSTICS INVESTMENTS INC.


              This international search report has been prepared by this Int(.."llU.ttkJUul Searching Authority and is transmitted to the applicant
              according to Article 18. A copy is being transmitted to the International Hureau.

              This   int~;mational scar~h r~ort consists of a total of          3 , ., "
                                                                              sheets.
                       D It is al~o nccomp1.mi~d by a copy of each prior art document cited ln this report.
              1. Basis of the report
                   tl.   With regard to the Jonguag'\ the international search was ('.arried out on the lxlsis of:
                               [8]   the itltematioual tip plication iu the language in whkh it was filed,
                               0     :a translation ot the international application into-~... ,                    ........- - wl1ich is the language of
                                     a translation furnished for the purpQSillS of International aear~h (Rules 12.3(a) and 23. l(b)),
                   b,    0     This in·lernationul search report has been established taking into acc~mnt the •·ectifieation of an obvious mistake
                               authonz:ed by or notified to this Authority under Rule 91 (Rule 43 .6hM(a)).
                   c.    0     With regard 1o any nuchmtide and/qr atnino add                lH.~~l«Cn(e disolosed in tho intemMional a.pplicati<m, see Hox No.      L

              2.         [8]   Certain claims were found uru;:earchable (see Box No. II),

              3.         D     lJnity of invention is )a(: king (see Box No. !II).

              4. With regard to the titlej
                         f&1   the (ext is .approved as submitted by the applicant
                         0     the tex:t has been established by this Authority to read as foJlows:




              5. With regard to the abstract,
                         IZJ   th~ text ls approved as submjtted by the app1ic1mt.
                         D     the text has been established, according tQ Rule 38.2, by this AuthQrity ~~sit appears in Box No. IV. The appliciint
                               may, within Qne n1onth from the date of mailing of this international s~~rwh report, submit commentfi w this Authority.

              6. With regard to the drawings,
                   a.    the figure of the drawings to btl published with the abstract is Figure N o , - - - - - - -
                               0     as suggested by the: applicant.
                               0      ~.!i selected by thi$ Authority. because the 1-1pplicant fa·iled to suggest a t1gurl.!l.
                               0     a~ ::>t.~le~tcd by this   Authority,   becatb'C   this figure hcttc:r chmuc.terize~ the inventio?.
                   b.    ~ none of the figurcl.l h! to be publish(jld with the abstru.,;t.
            Form PCT/ISN21 0 (titS!. she<!) (July 2009)




                                                                                                                                                             QUESTMS-00000998
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 496 of 641 PageID #: 383
                                                                                                       PCT/US2010/057627 27.01.2011

                                            INTEitNATIONAL SEARCH REPORT                                              International application No.

                                                                                                                  I          PCT/US 10/57627

             Bo-x No. II           Observati<.ms where certain clahnH were found unsearchable (ContiJHUUil)n (ll{it~m l of first                 sh~et)


             This international ~earch report h2s not been established in respect of certain claims under Article l7(2)(a) for the following reasons·

             l.    0       ClairnsNos..
                           be(.:<~ use
                                   they relate to subje:c;t nmt.ter not requhcd to be searched by this Authority, namely:




             2.    D       ClairnsNos.:
                           because they relate to parts of the international appli<;ation that do not comply with the           prescrib~Xl   rettllir'emcnts to such 1m
                           extent that no meaningful international search can be carried out, speciHcally:




             .3.   [gl     Claims Nos.: 5·29, 35·58, 64·82
                           b~~.:a\hJ.e th(.)y nrc depeudent dairns and are not drafted in a.t;:<JQrdancc witll the second and third sentences of Rule 6.4(a).


             Bu:~~:   No. Ill       Observations where unity ot invention is lacking (Continuation of item 3 of first sheet)

             This International Searching Authority fmmd multiple inventions in this intcrnatiorml application, as fOllows:
                                                                                                                                       -----·---




             ,o            As till required additional search fees were timely paid by the app1icant, this international :::;earch :report covvn; t~U St;<;.;u·chable
                           claims.

             2.    D       As all s~archable claium G(mld be sea:r<.:hcd without eff01·t Justifying addi;ional fees,
                           add1tianal fees.
                                                                                                                         thi~   Authority did not invite puy111e11t of


             1.    D       As only some of the requir~d additional search fhs were timely paid by th~ applicantj thi& iTlte1'1U\1'ional search report COV't.'fS
                           only those <:laints   f~)r   which fees were paid, spt;t::ifically cl1•irns Nos.:




             4.    D       No required additional .search fees were timely paid by the applicant. Ccnsequently, this international search report 1s
                           restric1ed to the invention first mentioned In the claims; it is covered by claims Nos.:




             Remark""           Prul~::ot         D          The additioual soarch fees were acc()mpanied by the applicant's protest and, where applicable. the
                                                             puym"nt of a protest fee.
                                                  D          The addltianal search fees wr;rre accompanied by the applicant's pn)test but the applicable protest
                                                             fee was no1 paid within the time limit specified in th~ invitation.
                                                  D          No protest ncc<>mpanied the payment of additional search feca.

            Fonn PCf/ISi\1210 (continuanon of fil'st sheet (2)) (July 2009)




                                                                                                                                                                QUESTMS-00000999
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 497 of 641 PageID #: 383
                                                                                                                 PCT/US201 0/057627 27.01.2011

                                           INTERNATIONAL SEARCH REPORT                                                                        lllt.~rtlottional application No.



             ~~--c='L~A~s=s=JF=·r=c~A=T-ro=N~o=F=s=u=s=m=,c=T=-M-A=,=,=l,=.R-.----------------~------------------------1
                                                                                                                                         l             PCTIU$       10/~7627



                 IPC(8) • G01N 33/00 (2010.01)
                 USPC - 436/127
              Accordlt1g to lntemati()t'lill Patent Classification (IPC) or tu both nutioJ'lal classification and !PC
               B.       ~'JELDS SEARCHED
            f-M--i-nim_t_nn-d-oc-un-ten:.;_ta--tio""'n-sc-ar-ch-cd-(c-IMII_i_tic-at-io-n,-y,-,,-m-fo-llo_w_cd-by-c-lo-,-ific-•1-io-n,-ym-b-ol-s)-------~-·······. - -
               IPC(6): 001~ 83100 (2010.01)
              USPC: 4361127


              Documentation st::ar~hed other than minimum docurnentati<m to the extenl that s\lch documents nrc included in the fields searched
              IPC(8): 001 N 33/00 (2010.01)
              USPO: 436/127 (keyword d$limited)
                                                      ·········--··----·-···--:----:c-:--:--....,.--,---:-:--:-:---,------l
              Electronic data base consulted during the international search (name of data base and, where practicabl~\ $i.~,arch terms used)
             PubWEST (PGPB,USPT,USOC,EPAil,JPAB); Googlo Scholar
             Search terms used: mas,s spectrometry vltamJn D metabolite ptad solid phase                            extr.:~.ction   urbuJent !low liquid chromatography HPLC
             TFLC SPE LOTO laser diode extraction column


             C. DOCUMENTS CONSIDERED TO Dll RELEVANT
              Category*                   Citation of dm.:wmmt; with
                                                                     -------------------------
                                                                             indication~    where appropriate. of the relevant passage.':>                                  Relevant 10 claJm No.

                    X              US 200910137056 AI (HOLMQUIS rot al.) 28 May 2009 (28.05.2009), entire document,                                                       1·4, 30·34
                                   especially: Abstract, para (0008}[0011 J, 100 19}, 10037), (0040), 10051 J-[0059), [0064}
                    y                                                                                                                                                     59-63
                    Y              liS 2006/0054807 AI (PICARD et al.) 16 March 2006 (16.03.2006), para [0019)                                                            59~

                    X              ARONOV et al., "Metabolic profiling of major vitamin D metabolites uslng Dlels~Alder                                                   1·4, 30~34
                                   derlvatizaUon and ultra~performance liquid chromatography~tandem mass speetrometry," Anal
                    Y              Bloanal Cham, 391:1917·1930~ 2006, (2006), ent1re document, especially: AbsUact; pg, 1917,                                             5~63
                                   col. 2, para 2 • pg. 1916. col. 2, para 1; pg. 1919, col. 2, para 4 • pg. 1920, col. 2, para 1; pg.
                                   1929, col. I, para 1




             D          Purther Joc,unents are listed in the continuati~m of Box C.                          D.____________
             •          Spe'"inl   categone.~   of ciled   doeuroont~~                                   "1"' Inter dQcument published after tho int\lmllth>nill Jlling dal~ '"J:/iority
             "A·• d~cument defining the ~Or'letitl i)tatlll of the art which is not consiclered
                        to be of prutlculat relevance                                                            ~t~eP~~~~~! ~~ ~~~~~\,~~~rt~i~=~~~~~~~~tr~g dt~11 to un e~wnd
             "E"        earlier xtl)f)1i~41iotl or pat~nt bttt published on tlr atler the international .. X''   document of piU1icular relevance; !he cl11imed inv,•nlion cnnnot.be:
                        ti1Jng date                                                                              considered novel or cmmo1 be <:(msidl;lrcd to involve un lr1wnth'~
             "L"        doeument whieh may tluow doubts on priority clnim(s) or which m                          5tep when the 4()\::umetlt is taken alune
                        cited t«1 estublish the publicution dntc of Mother citation or other "Y"                 document of particular relevam:e~ the clalm~d inveotion cannot be
                        sp¢dru tll&on {us specdiOO)                                                              considered tu involve an inventive step when thl-'l dQ~iument is
             "0'~       d(leument reftJrrinu to an Qrul disciOS11re, u.sc, cxhibi1ion or other                   <Jombinf)d with one or more other such dm:ument~, 1>\l~~h combination
                        mean~                                                                                    being ~bvious      tO       a {JI;lrS(m skilled in thtl arl
             "P"        document pub-lished prior to tlw intettiAtionnl fihng dB. It:! but later than "&." dQcumerJt member(){ the same                       pa.t~Att   family
                        the pMrity date daimcd
             Date of the actual completion of the intcm'-'tional search                                  Date of mailing of the international se~r~,:h repu1t
              6January2011 (06.01.2011)
                                                                                                                   .27 JAN 2011
            rN~a-·m-.-.-n~d-n~to7.il~i.~g-a~dd7r-es_s_o~f~th-c7.1S~"A~N~S~------------;--~A~t7.llh~o-ri~u~d~o~ffic~:
             Mall Stop PCT, Attfl: !SNUS, Commissioner for Patenta
             P.O. AoJ( 1450, AJoxandria 1 Virginia 2.2313·14.00
                                                                                                        PCT He!pd~k.: 571 •:272-4300
             t<ac:sirolle No.          571-273-3201                                                     P(l1' 0$P: $1l ·212·1114
            l'onn PCT/ISA/21 0 (sc'Cond shoot) (July 2009)




                                                                                                                                                                                          QUESTMS-00001 000
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 498 of 641 PageID #: 383

                                                                                                      PCT/US2010/057627 27.01.2011

                                                              PATENT COOPERATION TREATY
              From the
              INTERNATIONAL SEARCHING AUTHORITY
               To: ANTHONY C. KUHLMANN
                   FOLEY & LARDNER LLP
                                                                                                                             PCT
                     3579 VALLEY CENTRE DRIVE, SUITE 300
                     SAN DIEGO, CA 92'130                                                                   WRITTEN OPINION OF THE
                                                                                                      INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                        (I'CT Rule 43bis. 1)



                                                                                                Datt.: <.1fmailing
                                                                                                (daylr;wi/Jhlycmt)               2"1 JAN 2011
               Applican1's ()r agent's file ref'erenet.:                                        FOR ··IJlnHER ACTIO~
               034827·0741                                                                                           St::c pa;agraph 2 below
               International application No.                       Inten1ationa1 filing date (daylmamh/yead           Priodl)' date (Jay!monthlyear)
              PCTNS 10/57627                                       22 November 2010 (22.11.201 0)                     03 December 2009 (03. 12.2009)
               Internati011al P~t~;t· C1asslftcation (I PC) or both nntionul classification and IPC
               IPC( B)· G01 N 33/00 (2010.01)
               USPC. 436/127
               Applicant QUEST DIAGNOSTICS INVESTMENTS INC:




                l. This opinion <::ontaios indications relating to the folh..1wing items;

                     IZl      Box No.1         Basis of tl1e opinion

                     0        Box No. JJ       Priotity

                     IZl      Box No. !II      Non-cst~lblishrntmt    <)f opinion with regard to novelty, inventive step and industrial applicability

                     0        Box No. IV       Ll:'lck of unity lJfinv~ntion

                     IZl      B<>x No. V       Reasoned statement under Rule 43bis. l(a)(i)with regard tn novelty.
                                               citations and explanations Sl,lpportiug such statement
                                                                                                                            inv~u1ive        step or industrial applicability;


                     D        Box No. VI       Certain documents cited
                     0        Box No. VU       Certain defects in the intemalional applit:Htion

                     D        Rox No.     vm C~rt<lill observations on the intcrnatiOlHII applicDtion

                2. FURTIIER ACI'ION
                     If" dcn1and for international pr'elimiuary e·x;lmintlti~m is. made, this opinion will be considered h) be a written opinion of tl1"'
                     lnt!':ll)lltional Prelimimuy Examining Authority ("lPEA") except that this does not apply wh~re the applicant chooses an Authority
                     other than this one to be the I PEA and the ch~l$CU IPEA hma notified the Jnternatl<)lli\1 Bureau undl.lr Rule 66,Jbis(b) that written
                     Qpinious Qfthi.li Jntcrnational Seun:hit1g Authority wilt t\l)t be so considered.
                     lfthi:> opinion is, as provided above,       ~~onsidered   to be a writb.m opinion of the IPEA, the applicant is invited to submit to the lPEA
                     a written reply togetherj where appoopriate, with amendmtmts, b~fot·e the expiration of 3 munths from the dat~ of mailing of Fonn
                     PCT/ISN22() (Jr before the expirotion of 22 months from the priority date, whichever ~xpires later.
                     For further options, see Form PCTIISA1220


                3. For fm1hcr details. see note:! to Fonn PCTIISA/220.




               Name and mailing address of the JSAfUS Date of completion of thJs opinion                                   Authorized ()ffk,ec
               Matl Stop PCT', Attn: !BAN$                                                                                                       LeeW. Young
               Commil.!Sianer lor Patent.\i.                         6 January 2011 (06.01.2011)
               P.O. BOJI! 1450, Alaxandrla, Virginia 22313·1460
                                                                                                                      ... or 11~;~JpaesJ.:.: ~m·-"!n. 4:l:OO
               Facsimile No. 571·273-3201                                                                             PCTOSP:       571~212•117<1

              .1-'onn PCT/lSA/237 (covt;!r sht:ct) (July 2009)




                                                                                                                                                                     QUESTMS-00001 001
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 499 of 641 PageID #: 383
                                                                                                PCT/US2010/057627 27.01.2011

                                                                                                                  h1ternahonal appli«.:ation No.

                                                                                                                I
                                           WRITTEN OPINION OF THE
                                    INTEI{NATIONAL SEAI{CHING AUTHORITY                                             PCTIUS 10157627


              80)(NO.J           Busis vf this opini(m


               I.   With regard to the language, this opinion has been established on the b!'niis of:
                    [8]       the in1crnatiom1l application ill the language in which it was     fiJ~d.

                    D         n translation of the internminnal application into
                              tnmslntion fumished for the purposes of international search (Rule:; J 2.:\(1;1)
                                                                                                                            which is the language of a
                                                                                                                  litld 2"3. l(h)).

               2.   0         'J'his opinion fms been established taking into acc1.mnt the rectificnthm of 1111 obvious mistake authorized by or uotificd
                               to this At1thorlty m1der Rule 91 (Rule 43bis, l(a))


               3. With regtlrd to any nucleotide and/or amhlo add stqncnte disclosed in the international applicution, this opinh.>n has been
                  establ-ished an the basi:; of a sequence \iating filed or furnished:
                    ~~.   (m~ans)

                          0       cmpaper
                          D       in eloctromc form


                    b. (time)
                          0       in the international applicatiotl as filed
                          0       together with the international application in electronic form
                          0       subsequently tu this Authority for the purposes of seart::h


               4.   0         In addition, 'in the case that more than one version or copy of a. Sj;,lqtll!nce li?:tilig has been filed or furnished, the required
                              statements that the information in the subsequeut or uddidonal copitl.i is identical to that ill the application as :filed tlr
                              does not go beyond the application as filt)d, as (1_ppropriate, were fumisbtJd,


                5. Additional comments:




              Form PCTIISA/237 (Bo' No. 1) (July 2009)




                                                                                                                                                         QUESTMS-00001 002
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 500 of 641 PageID #: 383
                                                                                                    PCT/US2010/057627 27.01.2011

                                                                                                                     lntematiQnal apphc~tk1n No.

                                                                                                                   l
                                           WRITH;N OPINION OF TliE
                                     INTERNATIONAL SEARCIUNG AliTIIORITY                                                  PCTIUS 10/5762'1


               Box No. Ill          Non"'Csta.blitihmtnt of opir1iun with t"egard to uov<:lty, inventive step und induiiltri!d applicability

              The questionfi whether the claimed itwt::ution appears to be novel, to involw an inventive step (to be non obvious), or to be industrially
               applicnbl~   havtl   11ot   betm examined in rtl'spect uf:

                 D       the entire inwmal!onal application.

                  ~         claims Nos.       5·29c.~5-58, 64·82

                  be-cause:
                 D       the said international application, or the said clah:ns N;o~.s.... ,.,.,..
                                                                                                ..,.--=:-----··...,____. . . . . . . . ..
                         subject matter whh~h does not require an intem1ltional s~arc!-l--r.:,q:x::c!f.Y):
                                                                                                                                             rebt()' to the l\JIIowi11g




                 (81     the dt:s\.:riplion, daims or drawings (indicme parlicuh1r ehwumts below) or said <'laimf> Nolj.            5~29, 35·58, 64~82 - - - - -
                         are so unclear that no meaningful opinion C{ltllcl he fonned (specifY):
              Claims 5-:29, 35-56, and 64-52 are lrnproptlrly drafled rnultlplo dependenl claims, not In compliance with PCT Rule 6.4(a), second and
              third sentences.




                 0       the dairns. or-5aid daims Nos·---~~~,-·---·;c::::::-c.-;-----c=-­
                         by the description that no n\eaningfhl opinion could be fonned (spe"'i[v):
                                                                                                                                    are $0 inudequately supported




                 D       a meruungful opinion could not be formed without the sequence listing; the applicanl did not, within the pr~s,ribed 1ime limit:
                         D          furnish a scqut,.."Oce listing on papt.,r complying with the standard provided fOr m Annex C of the Administrative
                                    lnstru(:tlons, aud ~u~h listing Wll.':l not availabk to the h1tcmational Searching Autlwdty In u form and manner acceptable
                                    to it

                         D          furnish u .scqucn<:e listing ln electronic tbnn complying with the stand~\rd provided for in Annex C of•he Admir\istrativt.'l
                                    Instru-ctions., and such listing WflR not availubh: t() the lntcrn:.'ltioual Searching Authority in a foml au~JnHmwwr ace~Jpt!lblo
                                    to it.
                         D          pay tl10 required late furnishing fee fQr the furnishing of a s':quencc listing in n::sponsc to an invitation under
                                    Rule Llwr. l(a) or (b).


                         See Supplemental Box: for ful'ther detuils,




             Form PCT/ISA/237 (Box No. Ill) (July 2009)




                                                                                                                                                             QUESTMS-00001 003
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 501 of 641 PageID #: 383
                                                                                                PCT/US201 0/057627 27.01.2011

                                                                                                                 lntl.'ttlt:ational application No.
                                       WRITTEN OPINION O•' THE
                                INn:JtNATIONAL s•~ARCIIING AUTHORITY
                                                                                                             l       PCT/US 10/57627

                               H..ea,.,oned statement under Rule43bis.l(a)(i) with regard to no'ftJity, in\'cntiVfl !:it~p or Industrial applicability;
                               dtatJon.!l l.U:id explanations supporting such stahmumt

              I.   Statemen1

                      Novel1y (N)                          Claims       _,5ce:9·;,63:::_____________________ ,, ______ ,__ _                          YES
                                                           Claims       _;1""""-4"-,.::;30::..·34"-'----------------·"""""""""""""""_'_               NO

                      Inventive step (IS)                  Claims       !}_O_N_E_________________ _                                                   ves
                                                           Clainls       _1_ 4,   ~~~~' ~~-.!13,,,,,_,   ___________________ _ NO

                      lndnstrial applic•bility (!A)        Claims        1-4, 30:34,_5_!l_-:6"::3~-----------------                                   YES
                                                           Claim.~
                                                                        _N_ON_E_·- - - - - - - - - - - - - - - - - - - - - . -                        NO



             2.    Citations and exphmations:
             Claims 1-4 and 30,341ack novelty under PCT Article 33(2) as being anticipated by US 2009/0137056 A 1 to HOI.MQUIST ot al.
             (hereinafter ~Holmquist~).

             As per claim 1, HolmQuist teaches a method for det~rminir'lg the amount of ono or mofo vi1amin D metabolites in a sample by mass
             spectrometry (Abstract~~"Tho melhods generally comprlso Ionizing a dihydroxyvltamln D metabolite in a sample an.d datectlng tho amount
             o1 the 1'on to determine the presence or amount of the vitamin 0 meW bolito in tho sample.•. [using) mass spectrophotometry"), the method
             comprising ~he steps of:
             (i) subjecting one or mora 4-phenyl~1,2,4·triazollne---3,5·dione (PTAO)-darivatkod vitamin 0 mGtabolitas in the sample to an exttae1i0n
             cotumn and an analytical column (para [OOOS)~~wmsthods are provided for determining the presence or amount of ono or mora
             dihydroxyvitamin D metaboliloo. by tandom mass spoctrometry~; (0009}-"!n etrlain preferrod embodiments tho dlhydroxyvitamin D
             mctabo11to(s) include 1.alpha.,2-S(OH),sub.20.sub.2; thE!1.alpha.,25(0H).sub.2D.sub.2 is derivatized with 4~phenyl~ 1,2,4~tliazoUne~3,5~
             dione {PTAO)•; {0019]·~~Par1icularly proforr-ad derivatizing reagents include 4-phenyt~1.2,4~trlaz.ol1no~3,5·diOM (PTAO); 4'..carboxyphenyl~
             TAD~i [0051)-~"Varlous methods hav~ been deserlbQd involving the use of HPLC for sample clean-up prior to mass spectrometry
             analysis ... [lneluding) solid pt,aso extrac1ion ... a C18 analytical column");
             (ii) Gubjocting ono or more PT AO·derivati:ted vitamin 0 metabolites In tho sample to an ionization source to generate one or more ions
             detectable by mass spectrometry (para (0059}~-·Mass spectrometry ls performed using a mass spectrometer which includes an ion source
             for Ionizing ilia fractionatod sample and creating c:tlarged mol~cuiM ror ft.1rther analysis•);
             (iii) deta~mining the amount of ono ot more of the PTAD~derlvatlzed vl!amJn 0 metabolile Ions by mass spoctrom~try (para [0008]          M-


             ~methods aro provided for determining 1he presence or amoun1 of one or more d!hyd.roxyvitamin D metabolites by tandem ma$$
             spoctrometry"; [0009J· .. 'h1 certain preferred embOdlments lhe dlhydroxyvltamln D mctabo!lto(s) includ~) 1.alpha.,25(0H).sub.20.sub.2:; the
             1.alpha.,25(0H).sub.20.sub.2 is derlvatized with 4·phenyl·1 ,2,4·tr!azollne~3,5-dione (PTAO) ..; [0019l···Partlcularty preferrGd derivatizing
             reagents include 4·phenyl-1 ,2.4-lr'iazollne-3j5-dlone (PTAD); 4'~oorboxyptumyi·TAD"'); and
             (i\t) relating the amount of PTAD·derlvatized vitamin 0 metabolite ions determined in sto-p (ill) to the amount of a vitamin 0 metabolite In
             the sampto (para [0008)-~~relaUng the detected ions to tt1e presence or amount of the dihydro.xyvllamln D metabolile(s) In tho sample~).
             wherein the sample 1s subjected to PTAD under cond1Uon:s sufficient 1o generate one or more PTAD-<ierivati;;::ed vHamln 0 metabOlites
             prior to step (i) (para (0009]-'ln certain preferrod embQdimon1s the dlhydroxyvitamin 0 metabolite(s) include
             1 .alphR.,?5(0H).SUb.2D.sub.2; the I .alpha.,25(0H).•ub.2D.sub,2 Is dorivatlzed with 4-phonyl·1 ,2,4·triazollno-3,5 -dlono (PTAD) prior to
             mass spectrometry").
             As per claim 2, Holmquist further teaches whoroin the ox1raetion column of step (i) is a solid-phase extmetion (SPE) column (para (0051}~~
             "Various methods have been described 1rwolv111g the use of HPLC for sample cloan~up prior to mass spectrometry analysis ... [including}
             solid phaso extraction').

             As per claim 3, Holmquist further toachefl wharcin lhs extraction column of step (i) is a turbulent flow liquid chromatography (1 Fl.C)
             column (para (00541·-"high turbulonco liquid chromatography (HTLC), alono or in combination with one or moro purllic.ation meJhods, may
             be used to purify the dlhydroxyvltnmln D molabolito of intorost prior to mass SPGCtrometry 1).

             As ~r claim 4, Holmquist further tcachoa wherein the analytical column of step (i) IS a lllgh por1ormanca liquid chromatography (H:PLC)
             column (para [0051)-·~injoction Into an HPLC for ehrornatography on a Cla analytical column') .




             ......., ............,_,,,__, __ ,_,_______________________ PLEASE SEE NEXT SUPPLEMENTAL BOX-·-··----·--·············-·---·-·---······ ..·----




            Form PCTIISAflJ7 (Box No. V) (July 2009)




                                                                                                                                                      QUESTMS-00001 004
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 502 of 641 PageID #: 383
                                                                                                PCT/US201 0/057627 27.01.2011

                                                                                                                  Jntem!ltional application No.

                                                                                                                I
                                       WRITIEN OPINION OF TilE
                                 INTERNATIONAL SEAHCUING AUTIIOIU'I'Y
                                                                                                                        PCTIUS 10157627
              Sup plenum tal Box

              In case ihe space in any of the preceding boJ:es is not      sufficient~
              Continuation of:
             Box V.2 Cllation.n and exp!analions·

             As per claim 30, Holmquist teaches a method tor delermlnlng tt'le amount ol ono or more vitamin 0 rnetatJolitesln           i:'.l   $ample by mass
             spectrometry (Abstract·~~Tha methods generally comprise Ionizing a dlhydwxyvltarnln 0 mctetbollte in a sample and detecting the amount
             of the ion to determine the presence Or' amount of the vitamin 0 metabolite in the sarnple ... (uslng] mass spectrophotometry•), lhe method
             comprising the steps of:
             (I) subjecting the sample to turbulent flow 11qu1d chronH:~.tograpt1y (TFLC) (para [0054}~~.,ills believed U1at turbulent flow, such as that
             provided by HTLC columns and methods, may enhance the rate of mass transfer, Improving the separation characterletics provided ... hlgh
             l~.Jtbulence liquid chromalog(aphy (HTLC), alone or in combination with one or more purification methods, may be used to purify the
             dihydroxyvltamln D metabolite ol interest prior to mass spectrOf'lll!lt•yd);
             (I!) 1onlzlng one or more CooksorHype-derlvatlzed vitamin 0 metabolites in lhe samplf.l to genctate one or more CooksorHype-derivatizsd
             vitamin D metabolite ions detectable by mass spectrometry (para {0009]~·'in some particularly preferred embodiments the
             d1hydroxyvitamin 0 metabollte(s) aro dorivatized with a Cookson-typo reagent (e.g., a 4-subslituted 1,2,4-tri azolir'l(l·3,5·diono; TAO); In
             tertain particulal1y preferred embodiments the dihydroxyvitarnin 0 meta.boll1e(s) are der1vatl:lod wlth 4~phcnyl~1,2,4·triazollno·3,5·dione
             (F"TAD)"; (0059]-~"Mass spectrometry Is performed using a mass spectromotor whlch lncludas an ion source lor ionizing lhs fractionated
             sample and creating charged molecules for further analysis~);
             (iii) determining tho amount ol one or more of tho Cookoon-type-derlvallzed vitamin 0 motabollto ions by mass spectrometry (para [0008]--
             ~methOds. are provided for determining the prosence or amount ol one 0( moro dihydroxyvitarnin 0 metabolites by tandem mass
             spectrometry"; [0009] · -~ln :Jomo particularly prolorr<:~d embodiments tho dihydroxyvitamin D rootabohto(s) are derivatlzGd with a Cooks;on-
             lypo reagent (e.g., a 4·substitutod 1,2,4-tri azolino-3,5·d!one; TAO); in cartain pa.rticulatly preferrod ambodiments the dthydl'oxyvitamln D
             motabollte(s) are dorlvatlzed with 4·phenyJ~·t ,2.4·triazoline"2,5,dlone (PTAO)~); and
             (iv) relating the amount of CookSon-type·derlvatizod vitamin 0 motabol1te iof1s det~Hmlned in step (iv} lo the amount of a vitamin D
             metab0li1e in the samp$6 (para [OOOS]~~·relating the detoctod ions to tho presence or amount of the dihydroxyvitamin D metabollto(s) ln the
             sample"), wherein the sampl9 Is subjected to a Cookson-type dsrlvattZing reagent under condit1ons sulficient to generate one or more
             Cookson-type-derivauzed vitamin 0 metabolites prior to step (I) (para [0009]--"irt somo particularly preferred embodiments the
             dihydroxyv1tamin 0 metabolite(s) arc d~rlvatizod with a Cookson~type reagent (o.g .. , a 4·substltutl!d 1,2,4-tn azollne-3,5-dlone; TAO); In
             eenain partioutarty preferred embodiments the dihydroxyvltamln D metabollte(s) aro detiva.tized with 4-phenyl~1,2.4~triazollne-J,5~dione
             (PfAll)').

             J\s per clfllm 31, Holmquist fur1her teaches whoroin tho sample is stJbjected to high porforrnanGe liquid chromatography (HPLC) af1er step
             (I) biJt prior to step (li) (para {0037}·'preferred methods disolo~ed h~rein utilize liquid chromatqgraphy (LC), rnos1 preferably HPLC, to
             purify selected analytos ... ln certain particularly preferred embodiments, d1hydroxyvitarnin D metabolites are immunopurifled prior to mass
             spectrometry•).

             As per claim 32, Holmquist further teaches wherein the TFl...C of step (i), the HF>LC, and the ioniza.tlon of step (ii) are oonducted in an on·
             line fashion (para (0064)-"preferably an of the purllicatlon and mass spectrometry steps may be performed in an on -Uno fashion~).

             A'fi. per claim 33, Holrnquis1 further 1eaches whetein the CooksorHype derivatizing f$a.gent is selected from the group consisting of 4-
             phenyl·1 ,2,4·triazolino·3,5·dlone (J'TAD), 4·[2 (6, 7 -dlmothoxy·4·roothyl··3·oxo-3,4·dlhydroquinoxalyl)othyl) ·1 ,2,4·tria>olino·~,S·diono
             (DMEQTAD), 4·(4-nittaphenyl)-1,2,4-triazolino-3,5- diona (NPTAD), and 4-fe«ocenylmathyl-1 ,2,4-triazoline~3,5~dione (FMTAD), and
             Isotopically labeled variants lhoroof (para [0009) ... Hin some particularly preferred embodiments the dihydroxyvltamin 0 mGtabollto(s) are
             dr.:lrivatized w1th a Cookson-type reagent (e.g., a 4-substltuted 1,2,4-t,rl rutolino-3,5-dit.>ne; TAD)J in certain parti?ula~y pre1erred
             embodiments tho dlhydro.xyvltamin D metabolite(s) are derivatizod w1th 4~phenyl~1 ,:2,4atrlazolino<3,5~dione (PI AD)").

             As per claim 34, Holmquist further teaches wherein the Cookson-type derivatizing reagent is 4~phenyl~1,2,4~triazoline<~.5~dlona (PTAO) or
             an isotopically labeled variant thereol (para [0009)~-•in some parttcularly preferred embodiments the dihydroxyvitamln 0 meiHbOIIte(s) are
             derlvatlzed wlth a t:ooksol'1·type rea.gent (e.g., a 4-subs11tuted 1,2,4~trl azoline•3,5-dlone; TAD); In certain particularly preferred
             embodiments lhe dihydroxyvitamin 0 metabolita(s) are darivatizad with 4-phanyl~1 .~,4~tM;u:olina~3,5~dlonc {PIAD)").




             ·-·············-····················· .......................... plEASE; SEE NEXT SUPPLEMENTAL SOX .. ··-···················-···-------------------·--··




            Form PCTIJSAJ237 (Supplemental !lox) (July 2009)




                                                                                                                                                             QUESTMS-00001 005
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 503 of 641 PageID #: 383

                                                                                              PCT/US2010/057627 27.01.2011


                                                                                                            l
                                         WIU'fTEN OPINION OF THE                                              lutemational application No.
                                   INTERNATIONAl.• s•:ARCHING AU'f!IOKITV                                          PCTIUS 10157627


              Supplernco tal Box

               In case the spat"e in any of the preceding boxes is not surflcient.
               Continuation of:
              Box V.2 Citations and explanations:

              Claims 59-631ack an Inventive step under PCT A1ticl~) 3;1(3) as being obvious over Holmqui$1, in Vi'3W of US 2006/0064807 A1lO PICAHO
              et al. (hereinafter 'Picard~),

              A:J)   per claim 59, Holmquist teaehos a method for determining tha a.rnoY!'\t of ona or more vil.amin D metabolltes in a sample by mass
              spectrometry (Abstra.ct~·"The mettlods generally comprise ionizing a dihydroxyvitamin D metabolite in a sample and detecting the amount
              of the ioo to determine the presanco or amount of the vitamin 0 metabolite in the sample ...[using} mass specuophotometry"), the method
              comprising the steps of:
              (i) subjecting the sample to 4 phonyl~1,2.4 triazoline~3,5~diono (PTAD) under conditions suflicient to generate one or mote PTAD~
              d~rivatized vitamin 0 molabolites (para [0008}-~"mothods are ptovlded for de1erminlng the presencn or amount of one or more
              dlhydtoxyvitamln D metabolitos by tanden'l mass spectrometry~; [0009}··'1n certain preferred ombodimonts the dihydroxyvitamin 0
              motabollte(s) includG 1 .alpha.,25(0H).sub.2D.sub.2; thQ 1.a~ha .. 25(0H).sub.2D.sub.2 Is derlvatized wlth 4~phenyl~1,2,4·triuollne~3,5~
              diOr"IS (PTAOY; {0019]~-'Partlcularly preferred darlvatizlng reagents include 4~phenyt~ 1,2,4~trlazollna-S,5·dlono (PTAO); 4'--carboxyphenyl~
              TAD•; [0051]~~·Variou$ methods have been described lnvolvtng the use of HPLC for sample tleatl"l.Jp prior to rnass spt~ctrometry
              analysis,,.[including] solid phase extractlon ... a c·1a analytical column~);
              (ii) Ionizing one or more P"I"AO,derlvatized vitamin n metabolites In lhe sampk! to gener~te ona or more PTAD·derivatlzed vitamin 0
              metabolltt:t ions dotoctable by mas!'i ~pecuometry (para (0059]"·~Mass spec.:trometry is performed using a mass spectrometer whi-ch
              Includes an ion source for Ionizing the fracttonatod sample and creating chargQd molecu!os1or furth~t analysis');
              (Iii) determining the an'"l()unt of one or mara of the PTAD-derivati;l!ed vitamin D rne1abolite ions by mass spoctrornc1ry (para [0008) ••
              •methods are provided for determining the presence or amount of one or more dihydroxyvita.mln D metabolites by tartdam mass
              spectrome:Uy'; {0009]~- 111 111 certain preferred embodirru:mts lhe dihydroxyvitamln D metabolite(s) lncludo 1.alpha.,25(0H).sub.20.sub.2; the
              1.alpha.,25(0H).sub.2D.sub.2 is dcflva11z~d with 4·phonyl~1 ,2,4 4 \rlazoline~3,5~dione (PTAO)M; [0019)·-~Particularly preferred derlvall:zing
              rm'!gents 1ncluda 4~phenyl~1,2.4·trl'a.z.olirle:M3,5-diooe (PTAO); 4'~carboxyphenyi-TAD"); and
              (v) relating the arOQunt of PTAD..Uerivatlzed vitamin 0 metabolite ions determined in step (iv) to tho amount of on a or more vitamin 0
              met~bolilc In the sample (para [OOOS]"~"relatlng the detected Ions to tho prosence or an1ount of the dihydrox:yvltamin 0 metabolite(s) In 1ho
              sample");
              wherein said one or moro vitamin 0 metabolites are oolected from tho group consisting of 25-hydfoxyvitamin 02 (250HD2), 2:5~
              hydroxyvltamin 03 (250H03), 1a,25·dihydroxyvitamln 02 (1a,25(0H)202)' and la,25-dihydroxyvltamin D3 (1a,2b(OHhD3) (para (00731-·
              "Determination of 1.a1pha.,25~dihydroxyvitmnln D:sub.3 and 1.alpha.,25~dihydroxyvitamfn D.sub.2 by t.C-MS!MS").
              Although Holmquist doos teach ionizing by matrix assisted laser desorptior'l ionization (MAl.DI) (para [0059]), Holmquist lails to spacifica!ly
              teach the further limitation taught by Picard, narnQiy: wherein said ionizing comprlsas volatHl:?ing said one or mor(,l PTAD-derivatized
              vitamin 0 metabolites by laser diode thji)lrmal deaorptir;m (LOTO) (para [0018]~-·a new 1on11.at1on source at atm<mphuric pressure, preferably
              intortocod with mass spectrometry, has been developed in responso to Industry's needs and requests. In as prelerrod emb"ldiment, the
              ioni-latlon source Is based on a procoss of thennallaser desorption and thiJS has been namOO LDTD (Laser Diode Thermal Desorption)~).
              It would havo been obv1ous to one o1 ordinary skill in the art to combine the laser dloda thermal desorption ionization of Ph;ard with the
              method of Holmquist to provldo a more commercially d~;mlrabls high throuyt1put tni1SS spectrophotornet.y method wilh red~1ced
              contamination (Picard: para [0019}~-"The LOTO technique being matrix and rnobile phase froc, crass contamination of samplos i:S virtually
              aliminatQd").

              As per claim 60, Holmquist further teaches wherein the ono or more vitamin 0 metabolites C)Ompriss two or more selected from the QfOliP
              consisting of 25-hydroxyvltamin 02 (250HD2), 25-hydroxyvitamin D3 (250H03), 1a,25-dihydroxyvitamln [)2 (1a,25(0HhD2), and 1a,2~­
              dihydroocyvnamin D3 (1 a,25(0H)203); and
              wherein stop (i) generates two or more PTAD~derlvatlzed vitamin D metabolites (para {OOi 1].. Hin partici.Jiarly prcfarrad embodiments,
              me1t100s are provided fal'detElrmining the amoun1 of 1.alph.a,.,2S(OH).aub.:m.sub 2 and 1,a.Jpha.,25(0H).sub.~D.SI.ib 3 in a human body
              sample by \andom rnass spectrometry in a single assay that inch..lde: (a} lmmunopurifylng the 1.alpha.,?..5(0H) suh.2D.sub.2 and
              1.alpha.,25(0H).sub.2D.sub.3 Irom the sample; (b) derlvotizlng the 1.aiJ>ha.,25(0H).sub.2D.sub.2 and 1.alpha .. ~5(0H).sub.2tl.•ub.3 with
              4-phenyl-1 ,2,4·triazolino·3,5·diono (PTAD): (c) purifying tho derlvatizod 1.alpha.,25(0H).sub.20.sub.2 and 1.alpha,25(0H).sub.2D.sub.3
              from step"; {0056]--•th~ methods of thO invention can be used to detect and quantify lwo or more dihydroxyvltamln 0 metabolitea in a
              single assay').

              As per claim 61, Holmquist further teaches wharoi"n the two or more PTAO-detivatl.zed vitamin 0 rnetabollte:s are volatllit.ed simultaneously
              (para [()()QB]-~ln $Ome p~utlcularly preferred ambodlmonts, provided are methods for determining tha pros~mco or amount of
              1 .alpha.,25(0H).!nJb.2D.sub.2 anf11.alpha ,25(0H).sub.2D.sub.3 ln a aingle assay'),

              A$ ~r claim 62, Ht:>lmquis1 fur1hf!rtoa.ches wherein the ::~ample Is not subjected to chromatography (para [0040]--"tho msthod
              lnvolves.. .loading UH! supernatant directly onto the HPLC·1nass spectrometer without uslng ... high turbulcnoo liquid chromatography
              ("HTLC")").

              As per cl!illm 63, Holrnqulst lurthor teaches wherein the sample is not subjected to liquid chromatography (para {0040J·~~the me1hod
              lnvolves.. Joading the supornatant directly onto the HPLC·maas $pcotromaterwithout ueir'lg ... hlgh turbulence l1quld chroma1ography
              <"HTLC')").

              Claims 1,4, 30~34, and 59--63 havo industrial applicabiHty as dafinGd   by PCT Article 33(4) because t.he subject matter can be made or used
              in Industry.




             Form l'CT/ISN237 (Supplemental Box) (July 2009)




                                                                                                                                                  QUESTMS-00001 006
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 504 of 641 PageID #: 383
                                                                                                   PCT/US2010/059765 07.02.2011

                                                              PATENT COOP~:RATlON TREATY

               From 1he INTERNATIONAL SEARCHINO AUTHORITY


                      ANTHONY C. KUHLMANN
                                                                                                                          PCT
                      FOLEY & LARDNER LLF'
                      3579 VALLEY CENTRE DRIVE, SUITE 300                                          NOTIFICATION OF TRANSMITTAL, OF
                      SAN DIEGO, CA 92130                                                       THE INTiiRNATIONAL SeARCH REPORT AND
                                                                                              THe WRITTEN OPINION OF THE INTERNATlONAL
                                                                                              SEARCHING AUTHORITY, OR THE DECLARATION

                                                                                                                       (PCT Rule 44. I)
                                                                                             Date ofmailin&
                                                                                             (daylmonth,_&_"_"J_ _ _   {l1_,£EB'-"2-'Q.u,f'"1 ______
               Applicant's or agent's file rdCrcncc
                                                                                              FOR FUR'I'lii:R ACTIOI'<           See paragraphs I and 4 below
               034627·1052
               International application No.                                                 lntowatiollill filing date
               PCT/US 10/59765                                                               ldcry•A""mhlyem:!          09 December 2010 (09.12.2010)
              ~-~---c=c-=~~-,--~--,-------------:-::-'::-c-c--,--,-==---
               Applicanl QUEST DIAGNOSTICS INVESTMENTS INCORPORATED
                                                                                                                     ---------------1


                             The applicant is hereby notified that the intemationa\ search report ~-md the written opinkm (If the Jntemational Scarchi11g
                             Authority have been established aud are transmitted herewith,
                             Filing ot' amendments nnd stat~ment und(~r Arlicle 19:
                             The appHcant is entitled~ if he so wishes, to amend tht~ claims of the intematiom11 application (see Rule 46);
                               'Vhcn'! The time limit for filing such am~Cnthu~utf; is n('rnmlly two months from 'th¢ daM of transmittal of the
                                             international seatx:h report.
                                   Where?    Dir~ctly to tho International Bureau ofWif,O, 34 chemin des Colombeucs
                                            1211 Genova 20~ Switzerland~ Facsimile No.: +41 22 338 82 70
                                   For more d!iltailed instructions, see PCTA.pplic.mlf 's Guide, lntematwnal Phns¢;;~ p~rugraphs 9.004 - 9.0 ll.

                 2.   0      The applkant is h1~rcby notified that no intematioua! s~nr~,.~h report will be established and th~t thr.: d¢danttil'm under
                             Article l7(2)(a) to th~t' c1fecJ and the •Nritten <Jpinhm of the Imemationttl Settrd1ing Authorhy urctuuuiwittcd herewith.

                 3.   0      With regard to any protest against payment of(an) additionl'll fee(s) und~Jr Ruli.J 40.2j the applicant is notified that:
                             0         the protest together with tin;: de:cision thereon has been tran.-:;rnitted to the lnt~;:matiOtl~d Bureau together witb any
                                       request to forward the texts Qf b~Hh the protc~t and the d~A~Cision th~tt$On to the designated Otlic(ls.
                             0         no dcctsion has been made yet on the protest; the ~tpplicant wilt be notitted ns soon as a dccisiotl is    mt~de.

                ·4. Romindors:
                    The applicant may submit commo11ts on an inl~rmal ba.:sis on the writte11 opinion of the International Searching Authority to the
                    l!\tmnationat Bureau. The lntcmationul £3ureau wiH send a copy of such comment$ to all designat~d Offices \mlcss an
                    international preliminary exa.miu<ttioo rcp011 has bveo or il) to bo established. Following the expiration of30 months from the
                    priorHy dntc, 1hcsc cotnmtlot"i will also be made avuilablc to the public.
                      Shortly a Her the (;Apiration of 18 months from the priority date, the intemational application will be f)Ubllshed by the
                      lntenwti<.mal But"'.,mu.. If the appli~unt' wishes to avoid ol' postpOIIC publication, a notice of withdrawal of" the intemational
                      upr>licatlon, or of the pri()rity claim, must reach the lntcrnationat Bureau befbre the completion of the     t~ohnical pn~pararions for
                      intema1iona1 publication (Rule."i 90bis~ 1 atH190bi.~.1).
                      Within 19 months from the priority date, but only in respec1 ofsorne rle~tignalcd Offices, a demand for intt:r~Uttiouat preliminary
                      examination must be tiled if the applicant wishes to J)~):St'ponc th{) entry into the m.1tlonal phase until.30 IDOnths from the priority
                      dflte (in some OfftJ.:es eveulater); otherwise, the applicant must, within 20 month~ from the priority dat~. perfonnthe prcscribud
                      ucts for entry into the national phuse before those designated      Ofli<.~t~S.
                      In rost~ect of other dcslgnatcd Ot11ces, the time limit uf 30 mouths (oc later) will apply even if no demand is filed withit1 !9
                      months.
                      FQr details about the applicable 'tim<: luruts, Office by Oflice, set~ www.wipo.intfll't/cn/t~;~xtfiitime_limits.html (llld th~
                      PCI Applicunl 's Guide, National Chapters.

               Nam~    and mailing address ufthe ISA/                                       Authorized officer
               Mnil Stop PCT, Attn: ISAAJS                                                                                LeeW. Young
               CQmmlllsioner for Pat~nts
               P.O. Sox 1450, Alexandria, Virginia 22010-1450                                                 POT Hr;rlp®~~ IH1·27:.H300
               F'.a(:Sitnilc No.   571~273"3201                                            Tell~phone   No.   PCTOOP;S71·272·7774

              form PCTIISN220 (Jllly 20 I 0)




                                                                                                                                                           QUESTMS-00001 007
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 505 of 641 PageID #: 383
                                                                                                          PCT/US2010/059765 07.02.2011

                                                                   PATENT COOPERATION TREATY

                                                                                         PCT
                                                                      INTERNATIONAl, SEARCH REPORT
                                                                         (PCT Article !8 and Rules 43 and 44)

               Applicant's ()J age11t's tHe reference                   FOR FURTHER                                         seo Fom1 PCT/ISN220
              034827-1052                                                 ACTION                                as well as,   when~   upplicable,ltem 5 below,

               lntemational application No,                         Jn~enl~ltional filing date (day/month/year)         I   (Earliest) Priority Date (dctylmonthlycar)
              PCT/US 10/59765                                        09 Decemoor 2010 (09.12.2010)                       11 December 2009 (1 1.12.2009)
              I-A-p-ph-'cM-1----------------L----------
              QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



               This intemational se~1rch repott ha:;; bc~n prcpnrcd by this International Searching Authority and is transmitted to the applicant
               according to Article lS, A copy is being tnms.mith.:d lo the International Bureau.

               This international setucb report cons1sts of a total              of~~           sheets,
                           D        It is also accompanied by a copy of each prior art document cited in this report.
              r--·--·--------------------------------------------
               1. Basis the report
                               nf
                    a.. With regard to the language, th~ inlemational semch was carried out on the basis (If:
                                    IZJ     the intermttiowll appJjcation in the language in which it was filed.
                                    0       a translation of the internationul application into---·~·                          - - - - - wh1cb is       tht~ language of
                                            a tmn~1ation !Urni.sh~-d for the purpc>ses ofintcmationa1      ~eorch   (Rules l2.3(a) and 23.l(b)),
                    b.     0        This international search report has been establi~hcd taking into a(.~connt the redillcation of an                obviou~    mistak-e
                                    authorized by or notlfied t{J this Authority tander Rule 91 (Rule 43.6luS(a)).
                    ~;:.   0        With regard to any nucleotide and/or amino ndd scqucn..:c dif:lclosed in the intemationaJ apphcatwn, sec                 Bo~ No. I.

               2.          ~        Certain claims ·were round uns.enrchable (see Box No. II).

               3.          0        Unity of invention is lacking (sec Box No, Ill).

               4, With regard to tho title,
                           ~        the text is approved as submitted by tlu! applicant.
                           0        the text   h~1s bt~en Ct;:toblish0d by this Authority to read as follows:




               S. With rcgat·d to the ub~tnn:t,
                           lZJ      the   t~~x.t is apprQV~~d as submitted by the applicat1t.
                           D        the text has been t;Stablished, accordi11g to Rule 38.2, by this Auth(lrity as 1t appt::nr$ in Box No. IV. The appJicant
                                    may 1 within one month front the date of mailing ofthis iuterna.riollnl scaroh repc.)l"t 1 ~ubmit conuuents to this Authority.

               6. With regoud to the drawings,
                    a.     the tlgurc of the drawing" to be published wilh the abstract is Figure No. - - - - -
                                    0       aa s-uggested by tht.l a.pplicant.
                                    D       as selected by this Authority. because the applicant failed to s-uggest a figure.
                                    0       ~<'; s~lected by this AuthMity, because thh; figure better charactcri;~;c~ the inve-ntion.
                    b.     (g)      none ofth.(J figures is to be publiBheU with the abstract.
                                                     --------------------------------------~
              t'omt PCT/ISA/210 (first sheet) (July 2009)




                                                                                                                                                                 QUESTMS-00001 008
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 506 of 641 PageID #: 384
                                                                                                     PCT/US201 0/059765 07.02.2011

                                        INTERNATIONAL SEARCH REPORT                                                     International application No.



               Box No. JJ
                                                                                                                      I         PCT/US 1Ol!l9705

                                   Observations wllen~ tcrtain claims were found unsearchable (Continuation of item 2 tJf flrNt sheet)


              'fhls intemational seaNh report has not been estnbli:ih~d in rusp~ct of certain claims under Article 17(2)(a) for the fOllowing reasons:

               I.   D       Clajm.s Nos.:
                            beca\lSfJ they relate to subject matter not required to be stmrchcd hy this Authority, namely:




              2.    0       Claims Nos.;
                            because they relate to purts of the international application that tlo not comply with the prescribed requirements to such an
                            extent that   1kO   tnE::auingful intemational search can be carried outj specifically:




              3,    JZI     Claims Nos.: 7~16, 23w32, 38~48
                            because they arc dept.mdtmt claims and are not drafted in accordo:nce with the second nnd third st1oh::nccfl. of Rule 6.4(a).

              Do.~~:   No. IJJ    Obscrvu.tlons where unity of invention is lacking (Continuation of item 3 of 11rst sheet)

              This     lntemation~l    Searching Authority found multiple inventions in       thi~   i1\femational .application, as follows:




              ~.o           /\s all required additionaJ scru·d1 fees Wt.'l'e timely p~nd by the applicant, this international search report covers all searchable
                            (;hlims.

              20            As all searchable claims could be scorched without effort justifying additional fees, this Authority did not iuvite payment of
                            additional tl.-es.

              1.0           As only some of tho required additional.!learch fees were time-ly paid by the applicant, this intemation(l.l s~arch report coven
                           only those 411aims for which tees were paid. spccificolly ciQimti NQ~.;




              4.    D      No required addttional se;;trch fees were tim~ly pai\l by the up,plicaut. Oonsl.!quently, this international search tcpott is
                           restricted to the invention tirst mentioned in 1hc clairrtS; it is covc1cd by claims No:s.:




              Remark on ?rot est                     D      The additiooal search fee• were accompanied by the applic;mt's pr<>!e" und, where apf)li<•ble, the
                                                            paymerlt of a p1'¢test fee.
                                                     0      Tite udditio11al search fees were aoco1np.unied by the applicar1t's protest but the npplicable protest
                                                            ftlc was not paid within the time limi1 specified iu tl1e invitation.
            L..._ _ _ _ _ _ _ _ _D;;;;;;;__N_o,;;.p_ro_tc_·s_t_••_•._ompanicd the payment ofadditiuual :'>Catch fees.

             furlll PCT/ISA/210 (continuation of first shcct (2)) (July 2009)




                                                                                                                                                          QUESTMS-00001 009
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 507 of 641 PageID #: 384
                                                                                                                   PCT/US2010/059765 07.02.2011

                                        lNTF:RNATIONAL SEARCH REPOHT                                                                        lntemuti()nal applica1ion No.


              A.      CLASSIFICATION OF SUBJECT MATrER
                                                                                                                                        l         PCT/US 10/59765



                 IPC(8)- G01 N 24/00 (201 0.01)
                 USPC • 436/173
              A<.:cording 10 h1temational Patent Clmsf)ificntion (IPC) or to both national cla:;sification and IPC

              a.   l'IELOS SeARCHED:-::-::-::--:----:-::-:-:-:-:-:-:--.---:--:-:---------- ..· - - - -
              Minimum documentati()n searched (classifi(;ation sy:Hem followed by da.<;Sitication symbols)
             IPC(B): GO IN 24/00 (2010.01)
             USPC: 436/173

              Docun~entation      sef).I."Ched ot.h~r than minimum documentation to the extent that such docum"nts ar" included in Uw fi~ldlJ Stian:ht.'J
              USPC: 43514


             Hlectr(mic data base commlted during tile international search (name of data base and, where prnctic:able, sea~h tenns used)
             WEST (OB~PGPB.USPT,USOG.EPAB.JPAB), PUBMEO, Googta Scholar: vitamin adj d$4 and orgocalclfQrol and mass ad] spectrometry
             and tandom and fragment$3 nearS ion and extraction adj column and hplc and apci and spe and tile and multipla nearS (reaction and
             monitor$4) and 1on adj scan$4

             C.     DOCUMENTS CONSIDERED TO BE RELEVANT

                                       Ci1ation of document, \'~lith indication, where appropriate~ of the relevant passages                                    Relevant to claim No.
             y                 US 2006i0228808 AI (CLARKE et al.) 12 October 2006 (12.10.2006) para(0007)·(0013], (0033]                                       1-ll, 17·22, 33-37
                               -10044], [0068], Tabla 9
             Y                 US 2006/0094125 A1 (SINGH elal.) 4 May 2006 (04.05.2006) para (0006]. [0018] and [0027}                                         1-e, 17·22, 33-37
                               [0028]; Fig. 2A·B

             Y                 COLDWELL et aL "Mass Fragmentographlc Assny for 25-Hydroxyvitamln 0 in Plasma withoLAt                                          3, 19 37
                               Derivat1zation: Enhanced           Sen~ltlvlty   for Metabolite$ of Vitamins 02 and D3 after Pra.Column
                               Dehydration" Journal of Mass Spectrometry 30(2):348 (Feb. 1995). p 355, cot 2, para 1 . 2.
                               Tabla 3

             Y                 US 2009/0137056 A1 (HOLMQUIST et al.) 28 May 2009 (28.05.2009) para [0007]·(00 12]                                              1·6, 17·22, 33·37


             Y                 US 2000J0228809 A1 (CLARKE et at.) 12 Octobor 2006 (12.10.2006) para [0008H0017)                                                1·6, 17·22, 33-37


             V                 US 2004/0235193 AI (SOLD IN) 25 November 2004 (25.11.2004) para [0024]·[0041], [0092)                                           t--6, 17·22, 33·37
                               and [0113}




             0       further dQCtuncnts are list~d in tho cmttinu<~tion of Box. C.                              0
                    Specinl   cawgoril~    of cited dtl('\Jmtmts:
             "A" d<wum!.'tlt de~ fining tht! gJtn.t.T.tl sm.ti.\ of the ~1rt which is not ('(J.n,~idered
                 w be of par1kular n:levanct:~
             "E" earlier application or patent but published on orullcr the international
                 filing date
             "L" docurn~ut w}tidtumy throw doubts on priority daim(s) ur which is
                 cited to cstah!im1 the publi.;;ation dato;1 or auothe1' citation ot othc:r "Y'' document of pJ1Tticnlar rdcOJnncc; the claimed invention cannnt be
                 special reason (as specified)                                                       considered !<> involve an inventive step when the doeurncnl is
             "0" docutl'U!!'I'lt r~1~rtl11$ UJ lli'l or~! dJS(~!ostJtC, tmt!:, e)(.hibition or other combined wtth one or more other such documents, sudt combintiti()ll
                 means                                                                               bdng obvious to tl penon .skilled in the rut
             "P" dm~umcnt pubHshcd priorw the lntematlo:nuJ tHing date but later than "&" do(:ument memb(lr of the same patent family
            r~priotity~~----------~~--~------~--~~~--~----~--~--~--------------
             lJate oft he actual completion of the intemationat search                                     Date of mailing of the international search report
             20 January 2011 (20.01.2011)
                                                                                                                             07 FEB 2011·
             NaMe afid rl'Uiilir'lg !iddr·ess of the ISAIUS                                                    Authorized officer:
            Mail   S~op   PGT, Attn: ISA/US, Commissioner for Patents                                                                         Lsew. Young
            P.n    ~ox    1450, Alexandria, V1rginia 22313·1450
                                                                                                           PC'r H.t.!lpdesk: 5'11·2124300
             Facsimile NQ.         571~~73~3ZOI                                                            PCT OSP:   5'11~272•7rf.4

            Form PCT/ISA/21 0 (;coond sheet) (Jitly 2009)




                                                                                                                                                                                    QUESTMS-00001 010
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 508 of 641 PageID #: 384
                                                                                                      PCT/US2010/059765 07.02.2011

                                                                  PATF:NT COOPERATION TREATY
             From the
            IN'T'ERNATlONALSEARCHING AUTHORITY
              To: ANTHONY C. KUHLMANN
                   FOLEY & LARDNER LLP
                                                                                                                         PCT
                   3579 VALLEY CENTRE DRIVE, SUITE 300
                   SAN DIEGO, CA 92130                                                                        WRITTEN OPINION OF Tlill
                                                                                                       INTERN A T!ONAL SEARCHfNG AUTHORITY

                                                                                                                    (PCT Rule 43bis.l)



                                             Dateofmailix1g     FEB
            ~====================~::~~::~,::~~~yet'W~       .07
                                                              ,     201 1
              Applicant'~
                  or agent•s file reference  FOR FURTHER ACTION
             034827-1052
              Intern~) tiona I application No.
             ~~-~~~S 10/59765
                                                                  Ilntem4ltioual filing date (daylmomh!year)

                                                              __ ?~ ~e~ernber 201 o (O~:~ ~:~~1 OJ
                                                                                                               J
                                                                                                                 So<   paragraph~      below
                                                                                                                  PriQrity du1e (daylmvmhly'etJ-;;----

                                                                                                               _ 11 December 2009 ~11_.12:20~?>__
              lntemationall)atent Classification (I PC) or both national            c\as~iikation   and IPC
             IPC(B). G01 N 24/00 (2010.01)
             ~~~e~;;;~f]~¥r--D-IA_G_N-OSTiCS""'I"N-"""v=Ec::S'"T'"MccE=N"'T'"'S:-IccN:cC::cO::cR:cP:cO:cR=A-cT=ED=-----------------
                                      3




               l. This opinion contains in(lications relating          t()   the followmg items:

                   181      Box No. I         Basis Qfthe upini(Jn

                   D        Box No. II        Priority

                   181     Box No. Ill        Nonmestablishmcnt of opinion with regard to novelty, inventive step and industrial applicability

                   D       Box No. IV         Lack ofW1ity ofinvention

                   IZI     Rox NQ. V          Reasoned :statement t.md~r Rule 43bis. l(a)(i)with rt:gard to novelty, inventive step or industrial appHcability;
                                              citations and explanations supponing sueh statement

                   D       Bo.K No. Vl        O:rtain ~OI.!UimmW 1.1ited

                   D       Box No. VII        C1;1rh1in defects ·iu the intcmational application

                   D       Box No. VlU Certain observations em                th~ int~mmtion<ll   applkutkm


              2. FURTHER ACTION
                   If a demand for international preUmlnary examination is  m~dc, this ophlion will b~ considered to be a written opinion Qf the
                   International Preliminary Examining Authority ("I PEA") except that thh; does not apply where the applicant chooses fm Authority
                   other than this one to be th@ lPHA and. the chosen IPBA htlS notified the International Bureau under Rule 66.1 b/.)'(b) that written
                   opinions of this International Searching Authority will not be ~:m cmnidercd.
                   If this opinion is, as provided above, considered to be a written opinion oflhe JPEA, the applicam is invited lo submit to the IPEA
                   a wdttl,')u reply together, wht:l't:l uppwpriatc, with •unt~ndmtmt~~ bdor~ thtJ ~xpiration of3 months from the date of mailing of Form
                   PCT/ISA/220 or betbre the eKpiration ~;~f22 monlhs from the priority dtltc, whichev(;r expires later.
                   For further options, sec form PCT/lSN220.


              3. For further dcutils. sec notes to Fonn PCT/ISAI220.




             Name and muiling address of the IS A/US              Date of completion of tbi:s opinion                  Authorized offk:cr:
             Mall S!op P<..l, Attn: I:SA/US     '
             CQmmJsslonet h.)r Patents                                                                                                 Leew. Young
             F>.O. Btl>: 1450, Al~xandrla, VIrginia. 22313·1450     20 January 2011 (20.D1.2011)
                                                                                                                 POT Helpdook: 571 2'12·-4:'.l00
             Facsimile No.     571·273·3201                                                                      Pert OSP: 571·272--1'114
            Fonn PLIJ1SN237 (cover sheet) (July 2009)




                                                                                                                                                        QUESTMS-00001 011
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 509 of 641 PageID #: 384
                                                                                             PCT/US201 0/059765 07.02.2011



                                                                                                               l
                                                                                                                   lnt~mu~i\>nul
                                                                                                                             «tJplicativn No.
                                         WRITTEN OI'INION OF TUE
                                 INTERI\"ATIONAL SF:ARCHJNG AUTHORITY                                               PCT/US 10159765


              Dox No.J          Basis of this opinion
            1-----------
               1. With regard to the    langung~,    th1s opiniou has beet\ estubhshed on thel bnsi~ of;
                    ~       the international application in the language in which it was filed,

                    D       a translation of the international npplication into - - - - - · - - - - - - - - which is the language of a
                            translation furnished for the p\1rposes of internutional llc..'lan.:h (Rule.l:l l2.3(a) aud 23.l(b)).


               2.   D       This opinion has been established t~king into account th~:. rectificath)n of an obvious mistnkt.'l authQriz~1d by <It noti fie(t
                            to this Authority 1.mder R1.1le 91 (Rule 43bis. 1(a))


               3. With regard to miy nu~lt!otlde and/or atnino acid s«!quenc1l disclosed in the international              ~ppllcarlon,   this opinion has bc()n
                  estnblished on the basi$ ofu ;:lequen~e lit>ting filed or furnish~d:
                    a. (means)
                        0       onp~per
                        D        in elecuonic form


                    b. (time)
                        0       in the international application a.s filed
                        0       tog¢ther with the internotionrll apJ>lication in electronic form
                        0       subsequently to this Authodty for the purpo.ses of&carcb


              4.    0       In addition, in the case that 111ore than one version or copy of a sequence listing h;-1s been filed or furn.i~hed, the rcquirt-'<1
                            statements that tJ1e information in the subsequent or additiorwl copies is identical to thut in the a.pplic~;~timl M filed or
                            docs nol go beyond the application a~ tiled, as appropriate, were furnished.


              5. Additional comments:




            Fo•m PCT/ISA/2.37 (flax No. I) (July Z009)




                                                                                                                                                        QUESTMS-00001 012
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 510 of 641 PageID #: 384
                                                                                           PCT/US201 0/059765 07.02.2011

                                      WRITTEN Ol'INION OF' THE                                                   International application No.



              81),;: No. UI
                               INn;RN!ITIONAL SI•:ARCtiiNG AUTHORITY
                                                                                                             I        PCT/US 10/59765


                              Non ...e.r;tahlistuncnt ofor.dnion with regard to noveltyt inventive step and industJ·ial applicnbility

              The questions whether the ch\imOO invention appears to be novel, to involve un      inv~;:ntive   str;:p (to be m>l1 Qbvlow:), or to be industrially
              applicable have not been examined in TeSJ>ect of:

                 0       the entire intemotiouat applic!dion.
                 lZJ    claims Nos.   7~16, 23--32, 38-48       ·------·--------·-                                                          .... -----~-


                 because:

                 0      the said international application, or the ~mid claims Nos. ___ --·""-.---.....~-~
                        subject matter which does not require an intemational Search (specify):
                                                                                                                                             relatt~   to th~   followln~




                 ~      the description, duims or dt·awings (indiccue pctrtlcufar elements beiow) or said daims Nos.           ?.:.1.~~. .~~·.~.?~.:?~.18.~~-­
                        are so unclear 1hat no mC'aningftll opinion could be formed (specifY):
             because they are Improper multiplc;t dependent cla.lms not 1orrned In accordauce with the second and third $l:llltences of Rule 6.4(a),




                0       the claims, or said daims Nos.~~"''"····~~---·.. . _.. _ _             ·-------                         Urt!   so   inadcqu~tely support~~d
                        by the description that no meaningful opinior1 ~;ould be fOrmed (specVW:




                ~       no international   ~carch report has been established for said claims Nos.   7-16, 23-32,    36·4~-------------
                0       a mtJaniugful opinion oould nut be fot'm¢d with¢Ut the sequen<:c listing; the ~pplicant did not, within the prcs(;dbed time lnnit:
                        D     fum ish a sequence listino on papc::r complying with the sumdurd provid~~d for in A!lrlt~X C of lhe Administrative
                              Instructions, :m't such listing wa.~ not av;tilnblc 10 the lntcrnMiQtl\d Soorching Auth()rity in a form attd manner acceptable
                              to it.
                        0     t\u11ish a sequence llstlnt4111 electron-Ic form complying with the stundurd provided for in Annex<: of the 1\dministrativc
                              Instructions, und :;uch listi11g wm>tlOtuvailabll: to the International Searching Authority in a foam and ma1mer acct:pt<~blc
                              to it.
                        0     pay the required lute l'ttmishing fcc fm tltt..: rurni):lhing (If a f!C'-{W.:m.:c listing in response w a.n invitation unclct
                              Rot. l31<1r.J (a) or (b).


                D       See Supplemental Box for further deMils.




            Form PCT/ISA/237 (Box No, Ill) (July 2009)




                                                                                                                                                                 QUESTMS-00001 013
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 511 of 641 PageID #: 384
                                                                                           PCT/US2010/059765 07.02.2011

                                                                                                               International applkilti(m No,
                                       WRITTEN OPINION OF THE


              Box No. V
                                 INTERNATIONAL SEARCHING AUTIIORJTY

                                R~asuned
                                                                                                            I      PCT/US 10/59765

                                         !:iW.ternent under Rule 43bis.l(a)(l)wUh regard Co nontty, ln'\'el1tivc step or industrial appli(:ability;
                                dtathmn tmd exphmatlons s•lpporting ~~:•u~b st~u,mu.~•~i

              I.    Statement

                       Novelty (N)                          Cl~ims       1-6, 17:gg aM_33o:.:':..·:,l7_ _ _ .•- - - · · · · · · · · · - - - - - - - -   YES
                                                            Claims      .:.N:o:•:.:.n•::.__ _ _ _ _ _ _ _ _ _ _ _ _,______,,•••.•••• _                  NO

                       Inventive slep (IS)                  Cla·ims                                                                                     YES
                                                            Claims      J.:6, 17 ·22 and 33·37                                                          NO

                       lndus1rird applicability (!A)        Claims                                                                                      YES
                                                            Claims                                                                                      NO



              2.    Citations and explanations:
                                    a.
             Claims 1·2, 4·6, 11·1 20·22, 33·36 lack lnvenllvostep under PCT A!liclo 33(3) ao being obvlouo over US 2006/0228808 A 1 to Clarke el
             at. (hereinafter 'Clarke') rn view of US 2006/0094'125 A1 to Singh ol al. (horolnafler 'Singh').

             As to claim 1, Clarl<e teaches a melhod for determining the amount of vltam1n 02 in a sample by tandem mass spectrome1ry, tho method
             «::omprislng the steps of:
              (i) subjecting vitamk1 02 from a sample to an ionit::atlon so~Jroo undor conditions suitable to gen,uate one or mote precursor ions
             detectable by mass spectromelry with a mass to charge ratio (rrv'z) of 397,2, 0.5 (para [0007], [0011], {0068]; Table 9);
              (ii) fragmenting at least one of said preCYrsor Ions to gentm;de ono or moro fragment ions detectable by mass :SJ)EictromettY (para [0008]):
              (iii) determining the amount of ona or more of the ions generated in steps (I) and (H) by mass spectrometry (para [0007]); and
               (iv) relating the presence of vitamin 02 ions detem,lned In step (Ill) to the presence of vitamin D21n the samplo (para [OOiOJ).
             While Clarke teaches a method for determining an amount of vitamin 02 in a sample, Clarke does not speclflcally teach fragmented
             precursor ions comprising the m/z values indicated.
             Slngh tea<:has a methQd lot determining the .amount of vitamin D2 in a sample wherein a plurality of fragmentad pr"cur:sor ions comprise
             ions with m/z of t 59.0. 0.5, 146.9 . 0.5, 133.1 . 0.5, and 121.0. 0.5 (para [0018) and [0027H0028]; Fig. 2A).
             It would have boen obvious to one having ordinary skill in the art to combine the method of Clarke with the mk values fJf Singh to achieve
             a method having improved accuracy for vitamin 02 because Singh sugg(ls\s tho accuracy ot such va!uos for vitamin D~ (para (0018] and
             [0027H0020); rig. 2A).

             Aa to claim 2, tho melhod of claim 1 is obvious as doGcribOO above, Clarks further tenchos a method whsrain 1he fragmcn1ed precursor
             ion is an ion with a m/z of 397.2. 0.5 (Table 9).

             As to claims 4m5, tho method of da.ims 1~2 are obvious as described above. Clarke further taachos a mothod wherein the sample ls
             subjected to an ox1ractlan column, Including a solid pha.sa sxtraction (SPE) column, raspactively. prior to loni~ation (para {0036)).

             As to claim 6, tho mothod of claim 4 Is obvious as descnbod abovo. Clarke further toachos a method wh11.1reln thG extraction column Is a
             turbulent flow liquid chromatography (TFLC} column (para [0016]),

            As to claim 17, Clarke toaches a mat hod for dstennining thee amount of vitamin 03 in a sample by tand~m mass spo¢•rometry, the method
            comprising tho st<Jps of·
              (i} subjoct1ng v1tamJn 03 from a sample to an ionlzaUon source under conditions $Uite~blo to gena rate one or more preeursot Ions
            detectable by mass spe<:trometry sele<:ted from tho group consisting of ions with a mass to charge ratio (m'z) of 385.2 0.5 (para (0007),
            [0011!. [0061!!; raolo 9);
              (li) fragmenting at loast ono ol said preeurnor Ions to generate one or more fragment Ions delectable by mass spectrometry (para [OOOIJ·
            [0008]);
              (Ill) determining tho amount ot one or more of the Ions generated in steps (I) and (II) by mas.l!l specuomeuy (para (0007)·(0008]); and
              (iv) relating the prosence of vllamtn D3 Ions determined fn step (Iii) to tha presence of vitamin 03 in the sample (para [0010)).
            While Clarke teaches a method for determining an amount ol vitAmin 02 In a sample, Clarke does no1 specifically teach !ragman ted
            precursor Ions comprising the m/z values Indicated.
            Slflgh teaches a method fO( determiJ1Ing the amount of vuamin 021n a sampla wherein a plurality or fragmented precuroor ion$ comp(lse
            ions with m/z ol159.0. 0.5, 146.9. 0.5, 133. I . 0.5. and 121.0. 0.5 (para [0018] and [0027H0028]; Fig. 2A).
            1• would have been obvious to one having ordinary skU! in the art to combine the method of Clarke with tho nl/2:: value3 or Singh to achlevl;)
            a method having improved accuracy lot vllamln 02 because Singh suggesls the accuracy of such values lor vitamin D2 (para [0018) and
            [0027H0026j; Fig. 26).




            Form PCT/ISA/237 (Box No. V) (July 2009)




                                                                                                                                                        QUESTMS-00001 014
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 512 of 641 PageID #: 384
                                                                                           PCT/US201 0/059765 07.02.2011

                                                                                                                International ~pplication No,
                                       WRITTEN OPINION OF TilE
                                 INTERNATIONAL SEARCIIJ NG AUTIIORITY
                                                                                                                     PCT/US 10159765

               Supplcnumtal Box

               lr1 c:u~e the spuce in any of the J.li'CCeding boxes is not suffit:ient.
               Continuation of:                                                                             '
              BoJI V: Citations and Explanations

              As to claim 18, the methods of claim 17ls obvious as described abovo. Clarke lurther teaches a mottH>d wherein the f1agmented
              precursor Jon is an Jon with a m/z o! 385.2 , 0.5 (Table 9).

              As to claims 2()-.21, the methods of clalms 17·1a are obvious as described above. Clarke fur1herteacf\es a methQd whert')in the sample is
              subjected to an extraction column, including a solid phase extraction (SI'E) column. respectively, prior to ionization {para [0036]).

              As to (;.lalm 22, the method of claim 20 is obvious as described above. Clarke furthe~ teaches a mel hod wherein the ext~actlon column is a.
              turbulent now liquid chromatography (TFL.C) column (para (0016]).

              Aato claim 33, Clarke teaches a method for dtJterminlng the amounts of vitarnin 02 and vitamin D3in a sample by tandem mass
              spectromelt)l, the method comprising the steps of:
               (j) subjecting vitamin 02 ~nd vitamin 03 i111he sample to an lonlzation source under conditions suitable to generate one or more vitamin
              02 precursor Ions detectable by mass spectrometry solectod from the group of ions with a mass to charge ratio (mfz) of 397.2 0.5 (para
              [0001], (0011], {006EI]; Table 9), and one or more vitamin 03 precursor Ions detectable by mass spectrometry .selected from the group of
              ions wilh a mass to chargo ratio (mlz) of 385.2 . 0.5 (para 10007], [0011 ), [0068]; Table 9);
                (ii) fl·agmentlng at leas I one of sai<l vitamin 02 and D3 precumor ions to generate one or more Vitamin 02 fragment Ions detectable by
              mass spcctromotry (para (00081),
               (iv) dtJtennining the amount of one or moro of the vitamin D2 and vitamin 03 Jon.s generated in steps (i)~ (li) and (HI) by mass specVOi"nntry
              (para [0007]); and
               (v) relating the amounts of vitamin 02 and vitamin 03 ions deterrnined in step (vi) to the amounts of vitamil1 02 and VItamin 03 in the
              sample (para [0010]).
             While Clarke teaches a method for determining an amount of vitamin 02 in a sample, Clarke does nol spocillcally teact1 fragmented
             precursor ions compri$ir'lg the mlz valves i ndlcated.
             Singh teaches a mothod for determining the amount of vitamfn 02 and 00 in a sample whefeln a plurality of fragmented precursor ions
             oomprise Ions with mlz <>1159.0 . 0.5, 146.9. O.G, 133.1 . 0.5, 107.1 . O.S, and 121.0 . O.S (para (0018] and [0027]-(0028); Fig. 2A).
             II would have been obvious to one having ordinary skill In the art to combine the method of Clarke with tho mil vah..tota of Singh to achieve
             a rnsthod having improved accur<:\CY for vitamin D2 becat.Jso Singh suggest$ the accuracy of such values for vitamin 02 and D3 (para
             [0018] and [0027H002B]; Fig. 2A·B).

             As to claims 34~3G,1hc method of claim 03 is obvious as described above. Clarke further teaches a method wherein the fragmented
             vita~in 02 precursor ion is an ion with rn/z of 397,2, 0<5, 379.2, 0.5 and 385.2. 0.5 (Table 9), respectively,

             Claims s, 19 and 371ack inventive step under PCT Artlclo 30(3) as being obvious over Clarke in view of Singh and in further vit;~w ol the
             article entitled •Mass Fragmentographle Assay lor 25~1lydro)(yvitamin Din Plasma without Oerivatlzation: Erthanced Sensitivity for
             Metabolites of Vitamins 02 and 03 after Pre-Column Dehydration~ by Coldwell et a.l. (hereinafter 'Coldwoll~).
             As to claims 3, 19 and 37, the method of claim 1, 17 and 33 is obvious as doscribod abovo. Wh1le Clarke teaches a fragrnonWd proca..1rsor
             ion with an ffl/z. of 39'1.2 • 0. 5, Clarke does nol specifically teach a fragmented precursor ion with an rnlz. of 379.2 . 0.5.
             Coldwell teaches a method for determining the amount of vitamin 02 ln a sample wherein a fmgmantod procursor ion is an ion w~th a rrVz
             of 37!1.2 . 0.5 (p 3SS, Table 3).
             It would have been obvious to one having ordinary skill in the art to (.'Omblno tho rno1hod ot Clarka and Singh with tho ion of Coldwall to
             achitwo e method having improved vilarnln 02 detection because Coldwell suggests the accuracy Qf such an ion for dehydration products
             of vitamin 02 (p 355, col2, po.ra 1 ·2, Table 3),

             Claims 1~6, 17-22 and 33-<37 have Industrial applicability as dollned by PCT Artlclo 33(4) because the subject matter can be made or used
             in Industry.




            Fo1111 PCT/ISA/237 (Supplemental Box) (July 2009)




                                                                                                                                                      QUESTMS-00001 015
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 513 of 641 PageID #: 384
                                                                                                            PCT/US2010/059746 08.02.2011

                                                                  PATENT COOPERATlpN TREATY

               From the INTIJRNATIONAL SEARCHING AlHHORlTY

               To:                                                                                                                       PCT
                     ANTHONY C. KUHLMANN
                     FOLEY & LARDNER LLP
                     3579 VALLEY CENTRE DRIVE, SUITE 300                                                       NOTIFICATION OF TRANSMITI'AL OF
                     SAN DIEGO, CA 92130                                                                    THE INTERNATIONAl- SEARCH REPORT AND
                                                                                                          THE WRITTEN Ol'INION OF THE INTERNATIONAL
                                                                                                          SEARCHING AUTHORITY, OR THE DECLARATION

                                                                                                                                      (PCT Rule 44.1)
                                                                                                         Date of mailing
                                                                                                         (daylmonthlyaar)              0 8 FEB 2011
               Applicaut 1S o~-;g~7~~t•s "i~t~·;;r~;;;~~c:
                                                                                                         FOR J<'URTH.l.R AC'I'ION               See paragraphs 1 and 4 below
               034827-0771
              Intematimml tlpplicr.-tiotl No.                                                            lntenwtional filing date
                                                                                                                    (day/month/year)           09 December 2010 (09.12.201 0)
                PCT/US 10/59746
             I-A-pp""'lic_:u_H-:Q:c-Uc:::E""ST:::-D::-:I-:-AG""N"'O:-::S:=T:-::IC:-::S-::IN7 V-::::E:=ST=M-::E:::-.N:-:::Tc=-S-::"1Nc::C-'::O:::-R:::-:PO::-:R::-:A:::T=Eo=------···---------




                             The applicant is hereby notified that the International semch report and 1he written opinion of the lntemational Searching
                                                                                                                                                                            --
                             Authority lmve bccu cstablii'ihed ~md are transmitted ht:t~with.
                             Filing of amendments nnd            st~tement     under Artt~le      l~)t
                             Th¢ applicant is entitled, ifhe so wishes. to amend the chtims of the intcrnatiQrml applk.ation (sec Rnlc 46):
                               \Vhen'! The tirne limit for filing Rtl(~h amendments is ntJolullty two n1nnth~ from the dah~ of tl'ilJtlinlittal of :the
                                         intt~rnatioMI se!ttch report.
                               Where? Directly to the lntcmationa.J Burca.u \1f WJPO, 34 ehcmin d~1.1 Colombcttes
                                         1211 O~ncvn .20, Switzerland~ F~csimile No.: +41 22 3.38 82 70
                               f'(W more dd.llllcd lustnu:tions, see PCT AJtpficmlt's Guide, International Phase, paragtarhs 9.004- 9Jll L

                2.   D       The applic~mt is hereby notified that no international st!arch report will be established and that the declaration under
                             Atticle l7(2)(~t) to that effect and the wrilten opinit)ll of the lnternntional Semching Authority me transmitted herewith.

                >0           With regard to any protest against payment of (an) additional                      f~t!(s)   under Rule: 40.2, tlw applicant is oolifkd lhat:
                             0        thl? protest together with the decision thereon has been transmitted to the lntemational Burean together with any
                                      request to H,)rwm·d th1!l tf;':xt$ ofbuth th~ protest <ltid the decision thereon to the d~signated Offices.
                             0        no decision has been m:r.1de yet on the protest; the applicant will be notified as soon as                      fl   decision is made.

                4. Reminders
                      The applic11nt may submit comm~;:nt$ on an iilfonrml basiR on the written opinion of the htter-ontional Searching Authority to the
                     lntcnmtlonnl Bmeau. The International Bureau will send a c::opy of such comments to all desigtuttcd Offices unless an
                     international pn::lim.inary examination report has been <lr is to be established. Following the cxpirution of 30 months from the
                     pricrity date, these comments will also be ma(le uvailuble to the public.
                      Shortly i.lfter the ~.~xpiration of 18 months ffom the priority date, the international applic<ltit)n will be published by the
                     lntcmational Bureau. If the appliMTH wishes to avoid or postpnne publication* a notice of withdrawal of the international
                     application, or of the priority claim, must reach the International Bureau before the completion of the technical preparatlons for
                     international publication (Rules 906/s.l and 90bls.3),
                     Within 19 months from the priority date, but only in n~spect ofsorne designated Offices, a demand for international preliminary
                     CXlltninntion rtl1J5t be filed if the npplicMt wishes to postpone the entry into the 11ation~l phase until 30 months from the pt'iority
                     dat¢ (itl some Offices even later); othenvisc, the applicant must, within 20 months from the priority date, perform the prescribed
                     ~ctt: fur t.mtry into tht~nadonal phase bt:fore those designated Offict-~s.
                     In rcsJ>CCt of other designated Ofllces, the time limit of 30 months (or lmt:r) will apply evc11 if no dl!tuand is fHed within 19
                     months,
                     For <.letails r.lbout the applicubl~ time limits. Office by                  omc~.       see- www.wipo.int/pct/cn}tQXts!timc.J!mJts.html :and the
                     PCT Applicant's Guide, National Chapters.

              Namt;J and mailing address of the lSA/                                                 Authori:t.ttd officer
              Mall Stop PCT, Attn; ISNUS                                                                                                LeeW. Young
              Cllmmi$$IQner for Pntanl~
              P.O ao~ '1450. Alexandria, Virginia 22313·1450                                                                PCl Hnlpdrutk; e11•272-4300
              Facsirmlc No. 571·273·3201                                                             Telephone No. r•cr asP: tif1·~'12.·tlt4
             Fonn I'CTIISN220 (July 2010)




                                                                                                                                                                               QUESTMS-00001 016
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 514 of 641 PageID #: 384
                                                                                                  PCT/US2010/059746 08.02.2011

                                                           PATENT COOPERATION TREATY

                                                                                     PCT
                                                                 INTERNATIONAL SEARCH REPORT
                                                                    (PCT Article l 8 and Rules 43 and 44)


               Applicant's or agent's file   refcr~nc~
                                                                   I''OR FURTllllR                                see Form PCT/JSA/220
              034827·0771                                              ,\CTION                           as wd1 as, where applic:~ble, item .5 below.

               lntt-"matioual application No.                   International filing d~te (day/mamhlyear)       I   (Earliest) Priority Date (daylmonlhlyear)
              PCT/US 10/59746                                  09 December 2010 (09. 12.2010)                     11 December 2009 (11. 12.2009)
              Applicant
              QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



               This international se-.arch report has been prepared by this International Searching Authority and is tran::;mittcd to the applJcant
               according to Article 18. A copy is beill.g transmitted t<l thf;: International Bureau.

               Th1s international    sear~h r~port l;lonsists of a total of ~               sheets,
                         0     It is also accompanied by a copy of each priQr art document c11ed in thlS        r~port.
             !-------~-------------------·---"-"""---
                I. Ba!'lis of the report
                                                                                                                                                           ...
                    a.   With regard to ilie language~ the international scar~..:h was carried out on the baais of.·
                               [8]    the international application in the language in which it was tiled.
                               0      a translation of the international application iuto                 ········------ whi0h is the language of
                                      a translation t\u't1ished for the purposes of mternational search (Rules 12.3(~~) ~nd 23.1 (b)).
                    b.   0     This lntcmationul search report has been established taking in1o aerount the rectification of an obvious mistake
                               .authorized by or notified to this Authority under Rule 91 (Rule 43.6bi..v(a)).
                    c.   0     With regard to any nueleotide and/or amino acid             sc~1uence disclosed in the hH~mational application, see Box No,      I.

               2.        [ZJ   Certain claims were found unse1ucbable (st;e Boi'f: No. IT).

               3.        0     UnUy orinvention ii!i lacking (e;ec Box: No. HJ),

               4. With regard tQ 1he title,
                         I&J   the text is approved as submitted by the applicant.
                         0     the text ha.-; been established by this Authority to read as follows:




               5. With regard to the abdrad,
                         cg}   the text is approved as .submitted by the appltcant,
                         D     the text has been establi~hed, ucoording to Rule 38.2, by this Authority as il appeara In Box No. IV, The applicattt
                               may, within one month f.rorn the date of mailing of1his h1tcmational se!lrch ·report. submit OOltttnents to this Authority.

               6. WJth regard to thi:!' drawing$,
                    a.   the figw·e of the drawings to be published with the abstract is Figure No.        J .. ····---
                               I&J   as suggested by the applicant.
                               D     as seh.':i'.~ted by this Authority, because the applicant failed to suggest a figure.
                               0     as selected by thJs Authority, because this figure better ctmractenzcs the invention,
                    b.   0     none of the figures is to be   p~1blil.lhcl. with the abstra<:t.
             Form PCT/ISN210 (first shoot) (July 2009)




                                                                                                                                                        QUESTMS-00001 017
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 515 of 641 PageID #: 384
                                                                                              PCT/US2010/059746 08.02.2011

                                      INTERNATIONAL SEARCH REPORT

                                                                                                                   l
                                                                                                                   lntemational dpplication No.
                                                                                                                         PCT/US 10/59746

                Box No, II       Ob$ervations wbere certain clnims w~re found unsenn:hable (CuntinuatJon of ih:m 2 of fint sheet)

                This international search report hM not been established in respect of certain claims t.mder Article l7(2)(a) for the following rr;:1sons:

                ~.o        Claims Nos.:
                           because they relate to subjc:ct mattor1mt required to be sc,u-ched by thls Authority, namely:




                z.   0     Claims Nos.:
                           because   th~y   relate to purts of the international application that do not comply with the prescribed requirements to .:;uch an
                           extent that nu mtauingful intr;:roa.1ional sean;.:h ~an be carried out, specifically:




                3.   IZI   Claims Nos.: 9·22, 31·45. 49·62
                           bc<;:8U$C they are dependent claims tuid arc not drafted in accordance with the second and third sentences of Rule 6.4(a).

                Box No. Ill      Observ!ltiuns where 1.mity of inven-.ion is laddng (Contint~atlon of item 3 of first tilteet)

               This International Sean::hing Authority found multiple inventions in this international opplication 1 as f\>llow!):




               10          As all required additional search t'ees were tim~lypaid by 1he applicant) this iutemational search report covers all searchable
                           clalms,

               2. 0        As all searchable claims co\dd be searched without etl:brtjustlfying addition~! ft,JeS 1 this Authority did not invite payment of
                           additional fees.

               oO          As only some of the required additional search fees were timely paid by t11e appli~jill'lt~ this international search report coveTs
                           only thos¢ daims for which fees W.:Jtc paid, :r;peciflcalty claims Nos.:




               4.    0     No tiiquir<;d additional s<.:mrch fees were timely paid by the upplicanl. Consequently, this international sear<".h report is
                           restrictc..-d to the invention first m~ntioncd in the claims; it is covertd {)y '-~laims Nos.:




               Remark on Pr.,.test               0      The additi<:m,alsem'"h ft:ca wc1'c accompanied by the npplicant's protest and, when: applicable, the
                                                        payn1tmt oft-\ protest f~e.
                                                 0      The udditioual sca.rch ft•cs were uc.companled by the applicantts protest but the applicable
                                                        fee was not paid within the time limit specii1ed in the invitation.
                                                                                                                                                       prot~st


                                                 0      No protest accompanied the payment of additional search fees.
              Fonn PCT/ISNZ I 0 (continuatioll of first shoot (.2)) (July 2009)




                                                                                                                                                   QUESTMS-00001 018
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 516 of 641 PageID #: 385
                                                                                                      PCT/US2010/059746 08.02.2011

                                       INTERNATIONAL SEARCH REPORT                                                           international application No.



               A.        CLASSIFICATION OF SUBJECT MA l'rllll.
                                                                                                                          I          PCT/US 10159746



                IPC(8) • G01N 31/00 (2011.01)
                USPC - 702122
               Acoordiug tu lntctn~tionaJ Patent Ctassifkation (I PC) or to b(>th national classification and JPC




               Docmnent~tion      searched other tha11 minimum      docu.ment<~tioo   (0 the extent that such docwneuUi arc iMiudetl in        th~ fi~ld~   searched
               USPC: 702123; 436/173, 87 (text search) Find search terms below

                                                                                                                                             ...- - · - - - - - 1
               Electronic dnta bnsc consulted during the inteJ"nationa1 search (name of dam b.we nnd, where prncticab!e> seaiX:h temu used)
              PubWEST (PGPB,USPT,EPAS,JPAB), Googla Scholar
              ma.ss spectrometry, mass spectromettlc analysis, vitamin 0, vitamin 02, vitamin 03, 25(0H)D2, 25(0H)D3.                          4~phenyl·1,2,4·triazoline-3,5~
              ~dlona, PTAD, lsotop$, carbon~13, Cookson reagent


              C.    DOCUMENTS CONSIDERED TO BE RELEVANT
              """"-"""_"_ --"--------------·----------.--------1
               Category*              Cit~tiou     <lfdQcument, with indication, wh<..'fe appropriate, (If the relevant passages                     Relevant to claim No,

                    y
                                         --" '~·-·-··-~-- . ···-
                                               "

                               US 200910137056 AI (HOLMQUIST     ·:-:::--:c-::c:-:-:--=c-c:c-:..,-,=:----:====---j-..,.1
                                                                    at aL) 28 May 2009 (28.05.2009) para [0007]-[0009), """a-:.2"'3·-.a·o--.                           4'""'6·.-.;;-·--
                               [0011], [0024], [0029]


                               US 2008/0241955 A1 (PURI<AYASTHA et aL) 02 Oclober 2008 (02.10.2008) para (0003),                                       1-8, 23-30, 46-48
                    y          [0008)·[0009], [0015], (01711. 10173), (0176]



                    y          US 2006/0094125 A1 (SINGH et al.) 04 May 2006 (04.05.2006) para (0005H0011)                                                     48




             D          Further docun'l:ents arc listed*" the continuation of Box C.                 D
                   Special catetlories of cited docum-ents:                                     "T'' later documi;1':lt f11.Jbli$hedat\er the intematimml fllingdate or/cti()lity
              "A" docomentdcfifling tho g¢nem1 sm.tt of the nrt which is not~::onsldered
                   w be or particular relevance                                                      ~!~l;nn~l~1! J~r ~~~~~tu~~l! tpi~~:~~~~~~~~t~~ dted w un er~tand
                                                                                                                                       1
              "P:" earlier t~tppli<:tltlon or pat~mt but published on or after- th~ intcmatiomd "X" dQcument ~,f particular rdt=vurlctl, tb~ claimed in,•enti(1tJ <::&nnfJt. b¢
                   fllbl~ dalti                                                                      oon:;idered novel or ~anm.1t bij ~~>n~>Jdered to iiwolve au invent1ve
              "I," document whkh may throw doubt.-; on t'Jriorlty cla!m(s) or wl1ich is              step wh~.o-n tile doc ~.Ament i8 tllken.a.lono
                   ~g:~~l()r::!:l~~~ *~~)fi~~)calion date of another citution or o~hcr "Y" document of pnrtimdar relevance; the churned invention cannot be
                                                                                                     <a:m~id<:rcd !O inV()lv¢ an Inventive s«.~p when thee document is
              "0" document tcfetting to an oral disdosmc, use, exhibition m otht~r                   combined wllh one or more othc:•' such <lO(~lU'fierlfS, SllCh eombinution
                   UJCIUIS                                                                           IJ~ing obvious to a person skilled in 1hc W1
              "P" clocwmmt publisl11~d r,ttior 10 the internationnl filing dnt.;l butltuer thnn "&'' document member of the s-am~ patem family
                   the priority date cl.aitned
              Date of the actual completion of the internatiOnal search                        , JJate of mailing of the international search report
              24 January 2011 (24.01.2011)                                                               0 8 FEB 2011
              Name and mailing uddn;:~~ of th~ ISAlUS                                               Authorized officer:
             Mail Stop PCT, Attn: ISA!US, commissioner for Patents                                                             LSeW. Young
             P.O. Box 1450, AJexandria, Virginia 22:313·1450
                                                                                               Per H"lpdook: 5'11·2124000
              Facsimile Nu.       erl-27'3-3.20"1                                              f'CT OSP: 571•Z72·m4
             Fonn PCT/ISA/21 0 (second sheet) (July 2009)




                                                                                                                                                                        QUESTMS-00001 019
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 517 of 641 PageID #: 385
                                                                                                      PCT/US2010/059746 08.02.2011

                                                               PATENT COOPERATION TREATY
              From tho
             !NTPRNATIONAL SEARCHING AUTHORITY

               To:   ANTHONY C. KUHLMANN
                     FOLEY & LARDNER LLP
                                                                                                                              PCT
                     3579 VALLEY CENTRE DRIVE, SUITE 300
                     SAN DIEGO, CA 92130                                                                           WRITI'IJN OPINION OF THE
                                                                                                        INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                         (PCT Rule 43bis .I)




                                                                                          "
                                                                                                  Df:'te: of mailing
                                                                                                  (daylmo•lh/yea')        08 FEB 2011                           --
               Applicant's or ugcnt's file reference                                              IIOR FURTHER ACTION
              034827·0771                                                                                       See paragraph 2 below
               International application No.                      Internati<mal filing <In••    (daylmonth!ye~~i-··--r Priority date (daylmonll~vear)
              PCT/US 10/59746                                     09 December 201 o (09.12.201 O)                      11 December 2009 (11. 12.2009)
                                                                          ........................
               lntcmatlomd Patent Classification (I PC) or both national classification and IPC
                                                                                                                                                               --
               IPC(8) • G01N 31/00 (2011.01)
             I USPC· 702/22
               Applicant QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



               I. This opinion contains iltdicatiow~         n~l;~ting   tu the fo1lowiug i.teuts::

                     IZI     Hox.N(). J         Ba.."iis of the opinion

                     0       !lox No.I!         Prionty

                     IZI     Bo:xNo.lll         Non~establlshruent       of opinion with regard to novelty, inventive step and industrial applicability

                     0       OoxNo.IV           Lack of unity ofiuv'IDtion

                     IZI     Box No. V          Reasoned statement under Rtdo43Ms. l(a)(i)with r~gard to novelty. inventivtJ step or tndustl'iatapplicability;
                                                citations and "~<planation~;~ supporting such i>1lltement

                     0       Box No. VI         Certain doc\.lroents cited

                     0      Box No. VII         Certain dt~fccts in the international app1iGmtion

                     0       Box No. V1ll Certain observations on the international application


               2. FURTIIER ACTION
                     If a demand for' international prelinunury t.~xamination is made, this opinion w111 he considered to be a written opinion of Ihi:!i'
                     International Pretlminnry Examining Authority ("IPEA"'') except that this does not upply where the applicatlt chooses an Authority
                     other than this l'.lne to 'be the lPEA. and the chosen l!JEA has notitlcd the lntemutiomd Bur~au under Rule 66.lbi.~·(b) that W1'itten
                     opinions of this Jntcrnationat Searching Aothority wHI not be Sl) considered.
                     If this opinion is, as provid()d above, considered to be a written opinion of the IPEA 1 the applicant is invited tQ :mbmit to the lPEA
                     a written reply together. where appropriate, with ~rnendment'), befOre the e:Kpiration of3 lUQJ.1th:::; from the da1e of mailing of form
                     PCT/ISA/220 or befor~ the expiration of 22 111011th,-; from the pdority date, whichever expires later.
                     For further options, sec Form PCT/ISN220


               3. for further details, see notes to Fnn:u PCT/lSA/220.




              Name and mailing addn:5s Qf the ISNUS Date of"-ompleti<:m of this opinion                                    Authorized officer:
              Ma.ll $tQp PCT,   Attn~   ISMJS
              Comml.s&klnQr for PafentG                                                                                                        Lee W. Young
              P.O. Box 1450, Alexandria. Vlrglnla 22313·1450
                                                                   24 January 2011 (24.01.2011)
                                                                                                                       POT Hlllpdemk.: 671•27Z•4300
              F~esitnik    No. 571 "273·3201                                                                           ~Ci   OSP:   1.111·21~· Tr14

             fonn PGI'/ISN237 (covet sll<et) (July 2009)




                                                                                                                                                              QUESTMS-00001 020
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 518 of 641 PageID #: 385
                                                                                               PCT/US2010/059746 08.02.2011

                                                                                                                 International application No.

                                                                                                                 I
                                             WRITTEN OPINION OF THE
                                  INH~RNATIONAL s•~ARCIJIN{)                 AUTHORI'I'Y                           PCTIUS 10159746


               Box No. I         Basi~   of this oplolon
             1--------- ~---------
                1. With regard to the language, lhis opinion has been          est<\bli~hed   on the basis of:
                     [8]     the international application in the language in. whl<;h it was filed.

                     D       n translation of the international application lnto
                             translation furnished fOr the purposes of' mtemational search (Rules 12.::\(a)      ~md
                                                                                                                     ~~-   which is the longoag( of a
                                                                                                                       23. l(b)).


                2.   0       This opinion has been established taking into account the rectification of an obvim:ts mist:.\ke authorized by or notified
                             to this A11thority tmder Rule 91 (Rule 43bfs.1 (a))


                3. Wilh ri!gard to any nucleotide and/or amino add sequence disclosed in the international application, this (lpinion has been
                     established on the basis of a l'ie~)uence listing filed or furnished:
                     u. (mean5)
                         0       onpaper
                         D        ln electronic fonn


                     h. (time)
                         0       in the inlen'lational application a.s  fitl~d
                         0       together with tht:   inlcm<;~tional application in electronic f()l"tn
                         0       :subsequently to this Authol'ity for the purposes of search


               4.    0       rn addition, in the case that more than one version or copy of(t scquerwe listing has been filed or furnishedj the requil"ed
                             statemcms that the infOrmation in the subsequent or additional copic:s is identil:al to that in the application as filed or
                             docs not go beyond the application as filcd 1 us uppropriate 1 we.=rc: furnished.


               5. Additional comments:




             Form PCTIISAJ237 (Box No. I) (July 2009)




                                                                                                                                                 QUESTMS-00001 021
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 519 of 641 PageID #: 385
                                                                                                  PCT/US2010/059746 08.02.2011

                                      WRITTEN OPINION Ot' Tflf:                                                           International application No.
                                INTERNATIONAl.. S~AHCHING AUTHCIIUf\'                                                          PCT/US 10159746
                                                                                                                      I
               The questions whether the cl!limed invention appears lobe novel, to iuvolvc nn inv(!ntive step (to be non obviou.<:), otto be                   indu.c:~trially
               11pplicubl~ hav<loot Oecn tlXamincd in respect of:

                  D      the entire mtetnationalapplicatiot~.

                 IZJ     clahns Nos. ~9~22 1   31·~.9·6~L ___...__

                  beca.u$e:
                 D       the said it1temn1ional application~ or the .said claims Nos." ,, '""''' ....... - - . - _ ....... , _ _ ,_,, ,,=·~·'"·
                         subject matter which does not rcquir~ an intemational search (rpecijjl):
                                                                                                                                                   relate h.) the following




                 I8J     the description. claims or drawings (indlCateparticular eh~ments below) or said claims Nos.
                         an.l su unclear that no meaningful opinion could be formed (spe,·tfY):
                                                                                                                                        ~.bel~~----­
              Claims 9-22, 31w4!;5 and 49--62 are unsoarchable bocauoo thoy arc dependent claims and are not draftod In accordance with the second
              and third sentences of Rule 6.4(a).




                 D       the claims, or snid dnirns Nos.
                         by the description chat no mea~i'~g'fi~l opinion COllld be fonned (specijj.): ~--~--··----
                                                                                                                                        ar~1 so   inadcqt.mtely supported




                 J8l     no inte1·tmtional search 1-eport has been established for said clahns Nos. 9w22, 31-45, 49-S.L.........           ~....,......-·-------
                 D      a n1eMi1Jgftd opiniml could not be f1mUtld without the scqu~n~c li11ting; t:ht tlpplu.:aut did u()t, witllin th~ (:)tescribe.'<.l. time limit:
                         D     fum ish a ~eqmmce listing on paper complying with the stan(\ard pnwided for in Annex C of the Adminl!iitn•tiv!.':
                               Instructions, und .such li&ting was not available to the lntcnmtJOn~1 Searching A\tthority ina fOrm ~nd mamH~r il!Xa~ptable
                               to it.
                        D      fumis.h u Requenc<l! listing irl electronic fom1 cornplyit1g with the statldai'd provided for ln Annex C of the Adminismulv~~
                               lnstrucrions, and such listing was not available to the lnternutionul Seurching Auth<mty in a tOrm and rnanneJ' acceptable
                               tO it,
                        D      pay the rcq1.1ired late ftlmishing fee for the l'urni11hing
                               Ruk JJter.l(a)or(b).
                                                                                                     ~~r 1\   Mequcnce listing in response to an iuvitation under



                 0      See Supplemental Box for fmthc:r delails.




             l'ormi'CT/ISA/237 (Box No. Ill) (July 2009)




                                                                                                                                                                QUESTMS-00001 022
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 520 of 641 PageID #: 385
                                                                                          PCT/US2010/059746 08.02.2011

                                                                                                              lntematlonnl ttpplication No.



               Bo,; No. V
                                           WRITTEN OPINION OF 'l'llll
                                 INTERNATIONAL SEARCHING AUTHORITY
                                                                                                            l     PCTIUS 10/59746

                                Reasoned StlUemcnt tuuter Rule 43b/.Y.1(a)(i) with regard to novelty, inventive step or       hnlud,-ial.upiJii~.:aUility;
                                ~itatiorut .-ud ll!XplanatiolUl supp6rting such statement


               1.   Statement

                        Novell)' (N)                         Claims        _ _ _ _ _ _ _ _ _1,__·8,..::2,3·.:30""-4"'6'--·4"'8'--------- YES
                                                             Claims                                  N<>no _ .....                       NO

                        Inventive step (IS)                  Claims        ~---·~·---···----·-·N:.::o::.n:.::c____________                          YES
                                                             Claims        ____________:•:!!· 23-<30, 46-48             . ··-·· - - · - - - - -     NO

                        Industrial appticabiJity (lA)        Claims        _ _ _ _ _ _ _ ____:1_:·8"-'-:-:23--""3?,_~~----"·--···"--- YBS
                                                             Claims        ----------'Nc;:Ofl_'!,_ ____________ _                                   NO



              2.   Citations and cxplanv.tiQns:
              Clalms1·8, 23·30 and 4647lack an inventive stop under PCT Articlo 33(3) as being obvious over US 2009/0137056 AI to Holmquist ot
              al. (hereinafter 'ttolmqulst') In view of US 2008/0241955 A1 Purkayaslha et at (hereinafter P~Arka.ya"ltha').

              Regarding claim 1, Holmquist teaches a method for determining the amount of a steroidal compound In a lest sample (para (0007),
              ~dihydrox:yvitamin metabolites~),   the mothod comprising:
             prc>OSS$ing tho test sample to form a procossed sample (para [0009], ~oorlvatized prior to mas.s specttom"Hry~);
             subjecting tho sample to an ionization source under conditions suitable to generate onQ or moro Ions detectaote by mass spectrometry
             (para [0009], (0024], 'Ionizer•: para [0029]);
             detectlno the amount of one or more 1ons from the steroidal compound from ttm processed sample by mass spectrometry; and relating the
             amount of one or morca Ions from the steroidal compound !tom the processed sample to the amount Qf H1e $\QfQidal compound in lhe t1:1st
             sample (para [0032), 'dorlvatlzod 1alpha,25(0H)2D2').
             Holmqulst does not teach a method of testing a p!urallly of test samples in a single assay by forming a muli1plex sample, However,
             Purkeyastha teaches a rnass spectrometric method of dctormlning an analyto (para (0000]), In oach of a plurality of test samples with a
             single mass spectrometric assay, wheroln the analyte prior to processing is tho same in each test sample and wherein the test sa..rnplea
             are processed to form processed samples, each tes! sample prooessod differently to form a plurality ol processed samples, wherein as a
             result of said processing, the analyte In oach procossod sample is distinguishable by mass spectrometry from thQ analyte In other
             processed sample$ (para [0008]·[0009], •mass differentialla.boling roagents"i para. [0171], "isotopically onrichod~);
             combining tho pr'ocessod samplos to form a multiplex samplo and subjecting the multiple)( sample to mass spectromotrlc analysis (para
             [0015], ~dlfforontly laboled and then mixed"; para [0173] 1 ~multiplex analysis"). aod
             wherein ono or more 10ns generated from each processed analyte $31'nplo :<ue distinct lrom one or more ions from other processed
             samples (pam (0015J, "each unique rflporter ion associated 'Ni1h each different labeJjng re~)gent"; para [01 16)),
             A skillod artisan would have been motivated to apply the multiplex mass spectrometric analysis method disclosed lr1 Purkayastha to the
             steroid compound disclosed In Holmquist, In order to enable estimation of a steroid compound in mult1ple samples by t1. !:lfngle assay,
             without undue ex.potimontatkm, as use of lt~olopically enriched mass dif1erontial reagents to derlvatize different samples of the storoid
             followed by combining and anWyLlng tl~l:l multiplex sample as disclosed in the multiplex analysis method in Purkayastha, would bf;llikely to
             generate unlquo ions corresponding to the steroid compound In each sample identifiable by maS$ spectl'ometric analysis, and 1hereby
             onablc accurate estimation of the amount of steroid compound present In each o1 a plurality of aamplea in a ~aingle a$Say.

             Regarding claim 2, Holmqui$t (para (0008HOOOO)) and Purkayastha (para (0015}) teach tho method of clafm 1, but do not expra:ssly teach
             said plurality of procesSE~d samples comprising onfl proel)SGEd sample with undefiva.tized stQroidal compounds. However, Purkayastha
             does teach generating both labeJed and unlabeled fragments of the analyle to facilitate computer assisted analysis of the fragment ion
             spectra ~para [0119J}. A skilled artlaan WQUid have been motivated to iflclude a sample containing an t.mdetiValized steroid compound to a
             multiple)( st~roid sample to be analyzed by the multiplex analysis method disclosed in Purkayastha, in order to enable generallon of
             labeled and unlabeled fragment ions and thereby simplify Identification ol the analytes by computer assisted analysis. without undue
             e)(perlrnantation, as. generation of labeled and ur~labeled fragmem ions, disclosed to enhance the ease of ldantiflcalion ol ar1alytes by
             rmms spectrumelric method in Purkayastha, by incorporatron of tho undorlvatized steroid tompound to the multiplex sample along with
             d~rlvaUted samples, would be likely to enhance tt1e ease and ac.."Curacy of analyzing a plurality of ster<>id samples by the multiplex analysis
             method disclosed In Purkaya.stha.

             Regarding claim 3, Holmquist rurthor toachoo tho method of claim 1, whorClin salo prQCocsing comprises subjecting ths lest sample to a
             doriva.tizing aacnt under conditions sultabh41 to gunerato derivatizcd atetoidal compounds (para [0009], ~dmivalized with a Cookson-lype
             reagent"). Nelthar Holmqurst nor P\lrkayastha taachG$ subjecting each $(aroid test sample lo a differcnl darivatizing agent. However,
             Purkayastha does teach use of isotor;~le variants of labeUng reagents to label different samplos cont.,lnin(t an anatyte In a multiplex
             analysrs. method (para [00'15], [0 11·1 ]). A skilled artisan WOJ.Jid have been motlvatad to generale derlvatlzlng agents that aro Isotopic
             variants of Cookson roagont disclosed In Holmquist, for uso in multiplex analysis of a steroid compound by a rnethod analogous to that
             disClosed In Purkayastha, In order to enable osllmallon or u steroiO compound in muiUple samples by a slnglo assay, without undue
             6)(parimentatton, as uso of Isotopically enriched mass dillorontial agents to darivatiLo difforent samples of the steroid followed by
             combining and analy.dng the multiplex samplo as disclosed in the mulliplox analysis method in Purkayastha, w<ruld be likely to generate
             unique Ions corresponding to the steroid compound In each $ample, identifiable by mass spec;trometric analy&la, and thereby enable
             ac<:urate estimatiOI1 of tho amount of steroid compound present in oach of a pluratlty of samph:l3 In a single assay.




             l·orrn PC 1'/ISA/237 (Box No. V) (July 2009)




                                                                                                                                                  QUESTMS-00001 023
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 521 of 641 PageID #: 385
                                                                                           PCT/US2010/059746 08.02.2011

                                                                                                                 International application No.
                                         WRITTEN OPINION OF THE


              Supphmumlal B(lX
                                   INTERNATIONAL SEARCHING AUTHORITY
                                                                                                               I      PCT/US 10159746

             ! - - - - - - - ' " '_ _,_ _ _,_,                               ·----------------·-------l
              In   c~s~   the spnee ira any Qfthe preceding boxes is not suJficient.
               Contiuuatiou of:
              Box V~. Citations and     ~xplanation:s;

             Regarding clatm 4, Purkayasthf:l. furthet teac-hes the methOd of clalm 3, wherein said different derlvatlzing agijntS w·o isotopic variants or
             each o1h•r (para [0111], 'Isotopically enriched').

             Regarding claim 5, Holmquist fur1her teaches the m~thod of claim 3, whsrsin said dltferent derlvatlzlng agents are Cookson-type
             derlvalizlng agents (para (0009]).

             Regarding dalm 6, tJ~mquist fllrther teaches tt1e method of claim 5, wherein said Cookson . lypo dorivati.zation agents are solected from
             tho gro"p consisting of 4,phonyH,2.4-triazoflno-3,5 <llono (PTADJ (paru [0009]).

             Regarding claim 7, Holmquist further teaches thQ mtlthod o1 claim 5, whernin a.aid Cookson-typo dorivatiJ:ation agonts Rtf'S SAiected from
             ths group consisting of 4-phE!i1yl-t ,2,4-tria.zoline.--3,5..(1ione (PTAO) (para (0009]), but neither Holmquist nor Purkayastha toa.chos use of
             Isotopic: variants of PTAD In the method. However, Purl<:a.yastha does teach isotopic variants of labeling reagents to label different samples
             containing an analyte In    a. multlpl~x analysis method (para [0015], [0171]).   A skllled artisan would have been motivated to generate
             derivallzing agents that are isotopic variants of PTAD disclosed In Holmquist, for use in multiplex analysis of a steroid compound by a
             methOd analogous to tt1a.t disclosed In Putkayttstha, in order to enablt:l' estimation of a steroid compoond in multiple samples by a single
             Hssay, without undue experimentation, as usc of Isotopically enriched mass differential agents to dcrlvatizo different samples of the steroid
             foiiQwed by combining and analyzing the- multiplex sample as disclosed In the multipleK analySi$ metht:>d In Purkayastha, would ba lik<lly to
             generate unique ions corresponding to the steroid compound in each sample, ldentifiablo by mass spectrometric analysll'::l, and thereby
             enable accurate estimation of the amount ol steroid compound proscnt in each of a plurality of samples in a alnglo assay.

             Regarding claim 8, Holmquist further toaches the method of claim 3, wherein tha derlvatlz:lng agont is 4-phenyl~l,2,4~triazolino-3,5·dione
             (PTAD) (para [0009]), but neither Holmquist nor' Pt.Jrkayas1ha t~aches use oi 13C6-4·phenyl·l ,2,4~Uiazollne-3,5·diono (13C6-PTAD) as a
             second derlvatlzlng agent in lhe method. However, Purkayastha does teach isotopic varlants of labeling reagents to label different samples
             containing an analyte In a multiplE!.)( analysis method of analyzing two or more samples (para (0015], [0171)). A skilled artisan would have
             been motivated to generate a C13·1abeled derlvatizlng agent that is an Isotopic variant of PTAD disclosed in Holmquist, for use in multiplex
             analy$1$ ol a steroid compound by a methOd analogous to thA.t disclosed In Putkayastha, in order to enable estimation o1 a stcH'Oid
             compound In multiple samples by a slnglo assay, without undue experimentation, as use of unlabeled and C1:Hsotopically enrlcl•ed PTAD
             to derivat1ze different samples of the steroid foUowod by combining and analyllng the multiplex sample as disclosed In the multiplex
             analysis method in Purkayastha, would be likely to generate uniquo Ions corresponding to the steroid compound in each sample,
             identifiable by mass spectrometric: analysis, and theroby enabla accurate estimation of the amount of steroid Gompound present in each of
             a plurality of samples In a single assay.

             Regarding claim 23 1 Holmquist teaches a method tor determining the amount of two steroidal compounds with a single mass spectrometric
             assay (para [0007], 'dlhydroxyvltamln motabol~os'; para [001 t], •talpha,25(0H)202 and 1alpha,25(0H)203"), tho molhod compMslng:
             prooessing ths tost samplo to form a procoGsed sample (para [OOO[n "darivati<':'ed prio!" to mas$ spec1rometry");
             subjecting the sample to an ionization source under condllions suitable to generate one Ol' rnom ions deloctablo by mass spectrometry
             (para [0011), (0024], 'loolzar": para (0029]);
             dotccllng tho amount of one or more ions from the steroidal compounds from each processed sample by mass spectrometry; and relating
             the amount of one or more Ions from the two steroidal compounds from the processed sample to the arnount of the two ::>leroid~l
             compounds in the tes\ sample (para [0011)),
             Holmquist does llot li:li!!Cil a method of testing a plurality of test samples in a single assay by forming a mulitplex sample. However,
             Purkayastha teac;;hee a mass spectrometric method or determining an analyte (para (00Cl3J}, in each of a plurality of test samples with a
             single mass spoctrorMtric assay, wherein the analyte prlor to processing iethe same in each test sample and wherein the test $ample$
             aro processed to form procoa5od samples, each toet sample processed diHorontly to form a plurality of processed samples, wherein as a
             result of oald procosslng, tho analyto in oach procossod sample is distlnguishabto by mass spectromelly from the analyte In other
             prO<JeSS$d $WT1Ph~e (para (OOOSHOOOGJ1 ~mass differential labeling reagents~; para (0171], 'isotopically enriched");
             combining the processed samples to form a multiplex sample and subjecting the multiplex sample to mass spectrometric analysis (para
             (00151. 'd•fferonlfy labole~ ano !hen ml>od": para [0173], 'multiplex analysis"),
             wherein one or more Ions generated from each processed analyte sample are dlslinc~ from one or more ions from other processed
             samples (para {0015), •each unique reporter ion associated with eacn <.1Jf1erant labeling reagent•; para (0176]).
             A skilled anlsan would have been motivated to apply me multiplex mass spectrometriC analysis methOd disclosed In Purkayastha to the
             steroid compounds dls/Jo!:iied In Holrnqulat. In order to enable estimation of two steroid compounds in multiple sarnpfes by a single assay,
             wilhool undue experlrnentation, as use of isotopically entiched li\a$S difletenllal roagQnts1o derlvatlze different samples of the steroids
             followed by combining and analyzing the multiplex sample rus disclosed ln the multiplex analysis method in Purkayastha, would be likely to
             generate unique ions corresponding to the two s1oroid samples In eaoh $ample, ldentif1abt-e by mess spe~trometric:: analysis, and thereby
             enable accurate estimation ol the amount of the two ~teroid compounds present in each of a plurality ol samplos in a olngle mass
             spectrometric assay,

             Rogardl"g claim 24, Holmqufot (para [0008]-IOOOS)) and Purkayastha (para (0015)) teach tho molhod of claim 23, but do not oxprossty
             teach said plutality ol processed samples comprising one, processed sample with underivatlzOO steroidal oompounds. However,
             Purkayastha does leach generating both labeled and unlabeled frasments ot the analyto to facilitate computer assisted analysJs of tho
             fragment ion spectra (para (0119]). A skilled artisan would have been mouvated to include a sample containing an unoorlvauzed sleroid
             compound to a multiplex steroid sample to be analyzed by tho mulliple>c analysis method dlsc.:rosetlln Purkay~stha, in order to cnablo
             generation of labeled and unlabeled fragment ions a~.nd the ruby $1mplify identification of tt1e analyttJS by computer assisted analysis, without
             undue experimentation, as generation of labeled and unlabeled fragment ions, disclosed to enhance tho oaso of identification of analytes
             in Purkayastha, by incorporation of the underivatized steroid compounds to the multiplex sample along with derivatlzed samphe$, would be
             likoly lo enhance the oaoo and a<'.curar::y of analyzing a plurality of Gtorofd oamplos by tho multiplox analysis mathod disclosed In
             Putkayastt1a.
             """"""--""""'"'""'""'""""''"'""'""""--""'""'""___ """""'""-~.-l!i\=#IIC<,rltinued lrl Noxt Supptomental Soxg\~~~=~===~~~~=


            Form PCT/ISN237 (Supplomeutal Dox) (July 2009)




                                                                                                                                                   QUESTMS-00001 024
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 522 of 641 PageID #: 385
                                                                                           PCT/US2010/059746 08.02.2011

                                                                                                               lntemational apJllication No.



                Supplemental Box.
                                           WRITTEN OPINION OF THE
                                   IN'I'ERNATIONAL SEARCIIING AUTIIORITY
                                                                                                             l       PCT/US 10/59746




                In case the spnce in   ~ny   Qf(he preceding boxcti is nut sufOdcnt.
                Continuation of:
                Prior Supplemontiil Box:

               Regarding claim :25, Holmquist further teaches the method of clalm 23, wherein said p~oossslng compril~~<~s subjecting the test samp1e to a
               derivatlzlng agent uNder conditions suitable to generate dsrlvatizad steroidal compounds (para [0009), "dalivatlzed w1th a Cookson·typa
               reagent"). Nelthor Holmquist nor Purkayastha teaches subjecting each of tt1o steroid test sample to a difiatant derlvatlzlng agent. Howevaf,
               Purkayas.tha doea teach use of isotopic varlants Of labeiii'IQ reagents to label different samploo containing an analyto in a multiplex analysis
               method (para [0015J, (0171)). Askllled artisan would have been motivated to generate durlvatizlng agents that are JsQtQpic v.atlants of
               Cookson reagent disclosed in Holmquist, for use in muhlplex analysis of two steroid compounds by a method analogous to that disclosed
               In Purkayastha, In ordor to enable estimation of steroid compounds in multiple samples by a s1ngle assay, without \.mduo experimentation,
               as usa ollsolopically emiched maas differential agents to derlvatize different samples of tho steroids followed by combining and analyzing
               the multiplex sam,ple as dlselosed in the multiplex analysis method In Purkayaalha, would bo likely to genarals unique ions corresponding
               !(:t tho two steroid compounds ln each sample, Identifiable by masn opoctromotrio analysis, and thereby enable accurate estimation of the
               amount of each of the two ntsroid compounds present in each of a plurality ol samples ln a single mass spectrometric assay.

               Regarding claim 26, Purkayastha fu11ht~r teaet'1as the method of claim 25, wherein said dlfleront darivatlztng agents are isotopic variants of
               ea<:h another (para (0171], "isotopically enriched").

               Regarding claim 27, Holmquist further teaches the method of claim 25, wherein said different derivatizlng agents are Cookson· type
               dMvatlzing agent• (para(0009]).

               Aogarding claim 29, Holmquist further teaches the method of claim 27, wher~in said Cookson·type derivaliz.ation agents are seiGcted from
               the group consisting of 4-phenyl·l ,2 1 4·tria2ollne~3~5"dione (PTAO} (para (0009)).

               Regarding <:lairn 29, Holmqui$1 furthsr tQa.<:heS the methOd of claim 27, wherein said CooKson-type derivallzation agents are selected from
               tho group consisting o14·phenyi~J ,2,4·1riazoline--3,5~dtone (PTAD) (para (0009]), but neither Holmqui:st nor Purkayastha teaches usa of
               isotopic var1ants of PTAO in the msthod. However, Purkayestha docs teach isotopic variants o11abellng reagents to label different samples
               containing an analyte in a multiple~~: analysis method (para ('0015], [0171 }). A skillod artisan would have been motivated to gOr"'t;Hate
               darlvatlzing agents that are Isotopic: variants of PTAD dlsclo$ed in Holmqul$1 1 for use 1n multiplex analysis of steroid compounds by a
               method an~logous to that disclosed In Porkayastha, in order to enable e~~tlmation of steroid compounds in oa<::h of multiple samples by a
               sinQia assay, without undue experimentation, as use of isotopically onrlched mass di-fferential agont$ to derivatlze different samples of
               steroids followed by combining and analyzing the multiplex sample as disclosed in the multiplex analysis method In Purkayastha, would be
               likely to genoratc unique ions corresponding lo the ster<lidsln Gach sample, Identifiable by mass spaeuometrlc ana.lysls, and thereby
               enable accurate estimation o1 tha amount or each stero!d compound pfesentln each ol a plurallty o1 samples in a single assay.
               Regarding claim 30, Holmquist further teaches the method of claim 23, wherein the derhtattr..lng agent is   4·phenyl·l,2,4~trla.zoline~3,5 4 dlone
               (P"IAD) (para (0009)), but nelt~er Holmquist nor Purkayast~a toaohos usa oii3C6·4·phenyH ,2.4-trla<olino-3,5-di<>no (10C6-PTAD) as a
               second dcrivatizing agent in the methOO, However. Purkayastha do~ teach isotopic vada.nts of labeling reagenls to label dlfleront samples
               containing an ana.lyte In a muiUplex analysis method of analyzJng two or moro samples (para [0015], {0171 ]). A sk111ed arlisan would have
               been motivated to generate a C13~1abeled derlvatiz.lng agent that is an isotopic variant or PTAO disclosed in Holmquist, for use In multiplex
               analysis of steroid compounds by a method analogous to lhat disclosed In Purkayastha, in order to enable estimation of steroid
               compounds tn two different samples by a single assay, without undue experimentation, as uso ol unlabeled and C13·1sotopica.lly enriched
               PTAO to darlvatize different samples of steroids followed by combining and analyzing the multiplex sarnple as disclosed in tt1e multiplex
               analysis method in PLrrkayasttla, would ba likety to ganAra.te unique ions corresponding to the steroids in each sample, identifiable by
               mass spectrometric analysis, and thS:roby enable accurate esumatlon of the amount of each steroid compound present Jn each of tho two
               samples In a single assay,




              Form PCT/ISA/237 (Supplcmenmlllox) (July 2009)




                                                                                                                                                   QUESTMS-00001 025
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 523 of 641 PageID #: 385
                                                                                            PCT/US2010/059746 08.02.2011

                                         WRITU:N OPINION OF THE                                                   lntetuuliOlUd upp1iu(l.tiOII No.



              Supplemental Box
                                   INTERNATIONAL SJ:ARCtiiNG AIJ1'HORI1'Y
                                                                                                              l        f'CT/US 10/59746




              In case the .space in any oft he preceding boxes is 11ot sufficie-nt.
              Continuation of:
              Prior Supplemental Box:

             Regarding claim 46, Holmquist teaches a mothod for determining tho amount of a vitamin D related compound In a test sample (para
             [0007),   ~dihydroxyvltamin   motabolltcs"), the mEJthod CQmprlsing:
             generating a pr()cessed sample by subjoctlng the test sample      to a first isotopic variant of 4·phenyl·1 ,2,4·1rimolinem3,5"dlone (P.fAD) under
             conditions suitable to gone-rat& a v~tamln 0 related derivative (para [0009]};
             oobjectlng a vitamin D denvallve trom the processed sample to an ionization source under condllions sultablo to gonerate one or more
             ions detectable by mass spectrometry (para !00081, [0024}, "Ionizer~; para {0029]);
             determining the amoLmt or one or mme Ions lrom the vitamin 0 rolatad derivative from each pro<;essed sample by mass spectrometry; and
             relating the amount of the detormlned ions to the amounts of tt1e vitamin D related compound in the test sample (para roo32], ~derivatlzed
             1ulpha,25(0H)2D2").
             Holmquist does not teach a method of testing a plurality of test samples In a single assay by terming a mulltplex sample, However,
             Purkclyaatha tei.:tches a mass spectrometric method of dete:nnin1ng an a.nalytc (para [0003])1 In each Qf a plurality of test samples with a
             single mass spectrometric assay, wherein the analyto prior to processing is the same in each test sample and wherein the test samples
             are processed to form processed samples, each test sample pi'Qce~s.ed differenUy to form a plurality of processed samples, wherein as a
             result of said processlrtg, tho analyto In each processed sample le distinguishable by mass spectrometry from the analyte in other
             processed samplea (para [OOOSH0009), NmasG differential labeling rQagents•; para [0171}, ~Isotopically enMchad");
             combining the processed samples to fotm a rnultlplox sample and subjecting 1ho multiplex sample to mass speclfometrlc analysis (para
             [0015], ~difternntly labeled and than mlxad~; para [0173], •multiplex analysis'), wherein
             ono or more icms generat~d from each J)f'Ocessed anatyte sample are distinct from one or moro Ions from other processed samples (para
             [0015J, ~each unique reporter ion associated with sact1 different labeling reagent"; pa.ra [01 16]).
             A skilled artisan would have been motivflted to apply the multiplel< mfl.ss snectrometric analysis methOd disclosed In Purkayastha to
             analysis of a vitamin D deriVfiltlve by derlvatizlng wlth the agent PTAD disclosed in Holmquist, and introduce the Isotopic variant, 013·
             labeled PTAD, as tl1e second derlvatlzlng agent, In order to enable estimation of <:f; viti:.lmin D der·ivaUve in two different samples by a. single
             assay, without undue experimentation, as use ol unlabeled and lsotoplc;a:Uy enrict1ed mass differential aQents to derivatize two different
             samples of tho vitamin 0 derivative, lollowl:ld by <:ombining anO analy~lng the multiplex sa111ple as disclosed In ttle multiplex a.naly$i$
             rnathod in Purkayastha, would be likely to generate unique Ions corresponding to the vitamin D derlvallve In each sample, identillablo by
             mass :spcctretnctric analysis, and thereby enable accurate estimation of tho amount of vitamin 0 present in ~ach of tho two te~t aamploo in
             a single mas~ spectrometric assay.

             Regarding claim 47, Holmquist further teaches the method of claim 46, whefoin the derlvatizing a.gili.lf'lt is 4·phenyl~l,2,4~ttlazoline·3 1 5·dione
             {PTAO) (para (0009]), but noithor Holmquist nor Purkayastha teaches usc of 13C6·4"phenyt..l,2,4·tnazoline~3,S.,dione (13CS..PTAD} as a
             sacond derlvatizing agent in the method. However, Purl<aya$1ha does teach usG of isotopic variants of labeling feagents to label different
             samples containing an analyte In a multiplex analysis melhod of analyzing two or more sa.mplos (par~ (0015], {0171 .D. A skilled artisan
             would have bean motivated to generate a G13-labell;ld deriva1Lzlng agent that is a.rl isotopic: variant of PTAD disclosed In Holmquist, for use
             m mulliplex analysis of a steroid compound by a method analogous to that disclosed In Purkayastha, In order to enable estimation of a
             vitamin o derivative in mlJitlple samples by a single assay, without undue experimentation. as use of unlaboled and C13-Jsotoplcally
             ~ntiched PTAD to darlvatize different samples of the stetold followed by combining and ttnalyzing the rnulliplex sample as dlsclost:Jd In the
             multiplex analysis method in Purkayastha, would be likely to ganerata unique ions corresponding to the vitamin D derivative in each
             sa.mpla, identifiable by mass spectrometric anatysls, and thefeby enable accurate estimation of the amount of vitamin D derwatlve present
             in each ot a plurality of samples in a single assay.


             Claim 48 lacks an Inventive stop under PCT Article 33(3} as being obvious over Holmquist in vlow of Purkayastha and ft.uther in view of us
             2006/0094125 A1 to Singh et al. (hereinafter 'Singh'),

             Regarding claim 48, Holmquist (para [0008}{0009)) and Purkayastha (para [0015]) teach the method ot claim 46, btlt do not oxpressly
             teach the vitamin D or vitamin 0 rolaled compound being selected from tho group consisting of 25"hydroxyvitam1n 0.2 {250HL)2) and 25"
             hydroxyvltamin D3 (~50HD3). However, Singh teaches a mass specrromsuic method of measunng ?50HD? and 250HD3 levels in a
             plasma sample, to aid Jn tho diagnosis ol vltam1n D doflciancy In a subjoct (para (0005HOO 11]). A skilled artisan would havo been
             motivated to lncorpmat(l tha multiplex: analysis disclosed In Purkayastha comprising use of the derivatiling t~.gerH, PTAD, disclosed In
             Holrnquisltilong with Its C1 :}.isotopic variant, in the method dlsdosod In Singh, Jn order to enable estirnalion ot 250HD2 and 2SOHD3 in
             multiple plat:~nla sarnp!ei,; by a slngre assay, without undue experimentation, as use of PTAO disr;;losed to havo eJfi<.:acy in derlvatlzlng
             dlhydroxyvltamlrl 0 derivatives In Holmquls1, lo label samples of tho analogo1.15 vitamin 0 derivatives 2:50HD2 and 2501 i03 disclosad in
             Singh, with use of unlabeled and C13~1ootopicaJiy enriched PTAO for the two different sample!i, followed by combining and analv.::ing the
             multiplex ,sample as disclosed in the multlpl~x analysis method in Purkayastha, would be likely to genEH.ale unique ions corresponding to
             250H02 and 250H03 in each sample, idontifiablo by mass spectrometric analysis, and thereby enable accurate estimation of the
             .amounts of 250HD2 and 250H03 present in each of tho two samples in .a slnglo assay.                       ·



             Claims 1·8,   23~30   and 46·48 havo industrial applicability as defJned by PCl' Article 33(4) 1 b~eauM fhe subjoct matter can be mads and
             used in industry.




            Form I'CT/ISA/237 (Supplementol Dox) (July 2009)




                                                                                                                                                     QUESTMS-00001 026
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 524 of 641 PageID #: 385
                                                                                                  PCT/US2010/056886 14.01.2011

                                                            PATENT COOPERATION TREATY

                                                                                     PCT
                                                                INTERNATIONAL SEARCH REPORT
                                                                    (PCT Arti~le 18 and Rules 43 and 44)

             Applicant's m agent's tile       reterem.~e
                                                                   FOR t"l!RTIII\R                                   seel'onn PCT/ISN220
             09ti216·0201                                            ACTION                                us well as, where applicable, item 5 bdow,

             lntemationat application No.
             POT/US 10/56866
                                                                International filing date (day/month/year)
                                                                16 November 2010 {16.11.~010)
                                                                                                                      I     (Earliest) l'riority Date (day/month/year)
                                                                                                                            03 December 2009 {03.12.2009)

             Applk:unt
             QUEST DIAGNOSTICS INVESTMENTS INCORPORATED



              This intomational S¢at<:h n::port has been prepared by thia Intemati(mal Searching Authority and is tran8mittt."'<i to the applicant
              according to Article 18. A copy is being transmitted to the International Bureau.

              This international search report consists of a to,tal of        ~              sheets.
                         D     lt ls also accompanied by .a copy (>f each prior art document cited in thi::: report,
            l----------------------------------------------·----
              1. Basis of the report
                    a. With t'eg;ard to the lallguage, the international search was (:arried out on the basis \lf:
                               IZ.J   the international application in the language in which it was filed.
                               0      a translatiou ofthe h1ternational application into ------                              ·~····~········ whi()h is   th~ languag~ ()f
                                      a. translation furnished for the purpo:::es of intCi"natioual search (Rules 12. 3(a) tlnd 23.1 (b)).
                    b,   D     This international search report has been est.1.blished taking into account the r<Jcdflcation of an obvious rni11take
                               authomed by or no1ified to this i\tithority under Rule 91 (Rule 43.6bis(a)).
                    c.   0     With regard to any nucJeotlde and/or amino acid sequence dis-closed in the international applic.ution, see Hox No. L

              2.         [8]   CtH."hdn daim!ii were found      unsear~b~ble {see Bm~. NQ.        II).

              3.,        0     Unity of invention is Jacking (see Box No. Jll).

              4. With regard to the titJe,
                         I&J   the tex.t is approved as subtnittcd by the     appli~~~utt.
                         0     the text hM been established by this Authority to read as follows:




              5. With regard to the abstract,
                         ~     the text is approved as submitted by the applicant.
                         D     the text ha5   b~cn established, pccarding to Rule 38.2. by this Authority Mit appears in Box No. IV.                    The 11pplicant
                               may, within oue month from lht.J Unte ()f mailing uf thi.s international        !;iCur~.Jh   rCJlOrt, lWbmii cornm~.mt~ t~) thi~ Authodty.

              6. With regard to the drawings.
                    a. the figure of the drawings to be published with the abstract is Figure No. 1~ . ·----
                               ~      as .::;uggcstcd by the applicant.
                               0      as selected by this Authority,     becl\\~se the applicant failed tQ suggest a figure.
                               D      .ns selected by this Authority, beca\!Se 1his figure better characterizes the invention.
                    b.   0     none   ()r the figuNs is to be publislH~d with the obstracet.
            Form PCT/!SNZ!O (first sheet) (Joly 2009)




                                                                                                                                                                QUESTMS-00001 027
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 525 of 641 PageID #: 385
                                                                                             PCT/US2010/056886 14.01.2011

                                    INTERNATIONAL SEARCH REPORT

                                                                                                              I
                                                                                                                  Int~mationa!   application No.
                                                                                                                        PCT/US 10/56886

             Box No. U         Observations where certJdn tlaims were found unsearchable (Continuation of item 2 of first sheet)

             This international search repol1 has not bt:en established in respect of certain daims under Arti(lle l7(2)(a) for the following rea~o11a:

              l.   D     Claims No..o;.:
                         because they relate to subject metter not mquimd to be searched by this. Authority, namely:




             2.    D     Claims Nos.:
                         because they relate to parts of the international application thai do not comply with the prescribed requirements to such an
                         extent that no meaningful intemati<mal search ~~an be c.arricd out, specifically:




             3.    I8J   Claims Nos.: 9-10, 14,21-26, 33-40, 40 and 52
                         because they arc dependent claims and are not drafted in accordan~:::e with the second and third sentences of Rule 6.4(a).

             Box No. Ill       Observl'ltions wberc unity of in\'ention Is     Ja~kiug   (C()ntinuation of item 3 of first sheet)

             This Tnt~wnaikmal    Sc:AI\~hing   Authority fmmd multiple inventions in this international application, a.g t\.1Uowll:




             ~.o         As all required addltionat searcl1 fees were timely paid by the applicrmt1this Jntertultional    se~rch   report covers .lll searehabte
                         claims.

             2.    D     As all searchable claims could be searched without effmtjustif)'ing addith>n1\l fees, this Authority did not invite payment of
                         additional fbes.

             3.    D     As only :'lome ()flhe :required additional starch fees were timely paid by the :a.pplicat11, this internat!on.al search report covers
                         only those claims for which fees were paid, specifically claims Nos.:




             4.    D     Nt1 required additional search fees were timely paid by the applicant. Consequently, this international
                         rc!:ltri¢h::~l to the inv~;;ntion first mentioned in th~ ~;laims; it 1s covered by clllitns Nos.:
                                                                                                                                              sc~ll'ch   report is




             Remark on Protest                  D      The addhional search fees were :accompanied by the applicant's protest .and, where applicable, the
                                                       payment of a protest fcc.
                                                D      The l.ldditionnl search fees were accompanied by the applicant's protest but the applicable protest
                                                       fee was 1101. paid within the time limit specified in the invitation.
                                                0      No protest accompanied the payl'nent of additional .search fec3.
            Form PC 1/ISA/21 0 (contmuatton of first sheet (2)) (July 2009)




                                                                                                                                                          QUESTMS-00001 028
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 526 of 641 PageID #: 386
                                                                                                      PCT/US2010/056886 14.01.2011

                                         lNn:RNATIONAL SEARCH REPORT                                                           lntE>Jmationul ~1pplieation No.


                 A.      CLASSIFICATION OF SUBJHCT MA'ITER
                                                                                                                           l          POT/US 10/561386


                     IPC(S)- 001N 24/00,24/10 (2010.01)
                     USPC- 436/173; 436/131
                 AcMrding to      Jntemat.ioo~ll Pat1~nt CIM~iflcation   (IPC) or to both national <:.lassificntion and fPC
                 B.     FIELDSSEARCHElJ
             r=-,-,--:..=;::.c::..---:---:-~--:7-:--·-----·-:::--:---:--:------------l
                 Minimum docmnentation searched (classification sy~tem tbltowed by (;!il:'lsification symbols)
                 IPC(S): G01N 24/00, 24110 (2010 01); USPC: 4361173; 4361131


             -·-···············-······--··-·······--··········-··----------------------------!
                 Documentation searched other than minimum documc.:nt.ution to the extent thtlt such documents arc included in the fi-eld~ searched
                 USPC: 436/173: 436/131                                                        .


                 Electronic data base consulted during the international search (name of data base and, where pmcticable1 search tem1s used)
                 GoogJe Patents, Google Scholar, PubWESl (PGP6,USPT,f::PAB,JPAB) (vitamin 0, calciferol, mctabolito,                           mao:;~.   speclrometry, charge,
                 ratio, tand~m. HPLC, LOTD, lase~. plasma, serum, purify, antibody, relate, ioni1.e, alpha)



                 C.    DOCUMHNTS CONSIDERED TO BB RELEVANT

                 Category*               Citation <Jf document, with indication, where appropriate, of the relevant passages                             Relevant to ch1im No.

                 Y               US 2009/0137056 A1 (Holmquist, et al.) 28 May 2009 (26.05 2009)                                                      1·6.11·13.15·20, 29··32,
                                 paragraphs 0008-0010, 0019, 0024, 0032.-0036, 0046, 0054-0059                                                       41-45,47-51
                 Y               US 2006/0228809 A1 (Clarke, at al.) 12 Oc1 2000 (12.10.. 2006)                                                      1·8, 11-13, 15 20, 29·32,
                                 paragraphs 0035,0051-0055                                                                                           41·45, 47-51




             0         Further documents aro listed in the continuation of Box C.                     D
                       Sp~tJciill ~ategQrie,o;. ~Jf dted do<:urucm~:                              Wf'1 lnt~rdocum~omt publi~.hed nftcrthc international filing da~(l or/eriQrity
             "A" document detlning the general state of the art whkh 1s not cnnshlered
                  to be of particular n:lcvlUl(\C                                                     ~~ep~nn~i~~~~ ~r ~~~~~tu'::~~rl~i;:~~~~~~~t~~~ cited to 1.m erswn(J
             "E"  e<~rlicl' applicalitm Qf paleut b1.11 published on or after the international "X" doCtuH~ut uf paniculat J'<!:levruJ~:t:; tht'i claim..:d iuv..:uliuu ..::OmaOI be
                  filing date                                                                         considered novd or cannol be com>idered to inwlve au inventive
             "L" doc\Unent whicb may throw d?llbts on priorlty claim(s) or which is                   $tep when the document is taken nlm;e
                  cU~d to e,~t~bli~h the t.mhlic.'ltlon date of another citation or other
                  11pedal n:as(m (as spec1ii:ed)                                                '·Y'' document of pnrtk.·ular relevance; the daimc~d inve:ntlon cannot he
                                                                                                      coJtsldercd to involve rut lnventlv~ step when the document is
             ''0" doc\tmtlnt r~ferrlng to an oral disclosur~, u::;~.:. wxhibition or other            <.'om'bined with one or more other SUI.'h dtJcuments, such combination
                       m~ans                                                                             bein,g obviou$ to a prm>on skilled in the ud
                       ~~ec~~~c~~~e~~~~~j:i~~!drtothe internauonaliiliug dute but later than "&." document m(lmber of the same patent family
                 1
             '   P"

             Date of the actual compted()t'l of the international search                         Date of maiting of the intemationat search report
             02 Jan 2011 (02.01.2011)

             Name and moiling addl'ess of the JSA/US
                                                                                                             14 JAN 2011
                                                                                                     Authorized officer:
             Mail Stop PCT, Attn: !SA/US, commiMionet to~ Patents                                                                 Lee W. Young
             P.O. Sox 1450, Alexandria, Vtrginla 22313~1450
                                                                                                 PCT Hdpdll$k~ S71 ·272·4300
             facsimile No.          571 -21o-a;;:o1                                              PCTOSP:571•272•Tn4
            Form PCT/ISA/21 0 (second sheet) (July 2009)




                                                                                                                                                                         QUESTMS-00001 029
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 527 of 641 PageID #: 386
                                                                                                 PCT/US2010/056886 14.01.2011

                                                          PATENT COOPERATION TREATY
            From the
            INTERNATIONAL SEARCHING AUTHORITY
             To: ANTHONY C. KUHLMANN
                  FOLEY & LARDNER LLP
                                                                                                                         PCT
                  3579 VALLEY CENTRE DRIVE, SUITE 300
                  SAN DIEGO, CA 92130                                                                      WRITTEN OPINION OF THE
                                                                                                     INTERNATIONAL SEARCHING AUTHORITY

                                                                                                                    (PCT Rulo 43bis.l)



                                                                                              Date ofmai]jng
                                                                                              (day/month/year)
                                                                                             ----------
                                                                                                                 14 JAN 2011
             Applicant's or aeencs file    ref~ renee                                        FOR FURTHER ACTION
             095276·0201                                                                                         See paragraph 2 be low
             lllternational application No.                    International filing date (Jay/month/year)         Priority date (day/month/year)
             PCT/US 10/56886                                   16 November 2010 (16.11 .2010)                     03 December 2009 (03.12.2009)
             Intemutional PatctJ1 Classification (I PC) or both national classification and IPC
             IPC(8)- G01 N 24/00, 24/10 (2010.01)
             USPC • 436/173; 436/131
             Applicant QUEST DIAGNOSTICS INVESTMENTS INCORPORATED




              1. This opinion contains indications relating to the following items:

                  lZl     Box No. l        Ba.sis Qf tho lJpinion

                  0       Box No. ll       Prim·ity

                  lZl     Box No. Ill      Non~cstablishment of opinion with regard to novelty, inventive ~1ep and industriill applicability

                  0       Box No. lV       Lack of unity of invention

                  lZl     Box No. V        Reasoned statement und~r Rule 43bis. l(a)(i) with regard to novelty, inventive step or industrial ap,Pllcability;
                                           citations and explanations supporting soch statement

                  0       Box No. VI       Certain documents ciicd

                  0       Box No. VI!      Certain dl;lfect:; in the   int~rnational   application

                  0       Box No. VJII Certain observ~tions on the intf.!rnationalapplication


              2. FURTHER ACTION
                  If a demand for international preliminary examination is made, tbi5 opinion will b~ {;;(Jm;:iUcn:d to be a written opinion of the
                  l11temational Prolimina.ry Ex.urniul.ng Authunty ("IPEA") cxct:pt that thi:t d~x:.s uot apply whore tltt: u_pplii.:um choo~es an Authority
                  other than this one to be the IPEA and the chosen IPEA has notified the lntcmational Bureau under Rule ()6. 1hls(b) that writitm
                  opinions of this lntcmational Searching Authority will not be so considered.
                  If lhis opinion is, as provided aOOvc, considered to be a Wl'itt<:u opinion of the ll1 EA, the applicant is invited to sub:mit to the lPEA
                  a written reply together. where appropriat~, with amendments, before the expiration of3 months from the date of mailing of Form
                  PCT/ISN2.20 or before the expiration of22 months from the ·priority date, whichever expire3later.
                  For further option,, see form PCTI!SN220.


              3. For further details, see notes tQ Form PCT/ISA/220.




             Narnc and mailing addrc:-:.:; of the ISA/US       Dat~ of~oruplction       of this opinion               Auth()rized officer:
             Mall Stop PCT, Attn: ISNUS
             C<lmmi#:siul,fJr ior Pt~terrt:~                                                                                              Lee    w. Young
             P.O. Bo>: 1450, AJexaodfla, Vltglnla 2231a.14SO    02 Jan 2011 (02.01.2011)
                                                                                                                  PCT Ho1pdtUik 571•272:•4300
             Facsimile No. 571-273-3201                                                                           PCTOSP; IS11·;'!'1r:!·'f'f74
                    .
            form PCfiiSA/237 (cover sheet) (July 21109)




                                                                                                                                                            QUESTMS-00001 030
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 528 of 641 PageID #: 386
                                                                                                   PCT/US2010/056886 14.01.2011

                                      WRITTEN OI'INION OF THE                                                   lntemationa.l application No.
                                                                                                                 PCT/US 10/56886
                                INTERNATIONAL SEARCHING AUTHOIUTV
                                                                                                            l
             Box No.1          Ra~is   tlf this opinion
                                            -----------------------------------------------------;
              1, With regard to the bmguage, this opinion has been established on the basis of:
                   12]     the international appliMtwn in thjj language In which it was nlcd.

                   D       a translation of the international appli~;ation into .. "    ,. , ... , ' " ................ which is the !an1~uage of a
                           tran~lation furnished for the purposes of international search (Rules 12.3(a) and 23.1(b)).




              2.   D       This opinion hit:;; been established taking into account the: rectification of an obvious mbtnkc aulhorized by or notified
                           to this Authority under Rule 91 (Rule 43bis.l(a))


              .3. With regard to any nucleotide and/or amino acid sequence disclosed in the internLltional application, this opinion has been
                   cMablished on the basis of a sequence listing filed or furnished:
                   a. (means)
                       0       on paper
                       D        in dcctrotliC   fl1tltl



                   b. (time)
                       D       in the international application as filed
                       0       t·ogether with the         int~1'11.ationul application in electronic form
                       0       subsequently to this Authority for             th~ purposes of seor~.:h

              4.   0       In addition, in the case that more than one version or copy of a sequence listing has been filed or furnished 1 the required
                           statements that the information In the subsequent or additional copiQS is identical to that in the application as filed or
                           docs not go b~yond the apJ)Ikation as tiled, as t1ppropriatel were furrdshed.


              5. Additional comments:




            Fvmli'CTIISA/237 (Box No. I) (July 4009)




                                                                                                                                                QUESTMS-00001 031
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 529 of 641 PageID #: 386
                                                                                                     PCT/US201 0/056886 14.01.2011

                                        WRITTE:-1 OI'INION 011 TilE                                                      h\temational applk~ation No.
                                                                                                                             PCT/IJS 10/56886
                                  INTERNATIONAL SI!:ARCIIING AUTHORITY
                                                                                                                     I
              Box No. 111        Non-establishnumt of oph1lon with regard to rlo\ltllty, IB\''i;llltive stet• and industrial applicability

              TIIC questions whether the cll•imcd invention appears to be novel, to involve an inventive step (to              b~   non obvious)) or tQ be industrially
              applicable have not been examined in respect of:

                D       the entire international application.

                IZ]     claims Nos ..~1Qd.1t..?J.:.2~ 1... !3~~4.Qt . 4~ .!~-- ~·-.

                 bcca.u~e:

                        the said international application, or the said claims Nos.__,_.,.~,- .•, .."'"",                                       relate to the following
                        subject nu~tter which does not r~;:quirc nn intcmational search (specifY):c,--------




                I8J     the description 1 claims or drawings (indicate particular clements below) or said dalms Nos. 9."10, 14, 21"28, 33--40, 46, 52
                        arc ~o urJclt::ar that no meanlngft1l opinion could be f'om1ed (specify):
             Claims 9·10, 14, 21·28, 33-40, 46 and 52 are dependent clalms and are not draftQd in accordance with tho second and th1rd sQntoncoQa
             of Rule 6.4(a).




                0       the claims, or .'!laid claims Nos.                                                                             arc so lnadcqu11tdy supported
                        by the dcs~..~rlption that no mem~T;;gful opi11ion could be fbrme<l (:-,p~7i.JJ~:




                IZJ     r10 Jntemntiot1a.1 search rep(lrt has bt\en established for suid claim:i Nos. 9"10, 14, 21 "28,         33~40, 46, 52
                0       a    m~aningf\1l opinion CQl\ld not be fanned without the sequence listing; the applicant did not, within the prescribed time limit:
                        0         furnish a ~"qucncc listing on paper complying with the stalldi-rd provided fOr in Annex (; of the Administrative
                                 Instructions, and such listing Wit'> not uvuitable to t1HJ lntemati()tJal Searching A\tthority in 01 fom1 and murmer ucccptnhlc
                                 to it
                        0        ti.unish a sequence listing in electrc,mic 1Qrm complying with the standard provid~d fbr in Anne:x C of the Admini'itrative
                                 lnstrudi(}ns, and ~;u~h listittg was not uvailu.ble to the lnterntltional Sear~hing Authority in a f~mn and mrmner ac~~~ptable
                                 to it.

                        0        pay tbe reqmred h1tc furnishing tbe for
                                 Rule 13/er.l (n) or (b).
                                                                                      tht~   fonil5ihing uf a sequence listing irl response to an invit:uion     ~mder




                D       Sec Supplemental Box: fol' further detnib.




            Fonn PCTI!SA/237 (Box No. Ill) (July 2009)




                                                                                                                                                              QUESTMS-00001 032
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 530 of 641 PageID #: 386
                                                                                                PCT/US2010/056886 14.01.2011

                                                                                                                          Jnternational application No.
                                       WRITTEN Ol'lNION Of' THE
                                 INTERNATIONAl, SF.ARCHJNG AUTHORITY                                                 _l         PCT/US 10100086
              Box No. V         Reasmt1~d  :')hdemcnt uuder Rule 43his.l(u)(i) wlih rega ..d to uOvt'ltyt h•vcutlve step or industrial oppHcabUUy;
                                citations and cxphmatlons supJIOrting such statement

              I.    Statement

                       Novelty (N)                           Claim::.       1•8,   11~13,   15•20,   2e.-~2,   41•45, 47m!.J1                                       YES
                                                             Claims         NON§                                                                                    NO

                       Inventive step (IS)                   Claims         NONE                                                                                    YES
                                                                           - · - · · - - - - --------···------
                                                             Claims        _1~1!,1)_:1_;1._15·20, ~9:3.2, 4_1_:~~'-:I?.:~.L... _______________________              NO

                       Industrial applicaiJility (IA)        Claims          1·0, 11-13, 15·20,29·32,41·~....4?.::~. -------                                        YES
                                                             Claims        .:.N;;;O:.:N;::E:__________________...._________...,...._                                NO




              2.    Citations and ¢Xplanations:
             Claims1~8, 11~13, 15~20, 2SJ-.32, 41~45 and 47~51 lack an Inventive step under PCT Article 33(3) as baing obvious over US 2009/0137056
             A1 to Holmquist, ot al. (horoinaftor 'Holmquist") in vlow of US 2006/0228809 A1 to Clarko, at al. (herainalter ~clarke").

             As per Claim 1, Holmquist discloses a method for determining tho amount of 1alpha,25·dlhydroxyvitamin 02 (1alpha,25(0H)2D2) In a
             sample by mass spectrometry (para [0009]), tho mothod comprising lho steps of: ionizing non-dehydrated I alpha,2S(OH)2D2 from tho
             sample (para (0024]) to generate one or more 1alpha,25(0H)2D2 ions dateclable by mass spectrometry (para [0024}); and dEltermining
             tho amount of ooo or mora of tho 1atpha,25(0H)202 ions by mass spectrometry (para (0032]); and relating tho determined amount of
             1atpha,25(0H)2D21ons to the amount of 1 alpha,2b(OH)202 in the sample (para (0035]). Holmquist doos not disclose the further claim
             limitation taught by Clarke, namely: that said one or more 1alpha,25(0B)202 ions comprl<~J.o one or more Ions selected from tho group
             consisting of ions with a n1A.SS-ta.chargfl ratio of 377, 395 (para [00541) or 211.3 (para [0053}). From these di$Ciosed mass·tO..()harge
             ratios, II would have fallon wittlin the range of normtll experimentation for a person of skill in the art to use ions with a mass~to~charge ratio
             of 376,1 0.5, 393.1 . 0.5. or .225.0 • 0.5. II would have been obvious to a person o1 skill in the art to use the ions that Clarke teaches In
             the prQcess of Holmquist Jn order to lncofporatc specific: functional groups into dtHMEld product fotrnult~.tlons.

             As pe~ Claim 2, Holmquist discloses that the mas:s epectmmetry 1s tandem mass sptlctrometry (para l0034]).

             As par Claim 3, Holmquist docs not expressly disclose ions with a mass-to-charge ratio of 375.1 . 0.5. Howuvar, Holmquist d<>ea dlS()lOse
             that the one or moro 1a.lpha,25(0H)202 ions comprlso a precursor lon with a mass-to~cho.rgD ratio of 377 (para [00541). From this
             dlsc\osura, it would have faiiM within !he range of normal expurimontat1on for a porson of sf~lll in tho art to uao ions with a maoo-ttH::harge
             ratio ol875.1 . 0.5 However, Holmquist c:k')eS not expressly disclose using ions with a mass•to·charge ratio ol157.0. 0 ..6. However.
             Holmquist discloses using one or more fragment 1ons w1th a maa!3-to~chargo ratio of 151,12 , 0.5 (para {001 OJ). ~rom thi'S disciO$UfO, it
             wotJid have fallen wlthln the range of normal experimentation for a person o1 sklllln the art to u~e a precursor Jon selected from the group
             of ions w1th a mas~Ho-charge ratio o1 157.0. 0.5.

             As per Claim 4, Holmquist and Clruka do not I:):Xpreal:ily dhiiclosa that tt1e one or more 1alpha,25(0H)202 ions comprise a precursor ion
             with a mass-to-charge ratio of 393.1 • 0.5. However, in light o1 Clarke's teaching ol iOn$ with ~:~ rnat~s·fO·(;harge ratio of 395 (para f0054l}, U
             would hal((l fallen within the range of normal exporimentatlon ~or a person of :skill ln the art to usa a prec1..trsor ion with a mas.·•Ho~chargo
             ratio of 393.1 . 0.5 HQlmqtJist disclose thO further daim limitation taught by Clarke, namely; using one or more tragrnenl ions w1th a mass
              ·to.-chargo ratio of 151.12. 0.5, From thls disclosure, it would have fallen within the range of normal experimentation for a person of skill In
             the art to usa a precursor it>l'l solocted from the group of ions with a mass ·tO··Charge ratio of 157.0 . 0.5. It would have boon obviouG to a
             person of skill in the art to usa the Ions that Clarke 1caches In tho process of Holmquist in order to incorporato specific functionAl groups
             into desired product tormulat1ons.

             As per Cilalm 5, Holmquist discloses that said ionizing comprises volatili7.ino tho sampl(!) by heating the sample with a lasor (para l0059)).

             As per Claim 6, Holmquist docs not O)(prossly disclose t~1at said volatlzlng Is conductod by laser diode thermal desorption (LDTD}.
             However~ in light of Holmquist's tf!l~:tching ol1'1'1atrix Hssisted h:wer desorption ionlza1ion (para (0059}). It would have been obvious to a
             person ol skill in the art to use laser diode thermal desorption (LDTO).

             As per Claim 7, Holmquist discloses that the sample is not subjec::tod to liquid chromatography (without using online extraction or tligh
             turbulence tfquld chromatography) prior to mass :spectrometry (para [0040]).

             As per Claim 8, HolmqlJist discloses that the sample Is not subjoctod t(·~ (;hr¢rnotography dl~riviti.::ation         ifj p(o~rfol'l'nod   prio•· to
             chromatography) pnor to mass •poctrometry (para[001 111),

             .-•. see SLipptemental Sheet #1--




            Fonn PCTIISA/237 (Box No, V) (July 2009)




                                                                                                                                                                    QUESTMS-00001 033
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 531 of 641 PageID #: 386
                                                                                            PCT/US2010/056886 14.01.2011

                                                                                                               International application No.
                                       WRI'fU:N OPINION OF THE


              Supplemetltal Bu:~
                                INTP:RNATIONALSEARCIIING AUTHORITY
                                                                                                             I       PCTIUS 10156886



              In case the space in any of the preceding boxes. is not .sufficient.
              ~ontinuntion  of:
             Box No. V.2. Citations and explanations.    (S~pplementa!   Sheet #i)

             As per Claim 11, Holmquist discloses that 1alptla.,25(0H)202 in the volatilized samplo 16 ionized with atmospheric pressure chemical
             ionization (APel) (para [OOG9]).

             A::, per Claim 12, Holmquist discloses that the sample is a biological sample (blood, plasma, serum, hair) (para (0038]).

             As per Claim 13, Holmquist discloses that tho sample Is plasma or serum (para (0038]).
             As par Claim 15, Holmquist discloses a method for determining the amount of 1alpha,25(0H)203 ln a samplo by mass spectrometry, tho
             method comprising the steps of: Ionizing non-dehydrated 1alpha,25(0H)203 from tho sampls (para [0024)) to gonorato one or moro
             1alpha,25(0H)l?D3 ions detectable by mass spectrometry (pa~a (00241); dotermlnlng the amount o1 one or mote ot the 1alpha,25(0H)2D3
             ions by mass spectromelry (para {00321); and relating the determined amount of 1alpha,25(0H)203 ions to ths amount of
              ta.lpha,25(0H)2D3 in the sample (para [0035}), Holmquisl does not disclose the further claim limHaticn taught by Clarke, namety: that
             said one or more ialpha,25(0H)2D2 ions comprise one or more Ions selected from the group consisting oJ loris with a mass~to--charge
             ratio of 365, 363 (para (0054)) or 2"1 i .3 (para [0053]), From these discloaed masS·t(H':harge ratios, it would have fallen within the range of
             normal experimentation for a person of skill in ltua art to use Ions with a mass-to...charge ratio of 363. i . 0.5, or 38t.1 0.5. 11 would have
             been obvious to a person of skill in the art to use the ions that Clarke teaches In the process of Holmquist 1n order to !ncornorate specific
             functional groups into desired product formulations.

             As per Claim 10, Holmquist di$c!oses that the mass spectrometry is tandem mass spectrometry (para (0004)}.

             As per Clalm 17, Holmquist does not expressly di$clase ions wilh a mass~to~charga ratio of 36~U . 0.5. However, Holmquist does
             disclose lhat the ono ot moro 1alpha,25(0H)202 ions comprise a precursor ion with a mass-to..charge ratio of 365 (para (0054]). rrom thls
             disclosure, it would have fallen within the ranga of normal exporlmontation for a parson of skill in tho art to usa ions with a rnass·to-chargo
             ratio or 363.1 . 0.5. Holmquist does not expresslydiscloso using ions with a mas~Ho--<;ha.rge ratio o1157.0. 0.5. However, Holrnqui~t
             disclosf;lS using one or more fragment ions with a mass-lo·chargo ratio of 151.12 t or· 0.5 (para (0010]). From this disctosuro, it would
             have fallen within the range ol normal experimontaUon lor a parson ot skill in the art to use a precursor ion selected from the group of ions
             with a ma.s~Ho·charge ratio o1157.0. 0.5.

             As per Claim 1B, Holmquist and Clarke do not expressly disclose that the one or more 1alpha,25(0H)2D21ons comprise a precursor ion
             with a masi'Ho~charge raUo ot 381.1 . 0,5, However, ifllight of Clarka's teaching of Ions with a mass~to<hargc ratio of 363 (para [0054]), it
             would have fallen within lho range of normal experimentation lor a person of skill In the art to use- a precursor ion with a mass~to--<:harge
             ratio of 381.1 . 0.5. t-k.Jimqulst does nol expreat;~ly disclose using Ions with a. mass~to~charge ratio of 157.0. 0.5. Howawlr, Holmquist
             docs disclose using one or more fragment Ions with a mass~to~charge rati() of 15"1. 12 . 0.5 (para (0010}). From thls disclosure, lt wou!d
             ha.ve fallen within the range of normal experimentation for a person o1 skill 1n the art to use a prel:ursor ion soloctod from tho group of ions
             wah a mo.ss·to·charge ratio of 157.0. 0.5.

             As per Claim 19, Holmquist discloses that said ronlzing comprises volatilizing 1he sample by heating the sample wllh a laser (para [0059)).

             As per Claim 20, Holmquist does not expt&$Siy dlsolosa that said volatlz.ing Is conducted by laser diode thermal d.asorption (LDTO).
             However, 1n light of Holmquis1's leaching of matrix assisted laser desorption ionizatJon (para [0059]), 11 would h.avo boon obvious to a
             person of sKill In tho art to use las()r diode thermal desorption (lOTO),

             As per Claim 29, Holmquist discloses a method for determining the amount of 1alpha,20mdihydroxyvi1amin 02: (1alpha,25(0H).202) and
             1alpha,25·dlhydroxyvllamln 03 (1alpha,25(0H)203) in a sample (para (0010)) by mass spoclrometry (para [0024]), lhe method comprising
             the steps of: ionil:":ing rron·dehyclr.ated lalpha,2B(OH)2D2 and non"dehydrated 1alpha,?b(OH)2D3 from the sample (para (00321) to
             generate one or more 1alpha.,25(0H)2021ons a.nd one or more 1alpha,25(0H)21J3 ioM detectable by mass spectrometry (para [0032]};
             determining tho amount o1 one or more o11he 1alpha,25(0H)202 ions and the amount of one or more of the ia,:25(0H)203 Ions by mass
             spectrometry (para [0032)); and ~elating ttle de~armined amount of 1alpha,25(0H)202 ions and 1alptla,25(0H)2D3 ions to lhe amount of
             1alpha,25(0H)202 and 1alpha,2.5(0•-t):2D31n the sample (para.!0035]). Holmquist does not disCIO$e the further claim limitation taugtlt by
             Clarke, namely~ that said one Q( more i alpha,25(0H)2021ons comprtse one or moro ions selected from the group consisting of ions with a
             mas.!Ho"charge ratio of 377, 395 (para [0054]) Of 211.3 (para 10053]). From these disclosed mass~to¥cha~ge ratios, it would hav~ fallon
             within tho ra11go of normal cxporlmcntation for a person of skill ln the art to use Ions with a mass·1(H:::hargo ratio ot 375.1 . 0.5, 393.1 . 0.5,
             or 225.0. 0.5. ·and said Ofl(l or more 1alpha,25(0H)2031ons compriso Of'lt;) o~ more io.ns !';!Etlected from the group consisting of Ions with a
             ma!ii~Ho-charge tatio of 363.1 , 0.5, 3tH .1 . 0.5, 106.1 • 0.5, 109.0. 0.5, "156.9. 0.5, and 159.2: . 0 5. Holmquist further discloses lhat that
             said one o~ moro lalph~,25(0H)202 Ions cornprlsQ Ofl(J or more ions seleeted from the group consisting of ions with a mass·tO·charge
             ratio of 360, 363 (pa~a.I.0054D or 211.3 (p~ra [0053)). From these disclosed mass-to--charge ratios, 11 would havo talton within tho range of
             normal exper1mentat10r1 for a person of $k1llln tho art to use Ions with a ma.ss-to~charg@ ratio ol 363.1 . 0.5, or 381.1 . 0.5. It would have
             been obvjous to a person of sklll in the art 1o use the ions thai Clarke teaches in the ptocoss of Holmquist In order to inr.otporate specific
             lunttional groups into dt;l$ii"Od product formulations.



             ---See Supplemental Sh(lOt #2···




            ----~~~~~~--~~~------------------------------------------~
            Fonn PCTIISA/237 (Supplc.ncntal Box) (July 2009)




                                                                                                                                                     QUESTMS-00001 034
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 532 of 641 PageID #: 386
                                                                                             PCT/US2010/056886 14.01.2011

                                      WRITTEN OPINION OF' TIU:                                                     lntemational application No.



              Supplemental Box
                                INTERNATIONAl. SEARCIIING AUTIIORITY
                                                                                                               l        PCT/US 10156886




              In case the space in any of the preceding boxes Is not suffldent.
              Continuation of:
              Box No. V .2. Citations and explanations. (Supplemental Sheet #2)

             As per Claim 30 1 Holmquist di:Seloses that the mass spectrometry Is tandem mass s~etrometry (para {0034]),

             As por Clalm 31, Holmquist disclosos that said ionizing llomprises volatilizing the saroplo by heating lhe sample with a laser {para (0059]),

             As per Claim 32,-Holmquist do~s not Qxp~essly disclose that said volatlzing is conducted by laser dioda thermal desorption (LDTO).
             However, in light ol Holmquist's teaching of matrix assisted laser dE.Jsorption Ionization (para [0059]), it would have been obvious to a
             person of skHI in the art to I.JS$Iaser diode thermal desorption (LDTO).

             As par Claim 41, Holmquist discloses a method far de1ermlnlng the amount of 1alpha,25mdihydroxyvitamln 02 (1alpha,25(0H)202) in a
             sample by tandem mass spee1rometry (para [0024)), comprising: (a) lmmunopurifying 1alpha,~5(0H)2D2 from said samplo jpara [0011D:
             and (b) further purifying tho immunopurlfled 'lalpha,25(0H)2D2 from step (a) by ~ligh pressure IJquld chromatograptly (HPLC) (para
             !0011]). Holmquist does not d1sclot>a Hw Jurthw;H cl~hn limili:l.lion taught by Cla.rka, rw.rnaly: ttmt s~;~id one or rnQre 1i';tlptn.t,25(0H)2D2 ions
             comprise one or rnore ions selected from tho group consisting of ions with a massTto~harge ratio of 377, 395 (para [0054]) or 2'11.3 (para
             (0053]). FrQm these disclosf)d mass-to-charge rCltioe;>, it would have fa.Uen within the range of normal e)j;perlmentatioo for a person of skill in
             tho art to usc Ions with a mas~Ho~charge ratio ol37!'3.1 • 0.5, or393.1 . 0.5. Clarke further discloses: (II) generating one or more
             1ulpha..25(0H)20:2 fragment 10n:s (para. [0034]); and (Iii) detecting the amount of one or more of said iot"'a generated In step (i) or (ii) or
             both (para [0034)) and relating the amount ol detected ions to tho amount of 1alpha,25(0H)202 in said sample (para [0034)). It would
             have baen obvious to a person of skill in the art to use the Ions that Clarke toachcs In tho process ot Holmquist in order to incorporate
             specific functional Q(OUPS into dosirod product tormulations.

             As pe~ Claim 42, Holmquist doe:s not expfessly di$Closrn ions wilh a mass~to.charge ratio of 375.1 . 0.5. However, Holmquisl does
             disclose that the one or more 1alpha,25(0H)2D21ons comprise a precursor ion with a mass-to~charge ratlo of 377 (para (0054J). From this
             dlsdost;re, It wo~1ld have fallen wahin the range of normal expmiment<ation for a person of flkillln the art to use ions with a mass·1o·chargtill
             ratio of 375.1 . 0.5. However, Holmquist does not expnnssly disclose using Ions with a mass~to~charge ratio or 157.0. 0.5. However,
             Holmqu1st discloses using one or more fragment Ions with a mass~tomcharge ratio of 151.12. 0.5 (para (0010)). From this disclosure, It
             would have fallen wllhin the range of normal exper1rmmt¢~.t'lon for a person of sl<:ill in tho art to use a precursor ion selcctod frorn the group
             of ions with a mass·to"'charge ratio of 157.0 . 0.5.

             As per Claim 43, Holmquist arld Clarke do not expressly disclose that tha one or more 1alpha,25(0H)202 Ions comprise a precursor ion
             with a. mas$--> tO-charge ratio tJI393.1 , 0.5. However, in light of Clarke 1S teaching of ions with a maae.Ho"charge ratio of 395 (para [0054D, it
             would havo fallen within tho range of normal o>cporlmontatlon for a person of skill in tho art to use a precursor ion with a mas~.Ho-chargo
             ratio of 393.1 • 0.5. Holmquist dlacloses t.Jsing Or\e or more fragment ions with a mass· to charge ratio of 151.12. 0.5 (para (00'10]). From
             this disclosure, lt would have fallen within tho rango oi normal oxperlmentatloo for a P~Hson of sklll in the art to use a precursor ion selected
             from the group at ions with a mass4o·chargo ratio of 157.0 . 0.5. It would have boon obvious to a poroon of skill in the art tO usQ tho ions
             that Clarke teaches 1n the process of Holmquist in order to Incorporate spec1fic functional gro~1ps in1o dQSired product formulations.

             As per Claim 441 Holmquist dlselosos thAt the lmmunopurifying step utilizes immuMp~trtlclas (para [0046]).

             As per Claim 45, Holmquist disciQses that said immunopartic1es comprise anlldihydroxyvltamin 0 antibodies (para (0046]),

             As per Claim 47, Holmquist discloses a method for determining the amoun1 of 1alpha,25~dlhydroxyvitcl.min 03 (1alpha,25(0H)203) in a
             sample by tandem mass spectrometry (para [0024])j comprising: (a) immunopurifying 1alpha,2S(OH)2D3 from said sample (para
             (0033l);and (b) fyrther pt.Jrifying the immunopurified 1alpha,25(0H)203 from slap (a) by high pressure liquid chromatography (HPLC)
             (para [0050]). Holmquist does not disclosa tho further claim limitation taught by Clal'~, namely: (c) determining the amount of tho
             1alpha,25(0H)203 obtained 1rom stop (b) by tandam rnasu spof.:tromotry compris1ng (para (0035])· that said ono ()r moro
             1alpM,25(0H)20:2lons comprise one or more ion:s selected from the group consisting of ions with a mass-to--charge ratio of 377, 395
             (para t0054J) or 211.3 (para [0053]). From these Oiselo.ood mass~t~chargs ratios, Hwould have fallen within tho range of normal
             experimentation for a person of sKill in the art to IJ$G ions w1th a mass-to-charge ratio of 375:1 . 0.5, or 393.1 • 0.5. Clarke further
             discloses: (ii) generating one or more 1alpha,25(0H)2D3 lragrnent Ions (para 100541); and (ill) detecting the amoun1 of one or more of said
             ions gunamted in step (I) or (U) or OOth (para {0055}) and relating the amount 01 detected ions to the amount of 'latpha,2i::i(OH)2D31n said
             sarnple {para {0051]). It would have been obvious to a person of skill In the art to use the ions that Clarke teaches ln the process of
             Holmquist In order to Incorporate specific funclional group::» Into desired produt.t formulations.

             As per Claim 40, Holmquist does not expressly disclose Ions witt1 a mass•to·chargo ratio of 303.1 , 0.5. However, 1-kjlmqul~:~t doas
             disclose that the one or more 1alpha,25(01 i)2D2 ions eomprise & precursor ion witt1 a mass~towcharge ratio of 065 {para [0054]). From this
             disclosure, it would have fallen within tho range of normal e>cperimentation for a person of :3kill in the art to use ions with a mass·to"charge
             ratio of 363.1 . 0.5. Holmquist does not oxpre!;loly dlaclose using ions wllh a mass-to-charge ratio of 157.0. 0 5. However, Holmquist
             discloses IJsing one or more fragment Ions wilh a mass·to~charge ratio of 151.12 ·+·or~ 0.5 (par'a (0010}). From this disclosure, It would
             havo fallen within the ~ango of normal experimentation for a person of skill in the art to use a procursor ion selected from tho group of ion$
             wtth a mass-10-charge ratio of 157.0. 0.5.


             ~~-Seo   Supplomantal Sheel   #3--~




            Form PCTIISA/237 (Sup1>i<mcntal Box) (July 2009)




                                                                                                                                                        QUESTMS-00001 035
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 533 of 641 PageID #: 386
                                                                                          PCT/US2010/056886 14.01.2011

                                                                                                               lntemationa.l application No.
                                     WRITTEN OPINION OF THE
                                                                                                                    PCTIUS 10/56866
                               INTERNATIONAL SEARCIIING AUTHORITY
                                                                                                           l
              Supph:mt::nhd Box

              In case the space in any of the pn.."t:eding boxes is not sufficient~
              Continuation of:
             Box No. V .3. Citations and explanations. (Supplemental Sheet #3)

             As per Claim 49, Holmquist and Clarke do not e><pressty di$Ciose that the one or more 1aJpha,25(0H)20.2 ions comprise a precursor ion
             with a mass-to...charge ratio ol381.1 . 0.5. However, in light of Clarke's teaching of ions with a mass~to~charge ra1io of 383 (para (0054)). it
             would have fallen within the range of normal exper'lfflOMtatlon for a person of Skill In the art to UM a precursor iOn wilh a mass~to-charge
             ratio of 381.1 . 0.5. Holmquist does not expressly disclose using Ions with a mass..to·charoo ratlo of lti7.0 _0.5. However, Holmquist
             does disclose using ona qr more fragment Ions with a mass~to·charge ratio of 101 12. 0.5 (para [0010]}. From this disclosure, it would
             have fallen within the range of normal exporirnentation for a person of skill in the art to use a precursor ion selected from the gmup of ions
             with a mass-to-charge ratio of 157.0. 0,5.

             As per Claim 50, Holmquist discloses that the immunopurifylng. step utilizes immunoparticles (para {0046D.

             As par Claim 51, Holmquist discloses that said lmmunoparticlos cornprisca antidihydroxyvitamin D antlbodtes (para [004S)).


             Claims 1·8, 11~13, "15-?0, ~9-3?, 41·45 and 47~51 have industrial applicability as defined by PCT Article 3a(4) because tho subjsct matter
             can be made or used in industry.




            Form I'CTIISN237 (Supplemental !lox) (July 2009)




                                                                                                                                                  QUESTMS-00001 036
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 534 of 641 PageID #: 386




       Papers                                                                     PD.O.l~·-'fifi,.,. fi~
                           XP 000570695                                              ______ __\._u_j
                                                                                               _
                                                                                 p. ~~~..."fit...... '
                                                                                             ,.,_.

                    Production of a group-specific antibody
                    to 1 ~,25...dihydroxyvitamin D
                    and its derivatives having the
                    la,3P-dihydroxylated A-ring structure
                    Nurilliro Kobayashi, Aidko Takama, Kazuko Shiumura, Yoobilni Taba1a,
                    Kanako Takagi, and Kuutake Shimada
                    Faculty <>{ Pharmaceutieal Sciences, Kanazawa Uni,ersity, .Kaw:tzawa, Jap""


                    To obwin a group·specijic antibody to 1•,2.5-dih}'dro:<:yvitami" D and Its dertvll!itws /uJI!in~ rM
                    Ja.;Jp..dihydroxylated A~ring ~·tru,(:turc, la:~h)ldroxyM25,l6.27-trinon,it.amln D 3 ·24..:oic: add was synthesized a.s
                    a haptenic deri11111ive hy a m~'~+ conu&niem .$Jhlhetic "I'Hlte. 1'h'~'et kinds ()fpoJydonal antibodies w~?re elit::hed
                    in rabbits against the hapren conjugau:d With bom':lu: se~wn albl).min, and their spectfi.ciry wa.s i:.xamined by
                    cross.,reaclitn'tie.s in o radioimtm.moassay proceduu. Om: afthe antibodies t.i>·asfo~nd to s.h()w f) t~uiwble bindihg
                    propt:ri.Y by addititm of a small tJmount oflhe plasma from vitmnin D .. deficimt rats. Dose··re:J.pome curm;:s
                    with measurable umges ~'lpplicoble Iii biolr.>gicai ;pecimens }'!-·ere obtained for la,2.5~dilryd.r·o.xyvilamin D 3 ,
                    Ja.,25~dihydrox.,yvttamifl JJ~. ,. 24R)~let,24,25-ll"ihydro.xyvitamin D 3 , ( 23S,2SR) ·1!1,,.25-.dihydroxyr.Htamin 0.7>
                    .:?6~2J~IacJone, and ;n ...oxactdcirriol by the radwimmunoas:~ay sysum u.sing rhi.s impr-oved antibody. Tht.'
                    amibody wifl bt.• wf.ddy useful for deve!opin.t~ prtifi.Je ,,maJyses of11't,25~dfhydro.xyviramin D and ils deY'ilxuives
                    (metabolites 01· synthetic an.alogJ) haufng the itJ.,3{J-diltydroxylarcd A-ring, a.s well (~S i.mm~no<.usays
                    mt~u.J·ur·my each of these• sccDSN.''N')ls individuaf~Y- (Su·roid.s 59:404-·--411, 1:994)



                    'K~ywords; :sterols; l:;t,25 . dihyd:rnxyvilllmi:rl D       deovative:;~   hnpten !!yYltllcsis;   la~hydroxy-25,26.27~trinorv.t;tmin
                    DJ·24·<~k: .IH~id; anliboc\y prod,H~lion; SFWo<.'ifh;;lty



       Introduction                                                                             is one of the major metabolites            ,,r
                                                                                                                                     1,25-(0H),Dl and has
                                                                                                received mllch aHention due to Jts unique biolog.ical
       Humans dcriv·~ their vitamin D (vitarnin D, [D,] ami                                     actions. The metabolite inhibits bone resorption induced
       vitaroin D, [D,]) from rwo ~ourc,s. 0 3 is mainly
                                                                                                by 1,25-(0H),D.1 and stimulates bone formation,'·'
       sy11thesized in the skm, upon i:rradiauon Df provHarnin
                                                                                                although the physiological role of the trihydroxylated
       J), with ultraviolet (UV) light, 1.\'hcrcas D, is absorbed                               metabolites is still obscure.
       ~ole!y    from the rliet. la,25-Dihydroxyvitamin D,
                                                                                                    On the other hand, many auempts have re<Jently been
       [1,25-(0H),D.,, IJ and lcr.2S-dihydroxyvitamm D,
                                                                                                made to separate the cell-differentiating ability of
       [1,25-(0H),D,, 2) are the active forms of D, and D,,
                                                                                                1,25-(0H),D, from calcemic activity by modifying its
       respectively, playing an important role in calcium
                                                                                                ch<:mical structure. Canseguently, some prornising
       hornet)st~sis (Figure 1). It has been shown that
                                                                                                analo£!S of 1,25·(0H),D, having modified side chains,
       1,25-(0HJ,D, is also asso"i2t<:d with cell proliferadon
                                                                                                e.g., 22"oxacaldtriol (OCT, 5),' c.alcipotriol (MC 903),<
       and differentiation. These "'·tivc metabolites arc further
       transformed into various b-hydruxylated compounds                                        and KH-1060' have been develoJl"d aJ'ld arc now
                                                                                                expected to be novel agents with potent clinical utility.
       ha\'ing additionally hydroxylated or lact<>niz~d side
                                                                                                   Antibodies reacting equally with these v1tamin D
       chains, suoh as (24R)-la,2425-trihydroxyvitamin D,1
                                                                                                derivatives having the !<>,3{i·dihydroxylated A -ring
       [1,24.25-(0H),D,, 3], and (2.3S, 25f<)·la,25·(Jihydroxy-
                                                                                                structure will be widely us~ful for dtwdopiog profile
       villl.min D, 26,23-lacton" (1,25-lactone, 4). 1,2~-Lactone
                                                                                                analyses or la,25·dihydroxyvitamin D and its derivatives
                                                                                                mentioned above~ as well as imrnunoa..'}Says measuring
                                                                                                ea~b <>f these se<:<>Stemls individually.
       A(\dr~     rcpnnt     r~quest-s     It:.' I:k   Kax.utakc~ Shimada. Fa<:ulty of
       Pharr.ruu;:euticaJ Scienl..'t>:S,    Kl\na;:<;~'lWll  Uuivcr~ity, Ta.krna~macbi,            From these points of view. we synthesized a
       Kanaz.awi:l 920, Japan.                                                                  bapteniG derivative, 1«-hydroxy-25.26,27-trinorvitamin
       Received Octolx:r 11., !99'; accepted Jan'll:lr) J 2. t994                               D,-24-oic acid [(57.,7 E)-(l S,3R) .. 1,3-dihydroxy-9,1 Q.


                                             \I(Ji.    !:>9, July                                                                    ~)   1994 Buuerworth-H ~±inerm:mn




                                                                                                                                                            QUESTMS-00001 037
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 535 of 641 PageID #: 3869




                                                                         Group-spocific antibody to 1,25- (OH) zD derivatives: Kobayashi eta/.
                                                                                            2.0.2 mmoll. and 2.2'·azobisisobutyronitrilc (AIBN) (14 rng) in
                                                                                            hexane (15 mL) was rctluxed fOI' 25 min, Arter !.he mixture had
                                                                                           c.ooled to room tert~pcn:ttute, the: resultinp; precipitate was
                                                                                            filtered off. The filtrate was COt\f'..tmtraled unde[ reduced
                                                                                           pres.slllre, ar1d th.e residue th~Hl obUllned was dissolved In ;~;ylen.e
                                                                                           (13 mL). After addition of 2,4,6""<>1h<lino (2.3 mL), the mhture
                                                                                           was retluxed for 1 h. The f(!!Whlng solution was dHuled with
                                                                                            AeOEt, washed (H 1 0, dtill•d S% HCI. H,O. 5% NaHCO,,
                                                                                           and brine), dried, and evapQrated. The residue was dissolved
                                                                                           in CH ,CI, (20 mL), and a soluti<>n (>f 4·phenyl·l.2.4-triuoline-
                                                                                           3,5·dione (PTAD) (0.3% in CH,CJ,) was added dwpwise lo
                                                                                           the solution until a faim tll>d color due to PTAD persisted. After
                                                                                           addition of the ?'fAD, the mixture wu st1ned for n further
                                                                                           1 h. Tile solvent was removed under redt.1ced pressure~ and the
                                                                                           crude product thus obtainf.:ct was purjfied by flash column
                                                                                           chromatography (bcxane/AoOE.t. I' 1) to give compound 8
                                                                                           (549 mg. 57%) asa pale yellow oil' 'H NMR (HXI MHz) 6 0.83
           Flgor~ 1 Structures of 1,25~(0H) 2 0 and 1ts darwathte$ having                  (3H, 18-H), 0.94 OH. d, J,. 5Hz. 21·H). 1.06 (3H. •· J9.. H),
           the 1rx,3/J.,dihydroxyl1n&d A·nng structt.lrt                                   2.01,         (each 3H, s, OAc), 3.24 (I H, dd, J H, 6Hz, 9~·l·l).
                                                                                           3.&i (3H, s, COO Me~ 5. ll {IH, m, Jfl.. H), 5.88 (lH, m, Jo Hi,
                                                                                           6.28, 6.43 (2H, Al>q. J 8Hz, 6, 7·H), 7.22~7.56 (:iH, I'll, Ph);
           secochola·5,7,10{19rtden-24-oic acid, 6J (Figure 1),                            MS m/z 486 (M' -PTAD, 0.32%1, 42'1 (486 ... C()0Me, 2.9),
           which was expected to generate the desired antibody, by                         426 {486- Ac()H, 9.1 ). 367 (427- AcO H. 28), 366 (486- 2 x
           a new convenient synthetic route. Three kinds of                                AcOB, 100), 251 (366-side ch•m, 9.8).
           polyclonal antibodies were then elicited in rabbits
           against the hapten conjugated wirh bovine serum                                 Motbyl hr,3fl·dlhydt·o~y-3',5'-dio'.:o-4'-pbenyl•5,8-(!,2]~pi ..
           albumin (BSA), and their specificity was examined by                            [J,%,4]tria:rolo-5tr,8,....hoJ..I.i-en-24-o•t• (9). A solution of
           cross--reactivities in a radioimmunoassay (RIA) procc ..                        adduct !I (540 mg. 0.816 mn1ol) and KOH (168 mg, 3.00 mm<:>l)
           dme.                                                                            in McOH {30 mL) was stu're<l at room torr: perature for 2 h.
                                                                                            Afl<!~t neutralh~..atitm with :50'Yo:~ AcOH.the resuJth1g mix tun.~ was
                                                                                           extracted with AcOE.t. The orgar1ic lay::r wa~ washed (H 20 1
                                                                                           5% Na.HC0 3 , and brine). dried, and evaporated. The ct·.~dre
           Experimental                                                                    producr was pu.rilled by flash coJtJrnn chn,matography
                                                                                           (hcxane(AcOEt, 1 AI I<> give compound 9 (354 mg, 75%) as
           Hapten s:vntl!esis                                                              colorless needles: mp 19&-198.5 C (recrystallized from Me() H);
                                                                                           analysis calcui<lled for c,H.,O,N 1 · 1/4H 10: C. 68.06; H,
           Melting points (fnp) WtJ<re re.~:otdt•d ~:;;:n a Yaru1gimoto micro              7 ..55; N, 7.22; found: C, 68.00: H. 7.78; N, 7.20: ("Jb' -~-Q4.0'
          melting poitu a.pparan.ts              Japan) and were uncc);-re(:ted.           (< ··~ 0,20%); 'l'i NMR (100 MHz) ,1 0.82 (3H, s. l8·H,I, 0.89
           Optical rotatJons were                "" JASCO DIP-181 dtr,ital                 (3H, s, !9-H), 3.09 (lH, dd, J 14, 6 Ht, 9•-H), 3.66 (3!1, s,
          polarimeter (Tokyo 1J~lp<ln) for s-olutio:n~ in CHCl,,. UV .spectra              COOMe), 3.75 (I H. m, 1/l·H). 4 78 (IH, m, 3a·H), 6.19, 636
          were obtained on a Union Giken SM~·10l spectrophotometer                         (2H, ABq. J 8Hz, 6, Hi), 7.20-7.44 (5H. rn. Ph).
          (OsakajJapa.n) for solutions ir. EtOH. Proton nuclear magnetlc
          resona.n~:;e et·I h'MR} spectra wen· 1eeorded on a JEOL
          JNM·FX-J(l(l (100 MHz), a JNM-.EX-270 !270 Ml-lz), "' a                          M•thyl ]0<,.3,11·dihydroxychohl-5,7.dien,.24-oote (lO), A solution
                                                                                           of diol 9 (48F! tng. 0.845 mmoJ) in     l,J,),.~·t<:trameth.:Yl,t;uarHdine
          JNM-·GX.-400 (400 MHz) spe.~.:uomcicr (Tokyc1, Japan) \.·.sing
          Me 4 Si S$ an lntenw.l ~tandard. CDCI,1 was ut.eJ as the solvent                 (5 :mL) Wtl!i refluxed tor .30 nun. "nu: resulung sohJd-on wail
           unJestl otiH~rwise speL"ifled, and the following abbrc:natwns were              diluted with AcOEt, washed (H,O, chilled 5% HCI, brine, 5%
          u•edc s (singlet). d (dotlblet), dd (doublet or doublet•). q                     NaHCOJ, ~lrld bnne), dried, and evaporatt•..(J. The crude
          (quartet]~ aml m (rnultiplet). Low~ and hlgh~reso,utwn mass
                                                                                           prod1xtt w.1:s pl.lrifled by colllmn clJromatography (he.x-
                                                                                           anc/AcOEl. I: 2) to give compound 10 {:?-87 mg,                84o/~.~)   a<c:~
          (MS) spectra (eleetron imp~t;t wntz.abon) were detcr:rriJm!d with
          a Hitachi M .. so spcr..:tromeler fT<)kyo. Japan). Column                        colorless needles: mp II l-·117 C irecrystal!iwl from MeOH);
          chromatography and preparative thin~layer chromatognJphy                         [an• -63.5' (c = 0.20%): uv ;,_,(e) 273 110400), 283 (I BOO),
          (f>" TLC) were cMried oul with silica gel 60 (I(J.-230 mesh) a11d                295 (6600) nnt; 1!1 NMR (100 MHz) b 0.63 (3H, s, 18-H), 095
          silica gel 60 F 2 ,~ (0.5 nun) (E. Merck, Dannstadt, Germanyh                    (3H, s, 19-H), 3.67 (3H, •. COO Me), 3.75 (II!, nl, lfl·H), 4 02
          res~tive.ly. Fla..:1-h C()lunm <.::hrornato.Hraphy wa.s petfornted
                                                                                           (11!, ttl, 3«-H). S36 (!H, m, 7-H), 5.68 (lH, "'• 6-H); lv.S r<t/z
          with Wakogd FC-40 (2(>-<10 1•m) [W•ko l"ure Chemical lud.,                       407, (M ·•. 20%), 38•i (M'- H,O, '1:1), 366 (M' -· 2 " 1!,0, 11),
          Os1.t.ka; Japan), Tilt': starting nuuenal, methyl lct.3.S··dla~                  343 (M' -COOM•, 17), 251 (.366- side chain, 12), 31 (JOOJ:
          cetoxychol-5-en-24-·oatc 7 wus t'lynthesized from let~hydroxy.                   high-resolutwn MS m/z 402.2772 (M •) [e;.licul•tcd for
          debydrcx.~pi;rndrusterone by a reponed rnethod 6 in our                          c ,H,.o •• «12.2 7681.
          laboratory. All rur.scn.sJtJvc r~;a~..":tions in the s.y1'lthesis were
          t.:arried out under a;gQn or nit('Ogen. The phr.a&! "dried and                   M•thyl (5Z,7E}-(1S,3R)·I,3-·dihydroxy•9,1ll....,eocbola·5,7,l0.
          evapl;,r,ate:d" Jndk~les drymg with Na:!SO,. 10llowed by                         (19}-trioll-24·~ute (11). A solution ol dienc 10 (25Jmg.
          evapontlon of Lhc soJvcn~s limier reduced pressure                               0,623 romol) in Et.~O (400 mL) was irr.ad.a~ed hueonittentJy (si;t;
                                                                                           times (<>r 20' each) with a 400 W high-pmssuw mer'cu,ry lamp
          Motbyl b,;lfl-dioceto.xy· 3',5' -dioxo-4' -phenyl-5,8-[l ,2]epi·                 through a Vycor filter at 0 C under bubbling argon. Aft~~.r
          (l,2,4JtrilliZOI(•~Sa~8~......-:hl>l~6-cn-:Z4--oate (8). A mixture of 5-..e:ue   re~noval of the ~olvent under reduced pressun~, !he :resich;;e Wl:l..:'l:
          7 (710 mg. 1A5 rnm.t;,)J,l,      N~bromosucdnlmldc (NBS) (360 mg,                di:s$O}V~!:d in a mixture of he:tanc (20 mL} and letrahydrofuran



                                                                                                                   Steroido, 1994, vaL 59. July                405




                                                                                                                                                     QUESTMS-00001 038
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 536 of 641 PageID #: 387




         Papers
         (TJ-11-l (lll mL) and stored in the dark at r<>om temper•'"'" for               Preparation of hap!en,.·BSA conjugate
         9 days. The solvent was evapDr.ate(. off and the crude product
         thus. obtained was pur-ified S!..lCCCSs.!vcly by flash c<1!umr1                 l·Ethyl·H3-dirnelhylaminopropyl)carbodiimide · IICI (llDC)
         chromatography (heune/AcOE!, 2: 1) and p·TLC (nexatl<o/                         (46.H mg. 0.244 mawl) and N-hydroxysuccinirnide (28.5 mg.
         AcOEt, 1:1; developed three limes)               give compound 11               0.248 mmol) were added to a so!uuon of1he hapten 6 (4.4.2 mg,
         {59_1 rng, 2J%) .as El t())Orl.e~s~ fo.:.u-;1: UV ..t,..,.~x 26'1 nm, ),m111    6:L3 Jl.f'floh in 95°1(\ dioxane (0.2 mL), and the tnhtur~ was stiiTed
         231 nm; 1H NMR (400 Mllz) o 0.54 (.lH, s, 18-H), 093 (31!. d,                   at room te.rnpcrature for 1 h. The rcsuJtmg mixture wa.'i
         J ~ 6.4 Hz, 21-ll), 3.66 13H. s, COO \-lei, 4.22 {lH, m, o-H), 4.42             eJo::tractcd Wllh AcOEt, and the organlc solvent wa~ washed
         (lH, m, l·H), 4.99 (lH, s, 19-H), 5.32 (IH,            19-H), 6.01 (IH,         0:-1 10), dried, and evaporated. The crude N~su..:dnimidyl esler
         d, J e 11.2 Hz, 'I·H), 6.36 (JH, d, J = 11.2                6-H); MS m/z        l:l. of the hapten 6 thus obtamcd (23.6 mg; determined ·by UV
         402 (M ·, 15%), 384 (M • .. H ,o, 69), 36<• (M - 2 x H,o. 36J,                  spectra a1 267 run on tb~: 4H.sumptwn that the molar ll:'Xtinction
         251 (J66 ... SJde cham, 18), !~2 (A·tmg + 6, 7-C, 25), !34 (100);               coefficient is t 6,6{)() (Ref. 1 J]) was dissolved in pyridine
         high-resolution MS m/z 402 2760 IM •) (talclilated lor                          (1.2 mL). A solutioo of liSA (.53 . .5   0.811 jJmol) in O.QS M
         c , H,o•• 402.2768).                                                            sodium phosphate butler (pll 7.4,       mL) was addc<l to the
                                                                                         solution of the ester. The resulting mlxtt.m~ was :stir'red <.:lver:ni!~h(,
                                                                                         at 4 C •nd then dialyzed against cold H ,o fc,r l day. After
        {SZ, 7l:)·(lS,JII)·I, 3-0iloydr<>>)'· 9, lO·secocbolo ·5, 1, 10(19)·            addnio~ of acetone a~d a small arnount of NaCI, tbe re~utltJ11g
        lfieo-14-oi< acid (6) .. A 'OIUIIO!l o! trieno II ~25.9 mg. 64.J J<rnol)        sus~nsJ011 was c~ntnfuged at 4 C (t 000 x g for 20 min) and
        nn<l KOH (100 mg, 1.79 ouu<>l) m MeOII (2.0ml.) was stirred                     the. supernatant was discarded. Tbe procedure was repeated
        ai room ten1peraturc for 20 fL After neutraiizatlon with 50~'~/t~               unul free .:s.eoosle-:rols were removed. Tht~ pr~c~pitott; wtls
        AcOH, the re,ulting mixture was extracted with AcOEt. The                       dissolved in 2Qil/o pyndlne (8 rnt), and the $Olution wall- dil'llyzcd
        <lrganic layer was washed (H 10 and brine), dried, and                          again as described above. Lyophilit..otion of the resulting
        evap<>ratect. The crude produC1 wa. purified by flash column                    solution gave the desired conjugate (40.5 mg) as a fluffy powder.
        chromatogr•phy (CHCI,/MeOH, I 0.!) to                     :he hapten 6          The number      ofhaph~n   molecules linked to a BSA molecule was
        (24.2 mg, 97%) as a colorless solid: UV                   267 nm, J.,.,,        calculated from lh.e tJV absorptk•.n 1 '.'1: (267 ran) of tJw conjugate
        229 nm; 'H ?'/MR (270 MHz; pyndine·d,) J                  13H, '·IS· H).        on the ass.u·mption that lhii: mclar extioctwn coefficienl of the
        0.95 (3H, d, J = 5.9 H>:, 2!-H), 4.74 (IH, m, 3·ll), 5.08 (IH, m,               b• plen is 16,600."
        l-f!J, 5.29 (IH, d, J .~ 3.0Hz, 19-H), 5.83 (lH, m, 19-H), 642
        (l H, d, J "' ! 1..2 Hz, 7·H), 6.6.3 (I H, d. J     11.2 Hz, 6·H); MS           Production of antisera and their IgG fractions
        m/z 388 (M ·, t6%), 370 (M ··- H,o. 67). 352 (M ·- 2 x H,o,
        100), 2.51 (352 ... side chain, 28), 134 (A•ring ·+· 6, 7-C ... JJ,O, 59),      Th~u domestic alb~ no rabbits (female, 3 month~ old} wen·: used
         ll6(134-H,0.5J).                                                               f?r mlm~ni.z,.uion: The su!ipcn:slon of the hapten-BSA C<mjugate
                                                                                        (J.O m!i\} mtsotomc sal me (1.5 mL) was etll:Ulsifle<l v.-ith complete
                                                                                        Freund's adjuvant (1.5 ml,), and .a porth.Jtl of th~ ernuiL'ion
                                                                                        ( "'~ LO mL) was injected into eacll rabbit subct.1\a:tll::l'.Hlsly at
         Antibody production and characterizalion                                       mul,llple .sites. along lh~ back. Thl:!:t procedure wa.s repeated
         Radioactivities were measured with an Aloka LSCM700 liquid                     further mne t1.mes at blweekly lt'lh::tvals. u.smg the conjugate
        scmtillatior: spectrometer (Tokyo, Japan) D:1 and 0 1 W!'Jft~                   (L5 mg}, Blood wa:\1 col\ectcd 8 day:> .after the last immumz:JtiL":ln
                                                                                        and allowed to stand       ov~rnlght <lt   4 C Centdfoga.hon       ~t   4C
        purchased !rom 'tokyo Kasel Kog~o Co. (TokytJ, Japau).
        25~H)droxyvitamin D~ (25·0H~lJ.~)was: obtained fn:~r:1 Duphar
                                                                                        (1000 x g for 20 min) alfc,rd~d the titre~ kindb -of rmltscra A
         ll.V. Ca. {Amsterdam, The ·.'ietherlnnds). 1,25..(0Hh0.1 ,                     ponlon of each anliserurn (200 ,oL) wa!'; applied to the protein
        (24R}·.24,25<lihydroxyvitamm D 1 [24,ZS·t0H) 1 D,.), 1,24,25·                   A colur:m. The irnmunoglol.::~un;1 G (lgG) frat;tion:> obtained
        (OH),D,, OCT, (20S)·1 >,2()..dihydroxy-22,23,24,25.26.27·hex.                   (Abml, ~2 . and ~J~ the recoved~s of ·lgG wetc not deter:rninedl
        anorvltamin D, ( 1.20-hexanor·D,l.' (24RHa,24·dihydroxy-                        were diluted with a s"dium pho;phate btJfler (().()5 M. pH 7fi
        vitaroin D, [!,24-(0H), D ,,). • • I a,25.dihydrox)'-20..(3·hy·                 contalnin8 0.1•/o gelatin, 0.9~;P NaCl, 0,1 1% Nal\' .l• and 1% .PVA
        dtoxyp.ropo~y)"ha.min 1) 3 (EJ),!/1), 10 und the plasmll hom
                                                                                        (bufi'er A) (12 mL; corresponding 1o 1 :60). and stored at 4 C
        vitarnln D-drdlcient rats [D( ~~ )~plasrnaJ wen! supplied from                  pnor to use.
        Chugal Pharrnaceuttcal Co, (Tokyo, Japan) . .t,25~Lacte:H"Je and
         1.25-(0HhD~ were donated by Prore.'l-sor S. Takano of'T~')hoktl                RIA pmcedure
        University (Scndai, JRpan) and Maruho Co, {Osaka., Jap.&:H1),                    A series of 'tandard I ,2.l..(OH),Ll.1 (0-2000 pg) or other rela1ed
        '"'p<:ctively. 25,26-Dihydroxyvitamin D, [(25R)· Hnd (25S]-                     ""mpoun<h and ['H)-I ,2.5-(0H),D, ( ·:· 15,000 di>intcgratwns
        1Somers; 7.5R,26· a<Jd 25S,26-(0H),D,J, 25-hydroxyvit•min D,                    per f1Hiiutw fdpm]) each dt.S.~rJI¥ed in EtOH (each 25 ;•L) were
        3-sulfate (2HJH-D, :IS), and 7·dt:hydro·la,25-dibyclr<>XY·                      added w the antibody llgG fractiOn) diluted with butler A
        cbalesterol (pro·t,::5 . (0H),D,J     wen: synthesized in 011r                  (500 I'L), I!Jld the mixture Wa> incubated at 4 c ror 4 h. Alter
        laboratory by known metbods. PoJy(vinyJ alcohol) {PVA)                          addition of the charcoa.l42~Vo) suspension in btJifer A containing
        average mol \Iff. 2000} was obHillned from Alddch ChemJcaJ Co.                  de~t.ran (O.O.l%) out no PVA (500 I'Ll, tile mixtcae was
        (Milwattkee. Wt, USA). BS.A lcrystal!izeJ) and complete                         vortex-mixed, ,t!llowed ttJ stand at 0 C ror 20 min. and then
        Freund•s adJuvant were purchased fn.nn Sig1n.a Chen1i<:al                       cerurifugtld al ·4 C (l 000 x tJ for 10 min). The StJpematant vms
        CC?. (S!. Louis, MO, USA) and D1FCO La!xlraloric.s (Detroit,                    t.~n.'l'ofcrred by dec~ntation in1o a v1al c.t:.mt.(J.jning the t j 21
        lvll, USA), respecl!vdy. [26,27-Metbyl· 'H}l.25·(0!1),D 1                       St'lntW.atio:n coc}Wtilu {10 mt.), and the radJ(.HiC.tivity w<B
        (~65 Cjjmmol) and the protein A column kit (Ampure."'1 .PA                      measured.
        krt) were obtaioc<l nom Amon ham Jap:m Cr.J. (Toky<l, J•pan).
        nextrao (mol wt 50,000.. 70,tKlO) ;md a<iivat<:<l charcoal powder
                                                                                        Cros..~-reaction     study
        (Nortti!:· EX\V) were purchased frorn l~.acalai Tcsqui:: {l<.yow,
        Japan). Cl1om Elu1"' extractk>n column (No. 1219-&W~) •nd                       Fmec't) kinds of c:.ornpounds h;avjng structllres rdated w
        ·~;phar?:3e'E 4B were obtatncd from Varian Co (.H:uOOr' City,                   YHannn D were ~estc:d for their rc.activtt.)' wlth d1e antibodies
        CA, USA) and ?hartn.:Jda Co. (Upp~>al:il, Swedent, resp~cllvcly,                rclatwe t(~ that of 1.25..(0H) 1 D:~. The relative arrF·mnts req11\red


        41)6     Steroids, 1994, vol. 59 . July




                                                                                                                                                        QUESTMS-00001 039
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 537 of 641 PageID #: 3871




                                                                   Group-specific antibody to 1,25-(0HhO derivativeS,' Kobayashi el el
          to reduce the inJtial binding of [''H}l,25-(0ll),D,, hy half,
          where themafl:.s of unlabeled 1,25-(0HhD, was arhitrarif)' taken
          as 100%, were cakuJatcd from stat;d?.rd curves. 14

         Elfcct of addition of the D(- )-plasma on the
         specificity of tbe antibod~'
          1be cro~<-ro:Jctwitics of the Ab-2 diluted with buffer A
          cortt!tining the D( -)·plasma (OJ%) were tested with lJ kinds
          of' compounds, -and the results. were C0!1lpa.red Wllh those
          t'llbta.ined without addition of the plasma.

         Measurement of human plastna 1,25-(0HhD 3 level&
         A se1lution of ['H]·L25-(0H),D 3             (~ 2,5(XJdpm)   in EtOH
         (2.5 ,uL) was adderl to each plasma (5,0 mL) and the mi>ture
         was left at room temperature for 1 h. The sohHioo was then
         diluted with(),()! M Na,H PO, (5,0 rnL) and applied to a Chem
         Elut'"' e<>lumn." After addil10n of CH,Cl,;acerone (!i: l,
         10 mL) and being kept at room temperature f<>r 30 min, Ute
         column was eluted with the s'<JTie solvelif (100 mLJ to obtain a
         1,25-{0H),D,, fraction. which was then purifred by a
         .. he•erospet'"ific      tandem"    ir:nmunoaffinity   chromatography    Scheme 1 Synthsw:: rowtt- of tMi!il' haptE~nic denvatfve. R6agents:
         (lAC). u Tbus, the residue obtamed by evaporation was                    (t} NBS. AIBN, hexane; (ii) 2.4,6~collrdme . .)('yJI~.lt'H!~; ("i) PTAD,
         dissolved in buffer A/EtOH{IO: I. 3,2 ml) and •prlied to the             CH~CI 2 : (lv) KOH, MeOH: (v) 1.1.3,3-tatram..,.rhylguanidine: {vi) hv.
         first affini\1, column that ;, an Ab11 ·3 (Ref 17Hmm<>bilized            .E:·r,O; (vii} room l'emperature. he~<$1'lt:'! THF: (viii) KOH. M(:!OH; (il()
         Sepharose " 4B (1 mL) packed into a polypropyrcne                        N~hydroxysuccirumide, EDC. dioxarn:'=' H:20
         minicoJumn, The column was             wa~hed   with H ~0 ( lO mL) and
          then eluted with 30% CH,CN (1.5 mL), The eluate was diluted
          twice wttb H 1 0 arid apph,~d to the second column conta.ming           antisera were !hen prep«red using I he protein A column
         an antibody HS-l (Rr.f !2)-mlrnobilized Sepharose'" 4B                   kit The titer of these polyclonal antibodies ill the RIA
         (1 mL), After wa$hing wtth H 2 0 and 20r.;., ~KCh)IH" (each 5 mL)        was determined as the final dilution that was capable of
         serially, 1,25-{0H),D, was eluted with 95% MeOH (10 mL~                  bmding 50% radioactivity, wh·~re the bound radio"
         The solvent was evaporated off ami the r~sithte obtained was             activity obtained with the anllbe1dy diluted at l: 200 (a
         dssoJved in CH,.:Cl: (3 mL). whk:h wa,s then washed ~mce: with           large excess antibody) was at bitrarily taken as 100%
         H:;:O (L.5 rnL). The solvent was evaporatt!d off and the residue         (Figure 2,; Table I), Significantly low.:r specillc binding
         obtai nod was dissolved i<1 EtOH (50 ~L), Holf the solution              and about five times highl'r nonspecific binding were
         (25pL)wassul:>mit1ed to       RlA US'ing the D(- )-plastna·addcd
         Al:-h·4 and r--rtdioacdvny t}w remaining stJ!J,Jhon w~s measured
                                                                                  ohserved when the artq;~en-antibody reaction was
         to calcuJate the r~ov<:ry rare of l.J~ ·(0H) 2 D;J.
                                                                                  carried out in butler A containing no PV A (Figure 2),
                                                                                  indicating that a~ddition of PV A is also effective in the
                                                                                  t,25-(0H) 2 D 3 immunoassays as well as 25-0H-0 3
         Results
         Synthesis of the haptenic derivative
         The harnenic denvathe 6 was syntheSized from the 5-cne
         7 in eight ~reps as sh(lwn in Scheme L All the corn pounds
         synthesized here exhibited satisfactory spectral andic>J'
         elen!ental analyse' data, The overall yield of the lu>ptcn
         6 fro•n the 5-ene i was 8.4%,

         Preparation of haplen-BSA cm!fugl!le
         The haptcn·-BSA conjugat<l was  ptep~red by reacting
         6G.fold excess N-hydroxysuccimmidyl ester 12 of the
         hapten 6 (Scheme l) with BSA in a mixture of pyridine
         and the phosphate buffer at 4 C, '" The haptcn/BSA
         molar ratio of the conjug1He thus obtained was
         determined to be 21. and the value was Judged to be
         adequate for          us(~   as an imrnunogen.                                                            AM!ib~di~W:n


                                                                                  FigtJt& 2   Arltibody dilution curves obtutned with lh~ Ab· 1, <2..
         Amibod_v production                                                      ar1d ~3. ihe bolmd radloar..thnty obtained with 1he antibody dilwcd
                                                                                  at 1:200 was ~rbitrarily takerl a$ 100%: (111-·--~•> Ab,"J,
         l11rce kinds of antis<Ora agaimt hapten 6 were elicited by               (&--·A) Ab· . 2: (6~~···L\) Ab-2 dilut~d with t.he btJH~u 1\
         the repeated immuni:wtion of three rabbits with the                      com.;sil~!rtU oo PVA {the bin.ding tw tl-.a Ah ·2 wlrh PVA [1 :2001
         conjugate prepared above, The JgG fractioos of these                     was   t~tken a.s-100%~:   (x-<·-->:) Ab·<i



                                                                                                            Steroods, 1994, voL 59, July               407




                                                                                                                                                 QUESTMS-00001 040
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 538 of 641 PageID #: 387




                                                                                                Antibody




                            1,25-{(JH),D,                     100                   '100                   100                100
                            o,                                  0,28                 <0.2                  <0.05                0.24
                            o,                                  (US                  <0.2                  <0.05                0.18
                            25-0H·D,                           20                     4.5                   1,1                17
                            Z5·DH·D, 3S                       <0.1                   <:0,1                 <0.05              <0.1
                            24,25-{0H),D,                      40                      9,1                  2.8                30
                            25fl.26·(0H),D;                                           18                    ~.7
                            25S,:26·(DHJ,0 3                                         13                     6.5
                            '1,25-(0H),O,                                            42                    30
                            1.24,25·(0H) 3 D3                                       140                    100
                            ! ,2:5· Lactone                                          58                     83
                            120"Hexanor-D3                                          130
                            1,24-(0H),D,                                             75                     70
                            OC'l                                                    130                    160
                            ~0-'11                                                  <006
                            P•o-1 ,25· (0H),D 3                                     <005
                            T'1terb                            :110.000               :33.000                                  :165,000
                            Ka' (M" 1 > 10"' 0 }                  4,0                   1,7                                         3.$
                           -------···-------------
                                          +;
                            "'Ab-2 diluted with buffet A containing (         0.1 %) or not containing (-} the D(- ).-pi~Sft'la wss used.
                            trThe fin.al dilution ()t antibodi€5 n.-~OOd t(} bind 50% t;)f labeled antisan.
                            t Atfinhy C<ltl;,;tant obtdmed by Scatchard tu1Giysis. 20



          immuooassays, 19 Affinity constants for l,25-(0H),D 3                       loc·hydroxy group. On the contrary, <>nly negligible
          obtained by the Scatchard analysis'" are also listed in                     cross-reactivity was found with ED--71, a recently
          Table 1. Every antibody afforded the dose .. response                       synthesized analog having a rather large functional group
          curve for 1.25-(0H),D,, whose measurable range was                          at its A·ring(the 2-position) 10 ( < 0.06%). A SUltilar result
          2f>--2000 pg per tube (Ftgure 3).                                           with pro·l,25-{0H),D 3 ( < 0 . 05%) demonstrated the
                                                                                      high ability of the antibody to recognize the vitamin D
          Cross-reaction study                                                        skeleton.
          To clarify the binding property of the antibodies, the
          cross-reactiv"tties with various compounds were de ..
           termincd by taking the reactivity of 1,25.(0HhDe~ as
                                                                                      Effect of addition of the D( --)-plasma on the
                                                                                      spec~ficityof Ab-2
           !00%. First, the cross-reactions with five kinds of
          endogenous secosten>ls having the l o-deoxygenated                          Improvement of the specificity of Ab-2 was i.nvestJgat~d
           A.. ring structure, D~. D;, 25-0H-D,. 25·0H-D 1 3S, and                    by additon of the D(- )-plasma. The optimum
          24,25--(0H),D,, were compared among the lhr~;                               concentration of the D( --)·plasma was determined to be
          antibodies (fable !). Evmy antibody wdl discriminated                       0.1% by comparing the titers of the antibody and
          D:~ (- il.28%), D,1 ( < 0.2'l-~·), And 25·0H·D,1 3S( < 0.1 %).              do~t>resp<.mse curves ob~runed with various ct:mcentrnm
          However, a large variation was observed for the                             lions of the plasma (data not shown). Higher
          cross-reactivtlies with 25-0H-D, and 24,25-,(0H),D,,                        coneentration than 0.1% reduced botb the titer and the
          and Ab·2 afforded the lowest ,-alues (4.5% and 9.1 %).                      RIA sensitivity, and, in additim:l, sig11ific:mt.ly increased
          The e-ross--reacti,itics of Ab--2 with 10 additional                        nonspecific binding was observed, Tl:e cross-reacllvities
          compound.< were tim' examined, and the results                              of the plasma-added Ab,2 are also listed io Table L The
          are also shown .iu Table L The five secosterols                             values obtained WJth four kinds of 1«-deoxy-type
          having the la,3fl-dihydroxylatt:d A-ring containing the                    rnetabolttes, 25-0H-D, ( 1.1 %); 24,25·(0H),D, (2.1.!%);
          synthetic analogs exhibited high cross-rea<;tivitie.s:                     and 25R.26· and 25S,26·(0H),D,. (4.'1% and 6.5%,
          1,24,25-(0H):.D, (140%), L25-lact()ne (58'Yo), 1,24·                        respectively), were significantl.y red uccd compared with
          (OB),D, (a syntheti•: analog having potent calcemic                         those of Ab-2 alone. There was rw marhd change for
          effect;• '75%), l,25-(0H),D 2 (42%), OCT (130%), attd                       the cross-reactivities with D, ( < 0.05%), D 2 ( < (1.05%),
          1,21l-hexnnor·D 3 (a major met~b(llitc .;Jf OCT; 7 130%),                  25-0H-D, 3S ( < 0.05%), 1,24-{0H),l), (70%), a.nd
          showing that Ab-2 hM similar reactivity '" these                           pro-1,25-(0H),D, ( < 0.05%), On the other hand,
          comp"unds, as expected. We found, however, significant                     somewhat lower or higher values were obtained with
          cross-reactivities also wilh 25R,26- and 25S.26-(0H),D"                    1,25-(0H),Dz (30%), 1,24,25·(0H),D 3 (100%), 1,25-
          08% and 13%). though tbcsc tni'laboiitcs Jack the                          laclone (83%), and ocr (160%),


          408      Steroids, 1994, vol. 59, .July
           ',XI)      570eO?A,   J.




                                                                                                                                            QUESTMS-00001 041
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 539 of 641 PageID #: 387




                                                               araup--specffic ontibodv to 1,25·(0NhD de·rivatives: Kobayashi et al
           Dose-response curves t~( RIA using                                        Three kinds of polyclonai antibodies were then
           the plasma·added Ab·2                                                 produced by repeated immunization of rabbits with the
           The dose--response curves for five 1~-hydroxylated                    !lSA conjugate of hapten 6 To speculate their binding
           secosterols were constructed by the RIA system using                  property, cross-reactivities with various cm.npounds
           the plasma-added Ab-2 and [''I-I}J,25·(0HhD, as a                     having structures related to vitamin D were exam.ined
           labeled antigen (Figure 4). The measurable ranges                     by an RIA syslem using ['H}·I,25-{0H),D, a., a labeled
           for each co!l!J-'Otl!ld (per W be) were as follows:                   antigen. In the RIA, the separatinn of bound and free
           1,25--{0Hh D" (2!J.---2000 pg), 1,25-(0H),D, (50--5000 pg),           fractions was perfon:ned by a dextran-coated charcoal
           1,24,25-(0H),D, (20-2000 pgJ, I ,15-lactr>ne (20--2000 pg),           method, and a sodium phosphate bt<ffer containing PV A
           and ocr (l0·2:JOO pg),                                                was used as an ll$say buffer. The addition of PV A was
                                                                                 necessary to solubilize hydrophobic vitamin D deriva . .
           Measuremenl<~lhuman           plasma 1,25· ( OH) 2 D .1 levels        lives substanthL!ly into the incubation mixture and make
                                                                                 it pos~ible 10 estimate their cross-react.i>itics correctly"
          The !,25-(01-!) 2 0., levels of five plasma specimens                  (Figure 2), The antibodies used he.re were the JgG
           obtained from healthy volunr.eers {!Wo males and. three               fractions of the rabbit anlisera prepared by the protein
          females) were measured by the RIA using the                            A column, This pa:-tial purification was mtendcd also w
          plasma-adde-d Ab-2. Extraction of 1,25-(0H),D, front                  evaluate the specificity of the "antib<,dy alone"
          plasma was carried out with a Chern Elut column" and                  adequately by removing vita.rniu D-bmding protein
          the extract was rurther purified by a "heterospecitic                 (DI3P) contained in the antisera.
          tandem" lAC, 10 which has recently been developed in                      All the antibodies e)<;hibited satbfact~>rily high titer
          our Ia boratory, The lAC utilizes two i.mmunosorbents,                and affinity constant for !,25-(0H) 2 D, (Table l) and
          each immobilizing an antibody whose speciJkity differs                a.fforded the dose-response curve for 1,2.5-(0H),D, with
          from each other, to enable selective •~.traction of                   a reasonable measurable range (F'ig~Jre ,l), To oomp•u·e
          1,25-(0H),.D,,. Observed values were corrected on the                 the specificity of the three antibodies, the cross.
          bll$is of the           rate of tho tracer added to t.he              reactivities with five kinds of secosterols having the
          plasma (55.6 ±          The plasma Je,•e!s obtained were               lo:-deoxy-type A-ring were determined (Table 1). Among
          in the range of              pg,lmL (55.9 _t 20.2 pg/mL),             these compounds, 25-0H-D 3 and 24,25-(0H),D, are
          which seemed to be acceptable taking into account the                 especially irnponant for evaluating the utility of the
          normal values reported so far."                                       antibodies, because these metabolites are estimated tc>
                                                                                circulate in blood at J0-1000 tlmes higher concentration
                                                                                than that of the l<t-hydroxylated metabolites or synthetic
          Discussion                                                            analogs (the effective dose of the analogs is, in general,
           Antibr,dles reacting equally with vitamin [) derivatives             extremely low) and winter/ere with I he analyses of these
           having the Ja,Jfi·dihydroxylated A·ring structure, indud-            compounds. Ab--l and Ab·3 showed surprisingly large
           ing 1,25-(0H),D, are useful for separating them from                 emss-reac'tivities with both the met•l>olites, though 1) 3 ,
           Ja .. deox_y .. type endogenous D:.J> metabc:)lJtcs circulating at   D,,, and 25-0H·D .1 35 were easily discdminated . These
           much higher concentration in the blo<ld and will be a                results were rather unexp~-cted, taking illto account the
           valuable tool for analyses of these compounds.                       haptert structure used in immunization . Al:>-2 exhiblted
                It is well known tb:n the spcdficity of antibodies lo           the lowest values among these antibodies, attd thus
           small m<Jiccuks, such as vitamin D metabolites, 1s                   further examination was done on the antibody us.ing 10
           significa.ntly influeuc,ctl by the position on the compound          addltlonaJ derivHtiv(:~ including sorrw synthetic ana.l<:>g~
           Used kH' the conjugation tv car rif..·r proteJns. s~~CilUSe the
           antigen-·binding sile of antibodies is ge,erally comple·
           mentary to the hilptef! portion remote from this
           p<Mition, b-hydroxy-25,26,27-trirJOrvitamin D,-24-oic
          acid 6, a vitamin D analog bav1ng a ftmc·tirmal grcn>p
          for the conjugation on its side chain, seemed to be a
          suitable haptctlic derivative for generation of the destred
           antibodies, This compound has already been synthcsit,ed
          from cholc,;ta-1,4,6-trienc-3,24---dione in 13 steps for the
          purpose of testing its biological activity 2 ' However, th<l
          starting :rnater1al used Jn this. method H> fJOt always
          available in large amounts, Therefore, wo devised a new
          convenient route starling from methyl lo:,3fi-di-
          a.<;etoxychol·5·ert"24.-oa1e 7 (Scheme I)_ C:ompou.nd 1 was
          readily prepared in three .steps (- 70% yield) from                                      -~...J____,__.~J"'" '" -~~·-·J.~--~..J
          l ~·hydroxydehydroepiandrosterot1C, • which itself is                                      ~     50  10¢  :tOO    &on ;QOo :1000
          ll>.rgely <> vailable from dchydroepiandrosterone by                                              P'l~!)rw~   cf   1,:m-(O~I).tao

          ,nicrobial hydroxyla tion. 13 Consequently, we C<Juld                 Fi~ure 3    Dos.t,HUS.j:'H;mse curva~
                                                                                                                 for 1 .25-(0H).:!O.:) by th(\!' RlA
          obtain the desired huptcn in acx;cptable total yield and              ""ngth•Ab·1, .. 2, and .,3: ($---41) Ab-1; (A·-~,&.) Ab-2;
          in fewer (eight) steps.                                               (~ ..·-~•) Ab-3




                                                                                                        Steroids, 1 994, vol 59, July            409




                                                                                                                                              QUESTMS-00001 042
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 540 of 641 PageID #: 3874




          Papers
          CTable 1). Ab·2 exhibited substantially large cmss-                             is now in progress in our laboratory. 'fhis improved Ab-2
          reactivitics with all lO<·hydroxylated secosterols tested                       will be also useful to develop irnmvnoassays mea-'uring
          [1,25-(0fl),D,, 1,24,25-(0H),D,, 1.25-Jactonc, 1,20-                           another Ja,3/J-dihydroxylatcd metabolite by combming
          hexanor·D,, 1,24-(0H),D,, and OCT]. On the contrary,                            with proper pretreatment of the biological samples. The
          ED- 71 (a syntheti<: analog having strong ca!cernic                            most promising one for this purpose is an IAC
          activity)'~ and pro-1,25-(0HJ,D,, were easily dis-                             immobilizing an antibody specific to the side-chain
          tinguished by the antibody. These results ind.icated that                     structure of the desired secosterol. Indeed, the "helereo-
          A b-2 is group-specific to the vitamin D derivatives having                    specii:ic tandem" lAC gave us satisf<aotory results for
          the 1.x,3,8-dihydro:tylated A-ring as e>p«:ted and is                          1,25-{0H),D, measurement. Jn this lAC, 1,25-(0H),D,
         suitable [or our present purpose.                                               is extracted by immobilized antibody I'JS-1 (Ref. 12),
             However, the cross-reactivities with 25-0H-D,.,                             which is group-specific to the metabolites having a
         24,25-(0H);D 1 , and 25,26-(0H),D, could not be ignored                         25-monohydroxylated side <::h11in after removal of
         when taking into account the serum/plasma levels of                            cross .. reacting ltt·deoxy-metabolites partially by passing
         these la-deoxy-type metabolites, It has been reported                           the specimen through immobilized Al>11 -3 (Ref. 17) (for
         that the presence of DBP in the incubation mixture nf                          further details, see Ref. lfi).
         the antigen--antibody reaction decrease> 1.he cross-                                Jn addition, the lAC immobilizing Ab-2 would allow
         reaction of these interfenng metabolites."•·» This is due                       us group-sped fie extraction or the I ~-hydroxylated
         to the binding property of OBP. It shows an affinity for                       derivatives from biological specimens and would be
         these 1~-deoxy-metabolitcs much higher tlum that for                            useful as a pretre!Jtment tool for profile analyses of these
         1.25·(01'!)2 0 3 . 26 · " Thus, we tried to improve the                        compounds by highly sensitive chromatogr!iphies (e.g.,
         specificity of Ab·2 by !he addition of a small amount of                       gas-liquid chromatography/mass spectrometry), In this
         the I)(· .. )-plasma as 11 source of DBP. Consequently,                        case, the selectivity of the Ah·:Z irnm<lbilized column
         significantly reduced cross-reactivities, which are accept·                    toward l.bc 1~-hydroxylated derivatives would be
         able from the view of pr·actkal use, were obtained with                        inlproved by applyi11g the biological sample ttl the
         these metabolites (Table H For the other derivatives,                          colnmn after incubation with a proper arr1ount of DBP.
         unfavorable alteration of the reactivities could not be                        By combining with another pretreatment procedure
         observed, indicating that the binding property of Ab-2                         having different selectivity, narrower and more de$\rable
         was obviously improved.                                                        group-specificity [e.g., selective extraction of 1,25·
             Dose-response curves for           1,25-(0H),D,, 1,25-                     (OH),D 3 and 1,25-(0H),D,] could be obtained.
         (0Hi,D,, 1.24,25-(0HJ.D 3 , 1.25-bctone, and OCT in                                 Since the development of lAC requires a relatively
         the RIA system using the plasma·added Ab-2 are shown                           large amount of antibody, a monoclonal antibody
         in Figure 4. These assays seemed to have measurable                            produced by the hybridoma technology is prefemhle for
         tanges applicable to biological Ouids, although a                              this purpose We have recently produced sorne
         relatively large a.rr"'unt of specimens may be required,                       tncmodonal antibodies against the BSA conjugate of
         We therefore attempted to measm e the plasma                                   hapt<"JI 6. Details of these results will be reported
         1,25-(0H),D, levels of healthy volunteers and obtained                         subse<]uently,
         reasonable aB&ay values, the detailed validation of which
                                                                                        Acknowledgments
                                                                                        This work was supported in par! by grants from the
                                                                                        Ministry of Education, Science and Culture of Japan. We
                                                                                        thank Drs. N. Kubodera, S Karnachi, and Y. Ni~hii nf
                                                                                        Chugai Phannaceutical Co. for pr·oviding vitamin D
                                                                                        derivativos and the D(- )-plasma. Our thanks are also
                                                                                        due to Prol<cssor S. Taka no of Pham1ace1ltical Institute,
                                                                                        Tohoku University, and Maruho Co. fot supplying
                                                                                        !,2.5-lactone and l,25·(0H),D 2 , respei:tivcly.

                                                                                        References
                                                                                         1.   Obrn.lfno~ N, nannad K, Y~magu~h1 H, Ha~himow Y, Normat!
                                                                                              AW (J9$(J), lwJation of a new meu~bolite ()rv1t1.u:nln f) produt.-ed
                                                                                              in vivo, 11'):,25·-<lih)'drtnyvitamin l)'.J.~26.2J-Jacton¢, Al"r:/s Bim::h.crn
                                                                                              Bwp}jysl04,387<l91
                                                                                        :.t   bbi.:r.uka S, "iamHg'tlChi H, Yatnad~ S, J'rlakay<una K, T;tkayarna.
                                                                                              li (1931). Suu-eochemislry of 2S ..hydrm,r...-i1u,:;:nin D.,,26,23·
                                    50    100    2'00      500      1000 2000   6000          lacto~ a-HI li't.,2S-d:Jhydro:p(yvit;,mill t>r26,23~Jactone in nH
                                 ~c~m•       i)f \f1Uirnfn 0   Oo.rivetiVM~                   J>erum. FEJJS l.4tll '1)4~207-21 .L
                                                                                        J.    M\lr·ayama E:, Miyamoto K, Kub(xh:n~ N, Mori T, Mat';un~ga l
         Figure 4 Dose-response (;tlrvf~G for varimJs vilamin D derivatives                   {1986). S)ltilh~tlc studie-s ofvit11.min t)) analogue.;. VJU, Syniht:'$is
         having the 1!.1,3/f~dihydroxylated A-rin!J ·~'>tr~JcWrifl: in 1r.e RIA usinq         of 2J.,ouvitamin D, analogtiClL Ch1!1''H Pharm .Bull )4~
         thcplo•rrnJ·•ddedAb .. 2. (•-····"•) 1.25-(0I~),D,: (C)----0)                        4410-441.1.
         1,25-(0H),D2 ; (A.·-·--·Ad 1.24,25· (OH)"D 0 ; (,::,..- ......-A)              4.    Binden1p L, }h':l..rnm E {1988) . .Etfee1s of a r1oveJ vitamin P
         1..25·-htcton~; (111.· --··"·-)(} OCT                                                analogut MC 90'3 on cell pToHrerati(~l.l i!!f"l.d ditfercnlilltJon in tlilra



         410      Steroids, 19!14, voL 59, .July
                                    I'




                                                                                                                                                               QUESTMS-00001 043
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 541 of 641 PageID #: 387




                                                                               Group-specific antibody to 1,25- (OH);,D derivatives: Kob,?yasM era/,

               and on (::alt:..i'Jl'O meta.bo.lism in            ~1ioo,   Btm:.!u·m Pharmm:ol              vitamin 0:; ,24.. mc acid and its lu-hydrm;yl analog. J Sxcrnid
               137:~89-~95.                                                                                OifJchem 10:26J-266.
               Latini S, Blnderup L (J99J). KH )IJ60·"'"'n 11~w vitamin D                           23     Dodson RM, Goh:lkump AH, Muir RD {1960). Microbiol«)gi.:.~al
               a:nalogllli: with p1)tc.r:t etlc<::ts 011 ct11"mediated imrnune ~'C!'lpon5-es               transformatiom. V. lcr~ and 2,B~hydro::~:ylat1ons. of Cu·Sll'!'l'Oid.s.
               in vi!to. l.n: Norman AW, B<millon R, Ttt~.)m<Hs.el M (eds),                                1 Am Chem So< 82:4ll26-40J3.
               Viramm D Gene Rcgr,oltwon Struc:rure-Punc.-Oon Arn:JlyJis ami                        24.    lkn.ti1JotJ R, De Moor P, Haggioliru EO, tJskokovii:: MR (J9BO}
               Clinical Applica!hm Walle!' d(: Gn;y1e1, Fk:.rlin, N~w York, pp.                            A   radioJmmll.:tU)Ql'\."Sl:IY for 1,25-·dihydro')t:;:ycbol.ecJ.~.k:~leroL Clm
               5!6-5!7,                                                                                    Chem 26:562 -567.
          6,   Batcho AD, Berg<'"                       Uskolwvic Mll (198!). C-20                  2.5.   Brown WB, POacock M ( J986), Chilr~~ten:nk-:s               or   OUltJStfl   to
               stereospa~ifk irnn:xiucnon              a sterc.J<I JOldc chain . .I Am Ch.em               tunigtnlc forms of L25~dlbydro:xychol<."¢tdciffirol Clin Chcm At:lfl
               S"r: 10!:11.93···1295                                                                       159:11l··lll.
          7.   K<>hny1uhl ]\;, A&ano T, Kit:ahod J, Shinv1t.la K~ Kubo·dera N.                      26.    Muttil$ J.F, Peacock M (1916).. A$-Say of' pJ.;~m,. 25·hydroxy
               Wa-:annbe 'H (!992). Prr:_~ducdon and spedfu:.!ity of .anti~22~                             vitamin D. Clilt Chim Acw 7ld83-39L
               m:acalcitriolanlisera. CJtem Pharm Bull (T()kyCJ) 40: 1:521).-.1521.                 27.    Btn.UIIon R, Van Baclen H, De Moor P (1.980). Compara1iv~
          8,   Mori:s.ak~ M. Koi.t,Uml N, Jkekawa N 097$) Syn1h.;o:l::.i5 of a..r.tive                     study of th:e affinity or th-e 5\':rum vitamin t),bindmg protein. J
               fo~ms (.If vila."tlin D. Pa.rt IX Symbes.h; of la,24-<2ihydt<>XY~                           S~ercid BMt:hem 13:1029-1014.
               cbole:(::al!."i(~tol.
                            .        J Ch~rn S~ic p.,.;-kin "fraJ'I.r 1 1421"·1424.                 23.    Ma.wc:r EB, ~rry ll.., Bes.sone J. Shany S, Sm1th H, Wh1te A
          9.   Kawa.'lihima H. Ho,hlr1a K, fb.shimoto Y. Take-shita T,                                     i 198.$). Se-le<::1lon of bigh·.nffinit)' nnd high..s.pec!Jldty mon01.::lonal
               bhimolo S, Nognehi T, Jhkuwa N, MP.ri1J.:tki M. O:drno H                                    ~clibodk$ f(>f 1«.2S..dihydro?;yvlL•unin f). ,'S'Ifmitb 46;741 .. 7.$4.
               (1977), Bio}Og,lcal 3C1iVity or .1~.~:,24··dihydmxycholecakiferoL ~
               new synthetic an:ak'g of the hormonal form of vnamln D. FEllS
               l<:tl 76o 177-181.
         10,    Miyamoto K, Murayr:u·na £, O~:hl K.. Wa.tantt.h~: H. KuOOdera N
               0993J, Synthetic $tu,;.Het- wf' vitarnin D analoguell. XIV, Syntbtt:llt              ApJMJndix
               :and calciurrn n:·~uhuin_g acuvity ofvttltm\n D) arutiogue.-s bearing
                a hydrox.yalkoxy group at tht: 2P·PO~ition. Chem Ph(ltrn Bull
                                                                                                     A hapten ider1tical with compound 6 in this report has
                (Tokyo) 4\:ltll-llD.                                                                 boon a.lready used for the prodt!Ction of monoclonal
         lL    S.ato T, YartiJAUchl H, OgxW1. Y, l"sujii M, Kunii T, Kllgei K,                      antibodies to 1,25-(0:ri),Du However, the details of the
                n,yos:hima. S, Kobaya:shi T 0978). Studie'f; on lr.r h-ydl'oxyt     4
                                                                                                    synthesis and characteri?.ation of the hapten were not
                derivatives of vit<limln D,l L Syn1h~ses ()f lo:~hyG.itO)(Y vitamin                 given in that report. The following trivial nan1es of
                D" and l~X.,25~dihyd.J>t..t)ll.}''lliill!'l"lin D.:,~- Cht!m Ph.atm iJ1JU (1Qkyo)
               :10:2933~2940,
                                                                                                    secosrerols were lt~ed in this report: vitamin D, =
               Kobayashi N, Ueda K, Kitahori J. Shimada .K (1992).                                  (SZ, 7£H3S)-9,1 0-secocholesta-5,7,10(19)-tden-3-ol; vita·
               Production and $pe,•ifi4::1ty of aj!W<e.r~ ral:iicd ag?liost 25~                     minD,~ (5Z, 7£, 22EH3S)-9,!0··Se<oergosta··5,7,10(19).
               bydro),yvil:lU'tlln D,1 "(C-3}bolflt'le :..r.:rum afbumm conjugates.                 22-tetraen-3-ol; 25·hydroxyvitamm D, "'(5Z, 7£}-(33)-
               Stcrcmh .17 .::4tH5·,493.
               f'attersot! MS, (}r~n;:: RC ( 1965!. M(:<'ifi:lH>emeil1 or l9w en<rg:r
                                                                                                    9, JQ . .secocholesta ·5, 7, 10( 19)-tnene- 3,25-diol: 1a,25-dihy-
               beUl-.e:mHters in aqueou~\ ~t1h.1!in~ by liqWJ(J s.':intilht~HHl r:;':l)IJnlmg       droxyvitamin D, =(52, 7£HlS, 3R)·9,JO-seco<:holesta·
               ot' emols.ion.s. Anaf Chrom 3"1 :854....-!1.57.                                      5.7, 10(19)-triene-1,3,25·triol; la:,2S·dihydroxyvitamin D,
         14.   Abrah~m (JE (l9ti9). S.olid·pha!i.~ radioimmiH'l()lc\fi.S<t)" or r.:stn~~             = (52, 7£, 22£HIS, 3.R)·9,!0·secoergosta-5,7,10(!9),22-·
               diof.-17/i .J Cfm E:ndouinol MNr~b 19~86&-870.                                       tetraenc-1,3.25-triol; (24R}·24,2.5-dihydroxyvitamin D J
         IS.   Dckoh S. Pike JW, Chanditr JS~ Mand.ni JM, H1lu!tsJet MR
               (l98l). An imprond mdinrcce:plor a!!::.::;.ny for !,2$wtlihydro:x~
                                                                                                     = (SZ, 7£H38, 24R).. 9,!0-secochok,ta-5,7,10(19Hriene-
               y~;.itamlr:   D in h'Jrnan plill'ima. Anal Bior:lumt         U~:211·-21Z.            3,24,25-triol;        (25.R}-25,26-dihydroxyvita.min          l),
               Kl)bil)'iHhi N, MjilrJ<) H. Shimuda K A tH·nero~p«.ifl(; hHld¢rn                     (5Z, 7£).(3S, 25R)-9,!0-secochole~ta-S,7,10(19)-triene·
               imm1nwa:ffintty      chr<Hn.<.~wp,raph)'    for     plasm~1 Ja,'25-.dihydrc~xy~      3,25,26-triol;        (25S)·25,26·dihydroxyvitamin            D3 =
               vi!amin D,. that ut•lize$ twn an11bOOles "ith dlfftmo:n! spt:cifidty,                (5Z, 7E).{3S, 25S}-9,10-seooc:!Jo!esta·5, 7, 10( 19Hrienc·3,
               A oove.l a11d pow~:L·fu! pre1.r¢~l1ment n'l.ethod for I o:,25·
               dlh_ydroxyvit.arnio o,l l"'-ldiore~~epw' a.<>suys j$ubmi!1C-d~                       25,26-triol ;(24R}-1",24-dihydroxyvitaminD 3 ,,, (52, 7 El·
         17.   Kol;aya.~hi N, Hlsad;:t A, Shimadot K (1994) Sfie(~Jficuy of the                     (IS, J.R,24R)·9,10·secocllolesta-5,7,!0( 19)-Hienc-!,3,24-
               pqlydonal an!ibodie-1>      rAi~ed ag:<wl:;t a novel 25-t!y(;bHX)'VltatnH'l          triol; (24R).tet,24,25-trihydroxyvitamin D,. (52, 7£).
               D_~·boviw:: MtUil'l    alburmn    ~.:onjuga:e lir.ked lhJ'ou~h lhll': C"lltt         (IS,3R,24.R)-9, W-secocholcsta· 5, 7, 10( 19)· triene-l, 3,24.
               po$.\tion. J S1r.rmd .Bioch~tm .Mol 8iof (m press).
         18,   Hosoda H, Sakai Y, Yt~~tH(I~ fl, Miy;iln S, bhi1 K.. :--J~mhua T                     25-tetraol; (23S,25R)-la,25-dihydroxyvitamio D, 26,23-
               (19'?9]. Tbe fHJ!IP~lroniot'1 ur ~l¢']'0ld /'>LJJydroxy~uccirlimide (:Sten.          lactone= (5Z, 7£)-(JS, 3R, 238, 25.R}-U.25-Irihydroxy-
               ~t\d ~h:.!if rt!U<!tiv1iie" w1th bovine ~nm 01lhurnin Cht•m Pha,m                    9, I Q .. secocholesta-5, 7,1 0( 19}- trieno-2 6,23-lactonc; 25-h y·
               B~All ("Tokyo) 2.1~'142 746                                                          droxyvitrHnin D, 3-sulfate = (SZ, 7E)-(3S)-25-hyJroxy·
               Kobaya.~bi            N, Ueda K, Sh:mada K (1992). E'<~.!duatlon of
               sohJbilizing l:!Srnts fot :."t5~hy<:lro:tyvil.arrdn D,1 Jmmu..H;.uss.ay.~
                                                                                                    9,10-secocholesta-5,7,10(!9)-trien·3·yl sulfate: 22-oxa-
               Clin ChimA cia :t0':9:P..3-~8.8                                                      calcitriol ,, (52, 7E)-(1S, 3R)-22·•0<a-·9,10-secocholosta·
         20    Sc.aichan:l G (HM9l. The attr.n~ti.::m Qf proteins. fof Sl"O~Jll                     5,7,10(1'1)-triene -1.3,25-triol;          {208)-l ~.20-dihydroxy-
               tnolt'1Ct.~o.k.'!ii and ioW.L A11n NY Ac~d Sci 5.1 :660--672                         22,23,24,25,26,27·hcx:morvilamin D,, ~ (5Z, 'l E)·US, 3R,
         21.   Porteous CE, Coldwell RO, "fn.flord DJH, Makin HLJ 0987).                            20~1-'1, l 0-secopregna-5, 7,1 0( 19)-triene.. !,3.20·triol; l <>,25-
               Rt:tX:rlt development~ m the mea:wrc:me:nt of vHarnm D and its
               metabulit~s in human body fluids ,I Srcrcid Bio:.:hem lik78$, .. fHH.
                                                                                                    dihydroxy-2fi-(3-hydroxypropoxy)vitat:nin                D, ~(52,
               Kohtllmi N. Morhalo M. lkckawl~ N, Tun1.1k<t )', ffttuca H.F                         71:.')-{IR, 2R, 3R)~·2·(3·hydroxypropoxy)·9)0-secocho­
               (1979). Synthesi~ and biolo~cal actJVity ()( 25,/.6,.Z'Hri~no('-                     lesta-5, 7,1 0(19}-tnene··l ,3,25-trio!.




                                                                                                                               Steroids, 1994, VtlL 59, ,July                     411




                                                                                                                                                                     QUESTMS-00001 044
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 542 of 641 PageID #: 387


                                U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                         Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                         Uni.tt)d States Patent and TradeJilal'k Office
                                                                                         A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                       P.O.llN'.[L~')]
                                                                                                       A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                       WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.              FCLINGDATE                                ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 ll/946,71')5                  ll/28/2007            Brett Holn1quist          05'1' l69 .Q\191                                   9'763

                 3C542                75-90             12/17/2010
                                                                                                                           bXAlYIJNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                     COU~,         MONIQUE T
                 SAN DfEGO, CA 92l:JR.0278
                                                                                                  AN.T lfj';I'l'                            PAPLl.~   NUJVD.UR

                                                                                                          lTIJ




        Please find below and/or attached an Otl'ice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        P'I'OJ ,.<JOA (J<ev. 04/07)




                                                                                                                                                 QUESTMS-00001 045
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 543 of 641 PageID #: 387
                                                                                             Application No.                                Applicant(s)

                                                                                              11/946,765                                    HOLMQUIST ET AL.
                            Office Action Summary                                            Examiner                                       Art Unit
                                                                     M. COLE                           1773
                        - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
               A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
               WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                                                                                37 CFR "1. l36(a). In no event however. may a reply be timely filed
                                                  mailing             communication
                              for reply is specified above, the maximum                                            SIX (6) MONTHS from the             date of this communication.
                            reply within the set or extended       for reply will,                                to become ABANDONED (35                § 133)
                  Any reply received                later than     months           mailing date of this communication, even if timely filed, may reduce any
                  earned patent term                 See 37 CFR 1.704(b).

      Status
               1)!lSI Responsive to communication(s) filed on 22 October 2010.
            2a)ilSI This action is FINAL.                                  2b)0 This action is non-final.
               3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                        closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
               4)ilSI Claim(s) 1, 4-7. 9-39 and 46-58 is/are pending in the application.
                        4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
               5)ilSI Claim(s) 53-58 is/are allowed.
               6)1:8J Claim(s) 1.5-7,9-15.20-39and46-52is/are rejected.
               ?)!lSI   Claim(s) 4 and 16-19 is/are objected to.
               8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
               9)0 The specification is objected to by the Examiner.
            10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                        Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                        Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
            11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
            12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                    a)O All       b)O Some* c)O None of:
                        1.0 Certified copies of the priority documents have been received.
                        2.0 Certified copies of the priority documents have been received in Application No. _ _.
                        3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                                application from the International Bureau (PCT Rule 17.2(a)).
                    *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1)   0      Notice of References Cited (PT0·892)                                                     4)   0   Interview Summary (PT0·413)
      2)   0      Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _
      3)   !lSI   Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
                  Paper No(s)/Mail Date See Office Action.                                                 6)   0   Other: _ _ .
    US. Patent and Trademark Office
    PTOL·326 (Rev. 08·06)                                                      Office Action Summary                                   Part of Paper No./Mail Date 20101210


                                                                                                                                                            QUESTMS-00001 046
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 544 of 641 PageID #: 387



            Application/Control Number: 11/946,765                                                                   Page 2
            Art Unit: 1773

                                                      DETAILED ACTION

                                            Information Disclosure Statement

                   The information disclosure statement (I OS) submitted on October 22, 201 0 is in

            compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure

            statement has been considered by the Examiner.



                                             Claim Rejections· 35 USC§ 103

                   The following is a quotation of 35 U.S. C. 103(a) which forms the basis for all

            obviousness rejections set forth in this Office action:

                   (a) A patent may not be obtained though the invention is not identically disclosed or described as set
                   forth in section 102 of this title, if the differences between the subject matter sought to be patented and
                   the prior art are such that the subject matter as a whole would have been obvious at the time the
                   invention was made to a person having ordinary skill in the art to which said subject matter pertains.
                   Patentability shall not be negatived by the manner In which the invention was made.

                   Claims 1, 5·7, 9·15, 20·29, and 46·52 are rejected under 35 U.S.C. 103(a) as

            being unpatentable over Higashi et al. "Simultaneous Determination of 25-

            Hydroxyvitamin 0 2 and 25-Hydroxyvitamin 0 3 in Human Plasma by Liquid

            Chromatography- Tandem Mass Spectrometry Employing Derivatization with a

            Cookson- Type Reagent' ("Higashi") in view of USP 6,787,660 to Armbruster et al.

            ("Armbruster").

                   Higashi teaches the individual and simultaneous determination of vitamin D2 and

            vitamin 0 3 after being derivatized with PTAD utilizing atmospheric pressure chemical

            ionization (APCI). The method is clearly directed to biological samples obtained from

            human subjects. The disclosed methodology also involves tandem mass spectrometry.




                                                                                                                       QUESTMS-00001 047
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 545 of 641 PageID #: 387



            Application/Control Number: 11/946,765                                                 Page 3
            Art Unit: 1773

            See Abstract; page 738, last paragraph of the introduction; and page 739, 1st full

            paragraph.

                   With respect to claims 21, 22. 26, 27, 46, 47, 48, Higashi differs from the instant

            claims in that it does not require immunopurifying the vitamin D metabolites. It should

            be noted that, at page 738, the third full paragraph, Higashi discloses that it is

            conventionally known to purify the sample volumes with HPLC prior to quantification.

            However, in the practice of the methodology therein, Higashi actually utilizes

            commercially purchased vitamin D.

                   Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

            metabolites. Armbruster notes that its product is available for routine diagnostic use

            and in research (col. 5, lines 47-54). Armbruster teaches that to detect vitamin D

            derivatives anti-vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

            may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

            facilitates non-radioactive detection of vitamin D derivatives without extensive safety

            measures being required. Moreover, the competitive method is "suitable for routine

            investigations, . .. , for diagnostics is general, and in research." See col. 7, lines 8-14.

                   In the instances where the skilled artisan were using HPLC instead of and/or in

            addition to APCI, it would have been obvious to one of ordinary skill in tho art to modify

            the Higashi methodology by the inclusion of immunopurification via anti-vitamin D

            antibodies to ensure a purified initial product for further research. Certainly, a

            commercial supplier of vitamin D derivatives would perform a quality control process

            such as that detailed by Armbruster to ensure the purity of the commercial product.




                                                                                                    QUESTMS-00001 048
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 546 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                               Page4
            Art Unit: 1773

                   With respect to the claims reciting specific mass/charge ratios, it is the

            Examiner's position that the practice of the combined methodology of

            Higashi/Armbruster would generate ions having similar mass/charge ratios, absent any

            evidence to the contrary.



                   Claims 30, 31, 32, 33, 34, 35, 36, 37, 38, and 39 are rejected under 35 U.S.C.

            103(a) as being unpatentable over Coldwell et al. "Mass Fragmentographic Assay for

            25-Hydroxyvitamin Din Plasma Without Derivatization: Enhanced Sensitivity for

            Metabolites of Vitamins D2 and D:~ After Pre-Column Dehydration" ("Coldwell") in view of

            Kiss meyer et al. "Sensitive analysis of 1a, 25-dihydroxyvitamin 03 in biological fluids by

            liquid chromatography-tandem mass spectrometry" ("Kissmeyer'') and Armbruster.

                   Coldwell discloses a method for measuring at least one vitamin 0 metabolite

            (i.e., 25-hydroxyvitamin 0 2 and 25-hydroxyvitamin 03), which comprises generating

            dehydrated molecular ions and subjecting the ions to gas chromatography (GC). See,

            at least, page 351, second paragraph in left column.

                   The samples were subjected to purification prior to ionization. See page 349,

            discussing that a dehydrating pre-column is utilized to avoid problems such as poor

            peak shape or destruction.

                   It is noted that Coldwell does not expressly disclose the measurement of 1, 25-

            dihydroxyvitamin 0 2 . However, Coldwell does disclose "the possibility of extending this

            method to include dihydroxylated metabolites has also been considered." See page

            353, rigllt column, last paragrapll. See also Table 2, page 354. Thus, it is the




                                                                                                  QUESTMS-00001 049
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 547 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                               Page 5
            Art Unit: 1773

            Examiner's position that the method disclosed by Coldwell would be applicable to 1, 25·

            dihydroxyvitamin 02, absent any evidence to the contrary.

                   Coldwell differs from the instant claims in that it does not disclose the use of

            HPLC as the purification method.    Coldwell suggests adding additional quality

            assurance schemes to ensure precision and accuracy. See page 348, second column,

            first paragraph.

                   Kissmeyer teaches a method for the sensitive analysis of vitamin 0 metabolites

            via liquid chromatography-tandem mass spectrometry. See Title. Kissmeyer discloses

            that liquid chromatography-tandem mass spectrometry is an improvement over the

            older gas chromatography method, by providing increased specificity and sensitivity of

            analytes, and increased testing capacity. See page 94, right column, first paragraph;

            and page 102, Conclusion.

                   Kissmeyer further discloses that the purification step comprises protein

            precipitation. See abstract.

                   Given the noted advantages of liquid chromatography-tandem mass

            spectrometry (LC-MS/MS) as taught by Kissmeyer, it would have been obvious to one

            of ordinary skill in the art to modify the GC methodology of Coldwell to obtain an

            improved LC-MS/MS process of measuring vitamin 0 metabolites.

                   Coldwell and Kissmeyer ("Coldweii/Kissmeyer") does not expressly disclose

            immunopurifying the vitamin 0 3 metabolites.

                   Armbruster discloses a method of purifying vitamin 0 metabolites available for

            routine diagnostic use and in research (col. 5, lines 47-54). Armbruster teaches that to




                                                                                                      QUESTMS-00001 050
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 548 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                                Page 6
            Art Unit: 1773

            detect vitamin 0 derivatives anti-vitamin D binding protein antibodies are used (col. 6,

            lines 52·63) and may be combined with microparticles (col. 6, line 64     col. 7, line 7).

            Moreover, the competitive method is "suitable for routine investigations, ... , for

            diagnostics is general, and in research." See col. 7, lines 8-14.

                   It would have been obvious to one of ordinary skill in the art to modify

            Coldweii/Kissmeyer by the inclusion of immunopurification via anti-vitamin 0 antibodies

            to ensure a purified vitamin 0 metabolite product with precision and accuracy of the

            results.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have boon obvious over, tho roforonco claim(s). Soo, e.g., In re Berg, 140

            F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422




                                                                                                   QUESTMS-00001 051
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 549 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                                Page 7
            Art Unit: 1773

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).



                   Claims 1, 4, 9, 10, and 11 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,

            3, 4, 5, 9, 10, 17, 18, 19, 20, 21, 22, 24, 28 and 29 of co pending Application No.

            11/386,215 ("the '215 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the '215 application overlaps

            with the subject matter of the instant application.

                   The '215 application is directed to determining the presence or amount of vitamin

            0 metabolites (vitamin 0 2 , vitamin 0 3 . or both) via tandem mass spectrometry, wherein

            purification (which embraces all forms of purification, including immunopurification and

            HPLC) is performed prior to ionization. The skilled artisan would understand the need

            to purify the vitamin 0 metabolites in such a way to ensure that extraneous materials




                                                                                                   QUESTMS-00001 052
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 550 of 641 PageID #: 388



            Application/Control Number:     11/946,765                                             Page 8
            Art Unit:   1773
            would be eliminated. lmmunopurification provides the requisite specificity to further this

            goal. The claims of the    '215 application do not include derivatization.
                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.



                   Claims 1,    6, 7, 9, 10, and 11 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,

            4, 6, 7,8,9, 10, 11, 14, 17, 21,25,26, 28,29, 30,31, 32,33, 34,35,38,41,45,49,50,

            51, 54, 57, 60, and 64 of copending Application No. 12/630,790 ("the '790 application").
            Although the conflicting claims are not identical, they are not patentably distinct from

            each other because the      '790 application overlaps with the subject matter of the instant
            application.

                   The     '790 application is directed to determining the presence or amount of vitamin
            D metabolites (vitamin D2, vitamin D3, or both)    via tandem mass spectrometry, wherein
            the sample is purified run through extraction and analytical columns prior to ionization.

            For the purpose of claim interpretation, the instant specification defines

            "immunopurifying" as being performed by various forms of columns. See instant

            specification, paragraphs [0041]- [0046]. Tho skilled artisan would understand tho

            need to purify the vitamin D metabolites in such a way to ensure that extraneous

            materials would be eliminated. lmmunopurification provides the requisite specificity to

            further this goal. The claims of the '790 application include PTAD-derivatization.




                                                                                                    QUESTMS-00001 053
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 551 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                              Page 9
            Art Unit: 1773

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.



                   Claims i and 4 are provisionally rejected on the ground of nonstatutory

            obviousness-type double patenting as being unpatentable over claims 38-49 of

            copending Application No. 12/630,796 ("the '796 application"). Although the conflicting

            claims are not identical, they are not patentably distinct from each other because the

            '790 application overlaps with the subject matter of the instant application.

                   The '796 application is directed to determining the presence or amount of vitamin

            D metabolites (vitamin D2, vitamin D3, or both) via tandem mass spectrometry, wherein

            the sample is purified via immunopurifying and HPLC. The present specification at

            paragraph [0008] teaches that dihydroxyvitamin D metabolites include 1a,25(0H) 2 D2 .

            The instant application claims are broad enough to cover the mass/charge ratios recited

            in the '796 application. Since the present application method is similar to that of the

            '796 application, it would be obvious to expect similar mass to charge ratios (m/z) to be

            obtained. The claims of the '796 application do not include derivatization.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                                                                                 QUESTMS-00001 054
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 552 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                               Page 1o
            Art Unit: 1773

                                            Response to Arguments

                   Applicant's arguments with respect to the Yeung reference have been considered

            but are moot in view of the new grounds of rejection.

                   Applicant's arguments filed October 22, 201 0 have been fully considered but they

            are not persuasive.

                   With regard to the Armbruster reference, the Examiner respectfully submits that

            Applicant's arguments are moot in light of new grounds of rejection. Armbruster is still

            being used as a secondary reference for the purpose of demonstrating

            immunopurification via anti-vitamin D antibodies.

                   With regard to the Higashi reference, particularly Applicant's arguments at pages

            17-18 of the response, the Examiner respectfully disagrees with the mischaracterization

            of the reference. First, Higashi is clearly testing biological fluids from humans. Second,

            it is the Examiner's position that the disclosure page 743 makes it clear that the

            disclosed derivitization method can be applied to both monohydroxyvitamin D

            metabolites and dihydroxyvitamin D metabolites in biological fluids, absent evidence to

            the contrary.

                   Applicant's arguments regarding the combination of

            Coldweii/Kissmeyer/Armbrustor have been fully considered but they are not persuasive.

            First, the claims subject to the present rejection do not include APCI. Second, Applicant

            has mischaracterized the Coldwell reference by the assertion that it does not describe

            quantification of dihydmxyvitamin D metabolites. Rather, Coldwell discloses at page

            350, the first paragraph in the right column, that the method is used to construct




                                                                                                   QUESTMS-00001 055
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 553 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                                Page 11
            Art Unit: 1773

            calibration graphs from which the plasma and serum levels are calculated (i.e.,

            quantified). With regard to the recited mass/charge ratios, it is the Examiner's position

            that the practice of the combined methodology of Coldweii!Kissmeyer/Armbruster would

            generate ions having similar mass/charge ratios, absent any evidence to the contrary.

                   Applicant's arguments with respect to the double patenting rejection over USP

            7,745,226 have been fully considered and are persuasive. This rejection has been

            withdrawn. However, the remaining provisional double patenting rejections will remain

            until such time that allowed subject matter in each application is determined.



                                            Allowable Subject Matter

                   Claims 53-58 are allowed.

                   Claims 4 and 16-19 are objected to as being dependent upon a rejected base

            claim, but would be allowable if rewritten in independent form including all of the

            limitations of the base claim and any intervening claims. The following is a statement of

            reasons for the indication of allowable subject matter: the prior art does not teach or

            suggest a method according to the present invention, wherein the dihydroxyvitamin D

            metabolite is underivatized and is ionized with APCI.




                                                                                                    QUESTMS-00001 056
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 554 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                              Page 12
            Art Unit: 1773

                                                    Conclusion

                   Applicant's amendment necessitated the new ground(s) of rejection presented in

            this Office action. Accordingly, THIS ACTION IS MADE FINAL See MPEP

            § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

            CFR 1. 136(a).

                   A shortened statutory period for reply to this final action is set to expire THREE

            MONTHS from the mailing date of this action. In the event a first reply is filed within

            TWO MONTHS of the mailing date of this final action and the advisory action is not

            mailed until after the end of the THREE-MONTH shortened statutory period, then the

            shortened statutory period will expire on the date the advisory action is mailed, and any

            extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

            the advisory action. In no event, however, will the statutory period for reply expire later

            than SIX MONTHS from the date of this final action.

                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed to M. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M · Th (9-5).

                   If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can bo roached on 571-272-1267. Tho fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                  QUESTMS-00001 057
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 555 of 641 PageID #: 388



            Application/Control Number: 11/946,765                                           Page 13
            Art Unit: 1773

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                                 Art Unit 1773




                                                                                                 QUESTMS-00001 058
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 556 of 641 PageID #: 389


                             U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                       Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                       Uni.tt)d States Patent and TradeJilal'k Office
                                                                                       A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                     P.O.llN'.[L~')]
                                                                                                     A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                     WWW.~I(\j)\0,g,_w




            APP::_JCAT!O:"{ NO.             FCLINGDATE                                ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                12/630,790                   12/0J/2009            Brett Holn1quist          03'UU?-Crl40                                        1410

                                    75-90             01/0612011
                                                                                                                         bXAlYllNbR
                FOLEY & LARDNER LLP
                P.O. BOX 80278                                                                                    COLt·., MONIQUE T
                SAN DfRGO, CA 92l:J8-0278
                                                                                                AR.T      Lr~IT                           PAPLl.~   N UNEJUR

                                                                                                        J77J




        Please find below and/or attached an O!Tice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        PTOJ ,,<JOA (l{ev. 04/07)




                                                                                                                                               QUESTMS-00001 059
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 557 of 641 PageID #: 389
                                                                                             Application No.                                 Applicant(s)

                                                                                              12/630,790                                     HOLMQUIST ET AL.
                            Office Action Summary                                            Examiner                                        Art Unit
                                                                     M. COLE                           1773
                        - The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
      Period for Reply
               A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
               WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                                                                                 37 CFR "1. 136(a). In no event however. may a reply be timely filed
                                                     mailing           communication
                               for reply is specified above, the maximum                                            SIX (6) MONTHS from the             date of this communication.
                            reply within the set or extended        for reply will,                                to become ABANDONED (35                § 133)
                  Any reply received                 later than     months           mailing date of this communication, even if timely filed, may reduce any
                  earned patent term                 See 37 CFR 1.704(b).

      Status
               1)!lSI Responsive to communication(s) filed on 27 October 2010.
            2a)ilSI This action is FINAL.                                  2b)0 This action is non-final.
               3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                        closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims
               4)ilSI Claim(s) 1-51 and 54-86 is/are pending in the application.
                        4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
               5)1:8J Claim(s) 83-86 is/are allowed.
               6)1:8J Claim(s) 1. 2. 4, 6-17,21.25. 26,28-35.38,41, 45. 49. 50. 54, 57. 60, 64. 68. 69and lOis/are rejected.
               ?)!lSI   Claim(s) 3,5, 18-20,22-24.27,36,37,39,40,42-44,46-48,51,55,56,58,61-63,65-67,69 and 71-82 is/are objected to.
               8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers
               9)0 The specification is objected to by the Examiner.
            10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                        Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                        Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
            11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119
            12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                    a)O All       b)O Some * c)O None of:
                        1.0 Certified copies of the priority documents have been received.
                        2.0 Certified copies of the priority documents have been received in Application No. _ _.
                        3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                                 application from the International Bureau (PCT Rule 17.2(a)).
                    *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1)   0      Notice of References Cited (PT0·892)                                                      4)   0   Interview Summary (PT0·413)
      2)   0      Notice of Draftsperson's Patent Drawing Review (PT0-948)                                           Paper No(s)/Mail Date. _ _ .
      3)   !lSI   Information Disclosure Statement(s) (PTO/SB/08)                                           5)   0   Notice of Informal Patent Application
                  Paper No(s)/Mail Date See Office Action.                                                  6)   0   Other: _ _ .
    US. Patent and Trademark Office
    PTOL-326 (Rev. 08-06)                                                       Office Action Summary                                   Part of Paper No./Mail Date 20101210


                                                                                                                                                             QUESTMS-00001 060
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 558 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                                                    Page 2
            Art Unit: 1773

                                                      DETAILED ACTION

                                            Information Disclosure Statement

                   The information disclosure statement (I OS) submitted on October 27, 201 0, is in

            compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure

            statement has been considered by the Examiner.



                                             Claim Rejections· 35 USC§ 102

                   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

            form the basis for the rejections under this section made in this Office action:

                   A person shall be entitled to a patent unless-

                   (b) the invention was patented or described in a printed publication in this or a foreign country or in
                   public use or on sale in this country, more than one year prior to the date of application for patent in
                   the United States.

                   Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 21, and 68·70 remain

            rejected under 35 U.S. C. 102(b) as being anticipated by Aronov et at. "Metabolic

            profiling of major vitamin D metabolites using Diels-Aider derivatization and ultra-

            performance liquid chromatography-tandem mass spectrometry" ("Aronov").

                   Aronov discloses a method for the quantification of 1a,25-dihydroxyvitamin 03,

            1a,25-dihydroxyvitamin D2, 25-hydroxyvitamin Os and 25-hydroxyvitamin 02 (collectively

            "vitamin 0 metabolites") via ultra-performance liquid chromatography (a variant of high-

            performance liquid chromatography) and tandem mass spectrometry. See abstract.

            Aronov disclose that each of the vitamin D metabolites is derivatized with 4-phenyl-1 ,2-

            4-triaz.oline-3,5-dione (PTAD). The methodology includes the use of a solid-phase

            extraction column and a HPLC analytical column. See pages 1919- 1920. Table 1




                                                                                                                       QUESTMS-00001 061
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 559 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                               Page 3
            Art Unit: 1773

            discloses the mass spectrometry conditions of which the precursor ion (m/z) and

            product ion (m/z) corresponds to instant claims 12, 13, 15 and 16. See page 1920.



                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees. A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F.3d 1428, 46 USP02d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

            F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.




                                                                                                  QUESTMS-00001 062
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 560 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                              Page4
            Art Unit: 1773

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).

                   Claims1,2,4,6, 7,8, 9, 10, 11, 14, 17,21,25,26,28,29, 30,31, 32,33, 34,35,

            38, 41, 45, 49, 50, 54, 57, 60 and 64 are provisionally rejected on the ground of

            nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9,

            10, 11, 40, 41,42 and 45 of copending Application No. 11/946,765 ("the '765

            application"). Although the conflicting claims are not identical, they are not patentably

            distinct from each other because the scope of the '765 application overlaps with that of

            the instant application.

                   The '765 application is directed to a method for determining the amount of one or

            more dihydroxyvitamin D metabolites in a sample by tandem mass spectrometry

            comprising immunopurifying the dihydroxyvitamin D metabolites; further purifying the

            imrnunopurified metabolites by HPLC (analytical column); and determining the amount

            of metabolites in the sample by tandem mass spectrometry. The metabolites are

            derivatized by PTAD. The claims of '765 recite immunopurifying followed by HPLC,

            whereas the instant claims recite subjecting the sample to an extraction column and an

            analytical column. Howovor, ono of ordinary skill in tho art would havo recognized that

            "lmmunopurifying" is a specific separation method which may performed by an

            extraction column, and that HPLC is a form of analytical column. It would have been

            obvious to one of ordinary to employ an extraction column as the immunopurifying




                                                                                                  QUESTMS-00001 063
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 561 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                               Page 5
            Art Unit: 1773

            means as an extraction column would lend the requisite specificity to the assay to

            ensure the separation of the vitamin D metabolites prior to analysis.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.



                                            Allowable Subject Matter

                   Claims 83·86 are allowed.

                   Claims 3, 5, 18·20, 22·24, 27, 36, 37, 39, 40, 42, 43, 44, 46, 47, 48, 51, 55, 56,

            58, 69, 61, 62, 63, 65·67, and 71·82 are objected to as being dependent upon a

            rejected base claim, but would be allowable if rewritten in independent form including all

            of the limitations of the base claim and any intervening claims.



                                            Response to Arguments

                   Applicant's arguments filed October 27, 2010 with respect to the rejection under

            35 USC 102 have been fully considered but they are not persuasive. Applicant has

            argued that the Aronov does not anticipate the rejected claims because the Examiner

            incorrectly stated that the metabolites are PTAD·derivatized. However, Applicant is

            incorrect and contradicts this argument at pago 18 of tho arguments. Specifically,

            Applicant states that "Aronov utilizes electrospray ionization to ionize PTAD-derivatized

            vitamin D metabolites from a solvent." Since the crux of Applicant's arguments is based

            on a mischaracterization of the Aronov disclosure, the outstanding rejection is being

            maintained.




                                                                                                  QUESTMS-00001 064
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 562 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                               Page 6
            Art Unit: 1773

                   Applicant's arguments, see pages 16·20, with respect to the rejections under 35

            USC 103 have been fully considered and are persuasive. The rejection of the claims

            has been withdrawn.

                                                      Conclusion

                   THIS ACTION IS MADE FINAL Applicant is reminded of the extension of time

            policy as set forth in 37 CFR 1.136(a).

                   A shortened statutory period for reply to this final action is set to expire THREE

            MONTHS from the mailing date of this action. In the event a first reply is filed within

            TWO MONTHS of the mailing date of this final action and the advisory action is not

            mailed until after the end of the THREE-MONTH shortened statutory period, then the

            shortened statutory period will expire on the date the advisory action is mailed, and any

            extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

            the advisory action. In no event, however, will the statutory period for reply expire later

            than SIX MONTHS from the mailing date of this final action.

                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed to M. COLE whose telephone number is 571·272·1463.

            The examiner can normally be reached on M • Th (9·5).

                   If attempts to reach the examiner by telephone arc unsuccessful, tho examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                  QUESTMS-00001 065
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 563 of 641 PageID #: 389



            Application/Control Number: 12/630,790                                            Page 7
            Art Unit: 1773

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                                 Art Unit 1773




                                                                                                 QUESTMS-00001 066
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 564 of 641 PageID #: 389


                              U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                          Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                          Uni.tt)d States Patent and TradeJilal'k Office
                                                                                          A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                        P.O.llN'.[L~')]
                                                                                                        A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                        WWW.~I(\j)\0,g,_w




             APP::_JCAT!O:"{ NO.               FCLINGDATE                                ATTORNEY DOCKET NO                               C'ONHR~1ATION      NO.

                 121630,796                     12/0J/2009            Brett Holn1quist                                                              1419

                                       75-90             12/17/2010
                                                                                                                            bXAlYIJNbR
                 FOLEY & LARDNER LLP
                 P.O. BOX 80278                                                                                      COU.~,        MONIQUE T
                 SAN DIEGO, CA 92l:J8-0278
                                                                                                   AN.TUl'<Jl'                               PAPLl.~   NUfvElUR

                                                                                                          1773




        Please find below and/or attached an O!Tice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        1''1'01 ,.<JOA (J<ev. 04/07)




                                                                                                                                                  QUESTMS-00001 067
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 565 of 641 PageID #: 389
                                                                                Application No.                                Applicant(s)

                                                                                 12/630,796                                    HOLMQUIST ET AL.
                         Office Action Summary                                  Examiner                                       Art Unit
                                                                                M. COLE                                        1773
                    -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
      Period for Reply
               A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
               WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                                                                of 37 CFR "1.136(a). In no event however, may a reply be timely filed

                                                                                                     SIX (6) MONTHS from the                   of this communication
                                                                                                       become ABANDONED (35                 § 133)
                                                                       mailing date of this communication, even if timely filed, may reduce any


      Status

               1)1:8] Responsive to communication(s) filed on 07 October 2010.
           2a)i:8] This action is FINAL.                       2b)0 This action is non-final.
               3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                     closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

      Disposition of Claims

               4)1:8] Claim(s) 1-6.9-19.22-30.33-37 and 50-69 is/are pending in the application.
                    4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
               5)1:8] Claim(s) 50-69 is/are allowed.
               6)1:8] Claim(s) 1-6,9-19.22-30.and 33-37 is/are rejected.
               7)0 Claim(s) _ _ is/are objected to.
               8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

      Application Papers

               9)0 The specification is objected to by the Examiner.
           10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                     Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                     Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
           11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

      Priority under 35 U.S.C. § 119

           12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                  a)O All      b)O Some * c)O None of:
                     1.0 Certified copies of the priority documents have been received.
                     2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                              application from the International Bureau (PCT Rule 17.2(a)).
                  *See the attached detailed Office action for a list of the certified copies not received.




      Attachment(s)
      1)   0    Notice of References Cited (PT0-892)                                           4)   0   Interview Summary (PT0-413)
      2)   0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                Paper No(s)iMail Date. _ _ .
      3)   0    Information Disclosure Statement(s) (PTOiSB/08)                                5)   0   Notice of Informal Patent Application
                Paper No(s)iMail Date _ _.                                                     6)   0   Other: _ _ .
    US Patent and Trademark Office
    PTOL-326 (Rev. 08-06)                                          Office Action Summary                                  Part of Paper No./Mail Date 20101210


                                                                                                                                               QUESTMS-00001 068
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 566 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                                Page 2
            Art Unit: 1773

                                               DETAILED ACTION

                   Claims 1-6, 9-19, 22-30, 33-37 and 50-69 are now currently pending in the

            present application. An action on the merits is as follows.



                                        Claim Rejections- 35 USC§ 112

                   Claims 1-6, 9-19, 22-30, and 33-37 are rejected under 35 U.S.C. 112, first

            paragraph, as failing to comply with the written description requirement The clairn(s)

            contains subject matter which was not described in the specification in such a way as to

            reasonably convey to one skilled in the relevant art that the inventor(s), at the time the

            application was filed, had possession of the claimed invention. In the present response,

            Applicant points to Examples 3-5, in particular, to support the newly added claim

            limitation that the ionized dihydroxyvitamin D metabolites are not dehydrated prior to

            ionization.

                   The Examiner has reviewed the noted support in the specification, and it is not

            convinced of the support for the present claim amendments. While it appears that

            examples 3-5 do not dehydrate the metabolites prior to ionization, it is not clear that

            these examples are representative of the present invention (i.e., there is no express

            exclusion of hydrated metabolites).   It is requested that Applicant further clarify tho

            support or remove the language from the claims.




                                                                                                   QUESTMS-00001 069
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 567 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                               Page 3
            Art Unit: 1773

                                                Double Patenting

                   The nonstatutory double patenting rejection is based on a judicially created

            doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

            unjustified or improper timewise extension of the "right to exclude" granted by a patent

            and to prevent possible harassment by multiple assignees.      A nonstatutory

            obviousness-type double patenting rejection is appropriate where the conflicting claims

            are not identical, but at least one examined application claim is not patentably distinct

            from the reference claim(s) because the examined application claim is either anticipated

            by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

            F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

            USPQ2d 2010 (Fed. Cir. 1993): In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

            1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

            F.2d438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

            USPQ 644 (CCPA 1969).

                   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

            may be used to overcome an actual or provisional rejection based on a nonstatutory

            double patenting ground provided the conflicting application or patent either is shown to

            be commonly owned with this application, or claims an invention made as a result of

            activities undertaken within the scope of a joint research agreement.

                   Effective January 1, 1994, a registered attorney or agent of record may sign a

            terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

            37 CFR 3.73(b).




                                                                                                  QUESTMS-00001 070
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 568 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                               Page4
            Art Unit: 1773

                   Claims 1, 2, 3, 4, 12, 13, 14, 15, 16, 17, 25, 26, 27, 28, 36, and 37 are

            provisionally rejected on the ground of nonstatutory obviousness-type double patenting

            as being unpatentable over claims 1, 9. 17, 18, 28 and 29 of copending Application No.

            11/386,215 ("the '215 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the claims of the '215

            application overlap with those of the instant application.

                   The '215 application is directed to a method for determining the presence or

            amount of a vitamin 0 metabolite (1 ,25-dihydroxyvitamin 02, 1,25-dihydroxyvitamin 03,

            or both) by tandem mass spectrometry. While the '215 application does not recite the

            related mass-to-charge ratios from performing the claimed method, the related ratios,

            such as claimed in the instant application, would be derived from the practice of the

            same method. Therefore, the specific mass-to-charge ratios recited in the instant

            application are considered to be obvious.

                   With respect to the type of sample used, it would have been obvious to one of

            ordinary skill in the art to use a biological sample such as serum or plasma, as it is well

            known in the art to test these samples for vitamin D deficiency.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact boon patented.




                                                                                                  QUESTMS-00001 071
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 569 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                               Page 5
            Art Unit: 1773

                   Claims 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48 and 49 are provisionally

            rejected on the ground of nonstatutory obviousness-type double patenting as being

            unpatentable over claims 1, 2, 3, 4, 9, 10, 11, 40 and 41 of co pending Application No.

            11/946,765 ("the '765 application"). Although the conflicting claims are not identical,

            they are not patentably distinct from each other because the claims of the '765

            application overlap with those of the instant application.

                   The '765 application is directed to a method for determining the amount of one or

            more vitamin 0 metabolites (vitamin 02, vitamin 03, or both) in a sample by tandem

            mass spectrometry comprising immunopurifying the vitamin 0 metabolites; and further

            purifying the vitamin 0 metabolites by HPLC. Since the '765 application claims have

            very similar method steps as those recited in the instant application, one of ordinary skill

            would expect to achieve similar mass-to-charge ratios for the precursor and fragment

            ions. Therefore, the claims of the instant application are deemed to be obvious variants

            of the '765 application.

                   This is a provisional obviousness-type double patenting rejection because the

            conflicting claims have not in fact been patented.




                                                                                                  QUESTMS-00001 072
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 570 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                              Page 6
            Art Unit: 1773

                                            Response to Arguments

                   Applicant's arguments, see pages 12·15, filed October 7, 2010, with respect to

            the rejections of the claims under 35 USC 103 have been fully considered and are

            persuasive. Therefore, the rejection has been withdrawn. However, upon further

            consideration, a new ground of rejection is made in view of the newly added claim

            limitation that the ionized dihydroxyvitamin D metabolites are not dehydrated prior to

            ionization.



                                            Allowable Subject Matter

                   Claims 50·69 are allowed.



                                                   Conclusion

                   Applicant's amendment necessitated the new ground(s) of rejection presented in

            this Office action. Accordingly, THIS ACTION IS MADE FINAL See MPEP

            § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

            CFR 1. 136(a).

                   A shortened statutory period for reply to this final action is set to expire THREE

            MONTHS from tho mailing data of this action. In tho event a first reply is filed within

            TWO MONTHS of the mailing date of this final action and the advisory action is not

            mailed until after the end of the THREE-MONTH shortened statutory period, then the

            shortened statutory period will expire on the date the advisory action is mailed, and any

            extension fee pursuant to 37 CFR 1. 136(a) will be calculated from the mailing date of




                                                                                                  QUESTMS-00001 073
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 571 of 641 PageID #: 390



            Application/Control Number: 12/630,796                                               Page 7
            Art Unit: 1773

            the advisory action. In no event, however, will the statutory period for reply expire later

            than SIX MONTHS from the date of this final action.

                   Any inquiry concerning this communication or earlier communications from the

            examiner should be directed toM. COLE whose telephone number is 571-272-1463.

            The examiner can normally be reached on M - Th (9-5).

                   If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866·217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800· 786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                          M. COLE
            Supervisory Patent Examiner, Art Unit 1773             Examiner
                                                                   Art Unit 1773




                                                                                                  QUESTMS-00001 07 4
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 572 of 641 PageID #: 390


                                                                  XP-002611766



          THE f~OLE OF MASS SPECTROMETIN IN
          VITAMIN 0 RESEARCH

                                         Ser1111<:e Yeung• and Paul Vouros'
                                         Departrmtnt oj' Chemistry & l'ht! /Jarneu frwuwe, NonlwasMm University,
                                         J.lomm, Mil 02115. IJSA




          Abstract . , ,                                                                                                                                        179
            I. Introduction . , , .                                                                                                                             180
            ll. Olo.:hernisuy of Natura\ Vi1amin D., . , ...                                                                                                    .181
                A. Nnm~mclature and Convention .'.,.,                                                                                                           .1R1
                B. Metab(,lism of Vitamin D 1 , •                                                                                                                IHI
                C Biologh::Hl Actions unU Fu,nctionsuf·t,25(0Jl) 1D, ..                                                                                         18'1
                   1. Mineral Homcosr:asls                                                                                                                       IHI
                   2. Imrnun<'H'~Jgulatory Fllflctiorts. ,                                                                                                       IK2
          lll. Ilevelopmcnl of Synthetic Analogs of 1.25(01 1), D,                                                                                              183
          IV. Nm'l MS H~t£r.'!d Detection M~~thods forVi•amin D Ann lysis
                    4
                                                                                                                                                                .183
               A. Saturation Analysis                                                                                                                           134
               B. HPLC Analysis . ,                                                                                                                             185
           V. MS-6nscd Detcc!itm MetiHJds for Vitamin D Analysis ,                                                                                              186
                A. StJ'UClttrc Determination                                                                                                                    186
                B. Quantitative Analy~is                                                                                                                        1R9
                   L GC·MS.                                                                                                                                     189
                   2. LC-MS .                                                                                                                                   190
           VI, Conclusion     ~md P~~r~pe.a::tiv<~~                                                                                                             .191
          Vlt .i\cknowlcdgments                                                                                                                                 192
          References                                                                                                                                            192




           l.:z.5,.tlihydroxyvirm·rtiri IJ,, is 1he a("five m(!tabolile of vifamiJ1             mem t.H the trace. levels. Methot./.~ utilizing mass .tprtcrrometry
          0 7 , and has been found to play important roh~:, in minnal                           (N!S) lwve been used for eisher strw::tural identification or
          balunce and lmmt.tn<!loglcal regufmion. R1tt.eJ1tfy, 1.23-                            qwmt{finw'on. f.'leclron impact ionizarion !ws been Ihe uu:h~
          dihydroxyvium'lin D 1 ami smtiltfr synthetic analoJ,:s in (iev~Jfopn                  n.ique of choice for strudt4ml analy,ris, whel'eas newer ionh;a·
          m~m lwve bef:n f(ntttd w posses;,.· potemiaJ therapeutic vatue.r                      tion techniques have bee•n .uriJized for tftf' l/tUmtiJkalian of
          in the treatment of prolijf:rallve diseases, in eft~ ding lrt.uke.mia,                metnbofit-es, often in con;uncrion with tm-lh1e .wtp(~rarion. In
          bre.a.rl cancer, and psoritJSIJ. Current methods for thrt analysis                    this f{,'Vi(:w, MS dtui n.on-MS based methods far viwmin D
          of these cmrwounrls may ei1he:r Jack the nec(~s:wry .W.!Jtsiti'J-•ity                 analysis will be- rlisrussed, with fill Pmphasis on the former.
          (i.e,, Ull dmccrion) or specificity {i.e., re(:epw' bir]dhlg assay).                  llistarical pen·pectives., the preYenr Slate, atui the fwure role of"
          In <Ulditiorlt tJM synOh;{h; tmalogs devefopwd to dl'll~ have nor                     MS in l'itamin I) resean.:h will he dLfcussed. <,t:) 1996 John
          been found to ttmj'ormfy biHd wit11 rt?ceproi'S in binding assay,,.,                  Wiley & Sons, lne.
          a property that may render them to be ilifficufr for mea..rwre-




          "Present ad(hess:   G~nctks    lnstliUw, Jnc, One Aurtt Road, Andover,
          MA 01810.                                                                              Received 18 July 1995;
          , To whom all corresp.;:,ndenct: sh11Jld ho addrt::ssed: Prof, Paul                    iH:(:I::!pfed 7 November 1995.
          y,,uros, Departmeni (Jf Chemistry, NorthcaMern Ullivcrsily, Hoslon,
          M.~ O,Hii: l'h<tne: (<il7) 373-2840: FAX: (617) .173-8795.




          M:;~S;~~t;;;;;;;t;y Review~. 1995~ ,~;;;-;?~::[94    _____ . .
                                                                     ,~~   - w ••• _ _ _   w·~· . -·--··---------·--w-~-----,--·--··----·

          ([:) t 996 b,Y Jor1n Wflt:y S Sons. 111(.                                                                               CCC: 0211·~'103719610w~OI7?-16




                                                                                                                                                        QUESTMS-00001 075
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 573 of 641 PageID #: 390




          •   VEUNG AND   VO~IR(lS




          1 • INTRODUCTION
          Vitamin 0 encompasses a group of steroidal hormones
          that are essential for regulating the levels of calcium
          and phosphorus in the bouy of higher animals. To-
          gether with parathyroid hormone and calcitonin, two
          polypeptidt:s found in the endo.:dnc ~yst.em, vitamin ])                                            VItamin On
          is responsible for tl1e maintenance of mineral levels. In
          the 1920s, it was recognized that rickets, a pediatric
          disease characterized by weak and malformed bones,                             11
          might be prevented by treatment. with vitamin D and
          by exposure to sunlight. In the following decade, the
          structures of vitamin f) 1 (crgocalcifcml) and vitamin
          P .1 (cholecalciferol) were subsequently characterized.
          It was. also realized that the two vitamins were in fact
          sccostemids and are produced by UV irradiation of
          their precursors, provitamin D, (ergosterol) and
          provitamin D, (A7·dehydrocholesteml), in which the
          B-·ring of the precurMrs is cleaved. The biosynthesis of
          vitamin D, is illustrated in Fig. 1 (1, 2).
               Vit<amtn D is now recognized to be a .steroid
          hormone rather than its misnomer, a vitamin. It posses..
          scs properties like other steroids such as testosterone
                                                                                                                                     ("........ ~
          and cst.rad!ol, in which its active metabolite~ 1,2.5~
          dihydro•yvitamin D,, is transported from the kidney to                                                           ·-,~r
          taxgl;!t cells~ where interaction with specific receptors
          takes place. Of all vitamin D c.;>mpounds, vitamin D,
          has been recognized to be the most physiologically                                                               ····r"'-.r'r~
          important group. Other forms of vitamin D diff~ring in                   FIGU'fUi 2 .. Sl n~ctures of vati<-Jl.iS vit<Hnin \) rntlhwules.
          side~chain structure have been. synthesized and iso,.
                                                                            tht1ir dt~veloprocnt towltrd potential drugs nre nhR>
          luted, and they are listed in Fig, 2, Although b(llh occur
                                                                            presented, and these topics will demonstrate the rapid
          natunll1y vitarnin D.} has been found to have higher
                   1
                                                                            expansion in the field <lf vitamin 0 research. An
          bi.ologicMI activltie~ than vitamin D, am<mg mammals,             ov.:rvicw of the current techniques for tht! detecti()n
          and has been considered to be superior for the treat-
                                                                            and chara<aerization of these vitamin ]) cornpou""!s is
          ment of hypocalcemia since the 1970s ( 1, 2., 3 ).
                                                                            given, with specific emphasi.s on the contribution made
                In this review, the general biochemistry, metabo-
                                                                            by mass spectwm.,try (MS). Primadly. the utili1y of
          lism, and biological functions of vitamin D:~ as related
                                                                            MS for vitamin D analysis has evolved in the areas of
           tn the treatment of vadous diseases are discussed.
                                                                            structural determination and quantita.tive studies.. His~
           Research on the synthetic analogs of vitamin D, and
                                                                            torlcal perspectives and examples in these two ~H\~as




                                                  hv



                Provitamin 0~
                (<l7·0ehydrocholeslerol)                           Previlamln Dl

                                                                                                                           Vitamin 0 3
                                                                                                                           (Cholec<~lcllerol)

                                                   FfGIJRI!:t 1'. The biosynthesis of vitamin n.~·




                                                                                                                                                    QUESTMS-00001 076
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 574 of 641 PageID #: 390




                                                                                                        MS OF VITAMIN D I!ESEAR<:H     •


          are presented in this review. Finally, more recent                he the active metabolite of vitamin D 3 that is respon·
          developmems in mass spectrometry tor vitamin !)                   sible for a variety of biological functions, a" will be
          analysis are discussed.                                           discussed later. Its pmduction by 2S(OH)D,·l·hY·
                                                                            droxylase seems to be related to the calcium level in
                                                                            the bt>dy, and is tightly controlled by the parathyroid
                                                                            hormone and 1,25(0H),D 3 itself. When the calcium
          II. BIOCHEMISTRY OF NATURAL VfTAl\1111\1 D,                       level is adequate, l ,25(0H),D 3 stirnulaf.es the ac:tiva-
                                                                            tion of 25(0H)D 3 -24-hydroxylase, resttlting in the
                                                                            production of the less active metabolite, 24,25(0H),O,
          A. Nomem::latur"' and Convention
                                                                            (1, 4, \1, 10).
          Before proceeding to the description or the metabolism                 Besides the metahollle~ mentioned above, other
          of vitamin D.,, it is c:sscnti.nl at this point to discuss. the   metabolites have also been iS(')latcd and identified.
          common nomenclature used in the field of vitamin D.               Figure 3 depicts some or the further metabolites of
          Figure 1 shows the numbering system used in naming                vitarnill D, (9-19). To date, over 30 natural metabo-
          vitamin D, C()rnpounds, and the structural. relationship          lites of vitamin 1), have been isolated and identified
          to its steroidal precursor' provitarnin D y As will be            from humuns and .nnimnls ( 4).
          di~cus:;cd next, the metabolism of vitamin D, in the
          body proceeds with successive hydro~ylntion and oxi·
          da1ion at different positions in the structure, and these         C. Biological    Actions     and    Functions      of
          metabolites are named and abbreviated acc<>rding to               1,25fOHJ.D,
          this numbering system. For example, hydroxylation al
                                                                            An1rmg the vitamin D, l!!etaholites identified thus far,
          the l· and 25-pusitiuns of vita,nin D, yields the
                                                                            1,25(0H).,D,, a metabolite produced in the kidney, has
          metabolit<l J ,25·dihydroxyvit.11nin D.1, which is com··
                                                                            been widely recognized to be the most biologically
          monly abbreviated as l,25(0H),D,. In the develop·
                                                                            active cmnp<lmtd (20). The actions of 1.25(0H) 2 D, are
          ment of synthetk vitamin D, analogs, structural modi-
                                                                            beliewd to be initiated by its noncovalent binding with
          fication is re!lected in the name of the compound
                                                                            a rccept<>r protein itt the target cells. In turn, this
          according to the sante system of nomenclature. For                binding triggers the transcription of specific genes that
          instance, an analog of 1,25(0H) 2 D, that contains an
                                                                            code for the prot¢ins responsibl~ for the bic•logical
          additional double bond iltstlrted at the !6,17-position is
                                                                            functions (21). The l,25(0H),D,, receptor has been
          named t,25·dihydroxy·16..ene-vitamin D,, aud is ab-
                                                                            identified to be a DNA-binding protein with a molecu-
          breviated ~es l,25(0H) 2 ·16-ene 0 3 or A'"l,25(0H),D,.
                                                                            lar weight between 50-·60 kdaltons, depending on the
                                                                            animal species (22). The recepWr hinds tightly with
                                                                            1,25(0H),D, (K" ~ 10- 10 -10 .. 11 M) ami it has been
                                                                            found in many different types of tismes in the body,
          a.   Metabolism of Vitamin D,                                     including the intestine., kidney, bone, skin, and maw-
                                                                            mary tissues, etc., as well as the immune system (4). Itt
          As illustrated in Fig. I, vitamin D, is produc~d photo·
                                                                            f~eneral, the biologkal functions of !,25(0H),O, may
          chemically frmn pr()vitamln D,, which <:xists naturally
                                                                            be divided into two busic catego1ies: mineral homeosta-
          on the skin surface. in addition. vitamin D., and
                                                                            sis and immunonJgulatory functions. These functions
          vitamin D, can both be absorbed from food that
                                                                            Hre discussed next.
          naturally C;)tltains or has bt~«.~n fortiflt~d with vitamin D.
          Upon production, vitamin D, binds noncovalently with
          the vitamin D-binding prc•tcin, which trunsports the
                                                                            1. .M inerul liomeostasis
          hormone through the blood stream to the liver for
          metabol\sm (l, 4). ln th~ liver, vitamin D, is hydroxy-           ln the early days after its first isolation and i<kntitlca ..
          lated by 25-hydroxylase to form 25( Ol!)D, (5 ), which            lion, it was dis"overed that l,25(0Hh0:~ was a1:tive in
          is tllen tmm;ported to the kidney for further metabo·             stimulating calcium ah,o:rption in the intestine and
          lism. The uctlon of 25-hydroxylase docs not appear to             bmw ( 15, !6). Latill', i1 was discovered that hincline of
          he tightly regulated, and, as a result, the plasma                1,25(0H),D, with its intestinal receptor induced the
          circulating level of 25(0H)D 3 is relatively high ( 18-           pwductkm of a ~aldum-bindiug protein called calhin..
          27 ngl mL) and may be used as an indicator of vitamin             din·O, which was involved in the intracellular transport
          D status in the body (4, 6). In the kidney, 25(0H)D 3 b           of calcium (23). These observations, coupled with the
          enz.ymatically metabolized to 1,25(0H),D 3 (7, 8) and             early discovery of the link betweett vitamin D de·
          24,25(0H),D 3 (9). l,25(0H),D 3 is w"!Hccognized to               ficiency and rickets, pointed to the important role. of

                                                                                                                                     1111




                                                                                                                             QUESTMS-00001 077
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 575 of 641 PageID #: 390




         •    Y£UNG AND VOUROS




                                                                                                                      k-o~·
                                                                                                              23,.26-L&tt..m.i!-is.(OH)Dl



                                        Y'i'f<>~<                                                              I
                                        23.2·4,2~(0H)Ol



                                         ""
                                        r~
                                        l<.2S:Z6(0!n0,                                                           \       24,2,(0H),O,


                                        yJly~
                                       ~4-¢x:Qo-2~(0H)l> 1                                                            (~J.o;.
                                                                           1.2$(0H:ht01
                                                                           (Crtlt:ltri()l}                      0/f


                                                                         'f""'at-.tOH..........,..     ,_.......,.~
                                                                          R'                             R'
                                                                          I ,.Zl(OH)j.M              Cl\lcitrok Add
                                                                          24,25,2fi,.:t/H
                                                                          ~~t-0)

                              FIGURE 3~ ;i()m¢ mH11ral mt;:lal:mlites of vitamin D~· J'ht1 U and I(' gfQUI'JS              -r(~T)rl"lsent   structures '1f
                              vitumio D 1 ~nd I .25(0H)~D;. ~:espe~:Hv.e1y, minus lh¢ s1-d.e chair~.




             1,2.1(0H),D, in calcium homeostasis. In addition to
             calcium, l,25(0H) 2 D., also seems to have effects on
             the maintenance of phosphorus. When the levels of                            !n the urea ot' im.munoregulmion, !,25(0H),D 1 exerts
             calcium and ph<'"phorus in the body are adequate, the                        three pnncipal actions: prodifferentiati<>n, an!lprolifc-
             parathyroid hormone responsible lor 1;25(0H),D,                              ration~ and immunosuppression. Among the Hrst in~
             prlldm:.1ion is inhibited by l,2S(OH),D 1 itself. leading                    vesr.igatioos in this area, Abe et al. (25) ;>nd Miyaura et
             to a lower production o! the metabolite (2, 4 ).                             at. (26) reported the.;,. vuro differentiation of myeloid
                   Bc;ide the treatment <>f rickets, intake of vitflmin                   lcuk{:mic cells in mke and humans induct":d by
             D 1 and spe<:ifically 1,2S(OH),D, have been found to                         l,25(0H),D,. Immature my~loid leukemic cells were
             b•,, b~n~.tlcial for patients suffering from osteoporosis, It                found to be differmlliated iotto mor~ mature macro·-
             hus been known that ostcoport)Sis. commonly chnr~                            phat\e-likc cells after treatment with !,25(0!-I),D,.
             actcriz:cd as ubritth~ bones.~' is common among women,                       Later, the same experiment w~s d~m<lt1Strau:d suc-.:ess-
             starting lrt>m the tim<> <>f mcn<>pause. The stimulation                     fully in vivo with mice (27). J,25(0H},D, h~• also
             of calcium absorption by 1,25(0H),O, has been found                          been used as an antiprotiferation agent for the treat-
             to dccrcas<: the •·ate of bone loss within these patients                    ment of psoriasis, a skin disease characterized by the
             (24).                                                                        increase of basal cells in the epidermis (28, 29), As for

             182




                                                                                                                                                             QUESTMS-00001 078
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 576 of 641 PageID #: 391




                                                                                                       MS OF VITAMIN 0    fllES~AilCH   01


         immuno,mppr~ssiviO     effc:ct~. 1,25(0H),D:~ has been            fotllld !() have higher immunosuppressive activity than
          found to inhibit T"ccll proliferation, thus sugge.sting a        l ,25(01l),D, ( 40).
          possible role of this mct>\bolitc in treating transplant               Because the biological actions and structure·".. fun<'-
          patients (30, 31 ).                                              tion relationship of 1,25(0B),D, are 'till not well
                                                                           understol'>d~ the same also remain unclear fot thl.'
                                                                           synthetic analogs of 1,25(0H),D, at this point. For
                                                                           example, EB t089 has be~m found to hnve a 4Q.fold
                                                                           lowe1· bi.nding affinity towards the vitarr1in D receptor·
          Ill. DEVI!!I..O.PMI:lNT OF SYNTHETIC ANALOGS
          OF 1,2Sf0H) 2 D,                                                 (VDR) than 1,25(0H)c,D,, yet it is 50-100 times more
                                                                           effective in its antiproliferation of breast cancer cells.
          Given the landmark discoveries by Abe et nl. and                 and has only half the calccmk effects of 1,25(0H),D,
          Miyaura et al.. of the effects of .l,25(0H) 2 D, on              (41 ). On the other hand, 1;25 .. dihydroxy-!6-ene .. 23-yne
          leukemic cells, a new territory in vitamin D research            vitamin D 1 possesses 75% of the binding affinity (>f
          has been launched in which the hormone is being                  !,25(0H),D:. toW!!rd VDR in chkk intestine cells and
          developed as a potential nnticanceT drug. However. it            HL-60 cells, but it. is 300 times less active in inducing
          has been found that, in order to achitwc any appreci·            intestinal calcium absorption in mice (35). It is, there-
          able degree of cell differentiation, the cont~entration of       fore, difficult to point to a specific structural feature in
          1 ,25( OH )2 D, needed far exceeds the normal physio·             L25(0H),D;, or its analogs that may accou!11 r>nly for
          logical le.v1:l of the body and that hypercalcemia is            their ~'ell difrercntiating ability without also considering
          induced in the process (30, 32, 33 ), Therefore, signifl·        their affinity for VDR and the overall calccmic effects.
          cant efforts have been devoted to the development of             Thus far, most !l(lliCIIIC~'mic analogs developed hav<~
          synthet<c analogs of I ,25(0J-J),D, that m!ly maintain or        involved structural modifications on the side chain. The
          exceed the cell differentiation capability of the natural        rea8on behind t!Htse approaches is due to the fact that
          hormt')I'H~. but, at the l$ame time. poss~ss lowe-r acuvity      this 8~<.~arbon side chain is uncommon among steroid
          in "alcium mobilization. These compounds have been               hormones, aod little conformational rcstrictitm is seen
          termed ·'noncalcemic analogs" in the vitamin D litera·            in this part of the molecule. In addition. it is also well
          turc.                                                            established that the la~hydroxy group is necessary for
                A vnst numb~r of noncalcemic analogs has been               the bioh,gical activities of 1,25(0H),D.l f!Od its a••alogs
          developed and their· biochemical properties hove been             (35), Thus, the Aexible side chain in vitamin D analo?,'
          ~~valu:ated. Figttrr.~ 4 lists the structures t1nd literature.    is be.lit'3ved ~.o acc<Hult for their varying degrees (,)f
          references of a few of these analogs. Several of the              biological activities compared to !,25(0li),D3 . Efforts
          nnak,gs have been found to be effective in cancer                 are currently underway to study the structure .... function
          treatment and have since been marketed as cnm.rnt!rdal            relationships of these vitamin D a~talogs (42), the
          drugs in some pans of the world. Most notable arc EB              resuHs of which wHI aid in the design of other analogs
          1089(Fig. 4(b)l for the treatment of breast cancer, and           th,tt may b" suitabl<! for tb<'<apcutk e~sc.
          calcipotriol (or calcipotricne, MC 903) [Fig. 4(c)j for
           the treatment of psuriusis, both developed by Leo
           Pharmaceuticals of Denmark (30, 34). Examples of                IV. NON·MS SASIOD DIOTECTION METHODS
           other tHJn<:alccmic analogs include l,25-dihydroxy·l.6-         FOR VITAMIN D ANALYSIS
          ene·2:J.·ync vitamin D, [Fir,. 4(d)], which has been
           f<•und to be 7-(old more effective in inhibiting leukemic       Measurements of vitamin D metabolites in plasma are
           cell growth than l,25(0ti),D, (35); la,25·dihydmxy-             essential for <~valuating the vitamin D status in the
           19-nm vitamin D, [Fig. 4(g)J. which b effective in the          body. Delidency of vit.amin 1) c:atJses hypoJ;;alcern:ia and
           in vitro differentiation of human l~ullemia c~lls (1-IL ..      hypophusphatem.ia, botll of which ~~~~~ lea<.l lu so;:ri(>US
           60) (36); 22-oxo-1,25(0H) 2 D, [Fig. 4(h)j, which is a          bone diseases among children and older women. On
           '"t:ful inhibitor of breast C<U1cer cells, especially for       the other hand, the prescn~e of excess vitamin D
            patients who are insensitive to antiestrogen therapy,          metabolites in the body can caus" calcification of the
            and has "".en found to be lQ.. f(lld mnre pntent than          intestine and bones as wc11 as hypercalcemia, with th<:
            1,25(0H),D, (37); l,25-dihydroxy . l6. ·ene vitamin D,         latter hdng. fatal in scv~:~re cases. With the im:reasing
            [Fig. 4(e)], whidl has been shown to be effective in           use of the active metabolite 1,25(0H),D, and its
            delaying graft rejection and as an antlieukemic agent          synthetic analogs fm therapeutic purposes, it is <:sse.n-
            ('38, .39); and 1,25-dihydroxy.. 24·oxo-16·ene vitamin D,      tial to hav~ ;s(~nsitivc and definitive assays for the,
            (Figure 4(1')]. which is an intermediary metabolite of         measurements <>f the~e compounds in the body. tiow-
            1,25-dihydroxy.. l6·ene vitamin D,, and whkh has been          ever, there have been many di!ficul!ies in the analytical

                                                                                                                                    183




                                                                                                                             QUESTMS-00001 079
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 577 of 641 PageID #: 391




         •    YEUNO AND               VOUI~OS




                                                                                                        (b)                                      (c)




                                                                                                 ~~
                                                                      (d)
                                                                                             HO£         (0)                                    (f)




                                           FU:;UfUt          4~    Examples of synthetic vitamin D ~   an~lo~s:   (l'\.) l.25(()li.) 2 1JJ (c~lcitMol) (iO; (b) B.B 1089
                                           (:14); (<) MC 90J (.!4); (d) ll"t.25(0HJ,·2.~·Ync D,, (35); (e) ll"l,:~j(QH),D, (38); (!) 11"1,25(011),·
                                           ·z4·o·oxo D, (40); (g) l,25(0H), l9·nnr D, (36); (h) l.2.5(0H),·22-<>XO D, (37); (i) MC 1288 (30).




             measurements of thelie C<lmpounds. primarily r.ltte to                                                    Table 1 lists the plasrn3 circulating coacen..
             the following reasons: (a) low circulating plasma con·                                                    of smne vitamin D metabolites (6).
             cenmlimt of 1,25(011),0 3 (26-·55 pg/mL) (6); (b) the                                                 Currently used methods other than MS for the
             large number of natural metabolite• produced itt the                                              assay of vitamin 0 compounds mainly include satura·
             body and their chemical and structural similarities to                                            tion analysis and high-performance liquid c:hromat.og..
             each other; (c) the presence of other lipid-soluble                                               raphy (HPLC). A discussion of these techniques is
             compounds that may interfere with lhc measurement;                                                presented in the following section.
             (d) the sensitive nature of the triene bonds in vitamin
             D toward t!V light and heat; and <.e) the low hindiag
                                                                                                               A. Saturat.lon Analysis
             afllnily of some of the synthetic analogs of
             1,25(0H),D, toward the receptor proteins, rendering                                               Tioe principle of this analysis is based on substrate.···
             theru unsuitable for measurement by the receptor                                                  receptor binding, ln which the substrate is the vitamin

             11!4
             """""""""''-"~"   ............ -~-·,..,_,- ....... ~·,-~··-~~~·~"~'-"""~~·"~'




                                                                                                                                                                           QUESTMS-00001 080
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 578 of 641 PageID #: 391




                                                                                                             MS OF VITAMIN !l I!ESEAIICH    •


                                        TABL.E 1 * Concentrations of some naturaJ vitamin DJ           rnetabo~
                                        lites circulating m human plasma (6)
                                          Metabolite                      Conccmtration (mean   -:t   SD)
                                         V1tamln D;,               21 ·t-. 12 prnol/mL or 8.'1 ± 4.8 ngJmL
                                        25(011)0,                  45;!; 18pmol/mL or Ifl.t 7 nglmL
                                         l.25(0H),o,               62 :t- 9.6 fm<>llmL or 26 4 pglml.
                                        24,25(0H),D,               3.8 0: 1.4 pmol/mL or 1.6 0:0.6 nglmL
                                        25.:!6(0H),D,              0.96 o: 0.48 pmollmL or 0.4 :!:0.2 ng/mL


          D analyte, and the re<:eptor may be a vitamin D·                  metabolites are detem1ined by comparison to synthetic
          binding protein (43), a receptor protein (44), or an              standards. However, tho nonnvnilability of some of
          antibody (45 ). lhe method hilS been variously termed             these standards may present yet another difficulty in
          immunoassay competitive protein bind]ng ass.ayj
                        1                                                   the assay.
          radioreceptor aSilay, radioligand assay, etc .. depending
          on which kiud of receptor is being used for binding. In
          g~meral, the assay <:onsists of the displaccmeot of a
                                                                             11. HPLC   Analysi~
          bound radio-labe,ied substrate from its receptot· by an
          Lmlabeled suhsrra!e. Succes.slve additions ol increasing          HPLC has been primarily used as n tool for analyte
          amounts of tlte unlabeled substrate lead to an increase           purification in vitan1in D analysis, where UV detection
          in free radio-labeled substrate, and a standard curve of          at 265 nm is us!lally ernployed. At265 mn, the. 5,7-di<l!Hl
          this dose-response rdalionship may be dt·awn. Sub··               system in vitamin D has molar absorptivities of 18,200
          sequently. the amount of the substrate in a .-,ample may          and 19,200 for vitamins D, and D,, respe~tively (46).
          be quantified using tbe same principle by comparison              Despite the relatively high molar absorptivity, detec·
          to the standa!'d curve. The sensitivity of detection for          tion of vitamin J) metabolites by lJV has afforded only
          l,2.5(0H),D,. in these assays is gen.,rally in the high           a practical detc.ction limit of ca. low pmol (low ng).
          fmol (low pg) per mL range.                                       Without consuming large volumc:s of plasma, this level
              Sa1Uratio11 analysis is the most widely used tech··           of sensitivity is sufllcient <mly for tb<: quanlificati<m of
          nique in clinical   laboratorit~s   for tneasuring vitantin 0     analytc~ such as vitamjn D:.~ and 25(0li)D.P but not
          compounds, due to its overall simplicity and the genet·           1,25(0H);;D." which lta~ ~ low plasma circulating
          a! availability of facility f<Jt handling radioactive rna·        concemration ( s 132 fmol/mL). Nevertheless, the
          terials. Assay kits for 25(0H)D 3 and l,25(0H),IJ, arc            Hl'LC-lJV appmnch has been valuable for the de··
          now commercially available (Nichol~ Institute, Incstar            lenninati<Jtl of vitamin n, and o ., in foodstuffs (milk,
          Coq,oration, Amcrsham .Biosdencc), which eitminatcs               infant fmmula) and for the evaluation of vitamin D
          the ne•:d for re.search~rs to isolate aud puri.fy the             status [vitamin D and 25(01-l)D,] in man (47, 48).
          receptor needed for the assay. Although the sensilivity                Although not widely used, clectmcllemical detec·
          of these assay kits is generally ad<!CJUatc for th': de-          tion. after I·IPLC scparati\lll has been described in the
          tection of vitamin D metabolites in plasmal it is                 literature. Oetennination of vitamin Din milk (49) and
          recognized that the same receptor in the assay often              Jiquid·formula diet (50) bavc b~en carried out in this
          r.:ross.. re.acts with nontarget metabolites present in the       fashion, and a detection limit of 521 fmol (200 pg) was
          sample. J·urtlter, the receptor cannot distinguish be·            achieved for vitamin D ,.
          tween vitamin I), and D, metabo!Hes. XI is, th!Orefore.                :Fluorescence detecti()n oi der)vat.ized vitamil\ D
          imperat.iv<O to have each target metabolite completely             metabolites has also be<>n reported. A dicnoph.:le
          separated from other interf<ltence.s in a mixtur'" prior           (Cookson reagent) ha8 been used to attach various
          to tbe saturation analysis. The separatioa is typically           tluor~sc.ent tags onto the vitamin D compounds via a
          carried out by HPLC, and the procedure can often be               Die is-Alder reaction across the 5,6 and 10,19 diene
          laborious and timc~consuming. Jn addition to the IJ.suaJ           bonds (51.·-5.1). The lluorophores have includ"d various
          sample cxtraction separation of vitamin D i:Ula1ytes
                               1                                             polyafomatJC hyd1·ocarbons bn::;ed on dJhydroquinox-
          usually involves several different HPLC systems (dif·              aline or phenylbenz.oxawle. The derivalixed vitamin D
          fcrcnt stationary phases and solvent systems) for thtJir           analytes are separated by reversed phase HPLC, where
          sueccssiui isulati<m, especially when the sample .:on-             dete\!ti<m Jirnits of 1.0 fmol for vitatnin D 3 standard and
           tains large quantities of lipids and other interferences          2.4 ptnol for 24,25(0H),,D, in plasma have           be,,.,   ob·
           ( 46). The HPLC retenti()n times and identities of                wined.




                                                                                                                                 QUESTMS-00001 081
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 579 of 641 PageID #: 391




         "    YEUNG AND VOUROS



         V. MS·IiiASEIJI DIIITECTIOI'II METHODS 1'091
         VITAMIN D ANALYSIS
         MS detection is perhaps the most definitive analytical
         technique available. Compared to nuclear magnetic
         resonance spectroscopy lilld X-ray crystallography, the
         amount rJf sample required for structurtll characteri1.a~
         tinn by MS techniques is low, atHl can often be readily
         collected in suf!icient quantity after th<~· HPLC purii1ca-
         tion pmcedure. MS techniques have found utility in
         two areas t)f vitamin D analysis: st.rudure. dett.~rrni~
         nation and quantitative study. These two areas are
         r~vicwed in the following sec:lions.

                                                                                 F~""""'n!.ilm                        mtz
          A. Structure Determination                                              (M·CI~,)'                           sea
                                                                                  (M .. fi,O)'                        366
          The most wkleiy used MS technique fm structure
          determination is electr<>n impat:t ionization ( EJ), where              (M ~ H20 ~d-Ill""                   351
          sample requirement is usually in the mid to high ng                     •.(• • H,O)'                        13$,118
          ntnge. Beside the molecular ion, the El spe<:tra of
          vitamin D metabolites contain fragment ions derived                     b,{o   .u,o;'                       176. 156
          from the vitamin I) skeletal structure., and cleavage
          through the 7,8 diene bond produces the most promi-
                                                                                                                      325
          nent fragments at m/z 136 and 118. Zaretskii (54) has
          sumrnari7ed the common EI frngrnent ions of vitamin                                                         :159
          D as shown in Fig. 5. Structures of the mujor fragments                                                     271,25:1
          found at m lz !36 and 118 ""'' depi<'ted in Fig. 6, as       FiGURE 5. Fragmentation of the   moh:(~ular   ion of vitamin D,1 under
          proposed by Zaret.>kii (54) based <>n deutetium-label·       EJ cor\dllicms.
          ing ~xp<:rimetlls, When tbe C-1 position is hydroxy-
           lated, these major fragments shift to m I z !52 and 134,
          respectively. Figure 7 shows the typical El mass spectra     in the C!D spect•·a may serve as fingerprints for
           of vitamin D, [7(a)] and 1,25(0H),D, [7(b)j. in which       identifying the hydroxylation site in the unknown (55).
          the major fragrn.eflt ions as descnbed in Fig. 5 arc seen.   More fragment ions from 1he side chain of vitamin D
           Recently, an approach based on the ion at mlz 134 has       <:ompnunds can be observed itl the low mass range
          been devised for determining the site of hydnJxylation       when an additional hydroxyl group is present and
           in the A ring of vitamin D cornp<mmls. l11e method          cleavage is seen uext t<> the a carbon. !'or example, the
           involves a comparison of the collision-induced dissocia·    El "'""'' spectm of 25(0H)D,, 1.25(0H),D,, and
           tion (CID) spectra of m I< 134 betw<len nn unknown          24,25(0H) 2 D.; all contain a fragment ion at m/z 59 as
           and the iSOint:tic standards generated in situ vla a        a result of the cleavage between C-·24 and C>25 (5, 8,
           Md.aff<.rty rearrangement. Variation in ion intensities     9).




                                                                                                      &·T
             __
             186
                  ..,..,.,....""'""'"--"""""'"'-~------------------~·----~-...---''




                                                                                                                                 QUESTMS-00001 082
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 580 of 641 PageID #: 391




                                                                                                     MS OF VITAMIN 0 IIESEAIIC:H      "


                      ..
                                     'l
                                          a
                     '11H':l~




                      .••
                       ;o
                                  a-H~O
                                  lU .


                       75
                       70.




                       .,.
                       6$
                                                                                                                  ,1. !Ht6

                                                                                                                 :.!.. tUt6
                        so                                                                                       ·:. t   .$$\)

                       u.


                        .••
                        35


                        2,5:
                                              b--H20
                                              ).5!:1   .o

                        ••
                        ).,f$.:

                        10,




              In the past two decades, Eil has been a valuable            derivatlzarions of vitamin D compounds have been
          tool in the identification of newly discovcr<!d vitamin D       found to be helprul for enhancing the intensity of some
          metabolites, The structures of many of tbe natural              fragment ions and for aiding in structural elucidation,
          metabolites of vitamin D 3 depicted in Fig. 3 wer'e             After the reactions, the dcrivatized analytcs are typical-
          det<mnincd by El, including those that arc l)f biological       ly purified hy I-IPLC and retention tim"s a.-e compared
          importarJ<'c (5, 8, 9, 19, .56, 57). In El analyses, chemical   tQ tho~e of derivatiz.ed standards. The most cmnmonly




                                                                                                                                 QUESTMS-00001 083
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 581 of 641 PageID #: 391




         •     YEUNG ANO VOUROS




                              FIGURE   e. El   mass spec1ra of 24,2.1(CH1)lD,, :>U:mdard: (a)   underiv~Hiud;   (b)   TMS-d~.eriv:r:ql.-:ed:   (c)
                             p~dodate·dc:uvatizcd,   (Adilptc:d from Ref. 9 with   P'~rmls:~lon.)




             used chemical derivatization methou is silylation, us-                   shows an example of the periodate deriv:~t.ization on
             ing N-methyl-N-trimethyl silyltriftuoroacetamide, with                   the 24.25(0H),D,, standard, where the mass spectrum
             which hydr<,>xyl grcntps in the vitamin J.:l structure are               of the underivatil,e,d compound is included [Fig. 8(a)]
             converted to trimethylsilyl (TMS) ethers. The fragment                   for comparison (9).
             i()n obtained by cleavage next to the a-carbon of the                        A lesser-U..'\ed chemical method is reduction by
             TMS group is more intense and definitive compared to                     sodium borohydridc or lithium aluminum hydride. This
             lhe corresponding ion before       derlvath~ation,    The {tag-          method ls usi!~d to reduce a suspected kct<>ne in the
             mentation between C·24 and C-25 of the L,25(0H) 1D,                      structure to a hydroxyl function. The reduced analyte is
             and 24,25(0H),D, TMS detivatives gives an intense                        purified by HPLC, and its retention time is compared
             1011 at m!z 131, which is typically t.he base peak in the                to that of its corresponding hydroxylated metabolite.
             rnm;& spectra of these compounds (7, 8), An example is                   Comparisoo is also made be' .w,,en the EI mass spectra
             shown in Ftg. 8(b), where the mass spe<:trum of the                      of the reduced analyte and          ltydroxylated standard.
             TMS derivative of 24,2'i(OH),D, is depicted (9).                         This approach has been u''·"· m the determination of
                  Periodate c!e,1vage is used to verify the presence of               24-oxo-25(0H)D, (13),
             vi<:inal hydroxyl groups by cleaving off one hydro.xyl                        There have not been muny reports that show th<:
             fum:tion and oxidiz,ing the <,llher to an aldehyde. The                  utility of Mher MS ionization techniques Eor the struc-
             metho<! is also applic<~ble for strlletures that contain a               tural characterization of vitanlin I) metabolites due~
             hydroxy group and a ketone next to each other.                           pnlSumably, to the lack of structurally informative ions
             Sodiun1 pei'ioda.te, is usually used for the reaction. El                in the mass spectra obtained by these techniques. Full
             spectra of the analyte before and after the peliodate                    scan detection of vitamin D, has been demO<ISWilcd by
             cleavage are compared, with differences in side-chain                    Wilson et al. (58, 59) via the use of "lectrospray
             fragment ions being observed when vicinal hydroxyl                       ionization (ESI). The authors detivatizGd vitamin D,
             groups are present. Examples or the application of this                  by attaching to it either a sodium-containing crown
             derivatization method include 24,25(0H),D1 in the                         ether or a basic dibenzylazo moeity via the same
              kidney (9), U4,2~(01!) 3 D, in intestine (57), and                       dienopllilic reaction !IS describc:d earlier in Section VB
             '24,25(0rl),,f)" in human placenta (56). Figure 8(c)                      (51, 52, 53) (J:'ig. 9). Fun·scan analyses of the vitamin




                                                                                                                                                     QUESTMS-00001 084
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 582 of 641 PageID #: 391




                                                                                                                         MS OF VITAMIN fl RESEARCH    w


                                                                                         ions of the$e derivat\ves tend to be very wcBk in
                                                                                         inltmsity as t:ompared to thdr fragment ions in the tow
                     (a)
                                                                                         mass range, selected ion monitoring (SIM) of the
                                                                                         fragmellls is generally used for detection purposes. Ions
                                                                                         such us the fragment ion a t?r (a~llzO)"' as :sh<>wn in
                                                                                         Figs. 5 and 6, as wdl as mlz !31 and other mom
                                                         ('\-;                           intense fragments derived from the TMS ether deriva-
                                             ~\Y'o       No'''
                                                                 0
                                                                                         tive, arc often used for detection by SIM. Stable

                                ( V~'o                      _)                           isotopicillly labeled vitamin D compounds are em-
                     (bl                                                                 ploy~.d as internal standards for quantification, and
                                   -~n                   lJ                              many of these compounds have been synthesized for
                                                                                         this purpose (6). This method of quamitkation bas
          FlGURE .,, Oerivatizlns reagent used for the ES1 analy:sis of
          vitamin D 1 (5$, 5~),                                                          sometimes been termed ~>mass fragmentography" in
                                                                                         the literatu.r<,, Example indude the detennination of
                                                                                         24,25(0H),D" ~md !,25(0H),D, in serum (60, 61).
          D, derivatives yielded detection limits of ca. 2ll0 fmol                            Detection of standard 1.25(0H);,D 3 by GC-MS has
          (with reagent A) and 120 pmol (with reagent B) for the                         been demonstrated to have a limit as low as 36 fmol
          protonated nwlc~ules (MH + ). Similar d<lrivatizations                         ( 15 pg) (62), but this limit tends to be hi11her for
          have hcen demonstrated for pure standards by other                             detectinn itt plasma samples. For detection of
          researchers using on-line HPLC in conjunction with                             1,25(0H),D, in plasma, til<" current detection limit is
          MS, and these data will be discussed in the next                               in the low to mid pmol range, and as mt11:h a.s 20 n1L of
          section.                                                                       plasma may be needed for a single GC·MS analysis.
                                                                                          Recently, however, an SlM dctcctton limit of 2 pglmL
                                                                                         was reponed for a symhctic analog, 26.27-F •-
          B. Quantitative Analysis                                                       1,25(0H) 2 D 3 , consuming only 2 mL of plasma (63).
                                                                                         Th<J sensihvity of GC·MS is usually hampered by the
          I. GC-MS
                                                                                          fact that vitamin D compounds whether derivatized ns
                                                                                                                                 1

          Quantification of vitamin U metabolites, especially at                         TMS or not, are thermally transformed into their pyro
          the trace lcvds is idt:.ally carrkd out vi~l the use of
                           1
                                                                                          and isopyro isomers at ternperamre ;;;<l': t25(1C. as iUtJ..s~
          combined GC-MS or LC-MS, This kind of multidimen-                               U'atcd in Fig. 10 (62). Tl!crcforc, in essence, tilt: SIM
          simml detection provides a d(:fh1itivo assay in which                           sensitivity for the analyte is decreased by the formation
          ~oensitivit.y and specificity of detection are both superior                    and separate elution of these twu isomers. ln addition!
          10 those offered by a single detection t~chnique,                               if full-scan analysis is pl'rformed f(>r a mixtur<l of
          Analysis by GC-MS, bowcv'"· requires that the ana•                              compounds, then the appearance of the total ion
          lyles be tbemtally stable, btlcause th.e oven lcmpcntiUm                        chr<Jmat<Jgram may be c<lnlplicated by the doublet
          often exceeds 2.1JO"C. For vitamin D metabolites, litis                         peaks derived from each analyte. An example of GC-
          requirement means that the analytes need to he deriva-                          MS analysis of the n-butyl boronate TMS derivativt! of
          til'Ccd, usually into ·rMS ethers. Because the molecular                        24,25(0H),D, is shown in Fig. 1l (64). The El mass




                                                                                                                  lsopyrovitarnln D




                                             Vitamin 0                        Pmvlh!ll'flln D



                                                                                                                    Pyrovitanln D
                               ~IGUtlE   I   0~ Th~rmal     rearrangement of the vitamin 0 molecule to the. pyr-o and   i~.,opyro h;om~~rs.



                                                                                                                                                    Ul9




                                                                                                                                              QUESTMS-00001 085
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 583 of 641 PageID #: 391




         '" YEliNG AND VOIJROS


                                                                                     technique than El, has been utilized for the uri-line
                                                                                     coupling. The lirst of such reports came from Yergey et
                                                                                     a.l. (65), who demonstrated the use nf isotope dilution
                                                                                     LC-TSP for the assays of six compounds in billlngical
                                                                                     lluids, including 1 ,25(01-I),D 3 • The sensitivity of de·
                                                                                     tection was 10 pmol ('·•4 ng) for this vitamin D metab<l·
                                                                                     lite in plasma.
                                                                                           Watson et al. (66) demonstrated the use of a
                                                                                     reversed-phase ~radie.nt LC-TSI' system for the analy·
                                                                                     sis <Jf several vitan1in D, standards. LC eluent at
                                                                                     0.9 mllmin was introduced into the TSP ion source
                                                                                      along with a make-up flow of an ammonium a<:etate
                                                                                     solution. QuantifJcation wa>~ performed by ~JV and TSP
                                                                                      via SIM detection. It was found that the precision of
                                                                                      analysis by UV was superior due to :tn Ullstable iun
                                                                                      beam in TSP. However, TSP was found to have bt>tter
                                                                                      g,eoeral dete"tion sens\i:ivit.y, where a detection limit of
                                                                                      0.6 pmol (250 pg) was obtained for 1,25(0H) 1 D, via
                                                                                      SIM. The method was also utilized for the assays of
                                                                                      1.25(0H),D, in renal mitochondrial iocubatimJ> and
                  b                                                                   human plasma. Human plasma (10 ml..) was analyzed
                                                                                      using SIM, and several of the vitamin o,, mt:tabolitcs
                                                                                      were identified. Relying solely on S!M detection, the
                                                                                      us" of stable isotopically labeled standards was deemed
                                                                                      necessary for quantitative a.naly:;,is of vitarnin D ana-
                                                                                      lyles in plasma.
                                                                                            Another example of the use of LC-TSP for analysis
                                                                                      of vitamin D was reported by Vicchio •~t at. (67), An
                                                  .... c........r                     isocmtic reversed-phase LC method was dc.vcloped for
                                                       ><.>.(011),!>.                 '25(0H)D,, and the eluent was combined with a post·
                                                                                      colutnn n1akeup flow of an ammonium acetate solution
          "''"llR~    11. CC·MS ''"'ll"'i' of   24.2~(0H),l)"CrMS-n-butylboro-
          mlte   e~tM: {t)) El JH~'>s        (lf the JHHtlyte; {b) SIM UctccHon of
                                                                                      prior to ·r:w ionization. A detectitm limit of 2 ..5 pmol
          ih~~: ana.lyte and a        internal standard, wing the fM~TMSiOH·          ( lng) was obtained for 25( OH )D 3 standard using SIM
          CH~r fn~gtrH~:tu ions. (Adapt~d rrom Ref. 64 with permi~"'iotl.)            detection by this method. To demonstrate the (easibili ..
                                                                                       ty <lf the techilique for the 3nalysis of biological
          spcctruo1 [Fig. ll(a)] of this derivative shows a major                     samples. adult subjects were intravenously infused with
          .ion at mlz 461. which represents the [M·TMSiOtr-                            a stable isot<lpically labeled 25(0H)D,, and the half-
          CH     ,r
                  fragment of the analyte. S!M d~tectlon based                         life of this metabolite in plasma was determined by th<>
          m> this [ragn>enl ion is shown in Fig. II.( b) along with a                  LC-TSP rncth<Hl, This half-life value wa~ found to be
           labeled intental standard, and quantification is carried                    -~50% less than the c<lmmonly acc<1pted value mea-
           out based on th.~ signals from the more inl,ense pyro                       sured by r~dimecepwr assay (67). In spite of thi~
          peaks.                                                                       discrepancy, th~ authors consid~red the value obtained
                                                                                       by the LC-TSP method to be more accurate, because
                                                                                       the deuleratcd metabolittl was known 10 be Jess prone
                                                                                       to kinetic isotope effects during cytochmmc·Pm oxida-
          2. LC.MS
                                                                                       ti<m in t.he body than the commonly used tritium-
          The use of a MS detector has proved to be id~al in                           labeled metabolite. The sensitivity of LC-TSP allowed
          terms of providing sensitivity and specificity fm de-                        k>w cmichm<l!ll levels of the labeled 25(0H)D, t<:l b<l
          tection. Because vitamin D compounds arc thcrmnlly                            analyzed so that ~s little as 0.5 mL of plasma needed to
          1~bile and tend to isomerize under high temperature,                          he consumed for analysis.
          the use of HPLC instead of GC for the coupling to MS                              A fin11l e.•arnple of the utility of L<>TSP MS was
          may be a better method of detection. For a betler                             reported by Vreeken et al. (68). In their work, the
          compatibility with the C<mUnuous,fl<!W nature of                              neg,ative io•l mod" of S!M detection yielded a detection
          HPLC, thermospray (TSP), a softer MS ioniz<~tion                              limit of 6-12 pmul (2.5-5 ng) for 1,25( OH),fJ.,. This




                                                                                                                                      QUESTMS-00001 086
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 584 of 641 PageID #: 391




                                                                                                                                MS OF VITAMIN D RESEARCH "


          deteetion limit wa$ further improved by dcrivatizing                                      peijks are presumed to be the results of art oxidative
          the vitan1in 0 anaJyte using th1.~ Cookson J'eagent.~                                     reaction with the matrix that occurs during the FAB
          4-phenyl-1 .2,4Ari>lZ<llinc-3,5-dlone (!""fAD). The re-                                   process. Using the ion fragmentatiou observed (i.e.,
          sulting 1,25(0HJ,D,-l'TAD standard was detected at a                                      MH' --"ml::. 298 or 314), quantitative. analyses of these
          level of 840 fmol (350 pg) by SIM with discharge                                          PT AD derivatives have been carried out by multiple
          ionization in the negative ion mode. No ll.Jlplicatimts in                                reaction monitoring (MRM), using a triple-quadrupole
          plasma or other physiological media were demonstra-                                       in~trumcnt coupled to a capillary HPLC. The detection
          ted,                                                                                      limit hy MRM has been fnuod to be c«. J60 fmol
               Using the same derivatizing reagent as Vreckcn,                                      ( 150 pg) for 1 ,25(0H),D,-l'TAD.
          Yeung et al. have evaluated the detection of v>~rious                                          The sume vitamin D derivatives have aiS<1 been
          vitamin 0 derivatives first by LC-fast atom bombard-                                      examined by E.Sl. It has been realized that the inten--
          rnc:nt (FAB) MS (69, 70), and later by L.C-ESI i<:miz.rt-                                 sities ()f the MH • ions may be optimized by ear<• fully
          tion MS (71). In th(,l case of FAB, the fuH-st:an spectra                                 tuning the voltage selline,s on the nozzle and skimmer
          obtained for four vit.amiu D derivatives show primarily                                   le.nseR in the ESI soure<:l, As a result. in-sourc~ frag-
          their MH' i<lns and a fragment ion at m I z 298 or 314,                                   mentation such as that seen in Fig. 12(a) (i.e., the
          depending on whether the C-1 poshion is hydroxy!ated.                                     appearance of mlz 3!4) can be virtually avoided, thus
          Product-ion analyses <>f these ions indicate that the                                     preserving ffi()re MH + ion slgna( for later manipulation
          fragment i<ms cpntain the vitamin D skeleton minus                                        in the collision cell. l'igunl l2(b) shows the full scan
          part of thtl side chain. Figure 12(a) shows the full-scan                                 ESI spectrum of 1,25(0H),D,_,-l'TAD, where frag-
          spectrum of 1,25(0H),D,·l'TAD obtained by FAB                                             mentation of the MH r ion, and 1 hem::ol~, the ir'Hiource
          MS. ln this spectrum, additional pealcs at 2 amu lower                                    pwduction of mlz 314, is minimized Consequently, the
          are S<'en !'or the MH+ and (MH' -H,O) ions. These                                         sensitlvity ln MRM detection is improved~ where a
                                                                                                    detection limit of ca. 120 fmol (50 pg) is achieved for
           r-·-~------·---------                          ---             .,,                       1,25(0H),D,--PTAD by LC-ESI (Fig. 13). ln additiou,
            tCO :.'114A                                                                             using the same ion fragmentation, a precursor ion scan
                           (II)                                                                     may be carried out on these derivatives, which is uselul
                                                                                                    for the detection of unknown analvtes in a mixture.
                                                                                                    This LC-E.Sl methodology h11s b•Je"n successfully np
                                                                                                    plied toward the metabolic study of a synthetic vitamin


            "                                                       j'7.. .      GJ.5
                                                                                                    D analog in rat kidne,y. l'hannacoldnctic data of the
                                                                                                    metabolism o! the synthetic analog and detection of a
                                                                                                    new metabolite have been achieved using the tandem
                                                                                                    mass spectrometric (MS/MS) techniques described (70,
                                                                                                    71).

             ,,"-'1 ·' .
                 lil ~- ~11
                                  ~.,.-,__,_,......_.                   .         4,..,_.~ow•
                                      ~(j(l ~~~d <ll'>C <f1~-~_J!LJ~'!!..J!Llm...._jl.!.l___..~~"
                                                                                                    VI. CONCLUSION AND PERSPECTIVES
                                                                                        592.9
            ""                                                                                      Vitamin D is generally rer:ogniz<:d to be a difficult dass
                          tbl                                                                       of compounds to analyze at the trace level, using either
                                                                                                    non·MS or MS-based methods. Structural and chemical
                                                                                                    similarities of the metabolites at extremely low plasma
                                                                                                    circulating levels requi!'e an analytical techn.ique that is
                                                                                                    sensitive and selective, Satv.rati~>n analysis bused 011
                                                                                                    vitamin D-bimJing pmtcin or receptor has b~en the
                                                                                                    conventional melhod used by clinic~l rcscarch<~rs.
                                                                                                    Though time--consuming, these assay.~ have been gener-
                                                                                                    ally found to providtl ad<J<]UMe sensitivity. However,
                                                                                                    the advent of synthetic vitantin D .analogs introduces a
                                      I.                                                 1          pot<mtially major prohlen1 on these binding assays,
                                                                                                    where some of the analogs do not bind with the
          fiGUIUi          u, (a) p.,u scan         FAB specuum of l,lS(OH),D,-P"ri\0,
                                                                                                    rec:~~ptor~ with equal aftimty. This phenomenon may
          !)lug, MH' "'"592.5; (b) t'ulh;cao BSl ~p\:Cir1Ul:1 ;;Jt' 1,25(()~·l)~Ol·
          F'TAD, SOng, Mt·f' 592.9. SlructuH:; of the d<;l.nVilU:t.etl atHtlyte is                  make quantitative comparison among the analogs dif-
          showtt 111 th!! inset. (Adapted tron:t Rt..lf':t. 70 ilnd 71 with permi$$ion.)            ficult, especially at the low levels.

                                                                                                                                                            1'111




                                                                                                                                                    QUESTMS-00001 087
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 585 of 641 PageID #: 391




         "    YEUNG liND VOURO$


                                                                                           biological samples as binding assays have, becau!e
                                                                                           ~Hunpk: rcqulr~~rnents in thcst~ MS-based techniques still
                                                                                           tends to be high (i.e., 10"·20 mL of plasma).
                                                                                               Io conclusion, MS detection offers advantages of
                                                                                           sensitivity and specificity. Unlike binding assays, MS
                                                                                           det~ction is unaffected by tho: biological nature and
                                                                                           receptor· binding affinity of the vitamin D analytes.
                                                                                           With fut·thor improvement in sensitivity, LC·MS wHJ
                                                                                           provide a viable alternative to binding assays for the
                                                                                           trace level quamitative analysis of vitamin D, c.specially
                                                                                           for the synthetic analogs. With the advent in tile ion
                                                                                           trap (72) and microlectrospray (73) te<:hnologies, it is
                                                                                           atitkipat~d that such improvement may be attained
                                                                                           using either or both of these techniques in conjunction
                                                                                           with on-line LC. On the <:llher h<md, El MS will
                                                                                           cominm• to play a significant role in the structural
                                                                                           eharactedzati<1n ol t.htlSt\ compoun<i~. as it always has.
                                                                                           With the rapidly expanding research on synthetic
                                                                                           vitamin D analogs, El MS and LC-MS will both be
                                                                                           valuable tools for the basis structural determination
                                                                                           and thf;!'. in vivo or in vifro mtttabolic studies of these
                                                                                           compounds.


                                                                                           VII. ACKNOWLEDGMENT$
                                                                                           We wish to acknowledge Drs. G. S. Reddy ~~~d M. L.
                                                                                           Siu-Caldeni of the Brown University Medical School
          I'IGIJRI! 1.!1. LC·ESI MRM dctcc!ion of l,25(0H),D,·PTAD, ion
          tnmsitiou't<mfz         59'2-~.mlz   J14: (a)   50pg~   (b) 500pg; (c) .'50ng.   for the scientific collaboration and inspiration over the
          (Adupt~~.d   from Ref 11 with pcrmi!:l:don.)                                     years. l'~trtial support fr<lm the USPHS Biomedi<,,al
                                                                                           Support Grant (RR07143) is gratefully acknowledged.
                                                                                           This h publication no. 652 from the Bamelt Institute.
               In order to achieve seMil.ivity and sdectivity in the
          detection of vitamin D·typc compounds, MS·based
          techmqu<:s are the methods of choice, As reviewed in                             REFERENCES
          this artkJe, two areas of research using l\tlS exist for
          vitamin D analysis: .;;;tTuctural determination uslng the                         1. Norman, A. W. Vitamin D: The Calcium Homeostatic
          tnore conventional El MS, and trace level analysis                                    Steroicl flormane; Acadt!:rnic Pre:-ss: London, 1979.
          using the: ncw~!r and more innovative MS rnethoctolo~                             Z. Zubay, G. Bi•ochetni.~try. s~:cond edition; Macmillan Pub"
          gi,:s. lntereslingly, many of the e.xamplcs dte(l in thi~                             tishing C11: New York, 1988
          review involve the use of chemicaJ dcrivatization,                                3. DeLuco, H. F. Thr~ Vitamins-~ Se.rbreU, w. H.; Harris. R
          either ~• a means w induce spedtlc fragmentation                                      S., Eds; Academic Press: New York, 19'11, 2.30-239.
          and/or to enhance ion ionensity, depending on the                                 4. Reichel, H.; K,qeffler. H. P.; Norman, A. W. fVf.w Engle J.
          purpose of the analysis. Ionization techniques compat·                                M"d. !989, 32/i. 980-991.
          ible with HPLC sample introduction have afforded                                  .5. Blunt, J. W.; Del..uca, H. F.: Sc:hnoes, U K. 8i()ch~nl.
          b"tter methods of detection compared to GC·MS,                                        l%8, 7; 3317·-3322.
          where problems with sample thermal lability are avoid·                            6. Coldwell, R. D.: Trafford, D. J. H.; Varley, M .L: Kirk, D.
          cd. Further combination of LC-MS with MS/MS de··                                      N.: Mnkio, H. f•• J. Stewi<i> 1990, .15, 418-432.
          t.t~cti<m techniques hl.ls introduced yet anotbex dimen-                          7. Holick, M. F'~; Sch11oes, H. K.~ Del.u~a. H. F. Pro(.'. Nat!.
          sion in the analysis. This added dimension is of par·                                 Acod. Sci. USA 1911, 68. 803··804.
          t\cular importance when vitamin D compounds in                                    8. Holick, M. F.; Sctmoes, H. K:. Deluca, H. F.: Suda, T.;
          c<1ntplex biological sample.s are studied. Currently,                                 Cou.<ins. R. J. Bwclrem. 1971, /0, 2?99··2804.
           however, GC-MS and !..(>MS have not provid~d the                                  9. liolick, M. F.; Schnoes. H. K.: DeLuca. li. F.; Gray, R.
          szm1e kind <)f sensitivity for the analysis of vitamin D in                           W:, l:!ayle, I. 1'.; Suda, T. Biochcm. 1972, 11, 4251·"·42.5:5.

             192




                         1Ifi6A    J




                                                                                                                                                  QUESTMS-00001 088
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 586 of 641 PageID #: 392




                                                                                                                      MS OF VITAMIN 0    !l~SEA!lCH         •


          tO. Napoli, J.    L.~ Horst~ R. L. Vitamitl D: Ba.<;{c Cfi11ir::al         36. Perlman, K. L.: Sic\noki, R. R.: Schnoes, H. K.; DeLuca,
              Aspe1~ts~    Knmar, R., Ed.: Marti:nus Nijhoff Publis.hings:               H. F. Telrohedron Lert. 199!1, 31, 1823--1824.
              Bmnnn~    J984. 9J~,123.                                               37. Abe, J,; Nakano. T.; Nishi, Y.~ Matsumoto, T.; Ogata, E-:
          II. Wichman, .l. IC; DeLuca, H. F.; Sohnoes, H. K.;        Horst. R.            Ikeda, K. Endocrinology 1991, 12'9, B32-~k37.
               L,; Shepard, M.; Jorgensen 1 N. A. Bio<:·lu:m.        1979, 18,       38. t.crnire, J. M.; Archer. D. C.: Khulkami, A.; ln<e, A.;
               4775-4780.                                                                 Uskokovic, M. R.; Slephkowski. S. Ttart..\'plarJtatzon 1992,
          1:2. VVichrnan. J.; Schnoes, H. K.; DeLuc•, H. P.          Biochem.             .'M~ 762,763.
               1981, 20, 2350··2353.                                                 39. Jung, S. J.: Lee, Y. Y.: p,kkalo, S.: DeVos, S.: ElsiHcr, E.;
          13. \A.'ichman, L Schnoes. !!. K.; DeLuca, H. F.           lUochcJR             Norman, A. W.: Green, J.; Uskakovic, M.R,; Koefller, H.
              1981, 20. 738,5 .. 7391.                                                    P. Lcuk. Re."l. 1.994, 18, 453--463.
          14. 1"111c.rrv·... Palmer, M .. P.. khardson, 'K. A:; Schnocs, l-L         40. Lemire, ,L M.; Archer, D. C.~ Reddy. 0. S. l£ndocrinology
              Yamada, S.; Free, A. 1.... Arch IUoch. lil'ophys. J990,                      1?94, 135~ 2:)18-2821.
              277--2R2.                                                              -11. Mathiasen, L S,; Col'llton, K. W_; Bindcrup, L. J. Steroid
          15. Frolik, C. A; DeLu<:a, H. F. Arch. Bioclwm. Biophys.                        Biochem. Mo/ec. /Jiol. 1993. 46, }(jj ...J7L
              1971, 147, .143-147.                                                   42. Okamura, W. lt; l'olenzucla, J. A.~ Plumet, J.~ Midland,
          !6. Frolik, C. A.: DeLucca, H. F. J. Clin. Jrwesl. 1972. 51.                    Jvt M. J. Cell. !Jiochcm. 1992, 49, 10-18.
              2900-2906.                                                             43. Belsey, R.: DeLuca. H. E: Potts. J, T. J. E'ndocrin. Memh.
          17. Reddy, G. S.; Tsemg, K. Y.;                                                 1971, 33, 554-557.
              Norman, A. W. Biocltem. 1?87, 26,                                      44. Aksnes, L. Ciin. Chirn. Acta 1960, J/}4, 147-15'1,
          18. Reddy, G. S.; Tserng. K. Y. !Jioclwm. 198!1, 28, 176J...               45. Bauwens, R. M.: Kint. J. A.: !)evos, M. P: Van Brussel,
              1769.                                                                        K. A.; DcLeenhccr, A. P. Clin. Chim. Acta 1987, 170,
          19. Esvelt, R.: Schnoes, H. K.: DeLuca, H. F. Biochem. 11179.                  J7 .. 44.
               18, 3977 ... 3983.                                                    46. N"poli, .1. l .. ; KoS<CW'iki, N. J.: Horst, R. L. Mclh.
          20. Nonmm, A. W, J. Cell. Biocloem. !992, 49, 1-·3.                            /3.'nzymol. 1986, 123, 127-·140.
          2'1, Suda, T.; Shinki, T.; Takaha~hi, N. Annu. Rev. Nutr. 1990,            47. Argarwal, V. K. J. Assoc. Ojf, Anal. Cl~em. 19U9, 72.
               10, 195·<!11.                                                             liiO'J .... I(I09.
          22. HatJssler, M. R. Amm. Rev. Nwr. l9g6, 6, 527-562.                      4~. Clemens. T. L.; Adams, J. S.; Nolan, J, M.; Holick. M. F.
          23. Thcofan, G.; Nguyen, A. 1>.; Norman. A. \V, J. /Jiol.                      C/in. Chim. Awr 1982, 121, J()l ..J()8,
              Chem. 1986, 261, 16943..-!6947.                                        49. Zamarrefio, \1. M. D.: PCrcz. A. S.~ PCrt:JZ, C. G.;
          24. Nordin, B. £. C.; Morris, H. A. J. Cell. Biochem. 1992,          4~,       1-lerm\dez. ,I . .1. Cilrom.•togr. l99Z, 62.3. 69·.. 74.
              19--25.                                                                50. Hasegawa, H . .1, Cl1rom<11ogr. 19!12. 605, 215-22().
          25. Abe, E.,; Miyaura, C.; Sakagaml, H.; Tid::~da, M.: Konno,              .51. Shimizu, M.; Takahashi, T.: Ur·uiSuka, s.: YaiTiada, s. J.
                K.; Yamazaki, T.~ Yosbiki, S.; Suda, T. Proc. Narl ..Acad.                Chem. Soc. Chem. Conmum. tm, 14.16-1417.
                Sci. liSA 1981, 18, 4990-·4994.                                      52. Shiml~:u, M.; Kamac:hi: S.; Nishii, Y.: Yamada. S. Ann/.
          26. Miyv.ura, C.; Abe, E.; Kuribay:uslrL T.: 'Fanaka., lt:,                     Diochem. 1~>1~ 194, 17···81.
                Konno, K.~ Nishii,      Suda, T. Biochem. Bi.ophys. ReY.             53. Shimada, K.; Mizugushi. T. J. Chromatogr. 1991, 606,
                Comm. 1981~ 102,                                                         133-135.
          27. l·ltutrtHi. S.; Hozumi~ M.; Abe~ E.; Konm),         Fukns.hlmu.        54. Z.arctskii,   z.   V. I. Hean1 Developmen.l.)' in   Ma..,·.~   Sptu>
                M.; Huta, S.~ Nish1i, Y.; DeLu(:al H. F.,           T. Proc.             rrmnetry in Biochetnistry, Mcu:ti<:in.e and ;.::nvironmemat
                Nat/, Acad. Sci. USA 1983, 80, 201-204.                                  R~ts<mr<:h: Fl'igcdo, A., Ed.: Elscvi~r ScietHific: Am~tcr·
          28. MaoLaughli!O, .1. A.; G•11gc, W.; l'ayl<>r, D.; Smith, E.;                 darn: 1'}!11. 1. 22?-254.
                Holick, M. F. Pt'(><'. N'ul. Acad. Sci. USA 1985. 82,                55. Ytlung, (l. C.: Vourns, 1'.; Holick, M. F.: Higuchi, T. Anal.
                5409-5412.                                                               Cllem. 1992. 64, 837-842.
          29. Kragball<', K. J Cdl. l:liochem. 1992, 49, 46--52.                     56. Rubin. t .. 1'.: Yeung, B.: Vowos. P.; Vil11er, 1... M.; Reddy,
          30. Binderup, L IJiochem. Pharmcol. 1992:, 43, 1885 1892.     c
                                                                                         0. S, f'ediatric Rea. 1993, .34, 98-104.
          31. Lemire, J. M. }. Cell. 8iochem. 19'n, 49, 26.-3'1.                     57. !-!()lick, M. F.: Kleincr--Bossullor, A.; Schnoes. H. K.;
          32. Koct'Aer, H. 1'.; Kirji, K.; ltri, L. Cancer Trelll. Rep. 1985,            Kasten. P. M.; Boyle, (. T.·, DeLuca, H. F./. Bioi. Clw11.
                69, 1399--1407.                                                           1973, 248, 6691-6696.
          33. Bikle, D. D. Eo:miocrine Rev. 1'191., 13, 765-784.                     58. Wllson, S. R.: Lu, Q.; Tulchinsky, !vl. L: Wu, Y. J. Chem.
          .'34. Colston, K. W.; Mackay, A. G,; James, S, Y.; Bindet"l1P 1 L.;            Soc. Chem. Conmum. 1993, 664~·665 .
                Chander. S,; Coombes. R. C. Biadwm. PJwrtrtat·ol. 1.992,             59. Wilso•l, S. R.; Tulchinsky, M. L.; Wu. Y. Bioorg. M;,d,
                44, 2273--2280.                                                          Ch'''"· Lells. l'l93, 3, IS05- 1808.
          35. NJ;lrmao, A. W.; Zhou. J. Y,.: Hl;mry, H. L,.; Uskolwvi,;. M.          60. Coldwell, R. 0.; Trafford, D. J. II.; Makin, B. L: Varley,
                R.; KodOer, H. P. Cam.·er Nes. 1990, .5(1, 6H57-61164.                   M. J.; Kirk, D. N. Clitt. Chem. 1?84, .10, 1193···1198.

                                                                                                                                                         1'.13




                    ::11111/mlA __




                                                                                                                                             QUESTMS-00001 089
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 587 of 641 PageID #: 392




          18     YEUNG AND VOUROS



          61. Oftebro, H.; Fakh, J. A.: Holmberg. 1.: Haug, E. Clir1.           68. Vreeken, R. J.; H(ming, M.: van flaat·, R L. M.; Ghij>en,
              Cilim. Acta 1988, 176, 157-168.                                       R. T.; de        0 J.~ Brinkman, U. A. Th. Bioi. Mass
          62. Jones, G.; Trafford, D. J. H.; M•kin, H. L. J.; Hollis, B.            Sp~c. 1993,

                 W. Mod~m CJrromalographic Analysts of Vitamins~ f)e"           69. Yeung, B.; Vouros, P.: Roddy, G. S. !'roc. 40rh ASMS
                 Let)nheer. A. P. et aJ., E<Js.: Marcel Dekker: New York,           Conf 1\'las.r Spec. A/bed Topics, \V.ashington, DC, Mijy
                 19?l. 73-151.                                                      31-Junc 5, 1'192, 1089.
          6:3.   Komtnc>, S.; Nakutsuka, I.: Ynshitake. A.~ Iba, K. BioL
                                                                                70. Y•>ung, B.; Vouros. 1'.; Reddy, G. S. /, C'hromatogr·. 1??3.
                 Ma.vs SP""· 1??4, 23, 33 ·3:S.                                     M ..>. 115·.. 12:\
          64.    ColdwelL R. D.; Trafford, D. I. H.; Varl<ly, M. J:, Kirk, D.
                 N.: Makin, H. L. .J. Clin. Chim. Acta 19!19, 180. 157-·168.    71. Yeung, !l.; Vuuros. 1'.: Siu-Caldcra, M. L.; Reddy, Cl. S.
                                                                                    Biocltem. Plwmlllco{. l??S, 49. 1099-1! 10.
          65.    Yergey, A. L.~ Esteban, N.
                 Environ. fl,tfass !:J"pec. 1987, 14.                           72, Drevenkar. V.~ Stcngl, B.~ FrObe. Z. Anal. Chim . .Acia
          66.    Watscm~ [J,; Setchell, K. D. R.; Ross. R. Biorned. Chro~           1~4. 29(). 277-286.

                 marogr. 1991,        .s:
                                      153--160.                                 73. Wilm, M.:M~nn. M. Prm:. of /he. 43rd ASMS CoM}t•ren<e
          6"1.   Vicchio, 0 .. Yergey, A. L.: O'Brien,       Allen, L.: Ray,        on Mass Spectrometry and /\Wed Topics. Atlantll, (Jeor-
                 R.: Holick, M. Bioi. Mils.< Spec. 1?3,     53·-58.                 gia, May 21-26, 1995.




               194




                     ?ti11/t:HA   I   ~·




                                                                                                                                   QUESTMS-00001 090
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 588 of 641 PageID #: 392



                                                                                         Atty. Dkt. No. 034827-3603

                                 IN THE UNITED STATE'S PATENT AND            TRADE~l1ARK      OFFlCE

                  Applicant:       Clarke, eta!.

                  Title:           METHODS FOR DE'TECTINO
                                   VITAMJ!\ IJ METABOLITES
                                   BY MASS SPECTROMETRY

                  Appl. No.:       11/386.215

                  Filing Date:     3/21/2006

                  Examiner:        Monique T. Cole

                 Art Unit:         1773

                 Confirmation      2019
                 Number:

                                          INFORMATION DISCLOSURE STATEMENT
                                                      UN.D.ER 37 CFR §1.56

                 Mail Stop Amendment
                 Commissioner for Patents
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

                 Sir:

                           Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
                 in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §I .56.

                           A copy of each non-U.S. patent document and each non-patent document is being
                 5tibmittt:d to comply with the provisions of 37 CFR §I. 97 and §1.98.

                           The submission ufany document herewith, which      not a statutmy bar, is not intended as
                 an admission that such document constitutes prior art against the claims of the present
                 application or that such document is considered material to patentability a~ deilned in 37 CFR
                 §1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



         DLMR.J152717 1




                                                                                                               QUESTMS-00001 091
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 589 of 641 PageID #: 392



                                                                                                  Atty. Dkt. No. 034827-3603

                    antedate or otherwise remove as a competent reference any document which is determined to be a
                    primafacie art reference   again~t th~   claims of the present application.



                                                    TIMING OF THE DISCLOSURE


                            The listed documents are being submitted in compliance with 37 CFR §1.97(c), bei(Jre
                    the mailing date ofanyofa .11nal action under 37 CFR §1.113, a notice of allowance under 37
                   CTR §l.Jll, or an action that otherwise closes prosecution in the application.



                                                 lU:LEVANCE OF E:ACH DOCUMF2NT


                            All ofthe documents are in English.

                            Applicants respectfully request that each listed document be considered by the Examiner
                   and be made of record in the present application and that an initialed copy of Form PTO/SB/08
                   be returned in a~:cordance with MPEP §609.




                            Fees in the amount of $180.00 to cover the tee associated with an infbrmation disclosure
                   statement under 37 CFR §1.97(c) arc being paid by credit card via EFS-Web.

                            The   Commi~sioner   is hereby authorized to charge any additional fees which may be
                   required regarding this submission under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
                   Deposit Account No, 19-0741.




         DL.MfUl52l'77 .1




                                                                                                                     QUESTMS-00001 092
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 590 of 641 PageID #: 392



                                                                                   Atty. Dkt. No. 034827-3603


                    Should no proper payment be enclosed herewith, as by the credit card payment
             instructions in EFS-Web being inconect or absent, resulting in a rejected or incorrect   o..~redit   card
             transaction, the Commissioner is authorized to charge the unpaid amount to Deposit Account 1\:o.
             19-0741.
                                                                Respectfully submitted,




             fOLEY & LARDNER I.LP                               Barry S. Wilson, Reg. No. 39,431
             Customer .\lumber: 30542                           Anthony C. Kuhlmrum, Reg. No. 57,147
             Tckphone:     (858) 847-6722                       Attorneys for Applicant
             Facsinule:    (858) 792-6773




                                                                                                              QUESTMS-00001 093
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 591 of 641 PageID #: 392
                        UNITED STATES PATI~NT AND TRADEMARK 0H}ICE
                                                                                                                             l'NITEJ) STATES DEPARTMENT OF COMMERCE
                                                                                                                             United States Patent and Trademark Office
                                                                                                                             Address: COMM1SSJO!'-<'BR FOR PATENTS
                                                                                                                                     P.O. Box 1450
                                                                                                                                     Alexandria, Virginia 22.111-1450
                                                                                                                                     www.uspto.g.ov



                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                                     I:XAMI:L\'ER
          30542           7590          03/02/2011
      FOLEY & LARDNER LLP                                                                                                                       COLE, MON!QlJE T
      P.O. BOX 80278
      SAN DIEGO, CA 92138-0278                                                                                                      ARTUr\IT                        PAPER.:'\!UMBER




                                                                                                                          DATE MAILED: 03/02/2011



       APPLICA'riON NO.          FILING DATE                             l;IRST NA:.\1Im INVENTOR                          ATTORNEY DOCKET NO.                   (:O:t-.1,.IR..MATION NO.

          11/386,215              03/21/2006                                   Nigel Clarke                                        0.14827-360.1                          2019
   TITLE OP INVEJ'<!ION: METHODS FOR DETECTING VITAMIN D MPTABOLITES BY MASS SPECTROMPTRY




       APPLN. TYPE          SMALL ENTITY             ISSUE   H~E   DUE    PUBLICATION     H~E   Dl Th   PREY. PAID ISSl_TIC: FEE     TOTAL FEE(Sl DUE                   DATE DUE

       nonprovisional            NO                      $1510                     $300                           $0                         $18!0                      06/02/2011

   THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
   PROSECUTION ON THE MERITS IS CLOSED. TillS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
   THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
   PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
   THE ISSUE FEE AND PUBLICATION FEE (Ili REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
   MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.              THIS
   STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
   NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE J;'EE IN THIS APPLICATION. IF AN ISSUE FEE HAS
   PREVIOUSLY UEEN PAll) IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN 01•' PART B OF THIS FORM
   WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
   DUE.

   HOW TO REPLY TO TfHS NOTICE:

   I. Review the SMALL ENTITY status shown above.
  If the SMALL ENTITY is shown as YES, verify your current                                If the SMALL ENTITY is shown as NO:
   SMALL ENTITY status:
   A. If the status is the same, pay the TOTAL FEE(S) DUE shown                           A. Pay TOTAL FEE(S) DUE shown above, or
   above.
   B. If the status above is to be removed, check box 5b on Part B -                      B. If applic<mt claimed SMALL ENTITY status before, or is now
   Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                           claiming SMALL ENTITY status, check box Sa on Part B- Fee(s)
   and twice the amount of the ISSUE l'f":E shown above, or                               Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                          the ISSUE PEE shown above.

   ll. PART B- FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent aud Trademark Ottice
   (USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fec(s) to your deposit account, section "4b"
   of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should he submitted. If an equivalent of Part D is filed, a
  request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
  th.; paper as an equivalent of Part B.
   III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
   Mail Stop ISSUE FEE unless advised to the contrary.
   IMPORTANT REMINDER: Utility patents i~suing on applications filed on or after Dec. 12, 1980 may require payment of
   maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                              Page 1 of 3
   PTOL-85 (Rev. 02111)
                                                                                                                                                         QUESTMS-00001 094
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 592 of 641 PageID #: 392

                                                                                                  PART II· FF:F:(S) TRANSMITTAL
         Complete and send this form, together with applicable fec(s), to: Mili1 Mail Stop ISSUE FEE
                                                                                 Commissioner for Patents
                                                                                                                                         P.O. Box 1450
                                                                                                                                         Alcxandl'ia, Virginia 22313-1450
                                                                                                                           orfu          (571)-273·2&~5




                                                                                                                                         ~~~~(~) ~:.;~~~~~J~t~\~ TL~~~~:~~~nHc~~~ t~~;ll~o~tx~ ~~~~Jt;l.'~~~~t~~h~/~~~~:~~a~~:~~
                                                                                                                                                                                                    1


                                                                                                                                         !u.ve Its own certlt1cate of mmllflg or transmi~ston.
                                                                                                                                          Mflt~l:'i. F\tl•·;h   a(·.kl.Jtlonnl pape1:, .~uch as an ~~~~1$1Unt~l\l m "fnnnal dmwtng, mu~l
                  ~~0:542                     7590                             03/82/28[1
               FOLEY & LARDNER LLP
               P.O. BOX 80278
               SAN OIEOO, CA 92l38-027R




               •\P!L1CAT!ON NO.                              Ftf ,rt'>:G DA.TE                                                                                             A'l"T'URNEY DOCKET ;-.tO.           CONFIRMATrON 1\0.

                  1'11386.215                                  03/2112006                                             ~!gel   Clarke                                                                                    2019
      'l'!TLH Of• l~VENTION: METHODS FOR DE'J'8C'l'!NG VITAMIN D Mb'l'AllOLITES ll 'i MASS ~PbC.I'ROME'l'RY




                                                   SMf\IJ,I·Wl'lTY                                             PlfHL!CATON Fhh DW:                                                    TOTAl, FEH(:)) Dl ![•;

                                                                                             ~!5!0                         $300                                                              $1RIQ                    06/02l:20J I

                                  EXA1\IIL'IbH                                              ART UN[T               CLASS··SUDCLASS

                                                                                                                      41()- 171000



                                                                        (or Change. of Com:spondence

          0    "Fee. Acldre~s" indication (or "Fee Ad<ln~~<;'' Indication fimn
           P'l'O/SBN'J; Rev 03 ·02 or mot't: receut) attndli:d. l'l'e of~· Customct•
          Numb~t·     is requir('d.


                                                                                                                                                                   assigJU)(: is i•kntit'icd bdow, ltw document has been fih:d for

          (A) NAME OF ASSIGNEE                                                                                 (B) RESIDENCE: (CITY and STATE OR COUNTRY)




      Pletwe du:ck lht•                                                                                                                                                                                                 U Govt:mmenl
      '·l·<t. 'f'he fo11mvlng fee(s) nre submitted:                                                        4b. Pnyment ofl>'ee(s): (Ph•as(' Ih·st l'('appl)'            ~toy   [H't•viottsl)' puid issue ft•l' shown abow')
              lJiss~tt: E't:e                                                                                  U A <:ht:;.;k is cndost~d
          U Pubtkation Pe1-! (.No mudJ ~~ntity discount permitted)                                             U Payment by credit cawl Ponn J"J'0-2(B8 is attached.
          I~ Advtmc~. Ordr..r #of' Copks "--···"--~-                                                           f.JThe Director ts hereby ~nthodzcd to ctu~rgC". the req1..med fee(_s), any deficiency, or credit any
                                                                                                                   uverpayment, to Depmnt Account Number                                        (endlme an t'Xlm cupy ot' this form).
      5. Chnngtl ill Entity Statu.:; (from status indicated above)
          U a. Applicant claim;; SMALf. ENTITY 'llalur.. 5!ee J7 CFR                              l.27.        0    b. A.pplk:mt ir, no lrll\gf'r daimiug ~MAr.L ENTITY ~:tatus. See Ji' C~R 1.27(g)(2).
      NCHE: The Isme f·'ee and Publication Fee (if required) 'NiH not be accepted from arryone other than the applicant; a registered attorney or agent; or the assignee or other party in
      intC'n~st ~IS shown by rhc rc·cords of fh•• United StHtc•s PMent ,md Tradrm<l.rk Oft'JCl'



          Authorit:.t'.d Signature .........................................                                                                           Da.tt'

                                                                                                                                                       Registration No.

      This co!kction of infoematk?n                   1~ rcq~!~~~~gb~\~~tf\:Z lt'i·T~~J~-~~~;~ol~ 1t~Lr~;~r~~~\~~~}~~~~~ (~-s~f~~~d 7;;~~~~ ~~ ~ti'J~~~~!\~0\~I~~;~l:t~~) [~~~1;~[~tgb~a~~~r\~~~~r~~~~~rt~~:;~~~
      ~~il~t                                             r~<r::~X~~1~h\~ ~~~~J:.~;t~~~~~ ~~11b~~~ s~~lll~~~·t)di,Rf~ltl~r~)~~~~~~l~~~ed(W~.~~~ttrl~s'~"\~;tt.:;;rKn?t~~?:~~~~:~.~7~ (\h&i~;~1,1~;~.~t.1it·~~~~~~J~)~~ ~~~f~,~~~~~~-~~.t~;~:~;
      Bo:\ 1450,                     '2.'2:-ll.~ ·1450. DO NOT SEND FF:f<~.:;, OR COMI'f .ETED FORM~ TO THIS ADDRESS. SEN I> TO. C\)tllltli~\iion~r for Pat.e11ts, P.O. Box 1450,
      Alex.andrla,              1450.
      Undt•r the Paperwork RedLKtion Act of 199:'i, nn t:K-)tf-!0111-! <tr~J nX[uiwd t(l i'CI-!pond t1.l a cnlkctir1n of Information uulesl-! it displ<LYI-! ft valid OMR crlnH·ol numhel'.



      PTOL-85 tRev. 0211 1) Appmvt:d fm use thmugh 08/3JJ20JJ.                                                     Oi\'IB 0651-0033          "C.S. Palen! and Tntdcm:ul< OfTlce, U.S. DEPARTMENT OF C0\1lVlERCE




                                                                                                                                                                                                               QUESTMS-00001 095
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 593 of 641 PageID #: 392


                          UJ'\JTED STAThS         PAcmNT Al\D TRADEMARK Ol~l'JCJ:
                                                                                                           I.IN.n'I!:IJ STA'l'l~ Ol:l'AR'l'lv!I;,NT 01' COMMJcRCE
                                                                                                           Unito.-:1.l States E)atellt aod Tmdema1·k Oft'l.ce
                                                                                                           Acklr.:•1: COMM1SSIONER 1-''01'\ l'A1'EI\T8
                                                                                                                  P.O.BoxH50
                                                                                                                  Alm;;n·l•lriil. Virgin a ·.~·~,1 :'!·14:-10
                                                                                                                   www.11~plo.g-.ov




         AP?LICATION NO.            FlL]]\.0 DATE                                                         ATTORNEY DOCKET ::"10.                       CONT'IRIVU\.TION :t\0.

             ll/386,215              0312112006                             ~lgel   Clarkr)                     034827·3603                                         2019

                                                                                                                                       EXA\.UNER
             J0542           7590           (IJ/82/20 ll
         FOLEY & LARDNER LLP                                                                                                     COLE, MONIQUE T
         P.O. BOX 80278
         SAN DIEGO, CA 92l38-027R                                                                                 AK:UN!T                                  Pt\f Ek NUMBER
                                                                                                                                                                1




                                                                                                                      JIJ

                                                                                                      DATE MAILHU: W/02120!1




                                    Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                                           (application filed on or after May 29, 2000)

      The Patent Term A(~justment to date is 965 day(s). If the issue fcc is paid on the date that is three months after the
      mailing date of this notice and the patent issues on the Tut~sday bd'ore the dati' that is 28 week& (six and a half
      months) after the mailing date of this notice, the Patent Term Adjustment will he 965 day(s).

      lC a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
      determines Patent Term Adjustment is the filing date of the most recent CPA.

      Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
      (PAIR) WEB site (http://pair.uspto.gov).

      Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
      Patent Legal Admini&tration at (571)-272-7702. Questions relating to issue and publication fee payments should be
      directed to the Customer Service Center of the Office of Patent Publlcation at 1-(888)-786-0101 or (571 )-272-4200.




                                                                            Page 3 of3
      PTO!r85 !Rev. 02/11)




                                                                                                                                                        QUESTMS-00001 096
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 594 of 641 PageID #: 392




                                                   Privacy Act Statement

            The Privacy Act of 1974 (P.I,. 93·579) requires that you be given certain information in connection with
            your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
            the requirements of the Act, plem.e be advised th<tl: (l) the. general authority l<lr tlK~ collection of this
            information is 35 U.S.C. 2(b)(2): (2) furnishing of the information solidtcd is voluntary; and (3) th<~
            principal purpose tor which the in!<mnation is used by the U.S. Pat<~nt 1md Tradt1mark Offic<• is ro process
            and/or examine your submission related to a patent application or patent. [f you do not furnish the
            requested inf'orrnation, the U.S. Patent and Tradernark Oflicc may not be able to pmcess and/or examine
            your submission, which may result in termination of procc,~dings or abandonment of the application or
            expiration of the patent.

            The information provided by you in this form will be subject to the following routine uses:
              L The intormation on this torm will be treated confidentially to th'~ extent allowed under the Freedom
                 of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this :>ystem of
                 records may be disclosed to the Department of Justice to deterrnin'~ whether disclosure of these
                 records is required hy the Freedom of Information Act.
              2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
                 evidence t:o a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
                 in the coun;e of settlenwnl negotiations.
             3. A recor·d in this system of records may be disclosed, as a routine use, to a Member of Congress
                submitting a request involving an individual. to whom the record pertains, when the individual has
                requested assistance from the Member with respect to the subject matter of the record.
             4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
                having ne,~d for the inf(Jrmation in order to perform a contract. Recirients of inf'ormation shall he
                required to comply with the requirements of the Privacy Act of I 974, as amended, pursuant to 5
                U.S.C. 552a(rn).
             5. A record related to an International Application Jllcd under the Patent Cooperation Treaty in this
                system of records may be disclosed, as a routine use, to the International Bureau of the World
                lntcllcctual Property Organization, pursuant to th<~ Patent Cooperation Treaty.
             6. A record in this system of records may be disclosed. as a routine use, to another federal agency for
                purposes of National Se<:urity review (35 U.S.C:. 181) and for review pursuant to th<~ Atomic Energy
                Act (42 U.S.C. 218(c)).
             7. A record !rom this system of records may be disclosed, as a routine use, to the Administrator,
                General Services, or his/her designee, during an inspection of records conducted by GSA as part of
                that agency's responsibility to recommend improvements in records management practices and
                programs, under authority of 44 lLS.C. 2904 and 2906. Such disclosure shall be made in accordance.
                with the GSA regulations govt:rning inspection of r(:corcls for this purpose, ant! any other relevant
                (i.t:., GSA or Commerce) directive. Such clisclosure shall not he used to make determinations about
                individuals.
             8. A m<:ord f!nm this syswm of records may be disclos\·•d, as a routim1 use, to the public after dttwr
                publication of the application rursuant to 35 U.S.C 122(h) or issuance of a patent pursuant to 35
                U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CFR 1.14, as a
                routine usc, to the public if the record was filed in an application which became abandoned or in
                which the proceedings were terminated ~md which application is referenced by either a published
                application, an application open to public inspection or an issued patent.
             9. A record from this system of records may be disclosed, as a l'Outine use, to a Federal, State, or local
                law enforcement agency, if the USPTO be.comcs aware of a violation or potential violation of law or
                regulation.




                                                                                                                  QUESTMS-00001 097
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 595 of 641 PageID #: 392
                                                                                     Application No.                        Applicant(s)

                                                                                     11/386,215                             CLARKE ET AL.
                                 Notice of Allowability                              Examiner                               Art Unit

                                                                                     M. COLE                                1773                I
                -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address··
   All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
   herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
   NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
   of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.

   1.    1Zl This communication is responsive to the response filed November 17. 2010.
   2.1Z! The allowed claim(s) is/are 1-8, 12. 17-23,and 26-40.

   3.    D Acknowledgment is made of a claim for foreign priority under 35 U.S. C.§ 119(a)-(d) or (f).
                  a)   0   All       b)   0   Some*    c)   0   None   of the:
                           1. 0     Certified copies of the priority documents have been received.
                           2. 0     Certified copies of the priority documents have been received in Application No. _ _ .
                           3. 0     Copies of the certified copies of the priority documents have been received in this national stage application from the
                                    International Bureau (PCT Rule 17.2(a)).
              * Certified copies not received: _ _ .

        Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
        noted below. Failure to timely comply will result in ABANDONMENT of this application.
        THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

   4.    0    A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
              INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

   5.    D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
            (a)   0    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                           1)   0   hereto or 2)   0   to Paper No./Mail Date _ _.
            (b)   0    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                       Paper No./Mail Date _ _ .
         Identifying indicia such as the application number (see 37 CFR 1 .64(c)) should be written on the drawings in the front (not the back) of
         each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

   6.    0    DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
              attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




   Attachment(s)
   1. 0 Notice of References Cited (PT0-892)                                                  5.   0   Notice of Informal Patent Application
   2.   0    Notice of Draftperson's Patent Drawing Review (PT0-948)                          6.   0 Interview Summary (PT0-413),
                                                                                                      Paper No./Mail Date _ _ .
   3. [gilnformation Disclosure Statements (PTO/SB/08),                                       7. [gl Examiner's Amendment/Comment
           Paper No./Mail Date _ _
   4. 0 Examiner's Comment Regarding Requirement for Deposit                                  8.   0   Examiner's Statement of Reasons for Allowance
           of Biological Material
                                                                                              9.   0   Other _ _.




    U.S Patent and Trademark Off1ce
    PTOL-37 (Rev. 08-06)                                                         Notice of Allowability                        Part of Paper No./Mail Date 20110127


                                                                                                                                           QUESTMS-00001 098
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 596 of 641 PageID #: 393



            Application/Control Number: 11/386,215                                            Page 2
            Art Unit: 1773

                                        REASONS FOR ALLOWANCE

                  The following is an examiner's statement of reasons for allowance:

                  The terminal disclaimer filed on November 3. 2010, disclaiming the terminal

            portion of any patent granted on this application which would extend beyond the

            expiration date of USP 7,745,226 has been reviewed and is accepted. The terminal

            disclaimer has been recorded. The rejection of record has been overcome.

                  Any comments considered necessary by applicant must be submitted no later

            than the payment of the issue fee and, to avoid processing delays, should preferably

            accompany the issue fee. Such submissions should be clearly labeled "Comments on

            Statement of Reasons for Allowance."

                  Any inquiry concerning this communication or earlier communications from the

            examiner should be directed to M. COLE. whose telephone number is 571-272-1463.

            The examiner can normally be reached on M - Th (9-5).

                  If attempts to reach the examiner by telephone are unsuccessful, the examiner's

            supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

            the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                 QUESTMS-00001 099
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 597 of 641 PageID #: 393



            Application/Control Number: 11/386,215                                            Page 3
            Art Unit: 1773

                   Information regarding the status of an application may be obtained from the

            Patent Application Information Retrieval (PAIR) system. Status information for

            published applications may be obtained from either Private PAIR or Public PAIR.

            Status information for unpublished applications is available through Private PAIR only.

            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

            you have questions on access to the Private PAIR system, contact the Electronic

            Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

            USPTO Customer Service Representative or access to the automated information

            system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Jill Warden/                                        M. COLE
            Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                                 Art Unit 1773




                                                                                                 QUESTMS-000011 00
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 598 of 641 PageID #: 393


                                                                 Application/Control No.       Appllcant(s)/Patent Under
                                                                                               Reexamination
                    Search Notes                                 11386215                      CLARKE ET Al.

                                                                 Examiner                      Art Unit

            llllllllllllllllllllllllllllllllllllllllllllllllll   MCOl.E                        1797



                                                                            SEARCHED

              Class                                                Subclass                          Date              Examiner
          436                        131,173                                                      3/26/2010          MC
          updated                                                                                   9/2010           Me
                                     updated                                                        112011           MC




                                                                   INTERFERENCE SEARCH

                Class            I                                 Subclass                I           Date      I    Examiner
          436                    I 131,173                                                 I          1/2011      I Md""'




                                                                                                               flart Qf rapor \Jo.: ?01 i J1?.7




                                                                                                                              QUESTMS-000011 01
aseReceipt
    1:18-cv-01436-MN      Document 73-1 Filed 09/25/19 Page 599 of 641 PageID #: 393
           date: 05/20/2010
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number.
                       Substitute for form 1449/PTO                                              Complete if Known
                                                                                 Application Number                       11/386,215
                          INFORMATION DISCLOSURE                                 Filing Date                              3/21/2006
                          STATEMENT BY APPLICANT                                 First Named Inventor                     Nigel Clarke
                                                                                 Art Unit                                 1797
                      (use as many sheets as necessary)                          Examiner Name                            Monique T. Cole
          Sheet       !1                      I of   !1                          Attorney Docket Number                   034827-3603


                                                                   NON PATENT LITERATURE DOCUMENTS
                                      Include name of the author (in CAPITAL LETTERS). title of the article (when appropriate), title of tlhe
          Examiner        Cite                                                                                                                                               Ta
          lnrtials*       No.'            item {book, magazine, journal, serial, symposium, catalog, etc.) date, page(s). volume-issue
                                                          number(s), publisher, city and/or country where published.
                          A1         Coldwell et al., Measurement of Vitamins D2 and 03 and Seven Major Metabolites in a Single Sample
                                     of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and Environmental
                                     Mass Soectrometrv. 16:81-85 (1988).
                          A2         Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)




                                                                                                                                                                         i
                                 I


                      I
                      I




                                 I


                                              /Monique Cole/                                                     Date                                 02/0412011
                                                                                                                 Considered
        '"EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
        considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
        documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
        This collection of Information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete thls form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. PO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313·1450.
                                 If you need assistance in completing the form, caii1-800-PT0-9199 (1-BOD-786-9199} and select option 2.
  DLMR_751495.1
                               ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.G./
                                                                                                                                                         QUESTMS-000011 02
CaseReceipt
     1:18-cv-01436-MN
            date: 11/17/2010Document 73-1 Filed 09/25/19 Page 600 of 641 PageID #: 393                                            PTOISBIOB (09~06)
                                                                                            Approved for use through 03131/2007. OMB 0651~0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB con t ro I num ber.
                          Substitute for form 1449/PTO                                           Complete if Known
                              INFORMATION DISCLOSURE                                    Application Number                        J    11/386,215                                     ...

                              STATEMENT BY APPLICANT                                     Filing Date                 ~·-
                                                                                                                                   I 3t21t20o6
                                                                                         First Named Inventor                      1   Nigel Clarke
                                          Date Submitted:
                                                                                                                                  Wo~que T. Cole
                                                                                       r-~rt Unit
                         (use as many sheets as necessary)                               Examiner Name
          Sheet          11                          I of    12                          Attorney Docket Number                    1 o34827~36o3


                                                                                 U.S. PATENT DOCUMENTS
          ~;m~n T-~ ~~~~-                    -o,;;;-u;;e-nt Nu-;,.;be~---f                  ~ ~ -~~-- - ---- ~- ~ ~ -        ~   - --:-rages Columns Lines
                         1    C1te ~         -        - - - --             1     Publ1cat1on Date  i, Name of Patentee or Applicant of 1   Where Relevant
          ~r t       •   I No 1                              2
                                             Number Kind Code (tf          1      MM~DD~YYYY                 Cited Document            I Passages or Relevant
                                                                      ~~ -l-Og:-0~7~2004                ~f-ARMBRUSTEREYAL                              1 ~~figy'-e,s~Appear_
                 1                                                                                  1

           nllas         i Al-            6,787,660known)

                         i 1',2       '7,321,1f6                         - 1 oT~22}oQ8                   [ PICARD~Ei AL~ ~                            T
                         · A3           7,348,137                            03~252008                 ~[CAULFfE[J)EotAL
                           A4         , 7,618,827                          · 11-17~2oo9~                      sTE\fEN ELAL_~



                                                             UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                                                                                          .
                                      T          Patent ~Application - lFIIing Date of                                                                 r   ~F>aiies:columns. Lines.
                                                                                                              ~·     ~   -~   ~--~~~-




          Examiner
          Initials*
                              Cite
                              No. 1
                                      1




                                      1
                                            us
                                                 ~Document
                                           Senal Number-Kind Code
                                                                  ~    j  C1ted Document
                                                                           MM DD-YYYY
                                                                                                               Name of Patentee or Applicant of
                                                                                                        ·+ ~--·~·-Cited Document
                                                                                                                                                       I
                                                                                                                                                      ·j
                                                                                                                                                               Where Relevant
                                                                                                                                                             Pas;i~~~=so~:p~~~ant
                                                     (tfknown)
                                                       -          -~-1




                                                                               FOREIGN PATENT...DOCUMENTS
                                                                           T----~       ~~        .. ·-
                                                                                             ~·~--~·     ..
                                                                                                          ~        ~..        ~




                                                                           l     Publication Date
                                                                                   MM~DD~YYYY




                                                                           NON PATENT LITERATURE DOCUMENTS
                                           Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate). title of the
          Exa. miner     I    Cite .                                                        ·
          Initials'           No.'             item (book, magazine, journal, serial, symposium, catalog, etc.) dale, page(s), volume~ issue
                          1

                          1
                                      !
                                      1                        number(s), publisher, city and/or country where published.
                              A5      1   International Preliminary Report on Patentability dated 10/9/2007 in application PCT/US2006/012539
                         I            I (034827-3604)                                                                                                                           I

                              A6      llnternation~aiPreiTminaryRepori"on Pateniability dated 6/10/20TO in ap-plication PCT/US200iliOB4709- t-~
                                      1 (0547699992)          _ ~ ~-~                                  _          _     -~             ~- J


                                                           /Monique Cole/                                                     I Date
                                                                                                                                Considered
                                                                                                                                                               02104/2011
         ~EXAMINER: !nlt!al lf reference considered. whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
         considered. Include copy of this form W!th next communication to apphcart 1 Applicant's unique citation designation number (optional}< 2 See Kinds Codes of USPTO
         Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (W!PO Standard ST.3). 4 For Japanese patent
         documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
         symbols as indicated on the document under W1PO Standard ST.16 if possible. 6 Applicant IS to place a check mark here if English language Translation is attached
         This collection of information is required by 37 CFR 1.97 and 1.98. The information Is required to obtain or retain a benefit by the public which is to tHe (and by the
         USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to cwplete, tncluding
         gathering, preparing, and submitting the completed application form to the USPTO. Time wllt vary depending upon the individual case Any comments on the amount of
         t1me you require to corrplete this form and/or suggestions for reducmg this burden. should be sent to the Chlef Information Officer. U.S. Patent and Trademark Office,
         P 0 Box 1450, Alexandria, VA 22313~1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
         sox 1450, Alexandria, VA 22313-1450

                                          If you need assistance ;n completing the form, cafi1·80D-PT0·9199 (1-800..786~9199) and select option 2
   DLMR_828014.1                   ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                     QUESTMS-000011 03
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 601 of 641 PageID #: 393
   Receipt date: 11/17/2010                                                                                                        PTO/SB/08 (09-06)
                                                                                             Approved for use through 03/31/2007, OMB 0651-0031
                                                                         U,S, Patent and Trademark Office: U,S, DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it conta':ns a valid
           OMB control number
         r              Substitute for form 1449/PTO                                              Complete if Known
                                INFORMATION DISCLOSURE                                    Application Number                      11/386,215
                                STATEMENT BY APPLICANT                                    Filing Date                             3/21/2006
                                                                                          First Named Inventor                    Nigel Clarke
                                            Date Submitted:
                                                                                          Art Unit                                1773
         f-~use as                         f!!<JnY sheets as necessary)__                 Examiner Name                           Monique T Cole
           Sheet                2                      [ of    I2                         Attorney Docket Number                  034827-3603


                                                                            NON PATENT LITERATURE DOCUMENTS

             Exammer       J    Cite   ~     Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
                                                 item (book, magazine, journal, serial, symposium, catalog, etc) date, page(s), volume issue                                       T"
             lnttlals*     I No. 1                               number(s), publisher, city and/or country where published,



                                                                                                                                                                        _J _
                                       1
                           ) A7             US Office Action dated 6/24/2010 in application 11/946,765 (054769-9991)


          '--~--L-
                                       I
                                       I


               I                A8 -iUSOffice Actiondaied 6/28/2010 in application127630,790                            (034827-0740f~          ~~-----··-"-~~--



                                                                                                                                                                             I
                           II          II
              --~--                                                                                                                        ----------~--     ------~-   --          ~




                           -'A91usofficeAclion dated                     7i712oio m appliCatiOn         1Zi630.'i96(054769 9993)
                           I           I
                                                                                                                                                                             1I
                 -----·-   ~- -- t                    ---     ---      -~---                        -   --~---                               ----- -----·--·-·--             \-I
                           I           I                                                                                                                                     I
                           I
                           I                                                                                                                                                 I
                                                                                                                                                                             I




                                                        /Monique Cole/                                                     Date                                02/04/2011
                                                                                                                           Considered
          *EXAMINER !nit!al if reference considered, whether or not citation is Jn conformance with MPEP 609. Draw line through citation if not in conformance and not
          consJdered Include copy of thts form with next communication to applicant 1 Applicant's unique c1tat1on designation number (optmnal). 2 See Kinds Codes of USPTO
          Patent Documents at w..vw uspto gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
          documents, the mdtcation of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
          symbols as 1nd1cated on the document under WIPO Standard ST. 16 If poss1bte. 6 Applicant Is to place a check mark here if English language Translatton ts attached
          This col!ect1on of information IS required by 37 CFR 1.97 and 1. 98 The information is required to obtain or retain a benefit by the pubhc wh1ch is to file (and by the
          USPTO to process) an apphcation. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
          gathering, prepanng, and submitting the completed apphcation form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
          time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief lnformation Officer. U.S. Patent and Trademark Office,
          P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO; Commissioner for Patents, P.O,
          Box 1450, Alexandria, VA 22313-1450

                                            ff you need assistance in complebng the form. calf 1-800-PT0-9199 (1-800-786-9199) and sefect optiOn 2.
   DLMR_828014, 1
                                       ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                   QUESTMS-000011 04
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 602 of 641 PageID #: 393
                                                               Application/Control No.            Applicant(s)/Patent Under
                                                                                                  Reexamination
                   Index of Claims                             11386215                           CLARKE ET AL.

                                                               Examiner                           Art Unit

              lllllllllllllllllllllllllllllllllllll       I    M.COLE                             1773



         v'            Rejected                           -   Cancelled         N        Non-Elected             A           Appeal

         =              Allowed                           +   Restricted         I       Interference            0         Objected


        121   Claims renumbered in the same order as presented by applicant                   0   CPA        0   T.D.         0    R.1.47

                  CLAIM                                                              DATE
              Final           Original       01/27/2011
                                   1                  =
                                  2                   =
                                  3                   =
                                  4                   =
                                  5                   =
                                  6                   =
                                   7                  =
                                  8                   =
                                  9
                                  10
                                  11
                                  12                  =
                                  13
                                  14
                                  15
                                  16
                                  17                  =
                                  18                  =
                                  19                  =
                                  20                  =
                                  21                  =
                                  22                  =
                                  23                  =
                                  24
                                  25
                                  26                  =
                                  27                  =
                                  28                  =
                                  29                  =
                                  30                  =
                                  31                  =
                                  32                  =
                                  33                  =
                                  34                  =
                                  35                  =
                                  36                  =
       U.S. Pa1ent and Trademark Office                                                                              Part of Paper No.   2011 0127




                                                                                                                            QUESTMS-000011 05
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 603 of 641 PageID #: 393


                                                                    Application/Control No.            Appllcant(s)/Patent Under
                                                                                                       Reexamination
                      Index of Claims                               1i 386215                          CLARKE ET AL.

                                                                    Examiner                           Art Unit

                 1111111111111111111111111111111111111               M. COLE                           1773


            -/            Rejected                             .   Cancelled         N        Non-Elected             A           Appeal

            =              Allowed                             +   Restricted         I       Interference            0         Objected

           0     Claims renumbered In the same order as presented by appllcarrt                    0   CPA        0   T.D.        0     R.1.47

                     CLAIM                                                                DATE


                                                         ...
                 Final           Original       01/27/2011
                                     37
                                     38
                                     39
                                     40                  .




          U,S. Po.tent and Trademark Office                                                                               Part of Paper \Ia.: 20110127




                                                                                                                                       QUESTMS-000011 06
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 604 of 641 PageID #: 393
                                                                        Application/Control No.                                     Applicant(s)/Patent Under Reexamination

    Issue Classification                                                11386215                                                    CLARKE ET AL.

                                                                        Examiner                                                    Art Unit

          llllllllllllllllllllllllllllllllllllllllllllllllll            M. COLE                                                     1773


                                            ORIGINAL                                                                      INTERNATIONAL CLASSIFICATION
                         CLASS                                           SUBCLASS                                     CLAIMED                                         NON-CLAIMED
    436                                                   173                                     G      0    1      N              24/10(200601 01j


                                CROSS REFERENCE(S)

     CLASS                      SUBCLASS {ONE SUBCLASS PER BLOCK)
    436                 131




    181          Claims renumbered in the same order as presented by applicant                                    D            CPA             D      T.D.            D       R.1.47

      Final          Original      Final       Original         Final      Original   Final   Original       Final       Original      Final       Original   Final       Original   I   Final       Original

          1             1           10            17             24          33
                 i
          2             2           11            18             25          34

          3             3           12            19             26          35
                 i
          4             4           13            20             27          36

          5             5           14            21             28          37
          6             6           15            22             29          38
          7             7           16            23             30          39

          8             8                         24             31          40
                 i
                        9                         25
                        10          17            26
                        11          18            27

          9             12          19            28
                 i




                                                                                                                                                                      ~
                        13          20            29
                 i
                        14          21            30

                        15          22            31

                        16          23            32                                                                                                                                 I                          I
    /M. COLE/
    Examiner.Art Unit 1773                                                                                                   1/27/2011                           Total Claims Allowed;

                                                                                                                                                                               31
    (Assistant Examiner)                                                                                                       (Date)
    /JILL WARDEN/
    Supervisory Patent Examiner.Art Unit 1773                                                                               01/28/2011                  O.G. Print Claim(s)          O.G. Print Figure

    (Primary Examiner)                                                                                                         (Date)                            1                               1

   U.S. Patent and Trademark Office                                                                                                                                          Part of Paper No. 20110127




                                                                                                                                                                          QUESTMS-000011 07
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 605 of 641 PageID #: 393


                                                                                                                                           PT0/$8/08 (09·06)
                                                                                                     Approved for use through 03/3'1/2007. OMS 0651·0031
                                                                                U.S. Patent a11d Trademark Office. U.S. DEPARTMENT OF COMMERCE
                 Under the Paper;vork Reduction Act of 1995, no persons are required to roapor1d to a collection of Information unless it contains a valid
                 0       nt o
                              Substitute for form 1449/PTO
                                  INFORMATION DISCLOSURE
                                  STATEMENT BY APPLICANT




                                                                                             Name of Patentee or Applicant of
                                                                                                    Cited Document




                                                                  NON PATENT LITERATURE DOCUMENTS
                                          Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title ofthe
               ~aminer            Cite
                                 No.'         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume..issue              T'
                                                              number(s), publisher. city and/or country where published,
                                 A1      US Notice of Allowance dated 313/2011 In application111946,765 (054769·9991)

              ..........   '
                               ·······

                                                                                                                                                       '"'"""




       DLMR.,8699561




                                                                                                                                                QUESTMS-000011 08
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 606 of 641 PageID #: 394



                                      Electronic Patent Application Fee Transmittal
         Application Number:                                     11386215


          Filing Date:                                           21-Mar-2006




                                                                 METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
         Title of Invention:                                     SPECTROMETRY




          First Named Inventor/Applicant Name:                   Nigel Clarke
        MMM~~"'"'

                                                         --      t----                            ------------~~~~M---


          Filer:                                                 Anthony Charles Kuhlmann/ Alison Lalonde


         Attorney Docket Number:                                 034827-3603


          Filed as Large Entity

          Utility under 35 USC 111 (a) Filing Fees

                                  Description
                                                                   I
                                                                         Fee    Cod~J- Quantity I       A
                                                                                                         moun
                                                                                                              t   .J   Sub-Total in
                                                                                                                         USD($)
                                                     "'""'"--~




          Basic Filing:


          Pages:


         Claims:


          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
                      ·----~~-M--------·                                                                                   --
          Post-Allowance-and-Post-Issuance:


          Extension-of-Time:




                                                                                                                       QUESTMS-000011 09
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 607 of 641 PageID #: 394

                                                                                                                 Sub· Total in
                               Description                           Fee Code    I   Quantity   I   Amount
                                                                                                                   USD($)
                                                                 I                                           I
         Miscellaneous:

                   Submission-Information Disclosure Stmt              1806                                           180
                                                                 I               I              I            I
                                                                              Total in USD ($)                   180
                                                            --                                                    ------




                                                                                                                 QUESTMS-0000111 0
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 608 of 641 PageID #: 394

                                                Electronic Acknowledgement Receipt

                                    EFS ID:                            9700181


                             Application Number:                        11386215


                    International Application Number:

                            Confirmation Number:                       2019




                                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                              Title of Invention:
                                                                       SPECTROMETRY




                  First Named Inventor/Applicant Name:                  Nigel Clarke


                              Customer Number:                         30542


                                     Filer:                            Anthony Charles Kuhlmann


                             Filer Authorized By:

                           Attorney Docket Number:                     034827·3603


                                Receipt Date:                          21-MAR-2011


                                 Filing Date:                          2HMR·2006


                                TimeStamp:                              17:29:55


                              Application Type:                         Utility under 35 USC 111 (a)
                                                                                       --------~-~~



          Payment information:
         Submitted with Payment                                        yes
         Payment Type                                                 Credit Card
         Payment was successfully received in RAM                      $180

         RAM confirmation Number                                       4842

         Deposit Account
                              ·------------······-··-·-----···--- - - - - - - - · - - -..-----------..·--------....-
          Authorized User
        f - - - - - - - -..··--··-·-..· - - -..·---------------------'----......- ...........- ...-·--------..·-----------..--------------·----..
          File Listing:
           Document
            Number
                       I        Document Description
                                                                I             File Name
                                                                                                   I   File Size(Byteslu~~Multi ~~- Pages
                                                                                                       Message Digest    Part /.zip (if appl.)
        ----··--'---------·--·'--------L----·--·-····. ···                                                                  ·-..-·---···---·-·--


                                                                                                                                 QUESTMS-00001111
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 609 of 641 PageID #: 394

                                                                                                                            322938
                1                      NPL Documents                   054769-9991   _N0~   __3-3-11.pdf                                                       no          5
                                                                                                           oeh16\:iJ0:2:H6d3t~2:<fbr '1~33~b~il6~7~5rJ
                                                                                                                               d9.'.


         Warnings:
         Information:
                                                                                                                             140o5/
                2                                                            034827-3603_1DS.pdf                                                               yes         4
                                                                                                           ue~ l21Y-~9/~aul401lc ,J.J.)a.' )tiJ.J98i61 ~9
                                                                                                                              :,!(!,)<:/


                                                            Multipart Description/PDF files in .zip description

                                                   Document Description                                                       Start                                  End


                                                        Transmittal Letter                                                          1                                 3


                                      Information Disclosure Statement ODS) Filed (SB/08)                                           4                                 4


         Warnings:
         The page size in the PDF is too large. The pages should be 8.5 x 11 or A4. If this PDF is submitted, the pages will be resized upon entry into the
         Image File Wrapper and may affect subsequent processing
         Information:
                                                                                                                              30416
                3                 Fee Worksheet (PT0-875)                        fee-infa.pdf                                                                  no          2
                                                                                                           811¥)9b07~cddtlfl.'oO·:lc(l)(:dflN'l<lllbtiHc
                                                                                                                              ::wooi:

         Warnings:
         Information:
                                                                         Total Files Size (in bytes)                                                  493911

         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described In MPEP 503.

         New Aeelicatioos Under 35 u.s.c.] 1]
         If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued In due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International Al!ellcation under 35 U.S.C. 371
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         u.s.c. 371and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

         Jljew ln~J!_rnational Ael!lication Filed with the USPTO as a Recei11_iruLQffice
         If a new international application is being filed and the international application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
         and of the International Filing Date (Form PCT/R0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Rec01ipt will establish the international filing dat01 of
         the application.




                                                                                                                                                                 QUESTMS-00001112
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 610 of 641 PageID #: 394


                             UJ'\JTED STAThS             PAcmNT Al\D TRADEMARK Ol~l'JCJ:
                                                                                                                                 I.IN.n'I!:IJ STA'l'l~ Ol:l'AR'l'lv!I;,NT 01' COMMJcRCE
                                                                                                                                 Unito.-:1.l States E)atellt aod Tmdema1·k Oft'l.ce
                                                                                                                                 Acklr.:•1: COMM1SSIONER 1-''01'\ l'A1'EI\T8
                                                                                                                                        P.O.BoxH50
                                                                                                                                        Alm;;n·l•lriil. Virgin a ·.~·~,1 :'!·14:-10
                                                                                                                                        www.11~plo.g-.ov




                                                 NOTICE OF ALLOWANCE AND F'EE(S) DUI<;

               J0542             '7590               ([\!:)Jt28ll
          FOLEY & LARDNER LLP
          PcOc BOX 80278
          SAN DIEGO, CA 92138-0278                                                                                                                                               PAPEk NUMBER

                                                                                                                                            J73

                                                                                                                              DATE MAILEO: W/OJ/2011



          1\P(1L1CST!ON   NCl.           F!f ,n..:o DATE                F!RS'T' NAIY!gn [;-.[VENTOR                            AT'J'ORNlW !)()CKET \10.                      CONPIRMATrUN 1\0.

               111946,765                  11/2812007                         Brett Hol1nquist                                         054769·9991                                     976:]
      T!TLH Ofc l~VENTION: METHODS FOR DE'I'ECTING DlHYDROXYVITAML~ D METABOLITES BY MASS SPECTR0.\1E'I RY




                                    SMALL f·W!TI'Y                       Pli/:IT ,IC,~T:ON FJ<:h 1)111·:   1-IRiiV. PAJD lSSU "l""EH     l'OTAI. Fl·\t\(:-1) D!IH

                                         )\()                                        $JOO                             $0                           $1810                              06/03,12011

      THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AJ'\D IS ALLOWED FOR ISSUANCE AS A PATENT.
      PROSECP'ION ON THE MERITS IS CLOSED. TillS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
      THIS APPLICATION IS SUBJF;CT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICf: OR UPON
      PETITION UY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 13011.
      THE ISSUE FEE AND PlJBUCATION li'F:£<: (IF REQ!JIRED) MUST BE PAID WITHIN THREE MONTHS FROM nm
      IHAILII'\G nATE OF THIS NOTICE OR THIS APPLICATION SHALL BE RECAIWED AS ABANDONED. 1lLLS.
      STATUTORY PERI()[) CANNOT liE EXTENOF:O. SEF: 35 U.S.C. 151. THE ISSUE FEE OUE INDICATED ABOVE DOES
      NOT REFLECT A CREDIT FOR Al'\Y PREVIOUSLY PAID ISSl;E FEE IN TIIIS APPLICATION. Uc AN ISSUE .FEE HAS
      PREVIOUSLY IH:EN PAID IN TIUS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART II OF THIS FORM
      WILL BE CONSIDERED A REQUEST TO REAPPLY THE I'REVIOUSLY PAID ISSUE FEE TO WARn THE ISSUE FEE NOW
      DUK

      HOW TO REPl.Y TO TfiiS NOTICE:

      1. Review the SMALL ENTITY status shown above.
      lfthc SMALL ENTITY;, shown as YES. verify your current                                 If the SMALL ENTITY is shown as NO:
      SMALL ENTITY 'Ialu"
      A. JJ tile status is the same, pay the "I OTAL l<'UE(S) DUI.'. shown                   A, l'ay TOTAL l<'L<:E(S) DUL: sllowu above, or
      above.
      B. lf the status above is to be removed, check box 5b on Pm·1 B -                     B. If applicant claimed SMALL ENTITY status belore, or is uow
      Fec(s) Transmittal and pay the PUBLICATION FEE (if required)                          claiming SMALL E:'-!Tf['Y status, check box 5a on Part B " Fee(s)
      and rwic0tht amount of the JSSIJE FEE shown above, or                                 Transmitttd and pay the PUBLICATION J1EE (il' required) and l/2
                                                                                            the ISSUE PEE shown abow.

      II. PAR' I B" FHH(S) TRANSMITTAL, or its equivalent, must be completed and rdumed to the United States Patent and Tradetnat'k Ottice
      (l!SPTO) wi1h your ISSUE l'EE and PUBLICATION FEE (if required). Tr you are chmging the fec(s) to your deposit account, section ''4b"
      of' Part fl- Fee(s) Transmittal should be completed and an extm copy of !he f'orm shonlcl be suhmilted. If an equivalent of Part fl is filed, a
      request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
      the p11pcr as an cquivalcm ot l'art B.
      IlL All colmnunicntions regarding this application must give the applicmion mnnber, Please dire(:\ all commtmkations prior Io issuan(ce to
      Mail Stop ISSUE FEE unless advised to the contrm·y.
      IMPORTANT REMINDER: Utility patents i~suing on UilJllicu!ions filed on or after· Dec. 12, 1980 may J'C<tuirc payment of
      maintcuance fees. It is Intlcntl'c's responsibility to cnsun' timely puymt'ut of muiuteuancc fees wltt'n due.

                                                                               Page I of3
      PT<)[,.85 I Rev. (Y2/Il)




                                                                                                                                                                              QUESTMS-00001113
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 611 of 641 PageID #: 394

                                                                               PART II· FF:F:(S) TRANSMITTAL
           Complete and send this form, together with applicable fec(s), to: Mili1 Mail Stop ISSUE FEE
                                                                                   Commissioner for Patents
                                                                                                                       P.O. Box 1450
                                                                                                                       Alcxandl'ia, Virginia 22313-1450
                                                                                                          orfu         (571)-273·2&~5




                                                                                                                     ~~~~(~) ~:.;~~~~~J~t~\~ TL~~~~:~~~nHc~~~ t~~;ll~o~tx~ ~~~~Jt;l.'~~~~t~~h~/~~~~:~~a~~:~~
                                                                                                                                                                               1


                                                                                                                     !u.ve Its own certlt1cate of mmllflg or transmi~ston.
                                                                                                                       Mflt~l:'i. F\tl•·;h   a(·.kl.Jtlonnl pape1:, .~uch as an ~~~~1$1Unt~l\l m "fnnnal dmwtng, mu~l
                 ~~0:542            7590                03/8Jt28ll
            FOLEY & LARDNER LLP
            P.O. BOX 80278
            SAN OIEOO, CA 92l38-027R




            •\P!L1CAT!ON NO.                  Ftt,rr-.'0 DATE                                                                                           A'l"T'URNEY DOCKET ;-.tO.        CONFIRMATrON 1\0.

                 1'11946.765                    11/2812007                                                                                                     054769-9991                        97GJ
      'I'!TLH Of•    l~VENTION:      METHODS FORDt:niCTING DJHYDROXYVITAMIN D METAllOLI'll:S BY MASS SPECTRm1E'I RY




                                                                                                                                                                                                 O<i/OJ/201 I

                            EXA.L\IlL'fbH                             ART UNl"I'                   CLASS·SUHCLA'):-J

                                                                                                      4:1()-173000

                                                                   "h~f.' Addr~JS$"   (37

                                                     (or Change of Correspondenr:e

           0 "Fee, Addcess" indication (or "Fee Addre'l'::'' Tndication f-)1'111
           PTO/SBNJ; Rev 03·0:2 or mm'f: recent) Jt\tacht:d. L11'e of~· Customer
           Numbel' is required.


                                                                                                                                                assignt!(? is identit'i(:d bt)[ow, llw document has b('l!ll fih:d for

           (A) N,\ME OF ASSIGNEE                                                               (B) RESJDENCE: (CITY and STATE OR COUNTRY)




                                                                                                                                                                                                   CJ Govt~rntnenl
      4<t. The fo11mvlog fee(s) nre submitted:                                              4b. Pnymen! ofFee(s); (Ph•aS(' Ih·st l'l:'apply nuy [H't•viousl)' puid issue ft•t• shown abovt•)
           Wissllt~ E'ee                                                                       U A <:ht:ck is endost•d
           U Pubtkation J:le,! (No fHJall entity J1scmutt permitted)                           U Payment by ct'edit card. Ponn PJ'0~2(B8 is attached.
           I,J Ad vane.:: Order .. #of' C:opks · - - " · · · - -                               lJThc Director 1s hereby .;mthodzcd to charg(.", the n:-q1.med fee(.~i), any deficiency, or credit any
                                                                                                   uverpayment, to I:>t>pomt An;ounl Number _ _ _ _ _ (endlme an exlra cupy ot' this form).
      5.   Ch~1nge   in Entity Statu>~ (ftom status indicated above)
           U lL Applicant clairm SMALf. ENTITY 'llalut.. 5!ee 37 CFR            l.2'/.         Q   b. A.pplic:mt ir, no j,)t\gt>r cbliming ~MAr.L ENTITY ~tatus. S~e .li' C~R l.27(g)(2).
      NO'l'E: '['he Is me Pee and Publication Pee (if required) \NiH not be at.:ceptcd from arryone other than the applicant; a rt:gistered attomcy or agent; or the assignee or other party in
      inten~st ~\Sshown by rhe feconls oftht• UtJitcd StHIC'S PM(•nt ,md Ttaclcrnm'lt Offli.'l'




      PTOL-85 tRt:v. 02/J 1) Appl'(WCd fm use through 08/3JJ201.3.                               0"\.'IB 0651-0033        r.s. Patcnl ar1d Tntdcrmuk OfGce, U.S. DEPARTMENT OF CO\'l"iVlERCE



                                                                                                                                                                                          QUESTMS-00001114
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 612 of 641 PageID #: 394


                            UJ'\JTED STAThS P A'mNT Al\D TRADEMARK OJ~l'JCJ:
                                                                                                              I.IN.n'I!:IJ STA'l'l~ Ol:l'AR'l'lv!I;,NT Ol' COMMJcRCE
                                                                                                              Unito.-:1.l States E)atellt aod Tmdema1·k Oft'l.ce
                                                                                                              Acklr.:•1: COMM1SSIONER 1-''01'\ l'A1'EI\T8
                                                                                                                     P.O.BoxH50
                                                                                                                     Alm;;n·l•lriil. Virgin a ·.~·~,1 :'!·14:-10
                                                                                                                     www.11~plo.g-.ov




         AP?LICATION NO.               FlL]]\.0 DATE                                                         ATTORNEY DOCKET ::"10.                       CONT'IRIVU\.TION :t\0.

             l11946,765                 1JJ28/2007                            Bl'ettllolmquist                     054769,9991                                     976]

                                                                                                                                          EXA\.UNER
             J0.542             7590           (IJ/83120 ll
         FOLEY & LARDNER LLP                                                                                                        COT .E, MONIQUr::; T
         P.O. BOX 80278
         SAN O.IEGO, CA 92L38-027R                                                                                  AR": UNIT                                 PAPL\R NUMBER

                                                                                                                         .T/3

                                                                                                         DATE MAILEU: W/OJ/20! 1




                                       Determination ofl)atent Term Adjustment under 35 U.S.C. 154 (b)
                                                              (application filed on or after May 29, 2000)

      The Patent Term Adjustment to date is 484 day(s). If the issue f0e is paid on the date that is three m.onths after the
      mailing date of this notice and the patent issues on the Tut~sday before the date~ that is 28 weeh (six and a half
      months) after the mailing date of this notice, the Patent Term Adjustment will be 484 day(s).

      TC a Continued Prosecution Application (CPA) was flied in the above-identified application, the filing date that
      determines Patent Tetm Adjustment is the filing date of the most recent CPA.

      Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
      (PAIR) WEB site (http://pair.uspto.gov).

      Any questions regarding the Paten! Term Rxtension or Adjustment determination should be directed to the Office of
      Patent Legal Admini&tration at (571)-272-7702. Questions relating to issue and puhlication fee payments should be
      directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101 or (571)-272-4200.




                                                                               Page 3 of3
      Pl"OT~85   !Rev. 02/11)




                                                                                                                                                           QUESTMS-00001115
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 613 of 641 PageID #: 394




                                                   Privacy Act Statement

            The Privacy Act of 1974 (P.I,. 93·579) requires that you be given certain information in connection with
            your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
            the requirements of the Act, plem.e be advised th<tl: (l) the. general authority l<lr tlK~ collection of this
            information is 35 U.S.C. 2(b)(2): (2) furnishing of the information solidtcd is voluntary; and (3) th<~
            principal purpose tor which the in!<mnation is used by the U.S. Pat<~nt 1md Tradt1mark Offic<• is ro process
            and/or examine your submission related to a patent application or patent. [f you do not furnish the
            requested inf'orrnation, the U.S. Patent and Tradernark Oflicc may not be able to pmcess and/or examine
            your submission, which may result in termination of procc,~dings or abandonment of the application or
            expiration of the patent.

            The information provided by you in this form will be subject to the following routine uses:
              L The intormation on this torm will be treated confidentially to th'~ extent allowed under the Freedom
                 of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this :>ystem of
                 records may be disclosed to the Department of Justice to deterrnin'~ whether disclosure of these
                 records is required hy the Freedom of Information Act.
              2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
                 evidence t:o a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
                 in the coun;e of settlenwnl negotiations.
             3. A recor·d in this system of records may be disclosed, as a routine use, to a Member of Congress
                submitting a request involving an individual. to whom the record pertains, when the individual has
                requested assistance from the Member with respect to the subject matter of the record.
             4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
                having ne,~d for the inf(Jrmation in order to perform a contract. Recirients of inf'ormation shall he
                required to comply with the requirements of the Privacy Act of I 974, as amended, pursuant to 5
                U.S.C. 552a(rn).
             5. A record related to an International Application Jllcd under the Patent Cooperation Treaty in this
                system of records may be disclosed, as a routine use, to the International Bureau of the World
                lntcllcctual Property Organization, pursuant to th<~ Patent Cooperation Treaty.
             6. A record in this system of records may be disclosed. as a routine use, to another federal agency for
                purposes of National Se<:urity review (35 U.S.C:. 181) and for review pursuant to th<~ Atomic Energy
                Act (42 U.S.C. 218(c)).
             7. A record !rom this system of records may be disclosed, as a routine use, to the Administrator,
                General Services, or his/her designee, during an inspection of records conducted by GSA as part of
                that agency's responsibility to recommend improvements in records management practices and
                programs, under authority of 44 lLS.C. 2904 and 2906. Such disclosure shall be made in accordance.
                with the GSA regulations govt:rning inspection of r(:corcls for this purpose, ant! any other relevant
                (i.t:., GSA or Commerce) directive. Such clisclosure shall not he used to make determinations about
                individuals.
             8. A m<:ord f!nm this syswm of records may be disclos\·•d, as a routim1 use, to the public after dttwr
                publication of the application rursuant to 35 U.S.C 122(h) or issuance of a patent pursuant to 35
                U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CFR 1.14, as a
                routine usc, to the public if the record was filed in an application which became abandoned or in
                which the proceedings were terminated ~md which application is referenced by either a published
                application, an application open to public inspection or an issued patent.
             9. A record from this system of records may be disclosed, as a l'Outine use, to a Federal, State, or local
                law enforcement agency, if the USPTO be.comcs aware of a violation or potential violation of law or
                regulation.




                                                                                                                  QUESTMS-00001116
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 614 of 641 PageID #: 394
                                                                                  Application No.                         Applicant(s)

                                                                                   11/946,765                             HOLMQUIST ET AL.
                               Notice of Allowability                             Examiner                                Art Unit

                                                                                  MONIQUE COLE                            1773                I
                -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address··
   All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
   herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
   NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
   of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
   1.    1Zl This communication is responsive to the amendment received 211612011.
   2. IZI The allowed claim(s) is/are 1 9-11 16-19 and 53-64.
   3. D Acknowledgment is made of a claim for foreign priority under 35 U.S. C.§ 119(a)-(d) or (f).
                a)   D   All   b) D Some* c) D None of the:
                         1. D Certified copies of the priority documents have been received.
                         2. D Certified copies of the priority documents have been received in Application No. _ _ .
                         3.   D   Copies of the certified copies of the priority documents have been received in this national stage application from the
                                  International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: _ _.

        Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
        noted below. Failure to timely comply will result in ABANDONMENT of this application.
        THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

   4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
             INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

   5.    D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
          (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                    1) D hereto or 2) D to Paper No./Mail Date _ _.
          (b)   D including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                     Paper No./Mail Date _ _ .
         Identifying indicia such as the application number (see 37 CFR 1.64(c)) should be written on the drawings in the front (not the back) of
         each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

   6.    0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
             attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL




   Attachment(s)
   1.   D Notice of References Cited (PT0-892)                                              5.   D   Notice of Informal Patent Application
   2.   D Notice of Draftperson's Patent Drawing Review (PT0-948)                           6.   D   Interview Summary (PT0-413),
                                                                                                      Paper No./Mail Date _ _ .
   3. [gilnformation Disclosure Statements (PTO/SB/08),                                     7.   D   Examiner's Amendment/Comment
           Paper No./Mail Date _ _
   4. D Examiner's Comment Regarding Requirement for Deposit                                8.   D   Examiner's Statement of Reasons for Allowance
           of Biological Material
                                                                                            9.   D Other _ _.
                                                                                             /Jill Warden/
                                                                                            Supervisory Patent Examiner, Art Unit 1773




    U.S Patent and Trademark Off1ce
    PTOL-37 (Rev. 08-06)                                                       Notice of Allowability                        Part of Paper No./Mail Date 20110222


                                                                                                                                         QUESTMS-00001117
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 615 of 641 PageID #: 394



                                                                                             Atty. Okt. No. 034827-3603

                            IN 11/B UN/1'ED S1>tTES PATENT AND TRADEMARK OFFICE

             Applicant:        Clarke, el at.

             Title:           METHODS FOR DETECTTT\0
                              VITAMIN D METABOLITES
                              BY MASS SPECTROMETRY

             Appl. No.:        ll/386,215

             Filing Date:     3/2 J/2006

             Examiner:        Monique T. Cole

             Art Unit:         I Tl3

             Confirmation     2019
             Number:

                                       INFORMATION IHSCLOSl!RE STATEMENT
                                               (INDJ<:R 37 CFR §l.56

             Mail StopAF
             Commissioner for Patents
             P.O. Box 1450
             Alexandria, VA 22313-1450

             Sir:

                      Submitted herewith on Form PTO/SB/08 is a listing of a document known to Applicants
             in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                      A copy of each non-U.S. patent document and each non-patent document is being
             submitted lo comply with the provisions of 37 CFR §1.97 and § 1.98.

                      The :.ubmission           document herewith, which is not a statutory bar, is not intended a;:
             an admi.sston that such document constitutes              art          the <.:!aims of the present
             application or that such do,~umcnt is considered material       to   patentability as defined in 37 CFR
             §1.56(b). Applicants do not waive any nghts to take any action which would be appropriate to



                                                                 ·I·




                                                                                                                   QUESTMS-00001118
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 616 of 641 PageID #: 395



                                                                                         Atty. Dkt. No. 034827-3603

             antedate or otherwise remove as a competent reference any doeument which is determined to be a
             primaji:rcie art reference against the claims ofthe present application.

                                                  TrMING OF THE DISCLOSURE


                     The listed documents are being submitted in complhmcc with 37 CFR §1.97(d), before
             payment of the issue fcc.

                                               RELRVANCE OF EACH DOCU:WENT


                     All of the documents are in English.

                     Applicants respectfully request that each listed document be considered by the Examiner
             and be made of record in the present application and that an initialed copy of Form PTO/SB/08
             be returned in accordance with MPEP §609.

                                                               STATEMENT


                    The undersigned hereby states in accordance with 37 CFR §1.97(e)(2) that no item of
             infonnation contained in this int()rmation dis~Josure statement was dtcd in a communication
             from a foreign patent office in a counterpart foreign application and, to the: knowledge of the
             undersigned,   arl.t~r   making reasonable inquiry, no item of information contained in the
             information disdosure statement was known to any individual designated in 37 CFR §I .56(c)
             more than three months prior to the filing oftht1 intcmnation disclosure statement.




                    Fees in the amount of$180.00 to cover the fee associated with an infonmrtion disclosure
             statement under 37 CFR § 1.97(d) arc             paid      credit curd via EFS-Web.




                                                                 -2""




                                                                                                             QUESTMS-00001119
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 617 of 641 PageID #: 395



                                                                                          Atty. Dkt. No. 034827-3603

                           The Commbsioner is hereby authorized to charge any additional fees whkh may be
                    requi.red regarding this submission under 37 C.F.R. §§ 1.16-1.!7, or credit any overpayment, to
                    Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
                    card payment instructions in EFS- Web being incorrect or absent, resulting in a rejected or
                    incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
                    Deposit Account No. 19-0741.
                                                                        Respectfully submitted,



                                                                        By

                   FOLEY & LARDNER LLP                                  Ban·y S. Wilson, Reg. No. 39,431
                   Customer Number: 30542                               Anthony C. Kuhlmann, Reg. No. 57,147
                   Telephone:  (858) 847-6776                           Attorneys for Applicant
                   Facsimile:  (858) 792-6773




         Ol.MI~...B69958




                                                                                                                  QUESTMS-00001120
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 618 of 641 PageID #: 395


                               U 'lfl'ED STATES PATENT A\ID TRADEMARK OFFICE
                                                                                    Ul\l'rtm STATES DEPARTMENT OF COMMERCE
                                                                                    Uni.tt)d States Patent and TradeJilal'k Office
                                                                                    A<ldl'ii~t:   COMMlSSIONC1{ FOR PATEXI'S
                                                                                                  P.O.llN'.[L~')]
                                                                                                  A:~..~tlndt·ia, Vi-gim~,   n3l3   14~r.
                                                                                                  WWW.~I(\j)\0,g,_w




            APP::_JCAT!O:"{ NO.             FCLINGDATE                             ATTORNEY DOCKET NO                               C'ONHR~1ATION   NO.

                ll/386,:21.4                03/21/2006            NigdCiark<'             OYIR2? ·3603                                       2019

                3C542               75-90            04/15/2011
                                                                                                                      bXAlYllNbR
                FOLEY & LARDNER LLP
                P.O. BOX 80278                                                                                 COLl.·., MONIQUE T
                SAN DfRGO, CA 92138-0278
                                                                                             AR.T U.i\lT                               PAPL:l{ NUlvEWR

                                                                                                    1773




        Please find below and/or attached an O!Tice communication concerning this application or proceeding.

        The time period for reply, if any, is set in the attached communication.




        PTOJ ,,'JOA (l{ev. 04/07)




                                                                                                                                            QUESTMS-00001121
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 619 of 641 PageID #: 395

                                                                               UNITED STATES DEPARTMENT OF COMMERCE
                                                                               U.S. Patent and Trademark Office
                                                                               Adct'ess: COMMISSIONER FOR PATENTS
                                                                                         P.O. Box 1450
                                                                                         Alexandria, Virginia 22313-1450


           APPLICATION NO./                FILING DATE               FIRST NAMED INVENTOR I                               ATTORNEY DOCKET NO.
           CONTROL NO.                                               PATENT IN REEXAMINATION
            11386215                        3/21/2006                   CLARICE RT AL.                                     034827-3603


                                                                                                      [ •.,•.,,.•.•.,••,.,..,.•• .,.EXAMINER .,,..,_,_,,_]
            FOLEY & LARDNER LLP
           P.O. BOX 80278                                                                                            MONIOUE COLE
           SAN DIEGO, CA 92138-0278
                                                                                                      I ART UNIT           I PAPER            ____   __I
                                                                                                        1773                 20110411

                                                                                                        DATE iVlA!l,rm:




          Please find below and/or attached an Office communication concerning this application or
          proceeding.


                                                                                                                 Commissioner lor Patents

        Please find   attacbt~d   an inilialed, signed ml<l dated copy of the IDS submitted 2/17/2011 and 3/21/2011.




        /Jill Warden/
        Supervisory ratent Examiner, Art Unit 1773



        PT0-90C (Rev.04-03)




                                                                                                                                        QUESTMS-00001122
CaseReceipt
     1:18-cv-01436-MN
            date: 02/17/2011Document 73-1 Filed 09/25/19 Page 620 of 641 PageID #: 395                                               PTO/SB/08 (09-06)
                                                                                               Approved for use through 03/3112007. OMB 0651-0031
                                                                           U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995. no persons are required to respond to a collection of information unless it contains a valid
             OMS control number
                               Substitute for form 1449/PTO                                                                  Complete if Known
                            INFORMATION DISCLOSURE                                       ~c:;~ion Numbe~-- ..                   I 11/386,215 _ _ _ _ _ _ _ _
                            STATEMENT BY APPLICANT                                        f'"iling Date
                                                                                         ~~t Named Inventor
                                                                                                              -·,.-----:-------+1:c3/,_2_17
                                                                                                                                           /2-:;;:0.,-0_6,.--_ _ _ _ _ _ _ _-
                                                                                                                                  Nigel Clarke
                                                                                                                                                                            __-_.

                                                                               Art Unit                                                 1773
                  (use as many sheets as ne,-'c"'e..::.s"-sa"'9ry.LL)_ __,t-=E'-'x::.accm:.cin-"e:.:.r-'N-'-'a:.:.mcce=------+-'M"-o::.:nc::'i=qtue=-:.T-'-._:::C_o~c::le=-----------1
            Sheet j1               j of T2                                     Attorney Docket Number                                  034827-3603


                                                                                  U.S. PATENT DOCUMENTS
                                                                                                                                               ~-F>a9es,columf1s:           Cines, -·
                                                                                                               Name of Patentee or Applicant of ·     Where Relevant
                                                                                                                      Cited Document               Passages or Relevant
                                                                                                                                                     . Figures_App~a_r__




                                                                                                                                                     r-r>a9e-s:calumlls:-Lines;--
                                                                                                               Name of Patentee or Applicant of             Where Relevant
                                                                                                                      Cited Document                      Passages or Relevant
                                                                                                                                                           _fig~ res AJ>pe<!c _ _ _




                                                                -~--·--~·-·
                                                                              FOREIGN PATENT
                                                                                         -"-- DOCUMENTS
                                                                                   -~-,~---~----- _______ ---
                                                                                                        --~·-----   ,


                                                                                                                                                       Pages           Lines,
            Examiner    ! Cite [_ fo.r.eig_n__ P_<!te_~[)or::uf11."~t _  j        Publication Date                   Name of Patentee or                  Where Relevant
                              1
            Initials*   ) No. ,    Country Code ·Number                 :          MM-DD-YYYY                    Appiicant of Cited Documents           Passages or Relevant
                                 I     Kind Code 5 (if known)                                                                                              Frgures Appear           T"




                                                                         NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner         Cite i
                                            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
           Initials*    ! No. 1 i                           number(s), publisher, city and/or country where published.
                        I A5          Ex1ended Search Report dated 12/22/2010 in EP application 08853843 (054769-9997)
                                                                                                                                                                                i
                                 j ~--~---···-··-···--------------------~----~-----"••"''"~"·------·-··..                               --------~~--- ------- ·- ------~-
                                     International Search Report and Written Opinion dated 1/26/2011 in application PCT/US2010/056461                                           !
                                     (034827~0381)                                                                                                                              :
                        .        I
           ·~---+---!.---~---~--~---·-----~-----~···----~-----··----------~--~-----· ..                                           ·---~---------------------······---···--·--!--
                        : A?     1   International Search Report and Written Opinion dated 1/27/2011 in application PCT/US2010/057627                                           1

                        I        i (034827-0741)




           Examiner                                /Monique Cole/                                                          Date
                                                                                                                                                               04/11/201 i
           Signature                                                                                                       Considered
          •EXAMINER lrntral tf referer"!ce constdered_ whether or not citation 1s in conformance wtth MPEP 609. Draw line through C1tat1on If not in conformance and not
         considered Include copy of this form w1th ~ext commumcation to appucant 1 Applicant's unique Citation designation number {optional). 2 See Kinds Codes of USPTO
         Patent Documents at www.uspto.gov or MPEP 901 04. 3 Enter Office that issued the document. by the t.vo-letter code (WI PO Standard ST 3) 4 For Japanese patent
         documents, the 1ndicat1on of the year of the retgn of ti-Je Emper:;::.r must precede the serial number of the patent document 5 Kind of document by the appropriate
         symbols as 1r,dicated on the document under WI PO Standard ST.16 !f possible. 6 Applicant ·Is to place a check mark here if English language Translat'1on IS attached
         This collection of :nformation ts required by 37 CFR 1 97 and 1 98 The Information is required to obtain or retain a benefit by the public which rs to  me  (and by the
         USPTO to process} an                   Confldentia!tt)t is governed by 35 U.S.C. 122 ar,d 37 CFR 1 14 This collection is estimated to take 2 hours to complete. mduding
         gathenng. preparing,       submitting the completed application form to the USPTO Ttme Will vary depending upon the ifldividual case Any co'Tlments on the amount of
         time              to           P11s form and/or suggestions for              this        should be sent to the Chief Information Officer, U S Patent and Trademark Off1ce.
         P.O                          VA 22313-1450, DO NOT SEND FEES                                 FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents) P,O,
         Box 1450. Alexandria, VA 22313-1450

                                     If you need ass1stance m   compfet~ng   the form calf 1-800   PT0~9199   (1-800-786-9199) and select opt1on 2
   DLMR_852729.1
                               All REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                 QUESTMS-00001123
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 621 of 641 PageID #: 395
   Receipt date: 02/17/2011                                                                                                          PTO/SB/08 (09-06)
                                                                                               Approved for use through 03/31/2007. OMB 0651-0031
                                                                           U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
             OMB control number
                          Substitute for form 1449/PTO                                              Complete if Known
                                INFORMATION DISCLOSURE                                      Application Nu~~~~:2_!5___ ~--
                                STATEMENT BY APPLICANT                                      Filing Date      . . . -t3/21/2006
                                                                                            First Named Inventor--      Nigel Clarke
                                                                                            Art Unit              . - - 1773
                           (use as many sheets as necessa!.YL___                            Examiner Name               Monique T. Cole
             Sheet          !2                           I or I 2                           Attorney Docket Number                   034827-3603

                                                                              NON PATENT LITERATURE DOCUMENTS
                                              Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
             Examiner           Cite
             Initials*      1   No. 1 ~           item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                  number(s), publisher, city and/or country where published.
                            : A8
                              International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765
                            ' (034827 ·1 052)
                 ----1--~-L-------------- -----~------ ---- ----~--------------- .... ---.------------------- - --~--- --y---
                       A9 i International Search Report and Written Opinion dated 2/8/2011 in application PCT/US2010/059746
                            I (034827-0771)

           ,___            !A.ToTiniemitTOiial search Report datedTi14t2oTfiilf'cf/Os201 o/o56886(oo£f276:o2o Tj___ _
                           i           i
            ----L~-------~--~·---- ···-~------~~--------- ---------------~-------------~---------~------------~---·~~---~-
                   ! A11 : KOBAYASHI, eta!, Production of a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and its !
                        I      I derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-11          1

           -----·- ___ J___ __j______ - - - - --------·--------~-----. ---- ---------~--------------- ---- ------           ---- ----------- -__j_______ _
                        ) A12 U.S. Office Action dated 12/17/2010 in application 11/946,765 (054769-9991)
                               1

                           i

                         --1-          I             • -~-~ --- -----·---~---~- --·---------------~·~,·~~~·---· ~-~--··---~·--·--- - - - - - - - - .
                           · A14       i    US Office Action dated 12/17/2010 in application 12/630,796 (054769-9993)


                  - . --
                           1
                                A15+     YEUNG-, eta f. ThElroleof mass              -spectrometry in vTtarrlinifiesearch. Mass SpecFfeViewS':' (1995).                    !
                                       : 14(3) 179-194
                           :
                                                                                                                                                                   -     -+-~




            Examiner                                                                                                       Date
            Signature                                     04/11/2011                                                       Considered
                                                                                                                                                         04/1 i/201 i
          "EXAMfNER ln1tia/1f reference cons:dered, whether or not citation is in conformance with MPEP 609. Draw line through cJtat1on if not ir: conformance and not
          considered Include copy of this form with next commumcat1on to apol1cant 1 Applicant's un1que c1tat1on designation nurnber (optional), 2 See Kinds Coaes of USPTO
          Patent Documents at www.uspto gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
          documents, the indication of the year of the re1gn of the EMperor must precede the sena! number of the patent document 5 Kind of document by the appropriate
          symbols as 1nd1catea on the document under WI PO Standard ST 16 1f possible. 6 Applicant IS to place a check marK here if English language Translation !S attached
          This collection of InformatiOn IS reqUired by 37 CFR 1 97 and! 98 The information is required to obta1n or retain a benefit by the public wh1ch ts to We (and by the
          USPTO to process) an applicatiOn. ConfJdentlality 1S governed by 35 USC 122 and 37 CFR 1.14 Thts co!lect1on IS estimated to take 2 hours to complete
                     p:eparmg and submitting the cor11p1eted             form to the USPTO. Time Will vary deoending upon the maiv1dual case Any comments 011 the               of
                                         th1s tom1                               this        shoulo be sent to the Ch1ef lflformation Offtcer, US. Patent ana Trademark Office,
                                                                                                         FORMS       THIS ADDRESS SEND TO: Commissioner for Patents, P ,0,


                                           If you need assrstance in comp!etmg the fonn, calf 1-BOO~PT0~9 199 (1«800.786~9199) and select optton 2.
   DLMR_852729.1
                                   ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                            QUESTMS-00001124
Case 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 622 of 641 PageID #: 395

       Receipt date: 03/21/2011
                                                                                                                                     PT0/$8/08 (09·06)
                                                                                                   Approved for use through 03/3'1/2007. OMS 0651·0031
                                                                              U.S. Patent a11d Trademark Office. U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to roapor1d to a collection of Information unless it contains a valid
                0        to


                                   INFORMATION DlSCLOSURE
                                   STATEMENT BY APPLICANT



                Sheet



                E:xamin
                er
                Initials'




                                                                   NON PATENT LITERATURE DOCUMENTS
                                           Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title ofthe
               .E~aminer           Cite
                                  No.'         item (book. magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume..issue            T'
                                                               number(s), publisher. city and/or country where published,
                                  A1      US Notice of Allowance dated 31312011 in application111946,765 (054769·9991)

              ··-····.      '
                                .......

                                                                                                                                                   . ............




      ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.G./




       DLMR_869956.1




                                                                                                                                            QUESTMS-00001125
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 623 of 641 PageID #: 395

                                                                                                               PART H- n:E(S) TRANSMITTAl,
        Complete and send this f'orm, together with applicublc l'ce(s), to:                                                                      Mail    Mail Stop ISS liE F'I!;E
                                                                                                                                                         Commissioner f'or Patents
                                                                                                                                                         P.O. llox 1450
                                                                                                                                                         Alexandria, Virginia 22313-1450
                                                                                                                                           or f:.a.l     (571)-273-2885
     IN~TRU("!10KS; ThL~ form (lhould l:>t:, U!led for lransmittlug the !SSlJE FEH and PUBLICAT10Ki FEE (if rcquir~d} Hh)(.:ks I throu[!h 5 ~hould bt! complch'd when:~
     !IP.j!mpdate. All furtht:l (~onr~JXmdem·c uu;hJdwg the Patent, adv;;mce ?rders and m)(ifk·mion of mtlintemUlCI..' fri'Ct;: will he rMlkil to llw 1fum: 11.~ .::ot'tNl)\){)d~l\C.'(' <.nl~·Jr~.'!:W .a.'
     1111 .!\'ati:.>d unl~ss cor.t·~ctt:~l ht.!hlW ~)I din)\.'lt~d otht'lWiJ:;e in Block I, by (a) Bf)l'."dfyitlg a m~w ~·o~r~:spondenct< ni.Jdcr~~: ilmJ/m (b) indk~1tinun st~):nu·Me 'TGE ,\DDRES,S" for
      m~\lllh.W+1llct: tt~.c nottl~r.atwus

                                                                                                                                                         ~~ ;[~) ~·!.;~~~~\\;~f~~:~~ rfh1 ~~~t;:~~:lft<::ti~ :~:~Koiw-~u~~~~ J~!:;/~~~~e;;:~~rn~~~J~~~~~~~~\)1t;;~~
                                                                                                                                                             1ttpery. Ead1 add_itionnl rfl[w.-1', such ,H an a~sigmneul or formal drnwin)>:(, muSt
                                                                                                                                                         1mH' 1ts ownecmficatl~           ol nw.ihng o1'   tl'lll1Hl11S~wn.
                                                                              C.11Cl2/20ll
           FOLEY & LARDNER LLP
           1'.0. BOX H0278
           SAN DIEGO, CA 92138·02'/H




           1\YPI JC'1\T!ON NO,                                F!U:"JO DATE                                                                                                                1\'ITORNF!Y J)()(~Kb'T' N(,l.

                 111.38(~,215                                   tn/2li~?.(X)6                                                        Ntg\JI Clurk0                                               0.3'18273603                                 W19
     TITI.l' 01'       I~ YENTION:           METHODS FOR Of.iTECTING VIT1\MIK D \1ETAilOI.Jl'F.S llY MASS SI1X.'TROMETRY



                                                    )MAl.l,EN'!'I'''Y
                                                   ,1                                                                         Ptr8LCA1'10N FHE IY.iF              PREV. PAID JSSl.lE FEE            TOT.<\L FEC(~>) ':)trf·

                                                                                                                                           $300                                $()                           Si810

                                 fiXAM/:-/1\:1{

                         COLE, MONIQUE 'I'                                                              177J                          4:36·173000
     b.S11J\l:n~: ).f rorn'spondence address or indi~.:ation
                   3                                                                      \1f   ''Fee Address" (J7                 Por printing on thE' palE"nt front page, list
                                                                                                                                (I) tlu-~ ilHl~ll.'$ or up to 3 n!gi~t·~n~.d Pl-\((~lll Ult\lrllt'YS
         0  Change of l'on·c.~~'Xmd~m:;c addn:s~ (or Chang~ of Corre~ponden~\.!                                                 or agl~nts OR, alti~!"llativdy, ·
         A(IJress f(tJ'm P'l'O/:SH/121.) attached.
                                                                                                                                (2) lhi)   nanli'J t,t[ (1. >lingle fiull (ha'<illP, a~ a mMnl)\'.~r n
         U 'Tn> Add res~" indication (or "Fee ~\ddrt):-JS" lndil::mion ft'mn                                                    n:.gisl<:t'e.d:tltlorm~y or agent) and tht~ n<lml:s oJ' up to
         PTO/SB/47; Rt1v 0.3"02 ()t                     rnOH' r\lCCllt) dt\Hcht~d.           Osi.!'   of~•   Cush:niH!l'        2 rl"gistL•n:d putenl nllorney~ or agents. If no name is
         Nlmlbt'f hi n~quin·d.                                                                                                  llsWd. 110 r1arnt\ \\-ill he prinh:d.

      3. ASSIONJ<:h :--.lAME AND RESIDbNCE DA'f'A TO BE PRINTEI> ON THE PATENT (print or type)
                                                                                                                            data wUI appe<u' un lhe palcnl tr an assignee ~~ idc•ntified bt~low. Ihe do(Ument has brt~n tiled for
                                             111   ~·~~ ~~~r~,i!11:\~·~ 1i_s (\~1~·~~1~~r:.~r: Ill               as~:ignet:
                                                                                                                     i,; l'OT a :mbsUtut1: for filing an assigmm~nL
         (AI NAMI: OF AS!; I CINE!.'                                                                                          (IJ; KI·SIIlf'.NCH: (CITY and STAI'l:OK                   CO!I.~'ll\Yi

     Queflt Dia9nCJfltics Investments                                                                                           Wilmington, Delaware
     IncorporaLed
     Pka~·t•   che.L'k lhc

                                                                                                                           4h. Payment of Fet~(~): (Pieast' first napply any previously paid isstU'                      l'c.·l~   shown nbov(~)
                                                                                                                              0 A dH.»~;k J~ t:w:·lotwJ.
                                                                                                                              i.J:lP,yrrwmbycreditcard.::Kiol!.iK~i!C.lCil!l'.!t'iX                        via EFS-Web
                                                                                                                              l.J'I11e Director is hereby nuthodzcd 1~.? dH!.rgiiJ.!he r.e.q_wl.(l:id fr;e(s), anv ddicitncy, Ql' ~.:mdil Ml)'
                                                                                                                                   overpayment. lo Deposit Acc.mml .i\mnher .L9- U L 4 .1. (i.~ndo~e an extra t:opy of thlh fnrrn),
     .~ Clmn~t·        iu Entity Statu:-; (from :.litlus tndt:;aled <~\OYI~)
         Ua                      dahns SMALL Ei'.TITY sb\Lus. See J/ CFR LL7.




                                                                                                                                                                      Oatc."

         Typed or printed          nl\llle                                                                                                                            I<egi~lmtion      No.

                                                                                                                 1                                       1

     ~m_hfl!tlliug thv ~·ornplcll'~ ttppJi,__·alloa ~·onn 1,0 the U.SJI'TO. Time will vary d~f~n?ing upon, the in?,ividual case. Any co,!~mt•.nlfl on th~.amourtt of tlrfic you requin~ to L>Jmpkte
                                                                                                                                                                                                                    n
     ~~~I~~p~~~ t~~~~ t:~;~~ 2: ~~:~~-d~~;~:~~~~m~ j f~ (~~~~:;,~~ ~J)),; ~~ ~ :\;rs~ c?.'li ]·~:~:c; ~f?r(:;l1U' -'1 ~ li4 .f~~~tl~['~::~N~::t ~~~ i ~ (~~-il ~i~~~(::~.~ i~~;~'k~~ ll~ t~i r!~~~)~~ 1 ~o~~~~~,t~I1~t~[:j ~~~h~~JiI;;IQb~nWJ~l~;;~~)'~~; ~~:;r?~~~~~;~
                             1


     t~m J'onn ltnd/(')r sug~t·~tlon-;_ for rcducttlg thli b~!'d1:ll, should bt• sc1nt to the (ad lnfor!r'II.~Uon 001('.('1', U.S. Put~·Jil a.Jld lra~lemark,Ol_f!c~. lJ.S. Dt·~paxtlutml of Conun~l't.'t~, P.O.
     Bo>1 1450, 1\lc~:mdna, Virgtnia 22~B-1450. lXI NOT ShND FEES OR COMPLLTClJ l 10RMS TO TilTS ADDRESS. ShN[) TO; Cornrnts~:ion~;.r for Patent~ P.O. Hm:, l4~0.
     Alex.nndrlli., Virg.nia2231J· 1450
     Under the PaperW(Wk Rt.>duction Att nf 1995, no                                  pt~rsons        art• J'equit{•d to reb pond 10 a collectioo of infornu.Jtion         lillle,~s   it dlsph1ys u valid 0:\1B contJ\l] nUJ11bec



                                                                                                                                OM!\ 06\ 1-IXIJ.J               U,S, PllWilt and Trwhm!Mk Office: li.S Dhl'ARTMENT 0T' COM\1ERCE




                                                                                                                                                                                                                                       QUESTMS-00001126
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 624 of 641 PageID #: 395

                                      Electronic Patent Application Fee Transmittal
     Application Number:                                      11386215


                 :                                            21-Mar-2006




                                                              METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
     Title of Invention:                                      SPECTROMETRY




     First Named Inventor/Applicant Name:                     Nigel Clarke


     Filer:                                                   Anthony Charles Kuhlmann/Mercedes Dipasupil


     Attorney Docket Number:                                  034827-3603


     Filed as Large Entity


     Utility under 35 USC 111 (a) Filing Fees

                                                                                                               Sub-Tot
                                Description                           Fee Code      Quantity        Amount
                                                                                                                 USD(

     Basic Filing:


     Pages:


     Claims:


     Miscellaneous-Filing:


     Petition:


     Patent-Appeals-and-Interference:


     Post-Allowance-and-Post-Issuance:

                             Utility Appl issue fee                      1501           1             1510          1510


                     Pub!. Fee- early, voluntary, or normal              1504           1             300           '""
                                                                                                             QUESTMS-00001127
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 625 of 641 PageID #: 395

                                                                                                        Sub· Total in
                              Description               Fee Code    I   Quantity   I   Amount
                                                                                                          USD($)
                                                    I                                               I
         Extension-of-Time:
        --                                  -~---                                               -
         Miscellaneous:


                                                              Total in USD ($)                          1810
                                                               ""




                                                                                                        QUESTMS-00001128
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 626 of 641 PageID #: 396

                                               Electronic Acknowledgement Receipt

                                  EFS ID:                       10169615


                           Application Number:                  11386215


                  International Application Number:

                           Confirmation Number:                 2019




                                                                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                             Title of Invention:
                                                                SPECTROMETRY




                First Named Inventor/Applicant Name:            Nigel Clarke


                            Customer Number:                    30542


                                   Filer:                       Anthony Charleo Kuhlmann/1\ilercedeo Dipa<upil


                            Filer Authorized By:                Anthony Charles Kuhlmann


                         Attorney Docket Number:                034827·3603


                               Receipt Date:                    25-MAY-2011


                                Filing Date:                    2HMR·2006


                               TimeStamp:                       20:03:08


                             Application Type:                  Utility under 3.5 USC 111 (a)


         Payment information:
         Submitted with Payment                                 yes
         Payment Type                                          Credit Card
         Payment was successfully received in RAM               $1810

         RAM confirmation Number                                7947

         Deposit Account
                             - - - - - - - - - - - - - - · - - · - - - !--.. ___________ .. _____________.. _ _ _ _ ..,_ _ _ _
         Authorized User
        1--------------------------------·-..
         File Listing:
          Document
           Number
                     I         Document Description
                                                          I           File Name
                                                                                            I   File Size(Bytes)ILG_~Multi ~~- Pages
                                                                                                Message Digest     Part /.zip (if appl.)
        '------·····_j_ _ _ _ _ _ _            -------'--------L----·---···--....                                    .._. _______ _


                                                                                                                         QUESTMS-00001129
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 627 of 641 PageID #: 396

                                                                                                                    '185868
               1                                                        034827·3603 ...JFT.pdf                                                      yes         2
                                                                                                     J5z, I!bl1Mabz4()l2~ ~7dJ70f9b Ief>~eddb
                                                                                                                     4~MI



                                                        Multipart Description/PDF files in .zip description

                                                Document Description                                                 Start                                End

                                            Miscellaneous Incoming Letter                                                1                                 1



                                               Issue Fee Payment (PT0-858)                                               2                                 2


         Warnings:
         Information:
                                                             ..   ~~-----··                                                               '"                    --
                                                                                                                     32151
               2               cee vvor.sne«                                  fee·info.pdf                                                          no          2
                                                                                                    I·'·"
                                                                                                                      "'"'
         Warnings:
         Information:
                                                                      Total Files Size (in bytes)                                          218019


         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described in MPEP 503.

         !'L~Alml.is!!!ion.tl!rul~r 3~\!,u;..J.lJ.
         If a new application Is being filed and the application includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be Issued In due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage of an International Application under 35 U.S.C. 311.
         If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
         U.S. C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

         !\lew lnterna!io!lal Ae!lllcatlon Fllid wl~h ~l!e !,!SPIO as a Be~eiving Offi~ll
         If a new international application is being filed and the International application includes the necessary components for
         an international filing date (see PCT Article 11 and MPEP 1 810), a Notification ofthe International Application Number
         and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
         the application.




                                                                                                                                                         QUESTMS-00001130
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 628 of 641 PageID #: 396


                                                                                            Atty. Dkt, No. o:l4827-3603

                                  IN THE UNITED STATES PATENT AND TRADEMARK Ol''F/CE

                Applicant:        Clarke, et aL

                Titk:             METHODS FOR DETECTING
                                  VITAMIN 0 METABOLITES BY
                                  MASS SPECTROME'T'RY

                Appl No.:          ll/3X6,215

                Filing Date:      1/21/2006

                Examiner;         Monique T. Cole

                Art Unit:         1773

                Confirmation      2019
                Number:

                                                     ISSUE :FEE TRANSMITTAL

                Mail Stop Issue Pee
                Commissioner for Pat~nts
                P.O. Box 1450
                Alexandria, VA 22:313-1450

                Sir:

                          Enclosed herewith please lind Issue Fee Transmittal Form PTOL-85(B),


                        F~es in the amount of $1,810.00 for payment of the Issue Fee and the Publication Fee arc being
                paid by credit card via EFS-Web,

                        The Commissioner is hereby authorized to charge any additional fees which may be required
                regarding this application under 17 C. F.R, §§ 1.16- I. I 7, or credit any overpayment, tu [)~posit Account
                No. 19-0741, Should no proper payment be endoscd herewith, as by the credit card payment instructions
                in EFS-Wcb being incorrect or absent, resulting in a rejected or incorrect credit card transaction, the
                Commissionel' is authorized to charge the unpaid amount to Deposit Account No. 19-0?41,

                                                                        Respectfully submitted,



                Dale

                FOLEY & LARD!\ER LLP                                    Barry S. Wilson, Reg. No. 39,431
                Customer Number· 30512                                  Anthony C. Kuhlmann, Reg. No. 57,147
                Telephone:   (858) 847-6722                             Attorneys f(>r Applicant
                Facsimile:   (858) 792-6773


       OI.MR.. 89GQ19.1




                                                                                                                     QUESTMS-00001131
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 629 of 641 PageID #: 396


                              U \frT1\D STATES PATENT A\10 TRADEMARK 0FF!C~E
                                                                                             Ur-.JTEJ) STATl!:S DEPARTl\'mNT 0[•'          COMMERCL~
                                                                                             lfniit~~l Siait~s (Jait~nt   and Tnu'l,,•marl< Ort'kc
                                                                                             Add1'e~~:<":OMMISSTONT''R       f''()Ji: PA'!'H:-iTS
                                                                                                     P.O. Aox l4S0
                                                                                                     Alcxandr\u,Ylrginin22.1U·145C
                                                                                                      www usptc.)l;ov


               APPLIZ"A'J.lON 1:<0.           [$.SUE DAT.E           PATf~NT   NO,   ATTORNEY DOCKEr: NO.                      CONHRM.ATJON NO,

                   ll/3tl6,215                (ff/0512011             '/9T28t://          CU4827 -3603                                  1019

                                      7590        061151?011
                FOLEY & LARDNER LLP
                P.O. BOX 80278
                SAN DlEGO, CA 92138-0278




                                                               ISSUE NOTIFICATION

        The projected patent number :md issue dilte are specified above.

                                      Determination of Patent Tem1 Adjustment under 35 U.S.C. 154 (b)
                                                  (application filed on or after May 29, 2000)

        The Patent Term Adjustment is 1388 day(s), Any pat<mt to issue ti·om the above-identified application will
        include an indication of the adjustment on the front page.

        If a Continued Prosecution Application (CPA) was filed in the above-identified application. the filing elate that
        determines Patent Term Adjustment is the filing date of the most recent CPA.

        Applicant will be able to obtain more detailed information by accessing the Patent Application Information
        Retrieval (PAIR) WEB :;iw (http://pair.uspto.gov).

        Any questions regarding the Patent TC!m Extension or Adjustment determination should be directed t.o the
        Office of Patent Legal Administration at (57! )-272-7702. Questions relating to issue and publication fee
        payments should be directed to the Application Assistance Unil (AAU) of the Office of Data Management
        (ODM) at (571)-272-4200.

        APPLICANT(s) (Please sec PAIR WEB site http://pmr.uspto.gov for ruJditional applicants):
        Nigel Clarke, Oceanside, CA:
        Brett Holmquist, Mission Viejo. CA;
        Gloria Kwnngja Lee, Irvine, CA;
        Richard E. Reitz, San Clemente, CA;




        l.RlliJ (Kev.10f09)




                                                                                                                                      QUESTMS-00001132
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 630 of 641 PageID #: 396



                                                                                       Atty. Dkl. No. 034827-3603

                            IN TilE UNITED STATES PA'II~!VTAND              1'RADE~11AR!(   OH1CE

            Applicant:         Clarke, et nl.

            Title              METHODS FOR DETECTING VITAMIN D
                               METABOLITES BY MASS SPECTROlVJETRY

            Patenl. t\o.:      7,972,867

            Issue Date:        7/5/2011

            Examiner:          Monique T. Cole

            Art Unit:          1773

            Confirmation       20 I 9
            I\' umber:


                                   REQUEST FOR CERTJ.FJCATE OF CORIU:CTIO:'I
                                         PURSUANT TO 37 C.F.R. § 1.323

            Commissioner lbr Patents
            P.O. Box 1450
            Alexandria, VA 22313-1450

            Sir:

                      Enclosed, in duplicate, is a Certi ticate of' Correction, Form PTO-SB/44, for United States
            Patent Number 7,972,867 issued July 5, 201 I.

                    In claim I 0, column 21, line 34, insert the phrase --further comprising determining the
            presence or amount of·· following the phrase "claim I,".

                      The inserted phrase       erroneously omitted in cLlim 17 (issued as claim l 0) in
                                                              CFR 1.11                            Til is
                   properly inserted by nrncndment in clairn l    in             Amendment and Reply Under
           .37 CFR 1.111 of July 9, 20 l 0 and was not subsequently amended during prosecution. Thus,




                                                                                                               QUESTMS-00001133
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 631 of 641 PageID #: 396



                                                                                        t'\.tty. Dkt. Ko. 034827-3603

            issued claim 10, as corrected herein, reflects the correct and final amendment to original claim 17
            examined          prosecution.

                    Applicant submits that the noted errors do not constitute new matter, and correction
            thereof would not require reexamination.

                    Pursuant to :37 C.F.R. §1.323, Applicant requests that the enclosed Certificate of
            Correction be approved.

                    Since at least one of the noted errors is not the fault oft he Patent OITicc, payment is
            enclosed of the required iee of'SlOO.OO.

                    The above-identified tees are being paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may he
            requin:d regarding this application under 37 C.F.R. §§ I. 16-l. J 7, or credit any overpayment, to
            Deposit Account Ko. 19-0741. Should no proper payment         bt~   enclosed herewith, as by the credit
            card payment instructions in EFS-\!/eb being incorrect or absent, resulting in a rejt)cted or
            incorrect credit card transaction, Ihe Commissioner is authorized to charge the unpaid amount to
            Deposit Account No. 19-0741.

                                                                 Respectfully submitted,



                                                                 Ry . .

            WLEY & LARDNER l.LP                                  Barry S. Wilson, R~g. No. 39.431
            CttstonH.;r Number: 30542                            Anthony C. Kuhlmann, Reg. No. 57,147
            ·rctt:phon~·   (858) 847-6722                        A.ttorneys for Applicant
            Facsimile:     (858)




                                                                                                              QUESTMS-00001134
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 632 of 641 PageID #: 396




                                                                                        u.s
                                                             ··Hqui"N.t to   r~spnnd   to a



                                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                             CERTIFICATE OF CORRECTION
            PATENT NO.                            7,972,867

            APPLICATION NO.                       11/386,215

            DATED                                 7/5/2011

            INVENTOR(S)                           Nigel Clarke; Brett Holmquist; Kwang.Ja Lee; Richard E. Reitz

                    It is certified that an error appears or errors appear in the above-identifred patent and that said
            Letters Patent is hereby corrected as shown below:


                   In claim 10, column 21, line 34, insert the phrase ·-further comprising determining the

            presence or amount of·· following the phrase "claim 1 ,".




           MAILING ADDRESS OF SENDER (Piesso do not"'" custoroer number llelow):

           P 0 Box 80278




                                                       Cor;Jmorc:e, P        Box 1A50, AJox8naria   VA   22:313·1450_   00   NOT SEND FEES OR
                                                        SEND TO. Attention Certificate of Corrections Branch, Commissioner for
           Patents, P.O. Box 1450, Alexandria, VA 22313·1450,
                               If you noerJ ossfstance in r;omplotinra the form, 1"800·.PT<J.9199 ancl 8elect option




                                                                                                                                                QUESTMS-00001135
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 633 of 641 PageID #: 396




                                                                                                                us
                                 HfJduction tict of 1D95, no per$CJns r:\rl<l   n~·quir\'!ld   :o r~lll1Pl1f\C to



                                            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                        CERTIFICATE OF CORRECTION
            PATENT NO.                                         7,972,867

            APPLICATION NO.                                    11/386,215

            DATED                                             7/5/2011

            INVENTOR(S)                                        Nigel Clarke; Brett Holmquist; Kwang··,la Lee: Richard E. Reitz

                    It is certified that an error appears or errors appear in the above-identified patent and that said
            Letters Patent is hereby corrected as shown below:


                        In claim 10, column 21, line 34, insert the phrase --further comprising determining the
            presence or amount of·- following the phrase "claim 1 ,".




           MAIUNG ArJl)FUoSS        0~   SENDER (PhlOS<l do nm use                 custo~lirr        rwmb<H below):




           to   thE:~
                         rradetm~rk Offlc~,
           u l'.J PO!I€11! ard                Department or Comrrerce, P 0 nox 1450, AleKandri~, VI\ 2~!.31:~··1450 DO NOr SEND f'::EES Of'{
           COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for
           Patents, P.O. Box 1460, Alexandria, VA 22313-1450.
                                 If you need ElSSisftmce m completing tho fon11, call i"·800·PT() .. 9"J99 and selw;t option 2




                                                                                                                                               QUESTMS-00001136
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 634 of 641 PageID #: 396



                                             Electronic Patent Application Fee Transmittal
         Application Number:                                              11386215


          Filing Date:                                                    21-Mar-2006




                                                                          METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
         Title of Invention:                                              SPECTROMETRY




          First Named Inventor/Applicant Name:                            Nigel Clarke
        MMM~~"'"'

                                                                  --      t----                          ------------~~~~M---


          Filer:                                                          Anthony Charles Kuhlmann/Lynn Morkunas


         Attorney Docket Number:                                          034827-3603


          Filed as Large Entity

          Utility under 35 USC 111 (a) Filing Fees

                                       Description
                                                              "'""'"--~
                                                                            I
                                                                                  Fee Code
                                                                                   .          I Quan
                                                                                                    :~.__::~unt          J
                                                                                                                         _ --
                                                                                                                                Sub-Total in
                                                                                                                                  USD($)

          Basic Filing:


          Pages:


         Claims:


          Miscellaneous-Filing:


          Petition:


          Patent-Appeals-and-Interference:
                      ·----~~-M--------·-----------


          Post-Allowance-and-Post-Issuance:

                                  Certificate of correction                            1811        1               100              100
                                                                            I                 I          I                I
          Extension-of-Time:




                                                                                                                                QUESTMS-00001137
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 635 of 641 PageID #: 396

                                                                                                   Sub· Total in
                          Description               Fee Code   I   Quantity   I   Amount       I     USD($)
                                                I
         Miscellaneous:
                                        -~---
                                                                                           .
                                                          Total in USD ($)                         100




                                                                                                   QUESTMS-00001138
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 636 of 641 PageID #: 397

                                                             Electronic Acknowledgement Receipt

                                            EFS ID:                                          10793481


                                  Application Number:                                        11386215


                       International Application Number:

                                Confirmation Number:                                         2019




                                                                                             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                    Title of Invention:
                                                                                             SPECTROMETRY




                    First Named Inventor/Applicant Name:                                     Nigel Clarke


                                   Customer Number:                                          30542


                                              Filer:                                         Anthony Charleo Kuhlmann/Lynn Morkunao


                                   Filer Authorized By:                                      Anthony Charles Kuhlmann


                              Attorney Docket Number:                                        034827·3603


                                        Receipt Date:                                        23-AUG-2011


                                         Filing Date:                                        2HMR·2006


                                        TimeStamp:                                           15:07:52


                                    Application Type:                                        Utility under 35 USC 111 (a!
                                      ---~---                                                      ----~~-M--



         Payment information:
         Submitted with Payment                                                              yes
         PaymentType                                                                        Credit Card

         Payment was successfully received in RAM                                           $100

         RAM confirmation Number                                                             11368

         Deposit Account
        f - - - - - - - - - - - · - · · · -..·---·-·---·---1-----------·----..- - - - - -
         Authorized User
        · - - - - - - - · - - - ·..··----·-..-·····-..-·..· · · -........... _c... ____ .............- ..........-   ...· - - -.............-   ................................-~-··-· ..·-·..- -...............

         File Listing:




                                                                                                                                                                                     QUESTMS-00001139
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 637 of 641 PageID #: 397

                                                                                                                        269315
                                                                 034827...3603 ..Req __ Cert..of..Co
               1         Request for Certificate of Correction                                                                                            no    4
                                                                      rrect_23Aug2011.pdf
                                                                                                       c4ttd9tc3-4066~3~<::2:1iof<:Sild;Aa,,J937352
                                                                                                                         84,1!JO


         Warnings:
         Information:
                                                                                                                         301/8
              2                 Fee Workoheet (5806)                       fee-infa.pdf                                                                   no    2
                                                                                                       6d/ ':00'1o2~4ffil4hl46lt~91 ~)u~lxlb>Ot
                                                                                                                        bll$d


         Warnings:
         Information:
                                                                   Total Files Size (in bytes)                                                   299493


         This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
         characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
         Post Card, as described In MPEP 503.

         l\l!!w AIU!Ii~i!~ionll !.!m!et 3~ y.s.~.111
         If a new application Is being filed and the application Includes the necessary components for a filing date (see 37 CFR
         1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
         Acknowledgement Receipt will establish the filing date of the application.

         National Stage ofan International AJ:!I!Iication under 35 U.S. C. 371
         If a timely submission to enter the national stage ohn international application Is compliant with the conditions of 35
         u.s.c. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
         national stage submission under 35 U.S.C. 371 will be issued In addition to the Filing Receipt, in due course.

         New International Al!elication Filed with the USPTO as a Receiving Office
         If a new International application is being filed and the International application includes the necessary components for
         an international filing date (see PCT Article 11and MPEP 1 810), a Notification of the International Application Number
         and of the International Filing Date (Form PCT/R0/1 05) will be issued in due course, subject to prescriptions concerning
         national security, and the date shown on this Acknowledgement Receipt will establish the International filing date of
         the application.




                                                                                                                                                           QUESTMS-00001140
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 638 of 641 PageID #: 397


                                       UNITED STATES PATENT AND TRADEMARK OFFICE
                                            CKRTIFICATI~                  OF     CORRI~:CTION

         PATENT l\0,                 : 7,972,g67 B2                                                                                          Page l of 1
         APPLICATION NO.             : ll/386215
         DATED                       :July 5, 2011
         INVENTOR(S)                 : Clarked al.

         It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


                           Column2l, line 34, insert the plmtse --further comprising determining the presence or
                  amount ot~- foJJowing the phrase "claim J,".




                                                                                              Signed and Scaled this
                                                                                           Fourth Day of October, 2011
                                                                                         ({)           ~
                                                                                         l/Q:M-,J
                                                                                                             DI\vJd 1 Kap!XJS
                                                                                        Dir(!ctor ofihc lJnikd Sta/(!S faft:nt and lk1demark 0./Jice




                                                                                                                                            QUESTMS-00001141
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 639 of 641 PageID #: 397




                                                                            11111111111111' llllllll~lltWI~~U1~~1~J~~ 1111111111111!111111111
                                 Correspondence Address/Fee Address Change
          The following fields have been set to Customer Number 23524 on 09/06/2012
            • Correspondence Address
          The address of record for Customer Number 23524 is:
          23524
          FOLEY & LARDNER LLP
          150 EAST GILMAN STREET
          P.O. BOX 1497
          MADISON, WI 53701·1497




                                         PART i "ATTORNEY/APPLICANT COPY
                                                        page 1 of 1




                                                                                                                           QUESTMS-00001142
ase 1:18-cv-01436-MN Document 73-1 Filed 09/25/19 Page 640 of 641 PageID #: 397




                                                                            11111111111111' llllllll~lltWI~~UI~,l~~~lllllllllllll!lllllllll
                                   Correspondence Address/Fee Address Change
          The following fields have been set to Customer Number 109855 on 01/15/2014
            • Correspondence Address
            • Maintenance Fee Address
          The address of record for Customer Number 109855 is:
          109855
          Quest Diagnostics
          1311 Calle Batldo
          San Clemente, CA 92673




                                         PART 1 ·ATTORNEY/APPLICANT COPY
                                                        page 1 of 1




                                                                                                                          QUESTMS-00001143
             Case 1:18-cv-01436-MN
ase 1:18-cv-01436-MN       DocumentDocument
                                     73-1 3Filed
                                              Filed09/25/19
                                                    09/17/18 Page
                                                              Page1 of641
                                                                       1 PageiD #: 97
                                                                           of 641   PageID #: 397
      AO 120 (Rev 08/10)

                                     Mail Stoll 8                                                         REPORT ON THE
      TO:
                 Director of the U.S. Patent and Trademark Office                                 FILING OR DETERMINATION OF AN
                                   P.O. Box 1450                                                  ACTION REGARDING A I'ATENT OR
                            t\lexandria, VA 22313-1450                                                      TRADEMARK

                        ln Compliance witll35 FS.C          ~   290 audior 15 U.S. C. § ll 16 you are lrereby advised that a comt ac:tionllas been
                 filed in the U.S. District Court                                  Distrit.'! of Delaware                                     on the following
             0   Trademarks or       [i[Patems.     (   u   I he patent aclion involves 35 FS.C. § 292.):

      DOCKET NO.                        DATEI'!LED                             U.S. DISTRICT COURT
                                                    9/i?/2018                                                District of Delaware
      PLAJNT!FF                                                                         DEFENDAKI

          QUEST DIAGNOSTICS INVESTMENTS LLC                                              LABORATORY CORPORATION OF AMERICA
                                                                                         HOLDINGS, ESOTERIX, INC. and ENDOCRINE
                                                                                         SCIENCES, INC.

              PATENTOR                        DATE OF PATENT
                                                                                                  HOLDER OF PATENT OR TRJI.DE\1ARK
            TRADEMARK NO.                     OR TRADEMARK

      l    8,409,862 82                             4/2/2013                     Quest Diagnostics Investments LLC

      2 8,101 ,427 82                               1/24/2012                    Quest Diagnostics Investments LLC

      3 7,972,867 B2                                7/5/2011                     Quest Diagnostics Investments LLC

      4    7,972,868 82                             7/5/2011                     Quest Diagnsotics Investments LLC

      5



                                       In the aboYc-en!itled case, the following patcnt(s)/ tradcmark(s) have been included:
     r-D-A_T_E_:1-N-,C-,L-t;-,D-E-,D-----rlNCLUDED BY
                                                                    'l   Ameudmc:nt        0   All5V<Ct        0   Cross Bill             0   Other Pleading
              PATEKTOR                       DATE OF PATENT
                                                                                                  HOLDER OF PATEKT OR TRADEMARK
            TRADEMARK NO.                    OR TT~ADE:VlARK




                           {n the above --entWed case, the follovdng decision has been rendered           OJ judgement   issued:
      jDEC!SIONiJUDGEMENT




      Cl>fl:Y ! .....{Jpon initiation of action, mail this wpy to Oirec.tor Copy~....{; flll!l tennination of aclion, m;Ji!        thi~   <:npy to nirector
      Copy 2 .....t;ilon filing document adding patl:nt(<), mail this r:opJ to Oireetor Copy .j..... (\ase file <:opy


                                                                                                                                                 QUESTMS-00001144
